
  July 1, 2020
  
    
      
      
      Title 40
      Protection of Environment
      Part 63 (§§ 63.1 to 63.599)
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        797
        Alphabetical List of Agencies Appearing in the CFR
        817
        List of CFR Sections Affected
        827
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 63.1 refers to title 40, part 63, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          July 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. OMB control numbers for title 40 appear in § 9.1 of this chapter.
      Chapters IV-VIII—Regulations issued by the Environmental Protection Agency and Department of Justice, Council on Environmental Quality, Chemical Safety and Hazard Investigation Board, Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces, and the Gulf Coast Ecosystem Restoration Council appear in volume thirty seven.
      For this volume, Robert J. Sheehan, III was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-20 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains part 63, §§ 63.1 to 63.599)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          63
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000.
        
        
          SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
        Part
        Page
        
          63
          National emission standards for hazardous air pollutants for source categories
          5
        
      
      
        
        SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
          Pt. 63
          PART 63—NATIONAL EMISSION STANDARDS FOR HAZARDOUS AIR POLLUTANTS FOR SOURCE CATEGORIES
          
            
              Subpart A—General Provisions
              Sec.
              63.1
              Applicability.
              63.2
              Definitions.
              63.3
              Units and abbreviations.
              63.4
              Prohibited activities and circumvention.
              63.5
              Preconstruction review and notification requirements.
              63.6
              Compliance with standards and maintenance requirements.
              63.7
              Performance testing requirements.
              63.8
              Monitoring requirements.
              63.9
              Notification requirements.
              63.10
              Recordkeeping and reporting requirements.
              63.11
              Control device and work practice requirements.
              63.12
              State authority and delegations.
              63.13
              Addresses of State air pollution control agencies and EPA Regional Offices.
              63.14
              Incorporations by reference.
              63.15
              Availability of information and confidentiality.
              63.16
              Performance Track Provisions.
              Table 1 to Subpart A of Part 63—Detection Sensitivity Levels (grams per hour)
            
            
              Subpart B—Requirements for Control Technology Determinations for Major Sources in Accordance With Clean Air Act Sections, Sections 112(g) and 112(j)
              63.40
              Applicability of §§ 63.40 through 63.44.
              63.41
              Definitions.
              63.42
              Program requirements governing construction or reconstruction of major sources.
              63.43
              Maximum achievable control technology (MACT) determinations for constructed and reconstructed major sources.
              63.44
              Requirements for constructed or reconstructed major sources subject to a subsequently promulgated MACT standard or MACT requirement.
              63.45-63.49
              [Reserved]
              63.50
              Applicability.
              63.51
              Definitions.
              63.52
              Approval process for new and existing emission units.
              63.53
              Application content for case-by-case MACT determinations.
              63.54
              Preconstruction review procedures for new affected sources.
              63.55
              Maximum achievable control technology (MACT) determinations for affected sources subject to case-by-case determination of equivalent emission limitations.
              63.56
              Requirements for case-by-case determination of equivalent emission limitations after promulgation of subsequent MACT standard.
              
                Tables to Subpart B of Part 63
                Table 1 to Subpart B of Part 63—Section 112(j) Part 2 Application Due Dates
                Table 2 to Subpart B of Part 63—MON Source Categories
              
            
            
              Subpart C—List of Hazardous Air Pollutants, Petition Process, Lesser Quantity Designations, Source Category List
              63.60
              Deletion of caprolactam from the list of hazardous air pollutants.
              63.61
              Deletion of methyl ethyl ketone from the list of hazardous air pollutants.
              63.62
              Redefinition of glycol ethers listed as hazardous air pollutants.
              63.63
              Deletion of ethylene glycol monobutyl ether from the list of hazardous air pollutants.
              63.64-63.69
              [Reserved]
            
            
              Subpart D—Regulations Governing Compliance Extensions for Early Reductions of Hazardous Air Pollutants
              63.70
              Applicability.
              63.71
              Definitions.
              63.72
              General provisions for compliance extensions.
              63.73
              Source.
              63.74
              Demonstration of early reduction.
              63.75
              Enforceable commitments.
              63.76
              Review of base year emissions.
              63.77
              Application procedures.
              63.78
              Early reduction demonstration evaluation.
              63.79
              Approval of applications.
              63.80
              Enforcement.
              63.81
              Rules for special situations.
            
            
              Subpart E—Approval of State Programs and Delegation of Federal Authorities
              63.90
              Program overview.
              63.91
              Criteria for straight delegation and criteria common to all approval options.
              63.92
              Approval of State requirements that adjust a section 112 rule.
              63.93
              Approval of State requirements that substitute for a section 112 rule.
              63.94

              Approval of State permit terms and conditions that substitute for a section 112 rule.
              
              63.95
              Additional approval criteria for accidental release prevention programs.
              63.96
              Review and withdrawal of approval.
              63.97
              Approval of a State program that substitutes for section 112 requirements.
              63.98
              [Reserved]
              63.99
              Delegated Federal authorities.
            
            
              Subpart F—National Emission Standards for Organic Hazardous Air Pollutants From the Synthetic Organic Chemical Manufacturing Industry
              63.100
              Applicability and designation of source.
              63.101
              Definitions.
              63.102
              General standards.
              63.103
              General compliance, reporting, and recordkeeping provisions.
              63.104
              Heat exchange system requirements.
              63.105
              Maintenance wastewater requirements.
              63.106
              Implementation and enforcement.
              63.107
              Identification of process vents subject to this subpart.
              Table 1 to Subpart F of Part 63—Synthetic Organic Chemical Manufacturing Industry Chemicals
              Table 2 to Subpart F of Part 63—Organic Hazardous Air Pollutants
              Table 3 to Subpart F of Part 63—General Provisions Applicability to Subparts F, G, and H
              Table 4 to Subpart F of Part 63—Organic Hazardous Air Pollutants Subject to Cooling Tower Monitoring Requirements in § 63.104
            
            
              Subpart G—National Emission Standards for Organic Hazardous Air Pollutants From the Synthetic Organic Chemical Manufacturing Industry for Process Vents, Storage Vessels, Transfer Operations, and Wastewater
              63.110
              Applicability.
              63.111
              Definitions.
              63.112
              Emission standard.
              63.113
              Process vent provisions—reference control technology.
              63.114
              Process vent provisions—monitoring requirements.
              63.115
              Process vent provisions—methods and procedures for process vent group determination.
              63.116
              Process vent provisions—performance test methods and procedures to determine compliance.
              63.117
              Process vent provisions—reporting and recordkeeping requirements for group and TRE determinations and performance tests.
              63.118
              Process vent provisions—periodic reporting and recordkeeping requirements.
              63.119
              Storage vessel provisions—reference control technology.
              63.120
              Storage vessel provisions—procedures to determine compliance.
              63.121
              Storage vessel provisions—alternative means of emission limitation.
              63.122
              Storage vessel provisions—reporting.
              63.123
              Storage vessel provisions—recordkeeping.
              63.124-63.125
              [Reserved]
              63.126
              Transfer operations provisions—reference control technology.
              63.127
              Transfer operations provisions—monitoring requirements.
              63.128
              Transfer operations provisions—test methods and procedures.
              63.129
              Transfer operations provisions—reporting and recordkeeping for performance tests and notification of compliance status.
              63.130
              Transfer operations provisions—periodic recordkeeping and reporting.
              63.131
              [Reserved]
              63.132
              Process wastewater provisions—general.
              63.133
              Process wastewater provisions—wastewater tanks.
              63.134
              Process wastewater provisions—surface impoundments.
              63.135
              Process wastewater provisions—containers.
              63.136
              Process wastewater provisions—individual drain systems.
              63.137
              Process wastewater provisions—oil-water separators.
              63.138
              Process wastewater provisions—performance standards for treatment processes managing Group 1 wastewater streams and/or residuals removed from Group 1 wastewater streams.
              63.139
              Process wastewater provisions—control devices.
              63.140
              Process wastewater provisions—delay of repair.
              63.141-63.142
              [Reserved]
              63.143
              Process wastewater provisions—inspections and monitoring of operations.
              63.144
              Process wastewater provisions—test methods and procedures for determining applicability and Group 1/Group 2 determinations (determining which wastewater streams require control).
              63.145
              Process wastewater provisions—test methods and procedures to determine compliance.
              63.146
              Process wastewater provisions—reporting.
              63.147
              Process wastewater provisions—recordkeeping.
              63.148
              Leak inspection provisions.
              63.149
              Control requirements for certain liquid streams in open systems within a chemical manufacturing process unit.
              63.150
              Emissions averaging provisions.
              63.151
              Initial notification.
              63.152
              General reporting and continuous records.
              
              Table 1 to Subpart G of Part 63—Process Vents—Coefficients for Total Resource Effectiveness for Existing Source Nonhalogenated and Halogenated Vent Streams
              Table 1A to Subpart G of Part 63—Applicable 40 CFR Part 63 General Provisions
              Table 2 to Subpart G of Part 63—Process Vents—Coefficients for Total Resource Effectiveness for New Source Nonhalogenated and Halogenated Vent Streams
              Table 3 to Subpart G of Part 63—Process Vents—Monitoring, Recordkeeping, and Reporting Requirements for Complying With 98 Weight-Percent Reduction of Total Organic Hazardous Air Pollutants Emissions or a Limit of 20 Parts Per Million by Volume
              Table 4 to Subpart G of Part 63—Process Vents—Monitoring, Recordkeeping, and Reporting Requirements For Maintaining a TRE Index Value >1.0 and. ≤4.0
              Table 5 to Subpart G of Part 63—Group 1 Storage Vessels at Existing Sources
              Table 6 to Subpart G of Part 63—Group 1 Storage Vessels at New Sources
              Table 7 to Subpart G of Part 63—Transfer Operations—Monitoring, Recordkeeping, and Reporting Requirements for Complying With 98 Weight-Percent Reduction of Total Organic Hazardous Air Pollutants Emissions or a Limit of 20 Parts Per Million by Volume
              Table 8 to Subpart G of Part 63—Organic HAP's Subject to the Wastewater Provisions for Process Units at New Sources
              Table 9 to Subpart G of Part 63—Organic HAP's Subject to the Wastewater Provisions for Process Units at New and Existing Sources and Corresponding Fraction Removed (Fr) Values
              Table 10 to Subpart G of Part 63—Wastewater—Compliance Options for Wastewater Tanks
              Table 11 to Subpart G of Part 63—Wastewater—Inspection and Monitoring Requirements for Waste Management Units
              Table 12 to Subpart G of Part 63—Monitoring Requirements for Treatment Processes
              Table 13 to Subpart G of Part 63—Wastewater—Monitoring Requirements for Control Devices
              Tables 14-14b to Subpart G of Part 63 [Reserved]
              Table 15 to Subpart G of Part 63—Wastewater—Information on Table 8 and/or Table 9 Compounds To Be Submitted With Notification of Compliance Status for Process Units at New and/or Existing Sources
              Table 16 to Subpart G of Part 63 [Reserved]
              Table 17 to Subpart G of Part 63—Information for Treatment Processes To Be Submitted With Notification of Compliance Status
              Table 18 to Subpart G of Part 63—Information for Waste Management Units To Be Submitted With Notification of Compliance Status
              Table 19 to Subpart G of Part 63—Wastewater—Information on Residuals To Be Submitted With Notification of Compliance Status
              Table 20 to Subpart G of Part 63—Wastewater—Periodic Reporting Requirements for Control Devices Subject to § 63.139 Used To Comply With §§ 63.13 Through 63.139

              Table 21 to Subpart G of Part 63—Average Storage Temperature (Ts) as a Function of Tank Paint Color
              Table 22 to Subpart G of Part 63—Paint Factors for Fixed Roof Tanks
              Table 23 to Subpart G of Part 63—Average Clingage Factors (c)
              Table 24 to Subpart G of Part 63—Typical Number of Columns as a Function of Tank Diameter for Internal Floating Roof Tanks With Column Supported Fixed Roofs

              Table 25 to Subpart G of Part 63—Effective Column Diameter (Fc)
              Table 26 to Subpart G of Part 63—Seal Related Factors for Internal Floating Roof Vessels

              Table 27 to Subpart G of Part 63—Summary of Internal Floating Deck Fitting Loss Factors (KF) and Typical Number of Fittings (NF)

              Table 28 to Subpart G of Part 63—Deck Seam Length Factors a (SD) for Internal Floating Roof Tanks
              Table 29 to Subpart G of Part 63—Seal Related Factors for External Floating Roof Vessels

              Table 30 to Subpart G of Part 63—Roof Fitting Loss Factors, KFa, KFb, and m, a and Typical Number of Fittings, NT
              

              Table 31 to Subpart G of Part 63—Typical Number of Vacuum Breakers, NF6 and Roof Drains, a NF7
              

              Table 32 to Subpart G of Part 63—Typical Number of Roof Legs, a NF8
              
              Table 33 to Subpart G of Part 63—Saturation Factors

              Table 34 to Subpart G of Part 63—Fraction Measured (Fm) and Fraction Emitted (Fe) For HAP Compounds in Wastewater Streams

              Table 35 to Subpart G of Part 63—Control Requirements for Items of Equipment That Meet the Criteria of § 63.149 of Subpart G
              

              Table 36 to Subpart G of Part 63—Compound Lists Used for Compliance Demonstrations for Enhanced Biological Treatment Processes (See § 63.145(h))
              Table 37 to Subpart G of Part 63—Default Biorates for List 1 Compounds
              Figure 1 to Subpart G of Part 63—Definitions of Terms Used in Wastewater Equations
            
            
              Subpart H—National Emission Standards for Organic Hazardous Air Pollutants for Equipment Leaks
              63.160
              Applicability and designation of source.
              63.161
              Definitions.
              63.162
              Standards: General.
              63.163
              Standards: Pumps in light liquid service.
              63.164
              Standards: Compressors.
              63.165
              Standards: Pressure relief devices in gas/vapor service.
              63.166
              Standards: Sampling connection systems.
              63.167
              Standards: Open-ended valves or lines.
              63.168
              Standards: Valves in gas/vapor service and in light liquid service.
              63.169
              Standards: Pumps, valves, connectors, and agitators in heavy liquid service; instrumentation systems; and pressure relief devices in liquid service.
              63.170
              Standards: Surge control vessels and bottoms receivers.
              63.171
              Standards: Delay of repair.
              63.172
              Standards: Closed-vent systems and control devices.
              63.173
              Standards: Agitators in gas/vapor service and in light liquid service.
              63.174
              Standards: Connectors in gas/vapor service and in light liquid service.
              63.175
              Quality improvement program for valves.
              63.176
              Quality improvement program for pumps.
              63.177
              Alternative means of emission limitation: General.
              63.178
              Alternative means of emission limitation: Batch processes.
              63.179
              Alternative means of emission limitation: Enclosed-vented process units.
              63.180
              Test methods and procedures.
              63.181
              Recordkeeping requirements.
              63.182
              Reporting requirements.
              63.183
              Implementation and enforcement.
              Table 1 to Subpart H of Part 63—Batch Processes
              Table 2 to Subpart H of Part 63—Surge Control Vessels and Bottoms Receivers at Existing Sources
              Table 3 to Subpart H of Part 63—Surge Control Vessels and Bottoms Receivers at New Sources
              Table 4 to Subpart H of Part 63—Applicable 40 CFR Part 63 General Provisions
            
            
              Subpart I—National Emission Standards for Organic Hazardous Air Pollutants for Certain Processes Subject to the Negotiated Regulation for Equipment Leaks
              63.190
              Applicability and designation of source.
              63.191
              Definitions.
              63.192
              Standard.
              63.193
              Implementation and enforcement.
            
            
              Subpart J—National Emission Standards for Hazardous Air Pollutants for Polyvinyl Chloride and Copolymers Production
              
                What This Subpart Covers
                63.210
                What is the purpose of this subpart?
                63.211
                Am I subject to this subpart?
                63.212
                What parts of my facility does this subpart cover?
                63.213
                When do I have to comply with this subpart?
              
              
                Standards and Compliance Requirements
                63.214
                What are the requirements I must comply with?
              
              
                Other Requirements and Information
                63.215
                What General Provisions apply to me?
                63.216
                Who administers this subpart?
                63.217
                What definitions apply to this subpart?
              
            
            
              Subpart K [Reserved]
            
            
              Subpart L—National Emission Standards for Coke Oven Batteries
              63.300
              Applicability.
              63.301
              Definitions.
              63.302
              Standards for by-product coke oven batteries.
              63.303
              Standards for nonrecovery coke oven batteries.
              63.304
              Standards for compliance date extension.
              63.305
              Alternative standards for coke oven doors equipped with sheds.
              63.306
              Work practice standards.
              63.307
              Standards for bypass/bleeder stacks.
              63.308
              Standards for collecting mains.
              63.309
              Performance tests and procedures.
              63.310
              Requirements for startups, shutdowns, and malfunctions.
              63.311
              Reporting and recordkeeping requirements.
              63.312
              Existing regulations and requirements.
              63.313
              Implementation and enforcement.
              
              Appendix A to Subpart L of Part 63—Operating Coke Oven Batteries as of April 1, 1992
            
            
              Subpart M—National Perchloroethylene Air Emission Standards for Dry Cleaning Facilities
              63.320
              Applicability.
              63.321
              Definitions.
              63.322
              Standards.
              63.323
              Test methods and monitoring.
              63.324
              Reporting and recordkeeping requirements.
              63.325
              Determination of equivalent emission control technology.
              63.326
              Implementation and enforcement.
            
            
              Subpart N—National Emission Standards for Chromium Emissions From Hard and Decorative Chromium Electroplating and Chromium Anodizing Tanks
              63.340
              Applicability and designation of sources.
              63.341
              Definitions and nomenclature.
              63.342
              Standards.
              63.343
              Compliance provisions.
              63.344
              Performance test requirements and test methods.
              63.345
              Provisions for new and reconstructed sources.
              63.346
              Recordkeeping requirements.
              63.347
              Reporting requirements.
              63.348
              Implementation and enforcement.
              Table 1 to Subpart N of Part 63—General Provisions Applicability to Subpart N
            
            
              Subpart O—Ethylene Oxide Emissions Standards for Sterilization Facilities
              63.360
              Applicability.
              63.361
              Definitions.
              63.362
              Standards.
              63.363
              Compliance and performance testing.
              63.364
              Monitoring requirements.
              63.365
              Test methods and procedures.
              63.366
              Reporting requirements.
              63.367
              Recordkeeping requirements.
              63.368
              Implementation and enforcement.
            
            
              Subpart P [Reserved]
            
            
              Subpart Q—National Emission Standards for Hazardous Air Pollutants for Industrial Process Cooling Towers
              63.400
              Applicability.
              63.401
              Definitions.
              63.402
              Standard.
              63.403
              Compliance dates.
              63.404
              Compliance demonstrations.
              63.405
              Notification requirements.
              63.406
              Recordkeeping and reporting requirements.
              63.407
              Implementation and enforcement.
              Table 1 to Subpart Q of Part 63—General Provisions Applicability to Subpart Q
            
            
              Subpart R—National Emission Standards for Gasoline Distribution Facilities (Bulk Gasoline Terminals and Pipeline Breakout Stations)
              63.420
              Applicability.
              63.421
              Definitions.
              63.422
              Standards: Loading racks.
              63.423
              Standards: Storage vessels.
              63.424
              Standards: Equipment leaks.
              63.425
              Test methods and procedures.
              63.426
              Alternative means of emission limitation.
              63.427
              Continuous monitoring.
              63.428
              Reporting and recordkeeping.
              63.429
              Delegation of authority.
              Table 1 to Subpart R of Part 63—General Provisions Applicability to Subpart R
            
            
              Subpart S—National Emission Standards for Hazardous Air Pollutants from the Pulp and Paper Industry
              63.440
              Applicability.
              63.441
              Definitions.
              63.442
              [Reserved]
              63.443
              Standards for the pulping system at kraft, soda, and semi-chemical processes.
              63.444
              Standards for the pulping system at sulfite processes.
              63.445
              Standards for the bleaching system.
              63.446
              Standards for kraft pulping process condensates.
              63.447
              Clean condensate alternative.
              63.448-63.449
              [Reserved]
              63.450
              Standards for enclosures and closed-vent systems.
              63.451-63.452
              [Reserved]
              63.453
              Monitoring requirements.
              63.454
              Recordkeeping requirements.
              63.455
              Reporting requirements.
              63.456
              Affirmative defense for violation of emission standards during malfunction.
              63.457
              Test methods and procedures.
              63.458
              Implementation and enforcement.
              63.459
              Alternative standards.
              Table 1 to Subpart S of Part 63—General Provisions Applicability to Subpart S
            
            
              Subpart T—National Emission Standards for Halogenated Solvent Cleaning
              63.460
              Applicability and designation of source.
              63.461
              Definitions.
              63.462
              Batch cold cleaning machine standards.
              63.463
              Batch vapor and in-line cleaning machine standards.
              63.464
              Alternative standards.
              63.465
              Test methods.
              63.466
              Monitoring procedures.
              63.467
              Recordkeeping requirements.
              
              63.468
              Reporting requirements.
              63.469
              Equivalent methods of control.
              63.470
              Implementation and enforcement.
              63.471
              Facility-wide standards.
              Appendix A to Subpart T of Part 63—Test of Solvent Cleaning Procedures
              Appendix B to Subpart T of Part 63—General Provisions Applicability to Subpart T
            
            
              Subpart U—National Emission Standards for Hazardous Air Pollutant Emissions: Group I Polymers and Resins
              63.480
              Applicability and designation of affected sources.
              63.481
              Compliance dates and relationship of this subpart to existing applicable rules.
              63.482
              Definitions.
              63.483
              Emission standards.
              63.484
              Storage vessel provisions.
              63.485
              Continuous front-end process vent provisions.
              63.486
              Batch front-end process vent provisions.
              63.487
              Batch front-end process vents—reference control technology.
              63.488
              Methods and procedures for batch front-end process vent group determination.
              63.489
              Batch front-end process vents—monitoring equipment.
              63.490
              Batch front-end process vents—performance test methods and procedures to determine compliance.
              63.491
              Batch front-end process vents—recordkeeping requirements.
              63.492
              Batch front-end process vents—reporting requirements.
              63.493
              Back-end process provisions.
              63.494
              Back-end process provisions—residual organic HAP and emission limitations.
              63.495
              Back-end process provisions—procedures to determine compliance with residual organic HAP limitations using stripping technology and organic HAP emissions limitations.
              63.496
              Back-end process provisions—procedures to determine compliance with residual organic HAP limitations using control or recovery devices.
              63.497
              Back-end process provisions—monitoring provisions for control and recovery devices used to comply with residual organic HAP limitations.
              63.498
              Back-end process provisions—recordkeeping.
              63.499
              Back-end process provisions—reporting.
              63.500
              Back-end process provisions—carbon disulfide limitations for styrene butadiene rubber by emulsion processes.
              63.501
              Wastewater provisions.
              63.502
              Equipment leak and heat exchange system provisions.
              63.503
              Emissions averaging provisions.
              63.504
              Additional requirements for performance testing.
              63.505
              Parameter monitoring levels and excursions.
              63.506
              General recordkeeping and reporting provisions.
              63.507
              Implementation and enforcement.
              Table 1 to Subpart U of Part 63—Applicability of General Provisions to Subpart U Affected Sources
              Table 2 to Subpart U of Part 63—Applicability of Subparts F, G, & H of This Part to Subpart U Affected Sources
              Table 3 to Subpart U of Part 63—Group 1 Storage Vessels at Existing Affected Sources
              Table 4 to Subpart U of Part 63—Group 1 Storage Vessels at New Sources
              Table 5 to Subpart U of Part 63—Known Organic HAP From the Production of Elastomer Products
              Table 6 to Subpart U of Part 63—Group 1 Batch Front-End Process Vents and Aggregate Batch Vent Streams—Monitoring, Recordkeeping, and Reporting Requirements
              Table 7 to Subpart U of Part 63—Operating Parameters for Which Monitoring Levels Are Required To Be Established for Continuous and Batch Front-End Process Vents and Aggregate Batch Vent Streams
              Table 8 to Subpart U of Part 63—Summary of Compliance Alternative Requirements for the Back-End Process Provisions
              Table 9 to Subpart U of Part 63—Routine Reports Required by This Subpart
            
            
              Subpart V [Reserved]
            
            
              Subpart W—National Emission Standards for Hazardous Air Pollutants for Epoxy Resins Production and Non-Nylon Polyamides Production
              63.520
              Applicability and designation of sources.
              63.521
              Compliance schedule.
              63.522
              Definitions.
              63.523
              Standards for basic liquid resins manufacturers.
              63.524
              Standards for wet strength resins manufacturers.
              63.525
              Compliance and performance testing.
              63.526
              Monitoring requirements.
              63.527
              Recordkeeping requirements.
              63.528
              Reporting requirements.
              63.529
              Implementation and enforcement.
              
              Table 1 to Subpart W of Part 63—General Provisions Applicability to Subpart W
            
            
              Subpart X—National Emission Standards for Hazardous Air Pollutants From Secondary Lead Smelting
              63.541
              Applicability.
              63.542
              Definitions.
              63.543
              What are my standards for process vents?
              63.544
              What are my total enclosure standards?
              63.545
              What are my standards for fugitive dust sources?
              63.546
              Compliance dates.
              63.547
              Test methods.
              63.548
              Monitoring requirements.
              63.549
              Notification requirements.
              63.550
              Recordkeeping and reporting requirements.
              63.551
              Implementation and enforcement.
              63.552
              Affirmative defense to civil penalties for exceedance of emissions limit during malfunction.
              Table 1 to Subpart X of Part 63—General Provisions Applicability to Subpart X
              Table 2 to Subpart X of Part 63—Emissions Limits for Secondary Lead Smelting Furnaces
              Table 3 to Subpart X of Part 63—Toxic Equivalency Factor
            
            
              Subpart Y—National Emission Standards for Marine Tank Vessel Loading Operations
              63.560
              Applicability and designation of affected source.
              63.561
              Definitions.
              63.562
              Standards.
              63.563
              Compliance and performance testing.
              63.564
              Monitoring requirements.
              63.565
              Test methods and procedures.
              63.566
              Construction and reconstruction.
              63.567
              Recordkeeping and reporting requirements.
              63.568
              Implementation and enforcement.
            
            
              Subpart Z [Reserved]
              63.569-63.599
              [Reserved]
            
          
          
            Authority:
            42 U.S.C. 7401 et seq.
            
          
          
            Source:
            57 FR 61992, Dec. 29, 1992, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              Source:
              59 FR 12430, Mar. 16, 1994, unless otherwise noted.
            
            
              § 63.1
              Applicability.
              (a) General. (1) Terms used throughout this part are defined in § 63.2 or in the Clean Air Act (Act) as amended in 1990, except that individual subparts of this part may include specific definitions in addition to or that supersede definitions in § 63.2.
              (2) This part contains national emission standards for hazardous air pollutants (NESHAP) established pursuant to section 112 of the Act as amended November 15, 1990. These standards regulate specific categories of stationary sources that emit (or have the potential to emit) one or more hazardous air pollutants listed in this part pursuant to section 112(b) of the Act. This section explains the applicability of such standards to sources affected by them. The standards in this part are independent of NESHAP contained in 40 CFR part 61. The NESHAP in part 61 promulgated by signature of the Administrator before November 15, 1990 (i.e., the date of enactment of the Clean Air Act Amendments of 1990) remain in effect until they are amended, if appropriate, and added to this part.
              (3) No emission standard or other requirement established under this part shall be interpreted, construed, or applied to diminish or replace the requirements of a more stringent emission limitation or other applicable requirement established by the Administrator pursuant to other authority of the Act (section 111, part C or D or any other authority of this Act), or a standard issued under State authority. The Administrator may specify in a specific standard under this part that facilities subject to other provisions under the Act need only comply with the provisions of that standard.
              (4)(i) Each relevant standard in this part 63 must identify explicitly whether each provision in this subpart A is or is not included in such relevant standard.
              (ii) If a relevant part 63 standard incorporates the requirements of 40 CFR part 60, part 61 or other part 63 standards, the relevant part 63 standard must identify explicitly the applicability of each corresponding part 60, part 61, or other part 63 subpart A (General) provision.

              (iii) The General Provisions in this subpart A do not apply to regulations developed pursuant to section 112(r) of the amended Act, unless otherwise specified in those regulations.
              
              (5) [Reserved]
              (6) To obtain the most current list of categories of sources to be regulated under section 112 of the Act, or to obtain the most recent regulation promulgation schedule established pursuant to section 112(e) of the Act, contact the Office of the Director, Emission Standards Division, Office of Air Quality Planning and Standards, U.S. EPA (MD-13), Research Triangle Park, North Carolina 27711.
              (7)-(9) [Reserved]
              (10) For the purposes of this part, time periods specified in days shall be measured in calendar days, even if the word “calendar” is absent, unless otherwise specified in an applicable requirement.
              (11) For the purposes of this part, if an explicit postmark deadline is not specified in an applicable requirement for the submittal of a notification, application, test plan, report, or other written communication to the Administrator, the owner or operator shall postmark the submittal on or before the number of days specified in the applicable requirement. For example, if a notification must be submitted 15 days before a particular event is scheduled to take place, the notification shall be postmarked on or before 15 days preceding the event; likewise, if a notification must be submitted 15 days after a particular event takes place, the notification shall be postmarked on or before 15 days following the end of the event. The use of reliable non-Government mail carriers that provide indications of verifiable delivery of information required to be submitted to the Administrator, similar to the postmark provided by the U.S. Postal Service, or alternative means of delivery agreed to by the permitting authority, is acceptable.
              (12) Notwithstanding time periods or postmark deadlines specified in this part for the submittal of information to the Administrator by an owner or operator, or the review of such information by the Administrator, such time periods or deadlines may be changed by mutual agreement between the owner or operator and the Administrator. Procedures governing the implementation of this provision are specified in § 63.9(i).
              (b) Initial applicability determination for this part. (1) The provisions of this part apply to the owner or operator of any stationary source that—
              (i) Emits or has the potential to emit any hazardous air pollutant listed in or pursuant to section 112(b) of the Act; and
              (ii) Is subject to any standard, limitation, prohibition, or other federally enforceable requirement established pursuant to this part.
              (2) [Reserved]
              (3) An owner or operator of a stationary source who is in the relevant source category and who determines that the source is not subject to a relevant standard or other requirement established under this part must keep a record as specified in § 63.10(b)(3).
              (c) Applicability of this part after a relevant standard has been set under this part. (1) If a relevant standard has been established under this part, the owner or operator of an affected source must comply with the provisions of that standard and of this subpart as provided in paragraph (a)(4) of this section.
              (2) Except as provided in § 63.10(b)(3), if a relevant standard has been established under this part, the owner or operator of an affected source may be required to obtain a title V permit from a permitting authority in the State in which the source is located. Emission standards promulgated in this part for area sources pursuant to section 112(c)(3) of the Act will specify whether—
              (i) States will have the option to exclude area sources affected by that standard from the requirement to obtain a title V permit (i.e., the standard will exempt the category of area sources altogether from the permitting requirement);
              (ii) States will have the option to defer permitting of area sources in that category until the Administrator takes rulemaking action to determine applicability of the permitting requirements; or

              (iii) If a standard fails to specify what the permitting requirements will be for area sources affected by such a standard, then area sources that are subject to the standard will be subject to the requirement to obtain a title V permit without any deferral.
              (3)-(4) [Reserved]
              (5) If an area source that otherwise would be subject to an emission standard or other requirement established under this part if it were a major source subsequently increases its emissions of hazardous air pollutants (or its potential to emit hazardous air pollutants) such that the source is a major source that is subject to the emission standard or other requirement, such source also shall be subject to the notification requirements of this subpart.
              (d) [Reserved]
              (e) If the Administrator promulgates an emission standard under section 112(d) or (h) of the Act that is applicable to a source subject to an emission limitation by permit established under section 112(j) of the Act, and the requirements under the section 112(j) emission limitation are substantially as effective as the promulgated emission standard, the owner or operator may request the permitting authority to revise the source's title V permit to reflect that the emission limitation in the permit satisfies the requirements of the promulgated emission standard. The process by which the permitting authority determines whether the section 112(j) emission limitation is substantially as effective as the promulgated emission standard must include, consistent with part 70 or 71 of this chapter, the opportunity for full public, EPA, and affected State review (including the opportunity for EPA's objection) prior to the permit revision being finalized. A negative determination by the permitting authority constitutes final action for purposes of review and appeal under the applicable title V operating permit program.
              [59 FR 12430, Mar. 16, 1994, as amended at 67 FR 16595, Apr. 5, 2002]
               
            
            
              § 63.2
              Definitions.
              The terms used in this part are defined in the Act or in this section as follows:
              
                Act means the Clean Air Act (42 U.S.C. 7401 et seq., as amended by Pub. L. 101-549, 104 Stat. 2399).
              
                Actual emissions is defined in subpart D of this part for the purpose of granting a compliance extension for an early reduction of hazardous air pollutants.
              
                Administrator means the Administrator of the United States Environmental Protection Agency or his or her authorized representative (e.g., a State that has been delegated the authority to implement the provisions of this part).
              
                Affected source, for the purposes of this part, means the collection of equipment, activities, or both within a single contiguous area and under common control that is included in a section 112(c) source category or subcategory for which a section 112(d) standard or other relevant standard is established pursuant to section 112 of the Act. Each relevant standard will define the “affected source,” as defined in this paragraph unless a different definition is warranted based on a published justification as to why this definition would result in significant administrative, practical, or implementation problems and why the different definition would resolve those problems. The term “affected source,” as used in this part, is separate and distinct from any other use of that term in EPA regulations such as those implementing title IV of the Act. Affected source may be defined differently for part 63 than affected facility and stationary source in parts 60 and 61, respectively. This definition of “affected source,” and the procedures for adopting an alternative definition of “affected source,” shall apply to each section 112(d) standard for which the initial proposed rule is signed by the Administrator after June 30, 2002.
              
                Alternative emission limitation means conditions established pursuant to sections 112(i)(5) or 112(i)(6) of the Act by the Administrator or by a State with an approved permit program.
              
                Alternative emission standard means an alternative means of emission limitation that, after notice and opportunity for public comment, has been demonstrated by an owner or operator to the Administrator's satisfaction to achieve a reduction in emissions of any air pollutant at least equivalent to the reduction in emissions of such pollutant achieved under a relevant design, equipment, work practice, or operational emission standard, or combination thereof, established under this part pursuant to section 112(h) of the Act.
              
                Alternative test method means any method of sampling and analyzing for an air pollutant that is not a test method in this chapter and that has been demonstrated to the Administrator's satisfaction, using Method 301 in appendix A of this part, to produce results adequate for the Administrator's determination that it may be used in place of a test method specified in this part.
              
                Approved permit program means a State permit program approved by the Administrator as meeting the requirements of part 70 of this chapter or a Federal permit program established in this chapter pursuant to title V of the Act (42 U.S.C. 7661).
              
                Area source means any stationary source of hazardous air pollutants that is not a major source as defined in this part.
              
                Commenced means, with respect to construction or reconstruction of an affected source, that an owner or operator has undertaken a continuous program of construction or reconstruction or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of construction or reconstruction.
              
                Compliance date means the date by which an affected source is required to be in compliance with a relevant standard, limitation, prohibition, or any federally enforceable requirement established by the Administrator (or a State with an approved permit program) pursuant to section 112 of the Act.
              
                Compliance schedule means: (1) In the case of an affected source that is in compliance with all applicable requirements established under this part, a statement that the source will continue to comply with such requirements; or
              (2) In the case of an affected source that is required to comply with applicable requirements by a future date, a statement that the source will meet such requirements on a timely basis and, if required by an applicable requirement, a detailed schedule of the dates by which each step toward compliance will be reached; or
              (3) In the case of an affected source not in compliance with all applicable requirements established under this part, a schedule of remedial measures, including an enforceable sequence of actions or operations with milestones and a schedule for the submission of certified progress reports, where applicable, leading to compliance with a relevant standard, limitation, prohibition, or any federally enforceable requirement established pursuant to section 112 of the Act for which the affected source is not in compliance. This compliance schedule shall resemble and be at least as stringent as that contained in any judicial consent decree or administrative order to which the source is subject. Any such schedule of compliance shall be supplemental to, and shall not sanction noncompliance with, the applicable requirements on which it is based.
              
                Construction means the on-site fabrication, erection, or installation of an affected source. Construction does not include the removal of all equipment comprising an affected source from an existing location and reinstallation of such equipment at a new location. The owner or operator of an existing affected source that is relocated may elect not to reinstall minor ancillary equipment including, but not limited to, piping, ductwork, and valves. However, removal and reinstallation of an affected source will be construed as reconstruction if it satisfies the criteria for reconstruction as defined in this section. The costs of replacing minor ancillary equipment must be considered in determining whether the existing affected source is reconstructed.
              
                Continuous emission monitoring system (CEMS) means the total equipment that may be required to meet the data acquisition and availability requirements of this part, used to sample, condition (if applicable), analyze, and provide a record of emissions.
              
                Continuous monitoring system (CMS) is a comprehensive term that may include, but is not limited to, continuous emission monitoring systems, continuous opacity monitoring systems, continuous parameter monitoring systems, or other manual or automatic monitoring that is used for demonstrating compliance with an applicable regulation on a continuous basis as defined by the regulation.
              
                Continuous opacity monitoring system (COMS) means a continuous monitoring system that measures the opacity of emissions.
              
                Continuous parameter monitoring system means the total equipment that may be required to meet the data acquisition and availability requirements of this part, used to sample, condition (if applicable), analyze, and provide a record of process or control system parameters.
              
                Effective date means:

              (1) With regard to an emission standard established under this part, the date of promulgation in the Federal Register of such standard; or
              (2) With regard to an alternative emission limitation or equivalent emission limitation determined by the Administrator (or a State with an approved permit program), the date that the alternative emission limitation or equivalent emission limitation becomes effective according to the provisions of this part.
              
                Emission standard means a national standard, limitation, prohibition, or other regulation promulgated in a subpart of this part pursuant to sections 112(d), 112(h), or 112(f) of the Act.
              
                Emissions averaging is a way to comply with the emission limitations specified in a relevant standard, whereby an affected source, if allowed under a subpart of this part, may create emission credits by reducing emissions from specific points to a level below that required by the relevant standard, and those credits are used to offset emissions from points that are not controlled to the level required by the relevant standard.
              
                EPA means the United States Environmental Protection Agency.
              
                Equivalent emission limitation means any maximum achievable control technology emission limitation or requirements which are applicable to a major source of hazardous air pollutants and are adopted by the Administrator (or a State with an approved permit program) on a case-by-case basis, pursuant to section 112(g) or (j) of the Act.
              
                Excess emissions and continuous monitoring system performance report is a report that must be submitted periodically by an affected source in order to provide data on its compliance with relevant emission limits, operating parameters, and the performance of its continuous parameter monitoring systems.
              
                Existing source means any affected source that is not a new source.
              
                Federally enforceable means all limitations and conditions that are enforceable by the Administrator and citizens under the Act or that are enforceable under other statutes administered by the Administrator. Examples of federally enforceable limitations and conditions include, but are not limited to:
              (1) Emission standards, alternative emission standards, alternative emission limitations, and equivalent emission limitations established pursuant to section 112 of the Act as amended in 1990;
              (2) New source performance standards established pursuant to section 111 of the Act, and emission standards established pursuant to section 112 of the Act before it was amended in 1990;
              (3) All terms and conditions in a title V permit, including any provisions that limit a source's potential to emit, unless expressly designated as not federally enforceable;
              (4) Limitations and conditions that are part of an approved State Implementation Plan (SIP) or a Federal Implementation Plan (FIP);
              (5) Limitations and conditions that are part of a Federal construction permit issued under 40 CFR 52.21 or any construction permit issued under regulations approved by the EPA in accordance with 40 CFR part 51;
              (6) Limitations and conditions that are part of an operating permit where the permit and the permitting program pursuant to which it was issued meet all of the following criteria:
              (i) The operating permit program has been submitted to and approved by EPA into a State implementation plan (SIP) under section 110 of the CAA;

              (ii) The SIP imposes a legal obligation that operating permit holders adhere to the terms and limitations of such permits and provides that permits which do not conform to the operating permit program requirements and the requirements of EPA's underlying regulations may be deemed not “federally enforceable” by EPA;
              (iii) The operating permit program requires that all emission limitations, controls, and other requirements imposed by such permits will be at least as stringent as any other applicable limitations and requirements contained in the SIP or enforceable under the SIP, and that the program may not issue permits that waive, or make less stringent, any limitations or requirements contained in or issued pursuant to the SIP, or that are otherwise “federally enforceable”;
              (iv) The limitations, controls, and requirements in the permit in question are permanent, quantifiable, and otherwise enforceable as a practical matter; and
              (v) The permit in question was issued only after adequate and timely notice and opportunity for comment for EPA and the public.
              (7) Limitations and conditions in a State rule or program that has been approved by the EPA under subpart E of this part for the purposes of implementing and enforcing section 112; and
              (8) Individual consent agreements that the EPA has legal authority to create.
              
                Fixed capital cost means the capital needed to provide all the depreciable components of an existing source.
              
                Force majeure means, for purposes of § 63.7, an event that will be or has been caused by circumstances beyond the control of the affected facility, its contractors, or any entity controlled by the affected facility that prevents the owner or operator from complying with the regulatory requirement to conduct performance tests within the specified timeframe despite the affected facility's best efforts to fulfill the obligation. Examples of such events are acts of nature, acts of war or terrorism, or equipment failure or safety hazard beyond the control of the affected facility.
              
                Fugitive emissions means those emissions from a stationary source that could not reasonably pass through a stack, chimney, vent, or other functionally equivalent opening. Under section 112 of the Act, all fugitive emissions are to be considered in determining whether a stationary source is a major source.
              
                Hazardous air pollutant means any air pollutant listed in or pursuant to section 112(b) of the Act.
              
                Issuance of a part 70 permit will occur, if the State is the permitting authority, in accordance with the requirements of part 70 of this chapter and the applicable, approved State permit program. When the EPA is the permitting authority, issuance of a title V permit occurs immediately after the EPA takes final action on the final permit.
              
                Major source means any stationary source or group of stationary sources located within a contiguous area and under common control that emits or has the potential to emit considering controls, in the aggregate, 10 tons per year or more of any hazardous air pollutant or 25 tons per year or more of any combination of hazardous air pollutants, unless the Administrator establishes a lesser quantity, or in the case of radionuclides, different criteria from those specified in this sentence.
              
                Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control and monitoring equipment, process equipment, or a process to operate in a normal or usual manner which causes, or has the potential to cause, the emission limitations in an applicable standard to be exceeded. Failures that are caused in part by poor maintenance or careless operation are not malfunctions.
              
                Monitoring means the collection and use of measurement data or other information to control the operation of a process or pollution control device or to verify a work practice standard relative to assuring compliance with applicable requirements. Monitoring is composed of four elements:

              (1) Indicator(s) of performance—the parameter or parameters you measure or observe for demonstrating proper operation of the pollution control measures or compliance with the applicable emissions limitation or standard. Indicators of performance may include direct or predicted emissions measurements (including opacity), operational parametric values that correspond to process or control device (and capture system) efficiencies or emissions rates, and recorded findings of inspection of work practice activities, materials tracking, or design characteristics. Indicators may be expressed as a single maximum or minimum value, a function of process variables (for example, within a range of pressure drops), a particular operational or work practice status (for example, a damper position, completion of a waste recovery task, materials tracking), or an interdependency between two or among more than two variables.
              (2) Measurement techniques—the means by which you gather and record information of or about the indicators of performance. The components of the measurement technique include the detector type, location and installation specifications, inspection procedures, and quality assurance and quality control measures. Examples of measurement techniques include continuous emission monitoring systems, continuous opacity monitoring systems, continuous parametric monitoring systems, and manual inspections that include making records of process conditions or work practices.
              (3) Monitoring frequency—the number of times you obtain and record monitoring data over a specified time interval. Examples of monitoring frequencies include at least four points equally spaced for each hour for continuous emissions or parametric monitoring systems, at least every 10 seconds for continuous opacity monitoring systems, and at least once per operating day (or week, month, etc.) for work practice or design inspections.
              (4) Averaging time—the period over which you average and use data to verify proper operation of the pollution control approach or compliance with the emissions limitation or standard. Examples of averaging time include a 3-hour average in units of the emissions limitation, a 30-day rolling average emissions value, a daily average of a control device operational parametric range, and an instantaneous alarm.
              
                New affected source means the collection of equipment, activities, or both within a single contiguous area and under common control that is included in a section 112(c) source category or subcategory that is subject to a section 112(d) or other relevant standard for new sources. This definition of “new affected source,” and the criteria to be utilized in implementing it, shall apply to each section 112(d) standard for which the initial proposed rule is signed by the Administrator after June 30, 2002. Each relevant standard will define the term “new affected source,” which will be the same as the “affected source” unless a different collection is warranted based on consideration of factors including:
              (1) Emission reduction impacts of controlling individual sources versus groups of sources;
              (2) Cost effectiveness of controlling individual equipment;
              (3) Flexibility to accommodate common control strategies;
              (4) Cost/benefits of emissions averaging;
              (5) Incentives for pollution prevention;
              (6) Feasibility and cost of controlling processes that share common equipment (e.g., product recovery devices);
              (7) Feasibility and cost of monitoring; and
              (8) Other relevant factors.
              
                New source means any affected source the construction or reconstruction of which is commenced after the Administrator first proposes a relevant emission standard under this part establishing an emission standard applicable to such source.
              
                One-hour period, unless otherwise defined in an applicable subpart, means any 60-minute period commencing on the hour.
              
                Opacity means the degree to which emissions reduce the transmission of light and obscure the view of an object in the background. For continuous opacity monitoring systems, opacity means the fraction of incident light that is attenuated by an optical medium.
              
                Owner or operator means any person who owns, leases, operates, controls, or supervises a stationary source.
              
                Performance audit means a procedure to analyze blind samples, the content of which is known by the Administrator, simultaneously with the analysis of performance test samples in order to provide a measure of test data quality.
              
                Performance evaluation means the conduct of relative accuracy testing, calibration error testing, and other measurements used in validating the continuous monitoring system data.
              
                Performance test means the collection of data resulting from the execution of a test method (usually three emission test runs) used to demonstrate compliance with a relevant emission standard as specified in the performance test section of the relevant standard.
              
                Permit modification means a change to a title V permit as defined in regulations codified in this chapter to implement title V of the Act (42 U.S.C. 7661).
              
                Permit program means a comprehensive State operating permit system established pursuant to title V of the Act (42 U.S.C. 7661) and regulations codified in part 70 of this chapter and applicable State regulations, or a comprehensive Federal operating permit system established pursuant to title V of the Act and regulations codified in this chapter.
              
                Permit revision means any permit modification or administrative permit amendment to a title V permit as defined in regulations codified in this chapter to implement title V of the Act (42 U.S.C. 7661).
              
                Permitting authority means: (1) The State air pollution control agency, local agency, other State agency, or other agency authorized by the Administrator to carry out a permit program under part 70 of this chapter; or
              (2) The Administrator, in the case of EPA-implemented permit programs under title V of the Act (42 U.S.C. 7661).
              
                Pollution Prevention means source reduction as defined under the Pollution Prevention Act (42 U.S.C. 13101-13109). The definition is as follows:
              (1) Source reduction is any practice that:
              (i) Reduces the amount of any hazardous substance, pollutant, or contaminant entering any waste stream or otherwise released into the environment (including fugitive emissions) prior to recycling, treatment, or disposal; and
              (ii) Reduces the hazards to public health and the environment associated with the release of such substances, pollutants, or contaminants.
              (2) The term source reduction includes equipment or technology modifications, process or procedure modifications, reformulation or redesign of products, substitution of raw materials, and improvements in housekeeping, maintenance, training, or inventory control.
              (3) The term source reduction does not include any practice that alters the physical, chemical, or biological characteristics or the volume of a hazardous substance, pollutant, or contaminant through a process or activity which itself is not integral to and necessary for the production of a product or the providing of a service.
              
                Potential to emit means the maximum capacity of a stationary source to emit a pollutant under its physical and operational design. Any physical or operational limitation on the capacity of the stationary source to emit a pollutant, including air pollution control equipment and restrictions on hours of operation or on the type or amount of material combusted, stored, or processed, shall be treated as part of its design if the limitation or the effect it would have on emissions is federally enforceable.
              
                Reconstruction, unless otherwise defined in a relevant standard, means the replacement of components of an affected or a previously nonaffected source to such an extent that:
              (1) The fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct a comparable new source; and

              (2) It is technologically and economically feasible for the reconstructed source to meet the relevant standard(s) established by the Administrator (or a State) pursuant to section 112 of the Act. Upon reconstruction, an affected source, or a stationary source that becomes an affected source, is subject to relevant standards for new sources, including compliance dates, irrespective of any change in emissions of hazardous air pollutants from that source.
              
              
                Regulation promulgation schedule means the schedule for the promulgation of emission standards under this part, established by the Administrator pursuant to section 112(e) of the Act and published in the Federal Register.
              
              
                Relevant standard means:
              (1) An emission standard;
              (2) An alternative emission standard;
              (3) An alternative emission limitation; or
              (4) An equivalent emission limitation established pursuant to section 112 of the Act that applies to the collection of equipment, activities, or both regulated by such standard or limitation. A relevant standard may include or consist of a design, equipment, work practice, or operational requirement, or other measure, process, method, system, or technique (including prohibition of emissions) that the Administrator (or a State) establishes for new or existing sources to which such standard or limitation applies. Every relevant standard established pursuant to section 112 of the Act includes subpart A of this part, as provided by § 63.1(a)(4), and all applicable appendices of this part or of other parts of this chapter that are referenced in that standard.
              
                Responsible official means one of the following:
              (1) For a corporation: A president, secretary, treasurer, or vice president of the corporation in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities and either:
              (i) The facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars); or
              (ii) The delegation of authority to such representative is approved in advance by the Administrator.
              (2) For a partnership or sole proprietorship: a general partner or the proprietor, respectively.
              (3) For a municipality, State, Federal, or other public agency: either a principal executive officer or ranking elected official. For the purposes of this part, a principal executive officer of a Federal agency includes the chief executive officer having responsibility for the overall operations of a principal geographic unit of the agency (e.g., a Regional Administrator of the EPA).
              (4) For affected sources (as defined in this part) applying for or subject to a title V permit: “responsible official” shall have the same meaning as defined in part 70 or Federal title V regulations in this chapter (42 U.S.C. 7661), whichever is applicable.
              
                Run means one of a series of emission or other measurements needed to determine emissions for a representative operating period or cycle as specified in this part.
              
                Shutdown means the cessation of operation of an affected source or portion of an affected source for any purpose.
              
                Six-minute period means, with respect to opacity determinations, any one of the 10 equal parts of a 1-hour period.
              
                Source at a Performance Track member facility means a major or area source located at a facility which has been accepted by EPA for membership in the Performance Track Program (as described at www.epa.gov/PerformanceTrack) and is still a member of the Program. The Performance Track Program is a voluntary program that encourages continuous environmental improvement through the use of environmental management systems, local community outreach, and measurable results.
              
                Standard conditions means a temperature of 293 K (68 °F) and a pressure of 101.3 kilopascals (29.92 in. Hg).
              
                Startup means the setting in operation of an affected source or portion of an affected source for any purpose.
              
                State means all non-Federal authorities, including local agencies, interstate associations, and State-wide programs, that have delegated authority to implement: (1) The provisions of this part and/or (2) the permit program established under part 70 of this chapter. The term State shall have its conventional meaning where clear from the context.
              
                Stationary source means any building, structure, facility, or installation which emits or may emit any air pollutant.
              
                Test method means the validated procedure for sampling, preparing, and analyzing for an air pollutant specified in a relevant standard as the performance test procedure. The test method may include methods described in an appendix of this chapter, test methods incorporated by reference in this part, or methods validated for an application through procedures in Method 301 of appendix A of this part.
              
                Title V permit means any permit issued, renewed, or revised pursuant to Federal or State regulations established to implement title V of the Act (42 U.S.C. 7661). A title V permit issued by a State permitting authority is called a part 70 permit in this part.
              
                Visible emission means the observation of an emission of opacity or optical density above the threshold of vision.
              
                Working day means any day on which Federal Government offices (or State government offices for a State that has obtained delegation under section 112(l)) are open for normal business. Saturdays, Sundays, and official Federal (or where delegated, State) holidays are not working days.
              [59 FR 12430, Mar. 16, 1994, as amended at 67 FR 16596, Apr. 5, 2002; 68 FR 32600, May 30, 2003; 69 FR 21752, Apr. 22, 2004; 72 FR 27443, May 16, 2007]
            
            
              § 63.3
              Units and abbreviations.
              Used in this part are abbreviations and symbols of units of measure. These are defined as follows:
              (a) System International (SI) units of measure:
                
              
              
                A = ampere
                g = gram
                Hz = hertz
                J = joule
                °K = degree Kelvin
                kg = kilogram
                l = liter
                m = meter
                m3 = cubic meter
                mg = milligram = 10−3 gram
                ml = milliliter = 10−3 liter
                mm = millimeter = 10−3 meter
                Mg = megagram = 106 gram = metric ton
                MJ = megajoule
                mol = mole
                N = newton
                ng = nanogram = 10−9 gram
                nm = nanometer = 10−9 meter
                Pa = pascal
                s = second
                V = volt
                W = watt
                Ω = ohm
                µg = microgram = 10−6 gram
                µl = microliter = 10−6 liter
              
              
              (b) Other units of measure:
                
              
              
                Btu = British thermal unit
                 °C = degree Celsius (centigrade)
                cal = calorie
                cfm = cubic feet per minute
                cc = cubic centimeter
                cu ft = cubic feet
                d = day
                dcf = dry cubic feet
                dcm = dry cubic meter
                dscf = dry cubic feet at standard conditions
                dscm = dry cubic meter at standard conditions
                eq = equivalent
                 °F degree Fahrenheit
                ft = feet
                ft2 = square feet
                ft3 = cubic feet
                gal = gallon
                gr = grain
                g-eq = gram equivalent
                g-mole = gram mole
                hr = hour
                in. = inch
                in. H2 O = inches of water
                K = 1,000
                kcal = kilocalorie
                lb = pound
                lpm = liter per minute
                meq = milliequivalent
                min = minute
                MW = molecular weight
                oz = ounces
                ppb = parts per billion
                ppbw = parts per billion by weight
                ppbv = parts per billion by volume
                ppm = parts per million
                ppmw = parts per million by weight
                ppmv = parts per million by volume
                psia = pounds per square inch absolute
                psig = pounds per square inch gage
                °R = degree Rankine
                scf = cubic feet at standard conditions
                scfh = cubic feet at standard conditions per hour
                scm = cubic meter at standard conditions
                scmm = cubic meter at standard conditions per minute
                sec = second
                sq ft = square feet
                std = at standard conditions
                v/v = volume per volume
                yd2 = square yards
                yr = year
              
              
              (c) Miscellaneous:
                
              
              
                act = actual
                avg = average
                I.D. = inside diameter
                
                M = molar
                N = normal
                O.D. = outside diameter
                % = percent
              
              [59 FR 12430, Mar. 16, 1994, as amended at 67 FR 16598, Apr. 5, 2002]
            
            
              § 63.4
              Prohibited activities and circumvention.
              (a) Prohibited activities. (1) No owner or operator subject to the provisions of this part must operate any affected source in violation of the requirements of this part. Affected sources subject to and in compliance with either an extension of compliance or an exemption from compliance are not in violation of the requirements of this part. An extension of compliance can be granted by the Administrator under this part; by a State with an approved permit program; or by the President under section 112(i)(4) of the Act.
              (2) No owner or operator subject to the provisions of this part shall fail to keep records, notify, report, or revise reports as required under this part.
              (3)-(5) [Reserved]
              (b) Circumvention. No owner or operator subject to the provisions of this part shall build, erect, install, or use any article, machine, equipment, or process to conceal an emission that would otherwise constitute noncompliance with a relevant standard. Such concealment includes, but is not limited to—
              (1) The use of diluents to achieve compliance with a relevant standard based on the concentration of a pollutant in the effluent discharged to the atmosphere;
              (2) The use of gaseous diluents to achieve compliance with a relevant standard for visible emissions; and
              (c) Fragmentation. Fragmentation after November 15, 1990 which divides ownership of an operation, within the same facility among various owners where there is no real change in control, will not affect applicability. The owner and operator must not use fragmentation or phasing of reconstruction activities (i.e., intentionally dividing reconstruction into multiple parts for purposes of avoiding new source requirements) to avoid becoming subject to new source requirements.
              [59 FR 12430, Mar. 16, 1994, as amended at 67 FR 16598, Apr. 5, 2002]
            
            
              § 63.5
              Preconstruction review and notification requirements.
              (a) Applicability. (1) This section implements the preconstruction review requirements of section 112(i)(1). After the effective date of a relevant standard, promulgated pursuant to section 112(d), (f), or (h) of the Act, under this part, the preconstruction review requirements in this section apply to the owner or operator of new affected sources and reconstructed affected sources that are major-emitting as specified in this section. New and reconstructed affected sources that commence construction or reconstruction before the effective date of a relevant standard are not subject to the preconstruction review requirements specified in paragraphs (b)(3), (d), and (e) of this section.
              (2) This section includes notification requirements for new affected sources and reconstructed affected sources that are not major-emitting affected sources and that are or become subject to a relevant promulgated emission standard after the effective date of a relevant standard promulgated under this part.
              (b) Requirements for existing, newly constructed, and reconstructed sources. (1) A new affected source for which construction commences after proposal of a relevant standard is subject to relevant standards for new affected sources, including compliance dates. An affected source for which reconstruction commences after proposal of a relevant standard is subject to relevant standards for new sources, including compliance dates, irrespective of any change in emissions of hazardous air pollutants from that source.
              (2) [Reserved]

              (3) After the effective date of any relevant standard promulgated by the Administrator under this part, no person may, without obtaining written approval in advance from the Administrator in accordance with the procedures specified in paragraphs (d) and (e) of this section, do any of the following:
              
              (i) Construct a new affected source that is major-emitting and subject to such standard;
              (ii) Reconstruct an affected source that is major-emitting and subject to such standard; or
              (iii) Reconstruct a major source such that the source becomes an affected source that is major-emitting and subject to the standard.
              (4) After the effective date of any relevant standard promulgated by the Administrator under this part, an owner or operator who constructs a new affected source that is not major-emitting or reconstructs an affected source that is not major-emitting that is subject to such standard, or reconstructs a source such that the source becomes an affected source subject to the standard, must notify the Administrator of the intended construction or reconstruction. The notification must be submitted in accordance with the procedures in § 63.9(b).
              (5) [Reserved]
              (6) After the effective date of any relevant standard promulgated by the Administrator under this part, equipment added (or a process change) to an affected source that is within the scope of the definition of affected source under the relevant standard must be considered part of the affected source and subject to all provisions of the relevant standard established for that affected source.
              (c) [Reserved]
              (d) Application for approval of construction or reconstruction. The provisions of this paragraph implement section 112(i)(1) of the Act.
              (1) General application requirements. (i) An owner or operator who is subject to the requirements of paragraph (b)(3) of this section must submit to the Administrator an application for approval of the construction or reconstruction. The application must be submitted as soon as practicable before actual construction or reconstruction begins. The application for approval of construction or reconstruction may be used to fulfill the initial notification requirements of § 63.9(b)(5). The owner or operator may submit the application for approval well in advance of the date actual construction or reconstruction begins in order to ensure a timely review by the Administrator and that the planned date to begin will not be delayed.
              (ii) A separate application shall be submitted for each construction or reconstruction. Each application for approval of construction or reconstruction shall include at a minimum:
              (A) The applicant's name and address;
              (B) A notification of intention to construct a new major affected source or make any physical or operational change to a major affected source that may meet or has been determined to meet the criteria for a reconstruction, as defined in § 63.2 or in the relevant standard;
              (C) The address (i.e., physical location) or proposed address of the source;
              (D) An identification of the relevant standard that is the basis of the application;
              (E) The expected date of the beginning of actual construction or reconstruction;
              (F) The expected completion date of the construction or reconstruction;
              (G) [Reserved]
              (H) The type and quantity of hazardous air pollutants emitted by the source, reported in units and averaging times and in accordance with the test methods specified in the relevant standard, or if actual emissions data are not yet available, an estimate of the type and quantity of hazardous air pollutants expected to be emitted by the source reported in units and averaging times specified in the relevant standard. The owner or operator may submit percent reduction information if a relevant standard is established in terms of percent reduction. However, operating parameters, such as flow rate, shall be included in the submission to the extent that they demonstrate performance and compliance; and
              (I) [Reserved]
              (J) Other information as specified in paragraphs (d)(2) and (d)(3) of this section.

              (iii) An owner or operator who submits estimates or preliminary information in place of the actual emissions data and analysis required in paragraphs (d)(1)(ii)(H) and (d)(2) of this section shall submit the actual, measured emissions data and other correct information as soon as available but no later than with the notification of compliance status required in § 63.9(h) (see § 63.9(h)(5)).
              (2) Application for approval of construction. Each application for approval of construction must include, in addition to the information required in paragraph (d)(1)(ii) of this section, technical information describing the proposed nature, size, design, operating design capacity, and method of operation of the source, including an identification of each type of emission point for each type of hazardous air pollutant that is emitted (or could reasonably be anticipated to be emitted) and a description of the planned air pollution control system (equipment or method) for each emission point. The description of the equipment to be used for the control of emissions must include each control device for each hazardous air pollutant and the estimated control efficiency (percent) for each control device. The description of the method to be used for the control of emissions must include an estimated control efficiency (percent) for that method. Such technical information must include calculations of emission estimates in sufficient detail to permit assessment of the validity of the calculations.
              (3) Application for approval of reconstruction. Each application for approval of reconstruction shall include, in addition to the information required in paragraph (d)(1)(ii) of this section—
              (i) A brief description of the affected source and the components that are to be replaced;
              (ii) A description of present and proposed emission control systems (i.e., equipment or methods). The description of the equipment to be used for the control of emissions shall include each control device for each hazardous air pollutant and the estimated control efficiency (percent) for each control device. The description of the method to be used for the control of emissions shall include an estimated control efficiency (percent) for that method. Such technical information shall include calculations of emission estimates in sufficient detail to permit assessment of the validity of the calculations;
              (iii) An estimate of the fixed capital cost of the replacements and of constructing a comparable entirely new source;
              (iv) The estimated life of the affected source after the replacements; and
              (v) A discussion of any economic or technical limitations the source may have in complying with relevant standards or other requirements after the proposed replacements. The discussion shall be sufficiently detailed to demonstrate to the Administrator's satisfaction that the technical or economic limitations affect the source's ability to comply with the relevant standard and how they do so.
              (vi) If in the application for approval of reconstruction the owner or operator designates the affected source as a reconstructed source and declares that there are no economic or technical limitations to prevent the source from complying with all relevant standards or other requirements, the owner or operator need not submit the information required in paragraphs (d)(3)(iii) through (d)(3)(v) of this section.
              (4) Additional information. The Administrator may request additional relevant information after the submittal of an application for approval of construction or reconstruction.
              (e) Approval of construction or reconstruction. (1)(i) If the Administrator determines that, if properly constructed, or reconstructed, and operated, a new or existing source for which an application under paragraph (d) of this section was submitted will not cause emissions in violation of the relevant standard(s) and any other federally enforceable requirements, the Administrator will approve the construction or reconstruction.
              (ii) In addition, in the case of reconstruction, the Administrator's determination under this paragraph will be based on:
              (A) The fixed capital cost of the replacements in comparison to the fixed capital cost that would be required to construct a comparable entirely new source;

              (B) The estimated life of the source after the replacements compared to the life of a comparable entirely new source;
              (C) The extent to which the components being replaced cause or contribute to the emissions from the source; and
              (D) Any economic or technical limitations on compliance with relevant standards that are inherent in the proposed replacements.
              (2)(i) The Administrator will notify the owner or operator in writing of approval or intention to deny approval of construction or reconstruction within 60 calendar days after receipt of sufficient information to evaluate an application submitted under paragraph (d) of this section. The 60-day approval or denial period will begin after the owner or operator has been notified in writing that his/her application is complete. The Administrator will notify the owner or operator in writing of the status of his/her application, that is, whether the application contains sufficient information to make a determination, within 30 calendar days after receipt of the original application and within 30 calendar days after receipt of any supplementary information that is submitted.
              (ii) When notifying the owner or operator that his/her application is not complete, the Administrator will specify the information needed to complete the application and provide notice of opportunity for the applicant to present, in writing, within 30 calendar days after he/she is notified of the incomplete application, additional information or arguments to the Administrator to enable further action on the application.
              (3) Before denying any application for approval of construction or reconstruction, the Administrator will notify the applicant of the Administrator's intention to issue the denial together with—
              (i) Notice of the information and findings on which the intended denial is based; and
              (ii) Notice of opportunity for the applicant to present, in writing, within 30 calendar days after he/she is notified of the intended denial, additional information or arguments to the Administrator to enable further action on the application.
              (4) A final determination to deny any application for approval will be in writing and will specify the grounds on which the denial is based. The final determination will be made within 60 calendar days of presentation of additional information or arguments (if the application is complete), or within 60 calendar days after the final date specified for presentation if no presentation is made.
              (5) Neither the submission of an application for approval nor the Administrator's approval of construction or reconstruction shall—
              (i) Relieve an owner or operator of legal responsibility for compliance with any applicable provisions of this part or with any other applicable Federal, State, or local requirement; or
              (ii) Prevent the Administrator from implementing or enforcing this part or taking any other action under the Act.
              (f) Approval of construction or reconstruction based on prior State preconstruction review. (1) Preconstruction review procedures that a State utilizes for other purposes may also be utilized for purposes of this section if the procedures are substantially equivalent to those specified in this section. The Administrator will approve an application for construction or reconstruction specified in paragraphs (b)(3) and (d) of this section if the owner or operator of a new affected source or reconstructed affected source, who is subject to such requirement meets the following conditions:
              (i) The owner or operator of the new affected source or reconstructed affected source has undergone a preconstruction review and approval process in the State in which the source is (or would be) located and has received a federally enforceable construction permit that contains a finding that the source will meet the relevant promulgated emission standard, if the source is properly built and operated.
              (ii) Provide a statement from the State or other evidence (such as State regulations) that it considered the factors specified in paragraph (e)(1) of this section.

              (2) The owner or operator must submit to the Administrator the request for approval of construction or reconstruction under this paragraph (f)(2) no later than the application deadline specified in paragraph (d)(1) of this section (see also § 63.9(b)(2)). The owner or operator must include in the request information sufficient for the Administrator's determination. The Administrator will evaluate the owner or operator's request in accordance with the procedures specified in paragraph (e) of this section. The Administrator may request additional relevant information after the submittal of a request for approval of construction or reconstruction under this paragraph (f)(2).
              [59 FR 12430, Mar. 16, 1994, as amended at 67 FR 16598, Apr. 5, 2002]
            
            
              § 63.6
              Compliance with standards and maintenance requirements.
              (a) Applicability. (1) The requirements in this section apply to the owner or operator of affected sources for which any relevant standard has been established pursuant to section 112 of the Act and the applicability of such requirements is set out in accordance with § 63.1(a)(4) unless—
              (i) The Administrator (or a State with an approved permit program) has granted an extension of compliance consistent with paragraph (i) of this section; or
              (ii) The President has granted an exemption from compliance with any relevant standard in accordance with section 112(i)(4) of the Act.
              (2) If an area source that otherwise would be subject to an emission standard or other requirement established under this part if it were a major source subsequently increases its emissions of hazardous air pollutants (or its potential to emit hazardous air pollutants) such that the source is a major source, such source shall be subject to the relevant emission standard or other requirement.
              (b) Compliance dates for new and reconstructed sources. (1) Except as specified in paragraphs (b)(3) and (4) of this section, the owner or operator of a new or reconstructed affected source for which construction or reconstruction commences after proposal of a relevant standard that has an initial startup before the effective date of a relevant standard established under this part pursuant to section 112(d), (f), or (h) of the Act must comply with such standard not later than the standard's effective date.
              (2) Except as specified in paragraphs (b)(3) and (4) of this section, the owner or operator of a new or reconstructed affected source that has an initial startup after the effective date of a relevant standard established under this part pursuant to section 112(d), (f), or (h) of the Act must comply with such standard upon startup of the source.
              (3) The owner or operator of an affected source for which construction or reconstruction is commenced after the proposal date of a relevant standard established under this part pursuant to section 112(d), 112(f), or 112(h) of the Act but before the effective date (that is, promulgation) of such standard shall comply with the relevant emission standard not later than the date 3 years after the effective date if:
              (i) The promulgated standard (that is, the relevant standard) is more stringent than the proposed standard; for purposes of this paragraph, a finding that controls or compliance methods are “more stringent” must include control technologies or performance criteria and compliance or compliance assurance methods that are different but are substantially equivalent to those required by the promulgated rule, as determined by the Administrator (or his or her authorized representative); and
              (ii) The owner or operator complies with the standard as proposed during the 3-year period immediately after the effective date.

              (4) The owner or operator of an affected source for which construction or reconstruction is commenced after the proposal date of a relevant standard established pursuant to section 112(d) of the Act but before the proposal date of a relevant standard established pursuant to section 112(f) shall not be required to comply with the section 112(f) emission standard until the date 10 years after the date construction or reconstruction is commenced, except that, if the section 112(f) standard is promulgated more than 10 years after construction or reconstruction is commenced, the owner or operator must comply with the standard as provided in paragraphs (b)(1) and (2) of this section.
              (5) The owner or operator of a new source that is subject to the compliance requirements of paragraph (b)(3) or (4) of this section must notify the Administrator in accordance with § 63.9(d)
              (6) [Reserved]
              (7) When an area source becomes a major source by the addition of equipment or operations that meet the definition of new affected source in the relevant standard, the portion of the existing facility that is a new affected source must comply with all requirements of that standard applicable to new sources. The source owner or operator must comply with the relevant standard upon startup.
              (c) Compliance dates for existing sources. (1) After the effective date of a relevant standard established under this part pursuant to section 112(d) or 112(h) of the Act, the owner or operator of an existing source shall comply with such standard by the compliance date established by the Administrator in the applicable subpart(s) of this part. Except as otherwise provided for in section 112 of the Act, in no case will the compliance date established for an existing source in an applicable subpart of this part exceed 3 years after the effective date of such standard.
              (2) If an existing source is subject to a standard established under this part pursuant to section 112(f) of the Act, the owner or operator must comply with the standard by the date 90 days after the standard's effective date, or by the date specified in an extension granted to the source by the Administrator under paragraph (i)(4)(ii) of this section, whichever is later.
              (3)-(4) [Reserved]
              (5) Except as provided in paragraph (b)(7) of this section, the owner or operator of an area source that increases its emissions of (or its potential to emit) hazardous air pollutants such that the source becomes a major source shall be subject to relevant standards for existing sources. Such sources must comply by the date specified in the standards for existing area sources that become major sources. If no such compliance date is specified in the standards, the source shall have a period of time to comply with the relevant emission standard that is equivalent to the compliance period specified in the relevant standard for existing sources in existence at the time the standard becomes effective.
              (d) [Reserved]
              (e) Operation and maintenance requirements. (1)(i) At all times, including periods of startup, shutdown, and malfunction, the owner or operator must operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. During a period of startup, shutdown, or malfunction, this general duty to minimize emissions requires that the owner or operator reduce emissions from the affected source to the greatest extent which is consistent with safety and good air pollution control practices. The general duty to minimize emissions during a period of startup, shutdown, or malfunction does not require the owner or operator to achieve emission levels that would be required by the applicable standard at other times if this is not consistent with safety and good air pollution control practices, nor does it require the owner or operator to make any further efforts to reduce emissions if levels required by the applicable standard have been achieved. Determination of whether such operation and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, review of operation and maintenance procedures (including the startup, shutdown, and malfunction plan required in paragraph (e)(3) of this section), review of operation and maintenance records, and inspection of the source.

              (ii) Malfunctions must be corrected as soon as practicable after their occurrence. To the extent that an unexpected event arises during a startup, shutdown, or malfunction, an owner or operator must comply by minimizing emissions during such a startup, shutdown, and malfunction event consistent with safety and good air pollution control practices.
              
              (iii) Operation and maintenance requirements established pursuant to section 112 of the Act are enforceable independent of emissions limitations or other requirements in relevant standards.
              (2) [Reserved]
              (3) Startup, shutdown, and malfunction plan. (i) The owner or operator of an affected source must develop a written startup, shutdown, and malfunction plan that describes, in detail, procedures for operating and maintaining the source during periods of startup, shutdown, and malfunction; and a program of corrective action for malfunctioning process, air pollution control, and monitoring equipment used to comply with the relevant standard. The startup, shutdown, and malfunction plan does not need to address any scenario that would not cause the source to exceed an applicable emission limitation in the relevant standard. This plan must be developed by the owner or operator by the source's compliance date for that relevant standard. The purpose of the startup, shutdown, and malfunction plan is to—
              (A) Ensure that, at all times, the owner or operator operates and maintains each affected source, including associated air pollution control and monitoring equipment, in a manner which satisfies the general duty to minimize emissions established by paragraph (e)(1)(i) of this section;
              (B) Ensure that owners or operators are prepared to correct malfunctions as soon as practicable after their occurrence in order to minimize excess emissions of hazardous air pollutants; and
              (C) Reduce the reporting burden associated with periods of startup, shutdown, and malfunction (including corrective action taken to restore malfunctioning process and air pollution control equipment to its normal or usual manner of operation).
              (ii) [Reserved]
              (iii) When actions taken by the owner or operator during a startup or shutdown (and the startup or shutdown causes the source to exceed any applicable emission limitation in the relevant emission standards), or malfunction (including actions taken to correct a malfunction) are consistent with the procedures specified in the affected source's startup, shutdown, and malfunction plan, the owner or operator must keep records for that event which demonstrate that the procedures specified in the plan were followed. These records may take the form of a “checklist,” or other effective form of recordkeeping that confirms conformance with the startup, shutdown, and malfunction plan and describes the actions taken for that event. In addition, the owner or operator must keep records of these events as specified in paragraph 63.10(b), including records of the occurrence and duration of each startup or shutdown (if the startup or shutdown causes the source to exceed any applicable emission limitation in the relevant emission standards), or malfunction of operation and each malfunction of the air pollution control and monitoring equipment. Furthermore, the owner or operator shall confirm that actions taken during the relevant reporting period during periods of startup, shutdown, and malfunction were consistent with the affected source's startup, shutdown and malfunction plan in the semiannual (or more frequent) startup, shutdown, and malfunction report required in § 63.10(d)(5).
              (iv) If an action taken by the owner or operator during a startup, shutdown, or malfunction (including an action taken to correct a malfunction) is not consistent with the procedures specified in the affected source's startup, shutdown, and malfunction plan, and the source exceeds any applicable emission limitation in the relevant emission standard, then the owner or operator must record the actions taken for that event and must report such actions within 2 working days after commencing actions inconsistent with the plan, followed by a letter within 7 working days after the end of the event, in accordance with § 63.10(d)(5) (unless the owner or operator makes alternative reporting arrangements, in advance, with the Administrator).

              (v) The owner or operator must maintain at the affected source a current startup, shutdown, and malfunction plan and must make the plan available upon request for inspection and copying by the Administrator. In addition, if the startup, shutdown, and malfunction plan is subsequently revised as provided in paragraph (e)(3)(viii) of this section, the owner or operator must maintain at the affected source each previous (i.e., superseded) version of the startup, shutdown, and malfunction plan, and must make each such previous version available for inspection and copying by the Administrator for a period of 5 years after revision of the plan. If at any time after adoption of a startup, shutdown, and malfunction plan the affected source ceases operation or is otherwise no longer subject to the provisions of this part, the owner or operator must retain a copy of the most recent plan for 5 years from the date the source ceases operation or is no longer subject to this part and must make the plan available upon request for inspection and copying by the Administrator. The Administrator may at any time request in writing that the owner or operator submit a copy of any startup, shutdown, and malfunction plan (or a portion thereof) which is maintained at the affected source or in the possession of the owner or operator. Upon receipt of such a request, the owner or operator must promptly submit a copy of the requested plan (or a portion thereof) to the Administrator. The owner or operator may elect to submit the required copy of any startup, shutdown, and malfunction plan to the Administrator in an electronic format. If the owner or operator claims that any portion of such a startup, shutdown, and malfunction plan is confidential business information entitled to protection from disclosure under section 114(c) of the Act or 40 CFR 2.301, the material which is claimed as confidential must be clearly designated in the submission.
              (vi) To satisfy the requirements of this section to develop a startup, shutdown, and malfunction plan, the owner or operator may use the affected source's standard operating procedures (SOP) manual, or an Occupational Safety and Health Administration (OSHA) or other plan, provided the alternative plans meet all the requirements of this section and are made available for inspection or submitted when requested by the Administrator.
              (vii) Based on the results of a determination made under paragraph (e)(1)(i) of this section, the Administrator may require that an owner or operator of an affected source make changes to the startup, shutdown, and malfunction plan for that source. The Administrator must require appropriate revisions to a startup, shutdown, and malfunction plan, if the Administrator finds that the plan:
              (A) Does not address a startup, shutdown, or malfunction event that has occurred;
              (B) Fails to provide for the operation of the source (including associated air pollution control and monitoring equipment) during a startup, shutdown, or malfunction event in a manner consistent with the general duty to minimize emissions established by paragraph (e)(1)(i) of this section;
              (C) Does not provide adequate procedures for correcting malfunctioning process and/or air pollution control and monitoring equipment as quickly as practicable; or
              (D) Includes an event that does not meet the definition of startup, shutdown, or malfunction listed in § 63.2.

              (viii) The owner or operator may periodically revise the startup, shutdown, and malfunction plan for the affected source as necessary to satisfy the requirements of this part or to reflect changes in equipment or procedures at the affected source. Unless the permitting authority provides otherwise, the owner or operator may make such revisions to the startup, shutdown, and malfunction plan without prior approval by the Administrator or the permitting authority. However, each such revision to a startup, shutdown, and malfunction plan must be reported in the semiannual report required by § 63.10(d)(5). If the startup, shutdown, and malfunction plan fails to address or inadequately addresses an event that meets the characteristics of a malfunction but was not included in the startup, shutdown, and malfunction plan at the time the owner or operator developed the plan, the owner or operator must revise the startup, shutdown, and malfunction plan within 45 days after the event to include detailed procedures for operating and maintaining the source during similar malfunction events and a program of corrective action for similar malfunctions of process or air pollution control and monitoring equipment. In the event that the owner or operator makes any revision to the startup, shutdown, and malfunction plan which alters the scope of the activities at the source which are deemed to be a startup, shutdown, or malfunction, or otherwise modifies the applicability of any emission limit, work practice requirement, or other requirement in a standard established under this part, the revised plan shall not take effect until after the owner or operator has provided a written notice describing the revision to the permitting authority.
              (ix) The title V permit for an affected source must require that the owner or operator develop a startup, shutdown, and malfunction plan which conforms to the provisions of this part, but may do so by citing to the relevant subpart or subparagraphs of paragraph (e) of this section. However, any revisions made to the startup, shutdown, and malfunction plan in accordance with the procedures established by this part shall not be deemed to constitute permit revisions under part 70 or part 71 of this chapter and the elements of the startup, shutdown, and malfunction plan shall not be considered an applicable requirement as defined in § 70.2 and § 71.2 of this chapter. Moreover, none of the procedures specified by the startup, shutdown, and malfunction plan for an affected source shall be deemed to fall within the permit shield provision in section 504(f) of the Act.
              (f) Compliance with nonopacity emission standards—(1) Applicability. The non-opacity emission standards set forth in this part shall apply at all times except during periods of startup, shutdown, and malfunction, and as otherwise specified in an applicable subpart. If a startup, shutdown, or malfunction of one portion of an affected source does not affect the ability of particular emission points within other portions of the affected source to comply with the non-opacity emission standards set forth in this part, then that emission point must still be required to comply with the non-opacity emission standards and other applicable requirements.
              (2) Methods for determining compliance. (i) The Administrator will determine compliance with nonopacity emission standards in this part based on the results of performance tests conducted according to the procedures in § 63.7, unless otherwise specified in an applicable subpart of this part.
              (ii) The Administrator will determine compliance with nonopacity emission standards in this part by evaluation of an owner or operator's conformance with operation and maintenance requirements, including the evaluation of monitoring data, as specified in § 63.6(e) and applicable subparts of this part.
              (iii) If an affected source conducts performance testing at startup to obtain an operating permit in the State in which the source is located, the results of such testing may be used to demonstrate compliance with a relevant standard if—
              (A) The performance test was conducted within a reasonable amount of time before an initial performance test is required to be conducted under the relevant standard;
              (B) The performance test was conducted under representative operating conditions for the source;
              (C) The performance test was conducted and the resulting data were reduced using EPA-approved test methods and procedures, as specified in § 63.7(e) of this subpart; and
              (D) The performance test was appropriately quality-assured, as specified in § 63.7(c).
              (iv) The Administrator will determine compliance with design, equipment, work practice, or operational emission standards in this part by review of records, inspection of the source, and other procedures specified in applicable subparts of this part.
              (v) The Administrator will determine compliance with design, equipment, work practice, or operational emission standards in this part by evaluation of an owner or operator's conformance with operation and maintenance requirements, as specified in paragraph (e) of this section and applicable subparts of this part.
              (3) Finding of compliance. The Administrator will make a finding concerning an affected source's compliance with a non-opacity emission standard, as specified in paragraphs (f)(1) and (2) of this section, upon obtaining all the compliance information required by the relevant standard (including the written reports of performance test results, monitoring results, and other information, if applicable), and information available to the Administrator pursuant to paragraph (e)(1)(i) of this section.
              (g) Use of an alternative nonopacity emission standard. (1) If, in the Administrator's judgment, an owner or operator of an affected source has established that an alternative means of emission limitation will achieve a reduction in emissions of a hazardous air pollutant from an affected source at least equivalent to the reduction in emissions of that pollutant from that source achieved under any design, equipment, work practice, or operational emission standard, or combination thereof, established under this part pursuant to section 112(h) of the Act, the Administrator will publish in the Federal Register a notice permitting the use of the alternative emission standard for purposes of compliance with the promulgated standard. Any Federal Register notice under this paragraph shall be published only after the public is notified and given the opportunity to comment. Such notice will restrict the permission to the stationary source(s) or category(ies) of sources from which the alternative emission standard will achieve equivalent emission reductions. The Administrator will condition permission in such notice on requirements to assure the proper operation and maintenance of equipment and practices required for compliance with the alternative emission standard and other requirements, including appropriate quality assurance and quality control requirements, that are deemed necessary.
              (2) An owner or operator requesting permission under this paragraph shall, unless otherwise specified in an applicable subpart, submit a proposed test plan or the results of testing and monitoring in accordance with § 63.7 and § 63.8, a description of the procedures followed in testing or monitoring, and a description of pertinent conditions during testing or monitoring. Any testing or monitoring conducted to request permission to use an alternative nonopacity emission standard shall be appropriately quality assured and quality controlled, as specified in § 63.7 and § 63.8.
              (3) The Administrator may establish general procedures in an applicable subpart that accomplish the requirements of paragraphs (g)(1) and (g)(2) of this section.
              (h) Compliance with opacity and visible emission standards—(1) Applicability. The opacity and visible emission standards set forth in this part must apply at all times except during periods of startup, shutdown, and malfunction, and as otherwise specified in an applicable subpart. If a startup, shutdown, or malfunction of one portion of an affected source does not affect the ability of particular emission points within other portions of the affected source to comply with the opacity and visible emission standards set forth in this part, then that emission point shall still be required to comply with the opacity and visible emission standards and other applicable requirements.
              (2) Methods for determining compliance. (i) The Administrator will determine compliance with opacity and visible emission standards in this part based on the results of the test method specified in an applicable subpart. Whenever a continuous opacity monitoring system (COMS) is required to be installed to determine compliance with numerical opacity emission standards in this part, compliance with opacity emission standards in this part shall be determined by using the results from the COMS. Whenever an opacity emission test method is not specified, compliance with opacity emission standards in this part shall be determined by conducting observations in accordance with Test Method 9 in appendix A of part 60 of this chapter or the method specified in paragraph (h)(7)(ii) of this section. Whenever a visible emission test method is not specified, compliance with visible emission standards in this part shall be determined by conducting observations in accordance with Test Method 22 in appendix A of part 60 of this chapter.
              (ii) [Reserved]
              
              (iii) If an affected source undergoes opacity or visible emission testing at startup to obtain an operating permit in the State in which the source is located, the results of such testing may be used to demonstrate compliance with a relevant standard if—
              (A) The opacity or visible emission test was conducted within a reasonable amount of time before a performance test is required to be conducted under the relevant standard;
              (B) The opacity or visible emission test was conducted under representative operating conditions for the source;
              (C) The opacity or visible emission test was conducted and the resulting data were reduced using EPA-approved test methods and procedures, as specified in § 63.7(e); and
              (D) The opacity or visible emission test was appropriately quality-assured, as specified in § 63.7(c) of this section.
              (3) [Reserved]
              (4) Notification of opacity or visible emission observations. The owner or operator of an affected source shall notify the Administrator in writing of the anticipated date for conducting opacity or visible emission observations in accordance with § 63.9(f), if such observations are required for the source by a relevant standard.
              (5) Conduct of opacity or visible emission observations. When a relevant standard under this part includes an opacity or visible emission standard, the owner or operator of an affected source shall comply with the following:
              (i) For the purpose of demonstrating initial compliance, opacity or visible emission observations shall be conducted concurrently with the initial performance test required in § 63.7 unless one of the following conditions applies:
              (A) If no performance test under § 63.7 is required, opacity or visible emission observations shall be conducted within 60 days after achieving the maximum production rate at which a new or reconstructed source will be operated, but not later than 120 days after initial startup of the source, or within 120 days after the effective date of the relevant standard in the case of new sources that start up before the standard's effective date. If no performance test under § 63.7 is required, opacity or visible emission observations shall be conducted within 120 days after the compliance date for an existing or modified source; or
              (B) If visibility or other conditions prevent the opacity or visible emission observations from being conducted concurrently with the initial performance test required under § 63.7, or within the time period specified in paragraph (h)(5)(i)(A) of this section, the source's owner or operator shall reschedule the opacity or visible emission observations as soon after the initial performance test, or time period, as possible, but not later than 30 days thereafter, and shall advise the Administrator of the rescheduled date. The rescheduled opacity or visible emission observations shall be conducted (to the extent possible) under the same operating conditions that existed during the initial performance test conducted under § 63.7. The visible emissions observer shall determine whether visibility or other conditions prevent the opacity or visible emission observations from being made concurrently with the initial performance test in accordance with procedures contained in Test Method 9 or Test Method 22 in appendix A of part 60 of this chapter.
              (ii) For the purpose of demonstrating initial compliance, the minimum total time of opacity observations shall be 3 hours (30 6-minute averages) for the performance test or other required set of observations (e.g., for fugitive-type emission sources subject only to an opacity emission standard).
              (iii) The owner or operator of an affected source to which an opacity or visible emission standard in this part applies shall conduct opacity or visible emission observations in accordance with the provisions of this section, record the results of the evaluation of emissions, and report to the Administrator the opacity or visible emission results in accordance with the provisions of § 63.10(d).
              (iv) [Reserved]

              (v) Opacity readings of portions of plumes that contain condensed, uncombined water vapor shall not be used for purposes of determining compliance with opacity emission standards.
              
              (6) Availability of records. The owner or operator of an affected source shall make available, upon request by the Administrator, such records that the Administrator deems necessary to determine the conditions under which the visual observations were made and shall provide evidence indicating proof of current visible observer emission certification.
              (7) Use of a continuous opacity monitoring system. (i) The owner or operator of an affected source required to use a continuous opacity monitoring system (COMS) shall record the monitoring data produced during a performance test required under § 63.7 and shall furnish the Administrator a written report of the monitoring results in accordance with the provisions of § 63.10(e)(4).
              (ii) Whenever an opacity emission test method has not been specified in an applicable subpart, or an owner or operator of an affected source is required to conduct Test Method 9 observations (see appendix A of part 60 of this chapter), the owner or operator may submit, for compliance purposes, COMS data results produced during any performance test required under § 63.7 in lieu of Method 9 data. If the owner or operator elects to submit COMS data for compliance with the opacity emission standard, he or she shall notify the Administrator of that decision, in writing, simultaneously with the notification under § 63.7(b) of the date the performance test is scheduled to begin. Once the owner or operator of an affected source has notified the Administrator to that effect, the COMS data results will be used to determine opacity compliance during subsequent performance tests required under § 63.7, unless the owner or operator notifies the Administrator in writing to the contrary not later than with the notification under § 63.7(b) of the date the subsequent performance test is scheduled to begin.
              (iii) For the purposes of determining compliance with the opacity emission standard during a performance test required under § 63.7 using COMS data, the COMS data shall be reduced to 6-minute averages over the duration of the mass emission performance test.
              (iv) The owner or operator of an affected source using a COMS for compliance purposes is responsible for demonstrating that he/she has complied with the performance evaluation requirements of § 63.8(e), that the COMS has been properly maintained, operated, and data quality-assured, as specified in § 63.8(c) and § 63.8(d), and that the resulting data have not been altered in any way.
              (v) Except as provided in paragraph (h)(7)(ii) of this section, the results of continuous monitoring by a COMS that indicate that the opacity at the time visual observations were made was not in excess of the emission standard are probative but not conclusive evidence of the actual opacity of an emission, provided that the affected source proves that, at the time of the alleged violation, the instrument used was properly maintained, as specified in § 63.8(c), and met Performance Specification 1 in appendix B of part 60 of this chapter, and that the resulting data have not been altered in any way.
              (8) Finding of compliance. The Administrator will make a finding concerning an affected source's compliance with an opacity or visible emission standard upon obtaining all the compliance information required by the relevant standard (including the written reports of the results of the performance tests required by § 63.7, the results of Test Method 9 or another required opacity or visible emission test method, the observer certification required by paragraph (h)(6) of this section, and the continuous opacity monitoring system results, whichever is/are applicable) and any information available to the Administrator needed to determine whether proper operation and maintenance practices are being used.
              (9) Adjustment to an opacity emission standard. (i) If the Administrator finds under paragraph (h)(8) of this section that an affected source is in compliance with all relevant standards for which initial performance tests were conducted under § 63.7, but during the time such performance tests were conducted fails to meet any relevant opacity emission standard, the owner or operator of such source may petition the Administrator to make appropriate adjustment to the opacity emission standard for the affected source. Until the Administrator notifies the owner or operator of the appropriate adjustment, the relevant opacity emission standard remains applicable.
              (ii) The Administrator may grant such a petition upon a demonstration by the owner or operator that—
              (A) The affected source and its associated air pollution control equipment were operated and maintained in a manner to minimize the opacity of emissions during the performance tests;
              (B) The performance tests were performed under the conditions established by the Administrator; and
              (C) The affected source and its associated air pollution control equipment were incapable of being adjusted or operated to meet the relevant opacity emission standard.

              (iii) The Administrator will establish an adjusted opacity emission standard for the affected source meeting the above requirements at a level at which the source will be able, as indicated by the performance and opacity tests, to meet the opacity emission standard at all times during which the source is meeting the mass or concentration emission standard. The Administrator will promulgate the new opacity emission standard in the Federal Register.
              
              (iv) After the Administrator promulgates an adjusted opacity emission standard for an affected source, the owner or operator of such source shall be subject to the new opacity emission standard, and the new opacity emission standard shall apply to such source during any subsequent performance tests.
              (i) Extension of compliance with emission standards. (1) Until an extension of compliance has been granted by the Administrator (or a State with an approved permit program) under this paragraph, the owner or operator of an affected source subject to the requirements of this section shall comply with all applicable requirements of this part.
              (2) Extension of compliance for early reductions and other reductions—(i) Early reductions. Pursuant to section 112(i)(5) of the Act, if the owner or operator of an existing source demonstrates that the source has achieved a reduction in emissions of hazardous air pollutants in accordance with the provisions of subpart D of this part, the Administrator (or the State with an approved permit program) will grant the owner or operator an extension of compliance with specific requirements of this part, as specified in subpart D.
              (ii) Other reductions. Pursuant to section 112(i)(6) of the Act, if the owner or operator of an existing source has installed best available control technology (BACT) (as defined in section 169(3) of the Act) or technology required to meet a lowest achievable emission rate (LAER) (as defined in section 171 of the Act) prior to the promulgation of an emission standard in this part applicable to such source and the same pollutant (or stream of pollutants) controlled pursuant to the BACT or LAER installation, the Administrator will grant the owner or operator an extension of compliance with such emission standard that will apply until the date 5 years after the date on which such installation was achieved, as determined by the Administrator.
              (3) Request for extension of compliance. Paragraphs (i)(4) through (i)(7) of this section concern requests for an extension of compliance with a relevant standard under this part (except requests for an extension of compliance under paragraph (i)(2)(i) of this section will be handled through procedures specified in subpart D of this part).

              (4)(i)(A) The owner or operator of an existing source who is unable to comply with a relevant standard established under this part pursuant to section 112(d) of the Act may request that the Administrator (or a State, when the State has an approved part 70 permit program and the source is required to obtain a part 70 permit under that program, or a State, when the State has been delegated the authority to implement and enforce the emission standard for that source) grant an extension allowing the source up to 1 additional year to comply with the standard, if such additional period is necessary for the installation of controls. An additional extension of up to 3 years may be added for mining waste operations, if the 1-year extension of compliance is insufficient to dry and cover mining waste in order to reduce emissions of any hazardous air pollutant. The owner or operator of an affected source who has requested an extension of compliance under this paragraph and who is otherwise required to obtain a title V permit shall apply for such permit or apply to have the source's title V permit revised to incorporate the conditions of the extension of compliance. The conditions of an extension of compliance granted under this paragraph will be incorporated into the affected source's title V permit according to the provisions of part 70 or Federal title V regulations in this chapter (42 U.S.C. 7661), whichever are applicable.
              (B) Any request under this paragraph for an extension of compliance with a relevant standard must be submitted in writing to the appropriate authority no later than 120 days prior to the affected source's compliance date (as specified in paragraphs (b) and (c) of this section), except as provided for in paragraph (i)(4)(i)(C) of this section. Nonfrivolous requests submitted under this paragraph will stay the applicability of the rule as to the emission points in question until such time as the request is granted or denied. A denial will be effective as of the date of denial. Emission standards established under this part may specify alternative dates for the submittal of requests for an extension of compliance if alternatives are appropriate for the source categories affected by those standards.
              (C) An owner or operator may submit a compliance extension request after the date specified in paragraph (i)(4)(i)(B) of this section provided the need for the compliance extension arose after that date, and before the otherwise applicable compliance date and the need arose due to circumstances beyond reasonable control of the owner or operator. This request must include, in addition to the information required in paragraph (i)(6)(i) of this section, a statement of the reasons additional time is needed and the date when the owner or operator first learned of the problems. Nonfrivolous requests submitted under this paragraph will stay the applicability of the rule as to the emission points in question until such time as the request is granted or denied. A denial will be effective as of the original compliance date.
              (ii) The owner or operator of an existing source unable to comply with a relevant standard established under this part pursuant to section 112(f) of the Act may request that the Administrator grant an extension allowing the source up to 2 years after the standard's effective date to comply with the standard. The Administrator may grant such an extension if he/she finds that such additional period is necessary for the installation of controls and that steps will be taken during the period of the extension to assure that the health of persons will be protected from imminent endangerment. Any request for an extension of compliance with a relevant standard under this paragraph must be submitted in writing to the Administrator not later than 90 calendar days after the effective date of the relevant standard.
              (5) The owner or operator of an existing source that has installed BACT or technology required to meet LAER [as specified in paragraph (i)(2)(ii) of this section] prior to the promulgation of a relevant emission standard in this part may request that the Administrator grant an extension allowing the source 5 years from the date on which such installation was achieved, as determined by the Administrator, to comply with the standard. Any request for an extension of compliance with a relevant standard under this paragraph shall be submitted in writing to the Administrator not later than 120 days after the promulgation date of the standard. The Administrator may grant such an extension if he or she finds that the installation of BACT or technology to meet LAER controls the same pollutant (or stream of pollutants) that would be controlled at that source by the relevant emission standard.
              (6)(i) The request for a compliance extension under paragraph (i)(4) of this section shall include the following information:
              (A) A description of the controls to be installed to comply with the standard;

              (B) A compliance schedule, including the date by which each step toward compliance will be reached. At a minimum, the list of dates shall include:
              (1) The date by which on-site construction, installation of emission control equipment, or a process change is planned to be initiated; and
              (2) The date by which final compliance is to be achieved.
              (3) The date by which on-site construction, installation of emission control equipment, or a process change is to be completed; and
              (4) The date by which final compliance is to be achieved;
              (C)-(D)
              (ii) The request for a compliance extension under paragraph (i)(5) of this section shall include all information needed to demonstrate to the Administrator's satisfaction that the installation of BACT or technology to meet LAER controls the same pollutant (or stream of pollutants) that would be controlled at that source by the relevant emission standard.
              (7) Advice on requesting an extension of compliance may be obtained from the Administrator (or the State with an approved permit program).
              (8) Approval of request for extension of compliance. Paragraphs (i)(9) through (i)(14) of this section concern approval of an extension of compliance requested under paragraphs (i)(4) through (i)(6) of this section.
              (9) Based on the information provided in any request made under paragraphs (i)(4) through (i)(6) of this section, or other information, the Administrator (or the State with an approved permit program) may grant an extension of compliance with an emission standard, as specified in paragraphs (i)(4) and (i)(5) of this section.
              (10) The extension will be in writing and will—
              (i) Identify each affected source covered by the extension;
              (ii) Specify the termination date of the extension;
              (iii) Specify the dates by which steps toward compliance are to be taken, if appropriate;
              (iv) Specify other applicable requirements to which the compliance extension applies (e.g., performance tests); and
              (v)(A) Under paragraph (i)(4), specify any additional conditions that the Administrator (or the State) deems necessary to assure installation of the necessary controls and protection of the health of persons during the extension period; or
              (B) Under paragraph (i)(5), specify any additional conditions that the Administrator deems necessary to assure the proper operation and maintenance of the installed controls during the extension period.
              (11) The owner or operator of an existing source that has been granted an extension of compliance under paragraph (i)(10) of this section may be required to submit to the Administrator (or the State with an approved permit program) progress reports indicating whether the steps toward compliance outlined in the compliance schedule have been reached. The contents of the progress reports and the dates by which they shall be submitted will be specified in the written extension of compliance granted under paragraph (i)(10) of this section.
              (12)(i) The Administrator (or the State with an approved permit program) will notify the owner or operator in writing of approval or intention to deny approval of a request for an extension of compliance within 30 calendar days after receipt of sufficient information to evaluate a request submitted under paragraph (i)(4)(i) or (i)(5) of this section. The Administrator (or the State) will notify the owner or operator in writing of the status of his/her application, that is, whether the application contains sufficient information to make a determination, within 30 calendar days after receipt of the original application and within 30 calendar days after receipt of any supplementary information that is submitted. The 30-day approval or denial period will begin after the owner or operator has been notified in writing that his/her application is complete.

              (ii) When notifying the owner or operator that his/her application is not complete, the Administrator will specify the information needed to complete the application and provide notice of opportunity for the applicant to present, in writing, within 30 calendar days after he/she is notified of the incomplete application, additional information or arguments to the Administrator to enable further action on the application.
              (iii) Before denying any request for an extension of compliance, the Administrator (or the State with an approved permit program) will notify the owner or operator in writing of the Administrator's (or the State's) intention to issue the denial, together with—
              (A) Notice of the information and findings on which the intended denial is based; and
              (B) Notice of opportunity for the owner or operator to present in writing, within 15 calendar days after he/she is notified of the intended denial, additional information or arguments to the Administrator (or the State) before further action on the request.
              (iv) The Administrator's final determination to deny any request for an extension will be in writing and will set forth the specific grounds on which the denial is based. The final determination will be made within 30 calendar days after presentation of additional information or argument (if the application is complete), or within 30 calendar days after the final date specified for the presentation if no presentation is made.
              (13)(i) The Administrator will notify the owner or operator in writing of approval or intention to deny approval of a request for an extension of compliance within 30 calendar days after receipt of sufficient information to evaluate a request submitted under paragraph (i)(4)(ii) of this section. The 30-day approval or denial period will begin after the owner or operator has been notified in writing that his/her application is complete. The Administrator (or the State) will notify the owner or operator in writing of the status of his/her application, that is, whether the application contains sufficient information to make a determination, within 15 calendar days after receipt of the original application and within 15 calendar days after receipt of any supplementary information that is submitted.
              (ii) When notifying the owner or operator that his/her application is not complete, the Administrator will specify the information needed to complete the application and provide notice of opportunity for the applicant to present, in writing, within 15 calendar days after he/she is notified of the incomplete application, additional information or arguments to the Administrator to enable further action on the application.
              (iii) Before denying any request for an extension of compliance, the Administrator will notify the owner or operator in writing of the Administrator's intention to issue the denial, together with—
              (A) Notice of the information and findings on which the intended denial is based; and
              (B) Notice of opportunity for the owner or operator to present in writing, within 15 calendar days after he/she is notified of the intended denial, additional information or arguments to the Administrator before further action on the request.
              (iv) A final determination to deny any request for an extension will be in writing and will set forth the specific grounds on which the denial is based. The final determination will be made within 30 calendar days after presentation of additional information or argument (if the application is complete), or within 30 calendar days after the final date specified for the presentation if no presentation is made.
              (14) The Administrator (or the State with an approved permit program) may terminate an extension of compliance at an earlier date than specified if any specification under paragraph (i)(10)(iii) or (iv) of this section is not met. Upon a determination to terminate, the Administrator will notify, in writing, the owner or operator of the Administrator's determination to terminate, together with:
              (i) Notice of the reason for termination; and
              (ii) Notice of opportunity for the owner or operator to present in writing, within 15 calendar days after he/she is notified of the determination to terminate, additional information or arguments to the Administrator before further action on the termination.

              (iii) A final determination to terminate an extension of compliance will be in writing and will set forth the specific grounds on which the termination is based. The final determination will be made within 30 calendar days after presentation of additional information or arguments, or within 30 calendar days after the final date specified for the presentation if no presentation is made.
              (15) [Reserved]
              (16) The granting of an extension under this section shall not abrogate the Administrator's authority under section 114 of the Act.
              (j) Exemption from compliance with emission standards. The President may exempt any stationary source from compliance with any relevant standard established pursuant to section 112 of the Act for a period of not more than 2 years if the President determines that the technology to implement such standard is not available and that it is in the national security interests of the United States to do so. An exemption under this paragraph may be extended for 1 or more additional periods, each period not to exceed 2 years.
              [59 FR 12430, Mar. 16, 1994, as amended at 67 FR 16599, Apr. 5, 2002; 68 FR 32600, May 30, 2003; 71 FR 20454, Apr. 20, 2006]
            
            
              § 63.7
              Performance testing requirements.
              (a) Applicability and performance test dates. (1) The applicability of this section is set out in § 63.1(a)(4).
              (2) Except as provided in paragraph (a)(4) of this section, if required to do performance testing by a relevant standard, and unless a waiver of performance testing is obtained under this section or the conditions of paragraph (c)(3)(ii)(B) of this section apply, the owner or operator of the affected source must perform such tests within 180 days of the compliance date for such source.
              (i)-(viii) [Reserved]
              (ix) Except as provided in paragraph (a)(4) of this section, when an emission standard promulgated under this part is more stringent than the standard proposed (see § 63.6(b)(3)), the owner or operator of a new or reconstructed source subject to that standard for which construction or reconstruction is commenced between the proposal and promulgation dates of the standard shall comply with performance testing requirements within 180 days after the standard's effective date, or within 180 days after startup of the source, whichever is later. If the promulgated standard is more stringent than the proposed standard, the owner or operator may choose to demonstrate compliance with either the proposed or the promulgated standard. If the owner or operator chooses to comply with the proposed standard initially, the owner or operator shall conduct a second performance test within 3 years and 180 days after the effective date of the standard, or after startup of the source, whichever is later, to demonstrate compliance with the promulgated standard.
              (3) The Administrator may require an owner or operator to conduct performance tests at the affected source at any other time when the action is authorized by section 114 of the Act.
              (4) If a force majeure is about to occur, occurs, or has occurred for which the affected owner or operator intends to assert a claim of force majeure:
              (i) The owner or operator shall notify the Administrator, in writing as soon as practicable following the date the owner or operator first knew, or through due diligence should have known that the event may cause or caused a delay in testing beyond the regulatory deadline specified in paragraph (a)(2) or (a)(3) of this section, or elsewhere in this part, but the notification must occur before the performance test deadline unless the initial force majeure or a subsequent force majeure event delays the notice, and in such cases, the notification shall occur as soon as practicable.

              (ii) The owner or operator shall provide to the Administrator a written description of the force majeure event and a rationale for attributing the delay in testing beyond the regulatory deadline to the force majeure; describe the measures taken or to be taken to minimize the delay; and identify a date by which the owner or operator proposes to conduct the performance test. The performance test shall be conducted as soon as practicable after the force majeure occurs.
              
              (iii) The decision as to whether or not to grant an extension to the performance test deadline is solely within the discretion of the Administrator. The Administrator will notify the owner or operator in writing of approval or disapproval of the request for an extension as soon as practicable.
              (iv) Until an extension of the performance test deadline has been approved by the Administrator under paragraphs (a)(4)(i), (a)(4)(ii), and (a)(4)(iii) of this section, the owner or operator of the affected facility remains strictly subject to the requirements of this part.
              (b) Notification of performance test. (1) The owner or operator of an affected source must notify the Administrator in writing of his or her intention to conduct a performance test at least 60 calendar days before the performance test is initially scheduled to begin to allow the Administrator, upon request, to review an approve the site-specific test plan required under paragraph (c) of this section and to have an observer present during the test.
              (2) In the event the owner or operator is unable to conduct the performance test on the date specified in the notification requirement specified in paragraph (b)(1) of this section due to unforeseeable circumstances beyond his or her control, the owner or operator must notify the Administrator as soon as practicable and without delay prior to the scheduled performance test date and specify the date when the performance test is rescheduled. This notification of delay in conducting the performance test shall not relieve the owner or operator of legal responsibility for compliance with any other applicable provisions of this part or with any other applicable Federal, State, or local requirement, nor will it prevent the Administrator from implementing or enforcing this part or taking any other action under the Act.
              (c) Quality assurance program. (1) The results of the quality assurance program required in this paragraph will be considered by the Administrator when he/she determines the validity of a performance test.
              (2)(i) Submission of site-specific test plan. Before conducting a required performance test, the owner or operator of an affected source shall develop and, if requested by the Administrator, shall submit a site-specific test plan to the Administrator for approval. The test plan shall include a test program summary, the test schedule, data quality objectives, and both an internal and external quality assurance (QA) program. Data quality objectives are the pretest expectations of precision, accuracy, and completeness of data.
              (ii) The internal QA program shall include, at a minimum, the activities planned by routine operators and analysts to provide an assessment of test data precision; an example of internal QA is the sampling and analysis of replicate samples.

              (iii) The performance testing shall include a test method performance audit (PA) during the performance test. The PAs consist of blind audit samples supplied by an accredited audit sample provider and analyzed during the performance test in order to provide a measure of test data bias. Gaseous audit samples are designed to audit the performance of the sampling system as well as the analytical system and must be collected by the sampling system during the compliance test just as the compliance samples are collected. If a liquid or solid audit sample is designed to audit the sampling system, it must also be collected by the sampling system during the compliance test. If multiple sampling systems or sampling trains are used during the compliance test for any of the test methods, the tester is only required to use one of the sampling systems per method to collect the audit sample. The audit sample must be analyzed by the same analyst using the same analytical reagents and analytical system and at the same time as the compliance samples. Retests are required when there is a failure to produce acceptable results for an audit sample. However, if the audit results do not affect the compliance or noncompliance status of the affected facility, the compliance authority may waive the reanalysis requirement, further audits, or retests and accept the results of the compliance test. Acceptance of the test results shall constitute a waiver of the reanalysis requirement, further audits, or retests. The compliance authority may also use the audit sample failure and the compliance test results as evidence to determine the compliance or noncompliance status of the affected facility. A blind audit sample is a sample whose value is known only to the sample provider and is not revealed to the tested facility until after they report the measured value of the audit sample. For pollutants that exist in the gas phase at ambient temperature, the audit sample shall consist of an appropriate concentration of the pollutant in air or nitrogen that can be introduced into the sampling system of the test method at or near the same entry point as a sample from the emission source. If no gas phase audit samples are available, an acceptable alternative is a sample of the pollutant in the same matrix that would be produced when the sample is recovered from the sampling system as required by the test method. For samples that exist only in a liquid or solid form at ambient temperature, the audit sample shall consist of an appropriate concentration of the pollutant in the same matrix that would be produced when the sample is recovered from the sampling system as required by the test method. An accredited audit sample provider (AASP) is an organization that has been accredited to prepare audit samples by an independent, third party accrediting body.

              (A) The source owner, operator, or representative of the tested facility shall obtain an audit sample, if commercially available, from an AASP for each test method used for regulatory compliance purposes. No audit samples are required for the following test methods: Methods 3A and 3C of appendix A-3 of part 60 of this chapter; Methods 6C, 7E, 9, and 10 of appendix A-4 of part 60; Methods 18 and 19 of appendix A-6 of part 60; Methods 20, 22, and 25A of appendix A-7 of part 60; Methods 30A and 30B of appendix A-8 of part 60; and Methods 303, 318, 320, and 321 of appendix A of this part. If multiple sources at a single facility are tested during a compliance test event, only one audit sample is required for each method used during a compliance test. The compliance authority responsible for the compliance test may waive the requirement to include an audit sample if they believe that an audit sample is not necessary. “Commercially available” means that two or more independent AASPs have blind audit samples available for purchase. If the source owner, operator, or representative cannot find an audit sample for a specific method, the owner, operator, or representative shall consult the EPA Web site at the following URL, www.epa.gov/ttn/emc, to confirm whether there is a source that can supply an audit sample for that method. If the EPA Web site does not list an available audit sample at least 60 days prior to the beginning of the compliance test, the source owner, operator, or representative shall not be required to include an audit sample as part of the quality assurance program for the compliance test. When ordering an audit sample, the source owner, operator, or representative shall give the sample provider an estimate for the concentration of each pollutant that is emitted by the source or the estimated concentration of each pollutant based on the permitted level and the name, address, and phone number of the compliance authority. The source owner, operator, or representative shall report the results for the audit sample along with a summary of the emission test results for the audited pollutant to the compliance authority and shall report the results of the audit sample to the AASP. The source owner, operator, or representative shall make both reports at the same time and in the same manner or shall report to the compliance authority first and then report to the AASP. If the method being audited is a method that allows the samples to be analyzed in the field and the tester plans to analyze the samples in the field, the tester may analyze the audit samples prior to collecting the emission samples provided a representative of the compliance authority is present at the testing site. The tester may request, and the compliance authority may grant, a waiver to the requirement that a representative of the compliance authority must be present at the testing site during the field analysis of an audit sample. The source owner, operator, or representative may report the results of the audit sample to the compliance authority and then report the results of the audit sample to the AASP prior to collecting any emission samples. The test protocol and final test report shall document whether an audit sample was ordered and utilized and the pass/fail results as applicable.
              (B) An AASP shall have and shall prepare, analyze, and report the true value of audit samples in accordance with a written technical criteria document that describes how audit samples will be prepared and distributed in a manner that will ensure the integrity of the audit sample program. An acceptable technical criteria document shall contain standard operating procedures for all of the following operations:
              (1) Preparing the sample;
              (2) Confirming the true concentration of the sample;
              (3) Defining the acceptance limits for the results from a well qualified tester. This procedure must use well established statistical methods to analyze historical results from well qualified testers. The acceptance limits shall be set so that there is 95 percent confidence that 90 percent of well qualified labs will produce future results that are within the acceptance limit range;
              (4) Providing the opportunity for the compliance authority to comment on the selected concentration level for an audit sample;
              (5) Distributing the sample to the user in a manner that guarantees that the true value of the sample is unknown to the user;
              (6) Recording the measured concentration reported by the user and determining if the measured value is within acceptable limits;
              (7) Reporting the results from each audit sample in a timely manner to the compliance authority and to the source owner, operator, or representative by the AASP. The AASP shall make both reports at the same time and in the same manner or shall report to the compliance authority first and then report to the source owner, operator, or representative. The results shall include the name of the facility tested, the date on which the compliance test was conducted, the name of the company performing the sample collection, the name of the company that analyzed the compliance samples including the audit sample, the measured result for the audit sample, and whether the testing company passed or failed the audit. The AASP shall report the true value of the audit sample to the compliance authority. The AASP may report the true value to the source owner, operator, or representative if the AASP's operating plan ensures that no laboratory will receive the same audit sample twice.
              (8) Evaluating the acceptance limits of samples at least once every two years to determine in consultation with the voluntary consensus standard body if they should be changed.
              (9) Maintaining a database, accessible to the compliance authorities, of results from the audit that shall include the name of the facility tested, the date on which the compliance test was conducted, the name of the company performing the sample collection, the name of the company that analyzed the compliance samples including the audit sample, the measured result for the audit sample, the true value of the audit sample, the acceptance range for the measured value, and whether the testing company passed or failed the audit.
              (C) The accrediting body shall have a written technical criteria document that describes how it will ensure that the AASP is operating in accordance with the AASP technical criteria document that describes how audit samples are to be prepared and distributed. This document shall contain standard operating procedures for all of the following operations:
              (1) Checking audit samples to confirm their true value as reported by the AASP.
              (2) Performing technical systems audits of the AASP's facilities and operating procedures at least once every two years.
              (3) Providing standards for use by the voluntary consensus standard body to approve the accrediting body that will accredit the audit sample providers.

              (D) The technical criteria documents for the accredited sample providers and the accrediting body shall be developed through a public process guided by a voluntary consensus standards body (VCSB). The VCSB shall operate in accordance with the procedures and requirements in the Office of Management and Budget Circular A-119. A copy of Circular A-119 is available upon request by writing the Office of Information and Regulatory Affairs, Office of Management and Budget, 725 17th Street, NW., Washington, DC 20503, by calling (202) 395-6880 or downloading online at http://standards.gov/standards_gov/a119.cfm. The VCSB shall approve all accrediting bodies. The Administrator will review all technical criteria documents. If the technical criteria documents do not meet the minimum technical requirements in paragraphs (c)(2)(iii)(B) through (C) of this section, the technical criteria documents are not acceptable and the proposed audit sample program is not capable of producing audit samples of sufficient quality to be used in a compliance test. All acceptable technical criteria documents shall be posted on the EPA Web site at the following URL, http://www.epa.gov/ttn/emc.
              
              (iv) The owner or operator of an affected source shall submit the site-specific test plan to the Administrator upon the Administrator's request at least 60 calendar days before the performance test is scheduled to take place, that is, simultaneously with the notification of intention to conduct a performance test required under paragraph (b) of this section, or on a mutually agreed upon date.
              (v) The Administrator may request additional relevant information after the submittal of a site-specific test plan.
              (3) Approval of site-specific test plan. (i) The Administrator will notify the owner or operator of approval or intention to deny approval of the site-specific test plan (if review of the site-specific test plan is requested) within 30 calendar days after receipt of the original plan and within 30 calendar days after receipt of any supplementary information that is submitted under paragraph (c)(3)(i)(B) of this section. Before disapproving any site-specific test plan, the Administrator will notify the applicant of the Administrator's intention to disapprove the plan together with—
              (A) Notice of the information and findings on which the intended disapproval is based; and
              (B) Notice of opportunity for the owner or operator to present, within 30 calendar days after he/she is notified of the intended disapproval, additional information to the Administrator before final action on the plan.
              (ii) In the event that the Administrator fails to approve or disapprove the site-specific test plan within the time period specified in paragraph (c)(3)(i) of this section, the following conditions shall apply:
              (A) If the owner or operator intends to demonstrate compliance using the test method(s) specified in the relevant standard or with only minor changes to those tests methods (see paragraph (e)(2)(i) of this section), the owner or operator must conduct the performance test within the time specified in this section using the specified method(s);

              (B) If the owner or operator intends to demonstrate compliance by using an alternative to any test method specified in the relevant standard, the owner or operator is authorized to conduct the performance test using an alternative test method after the Administrator approves the use of the alternative method when the Administrator approves the site-specific test plan (if review of the site-specific test plan is requested) or after the alternative method is approved (see paragraph (f) of this section). However, the owner or operator is authorized to conduct the performance test using an alternative method in the absence of notification of approval 45 days after submission of the site-specific test plan or request to use an alternative method. The owner or operator is authorized to conduct the performance test within 60 calendar days after he/she is authorized to demonstrate compliance using an alternative test method. Notwithstanding the requirements in the preceding three sentences, the owner or operator may proceed to conduct the performance test as required in this section (without the Administrator's prior approval of the site-specific test plan) if he/she subsequently chooses to use the specified testing and monitoring methods instead of an alternative.
              (iii) Neither the submission of a site-specific test plan for approval, nor the Administrator's approval or disapproval of a plan, nor the Administrator's failure to approve or disapprove a plan in a timely manner shall—
              (A) Relieve an owner or operator of legal responsibility for compliance with any applicable provisions of this part or with any other applicable Federal, State, or local requirement; or
              (B) Prevent the Administrator from implementing or enforcing this part or taking any other action under the Act.
              (d) Performance testing facilities. If required to do performance testing, the owner or operator of each new source and, at the request of the Administrator, the owner or operator of each existing source, shall provide performance testing facilities as follows:
              (1) Sampling ports adequate for test methods applicable to such source. This includes:
              (i) Constructing the air pollution control system such that volumetric flow rates and pollutant emission rates can be accurately determined by applicable test methods and procedures; and
              (ii) Providing a stack or duct free of cyclonic flow during performance tests, as demonstrated by applicable test methods and procedures;
              (2) Safe sampling platform(s);
              (3) Safe access to sampling platform(s);
              (4) Utilities for sampling and testing equipment; and
              (5) Any other facilities that the Administrator deems necessary for safe and adequate testing of a source.
              (e) Conduct of performance tests. (1) Performance tests shall be conducted under such conditions as the Administrator specifies to the owner or operator based on representative performance (i.e., performance based on normal operating conditions) of the affected source. Operations during periods of startup, shutdown, and malfunction shall not constitute representative conditions for the purpose of a performance test, nor shall emissions in excess of the level of the relevant standard during periods of startup, shutdown, and malfunction be considered a violation of the relevant standard unless otherwise specified in the relevant standard or a determination of noncompliance is made under § 63.6(e). Upon request, the owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of performance tests.
              (2) Performance tests shall be conducted and data shall be reduced in accordance with the test methods and procedures set forth in this section, in each relevant standard, and, if required, in applicable appendices of parts 51, 60, 61, and 63 of this chapter unless the Administrator—
              (i) Specifies or approves, in specific cases, the use of a test method with minor changes in methodology (see definition in § 63.90(a)). Such changes may be approved in conjunction with approval of the site-specific test plan (see paragraph (c) of this section); or
              (ii) Approves the use of an intermediate or major change or alternative to a test method (see definitions in § 63.90(a)), the results of which the Administrator has determined to be adequate for indicating whether a specific affected source is in compliance; or
              (iii) Approves shorter sampling times or smaller sample volumes when necessitated by process variables or other factors; or
              (iv) Waives the requirement for performance tests because the owner or operator of an affected source has demonstrated by other means to the Administrator's satisfaction that the affected source is in compliance with the relevant standard.
              (3) Unless otherwise specified in a relevant standard or test method, each performance test shall consist of three separate runs using the applicable test method. Each run shall be conducted for the time and under the conditions specified in the relevant standard. For the purpose of determining compliance with a relevant standard, the arithmetic mean of the results of the three runs shall apply. Upon receiving approval from the Administrator, results of a test run may be replaced with results of an additional test run in the event that—

              (i) A sample is accidentally lost after the testing team leaves the site; or
              
              (ii) Conditions occur in which one of the three runs must be discontinued because of forced shutdown; or
              (iii) Extreme meteorological conditions occur; or
              (iv) Other circumstances occur that are beyond the owner or operator's control.
              (4) Nothing in paragraphs (e)(1) through (e)(3) of this section shall be construed to abrogate the Administrator's authority to require testing under section 114 of the Act.
              (f) Use of an alternative test method—(1)General. Until authorized to use an intermediate or major change or alternative to a test method, the owner or operator of an affected source remains subject to the requirements of this section and the relevant standard.
              (2) The owner or operator of an affected source required to do performance testing by a relevant standard may use an alternative test method from that specified in the standard provided that the owner or operator—
              (i) Notifies the Administrator of his or her intention to use an alternative test method at least 60 days before the performance test is scheduled to begin;
              (ii) Uses Method 301 in appendix A of this part to validate the alternative test method. This may include the use of specific procedures of Method 301 if use of such procedures are sufficient to validate the alternative test method; and
              (iii) Submits the results of the Method 301 validation process along with the notification of intention and the justification for not using the specified test method. The owner or operator may submit the information required in this paragraph well in advance of the deadline specified in paragraph (f)(2)(i) of this section to ensure a timely review by the Administrator in order to meet the performance test date specified in this section or the relevant standard.
              (3) The Administrator will determine whether the owner or operator's validation of the proposed alternative test method is adequate and issue an approval or disapproval of the alternative test method. If the owner or operator intends to demonstrate compliance by using an alternative to any test method specified in the relevant standard, the owner or operator is authorized to conduct the performance test using an alternative test method after the Administrator approves the use of the alternative method. However, the owner or operator is authorized to conduct the performance test using an alternative method in the absence of notification of approval/disapproval 45 days after submission of the request to use an alternative method and the request satisfies the requirements in paragraph (f)(2) of this section. The owner or operator is authorized to conduct the performance test within 60 calendar days after he/she is authorized to demonstrate compliance using an alternative test method. Notwithstanding the requirements in the preceding three sentences, the owner or operator may proceed to conduct the performance test as required in this section (without the Administrator's prior approval of the site-specific test plan) if he/she subsequently chooses to use the specified testing and monitoring methods instead of an alternative.
              (4) If the Administrator finds reasonable grounds to dispute the results obtained by an alternative test method for the purposes of demonstrating compliance with a relevant standard, the Administrator may require the use of a test method specified in a relevant standard.
              (5) If the owner or operator uses an alternative test method for an affected source during a required performance test, the owner or operator of such source shall continue to use the alternative test method for subsequent performance tests at that affected source until he or she receives approval from the Administrator to use another test method as allowed under § 63.7(f).
              (6) Neither the validation and approval process nor the failure to validate an alternative test method shall abrogate the owner or operator's responsibility to comply with the requirements of this part.
              (g) Data analysis, recordkeeping, and reporting. (1) Unless otherwise specified in a relevant standard or test method, or as otherwise approved by the Administrator in writing, results of a performance test shall include the analysis of samples, determination of emissions, and raw data. A performance test is “completed” when field sample collection is terminated. The owner or operator of an affected source shall report the results of the performance test to the Administrator before the close of business on the 60th day following the completion of the performance test, unless specified otherwise in a relevant standard or as approved otherwise in writing by the Administrator (see § 63.9(i)). The results of the performance test shall be submitted as part of the notification of compliance status required under § 63.9(h). Before a title V permit has been issued to the owner or operator of an affected source, the owner or operator shall send the results of the performance test to the Administrator. After a title V permit has been issued to the owner or operator of an affected source, the owner or operator shall send the results of the performance test to the appropriate permitting authority.
              (2) Contents of a performance test, CMS performance evaluation, or CMS quality assurance test report (electronic or paper submitted copy). Unless otherwise specified in a relevant standard, test method, CMS performance specification, or quality assurance requirement for a CMS, or as otherwise approved by the Administrator in writing, the report shall include the elements identified in paragraphs (g)(2)(i) through (vi) of this section.
              (i) General identification information for the facility including a mailing address, the physical address, the owner or operator or responsible official (where applicable) and his/her email address, and the appropriate Federal Registry System (FRS) number for the facility.
              (ii) Purpose of the test including the applicable regulation requiring the test, the pollutant(s) and other parameters being measured, the applicable emission standard, and any process parameter component, and a brief process description.
              (iii) Description of the emission unit tested including fuel burned, control devices, and vent characteristics; the appropriate source classification code (SCC); the permitted maximum process rate (where applicable); and the sampling location.
              (iv) Description of sampling and analysis procedures used and any modifications to standard procedures, quality assurance procedures and results, record of process operating conditions that demonstrate the applicable test conditions are met, and values for any operating parameters for which limits were being set during the test.
              (v) Where a test method, CEMS, PEMS, or COMS performance specification, or on-going quality assurance requirement for a CEMS, PEMS, or COMS requires you record or report, the following shall be included in your report: Record of preparation of standards, record of calibrations, raw data sheets for field sampling, raw data sheets for field and laboratory analyses, chain-of-custody documentation, and example calculations for reported results.
              (vi) Identification of the company conducting the performance test including the primary office address, telephone number, and the contact for this test including his/her email address.
              (3) For a minimum of 5 years after a performance test is conducted, the owner or operator shall retain and make available, upon request, for inspection by the Administrator the records or results of such performance test and other data needed to determine emissions from an affected source.
              (h) Waiver of performance tests. (1) Until a waiver of a performance testing requirement has been granted by the Administrator under this paragraph, the owner or operator of an affected source remains subject to the requirements of this section.
              (2) Individual performance tests may be waived upon written application to the Administrator if, in the Administrator's judgment, the source is meeting the relevant standard(s) on a continuous basis, or the source is being operated under an extension of compliance, or the owner or operator has requested an extension of compliance and the Administrator is still considering that request.
              (3) Request to waive a performance test. (i) If a request is made for an extension of compliance under § 63.6(i), the application for a waiver of an initial performance test shall accompany the information required for the request for an extension of compliance. If no extension of compliance is requested or if the owner or operator has requested an extension of compliance and the Administrator is still considering that request, the application for a waiver of an initial performance test shall be submitted at least 60 days before the performance test if the site-specific test plan under paragraph (c) of this section is not submitted.
              (ii) If an application for a waiver of a subsequent performance test is made, the application may accompany any required compliance progress report, compliance status report, or excess emissions and continuous monitoring system performance report [such as those required under § 63.6(i), § 63.9(h), and § 63.10(e) or specified in a relevant standard or in the source's title V permit], but it shall be submitted at least 60 days before the performance test if the site-specific test plan required under paragraph (c) of this section is not submitted.
              (iii) Any application for a waiver of a performance test shall include information justifying the owner or operator's request for a waiver, such as the technical or economic infeasibility, or the impracticality, of the affected source performing the required test.
              (4) Approval of request to waive performance test. The Administrator will approve or deny a request for a waiver of a performance test made under paragraph (h)(3) of this section when he/she—
              (i) Approves or denies an extension of compliance under § 63.6(i)(8); or
              (ii) Approves or disapproves a site-specific test plan under § 63.7(c)(3); or
              (iii) Makes a determination of compliance following the submission of a required compliance status report or excess emissions and continuous monitoring systems performance report; or
              (iv) Makes a determination of suitable progress towards compliance following the submission of a compliance progress report, whichever is applicable.
              (5) Approval of any waiver granted under this section shall not abrogate the Administrator's authority under the Act or in any way prohibit the Administrator from later canceling the waiver. The cancellation will be made only after notice is given to the owner or operator of the affected source.
              [59 FR 12430, Mar. 16, 1994, as amended at 65 FR 62215, Oct. 17, 2000; 67 FR 16602, Apr. 5, 2002; 72 FR 27443, May 16, 2007; 75 FR 55655, Sept. 13, 2010; 79 FR 11277, Feb. 27, 2014; 81 FR 59825, Aug. 30, 2016; 83 FR 56725, Nov. 14, 2018]
            
            
              § 63.8
              Monitoring requirements.
              (a) Applicability. (1) The applicability of this section is set out in § 63.1(a)(4).
              (2) For the purposes of this part, all CMS required under relevant standards shall be subject to the provisions of this section upon promulgation of performance specifications for CMS as specified in the relevant standard or otherwise by the Administrator.
              (3) [Reserved]
              (4) Additional monitoring requirements for control devices used to comply with provisions in relevant standards of this part are specified in § 63.11.
              (b) Conduct of monitoring. (1) Monitoring shall be conducted as set forth in this section and the relevant standard(s) unless the Administrator—
              (i) Specifies or approves the use of minor changes in methodology for the specified monitoring requirements and procedures (see § 63.90(a) for definition); or
              (ii) Approves the use of an intermediate or major change or alternative to any monitoring requirements or procedures (see § 63.90(a) for definition).
              (iii) Owners or operators with flares subject to § 63.11(b) are not subject to the requirements of this section unless otherwise specified in the relevant standard.
              (2)(i) When the emissions from two or more affected sources are combined before being released to the atmosphere, the owner or operator may install an applicable CMS for each emission stream or for the combined emissions streams, provided the monitoring is sufficient to demonstrate compliance with the relevant standard.

              (ii) If the relevant standard is a mass emission standard and the emissions from one affected source are released to the atmosphere through more than one point, the owner or operator must install an applicable CMS at each emission point unless the installation of fewer systems is—
              (A) Approved by the Administrator; or
              (B) Provided for in a relevant standard (e.g., instead of requiring that a CMS be installed at each emission point before the effluents from those points are channeled to a common control device, the standard specifies that only one CMS is required to be installed at the vent of the control device).
              (3) When more than one CMS is used to measure the emissions from one affected source (e.g., multiple breechings, multiple outlets), the owner or operator shall report the results as required for each CMS. However, when one CMS is used as a backup to another CMS, the owner or operator shall report the results from the CMS used to meet the monitoring requirements of this part. If both such CMS are used during a particular reporting period to meet the monitoring requirements of this part, then the owner or operator shall report the results from each CMS for the relevant compliance period.
              (c) Operation and maintenance of continuous monitoring systems. (1) The owner or operator of an affected source shall maintain and operate each CMS as specified in this section, or in a relevant standard, and in a manner consistent with good air pollution control practices. (i) The owner or operator of an affected source must maintain and operate each CMS as specified in § 63.6(e)(1).
              (ii) The owner or operator must keep the necessary parts for routine repairs of the affected CMS equipment readily available.
              (iii) The owner or operator of an affected source must develop a written startup, shutdown, and malfunction plan for CMS as specified in § 63.6(e)(3).
              (2)(i) All CMS must be installed such that representative measures of emissions or process parameters from the affected source are obtained. In addition, CEMS must be located according to procedures contained in the applicable performance specification(s).
              (ii) Unless the individual subpart states otherwise, the owner or operator must ensure the read out (that portion of the CMS that provides a visual display or record), or other indication of operation, from any CMS required for compliance with the emission standard is readily accessible on site for operational control or inspection by the operator of the equipment.
              (3) All CMS shall be installed, operational, and the data verified as specified in the relevant standard either prior to or in conjunction with conducting performance tests under § 63.7. Verification of operational status shall, at a minimum, include completion of the manufacturer's written specifications or recommendations for installation, operation, and calibration of the system.
              (4) Except for system breakdowns, out-of-control periods, repairs, maintenance periods, calibration checks, and zero (low-level) and high-level calibration drift adjustments, all CMS, including COMS and CEMS, shall be in continuous operation and shall meet minimum frequency of operation requirements as follows:
              (i) All COMS shall complete a minimum of one cycle of sampling and analyzing for each successive 10-second period and one cycle of data recording for each successive 6-minute period.
              (ii) All CEMS for measuring emissions other than opacity shall complete a minimum of one cycle of operation (sampling, analyzing, and data recording) for each successive 15-minute period.
              (5) Unless otherwise approved by the Administrator, minimum procedures for COMS shall include a method for producing a simulated zero opacity condition and an upscale (high-level) opacity condition using a certified neutral density filter or other related technique to produce a known obscuration of the light beam. Such procedures shall provide a system check of all the analyzer's internal optical surfaces and all electronic circuitry, including the lamp and photodetector assembly normally used in the measurement of opacity.

              (6) The owner or operator of a CMS that is not a CPMS, which is installed in accordance with the provisions of this part and the applicable CMS performance specification(s), must check the zero (low-level) and high-level calibration drifts at least once daily in accordance with the written procedure specified in the performance evaluation plan developed under paragraphs (e)(3)(i) and (ii) of this section. The zero (low-level) and high-level calibration drifts must be adjusted, at a minimum, whenever the 24-hour zero (low-level) drift exceeds two times the limits of the applicable performance specification(s) specified in the relevant standard. The system shall allow the amount of excess zero (low-level) and high-level drift measured at the 24-hour interval checks to be recorded and quantified whenever specified. For COMS, all optical and instrumental surfaces exposed to the effluent gases must be cleaned prior to performing the zero (low-level) and high-level drift adjustments; the optical surfaces and instrumental surfaces must be cleaned when the cumulative automatic zero compensation, if applicable, exceeds 4 percent opacity. The CPMS must be calibrated prior to use for the purposes of complying with this section. The CPMS must be checked daily for indication that the system is responding. If the CPMS system includes an internal system check, results must be recorded and checked daily for proper operation.
              (7)(i) A CMS is out of control if—
              (A) The zero (low-level), mid-level (if applicable), or high-level calibration drift (CD) exceeds two times the applicable CD specification in the applicable performance specification or in the relevant standard; or
              (B) The CMS fails a performance test audit (e.g., cylinder gas audit), relative accuracy audit, relative accuracy test audit, or linearity test audit; or
              (C) The COMS CD exceeds two times the limit in the applicable performance specification in the relevant standard.
              (ii) When the CMS is out of control, the owner or operator of the affected source shall take the necessary corrective action and shall repeat all necessary tests which indicate that the system is out of control. The owner or operator shall take corrective action and conduct retesting until the performance requirements are below the applicable limits. The beginning of the out-of-control period is the hour the owner or operator conducts a performance check (e.g., calibration drift) that indicates an exceedance of the performance requirements established under this part. The end of the out-of-control period is the hour following the completion of corrective action and successful demonstration that the system is within the allowable limits. During the period the CMS is out of control, recorded data shall not be used in data averages and calculations, or to meet any data availability requirement established under this part.
              (8) The owner or operator of a CMS that is out of control as defined in paragraph (c)(7) of this section shall submit all information concerning out-of-control periods, including start and end dates and hours and descriptions of corrective actions taken, in the excess emissions and continuous monitoring system performance report required in § 63.10(e)(3).
              (d) Quality control program. (1) The results of the quality control program required in this paragraph will be considered by the Administrator when he/she determines the validity of monitoring data.
              (2) The owner or operator of an affected source that is required to use a CMS and is subject to the monitoring requirements of this section and a relevant standard shall develop and implement a CMS quality control program. As part of the quality control program, the owner or operator shall develop and submit to the Administrator for approval upon request a site-specific performance evaluation test plan for the CMS performance evaluation required in paragraph (e)(3)(i) of this section, according to the procedures specified in paragraph (e). In addition, each quality control program shall include, at a minimum, a written protocol that describes procedures for each of the following operations:
              (i) Initial and any subsequent calibration of the CMS;
              (ii) Determination and adjustment of the calibration drift of the CMS;
              (iii) Preventive maintenance of the CMS, including spare parts inventory;
              (iv) Data recording, calculations, and reporting;

              (v) Accuracy audit procedures, including sampling and analysis methods; and
              
              (vi) Program of corrective action for a malfunctioning CMS.
              (3) The owner or operator shall keep these written procedures on record for the life of the affected source or until the affected source is no longer subject to the provisions of this part, to be made available for inspection, upon request, by the Administrator. If the performance evaluation plan is revised, the owner or operator shall keep previous (i.e., superseded) versions of the performance evaluation plan on record to be made available for inspection, upon request, by the Administrator, for a period of 5 years after each revision to the plan. Where relevant, e.g., program of corrective action for a malfunctioning CMS, these written procedures may be incorporated as part of the affected source's startup, shutdown, and malfunction plan to avoid duplication of planning and recordkeeping efforts.
              (e) Performance evaluation of continuous monitoring systems—(1) General. When required by a relevant standard, and at any other time the Administrator may require under section 114 of the Act, the owner or operator of an affected source being monitored shall conduct a performance evaluation of the CMS. Such performance evaluation shall be conducted according to the applicable specifications and procedures described in this section or in the relevant standard.
              (2) Notification of performance evaluation. The owner or operator shall notify the Administrator in writing of the date of the performance evaluation simultaneously with the notification of the performance test date required under § 63.7(b) or at least 60 days prior to the date the performance evaluation is scheduled to begin if no performance test is required.
              (3)(i) Submission of site-specific performance evaluation test plan. Before conducting a required CMS performance evaluation, the owner or operator of an affected source shall develop and submit a site-specific performance evaluation test plan to the Administrator for approval upon request. The performance evaluation test plan shall include the evaluation program objectives, an evaluation program summary, the performance evaluation schedule, data quality objectives, and both an internal and external QA program. Data quality objectives are the pre-evaluation expectations of precision, accuracy, and completeness of data.
              (ii) The internal QA program shall include, at a minimum, the activities planned by routine operators and analysts to provide an assessment of CMS performance. The external QA program shall include, at a minimum, systems audits that include the opportunity for on-site evaluation by the Administrator of instrument calibration, data validation, sample logging, and documentation of quality control data and field maintenance activities.
              (iii) The owner or operator of an affected source shall submit the site-specific performance evaluation test plan to the Administrator (if requested) at least 60 days before the performance test or performance evaluation is scheduled to begin, or on a mutually agreed upon date, and review and approval of the performance evaluation test plan by the Administrator will occur with the review and approval of the site-specific test plan (if review of the site-specific test plan is requested).
              (iv) The Administrator may request additional relevant information after the submittal of a site-specific performance evaluation test plan.
              (v) In the event that the Administrator fails to approve or disapprove the site-specific performance evaluation test plan within the time period specified in § 63.7(c)(3), the following conditions shall apply:
              (A) If the owner or operator intends to demonstrate compliance using the monitoring method(s) specified in the relevant standard, the owner or operator shall conduct the performance evaluation within the time specified in this subpart using the specified method(s);

              (B) If the owner or operator intends to demonstrate compliance by using an alternative to a monitoring method specified in the relevant standard, the owner or operator shall refrain from conducting the performance evaluation until the Administrator approves the use of the alternative method. If the Administrator does not approve the use of the alternative method within 30 days before the performance evaluation is scheduled to begin, the performance evaluation deadlines specified in paragraph (e)(4) of this section may be extended such that the owner or operator shall conduct the performance evaluation within 60 calendar days after the Administrator approves the use of the alternative method. Notwithstanding the requirements in the preceding two sentences, the owner or operator may proceed to conduct the performance evaluation as required in this section (without the Administrator's prior approval of the site-specific performance evaluation test plan) if he/she subsequently chooses to use the specified monitoring method(s) instead of an alternative.
              (vi) Neither the submission of a site-specific performance evaluation test plan for approval, nor the Administrator's approval or disapproval of a plan, nor the Administrator's failure to approve or disapprove a plan in a timely manner shall—
              (A) Relieve an owner or operator of legal responsibility for compliance with any applicable provisions of this part or with any other applicable Federal, State, or local requirement; or
              (B) Prevent the Administrator from implementing or enforcing this part or taking any other action under the Act.
              (4) Conduct of performance evaluation and performance evaluation dates. The owner or operator of an affected source shall conduct a performance evaluation of a required CMS during any performance test required under § 63.7 in accordance with the applicable performance specification as specified in the relevant standard. Notwithstanding the requirement in the previous sentence, if the owner or operator of an affected source elects to submit COMS data for compliance with a relevant opacity emission standard as provided under § 63.6(h)(7), he/she shall conduct a performance evaluation of the COMS as specified in the relevant standard, before the performance test required under § 63.7 is conducted in time to submit the results of the performance evaluation as specified in paragraph (e)(5)(ii) of this section. If a performance test is not required, or the requirement for a performance test has been waived under § 63.7(h), the owner or operator of an affected source shall conduct the performance evaluation not later than 180 days after the appropriate compliance date for the affected source, as specified in § 63.7(a), or as otherwise specified in the relevant standard.
              (5) Reporting performance evaluation results. (i) The owner or operator shall furnish the Administrator a copy of a written report of the results of the performance evaluation containing the information specified in § 63.7(g)(2)(i) through (vi) simultaneously with the results of the performance test required under § 63.7 or within 60 days of completion of the performance evaluation, unless otherwise specified in a relevant standard.
              (ii) The owner or operator of an affected source using a COMS to determine opacity compliance during any performance test required under § 63.7 and described in § 63.6(d)(6) shall furnish the Administrator two or, upon request, three copies of a written report of the results of the COMS performance evaluation under this paragraph. The copies shall be provided at least 15 calendar days before the performance test required under § 63.7 is conducted.
              (f) Use of an alternative monitoring method—(1) General. Until permission to use an alternative monitoring procedure (minor, intermediate, or major changes; see definition in § 63.90(a)) has been granted by the Administrator under this paragraph (f)(1), the owner or operator of an affected source remains subject to the requirements of this section and the relevant standard.
              (2) After receipt and consideration of written application, the Administrator may approve alternatives to any monitoring methods or procedures of this part including, but not limited to, the following:
              (i) Alternative monitoring requirements when installation of a CMS specified by a relevant standard would not provide accurate measurements due to liquid water or other interferences caused by substances within the effluent gases;

              (ii) Alternative monitoring requirements when the affected source is infrequently operated;
              
              (iii) Alternative monitoring requirements to accommodate CEMS that require additional measurements to correct for stack moisture conditions;
              (iv) Alternative locations for installing CMS when the owner or operator can demonstrate that installation at alternate locations will enable accurate and representative measurements;
              (v) Alternate methods for converting pollutant concentration measurements to units of the relevant standard;
              (vi) Alternate procedures for performing daily checks of zero (low-level) and high-level drift that do not involve use of high-level gases or test cells;
              (vii) Alternatives to the American Society for Testing and Materials (ASTM) test methods or sampling procedures specified by any relevant standard;
              (viii) Alternative CMS that do not meet the design or performance requirements in this part, but adequately demonstrate a definite and consistent relationship between their measurements and the measurements of opacity by a system complying with the requirements as specified in the relevant standard. The Administrator may require that such demonstration be performed for each affected source; or
              (ix) Alternative monitoring requirements when the effluent from a single affected source or the combined effluent from two or more affected sources is released to the atmosphere through more than one point.
              (3) If the Administrator finds reasonable grounds to dispute the results obtained by an alternative monitoring method, requirement, or procedure, the Administrator may require the use of a method, requirement, or procedure specified in this section or in the relevant standard. If the results of the specified and alternative method, requirement, or procedure do not agree, the results obtained by the specified method, requirement, or procedure shall prevail.
              (4)(i) Request to use alternative monitoring procedure. An owner or operator who wishes to use an alternative monitoring procedure must submit an application to the Administrator as described in paragraph (f)(4)(ii) of this section. The application may be submitted at any time provided that the monitoring procedure is not the performance test method used to demonstrate compliance with a relevant standard or other requirement. If the alternative monitoring procedure will serve as the performance test method that is to be used to demonstrate compliance with a relevant standard, the application must be submitted at least 60 days before the performance evaluation is scheduled to begin and must meet the requirements for an alternative test method under § 63.7(f).
              (ii) The application must contain a description of the proposed alternative monitoring system which addresses the four elements contained in the definition of monitoring in § 63.2 and a performance evaluation test plan, if required, as specified in paragraph (e)(3) of this section. In addition, the application must include information justifying the owner or operator's request for an alternative monitoring method, such as the technical or economic infeasibility, or the impracticality, of the affected source using the required method.
              (iii) The owner or operator may submit the information required in this paragraph well in advance of the submittal dates specified in paragraph (f)(4)(i) above to ensure a timely review by the Administrator in order to meet the compliance demonstration date specified in this section or the relevant standard.
              (iv) Application for minor changes to monitoring procedures, as specified in paragraph (b)(1) of this section, may be made in the site-specific performance evaluation plan.
              (5) Approval of request to use alternative monitoring procedure. (i) The Administrator will notify the owner or operator of approval or intention to deny approval of the request to use an alternative monitoring method within 30 calendar days after receipt of the original request and within 30 calendar days after receipt of any supplementary information that is submitted. If a request for a minor change is made in conjunction with site-specific performance evaluation plan, then approval of the plan will constitute approval of the minor change. Before disapproving any request to use an alternative monitoring method, the Administrator will notify the applicant of the Administrator's intention to disapprove the request together with—
              (A) Notice of the information and findings on which the intended disapproval is based; and
              (B) Notice of opportunity for the owner or operator to present additional information to the Administrator before final action on the request. At the time the Administrator notifies the applicant of his or her intention to disapprove the request, the Administrator will specify how much time the owner or operator will have after being notified of the intended disapproval to submit the additional information.
              (ii) The Administrator may establish general procedures and criteria in a relevant standard to accomplish the requirements of paragraph (f)(5)(i) of this section.
              (iii) If the Administrator approves the use of an alternative monitoring method for an affected source under paragraph (f)(5)(i) of this section, the owner or operator of such source shall continue to use the alternative monitoring method until he or she receives approval from the Administrator to use another monitoring method as allowed by § 63.8(f).
              (6) Alternative to the relative accuracy test. An alternative to the relative accuracy test for CEMS specified in a relevant standard may be requested as follows:
              (i) Criteria for approval of alternative procedures. An alternative to the test method for determining relative accuracy is available for affected sources with emission rates demonstrated to be less than 50 percent of the relevant standard. The owner or operator of an affected source may petition the Administrator under paragraph (f)(6)(ii) of this section to substitute the relative accuracy test in section 7 of Performance Specification 2 with the procedures in section 10 if the results of a performance test conducted according to the requirements in § 63.7, or other tests performed following the criteria in § 63.7, demonstrate that the emission rate of the pollutant of interest in the units of the relevant standard is less than 50 percent of the relevant standard. For affected sources subject to emission limitations expressed as control efficiency levels, the owner or operator may petition the Administrator to substitute the relative accuracy test with the procedures in section 10 of Performance Specification 2 if the control device exhaust emission rate is less than 50 percent of the level needed to meet the control efficiency requirement. The alternative procedures do not apply if the CEMS is used continuously to determine compliance with the relevant standard.
              (ii) Petition to use alternative to relative accuracy test. The petition to use an alternative to the relative accuracy test shall include a detailed description of the procedures to be applied, the location and the procedure for conducting the alternative, the concentration or response levels of the alternative relative accuracy materials, and the other equipment checks included in the alternative procedure(s). The Administrator will review the petition for completeness and applicability. The Administrator's determination to approve an alternative will depend on the intended use of the CEMS data and may require specifications more stringent than in Performance Specification 2.
              (iii) Rescission of approval to use alternative to relative accuracy test. The Administrator will review the permission to use an alternative to the CEMS relative accuracy test and may rescind such permission if the CEMS data from a successful completion of the alternative relative accuracy procedure indicate that the affected source's emissions are approaching the level of the relevant standard. The criterion for reviewing the permission is that the collection of CEMS data shows that emissions have exceeded 70 percent of the relevant standard for any averaging period, as specified in the relevant standard. For affected sources subject to emission limitations expressed as control efficiency levels, the criterion for reviewing the permission is that the collection of CEMS data shows that exhaust emissions have exceeded 70 percent of the level needed to meet the control efficiency requirement for any averaging period, as specified in the relevant standard. The owner or operator of the affected source shall maintain records and determine the level of emissions relative to the criterion for permission to use an alternative for relative accuracy testing. If this criterion is exceeded, the owner or operator shall notify the Administrator within 10 days of such occurrence and include a description of the nature and cause of the increased emissions. The Administrator will review the notification and may rescind permission to use an alternative and require the owner or operator to conduct a relative accuracy test of the CEMS as specified in section 7 of Performance Specification 2. The Administrator will review the notification and may rescind permission to use an alternative and require the owner or operator to conduct a relative accuracy test of the CEMS as specified in section 8.4 of Performance Specification 2.
              (g) Reduction of monitoring data. (1) The owner or operator of each CMS must reduce the monitoring data as specified in paragraphs (g)(1) through (5) of this section.
              (2) The owner or operator of each COMS shall reduce all data to 6-minute averages calculated from 36 or more data points equally spaced over each 6-minute period. Data from CEMS for measurement other than opacity, unless otherwise specified in the relevant standard, shall be reduced to 1-hour averages computed from four or more data points equally spaced over each 1-hour period, except during periods when calibration, quality assurance, or maintenance activities pursuant to provisions of this part are being performed. During these periods, a valid hourly average shall consist of at least two data points with each representing a 15-minute period. Alternatively, an arithmetic or integrated 1-hour average of CEMS data may be used. Time periods for averaging are defined in § 63.2.

              (3) The data may be recorded in reduced or nonreduced form (e.g., ppm pollutant and percent O2 or ng/J of pollutant).
              (4) All emission data shall be converted into units of the relevant standard for reporting purposes using the conversion procedures specified in that standard. After conversion into units of the relevant standard, the data may be rounded to the same number of significant digits as used in that standard to specify the emission limit (e.g., rounded to the nearest 1 percent opacity).
              (5) Monitoring data recorded during periods of unavoidable CMS breakdowns, out-of-control periods, repairs, maintenance periods, calibration checks, and zero (low-level) and high-level adjustments must not be included in any data average computed under this part. For the owner or operator complying with the requirements of § 63.10(b)(2)(vii)(A) or (B), data averages must include any data recorded during periods of monitor breakdown or malfunction.
              [59 FR 12430, Mar. 16, 1994, as amended at 64 FR 7468, Feb. 12, 1999; 67 FR 16603, Apr. 5, 2002; 71 FR 20455, Apr. 20, 2006; 79 FR 11277, Feb. 27, 2014; 83 FR 56725, Nov. 14, 2018]
            
            
              § 63.9
              Notification requirements.
              (a) Applicability and general information. (1) The applicability of this section is set out in § 63.1(a)(4).
              (2) For affected sources that have been granted an extension of compliance under subpart D of this part, the requirements of this section do not apply to those sources while they are operating under such compliance extensions.
              (3) If any State requires a notice that contains all the information required in a notification listed in this section, the owner or operator may send the Administrator a copy of the notice sent to the State to satisfy the requirements of this section for that notification.

              (4)(i) Before a State has been delegated the authority to implement and enforce notification requirements established under this part, the owner or operator of an affected source in such State subject to such requirements shall submit notifications to the appropriate Regional Office of the EPA (to the attention of the Director of the Division indicated in the list of the EPA Regional Offices in § 63.13).
              
              (ii) After a State has been delegated the authority to implement and enforce notification requirements established under this part, the owner or operator of an affected source in such State subject to such requirements shall submit notifications to the delegated State authority (which may be the same as the permitting authority). In addition, if the delegated (permitting) authority is the State, the owner or operator shall send a copy of each notification submitted to the State to the appropriate Regional Office of the EPA, as specified in paragraph (a)(4)(i) of this section. The Regional Office may waive this requirement for any notifications at its discretion.
              (b) Initial notifications. (1)(i) The requirements of this paragraph apply to the owner or operator of an affected source when such source becomes subject to a relevant standard.
              (ii) If an area source that otherwise would be subject to an emission standard or other requirement established under this part if it were a major source subsequently increases its emissions of hazardous air pollutants (or its potential to emit hazardous air pollutants) such that the source is a major source that is subject to the emission standard or other requirement, such source shall be subject to the notification requirements of this section.
              (iii) Affected sources that are required under this paragraph to submit an initial notification may use the application for approval of construction or reconstruction under § 63.5(d) of this subpart, if relevant, to fulfill the initial notification requirements of this paragraph.
              (2) The owner or operator of an affected source that has an initial startup before the effective date of a relevant standard under this part shall notify the Administrator in writing that the source is subject to the relevant standard. The notification, which shall be submitted not later than 120 calendar days after the effective date of the relevant standard (or within 120 calendar days after the source becomes subject to the relevant standard), shall provide the following information:
              (i) The name and address of the owner or operator;
              (ii) The address (i.e., physical location) of the affected source;
              (iii) An identification of the relevant standard, or other requirement, that is the basis of the notification and the source's compliance date;
              (iv) A brief description of the nature, size, design, and method of operation of the source and an identification of the types of emission points within the affected source subject to the relevant standard and types of hazardous air pollutants emitted; and
              (v) A statement of whether the affected source is a major source or an area source.
              (3) [Reserved]
              (4) The owner or operator of a new or reconstructed major affected source for which an application for approval of construction or reconstruction is required under § 63.5(d) must provide the following information in writing to the Administrator:
              (i) A notification of intention to construct a new major-emitting affected source, reconstruct a major-emitting affected source, or reconstruct a major source such that the source becomes a major-emitting affected source with the application for approval of construction or reconstruction as specified in § 63.5(d)(1)(i); and
              (ii)-(iv) [Reserved]
              (v) A notification of the actual date of startup of the source, delivered or postmarked within 15 calendar days after that date.
              (5) The owner or operator of a new or reconstructed affected source for which an application for approval of construction or reconstruction is not required under § 63.5(d) must provide the following information in writing to the Administrator:
              (i) A notification of intention to construct a new affected source, reconstruct an affected source, or reconstruct a source such that the source becomes an affected source, and
              (ii) A notification of the actual date of startup of the source, delivered or postmarked within 15 calendar days after that date.

              (iii) Unless the owner or operator has requested and received prior permission from the Administrator to submit less than the information in § 63.5(d), the notification must include the information required on the application for approval of construction or reconstruction as specified in § 63.5(d)(1)(i).
              (c) Request for extension of compliance. If the owner or operator of an affected source cannot comply with a relevant standard by the applicable compliance date for that source, or if the owner or operator has installed BACT or technology to meet LAER consistent with § 63.6(i)(5) of this subpart, he/she may submit to the Administrator (or the State with an approved permit program) a request for an extension of compliance as specified in § 63.6(i)(4) through § 63.6(i)(6).
              (d) Notification that source is subject to special compliance requirements. An owner or operator of a new source that is subject to special compliance requirements as specified in § 63.6(b)(3) and § 63.6(b)(4) shall notify the Administrator of his/her compliance obligations not later than the notification dates established in paragraph (b) of this section for new sources that are not subject to the special provisions.
              (e) Notification of performance test. The owner or operator of an affected source shall notify the Administrator in writing of his or her intention to conduct a performance test at least 60 calendar days before the performance test is scheduled to begin to allow the Administrator to review and approve the site-specific test plan required under § 63.7(c), if requested by the Administrator, and to have an observer present during the test.
              (f) Notification of opacity and visible emission observations. The owner or operator of an affected source shall notify the Administrator in writing of the anticipated date for conducting the opacity or visible emission observations specified in § 63.6(h)(5), if such observations are required for the source by a relevant standard. The notification shall be submitted with the notification of the performance test date, as specified in paragraph (e) of this section, or if no performance test is required or visibility or other conditions prevent the opacity or visible emission observations from being conducted concurrently with the initial performance test required under § 63.7, the owner or operator shall deliver or postmark the notification not less than 30 days before the opacity or visible emission observations are scheduled to take place.
              (g) Additional notification requirements for sources with continuous monitoring systems. The owner or operator of an affected source required to use a CMS by a relevant standard shall furnish the Administrator written notification as follows:
              (1) A notification of the date the CMS performance evaluation under § 63.8(e) is scheduled to begin, submitted simultaneously with the notification of the performance test date required under § 63.7(b). If no performance test is required, or if the requirement to conduct a performance test has been waived for an affected source under § 63.7(h), the owner or operator shall notify the Administrator in writing of the date of the performance evaluation at least 60 calendar days before the evaluation is scheduled to begin;
              (2) A notification that COMS data results will be used to determine compliance with the applicable opacity emission standard during a performance test required by § 63.7 in lieu of Method 9 or other opacity emissions test method data, as allowed by § 63.6(h)(7)(ii), if compliance with an opacity emission standard is required for the source by a relevant standard. The notification shall be submitted at least 60 calendar days before the performance test is scheduled to begin; and
              (3) A notification that the criterion necessary to continue use of an alternative to relative accuracy testing, as provided by § 63.8(f)(6), has been exceeded. The notification shall be delivered or postmarked not later than 10 days after the occurrence of such exceedance, and it shall include a description of the nature and cause of the increased emissions.
              (h) Notification of compliance status. (1) The requirements of paragraphs (h)(2) through (h)(4) of this section apply when an affected source becomes subject to a relevant standard.

              (2)(i) Before a title V permit has been issued to the owner or operator of an affected source, and each time a notification of compliance status is required under this part, the owner or operator of such source shall submit to the Administrator a notification of compliance status, signed by the responsible official who shall certify its accuracy, attesting to whether the source has complied with the relevant standard. The notification shall list—
              (A) The methods that were used to determine compliance;
              (B) The results of any performance tests, opacity or visible emission observations, continuous monitoring system (CMS) performance evaluations, and/or other monitoring procedures or methods that were conducted;
              (C) The methods that will be used for determining continuing compliance, including a description of monitoring and reporting requirements and test methods;
              (D) The type and quantity of hazardous air pollutants emitted by the source (or surrogate pollutants if specified in the relevant standard), reported in units and averaging times and in accordance with the test methods specified in the relevant standard;
              (E) If the relevant standard applies to both major and area sources, an analysis demonstrating whether the affected source is a major source (using the emissions data generated for this notification);
              (F) A description of the air pollution control equipment (or method) for each emission point, including each control device (or method) for each hazardous air pollutant and the control efficiency (percent) for each control device (or method); and
              (G) A statement by the owner or operator of the affected existing, new, or reconstructed source as to whether the source has complied with the relevant standard or other requirements.
              (ii) The notification must be sent before the close of business on the 60th day following the completion of the relevant compliance demonstration activity specified in the relevant standard (unless a different reporting period is specified in the standard, in which case the letter must be sent before the close of business on the day the report of the relevant testing or monitoring results is required to be delivered or postmarked). For example, the notification shall be sent before close of business on the 60th (or other required) day following completion of the initial performance test and again before the close of business on the 60th (or other required) day following the completion of any subsequent required performance test. If no performance test is required but opacity or visible emission observations are required to demonstrate compliance with an opacity or visible emission standard under this part, the notification of compliance status shall be sent before close of business on the 30th day following the completion of opacity or visible emission observations. Notifications may be combined as long as the due date requirement for each notification is met.
              (3) After a title V permit has been issued to the owner or operator of an affected source, the owner or operator of such source shall comply with all requirements for compliance status reports contained in the source's title V permit, including reports required under this part. After a title V permit has been issued to the owner or operator of an affected source, and each time a notification of compliance status is required under this part, the owner or operator of such source shall submit the notification of compliance status to the appropriate permitting authority following completion of the relevant compliance demonstration activity specified in the relevant standard.
              (4) [Reserved]
              (5) If an owner or operator of an affected source submits estimates or preliminary information in the application for approval of construction or reconstruction required in § 63.5(d) in place of the actual emissions data or control efficiencies required in paragraphs (d)(1)(ii)(H) and (d)(2) of § 63.5, the owner or operator shall submit the actual emissions data and other correct information as soon as available but no later than with the initial notification of compliance status required in this section.
              (6) Advice on a notification of compliance status may be obtained from the Administrator.
              (i) Adjustment to time periods or postmark deadlines for submittal and review of required communications. (1)(i) Until an adjustment of a time period or postmark deadline has been approved by the Administrator under paragraphs (i)(2) and (i)(3) of this section, the owner or operator of an affected source remains strictly subject to the requirements of this part.
              (ii) An owner or operator shall request the adjustment provided for in paragraphs (i)(2) and (i)(3) of this section each time he or she wishes to change an applicable time period or postmark deadline specified in this part.
              (2) Notwithstanding time periods or postmark deadlines specified in this part for the submittal of information to the Administrator by an owner or operator, or the review of such information by the Administrator, such time periods or deadlines may be changed by mutual agreement between the owner or operator and the Administrator. An owner or operator who wishes to request a change in a time period or postmark deadline for a particular requirement shall request the adjustment in writing as soon as practicable before the subject activity is required to take place. The owner or operator shall include in the request whatever information he or she considers useful to convince the Administrator that an adjustment is warranted.
              (3) If, in the Administrator's judgment, an owner or operator's request for an adjustment to a particular time period or postmark deadline is warranted, the Administrator will approve the adjustment. The Administrator will notify the owner or operator in writing of approval or disapproval of the request for an adjustment within 15 calendar days of receiving sufficient information to evaluate the request.
              (4) If the Administrator is unable to meet a specified deadline, he or she will notify the owner or operator of any significant delay and inform the owner or operator of the amended schedule.
              (j) Change in information already provided. Any change in the information already provided under this section shall be provided to the Administrator in writing within 15 calendar days after the change.
              [59 FR 12430, Mar. 16, 1994, as amended at 64 FR 7468, Feb. 12, 1999; 67 FR 16604, Apr. 5, 2002; 68 FR 32601, May 30, 2003]
            
            
              § 63.10
              Recordkeeping and reporting requirements.
              (a) Applicability and general information. (1) The applicability of this section is set out in § 63.1(a)(4).
              (2) For affected sources that have been granted an extension of compliance under subpart D of this part, the requirements of this section do not apply to those sources while they are operating under such compliance extensions.
              (3) If any State requires a report that contains all the information required in a report listed in this section, an owner or operator may send the Administrator a copy of the report sent to the State to satisfy the requirements of this section for that report.
              (4)(i) Before a State has been delegated the authority to implement and enforce recordkeeping and reporting requirements established under this part, the owner or operator of an affected source in such State subject to such requirements shall submit reports to the appropriate Regional Office of the EPA (to the attention of the Director of the Division indicated in the list of the EPA Regional Offices in § 63.13).
              (ii) After a State has been delegated the authority to implement and enforce recordkeeping and reporting requirements established under this part, the owner or operator of an affected source in such State subject to such requirements shall submit reports to the delegated State authority (which may be the same as the permitting authority). In addition, if the delegated (permitting) authority is the State, the owner or operator shall send a copy of each report submitted to the State to the appropriate Regional Office of the EPA, as specified in paragraph (a)(4)(i) of this section. The Regional Office may waive this requirement for any reports at its discretion.

              (5) If an owner or operator of an affected source in a State with delegated authority is required to submit periodic reports under this part to the State, and if the State has an established timeline for the submission of periodic reports that is consistent with the reporting frequency(ies) specified for such source under this part, the owner or operator may change the dates by which periodic reports under this part shall be submitted (without changing the frequency of reporting) to be consistent with the State's schedule by mutual agreement between the owner or operator and the State. For each relevant standard established pursuant to section 112 of the Act, the allowance in the previous sentence applies in each State beginning 1 year after the affected source's compliance date for that standard. Procedures governing the implementation of this provision are specified in § 63.9(i).
              (6) If an owner or operator supervises one or more stationary sources affected by more than one standard established pursuant to section 112 of the Act, he/she may arrange by mutual agreement between the owner or operator and the Administrator (or the State permitting authority) a common schedule on which periodic reports required for each source shall be submitted throughout the year. The allowance in the previous sentence applies in each State beginning 1 year after the latest compliance date for any relevant standard established pursuant to section 112 of the Act for any such affected source(s). Procedures governing the implementation of this provision are specified in § 63.9(i).
              (7) If an owner or operator supervises one or more stationary sources affected by standards established pursuant to section 112 of the Act (as amended November 15, 1990) and standards set under part 60, part 61, or both such parts of this chapter, he/she may arrange by mutual agreement between the owner or operator and the Administrator (or the State permitting authority) a common schedule on which periodic reports required by each relevant (i.e., applicable) standard shall be submitted throughout the year. The allowance in the previous sentence applies in each State beginning 1 year after the stationary source is required to be in compliance with the relevant section 112 standard, or 1 year after the stationary source is required to be in compliance with the applicable part 60 or part 61 standard, whichever is latest. Procedures governing the implementation of this provision are specified in § 63.9(i).
              (b) General recordkeeping requirements. (1) The owner or operator of an affected source subject to the provisions of this part shall maintain files of all information (including all reports and notifications) required by this part recorded in a form suitable and readily available for expeditious inspection and review. The files shall be retained for at least 5 years following the date of each occurrence, measurement, maintenance, corrective action, report, or record. At a minimum, the most recent 2 years of data shall be retained on site. The remaining 3 years of data may be retained off site. Such files may be maintained on microfilm, on a computer, on computer floppy disks, on magnetic tape disks, or on microfiche.
              (2) The owner or operator of an affected source subject to the provisions of this part shall maintain relevant records for such source of—
              (i) The occurrence and duration of each startup or shutdown when the startup or shutdown causes the source to exceed any applicable emission limitation in the relevant emission standards;
              (ii) The occurrence and duration of each malfunction of operation (i.e., process equipment) or the required air pollution control and monitoring equipment;
              (iii) All required maintenance performed on the air pollution control and monitoring equipment;
              (iv)(A) Actions taken during periods of startup or shutdown when the source exceeded applicable emission limitations in a relevant standard and when the actions taken are different from the procedures specified in the affected source's startup, shutdown, and malfunction plan (see § 63.6(e)(3)); or
              (B) Actions taken during periods of malfunction (including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation) when the actions taken are different from the procedures specified in the affected source's startup, shutdown, and malfunction plan (see § 63.6(e)(3));

              (v) All information necessary, including actions taken, to demonstrate conformance with the affected source's startup, shutdown, and malfunction plan (see § 63.6(e)(3)) when all actions taken during periods of startup or shutdown (and the startup or shutdown causes the source to exceed any applicable emission limitation in the relevant emission standards), and malfunction (including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation) are consistent with the procedures specified in such plan. (The information needed to demonstrate conformance with the startup, shutdown, and malfunction plan may be recorded using a “checklist,” or some other effective form of recordkeeping, in order to minimize the recordkeeping burden for conforming events);
              (vi) Each period during which a CMS is malfunctioning or inoperative (including out-of-control periods);
              (vii) All required measurements needed to demonstrate compliance with a relevant standard (including, but not limited to, 15-minute averages of CMS data, raw performance testing measurements, and raw performance evaluation measurements, that support data that the source is required to report);
              (A) This paragraph applies to owners or operators required to install a continuous emissions monitoring system (CEMS) where the CEMS installed is automated, and where the calculated data averages do not exclude periods of CEMS breakdown or malfunction. An automated CEMS records and reduces the measured data to the form of the pollutant emission standard through the use of a computerized data acquisition system. In lieu of maintaining a file of all CEMS subhourly measurements as required under paragraph (b)(2)(vii) of this section, the owner or operator shall retain the most recent consecutive three averaging periods of subhourly measurements and a file that contains a hard copy of the data acquisition system algorithm used to reduce the measured data into the reportable form of the standard.
              (B) This paragraph applies to owners or operators required to install a CEMS where the measured data is manually reduced to obtain the reportable form of the standard, and where the calculated data averages do not exclude periods of CEMS breakdown or malfunction. In lieu of maintaining a file of all CEMS subhourly measurements as required under paragraph (b)(2)(vii) of this section, the owner or operator shall retain all subhourly measurements for the most recent reporting period. The subhourly measurements shall be retained for 120 days from the date of the most recent summary or excess emission report submitted to the Administrator.
              (C) The Administrator or delegated authority, upon notification to the source, may require the owner or operator to maintain all measurements as required by paragraph (b)(2)(vii), if the administrator or the delegated authority determines these records are required to more accurately assess the compliance status of the affected source.
              (viii) All results of performance tests, CMS performance evaluations, and opacity and visible emission observations;
              (ix) All measurements as may be necessary to determine the conditions of performance tests and performance evaluations;
              (x) All CMS calibration checks;
              (xi) All adjustments and maintenance performed on CMS;
              (xii) Any information demonstrating whether a source is meeting the requirements for a waiver of recordkeeping or reporting requirements under this part, if the source has been granted a waiver under paragraph (f) of this section;
              (xiii) All emission levels relative to the criterion for obtaining permission to use an alternative to the relative accuracy test, if the source has been granted such permission under § 63.8(f)(6); and
              (xiv) All documentation supporting initial notifications and notifications of compliance status under § 63.9.
              (3) Recordkeeping requirement for applicability determinations. If an owner or operator determines that his or her stationary source that emits (or has the potential to emit, without considering controls) one or more hazardous air pollutants regulated by any standard established pursuant to section 112(d) or (f), and that stationary source is in the source category regulated by the relevant standard, but that source is not subject to the relevant standard (or other requirement established under this part) because of limitations on the source's potential to emit or an exclusion, the owner or operator must keep a record of the applicability determination on site at the source for a period of 5 years after the determination, or until the source changes its operations to become an affected source, whichever comes first. The record of the applicability determination must be signed by the person making the determination and include an analysis (or other information) that demonstrates why the owner or operator believes the source is unaffected (e.g., because the source is an area source). The analysis (or other information) must be sufficiently detailed to allow the Administrator to make a finding about the source's applicability status with regard to the relevant standard or other requirement. If relevant, the analysis must be performed in accordance with requirements established in relevant subparts of this part for this purpose for particular categories of stationary sources. If relevant, the analysis should be performed in accordance with EPA guidance materials published to assist sources in making applicability determinations under section 112, if any. The requirements to determine applicability of a standard under § 63.1(b)(3) and to record the results of that determination under paragraph (b)(3) of this section shall not by themselves create an obligation for the owner or operator to obtain a title V permit.
              (c) Additional recordkeeping requirements for sources with continuous monitoring systems. In addition to complying with the requirements specified in paragraphs (b)(1) and (b)(2) of this section, the owner or operator of an affected source required to install a CMS by a relevant standard shall maintain records for such source of—
              (1) All required CMS measurements (including monitoring data recorded during unavoidable CMS breakdowns and out-of-control periods);
              (2)-(4) [Reserved]
              (5) The date and time identifying each period during which the CMS was inoperative except for zero (low-level) and high-level checks;
              (6) The date and time identifying each period during which the CMS was out of control, as defined in § 63.8(c)(7);
              (7) The specific identification (i.e., the date and time of commencement and completion) of each period of excess emissions and parameter monitoring exceedances, as defined in the relevant standard(s), that occurs during startups, shutdowns, and malfunctions of the affected source;
              (8) The specific identification (i.e., the date and time of commencement and completion) of each time period of excess emissions and parameter monitoring exceedances, as defined in the relevant standard(s), that occurs during periods other than startups, shutdowns, and malfunctions of the affected source;
              (9) [Reserved]
              (10) The nature and cause of any malfunction (if known);
              (11) The corrective action taken or preventive measures adopted;
              (12) The nature of the repairs or adjustments to the CMS that was inoperative or out of control;
              (13) The total process operating time during the reporting period; and
              (14) All procedures that are part of a quality control program developed and implemented for CMS under § 63.8(d).
              (15) In order to satisfy the requirements of paragraphs (c)(10) through (c)(12) of this section and to avoid duplicative recordkeeping efforts, the owner or operator may use the affected source's startup, shutdown, and malfunction plan or records kept to satisfy the recordkeeping requirements of the startup, shutdown, and malfunction plan specified in § 63.6(e), provided that such plan and records adequately address the requirements of paragraphs (c)(10) through (c)(12).
              (d) General reporting requirements. (1) Notwithstanding the requirements in this paragraph or paragraph (e) of this section, and except as provided in § 63.16, the owner or operator of an affected source subject to reporting requirements under this part shall submit reports to the Administrator in accordance with the reporting requirements in the relevant standard(s).
              (2) Reporting results of performance tests. Before a title V permit has been issued to the owner or operator of an affected source, the owner or operator shall report the results of any performance test under § 63.7 to the Administrator. After a title V permit has been issued to the owner or operator of an affected source, the owner or operator shall report the results of a required performance test to the appropriate permitting authority. The owner or operator of an affected source shall report the results of the performance test to the Administrator (or the State with an approved permit program) before the close of business on the 60th day following the completion of the performance test, unless specified otherwise in a relevant standard or as approved otherwise in writing by the Administrator. The results of the performance test shall be submitted as part of the notification of compliance status required under § 63.9(h).
              (3) Reporting results of opacity or visible emission observations. The owner or operator of an affected source required to conduct opacity or visible emission observations by a relevant standard shall report the opacity or visible emission results (produced using Test Method 9 or Test Method 22, or an alternative to these test methods) along with the results of the performance test required under § 63.7. If no performance test is required, or if visibility or other conditions prevent the opacity or visible emission observations from being conducted concurrently with the performance test required under § 63.7, the owner or operator shall report the opacity or visible emission results before the close of business on the 30th day following the completion of the opacity or visible emission observations.
              (4) Progress reports. The owner or operator of an affected source who is required to submit progress reports as a condition of receiving an extension of compliance under § 63.6(i) shall submit such reports to the Administrator (or the State with an approved permit program) by the dates specified in the written extension of compliance.
              (5)(i) Periodic startup, shutdown, and malfunction reports. If actions taken by an owner or operator during a startup or shutdown (and the startup or shutdown causes the source to exceed any applicable emission limitation in the relevant emission standards), or malfunction of an affected source (including actions taken to correct a malfunction) are consistent with the procedures specified in the source's startup, shutdown, and malfunction plan (see § 63.6(e)(3)), the owner or operator shall state such information in a startup, shutdown, and malfunction report. Actions taken to minimize emissions during such startups, shutdowns, and malfunctions shall be summarized in the report and may be done in checklist form; if actions taken are the same for each event, only one checklist is necessary. Such a report shall also include the number, duration, and a brief description for each type of malfunction which occurred during the reporting period and which caused or may have caused any applicable emission limitation to be exceeded. Reports shall only be required if a startup or shutdown caused the source to exceed any applicable emission limitation in the relevant emission standards, or if a malfunction occurred during the reporting period. The startup, shutdown, and malfunction report shall consist of a letter, containing the name, title, and signature of the owner or operator or other responsible official who is certifying its accuracy, that shall be submitted to the Administrator semiannually (or on a more frequent basis if specified otherwise in a relevant standard or as established otherwise by the permitting authority in the source's title V permit). The startup, shutdown, and malfunction report shall be delivered or postmarked by the 30th day following the end of each calendar half (or other calendar reporting period, as appropriate). If the owner or operator is required to submit excess emissions and continuous monitoring system performance (or other periodic) reports under this part, the startup, shutdown, and malfunction reports required under this paragraph may be submitted simultaneously with the excess emissions and continuous monitoring system performance (or other) reports. If startup, shutdown, and malfunction reports are submitted with excess emissions and continuous monitoring system performance (or other periodic) reports, and the owner or operator receives approval to reduce the frequency of reporting for the latter under paragraph (e) of this section, the frequency of reporting for the startup, shutdown, and malfunction reports also may be reduced if the Administrator does not object to the intended change. The procedures to implement the allowance in the preceding sentence shall be the same as the procedures specified in paragraph (e)(3) of this section.
              (ii) Immediate startup, shutdown, and malfunction reports. Notwithstanding the allowance to reduce the frequency of reporting for periodic startup, shutdown, and malfunction reports under paragraph (d)(5)(i) of this section, any time an action taken by an owner or operator during a startup or shutdown that caused the source to exceed any applicable emission limitation in the relevant emission standards, or malfunction (including actions taken to correct a malfunction) is not consistent with the procedures specified in the affected source's startup, shutdown, and malfunction plan, the owner or operator shall report the actions taken for that event within 2 working days after commencing actions inconsistent with the plan followed by a letter within 7 working days after the end of the event. The immediate report required under this paragraph (d)(5)(ii) shall consist of a telephone call (or facsimile (FAX) transmission) to the Administrator within 2 working days after commencing actions inconsistent with the plan, and it shall be followed by a letter, delivered or postmarked within 7 working days after the end of the event, that contains the name, title, and signature of the owner or operator or other responsible official who is certifying its accuracy, explaining the circumstances of the event, the reasons for not following the startup, shutdown, and malfunction plan, describing all excess emissions and/or parameter monitoring exceedances which are believed to have occurred (or could have occurred in the case of malfunctions), and actions taken to minimize emissions in conformance with § 63.6(e)(1)(i). Notwithstanding the requirements of the previous sentence, after the effective date of an approved permit program in the State in which an affected source is located, the owner or operator may make alternative reporting arrangements, in advance, with the permitting authority in that State. Procedures governing the arrangement of alternative reporting requirements under this paragraph (d)(5)(ii) are specified in § 63.9(i).
              (e) Additional reporting requirements for sources with continuous monitoring systems—(1) General. When more than one CEMS is used to measure the emissions from one affected source (e.g., multiple breechings, multiple outlets), the owner or operator shall report the results as required for each CEMS.
              (2) Reporting results of continuous monitoring system performance evaluations. (i) The owner or operator of an affected source required to install a CMS by a relevant standard shall furnish the Administrator a copy of a written report of the results of the CMS performance evaluation, as required under § 63.8(e), simultaneously with the results of the performance test required under § 63.7, unless otherwise specified in the relevant standard.
              (ii) The owner or operator of an affected source using a COMS to determine opacity compliance during any performance test required under § 63.7 and described in § 63.6(d)(6) shall furnish the Administrator two or, upon request, three copies of a written report of the results of the COMS performance evaluation conducted under § 63.8(e). The copies shall be furnished at least 15 calendar days before the performance test required under § 63.7 is conducted.
              (3) Excess emissions and continuous monitoring system performance report and summary report. (i) Excess emissions and parameter monitoring exceedances are defined in relevant standards. The owner or operator of an affected source required to install a CMS by a relevant standard shall submit an excess emissions and continuous monitoring system performance report and/or a summary report to the Administrator semiannually, except when—
              (A) More frequent reporting is specifically required by a relevant standard;
              (B) The Administrator determines on a case-by-case basis that more frequent reporting is necessary to accurately assess the compliance status of the source; or
              (C) [Reserved]
              
              (D) The affected source is complying with the Performance Track Provisions of § 63.16, which allows less frequent reporting.
              (ii) Request to reduce frequency of excess emissions and continuous monitoring system performance reports. Notwithstanding the frequency of reporting requirements specified in paragraph (e)(3)(i) of this section, an owner or operator who is required by a relevant standard to submit excess emissions and continuous monitoring system performance (and summary) reports on a quarterly (or more frequent) basis may reduce the frequency of reporting for that standard to semiannual if the following conditions are met:
              (A) For 1 full year (e.g., 4 quarterly or 12 monthly reporting periods) the affected source's excess emissions and continuous monitoring system performance reports continually demonstrate that the source is in compliance with the relevant standard;
              (B) The owner or operator continues to comply with all recordkeeping and monitoring requirements specified in this subpart and the relevant standard; and
              (C) The Administrator does not object to a reduced frequency of reporting for the affected source, as provided in paragraph (e)(3)(iii) of this section.
              (iii) The frequency of reporting of excess emissions and continuous monitoring system performance (and summary) reports required to comply with a relevant standard may be reduced only after the owner or operator notifies the Administrator in writing of his or her intention to make such a change and the Administrator does not object to the intended change. In deciding whether to approve a reduced frequency of reporting, the Administrator may review information concerning the source's entire previous performance history during the 5-year recordkeeping period prior to the intended change, including performance test results, monitoring data, and evaluations of an owner or operator's conformance with operation and maintenance requirements. Such information may be used by the Administrator to make a judgment about the source's potential for noncompliance in the future. If the Administrator disapproves the owner or operator's request to reduce the frequency of reporting, the Administrator will notify the owner or operator in writing within 45 days after receiving notice of the owner or operator's intention. The notification from the Administrator to the owner or operator will specify the grounds on which the disapproval is based. In the absence of a notice of disapproval within 45 days, approval is automatically granted.
              (iv) As soon as CMS data indicate that the source is not in compliance with any emission limitation or operating parameter specified in the relevant standard, the frequency of reporting shall revert to the frequency specified in the relevant standard, and the owner or operator shall submit an excess emissions and continuous monitoring system performance (and summary) report for the noncomplying emission points at the next appropriate reporting period following the noncomplying event. After demonstrating ongoing compliance with the relevant standard for another full year, the owner or operator may again request approval from the Administrator to reduce the frequency of reporting for that standard, as provided for in paragraphs (e)(3)(ii) and (e)(3)(iii) of this section.
              (v) Content and submittal dates for excess emissions and monitoring system performance reports. All excess emissions and monitoring system performance reports and all summary reports, if required, shall be delivered or postmarked by the 30th day following the end of each calendar half or quarter, as appropriate. Written reports of excess emissions or exceedances of process or control system parameters shall include all the information required in paragraphs (c)(5) through (c)(13) of this section, in §§ 63.8(c)(7) and 63.8(c)(8), and in the relevant standard, and they shall contain the name, title, and signature of the responsible official who is certifying the accuracy of the report. When no excess emissions or exceedances of a parameter have occurred, or a CMS has not been inoperative, out of control, repaired, or adjusted, such information shall be stated in the report.
              (vi) Summary report. As required under paragraphs (e)(3)(vii) and (e)(3)(viii) of this section, one summary report shall be submitted for the hazardous air pollutants monitored at each affected source (unless the relevant standard specifies that more than one summary report is required, e.g., one summary report for each hazardous air pollutant monitored). The summary report shall be entitled “Summary Report—Gaseous and Opacity Excess Emission and Continuous Monitoring System Performance” and shall contain the following information:
              (A) The company name and address of the affected source;
              (B) An identification of each hazardous air pollutant monitored at the affected source;
              (C) The beginning and ending dates of the reporting period;
              (D) A brief description of the process units;
              (E) The emission and operating parameter limitations specified in the relevant standard(s);
              (F) The monitoring equipment manufacturer(s) and model number(s);
              (G) The date of the latest CMS certification or audit;
              (H) The total operating time of the affected source during the reporting period;
              (I) An emission data summary (or similar summary if the owner or operator monitors control system parameters), including the total duration of excess emissions during the reporting period (recorded in minutes for opacity and hours for gases), the total duration of excess emissions expressed as a percent of the total source operating time during that reporting period, and a breakdown of the total duration of excess emissions during the reporting period into those that are due to startup/shutdown, control equipment problems, process problems, other known causes, and other unknown causes;
              (J) A CMS performance summary (or similar summary if the owner or operator monitors control system parameters), including the total CMS downtime during the reporting period (recorded in minutes for opacity and hours for gases), the total duration of CMS downtime expressed as a percent of the total source operating time during that reporting period, and a breakdown of the total CMS downtime during the reporting period into periods that are due to monitoring equipment malfunctions, nonmonitoring equipment malfunctions, quality assurance/quality control calibrations, other known causes, and other unknown causes;
              (K) A description of any changes in CMS, processes, or controls since the last reporting period;
              (L) The name, title, and signature of the responsible official who is certifying the accuracy of the report; and
              (M) The date of the report.
              (vii) If the total duration of excess emissions or process or control system parameter exceedances for the reporting period is less than 1 percent of the total operating time for the reporting period, and CMS downtime for the reporting period is less than 5 percent of the total operating time for the reporting period, only the summary report shall be submitted, and the full excess emissions and continuous monitoring system performance report need not be submitted unless required by the Administrator.
              (viii) If the total duration of excess emissions or process or control system parameter exceedances for the reporting period is 1 percent or greater of the total operating time for the reporting period, or the total CMS downtime for the reporting period is 5 percent or greater of the total operating time for the reporting period, both the summary report and the excess emissions and continuous monitoring system performance report shall be submitted.
              (4) Reporting continuous opacity monitoring system data produced during a performance test. The owner or operator of an affected source required to use a COMS shall record the monitoring data produced during a performance test required under § 63.7 and shall furnish the Administrator a written report of the monitoring results. The report of COMS data shall be submitted simultaneously with the report of the performance test results required in paragraph (d)(2) of this section.
              (f) Waiver of recordkeeping or reporting requirements. (1) Until a waiver of a recordkeeping or reporting requirement has been granted by the Administrator under this paragraph, the owner or operator of an affected source remains subject to the requirements of this section.
              (2) Recordkeeping or reporting requirements may be waived upon written application to the Administrator if, in the Administrator's judgment, the affected source is achieving the relevant standard(s), or the source is operating under an extension of compliance, or the owner or operator has requested an extension of compliance and the Administrator is still considering that request.
              (3) If an application for a waiver of recordkeeping or reporting is made, the application shall accompany the request for an extension of compliance under § 63.6(i), any required compliance progress report or compliance status report required under this part (such as under §§ 63.6(i) and 63.9(h)) or in the source's title V permit, or an excess emissions and continuous monitoring system performance report required under paragraph (e) of this section, whichever is applicable. The application shall include whatever information the owner or operator considers useful to convince the Administrator that a waiver of recordkeeping or reporting is warranted.
              (4) The Administrator will approve or deny a request for a waiver of recordkeeping or reporting requirements under this paragraph when he/she—
              (i) Approves or denies an extension of compliance; or
              (ii) Makes a determination of compliance following the submission of a required compliance status report or excess emissions and continuous monitoring systems performance report; or
              (iii) Makes a determination of suitable progress towards compliance following the submission of a compliance progress report, whichever is applicable.
              (5) A waiver of any recordkeeping or reporting requirement granted under this paragraph may be conditioned on other recordkeeping or reporting requirements deemed necessary by the Administrator.
              (6) Approval of any waiver granted under this section shall not abrogate the Administrator's authority under the Act or in any way prohibit the Administrator from later canceling the waiver. The cancellation will be made only after notice is given to the owner or operator of the affected source.
              [59 FR 12430, Mar. 16, 1994, as amended at 64 FR 7468, Feb. 12, 1999; 67 FR 16604, Apr. 5, 2002; 68 FR 32601, May 30, 2003; 69 FR 21752, Apr. 22, 2004; 71 FR 20455, Apr. 20, 2006]
            
            
              § 63.11
              Control device and work practice requirements.
              (a) Applicability. (1) The applicability of this section is set out in § 63.1(a)(4).
              (2) This section contains requirements for control devices used to comply with applicable subparts of this part. The requirements are placed here for administrative convenience and apply only to facilities covered by subparts referring to this section.
              (3) This section also contains requirements for an alternative work practice used to identify leaking equipment. This alternative work practice is placed here for administrative convenience and is available to all subparts in 40 CFR parts 60, 61, 63, and 65 that require monitoring of equipment with a 40 CFR part 60, appendix A-7, Method 21 monitor.
              (b) Flares. (1) Owners or operators using flares to comply with the provisions of this part shall monitor these control devices to assure that they are operated and maintained in conformance with their designs. Applicable subparts will provide provisions stating how owners or operators using flares shall monitor these control devices.
              (2) Flares shall be steam-assisted, air-assisted, or non-assisted.
              (3) Flares shall be operated at all times when emissions may be vented to them.
              (4) Flares shall be designed for and operated with no visible emissions, except for periods not to exceed a total of 5 minutes during any 2 consecutive hours. Test Method 22 in appendix A of part 60 of this chapter shall be used to determine the compliance of flares with the visible emission provisions of this part. The observation period is 2 hours and shall be used according to Method 22.

              (5) Flares shall be operated with a flame present at all times. The presence of a flare pilot flame shall be monitored using a thermocouple or any other equivalent device to detect the presence of a flame.
              (6) An owner/operator has the choice of adhering to the heat content specifications in paragraph (b)(6)(ii) of this section, and the maximum tip velocity specifications in paragraph (b)(7) or (b)(8) of this section, or adhering to the requirements in paragraph (b)(6)(i) of this section.

              (i)(A) Flares shall be used that have a diameter of 3 inches or greater, are nonassisted, have a hydrogen content of 8.0 percent (by volume) or greater, and are designed for and operated with an exit velocity less than 37.2 m/sec (122 ft/sec) and less than the velocity Vmax, as determined by the following equation:
              
              Vmax = (XH2−K1)* K2
              
              
              
                Where:
                
                Vmax = Maximum permitted velocity, m/sec.
                K1 = Constant, 6.0 volume-percent hydrogen.
                K2 = Constant, 3.9(m/sec)/volume-percent hydrogen.
                XH2 = The volume-percent of hydrogen, on a wet basis, as calculated by using the American Society for Testing and Materials (ASTM) Method D1946-77. (Incorporated by reference as specified in § 63.14).
              
              
              (B) The actual exit velocity of a flare shall be determined by the method specified in paragraph (b)(7)(i) of this section.
              (ii) Flares shall be used only with the net heating value of the gas being combusted at 11.2 MJ/scm (300 Btu/scf) or greater if the flare is steam-assisted or air-assisted; or with the net heating value of the gas being combusted at 7.45 M/scm (200 Btu/scf) or greater if the flares is non-assisted. The net heating value of the gas being combusted in a flare shall be calculated using the following equation:
              
                ER04MY98.004
              
              
                Where:
                
                HT = Net heating value of the sample, MJ/scm; where the net enthalpy per mole of offgas is based on combustion at 25 °C and 760 mm Hg, but the standard temperature for determining the volume corresponding to one mole is 20 °C.
                K = Constant =
              
              
                ER04MY98.005
              
              
                where the standard temperature for (g-mole/scm) is 20 °C.
                Ci = Concentration of sample component i in ppmv on a wet basis, as measured for organics by Test Method 18 and measured for hydrogen and carbon monoxide by American Society for Testing and Materials (ASTM) D1946-77 or 90 (Reapproved 1994) (incorporated by reference as specified in § 63.14).
                Hi = Net heat of combustion of sample component i, kcal/g-mole at 25 °C and 760 mm Hg. The heats of combustion may be determined using ASTM D2382-76 or 88 or D4809-95 (incorporated by reference as specified in § 63.14) if published values are not available or cannot be calculated.
                n = Number of sample components.
              
              
              (7)(i) Steam-assisted and nonassisted flares shall be designed for and operated with an exit velocity less than 18.3 m/sec (60 ft/sec), except as provided in paragraphs (b)(7)(ii) and (b)(7)(iii) of this section. The actual exit velocity of a flare shall be determined by dividing by the volumetric flow rate of gas being combusted (in units of emission standard temperature and pressure), as determined by Test Method 2, 2A, 2C, or 2D in appendix A to 40 CFR part 60 of this chapter, as appropriate, by the unobstructed (free) cross-sectional area of the flare tip.
              (ii) Steam-assisted and nonassisted flares designed for and operated with an exit velocity, as determined by the method specified in paragraph (b)(7)(i) of this section, equal to or greater than 18.3 m/sec (60 ft/sec) but less than 122 m/sec (400 ft/sec), are allowed if the net heating value of the gas being combusted is greater than 37.3 MJ/scm (1,000 Btu/scf).

              (iii) Steam-assisted and nonassisted flares designed for and operated with an exit velocity, as determined by the method specified in paragraph (b)(7)(i) of this section, less than the velocity Vmax, as determined by the method specified in this paragraph, but less than 122 m/sec (400 ft/sec) are allowed. The maximum permitted velocity, Vmax, for flares complying with this paragraph shall be determined by the following equation:
              
              Log10(Vmax) = (HT + 28.8)/31.7
              
              
                
                Where:
                
                Vmax = Maximum permitted velocity, m/sec.
                28.8 = Constant.
                31.7 = Constant.
                HT = The net heating value as determined in paragraph (b)(6) of this section.
              
              

              (8) Air-assisted flares shall be designed and operated with an exit velocity less than the velocity Vmax. The maximum permitted velocity, Vmax, for air-assisted flares shall be determined by the following equation:
              
              Vmax = 8.71 + 0.708(HT)
              
              
                Where:
                
                Vmax = Maximum permitted velocity, m/sec.
                8.71 = Constant.
                0.708 = Constant.
                HT = The net heating value as determined in paragraph (b)(6)(ii) of this section.
              
              (c) Alternative work practice for monitoring equipment for leaks. Paragraphs (c), (d), and (e) of this section apply to all equipment for which the applicable subpart requires monitoring with a 40 CFR part 60, appendix A-7, Method 21 monitor, except for closed vent systems, equipment designated as leakless, and equipment identified in the applicable subpart as having no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background. An owner or operator may use an optical gas imaging instrument instead of a 40 CFR part 60, sppendix A-7, Method 21 monitor. Requirements in the existing subparts that are specific to the Method 21 instrument do not apply under this section. All other requirements in the applicable subpart that are not addressed in paragraphs (c), (d), and (e) of this section continue to apply. For example, equipment specification requirements, and non-Method 21 instrument recordkeeping and reporting requirements in the applicable subpart continue to apply. The terms defined in paragraphs (c)(1) through (5) of this section have meanings that are specific to the alternative work practice standard in paragraphs (c), (d), and (e) of this section.
              (1) Applicable subpart means the subpart in 40 CFR parts 60, 61, 63, and 65 that requires monitoring of equipment with a 40 CFR part 60, appendix A-7, Method 21 monitor.
              (2) Equipment means pumps, valves, pressure relief valves, compressors, open-ended lines, flanges, connectors, and other equipment covered by the applicable subpart that require monitoring with a 40 CFR part 60, appendix A-7, Method 21 monitor.
              (3) Imaging means making visible emissions that may otherwise be invisible to the naked eye.
              (4) Optical gas imaging instrument means an instrument that makes visible emissions that may otherwise be invisible to the naked eye.
              (5) Repair means that equipment is adjusted, or otherwise altered, in order to eliminate a leak.
              (6) Leak means:
              (i) Any emissions imaged by the optical gas instrument;
              (ii) Indications of liquids dripping;
              (iii) Indications by a sensor that a seal or barrier fluid system has failed; or
              (iv) Screening results using a 40 CFR part 60, appendix A-7, Method 21 monitor that exceed the leak definition in the applicable subpart to which the equipment is subject.
              (d) The alternative work practice standard for monitoring equipment for leaks is available to all subparts in 40 CFR parts 60, 61, 63, and 65 that require monitoring of equipment with a 40 CFR part 60, appendix A-7, Method 21 monitor.
              (1) An owner or operator of an affected source subject to 40 CFR parts 60, 61, 63, or 65 can choose to comply with the alternative work practice requirements in paragraph (e) of this section instead of using the 40 CFR part 60, appendix A-7, Method 21 monitor to identify leaking equipment. The owner or operator must document the equipment, process units, and facilities for which the alternative work practice will be used to identify leaks.
              (2) Any leak detected when following the leak survey procedure in paragraph (e)(3) of this section must be identified for repair as required in the applicable subpart.

              (3) If the alternative work practice is used to identify leaks, re-screening after an attempted repair of leaking equipment must be conducted using either the alternative work practice or the 40 CFR part 60, Appendix A-7, Method 21 monitor at the leak definition required in the applicable subparts to which the equipment is subject.
              (4) The schedule for repair is as required in the applicable subpart.
              (5) When this alternative work practice is used for detecting leaking equipment, choose one of the monitoring frequencies listed in Table 1 to subpart A of this part in lieu of the monitoring frequency specified for regulated equipment in the applicable subpart. Reduced monitoring frequencies for good performance are not applicable when using the alternative work practice.
              (6) When this alternative work practice is used for detecting leaking equipment, the following are not applicable for the equipment being monitored:
              (i) Skip period leak detection and repair;
              (ii) Quality improvement plans; or
              (iii) Complying with standards for allowable percentage of valves and pumps to leak.
              (7) When the alternative work practice is used to detect leaking equipment, the regulated equipment in paragraph (d)(1)(i) of this section must also be monitored annually using a 40 CFR part 60, Appendix A-7, Method 21 monitor at the leak definition required in the applicable subpart. The owner or operator may choose the specific monitoring period (for example, first quarter) to conduct the annual monitoring. Subsequent monitoring must be conducted every 12 months from the initial period. Owners or operators must keep records of the annual Method 21 screening results, as specified in paragraph (i)(4)(vii) of this section.
              (e) An owner or operator of an affected source who chooses to use the alternative work practice must comply with the requirements of paragraphs (e)(1) through (e)(5) of this section.
              (1) Instrument specifications. The optical gas imaging instrument must comply with the requirements specified in paragraphs (e)(1)(i) and (e)(1)(ii) of this section.
              (i) Provide the operator with an image of the potential leak points for each piece of equipment at both the detection sensitivity level and within the distance used in the daily instrument check described in paragraph (e)(2) of this section. The detection sensitivity level depends upon the frequency at which leak monitoring is to be performed.
              (ii) Provide a date and time stamp for video records of every monitoring event.
              (2) Daily instrument check. On a daily basis, and prior to beginning any leak monitoring work, test the optical gas imaging instrument at the mass flow rate determined in paragraph (e)(2)(i) of this section in accordance with the procedure specified in paragraphs (e)(2)(ii) through (e)(2)(iv) of this section for each camera configuration used during monitoring (for example, different lenses used), unless an alternative method to demonstrate daily instrument checks has been approved in accordance with paragraph (e)(2)(v) of this section.
              (i) Calculate the mass flow rate to be used in the daily instrument check by following the procedures in paragraphs (e)(2)(i)(A) and (e)(2)(i)(B) of this section.
              (A) For a specified population of equipment to be imaged by the instrument, determine the piece of equipment in contact with the lowest mass fraction of chemicals that are detectable, within the distance to be used in paragraph (e)(2)(iv)(B) of this section, at or below the standard detection sensitivity level.
              (B) Multiply the standard detection sensitivity level, corresponding to the selected monitoring frequency in Table 1 of subpart A of this part, by the mass fraction of detectable chemicals from the stream identified in paragraph (e)(2)(i)(A) of this section to determine the mass flow rate to be used in the daily instrument check, using the following equation.
              
                ER22DE08.008
              
              
                Where:
                
                Edic = Mass flow rate for the daily instrument check, grams per hour
                xi = Mass fraction of detectable chemical(s) i seen by the optical gas imaging instrument, within the distance to be used in paragraph (e)(2)(iv)(B) of this section, at or below the standard detection sensitivity level, Esds.
                
                Esds = Standard detection sensitivity level from Table 1 to subpart A, grams per hour
                k = Total number of detectable chemicals emitted from the leaking equipment and seen by the optical gas imaging instrument.
              
              
              (ii) Start the optical gas imaging instrument according to the manufacturer's instructions, ensuring that all appropriate settings conform to the manufacturer's instructions.
              (iii) Use any gas chosen by the user that can be viewed by the optical gas imaging instrument and that has a purity of no less than 98 percent.
              (iv) Establish a mass flow rate by using the following procedures:
              (A) Provide a source of gas where it will be in the field of view of the optical gas imaging instrument.
              (B) Set up the optical gas imaging instrument at a recorded distance from the outlet or leak orifice of the flow meter that will not be exceeded in the actual performance of the leak survey. Do not exceed the operating parameters of the flow meter.
              (C) Open the valve on the flow meter to set a flow rate that will create a mass emission rate equal to the mass rate calculated in paragraph (e)(2)(i) of this section while observing the gas flow through the optical gas imaging instrument viewfinder. When an image of the gas emission is seen through the viewfinder at the required emission rate, make a record of the reading on the flow meter.
              (v) Repeat the procedures specified in paragraphs (e)(2)(ii) through (e)(2)(iv) of this section for each configuration of the optical gas imaging instrument used during the leak survey.
              (vi) To use an alternative method to demonstrate daily instrument checks, apply to the Administrator for approval of the alternative under § 63.177 or § 63.178, whichever is applicable.
              (3) Leak survey procedure. Operate the optical gas imaging instrument to image every regulated piece of equipment selected for this work practice in accordance with the instrument manufacturer's operating parameters. All emissions imaged by the optical gas imaging instrument are considered to be leaks and are subject to repair. All emissions visible to the naked eye are also considered to be leaks and are subject to repair.
              (4) Recordkeeping. Keep the records described in paragraphs (e)(4)(i) through (e)(4)(vii) of this section:
              (i) The equipment, processes, and facilities for which the owner or operator chooses to use the alternative work practice.
              (ii) The detection sensitivity level selected from Table 1 to subpart A of this part for the optical gas imaging instrument.
              (iii) The analysis to determine the piece of equipment in contact with the lowest mass fraction of chemicals that are detectable, as specified in paragraph (e)(2)(i)(A) of this section.
              (iv) The technical basis for the mass fraction of detectable chemicals used in the equation in paragraph (e)(2)(i)(B) of this section.
              (v) The daily instrument check. Record the distance, per paragraph (e)(2)(iv)(B) of this section, and the flow meter reading, per paragraph (e)(2)(iv)(C) of this section, at which the leak was imaged. Keep a video record of the daily instrument check for each configuration of the optical gas imaging instrument used during the leak survey (for example, the daily instrument check must be conducted for each lens used). The video record must include a time and date stamp for each daily instrument check. The video record must be kept for 5 years.
              (vi) Recordkeeping requirements in the applicable subpart. A video record must be used to document the leak survey results. The video record must include a time and date stamp for each monitoring event. A video record can be used to meet the recordkeeping requirements of the applicable subparts if each piece of regulated equipment selected for this work practice can be identified in the video record. The video record must be kept for 5 years.

              (vii) The results of the annual Method 21 screening required in paragraph (h)(7) of this section. Records must be kept for all regulated equipment specified in paragraph (h)(1) of this section. Records must identify the equipment screened, the screening value measured by Method 21, the time and date of the screening, and calibration information required in the existing applicable subparts.
              (5) Reporting. Submit the reports required in the applicable subpart. Submit the records of the annual Method 21 screening required in paragraph (h)(7) of this section to the Administrator via e-mail to CCG-AWP@EPA.GOV.
              
              [59 FR 12430, Mar. 16, 1994, as amended at 63 FR 24444, May 4, 1998; 65 FR 62215, Oct. 17, 2000; 67 FR 16605, Apr. 5, 2002; 73 FR 78211, Dec. 22, 2008]
            
            
              § 63.12
              State authority and delegations.
              (a) The provisions of this part shall not be construed in any manner to preclude any State or political subdivision thereof from—
              (1) Adopting and enforcing any standard, limitation, prohibition, or other regulation applicable to an affected source subject to the requirements of this part, provided that such standard, limitation, prohibition, or regulation is not less stringent than any requirement applicable to such source established under this part;
              (2) Requiring the owner or operator of an affected source to obtain permits, licenses, or approvals prior to initiating construction, reconstruction, modification, or operation of such source; or
              (3) Requiring emission reductions in excess of those specified in subpart D of this part as a condition for granting the extension of compliance authorized by section 112(i)(5) of the Act.
              (b)(1) Section 112(l) of the Act directs the Administrator to delegate to each State, when appropriate, the authority to implement and enforce standards and other requirements pursuant to section 112 for stationary sources located in that State. Because of the unique nature of radioactive material, delegation of authority to implement and enforce standards that control radionuclides may require separate approval.
              (2) Subpart E of this part establishes procedures consistent with section 112(l) for the approval of State rules or programs to implement and enforce applicable Federal rules promulgated under the authority of section 112. Subpart E also establishes procedures for the review and withdrawal of section 112 implementation and enforcement authorities granted through a section 112(l) approval.
              (c) All information required to be submitted to the EPA under this part also shall be submitted to the appropriate State agency of any State to which authority has been delegated under section 112(l) of the Act, provided that each specific delegation may exempt sources from a certain Federal or State reporting requirement. The Administrator may permit all or some of the information to be submitted to the appropriate State agency only, instead of to the EPA and the State agency.
            
            
              § 63.13
              Addresses of State air pollution control agencies and EPA Regional Offices.

              (a) All requests, reports, applications, submittals, and other communications to the Administrator pursuant to this part shall be submitted to the appropriate Regional Office of the U.S. Environmental Protection Agency indicated in the following list of EPA Regional Offices.
              
              
                EPA Region I (Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, Vermont) Director, Enforcement and Compliance Assurance Division, U.S. EPA Region I, 5 Post Office Square—Suite 100 (04-2), Boston, MA 02109-3912, Attn: Air Compliance Clerk.
                EPA Region II (New Jersey, New York, Puerto Rico, Virgin Islands), Director, Air and Waste Management Division, 26 Federal Plaza, New York, NY 10278.
                EPA Region III (Delaware, District of Columbia, Maryland, Pennsylvania, Virginia, West Virginia), Director, Air Protection Division, 1650 Arch Street, Philadelphia, PA 19103.
                EPA Region IV (Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee). Director, Air, Pesticides and Toxics Management Division, Atlanta Federal Center, 61 Forsyth Street, Atlanta, GA 30303-3104.
                EPA Region V (Illinois, Indiana, Michigan, Minnesota, Ohio, Wisconsin), Director, Air and Radiation Division, 77 West Jackson Blvd., Chicago, IL 60604-3507.

                EPA Region VI (Arkansas, Louisiana, New Mexico, Oklahoma, Texas); Director; Enforcement and Compliance Assurance Division; U.S. Environmental Protection Agency, 1201 Elm Street, Suite 500, Mail Code 6ECD, Dallas, Texas 75270-2102.
                
                EPA Region VII (Iowa, Kansas, Missouri, Nebraska), Director, Air and Waste Management Division, 11201 Renner Boulevard, Lenexa, Kansas 66219.
                EPA Region VIII (Colorado, Montana, North Dakota, South Dakota, Utah, Wyoming) Director, Air and Toxics Technical Enforcement Program, Office of Enforcement, Compliance and Environmental Justice, Mail Code 8ENF-AT, 1595 Wynkoop Street, Denver, CO 80202-1129.
                EPA Region IX (Arizona, California, Hawaii, Nevada; the territories of American Samoa and Guam; the Commonwealth of the Northern Mariana Islands; the territories of Baker Island, Howland Island, Jarvis Island, Johnston Atoll, Kingman Reef, Midway Atoll, Palmyra Atoll, and Wake Islands; and certain U.S. Government activities in the freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau), Director, Air Division, 75 Hawthorne Street, San Francisco, CA 94105.
                EPA Region X (Alaska, Idaho, Oregon, Washington), Director, Office of Air Quality, 1200 Sixth Avenue (OAQ-107), Seattle, WA 98101.
              
              
              (b) All information required to be submitted to the Administrator under this part also shall be submitted to the appropriate State agency of any State to which authority has been delegated under section 112(l) of the Act. The owner or operator of an affected source may contact the appropriate EPA Regional Office for the mailing addresses for those States whose delegation requests have been approved.
              (c) If any State requires a submittal that contains all the information required in an application, notification, request, report, statement, or other communication required in this part, an owner or operator may send the appropriate Regional Office of the EPA a copy of that submittal to satisfy the requirements of this part for that communication.
              [59 FR 12430, Mar. 16, 1994, as amended at 63 FR 66061, Dec. 1, 1998; 67 FR 4184, Jan. 29, 2002; 68 FR 32601, May 30, 2003; 68 FR 35792, June 17, 2003; 73 FR 24871, May 6, 2008; 75 FR 69532, Nov. 12, 2010; 76 FR 49673, Aug. 11, 2011; 78 FR 37977, June 25, 2013; 84 FR 34069, July 17, 2019; 84 FR 44230, Aug. 23, 2019]
            
            
              § 63.14
              Incorporations by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the EPA must publish notice of change in the Federal Register and the material must be available to the public. All approved material is available for inspection at the Air and Radiation Docket and Information Center, U.S. EPA, 401 M St. SW., Washington, DC, telephone number 202-566, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (b) American Conference of Governmental Industrial Hygienists (ACGIH), Customer Service Department, 1330 Kemper Meadow Drive, Cincinnati, Ohio 45240, telephone number (513) 742-2020.
              (1) Industrial Ventilation: A Manual of Recommended Practice, 22nd Edition, 1995, Chapter 3, “Local Exhaust Hoods” and Chapter 5, “Exhaust System Design Procedure.” IBR approved for §§ 63.843(b) and 63.844(b).
              (2) Industrial Ventilation: A Manual of Recommended Practice, 23rd Edition, 1998, Chapter 3, “Local Exhaust Hoods” and Chapter 5, “Exhaust System Design Procedure.” IBR approved for §§ 63.1503, 63.1506(c), 63.1512(e), Table 2 to subpart RRR, Table 3 to subpart RRR, and appendix A to subpart RRR, and § 63.2984(e).
              (3) Industrial Ventilation: A Manual of Recommended Practice for Design, 27th Edition, 2010. IBR approved for §§ 63.1503, 63.1506(c), 63.1512(e), Table 2 to subpart RRR, Table 3 to subpart RRR, and appendix A to subpart RRR, and § 63.2984(e).
              (c) American Petroleum Institute (API), 1220 L Street NW., Washington, DC 20005.
              (1) API Publication 2517, Evaporative Loss from External Floating-Roof Tanks, Third Edition, February 1989, IBR approved for §§ 63.111, 63.1402, and 63.2406.

              (2) API Publication 2518, Evaporative Loss from Fixed-roof Tanks, Second Edition, October 1991, IBR approved for § 63.150(g).
              
              (3) API Manual of Petroleum Measurement Specifications (MPMS) Chapter 19.2 (API MPMS 19.2), Evaporative Loss From Floating-Roof Tanks, First Edition, April 1997, IBR approved for §§ 63.1251 and 63.12005.

              (d) American Society of Heating, Refrigerating, and Air-Conditioning Engineers at 1791 Tullie Circle, NE., Atlanta, GA 30329 orders@ashrae.org.
              
              (1) American Society of Heating, Refrigerating, and Air Conditioning Engineers Method 52.1, “Gravimetric and Dust-Spot Procedures for Testing Air-Cleaning Devices Used in General Ventilation for Removing Particulate Matter, June 4, 1992,” IBR approved for §§ 63.11173(e) and 63.11516(d).
              (2) [Reserved]

              (e) American Society of Mechanical Engineers (ASME), Three Park Avenue, New York, NY 10016-5990, Telephone (800) 843-2763, http://www.asme.org; also available from HIS, Incorporated, 15 Inverness Way East, Englewood, CO 80112, Telephone (877) 413-5184, http://global.ihs.com.
              
              (1) ANSI/ASME PTC 19.10-1981, Flue and Exhaust Gas Analyses [Part 10, Instruments and Apparatus], issued August 31, 1981, IBR approved for §§ 63.309(k), 63.457(k), 63.772(e) and (h), 63.865(b), 63.1282(d) and (g), 63.1625(b), 63.3166(a), 63.3360(e), 63.3545(a), 63.3555(a), 63.4166(a), 63.4362(a), 63.4766(a), 63.4965(a), 63.5160(d), table 4 to subpart UUUU, table 3 to subpart YYYY, 63.9307(c), 63.9323(a), 63.11148(e), 63.11155(e), 63.11162(f), 63.11163(g), 63.11410(j), 63.11551(a), 63.11646(a), and 63.11945, table 5 to subpart DDDDD, table 4 to subpart JJJJJ, table 4 to subpart KKKKK, tables 4 and 5 to subpart UUUUU, table 1 to subpart ZZZZZ, and table 4 to subpart JJJJJJ.
              (2) [Reserved]
              (f) The Association of Florida Phosphate Chemists, P.O. Box 1645, Bartow, Florida 33830.
              (1) Book of Methods Used and Adopted By The Association of Florida Phosphate Chemists, Seventh Edition 1991:
              (i) Section IX, Methods of Analysis for Phosphate Rock, No. 1 Preparation of Sample, IBR approved for § 63.606(f), § 63.626(f).
              (ii) Section IX, Methods of Analysis for Phosphate Rock, No. 3 Phosphorus-P2O5 or Ca3(PO4)2, Method A—Volumetric Method, IBR approved for § 63.606(f), § 63.626(f).
              (iii) Section IX, Methods of Analysis for Phosphate Rock, No. 3 Phosphorus-P2O5 or Ca3(PO4)2, Method B—Gravimetric Quimociac Method, IBR approved for § 63.606(f), § 63.626(f).
              (iv) Section IX, Methods of Analysis For Phosphate Rock, No. 3 Phosphorus-P2O5 or Ca3(PO4)2, Method C—Spectrophotometric Method, IBR approved for § 63.606(f), § 63.626(f).
              (v) Section XI, Methods of Analysis for Phosphoric Acid, Superphosphate, Triple Superphosphate, and Ammonium Phosphates, No. 3 Total Phosphorus-P2O5, Method A—Volumetric Method, IBR approved for § 63.606(f), § 63.626(f), and (g).
              (vi) Section XI, Methods of Analysis for Phosphoric Acid, Superphosphate, Triple Superphosphate, and Ammonium Phosphates, No. 3 Total Phosphorus-P2O5, Method B—Gravimetric Quimociac Method, IBR approved for § 63.606(f), § 63.626(f), and (g).
              (vii) Section XI, Methods of Analysis for Phosphoric Acid, Superphosphate, Triple Superphosphate, and Ammonium Phosphates, No. 3 Total Phosphorus-P2O5, Method C—Spectrophotometric Method, IBR approved for § 63.606(f), § 63.626(f), and (g).
              (2) [Reserved]
              (g) Association of Official Analytical Chemists (AOAC) International, Customer Services, Suite 400, 2200 Wilson Boulevard, Arlington, Virginia 22201-3301, Telephone (703) 522-3032, Fax (703) 522-5468.
              (1) AOAC Official Method 929.01 Sampling of Solid Fertilizers, Sixteenth edition, 1995, IBR approved for § 63.626(g).
              (2) AOAC Official Method 929.02 Preparation of Fertilizer Sample, Sixteenth edition, 1995, IBR approved for § 63.626(g).
              (3) AOAC Official Method 957.02 Phosphorus (Total) in Fertilizers, Preparation of Sample Solution, Sixteenth edition, 1995, IBR approved for § 63.626(g).

              (4) AOAC Official Method 958.01 Phosphorus (Total) in Fertilizers, Spectrophotometric Molybdovanadophosphate Method, Sixteenth edition, 1995, IBR approved for § 63.626(g).
              
              (5) AOAC Official Method 962.02 Phosphorus (Total) in Fertilizers, Gravimetric Quinolinium Molybdophosphate Method, Sixteenth edition, 1995, IBR approved for § 63.626(g).
              (6) AOAC Official Method 969.02 Phosphorus (Total) in Fertilizers, Alkalimetric Quinolinium Molybdophosphate Method, Sixteenth edition, 1995, IBR approved for § 63.626(g).
              (7) AOAC Official Method 978.01 Phosphorus (Total) in Fertilizers, Automated Method, Sixteenth edition, 1995, IBR approved for § 63.626(g).

              (h) ASTM International, 100 Barr Harbor Drive, Post Office Box C700, West Conshohocken, PA 19428-2959, Telephone (610) 832-9585, http://www.astm.org; also available from ProQuest, 789 East Eisenhower Parkway, Ann Arbor, MI 48106-1346, Telephone (734) 761-4700, http://www.proquest.com.
              
              (1) ASTM D95-05 (Reapproved 2010), Standard Test Method for Water in Petroleum Products and Bituminous Materials by Distillation, approved May 1, 2010, IBR approved for § 63.10005(i) and table 6 to subpart DDDDD.
              (2) ASTM D240-09 Standard Test Method for Heat of Combustion of Liquid Hydrocarbon Fuels by Bomb Calorimeter, approved July 1, 2009, IBR approved for table 6 to subpart DDDDD.
              (3) ASTM Method D388-05, Standard Classification of Coals by Rank, approved September 15, 2005, IBR approved for §§ 63.7575, 63.10042, and 63.11237.
              (4) ASTM Method D396-10, Standard Specification for Fuel Oils, including Appendix X1, approved October 1, 2010, IBR approved for § 63.10042.
              (5) ASTM D396-10, Standard Specification for Fuel Oils, approved October 1, 2010, IBR approved for §§ 63.7575 and 63.11237.
              (6) ASTM D523-89, Standard Test Method for Specular Gloss, IBR approved for § 63.782.
              (7) ASTM D975-11b, Standard Specification for Diesel Fuel Oils, approved December 1, 2011, IBR approved for § 63.7575.
              (8) ASTM D1193-77, Standard Specification for Reagent Water, IBR approved for appendix A to part 63: Method 306, Sections 7.1.1 and 7.4.2.
              (9) ASTM D1193-91, Standard Specification for Reagent Water, IBR approved for appendix A to part 63: Method 306, Sections 7.1.1 and 7.4.2.
              (10) ASTM D1331-89, Standard Test Methods for Surface and Interfacial Tension of Solutions of Surface Active Agents, IBR approved for appendix A to part 63: Method 306B, Sections 6.2, 11.1, and 12.2.2.
              (11) ASTM D1475-90, Standard Test Method for Density of Paint, Varnish Lacquer, and Related Products, IBR approved for appendix A to subpart II.
              (12) ASTM D1475-98 (Reapproved 2003), “Standard Test Method for Density of Liquid Coatings, Inks, and Related Products,” IBR approved for §§ 63.3151(b), 63.3941(b) and (c), 63.3951(c), 63.4141(b) and (c), and 63.4551(c).
              (13) ASTM D1475-13, Standard Test Method for Density of Liquid Coatings, Inks, and Related Products, approved November 1, 2013, IBR approved for §§ 63.3521(c), 63.3531(c), 63.4141(b) and (c), 63.4741(b) and (c), 63.4751(c), 63.4941(b) and (c), and 63.5160(c).
              (14) ASTM Method D1835-05, Standard Specification for Liquefied Petroleum (LP) Gases, approved April 1, 2005, IBR approved for §§ 63.7575 and 63.11237.
              (15) ASTM D1945-03 (Reapproved 2010), Standard Test Method for Analysis of Natural Gas by Gas Chromatography, Approved January 1, 2010, IBR approved for §§ 63.670(j), 63.772(h), and 63.1282(g).
              (16) ASTM D1945-14, Standard Test Method for Analysis of Natural Gas by Gas Chromatography, Approved November 1, 2014, IBR approved for § 63.670(j).
              (17) ASTM D1946-77, Standard Method for Analysis of Reformed Gas by Gas Chromatography, IBR approved for § 63.11(b).
              (18) ASTM D1946-90 (Reapproved 1994), Standard Method for Analysis of Reformed Gas by Gas Chromatography, IBR approved for §§ 63.11(b) and 63.1412.

              (19) ASTM D2013/D2013M-09, Standard Practice for Preparing Coal Samples for Analysis, (Approved November 1, 2009), IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.
              
              (20) ASTM D2099-00, Standard Test Method for Dynamic Water Resistance of Shoe Upper Leather by the Maeser Water Penetration Tester, IBR approved for § 63.5350.
              (21) ASTM D2111-10 (Reapproved 2015), Standard Test Methods for Specific Gravity and Density of Halogenated Organic Solvents and Their Admixtures, approved June 1, 2015, IBR approved for §§ 63.3531(c), 63.4141(b) and (c), 63.4741(a), and 63.5160(c).
              (22) ASTM D2216-05, Standard Test Methods for Laboratory Determination of Water (Moisture) Content of Soil and Rock by Mass, IBR approved for the definition of “Free organic liquids” in § 63.10692.
              (23) ASTM D2234/D2234M-10, Standard Practice for Collection of a Gross Sample of Coal, approved January 1, 2010, IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.
              (24) ASTM D2369-93, Standard Test Method for Volatile Content of Coatings, IBR approved for appendix A to subpart II.
              (25) ASTM D2369-95, Standard Test Method for Volatile Content of Coatings, IBR approved for appendix A to subpart II.
              (26) ASTM D2369-10 (Reapproved 2015)e, Standard Test Method for Volatile Content of Coatings, approved June 1, 2015, IBR approved for §§ 63.3521(a), 63.3541(i), 63.4141(a) and (b), 63.4161(h), 63.4321(e), 63.4341(e), 63.4351(d), 63.4741(a), 63.4941(a) and (b), 63.4961(j), and 63.5160(b).
              (27) ASTM D2382-76, Heat of Combustion of Hydrocarbon Fuels by Bomb Calorimeter (High-Precision Method), IBR approved for § 63.11(b).
              (28) ASTM D2382-88, Heat of Combustion of Hydrocarbon Fuels by Bomb Calorimeter (High-Precision Method), IBR approved for § 63.11(b).
              (29) ASTM D2697-86 (Reapproved 1998), Standard Test Method for Volume Nonvolatile Matter in Clear or Pigmented Coatings, IBR approved for §§ 63.3161(f), 63.3941(b), 63.4141(b), 63.4741(b), and 63.4941(b).
              (30) ASTM D2697-03 (Reapproved 2014), Standard Test Method for Volume Nonvolatile Matter in Clear or Pigmented Coatings, approved July 1, 2014, IBR approved for §§ 63.3521(b), 63.4141(b), 63.4741(a) and (b), 63.4941(b), and 63.5160(c).
              (31) ASTM D2879-83, Standard Method for Vapor Pressure-Temperature Relationship and Initial Decomposition Temperature of Liquids by Isoteniscope, IBR approved for §§ 63.111, 63.1402, 63.2406, and 63.12005.
              (32) ASTM D2879-96, Test Method for Vapor Pressure-Temperature Relationship and Initial Decomposition Temperature of Liquids by Isoteniscope, (Approved 1996), IBR approved for §§ 63.111, 63.2406, and 63.12005.
              (33) ASTM D2908-74, Standard Practice for Measuring Volatile Organic Matter in Water by Aqueous-Injection Gas Chromatography, Approved June 27, 1974, IBR approved for § 63.1329(c).
              (34) ASTM D2908-91, Standard Practice for Measuring Volatile Organic Matter in Water by Aqueous-Injection Gas Chromatography, Approved December 15, 1991, IBR approved for § 63.1329(c).
              (35) ASTM D2908-91(Reapproved 2001), Standard Practice for Measuring Volatile Organic Matter in Water by Aqueous-Injection Gas Chromatography, Approved December 15, 1991, IBR approved for § 63.1329(c).
              (36) ASTM D2908-91(Reapproved 2005), Standard Practice for Measuring Volatile Organic Matter in Water by Aqueous-Injection Gas Chromatography, Approved December 1, 2005, IBR approved for § 63.1329(c).
              (37) ASTM D2908-91(Reapproved 2011), Standard Practice for Measuring Volatile Organic Matter in Water by Aqueous-Injection Gas Chromatography, Approved May 1, 2011, IBR approved for § 63.1329(c).
              (38) ASTM D2986-95A, “Standard Practice for Evaluation of Air Assay Media by the Monodisperse DOP (Dioctyl Phthalate) Smoke Test,” approved September 10, 1995, IBR approved for section 7.1.1 of Method 315 in appendix A to this part.
              (39) ASTM D3173-03 (Reapproved 2008), Standard Test Method for Moisture in the Analysis Sample of Coal and Coke, (Approved February 1, 2008), IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.

              (40) ASTM D3257-93, Standard Test Methods for Aromatics in Mineral Spirits by Gas Chromatography, IBR approved for § 63.786(b).
              (41) ASTM D3370-76, Standard Practices for Sampling Water, Approved August 27, 1976, IBR approved for § 63.1329(c).
              (42) ASTM D3370-95a, Standard Practices for Sampling Water from Closed Conduits, Approved September 10, 1995, IBR approved for § 63.1329(c).
              (43) ASTM D3370-07, Standard Practices for Sampling Water from Closed Conduits, Approved December 1, 2007, IBR approved for § 63.1329(c).
              (44) ASTM D3370-08, Standard Practices for Sampling Water from Closed Conduits, Approved October 1, 2008, IBR approved for § 63.1329(c).
              (45) ASTM D3370-10, Standard Practices for Sampling Water from Closed Conduits, Approved December 1, 2010, IBR approved for § 63.1329(c).
              (46) ASTM D3588-98 (Reapproved 2003), Standard Practice for Calculating Heat Value, Compressibility Factor, and Relative Density of Gaseous Fuels, (Approved May 10, 2003), IBR approved for §§ 63.772(h) and 63.1282(g).
              (47) ASTM D3695-88, Standard Test Method for Volatile Alcohols in Water by Direct Aqueous-Injection Gas Chromatography, IBR approved for § 63.365(e).
              (48) ASTM D3792-91, Standard Method for Water Content of Water-Reducible Paints by Direct Injection into a Gas Chromatograph, IBR approved for appendix A to subpart II.
              (49) ASTM D3912-80, Standard Test Method for Chemical Resistance of Coatings Used in Light-Water Nuclear Power Plants, IBR approved for § 63.782.
              (50) ASTM D4006-11, Standard Test Method for Water in Crude Oil by Distillation, including Annex A1 and Appendix X1, (Approved June 1, 2011), IBR approved for § 63.10005(i) and table 6 to subpart DDDDD.
              (51) ASTM D4017-81, Standard Test Method for Water in Paints and Paint Materials by the Karl Fischer Titration Method, IBR approved for appendix A to subpart II.
              (52) ASTM D4017-90, Standard Test Method for Water in Paints and Paint Materials by the Karl Fischer Titration Method, IBR approved for appendix A to subpart II.
              (53) ASTM D4017-96a, Standard Test Method for Water in Paints and Paint Materials by the Karl Fischer Titration Method, IBR approved for appendix A to subpart II.
              (54) ASTM D4057-06 (Reapproved 2011), Standard Practice for Manual Sampling of Petroleum and Petroleum Products, including Annex A1, (Approved June 1, 2011), IBR approved for § 63.10005(i) and table 6 to subpart DDDDD.
              (55) ASTM D4082-89, Standard Test Method for Effects of Gamma Radiation on Coatings for Use in Light-Water Nuclear Power Plants, IBR approved for § 63.782.
              (56) ASTM D4084-07, Standard Test Method for Analysis of Hydrogen Sulfide in Gaseous Fuels (Lead Acetate Reaction Rate Method), (Approved June 1, 2007), IBR approved for table 6 to subpart DDDDD.
              (57) ASTM D4177-95 (Reapproved 2010), Standard Practice for Automatic Sampling of Petroleum and Petroleum Products, including Annexes A1 through A6 and Appendices X1 and X2, (Approved May 1, 2010), IBR approved for § 63.10005(i) and table 6 to subpart DDDDD.
              (58) ASTM D4208-02 (Reapproved 2007), Standard Test Method for Total Chlorine in Coal by the Oxygen Bomb Combustion/Ion Selective Electrode Method, approved May 1, 2007, IBR approved for table 6 to subpart DDDDD.
              (59) ASTM D4239-14e1, “Standard Test Method for Sulfur in the Analysis Sample of Coal and Coke Using High-Temperature Tube Furnace Combustion,” approved March 1, 2014, IBR approved for § 63.849(f).
              (60) ASTM D4256-89, Standard Test Method for Determination of the Decontaminability of Coatings Used in Light-Water Nuclear Power Plants, IBR approved for § 63.782.
              (61) ASTM D4256-89 (Reapproved 94), Standard Test Method for Determination of the Decontaminability of Coatings Used in Light-Water Nuclear Power Plants, IBR approved for § 63.782.

              (62) ASTM D4606-03 (Reapproved 2007), Standard Test Method for Determination of Arsenic and Selenium in Coal by the Hydride Generation/Atomic Absorption Method, (Approved October 1, 2007), IBR approved for table 6 to subpart DDDDD.
              (63) ASTM D4809-95, Standard Test Method for Heat of Combustion of Liquid Hydrocarbon Fuels by Bomb Calorimeter (Precision Method), IBR approved for § 63.11(b).
              (64) ASTM D4840-99 (Reapproved 2018)e, Standard Guide for Sampling Chain-of-Custody Procedures, approved August 15, 2018, IBR approved for appendix A to part 63.
              (65) ASTM D4891-89 (Reapproved 2006), Standard Test Method for Heating Value of Gases in Natural Gas Range by Stoichiometric Combustion, (Approved June 1, 2006), IBR approved for §§ 63.772(h) and 63.1282(g).
              (66) ASTM D5066-91 (Reapproved 2001), Standard Test Method for Determination of the Transfer Efficiency Under Production Conditions for Spray Application of Automotive Paints-Weight Basis, IBR approved for § 63.3161(g).
              (67) ASTM D5087-02, Standard Test Method for Determining Amount of Volatile Organic Compound (VOC) Released from Solventborne Automotive Coatings and Available for Removal in a VOC Control Device (Abatement), IBR approved for § 63.3165(e) and appendix A to subpart IIII.
              (68) ASTM D5192-09, Standard Practice for Collection of Coal Samples from Core, (Approved June 1, 2009), IBR approved for table 6 to subpart DDDDD.
              (69) ASTM D5198-09, Standard Practice for Nitric Acid Digestion of Solid Waste, (Approved February 1, 2009), IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.
              (70) ASTM D5228-92, Standard Test Method for Determination of Butane Working Capacity of Activated Carbon, (Reapproved 2005), IBR approved for § 63.11092(b).
              (71) ASTM D5291-02, Standard Test Methods for Instrumental Determination of Carbon, Hydrogen, and Nitrogen in Petroleum Products and Lubricants, IBR approved for appendix A to subpart MMMM.
              (72) ASTM D5790-95, Standard Test Method for Measurement of Purgeable Organic Compounds in Water by Capillary Column Gas Chromatography/Mass Spectrometry, IBR approved for Table 4 to subpart UUUU.
              (73) ASTM D5864-11, Standard Test Method for Determining Aerobic Aquatic Biodegradation of Lubricants or Their Components, (Approved March 1, 2011), IBR approved for table 6 to subpart DDDDD.
              (74) ASTM D5865-10a, Standard Test Method for Gross Calorific Value of Coal and Coke, (Approved May 1, 2010), IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.
              (75) ASTM D5954-98 (Reapproved 2006), Test Method for Mercury Sampling and Measurement in Natural Gas by Atomic Absorption Spectroscopy, (Approved December 1, 2006), IBR approved for table 6 to subpart DDDDD.
              (76) ASTM D5965-02, Standard Test Methods for Specific Gravity of Coating Powders, IBR approved for §§ 63.3151(b) and 63.3951(c).
              (77) ASTM D6053-00, Standard Test Method for Determination of Volatile Organic Compound (VOC) Content of Electrical Insulating Varnishes, IBR approved for appendix A to subpart MMMM.
              (78) ASTM D6093-97 (Reapproved 2003), Standard Test Method for Percent Volume Nonvolatile Matter in Clear or Pigmented Coatings Using a Helium Gas Pycnometer, IBR approved for §§ 63.3161 and 63.3941.
              (79) ASTM D6093-97 (Reapproved 2016), Standard Test Method for Percent Volume Nonvolatile Matter in Clear or Pigmented Coatings Using a Helium Gas Pycnometer, Approved December 1, 2016, IBR approved for §§ 63.3521(b), 63.4141(b), 63.4741(a) and (b), 63.4941(b), and 63.5160(c).
              (80) ASTM D6196-03 (Reapproved 2009), Standard Practice for Selection of Sorbents, Sampling, and Thermal Desorption Analysis Procedures for Volatile Organic Compounds in Air, Approved March 1, 2009, IBR approved for appendix A to this part: Method 325A and Method 325B.

              (81) ASTM D6266-00a, Test Method for Determining the Amount of Volatile Organic Compound (VOC) Released from Waterborne Automotive Coatings and Available for Removal in a VOC Control Device (Abatement), IBR approved for § 63.3165(e).
              
              (82) ASTM D6323-98 (Reapproved 2003), Standard Guide for Laboratory Subsampling of Media Related to Waste Management Activities, (Approved August 10, 2003), IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.
              (83) ASTM D6348-03, Standard Test Method for Determination of Gaseous Compounds by Extractive Direct Interface Fourier Transform Infrared (FTIR) Spectroscopy, IBR approved for §§ 63.457(b) and 63.1349, table 4 to subpart DDDD, table 4 to subpart ZZZZ, and table 8 to subpart HHHHHHH.
              (84) ASTM D6348-03 (Reapproved 2010), Standard Test Method for Determination of Gaseous Compounds by Extractive Direct Interface Fourier Transform Infrared (FTIR) Spectroscopy, including Annexes A1 through A8, Approved October 1, 2010, IBR approved for §§ 63.1571(a), 63.4751(i), 63.4752(e), 63.4766(b), tables 4 and 5 to subpart JJJJJ, tables 4 and 6 to subpart KKKKK, tables 1, 2, and 5 to subpart UUUUU and appendix B to subpart UUUUU.
              (85) ASTM D6348-12e1, Standard Test Method for Determination of Gaseous Compounds by Extractive Direct Interface Fourier Transform Infrared (FTIR) Spectroscopy, Approved February 1, 2012, IBR approved for § 63.1571(a) and table 3 to subpart YYYY.
              (86) ASTM D6350-98 (Reapproved 2003), Standard Test Method for Mercury Sampling and Analysis in Natural Gas by Atomic Fluorescence Spectroscopy, (Approved May 10, 2003), IBR approved for table 6 to subpart DDDDD.
              (87) ASTM D6357-11, Test Methods for Determination of Trace Elements in Coal, Coke, and Combustion Residues from Coal Utilization Processes by Inductively Coupled Plasma Atomic Emission Spectrometry, (Approved April 1, 2011), IBR approved for table 6 to subpart DDDDD.
              (88) ASTM D6376-10, “Standard Test Method for Determination of Trace Metals in Petroleum Coke by Wavelength Dispersive X-Ray Fluorescence Spectroscopy,” Approved July 1, 2010, IBR approved for § 63.849(f).
              (89) ASTM D6420-99, Standard Test Method for Determination of Gaseous Organic Compounds by Direct Interface Gas Chromatography-Mass Spectrometry, IBR approved for §§ 63.5799, 63.5850, and Table 4 of Subpart UUUU.
              (90) ASTM D6420-99 (Reapproved 2004), Standard Test Method for Determination of Gaseous Organic Compounds by Direct Interface Gas Chromatography-Mass Spectrometry, (Approved October 1, 2004), IBR approved for §§ 63.457(b), 63.485(g), 60.485a(g), 63.772(a), 63.772(e), 63.1282(a) and (d), 63.2351(b), and 63.2354(b), and table 8 to subpart HHHHHHH.
              (91) ASTM D6420-99 (Reapproved 2010), Standard Test Method for Determination of Gaseous Organic Compounds by Direct Interface Gas Chromatography-Mass Spectrometry, Approved October 1, 2010, IBR approved for § 63.670(j) and appendix A to this part: Method 325B.
              (92) ASTM D6522-00, Standard Test Method for Determination of Nitrogen Oxides, Carbon Monoxide, and Oxygen Concentrations in Emissions from Natural Gas Fired Reciprocating Engines, Combustion Turbines, Boilers, and Process Heaters Using Portable Analyzers, IBR approved for § 63.9307(c).
              (93) ASTM D6522-00 (Reapproved 2005), Standard Test Method for Determination of Nitrogen Oxides, Carbon Monoxide, and Oxygen Concentrations in Emissions from Natural Gas Fired Reciprocating Engines, Combustion Turbines, Boilers, and Process Heaters Using Portable Analyzers, (Approved October 1, 2005), IBR approved for table 4 to subpart ZZZZ, table 5 to subpart DDDDDD, table 4 to subpart JJJJJJ, and §§ 63.772(e) and (h)) and 63.1282(d) and (g).
              (94) ASTM D6522-11 Standard Test Method for Determination of Nitrogen Oxides, Carbon Monoxide, and Oxygen Concentrations in Emissions from Natural Gas-Fired Reciprocating Engines, Combustion Turbines, Boilers, and Process Heaters Using Portable Analyzers, Approved December 1, 2011, IBR approved for § 63.1961(a) and table 3 to subpart YYYY.
              (95) ASTM D6721-01 (Reapproved 2006), Standard Test Method for Determination of Chlorine in Coal by Oxidative Hydrolysis Microcoulometry, (Approved April 1, 2006), IBR approved for table 6 to subpart DDDDD.

              (96) ASTM D6722-01 (Reapproved 2006), Standard Test Method for Total Mercury in Coal and Coal Combustion Residues by the Direct Combustion Analysis, (Approved April 1, 2006), IBR approved for Table 6 to subpart DDDDD and Table 5 to subpart JJJJJJ.
              (97) ASTM D6735-01 (Reapproved 2009), Standard Test Method for Measurement of Gaseous Chlorides and Fluorides from Mineral Calcining Exhaust Sources—Impinger Method, IBR approved for tables 4 and 5 to subpart JJJJJ and tables 4 and 6 to subpart KKKKK.
              (98) ASTM D6751-11b, Standard Specification for Biodiesel Fuel Blend Stock (B100) for Middle Distillate Fuels, (Approved July 15, 2011), IBR approved for §§ 63.7575 and 63.11237.
              (99) ASTM D6784-02 (Reapproved 2008), Standard Test Method for Elemental, Oxidized, Particle-Bound and Total Mercury in Flue Gas Generated from Coal-Fired Stationary Sources (Ontario Hydro Method), (Approved April 1, 2008), IBR approved for §§ 63.11646(a), 63.11647(a) and (d), tables 1, 2, 5, 11, 12t, and 13 to subpart DDDDD, tables 4 and 5 to subpart JJJJJ, tables 4 and 6 to subpart KKKKK, table 4 to subpart JJJJJJ, table 5 to subpart UUUUU, and appendix A to subpart UUUUU.
              (100) ASTM D6883-04, Standard Practice for Manual Sampling of Stationary Coal from Railroad Cars, Barges, Trucks, or Stockpiles, (Approved June 1, 2004), IBR approved for table 6 to subpart DDDDD.
              (101) ASTM D7430-11ae1, Standard Practice for Mechanical Sampling of Coal, (Approved October 1, 2011), IBR approved for table 6 to subpart DDDDD.
              (102) ASTM D7520-16, Standard Test Method for Determining the Opacity of a Plume in the Outdoor Ambient Atmosphere, approved April 1, 2016, IBR approved for § 63.1625(b) and table 3 to subpart LLLLL.
              (103) ASTM D7520-16, Standard Test Method for Determining the Opacity of a Plume in the Outdoor Ambient Atmosphere, approved April 1, 2016, IBR approved for §§ 63.1625(b).
              (104) ASTM E145-94 (Reapproved 2001), Standard Specification for Gravity-Convection and Forced-Ventilation Ovens, IBR approved for appendix A to subpart PPPP.
              (105) ASTM E180-93, Standard Practice for Determining the Precision of ASTM Methods for Analysis and Testing of Industrial Chemicals, IBR approved for § 63.786(b).
              (106) ASTM E260-91, General Practice for Packed Column Gas Chromatography, IBR approved for §§ 63.750(b) and 63.786(b).
              (107) ASTM E260-96, General Practice for Packed Column Gas Chromatography, IBR approved for §§ 63.750(b) and 63.786(b).
              (108) ASTM E515-95 (Reapproved 2000), Standard Test Method for Leaks Using Bubble Emission Techniques, IBR approved for § 63.425(i).
              (109) ASTM E711-87 (Reapproved 2004), Standard Test Method for Gross Calorific Value of Refuse-Derived Fuel by the Bomb Calorimeter, (Approved August 28, 1987), IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.
              (110) ASTM E776-87 (Reapproved 2009), Standard Test Method for Forms of Chlorine in Refuse-Derived Fuel, (Approved July 1, 2009), IBR approved for table 6 to subpart DDDDD.
              (111) ASTM E871-82 (Reapproved 2006), Standard Test Method for Moisture Analysis of Particulate Wood Fuels, (Approved November 1, 2006), IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.
              (112) ASTM UOP539-12, Refinery Gas Analysis by GC, Copyright 2012 (to UOP), IBR approved for § 63.670(j).

              (i) Bay Area Air Quality Management District (BAAQMD), 939 Ellis Street, San Francisco, California 94109, http://www.arb.ca.gov/DRDB/BA/CURHTML/ST/st30.pdf.
              
              (1) “BAAQMD Source Test Procedure ST-30—Static Pressure Integrity Test, Underground Storage Tanks,” adopted November 30, 1983, and amended December 21, 1994, IBR approved for § 63.11120(a).
              (2) [Reserved]
              (j) British Standards Institute, 389 Chiswick High Road, London W4 4AL, United Kingdom.

              (1) BS EN 1593:1999, Non-destructive Testing: Leak Testing—Bubble Emission Techniques, IBR approved for § 63.425(i).
              
              (2) BS EN 14662-4:2005, Ambient air quality standard method for the measurement of benzene concentrations—Part 4: Diffusive sampling followed by thermal desorption and gas chromatography, Published June 27, 2005, IBR approved for appendix A to this part: Method 325A and Method 325B.

              (k) California Air Resources Board (CARB), 1001 I Street, P.O. Box 2815, Sacramento, CA 95812-2815, Telephone (916) 327-0900, http://www.arb.ca.gov/.
              (1) Method 428, “Determination Of Polychlorinated Dibenzo-P-Dioxin (PCDD), Polychlorinated Dibenzofuran (PCDF), and Polychlorinated Biphenyle Emissions from Stationary Sources,” amended September 12, 1990, IBR approved for § 63.849(a)(13) and (14).
              (2) Method 429, Determination of Polycyclic Aromatic Hydrocarbon (PAH) Emissions from Stationary Sources, Adopted September 12, 1989, Amended July 28, 1997, IBR approved for § 63.1625(b).
              (3) California Air Resources Board Vapor Recovery Test Procedure TP-201.1—“Volumetric Efficiency for Phase I Vapor Recovery Systems,” adopted April 12, 1996, and amended February 1, 2001 and October 8, 2003, IBR approved for § 63.11120(b).
              (4) California Air Resources Board Vapor Recovery Test Procedure TP-201.1E—“Leak Rate and Cracking Pressure of Pressure/Vacuum Vent Valves,” adopted October 8, 2003, IBR approved for § 63.11120(a).
              (5) California Air Resources Board Vapor Recovery Test Procedure TP-201.3—“Determination of 2-Inch WC Static Pressure Performance of Vapor Recovery Systems of Dispensing Facilities,” adopted April 12, 1996 and amended March 17, 1999, IBR approved for § 63.11120(a).

              (l) Composite Panel Association, 19465 Deerfield Avenue, Suite 306, Leesburg, VA 20176, Telephone (703)724-1128, and www.compositepanel.org.
              
              (1) ANSI A135.4-2012, Basic Hardboard, approved June 8, 2012, IBR approved for § 63.4781.
              (2) [Reserved]
              (m) Environmental Protection Agency. Air and Radiation Docket and Information Center, 1200 Pennsylvania Avenue NW., Washington, DC 20460, telephone number (202) 566-1745.
              (1) California Regulatory Requirements Applicable to the Air Toxics Program, November 16, 2010, IBR approved for § 63.99(a).
              (2) New Jersey's Toxic Catastrophe Prevention Act Program, (July 20, 1998), IBR approved for § 63.99(a).
              (3) Delaware Department of Natural Resources and Environmental Control, Division of Air and Waste Management, Accidental Release Prevention Regulation, sections 1 through 5 and sections 7 through 14, effective January 11, 1999, IBR approved for § 63.99(a).
              (4) State of Delaware Regulations Governing the Control of Air Pollution (October 2000), IBR approved for § 63.99(a).
              (5) Massachusetts Department of Environmental Protection regulations at 310 CMR 7.26(10)-(16), Air Pollution Control, effective as of September 5, 2008, corrected March 6, 2009, and 310 CMR 70.00, Environmental Results Program Certification, effective as of December 28, 2007. IBR approved for § 63.99(a).
              (6)(i) New Hampshire Regulations at Env-Sw 2100, Management and Control of Asbestos Disposal Sites Not Operated after July 9, 1981, effective February 16, 2010 (including a letter from Thomas S. Burack, Commissioner, Department of Environmental Services, State of New Hampshire, to Carol J. Holahan, Director, Office of Legislative Services, dated February 12, 2010, certifying that the enclosed rule, Env-Sw 2100, is the official version of this rule), IBR approved for §  63.99(a).

              (ii) New Hampshire Code of Administrative Rules: Chapter Env-A 1800, Asbestos Management and Control, effective as of May 5, 2017 (certified with June 23, 2017 letter from Clark B. Freise, Assistant Commissioner, Department of Environmental Services, State of New Hampshire), as follows: Revision Notes #1 and #2; Part Env-A 1801-1807, excluding Env-A 1801.02(e), Env-A 1801.07, Env-A 1802.02, Env-A 1802.04, Env-A 1802.07-1802.09, Env-A 1802.13, Env-A 1802.15-1802.17, Env-A 1802.25, Env-A 1802.31, Env-A 1802.37, Env-A 1802.40, Env-A 1802.44, and Env-A 1803.05-1803.09; and Appendices B, C, and D; IBR approved for § 63.99(a).
              
              (7) Maine Department of Environmental Protection regulations at Chapter 125, Perchloroethylene Dry Cleaner Regulation, effective as of June 2, 1991, last amended on June 24, 2009. IBR approved for § 63.99(a).
              (8) California South Coast Air Quality Management District's “Spray Equipment Transfer Efficiency Test Procedure for Equipment User, May 24, 1989,” IBR approved for §§ 63.11173(e) and 63.11516(d).
              (9) California South Coast Air Quality Management District's “Guidelines for Demonstrating Equivalency with District Approved Transfer Efficient Spray Guns, September 26, 2002,” Revision 0, IBR approved for §§ 63.11173(e) and 63.11516(d).
              (10) Rhode Island Department of Environmental Management regulations at Air Pollution Control Regulation No. 36, Control of Emissions from Organic Solvent Cleaning, effective April 8, 1996, last amended October 9, 2008, IBR approved for § 63.99(a).
              (11) Rhode Island Air Pollution Control, General Definitions Regulation, effective July 19, 2007, last amended October 9, 2008. IBR approved for § 63.99(a).

              (12) Alaska Statute 42.45.045. Renewable energy grant fund and recommendation program, available at http://www.legis.state.ak.us/basis/folio.asp, IBR approved for § 63.6675.
              (13) Vermont Air Pollution Control Regulations, Chapter 5, Air Pollution Control, section 5-253.11, Perchloroethylene Dry Cleaning, effective as of December 15, 2016. Incorporation by reference approved for § 63.99(a).

              (n) U.S. Environmental Protection Agency, 1200 Pennsylvania Avenue NW., Washington, DC 20460, (202) 272-0167, http://www.epa.gov.
              
              (1) EPA-453/R-01-005, National Emission Standards for Hazardous Air Pollutants (NESHAP) for Integrated Iron and Steel Plants—Background Information for Proposed Standards, Final Report, January 2001, IBR approved for § 63.7491(g).
              (2) EPA-454/B-08-002, Office of Air Quality Planning and Standards (OAQPS), Quality Assurance Handbook for Air Pollution Measurement Systems, Volume IV: Meteorological Measurements, Version 2.0 (Final), March 24, 2008, IBR approved for § 63.658(d) and appendix A to this part: Method 325A.

              (3) EPA-454/R-98-015, Office of Air Quality Planning and Standards (OAQPS), Fabric Filter Bag Leak Detection Guidance, September 1997, https://nepis.epa.gov/Exe/ZyPDF.cgi?Dockey=2000D5T6.PDF, IBR approved for §§ 63.548(e), 63.864(e), 63.7525(j), 63.8450(e), 63.8600(e), and 63.11224(f).
              (4) EPA-454/R-99-005, Office of Air Quality Planning and Standards (OAQPS), Meteorological Monitoring Guidance for Regulatory Modeling Applications, February 2000, IBR approved for appendix A to this part: Method 325A.
              (5) EPA/600/R-12/531, EPA Traceability Protocol for Assay and Certification of Gaseous Calibration Standards, May 2012, IBR approved for § 63.2163(b).
              (6) EPA-625/3-89-016, Interim Procedures for Estimating Risks Associated with Exposures to Mixtures of Chlorinated Dibenzo-p-Dioxins and -Dibenzofurans (CDDs and CDFs) and 1989 Update, March 1989. IBR approved for § 63.1513(d).
              (7) SW-846-3020A, Acid Digestion of Aqueous Samples And Extracts For Total Metals For Analysis By GFAA Spectroscopy, Revision 1, July 1992, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.
              (8) SW-846-3050B, Acid Digestion of Sediments, Sludges, and Soils, Revision 2, December 1996, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.
              (9) SW-846-7470A, Mercury In Liquid Waste (Manual Cold-Vapor Technique), Revision 1, September 1994, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.

              (10) SW-846-7471B, Mercury In Solid Or Semisolid Waste (Manual Cold-Vapor Technique), Revision 2, February 2007, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD and table 5 to subpart JJJJJJ.
              (11) SW-846-8015C, Nonhalogenated Organics by Gas Chromatography, Revision 3, February 2007, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for §§ 63.11960, 63.11980, and table 10 to subpart HHHHHHH.
              (12) SW-846-8260B, Volatile Organic Compounds by Gas Chromatography/Mass Spectrometry (GC/MS), Revision 2, December 1996, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for §§ 63.11960, 63.11980, and table 10 to subpart HHHHHHH.
              (13) SW-846-8270D, Semivolatile Organic Compounds by Gas Chromatography/Mass Spectrometry (GC/MS), Revision 4, February 2007, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for §§ 63.11960, 63.11980, and table 10 to subpart HHHHHHH.
              (14) SW-846-8315A, Determination of Carbonyl Compounds by High Performance Liquid Chromatography (HPLC), Revision 1, December 1996, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for §§ 63.11960 and 63.11980, and table 10 to subpart HHHHHHH.
              (15) SW-846-5050, Bomb Preparation Method for Solid Waste, Revision 0, September 1994, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition IBR approved for table 6 to subpart DDDDD.
              (16) SW-846-6010C, Inductively Coupled Plasma-Atomic Emission Spectrometry, Revision 3, February 2007, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD.
              (17) SW-846-6020A, Inductively Coupled Plasma-Mass Spectrometry, Revision 1, February 2007, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD.
              (18) SW-846-7060A, Arsenic (Atomic Absorption, Furnace Technique), Revision 1, September 1994, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD.
              (19) SW-846-7740, Selenium (Atomic Absorption, Furnace Technique), Revision 0, September 1986, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD.
              (20) SW-846-9056, Determination of Inorganic Anions by Ion Chromatography, Revision 1, February 2007, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD.
              (21) SW-846-9076, Test Method for Total Chlorine in New and Used Petroleum Products by Oxidative Combustion and Microcoulometry, Revision 0, September 1994, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD.
              (22) SW-846-9250, Chloride (Colorimetric, Automated Ferricyanide AAI), Revision 0, September 1986, in EPA Publication No. SW-846, Test Methods for Evaluating Solid Waste, Physical/Chemical Methods, Third Edition, IBR approved for table 6 to subpart DDDDD.
              (23) Method 200.8, Determination of Trace Elements in Waters and Wastes by Inductively Coupled Plasma—Mass Spectrometry, Revision 5.4, 1994, IBR approved for table 6 to subpart DDDDD.

              (24) Method 1631 Revision E, Mercury in Water by Oxidation, Purge and Trap, and Cold Vapor Atomic Absorption Fluorescence Spectrometry, Revision E, EPA-821-R-02-019, August 2002, IBR approved for table 6 to subpart DDDDD.

              (o) International Standards Organization (ISO), 1, ch. de la Voie-Creuse, Case postale 56, CH-1211 Geneva 20, Switzerland, + 41 22 749 01 11, http://www.iso.org/iso/home.htm.
              
              (1) ISO 6978-1:2003(E), Natural Gas—Determination of Mercury—Part 1: Sampling of Mercury by Chemisorption on Iodine, First edition, October 15, 2003, IBR approved for table 6 to subpart DDDDD.
              (2) ISO 6978-2:2003(E), Natural gas—Determination of Mercury—Part 2: Sampling of Mercury by Amalgamation on Gold/Platinum Alloy, First edition, October 15, 2003, IBR approved for table 6 to subpart DDDDD.
              (3) ISO 16017-2:2003(E): Indoor, ambient and workplace air—sampling and analysis of volatile organic compounds by sorbent tube/thermal desorption/capillary gas chromatography—Part 2: Diffusive sampling, May 15, 2003, IBR approved for appendix A to this part: Method 325A and Method 325B.

              (p) National Council of the Paper Industry for Air and Stream Improvement, Inc. (NCASI), P.O. Box 133318, Research Triangle Park, NC 27709-3318 or at http://www.ncasi.org.
              
              (1) NCASI Method DI/MEOH-94.03, Methanol in Process Liquids and Wastewaters by GC/FID, Issued May 2000, IBR approved for §§ 63.457 and 63.459.
              (2) NCASI Method CI/WP-98.01, Chilled Impinger Method For Use At Wood Products Mills to Measure Formaldehyde, Methanol, and Phenol, 1998, Methods Manual, IBR approved for table 4 to subpart DDDD.
              (3) NCASI Method DI/HAPS-99.01, Selected HAPs In Condensates by GC/FID, Issued February 2000, IBR approved for § 63.459(b).
              (4) NCASI Method IM/CAN/WP-99.02, Impinger/Canister Source Sampling Method for Selected HAPs and Other Compounds at Wood Products Facilities, January 2004, Methods Manual, IBR approved for table 4 to subpart DDDD.
              (5) NCASI Method ISS/FP A105.01, Impinger Source Sampling Method for Selected Aldehydes, Ketones, and Polar Compounds, December 2005, Methods Manual, IBR approved for table 4 to subpart DDDD and §§ 63.4751(i) and 63.4752(e).
              (q) National Technical Information Service (NTIS), 5285 Port Royal Road, Springfield, VA 22161, (703) 605-6000 or (800) 553-6847; or for purchase from the Superintendent of Documents, U.S. Government Printing Office, Washington, DC 20402, (202) 512-1800.
              (1) Handbook 44, Specificiations, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices 1998, IBR approved for § 63.1303(e).
              (2) “Test Methods for Evaluating Solid Waste, Physical/Chemical Methods,” EPA Publication SW-846, Third Edition. (A suffix of “A” in the method number indicates revision one (the method has been revised once). A suffix of “B” in the method number indicates revision two (the method has been revised twice).
              (i) Method 0023A, “Sampling Method for Polychlorinated Dibenzo-p-Dioxins and Polychlorinated Dibenzofuran Emissions from Stationary Sources,” dated December 1996, IBR approved for § 63.1208(b).
              (ii) Method 9071B, “n-Hexane Extractable Material (HEM) for Sludge, Sediment, and Solid Samples,” dated April 1998, IBR approved for § 63.7824(e).
              (iii) Method 9095A, “Paint Filter Liquids Test,” dated December 1996, IBR approved for §§ 63.7700(b) and 63.7765.
              (iv) Method 9095B, “Paint Filter Liquids Test,” (revision 2), dated November 2004, IBR approved for the definition of “Free organic liquids” in §§ 63.10692, 63.10885(a), and the definition of “Free liquids” in § 63.10906.
              (v) SW-846 74741B, Revision 2, “Mercury in Solid or Semisolid Waste (Manual Cold-Vapor Technique),” February 2007, IBR approved for § 63.11647(f).
              (3) National Institute of Occupational Safety and Health (NIOSH) test method compendium, “NIOSH Manual of Analytical Methods,” NIOSH publication no. 94-113, Fourth Edition, August 15, 1994.
              (i) NIOSH Method 2010, “Amines, Aliphatic,” Issue 2, August 15, 1994, IBR approved for § 63.7732(g).
              (ii) [Reserved]

              (r) North American Electric Reliability Corporation, 1325 G Street, NW., Suite 600, Washington, DC 20005-3801, 
                http://www.nerc.com, http://www.nerc.com/files/EOP0002-3_1.pdf.
              
              (1) North American Electric Reliability Corporation Reliability Standard EOP-002-3, Capacity and Energy Emergencies, adopted August 5, 2010, IBR approved for § 63.6640(f).
              (2)[Reserved]

              (s) Technical Association of the Pulp and Paper Industry (TAPPI), 15 Technology Parkway South, Norcross, GA 30092, (800) 332-8686, http://www.tappi.org.
              
              (1) TAPPI T 266, Determination of Sodium, Calcium, Copper, Iron, and Manganese in Pulp and Paper by Atomic Absorption Spectroscopy (Reaffirmation of T 266 om-02), Draft No. 2, July 2006, IBR approved for table 6 to subpart DDDDD.
              (2) [Reserved]

              (t) Texas Commission on Environmental Quality (TCEQ) Library, Post Office Box 13087, Austin, Texas 78711-3087, telephone number (512) 239-0028, http://www.tceq.state.tx.us/assets/public/implementation/air/sip/sipdocs/2002-12-HGB/02046sipapp_ado.pdf.
              
              (1) “Air Stripping Method (Modified El Paso Method) for Determination of Volatile Organic Compound Emissions from Water Sources,” Revision Number One, dated January 2003, Sampling Procedures Manual, Appendix P: Cooling Tower Monitoring, January 31, 2003, IBR approved for §§ 63.654(c) and (g), 63.655(i), and 63.11920.
              (2) [Reserved]
              [79 FR 11277, Feb. 27, 2014]
              
                Editorial Note:
                For Federal Register citations affecting § 63.14, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 63.15
              Availability of information and confidentiality.
              (a) Availability of information. (1) With the exception of information protected through part 2 of this chapter, all reports, records, and other information collected by the Administrator under this part are available to the public. In addition, a copy of each permit application, compliance plan (including the schedule of compliance), notification of compliance status, excess emissions and continuous monitoring systems performance report, and title V permit is available to the public, consistent with protections recognized in section 503(e) of the Act.
              (2) The availability to the public of information provided to or otherwise obtained by the Administrator under this part shall be governed by part 2 of this chapter.
              (b) Confidentiality. (1) If an owner or operator is required to submit information entitled to protection from disclosure under section 114(c) of the Act, the owner or operator may submit such information separately. The requirements of section 114(c) shall apply to such information.
              (2) The contents of a title V permit shall not be entitled to protection under section 114(c) of the Act; however, information submitted as part of an application for a title V permit may be entitled to protection from disclosure.
            
            
              § 63.16
              Performance Track Provisions.
              (a) Notwithstanding any other requirements in this part, an affected source at any major source or any area source at a Performance Track member facility, which is subject to regular periodic reporting under any subpart of this part, may submit such periodic reports at an interval that is twice the length of the regular period specified in the applicable subparts; provided, that for sources subject to permits under 40 CFR part 70 or 71 no interval so calculated for any report of the results of any required monitoring may be less frequent than once in every six months.
              (b) Notwithstanding any other requirements in this part, the modifications of reporting requirements in paragraph (c) of this section apply to any major source at a Performance Track member facility which is subject to requirements under any of the subparts of this part and which has:
              (1) Reduced its total HAP emissions to less than 25 tons per year;
              (2) Reduced its emissions of each individual HAP to less than 10 tons per year; and

              (3) Reduced emissions of all HAPs covered by each MACT standard to at least the level required for full compliance with the applicable emission standard.
              
              (c) For affected sources at any area source at a Performance Track member facility and which meet the requirements of paragraph (b)(3) of this section, or for affected sources at any major source that meet the requirements of paragraph (b) of this section:
              (1) If the emission standard to which the affected source is subject is based on add-on control technology, and the affected source complies by using add-on control technology, then all required reporting elements in the periodic report may be met through an annual certification that the affected source is meeting the emission standard by continuing to use that control technology. The affected source must continue to meet all relevant monitoring and recordkeeping requirements. The compliance certification must meet the requirements delineated in Clean Air Act section 114(a)(3).
              (2) If the emission standard to which the affected source is subject is based on add-on control technology, and the affected source complies by using pollution prevention, then all required reporting elements in the periodic report may be met through an annual certification that the affected source is continuing to use pollution prevention to reduce HAP emissions to levels at or below those required by the applicable emission standard. The affected source must maintain records of all calculations that demonstrate the level of HAP emissions required by the emission standard as well as the level of HAP emissions achieved by the affected source. The affected source must continue to meet all relevant monitoring and recordkeeping requirements. The compliance certification must meet the requirements delineated in Clean Air Act section 114(a)(3).
              (3) If the emission standard to which the affected source is subject is based on pollution prevention, and the affected source complies by using pollution prevention and reduces emissions by an additional 50 percent or greater than required by the applicable emission standard, then all required reporting elements in the periodic report may be met through an annual certification that the affected source is continuing to use pollution prevention to reduce HAP emissions by an additional 50 percent or greater than required by the applicable emission standard. The affected source must maintain records of all calculations that demonstrate the level of HAP emissions required by the emission standard as well as the level of HAP emissions achieved by the affected source. The affected source must continue to meet all relevant monitoring and recordkeeping requirements. The compliance certification must meet the requirements delineated in Clean Air Act section 114(a)(3).
              (4) Notwithstanding the provisions of paragraphs (c)(1) through (3), of this section, for sources subject to permits under 40 CFR part 70 or 71, the results of any required monitoring and recordkeeping must be reported not less frequently than once in every six months.
              [69 FR 21753, Apr. 22, 2004]
            
            
              Pt. 63, Subpt. A, Table 1
              Table 1 to Subpart A of Part 63—Detection Sensitivity Levels (grams per hour)
              
                
                  Monitoring frequency per subpart a
                  
                  Detection sensitivity level
                
                
                  Bi-Monthly
                  60
                
                
                  Semi-Quarterly
                  85
                
                
                  Monthly
                  100
                
                
                  a When this alternative work practice is used to identify leaking equipment, the owner or operator must choose one of the monitoring frequencies listed in this table, in lieu of the monitoring frequency specified in the applicable subpart. Bi-monthly means every other month. Semi-quarterly means twice per quarter. Monthly means once per month.
              
              [73 FR 78213, Dec. 22, 2008]
            
          
          
            Subpart B—Requirements for Control Technology Determinations for Major Sources in Accordance With Clean Air Act Sections, Sections 112(g) and 112(j)
            
              Source:
              59 FR 26449, May 20, 1994, unless otherwise noted.
            
            
              § 63.40
              Applicability of §§ 63.40 through 63.44.
              (a) Applicability. The requirements of §§ 63.40 through 63.44 of this subpart carry out section 112(g)(2)(B) of the 1990 Amendments.
              (b) Overall requirements. The requirements of §§ 63.40 through 63.44 of this subpart apply to any owner or operator who constructs or reconstructs a major source of hazardous air pollutants after the effective date of section 112(g)(2)(B) (as defined in § 63.41) and the effective date of a title V permit program in the State or local jurisdiction in which the major source is (or would be) located unless the major source in question has been specifically regulated or exempted from regulation under a standard issued pursuant to section 112(d), section 112(h), or section 112(j) and incorporated in another subpart of part 63, or the owner or operator of such major source has received all necessary air quality permits for such construction or reconstruction project before the effective date of section 112(g)(2)(B).
              (c) Exclusion for electric utility steam generating units. The requirements of this subpart do not apply to electric utility steam generating units unless and until such time as these units are added to the source category list pursuant to section 112(c)(5) of the Act.
              (d) Relationship to State and local requirements. Nothing in this subpart shall prevent a State or local agency from imposing more stringent requirements than those contained in this subpart.
              (e) Exclusion for stationary sources in deleted source categories. The requirements of this subpart do not apply to stationary sources that are within a source category that has been deleted from the source category list pursuant to section 112(c)(9) of the Act.
              (f) Exclusion for research and development activities. The requirements of this subpart do not apply to research and development activities, as defined in § 63.41.
              [61 FR 68399, Dec. 27, 1996]
            
            
              § 63.41
              Definitions.
              Terms used in this subpart that are not defined in this section have the meaning given to them in the Act and in subpart A.
              
                Affected source means the stationary source or group of stationary sources which, when fabricated (on site), erected, or installed meets the definition of “construct a major source” or the definition of “reconstruct a major source” contained in this section.
              
                Affected States are all States:
              (1) Whose air quality may be affected and that are contiguous to the State in which a MACT determination is made in accordance with this subpart; or
              (2) Whose air quality may be affected and that are within 50 miles of the major source for which a MACT determination is made in accordance with this subpart.
              
                Available information means, for purposes of identifying control technology options for the affected source, information contained in the following information sources as of the date of approval of the MACT determination by the permitting authority:
              (1) A relevant proposed regulation, including all supporting information;
              (2) Background information documents for a draft or proposed regulation;
              (3) Data and information available for the Control Technology Center developed pursuant to section 113 of the Act;
              (4) Data and information contained in the Aerometric Informational Retrieval System including information in the MACT data base;
              (5) Any additional information that can be expeditiously provided by the Administrator; and
              (6) For the purpose of determinations by the permitting authority, any additional information provided by the applicant or others, and any additional information considered available by the permitting authority.
              
                Construct a major source means:
              (1) To fabricate, erect, or install at any greenfield site a stationary source or group of stationary sources which is located within a contiguous area and under common control and which emits or has the potential to emit 10 tons per year of any HAP's or 25 tons per year of any combination of HAP, or
              (2) To fabricate, erect, or install at any developed site a new process or production unit which in and of itself emits or has the potential to emit 10 tons per year of any HAP or 25 tons per year of any combination of HAP, unless the process or production unit satisfies criteria in paragraphs (2) (i) through (vi) of this definition.

              (i) All HAP emitted by the process or production unit that would otherwise be controlled under the requirements of this subpart will be controlled by emission control equipment which was previously installed at the same site as the process or production unit;
              (ii) (A) The permitting authority has determined within a period of 5 years prior to the fabrication, erection, or installation of the process or production unit that the existing emission control equipment represented best available control technology (BACT), lowest achievable emission rate (LAER) under 40 CFR part 51 or 52, toxics—best available control technology (T-BACT), or MACT based on State air toxic rules for the category of pollutants which includes those HAP's to be emitted by the process or production unit; or
              (B) The permitting authority determines that the control of HAP emissions provided by the existing equipment will be equivalent to that level of control currently achieved by other well-controlled similar sources (i.e., equivalent to the level of control that would be provided by a current BACT, LAER, T-BACT, or State air toxic rule MACT determination);
              (iii) The permitting authority determines that the percent control efficiency for emissions of HAP from all sources to be controlled by the existing control equipment will be equivalent to the percent control efficiency provided by the control equipment prior to the inclusion of the new process or production unit;
              (iv) The permitting authority has provided notice and an opportunity for public comment concerning its determination that criteria in paragraphs (2)(i), (2)(ii), and (2)(iii) of this definition apply and concerning the continued adequacy of any prior LAER, BATC, T-BACT, or State air toxic rule MACT determination;
              (v) If any commenter has asserted that a prior LAER, BACT, T-BACT, or State air toxic rule MACT determination is no longer adequate, the permitting authority has determined that the level of control required by that prior determination remains adequate; and
              (vi) Any emission limitations, work practice requirements, or other terms and conditions upon which the above determinations by the permitting authority are applicable requirements under section 504(a) and either have been incorporated into any existing title V permit for the affected facility or will be incorporated into such permit upon issuance.
              
                Control technology means measures, processes, methods, systems, or techniques to limit the emission of hazardous air pollutants through process changes, substitution of materials or other modifications;
              (1) Reduce the quantity of, or eliminate emissions of, such pollutants through process changes, substitution of materials or other modifications;
              (2) Enclose systems or processes to eliminate emissions;
              (3) Collect, capture or treat such pollutants when released from a process, stack, storage or fugitive emissions point;
              (4) Are design, equipment, work practice, or operational standards (including requirements for operator training or certification) as provided in 42 U.S.C. 7412(h); or
              (5) Are a combination of paragraphs (1) through (4) of this definition.
              
                Effective date of section 112(g)(2)(B) in a State or local jurisdiction means the effective date specified by the permitting authority at the time the permitting authority adopts a program to implement section 112(g) with respect to construction or reconstruction or major sources of HAP, or June 29, 1998 whichever is earlier.
              
                Electric utility steam generating unit means any fossil fuel fired combustion unit of more than 25 megawatts that serves a generator that produces electricity for sale. A unit that co-generates steam and electricity and supplies more than one-third of its potential electric output capacity and more than 25 megawatts electric output to any utility power distribution system for sale shall be considered an electric utility steam generating unit.
              
                Greenfield suite means a contiguous area under common control that is an undeveloped site.
              
                List of Source Categories means the Source Category List required by section 112(c) of the Act.
              
                Maximum achievable control technology (MACT) emission limitation for new sources means the emission limitation which is not less stringent that the emission limitation achieved in practice by the best controlled similar source, and which reflects the maximum degree of deduction in emissions that the permitting authority, taking into consideration the cost of achieving such emission reduction, and any non-air quality health and environmental impacts and energy requirements, determines is achievable by the constructed or reconstructed major source.
              
                Notice of MACT Approval means a document issued by a permitting authority containing all federally enforceable conditions necessary to enforce the application and operation of MACT or other control technologies such that the MACT emission limitation is met.
              
                Permitting authority means the permitting authority as defined in part 70 or 71 of this chapter.
              
                Process or production unit means any collection of structures and/or equipment, that processes assembles, applies, or otherwise uses material inputs to produce or store an intermediate or final product. A single facility may contain more than one process or production unit.
              
                Reconstruct a major source means the replacement of components at an existing process or production unit that in and of itself emits or has that potential to emit 10 tons per year of any HAP or 25 tons per year of any combination of HAP, whenever:
              (1) The fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct a comparable process or production unit; and
              (2) It is technically and economically feasible for the reconstructed major source to meet the applicable maximum achievable control technology emission limitation for new sources established under this subpart.
              
                Research and development activities means activities conducted at a research or laboratory facility whose primary purpose is to conduct research and development into new processes and products, where such source is operated under the close supervision of technically trained personnel and is not engaged in the manufacture of products for sale or exchange for commercial profit, except in a de minimis manner.
              
                Similar source means a stationary source or process that has comparable emissions and is structurally similar in design and capacity to a constructed or reconstructed major source such that the source could be controlled using the same control technology.
              [61 FR 68399, Dec. 27, 1996]
            
            
              § 63.42
              Program requirements governing construction or reconstruction of major sources.
              (a) Adoption of program. Each permitting authority shall review its existing programs, procedures, and criteria for preconstruction review for conformity to the requirements established by §§ 63.40 through 63.44, shall make any additions and revisions to its existing programs, procedures, and criteria that the permitting authority deems necessary to properly effectuate §§ 63.40 through 63.44, and shall adopt a program to implement section 112(g) with respect to construction or reconstruction of major sources of HAP. As part of the adoption by the permitting authority of a program to implement section 112(g) with respect to construction or reconstruction of major sources of HAP, the chief executive officer of the permitting authority shall certify that the program satisfies all applicable requirements established by §§ 63.40 through 63.44, and shall specify an effective date for that program which is not later than June 29, 1998. Prior to the specified effective date, the permitting authority shall publish a notice stating that the permitting authority has adopted a program to implement section 112(g) with respect to construction or reconstruction of major sources of HAP and stating the effective date, and shall provide a written description of the program to the Administrator through the appropriate EPA Regional Office. Nothing in this section shall be construed either:

              (1) To require that any owner or operator of a stationary source comply with any requirement adopted by the permitting authority which is not intended to implement section 112(g) with respect to construction or reconstruction of major sources of HAP; or
              
              (2) To preclude the permitting authority from enforcing any requirements not intended to implement section 112(g) with respect to construction or reconstruction of major sources of HAP under any other provision of applicable law.
              (b) Failure to adopt program. In the event that the permitting authority fails to adopt a program to implement section 112(g) with respect to construction or reconstruction of major sources of HAP with an effective date on or before June 29, 1998, and the permitting authority concludes that it is able to make case-by-case MACT determinations which conform to the provisions of § 63.43 in the absence of such a program, the permitting authority may elect to make such determinations. However, in those instances where the permitting authority elects to make case-by-case MACT determinations in the absence of a program to implement section 112(g) with respect to construction or reconstruction of major sources of HAP, no such case-by-case MACT determination shall take effect until after it has been submitted by the permitting authority in writing to the appropriate EPA Regional Adminstrator and the EPA Regional Administrator has concurred in writing that the case-by-case MACT determination by the permitting authority is in conformity with all requirements established by §§ 63.40 through 63.44. In the event that the permitting authority fails to adopt a program to implement section 112(g) with respect to construction or reconstruction of major sources of HAP with an effective date on or before June 29, 1998, and the permitting authority concludes that it is unable to make case-by-case MACT determinations in the absence of such a program, the permitting authority may request that the EPA Regional Administrator implement a transitional program to implement section 112(g) with respect to construction or reconstruction of major sources of HAP in the affected State of local jurisdiction while the permitting authority completes development and adoption of a section 112(g) program. Any such transitional section 112(g) program implemented by the EPA Regional Administrator shall conform to all requirements established by §§ 63.40 through 63.44, and shall remain in effect for no more than 30 months. Continued failure by the permitting authority to adopt a program to implement section 112(g) with respect to construction or reconstruction of major sources of HAP shall be construed as a failure by the permitting authority to adequately administer and enforce its title V permitting program and shall constitute cause by EPA to apply the sanctions and remedies set forth in the Clean Air Act section 502(I).
              (c) Prohibition. After the effective date of section 112(g)(2)(B) (as defined in § 63.41) in a State or local jurisdiction and the effective date of the title V permit program applicable to that State or local jurisdiction, no person may begin actual construction or reconstruction of a major source of HAP in such State or local jurisdiction unless:
              (1) The major source in question has been specifically regulated or exempted from regulation under a standard issued pursuant to section 112(d), section 112(h) or section 112(j) in part 63, and the owner and operator has fully complied with all procedures and requirements for preconstruction review established by that standard, including any applicable requirements set forth in subpart A of this part 63; or
              (2) The permitting authority has made a final and effective case-by-case determination pursuant to the provisions of § 63.43 such that emissions from the constructed or reconstructed major source will be controlled to a level no less stringent than the maximum achievable control technology emission limitation for new sources.
              [61 FR 68400, Dec. 27, 1996, as amended at 64 FR 35032, June 30, 1999]
            
            
              § 63.43
              Maximum achievable control technology (MACT) determinations for constructed and reconstructed major sources.
              (a) Applicability. The requirements of this section apply to an owner or operator who constructs or reconstructs a major source of HAP subject to a case-by-case determination of maximum achievable control technology pursuant to § 63.42(c).
              (b) Requirements for constructed and reconstructed major sources. When a case-by-case determination of MACT is required by § 63.42(c), the owner and operator shall obtain from the permitting authority an approved MACT determination according to one of the review options contained in paragraph (c) of this section.
              (c) Review options. (1) When the permitting authority requires the owner or operator to obtain, or revise, a permit issued pursuant to title V of the Act before construction or reconstruction of the major source, or when the permitting authority allows the owner or operator at its discretion to obtain or revise such a permit before construction or reconstruction, and the owner or operator elects that option, the owner or operator shall follow the administrative procedures in the program approved under title V of the Act (or in other regulations issued pursuant to title V of the Act, where applicable).
              (2) When an owner or operator is not required to obtain or revise a title V permit (or other permit issued pursuant to title V of the Act) before construction or reconstruction, the owner or operator (unless the owner or operator voluntarily follows the process to obtain a title V permit) shall either, at the discretion of the permitting authority:
              (i) Apply for and obtain a Notice of MACT Approval according to the procedures outlined in paragraphs (f) through (h) of this section; or
              (ii) Apply for a MACT determination under any other administrative procedures for preconstruction review and approval established by the permitting authority for a State or local jurisdiction which provide for public participation in the determination, and ensure that no person may begin actual construction or reconstruction of a major source in that State or local jurisdiction unless the permitting authority determines that the MACT emission limitation for new sources will be met.
              (3) When applying for a permit pursuant to title V of the Act, an owner or operator may request approval of case-by-case MACT determinations for alternative operating scenarios. Approval of such determinations satisfies the requirements of section 112(g) of each such scenario.
              (4) Regardless of the review process, the MACT emission limitation and requirements established shall be effective as required by paragraph (j) of this section, consistent with the principles established in paragraph (d) of this section, and supported by the information listed in paragraph (e) of this section. The owner or operator shall comply with the requirements in paragraphs (k) and (l) of this section, and with all applicable requirements in subpart A of this part.
              (d) Principles of MACT determinations. The following general principles shall govern preparation by the owner or operator of each permit application or other application requiring a case-by-case MACT determination concerning construction or reconstruction of a major source, and all subsequent review of and actions taken concerning such an application by the permitting authority:
              (1) The MACT emission limitation or MACT requirements recommended by the applicant and approved by the permitting authority shall not be less stringent than the emission control which is achieved in practice by the best controlled similar source, as determined by the permitting authority.
              (2) Based upon available information, as defined in this subpart, the MACT emission limitation and control technology (including any requirements under paragraph (d)(3) of this section) recommended by the applicant and approved by the permitting authority shall achieve the maximum degree of reduction in emissions of HAP which can be achieved by utilizing those control technologies that can be identified from the available information, taking into consideration the costs of achieving such emission reduction and any non-air quality health and environmental impacts and energy requirements associated with the emission reduction.

              (3) The applicant may recommend a specific design, equipment, work practice, or operational standard, or a combination thereof, and the permitting authority may approve such a standard if the permitting authority specifically determines that it is not feasible to prescribe or enforce an emission limitation under the criteria set forth in section 112(h)(2) of the Act.
              (4) If the Administrator has either proposed a relevant emission standard pursuant to section 112(d) or section 112(h) of the Act or adopted a presumptive MACT determination for the source category which includes the constructed or reconstructed major source, then the MACT requirements applied to the constructed or reconstructed major source shall have considered those MACT emission limitations and requirements of the proposed standard or presumptive MACT determination.
              (e) Application requirements for a case-by-case MACT determination. (1) An application for a MACT determination (whether a permit application under title V of the Act, an application for a Notice of MACT Approval, or other document specified by the permitting authority under paragraph (c)(2)(ii) of this section) shall specify a control technology selected by the owner or operator that, if properly operated and maintained, will meet the MACT emission limitation or standard as determined according to the principles set forth in paragraph (d) of this section.
              (2) In each instance where a constructed or reconstructed major source would require additional control technology or a change in control technology, the application for a MACT determination shall contain the following information:
              (i) The name and address (physical location) of the major source to be constructed or reconstructed;
              (ii) A brief description of the major source to be constructed or reconstructed and identification of any listed source category or categories in which it is included;
              (iii) The expected commencement date for the construction or reconstruction of the major source;
              (iv) The expected completion date for construction or reconstruction of the major source;
              (v) the anticipated date of start-up for the constructed or reconstructed major source;
              (vi) The HAP emitted by the constructed or reconstructed major source, and the estimated emission rate for each such HAP, to the extent this information is needed by the permitting authority to determine MACT;
              (vii) Any federally enforceable emission limitations applicable to the constructed or reconstructed major source;
              (viii) The maximum and expected utilization of capacity of the constructed or reconstructed major source, and the associated uncontrolled emission rates for that source, to the extent this information is needed by the permitting authority to determine MACT;
              (ix) The controlled emissions for the constructed or reconstructed major source in tons/yr at expected and maximum utilization of capacity, to the extent this information is needed by the permitting authority to determine MACT;
              (x) A recommended emission limitation for the constructed or reconstructed major source consistent with the principles set forth in paragraph (d) of this section;
              (xi) The selected control technology to meet the recommended MACT emission limitation, including technical information on the design, operation, size, estimated control efficiency of the control technology (and the manufacturer's name, address, telephone number, and relevant specifications and drawings, if requested by the permitting authority);
              (xii) Supporting documentation including identification of alternative control technologies considered by the applicant to meet the emission limitation, and analysis of cost and non-air quality health environmental impacts or energy requirements for the selected control technology; and
              (xiii) Any other relevant information required pursuant to subpart A.
              (3) In each instance where the owner or operator contends that a constructed or reconstructed major source will be in compliance, upon startup, with case-by-case MACT under this subpart without a change in control technology, the application for a MACT determination shall contain the following information:

              (i) The information described in paragraphs (e)(2)(i) through (e)(2)(x) of this section; and
              
              (ii) Documentation of the control technology in place.
              (f) Administrative procedures for review of the Notice of MACT Approval. (1) The permitting authority will notify the owner or operator in writing, within 45 days from the date the application is first received, as to whether the application for a MACT determination is complete or whether additional information is required.
              (2) The permitting authority will initially approve the recommended MACT emission limitation and other terms set forth in the application, or the permitting authority will notify the owner or operator in writing of its intent to disapprove the application, within 30 calendar days after the owner or operator is notified in writing that the application is complete.
              (3) The owner or operator may present, in writing, within 60 calendar days after receipt of notice of the permitting authority's intent to disapprove the application, additional information or arguments pertaining to, or amendments to, the application for consideration by the permitting authority before it decides whether to finally disapprove the application.
              (4) The permitting authority will either initially approve or issue a final disapproval of the application within 90 days after it notifies the owner or operator of an intent to disapprove or within 30 days after the date additional information is received from the owner or operator; whichever is earlier.
              (5) A final determination by the permitting authority to disapprove any application will be in writing and will specify the grounds on which the disapproval is based. If any application is finally disapproved, the owner or operator may submit a subsequent application concerning construction or reconstruction of the same major source, provided that the subsequent application has been amended in response to the stated grounds for the prior disapproval.
              (6) An initial decision to approve an application for a MACT determination will be set forth in the Notice of MACT Approval as described in paragraph (g) of this section.
              (g) Notice of MACT Approval. (1) The Notice of MACT Approval will contain a MACT emission limitation (or a MACT work practice standard if the permitting authority determines it is not feasible to prescribe or enforce an emission standard) to control the emissions of HAP. The MACT emission limitation or standard will be determined by the permitting authority and will conform to the principles set forth in paragraph (d) of this section.
              (2) The Notice of MACT Approval will specify any notification, operation and maintenance, performance testing, monitoring, reporting and record keeping requirements. The Notice of MACT Approval shall include:
              (i) In addition to the MACT emission limitation or MACT work practice standard established under this subpart, additional emission limits, production limits, operational limits or other terms and conditions necessary to ensure Federal enforceability of the MACT emission limitation;
              (ii) Compliance certifications, testing, monitoring, reporting and record keeping requirements that are consistent with the requirements of § 70.6(c) of this chapter;
              (iii) In accordance with section 114(a)(3) of the Act, monitoring shall be capable of demonstrating continuous compliance during the applicable reporting period. Such monitoring data shall be of sufficient quality to be used as a basis for enforcing all applicable requirements established under this subpart, including emission limitations;
              (iv) A statement requiring the owner or operator to comply with all applicable requirements contained in subpart A of this part;
              (3) All provisions contained in the Notice of MACT Approval shall be federally enforceable upon the effective date of issuance of such notice, as provided by paragraph (j) of this section.
              (4) The Notice of MACT Approval shall expire if construction or reconstruction has not commenced within 18 months of issuance, unless the permitting authority has granted an extension which shall not exceed an additional 12 months.
              (h) Opportunity for public comment on the Notice of MACT Approval. (1) The permitting authority will provide opportunity for public comment on the Notice of MACT Approval, including, at a minimum:
              (i) Availability for public inspection in at least one location in the area affected of the information submitted by the owner or operator and of the permitting authority's initial decision to approve the application;
              (ii) A 30-day period for submittal of public comment; and
              (iii) A notice by prominent advertisement in the area affected of the location of the source information and initial decision specified in paragraph (h)(1)(i) of this section.
              (2) At the discretion of the permitting authority, the Notice of MACT Approval setting forth the initial decision to approve the application may become final automatically at the end of the comment period if no adverse comments are received. If adverse comments are received, the permitting authority shall have 30 days after the end of the comment period to make any necessary revisions in its analysis and decide whether to finally approve the application.
              (i) EPA notification. The permitting authority shall send a copy of the final Notice of MACT Approval, notice of approval of a title V permit application incorporating a MACT determination (in those instances where the owner or operator either is required or elects to obtain such a permit before construction or reconstruction), or other notice of approval issued pursuant to paragraph (c)(2)(ii) of this section to the Administrator through the appropriate Regional Office, and to all other State and local air pollution control agencies having jurisdiction in affected States.
              (j) Effective date. The effective date of a MACT determination shall be the date the Notice of MACT Approval becomes final, the date of issuance of a title V permit incorporating a MACT determination (in those instances where the owner or operator either is required or elects to obtain such a permit before construction or reconstruction), or the date any other notice of approval issued pursuant to paragraph (c)(2)(ii) of this section becomes final.
              (k) Compliance date. On and after the date of start-up, a constructed or reconstructed major source which is subject to the requirements of this subpart shall be in compliance with all applicable requirements specified in the MACT determination.
              (l) Compliance with MACT determinations. (1) An owner or operator of a constructed or reconstructed major source that is subject to a MACT determination shall comply with all requirements in the final Notice of MACT Approval, the title V permit (in those instances where the owner or operator either is required or elects to obtain such a permit before construction or reconstruction), or any other final notice of approval issued pursuant to paragraph (c)(2)(ii) of this section, including but not limited to any MACT emission limitation or MACT work practice standard, and any notification, operation and maintenance, performance testing, monitoring, reporting, and recordkeeping requirements.
              (2) An owner or operator of a constructed or reconstructed major source which has obtained a MACT determination shall be deemed to be in compliance with section 112(g)(2)(B) of the Act only to the extent that the constructed or reconstructed major source is in compliance with all requirements set forth in the final Notice of MACT Approval, the title V permit (in those instances where the owner or operator either is required or elects to obtain such a permit before construction or reconstruction), or any other final notice of approval issued pursuant to paragraph (c)(2)(ii) of this section. Any violation of such requirements by the owner or operator shall be deemed by the permitting authority and by EPA to be a violation of the prohibition on construction or reconstruction in section 112(g)(2)(B) for whatever period the owner or operator is determined to be in violation of such requirements, and shall subject the owner or operator to appropriate enforcement action under the Act.
              (m) Reporting to the Administrator. Within 60 days of the issuance of a final Notice of MACT Approval, a title V permit incorporating a MACT determination (in those instances where the owner or operator either is required or elects to obtain such a permit before construction or reconstruction), or any other final notice of approval issued pursuant to paragraph (c)(2)(ii) of this section, the permitting authority shall provide a copy of such notice to the Administrator, and shall provide a summary in a compatible electronic format for inclusion in the MACT data base.
              [61 FR 68401, Dec. 27, 1996]
            
            
              § 63.44
              Requirements for constructed or reconstructed major sources subject to a subsequently promulgated MACT standard or MACT requirement.
              (a) If the Administrator promulgates an emission standard under section 112(d) or section 112(h) of the Act or the permitting authority issues a determination under section 112(j) of the Act that is applicable to a stationary source or group of sources which would be deemed to be a constructed or reconstructed major source under this subpart before the date that the owner or operator has obtained a final and legally effective MACT determination under any of the review options available pursuant to § 63.43, the owner or operator of the source(s) shall comply with the promulgated standard or determination rather than any MACT determination under section 112(g) by the permitting authority, and the owner or operator shall comply with the promulgated standard by the compliance date in the promulgated standard.
              (b) If the Administrator promulgates an emission standard under section 112(d) or section 112(h) of the Act or the permitting authority makes a determination under section 112(j) of the Act that is applicable to a stationary source or group of sources which was deemed to be a constructed or reconstructed major source under this subpart and has been subject to a prior case-by-case MACT determination pursuant to § 63.43, and the owner and operator obtained a final and legally effective case-by-case MACT determination prior to the promulgation date of such emission standard, then the permitting authority shall (if the initial title V permit has not yet been issued) issue an initial operating permit which incorporates the emission standard or determination, or shall (if the initial title V permit has been issued) revise the operating permit according to the reopening procedures in 40 CFR part 70 or part 71, whichever is relevant, to incorporate the emission standard or determination.
              (1) The EPA may include in the emission standard established under section 112(d) or section 112(h) of the Act a specific compliance date for those sources which have obtained a final and legally effective MACT determination under this subpart and which have submitted the information required by § 63.43 to the EPA before the close of the public comment period for the standard established under section 112(d) of the Act. Such date shall assure that the owner or operator shall comply with the promulgated standard as expeditiously as practicable, but not longer than 8 years after such standard is promulgated. In that event, the permitting authority shall incorporate the applicable compliance date in the title V operating permit.
              (2) If no compliance date has been established in the promulgated 112(d) or 112(h) standard or section 112(j) determination, for those sources which have obtained a final and legally effective MACT determination under this subpart, then the permitting authority shall establish a compliance date in the permit that assures that the owner or operator shall comply with the promulgated standard or determination as expeditiously as practicable, but not longer than 8 years after such standard is promulgated or a section 112(j) determination is made.

              (c) Notwithstanding the requirements of paragraphs (a) and (b) of this section, if the Administrator promulgates an emission standard under section 112(d) or section 112(h) of the Act or the permitting authority issues a determination under section 112(j) of the Act that is applicable to a stationary source or group of sources which was deemed to be a constructed or reconstructed major source under this subpart and which is the subject of a prior case-by-case MACT determination pursuant to § 63.43, and the level of control required by the emission standard issued under section 112(d) or section 112(h) or the determination issued under section 112(j) is less stringent than the level of control required by any emission limitation or standard in the prior MACT determination, the permitting authority is not required to incorporate any less stringent terms of the promulgated standard in the title V operating permit applicable to such source(s) and may in its discretion consider any more stringent provisions of the prior MACT determination to be applicable legal requirements when issuing or revising such an operating permit.
              [61 FR 68404, Dec. 27, 1996]
            
            
              §§ 63.45-63.49
              [Reserved]
            
            
              § 63.50
              Applicability.
              (a) General applicability. (1) The requirements of this section through § 63.56 implement section 112(j) of the Clean Air Act (as amended in 1990). The requirements of this section through § 63.56 apply in each State beginning on the effective date of an approved title V permit program in such State. The requirements of this section through § 63.56 do not apply to research or laboratory activities as defined in § 63.51.
              (2) The requirements of this section through § 63.56 apply to:
              (i) The owner or operator of affected sources within a source category or subcategory under this part that are located at a major source that is subject to an approved title V permit program and for which the Administrator has failed to promulgate emission standards by the section 112(j) deadlines. If title V applicability has been deferred for a source category, then section 112(j) is not applicable for sources in that category within that State, local or tribal jurisdiction until those sources become subject to title V permitting requirements; and
              (ii) Permitting authorities with an approved title V permit program.
              (b) Relationship to State and local requirements. Nothing in §§ 63.50 through 63.56 shall prevent a State or local regulatory agency from imposing more stringent requirements, as a matter of State or local law, than those contained in §§ 63.50 through 63.56.
              (c) The procedures in §§ 63.50 through 63.56 apply for each affected source only after the section 112(j) deadline for the source category or subcategory in question has passed, and only until such time as a generally applicable Federal standard governing that source has been promulgated under section 112(d) or 112(h) of the Act. Once a generally applicable Federal standard governing that source has been promulgated, the owner or operator of the affected source and the permitting authority are not required to take any further actions to develop an equivalent emission limitation under section 112(j) of the Act.
              (d) Any final equivalent emission limitation for an affected source which is issued by the permitting authority pursuant to §§ 63.50 through 63.56 prior to promulgation of a generally applicable Federal standard governing that source under section 112(d) or 112(h) of the Act shall be deemed an applicable Federal requirement adopted pursuant to section 112(j) of the Act. Each such equivalent emission limitation shall take effect upon issuance of the permit containing that limitation under section 112(j)(5) of the Act, and shall remain applicable to the source until such time as it may be revised or supplanted pursuant to the procedures established by §§ 63.50 through 63.56. Such a final equivalent emission limitation, and all associated requirements adopted pursuant to § 63.52(f)(2), are directly enforceable under Federal law regardless of whether or not any permit in which they may be contained remains in effect.
              [59 FR 26449, May 20, 1994, as amended at 67 FR 16605, Apr. 5, 2002; 68 FR 32601, May 30, 2003]
            
            
              § 63.51
              Definitions.
              Terms used in §§ 63.50 through 63.56 that are not defined in this section have the meaning given to them in the Act, or in subpart A of this part.
              
                Affected source means the collection of equipment, activities, or both within a single contiguous area and under common control that is in a section 112(c) source category or subcategory for which the Administrator has failed to promulgate an emission standard by the section 112(j) deadline, and that is addressed by an applicable MACT emission limitation established pursuant to this subpart.
              
                Available information means, for purposes of conducting a MACT floor finding and identifying control technology options under this subpart, any information that is available as of the date on which the first Part 2 MACT application is filed for a source in the relevant source category or subcategory in the State or jurisdiction; and, pursuant to the requirements of this subpart, is additional relevant information that can be expeditiously provided by the Administrator, is submitted by the applicant or others prior to or during the public comment period on the section 112(j) equivalent emission limitation for that source, or information contained in the information sources in paragraphs (1) through (5) of this definition.
              (1) A relevant proposed regulation, including all supporting information;
              (2) Relevant background information documents for a draft or proposed regulation.
              (3) Any relevant regulation, information or guidance collected by the Administrator establishing a MACT floor finding and/or MACT determination.
              (4) Relevant data and information available from the Clean Air Technology Center developed pursuant to section 112(l)(3) of the Act.
              (5) Relevant data and information contained in the Aerometric Information Retrieval System (AIRS).
              (6) Any additional information that can be expeditiously provided by the Administrator, and
              (7) Any information provided by applicants in an application for a permit, permit modification, administrative amendment, or Notice of MACT Approval pursuant to the requirements of this subpart.
              (8) Any additional relevant information provided by the applicant.
              
                Control technology means measures, processes, methods, systems, or techniques to limit the emission of hazardous air pollutants including, but not limited to, measures which:
              (1) Reduce the quantity, or eliminate emissions, of such pollutants through process changes, substitution of materials or other modifications;
              (2) Enclose systems or processes to eliminate emissions;
              (3) Collect, capture, or treat such pollutants when released from a process, stack, storage or fugitive emissions point;
              (4) Are design, equipment, work practice, or operational standards (including requirements for operator training or certification) as provided in 42 U.S.C. 7412(h); or
              (5) Are a combination of paragraphs (1) through (4) of this definition.
              
                Enhanced review means a review process containing all administrative steps needed to ensure that the terms and conditions resulting from the review process can be incorporated using title V permitting procedures.
              
                Equivalent emission limitation means an emission limitation, established under section 112(j) of the Act, which is equivalent to the MACT standard that EPA would have promulgated under section 112(d) or (h) of the Act.
              
                Maximum achievable control technology (MACT) emission limitation for existing sources means the emission limitation reflecting the maximum degree of reduction in emissions of hazardous air pollutants (including a prohibition on such emissions, where achievable) that the Administrator, taking into consideration the cost of achieving such emission reductions, and any non-air quality health and environmental impacts and energy requirements, determines is achievable by sources in the category or subcategory to which such emission standard applies. This limitation shall not be less stringent than the MACT floor.
              
                Maximum achievable control technology (MACT) emission limitation for new sources means the emission limitation which is not less stringent than the emission limitation achieved in practice by the best controlled similar source, and which reflects the maximum degree of reduction in emissions of hazardous air pollutants (including a prohibition on such emissions, where achievable) that the Administrator, taking into consideration the cost of achieving such emission reduction, and any non-air quality health and environmental impacts and energy requirements, determines is achievable by sources in the category or subcategory to which such emission standard applies.
              
                Maximum Achievable Control Technology (MACT) floor means:
              (1) For existing sources:
              
              (i) The average emission limitation achieved by the best performing 12 percent of the existing sources in the United States (for which the Administrator has emissions information), excluding those sources that have, within 18 months before the emission standard is proposed or within 30 months before such standard is promulgated, whichever is later, first achieved a level of emission rate or emission reduction which complies, or would comply if the source is not subject to such standard, with the lowest achievable emission rate (as defined in section 171 of the Act) applicable to the source category and prevailing at the time, in the category or subcategory, for categories and subcategories of stationary sources with 30 or more sources; or
              (ii) The average emission limitation achieved by the best performing five sources (for which the Administrator has or could reasonably obtain emissions information) in the category or subcategory, for categories or subcategories with fewer than 30 sources;
              (2) For new sources, the emission limitation achieved in practice by the best controlled similar source.
              
                New affected source means the collection of equipment, activities, or both, that if constructed after the issuance of a section 112(j) permit for the source pursuant to § 63.52, is subject to the applicable MACT emission limitation for new sources. Each permit must define the term “new affected source,” which will be the same as the “affected source” unless a different collection is warranted based on consideration of factors including:
              (1) Emission reduction impacts of controlling individual sources versus groups of sources;
              (2) Cost effectiveness of controlling individual equipment;
              (3) Flexibility to accommodate common control strategies;
              (4) Cost/benefits of emissions averaging;
              (5) Incentives for pollution prevention;
              (6) Feasibility and cost of controlling processes that share common equipment (e.g., product recovery devices);
              (7) Feasibility and cost of monitoring; and
              (8) Other relevant factors.
              
                Permitting authority means the permitting authority as defined in part 70 of this chapter.
              
                Research or laboratory activities means activities whose primary purpose is to conduct research and development into new processes and products where such activities are operated under the close supervision of technically trained personnel and are not engaged in the manufacture of products for commercial sale in commerce, except in a de minimis manner; and where the source is not in a source category, specifically addressing research or laboratory activities, that is listed pursuant to section 112(c)(7) of the Act.
              
                Section 112(j) deadline means the date 18 months after the date for which a relevant standard is scheduled to be promulgated under this part, except that for all major sources listed in the source category schedule for which a relevant standard is scheduled to be promulgated by November 15, 1994, the section 112(j) deadline is November 15, 1996, and for all major sources listed in the source category schedule for which a relevant standard is scheduled to be promulgated by November 15, 1997, the section 112(j) deadline is December 15, 1999.
              
                Similar source means that equipment or collection of equipment that, by virtue of its structure, operability, type of emissions and volume and concentration of emissions, is substantially equivalent to the new affected source and employs control technology for control of emissions of hazardous air pollutants that is practical for use on the new affected source.
              
                Source category schedule for standards means the schedule for promulgating MACT standards issued pursuant to section 112(e) of the Act.
              [59 FR 26449, May 20, 1994, as amended at 61 FR 21372, May 10, 1996; 64 FR 26314, May 14, 1999; 67 FR 16605, Apr. 5, 2002]
            
            
              § 63.52
              Approval process for new and existing affected sources.
              (a) Sources subject to section 112(j) as of the section 112(j) deadline. The requirements of paragraphs (a)(1) and (2) of this section apply to major sources that include, as of the section 112(j) deadline, one or more sources in a category or subcategory for which the Administrator has failed to promulgate an emission standard under this part on or before an applicable section 112(j) deadline. Existing source MACT requirements (including relevant compliance deadlines), as specified in a title V permit issued to the source pursuant to the requirements of the subpart, must apply to such sources.
              (1) The owner or operator must submit an application for a title V permit or for a revision to an existing title V permit or a pending title V permit meeting the requirements of § 63.53(a) by the section 112(j) deadline if the owner or operator can reasonably determine that one or more sources at the major source belong in the category or subcategory subject to section 112(j).
              (2) If an application was not submitted under paragraph (a)(1) of this section and if notified by the permitting authority, the owner or operator must submit an application for a title V permit or for a revision to an existing title V permit or a pending title V permit meeting the requirements of § 63.53(a) within 30 days after being notified in writing by the permitting authority that one or more sources at the major source belong to such category or subcategory. Permitting authorities are not required to make such notification.
              (3) The requirements in paragraphs (a)(3)(i) through (ii) of this section apply when the owner or operator has obtained a title V permit that incorporates a case-by-case MACT determination by the permitting authority under section 112(g) or has submitted a title V permit application for a revision that incorporates a case-by-case MACT determination under section 112(g), but has not submitted an application for a title V permit revision that addresses the emission limitation requirements of section 112(j).
              (i) When the owner or operator has a title V permit that incorporates a case-by-case MACT determination by the permitting authority under section 112(g), the owner or operator must submit an application meeting the requirements of § 63.53(a) for a title V permit revision within 30 days of the section 112(j) deadline or within 30 days of being notified in writing by the permitting authority that one or more sources at the major source belong in such category or subcategory. Using the procedures established in paragraph (e) of this section, the permitting authority must determine whether the emission limitations adopted pursuant to the prior case-by-case MACT determination under section 112(g) are substantially as effective as the emission limitations which the permitting authority would otherwise adopt pursuant to section 112(j) for the source in question. If the permitting authority determines that the emission limitations previously adopted to effectuate section 112(g) are substantially as effective as the emission limitations which the permitting authority would otherwise adopt to effectuate section 112(j) for the source, then the permitting authority must retain the existing emission limitations in the permit as the emission limitations to effectuate section 112(j). The title V permit applicable to that source must be revised accordingly. If the permitting authority does not retain the existing emission limitations in the permit as the emission limitations to effectuate section 112(j), the MACT requirements of this subpart are satisfied upon issuance of a revised title V permit incorporating any additional section 112(j) requirements.

              (ii) When the owner or operator has submitted a title V permit application that incorporates a case-by-case MACT determination by the permitting authority under section 112(g), but has not received the permit incorporating the section 112(g) requirements, the owner or operator must continue to pursue a title V permit that addresses the emission limitation requirements of section 112(g). Within 30 days of issuance of that title V permit, the owner or operator must submit an application meeting the requirements of § 63.53(a) for a change to the existing title V permit. Using the procedures established in paragraph (e) of this section, the permitting authority must determine whether the emission limitations adopted pursuant to the prior case-by-case MACT determination under section 112(g) are substantially as effective as the emission limitations which the permitting authority would otherwise adopt pursuant to section 112(j) for the source in question. If the permitting authority determines that the emission limitations previously adopted to effectuate section 112(g) are substantially as effective as the emission limitations which the permitting authority would otherwise adopt to effectuate section 112(j) for the source, then the permitting authority must retain the existing emission limitations in the permit as the emission limitations to effectuate section 112(j). The title V permit applicable to that source must be revised accordingly. If the permitting authority does not retain the existing emission limitations in the permit as the emission limitations to effectuate section 112(j), the MACT requirements of this subpart are satisfied upon issuance of a revised title V permit incorporating any additional section 112(j) requirements.
              (b) Sources that become subject to section 112(j) after the section 112(j) deadline and that do not have a title V permit addressing section 112(j) requirements. The requirements of paragraphs (b)(1) through (4) of this section apply to sources that do not meet the criteria in paragraph (a) of this section on the section 112(j) deadline and are, therefore, not subject to section 112(j) on that date, but where events occur subsequent to the section 112(j) deadline that would bring the source under the requirements of this subpart, and the source does not have a title V permit that addresses the requirements of section 112(j).
              (1) When one or more sources in a category or subcategory subject to the requirements of this subpart are installed at a major source, or result in the source becoming a major source due to the installation, and the installation does not invoke section 112(g) requirements, the owner or operator must submit an application meeting the requirements of § 63.53(a) within 30 days of startup of the source. This application shall be reviewed using the procedures established in paragraph (e) of this section. Existing source MACT requirements (including relevant compliance deadlines), as specified in a title V permit issued pursuant to the requirements of this subpart, shall apply to such sources.
              (2) The requirements in this paragraph apply when one or more sources in a category or subcategory subject to this subpart are installed at a major source, or result in the source becoming a major source due to the installation, and the installation does require emission limitations to be established and permitted under section 112(g), and the owner or operator has not submitted an application for a title V permit revision that addresses the emission limitation requirements of section 112(j). In this case, the owner or operator must apply for and obtain a title V permit that addresses the emission limitation requirements of section 112(g). Within 30 days of issuance of that title V permit, the owner or operator must submit an application meeting the requirements of § 63.53(a) for a revision to the existing title V permit. Using the procedures established in paragraph (e) of this section, the permitting authority must determine whether the emission limitations adopted pursuant to the prior case-by-case MACT determination under section 112(g) are substantially as effective as the emission limitations which the permitting authority would otherwise adopt pursuant to section 112(j) for the source in question. If the permitting authority determines that the emission limitations previously adopted to effectuate section 112(g) are substantially as effective as the emission limitations which the permitting authority would otherwise adopt to effectuate section 112(j) for the source, then the permitting authority must retain the existing emission limitations in the permit as the emission limitations to effectuate section 112(j). The title V permit applicable to that source must be revised accordingly. If the permitting authority does not retain the existing emission limitations in the permit as the emission limitations to effectuate section 112(j), the MACT requirements of this subpart are satisfied upon issuance of a revised title V permit incorporating any additional section 112(j) requirements.

              (3) The owner or operator of an area source that, due to a relaxation in any federally enforceable emission limitation (such as a restriction on hours of operation), increases its potential to emit hazardous air pollutants such that the source becomes a major source that is subject to this subpart, must submit an application meeting the requirements of § 63.53(a) for a title V permit or for an application for a title V permit revision within 30 days after the date that such source becomes a major source. This application must be reviewed using the procedures established in paragraph (e) of this section. Existing source MACT requirements (including relevant compliance deadlines), as specified in a title V permit issued pursuant to the requirements of this subpart, must apply to such sources.
              (4) On or after April 5, 2002, if the Administrator establishes a lesser quantity emission rate under section 112(a)(1) of the Act that results in an area source becoming a major source that is subject to this subpart, then the owner or operator of such a major source must submit an application meeting the requirements of § 63.53(a) for a title V permit or for a change to an existing title V permit or pending title V permit on or before the date 6 months after the date that such source becomes a major source. Existing source MACT requirements (including relevant compliance deadlines), as specified in a title V permit issued pursuant to the requirements of this subpart, shall apply to such sources.
              (c) Sources that have a title V permit addressing section 112(j) requirements. The requirements of paragraphs (c)(1) and (2) of this section apply to major sources that include one or more sources in a category or subcategory for which the Administrator fails to promulgate an emission standard under this part on or before an applicable section 112(j) deadline, and the owner or operator has a permit meeting the section 112(j) requirements, and where changes occur at the major source to equipment, activities, or both, subsequent to the section 112(j) deadline.
              (1) If the title V permit already provides the appropriate requirements that address the events that occur under paragraph (c) of this section subsequent to the section 112(j) deadline, then the source must comply with the applicable new source MACT or existing source MACT requirements as specified in the permit, and the section 112(j) requirements are thus satisfied.
              (2) If the title V permit does not contain the appropriate requirements that address the events that occur under paragraph (c) of this section subsequent to the section 112(j) deadline, then the owner or operator must submit an application for a revision to the existing title V permit that meets the requirements of § 63.53(a). The application must be submitted within 30 days of beginning construction and must be reviewed using the procedures established in paragraph (e) of this section. Existing source MACT requirements (including relevant compliance deadlines), as specified in a title V permit issued pursuant to the requirements of this subpart, shall apply to such sources.
              (d) Requests for applicability determination or notice of MACT approval. (1) An owner or operator who is unsure of whether one or more sources at a major source belong in a category or subcategory for which the Administrator has failed to promulgate an emission standard under this part may, on or before an applicable section 112(j) deadline, request an applicability determination from the permitting authority by submitting an application meeting the requirements of § 63.53(a) by the applicable deadlines specified in paragraphs (a), (b), or (c) of this section.
              (2) In addition to meeting the requirements of paragraphs (a), (b), and (c) of this section, the owner or operator of a new affected source may submit an application for a Notice of MACT Approval before construction, pursuant to § 63.54.
              (e) Permit application review. (1) Each owner or operator who is required to submit to the permitting authority a Part 1 MACT application which meets the requirements of § 63.53(a) for one or more sources in a category or subcategory subject to section 112(j) must also submit to the permitting authority a timely Part 2 MACT application for the same sources which meets the requirements of § 63.53(b). Each owner or operator shall submit the Part 2 MACT application for the sources in a particular category or subcategory no later than the applicable date specified in table 1 to this subpart. The submission date specified in table 1 to this subpart for Miscellaneous Organic Chemical Manufacturing shall apply to sources in each of the source categories listed in table 2 to this subpart. When the owner or operator is required by §§ 63.50 through 63.56 to submit an application meeting the requirements of § 63.53(a) by a date which is after the date for a Part 2 MACT application for sources in the category or subcategory in question established by table 1 to this subpart, the owner or operator shall submit a Part 2 MACT application meeting the requirements of § 63.53(b) within 60 additional days after the applicable deadline for submission of the Part 1 MACT application. Part 2 MACT applications must be reviewed by the permitting authority according to procedures established in § 63.55. The resulting MACT determination must be incorporated into the source's title V permit according to procedures established under title V, and any other regulations approved under title V in the jurisdiction in which the affected source is located.
              (2) Notwithstanding paragraph (e)(1) of this section, the owner or operator may request either an applicability determination or an equivalency determination by the permitting authority as provided in paragraphs (e)(2)(i) and (ii) of this section.

              (i) Each owner or operator who submitted a request for an applicability determination pursuant to paragraph (d)(1) of this section on or before May 15, 2002, which remains pending before the permitting authority on May 30, 2003, and who still wishes to obtain such a determination, must resubmit that request by July 29, 2003, or by the date which is 60 days after the Administrator publishes in the Federal Register a proposed standard under section 112(d) or 112(h) of the Act for the category or subcategory in question, whichever is later. Each request for an applicability determination which is resubmitted under this paragraph (e)(2)(i) must be supplemented to discuss the relation between the source(s) in question and the applicability provision in the proposed standard for the category or subcategory in question, and to explain why there may still be uncertainties that require a determination of applicability. The permitting authority must take action upon each properly resubmitted and supplemented request for an applicability determination within an additional 60 days after the applicable deadline for the resubmitted request. If the applicability determination is positive, the owner or operator must submit a Part 2 MACT application meeting the requirements of § 63.53(b) by the date specified for the category or subcategory in question in Table 1 to this subpart. If the applicability determination is negative, then no further action by the owner or operator is necessary.

              (ii) As specified in paragraphs (a) and (b) of this section, an owner or operator who has submitted an application meeting the requirements of § 63.53(a) may request a determination by the permitting authority of whether emission limitations adopted pursuant to a prior case-by-case MACT determination under section 112(g) that apply to one or more sources at a major source in a relevant category or subcategory are substantially as effective as the emission limitations which the permitting authority would otherwise adopt pursuant to section 112(j) for the source in question. Such a request must be submitted by the date for the category or subcategory in question specified in Table 1 to this subpart. Any owner or operator who previously submitted such a request under a prior version of this paragraph (e)(2)(ii) need not resubmit the request. Each request for an equivalency determination under this paragraph (e)(2)(ii), regardless of when it was submitted, will be construed in the alternative as a complete application for an equivalent emission limitation under section 112(j). The process for determination by the permitting authority of whether the emission limitations in the prior case-by-case MACT determination are substantially as effective as the emission limitations which the permitting authority would otherwise adopt under section 112(j) must include the opportunity for full public, EPA, and affected State review prior to a final determination. If the permitting authority determines that the emission limitations in the prior case-by-case MACT determination are substantially as effective as the emission limitations which the permitting authority would otherwise adopt under section 112(j), then the permitting authority must adopt the existing emission limitations in the permit as the emission limitations to effectuate section 112(j) for the source in question. If more than 3 years remain on the current title V permit, the owner or operator must submit an application for a title V permit revision to make any conforming changes in the permit required to adopt the existing emission limitations as the section 112(j) MACT emission limitations. If less than 3 years remain on the current title V permit, any required conforming changes must be made when the permit is renewed. If the permitting authority determines that the emission limitations in the prior case-by-case MACT determination under section 112(g) are not substantially as effective as the emission limitations which the permitting authority would otherwise adopt for the source in question under section 112(j), the permitting authority must make a new MACT determination and adopt a title V permit incorporating an appropriate equivalent emission limitation under section 112(j). Such a determination constitutes final action for purposes of judicial review under 40 CFR 70.4(b)(3)(x) and corresponding State title V program provisions.
              (3) Within 60 days of submittal of the Part 2 MACT application, the permitting authority must notify the owner or operator in writing whether the application is complete or incomplete. The Part 2 MACT application shall be deemed complete on the date it was submitted unless the permitting authority notifies the owner or operator in writing within 60 days of the submittal that the Part 2 MACT application is incomplete. A Part 2 MACT application is complete if it is sufficient to begin processing the application for a title V permit addressing section 112(j) requirements. In the event that the permitting authority disapproves a permit application or determines that the application is incomplete, the owner or operator must revise and resubmit the application to meet the objections of the permitting authority. The permitting authority must specify a reasonable period in which the owner or operator is required to remedy the deficiencies in the disapproved or incomplete application. This period may not exceed 6 months from the date the owner or operator is first notified that the application has been disapproved or is incomplete.
              (4) Following submittal of a Part 1 or Part 2 MACT application, the permitting authority may request additional information from the owner or operator. The owner or operator must respond to such requests in a timely manner.
              (5) If the owner or operator has submitted a timely and complete application as required by this section, any failure to have a title V permit addressing section 112(j) requirements shall not be a violation of section 112(j), unless the delay in final action is due to the failure of the applicant to submit, in a timely manner, information required or requested to process the application. Once a complete application is submitted, the owner or operator shall not be in violation of the requirement to have a title V permit addressing section 112(j) requirements.
              (f) Permit content. The title V permit must contain an equivalent emission limitation (or limitations) for the relevant category or subcategory determined on a case-by-case basis by the permitting authority, or, if the applicable criteria in subpart D of this part are met, the title V permit may contain an alternative emission limitation. For the purposes of the preceding sentence, early reductions made pursuant to section 112(i)(5)(A) of the Act must be achieved not later than the date on which the relevant standard should have been promulgated according to the source category schedule for standards.

              (1) The title V permit must contain an emission standard or emission limitation that is equivalent to existing source MACT and an emission standard or emission limitation that is equivalent to new source MACT for control of emissions of hazardous air pollutants. The MACT emission standards or limitations must be determined by the permitting authority and must be based on the degree of emission reductions that can be achieved if the control technologies or work practices are installed, maintained, and operated properly. The permit must also specify the affected source and the new affected source. If construction of a new affected source or reconstruction of an affected source commences after a title V permit meeting the requirements of section 112(j) has been issued for the source, the new source MACT compliance dates must apply.
              (2) The title V permit must specify any notification, operation and maintenance, performance testing, monitoring, and reporting and recordkeeping requirements. In developing the title V permit, the permitting authority must consider and specify the appropriate provisions of subpart A of this part. The title V permit must also include the information in paragraphs (f)(2)(i) through (iii) of this section.
              (i) In addition to the MACT emission limitation required by paragraph (f)(1) of this section, additional emission limits, production limits, operational limits or other terms and conditions necessary to ensure practicable enforceability of the MACT emission limitation.
              (ii) Compliance certifications, testing, monitoring, reporting and recordkeeping requirements that are consistent with requirements established pursuant to title V and paragraph (h) of this section.
              (iii) Compliance dates by which the owner or operator must be in compliance with the MACT emission limitation and all other applicable terms and conditions of the permit.
              (A) The owner or operator of an affected source subject to the requirements of this subpart must comply with the emission limitation(s) by the date established in the source's title V permit. In no case shall such compliance date be later than 3 years after the issuance of the permit for that source, except where the permitting authority issues a permit that grants an additional year to comply in accordance with section 112(i)(3)(B) of the Act, or unless otherwise specified in section 112(i), or in subpart D of this part.
              (B) The owner or operator of a new affected source, as defined in the title V permit meeting the requirements of section 112(j), that is subject to the requirements of this subpart must comply with a new source MACT level of control immediately upon startup of the new affected source.
              (g) Permit issuance dates. The permitting authority must issue a title V permit meeting section 112(j) requirements within 18 months after submittal of the complete Part 2 MACT application.
              (h) Enhanced monitoring. In accordance with section 114(a)(3) of the Act, monitoring shall be capable of demonstrating continuous compliance for each compliance period during the applicable reporting period. Such monitoring data shall be of sufficient quality to be used as a basis for directly enforcing all applicable requirements established under this subpart, including emission limitations.
              (i) MACT emission limitations. (1) The owner or operator of affected sources subject to paragraphs (a), (b), and (c) of this section must comply with all requirements of this subpart that are applicable to affected sources, including the compliance date for affected sources established in paragraph (f)(2)(iii)(A) of this section.
              (2) The owner or operator of new affected sources subject to paragraph (c)(1) of this section must comply with all requirements of this subpart that are applicable to new affected sources, including the compliance date for new affected sources established in paragraph (f)(2)(iii)(B) of this section.
              [67 FR 16606, Apr. 5, 2002; 68 FR 32602, May 30, 2003]
            
            
              § 63.53
              Application content for case-by-case MACT determinations.
              (a) Part 1 MACT application. The Part 1 application for a MACT determination must contain the information in paragraphs (a)(1) through (4) of this section.
              (1) The name and address (physical location) of the major source.

              (2) A brief description of the major source and an identification of the relevant source category.
              
              (3) An identification of the types of emission points belonging to the relevant source category.
              (4) An identification of any affected sources for which a section 112(g) MACT determination has been made.
              (b) Part 2 MACT application. (1) In compiling a Part 2 MACT application, the owner or operator may cross-reference specific information in any prior submission by the owner or operator to the permitting authority, but in cross-referencing such information the owner or operator may not presume favorable action on any prior application or request which is still pending. In compiling a Part 2 MACT application, the owner or operator may also cross-reference any part of a standard proposed by the Administrator pursuant to section 112(d) or 112(h) of the Act for any category or subcategory which includes sources to which the Part 2 application applies.
              (2) The Part 2 application for a MACT determination must contain the information in paragraphs (b)(2)(i) through (b)(2)(v) of this section.
              (i) For a new affected source, the anticipated date of startup of operation.
              (ii) Each emission point or group of emission points at the affected source which is part of a category or subcategory for which a Part 2 MACT application is required, and each of the hazardous air pollutants emitted at those emission points. When the Administrator has proposed a standard pursuant to section 112(d) or 112(h) of the Act for a category or subcategory, such information may be limited to those emission points and hazardous air pollutants which would be subject to control under the proposed standard.
              (iii) Any existing Federal, State, or local limitations or requirements governing emissions of hazardous air pollutants from those emission points which are part of a category or subcategory for which a Part 2 application is required.
              (iv) For each identified emission point or group of affected emission points, an identification of control technology in place.
              (v) Any additional emission data or other information specifically requested by the permitting authority.
              (3) The Part 2 application for a MACT determination may, but is not required to, contain the following information:
              (i) Recommended emission limitations for the affected source and support information consistent with § 63.52(f). The owner or operator may recommend a specific design, equipment, work practice, or operational standard, or combination thereof, as an emission limitation.
              (ii) A description of the control technologies that would be applied to meet the emission limitation including technical information on the design, operation, size, estimated control efficiency and any other information deemed appropriate by the permitting authority, and identification of the affected sources to which the control technologies must be applied.
              (iii) Relevant parameters to be monitored and frequency of monitoring to demonstrate continuous compliance with the MACT emission limitation over the applicable reporting period.
              [67 FR 16609, Apr. 5, 2002, as amended at 68 FR 32602, May 30, 2003]
            
            
              § 63.54
              Preconstruction review procedures for new affected sources.
              The requirements of this section apply to an owner or operator who constructs a new affected source subject to § 63.52(c)(1). The purpose of this section is to describe alternative review processes that the permitting authority may use to make a MACT determination for the new affected source.
              (a) Review process for new affected sources. (1) If the permitting authority requires an owner or operator to obtain or revise a title V permit before construction of the new affected source, or when the owner or operator chooses to obtain or revise a title V permit before construction, the owner or operator must follow the procedures established under the applicable title V permit program before construction of the new affected source.

              (2) If an owner or operator is not required to obtain or revise a title V permit before construction of the new affected source (and has not elected to do so), but the new affected source is covered by any preconstruction or preoperation review requirements established pursuant to section 112(g) of the Act, then the owner or operator must comply with those requirements in order to ensure that the requirements of section 112(j) and (g) are satisfied. If the new affected source is not covered by section 112(g), the permitting authority, in its discretion, may issue a Notice of MACT Approval, or the equivalent, in accordance with the procedures set forth in paragraphs (b) through (f) of this section, or an equivalent permit review process, before construction or operation of the new affected source.
              (3) Regardless of the review process, the MACT determination shall be consistent with the principles established in § 63.55. The application for a Notice of MACT Approval or a title V permit, permit modification, or administrative amendment, whichever is applicable, shall include the documentation required by § 63.53.
              (b) Optional administrative procedures for preconstruction or preoperation review for new affected sources. The permitting authority may provide for an enhanced review of section 112(j) MACT determinations for review procedures and compliance requirements equivalent to those set forth in paragraphs (b) through (f) of this section.
              (1) The permitting authority will notify the owner or operator in writing as to whether the application for a MACT determination is complete or whether additional information is required.
              (2) The permitting authority will approve an applicant's proposed control technology, or the permitting authority will notify the owner or operator in writing of its intention to disapprove a control technology.
              (3) The owner or operator may present in writing, within a time frame specified by the permitting authority, additional information, considerations, or amendments to the application before the permitting authority's issuance of a final disapproval.
              (4) The permitting authority will issue a preliminary approval or issue a disapproval of the application, taking into account additional information received from the owner or operator.
              (5) A determination to disapprove any application will be in writing and will specify the grounds on which the disapproval is based.
              (6) Approval of an applicant's proposed control technology must be set forth in a Notice of MACT Approval (or the equivalent) as described in § 63.52(f).
              (c) Opportunity for public comment on Notice of MACT Approval. The permitting authority will provide opportunity for public comment on the preliminary Notice of MACT Approval prior to issuance, including, at a minimum,
              (1) Availability for public inspection in at least one location in the area affected of the information submitted by the owner or operator and of the permitting authority's tentative determination;
              (2) A period for submittal of public comment of at least 30 days; and
              (3) A notice by prominent advertisement in the area affected of the location of the source information and analysis specified in § 63.52(f). The form and content of the notice must be substantially equivalent to that found in § 70.7 of this chapter.
              (4) An opportunity for a public hearing, if one is requested. The permitting authority will give at least 30 days notice in advance of any hearing.
              (d) Review by the EPA and affected States. The permitting authority must send copies of the preliminary notice (in time for comment) and final notice required by paragraph (c) of this section to the Administrator through the appropriate Regional Office, and to all other State and local air pollution control agencies having jurisdiction in affected States. The permitting authority must provide EPA with a review period for the final notice of at least 45 days and shall not issue a final Notice of MACT Approval until EPA objections are satisfied.
              (e) Compliance with MACT determinations. An owner or operator of a major source that is subject to a MACT determination must comply with notification, operation and maintenance, performance testing, monitoring, reporting, and recordkeeping requirements established under § 63.52(h), under title V, and at the discretion of the permitting authority, under subpart A of this part. The permitting authority must provide the EPA with the opportunity to review compliance requirements for consistency with requirements established pursuant to title V during the review period under paragraph (d) of this section.
              (f) Equivalency under section 112(l). If a permitting authority requires preconstruction review for new source MACT determinations under this subpart, such requirement shall not necessitate a determination under subpart E of this part.
              [59 FR 26449, May 20, 1994, as amended at 67 FR 16610, Apr. 5, 2002]
            
            
              § 63.55
              Maximum achievable control technology (MACT) determinations for affected sources subject to case-by-case determination of equivalent emission limitations.
              (a) Requirements for permitting authorities. The permitting authority must determine whether the § 63.53(a) Part 1 and § 63.53(b) Part 2 MACT application is complete or an application for a Notice of MACT Approval is approvable. In either case, when the application is complete or approvable, the permitting authority must establish hazardous air pollutant emissions limitations equivalent to the limitations that would apply if an emission standard had been issued in a timely manner under section 112(d) or (h) of the Act. The permitting authority must establish these emissions limitations consistent with the following requirements and principles:
              (1) Emission limitations must be established for the equipment and activities within the affected sources within a source category or subcategory for which the section 112(j) deadline has passed.
              (2) Each emission limitation for an existing affected source must reflect the maximum degree of reduction in emissions of hazardous air pollutants (including a prohibition on such emissions, where achievable) that the permitting authority, taking into consideration the cost of achieving such emission reduction and any non-air quality health and environmental impacts and energy requirements, determines is achievable by affected sources in the category or subcategory for which the section 112(j) deadline has passed. This limitation must not be less stringent than the MACT floor which must be established by the permitting authority according to the requirements of section 112(d)(3)(A) and (B) and must be based upon available information.
              (3) Each emission limitation for a new affected source must reflect the maximum degree of reduction in emissions of hazardous air pollutants (including a prohibition on such emissions, where achievable) that the permitting authority, taking into consideration the cost of achieving such emission reduction and any non-air quality health and environmental impacts and energy requirements, determines is achievable. This limitation must not be less stringent than the emission limitation achieved in practice by the best controlled similar source which must be established by the permitting authority according to the requirements of section 112(d)(3). This limitation must be based upon available information.
              (4) The permitting authority must select a specific design, equipment, work practice, or operational standard, or combination thereof, when it is not feasible to prescribe or enforce an equivalent emission limitation due to the nature of the process or pollutant. It is not feasible to prescribe or enforce a limitation when the Administrator determines that hazardous air pollutants cannot be emitted through a conveyance designed and constructed to capture such pollutant, or that any requirement for, or use of, such a conveyance would be inconsistent with any Federal, State, or local law, or the application of measurement methodology to a particular class of sources is not practicable due to technological and economic limitations.
              (5) Nothing in this subpart shall prevent a State or local permitting authority from establishing an emission limitation more stringent than required by Federal regulations.
              (b) Reporting to EPA. The owner or operator must submit additional copies of its Part 1 and Part 2 MACT application for a title V permit, permit revision, or Notice of MACT Approval, whichever is applicable, to the EPA at the same time the material is submitted to the permitting authority.
              [67 FR 16610, Apr. 5, 2002]
            
            
              
              § 63.56
              Requirements for case-by-case determination of equivalent emission limitations after promulgation of subsequent MACT standard.
              (a) If the Administrator promulgates a relevant emission standard that is applicable to one or more affected sources within a major source before the date a permit application under this paragraph (a) is approved, the title V permit must contain the promulgated standard rather than the emission limitation determined under § 63.52, and the owner or operator must comply with the promulgated standard by the compliance date in the promulgated standard.
              (b) If the Administrator promulgates a relevant emission standard under section 112(d) or (h) of the Act that is applicable to a source after the date a permit is issued pursuant to § 63.52 or § 63.54, the permitting authority must incorporate requirements of that standard in the title V permit upon its next renewal. The permitting authority must establish a compliance date in the revised permit that assures that the owner or operator must comply with the promulgated standard within a reasonable time, but not longer than 8 years after such standard is promulgated or 8 years after the date by which the owner or operator was first required to comply with the emission limitation established by the permit, whichever is earlier. However, in no event shall the period for compliance for existing sources be shorter than that provided for existing sources in the promulgated standard.
              (c) Notwithstanding the requirements of paragraph (a) or (b) of this section, the requirements of paragraphs (c)(1) and (2) of this section shall apply.
              (1) If the Administrator promulgates an emission standard under section 112(d) or (h) that is applicable to an affected source after the date a permit application under this paragraph is approved under § 63.52 or § 63.54, the permitting authority is not required to change the emission limitation in the permit to reflect the promulgated standard if the permitting authority determines that the level of control required by the emission limitation in the permit is substantially as effective as that required by the promulgated standard pursuant to § 63.1(e).
              (2) If the Administrator promulgates an emission standard under section 112(d) or (h) of the Act that is applicable to an affected source after the date a permit application is approved under § 63.52 or § 63.54, and the level of control required by the promulgated standard is less stringent than the level of control required by any emission limitation in the prior MACT determination, the permitting authority is not required to incorporate any less stringent emission limitation of the promulgated standard in the title V permit and may in its discretion consider any more stringent provisions of the MACT determination to be applicable legal requirements when issuing or revising such a title V permit.
            
            
              Pt 63, Subpt. B, Table 1
              Table 1 to Subpart B of Part 63—Section 112(j) Part 2 Application Due Dates
              
                
                  Due date
                  MACT standard
                
                
                  10/30/03
                  Combustion Turbines.Lime Manufacturing.
                    Site Remediation.
                    Iron and Steel Foundries.
                    Taconite Iron Ore Processing.
                    Miscellaneous Organic Chemical Manufacturing (MON).1
                    
                  
                
                
                  
                  Organic Liquids Distribution.Primary Magnesium Refining.
                    Metal Can (Surface Coating).
                    Plastic Parts and Products (Surface Coating).
                    Chlorine Production.
                    Miscellaneous Metal Parts and Products (Surface Coating) (and Asphalt/Coal Tar Application—Metal Pipes).2
                    
                  
                
                
                  4/28/04
                  Industrial Boilers, Institutional/Commercial Boilers and Process Heaters.3
                    Plywood and Composite Wood Products.
                    Reciprocating Internal Combustion Engines.4
                    
                    Auto and Light-Duty Truck (Surface Coating).
                  
                
                
                  11/14/05
                  Industrial Boilers, Institutional/Commercial Boilers, and Process Heaters.5
                    Hydrochloric Acid Production.6
                    
                  
                
                
                  1 Covers 23 source categories, see Table 2 to this subpart.
                
                  2 Two source categories.
                
                  3 Includes all sources in the three categories, Industrial Boilers, Institutional/Commercial Boilers, and Process Heaters that burn no hazardous waste.
                
                  4 Includes engines greater than 500 brake horsepower.
                
                  5 Includes all sources in the three categories, Industrial Boilers, Institutional/Commercial Boilers, and Process Heaters that burn hazardous waste.
                
                  6 Includes furnaces that produce acid from hazardous waste at sources in the category Hydrochloric Acid Production.
              
              [68 FR 32603, May 30, 2003, as amended at 70 FR 39664, July 11, 2005]
            
            
              
              Pt. 63, Subpt. B, Table 2
              Table 2 to Subpart B of Part 63—MON Source Categories
              Manufacture of Paints, Coatings, and Adhesives.
              Alkyd Resins Production.
              Maleic Anhydride Copolymers Production.
              Polyester Resins Production.
              Polymerized Vinylidene Chloride Production.
              Polymethyl Methacrylate Resins Production.
              Polyvinyl Acetate Emulsions Production.
              Polyvinyl Alcohol Production.
              Polyvinyl Butyral Production.
              Ammonium Sulfate Production-Caprolactam By-Product Plants.
              Quaternary Ammonium Compounds Production.
              Benzyltrimethylammonium Chloride Production.
              Carbonyl Sulfide Production.
              Chelating Agents Production.
              Chlorinated Paraffins Production.
              Ethylidene Norbornene Production.
              Explosives Production.
              Hydrazine Production.
              OBPA/1,3-Diisocyanate Production.
              Photographic Chemicals Production.
              Phthalate Plasticizers Production.
              Rubber Chemicals Manufacturing.
              Symmetrical Tetrachloropyridine Production.
              [68 FR 32603, May 30, 2003]
            
          
          
            Subpart C—List of Hazardous Air Pollutants, Petitions Process, Lesser Quantity Designations, Source Category List
            
              § 63.60
              Deletion of caprolactam from the list of hazardous air pollutants.
              The substance caprolactam (CAS number 105602) is deleted from the list of hazardous air pollutants established by 42 U.S.C. 7412(b)(1).
              [61 FR 30823, June 18, 1996]
            
            
              § 63.61
              Deletion of methyl ethyl ketone from the list of hazardous air pollutants.
              The substance methyl ethyl ketone (MEK, 2-Butanone) (CAS Number 78-93-3) is deleted from the list of hazardous air pollutants established by 42 U.S.C. 7412(b)(1).
              [70 FR 75059, Dec. 19, 2005]
            
            
              § 63.62
              Redefinition of glycol ethers listed as hazardous air pollutants.

              The following definition of the glycol ethers category of hazardous air pollutants applies instead of the definition set forth in 42 U.S.C. 7412(b)(1), footnote 2: Glycol ethers include mono- and di-ethers of ethylene glycol, diethylene glycol, and triethylene glycol R-(OCH2CH2)n-OR′.
              
              
                Where:
                
                n = 1, 2, or 3;
                R = alkyl C7 or less; or
                R = phenyl or alkyl substituted phenyl;
                R′= H or alkyl C7 or less; or
                OR′ consisting of carboxylic acid ester, sulfate, phosphate, nitrate, or sulfonate.
              
              [65 FR 47348, Aug. 2, 2000]
            
            
              § 63.63
              Deletion of ethylene glycol monobutyl ether from the list of hazardous air pollutants.
              The substance ethylene glycol monobutyl ether (EGBE,2-Butoxyethanol) (CAS Number 111-76-2) is deleted from the list of hazardous air pollutants established by 42 U.S.C. 7412(b)(1).
              [69 FR 69325, Nov. 29, 2004]
            
            
              §§ 63.64-63.69
              [Reserved]
            
          
          
            Subpart D—Regulations Governing Compliance Extensions for Early Reductions of Hazardous Air Pollutants
            
              § 63.70
              Applicability.
              The provisions of this subpart apply to an owner or operator of an existing source who wishes to obtain a compliance extension from a standard issued under section 112(d) of the Act. The provisions of this subpart also apply to a State or local agency acting pursuant to a permit program approved under title V of the Act. The Administrator will carry out the provisions of this subpart for any State that does not have an approved permit program.
            
            
              § 63.71
              Definitions.
              All terms used in this subpart not defined in this section are given the same meaning as in the Act.
              
                Act means the Clean Air Act as amended.
              
              
                Actual emissions means the actual rate of emissions of a pollutant, but does not include excess emissions from a malfunction, or startups and shutdowns associated with a malfunction. Actual emissions shall be calculated using the source's actual operating rates, and types of materials processed, stored, or combusted during the selected time period.
              
                Artificially or substantially greater emissions means abnormally high emissions such as could be caused by equipment malfunctions, accidents, unusually high production or operating rates compared to historical rates, or other unusual circumstances.
              
                EPA conditional method means any method of sampling and analyzing for air pollutants that has been validated by the Administrator but that has not been published as an EPA Reference Method.
              
                EPA reference method means any method of sampling and analyzing for an air pollutant as described in appendix A of part 60 of this chapter, appendix B of part 61 of this chapter, or appendix A of part 63.
              
                Equipment leaks means leaks from pumps, compressors, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, agitators, accumulator vessels, and instrumentation systems in hazardous air pollutant service.
              
                Existing source means any source as defined in § 63.72, the construction or reconstruction of which commenced prior to proposal of an applicable section 112(d) standard.
              
                Hazardous air pollutant (HAP) means any air pollutant listed pursuant to section 112(b) of the Act.
              
                High-risk pollutant means a hazardous air pollutant listed in Table 1 of § 63.74.
              
                Malfunction means any sudden failure of air pollution control equipment or process equipment or of a process to operate in a normal or usual manner. Failures that are caused entirely or in part by poor maintenance, careless operation, or any other preventable upset condition or preventable equipment breakdown shall not be considered malfunctions.
              
                Not feasible to prescribe or enforce a numerical emission limitation means a situation in which the Administrator or a State determines that a pollutant (or stream of pollutants) listed pursuant to section 112(b) of the Act cannot be emitted through a conveyance designed and constructed to emit or capture such pollutant, or that any requirement for, or use of, such a conveyance would be inconsistent with any Federal law; or the application of measurement technology to a particular source is not practicable due to technological or economic limitations.
              
                Permitting authority means either a State agency with an approved permitting program under Title V of the Act or the Administrator in cases where the State does not have an approved permitting program.
              
                Post-reduction year means the one year period beginning with the date early reductions have to be achieved to qualify for a compliance extension under subpart D of this part, unless a source has established with the permitting authority an earlier one year period as the post-reduction year. For most sources, the post-reduction year would begin with the date of proposal of the first section 112(d) standard applicable to the early reductions source; however, for sources that have made enforceable commitments, it would be the year from January 1, 1994, through December 31, 1994.
              
                Responsible official means one of the following:
              (1) For a corporation, a president, secretary, treasurer, or vice-president of the corporation in charge of a principal business function, or any other person who performs similar policy- or decision-making functions for the corporation; or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a permit and either:
              (i) The facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars); or
              (ii) The delegation of authority to such representative is approved in advance by the permitting authority.

              (2) For a partnership or sole proprietorship, a general partner or the proprietor, respectively.
              
              (3) For a municipality, State, Federal, or other public agency, either a principal executive officer or ranking elected official. For the purposes of this part, a principal executive officer of a Federal agency includes the chief executive officer having responsibility for the overall operations of a principal geographic unit of the agency (e.g., Regional Administrators of EPA).
              
                Reviewing agency means a State agency with an approved permitting program under Title V of the Act. An EPA Regional Office is the reviewing agency where the State does not have such an approved permitting program.
              
                State means a State or local air pollution control agency.
              [57 FR 61992, Dec. 29, 1992, as amended at 59 FR 59924, Nov. 21, 1994]
            
            
              § 63.72
              General provisions for compliance extensions.
              (a) Except as provided in paragraph (f) of this section, a permitting authority acting pursuant to a permitting program approved under Title V of the Act shall by permit allow an existing source to meet an alternative emission limitation in lieu of an emission limitation promulgated under section 112(d) of the Act for a period of 6 years from the compliance date of the otherwise applicable standard provided the source owner or operator demonstrates:
              (1) According to the requirements of § 63.74 that the source has achieved a reduction of 90 percent (95 percent or more in the case of hazardous air pollutants which are particulates) in emissions of:
              (i) Total hazardous air pollutants from the source;
              (ii) Total hazardous air pollutants from the source as adjusted for high-risk pollutant weighting factors, if applicable.
              (2) That such reduction was achieved before proposal of an applicable standard or, for sources eligible to qualify for an alternative emission limitation as specified in paragraph (c) of this section, before January 1, 1994.
              (b) A source granted an alternative emission limitation shall comply with an applicable standard issued under section 112(d) of the Act immediately upon expiration of the six year compliance extension period specified in paragraph (a) of this section.
              (c) An existing source that achieves the reduction specified in paragraph (a)(1) of this section after proposal of an applicable section 112(d) standard but before January 1, 1994, may qualify for an alternative emission limitation under paragraph (a) of this section if the source makes an enforceable commitment, prior to proposal of the applicable standard, to achieve such reduction. The enforceable commitment shall be made according to the procedures and requirements of § 63.75.
              (d) For each permit issued to a source under paragraph (a) of this section, there shall be established as part of the permit an enforceable alternative emission limitation for hazardous air pollutants reflecting the reduction which qualified the source for the alternative emission limitation.
              (e) An alternative emission limitation shall not be available with respect to standards or requirements promulgated to provide an ample margin of safety to protect public health pursuant to section 112(f) of the Act, and the Administrator will, for the purpose of determining whether a standard under section 112(f) of the Act is necessary, review emissions from sources granted an alternative emission limitation under this subpart at the same time that other sources in the category or subcategory are reviewed.
              (f) Nothing in this subpart shall preclude a State from requiring hazardous air pollutant reductions in excess of 90 percent (95 percent in the case of particulate hazardous air pollutants) as a condition of such State granting an alternative emission limitation authorized in paragraph (a) of this section.
            
            
              § 63.73
              Source.
              (a) An alternative emission limitation may be granted under this subpart to an existing source. For the purposes of this subpart only, a source is defined as follows:
              (1) A building structure, facility, or installation identified as a source by the EPA in appendix B of this part;

              (2) All portions of an entire contiguous plant site under common ownership or control that emit hazardous air pollutants;
              
              (3) Any portion of an entire contiguous plant site under common ownership or control that emits hazardous air pollutants and can be identified as a facility, building, structure, or installation for the purposes of establishing standards under section 112(d) of the Act; or
              (4) Any individual emission point or combination of emission points within a contiguous plant site under common control, provided that emission reduction from such point or aggregation of points constitutes a significant reduction of hazardous air pollutant emissions of the entire contiguous plant site.
              (b) For purposes of paragraph (a)(4) of this section, emissions reductions are considered significant if they are made from base year emissions of not less than:
              (1) A total of 10 tons per year of hazardous air pollutants where the total emissions of hazardous air pollutants in the base year from the entire contiguous plant site is greater than 25 tons per; or
              (2) A total of 5 tons per year of hazardous air pollutants where the total emissions of hazardous air pollutants in the base year from the entire contiguous plant site is less than or equal to 25 tons per year.
            
            
              § 63.74
              Demonstration of early reduction.
              (a) An owner or operator applying for an alternative emission limitation shall demonstrate achieving early reductions as required by § 63.72(a)(1) by following the procedures in this section.
              (b) An owner or operator shall establish the source for the purposes of this subpart by documenting the following information:
              (1) A description of the source including: a site plan of the entire contiguous plant site under common control which contains the source, markings on the site plan locating the parts of the site that constitute the source, and the activity at the source which causes hazardous air pollutant emissions;
              (2) A complete list of all emission points of hazardous air pollutants in the source, including identification numbers and short descriptive titles; and
              (3) A statement showing that the source conforms to one of the allowable definition options from § 63.73. For a source conforming to the option in § 63.73(a)(4), the total base year emissions from the source, as determined pursuant to this section, shall be demonstrated to be at least:
              (i) 5 tons per year, for cases in which total hazardous air pollutant emissions from the entire contiguous plant site under common control are 25 tons per year or less as calculated under paragraph (1) of this section; or
              (ii) 10 tons per year in all other cases.
              (c) An owner or operator shall establish base year emissions for the source by providing the following information:
              (1) The base year chosen, where the base year shall be 1987 or later except that the base year may be 1985 or 1986 if the owner or operator of the source can demonstrate that emission data for the source for 1985 or 1986 was submitted to the Administrator pursuant to an information request issued under section 114 of the Act and was received by the Administrator prior to November 15, 1990;
              (2) The best available data accounting for actual emissions, during the base year, of all hazardous air pollutants from each emission point listed in the source in paragraph (b)(2) of this section;
              (3) The supporting basis for each emission number provided in paragraph (c)(2) of this section including:
              (i) For test results submitted as the supporting basis, a description of the test protocol followed, any problems encountered during the testing, and a discussion of the validity of the method for measuring the subject emissions; and
              (ii) For calculations based on emission factors, material balance, or engineering principles and submitted as the supporting basis, a step-by-step description of the calculations, including assumptions used and their bases, and a brief rationale for the validity of the calculation method used; and

              (4) Evidence that the emissions provided under paragraph (c)(2) of this section are not artificially or substantially greater than emissions in other years prior to implementation of emission reduction measures.
              (d) An owner or operator shall establish post-reduction emissions by providing the following information:
              (1) For the emission points listed in the source in paragraph (b)(2) of this section, a description of all control measures employed to achieve the emission reduction required by § 63.72(a)(1);
              (2) The best available data accounting for actual emissions, during the year following the applicable emission reduction deadline as specified in § 63.72(a)(2), of all hazardous air pollutants from each emission point in the source listed pursuant to paragraph (b)(2) of this section.
              (3) The supporting basis for each emission number provided in paragraph (d)(2) of this section including:
              (i) For test results submitted as the supporting basis, a description of the test protocol followed, any problems encountered during the testing, and a discussion of the validity of the method for measuring the subject emissions; and
              (ii) For calculations based on emission factors, material balance, or engineering principles and submitted as the supporting basis, a step-by-step description of the calculations, including assumptions used and their bases, and a brief rationale for the validity of the calculation method used;
              (4) [Reserved]
              (5) Evidence that there was no increase in radionuclide emissions from the source.
              (e)(1) An owner or operator shall demonstrate that both total base year emissions and total base year emissions adjusted for high-risk pollutants, as applicable, have been reduced by at least 90 percent for gaseous hazardous air pollutants emitted and 95 percent for particulate hazardous air pollutants emitted by determining the following for gaseous and particulate emissions separately:
              (i) Total base year emissions, calculated by summing all base year emission data from paragraph (c)(2) of this section;
              (ii) Total post-reduction emissions, calculated by summing all post-reduction emission data from paragraph (d)(2) of this section;
              (iii) (If applicable) Total base year emissions adjusted for high-risk pollutants, calculated by multiplying each emission number for a pollutant from paragraph (c)(2) of this section by the appropriate weighting factor for the pollutant from Table 1 in paragraph (f) of this section and then summing all weighted emission data;
              (iv) (If applicable) Total post-reduction emissions adjusted for high-risk pollutants, calculated by multiplying each emission number for a pollutant from paragraph (d)(2) of this section by the appropriate weighting factor for the pollutant from Table 1 and then summing all weighted emission data; and
              (v) Percent reductions, calculated by dividing the difference between base year and post-reduction emissions by the base year emissions. Separate demonstrations are required for total gaseous and particulate emissions, and total gaseous and particulate emissions adjusted for high-risk pollutants.
              (2) If any points in the source emit both particulate and gaseous pollutants, as an alternative to the demonstration required in paragraph (e)(1) of this section, an owner or operator may demonstrate:
              (i) A weighted average percent reduction for all points emitting both particulate and gaseous pollutants where the weighted average percent reduction is determined by
              
                EC21OC91.019
              
              
                where %W = the required weighted percent reduction
                Σ Mg = the total mass rate (e.g., kg/yr) of all gaseous emissions
                Σ Mp = the total mass rate of all particulate emissions and,
              
              
              (ii) The reductions required in paragraph (e)(1) of this section for all other points in the source.

              (f) If lower rates or hours are used to achieve all or part of the emission reduction, any hazardous air pollutant emissions that occur from a compensating increase in rates or hours from the same activity elsewhere within the plant site which contains the source shall be counted in the post-reduction emissions from the source. If emission reductions are achieved by shutting down process equipment and the shutdown equipment is restarted or replaced anywhere within the plant site, any hazardous air pollutant emissions from the restarted or replacement equipment shall be counted in the post-reduction emissions for the source.
              
                Table 1—List of High-Risk Pollutants
                
                  CAS No.
                  Chemical
                  Weighting factor
                
                
                  53963
                  2-Acetylaminofluorene
                  100
                
                
                  107028
                  Acrolein
                  100
                
                
                  79061
                  Acrylamide
                  10
                
                
                  107131
                  Acrylonitrile
                  10
                
                
                  0
                  Arsenic compounds
                  100
                
                
                  1332214
                  Asbestos
                  100
                
                
                  71432
                  Benzene
                  10
                
                
                  92875
                  Benzidine
                  1000
                
                
                  0
                  Beryllium compounds
                  10
                
                
                  542881
                  Bis(chloromethyl) ether
                  1000
                
                
                  106990
                  1,3-Butadiene
                  10
                
                
                  0
                  Cadmium compounds
                  10
                
                
                  57749
                  Chlordane
                  100
                
                
                  532274
                  2-Chloroacetophenone
                  100
                
                
                  0
                  Chromium compounds
                  100
                
                
                  107302
                  Chloromethyl methyl ether
                  10
                
                
                  0
                  Coke oven emissions
                  10
                
                
                  334883
                  Diazomethane
                  10
                
                
                  132649
                  Dibenzofuran
                  10
                
                
                  96128
                  1,2-Dibromo-3-chloropropane
                  10
                
                
                  111444
                  Dichloroethyl ether (Bis(2-chloroethyl) ether)
                  10
                
                
                  79447
                  Dimethylcarbamoyl chloride
                  100
                
                
                  122667
                  1,2-Diphenylhydrazine
                  10
                
                
                  106934
                  Ethylene dibromide
                  10
                
                
                  151564
                  Ethylenimine (Aziridine)
                  100
                
                
                  75218
                  Ethylene oxide
                  10
                
                
                  76448
                  Heptachlor
                  100
                
                
                  118741
                  Hexachlorobenezene
                  100
                
                
                  77474
                  Hexachlorocyclopentadiene
                  10
                
                
                  302012
                  Hydrazine
                  100
                
                
                  0
                  Manganese compounds
                  10
                
                
                  0
                  Mercury compounds
                  100
                
                
                  60344
                  Methyl hydrazine
                  10
                
                
                  624839
                  Methyl isocyanate
                  10
                
                
                  0
                  Nickel compounds
                  10
                
                
                  62759
                  N-Nitrosodimethylamine
                  100
                
                
                  684935
                  N-Nitroso-N-methylurea
                  1000
                
                
                  56382
                  Parathion
                  10
                
                
                  75445
                  Phosgene
                  10
                
                
                  7803512
                  Phosphine
                  10
                
                
                  7723140
                  Phosphorus
                  10
                
                
                  75558
                  1,2-Propylenimine
                  100
                
                
                  1746016
                  2,3,7,8-Tetrachlorodibenzo-p-dioxin
                  100,000
                
                
                  8001352
                  Toxaphene (chlorinated camphene)
                  100
                
                
                  75014
                  Vinyl chloride
                  10
                
              
              (g) The best available data representing actual emissions for the purpose of establishing base year or post-reduction emissions under this section shall consist of documented results from source tests using an EPA Reference Method, EPA Conditional Method, or the owner's or operator's source test method which has been validated pursuant to Method 301 of appendix A of this part. However, if one of the following conditions exists, an owner or operator may submit, in lieu of results from source tests, calculations based on engineering principles, emission factors, or material balance data as actual emission data for establishing base year or post-reduction emissions:
              (1) No applicable EPA Reference Method, EPA Conditional Method, or other source test method exists;
              (2) It is not technologically or economically feasible to perform source tests;
              (3) It can be demonstrated to the satisfaction of the reviewing agency that the calculations will provide emission estimates of accuracy comparable to that of any applicable source test method;
              (4) For base year emission estimates only, the base year conditions no longer exist at an emission point in the source and emission data could not be produced for such an emission point, by performing source tests under currently existing conditions and converting the test results to reflect base year conditions, that is more accurate than an estimate produced by using engineering principles, emission factors, or a material balance; or
              (5) The emissions from one or a set of emission points in the source are small compared to total source emissions and potential errors in establishing emissions from such points will not have a significant effect on the accuracy of total emissions established for the source.
              (h) For base year or post-reduction emissions established under this section that are not supported by source test data, the source owner or operator shall include the reason source testing was not performed.
              (i) [Reserved]

              (j) The EPA average emission factors for equipment leaks cannot be used under this subpart to establish base year emissions for equipment leak sources, unless the base year emission number calculated using the EPA average emission factors for equipment leaks also is used as the post-reduction emission number for equipment leaks from the source.
              (k) A source owner or operator shall not establish base year or post-reduction emissions that include any emissions from the source exceeding allowable emission levels specified in any applicable law, regulation, or permit condition.
              (l) For sources subject to paragraph (b)(3)(i) of this section, an owner or operator shall document total base year emissions from an entire contiguous plant site under common control by providing the information required pursuant to paragraphs (b)(2), (c)(2), and (e)(1)(i) of this section for all hazardous air pollutants from all emission points in the contiguous plant site under common control.
              (m) If a new pollutant is added to the list of hazardous air pollutants or high-risk pollutants, any source emitting such pollutant will not be required to revise an early reduction demonstration pursuant to this section if:
              (1) Alternative emission limits have previously been specified by permit for the source as provided for in § 63.72(a); or
              (2) The base year emissions submitted in an enforceable commitment have previously been approved by the reviewing agency.
              [57 FR 61992, Dec. 29, 1992, as amended at 58 FR 62543, Nov. 29, 1993; 59 FR 53110, Oct. 21, 1994]
            
            
              § 63.75
              Enforceable commitments.
              (a) To make an enforceable commitment an owner or operator shall submit a commitment to achieve the early reductions required under § 63.72(a)(1) to the appropriate EPA Regional Office and a copy of the commitment to the appropriate State, except that the commitment shall be submitted to the State and a copy to the EPA Regional Office if the State has an approved permitting program under Title V of the Act. A copy shall also be submitted to both the EPA Stationary Source Compliance Division (EN-341W), 1200 Pennsylvania Ave., NW., Washington, DC 20460 and the EPA Emission Standards Division (MD-13), Research Triangle Park, NC 27711; attention both to the Early Reductions Officer. The commitment shall contain:
              (1) The name and address of the source;
              (2) The name and telephone number of the source owner or operator or other responsible official who can be contacted concerning the commitment;
              (3) An alternative mailing address if correspondence is to be directed to a location other than that given in paragraph (a)(1) of this section;
              (4) All information specified in § 63.74(b), (c) and (e)(1)(i), which defines and describes the source and establishes the base year hazardous air pollutant emissions from the source;
              (5) The general plan for achieving the required hazardous air pollutant emissions reductions at the source including descriptions of emission control equipment to be employed, process changes or modifications to be made, and any other emission reduction measures to be used; and
              (6) A statement of commitment, signed by a responsible official of the source, containing the following:
              (i) A statement providing the post-reduction emission levels for total hazardous air pollutants and high-risk pollutants, as applicable, from the source on an annual basis which reflect a 90 percent (95 percent for particulate pollutants) reduction from base year emissions;
              (ii) A statement certifying that the base year emission data submitted as part of the enforceable commitment constitute the best available data for base year emissions from the source, are correct to the best of the responsible official's knowledge, and are within allowable levels specified in any applicable law, regulation, or permit;
              (iii) A statement that it is understood by the source owner or operator that submission of base year emissions constitutes a response to an EPA request under the authority of section 114 of the Act and that the commitment is subject to enforcement according to § 63.80; and
              (iv) A statement committing the source owner or operator to achieving the emission levels, listed in paragraph (a)(6), (i) of this section, at the source before January 1, 1994.

              (b) The following language may be used to satisfy the requirements of paragraphs (a)(6)(ii) through (a)(6)(iv) of this section:
              
              
                I certify to the best of my knowledge that the base year emissions given above are correct and constitute the best available data for base year emissions from the source, and acknowledge that these estimates are being submitted in response to an EPA request under section 114 of the Act. I further certify that the base year emissions provided for all emission points in the source do not exceed allowable emission levels specified in any applicable law, regulation, or permit condition. I commit to achieve before January 1, 1994, the stated post-reduction emission level(s) at the source, which will provide the 90 (95) percent reduction required to qualify for the compliance extension, and acknowledge that this commitment is enforceable as specified in title 40, part 63, subpart D, of the Code of Federal Regulations.
              
              
              (c) A commitment for a source shall be submitted prior to proposal of an applicable standard issued under section 112(d) of the Act. Commitments received after the proposal date shall be void.
              (d) If test results for one or more emission points in a source are required to support base year emissions in an enforceable commitment but are not available prior to proposal of an applicable standard issued under section 112(d) of the Act, the test results may be submitted after the enforceable commitment is made but no later than 180 days after proposal of an applicable standard. In such cases, the enforceable commitment shall contain the best substitute emission data for the points in the source for which test results will be submitted later.
              (e) An owner or operator may rescind such a commitment prior to December 1, 1993 without penalty and forfeit the opportunity to obtain a six year compliance extension under this subpart.
              (f) An enforceable commitment submitted under this section shall not be in effect and enforceable until the base year emissions contained in the commitment have been approved according to the procedures in § 63.76. An owner or operator is under no obligation to continue to seek approval of commitments that have not been approved by December 1, 1993.
              (g) The control measure information required under § 63.74(d)(1) as part of post-reduction emission documentation and submitted in a permit application according to the provisions of § 63.77 shall become part of an existing enforceable commitment upon receipt of the permit application by the permitting authority. An owner or operator shall notify the permitting authority of any change made to the source during calendar year 1994 which affects such control measure information and shall mail the notice within 5 days (postmark date) of making the change. The notice shall be considered an amendment to the source's enforceable commitment.
              [57 FR 61992, Dec. 29, 1992, as amended at 58 FR 34370, June 25, 1993; 58 FR 62543, Nov. 29, 1993; 59 FR 59924, Nov. 21, 1994]
            
            
              § 63.76
              Review of base year emissions.
              (a) Pursuant to the procedures of this section, the appropriate reviewing agency shall review and approve or disapprove base year emission data submitted in an enforceable commitment under § 63.75 or in a request letter from an applicant that wishes to participate in the early reduction program but who is not required to submit an enforceable commitment. For review requests submitted to a State agency as the appropriate reviewing agency, a copy of the request also shall be submitted to the applicable EPA Regional Office. For review requests submitted to the EPA Regional Office as the appropriate reviewing agency, a copy of the request also shall be sent to the applicable State agency. Copies also shall be submitted to the EPA Stationary Source Compliance Division (EN-341W), 1200 Pennsylvania Ave., NW., Washington, DC 20460 and the EPA Emission Standards Division (MD-13), Research Triangle Park, NC 27711; to the attention of the Early Reductions Officer.
              (b) Within 30 days of receipt of an enforceable commitment or base year emission data, the reviewing agency shall advise the applicant that:
              (1) The base year emission data are complete as submitted; or
              (2) The base year emission data are not complete and include a list of deficiencies that must be corrected before review can proceed.
              (c) EPA will publish a notice in the Federal Register which contains a list, accumulated for the previous month, of the sources for which complete base year emission data have been submitted and which are undergoing review either in the EPA Regional Office or a State agency within the EPA region. The notice will contain the name and location of each source and a contract in the EPA Regional Office for additional information.
              (d) Within 60 days of a determination that a base year emission data submission is complete, the reviewing agency shall evaluate the adequacy of the submission with respect to the requirements of § 63.74 (b) and (c) and either:
              (1) Determine to approve the submission and publish a notice in a newspaper of general circulation in the area where the source is located or in a State publication designed to give general public notice, providing the aggregate base year emission data for the source and the rationale for the proposed approval, noting the availability of the nonconfidential information contained in the submission for public inspection in at least one location in the community in which the source is located, providing for a public hearing upon request by an interested party, and establishing a 30 day public comment period that can be extended to 60 days upon request by an interested party; or
              (2) Determine to disapprove the base year emission data and give notice to the applicant of the reasons for the disapproval. An applicant may correct disapproved base year data and submit revised data for review in accordance with this subsection, except that the review of a revision shall be accomplished within 30 days.
              (e) If no adverse public comments are received by the reviewing agency on proposed base year data for a source, the data shall be considered approved at the close of the public comment period and a notice of the approval shall be sent to the applicant and published by the reviewing agency by advertisement in the area affected.
              (f) If adverse comments are received and the reviewing agency agrees that corrections are needed, the reviewing agency shall give notice to the applicant of the disapproval and reasons for the disapproval. An applicant may correct disapproved base year emission data and submit revised emission data. If a revision is submitted by the applicant that, to the satisfaction of the reviewing agency, takes into account the adverse comments, the reviewing agency will publish by advertisement in the area affected a notice containing the approved base year emission data for the source and send notice of the approval to the applicant.
              (g) If adverse comments are received and the reviewing agency determines that the comments do not warrant changes to the base year emission data, the reviewing agency will publish by advertisement in the area affected a notice containing the approved base year emission data for the source and the reasons for not accepting the adverse comments. A notice of the approval also shall be sent to the applicant.
              (h) If an applicant submits revised emission data under paragraph (d)(2) or (f) of this section for a source subject to an enforceable commitment, the applicant also shall submit an amended enforceable commitment which takes into account the revised base year emissions.
              (i) If revised base year emission data are not submitted or notice of intent to submit revised data is not provided to the permitting authority by an applicant within 90 days of receiving adverse comments or a notice of disapproved base year emission data for a source that is subject to an enforceable commitment, the enforceable commitment shall be considered withdrawn and a notice to that effect shall be sent by the reviewing agency to the applicant.
            
            
              § 63.77
              Application procedures.
              (a) To apply for an alternative emission limitation under § 63.72, an owner or operator of the source shall file a permit application with the appropriate permitting authority.

              (b) Except as provided in paragraph (e) of this section, the permit application shall contain the information required by § 63.74, as applicable, and the additional information required for a complete permit application as specified by the applicable permit program established pursuant to title V of the Act.
              (c) Permit applications under this section for sources not subject to enforceable commitments shall be submitted by the later of the following dates:
              (1) 120 days after proposal of an otherwise applicable standard issued under section 112(d) of the Act; or
              (2) 120 days after the date an applicable permit program is approved or established pursuant to title V of the Act.
              (d) Permit applications for sources subject to enforceable commitments pursuant to § 63.75 shall be submitted no later than April 30, 1994.
              (e) If the post-reduction year does not end at least one month before the permit application deadline under paragraph (c) of this section, the source may file the post-reduction emissions information required under § 63.74(d)(2), (d)(3), and (d)(5) later as a supplement to the original permit application. In such cases, this supplemental information shall be submitted to the permitting authority no later than one month after the end of the post-reduction year.
              (f) If a source test will be the supporting basis for establishing post-reduction emissions for one or more emissions units in the early reductions source, the test results shall be submitted by the applicable deadline for submittal of a permit application as specified in paragraph (c) or (d) of this section.
              (g) Review and disposition of permit applications submitted under this section will be accomplished according to the provisions of the applicable permit program established pursuant to title V of the Act.
              [58 FR 62543, Nov. 29, 1993, as amended at 59 FR 59924, Nov. 21, 1994]
            
            
              § 63.78
              Early reduction demonstration evaluation.
              (a) The permitting authority will evaluate an early reduction demonstration submitted by the source owner or operator in a permit application with respect to the requirements of § 63.74.
              (b) An application for a compliance extension may be denied if, in the judgement of the permitting authority, the owner or operator has failed to demonstrate that the requirements of § 63.74 have been met. Specific reasons for denial include, but are not limited to:
              (1) The information supplied by the owner or operator is incomplete;
              (2) The required 90 percent reduction (95 percent in cases where the hazardous air pollutant is particulate matter) has not been demonstrated;
              (3) The base year or post-reduction emissions are incorrect, based on methods or assumptions that are not valid, or not sufficiently reliable or well documented to determine with reasonable certainty that required reductions have been achieved; or
              (4) The emission of hazardous air pollutants or the performance of emission control measures is unreliable so as to preclude determination that the required reductions have been achieved or will continue to be achieved during the extension period.
            
            
              § 63.79
              Approval of applications.
              (a) If an early reduction demonstration is approved and other requirements for a complete permit application are met, the permitting authority shall establish by a permit issued pursuant to title V of the Act enforceable alternative emissions limitations for the source reflecting the reduction which qualified the source for the extension. However, if it is not feasible to prescribe a numerical emissions limitation for one or more emission points in the source, the permitting authority shall establish such other requirements, reflecting the reduction which qualified the source for an extension, in order to assure the source achieves the 90 percent or 95 percent reduction, as applicable.
              (b) An alternative emissions limitation or other requirement prescribed pursuant to paragraph (a) of this section shall be effective and enforceable immediately upon issuance of the permit for the source and shall expire exactly six years after the compliance date of an otherwise applicable standard issued pursuant to section 112(d) of the Act.
            
            
              
              § 63.80
              Enforcement.
              (a) All base year or post-reduction emissions information described in § 63.74 and required to be submitted as part of a permit application under § 63.77 or an enforceable commitment under § 63.75 shall be considered to have been requested by the Administrator under the authority of section 114 of the Act.
              (b) Fraudulent statements contained in any base year or post-reduction emissions submitted to a State or EPA Regional Office under this subpart shall be considered violations of section 114 of the Act and of this subpart and, thus, actionable under section 113 of the Act and can be considered, in appropriate cases, violations of 18 U.S.C. 1001, the general false swearing provision of the United States Code.
              (c) If a source subject to an enforceable commitment fails to achieve reductions before January 1, 1994, sufficient to qualify the source for an extension under this subpart, the source shall be considered to be in violation of the commitment and shall be subject to enforcement action under section 113 of the Act.
              (d) If an early reduction demonstration in a permit application filed under § 63.77 is disapproved for a source not subject to an enforceable commitment, the owner or operator shall comply with an applicable standard issued under section 112(d) of the Act by the compliance date specified in such standard.
              (e) If an early reduction demonstration in a permit application filed under § 63.77 is disapproved for a source that is subject to an enforceable commitment, the owner or operator shall comply with an applicable standard issued under section 112(d) of the Act by the compliance date specified in such standard and will be subject to enforcement action under section 113 of the Act.
              (f) A violation of an alternative emission limitation or other requirement established by permit under § 63.79 (a) or (b) for the source is enforceable pursuant to the authority of section 113 of the Act notwithstanding any demonstration of continuing 90 percent (95 percent for hazardous air pollutants which are particulates) emission reduction over the entire source.
            
            
              § 63.81
              Rules for special situations.
              (a) If more than one standard issued under section 112(d) of the Act would be applicable to a source as defined under § 63.73, then the date of proposal referred to in §§ 63.72(a)(2), 63.72(c), 63.74(d)(4), 63.75(c), and 63.77(c) is the date the first applicable standard is proposed.
              (b) Sources emitting radionuclides are not required to reduce radionuclides by 90 (95) percent. Radionuclides may not be increased from the source as a result of the early reductions demonstration.
            
          
          
            Subpart E—Approval of State Programs and Delegation of Federal Authorities
            
              § 63.90
              Program overview.

              The regulations in this subpart establish procedures consistent with section 112(l) of the Clean Air Act (Act) (42 U.S.C. 7401-7671q). This subpart establishes procedures for the approval of State rules, programs, or other requirements such as permit terms and conditions to be implemented and enforced in place of certain otherwise applicable section 112 Federal rules, emission standards, or requirements (including section 112 rules promulgated under the authority of the Act prior to the 1990 Amendments to the Act). The authority to implement and enforce section 112 Federal rules as promulgated without changes may be delegated under procedures established in this subpart. In this process, States may seek approval of a State mechanism for receiving delegation of existing and future unchanged Federal section 112 standards. This subpart clarifies which part 63, subpart A General Provisions authorities can be delegated to States. This subpart also establishes procedures for the review and withdrawal of section 112 implementation and enforcement authorities delegated through this subpart. This subpart also establishes procedures for the approval of State rules or programs to establish limitations on the potential to emit pollutants listed in or pursuant to section 112(b) of the Act.
              
              (a) Definitions. The following definitions apply to this subpart.
              
                Alternative requirements means the requirements, rules, permits, provisions, methods, or other enforceable mechanisms that a State submits for approval under this subpart or subpart A and, after approval, replaces the otherwise applicable Federal section 112 requirements, provisions, or methods.
              
                Applicability criteria means the regulatory criteria used to define all affected sources subject to a specific section 112 rule.
              
                Approval means a determination by the Administrator that a State rule, program, or requirement meets the criteria of § 63.91 and the additional criteria of either § 63.92, § 63.93, § 63.94, or § 63.97 as appropriate. For accidental release prevention programs, the criteria of § 63.95 must be met in addition to the criteria of § 63.91. This is considered a “full approval” for the purposes of this subpart. Partial approvals may also be granted as described in this subpart. Any approved requirements become applicable requirements under § 70.2 of this chapter.
              
                Compliance and enforcement measures means requirements relating to compliance and enforcement, including but not necessarily limited to monitoring methods and procedures, recordkeeping, reporting, plans, inspection, maintenance, and operation requirements, pollution prevention requirements, noticing, field inspections, entry, sampling, or accidental release prevention oversight.
              
                Intermediate change to monitoring means a modification to federally required monitoring involving “proven technology” (generally accepted by the scientific community as equivalent or better) that is applied on a site-specific basis and that may have the potential to decrease the stringency of the associated emission limitation or standard. Though site-specific, an intermediate change may set a national precedent for a source category and may ultimately result in a revision to the federally required monitoring. Examples of intermediate changes to monitoring include, but are not limited to:
              (1) Use of a continuous emission monitoring system (CEMS) in lieu of a parameter monitoring approach;
              (2) Decreased frequency for non-continuous parameter monitoring or physical inspections;
              (3) Changes to quality control requirements for parameter monitoring; and
              (4) Use of an electronic data reduction system in lieu of manual data reduction.
              
                Intermediate change to test method means a within-method modification to a federally enforceable test method involving “proven technology” (generally accepted by the scientific community as equivalent or better) that is applied on a site-specific basis and that may have the potential to decrease the stringency of the associated emission limitation or standard. Though site-specific, an intermediate change may set a national precedent for a source category and may ultimately result in a revision to the federally enforceable test method. In order to be approved, an intermediate change must be validated according to EPA Method 301 (Part 63, Appendix A) to demonstrate that it provides equal or improved accuracy and precision. Examples of intermediate changes to a test method include, but are not limited to:
              (1) Modifications to a test method's sampling procedure including substitution of sampling equipment that has been demonstrated for a particular sample matrix, and use of a different impinger absorbing solution;
              (2) Changes in sample recovery procedures and analytical techniques, such as changes to sample holding times and use of a different analytical finish with proven capability for the analyte of interest; and
              (3) “Combining” a federally required method with another proven method for application to processes emitting multiple pollutants.
              
                Level of control means the degree to which a rule, program, or requirement limits emissions or employs design, equipment, work practice, or operational standards, accident prevention, or other requirements or techniques (including a prohibition of emissions) for:

              (1)(i) Each hazardous air pollutant, if individual pollutants are subject to emission limitations, and
              
              (ii) The aggregate total of hazardous air pollutants, if the aggregate grouping is subject to emission limitations, provided that the rule, program, or requirement would not lead to an increase in risk to human health or the environment; and
              (2) Each substance regulated under part 68 of this chapter.
              (3) Test methods and associated procedures and averaging times are integral to the level of control.
              
                Local agency means a local air pollution control agency or, for the purposes of § 63.95, any local agency or entity having responsibility for preventing accidental releases which may occur at a source regulated under part 68 of this chapter.
              
                Major change to monitoring means a modification to federally required monitoring that uses “unproven technology or procedures” (not generally accepted by the scientific community) or is an entirely new method (sometimes necessary when the required monitoring is unsuitable). A major change to monitoring may be site-specific or may apply to one or more source categories and will almost always set a national precedent. Examples of major changes to monitoring include, but are not limited to:
              (1) Use of a new monitoring approach developed to apply to a control technology not contemplated in the applicable regulation;
              (2) Use of a predictive emission monitoring system (PEMS) in place of a required continuous emission monitoring system (CEMS);
              (3) Use of alternative calibration procedures that do not involve calibration gases or test cells;
              (4) Use of an analytical technology that differs from that specified by a performance specification;
              (5) Decreased monitoring frequency for a continuous emission monitoring system, continuous opacity monitoring system, predictive emission monitoring system, or continuous parameter monitoring system;
              (6) Decreased monitoring frequency for a leak detection and repair program; and
              (7) Use of alternative averaging times for reporting purposes.
              
                Major change to recordkeeping/reporting means:
              (1) A modification to federally required recordkeeping or reporting that:
              (i) May decrease the stringency of the required compliance and enforcement measures for the relevant standards;
              (ii) May have national significance (e.g., might affect implementation of the applicable regulation for other affected sources, might set a national precedent); or
              (iii) Is not site-specific.
              (2) Examples of major changes to recordkeeping and reporting include, but are not limited to:
              (i) Decreases in the record retention for all records;
              (ii) Waiver of all or most recordkeeping or reporting requirements;
              (iii) Major changes to the contents of reports; or
              (iv) Decreases in the reliability of recordkeeping or reporting (e.g., manual recording of monitoring data instead of required automated or electronic recording, or paper reports where electronic reporting may have been required).
              
                Major change to test method means a modification to a federally enforceable test method that uses “unproven technology or procedures” (not generally accepted by the scientific community) or is an entirely new method (sometimes necessary when the required test method is unsuitable). A major change to a test method may be site-specific, or may apply to one or more sources or source categories, and will almost always set a national precedent. In order to be approved, a major change must be validated according to EPA Method 301 (part 63, appendix A). Examples of major changes to a test method include, but are not limited to:
              (1) Use of an unproven analytical finish;
              (2) Use of a method developed to fill a test method gap;
              (3) Use of a new test method developed to apply to a control technology not contemplated in the applicable regulation; and

              (4) Combining two or more sampling/analytical methods (at least one unproven) into one for application to processes emitting multiple pollutants.
              
              
                Minor change to monitoring means:
              (1) A modification to federally required monitoring that:
              (i) Does not decrease the stringency of the compliance and enforcement measures for the relevant standard;
              (ii) Has no national significance (e.g., does not affect implementation of the applicable regulation for other affected sources, does not set a national precedent, and individually does not result in a revision to the monitoring requirements); and
              (iii) Is site-specific, made to reflect or accommodate the operational characteristics, physical constraints, or safety concerns of an affected source.
              (2) Examples of minor changes to monitoring include, but are not limited to:
              (i) Modifications to a sampling procedure, such as use of an improved sample conditioning system to reduce maintenance requirements;
              (ii) Increased monitoring frequency; and
              (iii) Modification of the environmental shelter to moderate temperature fluctuation and thus protect the analytical instrumentation.
              
                Minor change to recordkeeping/reporting means:
              
              (1) A modification to federally required recordkeeping or reporting that:
              (i) Does not decrease the stringency of the compliance and enforcement measures for the relevant standards;
              (ii) Has no national significance (e.g., does not affect implementation of the applicable regulation for other affected sources, does not set a national precedent, and individually does not result in a revision to the recordkeeping or reporting requirement); and
              (iii) Is site-specific.
              (2) Examples of minor changes to recordkeeping or reporting include, but are not limited to:
              (i) Changes to recordkeeping necessitated by alternatives to monitoring;
              (ii) Increased frequency of recordkeeping or reporting, or increased record retention periods;
              (iii) Increased reliability in the form of recording monitoring data, e.g., electronic or automatic recording as opposed to manual recording of monitoring data;
              (iv) Changes related to compliance extensions granted pursuant to § 63.6(i);
              (v) Changes to recordkeeping for good cause shown for a fixed short duration, e.g., facility shutdown;
              (vi) Changes to recordkeeping or reporting that is clearly redundant with equivalent recordkeeping/reporting requirements; and
              (vii) Decreases in the frequency of reporting for area sources to no less than once a year for good cause shown, or for major sources to no less than twice a year as required by title V, for good cause shown.
              
                Minor change to test method means:
              (1) A modification to a federally enforceable test method that:
              (i) Does not decrease the stringency of the emission limitation or standard;
              (ii) Has no national significance (e.g., does not affect implementation of the applicable regulation for other affected sources, does not set a national precedent, and individually does not result in a revision to the test method); and
              (iii) Is site-specific, made to reflect or accommodate the operational characteristics, physical constraints, or safety concerns of an affected source.
              (2) Examples of minor changes to a test method include, but are not limited to:
              (i) Field adjustments in a test method's sampling procedure, such as a modified sampling traverse or location to avoid interference from an obstruction in the stack, increasing the sampling time or volume, use of additional impingers for a high moisture situation, accepting particulate emission results for a test run that was conducted with a lower than specified temperature, substitution of a material in the sampling train that has been demonstrated to be more inert for the sample matrix; and
              (ii) Changes in recovery and analytical techniques such as a change in quality control/quality assurance requirements needed to adjust for analysis of a certain sample matrix.
              
                Partial approval means that the Administrator approves under this subpart:

              (1) A State's legal authorities that fully meet the criteria of § 63.91(d)(3)(ii)-(v), and substantially meet the criteria of § 63.91(d)(3)(i) as appropriate; or
              (2) A State rule or program that meets the criteria of § 63.92, § 63.93, § 63.94, § 63.95, or § 63.97 with the exception of a separable portion of that State rule or program which fails to meet those criteria. A separable portion of a State rule or program is defined as a section(s) of a rule or a portion(s) of a program which can be acted upon independently without affecting the overall integrity of the rule or program as a whole.
              
                Program means, for the purposes of an approval under this subpart, a collection of State authorities, resources, and other requirements that satisfy the criteria of this subpart and subpart A.
              
                State agency, for the purposes of this subpart, includes State and local air pollution agencies, Indian tribes as defined in § 71.2 of this chapter, and territories of the United States to the extent they are or will be delegated Federal section 112 rules, emission standards, or requirements.
              
                Stringent or stringency means the degree of rigor, strictness or severity a statute, rule, emission standard, or requirement imposes on an affected source as measured by the quantity of emissions, or as measured by parameters relating to rule applicability and level of control, or as otherwise determined by the Administrator.
              
                Title V operating permit programs means the part 70 permitting program and the delegated Indian tribal programs under part 70 of this chapter.
              (b) Local agency coordination with State and territorial agencies. Local agencies submitting a rule or program for approval under this subpart shall consult with the relevant State or Territorial agency prior to making a request for approval to the Administrator. A State or Territorial agency may submit requests for approval on behalf of a local agency after consulting with that local agency.
              (c) Tribal authority. A tribal authority may submit a rule or program under this subpart, provided that the tribal authority has received approval, under the provisions of part 49 of this chapter, for administering Federal rules under section 112 of the Act.
              (d) Authorities retained by the Administrator. (1) The following authorities will be retained by the Administrator and will not be delegated:
              (i) The authority to add or delete pollutants from the list of hazardous air pollutants established under section 112(b);
              (ii)-(iii) [Reserved]
              (iv) The authority to add source categories to or delete source categories from the Federal source category list established under section 112(c)(1) or to subcategorize categories on the Federal source category list after proposal of a relevant emission standard;
              (v) The authority to revise the source category schedule established under section 112(e) by moving a source category to a later date for promulgation; and
              (vi) Any other authorities determined to be nondelegable by the Administrator.
              (2) Nothing in this subpart shall prohibit the Administrator from enforcing any applicable rule, emission standard or requirement established under section 112.
              (3) Nothing in this subpart shall affect the authorities and obligations of the Administrator or the State under title V of the Act or under regulations promulgated pursuant to that title.
              (e) Federally-enforceable requirements. All rules, programs, State or local permits, or other requirements approved under this subpart and all resulting part 70 operating permit conditions are enforceable by the Administrator and by citizens under the Act.
              (f) Standards not subject to modification or substitution. With respect to radionuclide emissions from licensees of the Nuclear Regulatory Commission or licensees of Nuclear Regulatory Commission Agreement States which are subject to part 61, subparts I, T, or W of this chapter, a State may request that the EPA approve delegation of implementation and enforcement of the Federal standard pursuant to § 63.91, but no changes or modifications in the form or content of the standard will be approved pursuant to § 63.92, § 63.93, § 63.94, or § 63.97.
              (g) Selection of delegation options. (1) With the exception of paragraphs (g)(2) and (g)(3) of this section, States may only submit requests for approval of alternative requirements for a section 112 Federal rule, emission standard, or other requirement under a single delegation option under this subpart.
              (2) In the case of § 63.94 submittals, if the identified sources in any source category comprise a subset of the sources in that category, the State must accept delegation under one other section of this subpart for the remainder of the sources in that category that are required to be permitted by the State under part 70 of this chapter.
              (3) If the Administrator partially approves the State request per § 63.91(f), the State may submit a request for the remaining section 112 rules, emission standards, or requirements in that category under another section of this subpart.
              [65 FR 55835, Sept. 14, 2000]
            
            
              § 63.91
              Criteria for straight delegation and criteria common to all approval options.
              (a) Applicable approval criteria. A State must satisfy the criteria in paragraph (d) of this section for up-front approval to obtain delegation of the Federal section 112 rules, emission standards, or requirements. Once a State has demonstrated it meets the criteria in paragraph (d) of this section, it only needs to reference that demonstration and reaffirm that it still meets the criteria in future submittals. In addition, a State must satisfy the applicable approval criteria in § 63.92, § 63.93, § 63.94, § 63.95, or § 63.97, as specified in the following paragraphs.
              (1) Unchanged Federal section 112 rules (“straight delegation”). To obtain approval of State programs to implement and enforce Federal section 112 rules as promulgated without changes (except for accidental release programs, described in paragraph (a)(4) of this section), only the criteria of paragraph (d) of this section must be met. This includes State requests for one-time approval of their mechanism for taking delegation of future unchanged Federal section 112 rules, emission standards, and requirements as well as approval to implement and enforce unchanged Federal section 112 rules, emission standards, and requirements on a rule-by-rule basis.
              (2) State rules, programs, or requirements that are different from the Federal rule. To obtain approval under this subpart of a rule, program, or requirement that is different from the Federal section 112 rule, emission standard, or requirement, the criteria of paragraph (d) of this section and the criteria of either § 63.92, § 63.93, § 63.94, or § 63.97 must be met.
              (3) Separable portions of State rules, programs, or requirements (“partial approval”). To obtain partial approval under this subpart, a State request must meet the criteria in paragraphs (d) and (f) of this section.
              (4) Programs under part 68 of this chapter, prevention of accidental releases. For approval of State rules or programs to implement and enforce the Federal accidental release prevention program in part 68 of this chapter, as promulgated without changes, the provisions of paragraph (d) of this section, and § 63.95 must be met. For approval of alternative requirements, the provisions of either § 63.92 or § 63.93 must also be met.
              (5) Limits on the potential to emit section 112 pollutants. The Administrator may, under the authority of section 112(l) and this subpart, also approve a State program designed to establish limits on the potential to emit hazardous air pollutants listed pursuant to section 112 of the Act.
              (b) Approval process. When a State submits an initial request for approval, and except as otherwise specified under § 63.92, § 63.93, § 63.94, § 63.95, or § 63.97, for a State's subsequent requests for approval, the approval process will be as shown in the following table:
              
                
                  If . . .
                  Then . . .
                  And then . . .
                
                
                  (1) A request for approval is received
                  the Administrator will review the request for approval and determine whether the request is complete according to the criteria in this subpart
                  if a request is incomplete, the Administrator will notify the State of the specific deficient elements of the request.
                
                
                  
                  (2) A complete request for approval is received

                  the Administrator will seek public comment for a minimum of 30 days through a Federal Register notice on the State's request for approval
                  the Administrator will require that comments be submitted concurrently to the State.
                
                
                  (3) A complete request for approval is received and there has been a period of public comment
                  the Administrator will either approve, partially approve, or disapprove the State rule, program, or requirement within 180 days of receipt of a complete request
                
                
                  (4) The Administrator finds that all of the criteria of this section are met and all of the criteria of § 63.92, § 63.93, § 63.94, § 63.95, or § 63.97 are met
                  the Administrator will approve or partially approve the State rule, program, or requirement
                  the Administrator will publish it in the Federal Register, and incorporate it directly or by reference, in the appropriate subpart of part 63. Requirements approved under § 63.95 will be incorporated pursuant to requirements under part 68 of this chapter.
                
                
                  (5) The Administrator finds that any of the criteria of this section are not met, or any of the criteria of § 63.92, § 63.93, § 63.94, § 63.95, or § 63.97 under which the request for approval was made are not met
                  the Administrator will notify the State of any revisions or additions necessary to obtain approval
                  any resubmittal by a State of a request for approval will be considered a new request under this subpart.
                
                
                  (6) A State rule, program, or requirement is disapproved
                  unless the State can revise the submittal to meet the criteria, the Administrator will disapprove the State rule, program, or requirement

                  the Administrator will publish the disapproval in the Federal Register.
                  
                
              
              (c) Enforcement. (1) Approval of the alternative rule, program, or requirement delegates to the State the authority to implement and enforce the approved rule, program, or requirement in lieu of the otherwise applicable Federal section 112 rule, emission standard, or requirement.
              (i) The approved State rule, program, or requirement shall be federally enforceable from the date the Administrator signs the approval, with two exceptions. For States that implement unchanged Federal requirements (§ 63.91, straight delegation) via their title V permit program, and for States using the equivalency by permit option (63.94), the approved requirements shall be federally enforceable on the date of issuance or revision of the title V permit.
              (ii) In the case of a partial approval under paragraph (f)(1) of this section, only those authorities of the State request found to meet the requirements of this section will be approved; the remaining Federal authorities will be implemented and enforced by EPA.
              (iii) For partial approvals under paragraph (f)(3) of this section, only the portion of the State rule that is approved will be federally enforceable; the remainder continues to be State enforceable only.
              (2) When a State rule, program, or requirement is approved by the Administrator under this subpart, applicable title V permits shall be revised according to the provisions of § 70.7(f) of this chapter.

              (i) Each permit shall specify the origin of the alternative conditions per § 70.6 (a)(i) of this chapter and specifically reference the Federal Register notice or other EPA approval mechanism in the permit.
              (ii) When approved alternative requirements are incorporated in a permit, those requirements must be clearly identified and carried forward in any subsequent permit revisions or renewals. If the permit is not renewed, or if a revision or renewal does not carry the alternate requirements forward, then the Federal section 112 requirements become the applicable requirements.
              (3) If approval is withdrawn under § 63.96, all otherwise applicable Federal rules and requirements shall be enforceable in accordance with the compliance schedule established in the withdrawal notice and relevant title V permits shall be revised according to the provisions of § 70.7(f) of this chapter.
              (d) Criteria for approval. (1) Any request for approval under this subpart shall meet all section 112(l) approval criteria specified by the otherwise applicable Federal section 112 rule, emission standard, or requirement, all of the approval criteria of this section, and any additional approval criteria in § 63.92, § 63.93, § 63.94, § 63.95, or § 63.97.
              (2) Once a State has satisfied the § 63.91(d) up-front approval requirements, it only needs to reference the previous demonstration and reaffirm that is still meets the criteria for any subsequent equivalency submittals.
              (3) Interim or final title V program approval will satisfy the criteria set forth in § 63.91(d), up-front approval criteria. Alternatively, the State must provide the following items in paragraphs (d)(3)(i) through (v) of this section to the Administrator:
              (i) A written finding by the State Attorney General (or for a local agency or tribal authority, the General Counsel with full authority to represent the local agency or tribal authority) that the State has the necessary legal authority to implement and to enforce the State rule, program, or requirement upon approval and to assure compliance by all sources within the State with each applicable section 112 rule, emission standard, or requirement. For full approval, the State must have the following legal authorities concerning enforcement and compliance assurance:
              (A) The State shall have enforcement authorities that meet the requirements of § 70.11 of this chapter, except that tribal authorities shall have enforcement authorities that meet the requirements of part 49 of this chapter, the Tribal Air Rule.
              (B) The State shall have authority to request information from regulated sources regarding their compliance status.
              (C) The State shall have authority to inspect sources and any records required to determine a source's compliance status.
              (D) If a State delegates authorities to a local agency, the State must retain enforcement authority unless the local agency has authorities that meet the requirements of § 70.11 of this chapter.
              (ii) A copy of State statutes, regulations, and requirements that contain the appropriate provisions granting authority to implement and enforce the State rule, program, or requirement upon approval.
              (iii) A demonstration that the State has adequate resources to implement and enforce all aspects of the rule, program, or requirement upon approval (except for authorities explicitly retained by the Administrator, such as those pursuant to paragraph (f) of this section or pursuant to part 49 of this chapter), which includes:
              (A) A description in narrative form of the scope, structure, coverage, and processes of the State program.
              (B) A description of the organization and structure of the agency or agencies that will have responsibility for administering the program.
              (C) A description of the agency's capacity to carry out the State program, including the number, occupation, and general duties of the employees.
              (iv) A schedule demonstrating expeditious State implementation of the rule, program, or requirement upon approval.
              (v) A plan that assures expeditious compliance by all sources subject to the State rule, program, or requirement upon approval. The plan should include, at a minimum, a complete description of the State's compliance tracking and enforcement program, including but not limited to inspection strategies.
              (4) If any of the State documents that are required to support an approval under this subpart are readily available to the EPA and to the public, the State may cite the relevant portions of the documents or indicate where they are available (e.g., by providing an Internet address) rather than provide copies.
              (5) Electronic documents. Submission of electronic documents shall comply with the requirements of 40 CFR part 3—(Electronic reporting).
              (e) Revisions. Within 90 days of any State amendment, repeal, or revision of any State rule, program, permit, or other requirement approved as an alternative to a Federal requirement or part of the authority necessary for the up-front approval, the State must provide the Administrator with a copy of the revised authorities and meet the requirements of either paragraph (e)(1) or (e)(2) of this section.
              
              (1)(i) The State shall provide the Administrator with a written finding by the State Attorney General (or for a local agency or tribal authority, the General Counsel with full authority to represent the local agency or tribal authority) that the State's revised legal authorities are adequate to continue to implement and to enforce all previously approved State rules and the approved State program (as applicable) and adequate to continue to assure compliance by all sources within the State with approved rules, the approved program, the approved permit, or other requirements (as applicable) and each applicable section 112 rule, emission standard, or requirement.
              (ii) If the Administrator determines that the written finding is not adequate, the State shall request approval of the revised rule, program, permit, or other requirement according to the provisions of paragraph (e)(2) of this section.
              (2) The State shall request approval under this subpart for any revised rule, program, permit, or other requirement.
              (i) If the Administrator approves the revised rule, program, permit, or other requirement, the revision will replace the previously approved rule, program, permit, or other requirement.
              (ii) If the Administrator disapproves the revised rule, program, permit, or other requirement, the Administrator will initiate procedures under § 63.96 to withdraw approval of any previously approved rule, program, permit, or other requirement that may be affected by the revised authorities.
              (iii) Until such time as the Administrator approves or withdraws approval of a revised rule, program, permit, or other requirement, the previously approved rule, program, permit, or requirement remains federally enforceable and the revision is not federally enforceable.
              (3) If the EPA amends, or otherwise revises a promulgated section 112 rule or requirement in a way that increases its stringency, the EPA will notify any State which has received delegation under this subpart of the need to revise their equivalency demonstration.
              (i) The EPA Regional Office will consult with the affected State(s) to set a time frame for the State(s) to submit a revised equivalency demonstration.
              (ii) The revised equivalency demonstration will be reviewed and approved or disapproved according to the procedures set forth in this section and § 63.91, § 63.92, § 63.93, § 63.94, § 63.95, or § 63.97, whichever are applicable.
              (f) Partial approval. The partial approval process under this subpart is described in the following table:
              
                
                  If . . .
                  Then . . .
                  And . . .
                
                
                  (1) A State's legal authorities submitted under this subpart substantially meet the requirements of paragraph (d)(3)(i) of this section, but are not fully approvable
                  the Administrator may grant a partial approval with the State's consent
                  The EPA will continue to implement and enforce those authorities under paragraph (d)(3)(i) of this section that are not approved.
                
                
                  (2) Any of the other requirements in paragraphs (d)(3)(ii)-(v) of this section are not approvable
                  the Administrator will disapprove the submittal
                
                
                  (3) A rule, requirement, or program submitted under this subpart meets the requirements of § 63.92, § 63.93, § 63.94, § 63.95, or § 63.97 as appropriate, with the exception of a separable portion of that rule, requirement, or program
                  the Administrator may remove that separable portion with the State's consent
                  the Administrator may then grant a partial approval of the portion of the rule, requirement, or program that meets the requirements of this subpart.
                
                
                  (4) the Administrator determines that there are too many areas of deficiency or that separating the responsibilities between Federal and State government would be too cumbersome and complex
                  the Administrator may disapprove the submittal in its entirety
                
              
              (g) Subpart A, Delegable authorities. A State may exercise certain authorities granted to the Administrator under subpart A, but may not exercise others, according to the following criteria:

              (1) A State may ask the appropriate EPA Regional Office to delegate any of the authorities listed as “Category I”, in paragraph (g)(1)(i) of this section. The EPA Regional Office will delegate any such authorities at their discretion.
              (i) “Category I” shall consist of the following authorities:
              Category I Authorities
              (A) Section 63.1, Applicability Determinations
              (B) Section 63.6(e), Operation and Maintenance Requirements—Responsibility for Determining Compliance
              (C) Section 63.6(f), Compliance with Non-Opacity Standards—Responsibility for Determining Compliance
              (D) Section 63.6(h), Compliance with Opacity and Visible Emissions Standards—Responsibility for Determining Compliance
              (E) Sections 63.7(c)(2)(i) and (d), Approval of Site-Specific Test Plans
              (F) Section 63.7(e)(2)(i), Approval of Minor Alternatives to Test Methods
              (G) Section 63.7(e)(2)(ii) and (f), Approval of Intermediate Alternatives to Test Methods
              (H) Section 63.7(e)(iii), Approval of Shorter Sampling Times and Volumes When Necessitated by Process Variables or Other Factors
              (I) Sections 63.7(e)(2)(iv), (h)(2), and (h)(3), Waiver of Performance Testing
              (J) Sections 63.8(c)(1) and (e)(1), Approval of Site-Specific Performance Evaluation (Monitoring) Test Plans
              (K) Section 63.8(f), Approval of Minor Alternatives to Monitoring
              (L) Section 63.8(f), Approval of Intermediate Alternatives to Monitoring
              (M) Section 63.9 and 63.10, Approval of Adjustments to Time Periods for Submitting Reports
              (N) Section 63.10(f), Approval of Minor Alternatives to Recordkeeping and Reporting

              (O) Section 63.7(a)(4), Extension of Performance Test Deadline
              
              (ii) The State must maintain a record of all approved alternatives to all monitoring, testing, recordkeeping, and reporting requirements and provide this list of alternatives to its EPA Regional Office at least semi-annually, or on a more frequent basis if requested by the Regional Office. The Regional Office may audit the State-approved alternatives and disapprove any that it determines are inappropriate, after discussion with the State. If changes are disapproved, the State must notify the source that it must revert to the original applicable monitoring, testing, recordkeeping, and/or reporting requirements (either those requirements of the original section 112 requirement, the alternative requirements approved under this subpart, or the previously approved site-specific alternative requirements). Also, in cases where the source does not maintain the conditions which prompted the approval of the alternatives to the monitoring, testing, recordkeeping, and/or reporting requirements, the State (or EPA Regional Office) must require the source to revert to the original monitoring, testing, recordkeeping, and reporting requirements, or more stringent requirements, if justified.
              (2)(i) A State may not ask the appropriate EPA Regional Office to delegate any of the authorities listed as “Category II” in paragraph (g)(2)(ii) of this section.
              (ii) “Category II” shall consist of the following authorities:
              Category II Authorities
              (A) Section 63.6(g), Approval of Alternative Non-Opacity Emission Standards
              (B) Section 63.6(h)(9), Approval of Alternative Opacity Standards
              (C) Sections 63.7(e)(2)(ii) and (f), Approval of Major Alternatives to Test Methods
              (D) Section 63.8(f), Approval of Major Alternatives to Monitoring
              (E) Section 63.10(f), Approval of Major Alternatives to Recordkeeping and Reporting
              [65 FR 55837, Sept. 14, 2000, as amended at 70 FR 59887, Oct. 13, 2005; 72 FR 27443, May 16, 2007]
            
            
              § 63.92
              Approval of State requirements that adjust a section 112 rule.
              Under this section a State may seek approval of State requirements that make pre-approved adjustments to a Federal section 112 rule, emission standard, or requirement that are unambiguously no less stringent than the Federal rule, emission standard, or requirement.
              (a) Approval process. (1) If the Administrator finds that the criteria of this section and the criteria of § 63.91 are met, the Administrator will approve the State requirements, publish them in the Federal Register, and incorporate them, directly or by reference, in the appropriate subpart of part 63, without additional notice and opportunity for comment. Requirements approved under § 63.95 will be incorporated pursuant to requirements under part 68 of this chapter.
              (2) If the Administrator finds that any one of the State adjustments to the Federal rule is in any way ambiguous with respect to the stringency of applicability, level of control, compliance and enforcement measures, or the compliance date for any affected source or emission point, the Administrator will either disapprove the State request or consider the request under § 63.93.

              (3) Within 60 days of receiving a complete request for approval under this section, the Administrator will either approve or disapprove the State request. If approved, the change will be effective upon signature of the Federal Register notice.
              (4) Requirements submitted for approval under this section shall include either title V permits, title V general permits, Federal new source review permits, or State rules. Permits must already be issued to be used under this section.
              (5) If the State uses a permit as the basis of alternative requirements under this section, the relevant permit terms and conditions must remain applicable to the source, even if the source takes steps that would otherwise release it from an obligation to have a permit.
              (b) Criteria for approval. Any request for approval under this section shall meet all of the criteria of this section and § 63.91 before approval. The State shall provide the Administrator with:
              (1) A demonstration that the public within the State has had adequate notice and opportunity to submit written comment on the State requirements, and
              (2) A demonstration that each State adjustment to the Federal rule individually results in requirements that:
              (i) Are unequivocally no less stringent than the otherwise applicable Federal rule with respect to applicability;
              (ii) Are unequivocally no less stringent than the otherwise applicable Federal rule with respect to level of control for each affected source and emission point;
              (iii) Are unequivocally no less stringent than the otherwise applicable Federal rule with respect to compliance and enforcement measures for each affected source and emission point; and
              (iv) Assure compliance by every affected source no later than would be required by the otherwise applicable Federal rule.
              (3) State adjustments to Federal section 112 rules which may be part of an approved rule under this section are:
              (i) Lowering a required emission rate or de minimis level;
              (ii) Adding a design, work practice, operational standard, emission rate or other such requirement;
              (iii) Increasing a required control efficiency;
              (iv) Increasing the frequency of required reporting, testing, sampling or monitoring;
              (v) Adding to the amount of information required for records or reports;
              (vi) Decreasing the amount of time to come into compliance;
              (vii) Subjecting additional emission points or sources within a source category to control requirements;
              (viii) Any adjustments allowed in a specific section 112 rule;
              (ix) Minor editorial, formatting, and other nonsubstantive changes; or
              (x) Identical alternative requirements previously approved by the Administrator in another local agency within the same State, if previously noticed that the alternative requirements would be applicable in the jurisdiction seeking approval under this section.
              [65 FR 55840, Sept. 14, 2000]
            
            
              § 63.93
              Approval of State requirements that substitute for a section 112 rule.

              Under this section a State may seek approval of State requirements which differ from a Federal section 112 rule for which they would substitute, such that the State requirements do not qualify for approval under § 63.92.
              (a) Approval process. (1) After receiving a complete request for approval under this section and making a preliminary determination on its equivalence, the Administrator will seek public comment on the State's request for a minimum of 30 days through a Federal Register notice. The Administrator will require that comments be submitted concurrently to the State.

              (2) If, after review of public comments and any State responses to comments submitted to the Administrator, the Administrator finds that the criteria of this section and the criteria of § 63.91 are met, the Administrator will approve the State requirements under this section, publish the approved requirements in the Federal Register, and incorporate them directly or by reference, in the appropriate subpart of part 63. Requirements approved under § 63.95 will be incorporated pursuant to requirements under part 68 of this chapter.
              (3) If the Administrator finds that any of the requirements of this section or § 63.91 have not been met, the Administrator may partially approve or disapprove the State requirements. For any partial approvals or disapprovals, the Administrator will provide the State with the basis for the partial approval or disapproval and what actions that State can take to make the requirements approvable.
              (4) Requirements submitted for approval under this section shall include either: State rules, title V permits, title V general permits, Federal new source review permits, board and administrative orders, permits issued pursuant to permit templates, or State operating permits. Permits must already be issued to be used under this section.
              (5) If the State uses a permit as the basis of alternative requirements under this section, the relevant permit terms and conditions must remain applicable to the source even if it takes steps that would otherwise release it from an obligation to have a permit.
              (6) Within 180 days of receiving a complete request for approval under this section, the Administrator will either approve, partially approve, or disapprove the State request.
              (b) Criteria for approval. Any request for approval under this section shall meet all of the criteria of this section and § 63.91 before approval. The State shall provide the Administrator with detailed documentation that the State requirements contain or demonstrate:
              (1) Applicability criteria that are no less stringent than those in the respective Federal rule;
              (2) Levels of control (including associated performance test methods) and compliance and enforcement measures that result in emission reductions from each affected source or accidental release prevention program requirements for each affected source that are no less stringent than would result from the otherwise applicable Federal rule;
              (3) A compliance schedule that requires each affected source to be in compliance within a time frame consistent with the deadlines established in the otherwise applicable Federal rule; and
              (4) At a minimum, the approved State requirements must include the following compliance and enforcement measures. (For requirements addressing the accidental release prevention program, minimum compliance and enforcement provisions are described in § 63.95.)
              (i) The approved requirements must include monitoring or another method for determining compliance.
              (ii) If a standard in the approved rule is not instantaneous, a maximum averaging time must be established.
              (iii) The requirements must establish an obligation to periodically monitor for compliance using the monitoring or another method established in paragraph (b)(4)(i) of this section sufficient to yield reliable data that are representative of the source's compliance status.
              [65 FR 55841, Sept. 14, 2000]
            
            
              § 63.94
              Approval of State permit terms and conditions that substitute for a section 112 rule.

              Under this section a State may seek approval of State permit terms and conditions to be implemented and enforced in lieu of specified existing and future Federal section 112 rules, emission standards, or requirements promulgated under section 112, for those affected sources permitted by the State under part 70 of this chapter. The State may not seek approval under this section for permit terms and conditions that implement and enforce part 68 requirements.
              (a) Up-front approval process. (1) A State must submit a request that meets the requirements of paragraph (b) of this section. After receiving a complete request for approval of a State program under this section and making a preliminary determination of equivalence, the Administrator will seek public comment for 21 days through a Federal Register notice. The Administrator will require that comments be submitted concurrently to the State.

              (2) If, after review of all public comments, and State responses to comments submitted to the Administrator, the Administrator finds that the criteria of paragraph (b) of this section and the criteria of § 63.91 are met, the Administrator will approve the State program. The approved program will be published in the Federal Register and incorporated directly or by reference in the appropriate subpart of part 63.
              (3) If the Administrator finds that any of the criteria of paragraph (b) of this section or § 63.91 have not been met, the Administrator will partially approve or disapprove the State program. For any partial approvals or disapprovals, the Administrator will provide the State with the basis for the partial approval or disapproval and what action the State can take to make the programs approvable.
              (4) Within 90 days of receiving a complete request for approval under this section, the Administrator will either approve, partially approve, or disapprove the State request.
              (b) Criteria for up-front approval. Any request for program approval under this section shall meet all of the criteria of this paragraph and § 63.91 before approval. The State shall provide the Administrator with:
              (1)(i) To the extent possible, an identification of all specific sources in source categories listed pursuant to subsection 112(c) for which the State is seeking authority to implement and enforce alternative requirements under this section;
              (ii) If the identified sources in any source category comprise a subset of the sources in that category within the State's jurisdiction, the State shall request delegation for the remainder of the sources in that category that are required to be permitted by the State under part 70 of this chapter. The State shall request delegation for the remainder of the sources in that category under another section of this subpart.
              (iii) Prior to submitting a request for one or more sources within a source category, the State shall consult with their EPA Regional Office regarding the number of sources in a category eligible for submittal under this option. Based on the Regional Office's decision, the State shall limit the number of sources for which it submits permit requirements.
              (2) To the extent possible, an identification of all existing and future section 112 emission standards for which the State is seeking authority under this section to implement and enforce alternative requirements.
              (3) If, after approval of the initial list of source categories identified in paragraph (b)(2) of this section, the State adds source categories for approval under this option, the State shall submit an addendum to the up-front approval submission, and identify the addition to the lists. The Administrator will follow the process outlined in paragraph (a) of this section for up-front approval.
              (4) A one-time demonstration that the State has an approved title V operating permit program and that the program permits the affected sources.
              (c) Approval process for alternative requirements. (1) After promulgation of a Federal section 112 rule, emission standard, or requirement for which the State has up-front approval to implement and enforce alternative requirements in the form of title V permit terms and conditions, the State shall provide the Administrator with pre-draft title V permit terms and conditions that are sufficient, in the Administrator's judgement, to allow the Administrator to determine equivalency. The permit terms and conditions shall reflect all of the requirements of the otherwise applicable Federal section 112 rule, emission standard, or requirement.
              (2) [Reserved]
              (3) If, the Administrator receives a complete request and finds the pre-draft title V permit terms and conditions submitted by the State meet the criteria of paragraph (d), the Administrator will approve the State's alternative requirements (by approving the pre-draft permit terms and conditions) and notify the State in writing of the approval.
              (4) The Administrator may approve the State's alternative requirements on the condition that the State makes certain changes to the pre-draft title V permit terms and conditions and includes the changes in the complete pre-draft, proposed, and final title V permits for the affected sources. If the Administrator approves the alternative requirements on the condition that the State makes certain changes to them, the State shall make those changes or the alternative requirements will not be federally enforceable when they are included in the final permit, even if the Administrator does not object to the proposed permit. Until the Administrator affirmatively approves the State's alternative requirements (by approving the pre-draft permit terms and conditions) under this paragraph, and those requirements (permit terms) are incorporated into the final title V permit for any affected source, the otherwise applicable Federal emission standard(s) remain the federally enforceable and applicable requirements for that source.
              (5) If, after evaluating the pre-draft title V permit terms and conditions that were submitted by the State, the Administrator finds that the criteria of paragraph (d) of this section have not been met, the Administrator will disapprove the State's alternative requirements and notify the State in writing of the disapproval. In the notice of disapproval, the Administrator will specify the deficient or nonapprovable elements of the State's alternative requirements.
              (6) Within 90 days of receiving a complete request for approval under this paragraph, the Administrator will either approve, partially approve, or disapprove the State's alternative requirements.
              (7) Nothing in this section precludes the State from submitting alternative requirements in the form of title V permit terms and conditions or title V general permit terms and conditions for approval under this paragraph at the same time the State submits its program to the Administrator for up-front approval under paragraph (a) of this section, provided that the Federal emission standards for which the State submits alternative requirements are promulgated at the time of the State's submittal. If the Administrator finds that the criteria of § 63.91 and the criteria of paragraphs (b) and (d) of this section are met, the Administrator will approve both the State program and the permit terms and conditions within 90 days of receiving a complete request for approval.
              (d) Approval criteria for alternative requirements. Any request for approval under this paragraph shall meet the following criteria. Taken together, the criteria in this paragraph describe the minimum contents of a State's equivalency demonstration for a promulgated Federal section 112 rule, emission standard, or requirement. To be approvable, the State submittal must contain sufficient detail to allow the Administrator to make a determination of equivalency between the State's alternative requirements and the Federal requirements. Each submittal of alternative requirements in the form of pre-draft permit terms and conditions for an affected source shall:
              (1) Identify the specific, practicably enforceable terms and conditions with which the source would be required to comply upon issuance, renewal, or revision of the title V permit. The State shall submit permit terms and conditions that reflect all of the requirements of the otherwise applicable Federal section 112 rule, emission standard, or requirement. The State shall identify for the Administrator the specific permit terms and conditions that contain alternative requirements.

              (2) Identify specifically how the alternative requirements in the form of permit terms and conditions are the same as or differ from the requirements in the otherwise applicable Federal section 112 rule, emission standard, or requirement (including any applicable requirements in subpart A or other subparts or appendices). The State shall provide this identification in a side-by-side comparison of the State's requirements in the form of permit terms and conditions and the requirements of the Federal section 112 rule, emission standard, or requirement.
              (3) The State shall provide the Administrator with detailed documentation that demonstrates that the alternative requirements meet the criteria specified in § 63.93(b), i.e., that the alternative requirements are at least as stringent as the otherwise applicable Federal requirements.
              (e) Incorporation of permit terms and conditions into title V permits. (1) After approval of the State's alternative requirements under this section, the State shall incorporate the approved permit terms and conditions into title V permits for the affected sources. The State shall issue or revise the title V permits according to the provisions contained in § 70.7 of this chapter. The alternative permit terms and conditions may substitute for the Federal requirements once they are contained in a valid title V permit. If the State does not write the alternative conditions, exactly as approved, into the permit, EPA may reopen the permit for cause per § 70.7(g) of this chapter, and the delegation may not occur.
              (2) In the notice of pre-draft permit availability, and in each pre-draft, proposed, and final permit, the State shall indicate prominently that the permit contains alternative section 112 requirements. In the notice of pre-draft permit availability, the State shall specifically solicit public comment on the alternative requirements. In addition, the State shall attach all documents supporting the approved equivalency determination for those alternative requirements to each pre-draft, proposed, and final permit.
              [65 FR 55841, Sept. 14, 2000]
            
            
              § 63.95
              Additional approval criteria for accidental release prevention programs.
              (a) A State submission for approval of a part 68 program must meet the criteria and be in accordance with the procedures of this section, § 63.91, and, where appropriate, either § 63.92 or § 63.93.
              (b) The State part 68 program application shall contain the following elements consistent with the procedures in § 63.91 and, where appropriate, either § 63.92 or § 63.93 of this subpart, for at least the chemicals listed in part 68 subpart F (“federally-listed chemicals”) that an approvable State Accidental Release Prevention program is regulating:
              (1)(i) A demonstration of the State's authority and resources to implement and enforce regulations that are no less stringent than the regulations of part 68, subparts A through G and § 68.200 of this chapter; and
              (ii) A requirement that any source subject to the State's part 68 program submit a Risk Management Plan (RMP) that reports at least the same information in the same format as required under part 68, subpart G of this chapter.
              (2) A State's RMP program may require reporting of information not required by the Federal program, and these requirements (like any other additional State requirements) will become federally enforceable upon approval. The extent to which EPA will be able to help a State collect and report additional information through EPA's electronic RMP submission system will be determined on a case-by-case basis.
              (3) Procedures for reviewing risk management plans and providing technical assistance to stationary sources, including small businesses.
              (4) A demonstration of the State's authority to enforce all part 68 requirements must be made, including an auditing strategy that complies with § 68.220 of this chapter.

              (c) A State may request approval for a program that covers all of the federally-listed chemicals (a “complete program”) or a program covering less than all of the federally-listed chemicals (a “partial program”) as long as the State takes delegation of the full part 68 program for the federally-listed chemicals it regulates.
              [65 FR 55843, Sept. 14, 2000]
            
            
              § 63.96
              Review and withdrawal of approval.
              (a) Submission of information for review of approval. (1) The Administrator may at any time request any of the following information to review the adequacy of implementation and enforcement of an approved rule or program and the State shall provide that information within 45 days of the Administrator's request:
              (i) Copies of any State statutes, rules, regulations or other requirements that have amended, repealed or revised the approved State rule or program since approval or since the immediately previous EPA review;
              (ii) Information to demonstrate adequate State enforcement and compliance monitoring activities with respect to all approved State rules and with all section 112 rules, emission standards or requirements;
              (iii) Information to demonstrate adequate funding, staff, and other resources to implement and enforce the State's approved rule or program;
              (iv) A schedule for implementing the State's approved rule or program that assures compliance with all section 112 rules and requirements that the EPA has promulgated since approval or since the immediately previous EPA review,
              (v) A list of part 70 or other permits issued, amended, revised, or revoked since approval or since immediately previous EPA review, for sources subject to a State rule or program approved under this subpart.
              (vi) A summary of enforcement actions by the State regarding violations of section 112 requirements, including but not limited to administrative orders and judicial and administrative complaints and settlements.
              (2) Upon request by the Administrator, the State shall demonstrate that each State rule, emission standard or requirement applied to an individual source is no less stringent as applied than the otherwise applicable Federal rule, emission standard or requirement.
              (b) Withdrawal of approval of a state rule or program. (1) If the Administrator has reason to believe that a State is not adequately implementing or enforcing an approved rule or program according to the criteria of this section or that an approved rule or program is not as stringent as the otherwise applicable Federal rule, emission standard or requirements, the Administrator will so inform the State in writing and will identify the reasons why the Administrator believes that the State's rule or program is not adequate. The State shall then initiate action to correct the deficiencies identified by the Administrator and shall inform the Administrator of the actions it has initiated and completed. If the Administrator determines that the State's actions are not adequate to correct the deficiencies, the Administrator will notify the State that the Administrator intends to withdraw approval and will hold a public hearing and seek public comment on the proposed withdrawal of approval. The Administrator will require that comments be submitted concurrently to the State. Upon notification of the intent to withdraw, the State will notify all sources subject to the relevant approved rule or program that withdrawal proceedings have been initiated.
              (2) Based on any public comment received and any response to that comment by the State, the Administrator will notify the State of any changes in identified deficiencies or actions needed to correct identified deficiencies. If the State does not correct the identified deficiencies within 90 days after receiving revised notice of deficiencies, the Administrator shall withdraw approval of the State's rule or program upon a determination that:
              (i) The State no longer has adequate authorities to assure compliance or re-sources to implement and enforce the approved rule or program, or
              (ii) The State is not adequately implementing or enforcing the approved rule or program, or
              (iii) An approved rule or program is not as stringent as the otherwise applicable Federal rule, emission standard or requirement.

              (3) The Administrator may withdraw approval for part of a rule, for a rule, for part of a program, or for an entire program.
              (4) Any State rule, program or portion of a State rule or program for which approval is withdrawn is no longer Federally enforceable. The Federal rule, emission standard or requirement that would have been applicable in the absence of approval under this will be the federally enforceable rule, emission standard or requirement.
              (i) Upon withdrawal of approval, the Administrator will publish an expeditious schedule for sources subject to the previously approved State rule or program to come into compliance with applicable Federal requirements. Such schedule shall include interim emission limits where appropriate. During this transition, sources must be operated in a manner consistent with good air pollution control practices for minimizing emissions.
              (ii) Upon withdrawal, the State shall reopen, under the provisions of § 70.7(f) of this chapter, the part 70 permit of each source subject to the previously approved rules or programs in order to assure compliance through the permit with the applicable requirements for each source.
              (iii) If the Administrator withdraws approval of State rules applicable to sources that are not subject to part 70 permits, the applicable State rules are no longer Federally enforceable.
              (iv) If the Administrator withdraws approval of a portion of a State rule or program, other approved portions of the State rule or program that are not withdrawn shall remain in effect.
              (v) Any applicable Federal emission standard or requirement shall remain enforceable by the EPA as specified in section 112(l)(7) of the Act.
              (5) If a rule approved under § 63.93 is withdrawn under the provisions of § 63.96(b)(2) (i) or (ii), and, at the time of withdrawal, the Administrator finds the rule to be no less stringent than the otherwise applicable Federal requirement, the Administrator will grant equivalency to the previously approved State rule under the appropriate provisions of this part.
              (6) A State may submit a new rule, program or portion of a rule or program for approval after the Administrator has withdrawn approval of the State's rule, program or portion of a rule or program. The Administrator will determine whether the new rule or program or portion of a rule or program is approvable according to the criteria and procedures of § 63.91 and either of § 63.92, § 63.93 or § 63.94.
              (7) A State may voluntarily withdraw from an approved State rule, program or portion of a rule or program by notifying the EPA and all affected sources subject to the rule or program and providing notice and opportunity for comment to the public within the State.
              (i) Upon voluntary withdrawal by a State, the Administrator will publish a timetable for sources subject to the previously approved State rule or program to come into compliance with applicable Federal requirements.
              (ii) Upon voluntary withdrawal, the State must reopen and revise the part 70 permits of all sources affected by the withdrawal as provided for in this section and § 70.7(f), and the Federal rule, emission standard, or requirement that would have been applicable in the absence of approval under this subpart will become the applicable requirement for the source.
              (iii) Any applicable Federal section 112 rule, emission standard or requirement shall remain enforceable by the EPA as specified in section 112(l)(7) of the Act.
              (iv) Voluntary withdrawal shall not be effective sooner than 180 days after the State notifies the EPA of its intent to voluntarily withdraw.
              [65 FR 55843, Sept. 14, 2000]
            
            
              § 63.97
              Approval of a State program that substitutes for section 112 requirements.
              Under this section, a State may seek approval of a State program to be implemented and enforced in lieu of specified existing or future Federal emission standards or requirements promulgated under section 112. A State may not seek approval under this section for a program that implements and enforces part 68 requirements.
              (a) Up-front approval process. (1) After receiving a complete request for approval of a State program submitted under paragraph (b)(1) or (b)(2) of this section and making a preliminary determination on whether to approve it, the Administrator will seek public comment for 21 days through a Federal Register notice. At its discretion, the State may include in this submittal a request for approval of specific alternative requirements under paragraph (b)(3) of this section.
              (2) [Reserved]
              (3) The Administrator will require that comments be submitted concurrently to the State.

              (4) If, after review of all public comments and State responses to comments submitted to the Administrator, the Administrator finds that the criteria of paragraph (b) of this section and the criteria of § 63.91 are met, the Administrator will approve or partially approve the State program. The approved State program will be published in the Federal Register and incorporated, directly or by reference, in the appropriate subpart of part 63.
              (5) If the Administrator finds that any of the criteria of paragraph (b) of this section or § 63.91 have not been met, the Administrator will partially approve or disapprove the State program.
              (6) The Administrator will either approve, partially approve, or disapprove the State request:
              (i) Within 90 days after receipt of a complete request for approval of a State program submitted under paragraph (b)(1) or (b)(2) of this section; or
              (ii) Within 180 days after receipt of a complete request for approval of a State program submitted under paragraphs (b)(1) or (b)(2) and paragraph (b)(3) of this section.
              (b) Criteria for up-front approval. Any request for program approval under this section shall meet all of the criteria of this paragraph and § 63.91 before approval.
              (1) For every request for program approval under this section, the State shall provide the Administrator, to the extent possible, with an identification of the initial specific source categories listed pursuant to section 112(c) and an identification of all existing and future section 112 emission standards or other requirements for which the State is seeking authority to implement and enforce alternative requirements under this section.
              (2) If, after approval of the initial list of specific source categories identified in paragraph (b)(1) of this section, the State adds source categories for approval under this option, the State shall submit an addendum to the approval submission, and identify the addition to the list.
              (3) In addition, the State may provide the Administrator with one or more of the following program elements for approval under this paragraph:
              (i) Alternative requirements in State rules, regulations, or general permits (or other enforceable mechanisms) that apply generically to one or more categories of sources and for which the State seeks approval to implement and enforce in lieu of specific existing Federal section 112 emission standards or requirements. The Administrator may approve or disapprove the alternative requirements in these rules, regulations, or permits when approving or disapproving the State's up-front submittal under this paragraph. After approval of the alternative generic rules, regulations or general permits, and after new Federal emission standards or requirements are promulgated, the State may extend the applicability of approved generic alternative requirements to additional source categories by repeating the approval process specified in paragraph (a) of this section. To be approvable, any request for approval of generic alternative requirements during the up-front approval process shall meet the criteria in paragraph (d) of this section.

              (ii) A description of the mechanisms that are enforceable as a matter of State law that the State will use to implement and enforce alternative requirements for area sources. The mechanisms that may be approved under this paragraph include title V permits, title V general permits, Federal new source review permits, board and administrative orders, permits issued pursuant to permit templates, state permits, and State rules that apply to categories of sources. The State shall demonstrate to the Administrator that the State has adequate resources and authorities to implement and enforce alternative section 112 requirements using the State mechanisms.
              
              (c) Approval process for alternative requirements. (1) After promulgation of a Federal emission standard or requirement for which the State has program approval under this section to implement and enforce alternative requirements, the State shall provide the Administrator with alternative requirements that are sufficient, in the Administrator's judgement, to allow the Administrator to determine equivalency under paragraph (d) of this section. The alternative requirements shall reflect all of the requirements of the otherwise applicable Federal section 112 rule, emission standard, or requirement, including any alternative requirements that the State is seeking to implement and enforce. Alternative requirements submitted for approval under this paragraph shall be contained in rules, regulations, general permits, or other mechanisms that apply to and are enforceable under State law for categories of sources. State policies are not approvable under this section unless they are incorporated into specific, enforceable, alternative requirements in rules, permits, or other mechanisms that apply to categories of sources.
              (2) [Reserved]

              (3) After receiving a complete request for approval under this section and making a preliminary determination on its equivalence, the Administrator will seek public comment for a minimum of 21 days through a Federal Register notice. The Administrator will require that comments be submitted concurrently to the State.

              (4) If, after review of public comments and any State responses to comments submitted to the Administrator, the Administrator finds that the criteria of paragraph (d) of this section and the criteria of § 63.91 are met, the Administrator will approve the State's alternative requirements. The approved alternative requirements will be published in the Federal Register and incorporated, directly or by reference, in the appropriate subpart of part 63.
              (5) If the Administrator finds that any of the requirements of paragraph (d) of this section or § 63.91 have not been met, the Administrator will partially approve or disapprove the State's alternative requirements. For any partial approvals or disapprovals, the Administrator will provide the State with the basis for the partial approval or disapproval and what action the State can take to make the alternative requirements approvable.
              (6) Within 180 days of receiving a complete request for approval under this paragraph, the Administrator will either approve, partially approve, or disapprove the State request.
              (7) Nothing in this section precludes the State from submitting alternative requirements for approval under this paragraph at the same time the State submits its program to the Administrator for up-front approval under paragraph (a) of this section, provided that the Federal rules, emission standards, or requirements for which the State submits alternative requirements are promulgated at the time of the State's submittal. If the Administrator finds that the criteria of § 63.91 and the criteria of paragraphs (b) and (d) of this section are met, the Administrator will approve both the State program and the alternative requirements within 180 days of receiving a complete request for approval. Alternatively, following up-front approval, the State may submit alternative requirements for approval under this paragraph at any time after promulgation of the Federal emission standards or requirements.
              (d) Approval criteria for alternative requirements. Any request for approval under this paragraph shall meet the following criteria. Taken together, the criteria in this paragraph describe the minimum contents of a State's equivalency demonstration for a promulgated Federal section 112 rule, emission standard, or requirement. To be approvable, the State submittal must contain sufficient detail to allow the Administrator to make a determination of equivalency between the State's alternative requirements and the Federal requirements. Each submittal of alternative requirements for a category of sources shall:

              (1) Include copies of all State rules, regulations, permits, or other enforceable mechanisms that contain the alternative requirements for which the State is seeking approval. These documents shall also contain requirements that reflect all of the requirements of the otherwise applicable Federal section 112 rules, emission standards or requirements for which the State is not submitting alternatives. The State shall identify for the Administrator the specific requirements with which sources in a source category are required to comply, including the specific alternative requirements.
              (2) Identify specifically how the alternative requirements are the same as or differ from the requirements in the otherwise applicable Federal rule, emission standards, or requirements (including any applicable requirements in subpart A or other subparts or appendices). The State shall provide this identification in a side-by-side comparison of the State's requirements and the requirements of the Federal rule, emission standards, or requirements.
              (3) The State shall provide the Administrator with detailed documentation that demonstrates the State's belief that the alternative requirements meet the criteria specified in § 63.93(b) of this subpart, i.e., that the alternative requirements are at least as stringent as the otherwise applicable Federal requirements.
              [65 FR 55844, Sept. 14, 2000]
            
            
              § 63.98
              [Reserved]
            
            
              § 63.99
              Delegated Federal authorities.
              (a) This section lists the specific source categories that have been delegated to the air pollution control agencies in each State under the procedures described in this subpart.
              (1) Alabama. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the Alabama Department of Environmental Management for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards.
              
                Part 63 Major & Area Source Rule Delegations—Alabama 1
                
                
                   
                  Source category
                  Subpart
                  ADEM 2
                  
                  JCDH 3
                  
                  HDNR 4
                  
                
                
                  1
                  HON
                  F, G, H, I
                  X
                  X
                  X
                
                
                  2
                  Polyvinyl Chloride & Co-polymers, VACATED on 5/11/05
                  J
                
                
                  3
                  Coke Ovens
                  L
                  X
                  X
                  X
                
                
                  4
                  Dry Cleaners
                  M
                  X
                  X
                  X
                
                
                  5
                  Chromium Electroplating
                  N
                  X
                  X
                  X
                
                
                  6
                  EtO Commercial Sterilization
                  O
                  X
                  X
                  X
                
                
                  7
                  Chromium Cooling Towers
                  Q
                  X
                  X
                  X
                
                
                  8
                  Gasoline Distribution (stage 1)
                  R
                  X
                  X
                  X
                
                
                  9
                  Pulp & Paper I
                  S
                  X
                  X
                  X
                
                
                  10
                  Halogenated Solvent Cleaning
                  T
                  X
                  X
                  X
                
                
                  11
                  Polymer & Resins 1
                  U
                  X
                  X
                  X
                
                
                  12
                  Polymer & Resins 2
                  W
                  X
                  X
                  X
                
                
                  13
                  Secondary Lead Smelters
                  X
                  X
                  X
                  X
                
                
                  14
                  Marine Tank Vessel Loading
                  Y
                  X
                  X
                
                
                  15
                  Phosphoric Acid Mfg
                  AA
                  X
                  X
                  X
                
                
                  16
                  Phosphate Fertilizers Prod
                  BB
                  X
                  X
                  X
                
                
                  17
                  Petroleum Refineries
                  CC
                  X
                  X
                  X
                
                
                  18
                  Offsite Waste & Recovery
                  DD
                  X
                  X
                  X
                
                
                   
                  Tanks; Level 1
                  OO
                  X
                  X
                  X
                
                
                   
                  Containers
                  PP
                  X
                  X
                  X
                
                
                   
                  Surface Impoundments
                  QQ
                  X
                  X
                  X
                
                
                   
                  Drain Systems
                  RR
                  X
                  X
                  X
                
                
                   
                  Oil-Water Separators
                  VV
                  X
                  X
                  X
                
                
                  19
                  Magnetic Tape
                  EE
                  X
                  X
                  X
                
                
                  20
                  Aerospace Industry
                  GG
                  X
                  X
                  X
                
                
                  21
                  Oil & Natural Gas Prod
                  HH
                  X
                  X
                  X
                
                
                   
                  Area Source Requirements >>.
                
                
                  22
                  Shipbuilding and Repair
                  II
                  X
                  X
                  X
                
                
                  23
                  Wood Furniture Mfg
                  JJ
                  X
                  X
                  X
                
                
                  24
                  Printing & Publishing
                  KK
                  X
                  X
                  X
                
                
                  25
                  Primary Aluminum
                  LL
                
                
                  26
                  Pulp & Paper II (Combustion sources)
                  MM
                  X
                  X
                  X
                
                
                  27
                  Generic MACT:
                
                
                   
                  Control Devices
                  SS
                  X
                  X
                  X
                
                
                  
                   
                  Eq. Leaks—Level 1
                  TT
                  X
                  X
                  X
                
                
                   
                  Eq. Leaks—Level 2
                  UU
                  X
                  X
                  X
                
                
                   
                  Tanks—Level 2
                  WW
                  X
                  X
                  X
                
                
                  28
                  Generic MACT:
                
                
                   
                  Ethylene Mfg
                  XX & YY
                  X
                  X
                  X
                
                
                   
                  Carbon Black
                  YY
                  X
                  X
                  X
                
                
                   
                  Spandex Prod
                  YY
                  X
                  X
                  X
                
                
                   
                  Cyanide Chemical Mfg
                  YY
                  X
                  X
                  X
                
                
                   
                  Acetal Resins
                  YY
                  X
                  X
                  X
                
                
                   
                  Acrylic/Modacrylic Fibers
                  YY
                  X
                  X
                  X
                
                
                   
                  Hydrogen Fluoride Prod
                  YY
                  X
                  X
                  X
                
                
                   
                  Polycarbonates Prod
                  YY
                  X
                  X
                  X
                
                
                  29
                  Steel Pickeling
                  CCC
                  X
                  X
                  X
                
                
                  30
                  Mineral Wool Prod
                  DDD
                  X
                  X
                  X
                
                
                  31
                  Hazardous Waste Combustion (Phase I)
                  EEE
                  X
                  X
                  X
                
                
                  32
                  Boilers that burn Haz. Waste (Phase II)
                  EEE
                  X
                  X
                  X
                
                
                  33
                  HCL Prod. Furnaces burning Haz. Waste (P II)
                  EEE
                  X
                  X
                  X
                
                
                  34
                  Pharmaceutical Prod
                  GGG
                  X
                  X
                  X
                
                
                  35
                  Nat. Gas Transmission & Storage
                  HHH
                  X
                  X
                  X
                
                
                  36
                  Flexible Polyurethane Foam Prod
                  III
                  X
                  X
                  X
                
                
                  37
                  Polymer & Resins 4
                  JJJ
                  X
                  X
                  X
                
                
                  38
                  Portland Cement
                  LLL
                  X
                  X
                  X
                
                
                  39
                  Pesticide Active Ingredients
                  MMM
                  X
                  X
                  X
                
                
                  40
                  Wool Fiberglass
                  NNN
                  X
                  X
                  X
                
                
                  41
                  Polymer & Resins 3 (Amino & Phenolic)
                  OOO
                  X
                  X
                  X
                
                
                  42
                  Polyether Polyols Prod
                  PPP
                  X
                  X
                  X
                
                
                  43
                  Primary Copper
                  QQQ
                  X
                
                
                  44
                  Secondary Aluminum Prod
                  RRR
                  X
                  X
                  X
                
                
                  45
                  Primary Lead Smelting
                  TTT
                
                
                  46
                  Petro Refineries (FCC units)
                  UUU
                  X
                  X
                  X
                
                
                  47
                  POTW
                  VVV
                  X
                  X
                  X
                
                
                  48
                  Ferroalloys
                  XXX
                  X
                  X
                  X
                
                
                  49
                  Municipal Landfills
                  AAAA
                  X
                  X
                  X
                
                
                  50
                  Nutritional Yeast
                  CCCC
                  X
                  X
                  X
                
                
                  51
                  Plywood and Composite Wood Prod. (Partial Vacatur Oct. 07)
                  DDDD
                  X
                  X
                  X
                
                
                  52
                  Organic Liquids Distribution (non-gas)
                  EEEE
                  X
                  X
                  X
                
                
                  53
                  Misc. Organic NESHAP
                  FFFF
                  X
                  X
                  X
                
                
                  54
                  Vegetable Oil
                  GGGG
                  X
                  X
                  X
                
                
                  55
                  Wet Formed Fiberglass
                  HHHH
                  X
                  X
                  X
                
                
                  56
                  Auto & Light Duty Truck (coating)
                  IIII
                  X
                  X
                  X
                
                
                  57
                  Paper & Other Webs
                  JJJJ
                  X
                  X
                  X
                
                
                  58
                  Metal Can (coating)
                  KKKK
                  X
                  X
                  X
                
                
                  59
                  Misc. Metal Parts (coating)
                  MMMM
                  X
                  X
                  X
                
                
                  60
                  Large Appliances (coating)
                  NNNN
                  X
                  X
                  X
                
                
                  61
                  Printing, Coating, & Dyeing Fabrics
                  OOOO
                  X
                  X
                  X
                
                
                  62
                  Plastic Parts & Products (coating)
                  PPPP
                  X
                  X
                  X
                
                
                  63
                  Wood Building Products
                  QQQQ
                  X
                  X
                  X
                
                
                  64
                  Metal Furniture (coating)
                  RRRR
                  X
                  X
                  X
                
                
                  65
                  Metal Coil (coating)
                  SSSS
                  X
                  X
                  X
                
                
                  66
                  Leather Tanning & Finishing
                  TTTT
                  X
                
                
                  67
                  Cellulose Ethers Prod. Misc. Viscose Processes
                  UUUU
                  X
                
                
                  68
                  Boat Manufacturing
                  VVVV
                  X
                  X
                  X
                
                
                  69
                  Reinforced Plastic Composites
                  WWWW
                  X
                  X
                  X
                
                
                  70
                  Rubber Tire Mfg
                  XXXX
                  X
                  X
                  X
                
                
                  71
                  Stationary Combustion Turbines
                  YYYY
                  X
                  X
                  X
                
                
                  72
                  Reciprocating Int. Combustion Engines
                  ZZZZ
                  X
                  X
                  X
                
                
                   
                  Area Source Requirements >>.
                
                
                  73
                  Lime Manufacturing
                  AAAAA
                  X
                  X
                  X
                
                
                  74
                  Semiconductor Production
                  BBBBB
                  X
                  X
                  X
                
                
                  75
                  Coke Ovens: (Push/Quench/Battery/Stacks)
                  CCCCC
                  X
                  X
                  X
                
                
                  76
                  Industrial/Commercial/Institutional Boilers & Process Heaters, VACATED on 7/30/07
                  DDDDD
                
                
                  77
                  Iron Foundries
                  EEEEE
                  X
                  X
                  X
                
                
                  78
                  Integrated Iron & Steel
                  FFFFF
                  X
                  X
                  X
                
                
                  79
                  Site Remediation
                  GGGGG
                  X
                  X
                  X
                
                
                  80
                  Misc. Coating Manufacturing
                  HHHHH
                  X
                  X
                  X
                
                
                  81
                  Mercury Cell Chlor-Alkali
                  IIIII
                  X
                  X
                  X
                
                
                  82
                  Brick & Structural Clay Products, VACATED on 6/18/07
                  JJJJJ
                
                
                  83
                  Clay Ceramics Manufacturing, VACATED on 6/18/07
                  KKKKK
                
                
                  84
                  Asphalt Roofing & Processing
                  LLLLL
                  X
                  X
                  X
                
                
                  85
                  Flex. Polyurethane Foam Fabrication
                  MMMMM
                  X
                
                
                  86
                  Hydrochloric Acid Prod/Fumed Silica
                  NNNNN
                  X
                  X
                  X
                
                
                  
                  87
                  Engine & Rocket Test Facilities
                  PPPPP
                  X
                  X
                  X
                
                
                  88
                  Friction Materials Manufacturing
                  QQQQQ
                  X
                  X
                  X
                
                
                  89
                  Taconite Iron Ore
                  RRRRR
                  X
                  X
                  X
                
                
                  90
                  Refactories
                  SSSSS
                  X
                
                
                  91
                  Primary Magnesium
                  TTTTT
                  X
                  X
                  X
                
                
                  
                    Area Source Rules
                  
                
                
                  92
                  Hospital Sterilizers
                  WWWWW
                
                
                  93
                  Stainless and Nonstainless Steel Mfg. Electric Arc Furnaces
                  YYYYY
                
                
                  94
                  Iron & Steel foundries
                  ZZZZZ
                
                
                  95
                  Gasoline Distribution—Bulk
                  BBBBBB
                
                
                  96
                  Gasoline Dispensing Facilities
                  CCCCCC
                
                
                  97
                  PVC & Copolymers Prod
                  DDDDDD
                  X
                  X
                
                
                  98
                  Primary Copper
                  EEEEEE
                  X
                  X
                
                
                  99
                  Secondary Copper Smelting
                  FFFFFF
                  X
                  X
                
                
                  100
                  Primary Nonferrous Metals
                  GGGGGG
                  X
                  X
                
                
                  101
                  Paint Stripping
                  HHHHHH
                
                
                   
                  Auto-Body Refinishing
                
                
                   
                  Plastic Parts & Prod. (coating)
                
                
                  102
                  Acrylic/Modacrylic Fibers Prod
                  LLLLLL
                
                
                  103
                  Carbon Black Prod
                  MMMMMM
                
                
                  104
                  Chemical Mfg. Chrom
                  NNNNNN
                
                
                  105
                  Flex. Polyurethane Foam Fab
                  OOOOOO
                
                
                   
                  Flex. Polyurethane Foam Prod
                
                
                  106
                  Lead Acid Battery Mfg
                  PPPPPP
                
                
                  107
                  Wood Preserving
                  QQQQQQ
                
                
                  108
                  Clay Ceramics Mfg
                  RRRRRR
                
                
                  109
                  Glass Mfg
                  SSSSSS
                
                
                  110
                  Secondary Nonferrous Metals
                  TTTTTT
                
                
                  110
                  Plating and Polishing
                  WWWWWW
                
                
                  112
                  Industrial Mach. & Eq. Finishing
                  XXXXXX
                
                
                   
                  Elect. & Electronics Eq. Finishing
                
                
                   
                  Fabricated Metal Prod
                
                
                   
                  Fabricated Plate Work (Boiler Shop)
                
                
                   
                  Fabricated Structural Metal Mfg
                
                
                   
                  Heating Eq. Mfg
                
                
                   
                  Iron and Steel Forging
                
                
                   
                  Primary Metals Prod. Mfg
                
                
                   
                  Valves and Pipe Fittings Mfg
                
                
                  113
                  Ferroalloys Production
                  YYYYYY
                
                
                   
                  Ferro/Silico Manganese
                
                
                  1 State program approved on October 29, 2001. Table last updated on October 5, 2008.
                
                  2 Alabama Department of Environmental Management.
                
                  3 Jefferson County Department of Health.
                
                  4 Huntsville Department of Natural Resources.
              
              (ii) Alabama Department of Environmental Management (ADEM) may implement and enforce alternative requirements in the form of title V permit terms and conditions for International Paper Prattville Mill, Prattville, Alabama, for subpart MM of this part—National Emission Standards for Hazardous Air Pollutants for Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite, and Stand-Alone Semichemical Pulp Mills. This action is contingent upon ADEM including, in title V permits, terms and conditions that are no less stringent than the Federal standard. In addition, the requirement applicable to the source remains the Federal section 112 requirement until EPA has approved the alternative permit terms and conditions and the final title V permit is issued.
              (2) Alaska. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the Alaska Department of Environmental Conservation. The (X) symbol is used to indicate each subpart that has been delegated.
              
              
                Delegation Status for Part 63 Standards—Alaska
                
                  Subpart
                   
                  Alaska Department of Environmental Conservation (1/18/97)
                
                
                  A
                  General Provisions 1
                  
                  X
                
                
                  D
                  Early Reductions
                  X
                
                
                  F
                  HON-SOCMI
                
                
                  G
                  HON-Process Vents
                
                
                  H
                  HON-Equipment Leaks
                
                
                  I
                  HON-Negotiated Leaks
                
                
                  L
                  Coke Oven Batteries
                
                
                  M
                  Perc Dry Cleaning
                  X
                
                
                  N
                  Chromium Electroplating
                  X 2
                  
                
                
                  O
                  Ethylene Oxide Sterilizers
                
                
                  Q
                  Industrial Process Cooling Towers
                  X
                
                
                  R
                  Gasoline Distribution
                  X
                
                
                  S
                  Pulp and Paper
                
                
                  T
                  Halogenated Solvent Cleaning
                  X
                
                
                  U
                  Polymers and Resins I
                
                
                  W
                  Polymers and Resins II-Epoxy
                
                
                  X
                  Secondary Lead Smelting
                
                
                  Y
                  Marine Tank Vessel Loading
                  X
                
                
                  CC
                  Petroleum Refineries
                  X
                
                
                  DD
                  Off-Site Waste and Recovery
                  X
                
                
                  EE
                  Magnetic Tape Manufacturing
                
                
                  GG
                  Aerospace Manufacturing & Rework
                
                
                  II
                  Shipbuilding and Ship Repair
                  X
                
                
                  JJ
                  Wood Furniture Manufacturing Operations
                  X
                
                
                  KK
                  Printing and Publishing Industry
                  X
                
                
                  LL
                  Primary Aluminum
                
                
                  OO
                  Tanks—Level 1
                
                
                  PP
                  Containers
                
                
                  QQ
                  Surface Impoundments
                
                
                  RR
                  Individual Drain Systems
                
                
                  VV
                  Oil-Water Separators and Organic-Water Separators
                
                
                  EEE
                  Hazardous Waste Combustors
                
                
                  JJJ
                  Polymers and Resins IV
                
                
                  1 Authorities which are not delegated include: 40 CFR 63.6(g); 63.6(h)(9); 63.7(e)(2)(ii) and (f) for approval of major alternatives to test methods; 63.8(f) for approval of major alternatives to monitoring; 63.10(f); and all authorities identified in the subparts (i.e., under “Delegation of Authority”) that cannot be delegated. For definitions of minor, intermediate, and major alternatives to test methods and monitoring, see memorandum from John Seitz, Office of Air Quality Planning and Standards, dated July, 10, 1998, entitled, “Delegation of 40 CFR Part 63 General Provisions Authorities to State and Local Air Pollution Control Agencies.”
                
                  2 Alaska received delegation for Subpart N (Chromium Electroplating) as it applies to sources required to obtain an operating permit under Alaska's regulations. EPA retains the authority for implementing and enforcing Subpart N for area source chromium electroplating and anodizing operations which have been exempted from Part 70 permitting in 40 CFR 63.340(e)(1).
              
              (ii) [Reserved]
              
              
                Note to paragraph (a)(2):
                The date in parenthesis indicates the effective date of the federal rules that have been adopted by and delegated to the Alaska Department of Environmental Conservation. Therefore, any amendments made to these delegated rules after this effective date are not delegated to the agency.
              
              
              (3) Arizona. (i) The following table lists the specific Part 63 standards that have been delegated unchanged to the air pollution control agencies in the State of Arizona. The (X) symbol is used to indicate each category that has been delegated.
              
                Table 3 to Paragraph (a)(3)(i)—Delegation Status for Part 63 Standards—Arizona
                
                  Subpart
                  Description
                  ADEQ 1
                  
                  MCAQD 2
                  
                  PDEQ 3
                  
                  PCAQCD 4
                  
                  GRIC 5
                  
                
                
                  A
                  General Provisions
                  X
                  X
                  X
                  X
                  X
                
                
                  F
                  Synthetic Organic Chemical Manufacturing Industry
                  X
                  X
                  X
                  X
                  X
                
                
                  G
                  Synthetic Organic Chemical Manufacturing Industry: Process Vents, Storage Vessels, Transfer Operations, and Wastewater
                  X
                  X
                  X
                  X
                  X
                
                
                  
                  H
                  Organic Hazardous Air Pollutants: Equipment Leaks
                  X
                  X
                  X
                  X
                  X
                
                
                  I
                  Organic Hazardous Air Pollutants: Certain Processes Subject to the Negotiated Regulation for Equipment Leaks
                  X
                  X
                  X
                  X
                  X
                
                
                  J
                  Polyvinyl Chloride and Copolymers Production
                  X
                  X
                  X
                  
                  X
                
                
                  L
                  Coke Oven Batteries
                  X
                  X
                  X
                  X
                  X
                
                
                  M
                  Perchloroethylene Dry Cleaning
                  X
                  X
                  X
                  X
                  X
                
                
                  N
                  Hard and Decorative Chromium Electroplating and Chromium Anodizing Tanks
                  X
                  X
                  X
                  X
                  X
                
                
                  O
                  Ethylene Oxide Sterilization Facilities
                  X
                  X
                  X
                  X
                  X
                
                
                  Q
                  Industrial Process Cooling Towers
                  X
                  X
                  X
                  X
                  X
                
                
                  R
                  Gasoline Distribution Facilities
                  X
                  X
                  X
                  X
                  X
                
                
                  S
                  Pulp and Paper
                  X
                  X
                  X
                  
                  X
                
                
                  T
                  Halogenated Solvent Cleaning
                  X
                  X
                  X
                  X
                  X
                
                
                  U
                  Group I Polymers and Resins
                  X
                  X
                  X
                  X
                  X
                
                
                  W
                  Epoxy Resins Production and Non-Nylon Polyamides Production
                  X
                  X
                  X
                  X
                  X
                
                
                  X
                  Secondary Lead Smelting
                  X
                  
                  X
                  X
                  X
                
                
                  Y
                  Marine Tank Vessel Loading Operations
                  
                  X
                  
                  
                  X
                
                
                  AA
                  Phosphoric Acid Manufacturing Plants
                  X
                  X
                  X
                  
                  X
                
                
                  BB
                  Phosphate Fertilizers Production Plants
                  X
                  X
                  X
                  
                  X
                
                
                  CC
                  Petroleum Refineries
                  X
                  
                  X
                  X
                  X
                
                
                  DD
                  Off-Site Waste and Recovery Operations
                  X
                  X
                  X
                  X
                  X
                
                
                  EE
                  Magnetic Tape Manufacturing Operations
                  X
                  X
                  X
                  X
                  X
                
                
                  GG
                  Aerospace Manufacturing and Rework Facilities
                  X
                  X
                  X
                  X
                  X
                
                
                  HH
                  Oil and Natural Gas Production Facilities
                  X
                  X
                  X
                  
                  X
                
                
                  II
                  Shipbuilding and Ship Repair (Surface Coating)
                  
                  
                  
                  
                  X
                
                
                  JJ
                  Wood Furniture Manufacturing Operations
                  X
                  X
                  X
                  X
                  X
                
                
                  KK
                  Printing and Publishing Industry
                  X
                  X
                  X
                  X
                  X
                
                
                  LL
                  Primary Aluminum Reduction Plants
                  X
                  X
                  X
                  
                  X
                
                
                  MM
                  Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite, and Stand-Alone Semichemical Pulp Mills
                  X
                  X
                  X
                  
                  X
                
                
                  NN
                  Wool Fiberglass Manufacturing at Area Sources
                  
                  X
                  
                
                
                  OO
                  Tanks—Level 1
                  X
                  X
                  X
                  X
                  X
                
                
                  PP
                  Containers
                  X
                  X
                  X
                  X
                  X
                
                
                  QQ
                  Surface Impoundments
                  X
                  X
                  X
                  X
                  X
                
                
                  RR
                  Individual Drain Systems
                  X
                  X
                  X
                  X
                  X
                
                
                  SS
                  Closed Vent Systems, Control Devices, Recovery Devices and Routing to a Fuel Gas System or a Process
                  X
                  X
                  X
                  
                  X
                
                
                  TT
                  Equipment Leaks—Control Level 1
                  X
                  X
                  X
                  
                  X
                
                
                  UU
                  Equipment Leaks—Control Level 2
                  X
                  X
                  X
                  
                  X
                
                
                  VV
                  Oil-Water Separators and Organic-Water Separators
                  X
                  X
                  X
                  X
                  X
                
                
                  WW
                  Storage Vessels (Tanks)—Control Level 2
                  X
                  X
                  X
                  
                  X
                
                
                  XX
                  Ethylene Manufacturing Process Units: Heat Exchange Systems and Waste Operations
                  X
                  X
                  X
                  
                  X
                
                
                  YY
                  Generic MACT Standards
                  X
                  X
                  X
                  
                  X
                
                
                  CCC
                  Steel Pickling
                  X
                  X
                  X
                  
                  X
                
                
                  DDD
                  Mineral Wool Production
                  X
                  X
                  X
                  
                  X
                
                
                  EEE
                  Hazardous Waste Combustors
                  X
                  X
                  X
                  
                  X
                
                
                  
                  GGG
                  Pharmaceuticals Production
                  X
                  X
                  X
                  
                  X
                
                
                  HHH
                  Natural Gas Transmission and Storage Facilities
                  X
                  X
                  X
                  
                  X
                
                
                  III
                  Flexible Polyurethane Foam Production
                  X
                  X
                  X
                  
                  X
                
                
                  JJJ
                  Group IV Polymers and Resins
                  X
                  X
                  X
                  X
                  X
                
                
                  LLL
                  Portland Cement Manufacturing Industry
                  X
                  
                  X
                  
                  X
                
                
                  MMM
                  Pesticide Active Ingredient Production
                  X
                  X
                  X
                  
                  X
                
                
                  NNN
                  Wool Fiberglass Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  OOO
                  Manufacture of Amino/Phenolic Resins
                  X
                  X
                  X
                  
                  X
                
                
                  PPP
                  Polyether Polyols Production
                  X
                  X
                  X
                  
                  X
                
                
                  QQQ
                  Primary Copper Smelting
                  X
                  
                  X
                  
                  X
                
                
                  RRR
                  Secondary Aluminum Production
                  X
                  X
                  X
                  
                  X
                
                
                  TTT
                  Primary Lead Smelting
                  X
                  
                  X
                  
                  X
                
                
                  UUU
                  Petroleum Refineries: Catalytic Cracking, Catalytic Reforming, and Sulfur Recovery Units
                  X
                  
                  X
                  
                  X
                
                
                  VVV
                  Publicly Owned Treatment Works
                  X
                  X
                  X
                  
                  X
                
                
                  XXX
                  Ferroalloys Production
                  X
                  X
                  X
                  
                  X
                
                
                  AAAA
                  Municipal Solid Waste Landfills
                  X
                  X
                  X
                  
                  X
                
                
                  CCCC
                  Manufacturing of Nutritional Yeast
                  X
                  X
                  X
                  
                  X
                
                
                  DDDD
                  Plywood and Composite Wood Products
                  X
                  X
                  X
                  
                  X
                
                
                  EEEE
                  Organic Liquids Distribution (non-gasoline)
                  X
                  X
                  X
                  
                  X
                
                
                  FFFF
                  Miscellaneous Organic Chemical Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  GGGG
                  Solvent Extraction for Vegetable Oil Production
                  X
                  X
                  X
                  
                  X
                
                
                  HHHH
                  Wet-Formed Fiberglass Mat Production
                  X
                  X
                  X
                  
                  X
                
                
                  IIII
                  Surface Coating of Automobiles and Light-Duty Trucks
                  X
                  X
                  
                  
                  X
                
                
                  JJJJ
                  Paper and Other Web Coating
                  X
                  X
                  X
                  
                  X
                
                
                  KKKK
                  Surface Coating of Metal Cans
                  X
                  X
                  X
                  
                  X
                
                
                  MMMM
                  Miscellaneous Metal Parts and Products
                  X
                  X
                  X
                  
                  X
                
                
                  NNNN
                  Large Appliances
                  X
                  X
                  X
                  
                  X
                
                
                  OOOO
                  Printing, Coating, and Dyeing of Fabrics and Other Textiles
                  X
                  X
                  X
                  
                  X
                
                
                  PPPP
                  Surface Coating of Plastic Parts and Products
                  X
                  X
                  
                  
                  X
                
                
                  QQQQ
                  Wood Building Products
                  X
                  X
                  X
                  
                  X
                
                
                  RRRR
                  Surface Coating of Metal Furniture
                  X
                  X
                  X
                  
                  X
                
                
                  SSSS
                  Surface Coating of Metal Coil
                  X
                  X
                  X
                  
                  X
                
                
                  TTTT
                  Leather Finishing Operations
                  X
                  X
                  X
                  
                  X
                
                
                  UUUU
                  Cellulose Products Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  VVVV
                  Boat Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  WWWW
                  Reinforced Plastics Composites Production
                  X
                  X
                  X
                  
                  X
                
                
                  XXXX
                  Tire Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  YYYY
                  Stationary Combustion Turbines
                  X
                  X
                  X
                  
                  X
                
                
                  ZZZZ
                  Stationary Reciprocating Internal Combustion Engines
                  X
                  X
                  
                  
                  X
                
                
                  AAAAA
                  Lime Manufacturing Plants
                  X
                  X
                  X
                  
                  X
                
                
                  BBBBB
                  Semiconductor Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  CCCCC
                  Coke Oven: Pushing, Quenching and Battery Stacks
                  X
                  X
                  X
                  
                  X
                
                
                  DDDDD
                  Industrial, Commercial, and Institutional Boiler and Process Heaters
                  X
                  X
                  
                  
                  X
                
                
                  EEEEE
                  Iron and Steel Foundries
                  X
                  X
                  X
                  
                  X
                
                
                  FFFFF
                  Integrated Iron and Steel
                  X
                  X
                  X
                  
                  X
                
                
                  GGGGG
                  Site Remediation
                  X
                  X
                  X
                  
                  X
                
                
                  HHHHH
                  Miscellaneous Coating Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  IIIII
                  Mercury Emissions from Mercury Cell Chlor-Alkali Plants
                  X
                  X
                  X
                  
                  X
                
                
                  
                  JJJJJ
                  Brick and Structural Clay Products Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  KKKKK
                  Clay Ceramics Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  LLLLL
                  Asphalt Roofing and Processing
                  X
                  X
                  X
                  
                  X
                
                
                  MMMMM
                  Flexible Polyurethane Foam Fabrication Operation
                  X
                  X
                  X
                  
                  X
                
                
                  NNNNN
                  Hydrochloric Acid Production
                  X
                  X
                  X
                  
                  X
                
                
                  PPPPP
                  Engine Test Cells/Stands
                  X
                  X
                  X
                  
                  X
                
                
                  QQQQQ
                  Friction Products Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  RRRRR
                  Taconite Iron Ore Processing
                  X
                  X
                  X
                  
                  X
                
                
                  SSSSS
                  Refractory Products Manufacturing
                  X
                  X
                  X
                  
                  X
                
                
                  TTTTT
                  Primary Magnesium Refining
                  X
                  X
                  X
                  
                  X
                
                
                  UUUUU
                  Coal and Oil-Fired Electric Utility Steam Generating Units
                  
                  
                  X
                
                
                  WWWWW
                  Hospital Ethylene Oxide Sterilizers
                  
                  X
                  X
                
                
                  YYYYY
                  Area Sources: Electric Arc Furnace Steelmaking Facilities
                  
                  X
                  X
                
                
                  ZZZZZ
                  Iron and Steel Foundries Area Sources
                  
                  X
                  X
                
                
                  BBBBBB
                  Gasoline Distribution Bulk Terminals, Bulk Plants, and Pipeline Facilities
                  
                  X
                  X
                
                
                  CCCCCC
                  Gasoline Dispensing Facilities
                  
                  X
                  X
                
                
                  DDDDDD
                  Polyvinyl Chloride and Copolymers Production Area Sources
                  
                  X
                  X
                
                
                  EEEEEE
                  Primary Copper Smelting Area Sources
                  
                  
                  X
                
                
                  FFFFFF
                  Secondary Copper Smelting Area Sources
                  
                  
                  X
                
                
                  GGGGGG
                  Primary Nonferrous Metals Area Sources—Zinc, Cadmium, and Beryllium
                  
                  X
                  X
                
                
                  HHHHHH
                  Paint Stripping and Miscellaneous Surface Coating Operations at Area Sources
                  
                  X
                  X
                
                
                  JJJJJJ
                  Industrial, Commercial, and Institutional Boilers and Process Heaters—Area Sources
                  
                  X
                  X
                
                
                  LLLLLL
                  Acrylic and Modacrylic Fibers Production Area Sources
                  
                  X
                  X
                
                
                  MMMMMM
                  Carbon Black Production Area Sources
                  
                  X
                  X
                
                
                  NNNNNN
                  Chemical Manufacturing Area Sources: Chromium Compounds
                  
                  X
                  X
                
                
                  OOOOOO
                  Flexible Polyurethane Foam Production and Fabrication Area Sources
                  
                  X
                  X
                
                
                  PPPPPP
                  Lead Acid Battery Manufacturing Area Sources
                  
                  X
                  X
                
                
                  QQQQQQ
                  Wood Preserving Area Sources
                  
                  X
                  X
                
                
                  RRRRRR
                  Clay Ceramics Manufacturing Area Sources
                  
                  X
                  X
                
                
                  SSSSSS
                  Glass Manufacturing Area Sources
                  
                  X
                  X
                
                
                  TTTTTT
                  Secondary Nonferrous Metals Processing Area Sources
                  
                  X
                  X
                
                
                  VVVVVV
                  Chemical Manufacturing Industry—Area Sources
                  
                  X
                  X
                
                
                  WWWWWW
                  Area Source Standards for Plating and Polishing Operations
                  
                  X
                  X
                
                
                  XXXXXX
                  Area Source Standards for Nine Metal Fabrication and Finishing Source Categories
                  
                  X
                  X
                
                
                  YYYYYY
                  Area Sources: Ferroalloys Production Facilities
                  
                  X
                  X
                
                
                  ZZZZZZ
                  Area Source Standards for Aluminum, Copper, and Other Nonferrous Foundries
                  
                  X
                  X
                
                
                  AAAAAAA
                  Asphalt Processing and Asphalt Roofing Manufacturing—Area Sources
                  
                  X
                  X
                
                
                  
                  BBBBBBB
                  Chemical Preparations Industry—Area Sources
                  
                  X
                  X
                
                
                  CCCCCCC
                  Paint and Allied Products Manufacturing—Area Sources
                  
                  X
                  X
                
                
                  DDDDDDD
                  Prepared Feeds Manufacturing—Area Sources
                  
                  X
                  X
                
                
                  EEEEEEE
                  Gold Mine Ore Processing and Production—Area Sources
                  
                  X
                  X
                
                
                  HHHHHHH
                  Polyvinyl Chloride and Copolymers Production
                  
                  X
                  X
                  
                
                
                  1 Arizona Department of Environmental Quality.
                
                  2 Maricopa County Air Quality Department.
                
                  3 Pima County Department of Environmental Quality.
                
                  4 Pinal County Air Quality Control District.
                
                  5 Gila River Indian Community Department of Environmental Quality. This table includes the GRIC DEQ only for purposes of identifying all state, local, and tribal agencies responsible for implementing part 63 standards within the geographical boundaries of the State of Arizona and does not establish any state regulatory authority in Indian country.
              
              (ii) [Reserved]
              (4) Arkansas. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the Arkansas Department of Environmental Quality (hereinafter “ADEQ”) for all sources subject to the part 70 program. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law, regulations, policy, guidance, determinations, and the Memorandum of Agreement, dated September 17, 2014, entered into between the ADEQ and the U.S. Environmental Protection Agency, Region 6 (hereinafter “EPA”) regarding section 112, Clean Air Act Implementation. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards. ADEQ's authority to implement and enforce a delegated Part 63 standard is effective when the standard is incorporated into the source's Title V (Part 70) Operating Permit.
              
                Delegation Status for Part 63 Standards—State of Arkansas 1
                
                
                  Subpart
                  Source category
                  ADEQ 2
                  
                
                
                  A
                  General Provisions
                  X
                
                
                  F
                  Hazardous Organic NESHAP (HON)—Synthetic Organic Chemical Manufacturing Industry (SOCMI)
                  X
                
                
                  G
                  HON—SOCMI Process Vents, Storage Vessels, Transfer Operations and Wastewater
                  X
                
                
                  H
                  HON—Equipment Leaks
                  X
                
                
                  I
                  HON—Certain Processes Negotiated Equipment Leak Regulation
                  X
                
                
                  J
                  Polyvinyl Chloride and Copolymers Production
                  (3)
                
                
                  K
                  (Reserved)
                
                
                  L
                  Coke Oven Batteries
                  X
                
                
                  M
                  Perchloroethylene Dry Cleaning
                  X
                
                
                  N
                  Chromium Electroplating and Chromium Anodizing Tanks
                  X
                
                
                  O
                  Ethylene Oxide Sterilizers
                  X
                
                
                  P
                  (Reserved)
                
                
                  Q
                  Industrial Process Cooling Towers
                  X
                
                
                  R
                  Gasoline Distribution
                  X
                
                
                  S
                  Pulp and Paper Industry
                  X
                
                
                  T
                  Halogenated Solvent Cleaning
                  X
                
                
                  U
                  Group I Polymers and Resins
                  X
                
                
                  V
                  (Reserved)
                
                
                  W
                  Epoxy Resins Production and Non-Nylon Polyamides Production
                  X
                
                
                  X
                  Secondary Lead Smelting
                  X
                
                
                  Y
                  Marine Tank Vessel Loading
                  X
                
                
                  Z
                  (Reserved)
                
                
                  AA
                  Phosphoric Acid Manufacturing Plants
                  X
                
                
                  BB
                  Phosphate Fertilizers Production Plants
                  X
                
                
                  CC
                  Petroleum Refineries
                  X
                
                
                  DD
                  Off-Site Waste and Recovery Operations
                  X
                
                
                  EE
                  Magnetic Tape Manufacturing
                  X
                
                
                  FF
                  (Reserved)
                
                
                  
                  GG
                  Aerospace Manufacturing and Rework Facilities
                  X
                
                
                  HH
                  Oil and Natural Gas Production Facilities
                  X
                
                
                  II
                  Shipbuilding and Ship Repair Facilities
                  X
                
                
                  JJ
                  Wood Furniture Manufacturing Operations
                  X
                
                
                  KK
                  Printing and Publishing Industry
                  X
                
                
                  LL
                  Primary Aluminum Reduction Plants
                  X
                
                
                  MM
                  Chemical Recovery Combustion Sources at Kraft, Soda, Sulfide, and Stand-Alone Semichemical Pulp Mills
                  X
                
                
                  NN
                  (Reserved)
                
                
                  OO
                  Tanks-Level 1
                  X
                
                
                  PP
                  Containers
                  X
                
                
                  QQ
                  Surface Impoundments
                  X
                
                
                  RR
                  Individual Drain Systems
                  X
                
                
                  SS
                  Closed Vent Systems, Control Devices, Recovery Devices and Routing to a Fuel Gas System or a Process
                  X
                
                
                  TT
                  Equipment Leaks—Control Level 1
                  X
                
                
                  UU
                  Equipment Leaks—Control Level 2 Standards
                  X
                
                
                  VV
                  Oil—Water Separators and Organic—Water Separators
                  X
                
                
                  WW
                  Storage Vessels (Tanks)—Control Level 2
                  X
                
                
                  XX
                  Ethylene Manufacturing Process Units Heat Exchange Systems and Waste Operations
                  X
                
                
                  YY
                  Generic Maximum Achievable Control Technology Standards
                  X
                
                
                  ZZ-BBB
                  (Reserved)
                
                
                  CCC
                  Steel Pickling—HCI Process Facilities and Hydrochloric Acid Regeneration
                  X
                
                
                  DDD
                  Mineral Wool Production
                  X
                
                
                  EEE
                  Hazardous Waste Combustors
                  X
                
                
                  FFF
                  (Reserved)
                
                
                  GGG
                  Pharmaceuticals Production
                  X
                
                
                  HHH
                  Natural Gas Transmission and Storage Facilities
                  X
                
                
                  III
                  Flexible Polyurethane Foam Production
                  X
                
                
                  JJJ
                  Group IV Polymers and Resins
                  X
                
                
                  KKK
                  (Reserved)
                
                
                  LLL
                  Portland Cement Manufacturing
                  X
                
                
                  MMM
                  Pesticide Active Ingredient Production
                  X
                
                
                  NNN
                  Wool Fiberglass Manufacturing
                  X
                
                
                  OOO
                  Amino/Phenolic Resins
                  X
                
                
                  PPP
                  Polyether Polyols Production
                  X
                
                
                  QQQ
                  Primary Copper Smelting
                  X
                
                
                  RRR
                  Secondary Aluminum Production
                  X
                
                
                  SSS
                  (Reserved)
                
                
                  TTT
                  Primary Lead Smelting
                  X
                
                
                  UUU
                  Petroleum Refineries—Catalytic Cracking Units, Catalytic Reforming Units and Sulfur Recovery Plants
                  X
                
                
                  VVV
                  Publicly Owned Treatment Works (POTW)
                  X
                
                
                  WWW
                  (Reserved)
                
                
                  XXX
                  Ferroalloys Production: Ferromanganese and Silicomanganese
                  X
                
                
                  AAAA
                  Municipal Solid Waste Landfills
                  X
                
                
                  CCCC
                  Nutritional Yeast Manufacturing
                  X
                
                
                  DDDD
                  Plywood and Composite Wood Products
                  
                    4 X
                
                
                  EEEE
                  Organic Liquids Distribution
                  X
                
                
                  FFFF
                  Misc. Organic Chemical Production and Processes (MON)
                  X
                
                
                  GGGG
                  Solvent Extraction for Vegetable Oil Production
                  X
                
                
                  HHHH
                  Wet Formed Fiberglass Mat Production
                  X
                
                
                  IIII
                  Auto & Light Duty Truck (Surface Coating)
                  X
                
                
                  JJJJ
                  Paper and other Web (Surface Coating)
                  X
                
                
                  KKKK
                  Metal Can (Surface Coating)
                  X
                
                
                  MMMM
                  Misc. Metal Parts and Products (Surface Coating)
                  X
                
                
                  NNNN
                  Surface Coating of Large Appliances
                  X
                
                
                  OOOO
                  Fabric Printing Coating and Dyeing
                  X
                
                
                  PPPP
                  Surface Coating of Plastic Parts and Products
                  X
                
                
                  QQQQ
                  Surface Coating of Wood Building Products
                  X
                
                
                  RRRR
                  Surface Coating of Metal Furniture
                  X
                
                
                  SSSS
                  Surface Coating of Metal Coil
                  X
                
                
                  TTTT
                  Leather Finishing Operations
                  X
                
                
                  UUUU
                  Cellulose Products Manufacturing
                  X
                
                
                  VVVV
                  Boat Manufacturing
                  X
                
                
                  WWWW
                  Reinforced Plastic Composites Production
                  X
                
                
                  XXXX
                  Rubber Tire Manufacturing
                  X
                
                
                  YYYY
                  Stationary Combustion Turbines
                  X
                
                
                  ZZZZ
                  Reciprocating Internal Combustion Engines (RICE)
                  X
                
                
                  AAAAA
                  Lime Manufacturing Plants
                  X
                
                
                  BBBBB
                  Semiconductor Manufacturing
                  X
                
                
                  
                  CCCCC
                  Coke Ovens: Pushing, Quenching and Battery Stacks
                  X
                
                
                  DDDDD
                  Industrial/Commercial/Institutional Boilers and Process Heaters
                  
                    5 X
                
                
                  EEEEE
                  Iron and Steel Foundries
                  X
                
                
                  FFFFF
                  Integrated Iron and Steel
                  X
                
                
                  GGGGG
                  Site Remediation
                  X
                
                
                  HHHHH
                  Miscellaneous Coating Manufacturing
                  X
                
                
                  IIIII
                  Mercury Cell Chlor-Alkali Plants
                  X
                
                
                  JJJJJ
                  Brick and Structural Clay Products Manufacturing
                  (6)
                
                
                  KKKKK
                  Clay Ceramics Manufacturing
                  (6)
                
                
                  LLLLL
                  Asphalt Roofing and Processing
                  X
                
                
                  MMMMM
                  Flexible Polyurethane Foam Fabrication Operation
                  X
                
                
                  NNNNN
                  Hydrochloric Acid Production, Fumed Silica Production
                  X
                
                
                  OOOOO
                  (Reserved)
                
                
                  PPPPP
                  Engine Test Facilities
                  X
                
                
                  QQQQQ
                  Friction Products Manufacturing
                  X
                
                
                  RRRRR
                  Taconite Iron Ore Processing
                  X
                
                
                  SSSSS
                  Refractory Products Manufacture
                  X
                
                
                  TTTTT
                  Primary Magnesium Refining
                  X
                
                
                  UUUUU
                  Coal and Oil-Fired Electric Utility Steam Generating Units
                  
                    7 X
                
                
                  VVVVV
                  (Reserved)
                
                
                  WWWWW
                  Hospital Ethylene Oxide Sterilizers
                
                
                  XXXXX
                  (Reserved)
                
                
                  YYYYY
                  Electric Arc Furnace Steelmaking Area Sources
                  X
                
                
                  ZZZZZ
                  Iron and Steel Foundries Area Sources
                
                
                  AAAAAA
                  (Reserved)
                
                
                  BBBBBB
                  Gasoline Distribution Bulk Terminals, Bulk Plants, and Pipeline Facilities
                
                
                  CCCCCC
                  Gasoline Dispensing Facilities
                
                
                  DDDDDD
                  Polyvinyl Chloride and Copolymers Production Area Sources
                
                
                  EEEEEE
                  Primary Copper Smelting Area Sources
                  X
                
                
                  FFFFFF
                  Secondary Copper Smelting Area Sources
                  X
                
                
                  GGGGGG
                  Primary Nonferrous Metals Area Sources: Zinc, Cadmium, and Beryllium
                  X
                
                
                  HHHHHH
                  Paint Stripping and Miscellaneous Surface Coating Operations at Area Sources
                
                
                  IIIIII
                  (Reserved)
                
                
                  JJJJJJ
                  Industrial, Commercial, and Institutional Boilers: Area Sources
                
                
                  KKKKKK
                  (Reserved)
                
                
                  LLLLLL
                  Acrylic and Modacrylic Fibers Production Area Sources
                
                
                  MMMMMM
                  Carbon Black Production Area Sources
                  X
                
                
                  NNNNNN
                  Chemical Manufacturing Area Sources: Chromium Compounds
                  X
                
                
                  OOOOOO
                  Flexible Polyurethane Foam Production and Fabrication Area Sources
                
                
                  PPPPPP
                  Lead Acid Battery Manufacturing Area Sources
                
                
                  QQQQQQ
                  Wood Preserving Area Sources
                
                
                  RRRRRR
                  Clay Ceramics Manufacturing Area Sources
                
                
                  SSSSSS
                  Glass Manufacturing Area Sources
                  X
                
                
                  TTTTTT
                  Secondary Nonferrous Metals Processing Area Sources
                
                
                  UUUUUU
                  (Reserved)
                
                
                  VVVVVV
                  Chemical Manufacturing Area Sources
                  X
                
                
                  WWWWWW
                  Plating and Polishing Operations Area Sources
                
                
                  XXXXXX
                  Nine Metal Fabrication and Finishing Categories Area Sources
                
                
                  YYYYYY
                  Ferroalloys Production Facilities Area Sources
                
                
                  ZZZZZZ
                  Aluminum, Copper, and Other Nonferrous Foundries Area Sources
                
                
                  AAAAAAA
                  Asphalt Processing and Asphalt Roofing Manufacturing Area Sources
                
                
                  BBBBBBB
                  Chemical Preparations Industry Area Sources
                
                
                  CCCCCCC
                  Paints and Allied Products Manufacturing Area Sources
                
                
                  DDDDDDD
                  Prepared Feeds Manufacturing Area Sources
                
                
                  EEEEEEE
                  Gold Mine Ore Processing and Production Area Sources
                
                
                  FFFFFFF
                  Reserved
                
                
                  GGGGGGG
                  Reserved
                
                
                  HHHHHHH
                  Polyvinyl Chloride and Copolymers Production
                  X
                
                
                  1 Program delegated to Arkansas Department of Environmental Quality (ADEQ).
                
                  2 Authorities which may not be delegated include: § 63.6(g), Approval of Alternative Non-Opacity Emission Standards; § 63.6(h)(9), Approval of Alternative Opacity Standards; § 63.7(e)(2)(ii) and (f), Approval of Major Alternatives to Test Methods; § 63.8(f), Approval of Major Alternatives to Monitoring; § 63.10(f), Approval of Major Alternatives to Recordkeeping and Reporting; and all authorities identified in the subparts (e.g., under “Delegation of Authority”) that cannot be delegated.
                

                  3 This subpart was vacated and remanded to EPA by the United States Court of Appeals for the District of Columbia Circuit. See, Mossville Environmental Action Network v. EPA, 370 F. 3d 1232 (D.C. Cir. 2004). Because of the DC Court's holding, this subpart is not delegated to ADEQ at this time
                
                  4 This subpart was issued a partial vacatur on October 29, 2007 (72 FR 61060) by the United States Court of Appeals for the District of Columbia Circuit.
                
                  5 Final rule. See 78 FR 7138 (January 31, 2013).
                

                  6 This subpart was vacated and remanded to EPA by the United States Court of Appeals for the District of Columbia Circuit. See, Sierra Club v. EPA, 479 F. 3d 875 (D.C. Cir. 2007). Because of the DC Court's holding, this subpart is not delegated to ADEQ at this time.
                
                  7 Initial Final Rule. See 77 FR 9304 (February 16, 2012). Final on reconsideration of certain new source issues. See 78 FR 24073 (April 24, 2013). Portions of this subpart are in proposed reconsideration pending final action. See 78 FR 38001 (June 25, 2013).
              
              
              (ii) [Reserved]
              (5) California—(i)(A) California major sources. Except as described in paragraph (ii) below, each local air pollution control agency in California has delegation for national emission standards promulgated in this part as they apply to major sources.
              
              (B) California area sources. Except as described in paragraph (a)(5)(ii) of this section, the local agencies listed below also have delegation for national emission standards promulgated in this part as they apply to area sources:
              (1) Amador County Air Pollution Control District.
              (2) Antelope Valley Air Quality Management District.
              (3) Butte County Air Quality Management District.
              (4) Kern County Air Pollution Control District.
              (5) Mendocino County Air Quality Management District.
              (6) Mojave Desert Air Quality Management District.
              (7) Monterey Bay Unified Air Pollution Control District.
              (8) San Diego County Air Pollution Control District.
              (9) San Joaquin Valley Unified Air Pollution Control District, only for standards promulgated in this part and incorporated by reference in district Rule 4002, amended on May 20, 2004.
              (10) San Luis Obispo County Air Pollution Control District.
              (11) Santa Barbara County Air Pollution Control District.
              (12) Ventura County Air Pollution Control District.
              (13) Yolo-Solano Air Quality Management District.
              (ii) California approvals other than straight delegation. Affected sources must comply with the California Regulatory Requirements Applicable to the Air Toxics Program, November 16, 2010, (incorporated by reference as specified in § 63.14) as described as follows:
              (A) The material incorporated in Chapter 1 of the California Regulatory Requirements Applicable to the Air Toxics Program (California Code of Regulations Title 17, sections 93109, 93109.1, and 93109.2) pertains to the perchloroethylene dry cleaning source category in the State of California, and has been approved under the procedures in § 63.93 to be implemented and enforced in place of subpart M—National Perchloroethylene Air Emission Standards for Dry Cleaning Facilities, as it applies to area sources only, as defined in § 63.320(h).
              (1) Authorities not delegated.
              (i) California is not delegated the Administrator's authority to implement and enforce California Code of Regulations Title 17, section 93109, in lieu of those provisions of subpart M which apply to major sources, as defined in § 63.320(g). Dry cleaning facilities which are major sources remain subject to subpart M.
              (ii) California is not delegated the Administrator's authority of § 63.325 to determine equivalency of emissions control technologies. Any source seeking permission to use an alternative means of emission limitation, under sections 93109(d)(27) or (38), or (i)(3)(A)(2), Title 17 of the California Code of Regulations, must also receive approval from the Administrator before using such alternative means of emission limitation for the purpose of complying with section 112 of the Clean Air Act.
              (iii) This delegation does not extend to the provisions regarding California's enforcement authorities or its collection of fees as described in Sections 93109.1(c) or 93109.2(c) and (d), Title 17 of the California Code of Regulations. Approval of the California Code of Regulations, Title 17, sections 93109, 93109.1, and 93109.2 does not in any way limit the enforcement authorities, including the penalty authorities, of the Clean Air Act.
              (B) [Reserved]
              (C) The material incorporated in Chapter 3 of the California Regulatory Requirements Applicable to the Air Toxics Program (South Coast Air Quality Management District Rule 1421) pertains to the perchloroethylene dry cleaning source category in the South Coast Air Quality Management District, and has been approved under the procedures in § 63.93 to be implemented and enforced in place of Subpart M—National Perchloroethylene Air Emission Standards for Dry Cleaning Facilities, as it applies to area sources only, as defined in § 63.320(h).
              (1) Authorities not delegated.
              
              (i) South Coast Air Quality Management District is not delegated the Administrator's authority to implement and enforce Rule 1421 in lieu of those provisions of Subpart M which apply to major sources, as defined in § 63.320(g). Dry cleaning facilities which are major sources remain subject to Subpart M.
              (ii) South Coast Air Quality Management District is not delegated the Administrator's authority of § 63.325 to determine equivalency of emissions control technologies. Any source seeking permission to use an alternative means of emission limitation, under sections (c)(17), (d)(3)(A)(v), (d)(4)(B)(ii)(III), and (j) of Rule 1421, must also receive approval from the Administrator before using such alternative means of emission limitation for the purpose of complying with section 112.
              (D) [Reserved]
              (E) The material incorporated in Chapter 5 of the California Regulatory Requirements Applicable to the Air Toxics Program (California Code of Regulations, Title 17, section 93102) pertains to the chromium electroplating and anodizing source category in the State of California, and has been approved under the procedures in § 63.93 to be implemented and enforced in place of subpart N—National Emission Standards for Chromium Emissions from Hard and Decorative Chromium Electroplating and Chromium Anodizing Tanks.
              (1) Title V requirements. Subpart N affected sources remain subject to both the Title V permitting requirements of § 63.340(e)(2) and, for major sources, the semi-annual submission of the ongoing compliance status reports as required by § 63.347(g).
              (2) Limits on maximum cumulative potential rectifier usage. Section 93102(h)(7)(B) of the California Airborne Toxic Control Measure allows facilities with a maximum cumulative potential rectifier capacity of greater than 60 million ampere-hours per year to be considered small or medium by accepting a limit on the maximum cumulative potential rectifier usage. All such usage limits in non-Title V operating permits are federally-enforceable for the purpose of this rule substitution.
              (3) Permitting Agencies' breakdown/malfunction rules. Section 93102(i)(4) of the California Airborne Toxic Control Measure provides that the owner or operator shall report breakdowns as required by the permitting agency's breakdown rule. Under this rule substitution, the permitting agencies' breakdown rules do not override or supplant the requirements of section 93102(g)(4), (h)(5), (h)(6), (i)(3)(B), or Appendix 3; neither expand the scope nor extend the time-frame of a breakdown beyond the definition of section 93102(b)(7); and do not grant the permitting agencies the authority to determine whether a breakdown has occurred, to grant emergency variances, or to decide to take no enforcement action. Owners or operators must submit written breakdown reports even if the permitting agency has not formally requested such reports.
              (4) Performance test requirements. Section 93102(d)(3)(A) of the California Airborne Toxic Control Measure allows the use of California Air Resources Board Method 425, dated July 28, 1997, and South Coast Air Quality Management District Method 205.1, dated August 1991, for determining chromium emissions. Any alternatives, modifications, or variations to these test methods must be approved under the procedures in section 93102(k) of the California Airborne Toxic Control Measure.
              (6)-(7) [Reserved]
              (8) Delaware. (i) Affected sources must comply with the Delaware Department of Natural Resources and Environmental Control, Division of Air and Waste Management, Accidental Release Prevention Regulation, sections 1-5 and sections 7-14, January 11, 1999 (incorporated by reference as specified in § 63.14). The material incorporated in the Delaware Department of Natural Resources and Environmental Control, Division of Air and Waste Management, Accidental Release Prevention Regulation, sections 1-5 and sections 7-14 pertains to owners and operators of stationary sources in the State of Delaware that have more than a threshold quantity of a regulated substance in a process, as described in section 5.10 of Delaware's regulation, and has been approved under the procedures in §§ 63.93 and 63.95 to be implemented and enforced in place of 40 CFR part 68-Chemical Accident Prevention Provisions.

              (ii) Affected sources must comply with the State of Delaware Regulations Governing the Control of Air Pollution, Regulation No. 38, subpart A, effective September 11, 1999 (incorporated by reference as specified in § 63.14). The material incorporated in the State of Delaware Regulations Governing the Control of Air Pollution, Regulation No. 38, subpart A pertains to owners and operators of stationary sources in the State of Delaware that are subject to emission standard requirements of the State of Delaware Regulations Governing the Control of Air Pollution, Regulation No. 38, subparts M, N and Q and 40 CFR part 63 and has been approved under the procedures in §§ 63.91 and 63.92 to be implemented and enforced in place of 40 CFR part 63, subpart A. Delaware is delegated the authority to implement and enforce its regulation in place of 40 CFR part 63, subpart A, in accordance with the final rule, published in the Federal Register on October 2, 2001, effective December 3, 2001.

              (iii) Affected sources must comply with the State of Delaware Regulations Governing the Control of Air Pollution, Regulation No. 38, subpart M, effective October 11, 2000 (incorporated by reference as specified in § 63.14). The material incorporated in the State of Delaware Regulations Governing the Control of Air Pollution, Regulation No. 38, subpart M pertains to owners and operators of perchloroethylene drycleaning facilities and has been approved under the procedures in § 63.91 and § 63.92 to be implemented and enforced in place of 40 CFR part 63, subpart M. Delaware is delegated the authority to implement and enforce its regulation in place of 40 CFR part 63, subpart M, in accordance with the final rule, published in the Federal Register on October 2, 2001, effective December 3, 2001.

              (iv) Affected sources must comply with the State of Delaware Regulations Governing the Control of Air Pollution, Regulation No. 38, subpart N, effective October 11, 2000 (incorporated by reference as specified in § 63.14). The material incorporated in the State of Delaware Regulations Governing the Control of Air Pollution, Regulation No. 38, subpart N pertains to owners and operators of hard and decorative chromium electroplating and chromium anodizing tanks and has been approved under the procedures in §§ 63.91 and 63.92 to be implemented and enforced in place of 40 CFR part 63, subpart N. Delaware is delegated the authority to implement and enforce its regulation in place of 40 CFR part 63, subpart N, in accordance with the final rule, published in the Federal Register on October 2, 2001, effective December 3, 2001.

              (v) Affected sources must comply with the State of Delaware Regulations Governing the Control of Air Pollution, Regulation No. 38, subpart Q, effective May 11, 1998 (incorporated by reference as specified in § 63.14). The material incorporated in the State of Delaware Regulations Governing the Control of Air Pollution, Regulation No. 38, subpart Q pertains to owners and operators of industrial process cooling towers and has been approved under the procedures in §§ 63.91 and 63.92 to be implemented and enforced in place of 40 CFR part 63, subpart Q. Delaware is delegated the authority to implement and enforce its regulation in place of 40 CFR part 63, subpart Q, in accordance with the final rule, published in the Federal Register on October 2, 2001, effective December 3, 2001.
              (9) District of Columbia. (i) The District of Columbia is delegated the authority to implement and enforce the regulations in 40 CFR part 63, subparts A, M, N, T, VVV and Appendix A and all future unchanged 40 CFR part 63 standards and amendments, if delegation of future standards and amendments is sought by the District of Columbia Department of Health and approved by EPA Region III, at affected sources, as defined by 40 CFR part 63, in accordance with the final rule, dated December 26, 2001, effective February 25, 2002, and any mutually acceptable amendments to the terms described in the direct final rule.
              (10) Florida. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the Florida Department of Environmental Protection (FDEP) for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards.
              
                Part 63 Major & Area Source Rule Delegations—Florida 1
                
                
                   
                  Source category
                  Subpart
                  FDEP
                
                
                  1
                  HON
                  F, G, H, I
                  X
                
                
                  2
                  Polyvinyl Chloride & Co-polymers VACATED on 5/11/05
                  J
                  X
                
                
                  3
                  Coke Ovens
                  L
                  X
                
                
                  4
                  Dry Cleaners
                  M
                  X
                
                
                  5
                  Chromium Electroplating
                  N
                  X
                
                
                  6
                  EtO Commercial Sterilization
                  O
                  X
                
                
                  7
                  Chromium Cooling Towers
                  Q
                  X
                
                
                  8
                  Gasoline Distribution (stage 1)
                  R
                  X
                
                
                  9
                  Pulp & Paper I
                  S
                  X
                
                
                  10
                  Halogenated Solvent Cleaning
                  T
                  X
                
                
                  11
                  Polymer & Resins 1
                  U
                  X
                
                
                  12
                  Polymer & Resins 2
                  W
                  X
                
                
                  13
                  Secondary Lead Smelters
                  X
                  X
                
                
                  14
                  Marine Tank Vessel Loading
                  Y
                  X
                
                
                  15
                  Phosphoric Acid Mfg
                  AA
                  X
                
                
                  16
                  Phosphate Fertilizers Prod
                  BB
                  X
                
                
                  17
                  Petroleum Refineries
                  CC
                  X
                
                
                  18
                  Offsite Waste & Recovery
                  DD
                  X
                
                
                   
                  Tanks; Level 1
                  OO
                  X
                
                
                   
                  Containers
                  PP
                  X
                
                
                   
                  Surface Impoundments
                  QQ
                  X
                
                
                   
                  Drain Systems
                  RR
                  X
                
                
                   
                  Oil-Water Separators
                  VV
                  X
                
                
                  19
                  Magnetic Tape
                  EE
                  X
                
                
                  20
                  Aerospace Industry
                  GG
                  X
                
                
                  21
                  Oil & Natural Gas Prod
                  HH
                  X
                
                
                   
                  Area Source Requirements >>.
                
                
                  22
                  Shipbuilding and Repair
                  II
                  X
                
                
                  23
                  Wood Furniture Mfg
                  JJ
                  X
                
                
                  24
                  Printing & Publishing
                  KK
                  X
                
                
                  25
                  Primary Aluminum
                  LL
                  X
                
                
                  26
                  Pulp & Paper II (Combustion sources)
                  MM
                  X
                
                
                  27
                  Generic MACT:
                
                
                   
                  Control Devices
                  SS
                  X
                
                
                   
                  Eq. Leaks—Level 1
                  TT
                  X
                
                
                   
                  Eq. Leaks—Level 2
                  UU
                  X
                
                
                   
                  Tanks—Level 2
                  WW
                  X
                
                
                  28
                  Generic MACT:
                
                
                   
                  Ethylene Mfg
                  XX & YY
                  X
                
                
                   
                  Carbon Black
                  YY
                  X
                
                
                   
                  Spandex Prod
                  YY
                  X
                
                
                   
                  Cyanide Chemical Mfg
                  YY
                  X
                
                
                   
                  Acetal Resins
                  YY
                  X
                
                
                   
                  Acrylic/Modacrylic Fibers
                  YY
                  X
                
                
                   
                  Hydrogen Fluoride Prod
                  YY
                  X
                
                
                   
                  Polycarbonates Prod
                  YY
                  X
                
                
                  29
                  Steel Pickeling
                  CCC
                  X
                
                
                  30
                  Mineral Wool Prod
                  DDD
                  X
                
                
                  31
                  Hazardous Waste Combustion (Phase I)
                  EEE
                  X
                
                
                  32
                  Boilers that burn Haz. Waste (Phase II)
                  EEE
                  X
                
                
                  33
                  HCL Prod. Furnaces burning Haz. Waste (P II)
                  EEE
                  X
                
                
                  34
                  Pharmaceutical Prod
                  GGG
                  X
                
                
                  35
                  Nat. Gas Transmission & Storage
                  HHH
                  X
                
                
                  36
                  Flexible Polyurethane Foam Prod
                  III
                  X
                
                
                  37
                  Polymer & Resins 4
                  JJJ
                  X
                
                
                  38
                  Portland Cement
                  LLL
                  X
                
                
                  39
                  Pesticide Active Ingredients
                  MMM
                  X
                
                
                  40
                  Wool Fiberglass
                  NNN
                  X
                
                
                  41
                  Polymer & Resins 3 (Amino & Phenolic)
                  OOO
                  X
                
                
                  42
                  Polyether Polyols Prod
                  PPP
                  X
                
                
                  43
                  Primary Copper
                  QQQ
                  X
                
                
                  44
                  Secondary Aluminum Prod
                  RRR
                  X
                
                
                  45
                  Primary Lead Smelting
                  TTT
                  X
                
                
                  
                  46
                  Petro Refineries (FCC units)
                  UUU
                  X
                
                
                  47
                  POTW
                  VVV
                  X
                
                
                  48
                  Ferroalloys
                  XXX
                  X
                
                
                  49
                  Municipal Landfills
                  AAAA
                  X
                
                
                  50
                  Nutritional Yeast
                  CCCC
                  X
                
                
                  51
                  Plywood and Composite Wood Prod. (Partial Vacatur Oct. 07)
                  DDDD
                  X
                
                
                  52
                  Organic Liquids Distribution (non-gas)
                  EEEE
                  X
                
                
                  53
                  Misc. Organic NESHAP
                  FFFF
                  X
                
                
                  54
                  Vegetable Oil
                  GGGG
                  X
                
                
                  55
                  Wet Formed Fiberglass
                  HHHH
                  X
                
                
                  56
                  Auto & Light Duty Truck (coating)
                  IIII
                  X
                
                
                  57
                  Paper & Other Webs
                  JJJJ
                  X
                
                
                  58
                  Metal Can (coating)
                  KKKK
                  X
                
                
                  59
                  Misc. Metal Parts (coating)
                  MMMM
                  X
                
                
                  60
                  Large Appliances (coating)
                  NNNN
                  X
                
                
                  61
                  Printing, Coating, & Dyeing Fabrics
                  OOOO
                  X
                
                
                  62
                  Plastic Parts & Products (coating)
                  PPPP
                  X
                
                
                  63
                  Wood Building Products
                  QQQQ
                  X
                
                
                  64
                  Metal Furniture (coating)
                  RRRR
                  X
                
                
                  65
                  Metal Coil (coating)
                  SSSS
                  X
                
                
                  66
                  Leather Tanning & Finishing
                  TTTT
                  X
                
                
                  67
                  Cellulose Ethers Prod. Misc. Viscose Processes
                  UUUU
                  X
                
                
                  68
                  Boat Manufacturing
                  VVVV
                  X
                
                
                  69
                  Reinforced Plastic Composites
                  WWWW
                  X
                
                
                  70
                  Rubber Tire Mfg
                  XXXX
                  X
                
                
                  71
                  Stationary Combustion Turbines
                  YYYY
                  X
                
                
                  72
                  Reciprocating Int. Combustion Engines
                  ZZZZ
                  X
                
                
                   
                  Area Source Requirements >>.
                
                
                  73
                  Lime Manufacturing
                  AAAAA
                  X
                
                
                  74
                  Semiconductor Production
                  BBBBB
                  X
                
                
                  75
                  Coke Ovens: (Push/Quench/Battery/Stacks)
                  CCCCC
                  X
                
                
                  76
                  Industrial/Commercial/Institutional Boilers & Process Heaters, VACATED on 7/30/07
                  DDDDD
                
                
                  77
                  Iron Foundries
                  EEEEE
                  X
                
                
                  78
                  Integrated Iron & Steel
                  FFFFF
                  X
                
                
                  79
                  Site Remediation
                  GGGGG
                  X
                
                
                  80
                  Misc. Coating Manufacturing
                  HHHHH
                  X
                
                
                  81
                  Mercury Cell Chlor-Alkali
                  IIIII
                  X
                
                
                  82
                  Brick & Structural Clay Products, VACATED on 6/18/07
                  JJJJJ
                  X
                
                
                  83
                  Clay Ceramics Manufacturing, VACATED on 6/18/07
                  KKKKK
                  X
                
                
                  84
                  Asphalt Roofing & Processing
                  LLLLL
                  X
                
                
                  85
                  Flex. Polyurethane Foam Fabrication
                  MMMMM
                  X
                
                
                  86
                  Hydrochloric Acid Prod/Fumed Silica
                  NNNNN
                  X
                
                
                  87
                  Engine & Rocket Test Facilities
                  PPPPP
                  X
                
                
                  88
                  Friction Materials Manufacturing
                  QQQQQ
                  X
                
                
                  89
                  Taconite Iron Ore
                  RRRRR
                  X
                
                
                  90
                  Refactories
                  SSSSS
                  X
                
                
                  91
                  Primary Magnesium
                  TTTTT
                  X
                
                
                  
                    Area Source Rules
                  
                
                
                  92
                  Hospital Sterilizers
                  WWWWW
                
                
                  93
                  Stainless and Nonstainless Steel Mfg. Electric Arc Furnaces
                  YYYYY
                  X
                
                
                  94
                  Iron & Steel foundries
                  ZZZZZ
                  X
                
                
                  95
                  Gasoline Distribution—Bulk
                  BBBBBB
                
                
                  96
                  Gasoline Dispensing Facilities
                  CCCCCC
                
                
                  97
                  PVC & Copolymers Prod
                  DDDDDD
                  X
                
                
                  98
                  Primary Copper
                  EEEEEE
                  X
                
                
                  99
                  Secondary Copper Smelting
                  FFFFFF
                  X
                
                
                  100
                  Primary Nonferrous Metals
                  GGGGGG
                  X
                
                
                  101
                  Paint Stripping
                  HHHHHH
                
                
                   
                  Auto-Body Refinishing
                
                
                   
                  Plastic Parts & Prod. (coating)
                
                
                  102
                  Acrylic/Modacrylic Fibers Prod
                  LLLLLL
                  X
                
                
                  103
                  Carbon Black Prod
                  MMMMMM
                  X
                
                
                  104
                  Chemical Mfg. Chrom
                  NNNNNN
                  X
                
                
                  105
                  Flex. Polyurethane Foam Fab
                  OOOOOO
                  X
                
                
                   
                  Flex. Polyurethane Foam Prod
                
                
                  106
                  Lead Acid Battery Mfg
                  PPPPPP
                  X
                
                
                  
                  107
                  Wood Preserving
                  QQQQQQ
                  X
                
                
                  108
                  Clay Ceramics Mfg
                  RRRRRR
                  X
                
                
                  109
                  Glass Mfg
                  SSSSSS
                  X
                
                
                  110
                  Secondary Nonferrous Metals
                  TTTTTT
                  X
                
                
                  110
                  Plating and Polishing
                  WWWWWW
                
                
                  112
                  Industrial Mach. & Eq. Finishing
                  XXXXXX
                
                
                   
                  Elect. & Electronics Eq. Finishing
                
                
                   
                  Fabricated Metal Prod
                
                
                   
                  Fabricated Plate Work (Boiler Shop)
                
                
                   
                  Fabricated Structural Metal Mfg
                
                
                   
                  Heating Eq. Mfg
                
                
                   
                  Iron and Steel Forging
                
                
                   
                  Primary Metals Prod. Mfg
                
                
                   
                  Valves and Pipe Fittings Mfg
                
                
                  113
                  Ferroalloys Production
                  YYYYYY
                
                
                   
                  Ferro/Silico Manganese
                
                
                  1 State program approved on October 1, 2001. Delegation table last updated on December 19, 2008.
              
              (ii) [Reserved]
              (11) Georgia. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the Georgia Environmental Protection Division (GEPD) for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set force in Federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards.
              
                Part 63 Major & Area Source Rule Delegations—Georgia 1
                
                
                   
                  Source category
                  Subpart
                  GEPD
                
                
                  1
                  HON
                  F, G, H, I
                  X
                
                
                  2
                  Polyvinyl Chloride & Co-polymers VACATED on 5/11/05
                  J
                  X
                
                
                  3
                  Coke Ovens
                  L
                  X
                
                
                  4
                  Dry Cleaners
                  M
                  X
                
                
                  5
                  Chromium Electroplating
                  N
                  X
                
                
                  6
                  EtO Commercial Sterilization
                  O
                  X
                
                
                  7
                  Chromium Cooling Towers
                  Q
                  X
                
                
                  8
                  Gasoline Distribution (stage 1)
                  R
                  X
                
                
                  9
                  Pulp & Paper I
                  S
                  X
                
                
                  10
                  Halogenated Solvent Cleaning
                  T
                  X
                
                
                  11
                  Polymer & Resins 1
                  U
                  X
                
                
                  12
                  Polymer & Resins 2
                  W
                  X
                
                
                  13
                  Secondary Lead Smelters
                  X
                  X
                
                
                  14
                  Marine Tank Vessel Loading
                  Y
                  X
                
                
                  15
                  Phosphoric Acid Mfg
                  AA
                  X
                
                
                  16
                  Phosphate Fertilizers Prod
                  BB
                  X
                
                
                  17
                  Petroleum Refineries
                  CC
                  X
                
                
                  18
                  Offsite Waste & Recovery
                  DD
                  X
                
                
                   
                  Tanks; Level 1
                  OO
                  X
                
                
                   
                  Containers
                  PP
                  X
                
                
                   
                  Surface Impoundments
                  QQ
                  X
                
                
                   
                  Drain Systems
                  RR
                  X
                
                
                   
                  Oil-Water Separators
                  VV
                  X
                
                
                  19
                  Magnetic Tape
                  EE
                  X
                
                
                  20
                  Aerospace Industry
                  GG
                  X
                
                
                  21
                  Oil & Natural Gas Prod
                  HH
                  X
                
                
                   
                  Area Source Requirements >>.
                
                
                  22
                  Shipbuilding and Repair
                  II
                  X
                
                
                  23
                  Wood Furniture Mfg
                  JJ
                  X
                
                
                  24
                  Printing & Publishing
                  KK
                  X
                
                
                  25
                  Primary Aluminum
                  LL
                
                
                  26
                  Pulp & Paper II (Combustion sources)
                  MM
                  X
                
                
                  27
                  Generic MACT:
                
                
                   
                  Control Devices
                  SS
                  X
                
                
                   
                  Eq. Leaks—Level 1
                  TT
                  X
                
                
                   
                  Eq. Leaks—Level 2
                  UU
                  X
                
                
                  
                   
                  Tanks—Level 2
                  WW
                  X
                
                
                  28
                  Generic MACT:
                
                
                   
                  Ethylene Mfg
                  XX & YY
                  X
                
                
                   
                  Carbon Black
                  YY
                  X
                
                
                   
                  Spandex Prod
                  YY
                  X
                
                
                   
                  Cyanide Chemical Mfg
                  YY
                  X
                
                
                   
                  Acetal Resins
                  YY
                  X
                
                
                   
                  Acrylic/Modacrylic Fibers
                  YY
                  X
                
                
                   
                  Hydrogen Fluoride Prod
                  YY
                  X
                
                
                   
                  Polycarbonates Prod
                  YY
                  X
                
                
                  29
                  Steel Pickeling
                  CCC
                  X
                
                
                  30
                  Mineral Wool Prod
                  DDD
                  X
                
                
                  31
                  Hazardous Waste Combustion (Phase I)
                  EEE
                  X
                
                
                  32
                  Boilers that burn Haz. Waste (Phase II)
                  EEE
                  X
                
                
                  33
                  HCL Prod. Furnaces burning Haz. Waste (P II)
                  EEE
                  X
                
                
                  34
                  Pharmaceutical Prod
                  GGG
                  X
                
                
                  35
                  Nat. Gas Transmission & Storage
                  HHH
                  X
                
                
                  36
                  Flexible Polyurethane Foam Prod
                  I I I
                  X
                
                
                  37
                  Polymer & Resins 4
                  JJJ
                  X
                
                
                  38
                  Portland Cement
                  LLL
                  X
                
                
                  39
                  Pesticide Active Ingredients
                  MMM
                  X
                
                
                  40
                  Wool Fiberglass
                  NNN
                  X
                
                
                  41
                  Polymer & Resins 3 (Amino & Phenolic)
                  OOO
                  X
                
                
                  42
                  Polyether Polyols Prod
                  PPP
                  X
                
                
                  43
                  Primary Copper
                  QQQ
                  X
                
                
                  44
                  Secondary Aluminum Prod
                  RRR
                  X
                
                
                  45
                  Primary Lead Smelting
                  TTT
                  X
                
                
                  46
                  Petro Refineries (FCC units)
                  UUU
                  X
                
                
                  47
                  POTW
                  VVV
                  X
                
                
                  48
                  Ferroalloys
                  XXX
                  X
                
                
                  49
                  Municipal Landfills
                  AAAA
                  X
                
                
                  50
                  Nutritional Yeast
                  CCCC
                  X
                
                
                  51
                  Plywood and Composite Wood Prod. (Partial Vacatur Oct. 07)
                  DDDD
                  X
                
                
                  52
                  Organic Liquids Distribution (non-gas)
                  EEEE
                  X
                
                
                  53
                  Misc. Organic NESHAP
                  FFFF
                  X
                
                
                  54
                  Vegetable Oil
                  GGGG
                  X
                
                
                  55
                  Wet Formed Fiberglass
                  HHHH
                  X
                
                
                  56
                  Auto & Light Duty Truck (coating)
                  IIII
                  X
                
                
                  57
                  Paper & Other Webs
                  JJJJ
                  X
                
                
                  58
                  Metal Can (coating)
                  KKKK
                  X
                
                
                  59
                  Misc. Metal Parts (coating)
                  MMMM
                  X
                
                
                  60
                  Large Appliances (coating)
                  NNNN
                  X
                
                
                  61
                  Printing, Coating, & Dyeing Fabrics
                  OOOO
                  X
                
                
                  62
                  Plastic Parts & Products (coating)
                  PPPP
                  X
                
                
                  63
                  Wood Building Products
                  QQQQ
                  X
                
                
                  64
                  Metal Furniture (coating)
                  RRRR
                  X
                
                
                  65
                  Metal Coil (coating)
                  S S S S
                  X
                
                
                  66
                  Leather Tanning & Finishing
                  TTTT
                  X
                
                
                  67
                  Cellulose Ethers Prod. Misc. Viscose Processes
                  UUUU
                  X
                
                
                  68
                  Boat Manufacturing
                  VVVV
                  X
                
                
                  69
                  Reinforced Plastic Composites
                  WWWW
                  X
                
                
                  70
                  Rubber Tire Mfg
                  XXXX
                  X
                
                
                  71
                  Stationary Combustion Turbines
                  YYYY
                  X
                
                
                  72
                  Reciprocating Int. Combustion Engines
                  ZZZZ
                  X
                
                
                   
                  Area Source Requirements >>.
                
                
                  73
                  Lime Manufacturing
                  AAAAA
                  X
                
                
                  74
                  Semiconductor Production
                  BBBBB
                  X
                
                
                  75
                  Coke Ovens: (Push/Quench/Battery/Stacks)
                  CCCCC
                  X
                
                
                  76
                  Industrial/Commercial/Institutional Boilers & Process Heaters, VACATED on 7/30/07
                  DDDDD
                
                
                  77
                  Iron Foundries
                  EEEEE
                  X
                
                
                  78
                  Integrated Iron & Steel
                  FFFFF
                  X
                
                
                  79
                  Site Remediation
                  GGGGG
                  X
                
                
                  80
                  Misc. Coating Manufacturing
                  HHHHH
                  X
                
                
                  81
                  Mercury Cell Chlor-Alkali
                  IIIII
                  X
                
                
                  82
                  Brick & Structural Clay Products, VACATED on 6/18/07
                  JJJJJ
                
                
                  83
                  Clay Ceramics Manufacturing, VACATED on 6/18/07
                  KKKKK
                
                
                  84
                  Asphalt Roofing & Processing
                  LLLLL
                  X
                
                
                  85
                  Flex. Polyurethane Foam Fabrication
                  MMMMM
                  X
                
                
                  86
                  Hydrochloric Acid Prod/Fumed Silica
                  NNNNN
                  X
                
                
                  
                  87
                  Engine & Rocket Test Facilities
                  PPPPP
                  X
                
                
                  88
                  Friction Materials Manufacturing
                  QQQQQ
                  X
                
                
                  89
                  Taconite Iron Ore
                  RRRRR
                  X
                
                
                  90
                  Refactories
                  SSSSS
                  X
                
                
                  91
                  Primary Magnesium
                  TTTTT
                  X
                
                
                  
                    Area Source Rules
                  
                
                
                  92
                  Hospital Sterilizers
                  WWWWW
                
                
                  93
                  Stainless and Nonstainless Steel Mfg. Electric Arc Furnaces
                  YYYYY
                
                
                  94
                  Iron & Steel foundries
                  ZZZZZ
                
                
                  95
                  Gasoline Distribution—Bulk
                  BBBBBB
                
                
                  96
                  Gasoline Dispensing Facilities
                  CCCCCC
                
                
                  97
                  PVC & Copolymers Prod
                  DDDDDD
                
                
                  98
                  Primary Copper
                  EEEEEE
                
                
                  99
                  Secondary Copper Smelting
                  FFFFFF
                
                
                  100
                  Primary Nonferrous Metals
                  GGGGGG
                
                
                   
                  Paint Stripping
                
                
                  101
                  Auto-Body Refinishing
                  HHHHHH
                
                
                   
                  Plastic Parts & Prod. (coating)
                
                
                  102
                  Acrylic/Modacrylic Fibers Prod
                  LLLLLL
                
                
                  103
                  Carbon Black Prod
                  MMMMMM
                
                
                  104
                  Chemical Mfg. Chrom
                  NNNNNN
                
                
                   
                  Flex. Polyurethane Foam Fab
                
                
                  105
                  Flex. Polyurethane Foam Prod
                  OOOOOO
                
                
                  106
                  Lead Acid Battery Mfg
                  PPPPPP
                
                
                  107
                  Wood Preserving
                  QQQQQQ
                
                
                  108
                  Clay Ceramics Mfg
                  RRRRRR
                
                
                  109
                  Glass Mfg
                  SSSSSS
                
                
                  110
                  Secondary Nonferrous Metals
                  TTTTTT
                
                
                  110
                  Plating and Polishing
                  WWWWWW
                
                
                  112
                  Industrial Mach. & Eq. Finishing
                  XXXXXX
                
                
                   
                  Elect. & Electronics Eq. Finishing
                
                
                   
                  Fabricated Metal Prod
                
                
                   
                  Fabricated Plate Work (Boiler Shop)
                
                
                   
                  Fabricated Structural Metal Mfg
                
                
                   
                  Heating Eq. Mfg
                
                
                   
                  Iron and Steel Forging
                
                
                   
                  Primary Metals Prod. Mfg
                
                
                   
                  Valves and Pipe Fittings Mfg
                
                
                  113
                  Ferroalloys Production
                  YYYYYY
                
                
                   
                  Ferro/Silico Manganese
                
                
                  1 State program approved on June 8, 2000. Delegation table last updated on September 15, 2008.
              
              (ii) Georgia Environmental Protection Division (GEPD) may implement and enforce alternative requirements in the form of title V permit terms and conditions for International Paper Augusta Mill, Augusta, Georgia, for subpart S of this part—National Emission Standards for Hazardous Air Pollutants from the Pulp and Paper Industry. This action is contingent upon GEPD including, in title V permits, terms and conditions that are no less stringent than the Federal standard. In addition, the requirement applicable to the source remains the Federal section 112 requirement until EPA has approved the alternative permit terms and conditions and the final title V permit is issued.
              (12) [Reserved]
              (13) Idaho. (i) The following table lists the specific part 63 subparts that have been delegated unchanged to the Idaho Department of Environmental Quality. The (X) symbol indicates that all or part of the subpart is delegated, subject to the conditions and limits in EPA's action:
              
                Delegation Status of Part 63 NESHAPS—State of Idaho 1
                
                
                  Subpart
                  IDEQ
                
                
                  A. General Provisions
                  X
                
                
                  D. Early Reductions
                  X
                
                
                  F. HON-SOCMI
                  X
                
                
                  G. HON-Process Vents
                  X
                
                
                  H. HON-Equipment Leaks
                  X
                
                
                  I. HON-Negotiated Leaks
                  X
                
                
                  L. Coke Oven Batteries
                  X
                
                
                  
                  M. Perchloroethylene Dry Cleaning
                  X
                
                
                  N. Chromium Electroplating
                  X
                
                
                  O. Ethylene Oxide Sterilizers
                  X
                
                
                  Q. Industrial Process Cooling Towers
                  X
                
                
                  R. Gasoline Distribution
                  X
                
                
                  S. Pulp and Paper
                  X
                
                
                  T. Halogenated Solvent Cleaning
                  X
                
                
                  U. Polymers and Resins I
                  X
                
                
                  W. Polymers and Resins II—Epoxy
                  X
                
                
                  X. Secondary Lead Smelting
                  X
                
                
                  Y. Marine Tank Vessel Loading
                  X
                
                
                  AA. Phosphoric Acid Manufacturing Plants
                  X
                
                
                  BB. Phosphate Fertilizers Production Plants
                  X
                
                
                  CC. Petroleum Refineries
                  X
                
                
                  DD. Off-Site Waste and Recovery
                  X
                
                
                  EE. Magnetic Tape Manufacturing
                  X
                
                
                  GG. Aerospace Manufacturing & Rework
                  X
                
                
                  HH. Oil and Natural Gas Production Facilities
                  X
                
                
                  II. Shipbuilding and Ship Repair
                  X
                
                
                  JJ. Wood Furniture Manufacturing Operations
                  X
                
                
                  KK. Printing and Publishing Industry
                  X
                
                
                  LL. Primary Aluminum
                  X
                
                
                  OO. Tanks—Level 1
                  X
                
                
                  PP. Containers
                  X
                
                
                  QQ. Surface Impoundments
                  X
                
                
                  RR. Individual Drain Systems
                  X
                
                
                  SS. Closed Vent Systems, Control Devices, Recovery Devices and Routing to a Fuel Gas System or Process
                
                
                  TT. Equipment Leaks—Control Level 1
                  X
                
                
                  UU. Equipment Leaks—Control Level 2
                  X
                
                
                  VV. Oil-Water Separators and Organic-Water Separators
                  X
                
                
                  WW. Storage Vessels (Tanks)—Control Level 2
                  X
                
                
                  YY. Source Categories: Generic MACT
                  X
                
                
                  CCC. Steel Pickling—HCl Process Facilities and Hydrochloric Acid Regeneration Plants
                  X
                
                
                  DDD. Mineral Wool Production
                  X
                
                
                  EEE. Hazardous Waste Combustors
                  X
                
                
                  GGG. Pharmaceuticals Production
                  X
                
                
                  HHH. Natural Gas Transmission and Storage Facilities
                  X
                
                
                  III. Flexible Polyurethane Foam Production
                  X
                
                
                  JJJ. Polymers and Resins IV
                  X
                
                
                  LLL. Portland Cement Manufacturing
                  X
                
                
                  MMM. Pesticide Active Ingredient Production
                  X
                
                
                  NNN. Wool Fiberglass Manufacturing
                  X
                
                
                  OOO. Manufacture of Amino Phenolic Resins
                  X
                
                
                  PPP. Polyether Polyols Production
                  X
                
                
                  RRR. Secondary Aluminum Production
                  X
                
                
                  TTT. Primary Lead Smelting
                  X
                
                
                  VVV. Publicly Owned Treatment Works
                  X
                
                
                  XXX. Ferroalloys Production: Ferromanganese & Silicomanganese
                  X
                
                
                  1 Delegation is for major sources only and subject to all federal law, regulations, policy and guidance.
              
              (ii) [Reserved]
              (14)-(17) [Reserved]
              (18) Kentucky.
              (i) The following table lists the specific part 63 standards that have been delegated unchanged to the Kentucky Department of Environmental Protection for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards.
              
                Part 63 Major and Area Source Rule Delegations—Kentucky 1
                
                
                   
                  Source category
                  Subpart
                  KDEP 2
                  
                  LAPCD 3
                  
                
                
                  1
                  HON
                  F,G,H,I
                  X
                  X
                
                
                  2
                  Polyvinyl Chloride & Co-polymers VACATED on 5/11/05
                  J
                  
                
                
                  3
                  Coke Ovens
                  L
                  X
                  X
                
                
                  4
                  Dry Cleaners
                  M
                  X
                  X
                
                
                  5
                  Chromium Electroplating
                  N
                  X
                  X
                
                
                  6
                  EtO Commercial Sterilization
                  O
                  X
                  X
                
                
                  7
                  Chromium Cooling Towers
                  Q
                  X
                  X
                
                
                  8
                  Gasoline Distribution (stage 1)
                  R
                  X
                  X
                
                
                  9
                  Pulp & Paper I
                  S
                  X
                  X
                
                
                  10
                  Halogenated Solvent Cleaning
                  T
                  X
                  X
                
                
                  11
                  Polymer & Resins 1
                  U
                  X
                  X
                
                
                  12
                  Polymer & Resins 2
                  W
                  X
                  X
                
                
                  13
                  Secondary Lead Smelters
                  X
                  X
                  X
                
                
                  14
                  Marine Tank Vessel Loading
                  Y
                  X
                  X
                
                
                  15
                  Phosphoric Acid Mfg
                  AA
                  X
                  X
                
                
                  16
                  Phosphate Fertilizers Prod
                  BB
                  X
                  X
                
                
                  17
                  Petroleum Refineries
                  CC
                  X
                  X
                
                
                  18
                  Offsite Waste & Recovery
                  DD
                  X
                  X
                
                
                   
                  Tanks; Level 1
                  OO
                  X
                  X
                
                
                   
                  Containers
                  PP
                  X
                  X
                
                
                   
                  Surface Impoundments
                  QQ
                  X
                  X
                
                
                   
                  Drain Systems
                  RR
                  X
                  X
                
                
                   
                  Oil-Water Separators
                  VV
                  X
                  X
                
                
                  19
                  Magnetic Tape
                  EE
                  X
                  X
                
                
                  20
                  Aerospace Industry
                  GG
                  X
                  X
                
                
                  
                  21
                  Oil & Natural Gas Prod
                  HH
                  X
                  X
                
                
                   
                  Area Source Requirements >>.
                  X
                  
                
                
                  22
                  Shipbuilding and Repair
                  II
                  X
                  X
                
                
                  23
                  Wood Furniture Mfg
                  JJ
                  X
                  X
                
                
                  24
                  Printing & Publishing
                  KK
                  X
                  X
                
                
                  25
                  Primary Aluminum
                  LL
                  X
                
                
                  26
                  Pulp & Paper II (Combustion sources)
                  MM
                  X
                  X
                
                
                  27
                  Generic MACT:
                
                
                   
                  Control Devices
                  SS
                  X
                  X
                
                
                   
                  Eq. Leaks—Level 1
                  TT
                  X
                  X
                
                
                   
                  Eq. Leaks—Level 2
                  UU
                  X
                  X
                
                
                   
                  Tanks—Level 2
                  WW
                  X
                  X
                
                
                  28
                  General MACT:
                
                
                   
                  Ethylene Mfg
                  XX & YY
                  X
                  X
                
                
                   
                  Carbon Black
                  YY
                  X
                  X
                
                
                   
                  Spandex Prod
                  YY
                  X
                  X
                
                
                   
                  Cyanide Chemical Mfg
                  YY
                  X
                  X
                
                
                   
                  Acetal Resins
                  YY
                  X
                  X
                
                
                   
                  Acrylic/Modacrylic Fibers
                  YY
                  X
                  X
                
                
                   
                  Hydrogen Fluoride Prod
                  YY
                  X
                  X
                
                
                   
                  Polycarbonates Prod
                  YY
                  X
                  X
                
                
                  29
                  Steel Pickling
                  CCC
                  X
                  X
                
                
                  30
                  Mineral Wool Prod
                  DDD
                  X
                  X
                
                
                  31
                  Hazardous Waste Combustion (Phase I)
                  EEE
                  X
                  X
                
                
                  32
                  Boilers that burn Haz. Waste (Phase II)
                  EEE
                  X
                  X
                
                
                  33
                  HCL Prod. Furnaces burning Haz. Waste (P II)
                  EEE
                  X
                  X
                
                
                  34
                  Pharmaceutical Prod
                  GGG
                  X
                  X
                
                
                  35
                  Nat. Gas Transmission & Storage
                  HHH
                  X
                  X
                
                
                  36
                  Flexible Polyurethane Foam Prod
                  III
                  X
                  X
                
                
                  37
                  Polymer & Resins 4
                  JJJ
                  X
                  X
                
                
                  38
                  Portland Cement
                  LLL
                  X
                  X
                
                
                  39
                  Pesticide Active Ingredients
                  MMM
                  X
                  X
                
                
                  40
                  Wool Fiberglass
                  NNN
                  X
                  X
                
                
                  41
                  Polymer & Resins 3 (Amino & Phenolic)
                  OOO
                  X
                  X
                
                
                  42
                  Polyether Polyols Prod
                  PPP
                  X
                  X
                
                
                  43
                  Primary Copper
                  QQQ
                  X
                  X
                
                
                  44
                  Secondary Aluminum Prod
                  RRR
                  X
                  X
                
                
                  45
                  Primary Lead Smelting
                  TTT
                  X
                
                
                  46
                  Petro Refineries (FCC units)
                  UUU
                  X
                  X
                
                
                  47
                  POTW
                  VVV
                  X
                  X
                
                
                  48
                  Ferroalloys
                  XXX
                  X
                  X
                
                
                  49
                  Municipal Landfills
                  AAAA
                  X
                  X
                
                
                  50
                  Nutritional Yeast
                  CCCC
                  X
                  X
                
                
                  51
                  Plywood and Composite Wood Prod. (Partial Vacatur Oct. 07)
                  DDDD
                  X
                  X
                
                
                  52
                  Organic Liquids Distribution (non-gas)
                  EEEE
                  X
                  X
                
                
                  53
                  Misc. Organic NESHAP
                  FFFF
                  X
                  X
                
                
                  54
                  Vegetable Oil
                  GGGG
                  X
                  X
                
                
                  55
                  Wet Formed Fiberglass
                  HHHH
                  X
                  X
                
                
                  56
                  Auto & Light Duty Truck (coating)
                  IIII
                  X
                  X
                
                
                  57
                  Paper & Other Webs
                  JJJJ
                  X
                  X
                
                
                  58
                  Metal Can (coating)
                  KKKK
                  X
                  X
                
                
                  59
                  Misc. Metal Parts (coating)
                  MMMM
                  X
                  X
                
                
                  60
                  Large Appliances (coating)
                  NNNN
                  X
                  X
                
                
                  61
                  Printing, Coating, & Dyeing Fabrics
                  OOOO
                  X
                  X
                
                
                  62
                  Plastic Parts & Products (coating)
                  PPPP
                  X
                  X
                
                
                  63
                  Wood Building Products
                  QQQQ
                  X
                  X
                
                
                  64
                  Metal Furniture (coating)
                  RRRR
                  X
                  X
                
                
                  65
                  Metal Coil (coating)
                  SSSS
                  X
                  X
                
                
                  66
                  Leather Tanning & Finishing
                  TTTT
                  X
                  X
                
                
                  67
                  Cellulose Ethers Prod. Misc. Viscose Processes
                  UUUU
                  X
                  X
                
                
                  68
                  Boat Manufacturing
                  VVVV
                  X
                  X
                
                
                  69
                  Reinforced Plastic Composites
                  WWWW
                  X
                  X
                
                
                  70
                  Rubber Tire Mfg
                  XXXX
                  X
                  X
                
                
                  71
                  Stationary Combustion Turbines
                  YYYY
                  X
                  X
                
                
                  72
                  Reciprocating Int. Combustion Engines
                  ZZZZ
                  X
                  X
                
                
                   
                  Area Source Requirements >>.
                  X
                  
                
                
                  73
                  Lime Manufacturing
                  AAAAA
                  X
                  X
                
                
                  74
                  Semiconductor Production
                  BBBBB
                  X
                  X
                
                
                  75
                  Coke Ovens: (Push/Quench/Battery/Stacks)
                  CCCCC
                  X
                  X
                
                
                  76
                  Industrial/Commercial/Institutional Boilers & Process Heaters, VACATED on 7/30/07.
                  DDDDD
                  
                
                
                  77
                  Iron Foundries
                  EEEEE
                  X
                  X
                
                
                  
                  78
                  Integrated Iron & Steel
                  FFFFF
                  X
                  X
                
                
                  79
                  Site Remediation
                  GGGGG
                  X
                  X
                
                
                  80
                  Misc. Coating Manufacturing
                  HHHHH
                  X
                  X
                
                
                  81
                  Mercury Cell Chlor-Alkali
                  IIIII
                  X
                  X
                
                
                  82
                  Brick & Structural Clay Products, VACATED on 6/18/07
                  JJJJJ
                  
                
                
                  83
                  Clay Ceramics Manufacturing, VACATED on 6/18/07
                  KKKKK
                  
                
                
                  84
                  Asphalt Roofing & Processing
                  LLLLL
                  X
                  X
                
                
                  85
                  Flex. Polyurethane Foam Fabrication
                  MMMMM
                  X
                  X
                
                
                  86
                  Hydrochloric Acid Prod/Fumed Silica
                  NNNNN
                  X
                  X
                
                
                  87
                  Engine & Rocket Test Facilities
                  PPPPP
                  X
                  X
                
                
                  88
                  Friction Materials Manufacturing
                  QQQQQ
                  X
                  X
                
                
                  89
                  Taconite Iron Ore
                  RRRRR
                  X
                  X
                
                
                  90
                  Refactories
                  SSSSS
                  X
                  X
                
                
                  91
                  Primary Magnesium
                  TTTTT
                  X
                  X
                
                
                  
                    Ares Source Rules
                  
                
                
                  92
                  Hospital Sterilizers
                  WWWWW
                  X
                
                
                  93
                  Electric Arc Furnaces Stainless and Nonstainless Steel Mfg
                  YYYYY
                  X
                
                
                  94
                  Iron & Steel foundries
                  ZZZZZ
                  X
                
                
                  95
                  Gasoline Distribution—Bulk
                  BBBBBB
                  X
                
                
                  96
                  Gasoline Dispensing Facilities
                  CCCCCC
                  X
                
                
                  97
                  PVC & Copolymers Prod
                  DDDDDD
                  X
                
                
                  98
                  Primary Copper
                  EEEEEE
                  X
                
                
                  99
                  Secondary Copper Smelting
                  FFFFFF
                  X
                
                
                  100
                  Primary Nonferrous Metals Paint Stripping
                  GGGGGG
                  X
                
                
                  101
                  Auto-Body Refinishing Plastic Parts & Prod. (coating)
                  HHHHHH
                  X
                
                
                  102
                  Acrylic/Modacrylic Fibers Prod
                  LLLLLL
                  X
                
                
                  103
                  Carbon Black Prod
                  MMMMMM
                  X
                
                
                  104
                  Chemical Mfg. Chrom Flex. Polyurethane Foam Fab
                  NNNNNN
                  X
                
                
                  105
                  Flex. Polyurethane Foam Prod
                  OOOOOO
                  X
                
                
                  106
                  Lead Acid Battery Mfg
                  PPPPPP
                  X
                
                
                  107
                  Wood Preserving
                  QQQQQQ
                  X
                
                
                  108
                  Clay Ceramics Mfg
                  RRRRRR
                  
                
                
                  109
                  Glass Mfg
                  SSSSSS
                  
                
                
                  110
                  Secondary Nonferrous Metals
                  TTTTTT
                  
                
                
                  111
                  Plating and Polishing
                  WWWWWW
                  
                
                
                  112
                  Hearing Eq. Mfg
                  XXXXXX
                  
                
                
                   
                  Industrial Mach. & Eq. Finishing
                  
                  
                
                
                   
                  Elect. & Electronics Eq. Finishing
                  
                  
                
                
                   
                  Fabricated Metal Prod
                  
                  
                
                
                   
                  Fabricated Plate Work (Boiler Shop)
                  
                  
                
                
                   
                  Fabricated Structural Metal Mfg
                  
                  
                
                
                   
                  Iron and Steel Forging
                  
                  
                
                
                   
                  Primary Metals Prod. Mfg
                  
                  
                
                
                   
                  Valves and Pipe Fittings Mfg
                  
                  
                
                
                   
                  Ferroalloys Production
                  
                  
                
                
                  113
                  Ferro/Silico Manganese
                  YYYYYY
                  
                
                
                  1 State program approved on October 31, 2001. Delegation table last updated on April 1, 2009.
                
                  2 Kentucky Department for Environmental Protection.
                
                  3 Louisville Air Pollution Control District.
              
              (ii) [Reserved]
              (19) Louisiana.

              (i) The following table lists the specific part 63 standards that have been delegated unchanged to the Louisiana Department of Environmental Quality for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards. Any amendments made to these rules after July 1, 2013, are not delegated.
              
              
                Delegation Status for Part 63 Standards—State of Louisiana
                [Excluding Indian Country]
                
                  Subpart
                  Source category
                  LDEQ 1 2
                  
                
                
                  A
                  General Provisions
                  X
                
                
                  D
                  Early Reductions
                  X
                
                
                  F
                  Hazardous Organic NESHAP (HON)—Synthetic Organic Chemical Manufacturing Industry (SOCMI)
                  X
                
                
                  G
                  HON—SOCMI Process Vents, Storage Vessels, Transfer Operations and Wastewater
                  X
                
                
                  H
                  HON—Equipment Leaks
                  X
                
                
                  I
                  HON—Certain Processes Negotiated Equipment Leak Regulation
                  X
                
                
                  J
                  Polyvinyl Chloride and Copolymers Production
                   (3)
                
                
                  K
                  (Reserved)
                
                
                  L
                  Coke Oven Batteries
                  X
                
                
                  M
                  Perchloroethylene Dry Cleaning
                  X
                
                
                  N
                  Chromium Electroplating and Chromium Anodizing Tanks
                  X
                
                
                  O
                  Ethylene Oxide Sterilizers
                  X
                
                
                  P
                  (Reserved)
                
                
                  Q
                  Industrial Process Cooling Towers
                  X
                
                
                  R
                  Gasoline Distribution
                  X
                
                
                  S
                  Pulp and Paper Industry
                  X
                
                
                  T
                  Halogenated Solvent Cleaning
                  X
                
                
                  U
                  Group I Polymers and Resins
                  X
                
                
                  V
                  (Reserved)
                
                
                  W
                  Epoxy Resins Production and Non-Nylon Polyamides Production
                  X
                
                
                  X
                  Secondary Lead Smelting
                  X
                
                
                  Y
                  Marine Tank Vessel Loading
                  X
                
                
                  Z
                  (Reserved)
                
                
                  AA
                  Phosphoric Acid Manufacturing Plants
                  X
                
                
                  BB
                  Phosphate Fertilizers Production Plants
                  X
                
                
                  CC
                  Petroleum Refineries
                  X
                
                
                  DD
                  Off-Site Waste and Recovery Operations
                  X
                
                
                  EE
                  Magnetic Tape Manufacturing
                  X
                
                
                  FF
                  (Reserved)
                
                
                  GG
                  Aerospace Manufacturing and Rework Facilities
                  X
                
                
                  HH
                  Oil and Natural Gas Production Facilities
                  X
                
                
                  II
                  Shipbuilding and Ship Repair Facilities
                  X
                
                
                  JJ
                  Wood Furniture Manufacturing Operations
                  X
                
                
                  KK
                  Printing and Publishing Industry
                  X
                
                
                  LL
                  Primary Aluminum Reduction Plants
                  X
                
                
                  MM
                  Chemical Recovery Combustion Sources at Kraft, Soda, Sulfide, and Stand-Alone Semichemical Pulp Mills
                  X
                
                
                  NN
                  (Reserved)
                
                
                  OO
                  Tanks-Level 1
                  X
                
                
                  PP
                  Containers
                  X
                
                
                  QQ
                  Surface Impoundments
                  X
                
                
                  RR
                  Individual Drain Systems
                  X
                
                
                  SS
                  Closed Vent Systems, Control Devices, Recovery Devices and Routing to a Fuel Gas System or a Process
                  X
                
                
                  TT
                  Equipment Leaks—Control Level 1
                  X
                
                
                  UU
                  Equipment Leaks—Control Level 2 Standards
                  X
                
                
                  VV
                  Oil—Water Separators and Organic—Water Separators
                  X
                
                
                  WW
                  Storage Vessels (Tanks)—Control Level 2
                  X
                
                
                  XX
                  Ethylene Manufacturing Process Units Heat Exchange Systems and Waste Operations
                  X
                
                
                  YY
                  Generic Maximum Achievable Control Technology Standards
                  X
                
                
                  ZZ-BBB
                  (Reserved)
                
                
                  CCC
                  Steel Pickling—HCI Process Facilities and Hydrochloric Acid Regeneration
                  X
                
                
                  DDD
                  Mineral Wool Production
                  X
                
                
                  EEE
                  Hazardous Waste Combustors
                  X
                
                
                  FFF
                  (Reserved)
                
                
                  GGG
                  Pharmaceuticals Production
                  X
                
                
                  HHH
                  Natural Gas Transmission and Storage Facilities
                  X
                
                
                  III
                  Flexible Polyurethane Foam Production
                  X
                
                
                  JJJ
                  Group IV Polymers and Resins
                  X
                
                
                  KKK
                  (Reserved)
                
                
                  LLL
                  Portland Cement Manufacturing
                  X
                
                
                  MMM
                  Pesticide Active Ingredient Production
                  X
                
                
                  NNN
                  Wool Fiberglass Manufacturing
                  X
                
                
                  OOO
                  Amino/Phenolic Resins
                  X
                
                
                  PPP
                  Polyether Polyols Production
                  X
                
                
                  QQQ
                  Primary Copper Smelting
                  X
                
                
                  RRR
                  Secondary Aluminum Production
                  X
                
                
                  SSS
                  (Reserved)
                
                
                  TTT
                  Primary Lead Smelting
                  X
                
                
                  UUU
                  Petroleum Refineries—Catalytic Cracking Units, Catalytic Reforming Units and Sulfur Recovery Plants
                  X
                
                
                  
                  VVV
                  Publicly Owned Treatment Works (POTW)
                  X
                
                
                  WWW
                  (Reserved)
                
                
                  XXX
                  Ferroalloys Production: Ferromanganese and Silicomanganese
                  X
                
                
                  AAAA
                  Municipal Solid Waste Landfills
                  X
                
                
                  CCCC
                  Nutritional Yeast Manufacturing
                  X
                
                
                  DDDD
                  Plywood and Composite Wood Products
                  
                    4 X
                
                
                  EEEE
                  °Organic Liquids Distribution
                  X
                
                
                  FFFF
                  Misc. Organic Chemical Production and Processes (MON)
                  X
                
                
                  GGGG
                  Solvent Extraction for Vegetable Oil Production
                  X
                
                
                  HHHH
                  Wet Formed Fiberglass Mat Production
                  X
                
                
                  IIII
                  Auto & Light Duty Truck (Surface Coating)
                  X
                
                
                  JJJJ
                  Paper and other Web (Surface Coating)
                  X
                
                
                  KKKK
                  Metal Can (Surface Coating)
                  X
                
                
                  MMMM
                  Misc. Metal Parts and Products (Surface Coating)
                  X
                
                
                  NNNN
                  Surface Coating of Large Appliances
                  X
                
                
                  OOOO
                  Fabric Printing Coating and Dyeing
                  X
                
                
                  PPPP
                  Plastic Parts (Surface Coating)
                  X
                
                
                  QQQQ
                  Surface Coating of Wood Building Products
                  X
                
                
                  RRRR
                  Surface Coating of Metal Furniture
                  X
                
                
                  SSSS
                  Surface Coating for Metal Coil
                  X
                
                
                  TTTT
                  Leather Finishing Operations
                  X
                
                
                  UUUU
                  Cellulose Production Manufacture
                  X
                
                
                  VVVV
                  Boat Manufacturing
                  X
                
                
                  WWWW
                  Reinforced Plastic Composites Production
                  X
                
                
                  XXXX
                  Rubber Tire Manufacturing
                  X
                
                
                  YYYY
                  Combustion Turbines
                  X
                
                
                  ZZZZ
                  Reciprocating Internal Combustion Engines (RICE)
                  X
                
                
                  AAAAA
                  Lime Manufacturing Plants
                  X
                
                
                  BBBBB
                  Semiconductor Manufacturing
                  X
                
                
                  CCCCC
                  Coke Ovens: Pushing, Quenching and Battery Stacks
                  X
                
                
                  DDDDD
                  Industrial/Commercial/Institutional Boilers and Process Heaters
                  
                    5 X
                
                
                  EEEEE
                  Iron Foundries
                  X
                
                
                  FFFFF
                  Integrated Iron and Steel
                  X
                
                
                  GGGGG
                  Site Remediation
                  X
                
                
                  HHHHH
                  Miscellaneous Coating Manufacturing
                  X
                
                
                  IIIII
                  Mercury Cell Chlor-Alkali Plants
                  X
                
                
                  JJJJJ
                  Brick and Structural Clay Products Manufacturing
                  (6)
                
                
                  KKKKK
                  Clay Ceramics Manufacturing
                  (6)
                
                
                  LLLLL
                  Asphalt Roofing and Processing
                  X
                
                
                  MMMMM
                  Flexible Polyurethane Foam Fabrication Operation
                  X
                
                
                  NNNNN
                  Hydrochloric Acid Production, Fumed Silica Production
                  X
                
                
                  OOOOO
                  (Reserved)
                
                
                  PPPPP
                  Engine Test Facilities
                  X
                
                
                  QQQQQ
                  Friction Products Manufacturing
                  X
                
                
                  RRRRR
                  Taconite Iron Ore Processing
                  X
                
                
                  SSSSS
                  Refractory Products Manufacture
                  X
                
                
                  TTTTT
                  Primary Magnesium Refining
                  X
                
                
                  UUUUU
                  Coal and Oil-Fired Electric Utility Steam Generating Units
                  
                    7 X
                
                
                  VVVVV
                  (Reserved)
                
                
                  WWWWW
                  Hospital Ethylene Oxide Sterilizers
                  X
                
                
                  XXXXX
                  (Reserved)
                
                
                  YYYYY
                  Electric Arc Furnace Steelmaking Area Sources
                  X
                
                
                  ZZZZZ
                  Iron and Steel Foundries Area Sources
                  X
                
                
                  AAAAAA
                  (Reserved)
                
                
                  BBBBBB
                  Gasoline Distribution Bulk Terminals, Bulk Plants, and Pipeline Facilities
                  X
                
                
                  CCCCCC
                  Gasoline Dispensing Facilities
                  X
                
                
                  DDDDDD
                  Polyvinyl Chloride and Copolymers Production Area Sources
                  X
                
                
                  EEEEEE
                  Primary Copper Smelting Area Sources
                  X
                
                
                  FFFFFF
                  Secondary Copper Smelting Area Sources
                  X
                
                
                  GGGGGG
                  Primary Nonferrous Metals Area Source: Zinc, Cadmium, and Beryllium
                  X
                
                
                  HHHHHH
                  Paint Stripping and Miscellaneous Surface Coating Operations at Area Sources
                  X
                
                
                  IIIIII
                  (Reserved)
                
                
                  JJJJJJ
                  Industrial, Commercial, and Institutional Boilers Area Sources
                  X
                
                
                  KKKKKK
                  (Reserved)
                
                
                  LLLLLL
                  Acrylic and Modacrylic Fibers Production Area Sources
                  X
                
                
                  MMMMMM
                  Carbon Black Production Area Sources
                  X
                
                
                  NNNNNN
                  Chemical Manufacturing Area Sources: Chromium Compounds
                  X
                
                
                  OOOOOO
                  Flexible Polyurethane Foam Production and Fabrication Area Sources
                  X
                
                
                  PPPPPP
                  Lead Acid Battery Manufacturing Area Sources
                  X
                
                
                  QQQQQQ
                  Wood Preserving Area Sources
                  X
                
                
                  RRRRRR
                  Clay Ceramics Manufacturing Area Sources
                  X
                
                
                  
                  SSSSSS
                  Glass Manufacturing Area Sources
                  X
                
                
                  TTTTTT
                  Secondary Nonferrous Metals Processing Area Sources
                  X
                
                
                  UUUUUU
                  (Reserved)
                
                
                  VVVVVV
                  Chemical Manufacturing Area Sources
                  X
                
                
                  WWWWWW
                  Plating and Polishing Operations Area Sources
                  X
                
                
                  XXXXXX
                  Metal Fabrication and Finishing Area Sources
                  X
                
                
                  YYYYYY
                  Ferroalloys Production Facilities Area Sources
                  X
                
                
                  ZZZZZZ
                  Aluminum, Copper, and Other Nonferrous Foundries Area Sources
                  X
                
                
                  AAAAAAA
                  Asphalt Processing and Asphalt Roofing Manufacturing Area Sources
                  X
                
                
                  BBBBBBB
                  Chemical Preparation Industry Area Sources
                  X
                
                
                  CCCCCCC
                  Paints and Allied Products Manufacturing Area Sources
                  X
                
                
                  DDDDDDD
                  Prepared Feeds Areas Sources
                  X
                
                
                  EEEEEEE
                  Gold Mine Ore Processing and Production Area Sources
                  X
                
                
                  FFFFFFF-GGGGGGG
                  (Reserved)
                
                
                  HHHHHHH
                  Polyvinyl Chloride and Copolymers Production Major Sources
                  X
                
                

                  1 Authorities which may not be delegated include: § 63.6(g), Approval of Alternative Non-Opacity Emission Standards; § 63.6(h)(9), Approval of Alternative Opacity Standards; § 63.7(e)(2)(ii) and (f), Approval of Major Alternatives to Test Methods; § 63.8(f), Approval of Major Alternatives to Monitoring; § 63.10(f), Approval of Major Alternatives to Recordkeeping and Reporting; and all authorities identified in the subparts (e.g., under “Delegation of Authority”) that cannot be delegated.
                

                  2 Program delegated to Louisiana Department of Environmental Quality (LDEQ) for standards promulgated by EPA, as amended in the Federal Register through July 1, 2013.
                

                  3 The LDEQ was previously delegated this subpart on March 26, 2004 (69 FR 15687). The LDEQ has adopted the subpart unchanged and applied for delegation of the standard. The subpart was vacated and remanded to EPA by the United States Court of Appeals for the District of Columbia Circuit. See, Mossville Environmental Action Network v. EPA, 370 F. 3d 1232 (D.C. Cir. 2004). Because of the D.C. Court's holding this subpart is not delegated to LDEQ at this time.
                
                  4 This subpart was issued a partial vacatur on October 29, 2007 (72 FR 61060) by the United States Court of Appeals for the District of Columbia Circuit.
                
                  5 Final rule. See 78 FR 7138 (January 31, 2013).
                

                  6 This subpart was vacated and remanded to EPA by the United States Court of Appeals for the District of Columbia Circuit on March 13, 2007. See, Sierra Club v. EPA, 479 F. 3d 875 (D.C. Cir. 2007). Because of the D.C. Court's holding this subpart is not delegated to LDEQ at this time.
                
                  7 Initial Final Rule on February 16, 2012 (77 FR 9304). Final on reconsideration of certain new source issues on April 24, 2013 (78 FR 24073). Portions of this subpart are in proposed reconsideration pending final action on June 25, 2013 (78 FR 38001).
              
              (20) Maine.
              (i) [Reserved]
              (ii) Maine Department of Environmental Protection (ME DEP) may implement and enforce alternative requirements in the form of title V permit terms and conditions for Lincoln Pulp and Paper, located in Lincoln, Maine, for subpart S—National Emission Standards for Hazardous Air Pollutants from the Pulp and Paper Industry. This action is contingent upon ME DEP including, in title V permits, terms and conditions that are no less stringent than the federal standard and have been approved by EPA. In addition, the requirement applicable to the source remains the federal section 112 requirement until EPA has approved the alternative permit terms and conditions and the final title V permit is issued.
              (iii) Affected area sources within Maine must comply with the Maine Regulations Applicable to Hazardous Air Pollutants (incorporated by reference as specified in § 63.14) as described in paragraph (a)(20)(iii)(A) of this section:
              (A) The material incorporated into the Maine Department of Environmental Protection regulations at Chapter 125, Perchloroethylene Dry Cleaner Regulation, effective as of June 2, 1991, last amended on June 24, 2009, pertaining to dry cleaning facilities in the State of Maine jurisdiction, and approved under the procedures in § 63.93 to be implemented and enforced in place of the Federal NESHAP for Perchloroethylene Dry Cleaning Facilities (subpart M of this part), effective as of July 11, 2008, for area sources only, as defined in § 63.320(h).
              (1) Authorities not delegated.
              (i) Maine is not delegated the Administrator's authority to implement and enforce Maine regulations at Chapter 125, in lieu of those provisions of subpart M of this part which apply to major sources, as defined in § 63.320(g).
              (ii) Maine is not delegated the Administrator's authority to implement and enforce Maine regulations at Chapter 125, in lieu of those provisions of subpart M of this part which apply to dry cleaning systems installed in a building with a residence between July 13, 2006 and June 24, 2009, as defined in §§ 63.320(b)(2)(i) and 63.322(o)(4).
              (2) [Reserved]
              (B) [Reserved]
              (21) Maryland. (i) Maryland is delegated the authority to implement and enforce all existing and future unchanged 40 CFR part 63 standards at major sources, as defined in 40 CFR part 70, in accordance with the delegation agreement between EPA Region III and the Maryland Department of the Environment, dated November 3, 1999, and any mutually acceptable amendments to that agreement.
              (ii) Maryland is delegated the authority to implement and enforce all existing 40 CFR part 63 standards and all future unchanged 40 CFR part 63 standards, if delegation is sought by the Maryland Department of the Environment and approved by EPA Region III, at affected sources which are not located at major sources, as defined in 40 CFR part 70, in accordance with the final rule, dated January 30, 2002, effective April 1, 2002, and any mutually acceptable amendments to the terms described in the direct final rule.
              (iii) EPA has granted the Maryland Department of the Environment (MDE) “up-front” approval to implement an Equivalency by Permit (EBP) program under which the MDE may establish and enforce alternative State requirements for MeadWestvaco Company's Luke Mill in lieu of those of the National Emissions Standard for Hazardous Air Pollutants (NESHAP) for Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite, and Stand-Alone Semichemical Pulp Mills found at 40 CFR part 63, subpart MM. The MDE may only establish alternative requirements for the Luke Mill which are equivalent to and at least as stringent as the otherwise applicable Federal requirements. The MDE must, in order to establish alternative requirements for the Luke Mill under its EPA approved EBP program: submit to EPA for review pre-draft Clean Air Act (CAA) Title V permit terms specifying alternative requirements which are at least as stringent as the otherwise applicable Federal requirements, obtain EPA's written approval of the alternative pre-draft CAA Title V permit requirements, and issue a CAA Title V permit for the Luke Mill which contains the approved alternative requirements. Until EPA has approved the alternative permit terms and conditions and the MDE has issued a final CAA Title V permit incorporating them, MeadWestvaco Company's Luke Mill will remain subject to the Federal NESHAP requirements found at 40 CFR part 63, subpart MM.
              (22) Massachusetts.
              (i) [Reserved]
              (ii) Affected area sources within Massachusetts must comply with the Massachusetts Regulations Applicable to Hazardous Air Pollutants (incorporated by reference as specified in § 63.14) as described in paragraph (a)(22)(ii)(A) of this section:
              (A) The material incorporated into the Massachusetts Department of Environmental Protection regulations at 310 CMR 7.26(10)-(16), Air Pollution Control, effective as of September 5, 2008, corrected March 6, 2009, and 310 CMR 70.00, Environmental Results Program Certification, effective as of December 28, 2007, pertaining to dry cleaning facilities in the Commonwealth of Massachusetts jurisdiction, and approved under the procedures in § 63.93 to be implemented and enforced in place of the Federal NESHAP for Perchloroethylene Dry Cleaning Facilities (subpart M of this part), effective as of July 11, 2008, for area sources only, as defined in § 63.320(h).
              (1) Authorities not delegated.
              (i) Massachusetts is not delegated the Administrator's authority to implement and enforce Massachusetts regulations at 310 CMR 7.26(10)-(16) and 310 CMR 70.00, in lieu of those provisions of subpart M of this part which apply to major sources, as defined in § 63.320(g).
              (ii) Massachusetts is not delegated the Administrator's authority to implement and enforce Massachusetts regulations at 310 CMR 7.26(10)-(16) and 310 CMR 70.00, in lieu of those provisions of subpart M of this part which apply to dry cleaning systems installed in a building with a residence between December 21, 2005 and July 13, 2006, as defined in §§ 63.320(b)(2)(ii) and 63.322(o)(5)(i)-(ii).
              
              (B) [Reserved]
              (23)-(24) [Reserved]
              (25) Mississippi. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the Mississippi Department of Environmental Quality (MDEQ) for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards.
              
                Part 63 Major & Area Source Rule Delegations—Mississippi 1
                
                
                   
                  Source category
                  Subpart
                  MDEQ
                
                
                  1
                  HON
                  F, G, H, I
                  X
                
                
                  2
                  Polyvinyl Chloride & Co-polymers VACATED on 5/11/05
                  J
                
                
                  3
                  Coke Ovens
                  L
                  X
                
                
                  4
                  Dry Cleaners
                  M
                  X
                
                
                  5
                  Chromium Electroplating
                  N
                  X
                
                
                  6
                  EtO Commercial Sterilization
                  O
                  X
                
                
                  7
                  Chromium Cooling Towers
                  Q
                  X
                
                
                  8
                  Gasoline Distribution (stage 1)
                  R
                  X
                
                
                  9
                  Pulp & Paper I
                  S
                  X
                
                
                  10
                  Halogenated Solvent Cleaning
                  T
                  X
                
                
                  11
                  Polymer & Resins 1
                  U
                  X
                
                
                  12
                  Polymer & Resins 2
                  W
                  X
                
                
                  13
                  Secondary Lead Smelters
                  X
                  X
                
                
                  14
                  Marine Tank Vessel Loading
                  Y
                  X
                
                
                  15
                  Phosphoric Acid Mfg
                  AA
                  X
                
                
                  16
                  Phosphate Fertilizers Prod
                  BB
                  X
                
                
                  17
                  Petroleum Refineries
                  CC
                  X
                
                
                  18
                  Offsite Waste & Recovery
                  DD
                  X
                
                
                   
                  Tanks; Level 1
                  OO
                  X
                
                
                   
                  Containers
                  PP
                  X
                
                
                   
                  Surface Impoundments
                  QQ
                  X
                
                
                   
                  Drain Systems
                  RR
                  X
                
                
                   
                  Oil-Water Separators
                  VV
                  X
                
                
                  19
                  Magnetic Tape
                  EE
                  X
                
                
                  20
                  Aerospace Industry
                  GG
                  X
                
                
                  21
                  Oil & Natural Gas Prod
                  HH
                  X
                
                
                   
                  Area Source Requirements >>.
                
                
                  22
                  Shipbuilding and Repair
                  II
                  X
                
                
                  23
                  Wood Furniture Mfg
                  JJ
                  X
                
                
                  24
                  Printing & Publishing
                  KK
                  X
                
                
                  25
                  Primary Aluminum
                  LL
                  X
                
                
                  26
                  Pulp & Paper II (Combustion sources)
                  MM
                  X
                
                
                  27
                  Generic MACT:
                
                
                   
                  Control Devices
                  SS
                  X
                
                
                   
                  Eq. Leaks—Level 1
                  TT
                  X
                
                
                   
                  Eq. Leaks—Level 2
                  UU
                  X
                
                
                   
                  Tanks—Level 2
                  WW
                  X
                
                
                  28
                  Generic MACT:
                
                
                   
                  Ethylene Mfg
                  XX & YY
                  X
                
                
                   
                  Carbon Black
                  YY
                  X
                
                
                   
                  Spandex Prod
                  YY
                  X
                
                
                   
                  Cyanide Chemical Mfg
                  YY
                  X
                
                
                   
                  Acetal Resins
                  YY
                  X
                
                
                   
                  Acrylic/Modacrylic Fibers
                  YY
                  X
                
                
                   
                  Hydrogen Fluoride Prod
                  YY
                  X
                
                
                   
                  Polycarbonates Prod
                  YY
                  X
                
                
                  29
                  Steel Pickeling
                  CCC
                  X
                
                
                  30
                  Mineral Wool Prod
                  DDD
                  X
                
                
                  31
                  Hazardous Waste Combustion (Phase I)
                  EEE
                  X
                
                
                  32
                  Boilers that burn Haz. Waste (Phase II)
                  EEE
                  X
                
                
                  33
                  HCL Prod. Furnaces burning Haz. Waste (P II)
                  EEE
                  X
                
                
                  34
                  Pharmaceutical Prod
                  GGG
                  X
                
                
                  35
                  Nat. Gas Transmission & Storage
                  HHH
                  X
                
                
                  36
                  Flexible Polyurethane Foam Prod
                  III
                  X
                
                
                  37
                  Polymer & Resins 4
                  JJJ
                  X
                
                
                  38
                  Portland Cement
                  LLL
                  X
                
                
                  39
                  Pesticide Active Ingredients
                  MMM
                  X
                
                
                  40
                  Wool Fiberglass
                  NNN
                  X
                
                
                  41
                  Polymer & Resins 3 (Amino & Phenolic)
                  OOO
                  X
                
                
                  
                  42
                  Polyether Polyols Prod
                  PPP
                  X
                
                
                  43
                  Primary Copper
                  QQQ
                  X
                
                
                  44
                  Secondary Aluminum Prod
                  RRR
                  X
                
                
                  45
                  Primary Lead Smelting
                  TTT
                  X
                
                
                  46
                  Petro Refineries (FCC units)
                  UUU
                  X
                
                
                  47
                  POTW
                  VVV
                  X
                
                
                  48
                  Ferroalloys
                  XXX
                  X
                
                
                  49
                  Municipal Landfills
                  AAAA
                  X
                
                
                  50
                  Nutritional Yeast
                  CCCC
                  X
                
                
                  51
                  Plywood and Composite Wood Prod. (Partial Vacatur Oct. 07)
                  DDDD
                  X
                
                
                  52
                  Organic Liquids Distribution (non-gas)
                  EEEE
                  X
                
                
                  53
                  Misc. Organic NESHAP
                  FFFF
                  X
                
                
                  54
                  Vegetable Oil
                  GGGG
                  X
                
                
                  55
                  Wet Formed Fiberglass
                  HHHH
                  X
                
                
                  56
                  Auto & Light Duty Truck (coating)
                  IIII
                  X
                
                
                  57
                  Paper & Other Webs
                  JJJJ
                  X
                
                
                  58
                  Metal Can (coating)
                  KKKK
                  X
                
                
                  59
                  Misc. Metal Parts (coating)
                  MMMM
                  X
                
                
                  60
                  Large Appliances (coating)
                  NNNN
                  X
                
                
                  61
                  Printing, Coating, & Dyeing Fabrics
                  OOOO
                  X
                
                
                  62
                  Plastic Parts & Products (coating)
                  PPPP
                  X
                
                
                  63
                  Wood Building Products
                  QQQQ
                  X
                
                
                  64
                  Metal Furniture (coating)
                  RRRR
                  X
                
                
                  65
                  Metal Coil (coating)
                  SSSS
                  X
                
                
                  66
                  Leather Tanning & Finishing
                  TTTT
                  X
                
                
                  67
                  Cellulose Ethers Prod. Misc. Viscose Processes
                  UUUU
                  X
                
                
                  68
                  Boat Manufacturing
                  VVVV
                  X
                
                
                  69
                  Reinforced Plastic Composites
                  WWWW
                  X
                
                
                  70
                  Rubber Tire Mfg
                  XXXX
                  X
                
                
                  71
                  Stationary Combustion Turbines
                  YYYY
                  X
                
                
                  72
                  Reciprocating Int. Combustion Engines
                  ZZZZ
                  X
                
                
                   
                  Area Source Requirements >>.
                
                
                  73
                  Lime Manufacturing
                  AAAAA
                  X
                
                
                  74
                  Semiconductor Production
                  BBBBB
                  X
                
                
                  75
                  Coke Ovens: (Push/Quench/Battery/Stacks)
                  CCCCC
                  X
                
                
                  76
                  Industrial/Commercial/Institutional Boilers & Process Heaters, VACATED on 7/30/07
                  DDDDD
                
                
                  77
                  Iron Foundries
                  EEEEE
                  X
                
                
                  78
                  Integrated Iron & Steel
                  FFFFF
                  X
                
                
                  79
                  Site Remediation
                  GGGGG
                  X
                
                
                  80
                  Misc. Coating Manufacturing
                  HHHHH
                  X
                
                
                  81
                  Mercury Cell Chlor-Alkali
                  IIIII
                  X
                
                
                  82
                  Brick & Structural Clay Products, VACATED on 6/18/07
                  JJJJJ
                
                
                  83
                  Clay Ceramics Manufacturing, VACATED on 6/18/07
                  KKKKK
                
                
                  84
                  Asphalt Roofing & Processing
                  LLLLL
                  X
                
                
                  85
                  Flex. Polyurethane Foam Fabrication
                  MMMMM
                  X
                
                
                  86
                  Hydrochloric Acid Prod/Fumed Silica
                  NNNNN
                  X
                
                
                  87
                  Engine & Rocket Test Facilities
                  PPPPP
                  X
                
                
                  88
                  Friction Materials Manufacturing
                  QQQQQ
                  X
                
                
                  89
                  Taconite Iron Ore
                  RRRRR
                  X
                
                
                  90
                  Refactories
                  SSSSS
                  X
                
                
                  91
                  Primary Magnesium
                  TTTTT
                  X
                
                
                  
                    Area Source Rules
                  
                
                
                  92
                  Hospital Sterilizers
                  WWWWW
                  X
                
                
                  93
                  Stainless and Nonstainless Steel Mfg. Electric Arc Furnaces
                  YYYYY
                  X
                
                
                  94
                  Iron & Steel foundries
                  ZZZZZ
                  X
                
                
                  95
                  Gasoline Distribution—Bulk
                  BBBBBB
                  X
                
                
                  96
                  Gasoline Dispensing Facilities
                  CCCCCC
                  X
                
                
                  97
                  PVC & Copolymers Prod.
                  DDDDDD
                  X
                
                
                  98
                  Primary Copper
                  EEEEEE
                  X
                
                
                  99
                  Secondary Copper Smelting
                  FFFFFF
                  X
                
                
                  100
                  Primary Nonferrous Metals
                  GGGGGG
                  X
                
                
                   
                  Paint Stripping
                
                
                  101
                  Auto-Body Refinishing
                  HHHHHH
                
                
                   
                  Plastic Parts & Prod. (coating)
                
                
                  102
                  Acrylic/Modacrylic Fibers Prod
                  LLLLLL
                  X
                
                
                  103
                  Carbon Black Prod
                  MMMMMM
                  X
                
                
                  
                  104
                  Chemical Mfg. Chrom
                  NNNNNN
                  X
                
                
                   
                  Flex. Polyurethane Foam Fab
                
                
                  105
                  Flex. Polyurethane Foam Prod
                  OOOOOO
                  X
                
                
                  106
                  Lead Acid Battery Mfg.
                  PPPPPP
                  X
                
                
                  107
                  Wood Preserving
                  QQQQQQ
                  X
                
                
                  108
                  Clay Ceramics Mfg
                  RRRRRR
                  X
                
                
                  109
                  Glass Mfg
                  SSSSSS
                  X
                
                
                  110
                  Secondary Nonferrous Metals
                  TTTTTT
                  X
                
                
                  110
                  Plating and Polishing
                  WWWWWW
                  X
                
                
                  112
                  Heating Eq. Mfg
                  XXXXXX
                  X
                
                
                   
                  Industrial Mach. & Eq. Finishing
                
                
                   
                  Elect. & Electronics Eq. Finishing
                
                
                   
                  Fabricated Metal Prod
                
                
                   
                  Fabricated Plate Work (Boiler Shop)
                
                
                   
                  Fabricated Structural Metal Mfg
                
                
                   
                  Iron and Steel Forging
                
                
                   
                  Primary Metals Prod. Mfg
                
                
                   
                  Valves and Pipe Fittings Mfg
                
                
                  113
                  Ferroalloys ProductionFerro/Silico Manganese
                  
                  YYYYYY
                
                
                  1 State program approved on December 28, 1994. Delegation table last updated on November 3, 2008.
              
              (ii) [Reserved]
              (26)-(28) [Reserved]
              (29) Nevada. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the air pollution control agencies in the State of Nevada. The (X) symbol is used to indicate each category that has been delegated.
              
                Table 11 to Paragraph (a)(29)(i)—Delegation Status for Part 63 Standards—Nevada
                
                  Subpart
                  Description
                  NDEP 1
                  
                  Washoe 2
                  
                  Clark 3
                  
                
                
                  A
                  General Provisions
                  X
                  X
                  X
                
                
                  F
                  Synthetic Organic Chemical Manufacturing Industry
                  X
                  
                  X
                
                
                  G
                  Synthetic Organic Chemical Manufacturing Industry: Process Vents, Storage Vessels, Transfer Operations, and Wastewater
                  X
                  
                  X
                
                
                  H
                  Organic Hazardous Air Pollutants: Equipment Leaks
                  X
                  
                  X
                
                
                  I
                  Organic Hazardous Air Pollutants: Certain Processes Subject to the Negotiated Regulation for Equipment Leaks
                  X
                  
                  X
                
                
                  J
                  Polyvinyl Chloride and Copolymers Production
                  X
                  
                  X
                
                
                  L
                  Coke Oven Batteries
                  X
                  
                  X
                
                
                  M
                  Perchloroethylene Dry Cleaning
                  X
                  X
                  X
                
                
                  N
                  Hard and Decorative Chromium Electroplating and Chromium Anodizing Tanks
                  X
                  X
                  X
                
                
                  O
                  Ethylene Oxide Sterilization Facilities
                  X
                  X
                  X
                
                
                  Q
                  Industrial Process Cooling Towers
                  X
                  
                  X
                
                
                  R
                  Gasoline Distribution Facilities
                  X
                  X
                  X
                
                
                  S
                  Pulp and Paper
                  X
                  
                  X
                
                
                  T
                  Halogenated Solvent Cleaning
                  X
                  X
                  X
                
                
                  U
                  Group I Polymers and Resins
                  X
                  
                  X
                
                
                  W
                  Epoxy Resins Production and Non-Nylon Polyamides Production
                  X
                  
                  X
                
                
                  X
                  Secondary Lead Smelting
                  X
                  
                  X
                
                
                  Y
                  Marine Tank Vessel Loading Operations
                  X
                
                
                  AA
                  Phosphoric Acid Manufacturing Plants
                  
                  
                  X
                
                
                  BB
                  Phosphate Fertilizers Production Plants
                  
                  
                  X
                
                
                  CC
                  Petroleum Refineries
                  X
                  
                  X
                
                
                  DD
                  Off-Site Waste and Recovery Operations
                  
                  
                  X
                
                
                  EE
                  Magnetic Tape Manufacturing Operations
                  X
                  
                  X
                
                
                  GG
                  Aerospace Manufacturing and Rework Facilities
                  
                  
                  X
                
                
                  HH
                  Oil and Natural Gas Production Facilities
                  X
                  
                  X
                
                
                  II
                  Shipbuilding and Ship Repair (Surface Coating)
                  X
                  
                  X
                
                
                  JJ
                  Wood Furniture Manufacturing Operations
                  X
                  
                  X
                
                
                  KK
                  Printing and Publishing Industry
                  X
                  X
                  X
                
                
                  LL
                  Primary Aluminum Reduction Plants
                  
                  
                  X
                
                
                  
                  MM
                  Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite, and Stand-Alone Semichemical Pulp Mills
                  
                  
                  X
                
                
                  OO
                  Tanks—Level 1
                  X
                  
                  X
                
                
                  PP
                  Containers
                  X
                  
                  X
                
                
                  QQ
                  Surface Impoundments
                  X
                  
                  X
                
                
                  RR
                  Individual Drain Systems
                  X
                  
                  X
                
                
                  SS
                  Closed Vent Systems, Control Devices, Recovery Devices and Routing to a Fuel Gas System or a Process
                  X
                  
                  X
                
                
                  TT
                  Equipment Leaks—Control Level 1
                  X
                  
                  X
                
                
                  UU
                  Equipment Leaks—Control Level 2
                  X
                  
                  X
                
                
                  VV
                  Oil-Water Separators and Organic-Water Separators
                  X
                  
                  X
                
                
                  WW
                  Storage Vessels (Tanks)—Control Level 2
                  X
                  
                  X
                
                
                  XX
                  Ethylene Manufacturing Process Units: Heat Exchange Systems and Waste Operations
                  X
                  
                  X
                
                
                  YY
                  Generic MACT Standards
                  X
                  
                  X
                
                
                  CCC
                  Steel Pickling
                  X
                  
                  X
                
                
                  DDD
                  Mineral Wool Production
                  
                  
                  X
                
                
                  EEE
                  Hazardous Waste Combustors
                  X
                  
                  X
                
                
                  GGG
                  Pharmaceuticals Production
                  X
                  
                  X
                
                
                  HHH
                  Natural Gas Transmission and Storage Facilities
                  X
                  
                  X
                
                
                  III
                  Flexible Polyurethane Foam Production
                  X
                  
                  X
                
                
                  JJJ
                  Group IV Polymers and Resins
                  X
                  
                  X
                
                
                  LLL
                  Portland Cement Manufacturing Industry
                  X
                  
                  X
                
                
                  MMM
                  Pesticide Active Ingredient Production
                  X
                  
                  X
                
                
                  NNN
                  Wool Fiberglass Manufacturing
                  
                  
                  X
                
                
                  OOO
                  Manufacture of Amino/Phenolic Resins
                  X
                  
                  X
                
                
                  PPP
                  Polyether Polyols Production
                  X
                  
                  X
                
                
                  QQQ
                  Primary Copper Smelting
                  X
                  
                  X
                
                
                  RRR
                  Secondary Aluminum Production
                  
                  
                  X
                
                
                  TTT
                  Primary Lead Smelting
                  X
                  
                  X
                
                
                  UUU
                  Petroleum Refineries: Catalytic Cracking, Catalytic Reforming, and Sulfur Recovery Units
                  X
                  
                  X
                
                
                  VVV
                  Publicly Owned Treatment Works
                  X
                  X
                  X
                
                
                  XXX
                  Ferroalloys Production
                  
                  
                  X
                
                
                  AAAA
                  Municipal Solid Waste Landfills
                  X
                  
                  X
                
                
                  CCCC
                  Manufacturing of Nutritional Yeast
                  
                  
                  X
                
                
                  DDDD
                  Plywood and Composite Wood Products
                  X
                  
                  X
                
                
                  EEEE
                  Organic Liquids Distribution (non-gasoline)
                  X
                  X
                  X
                
                
                  FFFF
                  Miscellaneous Organic Chemical Manufacturing
                  X
                  
                  X
                
                
                  GGGG
                  Solvent Extraction for Vegetable Oil Production
                  X
                  
                  X
                
                
                  HHHH
                  Wet-Formed Fiberglass Mat Production
                  X
                  
                  X
                
                
                  IIII
                  Surface Coating of Automobiles and Light-Duty Trucks
                  X
                  
                  X
                
                
                  JJJJ
                  Paper and Other Web Coating
                  X
                  
                  X
                
                
                  KKKK
                  Surface Coating of Metal Cans
                  X
                  
                  X
                
                
                  MMMM
                  Miscellaneous Metal Parts and Products
                  X
                  
                  X
                
                
                  NNNN
                  Large Appliances
                  X
                  
                  X
                
                
                  OOOO
                  Printing, Coating, and Dyeing of Fabrics and Other Textiles
                  X
                  
                  X
                
                
                  PPPP
                  Surface Coating of Plastic Parts and Products
                  X
                  
                  X
                
                
                  QQQQ
                  Wood Building Products
                  X
                  
                  X
                
                
                  RRRR
                  Surface Coating of Metal Furniture
                  X
                  
                  X
                
                
                  SSSS
                  Surface Coating of Metal Coil
                  X
                  
                  X
                
                
                  TTTT
                  Leather Finishing Operations
                  X
                  
                  X
                
                
                  UUUU
                  Cellulose Products Manufacturing
                  X
                  
                  X
                
                
                  VVVV
                  Boat Manufacturing
                  X
                  
                  X
                
                
                  WWWW
                  Reinforced Plastics Composites Production
                  X
                  X
                  X
                
                
                  XXXX
                  Tire Manufacturing
                  X
                  
                  X
                
                
                  YYYY
                  Stationary Combustion Turbines
                  X
                  
                  X
                
                
                  ZZZZ
                  Stationary Reciprocating Internal Combustion Engines
                  X
                  X
                  X
                
                
                  AAAAA
                  Lime Manufacturing Plants
                  X
                  
                  X
                
                
                  BBBBB
                  Semiconductor Manufacturing
                  X
                  
                  X
                
                
                  CCCCC
                  Coke Oven: Pushing, Quenching and Battery Stacks
                  X
                  
                  X
                
                
                  DDDDD
                  Industrial, Commercial, and Institutional Boiler and Process Heaters
                  X
                  
                  X
                
                
                  EEEEE
                  Iron and Steel Foundries
                  X
                  
                  X
                
                
                  
                  FFFFF
                  Integrated Iron and Steel
                  X
                  
                  X
                
                
                  GGGGG
                  Site Remediation
                  X
                  
                  X
                
                
                  HHHHH
                  Miscellaneous Coating Manufacturing
                  X
                  
                  X
                
                
                  IIIII
                  Mercury Emissions from Mercury Cell Chlor-Alkali Plants
                  
                  
                  X
                
                
                  JJJJJ
                  Brick and Structural Clay Products Manufacturing
                  X
                  
                  X
                
                
                  KKKKK
                  Clay Ceramics Manufacturing
                  X
                  
                  X
                
                
                  LLLLL
                  Asphalt Roofing and Processing
                  X
                  
                  X
                
                
                  MMMMM
                  Flexible Polyurethane Foam Fabrication Operation
                  X
                  
                  X
                
                
                  NNNNN
                  Hydrochloric Acid Production
                  X
                  
                  X
                
                
                  PPPPP
                  Engine Test Cells/Stands
                  X
                  
                  X
                
                
                  QQQQQ
                  Friction Products Manufacturing
                  X
                  
                  X
                
                
                  RRRRR
                  Taconite Iron Ore Processing
                  
                  
                  X
                
                
                  SSSSS
                  Refractory Products Manufacturing
                  X
                  
                  X
                
                
                  TTTTT
                  Primary Magnesium Refining
                  
                  
                  X
                
                
                  UUUUU
                  Coal and Oil-Fired Electric Utility Steam Generating Units
                  X
                
                
                  WWWWW
                  Hospital Ethylene Oxide Sterilizers
                  X
                  X
                  X
                
                
                  YYYYY
                  Electric Arc Furnace Steelmaking Facilities (area sources)
                  
                  
                  X
                
                
                  ZZZZZ
                  Iron and Steel Foundries Area Sources
                  X
                  
                  X
                
                
                  BBBBBB
                  Gasoline Distribution Bulk Terminals, Bulk Plants and Pipeline Facilities
                  X
                  X
                  X
                
                
                  CCCCCC
                  Gasoline Dispensing Facilities
                  X
                  X
                  X
                
                
                  DDDDDD
                  Polyvinyl Chloride and Copolymers Production Area Sources
                  X
                  
                  X
                
                
                  EEEEEE
                  Primary Copper Smelting Area Sources
                  X
                  
                  X
                
                
                  FFFFFF
                  Secondary Copper Smelting Area Sources
                  X
                  
                  X
                
                
                  GGGGGG
                  Primary Nonferrous Metals Area Sources—Zinc, Cadmium, and Beryllium
                  X
                  
                  X
                
                
                  HHHHHH
                  Paint Stripping and Miscellaneous Surface Coating Operations at Area Sources
                  X
                  X
                  X
                
                
                  JJJJJJ
                  Industrial, Commercial, and Institutional Boilers and Process Heaters—Area Sources
                  X
                
                
                  LLLLLL
                  Acrylic and Modacrylic Fibers Production Area Sources
                  X
                  
                  X
                
                
                  MMMMMM
                  Carbon Black Production Area Sources
                  X
                  
                  X
                
                
                  NNNNNN
                  Chemical Manufacturing Area Sources: Chromium Compounds
                  X
                  
                  X
                
                
                  OOOOOO
                  Flexible Polyurethane Foam Production and Fabrication Area Sources
                  X
                  X
                  X
                
                
                  PPPPPP
                  Lead Acid Battery Manufacturing Area Sources
                  X
                  
                  X
                
                
                  QQQQQQ
                  Wood Preserving Area Sources
                  X
                  
                  X
                
                
                  RRRRRR
                  Clay Ceramics Manufacturing Area Sources
                  X
                  
                  X
                
                
                  SSSSSS
                  Glass Manufacturing Area Sources
                  X
                  
                  X
                
                
                  TTTTTT
                  Secondary Nonferrous Metals Processing Area Sources
                  X
                  
                  X
                
                
                  VVVVVV
                  Chemical Manufacturing Industry—Area Sources
                  X
                  
                  X
                
                
                  WWWWWW
                  Area Source Standards for Plating and Polishing Operations
                  X
                  X
                  X
                
                
                  XXXXXX
                  Area Source Standards for Nine Metal Fabrication and Finishing Source Categories
                  X
                  X
                  X
                
                
                  YYYYYY
                  Area Sources: Ferroalloys Production Facilities
                  
                  
                  X
                
                
                  ZZZZZZ
                  Area Source Standards for Aluminum, Copper, and Other Nonferrous Foundries
                  X
                  
                  X
                
                
                  AAAAAAA
                  Asphalt Processing and Asphalt Roofing Manufacturing—Area Sources
                  X
                  
                  X
                
                
                  BBBBBBB
                  Chemical Preparations Industry—Area Sources
                  X
                  
                  X
                
                
                  CCCCCCC
                  Paint and Allied Products Manufacturing—Area Sources
                  X
                  
                  X
                
                
                  DDDDDDD
                  Prepared Feeds Manufacturing—Area Sources
                  
                  
                  X
                
                
                  EEEEEEE
                  Gold Mine Ore Processing and Production—Area Sources
                  X
                  
                  X
                
                
                  1 Nevada Division of Environmental Protection.
                
                  2 Washoe County District Health Department, Air Quality Management Division.
                
                  3 Clark County, Department of Air Quality.
              
              
              (ii) [Reserved]
              (30) New Hampshire. (i) New Hampshire is delegated the authority to implement and enforce all existing and future unchanged 40 CFR part 63 standards in accordance with the delegation procedures in Attachment II of the delegation request letter dated May 9, 2002 submitted by NH DES to EPA and any mutually acceptable amendments to those delegation procedures.
              (ii) New Hampshire Department of Environmental Services (NH DES) may implement and enforce alternative requirements in the form of title V permit terms and conditions for Groveton Paper Board Inc. of Groveton, NH and Pulp & Paper of America, LLC of Berlin, NH for subpart S—National Emission Standards for Hazardous Air Pollutants from the Pulp and Paper Industry and subpart MM—National Emissions Standards for Hazardous Air Pollutants for Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite and Stand-Alone Semi-chemical Pulp Mills. This action is contingent upon NH DES including, in title V permits, terms and conditions that are no less stringent than the Federal standard and have been approved by EPA. In addition, the requirement applicable to the source remains the Federal section 112 requirement until EPA has approved the alternative permit terms and conditions and the final title V permit is issued.
              (iii) Affected inactive waste disposal sites not operated after July 9, 1981 within New Hampshire must comply with New Hampshire Regulations Chapter Env-Sw 2100: Management and Control of Asbestos Disposal Sites Not Operated after July 9, 1981, effective February 16, 2010 (incorporated by reference, see §  63.14) as described in paragraph (a)(30)(iii)(A) of this section:
              (A) The material incorporated by reference from Chapter Env-Sw 2100, Management and Control of Asbestos Disposal Sites Not Operated after July 9, 1981, pertains to inactive waste disposal sites not operated after July 9, 1981 in the State of New Hampshire's jurisdiction, and has been approved under the procedures in § 63.93 to be implemented and enforced in place of the Federal NESHAPs for Inactive Waste Disposal Sites (40 CFR 61.151).
              (B) [Reserved]
              (iv) Affected asbestos facilities (i.e., facilities found under 40 CFR part 61, subpart M, except those listed under paragraph (a)(30)(iii)) of this section) must comply with the New Hampshire Code of Administrative Rules, Chapter Env-A 1800, Asbestos Management and Control, effective as of May 5, 2017 (incorporated by reference as specified in § 63.14) as described in paragraph (a)(30)(iv)(A) of this section:
              (A) The material incorporated by reference from Chapter Env-A 1800, Asbestos Management and Control, pertains to those affected sources in the State of New Hampshire's jurisdiction, and has been approved under the procedures in § 63.93 to be implemented and enforced in place of the federal NESHAPs found at 40 CFR part 61, subpart M (except those listed under paragraph (a)(30)(iii) of this section).
              (B) [Reserved]
              (31) New Jersey. (i) Affected sources must comply with the Toxic Catastrophe Prevention Act Program (TCPA), (July 20, 1998), (incorporated by reference as specified in § 63.14) as described in paragraph (a)(31)(i)(A) of this section:
              (A) Except for authorities identified as not being delegated, the regulations incorporated in New Jersey's “Toxic Catastrophe Prevention Act Program,” Title 7, Chapter 31, of the New Jersey Administrative Code: Subchapter 1, “General Provisions” (sections 1.1 to 1.10 except for the definition of “What if Checklist”), Subchapter 2, “Hazard Assessment,” Subchapter 3, “Minimum Requirements for a Program 2 TCPA Risk Management Program,” Subchapter 4, “Minimum Requirements for a Program 3 TCPA Risk Management Program,” Subchapter 5, “Emergency Response,” Subchapter 6, “Extraordinarily Hazardous Substances,” Subchapter 7, “Risk Management Plan and TCPA Submission,” and Subchapter 8, “Other Federal Requirements,” (effective July 20, 1998), pertain to the sources affected by 40 CFR part 68 and have been approved under the procedures in §§ 63.91, 63.93 and 63.95 to be implemented and enforced in place of 40 CFR part 68, Subparts A through H, as may be amended.
              (1) Authorities not delegated:
              
              (i) The New Jersey Department of Environmental Protection is not delegated the Administrator's authority to implement and enforce New Jersey's Toxic Catastrophe Prevention Act Program, Title 7, Chapter 31, of the New Jersey Administrative Code, in lieu of the provisions of 40 CFR part 68 as they apply to the regulation of processes that are covered only because they contain regulated quantities of liquid petroleum gases (LPG) regulated under the New Jersey Liquified Petroleum Gas Act of 1950 (N.J.S.A. 21:1B),
              (ii) Pursuant to § 63.90(c) the New Jersey Department of Environmental Protection is not delegated the Administrator's authority to add or delete substances from the list of substances established under section 112(r) and set forth in 40 CFR 68.130.
              (32) New Mexico.
              
              (i) The following table lists the specific part 63 standards that have been delegated unchanged to the New Mexico Environment Department for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law and regulations. Some authorities cannot be delegated and are retained by the EPA. These include certain General Provisions authorities and specific parts of some standards. Any amendments made to these rules after January 15, 2017 are not delegated.
              
                Delegation Status for Part 63 Standards—State of New Mexico
                [Excluding Indian Country]
                
                  Subpart
                  Source category
                  NMED 1 2
                  
                  ABCAQCB 1 3
                  
                
                
                  A
                  General Provisions
                  X
                  X
                
                
                  D
                  Early Reductions
                  X
                  X
                
                
                  F
                  Hazardous Organic NESHAP (HON)—Synthetic Organic Chemical Manufacturing Industry (SOCMI)
                  X
                  X
                
                
                  G
                  HON—SOCMI Process Vents, Storage Vessels, Transfer Operations and Wastewater
                  X
                  X
                
                
                  H
                  HON—Equipment Leaks
                  X
                  X
                
                
                  I
                  HON—Certain Processes Negotiated Equipment Leak Regulation
                  X
                  X
                
                
                  J
                  Polyvinyl Chloride and Copolymers Production
                  
                    (4)
                  
                  
                    (4)
                  
                
                
                  K
                  (Reserved)
                
                
                  L
                  Coke Oven Batteries
                  X
                  X
                
                
                  M
                  Perchloroethylene Dry Cleaning
                  X
                  X
                
                
                  N
                  Chromium Electroplating and Chromium Anodizing Tanks
                  X
                  X
                
                
                  O
                  Ethylene Oxide Sterilizers
                  X
                  X
                
                
                  P
                  (Reserved)
                
                
                  Q
                  Industrial Process Cooling Towers
                  X
                  X
                
                
                  R
                  Gasoline Distribution
                  X
                  X
                
                
                  S
                  Pulp and Paper Industry
                  X
                  X
                
                
                  T
                  Halogenated Solvent Cleaning
                  X
                  X
                
                
                  U
                  Group I Polymers and Resins
                  X
                  X
                
                
                  V
                  (Reserved)
                
                
                  W
                  Epoxy Resins Production and Non-Nylon Polyamides Production
                  X
                  X
                
                
                  X
                  Secondary Lead Smelting
                  X
                  X
                
                
                  Y
                  Marine Tank Vessel Loading
                  X
                  X
                
                
                  Z
                  (Reserved)
                
                
                  AA
                  Phosphoric Acid Manufacturing Plants
                  X
                  X
                
                
                  BB
                  Phosphate Fertilizers Production Plants
                  X
                  X
                
                
                  CC
                  Petroleum Refineries
                  X
                  X
                
                
                  DD
                  Off-Site Waste and Recovery Operations
                  X
                  X
                
                
                  EE
                  Magnetic Tape Manufacturing
                  X
                  X
                
                
                  FF
                  (Reserved)
                
                
                  GG
                  Aerospace Manufacturing and Rework Facilities
                  X
                  X
                
                
                  HH
                  Oil and Natural Gas Production Facilities
                  X
                  X
                
                
                  II
                  Shipbuilding and Ship Repair Facilities
                  X
                  X
                
                
                  JJ
                  Wood Furniture Manufacturing Operations
                  X
                  X
                
                
                  KK
                  Printing and Publishing Industry
                  X
                  X
                
                
                  LL
                  Primary Aluminum Reduction Plants
                  X
                  X
                
                
                  MM
                  Chemical Recovery Combustion Sources at Kraft, Soda, Sulfide, and Stand-Alone Semichemical Pulp Mills
                  X
                  X
                
                
                  NN
                  Wool Fiberglass Manufacturing Area Sources
                  X
                
                
                  OO
                  Tanks-Level 1
                  X
                  X
                
                
                  PP
                  Containers
                  X
                  X
                
                
                  QQ
                  Surface Impoundments
                  X
                  X
                
                
                  RR
                  Individual Drain Systems
                  X
                  X
                
                
                  SS
                  Closed Vent Systems, Control Devices, Recovery Devices and Routing to a Fuel Gas System or a Process
                  X
                  X
                
                
                  
                  TT
                  Equipment Leaks—Control Level 1
                  X
                  X
                
                
                  UU
                  Equipment Leaks—Control Level 2 Standards
                  X
                  X
                
                
                  VV
                  Oil—Water Separators and Organic—Water Separators
                  X
                  X
                
                
                  WW
                  Storage Vessels (Tanks)—Control Level 2
                  X
                  X
                
                
                  XX
                  Ethylene Manufacturing Process Units Heat Exchange Systems and Waste Operations
                  X
                  X
                
                
                  YY
                  Generic Maximum Achievable Control Technology Standards
                  X
                  X
                
                
                  ZZ-BBB
                  (Reserved)
                
                
                  CCC
                  Steel Pickling—HCI Process Facilities and Hydrochloric Acid Regeneration
                  X
                  X
                
                
                  DDD
                  Mineral Wool Production
                  X
                  X
                
                
                  EEE
                  Hazardous Waste Combustors
                  X
                  X
                
                
                  FFF
                  (Reserved)
                
                
                  GGG
                  Pharmaceuticals Production
                  X
                  X
                
                
                  HHH
                  Natural Gas Transmission and Storage Facilities
                  X
                  X
                
                
                  III
                  Flexible Polyurethane Foam Production
                  X
                  X
                
                
                  JJJ
                  Group IV Polymers and Resins
                  X
                  X
                
                
                  KKK
                  (Reserved)
                
                
                  LLL
                  Portland Cement Manufacturing
                  X
                  X
                
                
                  MMM
                  Pesticide Active Ingredient Production
                  X
                  X
                
                
                  NNN
                  Wool Fiberglass Manufacturing
                  X
                  X
                
                
                  OOO
                  Amino/Phenolic Resins
                  X
                  X
                
                
                  PPP
                  Polyether Polyols Production
                  X
                  X
                
                
                  QQQ
                  Primary Copper Smelting
                  X
                  X
                
                
                  RRR
                  Secondary Aluminum Production
                  X
                  X
                
                
                  SSS
                  (Reserved)
                
                
                  TTT
                  Primary Lead Smelting
                  X
                  X
                
                
                  UUU
                  Petroleum Refineries—Catalytic Cracking Units, Catalytic Reforming Units and Sulfur Recovery Plants
                  X
                  X
                
                
                  VVV
                  Publicly Owned Treatment Works (POTW)
                  X
                  X
                
                
                  WWW
                  (Reserved)
                
                
                  XXX
                  Ferroalloys Production: Ferromanganese and Silicomanganese
                  X
                  X
                
                
                  AAAA
                  Municipal Solid Waste Landfills
                  X
                  X
                
                
                  CCCC
                  Nutritional Yeast Manufacturing
                  X
                  X
                
                
                  DDDD
                  Plywood and Composite Wood Products
                  X 5
                  
                  X 5
                  
                
                
                  EEEE
                  Organic Liquids Distribution
                  X
                  X
                
                
                  FFFF
                  Misc. Organic Chemical Production and Processes (MON)
                  X
                  X
                
                
                  GGGG
                  Solvent Extraction for Vegetable Oil Production
                  X
                  X
                
                
                  HHHH
                  Wet Formed Fiberglass Mat Production
                  X
                  X
                
                
                  IIII
                  Auto and Light Duty Truck (Surface Coating)
                  X
                  X
                
                
                  JJJJ
                  Paper and other Web (Surface Coating)
                  X
                  X
                
                
                  KKKK
                  Metal Can (Surface Coating)
                  X
                  X
                
                
                  MMMM
                  Misc. Metal Parts and Products (Surface Coating)
                  X
                  X
                
                
                  NNNN
                  Surface Coating of Large Appliances
                  X
                  X
                
                
                  OOOO
                  Fabric Printing Coating and Dyeing
                  X
                  X
                
                
                  PPPP
                  Plastic Parts (Surface Coating)
                  X
                  X
                
                
                  QQQQ
                  Surface Coating of Wood Building Products
                  X
                  X
                
                
                  RRRR
                  Surface Coating of Metal Furniture
                  X
                  X
                
                
                  SSSS
                  Surface Coating for Metal Coil
                  X
                  X
                
                
                  TTTT
                  Leather Finishing Operations
                  X
                  X
                
                
                  UUUU
                  Cellulose Production Manufacture
                  X
                  X
                
                
                  VVVV
                  Boat Manufacturing
                  X
                  X
                
                
                  WWWW
                  Reinforced Plastic Composites Production
                  X
                  X
                
                
                  XXXX
                  Rubber Tire Manufacturing
                  X
                  X
                
                
                  YYYY
                  Combustion Turbines
                  X
                  X
                
                
                  ZZZZ
                  Reciprocating Internal Combustion Engines (RICE)
                  X
                  X
                
                
                  AAAAA
                  Lime Manufacturing Plants
                  X
                  X
                
                
                  BBBBB
                  Semiconductor Manufacturing
                  X
                  X
                
                
                  CCCCC
                  Coke Ovens: Pushing, Quenching and Battery Stacks
                  X
                  X
                
                
                  DDDDD
                  Industrial/Commercial/Institutional Boilers and Process Heaters
                  X 6
                  
                  X 6
                  
                
                
                  EEEEE
                  Iron Foundries
                  X
                  X
                
                
                  FFFFF
                  Integrated Iron and Steel
                  X
                  X
                
                
                  GGGGG
                  Site Remediation
                  X
                  X
                
                
                  HHHHH
                  Miscellaneous Coating Manufacturing
                  X
                  X
                
                
                  IIIII
                  Mercury Cell Chlor-Alkali Plants
                  X
                  X
                
                
                  JJJJJ
                  Brick and Structural Clay Products Manufacturing
                  X 7
                  
                  
                    (7)
                  
                
                
                  KKKKK
                  Clay Ceramics Manufacturing
                  X 7
                  
                  
                    (7)
                  
                
                
                  LLLLL
                  Asphalt Roofing and Processing
                  X
                  X
                
                
                  MMMMM
                  Flexible Polyurethane Foam Fabrication Operation
                  X
                  X
                
                
                  NNNNN
                  Hydrochloric Acid Production, Fumed Silica Production
                  X
                  X
                
                
                  OOOOO
                  (Reserved)
                
                
                  
                  PPPPP
                  Engine Test Facilities
                  X
                  X
                
                
                  QQQQQ
                  Friction Products Manufacturing
                  X
                  X
                
                
                  RRRRR
                  Taconite Iron Ore Processing
                  X
                  X
                
                
                  SSSSS
                  Refractory Products Manufacture
                  X
                  X
                
                
                  TTTTT
                  Primary Magnesium Refining
                  X
                  X
                
                
                  UUUUU
                  Coal and Oil-Fired Electric Utility Steam Generating Units
                  X 8
                  
                  X 8
                  
                
                
                  VVVVV
                  (Reserved)
                
                
                  WWWWW
                  Hospital Ethylene Oxide Sterilizers
                  X
                  X
                
                
                  XXXXX
                  (Reserved)
                
                
                  YYYYY
                  Electric Arc Furnace Steelmaking Area Sources
                  X
                  X
                
                
                  ZZZZZ
                  Iron and Steel Foundries Area Sources
                  X
                  X
                
                
                  AAAAAA
                  (Reserved)
                
                
                  BBBBBB
                  Gasoline Distribution Bulk Terminals, Bulk Plants, and Pipeline Facilities
                  X
                  X
                
                
                  CCCCCC
                  Gasoline Dispensing Facilities
                  X
                  X
                
                
                  DDDDDD
                  Polyvinyl Chloride and Copolymers Production Area Sources
                  X
                  X
                
                
                  EEEEEE
                  Primary Copper Smelting Area Sources
                  X
                  X
                
                
                  FFFFFF
                  Secondary Copper Smelting Area Sources
                  X
                  X
                
                
                  GGGGGG
                  Primary Nonferrous Metals Area Source: Zinc, Cadmium, and Beryllium
                  X
                  X
                
                
                  HHHHHH
                  Paint Stripping and Miscellaneous Surface Coating Operations at Area Sources
                  X
                  X
                
                
                  IIIIII
                  (Reserved)
                
                
                  JJJJJJ
                  Industrial, Commercial, and Institutional Boilers Area Sources
                  X
                  X
                
                
                  KKKKKK
                  (Reserved)
                
                
                  LLLLLL
                  Acrylic and Modacrylic Fibers Production Area Sources
                  X
                  X
                
                
                  MMMMMM
                  Carbon Black Production Area Sources
                  X
                  X
                
                
                  NNNNNN
                  Chemical Manufacturing Area Sources: Chromium Compounds
                  X
                  X
                
                
                  OOOOOO
                  Flexible Polyurethane Foam Production and Fabrication Area Sources
                  X
                  X
                
                
                  PPPPPP
                  Lead Acid Battery Manufacturing Area Sources
                  X
                  X
                
                
                  QQQQQQ
                  Wood Preserving Area Sources
                  X
                  X
                
                
                  RRRRRR
                  Clay Ceramics Manufacturing Area Sources
                  X
                  X
                
                
                  SSSSSS
                  Glass Manufacturing Area Sources
                  X
                  X
                
                
                  TTTTTT
                  Secondary Nonferrous Metals Processing Area Sources
                  X
                  X
                
                
                  UUUUUU
                  (Reserved)
                
                
                  VVVVVV
                  Chemical Manufacturing Area Sources
                  X
                  X
                
                
                  WWWWWW
                  Plating and Polishing Operations Area Sources
                  X
                  X
                
                
                  XXXXXX
                  Metal Fabrication and Finishing Area Sources
                  X
                  X
                
                
                  YYYYYY
                  Ferroalloys Production Facilities Area Sources
                  X
                  X
                
                
                  ZZZZZZ
                  Aluminum, Copper, and Other Nonferrous Foundries Area Sources
                  X
                  X
                
                
                  AAAAAAA
                  Asphalt Processing and Asphalt Roofing Manufacturing Area Sources
                  X
                  X
                
                
                  BBBBBBB
                  Chemical Preparation Industry Area Sources
                  X
                  X
                
                
                  CCCCCCC
                  Paints and Allied Products Manufacturing Area Sources
                  X
                  X
                
                
                  DDDDDDD
                  Prepared Feeds Areas Sources
                  X
                  X
                
                
                  EEEEEEE
                  Gold Mine Ore Processing and Production Area Sources
                  X
                  X
                
                
                  FFFFFFF—GGGGGGG
                  (Reserved)
                
                
                  HHHHHHH
                  Polyvinyl Chloride and Copolymers Production Major Sources
                  X
                  X
                
                

                  1 Authorities which may not be delegated include: § 63.6(g), Approval of Alternative Non-Opacity Emission Standards; § 63.6(h)(9), Approval of Alternative Opacity Standards; § 63.7(e)(2)(ii) and (f), Approval of Major Alternatives to Test Methods; § 63.8(f), Approval of Major Alternatives to Monitoring; § 63.10(f), Approval of Major Alternatives to Recordkeeping and Reporting; and all authorities identified in the subparts (e.g., under “Delegation of Authority”) that cannot be delegated.
                

                  2 Program delegated to New Mexico Environment Department (NMED) for standards promulgated by the EPA, as amended in the Federal Register through January 15, 2017.
                

                  3 Program delegated to Albuquerque-Bernalillo County Air Quality Control Board (ABCAQCB) for standards promulgated by the EPA, as amended in the Federal Register through September 13, 2013.
                

                  4 The NMED was previously delegated this subpart on February 9, 2004 (68 FR 69036). The ABCAQCB has adopted the subpart unchanged and applied for delegation of the standard. The subpart was vacated and remanded to the EPA by the United States Court of Appeals for the District of Columbia Circuit. See Mossville Environmental Action Network v. EPA, 370 F. 3d 1232 (D.C. Cir. 2004). Because of the D.C. Court's holding this subpart is not delegated to NMED or ABCAQCB at this time.
                

                  5 This subpart was issued a partial vacatur by the United States Court of Appeals for the District of Columbia Circuit. See 72 FR 61060 (October 29, 2007).
                
                  6 Final Rule. See 76 FR (March 21, 2011), as amended at 78 FR 7138 (January 31, 2013); 80 FR 72807 (November 20, 2015). Note that the ABCAQCB has not yet applied for updated delegation of these standards.
                

                  7 Final Promulgated Rule adopted by the EPA. See 80 FR 65470 (October 26, 2015). Note that Part 63 Subpart KKKKK was amended to correct minor typographical errors. See 80 FR 75817 (December 4, 2015). Note that the ABCAQCB has not yet applied for updated delegation of these standards.
                
                  8 Final Rule. See 77 FR 9304 (February 16, 2012), as amended 81 FR 20172 (April 6, 2016). Final Supplemental Finding that it is appropriate and necessary to regulate HAP emissions from Coal- and Oil-fired EUSGU Units. See 81 FR 24420 (April 25, 2016). Note that the ABCAQCB has not yet applied for updated delegation of these standards.
              
              (ii)[Reserved]
              (33) [Reserved]
              
              (34) North Carolina. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the North Carolina Department of Environment and Natural Resources (NCDENR) for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards.
              
                Part 63 Major & Area Source Rule Delegations—North Carolina 1
                
                
                  Source category
                  Subpart
                  NCDENR
                  FCEAD 2
                  
                  MCDEP 3
                  
                  WNC 4
                  
                
                
                  HON
                  F, G, H, I
                  X
                  X
                  X
                  X
                
                
                  Polyvinyl Chloride & Co-polymers VACATED on 5/11/05
                  J
                
                
                  Coke Ovens
                  L
                  X
                  X
                  X
                  X
                
                
                  Dry Cleaners
                  M
                  X
                  X
                  X
                  X
                
                
                  Chromium Electroplating
                  N
                  X
                  X
                  X
                  X
                
                
                  EtO Commercial Sterilization
                  O
                  X
                  X
                  X
                  X
                
                
                  Chromium Cooling Towers
                  Q
                  X
                  X
                  X
                  X
                
                
                  Gasoline Distribution (stage 1)
                  R
                  X
                  X
                  X
                  X
                
                
                  Pulp & Paper I
                  S
                  X
                  X
                  X
                  X
                
                
                  Halogenated Solvent Cleaning
                  T
                  X
                  X
                  X
                  X
                
                
                  Polymer & Resins 1
                  U
                  X
                  X
                  X
                  X
                
                
                  Polymer & Resins 2
                  W
                  X
                  X
                  X
                  X
                
                
                  Secondary Lead Smelters
                  X
                  X
                  X
                  X
                  X
                
                
                  Marine Tank Vessel Loading
                  Y
                  X
                  X
                  X
                  X
                
                
                  Phosphoric Acid Mfg
                  AA
                  X
                  X
                  X
                  X
                
                
                  Phosphate Fertilizers Prod
                  BB
                  X
                  X
                  X
                  X
                
                
                  Petroleum Refineries
                  CC
                  X
                  X
                  X
                  X
                
                
                  Offsite Waste & Recovery
                  DD
                  X
                  X
                  X
                  X
                
                
                  Tanks; Level 1
                  OO
                  X
                  X
                  X
                  X
                
                
                  Containers
                  PP
                  X
                  X
                  X
                  X
                
                
                  Surface Impoundments
                  QQ
                  X
                  X
                  X
                  X
                
                
                  Drain Systems
                  RR
                  X
                  X
                  X
                  X
                
                
                  Oil-Water Separators
                  VV
                  X
                  X
                  X
                  X
                
                
                  Magnetic Tape
                  EE
                  X
                  X
                  X
                  X
                
                
                  Aerospace Industry
                  GG
                  X
                  X
                  X
                  X
                
                
                  Oil & Natural Gas Prod
                  HH
                  X
                  X
                  X
                  X
                
                
                   
                  Area Source Requirements >>.
                
                
                  Shipbuilding and Repair
                  II
                  X
                  X
                  X
                  X
                
                
                  Wood Furniture Mfg
                  JJ
                  X
                  X
                  X
                  X
                
                
                  Printing & Publishing
                  KK
                  X
                  X
                  X
                  X
                
                
                  Primary Aluminum
                  LL
                  X
                  X
                  X
                  X
                
                
                  Pulp & Paper II (Combustion sources)
                  MM
                  X
                  X
                  X
                  X
                
                
                  Generic MACT
                
                
                  Control Devices
                  SS
                  X
                  X
                  X
                  X
                
                
                  Eq. Leaks—Level 1
                  TT
                  X
                  X
                  X
                  X
                
                
                  Eq. Leaks—Level 2
                  UU
                  X
                  X
                  X
                  X
                
                
                  Tanks—Level 2
                  WW
                  X
                  X
                  X
                  X
                
                
                  Generic MACT
                
                
                  Ethylene Mfg
                  XX & YY
                  X
                  X
                  X
                  X
                
                
                  Carbon Black
                  YY
                  X
                  X
                  X
                  X
                
                
                  Spandex Prod
                  YY
                  X
                  X
                  X
                  X
                
                
                  Cyanide Chemical Mfg
                  YY
                  X
                  X
                  X
                  X
                
                
                  Acetal Resins
                  YY
                  X
                  X
                  X
                  X
                
                
                  Acrylic/Modacrylic Fibers
                  YY
                  X
                  X
                  X
                  X
                
                
                  Hydrogen Fluoride Prod
                  YY
                  X
                  X
                  X
                  X
                
                
                  Polycarbonates Prod
                  YY
                  X
                  X
                  X
                  X
                
                
                  Steel Pickeling
                  CCC
                  X
                  X
                  X
                  X
                
                
                  Mineral Wool Prod
                  DDD
                  X
                  X
                  X
                  X
                
                
                  Hazardous Waste Combustion (Phase I)
                  EEE
                  X
                  X
                  X
                  X
                
                
                  Boilers that burn Haz. Waste (Phase II)
                  EEE
                  X
                  X
                  X
                  X
                
                
                  HCL Prod. Furnaces burning Haz. Waste (P II)
                  EEE
                  X
                  X
                  X
                  X
                
                
                  Pharmaceutical Prod
                  GGG
                  X
                  X
                  X
                  X
                
                
                  Nat. Gas Transmission & Storage
                  HHH
                  X
                  X
                  X
                  X
                
                
                  Flexible Polyurethane Foam Prod
                  III
                  X
                  X
                  X
                  X
                
                
                  Polymer & Resins 4
                  JJJ
                  X
                  X
                  X
                  X
                
                
                  Portland Cement
                  LLL
                  X
                  X
                  X
                  X
                
                
                  Pesticide Active Ingredients
                  MMM
                  X
                  X
                  X
                  X
                
                
                  Wool Fiberglass
                  NNN
                  X
                  X
                  X
                  X
                
                
                  Polymer & Resins 3 (Amino & Phenolic)
                  OOO
                  X
                  X
                  X
                  X
                
                
                  
                  Polyether Polyols Prod
                  PPP
                  X
                  X
                  X
                  X
                
                
                  Primary Copper
                  QQQ
                  X
                  X
                  X
                  X
                
                
                  Secondary Aluminum Prod
                  RRR
                  X
                  X
                  X
                  X
                
                
                  Primary Lead Smelting
                  TTT
                  X
                  X
                  X
                  X
                
                
                  Petro Refineries (FCC units)
                  UUU
                  X
                  X
                  X
                  X
                
                
                  POTW
                  VVV
                  X
                  X
                  X
                  X
                
                
                  Ferroalloys
                  XXX
                  X
                  X
                  X
                  X
                
                
                  Municipal Landfills
                  AAAA
                  X
                  X
                  X
                  X
                
                
                  Nutritional Yeast
                  CCCC
                  X
                  X
                  X
                  X
                
                
                  Plywood and Composite Wood Prod. (Partial Vacatur Oct. 07)
                  DDDD
                  X
                  X
                  X
                  X
                
                
                  Organic Liquids Distribution (non-gas)
                  EEEE
                  X
                  X
                  X
                  X
                
                
                  Misc. Organic NESHAP
                  FFFF
                  X
                  X
                  X
                  X
                
                
                  Vegetable Oil
                  GGGG
                  X
                  X
                  X
                  X
                
                
                  Wet Formed Fiberglass
                  HHHH
                  X
                  X
                  X
                  X
                
                
                  Auto & Light Duty Truck (coating)
                  IIII
                  X
                  X
                  X
                  X
                
                
                  Paper & Other Webs
                  JJJJ
                  X
                  X
                  X
                  X
                
                
                  Metal Can (coating)
                  KKKK
                  X
                  X
                  X
                  X
                
                
                  Misc. Metal Parts (coating)
                  MMMM
                  X
                  X
                  X
                  X
                
                
                  Large Appliances (coating)
                  NNNN
                  X
                  X
                  X
                  X
                
                
                  Printing, Coating, & Dyeing Fabrics
                  OOOO
                  X
                  X
                  X
                  X
                
                
                  Plastic Parts & Products (coating)
                  PPPP
                  X
                  X
                  X
                  X
                
                
                  Wood Building Products
                  QQQQ
                  X
                  X
                  X
                  X
                
                
                  Metal Furniture (coating)
                  RRRR
                  X
                  X
                  X
                  X
                
                
                  Metal Coil (coating)
                  SSSS
                  X
                  X
                  X
                  X
                
                
                  Leather Tanning & Finishing
                  TTTT
                  X
                  X
                  X
                  X
                
                
                  Cellulose Ethers Prod. Misc. Viscose Processes
                  UUUU
                  X
                  X
                  X
                  X
                
                
                  Boat Manufacturing
                  VVVV
                  X
                  X
                  X
                  X
                
                
                  Reinforced Plastic Composites
                  WWWW
                  X
                  X
                  X
                  X
                
                
                  Rubber Tire Mfg
                  XXXX
                  X
                  X
                  X
                  X
                
                
                  Stationary Combustion Turbines
                  YYYY
                  X
                  X
                  X
                  X
                
                
                  Reciprocating Int. Combustion Engines
                  ZZZZ
                  X
                  X
                  X
                  X
                
                
                   
                  Area Source Requirements >>.
                
                
                  Lime Manufacturing
                  AAAAA
                  X
                  X
                  X
                  X
                
                
                  Semiconductor Production
                  BBBBB
                  X
                  X
                  X
                  X
                
                
                  Coke Ovens: (Push/Quench/Battery/Stacks)
                  CCCCC
                  X
                  X
                  X
                  X
                
                
                  Industrial/Commercial/Institutional
                  DDDDD
                
                
                  Boilers & Process Heaters, VACATED on 7/30/07
                
                
                  Iron Foundries
                  EEEEE
                  X
                  X
                  X
                  X
                
                
                  Integrated Iron & Steel
                  FFFFF
                  X
                  X
                  X
                  X
                
                
                  Site Remediation
                  GGGGG
                  X
                  X
                  X
                  X
                
                
                  Misc. Coating Manufacturing
                  HHHHH
                  X
                  X
                  X
                  X
                
                
                  Mercury Cell Chlor-Alkali
                  IIIII
                  X
                  X
                  X
                  X
                
                
                  Brick & Structural Clay Products, VACATED on 6/18/07
                  JJJJJ
                
                
                  Clay Ceramics Manufacturing, VACATED on 6/18/07
                  KKKKK
                
                
                  Asphalt Roofing & Processing
                  LLLLL
                  X
                  X
                  X
                  X
                
                
                  Flex. Polyurethane Foam Fabrication
                  MMMMM
                  X
                  X
                  X
                  X
                
                
                  Hydrochloric Acid Prod/Fumed Silica
                  NNNNN
                  X
                  X
                  X
                  X
                
                
                  Engine & Rocket Test Facilities
                  PPPPP
                  X
                  X
                  X
                  X
                
                
                  Friction Materials Manufacturing
                  QQQQQ
                  X
                  X
                  X
                  X
                
                
                  Taconite Iron Ore
                  RRRRR
                  X
                  X
                  X
                  X
                
                
                  Refactories
                  SSSSS
                  X
                  X
                  X
                  X
                
                
                  Primary Magnesium
                  TTTTT
                  X
                  X
                  X
                  X
                
                
                  
                    Area Source Rules
                  
                
                
                  Hospital Sterilizers
                  WWWWW
                  X
                  X
                  X
                  X
                
                
                  Stainless and Nonstainless Steel Mfg Electric Arc Furnaces
                  YYYYY
                  X
                  X
                  X
                  X
                
                
                  Iron & Steel foundries
                  ZZZZZ
                  X
                  X
                  X
                  X
                
                
                  Gasoline Distribution—Bulk
                  BBBBBB
                  X
                  X
                  X
                  X
                
                
                  Gasoline Dispensing Facilities
                  CCCCCC
                  X
                  X
                  X
                  X
                
                
                  PVC & Copolymers Prod
                  DDDDDD
                  X
                  X
                  X
                  X
                
                
                  Primary Copper
                  EEEEEE
                  X
                  X
                  X
                  X
                
                
                  Secondary Copper Smelting
                  FFFFFF
                  X
                  X
                  X
                  X
                
                
                  Primary Nonferrous Metals
                  GGGGGG
                  X
                  X
                  X
                  X
                
                
                  Paint Stripping
                
                
                  Auto-Body Refinishing
                  HHHHHH
                  X
                  X
                  X
                  X
                
                
                  
                  Plastic Parts & Prod. (coating)
                
                
                  Acrylic/Modacrylic Fibers Prod
                  LLLLLL
                  X
                  X
                  X
                  X
                
                
                  Carbon Black Prod
                  MMMMMM
                  X
                  X
                  X
                  X
                
                
                  Chemical Mfg. Chrom
                  NNNNNN
                  X
                  X
                  X
                  X
                
                
                  Flex. Polyurethane Foam Fab
                  OOOOOO
                  X
                  X
                  X
                  X
                
                
                  Flex. Polyurethane Foam Prod
                
                
                  Lead Acid Battery Mfg
                  PPPPPP
                  X
                  X
                  X
                  X
                
                
                  Wood Preserving
                  QQQQQQ
                  X
                  X
                  X
                  X
                
                
                  Clay Ceramics Mfg
                  RRRRRR
                  X
                  X
                  X
                  X
                
                
                  Glass Mfg
                  SSSSSS
                  X
                  X
                  X
                  X
                
                
                  Secondary Nonferrous Metals
                  TTTTTT
                  X
                  X
                  X
                  X
                
                
                  Plating and Polishing
                  WWWWWW
                  X
                  X
                  X
                  X
                
                
                  Industrial Mach. & Eq. Finishing
                  XXXXXX
                  X
                  X
                  X
                  X
                
                
                  Elect. & Electronics Eq. Finishing
                
                
                  Fabricated Metal Prod
                
                
                  Fabricated Plate Work (Boiler Shop)
                
                
                  Fabricated Structural Metal Mfg
                
                
                  Heating Eq. Mfg
                
                
                  Iron and Steel Forging
                
                
                  Primary Metals Prod. Mfg
                
                
                  Valves and Pipe Fittings Mfg
                
                
                  Ferroalloys Production
                  YYYYYY
                  X
                  X
                  X
                  X
                
                
                  Ferro/Silico Manganese
                
                
                  1 State program approved on August 31, 2001. Delegation table last updated on February 23, 2009.
                
                  2 Forsyth County Environmental Affairs Department.
                
                  3 Mecklenburg County Department of Environmental Protection.
                
                  4 Western North Carolina Regional Air Quality Agency.
              
              (ii) North Carolina Department of Environment and Natural Resources (NC DENR) may implement and enforce alternative requirements in the form of title V permit terms and conditions for International Paper Riegelwood mill, Riegelwood, North Carolina; International Paper Roanoke Rapids mill, Roanoke Rapids, North Carolina; Blue Ridge Paper Products, Canton, North Carolina; Weyerhaeuser New Bern facility, New Bern, North Carolina; and Weyerhaeuser Plymouth facility, Plymouth, North Carolina, for Subpart S of this Part—National Emission Standards for Hazardous Air Pollutants from the Pulp and Paper Industry and Subpart MM of this Part—National Emissions Standards for Hazardous Air Pollutants for Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite and Stand-alone Semi-chemical Pulp Mills. This action is contingent upon NC DENR including, in title V permits, terms and conditions that are no less stringent than the Federal standard. In addition, the requirements applicable to the sources remain the Federal section 112 requirements until EPA has approved the alternative permit terms and conditions and the final title V permit is issued.

              (iii) North Carolina Department of Environment and Natural Resources (NC DENR) may implement and enforce alternative requirements in the form of title V permit terms and conditions for New South Lumber Company, Inc. Graham Plant, Alamance County, North Carolina; HDM Furniture Industries, Inc., Henredon Furniture Plant 1 & 2, Burke County, North Carolina; Kohler Co., DBA Baker Furniture, Burke County, North Carolina; Bernhardt Furniture Company Plants 3 & 7, Caldwell County, North Carolina; Thomasville Furniture Industries, Inc., Lenoir Plant, Caldwell County, North Carolina; Kincaid Furniture Company, Inc., Plant No. 1, Caldwell County, North Carolina; Hickory Chair Company, Catawba County, North Carolina; Uniboard USA LLC, Chatham County, North Carolina; Georgia Pacific Whiteville Plant, Columbus County, North Carolina; West Fraser, Inc., Armour Lumber Mill, Columbus County, North Carolina; Weyerhaeuser NR Company, New Bern Lumber Facility, Craven County, North Carolina; Linwood Furniture, Inc., Davidson County, North Carolina; Warvel Products, Inc., Davidson County, North Carolina; Thomasville Furniture Industries, Inc., Plant C/M/W/SB, Davidson County, North Carolina; Lexington Furniture Inc., Plant 5, Davidson County, North Carolina; Stanley Furniture Company, Inc., Graham County, North Carolina; Georgia Pacific, Creedmoor Chip-N-Saw Plant, Granville County, North Carolina; JELD-WEN, Inc., McDowell County, North Carolina; Weyerhaeuser NR Company, Martin County, North Carolina; Jordan Lumber & Supply Co., Montgomery County, North Carolina; Troy Lumber Co., Montgomery County, North Carolina; Unilin Flooring N.V., Montgomery County, North Carolina; West Fraser, Seaboard Lumber Mill, Northampton County, North Carolina; Georgia Pacific Roxboro, Person County, North Carolina; Louisiana Pacific Corp., Roxboro, Person County, North Carolina; Weyerhaeuser Company, Grifton, Pitt County, North Carolina; Vaughan Bassett Furniture Co., Elkin Furniture, Surry County, North Carolina; Weyerhaeuser NR Company, Elkin Facility, Surry County, North Carolina; Georgia Pacific Plywood/OSB/CNS, Dudley, Wayne County, North Carolina; Louisiana Pacific Corp., Roaring River, Wilkes County, North Carolina; and American Drew, Inc., Plant 13, Wilkes County, North Carolina, for subpart DDDD of this Part-National Emissions Standards for Hazardous Air Pollutants: Plywood and Composite Wood Products. This action is contingent upon NC DENR including, in title V permits, terms and conditions that are no less stringent than the Federal standard. In addition, the requirements applicable to the sources remain the Federal section 112 requirements until EPA has approved the alternative permit terms and conditions and the final title V permit is issued.
              (35) North Dakota. (i) The North Dakota Department of Agriculture is delegated the authority to implement and enforce the provisions of 40 CFR part 68 at facilities with an anhydrous ammonia storage capacity of ten thousand pounds or more that is intended to be used as fertilizer or in the manufacturing of a fertilizer within North Dakota and that are subject to the requirements of 40 CFR part 68, in accordance with the final rule, dated December 30, 2013.

              (ii) The most current delegation status table for National Emission Standards for Hazardous Air Pollutants for Source Categories in Region VIII can be found online at http://www.epa.gov/region8/air-program.
              
              (36) [Reserved]
              (37) Oklahoma. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the Oklahoma Department of Environmental Quality for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards. Any amendments made to these rules after September 1, 2016 are not delegated.
              
                Delegation Status for Part 63 Standards—State of Oklahoma
                [Excluding Indian Country]
                
                  Subpart
                  Source category
                  ODEQ 1 2
                  
                
                
                  A
                  General Provisions
                  X
                
                
                  F
                  Hazardous Organic NESHAP (HON)—Synthetic Organic Chemical Manufacturing Industry (SOCMI)
                  X
                
                
                  G
                  HON—SOCMI Process Vents, Storage Vessels, Transfer Operations and Wastewater
                  X
                
                
                  H
                  HON—Equipment Leaks
                  X
                
                
                  I
                  HON—Certain Processes Negotiated Equipment Leak Regulation
                  X
                
                
                  J
                  Polyvinyl Chloride and Copolymers Production
                  
                    3
                  
                
                
                  K
                  (Reserved)
                
                
                  L
                  Coke Oven Batteries
                  X
                
                
                  M
                  Perchloroethylene Dry Cleaning
                  X
                
                
                  N
                  Chromium Electroplating and Chromium Anodizing Tanks
                  X
                
                
                  O
                  Ethylene Oxide Sterilizers
                  X
                
                
                  P
                  (Reserved)
                
                
                  Q
                  Industrial Process Cooling Towers
                  X
                
                
                  R
                  Gasoline Distribution
                  X
                
                
                  
                  S
                  Pulp and Paper Industry
                  X
                
                
                  T
                  Halogenated Solvent Cleaning
                  X
                
                
                  U
                  Group I Polymers and Resins
                  X
                
                
                  V
                  (Reserved)
                
                
                  W
                  Epoxy Resins Production and Non-Nylon Polyamides Production
                  X
                
                
                  X
                  Secondary Lead Smelting
                  X
                
                
                  Y
                  Marine Tank Vessel Loading
                  X
                
                
                  Z
                  (Reserved)
                
                
                  AA
                  Phosphoric Acid Manufacturing Plants
                  X
                
                
                  BB
                  Phosphate Fertilizers Production Plants
                  X
                
                
                  CC
                  Petroleum Refineries
                  X
                
                
                  DD
                  Off-Site Waste and Recovery Operations
                  X
                
                
                  EE
                  Magnetic Tape Manufacturing
                  X
                
                
                  FF
                  (Reserved)
                
                
                  GG
                  Aerospace Manufacturing and Rework Facilities
                  X
                
                
                  HH
                  Oil and Natural Gas Production Facilities
                  X
                
                
                  II
                  Shipbuilding and Ship Repair Facilities
                  X
                
                
                  JJ
                  Wood Furniture Manufacturing Operations
                  X
                
                
                  KK
                  Printing and Publishing Industry
                  X
                
                
                  LL
                  Primary Aluminum Reduction Plants
                  X
                
                
                  MM
                  Chemical Recovery Combustion Sources at Kraft, Soda, Sulfide, and Stand-Alone Semichemical Pulp Mills
                  X
                
                
                  NN
                  Wool Fiberglass Manufacturing at Area Sources
                  X
                
                
                  OO
                  Tanks-Level 1
                  X
                
                
                  PP
                  Containers
                  X
                
                
                  QQ
                  Surface Impoundments
                  X
                
                
                  RR
                  Individual Drain Systems
                  X
                
                
                  SS
                  Closed Vent Systems, Control Devices, Recovery Devices and Routing to a Fuel Gas System or a Process
                  X
                
                
                  TT
                  Equipment Leaks—Control Level 1
                  X
                
                
                  UU
                  Equipment Leaks—Control Level 2 Standards
                  X
                
                
                  VV
                  Oil—Water Separators and Organic—Water Separators
                  X
                
                
                  WW
                  Storage Vessels (Tanks)—Control Level 2
                  X
                
                
                  XX
                  Ethylene Manufacturing Process Units Heat Exchange Systems and Waste Operations
                  X
                
                
                  YY
                  Generic Maximum Achievable Control Technology Standards
                  X
                
                
                  ZZ-BBB
                  (Reserved)
                
                
                  CCC
                  Steel Pickling—HCI Process Facilities and Hydrochloric Acid Regeneration
                  X
                
                
                  DDD
                  Mineral Wool Production
                  X
                
                
                  EEE
                  Hazardous Waste Combustors
                  X
                
                
                  FFF
                  (Reserved)
                
                
                  GGG
                  Pharmaceuticals Production
                  X
                
                
                  HHH
                  Natural Gas Transmission and Storage Facilities
                  X
                
                
                  III
                  Flexible Polyurethane Foam Production
                  X
                
                
                  JJJ
                  Group IV Polymers and Resins
                  X
                
                
                  KKK
                  (Reserved)
                
                
                  LLL
                  Portland Cement Manufacturing
                  X
                
                
                  MMM
                  Pesticide Active Ingredient Production
                  X
                
                
                  NNN
                  Wool Fiberglass Manufacturing
                  X
                
                
                  OOO
                  Amino/Phenolic Resins
                  X
                
                
                  PPP
                  Polyether Polyols Production
                  X
                
                
                  QQQ
                  Primary Copper Smelting
                  X
                
                
                  RRR
                  Secondary Aluminum Production
                  X
                
                
                  SSS
                  (Reserved)
                
                
                  TTT
                  Primary Lead Smelting
                  X
                
                
                  UUU
                  Petroleum Refineries—Catalytic Cracking Units, Catalytic Reforming Units and Sulfur Recovery Plants
                  X
                
                
                  VVV
                  Publicly Owned Treatment Works (POTW)
                  X
                
                
                  WWW
                  (Reserved)
                
                
                  XXX
                  Ferroalloys Production: Ferromanganese and Silicomanganese
                  X
                
                
                  AAAA
                  Municipal Solid Waste Landfills
                  X
                
                
                  CCCC
                  Nutritional Yeast Manufacturing
                  X
                
                
                  DDDD
                  Plywood and Composite Wood Products
                  
                    4 X
                
                
                  EEEE
                  Organic Liquids Distribution
                  X
                
                
                  FFFF
                  Misc. Organic Chemical Production and Processes (MON)
                  X
                
                
                  GGGG
                  Solvent Extraction for Vegetable Oil Production
                  X
                
                
                  HHHH
                  Wet Formed Fiberglass Mat Production
                  X
                
                
                  IIII
                  Auto & Light Duty Truck (Surface Coating)
                  X
                
                
                  JJJJ
                  Paper and other Web (Surface Coating)
                  X
                
                
                  KKKK
                  Metal Can (Surface Coating)
                  X
                
                
                  
                  MMMM
                  Misc. Metal Parts and Products (Surface Coating)
                  X
                
                
                  NNNN
                  Surface Coating of Large Appliances
                  X
                
                
                  OOOO
                  Fabric Printing Coating and Dyeing
                  X
                
                
                  PPPP
                  Plastic Parts (Surface Coating)
                  X
                
                
                  QQQQ
                  Surface Coating of Wood Building Products
                  X
                
                
                  RRRR
                  Surface Coating of Metal Furniture
                  X
                
                
                  SSSS
                  Surface Coating for Metal Coil
                  X
                
                
                  TTTT
                  Leather Finishing Operations
                  X
                
                
                  UUUU
                  Cellulose Production Manufacture
                  X
                
                
                  VVVV
                  Boat Manufacturing
                  X
                
                
                  WWWW
                  Reinforced Plastic Composites Production
                  X
                
                
                  XXXX
                  Tire Manufacturing
                  X
                
                
                  YYYY
                  Combustion Turbines
                  X
                
                
                  ZZZZ
                  Reciprocating Internal Combustion Engines (RICE)
                  X
                
                
                  AAAAA
                  Lime Manufacturing Plants
                  X
                
                
                  BBBBB
                  Semiconductor Manufacturing
                  X
                
                
                  CCCCC
                  Coke Ovens: Pushing, Quenching and Battery Stacks
                  X
                
                
                  DDDDD
                  Industrial/Commercial/Institutional Boilers and Process Heaters Major Sources
                  
                    5 X
                
                
                  EEEEE
                  Iron Foundries
                  X
                
                
                  FFFFF
                  Integrated Iron and Steel
                  X
                
                
                  GGGGG
                  Site Remediation
                  X
                
                
                  HHHHH
                  Miscellaneous Coating Manufacturing
                  X
                
                
                  IIIII
                  Mercury Cell Chlor-Alkali Plants
                  X
                
                
                  JJJJJ
                  Brick and Structural Clay Products Manufacturing
                  
                    6 X
                
                
                  KKKKK
                  Clay Ceramics Manufacturing
                  
                    6 X
                
                
                  LLLLL
                  Asphalt Roofing and Processing
                  X
                
                
                  MMMMM
                  Flexible Polyurethane Foam Fabrication Operation
                  X
                
                
                  NNNNN
                  Hydrochloric Acid Production, Fumed Silica Production
                  X
                
                
                  OOOOO
                  (Reserved)
                
                
                  PPPPP
                  Engine Test Facilities
                  X
                
                
                  QQQQQ
                  Friction Products Manufacturing
                  X
                
                
                  RRRRR
                  Taconite Iron Ore Processing
                  X
                
                
                  SSSSS
                  Refractory Products Manufacture
                  X
                
                
                  TTTTT
                  Primary Magnesium Refining
                  X
                
                
                  UUUUU
                  Coal and Oil-Fired Electric Utility Steam Generating Units
                  
                    7 X
                
                
                  VVVVV
                  (Reserved)
                
                
                  WWWWW
                  Hospital Ethylene Oxide Sterilizers
                  X
                
                
                  XXXXX
                  (Reserved)
                
                
                  YYYYY
                  Electric Arc Furnace Steelmaking Area Sources
                  X
                
                
                  ZZZZZ
                  Iron and Steel Foundries Area Sources
                  X
                
                
                  AAAAAA
                  (Reserved)
                
                
                  BBBBBB
                  Gasoline Distribution Bulk Terminals, Bulk Plants, and Pipeline Facilities
                  X
                
                
                  CCCCCC
                  Gasoline Dispensing Facilities
                  X
                
                
                  DDDDDD
                  Polyvinyl Chloride and Copolymers Production Area Sources
                  X
                
                
                  EEEEEE
                  Primary Copper Smelting Area Sources
                  X
                
                
                  FFFFFF
                  Secondary Copper Smelting Area Sources
                  X
                
                
                  GGGGGG
                  Primary Nonferrous Metals Area Source: Zinc, Cadmium, and Beryllium
                  X
                
                
                  HHHHHH
                  Paint Stripping and Miscellaneous Surface Coating Operations at Area Sources
                  X
                
                
                  IIIIII
                  (Reserved)
                
                
                  JJJJJJ
                  Industrial, Commercial, and Institutional Boilers Area Sources
                  X
                
                
                  KKKKKK
                  (Reserved)
                
                
                  LLLLLL
                  Acrylic and Modacrylic Fibers Production Area Sources
                  X
                
                
                  MMMMMM
                  Carbon Black Production Area Sources
                  X
                
                
                  NNNNNN
                  Chemical Manufacturing Area Sources: Chromium Compounds
                  X
                
                
                  OOOOOO
                  Flexible Polyurethane Foam Production and Fabrication Area Sources
                  X
                
                
                  PPPPPP
                  Lead Acid Battery Manufacturing Area Sources
                  X
                
                
                  QQQQQQ
                  Wood Preserving Area Sources
                  X
                
                
                  RRRRRR
                  Clay Ceramics Manufacturing Area Sources
                  X
                
                
                  SSSSSS
                  Glass Manufacturing Area Sources
                  X
                
                
                  TTTTTT
                  Secondary Nonferrous Metals Processing Area Sources
                  X
                
                
                  UUUUUU
                  (Reserved)
                
                
                  VVVVVV
                  Chemical Manufacturing Area Sources
                  X
                
                
                  WWWWWW
                  Plating and Polishing Operations Area Sources
                  X
                
                
                  XXXXXX
                  Metal Fabrication and Finishing Area Sources
                  X
                
                
                  YYYYYY
                  Ferroalloys Production Facilities Area Sources
                  X
                
                
                  ZZZZZZ
                  Aluminum, Copper, and Other Nonferrous Foundries Area Sources
                  X
                
                
                  AAAAAAA
                  Asphalt Processing and Asphalt Roofing Manufacturing Area Sources
                  X
                
                
                  BBBBBBB
                  Chemical Preparation Industry Area Sources
                  X
                
                
                  CCCCCCC
                  Paints and Allied Products Manufacturing Area Sources
                  X
                
                
                  
                  DDDDDDD
                  Prepared Feeds Areas Sources
                  X
                
                
                  EEEEEEE
                  Gold Mine Ore Processing and Production Area Sources
                  X
                
                
                  FFFFFFF-GGGGGGG
                  (Reserved)
                
                
                  HHHHHHH
                  Polyvinyl Chloride and Copolymers Production Major Sources
                  X
                
                
                  1 Program delegated to Oklahoma Department of Environmental Quality (ODEQ).
                

                  2 Authorities which may not be delegated include: § 63.6(g), Approval of Alternative Non-Opacity Emission Standards; § 63.6(h)(9), Approval of Alternative Opacity Standards; § 63.7(e)(2)(ii) and (f), Approval of Major Alternatives to Test Methods; § 63.8(f), Approval of Major Alternatives to Monitoring; § 63.10(f), Approval of Major Alternatives to Recordkeeping and Reporting; and all authorities identified in the subparts (e.g., under “Delegation of Authority”) that cannot be delegated.
                

                  3 The ODEQ has adopted this subpart unchanged and applied for delegation of the standard. The subpart was vacated and remanded to EPA by the United States Court of Appeals for the District of Columbia Circuit. See, Mossville Environmental Action Network v. EPA, 370 F. 3d 1232 (DC Cir. 2004). Because of the DC Court's holding, this subpart is not delegated to ODEQ at this time.
                
                  4 This subpart was issued a partial vacatur by the United States Court of Appeals for the District of Columbia Circuit. See 72 FR 61060 (October 29, 2007).
                
                  5 Final rule. See 76 FR 15608 (March 21, 2011), as amended at 78 FR 7138 (January 31, 2013); 80 FR 72807 (November 20, 2015).
                
                  6 Final promulgated rule adopted by the EPA. See 80 FR 65470 (October 26, 2015). Note that Part 63 Subpart KKKKK was amended to correct minor typographical errors at 80 FR 75817 (December 4, 2015).
                
                  7 Final Rule. See 77 FR 9304 (February 16, 2012), as amended 81 FR 20172 (April 6, 2016). Final Supplemental Finding that it is appropriate and necessary to regulate HAP emissions from Coal- and Oil-fired EUSGU Units. See 81 FR 24420 (April 25, 2016).
              
              (38) Oregon. (i) The following table lists the delegation status of specific part 63 subparts that have been delegated to state and local air pollution control agencies in Oregon. An “X” indicates the subpart has been delegated, subject to all the conditions and limitations set forth in federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards. The dates noted at the end of this table indicate the effective dates of federal rules that have been delegated. Any amendments made to these rules after this effective date are not delegated.
              
                Delegation Status of Part 63 NESHAPS—State of Oregon 1
                
                
                  Subpart 2
                  
                  ODEQ 3
                  
                  LRAPA 4
                  
                
                
                  A General Provisions 5
                  
                  X
                  X
                
                
                  D Early Reductions
                
                
                  F HON-SOCMI
                  X
                  X
                
                
                  G HON-Process Vents
                  X
                  X
                
                
                  H HON-Equipment Leaks
                  X
                  X
                
                
                  I HON-Negotiated Leaks
                  X
                  X
                
                
                  L Coke Oven Batteries
                  X
                  X
                
                
                  M Perchloroethylene Dry Cleaning
                  X
                  X
                
                
                  N Chromium Electroplating
                  X
                  X
                
                
                  O Ethylene Oxide Sterilizers
                  X
                  X
                
                
                  Q Industrial Process Cooling Towers
                  X
                  X
                
                
                  R Gasoline Distribution
                  X
                  X
                
                
                  S Pulp and Paper
                  X
                  X
                
                
                  T Halogenated Solvent Cleaning
                  X
                  X
                
                
                  U Polymers and Resins I
                  X
                  X
                
                
                  W Polymers and Resins II-Epoxy
                  X
                  X
                
                
                  X Secondary Lead Smelting
                  X
                  X
                
                
                  Y Marine Tank Vessel Loading
                  X
                  X
                
                
                  AA Phosphoric Acid Manufacturing Plants
                  X
                  X
                
                
                  BB Phosphate Fertilizers Production Plants
                  X
                  X
                
                
                  CC Petroleum Refineries
                  X
                  X
                
                
                  DD Off-Site Waste and Recovery
                  X
                  X
                
                
                  EE Magnetic Tape Manufacturing
                  X
                  X
                
                
                  GG Aerospace Manufacturing & Rework
                  X
                  X
                
                
                  HH Oil and Natural Gas Production Facilities
                  X
                  X
                
                
                  II Shipbuilding and Ship Repair
                  X
                  X
                
                
                  JJ Wood Furniture Manufacturing Operations
                  X
                  X
                
                
                  KK Printing and Publishing Industry
                  X
                  X
                
                
                  LL Primary Aluminum
                  X
                  X
                
                
                  
                  MM Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite, and Stand-Alone Semichemical Pulp Mills
                  X
                  X
                
                
                  OO Tanks—Level 1
                  X
                  X
                
                
                  PP Containers
                  X
                  X
                
                
                  QQ Surface Impoundments
                  X
                  X
                
                
                  RR Individual Drain Systems
                  X
                  X
                
                
                  SS Closed Vent Systems, Control Devices, Recovery Devices and Routing to a Fuel Gas System or Process
                  X
                  X
                
                
                  TT Equipment Leaks—Control Level 1
                  X
                  X
                
                
                  UU Equipment Leaks—Control Level 2
                  X
                  X
                
                
                  VV Oil-Water Separators and Organic-Water Separators
                  X
                  X
                
                
                  WW Storage Vessels (Tanks)—Control Level 2
                  X
                  X
                
                
                  YY Source Categories: Generic MACT
                  X
                  X
                
                
                  CCC Steel Pickling—HCl Process Facilities and Hydrochloric Acid Regeneration Plants
                  X
                  X
                
                
                  DDD Mineral Wool Production
                  X
                  X
                
                
                  EEE Hazardous Waste Combustors
                  X
                  X
                
                
                  GGG Pharmaceuticals Production
                  X
                  X
                
                
                  HHH Natural Gas Transmission and Storage Facilities
                  X
                  X
                
                
                  III Flexible Polyurethane Foam Production
                  X
                  X
                
                
                  JJJ Polymers and Resins IV
                  X
                  X
                
                
                  LLL Portland Cement Manufacturing
                  X
                  X
                
                
                  MMM Pesticide Active Ingredient Production
                  X
                  X
                
                
                  NNN Wool Fiberglass Manufacturing
                  X
                  X
                
                
                  OOO Manufacture of Amino Phenolic Resins
                  X
                  X
                
                
                  PPP Polyether Polyols Production
                  X
                  X
                
                
                  RRR Secondary Aluminum Production
                  X
                  X
                
                
                  TTT Primary Lead Smelting
                  X
                  X
                
                
                  VVV Publicly Owned Treatment Works
                  X
                  X
                
                
                  XXX Ferroalloys Production: Ferromanganese & Silico manganese
                  X
                  X
                
                
                  CCCC Manufacture of Nutritional Yeast
                  X
                  X
                
                
                  GGGG Extraction of Vegetable Oil
                  X
                  X
                
                
                  1 Table last updated on August 9, 2002; see 40 CFR 61.04(b)(WW) for agency addresses.
                

                  2 Any authority within any subpart of this part (i.e. under “Delegation of Authority”) that is identified as not delegatable, is not delegated.
                
                  3 Oregon Department of Environmental Quality (07/01/2001).
                
                  4 Lane Region Air Pollution Authority (07/01/2001).
                

                  5 General Provisions Authorities which may not be delegated include: §§ 63.6(g); 63.6(h)(9); 63.7(e)(2)(ii) and (f) for approval of major alternatives to test methods; § 63.9(f) for approval of major alternatives to monitoring. For definitions of minor, intermediate, and major alternatives to test methods and monitoring, see 40 CFR 63.90.
              
              (39) Pennsylvania. (i) Pennsylvania is delegated the authority to implement and enforce all existing and future unchanged 40 CFR part 63 standards at major sources, as defined in 40 CFR part 70, in accordance with the delegation agreement between EPA Region III and the Pennsylvania Department of Environmental Protection, dated January 5, 1998, and any mutually acceptable amendments to that agreement.
              (ii) Pennsylvania is delegated the authority to implement and enforce all existing 40 CFR part 63 standards and all future unchanged 40 CFR part 63 standards, if delegation is requested by the Pennsylvania Department of Environmental Protection and approved by EPA Region III, at sources not subject to the permitting requirements of 40 CFR part 70, in accordance with the final rule, dated September 13, 2001, effective November 13, 2001, and any mutually acceptable amendments to the terms described in the direct final rule.
              (iii) Philadelphia is delegated the authority to implement and enforce all existing 40 CFR part 63 standards and all future unchanged 40 CFR part 63 standards, if delegation is requested by the City of Philadelphia Department of Public Health Air Management Services and approved by EPA Region III, at sources within the City of Philadelphia, in accordance with the final rule, dated January 29, 2002, effective April 1, 2002, and any mutually acceptable amendments to the terms described in the direct final rule.

              (iv) Allegheny County is delegated the authority to implement and enforce all existing 40 CFR part 63 standards and all future unchanged 40 CFR part 63 standards at sources within Allegheny County, in accordance with the final rule, dated January 30, 2002, effective April 1, 2002, and any mutually acceptable amendments to the terms described in the direct final rule.
              (v) Allegheny County is not delegated the authority to implement and enforce the provisions of 40 CFR part 68 and all future unchanged amendments to 40 CFR part 68 at sources within Allegheny County, in accordance with the final rule, dated March 5, 2019, effective April 4, 2019.
              (40) Rhode Island.
              (i) [Reserved]
              (ii) Affected area sources within Rhode Island must comply with the Rhode Island Regulations Applicable to Hazardous Air Pollutants (incorporated by reference as specified in § 63.14) as described in paragraph (a)(40)(ii)(A) of this section:
              (A) The material incorporated into the Rhode Island Department of Environmental Management regulations at Air Pollution Control Regulation No. 36, Control of Emissions from Organic Solvent Cleaning, effective April 8, 1996, last amended October 9, 2008, and Rhode Island Air Pollution Control, General Definitions Regulation, effective July 19, 2007, last amended October 9, 2008, pertaining to organic solvent cleaning facilities in the State of Rhode Island jurisdiction, and approved under the procedures in § 63.93 to be implemented and enforced in place of the Federal NESHAP for Halogenated Solvent Cleaning Facilities (subpart T of this part), effective as of May 3, 2007, except for continuous web cleaning machines as defined in § 63.461.
              (1) Authorities not delegated.
              (i) Rhode Island is not delegated the Administrator's authority to implement and enforce Rhode Island regulations at Air Pollution Control Regulation No. 36 and Rhode Island General Definitions Regulation in lieu of those provisions of subpart T of this part which apply to continuous web cleaning machines as defined in § 63.461.
              (ii) [Reserved]
              (2) [Reserved]
              (B) [Reserved]
              (41) South Carolina. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the South Carolina Department of Health and Environmental Control (SCDHEC) for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards.
              
                Part 63 Major & Area Source Rule Delegations—South Carolina 1
                
                
                   
                  Source category
                  Subpart
                  SCDHEC
                
                
                  1
                  HON
                  F, G, H, I
                  X
                
                
                  2
                  Polyvinyl Chloride & Co-polymers VACATED on 5/11/05
                  J
                
                
                  3
                  Coke Ovens
                  L
                  X
                
                
                  4
                  Dry Cleaners
                  M
                  X
                
                
                  5
                  Chromium Electroplating
                  N
                  X
                
                
                  6
                  EtO Commercial Sterilization
                  O
                  X
                
                
                  7
                  Chromium Cooling Towers
                  Q
                  X
                
                
                  8
                  Gasoline Distribution (stage 1)
                  R
                  X
                
                
                  9
                  Pulp & Paper I
                  S
                  X
                
                
                  10
                  Halogenated Solvent Cleaning
                  T
                  X
                
                
                  11
                  Polymer & Resins 1
                  U
                  X
                
                
                  12
                  Polymer & Resins 2
                  W
                  X
                
                
                  13
                  Secondary Lead Smelters
                  X
                  X
                
                
                  14
                  Marine Tank Vessel Loading
                  Y
                  X
                
                
                  15
                  Phosphoric Acid Mfg
                  AA
                  X
                
                
                  16
                  Phosphate Fertilizers Prod
                  BB
                  X
                
                
                  17
                  Petroleum Refineries
                  CC
                  X
                
                
                  18
                  Offsite Waste & Recovery
                  DD
                  X
                
                
                   
                  Tanks; Level 1
                  OO
                  X
                
                
                   
                  Containers
                  PP
                  X
                
                
                   
                  Surface Impoundments
                  QQ
                  X
                
                
                   
                  Drain Systems
                  RR
                  X
                
                
                   
                  Oil-Water Separators
                  VV
                  X
                
                
                  19
                  Magnetic Tape
                  EE
                  X
                
                
                  20
                  Aerospace Industry
                  GG
                  X
                
                
                  21
                  Oil & Natural Gas Prod
                  HH
                  X
                
                
                  
                   
                  Area Source Requirements >>.
                  
                  X
                
                
                  22
                  Shipbuilding and Repair
                  I I
                  X
                
                
                  23
                  Wood Furniture Mfg
                  J J
                  X
                
                
                  24
                  Printing & Publishing
                  KK
                  X
                
                
                  25
                  Primary Aluminum
                  LL
                  X
                
                
                  26
                  Pulp & Paper II (Combustion sources)
                  MM
                  X
                
                
                  27
                  Generic MACT:
                
                
                   
                  Control Devices
                  SS
                  X
                
                
                   
                  Eq. Leaks—Level 1
                  TT
                  X
                
                
                   
                  Eq. Leaks—Level 2
                  UU
                  X
                
                
                   
                  Tanks—Level 2
                  WW
                  X
                
                
                  28
                  Generic MACT:
                
                
                   
                  Ethylene Mfg
                  XX & YY
                  X
                
                
                   
                  Carbon Black
                  YY
                  X
                
                
                   
                  Spandex Prod
                  YY
                  X
                
                
                   
                  Cyanide Chemical Mfg
                  YY
                  X
                
                
                   
                  Acetal Resins
                  YY
                  X
                
                
                   
                  Acrylic/Modacrylic Fibers
                  YY
                  X
                
                
                   
                  Hydrogen Fluoride Prod
                  YY
                  X
                
                
                   
                  Polycarbonates Prod
                  YY
                  X
                
                
                  29
                  Steel Pickeling
                  CCC
                  X
                
                
                  30
                  Mineral Wool Prod
                  DDD
                  X
                
                
                  31
                  Hazardous Waste Combustion (Phase I)
                  EEE
                  X
                
                
                  32
                  Boilers that burn Haz. Waste (Phase II)
                  EEE
                  X
                
                
                  33
                  HCL Prod. Furnaces burning Haz. Waste (P II)
                  EEE
                  X
                
                
                  34
                  Pharmaceutical Prod
                  GGG
                  X
                
                
                  35
                  Nat. Gas Transmission & Storage
                  HHH
                  X
                
                
                  36
                  Flexible Polyurethane Foam Prod
                  I I I
                  X
                
                
                  37
                  Polymer & Resins 4
                  JJJ
                  X
                
                
                  38
                  Portland Cement
                  LLL
                  X
                
                
                  39
                  Pesticide Active Ingredients
                  MMM
                  X
                
                
                  40
                  Wool Fiberglass
                  NNN
                  X
                
                
                  41
                  Polymer & Resins 3 (Amino & Phenolic)
                  OOO
                  X
                
                
                  42
                  Polyether Polyols Prod
                  PPP
                  X
                
                
                  43
                  Primary Copper
                  QQQ
                  X
                
                
                  44
                  Secondary Aluminum Prod
                  RRR
                  X
                
                
                  45
                  Primary Lead Smelting
                  TTT
                  X
                
                
                  46
                  Petro Refineries (FCC units)
                  UUU
                  X
                
                
                  47
                  POTW
                  V V V
                  X
                
                
                  48
                  Ferroalloys
                  X X X
                  X
                
                
                  49
                  Municipal Landfills
                  AAAA
                  X
                
                
                  50
                  Nutritional Yeast
                  CCCC
                  X
                
                
                  51
                  Plywood and Composite Wood Prod. (Partial Vacatur Oct. 07)
                  DDDD
                  X
                
                
                  52
                  Organic Liquids Distribution (non-gas)
                  EEEE
                  X
                
                
                  53
                  Misc. Organic NESHAP
                  FFFF
                  X
                
                
                  54
                  Vegetable Oil
                  GGGG
                  X
                
                
                  55
                  Wet Formed Fiberglass
                  HHHH
                  X
                
                
                  56
                  Auto & Light Duty Truck (coating)
                  I I I I
                  X
                
                
                  57
                  Paper & Other Webs
                  JJJJ
                  X
                
                
                  58
                  Metal Can (coating)
                  KKKK
                  X
                
                
                  59
                  Misc. Metal Parts (coating)
                  MMMM
                  X
                
                
                  60
                  Large Appliances (coating)
                  NNNN
                  X
                
                
                  61
                  Printing, Coating, & Dyeing Fabrics
                  OOOO
                  X
                
                
                  62
                  Plastic Parts & Products (coating)
                  PPPP
                  X
                
                
                  63
                  Wood Building Products
                  QQQQ
                  X
                
                
                  64
                  Metal Furniture (coating)
                  RRRR
                  X
                
                
                  65
                  Metal Coil (coating)
                  SSSS
                  X
                
                
                  66
                  Leather Tanning & Finishing
                  TTTT
                  X
                
                
                  67
                  Cellulose Ethers Prod Misc. Viscose Processes
                  UUUU
                  X
                
                
                  68
                  Boat Manufacturing
                  VVVV
                  X
                
                
                  69
                  Reinforced Plastic Composites
                  WWWW
                  X
                
                
                  70
                  Rubber Tire Mfg
                  XXXX
                  X
                
                
                  71
                  Stationary Combustion Turbines
                  YYYY
                  X
                
                
                  72
                  Reciprocating Int. Combustion Engines
                  ZZZZ
                  X
                
                
                   
                  Area Source Requirements >>.
                  
                  X
                
                
                  73
                  Lime Manufacturing
                  AAAAA
                  X
                
                
                  74
                  Semiconductor Production
                  BBBBB
                  X
                
                
                  75
                  Coke Ovens: (Push/Quench/Battery/Stacks)
                  CCCCC
                  X
                
                
                  76
                  Industrial/Commercial/Institutional Boilers & Process Heaters, VACATED on 7/30/07
                  DDDDD
                
                
                  77
                  Iron Foundries
                  EEEEE
                  X
                
                
                  
                  78
                  Integrated Iron & Steel
                  FFFFF
                  X
                
                
                  79
                  Site Remediation
                  GGGGG
                  X
                
                
                  80
                  Misc. Coating Manufacturing
                  HHHHH
                  X
                
                
                  81
                  Mercury Cell Chlor-Alkali
                  IIIII
                  X
                
                
                  82
                  Brick & Structural Clay Products, VACATED on 6/18/07
                  JJJJJ
                
                
                  83
                  Clay Ceramics Manufacturing, VACATED on 6/18/07
                  KKKKK
                
                
                  84
                  Asphalt Roofing & Processing
                  LLLLL
                  X
                
                
                  85
                  Flex. Polyurethane Foam Fabrication
                  MMMMM
                  X
                
                
                  86
                  Hydrochloric Acid Prod/Fumed Silica
                  NNNNN
                  X
                
                
                  87
                  Engine & Rocket Test Facilities
                  PPPPP
                  X
                
                
                  88
                  Friction Materials Manufacturing
                  QQQQQ
                  X
                
                
                  89
                  Taconite Iron Ore
                  RRRRR
                  X
                
                
                  90
                  Refactories
                  SSSSS
                  X
                
                
                  91
                  Primary Magnesium
                  TTTTT
                  X
                
                
                  
                    Area Source Rules
                  
                
                
                  92
                  Hospital Sterilizers
                  WWWWW
                  X
                
                
                  93
                  Stainless and Nonstainless Steel Mfg Electric Arc Furnaces
                  YYYYY
                  X
                
                
                  94
                  Iron & Steel foundries
                  ZZZZZ
                  X
                
                
                  95
                  Gasoline Distribution—Bulk
                  BBBBBB
                  X
                
                
                  96
                  Gasoline Dispensing Facilities
                  CCCCCC
                  X
                
                
                  97
                  PVC & Copolymers Prod
                  DDDDDD
                  X
                
                
                  98
                  Primary Copper
                  EEEEEE
                  X
                
                
                  99
                  Secondary Copper Smelting
                  FFFFFF
                  X
                
                
                  100
                  Primary Nonferrous Metals
                  GGGGGG
                  X
                
                
                  101
                  Paint Stripping
                  HHHHHH
                  X
                
                
                   
                  Auto-Body Refinishing
                
                
                   
                  Plastic Parts & Prod. (coating)
                
                
                  102
                  Acrylic/Modacrylic Fibers Prod
                  LLLLLL
                  X
                
                
                  103
                  Carbon Black Prod
                  MMMMMM
                  X
                
                
                  104
                  Chemical Mfg. Chrom
                  NNNNNN
                  X
                
                
                  105
                  Flex. Polyurethane Foam Fab
                  OOOOOO
                  X
                
                
                   
                  Flex. Polyurethane Foam Prod
                
                
                  106
                  Lead Acid Battery Mfg
                  PPPPPP
                  X
                
                
                  107
                  Wood Preserving
                  QQQQQQ
                  X
                
                
                  108
                  Clay Ceramics Mfg
                  RRRRRR
                  X
                
                
                  109
                  Glass Mfg
                  SSSSSS
                  X
                
                
                  110
                  Secondary Nonferrous Metals
                  TTTTTT
                  X
                
                
                  110
                  Plating and Polishing
                  WWWWWW
                  X
                
                
                  112
                  Heating Eq. Mfg
                  XXXXXX
                  X
                
                
                   
                  Industrial Mach. & Eq. Finishing
                
                
                   
                  Elect. & Electronics Eq. Finishing
                
                
                   
                  Fabricated Metal Prod
                
                
                   
                  Fabricated Plate Work (Boiler Shop)
                
                
                   
                  Fabricated Structural Metal Mfg
                
                
                  113
                  Ferro/Silico Manganese
                  YYYYYY
                  X
                
                
                   
                  Iron and Steel Forging
                
                
                   
                  Primary Metals Prod. Mfg
                
                
                   
                  Valves and Pipe Fittings Mfg
                
                
                   
                  Ferroalloys Production
                
                
                  1 State program approved on June 26, 1995. Delegation table last updated on February 23, 2009.
              
              (ii) South Carolina Department of Health and Environmental Control (SC DHEC) may implement and enforce alternative requirements in the form of title V permit terms and conditions for International Paper Georgetown Mill, Georgetown, South Carolina, for subpart S of this part—National Emission Standards for Hazardous Air Pollutants from the Pulp and Paper Industry. This action is contingent upon SC DHEC including, in title V permits, terms and conditions that are no less stringent than the Federal standard. In addition, the requirement applicable to the source remains the Federal section 112 requirement until EPA has approved the alternative permit terms and conditions and the final title V permit is issued.
              (42)  [Reserved]
              
              (43) Tennessee. (i) The Tennessee Department of Environment and Conservation (TDEC) has “up-front” approval to implement an Equivalency by Permit (EBP) program under which TDEC may establish and enforce alternative requirements for the Ellison Surface Technologies, Inc. facility located in Morgan County, Tennessee (Ellison) in lieu of those of the National Emissions Standard for Hazardous Air Pollutants (NESHAP) for Plating and Polishing Operations at 40 CFR part 63, subpart WWWWWW, “National Emission Standards for Hazardous Air Pollutants: Area Source Standards for Plating and Polishing Operations.” TDEC may only establish alternative requirements for Ellison that are at least as stringent as the otherwise applicable Federal requirements. TDEC must, in order to establish alternative requirements for Ellison under its EPA-approved EBP program: submit to the EPA for review pre-draft title V permit terms specifying alternative requirements that meet the criteria of 40 CFR 63.94(d), including the criterion that the alternative requirements are at least as stringent as the otherwise applicable Federal requirements; obtain the EPA's written approval of the alternative pre-draft title V permit requirements; and issue a title V permit for Ellison that contains the approved alternative requirements. Until the EPA has approved the alternative permit terms and conditions and TDEC has issued a final title V permit incorporating them, Ellison will remain subject to the Federal NESHAP requirements found at 40 CFR part 63, subpart WWWWWW.
              (ii) Reserved.
              (44) Texas. (i) The following table lists the specific part 63 standards that have been delegated unchanged to the Texas Commission on Environmental Quality for all sources. The “X” symbol is used to indicate each subpart that has been delegated. The delegations are subject to all of the conditions and limitations set forth in Federal law and regulations. Some authorities cannot be delegated and are retained by the EPA. These include certain General Provisions authorities and specific parts of some standards. Any amendments made to these rules after August 3, 2016 are not delegated.
              
                Delegation Status for Part 63 Standards—State of Texas 1
                
                [Excluding Indian Country]
                
                  Subpart
                  Source category
                  TCEQ 2
                  
                
                
                  A
                  General Provisions
                  X
                
                
                  F
                  Hazardous Organic NESHAP (HON)—Synthetic Organic Chemical Manufacturing Industry (SOCMI)
                  X
                
                
                  G
                  HON—SOCMI Process Vents, Storage Vessels, Transfer Operations and Wastewater
                  X
                
                
                  H
                  HON—Equipment Leaks
                  X
                
                
                  I
                  HON—Certain Processes Negotiated Equipment Leak Regulation
                  X
                
                
                  J
                  Polyvinyl Chloride and Copolymers Production
                  (3)
                
                
                  K
                  (Reserved)
                
                
                  L
                  Coke Oven Batteries
                  X
                
                
                  M
                  Perchloroethylene Dry Cleaning
                  X
                
                
                  N
                  Chromium Electroplating and Chromium Anodizing Tanks
                  X
                
                
                  O
                  Ethylene Oxide Sterilizers
                  X
                
                
                  P
                  (Reserved)
                
                
                  Q
                  Industrial Process Cooling Towers
                  X
                
                
                  R
                  Gasoline Distribution
                  X
                
                
                  S
                  Pulp and Paper Industry
                  X
                
                
                  T
                  Halogenated Solvent Cleaning
                  X
                
                
                  U
                  Group I Polymers and Resins
                  X
                
                
                  V
                  (Reserved)
                
                
                  W
                  Epoxy Resins Production and Non-Nylon Polyamides Production
                  X
                
                
                  X
                  Secondary Lead Smelting
                  X
                
                
                  Y
                  Marine Tank Vessel Loading
                  X
                
                
                  Z
                  (Reserved)
                
                
                  AA
                  Phosphoric Acid Manufacturing Plants
                  X
                
                
                  BB
                  Phosphate Fertilizers Production Plants
                  X
                
                
                  CC
                  Petroleum Refineries
                  X
                
                
                  DD
                  Off-Site Waste and Recovery Operations
                  X
                
                
                  EE
                  Magnetic Tape Manufacturing
                  X
                
                
                  FF
                  (Reserved)
                
                
                  
                  GG
                  Aerospace Manufacturing and Rework Facilities
                  X
                
                
                  HH
                  Oil and Natural Gas Production Facilities
                  X
                
                
                  II
                  Shipbuilding and Ship Repair Facilities
                  X
                
                
                  JJ
                  Wood Furniture Manufacturing Operations
                  X
                
                
                  KK
                  Printing and Publishing Industry
                  X
                
                
                  LL
                  Primary Aluminum Reduction Plants
                  X
                
                
                  MM
                  Chemical Recovery Combustion Sources at Kraft, Soda, Sulfide, and Stand-Alone Semichemical Pulp Mills
                  X
                
                
                  NN
                  Wool Fiberglass Manufacturing Area Sources
                  X
                
                
                  OO
                  Tanks-Level 1
                  X
                
                
                  PP
                  Containers
                  X
                
                
                  QQ
                  Surface Impoundments
                  X
                
                
                  RR
                  Individual Drain Systems
                  X
                
                
                  SS
                  Closed Vent Systems, Control Devices, Recovery Devices and Routing to a Fuel Gas System or a Process
                
                
                  TT
                  Equipment Leaks—Control Level 1
                  X
                
                
                  UU
                  Equipment Leaks—Control Level 2 Standards
                  X
                
                
                  VV
                  Oil—Water Separators and Organic—Water Separators
                  X
                
                
                  WW
                  Storage Vessels (Tanks)—Control Level 2
                  X
                
                
                  XX
                  Ethylene Manufacturing Process Units Heat Exchange Systems and Waste Operations
                  X
                
                
                  YY
                  Generic Maximum Achievable Control Technology Standards
                  X
                
                
                  ZZ-BBB
                  (Reserved)
                
                
                  CCC
                  Steel Pickling—HCI Process Facilities and Hydrochloric Acid Regeneration
                  X
                
                
                  DDD
                  Mineral Wool Production
                  X
                
                
                  EEE
                  Hazardous Waste Combustors
                  X
                
                
                  FFF
                  (Reserved)
                
                
                  GGG
                  Pharmaceuticals Production
                  X
                
                
                  HHH
                  Natural Gas Transmission and Storage Facilities
                  X
                
                
                  III
                  Flexible Polyurethane Foam Production
                  X
                
                
                  JJJ
                  Group IV Polymers and Resins
                  X
                
                
                  KKK
                  (Reserved)
                
                
                  LLL
                  Portland Cement Manufacturing
                  X
                
                
                  MMM
                  Pesticide Active Ingredient Production
                  X
                
                
                  NNN
                  Wool Fiberglass Manufacturing
                  X
                
                
                  OOO
                  Amino/Phenolic Resins
                  X
                
                
                  PPP
                  Polyether Polyols Production
                  X
                
                
                  QQQ
                  Primary Copper Smelting
                  X
                
                
                  RRR
                  Secondary Aluminum Production
                  X
                
                
                  SSS
                  (Reserved)
                
                
                  TTT
                  Primary Lead Smelting
                  X
                
                
                  UUU
                  Petroleum Refineries—Catalytic Cracking Units, Catalytic Reforming Units and Sulfur Recovery Plants
                  X
                
                
                  VVV
                  Publicly Owned Treatment Works (POTW)
                  X
                
                
                  WWW
                  (Reserved)
                
                
                  XXX
                  Ferroalloys Production: Ferromanganese and Silicomanganese
                  X
                
                
                  AAAA
                  Municipal Solid Waste Landfills
                  X
                
                
                  CCCC
                  Nutritional Yeast Manufacturing
                  X
                
                
                  DDDD
                  Plywood and Composite Wood Products
                  X 4
                  
                
                
                  EEEE
                  Organic Liquids Distribution
                  X
                
                
                  FFFF
                  Misc. Organic Chemical Production and Processes (MON)
                  X
                
                
                  GGGG
                  Solvent Extraction for Vegetable Oil Production
                  X
                
                
                  HHHH
                  Wet Formed Fiberglass Mat Production
                  X
                
                
                  IIII
                  Auto & Light Duty Truck (Surface Coating)
                  X
                
                
                  JJJJ
                  Paper and other Web (Surface Coating)
                  X
                
                
                  KKKK
                  Metal Can (Surface Coating)
                  X
                
                
                  MMMM
                  Misc. Metal Parts and Products (Surface Coating)
                  X
                
                
                  NNNN
                  Surface Coating of Large Appliances
                  X
                
                
                  OOOO
                  Fabric Printing Coating and Dyeing
                  X
                
                
                  PPPP
                  Plastic Parts (Surface Coating)
                  X
                
                
                  QQQQ
                  Surface Coating of Wood Building Products
                  X
                
                
                  RRRR
                  Surface Coating of Metal Furniture
                  X
                
                
                  SSSS
                  Surface Coating for Metal Coil
                  X
                
                
                  TTTT
                  Leather Finishing Operations
                  X
                
                
                  UUUU
                  Cellulose Production Manufacture
                  X
                
                
                  VVVV
                  Boat Manufacturing
                  X
                
                
                  WWWW
                  Reinforced Plastic Composites Production
                  X
                
                
                  XXXX
                  Rubber Tire Manufacturing
                  X
                
                
                  YYYY
                  Combustion Turbines
                  X
                
                
                  ZZZZ
                  Reciprocating Internal Combustion Engines (RICE)
                  X
                
                
                  
                  AAAAA
                  Lime Manufacturing Plants
                  X
                
                
                  BBBBB
                  Semiconductor Manufacturing
                  X
                
                
                  CCCCC
                  Coke Ovens: Pushing, Quenching and Battery Stacks
                  X
                
                
                  DDDDD
                  Industrial/Commercial/Institutional Boilers and Process Heaters Major Sources
                  X 5
                  
                
                
                  EEEEE
                  Iron Foundries
                  X
                
                
                  FFFFF
                  Integrated Iron and Steel
                  X
                
                
                  GGGGG
                  Site Remediation
                  X
                
                
                  HHHHH
                  Miscellaneous Coating Manufacturing
                  X
                
                
                  IIIII
                  Mercury Cell Chlor-Alkali Plants
                  X
                
                
                  JJJJJ
                  Brick and Structural Clay Products Manufacturing
                  X 6
                  
                
                
                  KKKKK
                  Clay Ceramics Manufacturing
                  X 6
                  
                
                
                  LLLLL
                  Asphalt Roofing and Processing
                  X
                
                
                  MMMMM
                  Flexible Polyurethane Foam Fabrication Operation
                  X
                
                
                  NNNNN
                  Hydrochloric Acid Production, Fumed Silica Production
                  X
                
                
                  OOOOO
                  (Reserved)
                
                
                  PPPPP
                  Engine Test Facilities
                  X
                
                
                  QQQQQ
                  Friction Products Manufacturing
                  X
                
                
                  RRRRR
                  Taconite Iron Ore Processing
                  X
                
                
                  SSSSS
                  Refractory Products Manufacture
                  X
                
                
                  TTTTT
                  Primary Magnesium Refining
                  X
                
                
                  UUUUU
                  Coal and Oil-Fired Electric Utility Steam Generating Units
                  X 7
                  
                
                
                  VVVVV
                  (Reserved)
                
                
                  WWWWW
                  Hospital Ethylene Oxide Sterilizers Area Sources
                  X
                
                
                  XXXXX
                  (Reserved)
                
                
                  YYYYY
                  Electric Arc Furnace Steelmaking Facilities Area Sources
                  X
                
                
                  ZZZZZ
                  Iron and Steel Foundries Area Sources
                  X
                
                
                  AAAAAA
                  (Reserved)
                
                
                  BBBBBB
                  Gasoline Distribution Bulk Terminals, Bulk Plants, and Pipeline FacilitiesArea Sources
                  
                  X
                
                
                  CCCCCC
                  Gasoline Dispensing Facilities Area Sources
                  X
                
                
                  DDDDDD
                  Polyvinyl Chloride and Copolymers Production Area Sources
                  X
                
                
                  EEEEEE
                  Primary Copper Smelting Area Sources
                  X
                
                
                  FFFFFF
                  Secondary Copper Smelting Area Sources
                  X
                
                
                  GGGGGG
                  Primary Nonferrous Metals Area Sources: Zinc, Cadmium, and Beryllium
                  X
                
                
                  HHHHHH
                  Paint Stripping and Miscellaneous Surface Coating Operations at Area Sources
                  X
                
                
                  IIIIII
                  (Reserved)
                
                
                  JJJJJJ
                  Industrial, Commercial, and Institutional Boilers Area Sources
                  X
                
                
                  KKKKKK
                  (Reserved)
                
                
                  LLLLLL
                  Acrylic and Modacrylic Fibers Production Area Sources
                  X
                
                
                  MMMMMM
                  Carbon Black Production Area Sources
                  X
                
                
                  NNNNNN
                  Chemical Manufacturing Area Sources: Chromium Compounds
                  X
                
                
                  OOOOOO
                  Flexible Polyurethane Foam Production and Fabrication Area Sources
                  X
                
                
                  PPPPPP
                  Lead Acid Battery Manufacturing Area Sources
                  X
                
                
                  QQQQQQ
                  Wood Preserving Area Sources
                  X
                
                
                  RRRRRR
                  Clay Ceramics Manufacturing Area Sources
                  X
                
                
                  SSSSSS
                  Glass Manufacturing Area Sources
                  X
                
                
                  TTTTTT
                  Secondary Nonferrous Metals Processing Area Sources
                  X
                
                
                  UUUUUU
                  (Reserved)
                
                
                  VVVVVV
                  Chemical Manufacturing Area Sources
                  X
                
                
                  WWWWWW
                  Plating and Polishing Operations Area Sources
                  X
                
                
                  XXXXXX
                  Metal Fabrication and Finishing Area Sources
                  X
                
                
                  YYYYYY
                  Ferroalloys Production Facilities Area Sources
                  X
                
                
                  ZZZZZZ
                  Aluminum, Copper, and Other Nonferrous Foundries Area Sources
                  X
                
                
                  AAAAAAA
                  Asphalt Processing and Asphalt Roofing Manufacturing Area Sources
                  X
                
                
                  BBBBBBB
                  Chemical Preparations Industry Area Sources
                  X
                
                
                  CCCCCCC
                  Paints and Allied Products Manufacturing Area Sources
                  X
                
                
                  DDDDDDD
                  Prepared Feeds Manufacturing Area Sources
                  X
                
                
                  EEEEEEE
                  Gold Mine Ore Processing and Production Area Sources
                
                
                  FFFFFFF—GGGGGGG
                  (Reserved)
                
                
                  HHHHHHH
                  Polyvinyl Chloride and Copolymers Production Major Sources
                  X
                
                
                  1 Program delegated to the Texas Commission on Environmental Quality (TCEQ).
                

                  2 Authorities which may not be delegated include: § 63.6(g), Approval of Alternative Non-Opacity Emission Standards; § 63.6(h)(9), Approval of Alternative Opacity Standards; § 63.7(e)(2)(ii) and (f), Approval of Major Alternatives to Test Methods; § 63.8(f), Approval of Major Alternatives to Monitoring; § 63.10(f), Approval of Major Alternatives to Recordkeeping and Reporting; and all authorities identified in the subparts (e.g., under “Delegation of Authority”) that cannot be delegated.
                

                  3 TCEQ was previously delegated this subpart on May 17, 2005 (70 FR 13018). The subpart was vacated and remanded to the EPA by the United States Court of Appeals for the District of Columbia Circuit. See, Mossville Environmental Action Network v. EPA, 370 F. 3d 1232 (DC Cir. 2004). Because of the DC Court's holding, this subpart is not delegated to TCEQ at this time.
                
                
                  4 This subpart was issued a partial vacatur by the United States Court of Appeals for the District of Columbia Circuit. See 72 FR 61060 (October 29, 2007).
                
                  5 Final rule. See 76 FR 15608 (March 21, 2011), as amended at 78 FR 7138 (January 31, 2013); 80 FR 72807 (November 20, 2015).
                
                  6 Final promulgated rule adopted by the EPA. See 80 FR 65470 (October 26, 2015). Note that Part 63 Subpart KKKKK was amended to correct minor typographical errors. See 80 FR 75817 (December 4, 2015).
                
                  7 Final Rule. See 77 FR 9304 (February 16, 2012), as amended 81 FR 20172 (April 6, 2016). Final Supplemental Finding that it is appropriate and necessary to regulate HAP emissions from Coal- and Oil-fired EUSGU Units. See 81 FR 24420 (April 25, 2016).
              
              (ii) Affected sources within Texas shall comply with the Federal requirements of 40 CFR part 63—subpart A—General Provisions, adopted by reference by the Texas Commission on Environmental Quality (TCEQ), with the exception of § 63.5(e)(2)(i), § 63.6(i)(12)(i), § 63.6(i)(13)(i) and (ii), § 63.8(e)(5)(ii), § 63.9(i)(3), and § 63.10(e)(2)(ii). The TCEQ has adopted alternative provisions for the cited exceptions above and affected sources in Texas that are subject to the requirements of Subpart A shall comply with the requirements established at Texas Administrative Code, Title 30, Part 1, Chapter 113, Subchapter C, section 113.100.
              (45) [Reserved]
              (46) Vermont. (i) Affected area sources within Vermont must comply with Vermont Regulations applicable to Hazardous Air Pollutants (incorporated by reference as specified in § 63.14) as described in paragraph (a)(46)(i)(A) of this section:
              (A) The material incorporated into the Vermont Air Pollution Regulations at Chapter 5, Air Pollution Control, section 5-253.11, Perchloroethylene Dry Cleaning (effective as of December 15, 2016) pertaining to area source dry cleaning facilities in the State of Vermont jurisdiction, and approved under the procedures in § 63.93 to be implemented and enforced in place of the requirements for area source dry cleaning facilities in the Federal NESHAP for Perchloroethylene Dry Cleaning Facilities (subpart M of this part), effective as of July 11, 2008. For purposes of this paragraph (a)(46) the term “area source dry cleaning facilities” means any source that qualifies as an area source under § 63.320(h).
              (1) Authorities not delegated. (i) Vermont is not delegated the Administrator's authority to implement and enforce Vermont Air Pollution Control Regulations, Chapter 5, Air Pollution Control, section 5-253.11, in lieu of those provisions of subpart M of this part which apply to major sources, as defined in § 63.320(g).
              (ii) [Reserved]
              (2) [Reserved]
              (B) [Reserved]
              (ii) [Reserved]
              (47) Virginia. (i) Virginia is delegated the authority to implement and enforce all existing and future unchanged 40 CFR part 63 standards at major sources, as defined in 40 CFR part 70, in accordance with the delegation agreement between EPA Region III and the Virginia Department of Environmental Quality, dated April 20, 1998, and any mutually acceptable amendments to that agreement.
              (ii) Virginia is delegated the authority to implement and enforce all existing 40 CFR part 63 standards and all future unchanged 40 CFR part 63 standards, if delegation is sought by the Virginia Department of Environmental Quality and approved by EPA Region III, at affected sources which are not located at major sources, as defined in 40 CFR part 70, in accordance with the final rule, dated January 8, 2002, effective March 11, 2002, and any mutually acceptable amendments to the terms described in the direct final rule.

              (iii) EPA has granted the Virginia Department of Environmental Quality (DEQ) “up-front” approval to implement an Equivalency by Permit (EBP) program under which the Virginia DEQ may establish and enforce alternative State requirements for International Paper Company's Franklin Mill in lieu of those of the National Emissions Standard for Hazardous Air Pollutants (NESHAP) for the Pulp and Paper Industry found at 40 CFR part 63, subpart S. The Virginia DEQ may only establish alternative requirements for the Franklin Mill which are equivalent to and at least as stringent as the otherwise applicable Federal requirements. The VA DEQ must, in order to establish alternative requirements for the Franklin Mill under its EPA approved EBP program: (1) Submit to EPA for review pre-draft Clean Air Act (CAA) Title V permit terms specifying alternative requirements which are at least as stringent as the otherwise applicable Federal requirements, (2) obtain EPA's written approval of the alternative pre-draft CAA Title V permit requirements, and (3) issue a CAA Title V permit for the Franklin Mill which contains the approved alternative requirements. Until EPA has approved the alternative permit terms and conditions and the Virginia DEQ has issued a final CAA Title V permit incorporating them, International Paper Company's Franklin Mill will remain subject to the Federal NESHAP requirements found at 40 CFR part 63, subpart S.
              (48) Washington. (i) The following table lists the delegation status of specific part 63 Subparts that have been delegated to state and local air pollution control agencies in Washington. An “X” indicates the subpart has been delegated, subject to all the conditions and limitations set forth in Federal law, regulations, policy, guidance, and determinations. Some authorities cannot be delegated and are retained by EPA. These include certain General Provisions authorities and specific parts of some standards. The dates noted at the end of this table indicate the effective dates of Federal rules that have been delegated. Any amendments made to these rules after this effective date are not delegated.
              
                Delegation Status for Part 63 Standards—State of Washington 1
                
                
                  40 CFR Part 63, Subparts 2
                  
                  Ecology 3
                  
                  BCAA 4
                  
                  NWAPA 5
                  
                  OAPCA 6
                  
                  PSCAA 7
                  
                  SCAPCA 8
                  
                  SWCAA 9
                  
                  YRCAA 10
                  
                
                
                  A General Provisions 11
                  
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  D Early Reductions
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  F HON-SOCMI
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  G HON-Process Vents
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  H HON-Equipment Leaks
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  I HON-Negotiated Leaks
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  L Coke Oven Batteries
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  M Perchloroethylene Dry Cleaning
                  X3
                  
                  X4
                  
                  X
                   
                  X 7
                  
                  X 8
                  
                  X
                  X 10
                  
                
                
                  N Chromium Electroplating
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  O Ethylene Oxide Sterilizers
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Q Industrial Process Cooling Towers
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  R Gasoline Distribution
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  S Pulp and Paper 12
                  
                  X
                   
                  
                    5 
                  X6 
                  X7 
                  X8 
                  X9 
                  X10
                  
                
                
                  T Halogenated Solvent Cleaning
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  U Polymers and Resins I
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  W Polymers and Resins II-Epoxy
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  X Secondary Lead Smelting
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Y Marine Tank Vessel Loading
                  X
                  X
                  X
                   
                  X
                  X
                  X
                
                
                  AA Phosphoric Acid Manufacturing Plants
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  BB Phosphate Fertilizers Production Plants
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  CC Petroleum Refineries
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  DD Off-Site Waste and Recovery
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  
                  EE Magnetic Tape Manufacturing
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  GG Aerospace Manufacturing & Rework
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  HH Oil and Natural Gas Production Facilities
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  II Shipbuilding and Ship Repair
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  JJ Wood Furniture Manufacturing Operations
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  KK Printing and Publishing Industry
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  LL Primary Aluminum 13
                  
                  X
                
                
                  MM Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite, and Stand-Alone Semichemical Pulp Mills 14
                  
                  X
                
                
                  OO Tanks—Level 1
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  PP Containers
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  QQ Surface Impoundments
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  RR Individual Drain Systems
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  SS Closed Vent Systems, Control Devices, Recovery Devices and Routing to a Fuel Gas System or Process
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  TT Equipment Leaks—Control Level 1
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  UU Equipment Leaks—Control Level 2
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  VV Oil-Water Separators and Organic-Water Separators
                  X
                  X
                  X
                  X
                  X
                  X
                   
                  X
                
                
                  WW Storage Vessels (Tanks)—Control Level 2
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  YY Source Categories: Generic MACT
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  CCC Steel Pickling—HCl Process Facilities and Hydrochloric Acid Regeneration Plants
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  DDD Mineral Wool Production
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  EEE Hazardous Waste Combustors
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  GGG Pharmaceuticals Production
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  HHH Natural Gas Transmission and Storage Facilities
                  X
                  X
                  X
                  
                  X
                  X
                
                
                  III Flexible Polyurethane Foam Production
                  X
                  X
                  X
                   
                  X
                  X
                   
                  X
                
                
                  JJJ Polymers and Resins IV
                  X
                  X
                  X
                   
                  X
                  X
                  X
                
                
                  
                  LLL Portland Cement Manufacturing
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  MMM Pesticide Active Ingredient Production
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  NNN Wool Fiberglass Manufacturing
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  OOO Manufacture of Amino Phenolic Resins
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  PPP Polyether Polyols Production
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  RRR Secondary Aluminum Production
                  X
                  X
                   
                   
                  X
                  X
                
                
                  TTT Primary Lead Smelting
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  VVV Publicly Owned Treatment Works
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  XXX Ferroalloys Production: Ferromanganese & Silicomanganese
                  X
                  X
                  X
                   
                  X
                  X
                
                
                  CCCC Manufacture of Nutritional Yeast
                   
                   
                   
                   
                  X
                
                
                  GGGG Extraction of Vegetable Oil
                   
                   
                   
                   
                  X
                
                
                  VVVV Boat Manufacturing
                
                
                  1 Table last updated on April 15, 2002. See 40 CFR 61.04(b)(WW) for agency addresses.
                
                  2 Any authority within any subpart of this part that is identified as not delegatable, is not delegated.
                
                  3 Washington State Department of Ecology (03/13/2001 for MM, 02/20/2001 for all others). Note: delegation of subpart M applies only to those sources required to obtain an operating permit under Title V of the Clean Air Act.
                
                  4 Benton Clean Air Agency (02/20/2001). Note: delegation of subpart M applies only to those sources required to obtain an operating permit under Title V of the Clean Air Act.
                
                  5 Northwest Air Pollution Control Agency (07/01/2000). Note: delegation of subpart S applies to all applicable facilities and processes except Kraft and Sulfite Pulping Mills (see footnote 12).
                
                  6 Olympic Air Pollution Control Agency (07/01/2000). Note: delegation of subpart M applies only to those sources required to obtain an operating permit under Title V of the Clean Air Act; delegation of subpart S applies to all applicable facilities and processes except Kraft and Sulfite Pulping Mills (see footnote 12).
                
                  7 Puget Sound Clean Air Agency (07/01/2001). Note: delegation of subpart S applies to all applicable facilities and processes exept Kraft and Sulfite Pulping Mills (see footnote 12). For information about delegation of subpart M, see paragraph (a)(48)(ii) of this section.
                
                  8 Spokane County Air Pollution Control Agency (02/20/2001). Note: delegation of subpart M applies only to those sources required to obtain an operating permit under Title V of the Clean Air Act; delegation of subpart S applies to all applicable facilities and processes except Kraft and Sulfite Pulping Mills (see footnote 12).
                
                  9 Southwest Clean Air Agency (08/01/1998). Note: delegation of subpart S applies to all applicable facilities and processes except Kraft and Sulfite Pulping Mills (see footnote 12).
                
                  10 Yakima Regional Clean Air Authority (07/01/2000). Note: delegation of subpart M applies only to those sources required to obtain an operating permit under Title V of the Clean Air Act; delegation of subpart S applies to all applicable facilities and processes except Kraft and Sulfite Pulping Mills (see footnote 12).
                
                  11 General Provisions Authorities which are not delegated include approval of major alternatives to test methods, approval of major alternatives to monitoring, and any sections in the subparts pertaining to approval of alternative standards (i.e., alternative means of emission limitations). For definitions of minor, intermediate, and major alternatives to test methods and monitoring, see § 63.90.
                
                  12 Subpart S of this part as it pertains to Kraft and Sulfite Pulping Mills cannot be delegated to any local agencies in Washington. The Washington State Department of Ecology retains sole authority to regulate Kraft and Sulfite Pulping Mills, pursuant to Washington State Administrative Code 173-405-012 and 173-410-012.
                
                  13 Subpart LL of this part cannot be delegated to any local agencies in Washington because the Washington State Department of Ecology retains sole authority to regulate Primary Aluminum Plants, pursuant to Washington Administrative Code 173-415-010.
                
                  14 Subpart MM of this part cannot be delegated to any local agencies in Washington because the Washington State Department of Ecology retains sole authority to regulate Kraft and Sulfite Pulping Mills, pursuant to Washington State Administrative Code 173-405-012 and 173-410-012.
              
              (ii) Affected area sources within Puget Sound Clean Air's jurisdiction must comply with Puget Sound Clean Air's Regulation III, sections 3.03, Perchloroethylene Dry Cleaners, (incorporated by reference as specified in 40 CFR 63.14) as follows:

              (A) The material incorporated in Puget Sound Clean Air's Regulation III, section 3.03, Perchloroethylene Dry Cleaners, pertains to the perchloroethylene dry cleaning source category in the Puget Sound Clean Air jurisdiction, and has been approved under the procedures in 40 CFR 63.93 to be implemented and enforced in place of the federal NESHAPs for Perchloroethylene Dry Cleaning Facilities (40 CFR part 63, subpart M), for area sources, as defined in 40 CFR 63.320(h).
              (1) Authorities not delegated.
              (i) Puget Sound Clean Air is not delegated the authority to implement and enforce Puget Sound Clean Air Regulation III, sections 3.03 in lieu of those provisions of Subpart M which applies to major sources, as defined in 40 CFR 63.320(g). Dry cleaning facilities which are major sources remain subject to subpart M.
              (ii) Puget Sound Clean Air is not delegated the authority of 40 CFR 63.325 to determine equivalency of emissions control technologies. Any source seeking permission to use an alternative means of emission limitation under Puget Sound Clean Air Regulation I, section 3.23 must also receive approval from the Administrator before using such alternative means of emission limitation for the purpose of complying with section 112.
              (B) [Reserved]
              
              
                Note to paragraph (a)(48):
                Dates in parenthesis indicate the effective date of the federal rules that have been adopted by and delegated to the state or local air pollution control agency. Therefore, any amendments made to these delegated rules after this effective date are not delegated to the agency.
              
              
              (49) West Virginia. (i) West Virginia is delegated the authority to implement and enforce all existing and future unchanged 40 CFR part 63 standards at major sources, as defined in 40 CFR part 70, in accordance with the delegation agreement between EPA Region III and the West Virginia Department of Environmental Protection, dated March 19, 2001, and any mutually acceptable amendments to that agreement.
              (ii) West Virginia is delegated the authority to implement and enforce all existing 40 CFR part 63 standards and all future unchanged 40 CFR part 63 standards, if delegation is sought by the West Virginia Department of Environmental Protection and approved by EPA Region III, at affected sources which are not located at major sources, as defined in 40 CFR part 70, in accordance with the final rule, dated April 2, 2002, effective June 3, 2002, and any mutually acceptable amendments to the terms described in the direct final rule.
              [61 FR 25399, May 21, 1996]
              
                Editorial Note:
                For Federal Register citations affecting § 63.99, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart F—National Emission Standards for Organic Hazardous Air Pollutants From the Synthetic Organic Chemical Manufacturing Industry
            
              Source:
              59 FR 19454, Apr. 22, 1994, unless otherwise noted.
            
            
              § 63.100
              Applicability and designation of source.
              (a) This subpart provides applicability provisions, definitions, and other general provisions that are applicable to subparts G and H of this part.
              (b) Except as provided in paragraphs (b)(4) and (c) of this section, the provisions of subparts F, G, and H of this part apply to chemical manufacturing process units that meet all the criteria specified in paragraphs (b)(1), (b)(2), and (b)(3) of this section:
              (1) Manufacture as a primary product one or more of the chemicals listed in paragraphs (b)(1)(i) or (b)(1)(ii) of this section.
              (i) One or more of the chemicals listed in table 1 of this subpart; or
              (ii) One or more of the chemicals listed in paragraphs (b)(1)(ii)(A) or (b)(1)(ii)(B) of this section:
              (A) Tetrahydrobenzaldehyde (CAS Number 100-50-5); or
              (B) Crotonaldehyde (CAS Number 123-73-9).
              (2) Use as a reactant or manufacture as a product, or co-product, one or more of the organic hazardous air pollutants listed in table 2 of this subpart;
              (3) Are located at a plant site that is a major source as defined in section 112(a) of the Act.

              (4) The owner or operator of a chemical manufacturing processing unit is exempt from all requirements of subparts F, G, and H of this part until not later than April 22, 1997 if the owner or operator certifies, in a notification to the appropriate EPA Regional Office, not later than May 14, 1996, that the plant site at which the chemical manufacturing processing unit is located emits, and will continue to emit, during any 12-month period, less than 10 tons per year of any individual hazardous air pollutants (HAP), and less than 25 tons per year of any combination of HAP.
              (i) If such a determination is based on limitations and conditions that are not federally enforceable (as defined in subpart A of this part), the owner or operator shall document the basis for the determination as specified in paragraphs (b)(4)(i)(A) through (b)(4)(i)(C) and comply with the recordkeeping requirement in 63.103(f).
              (A) The owner or operator shall identify all HAP emission points at the plant site, including those emission points subject to and emission points not subject to subparts F, G, and H;
              (B) The owner or operator shall calculate the amount of annual HAP emissions released from each emission point at the plant site, using acceptable measurement or estimating techniques for maximum expected operating conditions at the plant site. Examples of estimating procedures that are considered acceptable include the calculation procedures in § 63.150 of subpart G, the early reduction demonstration procedures specified in §§ 63.74 (c)(2), (c)(3), (d)(2), (d)(3), and (g), or accepted engineering practices. If the total annual HAP emissions for the plant site are annually reported under Emergency Planning and Community Right-to-Know Act (EPCRA) section 313, then such reported annual emissions may be used to satisfy the requirements of § 63.100(b)(4)(i)(B).
              (C) The owner or operator shall sum the amount of annual HAP emissions from all emission points on the plant site. If the total emissions of any one HAP are less than 10 tons per year and the total emissions of any combination of HAP are less than 25 tons per year, the plant site qualifies for the exemption described in paragraph (b)(4) of this section, provided that emissions are kept below these thresholds.
              (ii) If such a determination is based on limitations and conditions that are federally enforceable (as defined in subpart A of this part), the owner or operator is not subject to the provisions of paragraph (b)(4) of this section.
              (c) The owner or operator of a chemical manufacturing process unit that meets the criteria specified in paragraphs (b)(1) and (b)(3) of this section but does not use as a reactant or manufacture as a product or co-product, any organic hazardous air pollutant listed in table 2 of this subpart shall comply only with the requirements of § 63.103(e) of this subpart. To comply with this subpart, such chemical manufacturing process units shall not be required to comply with the provisions of subpart A of this part.
              (d) The primary product of a chemical manufacturing process unit shall be determined according to the procedures specified in paragraphs (d)(1), (d)(2), (d)(3), and (d)(4) of this section.
              (1) If a chemical manufacturing process unit produces more than one intended chemical product, the product with the greatest annual design capacity on a mass basis determines the primary product of the process.
              (2) If a chemical manufacturing process unit has two or more products that have the same maximum annual design capacity on a mass basis and if one of those chemicals is listed in table 1 of this subpart, then the listed chemical is considered the primary product and the chemical manufacturing process unit is subject to this subpart. If more than one of the products is listed in table 1 of this subpart, then the owner or operator may designate as the primary product any of the listed chemicals and the chemical manufacturing process unit is subject to this subpart.
              (3) For chemical manufacturing process units that are designed and operated as flexible operation units producing one or more chemicals listed in table 1 of this subpart, the primary product shall be determined for existing sources based on the expected utilization for the five years following April 22, 1994 and for new sources based on the expected utilization for the first five years after initial start-up.

              (i) If the predominant use of the flexible operation unit, as described in paragraphs (d)(3)(i)(A) and (d)(3)(i)(B) of this section, is to produce one or more chemicals listed in table 1 of this subpart, then the flexible operation unit shall be subject to the provisions of subparts F, G, and H of this part.
              (A) If the flexible operation unit produces one product for the greatest annual operating time, then that product shall represent the primary product of the flexible operation unit.
              (B) If the flexible operation unit produces multiple chemicals equally based on operating time, then the product with the greatest annual production on a mass basis shall represent the primary product of the flexible operation unit.
              (ii) The determination of applicability of this subpart to chemical manufacturing process units that are designed and operated as flexible operation units shall be reported as part of an operating permit application or as otherwise specified by the permitting authority.
              (4) Notwithstanding the provisions of paragraph (d)(3) of this section, for chemical manufacturing process units that are designed and operated as flexible operation units producing a chemical listed in paragraph (b)(1)(ii) of this section, the primary product shall be determined for existing sources based on the expected utilization for the five years following May 12, 1998 and for new sources based on the expected utilization for the first five years after initial start-up.
              (i) The predominant use of the flexible operation unit shall be determined according to paragraphs (d)(3)(i)(A) and (d)(3)(i)(B) of this section. If the predominant use is to produce one of the chemicals listed in paragraph (b)(1)(ii) of this section, then the flexible operation unit shall be subject to the provisions of this subpart and subparts G and H of this part.
              (ii) The determination of applicability of this subpart to chemical manufacturing process units that are designed and operated as flexible operation units shall be reported as part of an operating permit application or as otherwise specified by the permitting authority.
              (e) The source to which this subpart applies is the collection of all chemical manufacturing process units and the associated equipment at a major source that meet the criteria specified in paragraphs (b)(1) through (3) of this section. The source includes the process vents; storage vessels; transfer racks; waste management units; maintenance wastewater; heat exchange systems; equipment identified in § 63.149; and pumps, compressors, agitators, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, instrumentation systems, surge control vessels, and bottoms receivers that are associated with that collection of chemical manufacturing process units. The source also includes equipment required by, or utilized as a method of compliance with, subparts F, G, or H of this part which may include control devices and recovery devices.
              (1) This subpart applies to maintenance wastewater and heat exchange systems within a source that is subject to this subpart.
              (2) This subpart F and subpart G of this part apply to process vents, storage vessels, transfer racks, equipment identified in § 63.149 of subpart G of this part, and wastewater streams and associated treatment residuals within a source that is subject to this subpart.
              (3) This subpart F and subpart H of this part apply to pumps, compressors, agitators, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, instrumentation systems, surge control vessels, and bottoms receivers within a source that is subject to this subpart. If specific items of equipment, comprising part of a chemical manufacturing process unit subject to this subpart, are managed by different administrative organizations (e.g., different companies, affiliates, departments, divisions, etc.), those items of equipment may be aggregated with any chemical manufacturing process unit within the source for all purposes under subpart H of this part, providing there is no delay in the applicable compliance date in § 63.100(k).

              (f) The source includes the emission points listed in paragraphs (f)(1) through (f)(11) of this section, but those emission points are not subject to the requirements of this subpart F and subparts G and H of this part. This subpart does not require emission points that are listed in paragraphs (f)(1) through (f)(11) of this section to comply with the provisions of subpart A of this part.
              (1) Equipment that is located within a chemical manufacturing process unit that is subject to this subpart but the equipment does not contain organic hazardous air pollutants.
              (2) Stormwater from segregated sewers;
              (3) Water from fire-fighting and deluge systems in segregated sewers;
              (4) Spills;
              (5) Water from safety showers;
              (6) Water from testing of deluge systems;
              (7) Water from testing of firefighting systems;
              (8) Vessels storing organic liquids that contain organic hazardous air pollutants only as impurities;
              (9) Loading racks, loading arms, or loading hoses that only transfer liquids containing organic hazardous air pollutants as impurities;
              (10) Loading racks, loading arms, or loading hoses that vapor balance during all loading operations; and
              (11) Equipment that is intended to operate in organic hazardous air pollutant service, as defined in § 63.161 of subpart H of this part, for less than 300 hours during the calendar year.
              (g) The owner or operator shall follow the procedures specified in paragraphs (g)(1) through (g)(4) of this section to determine whether a storage vessel is part of the source to which this subpart applies.
              (1) Where a storage vessel is dedicated to a chemical manufacturing process unit, the storage vessel shall be considered part of that chemical manufacturing process unit.
              (i) If the chemical manufacturing process unit is subject to this subpart according to the criteria specified in paragraph (b) of this section, then the storage vessel is part of the source to which this subpart applies.
              (ii) If the chemical manufacturing process unit is not subject to this subpart according to the criteria specified in paragraph (b) of this section, then the storage vessel is not part of the source to which this subpart applies.
              (2) If a storage vessel is not dedicated to a single chemical manufacturing process unit, then the applicability of this subpart F and subpart G of this part shall be determined according to the provisions in paragraphs (g)(2)(i) through (g)(2)(iii) of this section.
              (i) If a storage vessel is shared among chemical manufacturing process units and one of the process units has the predominant use, as determined by paragraph (g)(2)(i)(A) and (g)(2)(i)(B) of this section, then the storage vessel is part of that chemical manufacturing process unit.
              (A) If the greatest input into the storage vessel is from a chemical manufacturing process unit that is located on the same plant site, then that chemical manufacturing process unit has the predominant use.
              (B) If the greatest input into the storage vessel is provided from a chemical manufacturing process unit that is not located on the same plant site, then the predominant use is the chemical manufacturing process unit on the same plant site that receives the greatest amount of material from the storage vessel.
              (ii) If a storage vessel is shared among chemical manufacturing process units so that there is no single predominant use, and at least one of those chemical manufacturing process units is subject to this subpart, the storage vessel shall be considered to be part of the chemical manufacturing process unit that is subject to this subpart. If more than one chemical manufacturing process unit is subject to this subpart, the owner or operator may assign the storage vessel to any of the chemical manufacturing process units subject to this subpart.
              (iii) If the predominant use of a storage vessel varies from year to year, then the applicability of this subpart shall be determined according to the criteria in paragraphs (g)(2)(iii)(A) and (g)(2)(iii)(B) of this section, as applicable. This determination shall be reported as part of an operating permit application or as otherwise specified by the permitting authority.

              (A) For chemical manufacturing process units that produce one or more of the chemicals listed in table 1 of this subpart and meet the criteria in paragraphs (b)(2) and (b)(3) of this section, the applicability shall be based on the utilization that occurred during the 12-month period preceding April 22, 1994.
              (B) For chemical manufacturing process units that produce one or more of the chemicals listed in paragraph (b)(1)(ii) of this section and meet the criteria in paragraphs (b)(2) and (b)(3) of this section, the applicability shall be based on the utilization that occurred during the 12-month period preceding May 12, 1998.
              (iv) If there is a change in the material stored in the storage vessel, the owner or operator shall reevaluate the applicability of this subpart to the vessel.
              (3) Where a storage vessel is located at a major source that includes one or more chemical manufacturing process units which place material into, or receive materials from the storage vessel, but the storage vessel is located in a tank farm (including a marine tank farm), the applicability of this subpart F and subpart G of this part shall be determined according to the provisions in paragraphs (g)(3)(i) through (g)(3)(iv) of this section.
              (i) The storage vessel may only be assigned to a chemical manufacturing process unit that utilizes the storage vessel and does not have an intervening storage vessel for that product (or raw material, as appropriate). With respect to any chemical manufacturing process unit, an intervening storage vessel means a storage vessel connected by hard-piping to the chemical manufacturing process unit and to the storage vessel in the tank farm so that product or raw material entering or leaving the chemical manufacturing process unit flows into (or from) the intervening storage vessel and does not flow directly into (or from) the storage vessel in the tank farm.
              (ii) If there is no chemical manufacturing process unit at the major source that meets the criteria of paragraph (g)(3)(i) of this section with respect to a storage vessel, this subpart F and subpart G of this part do not apply to the storage vessel.
              (iii) If there is only one chemical manufacturing process unit at the major source that meets the criteria of paragraph (g)(3)(i) of this section with respect to a storage vessel, the storage vessel shall be assigned to that chemical manufacturing process unit. Applicability of this subpart F and subpart G to this part to the storage vessel shall then be determined according to the provisions of paragraph (b) of this section.
              (iv) If there are two or more chemical manufacturing process units at the major source that meet the criteria of paragraph (g)(3)(i) of this section with respect to a storage vessel, the storage vessel shall be assigned to one of those chemical manufacturing process units according to the provisions of paragraph (g)(2) of this section. The predominant use shall be determined among only those chemical manufacturing process units that meet the criteria of paragraph (g)(3)(i) of this section. Applicability of this subpart F and subpart G of this part to the storage vessel shall then be determined according to the provisions of paragraph (b) of this section.
              (4) If the storage vessel begins receiving material from (or sending material to) another chemical manufacturing process unit, or ceases to receive material from (or send material to) a chemical manufacturing process unit, or if the applicability of this subpart F and subpart G of this part to a storage vessel has been determined according to the provisions of paragraphs (g)(2)(i) and (g)(2)(ii) of this section and there is a change so that the predominant use may reasonably have changed, the owner or operator shall reevaluate the applicability of this subpart to the storage vessel.
              (h) The owner or operator shall follow the procedures specified in paragraphs (h)(1) and (h)(2) of this section to determine whether the arms and hoses in a loading rack are part of the source to which this subpart applies.
              (1) Where a loading rack is dedicated to a chemical manufacturing process unit, the loading rack shall be considered part of that specific chemical manufacturing process unit.

              (i) If the chemical manufacturing process unit is subject to this subpart according to the criteria specified in paragraph (b) of this section and the loading rack does not meet the criteria specified in paragraphs (f)(9) and (f)(10) of this section, then the loading rack is considered a transfer rack (as defined in § 63.101 of this subpart) and is part of the source to which this subpart applies.
              (ii) If the chemical manufacturing process unit is not subject to this subpart according to the criteria specified in paragraph (b) of this section, then the loading rack is not considered a transfer rack (as defined in § 63.101 of this subpart) and is not a part of the source to which this subpart applies.
              (2) If a loading rack is shared among chemical manufacturing process units, then the applicability of this subpart F and subpart G of this part shall be determined at each loading arm or loading hose according to the provisions in paragraphs (h)(2)(i) through (h)(2)(iv) of this section.
              (i) Each loading arm or loading hose that is dedicated to the transfer of liquid organic hazardous air pollutants listed in table 2 of this subpart from a chemical manufacturing process unit to which this subpart applies is part of that chemical manufacturing process unit and is part of the source to which this subpart applies unless the loading arm or loading hose meets the criteria specified in paragraphs (f)(9) or (f)(10) of this section.
              (ii) If a loading arm or loading hose is shared among chemical manufacturing process units, and one of the chemical manufacturing process units provides the greatest amount of the material that is loaded by the loading arm or loading hose, then the loading arm or loading hose is part of that chemical manufacturing process unit.
              (A) If the chemical manufacturing process unit is subject to this subpart according to the criteria specified in paragraph (b) of this section, then the loading arm or loading hose is part of the source to which this subpart applies unless the loading arm or loading hose meets the criteria specified in paragraphs (f)(9) or (f)(10) of this section.
              (B) If the chemical manufacturing process unit is not subject to this subpart according to the criteria specified in paragraph (b) of this section, then the loading arm or loading hose is not part of the source to which this subpart applies.
              (iii) If a loading arm or loading hose is shared among chemical manufacturing process units so that there is no single predominant use as described in paragraph (h)(2)(ii) of this section and at least one of those chemical manufacturing process units is subject to this subpart, then the loading arm or hose is part of the chemical manufacturing process unit that is subject to this subpart. If more than one of the chemical manufacturing process units is subject to this subpart, the owner or operator may assign the loading arm or loading hose to any of the chemical manufacturing process units subject to this subpart.
              (iv) If the predominant use of a loading arm or loading hose varies from year to year, then the applicability of this subpart shall be determined according to the criteria in paragraphs (h)(2)(iv)(A) and (h)(2)(iv)(B) of this section, as applicable. This determination shall be reported as part of an operating permit application or as otherwise specified by the permitting authority.
              (A) For chemical manufacturing process units that produce one or more of the chemicals listed in table 1 of this subpart and meet the criteria in paragraphs (b)(2) and (b)(3) of this section, the applicability shall be based on the utilization that occurred during the 12-month period preceding April 22, 1994.
              (B) For chemical manufacturing process units that produce one or more of the chemicals listed in paragraph (b)(1)(ii) of this section and meet the criteria in paragraphs (b)(2) and (b)(3) of this section, the applicability shall be based on the utilization that occurred during the year preceding May 12, 1998.

              (3) If a loading rack that was dedicated to a single chemical manufacturing process unit begins to serve another chemical manufacturing process unit, or if applicability was determined under the provisions of paragraphs (h)(2)(i) through (h)(2)(iii) of this section and there is a change so that the predominant use may reasonably have changed, the owner or operator shall reevaluate the applicability of this subpart to the loading rack, loading arm, or loading hose.
              
              (i) Except as provided in paragraph (i)(4) of this section, the owner or operator shall follow the procedures specified in paragraphs (i)(1) through (i)(3) and (i)(5) of this section to determine whether the vent(s) from a distillation unit is part of the source to which this subpart applies.
              (1) Where a distillation unit is dedicated to a chemical manufacturing process unit, the distillation column shall be considered part of that chemical manufacturing process unit.
              (i) If the chemical manufacturing process unit is subject to this subpart according to the criteria specified in paragraph (b) of this section, then the distillation unit is part of the source to which this subpart applies.
              (ii) If the chemical manufacturing process unit is not subject to this subpart according to the criteria specified in paragraph (b) of this section, then the distillation unit is not part of the source to which this subpart applies.
              (2) If a distillation unit is not dedicated to a single chemical manufacturing process unit, then the applicability of this subpart and subpart G of this part shall be determined according to the provisions in paragraphs (i)(2)(i) through (i)(2)(iv) of this section.
              (i) If the greatest input to the distillation unit is from a chemical manufacturing process unit located on the same plant site, then the distillation unit shall be assigned to that chemical manufacturing process unit.
              (ii) If the greatest input to the distillation unit is provided from a chemical manufacturing process unit that is not located on the same plant site, then the distillation unit shall be assigned to the chemical manufacturing process unit located at the same plant site that receives the greatest amount of material from the distillation unit.
              (iii) If a distillation unit is shared among chemical manufacturing process units so that there is no single predominant use as described in paragraphs (i)(2)(i) and (i)(2)(ii) of this section, and at least one of those chemical manufacturing process units is subject to this subpart, the distillation unit shall be assigned to the chemical manufacturing process unit that is subject to this subpart. If more than one chemical manufacturing process unit is subject to this subpart, the owner or operator may assign the distillation unit to any of the chemical manufacturing process units subject to this subpart.
              (iv) If the predominant use of a distillation unit varies from year to year, then the applicability of this subpart shall be determined according to the criteria in paragraphs (i)(2)(iv)(A) and (i)(2)(iv)(B), as applicable. This determination shall be included as part of an operating permit application or as otherwise specified by the permitting authority.
              (A) For chemical manufacturing process units that produce one or more of the chemicals listed in table 1 of this subpart and meet the criteria in paragraphs (b)(2) and (b)(3) of this section, the applicability shall be based on the utilization that occurred during the year preceding April 22, 1994.
              (B) For chemical manufacturing process units that produce one or more of the chemicals listed in paragraph (b)(1)(ii) of this section and meet the criteria in paragraphs (b)(2) and (b)(3) of this section, the applicability shall be based on the utilization that occurred during the year preceding May 12, 1998.
              (3) If the chemical manufacturing process unit to which the distillation unit is assigned is subject to this subpart, then each vent from the individual distillation unit shall be considered separately to determine whether it is a process vent (as defined in § 63.101 of this subpart). Each vent that is a process vent is part of the source to which this subpart applies.
              (4) If the distillation unit is part of one of the chemical manufacturing process units listed in paragraphs (i)(4)(i) through (i)(4)(iii) of this section, then each vent from the individual distillation unit shall be considered separately to determine whether it is a process vent (as defined in § 63.101 of this subpart). Each vent that is a process vent is part of the source to which this subpart applies:
              (i) The Aromex unit that produces benzene, toluene, and xylene;
              (ii) The unit that produces hexane; or
              (iii) The unit that produces cyclohexane.
              
              (5) If a distillation unit that was dedicated to a single chemical manufacturing process unit, or that was part of a chemical manufacturing unit identified in paragraphs (i)(4)(i) through (i)(4)(iii) of this section, begins to serve another chemical manufacturing process unit, or if applicability was determined under the provisions of paragraphs (i)(2)(i) through (i)(2)(iii) of this section and there is a change so that the predominant use may reasonably have changed, the owner or operator shall reevaluate the applicability of this subpart to the distillation unit.
              (j) The provisions of subparts F, G, and H of this part do not apply to the processes specified in paragraphs (j)(1) through (j)(6) of this section. Subparts F, G, and H do not require processes specified in paragraphs (j)(1) through (j)(6) to comply with the provisions of subpart A of this part.
              (1) Research and development facilities, regardless of whether the facilities are located at the same plant site as a chemical manufacturing process unit that is subject to the provisions of subparts F, G, or H of this part.
              (2) Petroleum refining process units, regardless of whether the units supply feedstocks that include chemicals listed in table 1 of this subpart to chemical manufacturing process units that are subject to the provisions of subparts F, G, or H of this part.
              (3) Ethylene process units, regardless of whether the units supply feedstocks that include chemicals listed in table 1 of this subpart to chemical manufacturing process units that are subject to the provisions of subpart F, G, or H of this part.
              (4) Batch process vents within a chemical manufacturing process unit.
              (5) Chemical manufacturing process units that are located in coke by-product recovery plants.
              (6) Solvent reclamation, recovery, or recycling operations at hazardous waste TSDF facilities requiring a permit under 40 CFR part 270 that are separate entities and not part of a SOCMI chemical manufacturing process unit.
              (k) Except as provided in paragraphs (l), (m), and (p) of this section, sources subject to subparts F, G, or H of this part are required to achieve compliance on or before the dates specified in paragraphs (k)(1) through (k)(8) of this section.
              (1)(i) New sources that commence construction or reconstruction after December 31, 1992, but before August 27, 1996 shall be in compliance with this subpart F, subparts G and H of this part upon initial start-up or by April 22, 1994, whichever is later, as provided in § 63.6(b) of subpart A of this part, and further, where start-up occurs before January 17, 1997 shall also be in compliance with this subpart F and subparts G and H of this part (as amended on January 17, 1997) by January 17, 1997, except that, with respect to all new sources that commenced construction or reconstruction after December 31, 1992, and before August 27, 1996:
              (A) Heat exchange systems and maintenance wastewater, that are part of a new source on which construction or reconstruction commenced after December 31, 1992, but before August 27, 1996, shall be in compliance with this subpart F no later than initial start-up or 180 days after January 17, 1997, whichever is later;
              (B) Process wastewater streams and equipment subject to § 63.149, that are part of a new source on which construction or reconstruction commenced after December 31, 1992, but before August 27, 1996, shall be in compliance with this subpart F and subpart G of this part no later than initial start-up or 180 days after January 17, 1997, whichever is later; and
              (ii) New sources that commence construction after August 26, 1996 shall be in compliance with this subpart F, subparts G and H of this part upon initial start-up or by January 17, 1997, whichever is later.
              (2) Existing sources shall be in compliance with this subpart F and subpart G of this part no later than the dates specified in paragraphs (k)(2)(i) and (k)(2)(ii) of this section, unless an extension has been granted by the Administrator as provided in § 63.151(a)(6) of subpart G of this part or granted by the permitting authority as provided in § 63.6(i) of subpart A of this part.

              (i) Process vents, storage vessels, and transfer racks at an existing source shall be in compliance with the applicable sections of this subpart and subpart G of this part no later than April 22, 1997.
              (ii) Heat exchange systems and maintenance wastewater shall be in compliance with the applicable sections of this subpart, and equipment subject to § 63.149 and process wastewater streams shall be in compliance with the applicable sections of this subpart and subpart G of this part no later than April 22, 1999, except as provided in paragraphs (k)(2)(ii)(A) and (k)(2)(ii)(B) of this section.
              (A) If a process wastewater stream or equipment subject to § 63.149 is subject to the control requirements of subpart G of this part due to the contribution of nitrobenzene to the total annual average concentration (as determined according to the procedures in § 63.144(b) of subpart G of this part), the wastewater stream shall be in compliance no later than January 18, 2000.
              (B) If a process wastewater stream is used to generate credits in an emissions average in accordance with § 63.150 of subpart G of this part, the process wastewater stream shall be in compliance with the applicable sections of subpart G of this part no later than April 22, 1997.
              (3) Existing sources shall be in compliance with subpart H of this part no later than the dates specified in paragraphs (k)(3)(i) through (k)(3)(v) of this section, except as provided for in paragraphs (k)(4) through (k)(8) of this section, unless an extension has been granted by the Administrator as provided in § 63.182(a)(6) of this part or granted by the permitting authority as provided in § 63.6(i) of subpart A of this part. The group designation for each process unit is indicated in table 1 of this subpart.
              (i) Group I: October 24, 1994.
              (ii) Group II: January 23, 1995.
              (iii) Group III: April 24, 1995.
              (iv) Group IV: July 24, 1995.
              (v) Group V: October 23, 1995.
              (4) Existing chemical manufacturing process units in Groups I and II as identified in table 1 of this subpart shall be in compliance with the requirements of § 63.164 of subpart H no later than May 10, 1995, for any compressor meeting one or more of the criteria in paragraphs (k)(4)(i) through (k)(4)(iv) of this section, if the work can be accomplished without a process unit shutdown, as defined in § 63.161 in subpart H.
              (i) The seal system will be replaced;
              (ii) A barrier fluid system will be installed;
              (iii) A new barrier fluid will be utilized which requires changes to the existing barrier fluid system; or
              (iv) The compressor must be modified to permit connecting the compressor to a closed vent system.
              (5) Existing chemical manufacturing process units shall be in compliance with the requirements of § 63.164 in subpart H no later than 1 year after the applicable compliance date specified in paragraph (k)(3) of this section, for any compressor meeting the criteria in paragraphs (k)(5)(i) through (k)(5)(iv) of this section.
              (i) The compressor meets one or more of the criteria specified in paragraphs (k)(4) (i) through (iv) of this section;
              (ii) The work can be accomplished without a process unit shutdown as defined in § 63.161 of subpart H;
              (iii) The additional time is actually necessary due to the unavailability of parts beyond the control of the owner or operator; and
              (iv) The owner or operator submits a request to the appropriate EPA Regional Office at the addresses listed in § 63.13 of subpart A of this part no later than 45 days before the applicable compliance date in paragraph (k)(3) of this section, but in no event earlier than May 10, 1995. The request shall include the information specified in paragraphs (k)(5)(iv)(A) through (k)(5)(iv)(E) of this section. Unless the EPA Regional Office objects to the request within 30 days after receipt, the request shall be deemed approved.
              (A) The name and address of the owner or operator and the address of the existing source if it differs from the address of the owner or operator;
              (B) The name, address, and telephone number of a contact person for further information;

              (C) An identification of the chemical manufacturing process unit, and of the specific equipment for which additional compliance time is required;
              
              (D) The reason compliance can not reasonably be achieved by the applicable date specified in paragraphs (k)(3)(i) through (k)(3)(v) of this section; and
              (E) The date by which the owner or operator expects to achieve compliance.
              (6)(i) If compliance with the compressor provisions of § 63.164 of subpart H of this part can not reasonably be achieved without a process unit shutdown, as defined in § 63.161 of subpart H, the owner or operator shall achieve compliance no later than April 22, 1996, except as provided for in paragraph (k)(6)(ii) of this section. The owner or operator who elects to use this provision shall comply with the requirements of § 63.103(g) of this subpart.
              (ii) If compliance with the compressor provisions of § 63.164 of subpart H of this part can not be achieved without replacing the compressor or recasting the distance piece, the owner or operator shall achieve compliance no later than April 22, 1997. The owner or operator who elects to use this provision shall also comply with the requirements of § 63.103(g) of this subpart.
              (7) Existing sources shall be in compliance with the provisions of § 63.170 of subpart H no later than April 22, 1997.
              (8) If an owner or operator of a chemical manufacturing process unit subject to the provisions of subparts F, G, and H of part 63 plans to implement pollution prevention measures to eliminate the use or production of HAP listed in table 2 of this subpart by October 23, 1995, the provisions of subpart H do not apply regardless of the compliance dates specified in paragraph (k)(3) of this section. The owner or operator who elects to use this provision shall comply with the requirements of § 63.103(h) of this subpart.
              (9) All terms in this subpart F or subpart G of this part that define a period of time for completion of required tasks (e.g., weekly, monthly, quarterly, annual), unless specified otherwise in the section or subsection that imposes the requirement, refer to the standard calendar periods.
              (i) Notwithstanding time periods specified in this subpart F or subpart G of this part for completion of required tasks, such time periods may be changed by mutual agreement between the owner or operator and the Administrator, as specified in subpart A of this part (e.g., a period could begin on the compliance date or another date, rather than on the first day of the standard calendar period). For each time period that is changed by agreement, the revised period shall remain in effect until it is changed. A new request is not necessary for each recurring period.
              (ii) Where the period specified for compliance is a standard calendar period, if the initial compliance date occurs after the beginning of the period, compliance shall be required according to the schedule specified in paragraphs (k)(9)(ii)(A) or (k)(9)(ii)(B) of this section, as appropriate.
              (A) Compliance shall be required before the end of the standard calendar period within which the compliance deadline occurs, if there remain at least 3 days for tasks that must be performed weekly, at least 2 weeks for tasks that must be performed monthly, at least 1 month for tasks that must be performed each quarter, or at least 3 months for tasks that must be performed annually; or
              (B) In all other cases, compliance shall be required before the end of the first full standard calendar period after the period within which the initial compliance deadline occurs.
              (iii) In all instances where a provision of this subpart F or subpart G of this part requires completion of a task during each of multiple successive periods, an owner or operator may perform the required task at any time during the specified period, provided the task is conducted at a reasonable interval after completion of the task during the previous period.
              (l)(1) If an additional chemical manufacturing process unit meeting the criteria specified in paragraph (b) of this section is added to a plant site that is a major source as defined in section 112(a) of the Act, the addition shall be subject to the requirements for a new source in subparts F, G, and H of this part if:
              (i) It is an addition that meets the definition of construction in § 63.2 of subpart A of this part;

              (ii)(A) Such construction commenced after December 31, 1992 for chemical manufacturing process units that produce as a primary product one or more of the chemicals listed in table 1 of this subpart;
              (B) Such construction commenced after August 22, 1997 for chemical manufacturing process units that produce as a primary product one or more of the chemicals listed in paragraph (b)(1)(ii) of this section; and
              (iii) The addition has the potential to emit 10 tons per year or more of any HAP or 25 tons per year or more of any combination of HAP's, unless the Administrator establishes a lesser quantity.
              (2) If any change is made to a chemical manufacturing process unit subject to this subpart, the change shall be subject to the requirements of a new source in subparts F, G, and H of this part if:
              (i) It is a change that meets the definition of reconstruction in § 63.2 of subpart A of this part; and
              (ii)(A) Such reconstruction commenced after December 31, 1992 for chemical manufacturing process units that produce as a primary product one or more of the chemicals listed in table 1 of this subpart; and
              (B) Such construction commenced after August 22, 1997 for chemical manufacturing process units that produce as a primary product one or more of the chemicals listed in paragraph (b)(1)(ii) of this section.
              (3) If an additional chemical manufacturing process unit is added to a plant site or a change is made to a chemical manufacturing process unit and the addition or change is determined to be subject to the new source requirements according to paragraph (l)(1) or (l)(2) of this section:
              (i) The new or reconstructed source shall be in compliance with the new source requirements of subparts F, G, and H of this part upon initial start-up of the new or reconstructed source or by April 22, 1994, whichever is later; and
              (ii) The owner or operator of the new or reconstructed source shall comply with the reporting and recordkeeping requirements in subparts F, G, and H of this part that are applicable to new sources. The applicable reports include, but are not limited to:
              (A) The application for approval of construction or reconstruction which shall be submitted by the date specified in § 63.151(b)(2)(ii) of subpart G of this part, or an Initial Notification as specified in § 63.151(b)(2)(iii) of subpart G of this part;
              (B) Changes that meet the criteria in § 63.151(j) of subpart G of this part, unless the information has been submitted in an operating permit application or amendment;
              (C) The Notification of Compliance Status as required by § 63.152(b) of subpart G of this part for the new or reconstructed source;
              (D) Periodic Reports and Other Reports as required by § 63.152(c) and (d) of subpart G of this part;
              (E) Reports required by § 63.182 of subpart H of this part; and
              (F) Reports and notifications required by sections of subpart A of this part that are applicable to subparts F, G, and H of this part, as identified in table 3 of this subpart.

              (4) If an additional chemical manufacturing process unit is added to a plant site, or if an emission point is added to an existing chemical manufacturing process unit, or if another deliberate operational process change creating an additional Group 1 emission point(s) is made to an existing chemical manufacturing process unit, or if a surge control vessel or bottoms receiver becomes subject to § 63.170 of subpart H, or if a compressor becomes subject to § 63.164 of subpart H, and if the addition or change is not subject to the new source requirements as determined according to paragraph (l)(1) or (l)(2) of this section, the requirements in paragraphs (l)(4)(i) through (l)(4)(iii) of this section shall apply. Examples of process changes include, but are not limited to, changes in production capacity, feedstock type, or catalyst type, or whenever there is replacement, removal, or addition of recovery equipment. For purposes of this paragraph and paragraph (m) of this section, process changes do not include: Process upsets, unintentional temporary process changes, and changes that are within the equipment configuration and operating conditions documented in the Notification of Compliance Status required by § 63.152(b) of subpart G of this part.
              (i) The added emission point(s) and any emission point(s) within the added or changed chemical manufacturing process unit are subject to the requirements of subparts F, G, and H of this part for an existing source;
              (ii) The added emission point(s) and any emission point(s) within the added or changed chemical manufacturing process unit shall be in compliance with subparts F, G, and H of this part by the dates specified in paragraph (l)(4)(ii) (A) or (B) of this section, as applicable.
              (A) If a chemical manufacturing process unit is added to a plant site or an emission point(s) is added to an existing chemical manufacturing process unit, the added emission point(s) shall be in compliance upon initial start-up of the added chemical manufacturing process unit or emission point(s) or by 3 years after April 22, 1994, whichever is later.
              (B) If a deliberate operational process change to an existing chemical manufacturing process unit causes a Group 2 emission point to become a Group 1 emission point, if a surge control vessel or bottoms receiver becomes subject to § 63.170 of subpart H, or if a compressor becomes subject to § 63.164 of subpart H, the owner or operator shall be in compliance upon initial start-up or by 3 years after April 22, 1994, whichever is later, unless the owner or operator demonstrates to the Administrator that achieving compliance will take longer than making the change. If this demonstration is made to the Administrator's satisfaction, the owner or operator shall follow the procedures in paragraphs (m)(1) through (m)(3) of this section to establish a compliance date.
              (iii) The owner or operator of a chemical manufacturing process unit or emission point that is added to a plant site and is subject to the requirements for existing sources shall comply with the reporting and recordkeeping requirements of subparts F, G, and H of this part that are applicable to existing sources, including, but not limited to, the reports listed in paragraphs (l)(4)(iii) (A) through (E) of this section. A change to an existing chemical manufacturing process unit shall be subject to the reporting requirements for existing sources, including but not limited to, the reports listed in paragraphs (l)(4)(iii)(A) through (E) of this section if the change meets the criteria specified in § 63.118(g), (h), (i), or (j) of subpart G of this part for process vents or the criteria in § 63.155(i) or (j) of subpart G of this part. The applicable reports include, but are not limited to:
              (A) Reports specified in § 63.151(i) and (j) of subpart G of this part, unless the information has been submitted in an operating permit application or amendment;
              (B) The Notification of Compliance Status as required by § 63.152(b) of subpart G of this part for the emission points that were added or changed;
              (C) Periodic Reports and other reports as required by § 63.152 (c) and (d) of subpart G of this part;
              (D) Reports required by § 63.182 of subpart H of this part; and
              (E) Reports and notifications required by sections of subpart A of this part that are applicable to subparts F, G, and H of this part, as identified in table 3 of this subpart.
              (m) If a change that does not meet the criteria in paragraph (l)(4) of this section is made to a chemical manufacturing process unit subject to subparts F and G of this part, and the change causes a Group 2 emission point to become a Group 1 emission point (as defined in § 63.111 of subpart G of this part), then the owner or operator shall comply with the requirements of subpart G of this part for the Group 1 emission point as expeditiously as practicable, but in no event later than 3 years after the emission point becomes Group 1.
              (1) The owner or operator shall submit to the Administrator for approval a compliance schedule, along with a justification for the schedule.

              (2) The compliance schedule shall be submitted with the report required in § 63.151(i)(2) of subpart G of this part for emission points included in an emissions average or § 63.151(j)(1) or subpart G of this part for emission points not in an emissions average, unless the compliance schedule has been submitted in an operating permit application or amendment.
              (3) The Administrator shall approve the compliance schedule or request changes within 120 calendar days of receipt of the compliance schedule and justification.
              (n) Rules stayed for reconsideration. Notwithstanding any other provision of this subpart, the effectiveness of subpart F is stayed from October 24, 1994, to April 24, 1995, only as applied to those sources for which the owner or operator makes a representation in writing to the Administrator that the resolution of the area source definition issues could have an effect on the compliance status of the source with respect to subpart F.
              (o) Sections stayed for reconsideration. Notwithstanding any other provision of this subpart, the effectiveness of §§ 63.164 and 63.170 of subpart H is stayed from October 28, 1994, to April 24, 1995, only as applied to those sources subject to § 63.100(k)(3) (i) and (ii).
              (p) Compliance dates for chemical manufacturing process units that produce crotonaldehyde or tetrahydrobenzaldehyde. Notwithstanding the provisions of paragraph (k) of this section, chemical manufacturing process units that meet the criteria in paragraphs (b)(1)(ii), (b)(2), and (b)(3) of this section shall be in compliance with this subpart and subparts G and H of this part by the dates specified in paragraphs (p)(1) and (p)(2) of this section, as applicable.
              (1) If the source consists only of chemical manufacturing process units that produce as a primary product one or more of the chemicals listed in paragraph (b)(1)(ii) of this section, new sources shall comply by the date specified in paragraph (p)(1)(i) of this section and existing sources shall comply by the dates specified in paragraphs (p)(1)(ii) and (p)(1)(iii) of this section.
              (i) Upon initial start-up or May 12, 1998, whichever is later.
              (ii) This subpart and subpart G of this part by May 14, 2001, unless an extension has been granted by the Administrator as provided in § 63.151(a)(6) or granted by the permitting authority as provided in § 63.6(i) of subpart A of this part. When April 22, 1994 is referred to in this subpart and subpart G of this part, May 12, 1998 shall be used as the applicable date for that provision. When December 31, 1992 is referred to in this subpart and subpart G of this part, August 22, 1997 shall be used as the applicable date for that provision.
              (iii) Subpart H of this part by May 12, 1999, unless an extension has been granted by the Administrator as provided in § 63.151(a)(6) or granted by the permitting authority as provided in § 63.6(i) of subpart A of this part. When April 22, 1994 is referred to in subpart H of this part, May 12, 1998 shall be used as the applicable date for that provision. When December 31, 1992 is referred to in subpart H of this part, August 22, 1997 shall be used as the applicable date for that provision.
              (2) If the source consists of a combination of chemical manufacturing process units that produce as a primary product one or more of the chemicals listed in paragraphs (b)(1)(i) and (b)(1)(ii) of this section, new chemical manufacturing process units that meet the criteria in paragraph (b)(1)(ii) of this section shall comply by the date specified in paragraph (p)(1)(i) of this section and existing chemical manufacturing process units producing crotonaldehyde and/or tetrahydrobenzaldehyde shall comply by the dates specified in paragraphs (p)(1)(ii) and (p)(1)(iii) of this section.

              (q) If the owner or operator of a process vent, or of a gas stream transferred subject to § 63.113(i), is unable to comply with the provisions of §§ 63.113 through 63.118 by the applicable compliance date specified in paragraph (k),(l), or (m) of this section for the reasons stated in paragraph (q)(1),(3), or (5) of this section, the owner or operator shall comply with the applicable provisions in §§ 63.113 through 63.118 as expeditiously as practicable, but in no event later than the date approved by the Administrator pursuant to paragraph (q)(2), (4), or (6) of this section, respectively. For requests under paragraph (q)(1) or (3) of this section, the date approved by the Administrator may be earlier than, and shall not be later than, the later of January 22, 2004 or 3 years after the transferee's refusal to accept the stream for disposal. For requests submitted under paragraph (q)(5) of this section, the date approved by the Administrator may be earlier than, and shall not be later than, 3 years after the date of publication of the amendments to this subpart or to subpart G of this part which created the need for an extension of the compliance.
              (1) If the owner or operator has been sending a gas stream for disposal as described in § 63.113(i) prior to January 22, 2001, and the transferee does not submit a written certification as described in § 63.113(i)(2) and ceases to accept the gas stream for disposal, the owner or operator shall comply with paragraph (q)(2) of this section.
              (2)(i) An owner or operator directed to comply with paragraph (q)(2) of this section shall submit to the Administrator for approval a compliance schedule, along with a justification for the schedule.
              (ii) The compliance schedule and justification shall be submitted no later than 90 days after the transferee ceases to accept the gas stream for disposal.
              (iii) The Administrator shall approve the compliance schedule or request changes within 120 days of receipt of the compliance schedule and justification.
              (3) If the owner or operator has been sending the gas stream for disposal as described in § 63.113(i) to a transferee who had submitted a written certification as described in § 63.113(i)(2), and the transferee revokes its written certification, the owner or operator shall comply with paragraph (q)(4) of this section. During the period between the date when the owner or operator receives notice of revocation of the transferee's written certification and the compliance date established under paragraph (q)(4) of this section, the owner or operator shall implement, to the extent reasonably available, measures to prevent or minimize excess emissions to the extent practical. For purposes of this paragraph (q)(3), the term “excess emissions” means emissions in excess of those that would have occurred if the transferee had continued managing the gas stream in compliance with the requirements in §§ 63.113 through 63.118. The measures to be taken shall be identified in the applicable startup, shutdown, and malfunction plan. If the measures that can be reasonably taken will change over time, so that a more effective measure which could not reasonably be taken initially would be reasonable at a later date, the Administrator may require the more effective measure by a specified date (in addition to or instead of any other measures taken sooner or later than that date) as a condition of approval of the compliance schedule.
              (4)(i) An owner or operator directed to comply with this paragraph (q)(4) shall submit to the Administrator for approval the documents specified in paragraphs (q)(4)(i)(A) through (E) of this section no later than 90 days after the owner or operator receives notice of revocation of the transferee's written certification.
              (A) A request for determination of a compliance date.
              (B) A justification for the request for determination of a compliance date.
              (C) A compliance schedule.
              (D) A justification for the compliance schedule.
              (E) A description of the measures that will be taken to minimize excess emissions until the new compliance date, and the date when each measure will first be implemented. The owner or operator shall describe how, and to what extent, each measure will minimize excess emissions, and shall justify any period of time when measures are not in place.
              (ii) The Administrator shall approve or disapprove the request for determination of a compliance date and the compliance schedule, or request changes, within 120 days after receipt of the documents specified in paragraphs (q)(4)(i)(A) through (E) of this section. Upon approving the request for determination and compliance schedule, the Administrator shall specify a reasonable compliance date consistent with the introductory text in paragraph (q) of this section.

              (5) If the owner's or operator's inability to meet otherwise applicable compliance deadlines is due to amendments of this subpart or of subpart G of this part published on or after January 22, 2001 and neither condition specified in paragraph (q)(1) or (3) of this section is applicable, the owner or operator shall comply with paragraph (q)(6) of this section.
              (6)(i) An owner or operator directed to comply with this paragraph (6)(i) shall submit to the Administrator for approval, a request for determination of a compliance date, a compliance schedule, a justification for the determination of a compliance date, and a justification for the compliance schedule.
              (ii) The documents required to be submitted under paragraph (q)(6)(i) of this section shall be submitted no later than 120 days after publication of the amendments of this subpart or of subpart G of this part which necessitate the request for an extension.
              (iii) The Administrator shall approve or disapprove the request for a determination of a compliance date, or request changes, within 120 days after receipt of the request for determination of a compliance date, the compliance schedule, and the two justifications. If the request for determination of a compliance date is disapproved, the compliance schedule is disapproved and the owner or operator shall comply by the applicable date specified in paragraph (k),(l), or (m) of this section. If the request for the determination of a compliance date is approved, the Administrator shall specify, at the time of approval, a reasonable compliance date consistent with the introductory text in paragraph (q) of this section.
              [59 FR 19454, Apr. 22, 1994, as amended at 59 FR 53360, Oct. 24, 1994; 59 FR 54132, Oct. 28, 1994; 60 FR 5321, Jan. 27, 1995; 60 FR 18023, 18028, Apr. 10, 1995; 60 FR 63626, Dec. 12, 1995; 61 FR 7718, Feb. 29, 1996; 61 FR 64574, Dec. 5, 1996; 62 FR 2729, Jan. 17, 1997; 63 FR 26081, May 12, 1998; 64 FR 20191, Apr. 26, 1999; 66 FR 6927, Jan. 22, 2001]
            
            
              § 63.101
              Definitions.
              (a) The following terms as used in subparts F, G, and H of this part shall have the meaning given them in subpart A of this part: Act, actual emissions, Administrator, affected source, approved permit program, commenced, compliance date, construction, continuous monitoring system, continuous parameter monitoring system, effective date, emission standard, emissions averaging, EPA, equivalent emission limitation, existing source, Federally enforceable, fixed capital cost, hazardous air pollutant, lesser quantity, major source, malfunction, new source, owner or operator, performance evaluation, performance test, permit program, permitting authority, reconstruction, relevant standard, responsible official, run, standard conditions, State, and stationary source.
              (b) All other terms used in this subpart and subparts G and H of this part shall have the meaning given them in the Act and in this section. If the same term is defined in subpart A of this part and in this section, it shall have the meaning given in this section for purposes of subparts F, G, and H of this part.
              
                Air oxidation reactor means a device or vessel in which air, or a combination of air and oxygen, is used as an oxygen source in combination with one or more organic reactants to produce one or more organic compounds. Air oxidation reactor includes the product separator and any associated vacuum pump or steam jet.
              
                Batch operation means a noncontinuous operation in which a discrete quantity or batch of feed is charged into a unit operation within a chemical manufacturing process unit and processed at one time. Batch operation includes noncontinuous operations in which the equipment is fed intermittently or discontinuously. Addition of raw material and withdrawal of product do not occur simultaneously in a batch operation. After each batch operation, the equipment is generally emptied before a fresh batch is started.
              
                Batch process vent means gaseous venting to the atmosphere from a batch operation.
              
                Bottoms receiver means a tank that collects distillation bottoms before the stream is sent for storage or for further downstream processing.
              
                By-product means a chemical that is produced coincidentally during the production of another chemical.
              
                Chemical manufacturing process unit means the equipment assembled and connected by pipes or ducts to process raw materials and to manufacture an intended product. A chemical manufacturing process unit consists of more than one unit operation. For the purpose of this subpart, chemical manufacturing process unit includes air oxidation reactors and their associated product separators and recovery devices; reactors and their associated product separators and recovery devices; distillation units and their associated distillate receivers and recovery devices; associated unit operations; associated recovery devices; and any feed, intermediate and product storage vessels, product transfer racks, and connected ducts and piping. A chemical manufacturing process unit includes pumps, compressors, agitators, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, instrumentation systems, and control devices or systems. A chemical manufacturing process unit is identified by its primary product.
              
                Control device means any combustion device, recovery device, or recapture device. Such equipment includes, but is not limited to, absorbers, carbon adsorbers, condensers, incinerators, flares, boilers, and process heaters. For process vents (as defined in this section), recapture devices are considered control devices but recovery devices are not considered control devices. For a steam stripper, a primary condenser is not considered a control device.
              
                Co-product means a chemical that is produced during the production of another chemical.
              
                Distillate receiver means overhead receivers, overhead accumulators, reflux drums, and condenser(s) including ejector-condenser(s) associated with a distillation unit.
              
                Distillation unit means a device or vessel in which one or more feed streams are separated into two or more exit streams, each exit stream having component concentrations different from those in the feed stream(s). The separation is achieved by the redistribution of the components between the liquid and the vapor phases by vaporization and condensation as they approach equilibrium within the distillation unit. Distillation unit includes the distillate receiver, reboiler, and any associated vacuum pump or steam jet.
              
                Emission point means an individual process vent, storage vessel, transfer rack, wastewater stream, or equipment leak.
              
                Equipment leak means emissions of organic hazardous air pollutants from a connector, pump, compressor, agitator, pressure relief device, sampling connection system, open-ended valve or line, valve, surge control vessel, bottoms receiver, or instrumentation system in organic hazardous air pollutant service as defined in § 63.161.
              
                Ethylene process or ethylene process unit means a chemical manufacturing process unit in which ethylene and/or propylene are produced by separation from petroleum refining process streams or by subjecting hydrocarbons to high temperatures in the presence of steam. The ethylene process unit includes the separation of ethylene and/or propylene from associated streams such as a C4 product, pyrolysis gasoline, and pyrolysis fuel oil. The ethylene process does not include the manufacture of SOCMI chemicals such as the production of butadiene from the C4 stream and aromatics from pyrolysis gasoline.
              
                Flexible operation unit means a chemical manufacturing process unit that manufactures different chemical products periodically by alternating raw materials or operating conditions. These units are also referred to as campaign plants or blocked operations.
              
                Fuel gas means gases that are combusted to derive useful work or heat.
              
                Fuel gas system means the offsite and onsite piping and flow and pressure control system that gathers gaseous stream(s) generated by onsite operations, may blend them with other sources of gas, and transports the gaseous stream for use as fuel gas in combustion devices or in in-process combustion equipment such as furnaces and gas turbines either singly or in combination.
              
                Heat exchange system means any cooling tower system or once-through cooling water system (e.g., river or pond water). A heat exchange system can include more than one heat exchanger and can include an entire recirculating or once-through cooling system.
              
              
                Impurity means a substance that is produced coincidentally with the primary product, or is present in a raw material. An impurity does not serve a useful purpose in the production or use of the primary product and is not isolated.
              
                Initial start-up means the first time a new or reconstructed source begins production, or, for equipment added or changed as described in § 63.100 (l) or (m) of this subpart, the first time the equipment is put into operation. Initial start-up does not include operation solely for testing equipment. For purposes of subpart G of this part, initial start-up does not include subsequent start-ups (as defined in this section) of chemical manufacturing process units following malfunctions or shutdowns or following changes in product for flexible operation units or following recharging of equipment in batch operation. For purposes of subpart H of this part, initial start-up does not include subsequent start-ups (as defined in § 63.161 of subpart H of this part) of process units (as defined in § 63.161 of subpart H of this part) following malfunctions or process unit shutdowns.
              
                Loading rack means a single system used to fill tank trucks and railcars at a single geographic site. Loading equipment and operations that are physically separate (i.e, do not share common piping, valves, and other equipment) are considered to be separate loading racks.
              
                Maintenance wastewater means wastewater generated by the draining of process fluid from components in the chemical manufacturing process unit into an individual drain system prior to or during maintenance activities. Maintenance wastewater can be generated during planned and unplanned shutdowns and during periods not associated with a shutdown. Examples of activities that can generate maintenance wastewaters include descaling of heat exchanger tubing bundles, cleaning of distillation column traps, draining of low legs and high point bleeds, draining of pumps into an individual drain system, and draining of portions of the chemical manufacturing process unit for repair.
              
                On-site or On site means, with respect to records required to be maintained by this subpart, that the records are stored at a location within a major source which encompasses the affected source. On-site includes, but is not limited to, storage at the chemical manufacturing process unit to which the records pertain, or storage in central files elsewhere at the major source.
              
                Operating permit means a permit required by 40 CFR part 70 or 71.
              
                Organic hazardous air pollutant or organic HAP means one of the chemicals listed in table 2 of this subpart.
              
                Petroleum refining process, also referred to as a petroleum refining process unit, means a process that for the purpose of producing transportation fuels (such as gasoline and diesel fuels), heating fuels (such as fuel gas, distillate, and residual fuel oils), or lubricants separates petroleum or separates, cracks, or reforms unfinished derivatives. Examples of such units include, but are not limited to, alkylation units, catalytic hydrotreating, catalytic hydrorefining, catalytic hydrocracking, catalytic reforming, catalytic cracking, crude distillation, and thermal processes.
              
                Plant site means all contiguous or adjoining property that is under common control, including properties that are separated only by a road or other public right-of-way. Common control includes properties that are owned, leased, or operated by the same entity, parent entity, subsidiary, or any combination thereof.
              
                Process vent means the point of discharge to the atmosphere (or the point of entry into a control device, if any) of a gas stream if the gas stream has the characteristics specified in § 63.107(b) through (h), or meets the criteria specified in § 63.107(i). For purposes of §§ 63.113 through 63.118, all references to the characteristics of a process vent (e.g., flow rate, total HAP concentration, or TRE index value) shall mean the characteristics of the gas stream.
              
                Process wastewater means wastewater which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. Examples are product tank drawdown or feed tank drawdown; water formed during a chemical reaction or used as a reactant; water used to wash impurities from organic products or reactants; water used to cool or quench organic vapor streams through direct contact; and condensed steam from jet ejector systems pulling vacuum on vessels containing organics.
              
                Product means a compound or chemical which is manufactured as the intended product of the chemical manufacturing process unit. By-products, isolated intermediates, impurities, wastes, and trace contaminants are not considered products.
              
                Product separator means phase separators, flash drums, knock-out drums, decanters, degassers, and condenser(s) including ejector-condenser(s) associated with a reactor or an air oxidation reactor.
              
                Reactor means a device or vessel in which one or more chemicals or reactants, other than air, are combined or decomposed in such a way that their molecular structures are altered and one or more new organic compounds are formed. Reactor includes the product separator and any associated vacuum pump or steam jet.
              
                Recapture device means an individual unit of equipment capable of and used for the purpose of recovering chemicals, but not normally for use, reuse, or sale. For example, a recapture device may recover chemicals primarily for disposal. Recapture devices include, but are not limited to, absorbers, carbon adsorbers, and condensers.
              
                Recovery device means an individual unit of equipment capable of and normally used for the purpose of recovering chemicals for fuel value (i.e., net positive heating value), use, reuse or for sale for fuel value, use, or reuse. Examples of equipment that may be recovery devices include absorbers, carbon adsorbers, condensers, oil-water separators or organic-water separators, or organic removal devices such as decanters, strippers, or thin-film evaporation units. For purposes of the monitoring, recordkeeping, and reporting requirements of subpart G of this part, recapture devices are considered recovery devices.
              
                Research and development facility means laboratory and pilot plant operations whose primary purpose is to conduct research and development into new processes and products, where the operations are under the close supervision of technically trained personnel, and is not engaged in the manufacture of products for commercial sale, except in a de minimis manner.
              
                Shutdown means for purposes including, but not limited to, periodic maintenance, replacement of equipment, or repair, the cessation of operation of a chemical manufacturing process unit or a reactor, air oxidation reactor, distillation unit, waste management unit, equipment required or used to comply with this subpart F, subparts G, or H of this part or the emptying and degassing of a storage vessel. Shutdown does not include the routine rinsing or washing of equipment in batch operation between batches.
              
                Source means the collection of emission points to which this subpart applies as determined by the criteria in § 63.100 of this subpart. For purposes of subparts F, G, and H of this part, the term affected source as used in subpart A of this part has the same meaning as the term source defined here.
              
                Start-up means the setting into operation of a chemical manufacturing process unit or a reactor, air oxidation reactor, distillation unit, waste management unit, or equipment required or used to comply with this subpart F, subpart G, or H of this part or a storage vessel after emptying and degassing. Start-up includes initial start-up, operation solely for testing equipment, the recharging of equipment in batch operation, and transitional conditions due to changes in product for flexible operation units.
              
                Start-up, shutdown, and malfunction plan means the plan required under § 63.6(e)(3) of subpart A of this part. This plan details the procedures for operation and maintenance of the source during periods of start-up, shutdown, and malfunction.
              
                Storage vessel means a tank or other vessel that is used to store organic liquids that contain one or more of the organic HAP's listed in table 2 of this subpart and that has been assigned, according to the procedures in § 63.100(g) of this subpart, to a chemical manufacturing process unit that is subject to this subpart. Storage vessel does not include:
              (1) Vessels permanently attached to motor vehicles such as trucks, railcars, barges, or ships;
              (2) Pressure vessels designed to operate in excess of 204.9 kilopascals and without emissions to the atmosphere;
              (3) Vessels with capacities smaller than 38 cubic meters;
              (4) Vessels storing organic liquids that contain organic hazardous air pollutants only as impurities;
              (5) Bottoms receiver tanks;
              (6) Surge control vessels; or
              (7) Wastewater storage tanks. Wastewater storage tanks are covered under the wastewater provisions.
              
                Surge control vessel means feed drums, recycle drums, and intermediate vessels. Surge control vessels are used within a chemical manufacturing process unit when in-process storage, mixing, or management of flow rates or volumes is needed to assist in production of a product.
              
                Transfer operation means the loading, into a tank truck or railcar, of organic liquids that contain one or more of the organic hazardous air pollutants listed in table 2 of this subpart from a transfer rack (as defined in this section). Transfer operations do not include loading at an operating pressure greater than 204.9 kilopascals.
              
                Transfer rack means the collection of loading arms and loading hoses, at a single loading rack, that are assigned to a chemical manufacturing process unit subject to this subpart according to the procedures specified in § 63.100(h) of this subpart and are used to fill tank trucks and/or railcars with organic liquids that contain one or more of the organic hazardous air pollutants listed in table 2 of this subpart. Transfer rack includes the associated pumps, meters, shutoff valves, relief valves, and other piping and valves. Transfer rack does not include:
              (1) Racks, arms, or hoses that only transfer liquids containing organic hazardous air pollutants as impurities;
              (2) Racks, arms, or hoses that vapor balance during all loading operations; or
              (3) Racks transferring organic liquids that contain organic hazardous air pollutants only as impurities.
              
                Unit operation means one or more pieces of process equipment used to make a single change to the physical or chemical characteristics of one or more process streams. Unit operations include, but are not limited to, reactors, distillation units, extraction columns, absorbers, decanters, dryers, condensers, and filtration equipment.
              
                Vapor balancing system means a piping system that is designed to collect organic hazardous air pollutants vapors displaced from tank trucks or railcars during loading; and to route the collected organic hazardous air pollutants vapors to the storage vessel from which the liquid being loaded originated, or to another storage vessel connected by a common header or to compress and route to a process or a fuel gas system the collected organic hazardous air pollutants vapors.
              
                Waste management unit means the equipment, structure(s), and/or device(s) used to convey, store, treat, or dispose of wastewater streams or residuals. Examples of waste management units include: Wastewater tanks, surface impoundments, individual drain systems, and biological wastewater treatment units. Examples of equipment that may be waste management units include containers, air flotation units, oil-water separators or organic-water separators, or organic removal devices such as decanters, strippers, or thin-film evaporation units. If such equipment is used for recovery then it is part of a chemical manufacturing process unit and is not a waste management unit.
              
                Wastewater means water that:
              (1) Contains either:
              (i) An annual average concentration of Table 9 compounds (as defined in § 63.111 of subpart G of this part) of at least 5 parts per million by weight and has an annual average flow rate of 0.02 liter per minute or greater, or
              (ii) An annual average concentration of Table 9 compounds (as defined in § 63.111 of subpart G) of at least 10,000 parts per million by weight at any flow rate, and that

              (2) Is discarded from a chemical manufacturing process unit that meets all of the criteria specified in § 63.100 (b)(1) through (b)(3) of this subpart. Wastewater is process wastewater or maintenance wastewater.
              [59 FR 19454, Apr. 22, 1994, as amended at 60 FR 18024, Apr. 10, 1995; 60 FR 63626, Dec. 12, 1995; 62 FR 2731, Jan. 17, 1997; 65 FR 26497, May 8, 2000; 66 FR 6928, Jan. 22, 2001]
            
            
              § 63.102
              General standards.
              (a) Owners and operators of sources subject to this subpart shall comply with the requirements of subparts G and H of this part.
              (1) The provisions set forth in this subpart F and subpart G of this part shall apply at all times except during periods of start-up or shutdown (as defined in § 63.101 of this subpart), malfunction, or non-operation of the chemical manufacturing process unit (or specific portion thereof) resulting in cessation of the emissions to which this subpart F and subpart G of this part apply. However, if a start-up, shutdown, malfunction or period of non-operation of one portion of a chemical manufacturing process unit does not affect the ability of a particular emission point to comply with the specific provisions to which it is subject, then that emission point shall still be required to comply with the applicable provisions of this subpart F and subpart G of this part during the start-up, shutdown, malfunction or period of non-operation. For example, if there is an overpressure in the reactor area, a storage vessel in the chemical manufacturing process unit would still be required to be controlled in accordance with § 63.119 of subpart G of the part. Similarly, the degassing of a storage vessel would not affect the ability of a process vent to meet the requirements of § 63.113 of subpart G of this part.
              (2) The provisions set forth in subpart H of this part shall apply at all times except during periods of start-up or shutdown, as defined in § 63.101(b) of this subpart, malfunction, process unit shutdown (as defined in § 63.161 of subpart H of this part), or non-operation of the chemical manufacturing process unit (or specific portion thereof) in which the lines are drained and depressurized resulting in cessation of the emissions to which subpart H of this part applies.
              (3) The owner or operator shall not shut down items of equipment that are required or utilized for compliance with the provisions of this subpart F, subpart G or H of this part during times when emissions (or, where applicable, wastewater streams or residuals) are being routed to such items of equipment, if the shutdown would contravene requirements of this subpart F, subpart G or H of this part applicable to such items of equipment. This paragraph does not apply if the item of equipment is malfunctioning, or if the owner or operator must shut down the equipment to avoid damage due to a contemporaneous start-up, shutdown, or malfunction of the chemical manufacturing process unit or portion thereof.

              (4) During start-ups, shutdowns, and malfunctions when the requirements of this subpart F, subparts G and/or H of this part do not apply pursuant to paragraphs (a)(1) through (a)(3) of this section, the owner or operator shall implement, to the extent reasonably available, measures to prevent or minimize excess emissions to the extent practical. The general duty to minimize emissions during a period of startup, shutdown, or malfunction does not require the owner or operator to achieve emission levels that would be required by the applicable standard at other times if this is not consistent with safety and good air pollution control practices, nor does it require the owner or operator to make any further efforts to reduce emissions if levels required by the applicable standard have been achieved. Determination of whether such operation and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, review of operation and maintenance procedures (including the startup, shutdown, and malfunction plan required in § 63.6(e)(3)), review of operation and maintenance records, and inspection of the source. The measures to be taken may include, but are not limited to, air pollution control technologies, recovery technologies, work practices, pollution prevention, monitoring, and/or changes in the manner of operation of the source. Back-up control devices are not required, but may be used if available.

              (b) If, in the judgment of the Administrator, an alternative means of emission limitation will achieve a reduction in organic HAP emissions at least equivalent to the reduction in organic HAP emissions from that source achieved under any design, equipment, work practice, or operational standards in subpart G or H of this part, the Administrator will publish in the Federal Register a notice permitting the use of the alternative means for purposes of compliance with that requirement.
              (1) The notice may condition the permission on requirements related to the operation and maintenance of the alternative means.
              (2) Any notice under paragraph (b) of this section shall be published only after public notice and an opportunity for a hearing.
              (3) Any person seeking permission to use an alternative means of compliance under this section shall collect, verify, and submit to the Administrator information showing that the alternative means achieves equivalent emission reductions.
              (c) Each owner or operator of a source subject to this subpart shall obtain a permit under 40 CFR part 70 or part 71 from the appropriate permitting authority by the date determined by 40 CFR part 70 or part 71, as appropriate.
              (1) If the EPA has approved a State operating permit program under 40 CFR Part 70, the permit shall be obtained from the State authority. If the State operating permit program has not been approved, the source shall apply to the EPA Regional Office.
              (2) [Reserved]
              (d) The requirements in subparts F, G, and H of this part are Federally enforceable under section 112 of the Act on and after the dates specified in § 63.100(k) of this subpart.
              [59 FR 19454, Apr. 22, 1994, as amended at 60 FR 63626, Dec. 12, 1995; 61 FR 64575, Dec. 5, 1996; 62 FR 2732, Jan. 17, 1997; 71 FR 20455, Apr. 20, 2006]
            
            
              § 63.103
              General compliance, reporting, and recordkeeping provisions.
              (a) Table 3 of this subpart specifies the provisions of subpart A that apply and those that do not apply to owners and operators of sources subject to subparts F, G, and H of this part.
              (b) Initial performance tests and initial compliance determinations shall be required only as specified in subparts G and H of this part.
              (1) Performance tests and compliance determinations shall be conducted according to the schedule and procedures in § 63.7(a) of subpart A of this part and the applicable sections of subparts G and H of this part.
              (2) The owner or operator shall notify the Administrator of the intention to conduct a performance test at least 30 calendar days before the performance test is scheduled to allow the Administrator the opportunity to have an observer present during the test.
              (3) Performance tests shall be conducted according to the provisions of § 63.7(e) of subpart A of this part, except that performance tests shall be conducted at maximum representative operating conditions for the process. During the performance test, an owner or operator may operate the control or recovery device at maximum or minimum representative operating conditions for monitored control or recovery device parameters, whichever results in lower emission reduction.
              (4) Data shall be reduced in accordance with the EPA-approved methods specified in the applicable subpart or, if other test methods are used, the data and methods shall be validated according to the protocol in Method 301 of appendix A of this part.
              (5) Performance tests may be waived with approval of the Administrator as specified in § 63.7(h)(2) of subpart A of this part. Owners or operators of sources subject to subparts F, G, and H of this part who apply for a waiver of a performance test shall submit the application by the dates specified in paragraph (b)(5)(i) of this section rather than the dates specified in § 63.7(h)(3) of subpart A of this part.

              (i) If a request is made for an extension of compliance under § 63.151(a)(6) of subpart G or § 63.6(i) of subpart A of this part, the application for a waiver of an initial performance test shall accompany the information required for the request for an extension of compliance. If no extension of compliance is requested, the application for a waiver of an initial performance test shall be submitted no later than 90 calendar days before the Notification of Compliance Status required in § 63.152(b) of subpart G of this part is due to be submitted.
              (ii) Any application for a waiver of a performance test shall include information justifying the owner or operator's request for a waiver, such as the technical or economic infeasibility, or the impracticality, of the source performing the required test.
              (6) The owner or operator of a flexible operation unit shall conduct all required compliance demonstrations during production of the primary product. The owner or operator is not required to conduct compliance demonstrations for operating conditions during production of a product other than the primary product. Except as otherwise provided in this subpart or in subpart G or subpart H of this part, as applicable, the owner or operator shall operate each control device, recovery device, and/or recapture device that is required or used for compliance, and associated monitoring systems, without regard for whether the product that is being produced is the primary product or a different product. Except as otherwise provided in this subpart, subpart G and/or subpart H of this part, as applicable, operation of a control device, recapture device and/or recovery device required or used for compliance such that the daily average of monitored parameter values is outside the parameter range established pursuant to § 63.152(b)(2), or such that the monitoring data show operation inconsistent with the monitoring plan established pursuant to § 63.120(d)(2) or § 63.181(g)(1)(iv), shall constitute a violation of the required operating conditions.
              (c) Each owner or operator of a source subject to subparts F, G, and H of this part shall keep copies of all applicable reports and records required by subparts F, G, and H of this part for at least 5 years; except that, if subparts G or H require records to be maintained for a time period different than 5 years, those records shall be maintained for the time specified in subpart G or H of this part. If an owner or operator submits copies of reports to the applicable EPA Regional Office, the owner or operator is not required to maintain copies of reports. If the EPA Regional Office has waived the requirement of § 63.10(a)(4)(ii) for submittal of copies of reports, the owner or operator is not required to maintain copies of reports.
              (1) All applicable records shall be maintained in such a manner that they can be readily accessed. The most recent 6 months of records shall be retained on site or shall be accessible from a central location by computer or other means that provides access within 2 hours after a request. The remaining four and one-half years of records may be retained offsite. Records may be maintained in hard copy or computer-readable form including, but not limited to, on paper, microfilm, computer, floppy disk, magnetic tape, or microfiche.
              (2) The owner or operator subject to subparts F, G, and H of this part shall keep the records specified in this paragraph, as well as records specified in subparts G and H.
              (i) Records of the occurrence and duration of each start-up, shutdown, and malfunction of operation of process equipment or of air pollution control equipment or continuous monitoring systems used to comply with this subpart F, subpart G, or H of this part during which excess emissions (as defined in § 63.102(a)(4)) occur.

              (ii) For each start-up, shutdown, and malfunction during which excess emissions (as defined in § 63.102(a)(4)) occur, records that the procedures specified in the source's start-up, shutdown, and malfunction plan were followed, and documentation of actions taken that are not consistent with the plan. For example, if a start-up, shutdown, and malfunction plan includes procedures for routing a control device to a backup control device (e.g., the incinerator for a halogenated stream could be routed to a flare during periods when the primary control device is out of service), records must be kept of whether the plan was followed. These records may take the form of a “checklist,” or other form of recordkeeping that confirms conformance with the start-up, shutdown, and malfunction plan for the event.
              (iii) For continuous monitoring systems used to comply with subpart G of this part, records documenting the completion of calibration checks and maintenance of continuous monitoring systems that are specified in the manufacturer's instructions or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (3) Records of start-up, shutdown and malfunction and continuous monitoring system calibration and maintenance are not required if they pertain solely to Group 2 emission points, as defined in § 63.111 of subpart G of this part, that are not included in an emissions average.
              (d) All reports required under subparts F, G, and H of this part shall be sent to the Administrator at the addresses listed in § 63.13 of subpart A of this part, except that requests for permission to use an alternative means of compliance as provided for in § 63.102(b) of this subpart and application for approval of a nominal efficiency as provided for in § 63.150 (i)(1) through (i)(6) of subpart G of this part shall be submitted to the Director of the EPA Office of Air Quality Planning and Standards rather than to the Administrator or delegated authority.
              (1) Wherever subpart A of this part specifies “postmark” dates, submittals may be sent by methods other than the U.S. Mail (e.g., by fax or courier). Submittals shall be sent on or before the specified date.
              (2) If acceptable to both the Administrator and the owner or operator of a source, reports may be submitted on electronic media.
              (e) The owner or operator of a chemical manufacturing process unit which meets the criteria of § 63.100(b)(1) and § 63.100(b)(3), but not the criteria of § 63.100(b)(2), shall comply with the requirements of either paragraph (e)(1) or (e)(2) of this section.
              (1) Retain information, data, and analysis used to determine that the chemical manufacturing process unit does not use as a reactant or manufacture as a product or co-product any organic hazardous air pollutant. Examples of information that could document this include, but are not limited to, records of chemicals purchased for the process, analyses of process stream composition, engineering calculations, or process knowledge.
              (2) When requested by the Administrator, demonstrate that the chemical manufacturing process unit does not use as a reactant or manufacture as a product or co-product any organic hazardous air pollutant.
              (f) To qualify for the exemption specified in § 63.100(b)(4) of this subpart, the owner or operator shall maintain the documentation of the information required pursuant to § 63.100(b)(4)(i), and documentation of any update of this information requested by the EPA Regional Office, and shall provide the documentation to the EPA Regional Office upon request. The EPA Regional Office will notify the owner or operator, after reviewing such documentation, if the source does not qualify for the exemption specified in § 63.100(b)(4) of this section. In such cases, compliance with subpart H shall be required no later than 90 days after expiration of the applicable compliance date in § 63.100(k)(3), but in no event earlier than 90 days after the date of such notification by the EPA Regional Office. Compliance with this subpart F and subpart G of this part shall be no later than April 22, 1997, or as otherwise specified in § 63.100(k)(2)(ii) of this subpart, unless an extension has been granted by the EPA Regional Office or permitting authority as provided in § 63.6(i) of subpart A of this part.

              (g) An owner or operator who elects to use the compliance extension provisions of § 63.100(k)(6)(i) or (ii) shall submit a compliance extension request to the appropriate EPA Regional Office no later than 45 days before the applicable compliance date in § 63.100(k)(3), but in no event is submittal required earlier than May 10, 1995. The request shall contain the information specified in § 63.100(k)(5)(iv) and the reason compliance can not reasonably be achieved without a process unit shutdown, as defined in 40 CFR 63.161 or without replacement of the compressor or recasting of the distance piece.
              
              (h) An owner or operator who elects to use the compliance extension provisions of § 63.100(k)(8) shall submit to the appropriate EPA Regional Office a brief description of the process change, identify the HAP eliminated, and the expected date of cessation of use or production of HAP. The description shall be submitted no later than May 10, 1995, or with the Notice of Compliance Status as required in § 63.182(c) of subpart H, whichever is later.
              [59 FR 19454, Apr. 22, 1994, as amended at 59 FR 48176, Sept. 20, 1994; 60 FR 18024, Apr. 10, 1995; 62 FR 2733, Jan. 17, 1997; 63 FR 26082, May 12, 1998]
            
            
              § 63.104
              Heat exchange system requirements.
              (a) Unless one or more of the conditions specified in paragraphs (a)(1) through (a)(6) of this section are met, owners and operators of sources subject to this subpart shall monitor each heat exchange system used to cool process equipment in a chemical manufacturing process unit meeting the conditions of § 63.100 (b)(1) through (b)(3) of this subpart, except for chemical manufacturing process units meeting the condition specified in § 63.100(c) of this subpart, according to the provisions in either paragraph (b) or (c) of this section. Whenever a leak is detected, the owner or operator shall comply with the requirements in paragraph (d) of this section.
              (1) The heat exchange system is operated with the minimum pressure on the cooling water side at least 35 kilopascals greater than the maximum pressure on the process side.
              (2) There is an intervening cooling fluid, containing less than 5 percent by weight of total hazardous air pollutants listed in table 4 of this subpart, between the process and the cooling water. This intervening fluid serves to isolate the cooling water from the process fluid and the intervening fluid is not sent through a cooling tower or discharged. For purposes of this section, discharge does not include emptying for maintenance purposes.
              (3) The once-through heat exchange system is subject to a National Pollution Discharge Elimination System (NPDES) permit with an allowable discharge limit of 1 part per million or less above influent concentration or 10 percent or less above influent concentration, whichever is greater.
              (4) The once-through heat exchange system is subject to an NPDES permit that:
              (i) Requires monitoring of a parameter(s) or condition(s) to detect a leak of process fluids into cooling water;
              (ii) Specifies or includes the normal range of the parameter or condition;
              (iii) Requires monitoring for the parameters selected as leak indicators no less frequently than monthly for the first six months and quarterly thereafter; and
              (iv) Requires the owner or operator to report and correct leaks to the cooling water when the parameter or condition exceeds the normal range.
              (5) The recirculating heat exchange system is used to cool process fluids that contain less than 5 percent by weight of total hazardous air pollutants listed in table 4 of this subpart.
              (6) The once-through heat exchange system is used to cool process fluids that contain less than 5 percent by weight of total hazardous air pollutants listed in table 9 of subpart G of this part.
              (b) The owner or operator who elects to comply with the requirements of paragraph (a) of this section by monitoring the cooling water for the presence of one or more organic hazardous air pollutants or other representative substances whose presence in cooling water indicates a leak shall comply with the requirements specified in paragraphs (b)(1) through (b)(6) of this section. The cooling water shall be monitored for total hazardous air pollutants, total volatile organic compounds, total organic carbon, one or more speciated HAP compounds, or other representative substances that would indicate the presence of a leak in the heat exchange system.
              (1) The cooling water shall be monitored monthly for the first 6 months and quarterly thereafter to detect leaks.

              (2)(i) For recirculating heat exchange systems (cooling tower systems), the monitoring of speciated hazardous air pollutants or total hazardous air pollutants refers to the hazardous air pollutants listed in table 4 of this subpart.
              
              (ii) For once-through heat exchange systems, the monitoring of speciated hazardous air pollutants or total hazardous air pollutants refers to the hazardous air pollutants listed in table 9 of subpart G of this part.
              (3) The concentration of the monitored substance(s) in the cooling water shall be determined using any EPA-approved method listed in part 136 of this chapter as long as the method is sensitive to concentrations as low as 10 parts per million and the same method is used for both entrance and exit samples. Alternative methods may be used upon approval by the Administrator.
              (4) The samples shall be collected either at the entrance and exit of each heat exchange system or at locations where the cooling water enters and exits each heat exchanger or any combination of heat exchangers.
              (i) For samples taken at the entrance and exit of recirculating heat exchange systems, the entrance is the point at which the cooling water leaves the cooling tower prior to being returned to the process equipment and the exit is the point at which the cooling water is introduced to the cooling tower after being used to cool the process fluid.
              (ii) For samples taken at the entrance and exit of once-through heat exchange systems, the entrance is the point at which the cooling water enters and the exit is the point at which the cooling water exits the plant site or chemical manufacturing process units.
              (iii) For samples taken at the entrance and exit of each heat exchanger or any combination of heat exchangers in chemical manufacturing process units, the entrance is the point at which the cooling water enters the individual heat exchanger or group of heat exchangers and the exit is the point at which the cooling water exits the heat exchanger or group of heat exchangers.
              (5) A minimum of three sets of samples shall be taken at each entrance and exit as defined in paragraph (b)(4) of this section. The average entrance and exit concentrations shall then be calculated. The concentration shall be corrected for the addition of any makeup water or for any evaporative losses, as applicable.
              (6) A leak is detected if the exit mean concentration is found to be greater than the entrance mean using a one-sided statistical procedure at the 0.05 level of significance and the amount by which it is greater is at least 1 part per million or 10 percent of the entrance mean, whichever is greater.
              (c) The owner or operator who elects to comply with the requirement of paragraph (a) of this section by monitoring using a surrogate indicator of heat exchange system leaks shall comply with the requirements specified in paragraphs (c)(1) through (c)(3) of this section. Surrogate indicators that could be used to develop an acceptable monitoring program are ion specific electrode monitoring, pH, conductivity or other representative indicators.
              (1) The owner or operator shall prepare and implement a monitoring plan that documents the procedures that will be used to detect leaks of process fluids into cooling water. The plan shall require monitoring of one or more surrogate indicators or monitoring of one or more process parameters or other conditions that indicate a leak. Monitoring that is already being conducted for other purposes may be used to satisfy the requirements of this section. The plan shall include the information specified in paragraphs (c)(1)(i) and (c)(1)(ii) of this section.
              (i) A description of the parameter or condition to be monitored and an explanation of how the selected parameter or condition will reliably indicate the presence of a leak.
              (ii) The parameter level(s) or conditions(s) that shall constitute a leak. This shall be documented by data or calculations showing that the selected levels or conditions will reliably identify leaks. The monitoring must be sufficiently sensitive to determine the range of parameter levels or conditions when the system is not leaking. When the selected parameter level or condition is outside that range, a leak is indicated.
              (iii) The monitoring frequency which shall be no less frequent than monthly for the first 6 months and quarterly thereafter to detect leaks.

              (iv) The records that will be maintained to document compliance with the requirements of this section.
              
              (2) If a substantial leak is identified by methods other than those described in the monitoring plan and the method(s) specified in the plan could not detect the leak, the owner or operator shall revise the plan and document the basis for the changes. The owner or operator shall complete the revisions to the plan no later than 180 days after discovery of the leak.
              (3) The owner or operator shall maintain, at all times, the monitoring plan that is currently in use. The current plan shall be maintained on-site, or shall be accessible from a central location by computer or other means that provides access within 2 hours after a request. If the monitoring plan is superseded, the owner or operator shall retain the most recent superseded plan at least until 5 years from the date of its creation. The superseded plan shall be retained on-site (or accessible from a central location by computer or other means that provides access within two hours after a request) for at least 6 months after its creation.
              (d) If a leak is detected according to the criteria of paragraph (b) or (c) of this section, the owner or operator shall comply with the requirements in paragraphs (d)(1) and (d)(2) of this section, except as provided in paragraph (e) of this section.
              (1) The leak shall be repaired as soon as practical but not later than 45 calendar days after the owner or operator receives results of monitoring tests indicating a leak. The leak shall be repaired unless the owner or operator demonstrates that the results are due to a condition other than a leak.
              (2) Once the leak has been repaired, the owner or operator shall confirm that the heat exchange system has been repaired within 7 calendar days of the repair or startup, whichever is later.
              (e) Delay of repair of heat exchange systems for which leaks have been detected is allowed if the equipment is isolated from the process. Delay of repair is also allowed if repair is technically infeasible without a shutdown and any one of the conditions in paragraph (e)(1) or (e)(2) of this section is met. All time periods in paragraphs (e)(1) and (e)(2) of this section shall be determined from the date when the owner or operator determines that delay of repair is necessary.
              (1) If a shutdown is expected within the next 2 months, a special shutdown before that planned shutdown is not required.
              (2) If a shutdown is not expected within the next 2 months, the owner or operator may delay repair as provided in paragraph (e)(2)(i) or (e)(2)(ii) of this section. Documentation of a decision to delay repair shall state the reasons repair was delayed and shall specify a schedule for completing the repair as soon as practical.
              (i) If a shutdown for repair would cause greater emissions than the potential emissions from delaying repair, the owner or operator may delay repair until the next shutdown of the process equipment associated with the leaking heat exchanger. The owner or operator shall document the basis for the determination that a shutdown for repair would cause greater emissions than the emissions likely to result from delaying repair as specified in paragraphs (e)(2)(i)(A) and (e)(2)(i)(B) of this section.
              (A) The owner or operator shall calculate the potential emissions from the leaking heat exchanger by multiplying the concentration of total hazardous air pollutants listed in table 4 of this subpart in the cooling water from the leaking heat exchanger by the flowrate of the cooling water from the leaking heat exchanger by the expected duration of the delay. The owner or operator may calculate potential emissions using total organic carbon concentration instead of total hazardous air pollutants listed in table 4 of this subpart.
              (B) The owner or operator shall determine emissions from purging and depressurizing the equipment that will result from the unscheduled shutdown for the repair.
              (ii) If repair is delayed for reasons other than those specified in paragraph (e)(2)(i) of this section, the owner or operator may delay repair up to a maximum of 120 calendar days. The owner shall demonstrate that the necessary parts or personnel were not available.
              (f)(1) Required records. The owner or operator shall retain the records identified in paragraphs (f)(1)(i) through (f)(1)(iv) of this section as specified in § 63.103(c)(1).
              (i) Monitoring data required by this section indicating a leak and the date when the leak was detected, and if demonstrated not to be a leak, the basis for that determination;
              (ii) Records of any leaks detected by procedures subject to paragraph (c)(2) of this section and the date the leak was discovered;
              (iii) The dates of efforts to repair leaks; and
              (iv) The method or procedure used to confirm repair of a leak and the date repair was confirmed.
              (2) Reports. If an owner or operator invokes the delay of repair provisions for a heat exchange system, the following information shall be submitted in the next semi-annual periodic report required by § 63.152(c) of subpart G of this part. If the leak remains unrepaired, the information shall also be submitted in each subsequent periodic report, until repair of the leak is reported.
              (i) The owner or operator shall report the presence of the leak and the date that the leak was detected.
              (ii) The owner or operator shall report whether or not the leak has been repaired.
              (iii) The owner or operator shall report the reason(s) for delay of repair. If delay of repair is invoked due to the reasons described in paragraph (e)(2) of this section, documentation of emissions estimates must also be submitted.
              (iv) If the leak remains unrepaired, the owner or operator shall report the expected date of repair.
              (v) If the leak is repaired, the owner or operator shall report the date the leak was successfully repaired.
              [62 FR 2733, Jan. 17, 1997]
            
            
              § 63.105
              Maintenance wastewater requirements.
              (a) Each owner or operator of a source subject to this subpart shall comply with the requirements of paragraphs (b) through (e) of this section for maintenance wastewaters containing those organic HAP's listed in table 9 of subpart G of this part.
              (b) The owner or operator shall prepare a description of maintenance procedures for management of wastewaters generated from the emptying and purging of equipment in the process during temporary shutdowns for inspections, maintenance, and repair (i.e., a maintenance-turnaround) and during periods which are not shutdowns (i.e., routine maintenance). The descriptions shall:
              (1) Specify the process equipment or maintenance tasks that are anticipated to create wastewater during maintenance activities.
              (2) Specify the procedures that will be followed to properly manage the wastewater and control organic HAP emissions to the atmosphere; and
              (3) Specify the procedures to be followed when clearing materials from process equipment.
              (c) The owner or operator shall modify and update the information required by paragraph (b) of this section as needed following each maintenance procedure based on the actions taken and the wastewaters generated in the preceding maintenance procedure.
              (d) The owner or operator shall incorporate the procedures described in paragraphs (b) and (c) of this section as part of the startup, shutdown, and malfunction plan required under § 63.6(e)(3).
              (e) The owner or operator shall maintain a record of the information required by paragraphs (b) and (c) of this section as part of the start-up, shutdown, and malfunction plan required under § 63.6(e)(3) of subpart A of this part.
              [59 FR 19454, Apr. 22, 1994, as amended at 60 FR 63626, Dec. 12, 1995; 71 FR 20456, Apr. 20, 2006]
            
            
              § 63.106
              Implementation and enforcement.

              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to requirements in §§ 63.100, 63.102, and 63.104. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37344, June 23, 2003]
            
            
              § 63.107
              Identification of process vents subject to this subpart.
              (a) The owner or operator shall use the criteria specified in this § 63.107 to determine whether there are any process vents associated with an air oxidation reactor, distillation unit, or reactor that is in a source subject to this subpart. A process vent is the point of discharge to the atmosphere (or the point of entry into a control device, if any) of a gas stream if the gas stream has the characteristics specified in paragraphs (b) through (h) of this section, or meets the criteria specified in paragraph (i) of this section.
              (b) Some, or all, of the gas stream originates as a continuous flow from an air oxidation reactor, distillation unit, or reactor during operation of the chemical manufacturing process unit.
              (c) The discharge to the atmosphere (with or without passing through a control device) meets at least one of the conditions specified in paragraphs (c)(1) through (3) of this section.
              (1) Is directly from an air oxidation reactor, distillation unit, or reactor; or
              (2) Is from an air oxidation reactor, distillation unit, or reactor after passing solely (i.e., without passing through any other unit operation for a process purpose) through one or more recovery devices within the chemical manufacturing process unit; or
              (3) Is from a device recovering only mechanical energy from a gas stream that comes either directly from an air oxidation reactor, distillation unit, or reactor, or from an air oxidation reactor, distillation unit, or reactor after passing solely (i.e., without passing through any other unit operation for a process purpose) through one or more recovery devices within the chemical manufacturing process unit.
              (d) The gas stream contains greater than 0.005 weight percent total organic HAP at the point of discharge to the atmosphere (or at the point of entry into a control device, if any).
              (e) The air oxidation reactor, distillation unit, or reactor is part of a chemical manufacturing process unit that meets the criteria of § 63.100(b).
              (f) The gas stream is in the gas phase from the point of origin at the air oxidation reactor, distillation unit, or reactor to the point of discharge to the atmosphere (or to the point of entry into a control device, if any).
              (g) The gas stream is discharged to the atmosphere either on-site, off-site, or both.
              (h) The gas stream is not any of the items identified in paragraphs (h)(1) through (9) of this section.
              (1) A relief valve discharge.
              (2) A leak from equipment subject to subpart H of this part.
              (3) A gas stream going to a fuel gas system as defined in § 63.101.
              (4) A gas stream exiting a control device used to comply with § 63.113.
              (5) A gas stream transferred to other processes (on-site or off-site) for reaction or other use in another process (i.e., for chemical value as a product, isolated intermediate, byproduct, or coproduct, or for heat value).

              (6) A gas stream transferred for fuel value (i.e., net positive heating value), use, reuse, or for sale for fuel value, use, or reuse.
              
              (7) A storage vessel vent or transfer operation vent subject to § 63.119 or § 63.126.
              (8) A vent from a waste management unit subject to §§ 63.132 through 63.137.
              (9) A gas stream exiting an analyzer.
              (i) The gas stream would meet the characteristics specified in paragraphs (b) through (g) of this section, but, for purposes of avoiding applicability, has been deliberately interrupted, temporarily liquefied, routed through any item of equipment for no process purpose, or disposed of in a flare that does not meet the criteria in § 63.11(b), or an incinerator that does not reduce emissions of organic HAP by 98 percent or to a concentration of 20 parts per million by volume, whichever is less stringent.
              [66 FR 6928, Jan. 22, 2001]
            
            
              Pt. 63, Subpt. F, Table 1
              Table 1 to Subpart F of Part 63—Synthetic Organic Chemical Manufacturing Industry Chemicals
              
                
                  Chemical name a
                  
                  CAS No. b
                  
                  Group
                
                
                  Acenaphthene
                  83329
                  V
                
                
                  Acetal
                  105577
                  V
                
                
                  Acetaldehyde
                  75070
                  II
                
                
                  Acetamide
                  60355
                  II
                
                
                  Acetanilide
                  103844
                  II
                
                
                  Acetic acid
                  64197
                  II
                
                
                  Acetic anhydride
                  108247
                  II
                
                
                  Acetoacetanilide
                  102012
                  III
                
                
                  Acetone
                  67641
                  I
                
                
                  Acetone cyanohydrin
                  75865
                  V
                
                
                  Acetonitrile
                  75058
                  I
                
                
                  Acetophenone
                  98862
                  I
                
                
                  Acrolein
                  107028
                  IV
                
                
                  Acrylamide
                  79061
                  I
                
                
                  Acrylic acid
                  79107
                  IV
                
                
                  Acrylonitrile
                  107131
                  I
                
                
                  Adiponitrile
                  111693
                  I
                
                
                  Alizarin
                  72480
                  V
                
                
                  Alkyl anthraquinones
                  008
                  V
                
                
                  Allyl alcohol
                  107186
                  I
                
                
                  Allyl chloride
                  107051
                  IV
                
                
                  Allyl cyanide
                  109751
                  IV
                
                
                  Aminophenol sulfonic acid
                  0010
                  V
                
                
                  Aminophenol (p-)
                  123308
                  I
                
                
                  Aniline
                  62533
                  I
                
                
                  Aniline hydrochloride
                  142041
                  III
                
                
                  Anisidine (o-)
                  90040
                  II
                
                
                  Anthracene
                  120127
                  V
                
                
                  Anthraquinone
                  84651
                  III
                
                
                  Azobenzene
                  103333
                  I
                
                
                  Benzaldehyde
                  100527
                  III
                
                
                  Benzene
                  71432
                  I
                
                
                  Benzenedisulfonic acid
                  98486
                  I
                
                
                  Benzenesulfonic acid
                  98113
                  I
                
                
                  Benzil
                  134816
                  III
                
                
                  Benzilic acid
                  76937
                  III
                
                
                  Benzoic acid
                  65850
                  III
                
                
                  Benzoin
                  119539
                  III
                
                
                  Benzonitrile
                  100470
                  III
                
                
                  Benzophenone
                  119619
                  I
                
                
                  Benzotrichloride
                  98077
                  III
                
                
                  Benzoyl chloride
                  98884
                  III
                
                
                  Benzyl acetate
                  140114
                  III
                
                
                  Benzyl alcohol
                  100516
                  III
                
                
                  Benzyl benzoate
                  120514
                  III
                
                
                  Benzyl chloride
                  100447
                  III
                
                
                  Benzyl dichloride
                  98873
                  III
                
                
                  Biphenyl
                  92524
                  I
                
                
                  Bisphenol A
                  80057
                  III
                
                
                  Bis(Chloromethyl) Ether
                  542881
                  I
                
                
                  Bromobenzene
                  108861
                  I
                
                
                  Bromoform
                  75252
                  V
                
                
                  Bromonaphthalene
                  27497514
                  IV
                
                
                  Butadiene (1,3-)
                  106990
                  II
                
                
                  Butanediol (1,4-)
                  110634
                  I
                
                
                  Butyl acrylate (n-)
                  141322
                  V
                
                
                  Butylene glycol (1,3-)
                  107880
                  II
                
                
                  Butyrolactone
                  96480
                  I
                
                
                  Caprolactam
                  105602
                  II
                
                
                  Carbaryl
                  63252
                  V
                
                
                  Carbazole
                  86748
                  V
                
                
                  Carbon disulfide
                  75150
                  IV
                
                
                  Carbon tetrabromide
                  558134
                  II
                
                
                  Carbon tetrachloride
                  56235
                  I
                
                
                  Carbon tetrafluoride
                  75730
                  II
                
                
                  Chloral
                  75876
                  II
                
                
                  Chloroacetic acid
                  79118
                  II
                
                
                  Chloroacetophenone (2-)
                  532274
                  I
                
                
                  Chloroaniline (p-)
                  106478
                  II
                
                
                  Chlorobenzene
                  108907
                  I
                
                
                  2-Chloro-1,3-butadiene (Chloroprene)
                  126998
                  II
                
                
                  Chlorodifluoroethane
                  25497294
                  V
                
                
                  Chlorodifluoromethane
                  75456
                  I
                
                
                  Chloroform
                  67663
                  I
                
                
                  Chloronaphthalene
                  25586430
                  IV
                
                
                  Chloronitrobenzene
                  121733
                  I
                
                
                   (m-).
                
                
                  Chloronitrobenzene
                  88733
                  I
                
                
                   (o-).
                
                
                  Chloronitrobenzene
                  100005
                  I
                
                
                   (p-).
                
                
                  Chlorophenol (m-)
                  108430
                  II
                
                
                  Chlorophenol (o-)
                  95578
                  II
                
                
                  Chlorophenol (p-)
                  106489
                  II
                
                
                  Chlorotoluene (m-)
                  108418
                  III
                
                
                  Chlorotoluene (o-)
                  95498
                  III
                
                
                  Chlorotoluene (p-)
                  106434
                  III
                
                
                  Chlorotrifluoromethane
                  75729
                  II
                
                
                  Chrysene
                  218019
                  V
                
                
                  Cresol and cresylic acid (m-)
                  108394
                  III
                
                
                  Cresol and cresylic acid (o-)
                  95487
                  III
                
                
                  Cresol and cresylic acid (p-)
                  106445
                  III
                
                
                  Cresols and cresylic acids (mixed)
                  1319773
                  III
                
                
                  Cumene
                  98828
                  I
                
                
                  Cumene hydroperoxide
                  80159
                  I
                
                
                  Cyanoacetic acid
                  372098
                  II
                
                
                  Cyclohexane
                  110827
                  I
                
                
                  Cyclohexanol
                  108930
                  I
                
                
                  Cyclohexanone
                  108941
                  I
                
                
                  Cyclohexylamine
                  108918
                  III
                
                
                  Cyclooctadienes
                  29965977
                  II
                
                
                  Decahydronaphthalene
                  91178
                  IV
                
                
                  Diacetoxy-2-Butene (1,4-)
                  0012
                  V
                
                
                  Diaminophenol hydrochloride
                  137097
                  V
                
                
                  Dibromomethane
                  74953
                  V
                
                
                  Dichloroaniline (mixed isomers)
                  27134276
                  I
                
                
                  Dichlorobenzene (p-)
                  106467
                  I
                
                
                  Dichlorobenzene (m-)
                  541731
                  I
                
                
                  Dichlorobenzene (o-)
                  95501
                  I
                
                
                  Dichlorobenzidine
                  91941
                  I
                
                
                   (3,3′-).
                
                
                  Dichlorodifluoromethane
                  75718
                  I
                
                
                  Dichloroethane (1,2-) (Ethylenedichloride) (EDC)
                  107062
                  I
                
                
                  Dichloroethyl ether (bis(2-chloroethyl)ether)
                  111444
                  I
                
                
                  
                  Dichloroethylene (1,2-)
                  540590
                  II
                
                
                  Dichlorophenol (2,4-)
                  120832
                  III
                
                
                  Dichloropropene (1,3-)
                  542756
                  II
                
                
                  Dichlorotetrafluoro-
                  1320372
                  V
                
                
                   ethane.
                
                
                  Dichloro-1-butene (3,4-)
                  760236
                  II
                
                
                  Dichloro-2-butene (1,4-)
                  764410
                  V
                
                
                  Diethanolamine (2,2′-Iminodiethanol)
                  111422
                  I
                
                
                  Diethyl sulfate
                  64675
                  II
                
                
                  Diethylamine
                  109897
                  IV
                
                
                  Diethylaniline (2,6-)
                  579668
                  V
                
                
                  Diethylene glycol
                  111466
                  I
                
                
                  Diethylene glycol dibutyl ether
                  112732
                  I
                
                
                  Diethylene glycol diethyl ether
                  112367
                  I
                
                
                  Diethylene glycol dimethyl ether
                  111966
                  I
                
                
                  Diethylene glycol monobutyl ether acetate
                  124174
                  I
                
                
                  Diethylene glycol monobutyl ether
                  112345
                  I
                
                
                  Diethylene glycol monoethyl ether acetate
                  112152
                  I
                
                
                  Diethylene glycol monoethyl ether
                  111900
                  I
                
                
                  Diethylene glycol monohexyl ether
                  112594
                  V
                
                
                  Diethylene glycol monomethyl ether acetate
                  629389
                  V
                
                
                  Diethylene glycol monomethyl ether
                  111773
                  I
                
                
                  Dihydroxybenzoic acid (Resorcylic acid)
                  27138574
                  V
                
                
                  Dimethylbenzidine
                  119937
                  II
                
                
                   (3,3′-).
                
                
                  Dimethyl ether
                  115106
                  IV
                
                
                  Dimethylformamide (N,N-)
                  68122
                  II
                
                
                  Dimethylhydrazine
                  57147
                  II
                
                
                   (1,1-).
                
                
                  Dimethyl sulfate
                  77781
                  I
                
                
                  Dimethyl terephthalate
                  120616
                  II
                
                
                  Dimethylamine
                  124403
                  IV
                
                
                  Dimethylaminoethanol (2-)
                  108010
                  I
                
                
                  Dimethylaniline (N,N′)
                  121697
                  III
                
                
                  Dinitrobenzenes (NOS) c
                  
                  25154545
                  I
                
                
                  Dinitrophenol (2,4-)
                  51285
                  III
                
                
                  Dinitrotoluene (2,4-)
                  121142
                  III
                
                
                  Dioxane (1,4-) (1,4-Diethyleneoxide)
                  1239
                  11I
                
                
                  Dioxolane (1,3-)
                  646060
                  I
                
                
                  Diphenyl methane
                  101815
                  I
                
                
                  Diphenyl oxide
                  101848
                  I
                
                
                  Diphenyl thiourea
                  102089
                  III
                
                
                  Diphenylamine
                  122394
                  III
                
                
                  Dipropylene glycol
                  110985
                  I
                
                
                  Di-o-tolyguanidine
                  97392
                  III
                
                
                  Dodecanedioic acid
                  693232
                  I
                
                
                  Dodecyl benzene (branched)
                  123013
                  V
                
                
                  Dodecyl phenol (branched)
                  121158585
                  V
                
                
                  Dodecylaniline
                  28675174
                  V
                
                
                  Dodecylbenzene (n-)
                  121013
                  I
                
                
                  Dodecylphenol
                  27193868
                  III
                
                
                  Epichlorohydrin (1-chloro-2,3-epoxypropane)
                  106898
                  I
                
                
                  Ethanolamine
                  141435
                  I
                
                
                  Ethyl acrylate
                  140885
                  II
                
                
                  Ethylbenzene
                  100414
                  I
                
                
                  Ethyl chloride (Chloroethane)
                  75003
                  IV
                
                
                  Ethyl chloroacetate
                  105395
                  II
                
                
                  Ethylamine
                  75047
                  V
                
                
                  Ethylaniline (N-)
                  103695
                  III
                
                
                  Ethylaniline (o-)
                  578541
                  III
                
                
                  Ethylcellulose
                  9004573
                  V
                
                
                  Ethylcyanoacetate
                  105566
                  V
                
                
                  Ethylene carbonate
                  96491
                  I
                
                
                  Ethylene dibromide (Dibromoethane)
                  106934
                  I
                
                
                  Ethylene glycol
                  107211
                  I
                
                
                  Ethylene glycol diacetate
                  111557
                  I
                
                
                  Ethylene glycol dibutyl ether
                  112481
                  V
                
                
                  Ethylene glycol diethyl ether
                  629141
                  I
                
                
                   (1,2-diethoxyethane).
                
                
                  Ethylene glycol
                  110714
                  I
                
                
                   dimethyl ether
                
                
                  Ethylene glycol monoacetate
                  542596
                  V
                
                
                  Ethylene glycol monobutyl ether
                  112072
                  I
                
                
                   acetate.
                
                
                  Ethylene glycol monobutyl ether
                  111762
                  I
                
                
                  Ethylene glycol monoethyl ether
                  111159
                  I
                
                
                   acetate.
                
                
                  Ethylene glycol monoethyl ether
                  110805
                  I
                
                
                  Ethylene glycol monohexyl ether
                  112254
                  V
                
                
                  Ethylene glycol monomethyl ether acetate
                  110496
                  I
                
                
                  Ethylene glycol monomethyl ether
                  109864
                  I
                
                
                  Ethylene glycol monooctyl ether
                  002
                  V
                
                
                  Ethylene glycol monophenyl ether
                  122996
                  I
                
                
                  Ethylene glycol monopropyl ether
                  2807309
                  I
                
                
                  Ethylene oxide
                  75218
                  I
                
                
                  Ethylenediamine
                  107153
                  II
                
                
                  Ethylenediamine tetraacetic acid
                  60004
                  V
                
                
                  Ethylenimine (Aziridine)
                  151564
                  II
                
                
                  Ethylhexyl acrylate (2-isomer)
                  103117
                  II
                
                
                  Fluoranthene
                  206440
                  V
                
                
                  Formaldehyde
                  50000
                  I
                
                
                  Formamide
                  75127
                  II
                
                
                  Formic acid
                  64186
                  II
                
                
                  Fumaric acid
                  110178
                  I
                
                
                  Glutaraldehyde
                  111308
                  IV
                
                
                  Glyceraldehyde
                  367475
                  V
                
                
                  Glycerol
                  56815
                  II
                
                
                  Glycine
                  56406
                  II
                
                
                  Glyoxal
                  107222
                  II
                
                
                  Hexachlorobenzene
                  118741
                  II
                
                
                  Hexachlorobutadiene
                  87683
                  II
                
                
                  Hexachloroethane
                  67721
                  II
                
                
                  Hexadiene (1,4-)
                  592450
                  II
                
                
                  Hexamethylene-
                  100970
                  I
                
                
                   tetramine.
                
                
                  Hexane
                  110543
                  V
                
                
                  Hexanetriol (1,2,6-)
                  106694
                  IV
                
                
                  Hydroquinone
                  123319
                  I
                
                
                  Hydroxyadipaldehyde
                  141311
                  V
                
                
                  Isobutyl acrylate
                  106638
                  V
                
                
                  Isobutylene
                  115117
                  V
                
                
                  Isophorone
                  78591
                  IV
                
                
                  Isophorone nitrile
                  0017
                  V
                
                
                  Isophthalic acid
                  121915
                  III
                
                
                  Isopropylphenol
                  25168063
                  III
                
                
                  Linear alkylbenzene
                  __ d
                  I
                
                
                  Maleic anhydride
                  108316
                  I
                
                
                  Maleic hydrazide
                  123331
                  I
                
                
                  Malic acid
                  6915157
                  I
                
                
                  Metanilic acid
                  121471
                  I
                
                
                  Methacrylic acid
                  79414
                  V
                
                
                  Methanol
                  67561
                  IV
                
                
                  Methionine
                  63683
                  I
                
                
                  Methyl acetate
                  79209
                  IV
                
                
                  Methyl acrylate
                  96333
                  V
                
                
                  Methyl bromide (Bromomethane)
                  74839
                  IV
                
                
                  Methyl chloride (Chloromethane)
                  74873
                  IV
                
                
                  Methyl ethyl ketone (2-butanone)
                  78933
                  V
                
                
                  Methyl formate
                  107313
                  II
                
                
                  Methyl hydrazine
                  60344
                  IV
                
                
                  Methyl isobutyl carbinol
                  108112
                  IV
                
                
                  Methyl isobutyl ketone (Hexone)
                  108101
                  IV
                
                
                  Methyl isocyanate
                  624839
                  IV
                
                
                  Methyl mercaptan
                  74931
                  IV
                
                
                  Methyl methacrylate
                  80626
                  IV
                
                
                  Methyl phenyl carbinol
                  98851
                  II
                
                
                  Methyl tert-butyl ether
                  1634044
                  V
                
                
                  Methylamine
                  74895
                  IV
                
                
                  Methylaniline (N-)
                  100618
                  III
                
                
                  Methylcyclohexane
                  108872
                  III
                
                
                  Methylcyclohexanol
                  25639423
                  V
                
                
                  Methylcyclohexanone
                  1331222
                  III
                
                
                  
                  Methylene chloride (Dichloromethane)
                  75092
                  I
                
                
                  Methylene dianiline (4,4′-isomer)
                  101779
                  I
                
                
                  Methylene diphenyl diisocyanate (4,4′-) (MDI)
                  101688
                  III
                
                
                  Methylionones (a-)
                  79696
                  V
                
                
                  Methylpentynol
                  77758
                  V
                
                
                  Methylstyrene (a-)
                  98839
                  I
                
                
                  Naphthalene
                  91203
                  IV
                
                
                  Naphthalene sulfonic acid (a-)
                  85472
                  IV
                
                
                  Naphthalene sulfonic acid (b-)
                  120183
                  IV
                
                
                  Naphthol (a-)
                  90153
                  IV
                
                
                  Naphthol (b-)
                  135193
                  IV
                
                
                  Naphtholsulfonic acid (1-)
                  567180
                  V
                
                
                  Naphthylamine sulfonic acid (1,4-)
                  84866
                  V
                
                
                  Naphthylamine sulfonic acid (2,1-)
                  81163
                  V
                
                
                  Naphthylamine (1-)
                  134327
                  V
                
                
                  Naphthylamine (2-)
                  91598
                  V
                
                
                  Nitroaniline (m-)
                  99092
                  II
                
                
                  Nitroaniline (o-)
                  88744
                  I
                
                
                  Nitroanisole (o-)
                  91236
                  III
                
                
                  Nitroanisole (p-)
                  100174
                  III
                
                
                  Nitrobenzene
                  98953
                  I
                
                
                  Nitronaphthalene (1-)
                  86577
                  IV
                
                
                  Nitrophenol (p-)
                  100027
                  III
                
                
                  Nitrophenol (o-)
                  88755
                  III
                
                
                  Nitropropane (2-)
                  79469
                  II
                
                
                  Nitrotoluene (all isomers)
                  1321126
                  III
                
                
                  Nitrotoluene (o-)
                  88722
                  III
                
                
                  Nitrotoluene (m-)
                  99081
                  III
                
                
                  Nitrotoluene (p-)
                  99990
                  III
                
                
                  Nitroxylene
                  25168041
                  V
                
                
                  Nonylbenzene (branched)
                  1081772
                  V
                
                
                  Nonylphenol
                  25154523
                  V
                
                
                  Octene-1
                  111660
                  I
                
                
                  Octylphenol
                  27193288
                  III
                
                
                  Paraformaldehyde
                  30525894
                  I
                
                
                  Paraldehyde
                  123637
                  II
                
                
                  Pentachlorophenol
                  87865
                  III
                
                
                  Pentaerythritol
                  115775
                  I
                
                
                  Peracetic acid
                  79210
                  II
                
                
                  Perchloromethyl mercaptan
                  594423
                  IV
                
                
                  Phenanthrene
                  85018
                  V
                
                
                  Phenetidine (p-)
                  156434
                  III
                
                
                  Phenol
                  108952
                  III
                
                
                  Phenolphthalein
                  77098
                  III
                
                
                  Phenolsulfonic acids (all isomers)
                  1333397
                  III
                
                
                  Phenyl anthranilic acid (all isomers)
                  91407
                  III
                
                
                  Phenylenediamine (p-)
                  106503
                  I
                
                
                  Phloroglucinol
                  108736
                  III
                
                
                  Phosgene
                  75445
                  IV
                
                
                  Phthalic acid
                  88993
                  III
                
                
                  Phthalic anhydride
                  85449
                  III
                
                
                  Phthalimide
                  85416
                  III
                
                
                  Phthalonitrile
                  91156
                  III
                
                
                  Picoline (b-)
                  108996
                  II
                
                
                  Piperazine
                  110850
                  I
                
                
                  Propiolactone (beta-)
                  57578
                  I
                
                
                  Propionaldehyde
                  123386
                  IV
                
                
                  Propionic acid
                  79094
                  I
                
                
                  Propylene carbonate
                  108327
                  V
                
                
                  Propylene dichloride (1,2-dichloropropane)
                  78875
                  IV
                
                
                  Propylene glycol
                  57556
                  I
                
                
                  Propylene glycol monomethyl ether
                  107982
                  I
                
                
                  Propylene oxide
                  75569
                  I
                
                
                  Pyrene
                  129000
                  V
                
                
                  Pyridine
                  110861
                  II
                
                
                  p-tert-Butyl toluene
                  98511
                  III
                
                
                  Quinone
                  106514
                  III
                
                
                  Resorcinol
                  108463
                  I
                
                
                  Salicylic acid
                  69727
                  III
                
                
                  Sodium methoxide
                  124414
                  IV
                
                
                  Sodium phenate
                  139026
                  III
                
                
                  Stilbene
                  588590
                  III
                
                
                  Styrene
                  100425
                  I
                
                
                  Succinic acid
                  110156
                  I
                
                
                  Succinonitrile
                  110612
                  I
                
                
                  Sulfanilic acid
                  121573
                  III
                
                
                  Sulfolane
                  126330
                  II
                
                
                  Tartaric acid
                  526830
                  I
                
                
                  Terephthalic acid
                  100210
                  II
                
                
                  Tetrabromophthalic anhydride
                  632791
                  III
                
                
                  Tetrachlorobenzene (1,2,4,5-)
                  95943
                  I
                
                
                  Tetrachloroethane (1,1,2,2-)
                  79345
                  II
                
                
                  Tetrachloroethylene (Perchloroethylene)
                  127184
                  I
                
                
                  Tetrachlorophthalic-
                  117088
                  III
                
                
                   anhydride.
                
                
                  Tetraethyl lead
                  78002
                  IV
                
                
                  Tetraethylene glycol
                  112607
                  I
                
                
                  Tetraethylene-
                  112572
                  V
                
                
                   pentamine.
                
                
                  Tetrahydrofuran
                  109999
                  I
                
                
                  Tetrahydronapthalene
                  119642
                  IV
                
                
                  Tetrahydrophthalic anhydride
                  85438
                  II
                
                
                  Tetramethylene-
                  110601
                  II
                
                
                   diamine.
                
                
                  Tetramethylethylenediamine
                  110189
                  V
                
                
                  Tetramethyllead
                  75741
                  V
                
                
                  Toluene
                  108883
                  I
                
                
                  Toluene 2,4 diamine
                  95807
                  II
                
                
                  Toluene 2,4 diisocyanate
                  584849
                  II
                
                
                  Toluene diisocyanates (mixture)
                  26471625
                  II
                
                
                  Toluene sulfonic acids
                  104154
                  III
                
                
                  Toluenesulfonyl chloride
                  98599
                  III
                
                
                  Toluidine (o-)
                  95534
                  II
                
                
                  Trichloroaniline-
                  634935
                  III
                
                
                   (2,4,6-).
                
                
                  Trichlorobenzene (1,2,3-)
                  87616
                  V
                
                
                  Trichlorobenzene (1,2,4-)
                  120821
                  I
                
                
                  Trichloroethane
                  71556
                  II
                
                
                   (1,1,1-)
                
                
                  Trichloroethane (1,1,2-) (Vinyl trichloride)
                  79005
                  II
                
                
                  Trichloroethylene
                  79016
                  I
                
                
                  Trichlorofluoromethane
                  75694
                  I
                
                
                  Trichlorophenol
                  95954
                  I
                
                
                   (2,4,5-).
                
                
                  (1,1,2-) Trichloro
                  76131
                  I
                
                
                   (1,2,2-) trifluoroethane.
                
                
                  Triethanolamine
                  102716
                  I
                
                
                  Triethylamine
                  121448
                  IV
                
                
                  Triethylene glycol
                  112276
                  I
                
                
                  Triethylene glycol
                  112492
                  I
                
                
                   dimethyl ether.
                
                
                  Triethylene glycol monoethyl ether
                  112505
                  V
                
                
                  Triethylene glycol monomethyl ether
                  112356
                  I
                
                
                  Trimethylamine
                  75503
                  IV
                
                
                  Trimethylcyclohexanol
                  933482
                  IV
                
                
                  Trimethylcyclo-
                  2408379
                  IV
                
                
                   hexanone.
                
                
                  Trimethylcyclo-
                  34216347
                  V
                
                
                   hexylamine.
                
                
                  Trimethylolpropane
                  77996
                  I
                
                
                  Trimethylpentane (2,2,4-)
                  540841
                  V
                
                
                  Tripropylene glycol
                  24800440
                  V
                
                
                  Vinyl acetate
                  108054
                  II
                
                
                  Vinyl chloride (Chloroethylene)
                  75014
                  I
                
                
                  Vinyl toluene
                  25013154
                  III
                
                
                  Vinylcyclohexene (4-)
                  100403
                  II
                
                
                  Vinylidene chloride
                  75354
                  II
                
                
                   (1,1-dichloroethylene).
                
                
                  Vinyl(N-)-pyrrolidone(2-)
                  88120
                  V
                
                
                  Xanthates
                  140896
                  V
                
                
                  Xylene sulfonic acid
                  25321419
                  III
                
                
                  Xylenes (NOS) c
                  
                  1330207
                  I
                
                
                  Xylene (m-)
                  108383
                  I
                
                
                  
                  Xylene (o-)
                  95476
                  I
                
                
                  Xylene (p-)
                  106423
                  I
                
                
                  Xylenols (Mixed)
                  1300716
                  V
                
                
                  Xylidene
                  1300738
                  III
                
                
                  a Isomer means all structural arrangements for the same number of atoms of each element and does not mean salts, esters, or derivatives.
                
                  b CAS Number = Chemical Abstract Service number.
                
                  c NOS = not otherwise specified.
                
                  d No CAS number assigned.
              
              [59 FR 19454, Apr. 22, 1994, as amended at 59 FR 48176, Sept. 20, 1994; 61 FR 31439, June 20, 1996; 63 FR 26082, May 12, 1998]
            
            
              Pt. 63, Subpt. F, Table 2
              Table 2 to Subpart F of Part 63—Organic Hazardous Air Pollutants
              
                
                  Chemical name a b
                  
                  CAS No. c
                  
                
                
                  Acenaphthene
                  83329
                
                
                  Acetaldehyde
                  75070
                
                
                  Acetamide
                  60355
                
                
                  Acetonitrile
                  75058
                
                
                  Acetophenone
                  98862
                
                
                  Acrolein
                  107028
                
                
                  Acrylamide
                  79061
                
                
                  Acrylic acid
                  79107
                
                
                  Acrylonitrile
                  107131
                
                
                  Alizarin
                  72480
                
                
                  Allyl chloride
                  107051
                
                
                  Aniline
                  62533
                
                
                  Anisidine (o-)
                  90040
                
                
                  Anthracene
                  120127
                
                
                  Anthraquinone
                  84651
                
                
                  Benzene
                  71432
                
                
                  Benzotrichloride
                  98077
                
                
                  Benzyl chloride
                  100447
                
                
                  Biphenyl
                  92524
                
                
                  Bis(chloromethyl)ether
                  542881
                
                
                  Bromoform
                  75252
                
                
                  Bromonaphthalene
                  27497514
                
                
                  Butadiene (1,3-)
                  106990
                
                
                  Carbon disulfide
                  75150
                
                
                  Carbon tetrachloride
                  56235
                
                
                  Chloroacetic acid
                  79118
                
                
                  Chloroacetophenone (2-)
                  532274
                
                
                  Chlorobenzene
                  108907
                
                
                  2-Chloro-,1,3-butadiene (Chloroprene)
                  126998
                
                
                  Chloroform
                  67663
                
                
                  Chloronaphthalene
                  25586430
                
                
                  Chrysene
                  218019
                
                
                  Cresols and cresylic acids (mixed)
                  1319773
                
                
                  Cresol and cresylic acid (o-)
                  95487
                
                
                  Cresol and cresylic acid (m-)
                  108394
                
                
                  Cresol and cresylic acid (p-)
                  106445
                
                
                  Cumene
                  98828
                
                
                  Dichlorobenzene (p-)
                  106467
                
                
                  Dichlorobenzidine (3,3′-)
                  91941
                
                
                  Dichloroethane (1,2-) (Ethylene dichloride) (EDC)
                  107062
                
                
                  Dichloroethylether (Bis(2-chloroethyl)ether)
                  111444
                
                
                  Dichloropropene (1,3-)
                  542756
                
                
                  Diethanolamine (2,2′-Iminodiethanol)
                  111422
                
                
                  Dimethylaniline (N,N-)
                  121697
                
                
                  Diethyl sulfate
                  64675
                
                
                  Dimethylbenzidine (3,3′-)
                  119937
                
                
                  Dimethylformamide (N,N-)
                  68122
                
                
                  Dimethylhydrazine (1,1-)
                  58147
                
                
                  Dimethylphthalate
                  131113
                
                
                  Dimethylsulfate
                  77781
                
                
                  Dinitrophenol (2,4-)
                  51285
                
                
                  Dinitrotoluene (2,4-)
                  121142
                
                
                  Dioxane (1,4-) (1,4-Diethyleneoxide)
                  123911
                
                
                  1,2-Diphenylhydrazine
                  122667
                
                
                  Epichlorohydrin (1-Chloro-2,3-epoxypropane)
                  106898
                
                
                  Ethyl acrylate
                  140885
                
                
                  Ethylbenzene
                  100414
                
                
                  Ethyl chloride (Chloroethane)
                  75003
                
                
                  Ethylene dibromide (Dibromoethane)
                  106934
                
                
                  Ethylene glycol
                  107211
                
                
                  Ethylene oxide
                  75218
                
                
                  Ethylidene dichloride (1,1-Dichloroethane)
                  75343
                
                
                  Fluoranthene
                  206440
                
                
                  Formaldehyde
                  50000
                
                
                  Glycol ethers d
                  
                
                
                  Hexachlorobenzene
                  118741
                
                
                  Hexachlorobutadiene
                  87683
                
                
                  Hexachloroethane
                  67721
                
                
                  Hexane
                  110543
                
                
                  Hydroquinone
                  123319
                
                
                  Isophorone
                  78591
                
                
                  Maleic anhydride
                  108316
                
                
                  Methanol
                  67561
                
                
                  Methylbromide (Bromomethane)
                  74839
                
                
                  Methylchloride (Chloromethane)
                  74873
                
                
                  Methyl hydrazine
                  60344
                
                
                  Methyl isobutyl ketone (Hexone)
                  108101
                
                
                  Methyl isocyanate
                  624839
                
                
                  Methyl methacrylate
                  80626
                
                
                  Methyl tert-butyl ether
                  1634044
                
                
                  Methylene chloride (Dichloromethane)
                  75092
                
                
                  Methylene diphenyl diisocyanate (4,4′-) (MDI)
                  101688
                
                
                  Methylenedianiline (4,4′-)
                  101779
                
                
                  Naphthalene
                  91203
                
                
                  Naphthalene sulfonic acid (α)
                  85472
                
                
                  Naphthalene sulfonic acid (β)
                  120183
                
                
                  Naphthol (α)
                  90153
                
                
                  Naphthol (β)
                  135193
                
                
                  Naphtholsulfonic acid (1-)
                  567180
                
                
                  Naphthylamine sulfonic acid (1,4-)
                  84866
                
                
                  Naphthylamine sulfonic acid (2,1-)
                  81163
                
                
                  Naphthylamine (1-)
                  134327
                
                
                  Naphthylamine (2-)
                  91598
                
                
                  Nitronaphthalene (1-)
                  86577
                
                
                  Nitrobenzene
                  98953
                
                
                  Nitrophenol (p-)
                  100027
                
                
                  Nitropropane (2-)
                  79469
                
                
                  Phenanthrene
                  85018
                
                
                  Phenol
                  108952
                
                
                  Phenylenediamine (p-)
                  106503
                
                
                  Phosgene
                  75445
                
                
                  Phthalic anhydride
                  85449
                
                
                  Propiolactone (beta-)
                  57578
                
                
                  Propionaldehyde
                  123386
                
                
                  Propylene dichloride (1,2-Dichloropropane)
                  78875
                
                
                  Propylene oxide
                  75569
                
                
                  Pyrene
                  129000
                
                
                  Quinone
                  106514
                
                
                  Styrene
                  100425
                
                
                  Tetrachloroethane (1,1,2,2-)
                  79345
                
                
                  Tetrachloroethylene (Perchloroethylene)
                  127184
                
                
                  Tetrahydronaphthalene
                  119642
                
                
                  Toluene
                  108883
                
                
                  Toluene diamine (2,4-)
                  95807
                
                
                  Toluene diisocyanate (2,4-)
                  584849
                
                
                  Toluidine (o-)
                  95534
                
                
                  Trichlorobenzene (1,2,4-)
                  120821
                
                
                  Trichloroethane (1,1,1-) (Methyl chloroform)
                  71556
                
                
                  Trichloroethane (1,1,2-) (Vinyl trichloride)
                  79005
                
                
                  Trichloroethylene
                  79016
                
                
                  Trichlorophenol (2,4,5-)
                  95954
                
                
                  Triethylamine
                  121448
                
                
                  Trimethylpentane (2,2,4-)
                  540841
                
                
                  Vinyl acetate
                  108054
                
                
                  Vinyl chloride (Chloroethylene)
                  75014
                
                
                  Vinylidene chloride (1,1-Dichloroethylene)
                  75354
                
                
                  
                  Xylenes (NOS)
                  1330207
                
                
                  Xylene (m-)
                  108383
                
                
                  Xylene (o-)
                  95476
                
                
                  Xylene (p-)
                  106423
                
                
                  a For all Listings above containing the word “Compounds,” the following applies: Unless otherwise specified, these listings are defined as including any unique chemical substance that contains the named chemical (i.e., antimony, arsenic) as part of that chemical's infrastructure.
                
                  b Isomer means all structural arrangements for the same number of atoms of each element and does not mean salts, esters, or derivatives.
                
                  c CAS No. = Chemical Abstract Service number.
                

                  d Includes mono- and di- ethers of ethylene glycol, diethylene glycol, and triethylene glycol R-(OCH2 CH2n-OR where:
                 n = 1, 2, or 3;
                 R = alkyl or aryl groups; and
                 R″ = R, H or groups which, when removed, yield glycol ethers with the structure:
                  R-(OCH2 CH2n-OH
                Polymers are excluded from the glycol category.
              
              [62 FR 2735, Jan. 17, 1997, as amended at 71 FR 76614, Dec. 21, 2006]
            
            
              Pt. 63, Subpt. F, Table 3
              Table 3 to Subpart F of Part 63—General Provisions Applicability to Subparts F, G, and H a to Subpart F
              
                
                  Reference
                  Applies to subparts F, G, and H
                  Comment
                
                
                  63.1(a)(1)
                  Yes
                  Overlap clarified in § 63.101, § 63.111, § 63.161.
                
                
                  63.1(a)(2)
                  Yes
                
                
                  63.1(a)(3)
                  Yes
                  § 63.110 and § 63.160(b) of subparts G and H identify which standards are overridden.
                
                
                  63.1(a)(4)
                  No
                  Subpart F specifies applicability of each paragraph in subpart A to subparts F, G, and H.
                
                
                  63.1 (a)(5)-(a)(9)
                  No
                
                
                  63.1(a)(10)
                  No
                  Subparts F, G, and H specify calendar or operating day.
                
                
                  63.1(a)(11)
                  No
                  Subpart F § 63.103(d) specifies acceptable methods for submitting reports. a
                  
                
                
                  63.1 (a)(12)-(a)(14)
                  Yes
                
                
                  63.1(b)(1)
                  No
                  Subpart F specifies applicability.
                
                
                  63.1(b)(2)
                  Yes
                
                
                  63.1(b)(3)
                  No
                
                
                  63.1(c)(1)
                  No
                  Subpart F specifies applicability.
                
                
                  63.1(c)(2)
                  No
                  Area sources are not subject to subparts F, G, and H.
                
                
                  63.1(c)(3)
                  No
                
                
                  63.1(c)(4)
                  Yes
                
                
                  63.1(c)(5)
                  No
                  Subparts G and H specify applicable notification requirements.
                
                
                  63.1(d)
                  No
                
                
                  63.1(e)
                  No
                  Subparts F, G, and H established before permit program.
                
                
                  63.2
                  Yes
                  Subpart F § 63.101(a) specifies those subpart A definitions that apply to the HON. Subpart F definition of “source” is equivalent to subpart A definition of “affected source.”
                
                
                  63.3
                  No
                  Units of measure are spelled out in subparts F, G, and H.
                
                
                  63.4 (a)(1)-(a)(3)
                  Yes
                
                
                  63.4(a)(4)
                  No
                  This is a reserved paragraph in subpart A of part 63.
                
                
                  63.4(a)(5)
                  Yes
                
                
                  63.4(b)
                  Yes
                
                
                  63.4(c)
                  Yes
                
                
                  63.5(a)(1)
                  Yes
                  Except the terms “source” and “stationary source” in § 63.5(a)(1) should be interpreted as having the same meaning as “affected source.”
                
                
                  63.5(a)(2)
                  Yes
                
                
                  63.5(b)(1)
                  Yes
                  Except § 63.100(l) defines when construction or reconstruction is subject to standards for new sources.
                
                
                  63.5(b)(2)
                  No
                  This is a reserved paragraph in subpart A of part 63.
                
                
                  63.5(b)(3)
                  Yes
                
                
                  63.5(b)(4)
                  Yes
                  Except the cross reference to § 63.9(b) is limited to § 63.9(b) (4) and (5). Subpart F overrides § 63.9 (b)(1) through (b)(3).
                
                
                  63.5(b)(5)
                  Yes
                
                
                  63.5(b)(6)
                  Yes
                  Except § 63.100(l) defines when construction or reconstruction is subject to standards for new sources.
                
                
                  63.5(c)
                  No
                  This is a reserved paragraph in subpart A of part 63.
                
                
                  63.5(d)(1)(i)
                  No
                  For subpart G, see § 63.151(b) (2)(ii) and (2)(iii) for the applicability and timing of this submittal; for subpart H, see § 63.182(b) (2)(ii) and (b)(2)(iii) for applicability and timing of this submittal.
                
                
                  63.5(d)(1)(ii)
                  Yes
                  Except § 63.5(d)(1)(ii)(H) does not apply.
                
                
                  63.5(d)(1)(iii)
                  No
                  Subpart G requires submittal of the Notification of Compliance Status in § 63.152(b); subpart H specifies requirements in § 63.182(c).
                
                
                  63.5(d)(2)
                  No
                
                
                  63.5(d)(3)
                  Yes—subpart G No—subpart H
                  Except § 63.5(d)(3)(ii) does not apply to subpart G.
                
                
                  63.5(d)(4)
                  Yes
                
                
                  63.5(e)
                  Yes
                
                
                  63.5(f)(1)
                  Yes
                
                
                  
                  63.5(f)(2)
                  Yes
                  Except the cross-reference to § 63.5(d)(1) is changed to § 63.151(b)(2)(ii) of subpart G and to § 63.182(b)(2)(ii) of subpart H. The cross-reference to § 63.5(b)(2) does not apply.
                
                
                  63.6(a)
                  Yes
                
                
                  63.6(b)(1)
                  No
                  Subparts F and H specify compliance dates for sources subject to subparts F, G, and H.
                
                
                  63.6(b)(2)
                  No
                
                
                  63.6(b)(3)
                  Yes
                
                
                  63.6(b)(4)
                  No
                  May apply when standards are proposed under Section 112(f) of the Clean Air Act.
                
                
                  63.6(b)(5)
                  No
                  Subparts G and H include notification requirements.
                
                
                  63.6(b)(6)
                  No
                
                
                  63.6(b)(7)
                  No
                
                
                  63.6(c)(1)
                  No
                  Subpart F specifies the compliance dates for subparts G and H.
                
                
                  63.6(c)(2)
                  No
                
                
                  63.6(c)(3)
                  No
                
                
                  63.6(c)(4)
                  No
                
                
                  63.6(c)(5)
                  Yes
                
                
                  63.6(d)
                  No
                
                
                  63.6(e)
                  Yes
                  Except as otherwise specified for individual paragraphs. Does not apply to Group 2 emission points unless they are included in an emissions average. b
                  
                
                
                  63.6(e)(1)(i)
                  No
                  This is addressed by § 63.102(a)(4) of subpart F.
                
                
                  63.6(e)(1)(ii)
                  Yes
                
                
                  63.6(e)(1)(iii)
                  Yes
                
                
                  63.6(e)(2)
                  Yes
                
                
                  63.6(e)(3)(i)
                  Yes
                  For subpart H, the startup, shutdown, and malfunction plan requirement of § 63.6(e)(3)(i) is limited to control devices subject to the provisions of subpart H and is optional for other equipment subject to subpart H. The startup, shutdown, and malfunction plan may include written procedures that identify conditions that justify a delay of repair.
                
                
                  63.6(e)(3)(i)(A)
                  No
                  This is addressed by § 63.102(a)(4).
                
                
                  63.6(e)(3)(i)(B)
                  Yes
                
                
                  63.6(e)(3)(i)(C)
                  Yes
                
                
                  63.6(e)(3)(ii)
                  Yes
                
                
                  63.6(e)(3)(iii)
                  No
                  Recordkeeping and reporting are specified in § 63.103(c)(2) of subpart F and § 63.152(d)(1) of subpart G.
                
                
                  63.6(e)(3)(iv)
                  No
                  Recordkeeping and reporting are specified in § 63.103(c)(2) of subpart F and § 63.152(d)(1) of subpart G.
                
                
                  63.6(e)(3)(v)
                  No
                  Records retention requirements are specified in § 63.103(c).
                
                
                  63.6(e)(3)(vi)
                  Yes
                
                
                  63.6(e)(3)(vii)
                  Yes
                
                
                  63.6(e)(3)(vii)(A)
                  Yes
                
                
                  63.6(e)(3)(vii)(B)
                  Yes
                  Except the plan must provide for operation in compliance with § 63.102(a)(4).
                
                
                  63.6(e)(3)(vii)(C)
                  Yes
                
                
                  63.6(e)(3)(viii)
                  Yes
                
                
                  63.6(e)(3)(ix)
                  Yes
                
                
                  63.6(f)(1)
                  No
                  § 63.102(a) of subpart F specifies when the standards apply.
                
                
                  63.6(f)(2)(i)
                  Yes
                
                
                  63.6(f)(2)(ii)
                  Yes—subpart G No—subpart H
                  § 63.152(c)(2) of subpart G specifies the use of monitoring data in determining compliance with subpart G.
                
                
                  63.6(f)(2)(iii) (A), (B), and (C)
                  Yes
                
                
                  63.6(f)(2)(iii)(D)
                  No
                
                
                  63.6(f)(2)(iv)
                  Yes
                
                
                  63.6(f)(2)(v)
                  Yes
                
                
                  63.6(f)(3)
                  Yes
                
                
                  63.6(g)
                  No
                  Procedures specified in § 63.102(b) of subpart F.
                
                
                  63.6(h)
                  No
                
                
                  63.6(i)(1)
                  Yes
                
                
                  63.6(i)(2)
                  Yes
                
                
                  63.6(i)(3)
                  No
                  For subpart G, § 63.151(a)(6) specifies procedures; for subpart H, § 63.182(a)(6) specifies procedures.
                
                
                  63.6(i)(4)(i)(A)
                  Yes
                
                
                  63.6(i)(4)(i)(B)
                  No
                  Dates are specified in § 63.151(a)(6)(i) of subpart G and § 63.182(a)(6)(i) of subpart H.
                
                
                  63.6(i)(4)(ii)
                  No
                
                
                  63.6(i) (5)-(14)
                  Yes
                
                
                  63.6(i)(15)
                  No
                
                
                  63.6(i)(16)
                  Yes
                
                
                  63.6(j)
                  Yes
                
                
                  63.7(a)(1)
                  No
                  Subparts F, G, and H specify required testing and compliance demonstration procedures.
                
                
                  63.7(a)(2)
                  No
                  For subpart G, test results must be submitted in the Notification of Compliance Status due 150 days after compliance date, as specified in § 63.152(b); for subpart H, all test results subject to reporting are reported in periodic reports.
                
                
                  63.7(a)(3)
                  Yes
                
                
                  
                  63.7(b)
                  No
                
                
                  63.7(c)
                  No
                
                
                  63.7(d)
                  Yes
                
                
                  63.7(e)(1)
                  Yes
                
                
                  63.7(e)(2)
                  Yes
                
                
                  63.7(e)(3)
                  No
                  Subparts F, G, and H specify test methods and procedures.
                
                
                  63.7(e)(4)
                  Yes
                
                
                  63.7(f)
                  No
                  Subparts F, G, and H specify applicable methods and provide alternatives.
                
                
                  63.7(g)
                  No
                  Performance test reporting specified in § 63.152(b) of subpart G: Not applicable to subpart H because no performance test required by subpart H.
                
                
                  63.7(h)(1)
                  Yes
                
                
                  63.7(h)(2)
                  Yes
                
                
                  63.7(h)(3)
                  No
                  § 63.103(b)(5) of subpart F specifies provisions for requests to waive performance tests.
                
                
                  63.7(h)(4)
                  No
                
                
                  63.7(h)(5)
                  Yes
                
                
                  63.8(a)(1)
                  Yes
                
                
                  63.8(a)(2)
                  No
                
                
                  63.8(a)(3)
                  No
                
                
                  63.8(a)(4)
                  Yes
                
                
                  63.8(b)(1)
                  Yes
                
                
                  63.8(b)(2)
                  No
                  Subparts G and H specify locations to conduct monitoring.
                
                
                  63.8(b)(3)
                  Yes
                
                
                  63.8(c)(1)(i)
                  Yes
                
                
                  63.8(c)(1)(ii)
                  No
                  For subpart G, submit as part of periodic report required by § 63.152(c); for subpart H, retain as required by § 63.181(g)(2)(ii).
                
                
                  63.8(c)(1)(iii)
                  Yes
                
                
                  63.8(c)(2)
                  Yes
                
                
                  63.8(c)(3)
                  Yes
                
                
                  63.8(c)(4)
                  No
                  Subpart G specifies monitoring frequency by kind of emission point and control technology used (e.g., § 63.111, § 63.120(d)(2), § 63.143, and § 63.152(f)); subpart H does not require use of continuous monitoring systems.
                
                
                  63.8 (c)(5)-(c)(8)
                  No
                
                
                  63.8(d)
                  No
                
                
                  63.8(e)
                  No
                
                
                  63.8 (f)(1)-(f)(3)
                  Yes
                
                
                  63.8(f)(4)(i)
                  No
                  Timeframe for submitting request specified in § 63.151(f) or (g) of subpart G; not applicable to subpart H because subpart H specifies acceptable alternative methods.
                
                
                  63.8(f)(4)(ii)
                  Yes
                
                
                  63.8(f)(4)(iii)
                  No
                
                
                  63.8(f)(5)(i)
                  Yes
                
                
                  63.8(f)(5)(ii)
                  No
                
                
                  63.8(f)(5)(iii)
                  Yes
                
                
                  63.8(f)(6)
                  No
                  Subparts G and H do not require continuous emission monitoring.
                
                
                  63.8(g)
                  No
                  Data reduction procedures specified in § 63.152(f) and (g) of subpart G; not applicable to subpart H.
                
                
                  63.9(a)
                  Yes
                
                
                  63.9(b)(1)
                  No
                  Specified in § 63.151(b)(2) of subpart G; specified in § 63.182(b) of subpart H.
                
                
                  63.9(b)(2)
                  No
                  Initial Notification provisions are specified in § 63.151(b) of subpart G; in § 63.182(b) of subpart H.
                
                
                  63.9(b)(3)
                  No
                
                
                  63.9(b)(4)
                  Yes
                  Except that the notification in § 63.9(b)(4)(i) shall be submitted at the time specified in § 63.151(b)(2)(ii) of subpart G; in § 63.182(b)(2) of subpart H.
                
                
                  63.9(b)(5)
                  Yes
                  Except that the notification in § 63.9(b)(5) shall be submitted at the time specified in § 63.151(b)(2)(ii) of subpart G; in § 63.182 (b)(2) of subpart H.
                
                
                  63.9(c)
                  Yes
                
                
                  63.9(d)
                  Yes
                
                
                  63.9(e)
                  No
                
                
                  63.9(f)
                  No
                
                
                  63.9(g)
                  No
                
                
                  63.9(h)
                  No
                  § 63.152(b) of subpart G and § 63.182 (c) of subpart H specify Notification of Compliance Status requirements.
                
                
                  63.9(i)
                  Yes
                
                
                  63.9(j)
                  No
                
                
                  63.10(a)
                  Yes
                
                
                  63.10(b)(1)
                  No
                  § 63.103(c) of subpart F specifies record retention requirements.
                
                
                  63.10(b)(2)
                  No
                  § 63.103(c) of subpart F specifies required records.
                
                
                  63.10(b)(3)
                  No
                
                
                  63.10(c)
                  No
                
                
                  63.10(d)(1)
                  No
                
                
                  63.10(d)(2)
                  No
                  § 63.152(b) of subpart G specifies performance test reporting; not applicable to subpart H.
                
                
                  63.10(d)(3)
                  No
                
                
                  63.10(d)(4)
                  Yes
                
                
                  
                  63.10(d)(5)
                  Yes
                  Except that reports required by § 63.10(d)(5) shall be submitted at the time specified in § 63.152(d) of subpart G and in § 63.182(d) of subpart H.
                
                
                  63.10(e)
                  No
                
                
                  63.10(f)
                  Yes
                
                
                  63.11-63.15
                  Yes
                
                
                  a Wherever subpart A specifies “postmark” dates, submittals may be sent by methods other than the U.S. Mail (e.g., by fax or courier). Submittals shall be sent by the specified dates, but a postmark is not necessarily required.
                
                  b The plan, and any records or reports of start-up, shutdown, and malfunction do not apply to Group 2 emission points unless they are included in an emissions average.
              
              [62 FR 2737, Jan. 17, 1997, as amended at 71 FR 20456, Apr. 20, 2006]
            
            
              Pt. 63, Subpt. F, Table 4
              Table 4 to Subpart F of Part 63—Organic Hazardous Air Pollutants Subject to Cooling Tower Monitoring Requirements in § 63.104
              
                
                  Chemical name
                  CASNumber a
                    
                  
                
                
                  Acetaldehyde
                  75070
                
                
                  Acetonitrile
                  75058
                
                
                  Acetophenone
                  98862
                
                
                  Acrolein
                  107028
                
                
                  Acrylonitrile
                  107131
                
                
                  Allyl chloride
                  107051
                
                
                  Aniline
                  62533
                
                
                  Anisidine (o-)
                  90040
                
                
                  Benzene
                  71432
                
                
                  Benzyl chloride
                  100447
                
                
                  Biphenyl
                  92524
                
                
                  Bromoform
                  75252
                
                
                  Butadiene (1,3-)
                  106990
                
                
                  Carbon disulfide
                  75150
                
                
                  Carbon tetrachloride
                  56235
                
                
                  Chloroacetophenone (2-)
                  532274
                
                
                  Chlorobenzene
                  108907
                
                
                  2-Chloro-1,3-butadiene (Chloroprene)
                  126998
                
                
                  Chloroform
                  67663
                
                
                  Cresol and cresylic acid (o-)
                  95487
                
                
                  Cresol and cresylic acid (m-)
                  108394
                
                
                  Cresol and cresylic acid (p-)
                  106445
                
                
                  Cumene
                  98828
                
                
                  Dichlorobenzene (p-)
                  106467
                
                
                  Dichlorobenzidine (3,3″-)
                  91941
                
                
                  Dichloroethane (1,2-) (Ethylene dichloride) (EDC)
                  107062
                
                
                  Dichloroethyl ether (Bis(2-chloroethyl)ether)
                  111444
                
                
                  Dichloropropene (1,3-)
                  542756
                
                
                  Diethylene glycol diethyl ether
                  112367
                
                
                  Diethylene glycol dimethyl ether
                  111966
                
                
                  Diethyl sulfate
                  64675
                
                
                  Dimethylaniline (N,N-)
                  121697
                
                
                  Dimethylhydrazine (1,1-)
                  57147
                
                
                  Dimethyl phthalate
                  131113
                
                
                  Dimethyl sulfate
                  77781
                
                
                  Dinitrophenol (2,4-)
                  51285
                
                
                  Dinitrotoluene (2,4-)
                  121142
                
                
                  Dioxane (1,4-) (1,4-Diethyleneoxide)
                  123911
                
                
                  Epichlorohydrin (1-Chloro-2,3-epoxypropane)
                  106898
                
                
                  Ethyl acrylate
                  140885
                
                
                  Ethylbenzene
                  100414
                
                
                  Ethyl chloride (Chloroethane)
                  75003
                
                
                  Ethylene dibromide (Dibromoethane)
                  106934
                
                
                  Ethylene glycol dimethyl ether
                  110714
                
                
                  Ethylene glycol monobutyl ether
                  111762
                
                
                  Ethylene glycol monobutyl ether acetate
                  112072
                
                
                  Ethylene glycol monoethyl ether acetate
                  111159
                
                
                  Ethylene glycol monoethyl ether
                  110805
                
                
                  Ethylene glycol monomethyl ether
                  109864
                
                
                  Ethylene glycol monomethyl ether acetate
                  110496
                
                
                  Ethylene glycol monopropyl ether
                  2807309
                
                
                  Ethylene oxide
                  75218
                
                
                  Ethylidene dichloride (1,1-Dichloroethane)
                  75343
                
                
                  Formaldehyde
                  50000
                
                
                  Hexachlorobenzene
                  118741
                
                
                  Hexachlorobutadiene
                  87683
                
                
                  Hexachloroethane
                  67721
                
                
                  Hexane
                  110543
                
                
                  Isophorone
                  78591
                
                
                  Methanol
                  67561
                
                
                  Methyl bromide (Bromomethane)
                  74839
                
                
                  Methyl chloride (Chloromethane)
                  74873
                
                
                  Methyl hydrazine
                  60344
                
                
                  Methyl isobutyl ketone (Hexone)
                  108101
                
                
                  Methyl methacrylate
                  80626
                
                
                  Methyl tert-butyl ether
                  1634044
                
                
                  Methylene chloride (Dichloromethane)
                  75092
                
                
                  Methylenedianiline (4,4″-)
                  101779
                
                
                  Naphthalene
                  91203
                
                
                  Nitrobenzene
                  98953
                
                
                  Nitropropane (2-)
                  79469
                
                
                  Phenol
                  108952
                
                
                  Phenylenediamine (p-)
                  106503
                
                
                  Phosgene
                  75445
                
                
                  Propionaldehyde
                  123386
                
                
                  Propylene dichloride (1,2-Dichloropropane)
                  78875
                
                
                  Propylene oxide
                  75569
                
                
                  Quinone
                  106514
                
                
                  Styrene
                  100425
                
                
                  Tetrachloroethane (1,1,2,2-)
                  79345
                
                
                  Tetrachloroethylene (Perchloroethylene)
                  127184
                
                
                  Toluene
                  108883
                
                
                  Toluidine (o-)
                  95534
                
                
                  Trichlorobenzene (1,2,4-)
                  120821
                
                
                  Trichloroethane (1,1,1-) (Methyl chloroform)
                  71556
                
                
                  Trichloroethane (1,1,2-) (Vinyl trichloride)
                  79005
                
                
                  Trichloroethylene
                  79016
                
                
                  Trichlorophenol (2,4,5-)
                  95954
                
                
                  Triethylamine
                  121448
                
                
                  Trimethylpentane (2,2,4-)
                  540841
                
                
                  Vinyl acetate
                  108054
                
                
                  Vinyl chloride (chloroethylene)
                  75014
                
                
                  Vinylidene chloride (1,1-Dichloroethylene)
                  75354
                
                
                  Xylene (m-)
                  108383
                
                
                  Xylene (o-)
                  95476
                
                
                  Xylene (p-)
                  106423
                
                
                  a CAS Number = Chemical Abstract Service number.
              
              [62 FR 2740, Jan. 17, 1997, as amended at 71 FR 76614, Dec. 21, 2006]
            
          
          
            
            Subpart G—National Emission Standards for Organic Hazardous Air Pollutants From the Synthetic Organic Chemical Manufacturing Industry for Process Vents, Storage Vessels, Transfer Operations, and Wastewater
            
              Source:
              59 FR 19468, Apr. 22, 1994, unless otherwise noted.
            
            
              § 63.110
              Applicability.
              (a) This subpart applies to all process vents, storage vessels, transfer racks, wastewater streams, and in-process equipment subject to § 63.149 within a source subject to subpart F of this part.
              (b) Overlap with other regulations for storage vessels. (1) After the compliance dates specified in § 63.100 of subpart F of this part, a Group 1 or Group 2 storage vessel that is also subject to the provisions of 40 CFR part 60, subpart Kb is required to comply only with the provisions of this subpart.
              (2) After the compliance dates specified in § 63.100 of subpart F of this part, a Group 1 storage vessel that is also subject to the provisions of 40 CFR part 61, subpart Y is required to comply only with the provisions of this subpart.
              (3) After the compliance dates specified in § 63.100 of subpart F of this part, a Group 2 storage vessel that is also subject to the provisions of 40 CFR part 61, subpart Y is required to comply only with the provisions of 40 CFR part 61, subpart Y. The recordkeeping and reporting requirements of 40 CFR part 61, subpart Y will be accepted as compliance with the recordkeeping and reporting requirements of this subpart.
              (c) Overlap with other regulations for transfer racks. (1) After the compliance dates specified in § 63.100 of subpart F of this part, a Group 1 transfer rack that is also subject to the provisions of 40 CFR part 61, subpart BB is required to comply only with the provisions of this subpart.
              (2) After the compliance dates specified in § 63.100 of subpart F of this part, a Group 2 transfer rack that is also subject to the provisions of 40 CFR part 61, subpart BB is required to comply with the provisions of either paragraph (c)(2)(i) or (c)(2)(ii) of this subpart.
              (i) If the transfer rack is subject to the control requirements specified in § 61.302 of 40 CFR part 61, subpart BB, then the transfer rack is required to comply with the control requirements of § 61.302 of 40 CFR part 61, subpart BB. The owner or operator may elect to comply with either the associated testing, monitoring, reporting, and recordkeeping requirements of 40 CFR part 61, subpart BB or with the testing, monitoring, recordkeeping, and reporting requirements specified in this subpart for Group 1 transfer racks. The owner or operator shall indicate this decision in either the Notification of Compliance Status specified in § 63.152(b) of this subpart or in an operating permit application or amendment.
              (ii) If the transfer rack is subject only to reporting and recordkeeping requirements under 40 CFR part 61, subpart BB, then the transfer rack is required to comply only with the reporting and recordkeeping requirements specified in this subpart for Group 2 transfer racks and is exempt from the reporting and recordkeeping requirements in 40 CFR part 61, subpart BB.
              (d) Overlap with other regulations for process vents. (1) After the compliance dates specified in § 63.100 of subpart F of this part, a Group 1 process vent that is also subject to the provisions of 40 CFR part 60, subpart III is required to comply only with the provisions of this subpart.
              (2) After the compliance dates specified in § 63.100 of subpart F of this part, the owner or operator of a Group 2 process vent that is also subject to the provisions of 40 CFR part 60, subpart III shall determine requirements according to paragraphs (d)(2)(i) and (d)(2)(ii) of this section.
              (i) If the Group 2 process vent has a TRE value less than 1 as determined by the procedures in 40 CFR part 60, subpart III, the process vent is required to comply with the provisions in paragraphs (d)(2)(i)(A) through (d)(2)(i)(C) of this section.

              (A) The provisions in both this subpart and in 40 CFR part 60, subpart III for applicability determination and the associated recordkeeping and reporting;
              (B) The provisions in both this subpart and in 40 CFR part 60, subpart III for process changes and recalculation of the TRE index value and the associated recordkeeping and reporting; and
              (C) The control requirements in § 60.612 of 40 CFR part 60, subpart III. The owner or operator may elect to comply with either the associated testing, monitoring, reporting, and recordkeeping requirements of 40 CFR part 60, subpart III or with the testing, monitoring, reporting, and recordkeeping requirements specified in this subpart for Group 1 process vents. The owner or operator shall indicate this decision in either the Notification of Compliance Status specified in § 63.152(b) of this subpart or in an operating permit application or amendment.
              (ii) If the Group 2 process vent has a TRE value greater than or equal to 1 as determined by the procedures in 40 CFR part 60, subpart III, the process vent is required to comply only with the provisions specified in paragraphs (d)(2)(ii)(A) through (d)(2)(ii)(D) of this section.
              (A) The provisions in both this subpart and in 40 CFR part 60, subpart III for applicability determination and the associated recordkeeping and reporting;
              (B) The provisions in both this subpart and in 40 CFR part 60, subpart III for process changes and recalculation of the TRE index value and the associated recordkeeping and reporting;
              (C) If the provisions of both this subpart and 40 CFR part 60, subpart III require continuous monitoring of recovery device operating parameters, the process vent is required to comply only with the provisions that are specified in this subpart for continuous monitoring of recovery device operating parameters and the associated testing, reporting, and recordkeeping.
              (D) If only the provisions of 40 CFR part 60, subpart III require continuous monitoring of recovery device operating parameters, the process vent is required to comply only with the provisions that are specified in 40 CFR part 60, subpart III for continuous monitoring of recovery device operating parameters and the associated testing, reporting, and recordkeeping.
              (3) After the compliance dates specified in 63.100 of subpart F of this part, if an owner or operator of a process vent subject to this subpart that is also subject to the provisions of 40 CFR part 60, subpart III elects to control the process vent to the levels required in § 63.113 (a)(1) or (a)(2) of this subpart without calculating the TRE index value for the vent according to the procedures specified in § 63.115(d) of this subpart then the owner or operator shall comply with the testing, monitoring, reporting, and recordkeeping provisions of this subpart and shall be exempt from the testing, monitoring, reporting, and recordkeeping provisions of 40 CFR part 60, subpart III.
              (4) After the compliance dates specified in § 63.100 of subpart F of this part, a Group 1 process vent that is also subject to the provisions of 40 CFR part 60, subpart NNN is required to comply only with the provisions of this subpart.
              (5) After the compliance dates specified in § 63.100 of subpart F of this part, the owner or operator of a Group 2 process vent that is also subject to the provisions of 40 CFR part 60, subpart NNN shall determine requirements according to paragraphs (d)(5)(i) and (d)(5)(ii) of this section.
              (i) If the Group 2 process vent has a TRE value less than 1 as determined by the procedures in 40 CFR part 60, subpart NNN, the process vent is required to comply with the provisions in paragraphs (d)(5)(i)(A) through (d)(5)(i)(C) of this section.
              (A) The provisions in both this subpart and in 40 CFR part 60, subpart NNN for applicability determination and the associated recordkeeping and reporting;
              (B) The provisions in both this subpart and in 40 CFR part 60, subpart NNN for process changes and recalculation of the TRE index value and the associated recordkeeping and reporting; and

              (C) The control requirements in § 60.662 of 40 CFR part 60, subpart NNN. The owner or operator may elect to comply with either the associated testing, monitoring, reporting, and recordkeeping requirements of 40 CFR part 60, subpart NNN or with the testing, monitoring, reporting, and recordkeeping requirements specified in this subpart for Group 1 process vents. The owner or operator shall indicate this decision in either the Notification of Compliance Status specified in § 63.152(b) of this subpart or in an operating permit application or amendment.
              (ii) If the Group 2 process vent has a TRE value greater than or equal to 1 as determined by the procedures in 40 CFR part 60, subpart NNN, the process vent is required to comply only with the provisions specified in paragraphs (d)(5)(ii)(A) through (d)(5)(ii)(D) of this section.
              (A) The provisions in both this subpart and in 40 CFR part 60, subpart NNN for applicability determination and the associated recordkeeping and reporting;
              (B) The provisions in both this subpart and in 40 CFR part 60, subpart NNN for process changes and recalculation of the TRE index value and the associated recordkeeping and reporting;
              (C) If the provisions of both this subpart and 40 CFR part 60, subpart NNN require continuous monitoring of recovery device operating parameters, the process vent is required to comply only with the provisions that are specified in this subpart for continuous monitoring of recovery device operating parameters and the associated testing, reporting, and recordkeeping.
              (D) If only the provisions of 40 CFR part 60, subpart NNN require continuous monitoring of recovery device operating parameters, the process vent is required to comply only with the provisions that are specified in 40 CFR part 60, subpart NNN for continuous monitoring of recovery device operating parameters and the associated testing, reporting, and recordkeeping.
              (6) After the compliance dates specified in § 63.100 of subpart F of this part, if an owner or operator of a process vent subject to this subpart that is also subject to the provisions of 40 CFR part 60, subpart NNN elects to control the process vent to the levels required in § 63.113(a)(1) or (a)(2) of this subpart without calculating the TRE index value for the vent according to the procedures specified in § 63.115(d) of this subpart then the owner or operator shall comply with the testing, monitoring, reporting, and recordkeeping provisions of this subpart and shall be exempt from the testing, monitoring, reporting, and recordkeeping provisions of 40 CFR part 60, subpart NNN.
              (7) After the compliance dates specified in § 63.100 of subpart F of this part, a Group 1 process vent that is also subject to the provisions of 40 CFR part 60, subpart RRR is required to comply only with the provisions of this subpart.
              (8) After the compliance dates specified in § 63.100 of subpart F of this part, the owner or operator of a Group 2 process vent that is also subject to the provisions of 40 CFR part 60, subpart RRR shall determine requirements according to paragraphs (d)(8)(i) and (d)(8)(ii) of this section.
              (i) If the Group 2 process vent has a TRE value less than 1 as determined by the procedures in 40 CFR part 60, subpart RRR, the process vent is required to comply with the provisions in paragraphs (d)(8)(i)(A) through (d)(8)(i)(C) of this section.
              (A) The provisions in both this subpart and in 40 CFR part 60, subpart RRR for applicability determination and the associated recordkeeping and reporting;
              (B) The provisions in both this subpart and in 40 CFR part 60, subpart RRR for process changes and recalculation of the TRE index value and the associated recordkeeping and reporting; and
              (C) The control requirements in § 60.702 of 40 CFR part 60, subpart RRR. The owner or operator may elect to comply with either the associated testing, monitoring, reporting, and recordkeeping requirements of 40 CFR part 60, subpart RRR or with the testing, monitoring, reporting, and recordkeeping requirements specified in this subpart for Group 1 process vents. The owner or operator shall indicate this decision in either the Notification of Compliance Status specified in § 63.152(b) of this subpart or in an operating permit application or amendment.

              (ii) If the Group 2 process vent has a TRE value greater than or equal to 1 as determined by the procedures in 40 CFR part 60, subpart RRR, the process vent is required to comply only with the provisions specified in paragraphs (d)(8)(ii)(A) through (d)(8)(ii)(D) of this section.
              (A) The provisions in both this subpart and in 40 CFR part 60, subpart RRR for applicability determination and the associated recordkeeping and reporting;
              (B) The provisions in both this subpart and in 40 CFR part 60, subpart RRR for process changes and recalculation of the TRE index value and the associated recordkeeping and reporting;
              (C) If the provisions of both this subpart and 40 CFR part 60, subpart RRR require continuous monitoring of recovery device operating parameters, the process vent is required to comply only with the provisions that are specified in this subpart for continuous monitoring of recovery device operating parameters and the associated testing, reporting, and recordkeeping.
              (D) If only the provisions of 40 CFR part 60, subpart RRR require continuous monitoring of recovery device operating parameters, the process vent is required to comply only with the provisions that are specified in 40 CFR part 60, subpart RRR for continuous monitoring of recovery device operating parameters and the associated testing, reporting, and recordkeeping.
              (9) After the compliance dates specified in § 63.100 of subpart F of this part, if an owner or operator of a process vent subject to this subpart that is also subject to the provisions of 40 CFR part 60, subpart RRR elects to control the process vent to the levels required in § 63.113(a)(1) or (a)(2) of this subpart without calculating the TRE index value for the vent according to the procedures specified in § 63.115(d) of this subpart then the owner or operator shall comply with the testing, monitoring, reporting, and recordkeeping provisions of this subpart and shall be exempt from the testing, monitoring, reporting, and recordkeeping provisions of 40 CFR part 60, subpart RRR.
              (10) As an alternative to the requirements of paragraphs (d)(2), (d)(3), (d)(5), (d)(6), (d)(8), and/or (d)(9) of this section as applicable, if a chemical manufacturing process unit has equipment subject to the provisions of this subpart and equipment subject to the provisions of 40 CFR part 60, subpart III, NNN, or RRR, the owner or operator may elect to apply this subpart to all such equipment in the chemical manufacturing process unit. If the owner or operator elects this method of compliance, all total organic compounds minus methane and ethane, in such equipment shall be considered for purposes of applicability and compliance with this subpart, as if they were organic hazardous air pollutants. Compliance with the provisions of this subpart, in the manner described in this paragraph, shall be deemed to constitute compliance with 40 CFR part 60, subpart III, NNN, or RRR, as applicable.
              (e) Overlap with other regulations for wastewater. (1) After the compliance dates specified in § 63.100 of subpart F of this part, the owner or operator of a Group 1 or Group 2 wastewater stream that is also subject to the provisions of 40 CFR part 61, subpart FF is required to comply with the provisions of both this subpart and 40 CFR part 61, subpart FF. Alternatively, the owner or operator may elect to comply with the provisions of paragraphs (e)(1)(i) and (e)(1)(ii) of this section, which shall constitute compliance with the provisions of 40 CFR part 61, subpart FF.
              (i) Comply with the provisions of this subpart; and
              (ii) For any Group 2 wastewater stream or organic stream whose benzene emissions are subject to control through the use of one or more treatment processes or waste management units under the provisions of 40 CFR part 61, subpart FF on or after December 31, 1992, comply with the requirements of this subpart for Group 1 wastewater streams.
              (2) After the compliance dates specified in § 63.100 of subpart F of this part, the owner or operator of any Group 1 or Group 2 wastewater stream that is also subject to provisions in 40 CFR parts 260 through 272 shall comply with the requirements of either paragraph (e)(2)(i) or (e)(2)(ii) of this section.

              (i) For each Group 1 or Group 2 wastewater stream, the owner or operator shall comply with the more stringent control requirements (e.g., waste management units, numerical treatment standards, etc.) and the more stringent testing, monitoring, recordkeeping, and reporting requirements that overlap between the provisions of this subpart and the provisions of 40 CFR parts 260 through 272. The owner or operator shall keep a record of the information used to determine which requirements were the most stringent and shall submit this information if requested by the Administrator; or
              (ii) The owner or operator shall submit, no later than four months before the applicable compliance date specified in § 63.100 of subpart F of this part, a request for a case-by-case determination of requirements. The request shall include the information specified in paragraphs (e)(2)(ii)(A) and (e)(2)(ii)(B) of this section.
              (A) Identification of the wastewater streams that are subject to this subpart and to provisions in 40 CFR parts 260 through 272, determination of the Group 1/Group 2 status of those streams, determination of whether or not those streams are listed or exhibit a characteristic as specified in 40 CFR part 261, and determination of whether the waste management unit is subject to permitting under 40 CFR part 270.
              (B) Identification of the specific control requirements (e.g., waste management units, numerical treatment standards, etc.) and testing, monitoring, recordkeeping, and reporting requirements that overlap between the provisions of this subpart and the provisions of 40 CFR parts 260 through 272.
              (f) Overlap with the Vinyl Chloride NESHAP. (1) After the compliance dates specified in § 63.100 of subpart F of this part, the owner or operator of any Group 1 process vent that is also subject to the provisions of 40 CFR part 61, subpart F shall comply only with the provisions of this subpart.
              (2) After the compliance dates specified in § 63.100 of subpart F of this part, the owner or operator of any Group 2 process vent that is also subject to the provisions of 40 CFR part 61, subpart F shall comply with the provisions specified in either paragraph (f)(2)(i) or (f)(2)(ii) of this subpart.
              (i) If the process vent is already controlled by a combustion device meeting the requirements of 40 CFR part 61, subpart F, then the owner or operator shall comply with either the associated testing, monitoring, reporting, and recordkeeping provisions for Group 1 process vents in this subpart or the testing, monitoring, reporting, and recordkeeping provisions of 40 CFR part 61, subpart F. The owner or operator shall indicate this decision in either the Notification of Compliance Status specified in § 63.152(b) of this subpart or in an operating permit application or amendment.
              (ii) If the process vent is not already controlled by a combustion device, then the owner or operator shall comply with the provisions of both this subpart and 40 CFR part 61, subpart F.
              (3) After the compliance dates specified in § 63.100 of subpart F of this part, if an owner or operator of a process vent subject to this subpart that is also subject to the provisions of 40 CFR part 61, subpart F elects to control the process vent to the levels required in § 63.113(a)(1) or (a)(2) of this subpart without calculating the TRE index value for the vent according to the procedures specified in § 63.115(d) of this subpart then the owner or operator shall comply with the testing, monitoring, reporting, and recordkeeping provisions of this subpart and shall be exempt from the testing, monitoring, reporting, and recordkeeping provisions of 40 CFR part 61, subpart F.
              (4) After the compliance dates specified in § 63.100 of subpart F of this part, the owner or operator of a Group 1 or Group 2 wastewater stream that is also subject to the provisions of 40 CFR part 61, subpart F shall comply with the provisions of either paragraph (f)(4)(i) or (f)(4)(ii) of this section.
              (i) The owner or operator shall comply with the provisions of both this subpart and 40 CFR part 61, subpart F or

              (ii) The owner or operator may submit, no later than four months before the applicable compliance date specified in § 63.100 of subpart F of this part, information demonstrating how compliance with 40 CFR Part 61, subpart F, will also ensure compliance with this subpart. The information shall include a description of the testing, monitoring, reporting, and recordkeeping that will be performed.
              
              (g) Rules stayed for reconsideration. Notwithstanding any other provision of this subpart, the effectiveness of subpart G is stayed from October 24, 1994, to April 24, 1995, only as applied to those sources for which the owner or operator makes a representation in writing to the Administrator that the resolution of the area source definition issues could have an effect on the compliance status of the source with respect to subpart G.
              (h) Overlap with other regulations for monitoring, recordkeeping, or reporting with respect to combustion devices, recovery devices, or recapture devices. After the compliance dates specified in § 63.100 of subpart F of this part, if any combustion device, recovery device, or recapture device subject to this subpart is also subject to monitoring, recordkeeping, and reporting requirements in 40 CFR part 264, subpart AA or CC, or is subject to monitoring and recordkeeping requirements in 40 CFR part 265, subpart AA or CC and the owner or operator complies with the periodic reporting requirements under 40 CFR part 264, subpart AA or CC that would apply to the device if the facility had final-permitted status, the owner or operator may elect to comply either with the monitoring, recordkeeping, and reporting requirements of this subpart, or with the monitoring, recordkeeping, and reporting requirements in 40 CFR parts 264 and/or 265, as described in this paragraph, which shall constitute compliance with the monitoring, recordkeeping, and reporting requirements of this subpart. The owner or operator shall identify which option has been selected in the Notification of Compliance Status required by § 63.152(b).
              (i) Alternative means of compliance—(1) Option to comply with part 65. Owners or operators of CMPU that are subject to § 63.100 may choose to comply with the provisions of 40 CFR part 65 for all Group 1 and Group 2 process vents, Group 1 storage vessels, Group 1 transfer operations, and equipment that are subject to § 63.100, that are part of the CMPU. Other provisions applying to owners or operators who choose to comply with 40 CFR part 65 are provided in 40 CFR 65.1. Group 1 and Group 2 wastewater streams, Group 2 transfer operations, Group 2 storage vessels, and in-process streams are not eligible to comply with 40 CFR part 65 and must continue to comply with the requirements of this subpart and subpart F of this part.
              (i) For Group 1 and Group 2 process vents, 40 CFR part 65, subpart D, satisfies the requirements of §§ 63.102, 63.103, 63.112 through 63.118, 63.148, 63.151, and 63.152.
              (ii) For Group 1 storage vessels, 40 CFR part 65, subpart C, satisfies the requirements of §§ 63.102, 63.103, 63.112, 63.119 through 63.123, 63.148, 63.151, and 63.152.
              (iii) For Group 1 transfer racks, 40 CFR part 65, subpart E, satisfies the requirements of §§ 63.102, 63.103, 63.112, 63.126 through 63.130, 63.148, 63.151, and 63.152.
              (iv) For equipment, comply with § 65.160(g).
              (2) Part 63, subpart A. Owners or operators who choose to comply with 40 CFR part 65 must also comply with the applicable general provisions of this part 63 listed in table 1A of this subpart. All sections and paragraphs of subpart A of this part that are not mentioned in table 1A of this subpart do not apply to owners or operators who choose to comply with 40 CFR part 65, except that provisions required to be met prior to implementing 40 CFR part 65 still apply. Owners and operators who choose to comply with a subpart of 40 CFR part 65 must comply with 40 CFR part 65, subpart A.
              [59 FR 19468, Apr. 22, 1994, as amended at 59 FR 53360, Oct. 24, 1994; 60 FR 5321, Jan. 27, 1995; 61 FR 64575, Dec. 5, 1996; 62 FR 2742, Jan. 17, 1997; 65 FR 78284, Dec. 14, 2000; 66 FR 6929, Jan. 22, 2001]
            
            
              § 63.111
              Definitions.
              All terms used in this subpart shall have the meaning given them in the Act, in subpart F of this part, and in this section, as follows.
              
                Air oxidation reactor means a device or vessel in which air, or a combination of air and oxygen, is used as an oxygen source in combination with one or more organic reactants to produce one or more organic compounds. Air oxidation reactor includes the product separator and any associated vacuum pump or steam jet.
              
              
                Annual average concentration, as used in the wastewater provisions, means the flow-weighted annual average concentration, as determined according to the procedures specified in § 63.144(b) of this subpart.
              
                Annual average flow rate, as used in the wastewater provisions, means the annual average flow rate, as determined according to the procedures specified in § 63.144(c).
              
                Automated monitoring and recording system means any means of measuring values of monitored parameters and creating a hard copy or computer record of the measured values that does not require manual reading of monitoring instruments and manual transcription of data values. Automated monitoring and recording systems include, but are not limited to, computerized systems and strip charts.
              
                Batch operation means a noncontinuous operation in which a discrete quantity or batch of feed is charged into a unit operation within a chemical manufacturing process unit and distilled or reacted at one time. Batch operation includes noncontinuous operations in which the equipment is fed intermittently or discontinuously. Addition of raw material and withdrawal of product do not occur simultaneously in a batch operation. After each batch operation, the equipment is generally emptied before a fresh batch is started.
              
                Boiler means any enclosed combustion device that extracts useful energy in the form of steam and is not an incinerator. Boiler also means any industrial furnace as defined in 40 CFR 260.10.
              
                By compound means by individual stream components, not carbon equivalents.
              
                Car-seal means a seal that is placed on a device that is used to change the position of a valve (e.g., from opened to closed) in such a way that the position of the valve cannot be changed without breaking the seal.
              
                Chemical manufacturing process unit means the equipment assembled and connected by pipes or ducts to process raw materials and to manufacture an intended product. A chemical manufacturing process unit consists of more than one unit operation. For the purpose of this subpart, chemical manufacturing process unit includes air oxidation reactors and their associated product separators and recovery devices; reactors and their associated product separators and recovery devices; distillation units and their associated distillate receivers and recovery devices; associated unit operations; associated recovery devices; and any feed, intermediate and product storage vessels, product transfer racks, and connected ducts and piping. A chemical manufacturing process unit includes pumps, compressors, agitators, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, instrumentation systems, and control devices or systems. A chemical manufacturing process unit is identified by its primary product.
              
                Closed biological treatment process means a tank or surface impoundment where biological treatment occurs and air emissions from the treatment process are routed to either a control device by means of a closed vent system or to a fuel gas system by means of hard-piping. The tank or surface impoundment has a fixed roof, as defined in § 63.111 of this subpart, or a floating flexible membrane cover that meets the requirements specified in § 63.134 of this subpart.
              
                Closed-vent system means a system that is not open to the atmosphere and is composed of piping, ductwork, connections, and, if necessary, flow inducing devices that transport gas or vapor from an emission point to a control device.
              
                Combustion device means an individual unit of equipment, such as a flare, incinerator, process heater, or boiler, used for the combustion of organic hazardous air pollutant emissions.
              
                Container, as used in the wastewater provisions, means any portable waste management unit that has a capacity greater than or equal to 0.1 m3 in which a material is stored, transported, treated, or otherwise handled. Examples of containers are drums, barrels, tank trucks, barges, dumpsters, tank cars, dump trucks, and ships.
              
                Continuous record means documentation, either in hard copy or computer readable form, of data values measured at least once every 15 minutes and recorded at the frequency specified in § 63.152(f) or § 63.152(g) of this subpart.
              
                Continuous recorder means a data recording device that either records an instantaneous data value at least once every 15 minutes or records 15-minute or more frequent block average values.
              
                Continuous seal means a seal that forms a continuous closure that completely covers the space between the wall of the storage vessel and the edge of the floating roof. A continuous seal may be a vapor-mounted, liquid-mounted, or metallic shoe seal. A continuous seal may be constructed of fastened segments so as to form a continuous seal.
              
                Continuous vapor processing system means a vapor processing system that treats total organic compound vapors collected from tank trucks or railcars on a demand basis without intermediate accumulation in a vapor holder.
              
                Control device means any combustion device, recovery device, or recapture device. Such equipment includes, but is not limited to, absorbers, carbon adsorbers, condensers, incinerators, flares, boilers, and process heaters. For process vents, recapture devices are considered control devices but recovery devices are not considered control devices, and for a steam stripper, a primary condenser is not considered a control device.
              
                Cover, as used in the wastewater provisions, means a device or system which is placed on or over a waste management unit containing wastewater or residuals so that the entire surface area is enclosed to minimize air emissions. A cover may have openings necessary for operation, inspection, and maintenance of the waste management unit such as access hatches, sampling ports, and gauge wells provided that each opening is closed when not in use. Examples of covers include a fixed roof installed on a wastewater tank, a lid installed on a container, and an air-supported enclosure installed over a waste management unit.
              
                Distillate receiver means overhead receivers, overhead accumulators, reflux drums, and condenser(s) including ejector-condenser(s) associated with a distillation unit.
              
                Distillation unit means a device or vessel in which one or more feed streams are separated into two or more exit streams, each exit stream having component concentrations different from those in the feed stream(s). The separation is achieved by the redistribution of the components between the liquid and the vapor phases by vaporization and condensation as they approach equilibrium within the distillation unit. Distillation unit includes the distillate receiver, reboiler, and any associated vacuum pump or steam jet.
              
                Duct work means a conveyance system such as those commonly used for heating and ventilation systems. It is often made of sheet metal and often has sections connected by screws or crimping. Hard-piping is not ductwork.
              
                Enhanced biological treatment system or enhanced biological treatment process means an aerated, thoroughly mixed treatment unit(s) that contains biomass suspended in water followed by a clarifier that removes biomass from the treated water and recycles recovered biomass to the aeration unit. The mixed liquor volatile suspended solids (biomass) is greater than 1 kilogram per cubic meter throughout each aeration unit. The biomass is suspended and aerated in the water of the aeration unit(s) by either submerged air flow or mechanical agitation. A thoroughly mixed treatment unit is a unit that is designed and operated to approach or achieve uniform biomass distribution and organic compound concentration throughout the aeration unit by quickly dispersing the recycled biomass and the wastewater entering the unit.
              
                External floating roof means a pontoon-type or double-deck-type cover that rests on the liquid surface in a storage vessel or waste management unit with no fixed roof.
              
                Fill or filling means the introduction of organic hazardous air pollutant into a storage vessel or the introduction of a wastewater stream or residual into a waste management unit, but not necessarily to complete capacity.
              
                First attempt at repair means to take action for the purpose of stopping or reducing leakage of organic material to the atmosphere.
              
                Fixed roof means a cover that is mounted on a waste management unit or storage vessel in a stationary manner and that does not move with fluctuations in liquid level.
              
                Flame zone means the portion of the combustion chamber in a boiler or process heater occupied by the flame envelope.
              
                Floating roof means a cover consisting of a double deck, pontoon single deck, internal floating cover or covered floating roof, which rests upon and is supported by the liquid being contained, and is equipped with a closure seal or seals to close the space between the roof edge and waste management unit or storage vessel wall.
              
                Flow indicator means a device which indicates whether gas flow is, or whether the valve position would allow gas flow to be, present in a line.
              
                Fuel gas means gases that are combusted to derive useful work or heat.
              
                Fuel gas system means the offsite and onsite piping and control system that gathers gaseous stream(s) generated by onsite operations, may blend them with other sources of gas, and transports the gaseous stream for use as fuel gas in combustion devices, or in-process combustion equipment such as furnaces and gas turbines, either singly or in combination.
              
                Group 1 process vent means a process vent for which the vent stream flow rate is greater than or equal to 0.005 standard cubic meter per minute, the total organic HAP concentration is greater than or equal to 50 parts per million by volume, and the total resource effectiveness index value, calculated according to § 63.115, is less than or equal to 1.0.
              
                Group 2 process vent means a process vent for which the vent stream flow rate is less than 0.005 standard cubic meter per minute, the total organic HAP concentration is less than 50 parts per million by volume or the total resource effectiveness index value, calculated according to § 63.115, is greater than 1.0.
              
                Group 1 storage vessel means a storage vessel that meets the criteria for design storage capacity and stored-liquid maximum true vapor pressure specified in table 5 of this subpart for storage vessels at existing sources, and in table 6 of this subpart for storage vessels at new sources.
              
                Group 2 storage vessel means a storage vessel that does not meet the definition of a Group 1 storage vessel.
              
                Group 1 transfer rack means a transfer rack that annually loads greater than or equal to 0.65 million liter of liquid products that contain organic hazardous air pollutants with a rack weighted average vapor pressure greater than or equal to 10.3 kilopascals.
              
                Group 2 transfer rack means a transfer rack that does not meet the definition of Group 1 transfer rack.
              
                Group 1 wastewater stream means a wastewater stream consisting of process wastewater as defined in § 63.101 of subpart F at an existing or new source that meets the criteria for Group 1 status in § 63.132(c) of this subpart for Table 9 compounds and/or a wastewater stream consisting of process wastewater at a new source that meets the criteria for Group 1 status in § 63.132(d) of this subpart for Table 8 compounds.
              
                Group 2 wastewater stream means any process wastewater stream that does not meet the definition of a Group 1 wastewater stream.
              
                Halogenated vent stream or halogenated stream means a vent stream from a process vent or transfer operation determined to have a mass emission rate of halogen atoms contained in organic compounds of 0.45 kilograms per hour or greater determined by the procedures presented in § 63.115(d)(2)(v) of this subpart.
              
                Halogens and hydrogen halides means hydrogen chloride (HCl), chlorine (Cl2), hydrogen bromide (HBr), bromine (Br2), and hydrogen fluoride (HF).
              
                Hard-piping means pipe or tubing that is manufactured and properly installed using good engineering judgment and standards such as American National Standards Institute (ANSI) B31-3.
              
                Incinerator means an enclosed combustion device that is used for destroying organic compounds. Auxiliary fuel may be used to heat waste gas to combustion temperatures. Any energy recovery section present is not physically formed into one manufactured or assembled unit with the combustion section; rather, the energy recovery section is a separate section following the combustion section and the two are joined by ducts or connections carrying flue gas. The above energy recovery section limitation does not apply to an energy recovery section used solely to preheat the incoming vent stream or combustion air.
              
                Individual drain system means the stationary system used to convey wastewater streams or residuals to a waste management unit or to discharge or disposal. The term includes hard-piping, all process drains and junction boxes, together with their associated sewer lines and other junction boxes, manholes, sumps, and lift stations, conveying wastewater streams or residuals. A segregated stormwater sewer system, which is a drain and collection system designed and operated for the sole purpose of collecting rainfall runoff at a facility, and which is segregated from all other individual drain systems, is excluded from this definition.
              
                Intermittent vapor processing system means a vapor processing system that employs an intermediate vapor holder to accumulate total organic compound vapors collected from tank trucks or railcars, and treats the accumulated vapors only during automatically controlled cycles.
              
                Internal floating roof means a cover that rests or floats on the liquid surface (but not necessarily in complete contact with it) inside a storage vessel or waste management unit that has a permanently affixed roof.
              
                Junction box means a manhole or access point to a wastewater sewer line or a lift station.
              
                Liquid-mounted seal means a foam- or liquid-filled seal mounted in contact with the liquid between the wall of the storage vessel or waste management unit and the floating roof. The seal is mounted continuously around the circumference of the vessel or unit.
              
                Loading cycle means the time period from the beginning of filling a tank truck or railcar until flow to the control device ceases, as measured by the flow indicator.
              
                Loading rack means a single system used to fill tank trucks and railcars at a single geographic site. Loading equipment and operations that are physically separate (i.e., do not share common piping, valves, and other equipment) are considered to be separate loading racks.
              
                Maximum true vapor pressure means the equilibrium partial pressure exerted by the total organic HAP's in the stored or transferred liquid at the temperature equal to the highest calendar-month average of the liquid storage or transfer temperature for liquids stored or transferred above or below the ambient temperature or at the local maximum monthly average temperature as reported by the National Weather Service for liquids stored or transferred at the ambient temperature, as determined:
              (1) In accordance with methods described in American Petroleum Institute Publication 2517, Evaporative Loss From External Floating-Roof Tanks (incorporated by reference as specified in § 63.14 of subpart A of this part); or
              (2) As obtained from standard reference texts; or
              (3) As determined by the American Society for Testing and Materials Method D2879-83 or 96 (incorporated by reference as specified in § 63.14 of subpart A of this part); or
              (4) Any other method approved by the Administrator.
              
                Metallic shoe seal or mechanical shoe seal means metal sheets that are held vertically against the wall of the storage vessel by springs, weighted levers, or other mechanisms and connected to the floating roof by braces or other means. A flexible coated fabric (envelope) spans the annular space between the metal sheet and the floating roof.
              
                Non-automated monitoring and recording system means manual reading of values measured by monitoring instruments and manual transcription of those values to create a record. Non-automated systems do not include strip charts.
              
                Oil-water separator or organic-water separator means a waste management unit, generally a tank used to separate oil or organics from water. An oil-water or organic-water separator consists of not only the separation unit but also the forebay and other separator basins, skimmers, weirs, grit chambers, sludge hoppers, and bar screens that are located directly after the individual drain system and prior to additional treatment units such as an air flotation unit, clarifier, or biological treatment unit. Examples of an oil-water or organic-water separator include, but are not limited to, an American Petroleum Institute separator, parallel-plate interceptor, and corrugated-plate interceptor with the associated ancillary equipment.
              
                Open biological treatment process means a biological treatment process that is not a closed biological treatment process as defined in this section.
              
                Operating permit means a permit required by 40 CFR part 70 or part 71.
              
                Organic hazardous air pollutant or organic HAP means any of the chemicals listed in table 2 of subpart F of this part.
              
                Organic monitoring device means a unit of equipment used to indicate the concentration level of organic compounds exiting a recovery device based on a detection principle such as infra-red, photoionization, or thermal conductivity.
              
                Point of determination means each point where process wastewater exits the chemical manufacturing process unit.
              
                Note to definition for point of determination:
                The regulation allows determination of the characteristics of a wastewater stream (1) at the point of determination or (2) downstream of the point of determination if corrections are made for changes in flow rate and annual average concentration of Table 8 or Table 9 compounds as determined in § 63.144 of this subpart. Such changes include losses by air emissions; reduction of annual average concentration or changes in flow rate by mixing with other water or wastewater streams; and reduction in flow rate or annual average concentration by treating or otherwise handling the wastewater stream to remove or destroy hazardous air pollutants.
              
              
                Point of transfer means:
              (1) If the transfer is to an off-site location for control, the point where the conveyance crosses the property line; or
              (2) If the transfer is to an on-site location not owned or operated by the owner or operator of the source, the point where the conveyance enters the operation or equipment of the transferee.
              
                Primary fuel means the fuel that provides the principal heat input to the device. To be considered primary, the fuel must be able to sustain operation without the addition of other fuels.
              
                Process heater means a device that transfers heat liberated by burning fuel directly to process streams or to heat transfer liquids other than water.
              
                Process unit has the same meaning as chemical manufacturing process unit as defined in this section.
              
                Process wastewater stream means a stream that contains process wastewater as defined in § 63.101 of subpart F of this part.
              
                Product separator means phase separators, flash drums, knock-out drums, decanters, degassers, and condenser(s) including ejector-condenser(s) associated with a reactor or an air oxidation reactor.
              
                Product tank, as used in the wastewater provisions, means a stationary unit that is designed to contain an accumulation of materials that are fed to or produced by a process unit, and is constructed primarily of non-earthen materials (e.g., wood, concrete, steel, plastic) which provide structural support. This term has the same meaning as a product storage vessel.
              
                Product tank drawdown means any material or mixture of materials discharged from a product tank for the purpose of removing water or other contaminants from the product tank.
              
                Rack-weighted average partial pressure means the throughput weighted average of the average maximum true vapor pressure of liquids containing organic HAP transferred at a transfer rack. The rack-weighted average partial pressure shall be calculated using the equation below:
              
              
                Where:
                
                P = Rack-weighted average partial pressure, kilopascals.
                
                  ER12DE95.001
                
                Pi = Individual HAP maximum true vapor pressure, kilopascals, = Xi*P, where Xi is the mole fraction of compound i in the liquid.
                Gi = Yearly volume of each liquid that contains organic HAP that is transferred at the rack, liters.
                
                i = Each liquid that contains HAP that is transferred at the rack.
              
              
              
                Reactor means a device or vessel in which one or more chemicals or reactants, other than air, are combined or decomposed in such a way that their molecular structures are altered and one or more new organic compounds are formed. Reactor includes the product separator and any associated vacuum pump or steam jet.
              
                Recapture device means an individual unit of equipment capable of and used for the purpose of recovering chemicals, but not normally for use, reuse, or sale. For example, a recapture device may recover chemicals primarily for disposal. Recapture devices include, but are not limited to, absorbers, carbon adsorbers, and condensers.
              
                Recovery device means an individual unit of equipment capable of and normally used for the purpose of recovering chemicals for fuel value (i.e., net positive heating value), use, reuse or for sale for fuel value, use, or reuse. Examples of equipment that may be recovery devices include absorbers, carbon adsorbers, condensers, oil-water separators or organic-water separators, or organic removal devices such as decanters, strippers, or thin-film evaporation units. For purposes of the monitoring, recordkeeping, and reporting requirements of this subpart, recapture devices are considered recovery devices.
              
                Relief valve means a valve used only to release an unplanned, nonroutine discharge. A relief valve discharge can result from an operator error, a malfunction such as a power failure or equipment failure, or other unexpected cause that requires immediate venting of gas from process equipment in order to avoid safety hazards or equipment damage.
              
                Reference control technology for process vents means a combustion device or recapture device used to reduce organic hazardous air pollutant emissions by 98 percent, or to an outlet concentration of 20 parts per million by volume.
              
                Reference control technology for storage vessels means an internal floating roof meeting the specifications of § 63.119(b) of this subpart, an external floating roof meeting the specifications of § 63.119(c) of this subpart, an external floating roof converted to an internal floating roof meeting the specifications of § 63.119(d) of this subpart, or a closed-vent system to a control device achieving 95-percent reduction in organic HAP emissions. For purposes of emissions averaging, these four technologies are considered equivalent.
              
                Reference control technology for transfer racks means a combustion device, recapture device, or recovery device used to reduce organic hazardous air pollutants emissions by 98 percent, or to an outlet concentration of 20 parts per million by volume; or a vapor balancing system.
              
                Reference control technology for wastewater means the use of:
              (1) Controls specified in § 63.133 through § 63.137;
              (2) A steam stripper meeting the specifications of § 63.138(d) of this subpart or any of the other alternative control measures specified in § 63.138(b), (c), (e), (f), (g), or (h) of this subpart; and
              (3) A control device to reduce by 95 percent (or to an outlet concentration of 20 parts per million by volume for combustion devices or for noncombustion devices controlling air emissions from waste management units other than surface impoundments or containers) the organic hazardous air pollutants emissions in the vapor streams vented from wastewater tanks, oil-water separators, containers, surface impoundments, individual drain systems, and treatment processes (including the design steam stripper) managing wastewater.
              
                Residual means any liquid or solid material containing Table 9 compounds that is removed from a wastewater stream by a waste management unit or treatment process that does not destroy organics (nondestructive unit). Examples of residuals from nondestructive wastewater management units are: the organic layer and bottom residue removed by a decanter or organic-water separator and the overheads from a steam stripper or air stripper. Examples of materials which are not residuals are: silt; mud; leaves; bottoms from a steam stripper or air stripper; and sludges, ash, or other materials removed from wastewater being treated by destructive devices such as biological treatment units and incinerators.
              
                Secondary fuel means a fuel fired through a burner other than the primary fuel burner that provides supplementary heat in addition to the heat provided by the primary fuel.
              
                Sewer line means a lateral, trunk line, branch line, or other conduit including, but not limited to, grates, trenches, etc., used to convey wastewater streams or residuals to a downstream waste management unit.
              
                Simultaneous loading means, for a shared control device, loading of organic HAP materials from more than one transfer arm at the same time such that the beginning and ending times of loading cycles coincide or overlap and there is no interruption in vapor flow to the shared control device.
              
                Single-seal system means a floating roof having one continuous seal that completely covers the space between the wall of the storage vessel and the edge of the floating roof. This seal may be a vapor-mounted, liquid-mounted, or metallic shoe seal.
              
                Specific gravity monitoring device means a unit of equipment used to monitor specific gravity and having a minimum accuracy of ±0.02 specific gravity units.
              
                Steam jet ejector means a steam nozzle which discharges a high-velocity jet across a suction chamber that is connected to the equipment to be evacuated.
              
                Surface impoundment means a waste management unit which is a natural topographic depression, manmade excavation, or diked area formed primarily of earthen materials (although it may be lined with manmade materials), which is designed to hold an accumulation of liquid wastes or waste containing free liquids. A surface impoundment is used for the purpose of treating, storing, or disposing of wastewater or residuals, and is not an injection well. Examples of surface impoundments are equalization, settling, and aeration pits, ponds, and lagoons.
              
                Surge control vessel means feed drums, recycle drums, and intermediate vessels. Surge control vessels are used within a chemical manufacturing process unit when in-process storage, mixing, or management of flow rates or volumes is needed to assist in production of a product.
              
                Table 8 compound means a compound listed in table 8 of this subpart.
              
                Table 9 compound means a compound listed in table 9 of this subpart.
              
                Temperature monitoring device means a unit of equipment used to monitor temperature and having a minimum accuracy of (a) ±1 percent of the temperature being monitored expressed in degrees Celsius ((°C) or (b) ±0.5 degrees (°C), whichever is greater.
              
                The 33/50 program means a voluntary pollution prevention initiative established and administered by the EPA to encourage emissions reductions of 17 chemicals emitted in large volumes by industrial facilities. The EPA Document Number 741-K-92-001 provides more information about the 33/50 program.
              
                Total organic compounds or TOC, as used in the process vents provisions, means those compounds measured according to the procedures of Method 18 of 40 CFR part 60, appendix A.
              
                Total resource effectiveness index value or TRE index value means a measure of the supplemental total resource requirement per unit reduction of organic HAP associated with a process vent stream, based on vent stream flow rate, emission rate of organic HAP, net heating value, and corrosion properties (whether or not the vent stream contains halogenated compounds), as quantified by the equations given under § 63.115 of this subpart.
              
                Treatment process means a specific technique that removes or destroys the organics in a wastewater or residual stream such as a steam stripping unit, thin-film evaporation unit, waste incinerator, biological treatment unit, or any other process applied to wastewater streams or residuals to comply with § 63.138 of this subpart. Most treatment processes are conducted in tanks. Treatment processes are a subset of waste management units.
              
                Vapor collection system, as used in the transfer provisions, means the equipment used to collect and transport organic HAP vapors displaced during the loading of tank trucks or railcars. This does not include the vapor collection system that is part of any tank truck or railcar vapor collection manifold system.
              
                Vapor-mounted seal means a continuous seal that completely covers the annular space between the wall of the storage vessel or waste management unit and the edge of the floating roof and is mounted such that there is a vapor space between the stored liquid and the bottom of the seal.
              
                Vent stream, as used in the process vent provisions, means the gas stream flowing through the process vent.
              
                Waste management unit means the equipment, structure(s), and/or device(s) used to convey, store, treat, or dispose of wastewater streams or residuals. Examples of waste management units include: Wastewater tanks, surface impoundments, individual drain systems, and biological wastewater treatment units. Examples of equipment that may be waste management units include containers, air flotation units, oil-water separators or organic-water separators, or organic removal devices such as decanters, strippers, or thin-film evaporation units. If such equipment is used for recovery, then it is part of a chemical manufacturing process unit and is not a waste management unit.
              
                Wastewater stream means a stream that contains only wastewater as defined in § 63.101 of subpart F of this part.
              
                Wastewater tank means a stationary waste management unit that is designed to contain an accumulation of wastewater or residuals and is constructed primarily of non-earthen materials (e.g., wood, concrete, steel, plastic) which provide structural support. Wastewater tanks used for flow equalization are included in this definition.
              
                Water seal controls means a seal pot, p-leg trap, or other type of trap filled with water (e.g, flooded sewers that maintain water levels adequate to prevent air flow through the system) that creates a water barrier between the sewer line and the atmosphere. The water level of the seal must be maintained in the vertical leg of a drain in order to be considered a water seal.
              [59 FR 19468, Apr. 22, 1994, as amended at 60 FR 18024, 18029, Apr. 10, 1995; 60 FR 63626, Dec. 12, 1995; 62 FR 2742, Jan. 17, 1997; 63 FR 67792, Dec. 9, 1998; 65 FR 62215, Oct. 17, 2000; 66 FR 6929, Jan. 22, 2001]
            
            
              § 63.112
              Emission standard.

              (a) The owner or operator of an existing source subject to the requirements of this subpart shall control emissions of organic HAP's to the level represented by the following equation:
              
              EA = 0.02Σ EPV1 + Σ EPV2 + 0.05Σ ES1 + Σ ES2 + 0.02Σ ETR1 + Σ ETR2 + Σ EWW1C + Σ EWW2
              
              
              
                where:
                
                EA = Emission rate, megagrams per year, allowed for the source.
                0.02Σ EPV1 = Sum of the residual emissions, megagrams per year, from all Group 1 process vents, as defined in § 63.111 of this subpart.
                Σ EPV2 = Sum of the emissions, megagrams per year, from all Group 2 process vents as defined in § 63.111 of this subpart.
                0.05Σ ES1 = Sum of the residual emissions, megagrams per year, from all Group 1 storage vessels, as defined in § 63.111 of this subpart.
                Σ ES2 = Sum of the emissions, megagrams per year, from all Group 2 storage vessels, as defined in § 63.111 of this subpart.
                0.02Σ ETR1 = Sum of the residual emissions, megagrams per year, from all Group 1 transfer racks, as defined in § 63.111 of this subpart.
                Σ ETR2 = Sum of the emissions, megagrams per year, from all Group 2 transfer racks, as defined in § 63.111 of this subpart.
                Σ EWW1C = Sum of the residual emissions from all Group 1 wastewater streams, as defined in § 63.111 of this subpart. This term is calculated for each Group 1 stream according to the equation for EWW1C in § 63.150(g)(5)(i) of this subpart.
                Σ EWW2 = Sum of emissions from all Group 2 wastewater streams, as defined in § 63.111 of this subpart.
              
              
              The emissions level represented by this equation is dependent on the collection of emission points in the source. The level is not fixed and can change as the emissions from each emission point change or as the number of emission points in the source changes.

              (b) The owner or operator of a new source subject to the requirements of this subpart shall control emissions of organic HAP's to the level represented by the equation in paragraph (a) of this section.
              (c) The owner or operator of an existing source shall demonstrate compliance with the emission standard in paragraph (a) of this section by following the procedures specified in paragraph (e) of this section for all emission points, or by following the emissions averaging compliance approach specified in paragraph (f) of this section for some emission points and the procedures specified in paragraph (e) of this section for all other emission points within the source.
              (d) The owner or operator of a new source shall demonstrate compliance with the emission standard in paragraph (b) of this section only by following the procedures in paragraph (e) of this section. The owner or operator of a new source may not use the emissions averaging compliance approach.
              (e) The owner or operator of an existing or new source may comply with the process vent provisions in §§ 63.113 through 63.118 of this subpart, the storage vessel provisions in §§ 63.119 through 63.123 of this subpart, the transfer operation provisions in §§ 63.126 through 63.130 of this subpart, the wastewater provisions in §§ 63.131 through 63.147 of this subpart, the leak inspection provisions in § 63.148, and the provisions in § 63.149 of this subpart.
              (1) The owner or operator using this compliance approach shall also comply with the requirements of § 63.151 and § 63.152 of this subpart, as applicable.
              (2) The owner or operator using this compliance approach is not required to calculate the annual emission rate specified in paragraph (a) of this section.
              (3) When emissions of different kinds (e.g., emissions from process vents, transfer operations, storage vessels, process wastewater, and/or in-process equipment subject to § 63.149 of this subpart) are combined, and at least one of the emission streams would be classified as Group 1 in the absence of combination with other emission streams, the owner or operator shall comply with the requirements of either paragraph (e)(3)(i) or paragraph (e)(3)(ii) of this section.
              (i) Comply with the applicable requirements of this subpart for each kind of emissions in the stream (e.g., the requirements in §§ 63.113 through 63.118 of this subpart G for process vents, and the requirements of §§ 63.126 through 63.130 for transfer operations); or
              (ii) Comply with the first set of requirements identified in paragraphs (e)(3)(ii)(A) through (e)(3)(ii)(E) of this section which applies to any individual emission stream that is included in the combined stream, where either that emission stream would be classified as Group 1 in the absence of combination with other emission streams, or the owner chooses to consider that emission stream to be Group 1 for purposes of this paragraph. Compliance with the first applicable set of requirements identified in paragraphs (e)(3)(ii)(A) through (e)(3)(ii)(E) of this section constitutes compliance with all other requirements in paragraphs (e)(3)(ii)(A) through (e)(3)(ii)(E) of this section applicable to other types of emissions in the combined stream.
              (A) The requirements of this subpart for Group 1 process vents, including applicable monitoring, recordkeeping, and reporting;
              (B) The requirements of this subpart for Group 1 transfer racks, including applicable monitoring, recordkeeping, and reporting;
              (C) The requirements of § 63.119(e) for control of emissions from Group 1 storage vessels, including monitoring, recordkeeping, and reporting;
              (D) The requirements of § 63.139 for control devices used to control emissions from waste management units, including applicable monitoring, recordkeeping, and reporting; or
              (E) The requirements of § 63.139 for closed vent systems for control of emissions from in-process equipment subject to § 63.149, including applicable monitoring, recordkeeping, and reporting.

              (f) The owner or operator of an existing source may elect to control some of the emission points within the source to different levels than specified under §§ 63.113 through 63.148 of this subpart by using an emissions averaging compliance approach as long as the overall emissions for the source do not exceed the emission level specified in paragraph (a) of this section. The owner or operator using emissions averaging must meet the requirements in paragraphs (f)(1) and (f)(2) of this section.
              (1) Calculate emission debits and credits for those emission points involved in the emissions average as specified in § 63.150 of this subpart; and
              (2) Comply with the requirements of § 63.151 and § 63.152 of this subpart, as applicable.
              (g) A State may restrict the owner or operator of an existing source to using only the procedures in paragraph (e) of this section to comply with the emission standard in paragraph (a) of this section.
              (h) Where the provisions of this subpart require a performance test, waiver of that requirement shall be addressed only as provided in § 63.103(b)(5) of subpart F of this part.
              [59 FR 19468, Apr. 22, 1994, as amended at 62 FR 2744, Jan. 17, 1997]
            
            
              § 63.113
              Process vent provisions—reference control technology.
              (a) The owner or operator of a Group 1 process vent as defined in this subpart shall comply with the requirements of paragraph (a)(1), (2), or (3) of this section. The owner or operator who transfers a gas stream that has the characteristics specified in § 63.107 (b) through (h) or meets the criteria specified in § 63.107(i) to an off-site location or an on-site location not owned or operated by the owner or operator of the source for disposal shall comply with the requirements of paragraph (i) of this section.
              (1) Reduce emissions of organic HAP using a flare.
              (i) The flare shall comply with the requirements of § 63.11(b) of subpart A of this part.
              (ii) Halogenated vent streams, as defined in § 63.111 of this subpart, shall not be vented to a flare.
              (2) Reduce emissions of total organic hazardous air pollutants by 98 weight-percent or to a concentration of 20 parts per million by volume, whichever is less stringent. For combustion devices, the emission reduction or concentration shall be calculated on a dry basis, corrected to 3-percent oxygen, and compliance can be determined by measuring either organic hazardous air pollutants or total organic carbon using the procedures in § 63.116 of this subpart.
              (i) Compliance with paragraph (a)(2) of this section may be achieved by using any combination of combustion, recovery, and/or recapture devices, except that a recovery device may not be used to comply with paragraph (a)(2) of this section by reducing emissions of total organic hazardous air pollutants by 98 weight-percent, except as provided in paragraph (a)(2)(ii) of this section.
              (ii) An owner or operator may use a recovery device, alone or in combination with one or more combustion or recapture devices, to reduce emissions of total organic hazardous air pollutants by 98 weight-percent if all the conditions of paragraphs (a)(2)(ii)(A) through (a)(2)(ii)(D) of this section are met.
              (A) The recovery device (and any combustion device or recapture device which operates in combination with the recovery device to reduce emissions of total organic hazardous air pollutants by 98 weight-percent) was installed before the date of proposal of the subpart of this part 63 that makes this subpart G applicable to process vents in the chemical manufacturing process unit.
              (B) The recovery device that will be used to reduce emissions of total organic hazardous air pollutants by 98 weight-percent is the last recovery device before emission to the atmosphere.
              (C) The recovery device, alone or in combination with one or more combustion or recapture devices, is capable of reducing emissions of total organic hazardous air pollutants by 98 weight-percent, but is not capable of reliably reducing emissions of total organic hazardous air pollutants to a concentration of 20 parts per million by volume.
              (D) If the owner or operator disposed of the recovered material, the recovery device would comply with the requirements of this subpart for recapture devices.

              (3) Achieve and maintain a TRE index value greater than 1.0 at the outlet of the final recovery device, or prior to release of the vent stream to the atmosphere if no recovery device is present. If the TRE index value is greater than 1.0, the process vent shall comply with the provisions for a Group 2 process vent specified in either paragraph (d) or (e) of this section, whichever is applicable.
              (b) If a boiler or process heater is used to comply with the percent reduction requirement or concentration limit specified in paragraph (a)(2) of this section, then the vent stream shall be introduced into the flame zone of such a device.
              (c) Halogenated vent streams from Group 1 process vents that are combusted shall be controlled according to paragraph (c)(1) or (2) of this section.
              (1) If a combustion device is used to comply with paragraph (a)(2) of this section for a halogenated vent stream, then the gas stream exiting the combustion device shall be conveyed to a halogen reduction device, such as a scrubber, before it is discharged to the atmosphere.
              (i) Except as provided in paragraph (c)(1)(ii) of this section, the halogen reduction device shall reduce overall emissions of hydrogen halides and halogens, as defined in § 63.111 of this subpart, by 99 percent or shall reduce the outlet mass of total hydrogen halides and halogens to less than 0.45 kilogram per hour, whichever is less stringent.
              (ii) If a scrubber or other halogen reduction device was installed prior to December 31, 1992, the device shall reduce overall emissions of hydrogen halides and halogens, as defined in § 63.111 of this subpart, by 95 percent or shall reduce the outlet mass of total hydrogen halides and halogens to less than 0.45 kilograms per hour, whichever is less stringent.
              (2) A halogen reduction device, such as a scrubber or other technique, may be used to reduce the vent stream halogen atom mass emission rate to less than 0.45 kilogram per hour prior to any combustion control device, and thus make the vent stream nonhalogenated; the vent stream must comply with the requirements of paragraph (a)(1) or (a)(2) of this section.
              (d) The owner or operator of a Group 2 process vent having a flow rate greater than or equal to 0.005 standard cubic meter per minute, a HAP concentration greater than or equal to 50 parts per million by volume, and a TRE index value greater than 1.0 but less than or equal to 4.0 shall maintain a TRE index value greater than 1.0 and shall comply with the monitoring of recovery device parameters in § 63.114(b) or (c) of this subpart, the TRE index calculations of § 63.115 of this subpart, and the applicable reporting and recordkeeping provisions of §§ 63.117 and 63.118 of this subpart. Such owner or operator is not subject to any other provisions of §§ 63.114 through 63.118 of this subpart.
              (e) The owner or operator of a Group 2 process vent with a TRE index value greater than 4.0 shall maintain a TRE index value greater than 4.0, comply with the provisions for calculation of a TRE index value in § 63.115 and the reporting and recordkeeping provisions in §§ 63.117(b) and 63.118(c) and (h), and is not subject to monitoring or any other provisions of §§ 63.114 through 63.118.
              (f) The owner or operator of a Group 2 process vent with a flow rate less than 0.005 standard cubic meter per minute shall maintain a flow rate less than 0.005 standard cubic meter per minute; comply with the Group determination procedures in § 63.115 (a), (b), and (e) of this subpart; and the reporting and recordkeeping requirements in § 63.117(c) of this subpart, § 63.118(d) of this subpart, and § 63.118(i) of this subpart; and is not subject to monitoring or any other provisions of §§ 63.114 through 63.118 of this subpart.
              (g) The owner or operator of a Group 2 process vent with a total organic HAP concentration less than 50 parts per million by volume shall maintain a total organic HAP concentration less than 50 parts per million by volume; comply with the Group determination procedures in § 63.115(a), (c), and (e); the reporting and recordkeeping requirements in §§ 63.117(d) and 63.118(e) and (j); and is not subject to monitoring or any other provisions of §§ 63.114 through 63.118.

              (h) The owner or operator of a process vent complying with paragraph (a)(1) or (a)(2) of this section is not required to perform the group determination described in § 63.115 of this subpart.
              (i) Off-site control or on-site control not owned or operated by the source. This paragraph (i) applies to gas streams that have the characteristics specified in § 63.107(b) through (h) or meet the criteria specified in § 63.107(i); that are transferred for disposal to an on-site control device (or other compliance equipment) not owned or operated by the owner or operator of the source generating the gas stream, or to an off-site control device or other compliance equipment; and that have the characteristics (e.g., flow rate, total organic HAP concentration, or TRE index value) of a Group 1 process vent, determined at the point of transfer.
              (1) The owner or operator transferring the gas stream shall:
              (i) Comply with the provisions specified in § 63.114(d) for each gas stream prior to transfer.
              (ii) Notify the transferee that the gas stream contains organic hazardous air pollutants that are to be treated in accordance with the provisions of this subpart. The notice shall be submitted to the transferee initially and whenever there is a change in the required control.
              (2) The owner or operator may not transfer the gas stream unless the transferee has submitted to the EPA a written certification that the transferee will manage and treat any gas stream transferred under this paragraph (i) and received from a source subject to the requirements of this subpart in accordance with the requirements of either §§ 63.113 through 63.118, or § 63.102(b), or subpart D of this part if alternative emission limitations have been granted the transferor in accordance with those provisions. The certifying entity may revoke the written certification by sending a written statement to EPA and the owner or operator giving at least 90 days notice that the certifying entity is rescinding acceptance of responsibility for compliance with the regulatory provisions listed in this paragraph (i). Upon expiration of the notice period, the owner or operator may not transfer the gas stream to the transferee. Records retained by the transferee shall be retained in accordance with § 63.103(c).
              (3) By providing this written certification to EPA, the certifying entity accepts responsibility for compliance with the regulatory provisions listed in paragraph (i)(2) of this section with respect to any transfer covered by the written certification. Failure to abide by any of those provisions with respect to such transfers may result in enforcement action by EPA against the certifying entity in accordance with the enforcement provisions applicable to violations of these provisions by owners or operators of sources.
              (4) Written certifications and revocation statements to EPA from the transferees of such gas streams shall be signed by a responsible official of the certifying entity, provide the name and address of the certifying entity, and be sent to the appropriate EPA Regional Office at the addresses listed in § 63.13. Such written certifications are not transferable by the transferee.
              [59 FR 19468, Apr. 22, 1994, as amended at 62 FR 2745, Jan. 17, 1997; 66 FR 6929, Jan. 22, 2001]
            
            
              § 63.114
              Process vent provisions—monitoring requirements.
              (a) Each owner or operator of a process vent that uses a combustion device to comply with the requirements in § 63.113 (a)(1) or (a)(2) of this subpart, or that uses a recovery device or recapture device to comply with the requirements in § 63.113(a)(2) of this subpart, shall install monitoring equipment specified in paragraph (a)(1), (a)(2), (a)(3), (a)(4), or (a)(5) of this section, depending on the type of device used. All monitoring equipment shall be installed, calibrated, maintained, and operated according to manufacturer's specifications or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (1) Where an incinerator is used, a temperature monitoring device equipped with a continuous recorder is required.

              (i) Where an incinerator other than a catalytic incinerator is used, a temperature monitoring device shall be installed in the firebox or in the ductwork immediately downstream of the firebox in a position before any substantial heat exchange occurs.
              (ii) Where a catalytic incinerator is used, temperature monitoring devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (2) Where a flare is used, the following monitoring equipment is required: A device (including but not limited to a thermocouple, ultra-violet beam sensor, or infrared sensor) capable of continuously detecting the presence of a pilot flame.
              (3) Where a boiler or process heater of less than 44 megawatts design heat input capacity is used, the following monitoring equipment is required: a temperature monitoring device in the firebox equipped with a continuous recorder. This requirement does not apply to gas streams that are introduced with primary fuel or are used as the primary fuel.
              (4) Where a scrubber is used with an incinerator, boiler, or process heater in the case of halogenated vent streams, the following monitoring equipment is required for the scrubber.
              (i) A pH monitoring device equipped with a continuous recorder shall be installed to monitor the pH of the scrubber effluent.
              (ii) A flow meter equipped with a continuous recorder shall be located at the scrubber influent for liquid flow. Gas flow rate shall be determined using one of the procedures specified in paragraphs (a)(4)(ii)(A) through (C) of this section.
              (A) The owner or operator may determine gas flow rate using the design blower capacity, with appropriate adjustments for pressure drop.
              (B) If the scrubber is subject to rules in 40 CFR parts 264 through 266 that have required a determination of the liquid to gas (L/G) ratio prior to the applicable compliance date for this subpart specified in § 63.100(k), the owner or operator may determine gas flow rate by the method that had been utilized to comply with those rules. A determination that was conducted prior to the compliance date for this subpart may be utilized to comply with this subpart if it is still representative.
              (C) The owner or operator may prepare and implement a gas flow rate determination plan that documents an appropriate method which will be used to determine the gas flow rate. The plan shall require determination of gas flow rate by a method which will at least provide a value for either a representative or the highest gas flow rate anticipated in the scrubber during representative operating conditions other than startups, shutdowns, or malfunctions. The plan shall include a description of the methodology to be followed and an explanation of how the selected methodology will reliably determine the gas flow rate, and a description of the records that will be maintained to document the determination of gas flow rate. The owner or operator shall maintain the plan as specified in § 63.103(c).
              (5) Where a recovery device or recapture device is used to comply with the requirements of § 63.113(a)(2) of this subpart, the owner or operator shall utilize the appropriate monitoring device identified in paragraph (b), (b)(1), (b)(2), or (b)(3) of this section.
              (b) Each owner or operator of a process vent with a TRE index value greater than 1.0 as specified under §§ 63.113(a)(3) or 63.113(d) of this subpart that uses one or more recovery devices shall install either an organic monitoring device equipped with a continuous recorder or the monitoring equipment specified in paragraph (b)(1), (b)(2), or (b)(3) of this section, depending on the type of recovery device used. All monitoring equipment shall be installed, calibrated, and maintained according to the manufacturer's specifications or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately. Monitoring is not required for process vents with TRE index values greater than 4.0 as specified in § 63.113(e) of this subpart.
              (1) Where an absorber is the final recovery device in the recovery system, a scrubbing liquid temperature monitoring device and a specific gravity monitoring device, each equipped with a continuous recorder shall be used;

              (2) Where a condenser is the final recovery device in the recovery system, a condenser exit (product side) temperature monitoring device equipped with a continuous recorder shall be used;
              
              (3) Where a carbon adsorber is the final recovery device in the recovery system, an integrating regeneration stream flow monitoring device having an accuracy of ±10 percent or better, capable of recording the total regeneration stream mass or volumetric flow for each regeneration cycle; and a carbon bed temperature monitoring device, capable of recording the carbon bed temperature after each regeneration and within 15 minutes of completing any cooling cycle shall be used.
              (c) An owner or operator of a process vent may request approval to monitor parameters other than those listed in paragraph (a) or (b) of this section. The request shall be submitted according to the procedures specified in § 63.151(f) or § 63.152(e) of this subpart. Approval shall be requested if the owner or operator:
              (1) Uses a combustion device other than an incinerator, boiler, process heater, or flare; or
              (2) Maintains a TRE greater than 1.0 but less than or equal to 4.0 without a recovery device or with a recovery device other than the recovery devices listed in paragraphs (a) and (b) of this section; or
              (3) Uses one of the combustion or recovery or recapture devices listed in paragraphs (a) and (b) of this section, but seeks to monitor a parameter other than those specified in paragraphs (a) and (b) of this section.
              (d) The owner or operator of a process vent shall comply with paragraph (d)(1) or (2) of this section for any bypass line between the origin of the gas stream (i.e., at an air oxidation reactor, distillation unit, or reactor as identified in § 63.107(b)) and the point where the gas stream reaches the process vent, as described in § 63.107, that could divert the gas stream directly to the atmosphere. Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief valves needed for safety purposes are not subject to this paragraph (d).
              (1) Properly install, maintain, and operate a flow indicator that takes a reading at least once every 15 minutes. Records shall be generated as specified in § 63.118(a)(3). The flow indicator shall be installed at the entrance to any bypass line that could divert the gas stream to the atmosphere; or
              (2) Secure the bypass line valve in the non-diverting position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the valve is maintained in the non-diverting position and the gas stream is not diverted through the bypass line.
              (e) The owner or operator shall establish a range that indicates proper operation of the control or recovery device for each parameter monitored under paragraphs (a), (b), and (c) of this section. In order to establish the range, the information required in § 63.152(b) of this subpart shall be submitted in the Notification of Compliance Status or the operating permit application or amendment. The range may be based upon a prior performance test conducted for determining compliance with a regulation promulgated by the EPA, and the owner or operator is not required to conduct a performance test under § 63.116 of this subpart, if the prior performance test was conducted using the same methods specified in § 63.116 and either no process changes have been made since the test, or the owner or operator can demonstrate that the results of the performance test, with or without adjustments, reliably demonstrate compliance despite process changes.
              [59 FR 19468, Apr. 22, 1994, as amended at 62 FR 2745, Jan. 17, 1997; 66 FR 6930, Jan. 22, 2001]
            
            
              § 63.115
              Process vent provisions—methods and procedures for process vent group determination.
              (a) For purposes of determining vent stream flow rate, total organic HAP or total organic carbon concentration or TRE index value, as specified under paragraph (b), (c), or (d) of this section, the sampling site shall be after the last recovery device (if any recovery devices are present) but prior to the inlet of any control device that is present and prior to release to the atmosphere.

              (1) Method 1 or 1A of 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling site.
              
              (2) No traverse site selection method is needed for vents smaller than 0.10 meter in diameter.
              (b) To demonstrate that a vent stream flow rate is less than 0.005 standard cubic meter per minute in accordance with the Group 2 process vent definition of this subpart, the owner or operator shall measure flow rate by the following procedures:
              (1) The sampling site shall be selected as specified in paragraph (a) of this section.
              (2) The gas volumetric flow rate shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate.
              (c) Each owner or operator seeking to demonstrate that a vent stream has an organic HAP concentration below 50 parts per million by volume in accordance with the Group 2 process vent definition of this subpart shall measure either total organic HAP or TOC concentration using the following procedures:
              (1) The sampling site shall be selected as specified in paragraph (a) of this section.
              (2) Method 18 or Method 25A of 40 CFR part 60, appendix A shall be used to measure concentration; alternatively, any other method or data that has been validated according to the protocol in Method 301 of appendix A of this part may be used.
              (3) Where Method 18 of 40 CFR part 60, appendix A is used, the following procedures shall be used to calculate parts per million by volume concentration:
              (i) The minimum sampling time for each run shall be 1 hour in which either an integrated sample or four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately equal intervals in time, such as 15 minute intervals during the run.
              (ii) The concentration of either TOC (minus methane and ethane) or organic HAP shall be calculated according to paragraph (c)(3)(ii)(A) or (c)(3)(ii)(B) of this section as applicable.
              (A) The TOC concentration (CTOC) is the sum of the concentrations of the individual components and shall be computed for each run using the following equation:
              
                ER22AP94.201
              
              
                where:
                
                CTOC = Concentration of TOC (minus methane and ethane), dry basis, parts per million by volume.
                Cji = Concentration of sample component j of the sample i, dry basis, parts per million by volume.
                n = Number of components in the sample.
                x = Number of samples in the sample run.
              
              
              (B) The total organic HAP concentration (CHAP) shall be computed according to the equation in paragraph (c)(3)(ii)(A) of this section except that only the organic HAP species shall be summed. The list of organic HAP's is provided in table 2 of subpart F of this part.
              (4) Where Method 25A of 40 CFR part 60, appendix A is used, the following procedures shall be used to calculate parts per million by volume TOC concentration:
              (i) Method 25A of 40 CFR part 60, appendix A, shall be used only if a single organic HAP compound is greater than 50 percent of total organic HAP, by volume, in the vent stream.
              (ii) The vent stream composition may be determined by either process knowledge, test data collected using an appropriate EPA method, or a method or data validated according to the protocol in Method 301 of appendix A of this part. Examples of information that could constitute process knowledge include calculations based on material balances, process stoichiometry, or previous test results provided the results are still relevant to the current vent stream conditions.
              (iii) The organic HAP used as the calibration gas for Method 25A of 40 CFR part 60, appendix A shall be the single organic HAP compound present at greater than 50 percent of the total organic HAP by volume.
              (iv) The span value for Method 25A of 40 CFR part 60, appendix A shall be 50 parts per million by volume.

              (v) Use of Method 25A of 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (vi) The owner or operator shall demonstrate that the concentration of TOC including methane and ethane measured by Method 25A of 40 CFR part 60, appendix A is below 25 parts per million by volume to be considered a Group 2 vent with an organic HAP concentration below 50 parts per million by volume and to qualify for the low concentration exclusion in § 63.113(g) of this subpart.
              (d) To determine the TRE index value, the owner or operator shall conduct a TRE determination and calculate the TRE index value according to the procedures in paragraph (d)(1) or (d)(2) of this section and the TRE equation in paragraph (d)(3) of this section.
              (1) Engineering assessment may be used to determine vent stream flow rate, net heating value, TOC emission rate, and total organic HAP emission rate for the representative operating condition expected to yield the lowest TRE index value.
              (i) If the TRE value calculated using such engineering assessment and the TRE equation in paragraph (d)(3) of this section is greater than 4.0, then the owner or operator is not required to perform the measurements specified in paragraph (d)(2) of this section.
              (ii) If the TRE value calculated using such engineering assessment and the TRE equation in paragraph (d)(3) of this section is less than or equal to 4.0, then the owner or operator is required to perform the measurements specified in paragraph (d)(2) of this section for group determination or consider the process vent a Group 1 vent and comply with the emission reduction specified in § 63.113(a) of this subpart.
              (iii) Engineering assessment includes, but is not limited to, the following:
              (A) Previous test results provided the tests are representative of current operating practices at the process unit.
              (B) Bench-scale or pilot-scale test data representative of the process under representative operating conditions.
              (C) Maximum flow rate, TOC emission rate, organic HAP emission rate, or net heating value limit specified or implied within a permit limit applicable to the process vent.
              (D) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to:
              (1) Use of material balances based on process stoichiometry to estimate maximum organic HAP concentrations,
              (2) Estimation of maximum flow rate based on physical equipment design such as pump or blower capacities,
              (3) Estimation of TOC or organic HAP concentrations based on saturation conditions,
              (4) Estimation of maximum expected net heating value based on the vent stream concentration of each organic compound or, alternatively, as if all TOC in the vent stream were the compound with the highest heating value.
              (E) All data, assumptions, and procedures used in the engineering assessment shall be documented.
              (2) Except as provided in paragraph (d)(1) of this section, vent stream flow rate, net heating value, TOC emission rate, and total organic HAP emission rate shall be measured and calculated according to the procedures in paragraphs (d)(2)(i) through (v) of this section and used as input to the TRE index value calculation in paragraph (d)(3) of this section.
              (i) The vent stream volumetric flow rate (Qs), in standard cubic meters per minute at 20 degrees Celcius, shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate. If the vent stream tested passes through a final steam jet ejector and is not condensed, the vent stream volumetric flow shall be corrected to 2.3 percent moisture.
              (ii) The molar composition of the vent stream, which is used to calculate net heating value, shall be determined using the following methods:
              (A) Method 18 of 40 CFR part 60, appendix A to measure the concentration of each organic compound.

              (B) American Society for Testing and Materials D1946-77 to measure the concentration of carbon monoxide and hydrogen.
              
              (C) Method 4 of 40 CFR part 60, appendix A, to measure the moisture content of the vent stream.
              (iii) The net heating value of the vent stream shall be calculated using the following equation:
              
                ER22AP94.202
              
              
                where:
                
                HT = Net heating value of the sample, megaJoule per standard cubic meter, where the net enthalpy per mole of vent stream is based on combustion at 25 °C and 760 millimeters of mercury, but the standard temperature for determining the volume corresponding to one mole is 20 °C, as in the definition of Qs (vent stream flow rate).
                Kl = Constant, 1.740 × 10−7 (parts per million)−1 (gram-mole per standard cubic meter) (megaJoule per kilocalorie), where standard temperature for (gram-mole per standard cubic meter) is 20 °C.
                Bws = Water vapor content of the vent stream, proportion by volume; except that if the vent stream passes through a final steam jet and is not condensed, it shall be assumed that Bws = 0.023 in order to correct to 2.3 percent moisture.
                Cj = Concentration on a dry basis of compound j in parts per million, as measured for all organic compounds by Method 18 of 40 CFR part 60, appendix A and measured for hydrogen and carbon monoxide by American Society for Testing and Materials D1946-77 as indicated in paragraph (d)(2)(ii) of this section.
                Hj = Net heat of combustion of compound j, kilocalorie per gram-mole, based on combustion at 25 °C and 760 millimeters mercury. The heats of combustion of vent stream components shall be determined using American Society for Testing and Materials D2382-76 if published values are not available or cannot be calculated.
              
              

              (iv) The emission rate of TOC (minus methane and ethane) (ETOC) and the emission rate of total organic HAP (EHAP) in the vent stream shall both be calculated using the following equation:
              
                ER22AP94.203
              
              
                where:
                
                E = Emission rate of TOC (minus methane and ethane) or emission rate of total organic HAP in the sample, kilograms per hour.
                K2 = Constant, 2.494 × 10−6 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram) (minutes/hour), where standard temperature for (gram-mole per standard cubic meter) is 20 °C.
                Cj = Concentration on a dry basis of organic compound j in parts per million as measured by Method 18 of 40 CFR part 60, appendix A as indicated in paragraph (d)(2)(ii) of this section. If the TOC emission rate is being calculated, Cj includes all organic compounds measured minus methane and ethane; if the total organic HAP emission rate is being calculated, only organic HAP compounds listed in table 2 in subpart F of this part are included.
                Mj = Molecular weight of organic compound j, gram/gram-mole.
                Qs = Vent stream flow rate, dry standard cubic meter per minute, at a temperature of 20 °C.
              
              
              (v) In order to determine whether a vent stream is halogenated, the mass emission rate of halogen atoms contained in organic compounds shall be calculated.
              (A) The vent stream concentration of each organic compound containing halogen atoms (parts per million by volume, by compound) shall be determined based on the following procedures:
              (1) Process knowledge that no halogen or hydrogen halides are present in the process, or
              (2) Applicable engineering assessment as discussed in paragraph (d)(1)(iii) of this section, or
              (3) Concentration of organic compounds containing halogens measured by Method 18 of 40 CFR part 60, appendix A, or
              (4) Any other method or data that has been validated according to the applicable procedures in Method 301 of appendix A of this part.
              (B) The following equation shall be used to calculate the mass emission rate of halogen atoms:
              
                ER22AP94.204
              
              
                where:
                
                E = mass of halogen atoms, dry basis, kilogram per hour.
                K2 = Constant, 2.494 × 10−6 (parts per million)−1 (kilogram-mole per standard cubic meter) (minute/hour), where standard temperature is 20 °C.
                Cj = Concentration of halogenated compound j in the gas stream, dry basis, parts per million by volume.
                Mji = Molecular weight of halogen atom i in compound j of the gas stream, kilogram per kilogram-mole.
                Lji = Number of atoms of halogen i in compound j of the gas stream.
                Q = Flow rate of gas stream, dry standard cubic meters per minute, determined according to paragraph (d)(1) or (d)(2)(i) of this section.
                j = Halogenated compound j in the gas stream.
                i = Halogen atom i in compound j of the gas stream.
                n = Number of halogenated compounds j in the gas stream.
                m = Number of different halogens i in each compound j of the gas stream.
              
              
              (3) The owner or operator shall calculate the TRE index value of the vent stream using the equations and procedures in this paragraph.
              (i) The equation for calculating the TRE index for a vent stream controlled by a flare or incinerator is as follows:
              
                ER22AP94.205
              
              
                where:
                
                TRE = TRE index value.
                EHAP = Hourly emission rate of total organic HAP, kilograms per hour, as calculated in paragraph (d)(1) or (d)(2)(iv) of this section.
                Qs = Vent stream flow rate, standard cubic meters per minute, at a standard temperature of 20 °C, as calculated in paragraph (d)(1) or (d)(2)(i) of this section.
                HT = Vent stream net heating value, megaJoules per standard cubic meter, as calculated in paragraph (d)(1) or (d)(2)(iii) of this section.
                ETOC = Emission rate of TOC (minus methane and ethane), kilograms per hour, as calculated in paragraph (d)(1) or (d)(2)(iv) of this section.
                a,b,c,d = Coefficients presented in table 1 of this subpart, selected in accordance with paragraphs (d)(3)(ii) and (iii) of this section.
              
              
              (ii) The owner or operator of a nonhalogenated vent stream shall calculate the TRE index value based on the use of a flare, a thermal incinerator with 0 percent heat recovery, and a thermal incinerator with 70 percent heat recovery and shall select the lowest TRE index value. The owner or operator shall use the applicable coefficients in table 1 of this subpart for nonhalogenated vent streams located within existing sources and the applicable coefficients in table 2 of this subpart for nonhalogenated vent streams located within new sources.
              (iii) The owner or operator of a halogenated vent stream shall calculate the TRE index value based on the use of a thermal incinerator with 0 percent heat recovery, and a scrubber. The owner or operator shall use the applicable coefficients in table 1 of this subpart for halogenated vent streams located within existing sources and the applicable coefficients in table 2 of this subpart for halogenated vent streams located within new sources.
              (e) The owner or operator of a Group 2 process vent shall recalculate the TRE index value, flow, or organic hazardous air pollutants concentration for each process vent, as necessary to determine whether the vent is Group 1 or Group 2, whenever process changes are made that could reasonably be expected to change the vent to a Group 1 vent. Examples of process changes include, but are not limited to, changes in production capacity, production rate, feedstock type, or catalyst type, or whenever there is replacement, removal, or addition of recovery equipment. For purposes of this paragraph, process changes do not include: Process upsets; unintentional, temporary process changes; and changes that are within the range on which the original TRE calculation was based.

              (1) The TRE index value, flow rate, or organic HAP concentration shall be recalculated based on measurements of vent stream flow rate, TOC, and organic HAP concentrations, and heating values as specified in § 63.115 (a), (b), (c), and (d) of this subpart, as applicable, or on best engineering assessment of the effects of the change. Engineering assessments shall meet the specifications in paragraph (d)(1) of this section.
              (2) Where the recalculated TRE index value is less than or equal to 1.0, or less than or equal to 4.0 but greater than 1.0, the recalculated flow rate is greater than or equal to 0.005 standard cubic meter per minute, or the recalculated concentration is greater than or equal to 50 parts per million by volume, the owner or operator shall submit a report as specified in § 63.118 (g), (h), (i), or (j) of this subpart and shall comply with the appropriate provisions in § 63.113 of this subpart by the dates specified in § 63.100 of subpart F of this part.
              (f) Notwithstanding any other provisions of this subpart, in any case where a process vent includes one or more gas streams that are not from a source subject to this subpart (hereafter called “non-HON streams” for purposes of this paragraph), and one or more gas streams that meet the criteria in § 63.107(b) through (h) or the criteria in § 63.107(i) (hereafter called “HON streams” for purposes of this paragraph), the owner or operator may elect to comply with paragraphs (f)(1) through (3) of this section.
              (1) The owner or operator may determine the characteristics (flow rate, total organic HAP concentration, and TRE index value) for each HON stream, or combination of HON streams, at a representative point as near as practical to, but before, the point at which it is combined with one or more non-HON streams.
              (2) If one or more of the HON streams, or combinations of HON streams, has the characteristics (determined at the location specified in paragraph (f)(1) of this section) associated with a Group 1 process vent, the combined vent stream is a Group 1 process vent. Except as specified in paragraph (f)(3) of this section, if none of the HON streams, or combinations of HON streams, when determined at the location specified in paragraph (f)(1) of this section, has the characteristics associated with a Group 1 process vent, the combined vent stream is a Group 2 process vent regardless of the TRE index value determined at the location specified in § 63.115(a). If the combined vent stream is a Group 2 process vent as determined by the previous sentence, but one or more of the HON streams, or combinations of HON streams, has a TRE index value greater than 1 but less than or equal to 4, the combined vent stream is a process vent with a TRE index value greater than 1 but less than or equal to 4. In this case, the owner or operator shall monitor the combined vent stream as required by § 63.114(b).
              (3) Paragraphs (f)(1) and (2) of this section are not intended to apply instead of any other subpart of this part. If another subpart of this part applies to one or more of the non-HON streams contributing to the combined vent stream, that subpart may impose emission control requirements such as, but not limited to, requiring the combined vent stream to be classified and controlled as a Group 1 process vent.
              [59 FR 19468, Apr. 22, 1994, as amended at 62 FR 2746, Jan. 17, 1997; 66 FR 6931, Jan. 22, 2001]
            
            
              § 63.116
              Process vent provisions—performance test methods and procedures to determine compliance.
              (a) When a flare is used to comply with § 63.113(a)(1), the owner or operator shall comply with paragraphs (a)(1) through (3) of this section. The owner or operator is not required to conduct a performance test to determine percent emission reduction or outlet organic HAP or TOC concentration.
              (1) Conduct a visible emission test using the techniques specified in § 63.11(b)(4).
              (2) Determine the net heating value of the gas being combusted using the techniques specified in § 63.11(b)(6).
              (3) Determine the exit velocity using the techniques specified in either § 63.11(b)(7)(i) (and § 63.11(b)(7)(iii), where applicable) or § 63.11(b)(8), as appropriate.

              (b) An owner or operator is not required to conduct a performance test when any control device specified in paragraphs (b)(1) through (b)(5) of this section is used.
              
              (1) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (2) A boiler or process heater into which the gas stream is introduced with the primary fuel or is used as the primary fuel.
              (3) A control device for which a performance test was conducted for determining compliance with a regulation promulgated by the EPA and the test was conducted using the same methods specified in this section and either no process changes have been made since the test, or the owner or operator can demonstrate that the results of the performance test, with or without adjustments, reliably demonstrate compliance despite process changes.
              (4) A boiler or process heater burning hazardous waste for which the owner or operator:
              (i) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H, or
              (ii) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (5) A hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O.
              (c) Except as provided in paragraphs (a) and (b) of this section, an owner or operator using a control device to comply with the organic HAP concentration limit or percent reduction efficiency requirements in § 63.113(a)(2) of this subpart shall conduct a performance test using the procedures in paragraphs (c)(1) through (c)(4) of this section. The organic HAP concentration and percent reduction may be measured as either total organic HAP or as TOC minus methane and ethane according to the procedures specified.
              (1) Method 1 or 1A of 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling sites.
              (i) For determination of compliance with the 98 percent reduction of total organic HAP requirement of § 63.113(a)(2) of this subpart, sampling sites shall be located at the inlet of the control device as specified in paragraphs (c)(1)(i)(A) and (c)(1)(i)(B) of this section, and at the outlet of the control device.
              (A) The control device inlet sampling site shall be located after the final product recovery device.
              (B) If a vent stream is introduced with the combustion air or as a secondary fuel into a boiler or process heater with a design capacity less than 44 megawatts, selection of the location of the inlet sampling sites shall ensure the measurement of total organic HAP or TOC (minus methane and ethane) concentrations in all vent streams and primary and secondary fuels introduced into the boiler or process heater.
              (ii) For determination of compliance with the 20 parts per million by volume total organic HAP limit in § 63.113(a)(2) of this subpart, the sampling site shall be located at the outlet of the control device.
              (2) The gas volumetric flow rate shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate.
              (3) To determine compliance with the 20 parts per million by volume total organic HAP limit in § 63.113(a)(2) of this subpart, the owner or operator shall use Method 18 of 40 CFR part 60, appendix A to measure either TOC minus methane and ethane or total organic HAP. Alternatively, any other method or data that has been validated according to the applicable procedures in Method 301 of appendix A of this part, may be used. The following procedures shall be used to calculate parts per million by volume concentration, corrected to 3 percent oxygen:
              (i) The minimum sampling time for each run shall be 1 hour in which either an integrated sample or a minimum of four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately equal intervals in time, such as 15 minute intervals during the run.
              (ii) The concentration of either TOC (minus methane or ethane) or total organic HAP shall be calculated according to paragraph (c)(3)(ii)(A) or (c)(3)(ii)(B) of this section.
              (A) The TOC concentration (CTOC) is the sum of the concentrations of the individual components and shall be computed for each run using the following equation:
              
                ER22AP94.206
              
              
                where:
                
                CTOC = Concentration of TOC (minus methane and ethane), dry basis, parts per million by volume.
                Cji = Concentration of sample components j of sample i, dry basis, parts per million by volume.
                n = Number of components in the sample.
                x = Number of samples in the sample run.
              
              
              (B) The total organic HAP concentration (CHAP) shall be computed according to the equation in paragraph (c)(3)(ii)(A) of this section except that only the organic HAP species shall be summed. The list of organic HAP's is provided in table 2 of subpart F of this part.
              (iii) The concentration of TOC or total organic HAP shall be corrected to 3 percent oxygen if a combustion device is the control device.

              (A) The emission rate correction factor or excess air, integrated sampling and analysis procedures of Method 3B of 40 CFR part 60, appendix A shall be used to determine the oxygen concentration (%O2d). The samples shall be taken during the same time that the TOC (minus methane or ethane) or total organic HAP samples are taken.

              (B) The concentration corrected to 3 percent oxygen (Cc) shall be computed using the following equation:
              
                ER26AP99.003
              
              
                Where:
                
                Cc = Concentration of TOC or organic HAP corrected to 3 percent oxygen, dry basis, parts per million by volume.
                Cm = Concentration of TOC (minus methane and ethane) or organic HAP, dry basis, parts per million by volume.
                %02d = Concentration of oxygen, dry basis, percent by volume.
              
              
              (4) To determine compliance with the 98 percent reduction requirement of § 63.113(a)(2) of this subpart, the owner or operator shall use Method 18 of 40 CFR part 60, appendix A; alternatively, any other method or data that has been validated according to the applicable procedures in Method 301 of appendix A of this part may be used. The following procedures shall be used to calculate percent reduction efficiency:
              (i) The minimum sampling time for each run shall be 1 hour in which either an integrated sample or a minimum of four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately equal intervals in time such as 15 minute intervals during the run.

              (ii) The mass rate of either TOC (minus methane and ethane) or total organic HAP (Ei, Eo) shall be computed.
              (A) The following equations shall be used:
              
                ER22AP94.208
              
              
                ER22AP94.209
              
              
                where:
                
                Cij, Coj = Concentration of sample component j of the gas stream at the inlet and outlet of the control device, respectively, dry basis, parts per million by volume.
                Ei, Eo = Mass rate of TOC (minus methane and ethane) or total organic HAP at the inlet and outlet of the control device, respectively, dry basis, kilogram per hour.
                Mij, Moj = Molecular weight of sample component j of the gas stream at the inlet and outlet of the control device, respectively, gram/gram-mole.
                
                Qi, Qo = Flow rate of gas stream at the inlet and outlet of the control device, respectively, dry standard cubic meter per minute.
                K2 = Constant, 2.494 × 10−6 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram) (minute/hour), where standard temperature (gram-mole per standard cubic meter) is 20 °C.
              
              
              (B) Where the mass rate of TOC is being calculated, all organic compounds (minus methane and ethane) measured by Method 18 of 40 CFR part 60, appendix A are summed using the equation in paragraph (c)(4)(ii)(A) of this section.
              (C) Where the mass rate of total organic HAP is being calculated, only the organic HAP species shall be summed using the equation in paragraph (c)(4)(ii)(A) of this section. The list of organic HAP's is provided in table 2 of subpart F of this part.
              (iii) The percent reduction in TOC (minus methane and ethane) or total organic HAP shall be calculated as follows:
              
                ER22AP94.210
              
              
                where:
                
                R = Control efficiency of control device, percent.
                Ei = Mass rate of TOC (minus methane and ethane) or total organic HAP at the inlet to the control device as calculated under paragraph (c)(4)(ii) of this section, kilograms TOC per hour or kilograms organic HAP per hour.
                Eo = Mass rate of TOC (minus methane and ethane) or total organic HAP at the outlet of the control device, as calculated under paragraph (c)(4)(ii) of this section, kilograms TOC per hour or kilograms organic HAP per hour.
              
              
              (iv) If the vent stream entering a boiler or process heater with a design capacity less than 44 megawatts is introduced with the combustion air or as a secondary fuel, the weight-percent reduction of total organic HAP or TOC (minus methane and ethane) across the device shall be determined by comparing the TOC (minus methane and ethane) or total organic HAP in all combusted vent streams and primary and secondary fuels with the TOC (minus methane and ethane) or total organic HAP exiting the combustion device, respectively.
              (d) An owner or operator using a combustion device followed by a scrubber or other halogen reduction device to control halogenated vent streams in compliance with § 63.113(c)(1) shall conduct a performance test to determine compliance with the control efficiency or emission limits for hydrogen halides and halogens.
              (1) For an owner or operator determining compliance with the percent reduction of total hydrogen halides and halogens, sampling sites shall be located at the inlet and outlet of the scrubber or other halogen reduction device used to reduce halogen emissions. For an owner or operator determining compliance with the less than 0.45 kilogram per hour outlet emission limit for total hydrogen halides and halogens, the sampling site shall be located at the outlet of the scrubber or other halogen reduction device and prior to any releases to the atmosphere.
              (2) Except as provided in paragraph (d)(5) of this section, Method 26 or Method 26A of 40 CFR part 60, appendix A, shall be used to determine the concentration, in milligrams per dry standard cubic meter, of total hydrogen halides and halogens that may be present in the vent stream. The mass emissions of each hydrogen halide and halogen compound shall be calculated from the measured concentrations and the gas stream flow rate.
              (3) To determine compliance with the percent removal efficiency, the mass emissions for any hydrogen halides and halogens present at the inlet of the scrubber or other halogen reduction device shall be summed together. The mass emissions of the compounds present at the outlet of the scrubber or other halogen reduction device shall be summed together. Percent reduction shall be determined by comparison of the summed inlet and outlet measurements.

              (4) To demonstrate compliance with the less than 0.45 kilogram per hour outlet emission limit, the test results must show that the mass emission rate of total hydrogen halides and halogens measured at the outlet of the scrubber or other halogen reduction device is below 0.45 kilogram per hour.
              
              (5) The owner or operator may use any other method to demonstrate compliance if the method or data has been validated according to the applicable procedures of Method 301 of appendix A of this part.
              (e) An owner or operator using a scrubber or other halogen reduction device to reduce the vent stream halogen atom mass emission rate to less than 0.45 kilogram per hour prior to a combustion control device in compliance with § 63.113(c)(2) of this subpart shall determine the halogen atom mass emission rate prior to the combustor according to the procedures in § 63.115(d)(2)(v) of this subpart.
              [59 FR 19468, Apr. 22, 1994, as amended at 62 FR 2746, Jan. 17, 1997; 64 FR 20191, Apr. 26, 1999; 66 FR 6931, Jan. 22, 2001]
            
            
              § 63.117
              Process vent provisions—reporting and recordkeeping requirements for group and TRE determinations and performance tests.
              (a) Each owner or operator subject to the control provisions for Group 1 process vents in § 63.113(a) or the provisions for Group 2 process vents with a TRE index value greater than 1.0 but less than or equal to 4.0 in § 63.113(d) shall:
              (1) Keep an up-to-date, readily accessible record of the data specified in paragraphs (a)(4) through (a)(8) of this section, as applicable, and
              (2) Include the data in paragraphs (a)(4) through (a)(8) of this section in the Notification of Compliance Status report as specified in § 63.152(b) of this subpart.
              (3) If any subsequent TRE determinations or performance tests are conducted after the Notification of Compliance Status has been submitted, report the data in paragraphs (a)(4) through (a)(8) of this section in the next Periodic Report as specified in § 63.152(c) of this subpart.
              (4) Record and report the following when using a combustion device to achieve a 98 weight percent reduction in organic HAP or an organic HAP concentration of 20 parts per million by volume, as specified in § 63.113(a)(2) of this subpart:
              (i) The parameter monitoring results for incinerators, catalytic incinerators, boilers or process heaters specified in table 3 of this subpart, and averaged over the same time period of the performance testing.
              (ii) For an incinerator, the percent reduction of organic HAP or TOC achieved by the incinerator determined as specified in § 63.116(c) of this subpart, or the concentration of organic HAP or TOC (parts per million by volume, by compound) determined as specified in § 63.116(c) of this subpart at the outlet of the incinerator on a dry basis corrected to 3 percent oxygen.
              (iii) For a boiler or process heater, a description of the location at which the vent stream is introduced into the boiler or process heater.
              (iv) For a boiler or process heater with a design heat input capacity of less than 44 megawatts and where the vent stream is introduced with combustion air or used as a secondary fuel and is not mixed with the primary fuel, the percent reduction of organic HAP or TOC, or the concentration of organic HAP or TOC (parts per million by volume, by compound) determined as specified in § 63.116(c) at the outlet of the combustion device on a dry basis corrected to 3 percent oxygen.
              (5) Record and report the following when using a flare to comply with § 63.113(a)(1) of this subpart:
              (i) Flare design (i.e., steam-assisted, air-assisted, or non-assisted);
              (ii) All visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination required by § 63.116(a) of this subpart; and
              (iii) All periods during the compliance determination when the pilot flame is absent.
              (6) Record and report the following when using a scrubber following a combustion device to control a halogenated vent stream:
              (i) The percent reduction or scrubber outlet mass emission rate of total hydrogen halides and halogens as specified in § 63.116(d) of this subpart;
              (ii) The pH of the scrubber effluent; and
              (iii) The scrubber liquid to gas ratio.

              (7) Record and report the following when achieving and maintaining a TRE index value greater than 1.0 but less than 4.0 as specified in § 63.113(a)(3) or § 63.113(d) of this subpart:
              
              (i) The parameter monitoring results for absorbers, condensers, or carbon adsorbers, as specified in table 4 of this subpart, and averaged over the same time period of the measurements of vent stream flow rate and concentration used in the TRE determination (both measured while the vent stream is normally routed and constituted), and
              (ii) The measurements and calculations performed to determine the TRE index value of the vent stream.
              (8) Record and report the halogen concentration in the vent stream determined according to the procedures specified in § 63.115(d)(2)(v).
              (b) The owner or operator of a Group 2 process vent with a TRE index greater than 4.0 as specified in § 63.113(e) of this subpart, shall maintain records and submit as part of the Notification of Compliance Status specified in § 63.152 of this subpart, measurements, engineering assessments, and calculations performed to determine the TRE index value of the vent stream. Documentation of engineering assessments shall include all data, assumptions, and procedures used for the engineering assessments, as specified in § 63.115(d)(1) of this subpart.
              (c) Each owner or operator who elects to demonstrate that a process vent is a Group 2 process vent based on a flow rate less than 0.005 standard cubic meter per minute must submit to the Administrator the flow rate measurement using methods and procedures specified in § 63.115 (a) and (b) of this subpart with the Notification of Compliance Status specified in § 63.152 of this subpart.
              (d) Each owner or operator who elects to demonstrate that a process vent is a Group 2 process vent based on organic HAP or TOC concentration less than 50 parts per million by volume must submit to the Administrator an organic HAP or TOC concentration measurement using the methods and procedures specified in § 63.115 (a) and (c) of this subpart with the Notification of Compliance Status specified in § 63.152 of this subpart.
              (e) If an owner or operator uses a control or recovery device other than those listed in tables 3 and 4 of this subpart or requests approval to monitor a parameter other than those specified in tables 3 and 4 of this subpart, the owner or operator shall submit a description of planned reporting and recordkeeping procedures as required under § 63.151(f) or § 63.152(e) of this subpart. The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the permit application or by other appropriate means.
              (f) For each parameter monitored according to tables 3 or 4 of this subpart or paragraph (e) of this section, the owner or operator shall establish a range for the parameter that indicates proper operation of the control or recovery device. In order to establish the range, the information required in § 63.152(b) of this subpart shall be submitted in the Notification of Compliance Status or the operating permit application or amendment.
              [59 FR 19468, Apr. 22, 1994, as amended at 61 FR 64576, Dec. 5, 1996; 66 FR 6932, Jan. 22, 2001]
            
            
              § 63.118
              Process vent provisions—periodic reporting and recordkeeping requirements.
              (a) Each owner or operator using a control device to comply with § 63.113 (a)(1) or (a)(2) of this subpart shall keep the following records up-to-date and readily accessible:
              (1) Continuous records of the equipment operating parameters specified to be monitored under § 63.114(a) of this subpart and listed in table 3 of this subpart or specified by the Administrator in accordance with § 63.114(c) and § 63.117(e) of this subpart. For flares, the hourly records and records of pilot flame outages specified in table 3 of this subpart shall be maintained in place of continuous records.
              (2) Records of the daily average value of each continuously monitored parameter for each operating day determined according to the procedures specified in § 63.152(f). For flares, records of the times and duration of all periods during which all pilot flames are absent shall be kept rather than daily averages.

              (3) Hourly records of whether the flow indicator specified under § 63.114(d)(1) was operating and whether a diversion was detected at any time during the hour, as well as records of the times and durations of all periods when the gas stream is diverted to the atmosphere or the monitor is not operating.
              (4) Where a seal mechanism is used to comply with § 63.114(d)(2) of this subpart, hourly records of flow are not required. In such cases, the owner or operator shall record that the monthly visual inspection of the seals or closure mechanism has been done, and shall record the duration of all periods when the seal mechanism is broken, the bypass line valve position has changed, or the key for a lock-and-key type lock has been checked out, and records of any car-seal that has broken.
              (b) Each owner or operator using a recovery device or other means to achieve and maintain a TRE index value greater than 1.0 but less than 4.0 as specified in § 63.113(a)(3) or § 63.113(d) of this subpart shall keep the following records up-to-date and readily accessible:
              (1) Continuous records of the equipment operating parameters specified to be monitored under § 63.114(b) of this subpart and listed in table 4 of this subpart or specified by the Administrator in accordance with § 63.114(c) of this subpart and § 63.114(e) of this subpart and
              (2) Records of the daily average value of each continuously monitored parameter for each operating day determined according to the procedures specified in § 63.152(f). If carbon adsorber regeneration stream flow and carbon bed regeneration temperature are monitored, the records specified in table 4 of this subpart shall be kept instead of the daily averages.
              (c) Each owner or operator subject to the provisions of this subpart and who elects to demonstrate compliance with the TRE index value greater than 4.0 under § 63.113(e) of this subpart or greater than 1.0 under § 63.113(a)(3) or § 63.113(d) of this subpart shall keep up-to-date, readily accessible records of:
              (1) Any process changes as defined in § 63.115(e) of this subpart; and
              (2) Any recalculation of the TRE index value pursuant to § 63.115(e) of this subpart.
              (d) Each owner or operator who elects to comply by maintining a flow rate less than 0.005 standard cubic meter per minute under § 63.113(f) of this subpart, shall keep up-to-date, readily accessible records of:
              (1) Any process changes as defined in § 63.115(e) of this subpart that increase the vent stream flow rate,
              (2) Any recalculation or measurement of the flow rate pursuant to § 63.115(e) of this subpart, and
              (3) If the flow rate increases to 0.005 standard cubic meter per minute or greater as a result of the process change, the TRE determination performed according to the procedures of § 63.115(d) of this subpart.
              (e) Each owner or operator who elects to comply by maintaining an organic HAP concentration less than 50 parts per million by volume organic HAP concentration under § 63.113(g) of this subpart shall keep up-to-date, readily accessible records of:
              (1) Any process changes as defined in § 63.115(e) that increase the organic HAP concentration of the vent stream,
              (2) Any recalculation or measurement of the concentration pursuant to § 63.115(e) of this subpart, and
              (3) If the organic HAP concentration increases to 50 parts per million by volume or greater as a result of the process change, the TRE determination performed according to the procedures of § 63.115(d) of this subpart.
              (f) Each owner or operator who elects to comply with the requirements of § 63.113 of this subpart shall submit to the Administrator Periodic Reports of the following recorded information according to the schedule in § 63.152 of this subpart.
              (1) Reports of daily average values of monitored parameters for all operating days when the daily average values recorded under paragraphs (a) and (b) of this section were outside the ranges established in the Notification of Compliance Status or operating permit.
              (2) For Group 1 points, reports of the duration of periods when monitoring data is not collected for each excursion caused by insufficient monitoring data as defined in § 63.152(c)(2)(ii)(A) of this subpart.

              (3) Reports of the times and durations of all periods recorded under paragraph (a)(3) of this section when the gas stream is diverted to the atmosphere through a bypass line.
              (4) Reports of all periods recorded under paragraph (a)(4) of this section in which the seal mechanism is broken, the bypass line valve position has changed, or the key to unlock the bypass line valve was checked out.
              (5) Reports of the times and durations of all periods recorded under paragraph (a)(2) of this section in which all pilot flames of a flare were absent.
              (6) Reports of all carbon bed regeneration cycles during which the parameters recorded under paragraph (b)(2)(v) of this section were outside the ranges established in the Notification of Compliance Status or operating permit.
              (g) Whenever a process change, as defined in § 63.115(e) of this subpart, is made that causes a Group 2 process vent to become a Group 1 process vent, the owner or operator shall submit a report within 180 calendar days after the process change as specified in § 63.151(j) of this subpart. The report shall include:
              (1) A description of the process change;
              (2) The results of the recalculation of the flow rate, organic HAP concentration, and TRE index value required under § 63.115(e) of this subpart and recorded under paragraph (c), (d), or (e) of this section; and
              (3) A statement that the owner or operator will comply with the provisions of § 63.113 of this subpart for Group 1 process vents by the dates specified in subpart F of this part.
              (h) Whenever a process change, as defined in § 63.115(e) of this subpart, is made that causes a Group 2 process vent with a TRE greater than 4.0 to become a Group 2 process vent with a TRE less than 4.0, the owner or operator shall submit a report within 180 calendar days after the process change. The report may be submitted as part of the next periodic report. The report shall include:
              (1) A description of the process change,
              (2) The results of the recalculation of the TRE index value required under § 63.115(e) of this subpart and recorded under paragraph (c) of this section, and
              (3) A statement that the owner or operator will comply with the requirements specified in § 63.113(d) of this subpart.
              (i) Whenever a process change, as defined in § 63.115(e) of this subpart, is made that causes a Group 2 process vent with a flow rate less than 0.005 standard cubic meter per minute to become a Group 2 process vent with a flow rate of 0.005 standard cubic meter per minute or greater and a TRE index value less than or equal to 4.0, the owner or operator shall submit a report within 180 calendar days after the process change. The report may be submitted as part of the next periodic report. The report shall include:
              (1) A description of the process change,
              (2) The results of the recalculation of the flow rate and the TRE determination required under § 63.115(e) of this subpart and recorded under paragraph (d) of this section, and
              (3) A statement that the owner or operator will comply with the requirements specified in § 63.113(d) of this subpart.
              (j) Whenever a process change, as defined in § 63.115(e) of this subpart, is made that causes a Group 2 process vent with an organic HAP concentration less than 50 parts per million by volume to become a Group 2 process vent with an organic HAP concentration of 50 parts per million by volume or greater and a TRE index value less than or equal to 4.0, the owner or operator shall submit a report within 180 calendar days after the process change. The report may be submitted as part of the next periodic report. The report shall include:
              (1) A description of the process change,
              (2) The results of the recalculation of the organic HAP concentration and the TRE determination required under § 63.115(e) of this subpart and recorded under paragraph (e) of this section, and
              (3) A statement that the owner or operator will comply with the requirements specified in § 63.113(d) of this subpart.

              (k) The owner or operator is not required to submit a report of a process change if one of the conditions listed in paragraph (k)(1), (k)(2), (k)(3), or (k)(4) of this section is met.
              (1) The process change does not meet the definition of a process change in § 63.115(e) of this subpart, or
              (2) The vent stream flow rate is recalculated according to § 63.115(e) of this subpart and the recalculated value is less than 0.005 standard cubic meter per minute, or
              (3) The organic HAP concentration of the vent stream is recalculated according to § 63.115(e) of this subpart and the recalculated value is less than 50 parts per million by volume, or
              (4) The TRE index value is recalculated according to § 63.115(e) of this subpart and the recalculated value is greater than 4.0.
              [59 FR 19468, Apr. 22, 1994, as amended at 62 FR 2747, Jan. 17, 1997; 66 FR 6932, Jan. 22, 2001]
            
            
              § 63.119
              Storage vessel provisions—reference control technology.
              (a) For each storage vessel to which this subpart applies, the owner or operator shall comply with the requirements of paragraphs (a)(1), (a)(2), (a)(3), and (a)(4) of this section according to the schedule provisions of § 63.100 of subpart F of this part.
              (1) For each Group 1 storage vessel (as defined in table 5 of this subpart for existing sources and table 6 of the subpart for new sources) storing a liquid for which the maximum true vapor pressure of the total organic hazardous air pollutants in the liquid is less than 76.6 kilopascals, the owner or operator shall reduce hazardous air pollutants emissions to the atmosphere either by operating and maintaining a fixed roof and internal floating roof, an external floating roof, an external floating roof converted to an internal floating roof, a closed vent system and control device, routing the emissions to a process or a fuel gas system, or vapor balancing in accordance with the requirements in paragraph (b), (c), (d), (e), (f), or (g) of this section, or equivalent as provided in § 63.121 of this subpart.
              (2) For each Group 1 storage vessel (as defined in table 5 of this subpart for existing sources and table 6 of this subpart for new sources) storing a liquid for which the maximum true vapor pressure of the total organic hazardous air pollutants in the liquid is greater than or equal to 76.6 kilopascals, the owner or operator shall operate and maintain a closed vent system and control device meeting the requirements specified in paragraph (e) of this section, route the emissions to a process or a fuel gas system as specified in paragraph (f) of this section, vapor balance as specified in paragraph (g) of this section, or equivalent as provided in § 63.121 of this subpart.
              (3) For each Group 2 storage vessel that is not part of an emissions average as described in § 63.150 of this subpart, the owner or operator shall comply with the recordkeeping requirement in § 63.123(a) of this subpart and is not required to comply with any other provisions in §§ 63.119 through 63.123 of this subpart.
              (4) For each Group 2 storage vessel that is part of an emissions average, the owner or operator shall comply with the emissions averaging provisions in § 63.150 of this subpart.
              (b) The owner or operator who elects to use a fixed roof and an internal floating roof, as defined in § 63.111 of this subpart, to comply with the requirements of paragraph (a)(1) of this section shall comply with the requirements specified in paragraphs (b)(1) through (b)(6) of this section.
              
                Note:
                The intent of paragraphs (b)(1) and (b)(2) of this section is to avoid having a vapor space between the floating roof and the stored liquid for extended periods. Storage vessels may be emptied for purposes such as routine storage vessel maintenance, inspections, petroleum liquid deliveries, or transfer operations. Storage vessels where liquid is left on walls, as bottom clingage, or in pools due to floor irregularity are considered completely empty.
              
              (1) The internal floating roof shall be floating on the liquid surface at all times except when the floating roof must be supported by the leg supports during the periods specified in paragraphs (b)(1)(i) through (b)(1)(iii) of this section.
              (i) During the initial fill.
              (ii) After the vessel has been completely emptied and degassed.

              (iii) When the vessel is completely emptied before being subsequently refilled.
              
              (2) When the floating roof is resting on the leg supports, the process of filling, emptying, or refilling shall be continuous and shall be accomplished as soon as practical.
              (3) Each internal floating roof shall be equipped with a closure device between the wall of the storage vessel and the roof edge. Except as provided in paragraph (b)(3)(iv) of this section, the closure device shall consist of one of the devices listed in paragraph (b)(3)(i), (b)(3)(ii), or (b)(3)(iii) of this section.
              (i) A liquid-mounted seal as defined in § 63.111 of this subpart.
              (ii) A metallic shoe seal as defined in § 63.111 of this subpart.
              (iii) Two seals mounted one above the other so that each forms a continuous closure that completely covers the space between the wall of the storage vessel and the edge of the internal floating roof. The lower seal may be vapor- mounted, but both must be continuous seals.
              (iv) If the internal floating roof is equipped with a vapor-mounted seal as of December 31, 1992, the requirement for one of the seal options specified in paragraphs (b)(3)(i), (b)(3)(ii), and (b)(3)(iii) of this section does not apply until the earlier of the dates specified in paragraphs (b)(3)(iv)(A) and (b)(3)(iv)(B) of this section.
              (A) The next time the storage vessel is emptied and degassed.
              (B) No later than 10 years after April 22, 1994.
              (4) Automatic bleeder vents are to be closed at all times when the roof is floating, except when the roof is being floated off or is being landed on the roof leg supports.
              (5) Except as provided in paragraph (b)(5)(viii) of this section, each internal floating roof shall meet the specifications listed in paragraphs (b)(5)(i) through (b)(5)(vii) of this section.
              (i) Each opening in a noncontact internal floating roof except for automatic bleeder vents (vacuum breaker vents) and rim space vents is to provide a projection below the liquid surface.
              (ii) Each opening in the internal floating roof except for leg sleeves, automatic bleeder vents, rim space vents, column wells, ladder wells, sample wells, and stub drains shall be equipped with a cover or lid. The cover or lid shall be equipped with a gasket.
              (iii) Each penetration of the internal floating roof for the purposes of sampling shall be a sample well. Each sample well shall have a slit fabric cover that covers at least 90 percent of the opening.
              (iv) Each automatic bleeder vent shall be gasketed.
              (v) Each rim space vent shall be gasketed.
              (vi) Each penetration of the internal floating roof that allows for passage of a ladder shall have a gasketed sliding cover.
              (vii) Each penetration of the internal floating roof that allows for passage of a column supporting the fixed roof shall have a flexible fabric sleeve seal or a gasketed sliding cover.
              (viii) If the internal floating roof does not meet any one of the specifications listed in paragraphs (b)(5)(i) through (b)(5)(vii) of this section as of December 31, 1992, the requirement for meeting those specifications does not apply until the earlier of the dates specified in paragraphs (b)(5)(viii)(A) and (b)(5)(viii)(B) of this section.
              (A) The next time the storage vessel is emptied and degassed.
              (B) No later than 10 years after April 22, 1994.
              (6) Each cover or lid on any opening in the internal floating roof shall be closed (i.e., no visible gaps), except when the cover or lid must be open for access. Covers on each access hatch and each gauge float well shall be bolted or fastened so as to be air-tight when they are closed. Rim space vents are to be set to open only when the internal floating roof is not floating or when the pressure beneath the rim seal exceeds the manufacturer's recommended setting.
              (c) The owner or operator who elects to use an external floating roof, as defined in § 63.111 of this subpart, to comply with the requirements of paragraph (a)(1) of this section shall comply with the requirements specified in paragraphs (c)(1) through (c)(4) of this section.

              (1) Each external floating roof shall be equipped with a closure device between the wall of the storage vessel and the roof edge.
              
              (i) Except as provided in paragraph (c)(1)(iv) of this section, the closure device is to consist of two seals, one above the other. The lower seal is referred to as the primary seal and the upper seal is referred to as the secondary seal.
              (ii) Except as provided in paragraph (c)(1)(v) of this section, the primary seal shall be either a metallic shoe seal or a liquid-mounted seal.
              (iii) Except during the inspections required by § 63.120(b) of this subpart, both the primary seal and the secondary seal shall completely cover the annular space between the external floating roof and the wall of the storage vessel in a continuous fashion.
              (iv) If the external floating roof is equipped with a liquid-mounted or metallic shoe primary seal as of December 31, 1992, the requirement for a secondary seal in paragraph (c)(1)(i) of this section does not apply until the earlier of the dates specified in paragraphs (c)(1)(iv)(A) and (c)(1)(iv)(B) of this section.
              (A) The next time the storage vessel is emptied and degassed.
              (B) No later than 10 years after April 22, 1994.
              (v) If the external floating roof is equipped with a vapor-mounted primary seal and a secondary seal as of December 31, 1992, the requirement for a liquid-mounted or metallic shoe primary seal in paragraph (c)(1)(ii) of this section does not apply until the earlier of the dates specified in paragraphs (c)(1)(v)(A) and (c)(1)(v)(B) of this section.
              (A) The next time the storage vessel is emptied and degassed.
              (B) No later than 10 years after April 22, 1994.
              (2) Each external floating roof shall meet the specifications listed in paragraphs (c)(2)(i) through (c)(2)(xii) of this section.
              (i) Except for automatic bleeder vents (vacuum breaker vents) and rim space vents, each opening in the noncontact external floating roof shall provide a projection below the liquid surface except as provided in paragraph (c)(2)(xii) of this section.
              (ii) Except for automatic bleeder vents, rim space vents, roof drains, and leg sleeves, each opening in the roof is to be equipped with a gasketed cover, seal or lid which is to be maintained in a closed position (i.e., no visible gap) at all times except when the cover or lid must be open for access. Covers on each access hatch and each gauge float well shall be bolted or fastened so as to be air-tight when they are closed.
              (iii) Automatic bleeder vents are to be closed at all times when the roof is floating, except when the roof is being floated off or is being landed on the roof leg supports.
              (iv) Rim space vents are to be set to open only when the roof is being floated off the roof leg supports or when the pressure beneath the rim seal exceeds the manufacturer's recommended setting.
              (v) Automatic bleeder vents and rim space vents are to be gasketed.
              (vi) Each roof drain that empties into the stored liquid is to be provided with a slotted membrane fabric cover that covers at least 90 percent of the area of the opening.
              (vii) Each unslotted guide pole well shall have a gasketed sliding cover or a flexible fabric sleeve seal.
              (viii) Each unslotted guide pole shall have on the end of the pole a gasketed cap which is closed at all times except when gauging the liquid level or taking liquid samples.
              (ix) Each slotted guide pole well shall have a gasketed sliding cover or a flexible fabric sleeve seal.
              (x) Each slotted guide pole shall have a gasketed float or other device which closes off the liquid surface from the atmosphere.
              (xi) Each gauge hatch/sample well shall have a gasketed cover which is closed at all times except when the hatch or well must be open for access.
              (xii) If each opening in a noncontact external floating roof except for automatic bleeder vents (vacuum breaker vents) and rim space vents does not provide a projection below the liquid surface as of December 31, 1992, the requirement for providing these projections below the liquid surface does not apply until the earlier of the dates specified in paragraphs (c)(2)(xii)(A) and (c)(2)(xii)(B) of this section.

              (A) The next time the storage vessel is emptied and degassed.
              
              (B) No later than 10 years after April 22, 1994.
              
                Note:
                The intent of paragraphs (c)(3) and (c)(4) of this section is to avoid having a vapor space between the floating roof and the stored liquid for extended periods. Storage vessels may be emptied for purposes such as routine storage vessel maintenance, inspections, petroleum liquid deliveries, or transfer operations. Storage vessels where liquid is left on walls, as bottom clingage, or in pools due to floor irregularity are considered completely empty.
              
              (3) The external floating roof shall be floating on the liquid surface at all times except when the floating roof must be supported by the leg supports during the periods specified in paragraphs (c)(3)(i) through (c)(3)(iii) of this section.
              (i) During the initial fill.
              (ii) After the vessel has been completely emptied and degassed.
              (iii) When the vessel is completely emptied before being subsequently refilled.
              (4) When the floating roof is resting on the leg supports, the process of filling, emptying, or refilling shall be continuous and shall be accomplished as soon as practical.
              (d) The owner or operator who elects to use an external floating roof converted to an internal floating roof (i.e., fixed roof installed above external floating roof) to comply with paragraph (a)(1) of this section shall comply with paragraphs (d)(1) and (d)(2) of this section.
              (1) Comply with the requirements for internal floating roof vessels specified in paragraphs (b)(1), (2), and (3) of this section; and
              (2) Comply with the requirements for deck fittings that are specified for external floating roof vessels in paragraphs (c)(2)(i) through (c)(2)(xii) of this section.
              (e) The owner or operator who elects to use a closed vent system and control device, as defined in § 63.111 of this subpart, to comply with the requirements of paragraph (a)(1) or (a)(2) of this section shall comply with the requirements specified in paragraphs (e)(1) through (e)(5) of this section.
              (1) Except as provided in paragraph (e)(2) of this section, the control device shall be designed and operated to reduce inlet emissions of total organic HAP by 95 percent or greater. If a flare is used as the control device, it shall meet the specifications described in the general control device requirements of § 63.11(b) of subpart A of this part.
              (2) If the owner or operator can demonstrate that a control device installed on a storage vessel on or before December 31, 1992 is designed to reduce inlet emissions of total organic HAP by greater than or equal to 90 percent but less than 95 percent, then the control device is required to be operated to reduce inlet emissions of total organic HAP by 90 percent or greater.
              (3) Periods of planned routine maintenance of the control device, during which the control device does not meet the specifications of paragraph (e)(1) or (e)(2) of this section, as applicable, shall not exceed 240 hours per year.
              (4) The specifications and requirements in paragraphs (e)(1) and (e)(2) of this section for control devices do not apply during periods of planned routine maintenance.
              (5) The specifications and requirements in paragraphs (e)(1) and (e)(2) of this section for control devices do not apply during a control system malfunction.
              (6) An owner or operator may use a combination of control devices to achieve the required reduction of total organic hazardous air pollutants specified in paragraph (e)(1) of this section. An owner or operator may use a combination of control devices installed on a storage vessel on or before December 31, 1992 to achieve the required reduction of total organic hazardous air pollutants specified in paragraph (e)(2) of this section.
              (f) The owner or operator who elects to route emissions to a fuel gas system or to a process, as defined in § 63.111 of this subpart, to comply with the requirements of paragraph (a)(1) or (a)(2) of this section shall comply with the requirements in paragraphs (f)(1) through (f)(3) of this section, as applicable.

              (1) If emissions are routed to a fuel gas system, there is no requirement to conduct a performance test or design evaluation. If emissions are routed to a process, the organic hazardous air pollutants in the emissions shall predominantly meet one of, or a combination of, the ends specified in paragraphs (f)(1)(i) through (f)(1)(iv) of this section. The owner or operator shall comply with the compliance demonstration requirements in § 63.120(f).
              (i) Recycled and/or consumed in the same manner as a material that fulfills the same function in that process;
              (ii) Transformed by chemical reaction into materials that are not organic hazardous air pollutants;
              (iii) Incorporated into a product; and/or
              (iv) Recovered.
              (2) If the emissions are conveyed by a system other than hard-piping, any conveyance system operated under positive pressure shall be subject to the requirements of § 63.148 of this subpart.
              (3) The fuel gas system or process shall be operating at all times when organic hazardous air pollutants emissions are routed to it except as provided in § 63.102(a)(1) of subpart F of this part and in paragraphs (f)(3)(i) through (f)(3)(iii) of this section. Whenever the owner or operator by-passes the fuel gas system or process, the owner or operator shall comply with the recordkeeping requirement in § 63.123(h) of this subpart. Bypassing is permitted if the owner or operator complies with one or more of the conditions specified in paragraphs (f)(3)(i) through (f)(3)(iii) of this section.
              (i) The liquid level in the storage vessel is not increased;
              (ii) The emissions are routed through a closed-vent system to a control device complying with § 63.119(e) of this subpart; or
              (iii) The total aggregate amount of time during which the emissions by-pass the fuel gas system or process during the calendar year without being routed to a control device, for all reasons (except start-ups/shutdowns/malfunctions or product changeovers of flexible operation units and periods when the storage vessel has been emptied and degassed), does not exceed 240 hours.
              (g) The owner or operator who elects to vapor balance to comply with the requirements of paragraphs (a)(1) and (2) of this section shall comply with paragraphs (g)(1) through (7) of this section and the recordkeeping requirements of § 63.123(i).
              (1) The vapor balancing system must be designed and operated to route organic HAP vapors displaced from loading of the storage tank to the railcar, tank truck, or barge from which the storage tank is filled.
              (2) Tank trucks and railcars must have a current certification in accordance with the U.S. Department of Transportation pressure test requirements of 49 CFR part 180 for tank trucks and 49 CFR 173.31 for railcars. Barges must have a current certification of vapor-tightness through testing in accordance with 40 CFR 63.565.
              (3) Hazardous air pollutants must only be unloaded from tank trucks or railcars when vapor collection systems are connected to the storage tank's vapor collection system.
              (4) No pressure relief device on the storage tank, or on the railcar or tank truck, shall open during loading or as a result of diurnal temperature changes (breathing losses).
              (5) Pressure relief devices must be set to no less than 2.5 psig at all times to prevent breathing losses. Pressure relief devices may be set at values less than 2.5 psig if the owner or operator provides rationale in the notification of compliance status report explaining why the alternative value is sufficient to prevent breathing losses at all times. The owner or operator shall comply with paragraphs (g)(5)(i) through (iii) of this section for each pressure relief valve.
              (i) The pressure relief valve shall be monitored quarterly using the method described in § 63.180(b).
              (ii) An instrument reading of 500 ppmv or greater defines a leak.
              (iii) When a leak is detected, it shall be repaired as soon as practicable, but no later than 5 days after it is detected, and the owner or operator shall comply with the recordkeeping requirements of § 63.181(d)(1) through (4).

              (6) Railcars, tank trucks, or barges that deliver HAP to a storage tank must be reloaded or cleaned at a facility that utilizes the control techniques specified in paragraph (g)(6)(i) or (ii) of this section.
              
              (i) The railcar, tank truck, or barge must be connected to a closed-vent system with a control device that reduces inlet emissions of HAP by 95 percent by weight or greater.
              (ii) A vapor balancing system designed and operated to collect organic HAP vapor displaced from the tank truck, railcar, or barge during reloading must be used to route the collected HAP vapor to the storage tank from which the liquid being transferred originated.
              (7) The owner or operator of the facility where the railcar, tank truck, or barge is reloaded or cleaned must comply with paragraphs (g)(7)(i) through (iii) of this section.
              (i) Submit to the owner or operator of the storage tank and to the Administrator a written certification that the reloading or cleaning facility will meet the requirements of this section. The certifying entity may revoke the written certification by sending a written statement to the owner or operator of the storage tank giving at least 90 days notice that the certifying entity is rescinding acceptance of responsibility for compliance with the requirements of this paragraph (g)(7).
              (ii) If complying with paragraph (g)(6)(i) of this section, comply with the requirements for closed vent system and control device specified in §§ 63.119 through 63.123. The notification and reporting requirements in § 63.122 do not apply to the owner or operator of the offsite cleaning or reloading facility.
              (iii) If complying with paragraph (g)(6)(ii) of this section, keep the records specified in § 63.123(i)(3).
              (iv) After the compliance dates specified in § 63.100(k) at an offsite reloading or cleaning facility subject to paragraph (g) of this section, compliance with the monitoring, recordkeeping, and reporting provisions of any other subpart of this part 63 constitutes compliance with the monitoring, recordkeeping, and reporting provisions of paragraph (g)(7)(ii) or paragraph (g)(7)(iii) of this section. You must identify in your Notification of Compliance Status report required by § 63.152(b), the subpart to the part 63 with which the owner or operator of the reloading or cleaning facility complies.
              [59 FR 19468, Apr. 22, 1994, as amended at 62 FR 2747, Jan. 17, 1997; 69 FR 76863, Dec. 23, 2004; 71 FR 76614, Dec. 21, 2006]
            
            
              § 63.120
              Storage vessel provisions—procedures to determine compliance.
              (a) To demonstrate compliance with § 63.119(b) of this subpart (storage vessel equipped with a fixed roof and internal floating roof) or with § 63.119(d) of this subpart (storage vessel equipped with an external floating roof converted to an internal floating roof), the owner or operator shall comply with the requirements in paragraphs (a)(1) through (a)(7) of this section.
              (1) The owner or operator shall visually inspect the internal floating roof, the primary seal, and the secondary seal (if one is in service), according to the schedule specified in paragraphs (a)(2) and (a)(3) of this section.
              (2) For vessels equipped with a single-seal system, the owner or operator shall perform the inspections specified in paragraphs (a)(2)(i) and (a)(2)(ii) of this section.
              (i) Visually inspect the internal floating roof and the seal through manholes and roof hatches on the fixed roof at least once every 12 months after initial fill, or at least once every 12 months after the compliance date specified in § 63.100 of subpart F of this part.
              (ii) Visually inspect the internal floating roof, the seal, gaskets, slotted membranes, and sleeve seals (if any) each time the storage vessel is emptied and degassed, and at least once every 10 years after the compliance date specified in § 63.100 of subpart F of this part.
              (3) For vessels equipped with a double-seal system as specified in § 63.119(b)(3)(iii) of this subpart, the owner or operator shall perform either the inspection required in paragraph (a)(3)(i) of this section or the inspections required in both paragraphs (a)(3)(ii) and (a)(3)(iii) of this section.

              (i) The owner or operator shall visually inspect the internal floating roof, the primary seal, the secondary seal, gaskets, slotted membranes, and sleeve seals (if any) each time the storage vessel is emptied and degassed and at least once every 5 years after the compliance date specified in § 63.100 of subpart F of this part; or
              (ii) The owner or operator shall visually inspect the internal floating roof and the secondary seal through manholes and roof hatches on the fixed roof at least once every 12 months after initial fill, or at least once every 12 months after the compliance date specified in § 63.100 of subpart F of this part, and
              (iii) Visually inspect the internal floating roof, the primary seal, the secondary seal, gaskets, slotted membranes, and sleeve seals (if any) each time the vessel is emptied and degassed and at least once every 10 years after the compliance date specified in § 63.100 of subpart F of this part.
              (4) If during the inspections required by paragraph (a)(2)(i) or (a)(3)(ii) of this section, the internal floating roof is not resting on the surface of the liquid inside the storage vessel and is not resting on the leg supports; or there is liquid on the floating roof; or the seal is detached; or there are holes or tears in the seal fabric; or there are visible gaps between the seal and the wall of the storage vessel, the owner or operator shall repair the items or empty and remove the storage vessel from service within 45 calendar days. If a failure that is detected during inspections required by paragraph (a)(2)(i) or (a)(3)(ii) of this section cannot be repaired within 45 calendar days and if the vessel cannot be emptied within 45 calendar days, the owner or operator may utilize up to 2 extensions of up to 30 additional calendar days each. Documentation of a decision to utilize an extension shall include a description of the failure, shall document that alternate storage capacity is unavailable, and shall specify a schedule of actions that will ensure that the control equipment will be repaired or the vessel will be emptied as soon as practical.
              (5) Except as provided in paragraph (a)(6) of this section, for all the inspections required by paragraphs (a)(2)(ii), (a)(3)(i), and (a)(3)(iii) of this section, the owner or operator shall notify the Administrator in writing at least 30 calendar days prior to the refilling of each storage vessel to afford the Administrator the opportunity to have an observer present.
              (6) If the inspection required by paragraph (a)(2)(ii), (a)(3)(i), or (a)(3)(iii) of this section is not planned and the owner or operator could not have known about the inspection 30 calendar days in advance of refilling the vessel, the owner or operator shall notify the Administrator at least 7 calendar days prior to the refilling of the storage vessel. Notification may be made by telephone and immediately followed by written documentation demonstrating why the inspection was unplanned. Alternatively, the notification including the written documentation may be made in writing and sent so that it is received by the Administrator at least 7 calendar days prior to refilling.
              (7) If during the inspections required by paragraph (a)(2)(ii), (a)(3)(i), or (a)(3)(iii) of this section, the internal floating roof has defects; or the primary seal has holes, tears, or other openings in the seal or the seal fabric; or the secondary seal has holes, tears, or other openings in the seal or the seal fabric; or the gaskets no longer close off the liquid surface from the atmosphere; or the slotted membrane has more than 10 percent open area, the owner or operator shall repair the items as necessary so that none of the conditions specified in this paragraph exist before refilling the storage vessel with organic HAP.
              (b) To demonstrate compliance with § 63.119(c) of this subpart (storage vessel equipped with an external floating roof), the owner or operator shall comply with the requirements specified in paragraphs (b)(1) through (b)(10) of this section.
              (1) Except as provided in paragraph (b)(7) of this section, the owner or operator shall determine the gap areas and maximum gap widths between the primary seal and the wall of the storage vessel, and the secondary seal and the wall of the storage vessel according to the frequency specified in paragraphs (b)(1)(i) through (b)(1)(iii) of this section.

              (i) For an external floating roof vessel equipped with primary and secondary seals, measurements of gaps between the vessel wall and the primary seal shall be performed during the hydrostatic testing of the vessel or by the compliance date specified in § 63.100 of subpart F of this part, whichever occurs last, and at least once every 5 years thereafter.
              (ii) For an external floating roof vessel equipped with a liquid-mounted or metallic shoe primary seal and without a secondary seal as provided for in § 63.119(c)(1)(iv) of this subpart, measurements of gaps between the vessel wall and the primary seal shall be performed by the compliance date specified in § 63.100 of subpart F of this part and at least once per year thereafter, until a secondary seal is installed. When a secondary seal is installed above the primary seal, measurements of gaps between the vessel wall and both the primary and secondary seals shall be performed within 90 calendar days of installation of the secondary seal, and according to the frequency specified in paragraphs (b)(1)(i) and (b)(1)(iii) of this section thereafter.
              (iii) For an external floating roof vessel equipped with primary and secondary seals, measurements of gaps between the vessel wall and the secondary seal shall be performed by the compliance date specified in § 63.100 of subpart F of this part and at least once per year thereafter.
              (iv) If any storage vessel ceases to store organic HAP for a period of 1 year or more, or if the maximum true vapor pressure of the total organic HAP's in the stored liquid falls below the values defining Group 1 storage vessels specified in table 5 or table 6 of this subpart for a period of 1 year or more, measurements of gaps between the vessel wall and the primary seal, and gaps between the vessel wall and the secondary seal shall be performed within 90 calendar days of the vessel being refilled with organic HAP.
              (2) Except as provided in paragraph (b)(7) of this section, the owner or operator shall determine gap widths and gap areas in the primary and secondary seals (seal gaps) individually by the procedures described in paragraphs (b)(2)(i) through (b)(2)(iii) of this section.
              (i) Seal gaps, if any, shall be measured at one or more floating roof levels when the roof is not resting on the roof leg supports.
              (ii) Seal gaps, if any, shall be measured around the entire circumference of the vessel in each place where an 0.32 centimeter (1/8 inch) diameter uniform probe passes freely (without forcing or binding against the seal) between the seal and the wall of the storage vessel. The circumferential distance of each such location shall also be measured.
              (iii) The total surface area of each gap described in paragraph (b)(2)(ii) of this section shall be determined by using probes of various widths to measure accurately the actual distance from the vessel wall to the seal and multiplying each such width by its respective circumferential distance.
              (3) The owner or operator shall add the gap surface area of each gap location for the primary seal and divide the sum by the nominal diameter of the vessel. The accumulated area of gaps between the vessel wall and the primary seal shall not exceed 212 square centimeters per meter of vessel diameter and the width of any portion of any gap shall not exceed 3.81 centimeters.
              (4) The owner or operator shall add the gap surface area of each gap location for the secondary seal and divide the sum by the nominal diameter of the vessel. The accumulated area of gaps between the vessel wall and the secondary seal shall not exceed 21.2 square centimeters per meter of vessel diameter and the width of any portion of any gap shall not exceed 1.27 centimeters. These seal gap requirements may be exceeded during the measurement of primary seal gaps as required by paragraph (b)(1)(i) and (b)(1)(ii) of this section.
              (5) The primary seal shall meet the additional requirements specified in paragraphs (b)(5)(i) and (b)(5)(ii) of this section.
              (i) Where a metallic shoe seal is in use, one end of the metallic shoe shall extend into the stored liquid and the other end shall extend a minimum vertical distance of 61 centimeters above the stored liquid surface.
              (ii) There shall be no holes, tears, or other openings in the shoe, seal fabric, or seal envelope.

              (6) The secondary seal shall meet the additional requirements specified in paragraphs (b)(6)(i) and (b)(6)(ii) of this section.
              (i) The secondary seal shall be installed above the primary seal so that it completely covers the space between the roof edge and the vessel wall except as provided in paragraph (b)(4) of this section.
              (ii) There shall be no holes, tears, or other openings in the seal or seal fabric.
              (7) If the owner or operator determines that it is unsafe to perform the seal gap measurements required in paragraphs (b)(1) and (b)(2) of this section or to inspect the vessel to determine compliance with paragraphs (b)(5) and (b)(6) of this section because the floating roof appears to be structurally unsound and poses an imminent or potential danger to inspecting personnel, the owner or operator shall comply with the requirements in either paragraph (b)(7)(i) or (b)(7)(ii) of this section.
              (i) The owner or operator shall measure the seal gaps or inspect the storage vessel no later than 30 calendar days after the determination that the roof is unsafe, or
              (ii) The owner or operator shall empty and remove the storage vessel from service no later than 45 calendar days after determining that the roof is unsafe. If the vessel cannot be emptied within 45 calendar days, the owner or operator may utilize up to 2 extensions of up to 30 additional calendar days each. Documentation of a decision to utilize an extension shall include an explanation of why it was unsafe to perform the inspection or seal gap measurement, shall document that alternate storage capacity is unavailable, and shall specify a schedule of actions that will ensure that the vessel will be emptied as soon as practical.
              (8) The owner or operator shall repair conditions that do not meet requirements listed in paragraphs (b)(3), (b)(4), (b)(5), and (b)(6) of this section (i.e., failures) no later than 45 calendar days after identification, or shall empty and remove the storage vessel from service no later than 45 calendar days after identification. If during seal gap measurements required in paragraph (b)(1) and (b)(2) of this section or during inspections necessary to determine compliance with paragraphs (b)(5) and (b)(6) of this section a failure is detected that cannot be repaired within 45 calendar days and if the vessel cannot be emptied within 45 calendar days, the owner or operator may utilize up to 2 extensions of up to 30 additional calendar days each. Documentation of a decision to utilize an extension shall include a description of the failure, shall document that alternate storage capacity is unavailable, and shall specify a schedule of actions that will ensure that the control equipment will be repaired or the vessel will be emptied as soon as practical.
              (9) The owner or operator shall notify the Administrator in writing 30 calendar days in advance of any gap measurements required by paragraph (b)(1) or (b)(2) of this section to afford the Administrator the opportunity to have an observer present.
              (10) The owner or operator shall visually inspect the external floating roof, the primary seal, secondary seal, and fittings each time the vessel is emptied and degassed.
              (i) If the external floating roof has defects; the primary seal has holes, tears, or other openings in the seal or the seal fabric; or the secondary seal has holes, tears, or other openings in the seal or the seal fabric; or the gaskets no longer close off the liquid surface from the atmosphere; or the slotted membrane has more than 10 percent open area, the owner or operator shall repair the items as necessary so that none of the conditions specified in this paragraph exist before filling or refilling the storage vessel with organic HAP.
              (ii) Except as provided in paragraph (b)(10)(iii) of this section, for all the inspections required by paragraph (b)(10) of this section, the owner or operator shall notify the Administrator in writing at least 30 calendar days prior to filling or refilling of each storage vessel with organic HAP to afford the Administrator the opportunity to inspect the storage vessel prior to refilling.

              (iii) If the inspection required by paragraph (b)(10) of this section is not planned and the owner or operator could not have known about the inspection 30 calendar days in advance of refilling the vessel with organic HAP, the owner or operator shall notify the Administrator at least 7 calendar days prior to refilling of the storage vessel. Notification may be made by telephone and immediately followed by written documentation demonstrating why the inspection was unplanned. Alternatively, this notification including the written documentation may be made in writing and sent so that it is received by the Administrator at least 7 calendar days prior to the refilling.
              (c) To demonstrate compliance with § 63.119(d) of this subpart (storage vessel equipped with an external floating roof converted to an internal floating roof), the owner or operator shall comply with the requirements of paragraph (a) of this section.
              (d) To demonstrate compliance with § 63.119(e) of this subpart (storage vessel equipped with a closed vent system and control device) using a control device other than a flare, the owner or operator shall comply with the requirements in paragraphs (d)(1) through (d)(7) of this section, except as provided in paragraph (d)(8) of this section.
              (1) The owner or operator shall either prepare a design evaluation, which includes the information specified in paragraph (d)(1)(i) of this section, or submit the results of a performance test as described in paragraph (d)(1)(ii) of this section.
              (i) The design evaluation shall include documentation demonstrating that the control device being used achieves the required control efficiency during reasonably expected maximum filling rate. This documentation is to include a description of the gas stream which enters the control device, including flow and organic HAP content under varying liquid level conditions, and the information specified in paragraphs (d)(1)(i)(A) through (d)(1)(i)(E) of this section, as applicable.
              (A) If the control device receives vapors, gases or liquids, other than fuels, from emission points other than storage vessels subject to this subpart, the efficiency demonstration is to include consideration of all vapors, gases, and liquids, other than fuels, received by the control device.
              (B) If an enclosed combustion device with a minimum residence time of 0.5 seconds and a minimum temperature of 760 °C is used to meet the emission reduction requirement specified in § 63.119 (e)(1) or (e)(2), as applicable, documentation that those conditions exist is sufficient to meet the requirements of paragraph (d)(1)(i) of this section.
              (C) Except as provided in paragraph (d)(1)(i)(B) of this section, for thermal incinerators, the design evaluation shall include the autoignition temperature of the organic HAP, the flow rate of the organic HAP emission stream, the combustion temperature, and the residence time at the combustion temperature.
              (D) For carbon adsorbers, the design evaluation shall include the affinity of the organic HAP vapors for carbon, the amount of carbon in each bed, the number of beds, the humidity of the feed gases, the temperature of the feed gases, the flow rate of the organic HAP emission stream, the desorption schedule, the regeneration stream pressure or temperature, and the flow rate of the regeneration stream. For vacuum desorption, pressure drop shall be included.
              (E) For condensers, the design evaluation shall include the final temperature of the organic HAP vapors, the type of condenser, and the design flow rate of the organic HAP emission stream.
              (ii) If the control device used to comply with § 63.119(e) of this subpart is also used to comply with § 63.113(a)(2), § 63.126(b)(1), or § 63.139(c) of this subpart, the performance test required by § 63.116(c), § 63.128(a), or § 63.139(d)(1) of this subpart is acceptable to demonstrate compliance with § 63.119(e) of this subpart. The owner or operator is not required to prepare a design evaluation for the control device as described in paragraph (d)(1)(i) of this section, if the performance tests meets the criteria specified in paragraphs (d)(1)(ii)(A) and (d)(1)(ii)(B) of this section.
              (A) The performance test demonstrates that the control device achieves greater than or equal to the required control efficiency specified in § 63.119 (e)(1) or (e)(2) of this subpart, as applicable; and

              (B) The performance test is submitted as part of the Notification of Compliance Status required by § 63.151(b) of this subpart.
              (2) The owner or operator shall submit, as part of the Notification of Compliance Status required by § 63.151 (b) of this subpart, a monitoring plan containing the information specified in paragraph (d)(2)(i) of this section and in either (d)(2)(ii) or (d)(2)(iii) of this section.
              (i) A description of the parameter or parameters to be monitored to ensure that the control device is being properly operated and maintained, an explanation of the criteria used for selection of that parameter (or parameters), and the frequency with which monitoring will be performed (e.g., when the liquid level in the storage vessel is being raised); and either
              (ii) The documentation specified in paragraph (d)(1)(i) of this section, if the owner or operator elects to prepare a design evaluation; or
              (iii) The information specified in paragraph (d)(2)(iii) (A) and (B) of this section if the owner or operator elects to submit the results of a performance test.
              (A) Identification of the storage vessel and control device for which the performance test will be submitted, and
              (B) Identification of the emission point(s) that share the control device with the storage vessel and for which the performance test will be conducted.
              (3) The owner or operator shall submit, as part of the Notification of Compliance Status required by § 63.152(b) of this subpart, the information specified in paragraphs (d)(3)(i) and, if applicable, (d)(3)(ii) of this section.
              (i) The operating range for each monitoring parameter identified in the monitoring plan. The specified operating range shall represent the conditions for which the control device is being properly operated and maintained.
              (ii) Results of the performance test described in paragraph (d)(1)(ii) of this section.
              (4) The owner or operator shall demonstrate compliance with the requirements of § 63.119(e)(3) of this subpart (planned routine maintenance of a control device, during which the control device does not meet the specifications of § 63.119 (e)(1) or (e)(2) of this subpart, as applicable, shall not exceed 240 hours per year) by including in each Periodic Report required by § 63.152(c) of this subpart the information specified in § 63.122(g)(1) of this subpart.
              (5) The owner or operator shall monitor the parameters specified in the Notification of Compliance Status required in § 63.152(b) of this subpart or in the operating permit and shall operate and maintain the control device such that the monitored parameters remain within the ranges specified in the Notification of Compliance Status.
              (6) Except as provided in paragraph (d)(7) of this section, each closed vent system shall be inspected as specified in § 63.148 of this subpart. The initial and annual inspections required by § 63.148(b) of this subpart shall be done during filling of the storage vessel.
              (7) For any fixed roof tank and closed vent system that are operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.148 of this subpart.
              (8) A design evaluation or performance test is not required, if the owner or operator uses a combustion device meeting the criteria in paragraph (d)(8)(i), (d)(8)(ii), (d)(8)(iii), or (d)(8)(iv) of this section.
              (i) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (ii) A boiler or process heater burning hazardous waste for which the owner or operator:
              (A) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H, or
              (B) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (iii) A hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O.

              (iv) A boiler or process heater into which the vent stream is introduced with the primary fuel.
              
              (e) To demonstrate compliance with § 63.119(e) of this subpart (storage vessel equipped with a closed vent system and control device) using a flare, the owner or operator shall comply with the requirements in paragraphs (e)(1) through (e)(6) of this section.
              (1) The owner or operator shall perform the compliance determination specified in § 63.11(b) of subpart A of this part.
              (2) The owner or operator shall submit, as part of the Notification of Compliance Status required by § 63.152(b) of this subpart, the information specified in paragraphs (e)(2)(i) through (e)(2)(iii) of this section.
              (i) Flare design (i.e., steam-assisted, air-assisted, or non-assisted);
              (ii) All visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination required by paragraph (e)(1) of this section; and
              (iii) All periods during the compliance determination when the pilot flame is absent.
              (3) The owner or operator shall demonstrate compliance with the requirements of § 63.119(e)(3) of this subpart (planned routine maintenance of a flare, during which the flare does not meet the specifications of § 63.119(e)(1) of this subpart, shall not exceed 240 hours per year) by including in each Periodic Report required by § 63.152(c) of this subpart the information specified in § 63.122(g)(1) of this subpart.
              (4) The owner or operator shall continue to meet the general control device requirements specified in § 63.11(b) of subpart A of this part.
              (5) Except as provided in paragraph (e)(6) of this section, each closed vent system shall be inspected as specified in § 63.148 of this subpart. The inspections required to be performed in accordance with § 63.148(c) of this subpart shall be done during filling of the storage vessel.
              (6) For any fixed roof tank and closed vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.148 of this subpart.
              (f) To demonstrate compliance with § 63.119(f) of this subpart (storage vessel routed to a process), the owner or operator shall prepare a design evaluation (or engineering assessment) that demonstrates the extent to which one or more of the ends specified in § 63.119(f)(1)(i) through (f)(1)(iv) are being met. The owner or operator shall submit the design evaluation as part of the Notification of Compliance Status required by § 63.152(b) of this subpart.
              [59 FR 19468, Apr. 22, 1994, as amended at 61 FR 64576, Dec. 5, 1996; 62 FR 2748, Jan. 17, 1997]
            
            
              § 63.121
              Storage vessel provisions—alternative means of emission limitation.
              (a) Determination of equivalence to the reduction in emissions achieved by the requirements of § 63.119 (b), (c), or (d) of this subpart will be evaluated according to § 63.102(b) of subpart F of this part.
              (b) The determination of equivalence referred to in paragraph (a) of this section will be based on the application to the Administrator which shall include the information specified in either paragraph (b)(1) or (b)(2) of this section.
              (1) Actual emissions tests that use full-size or scale-model storage vessels that accurately collect and measure all organic HAP emissions from a given control technique, and that accurately simulate wind and account for other emission variables such as temperature and barometric pressure, or
              (2) An engineering analysis that the Administrator determines is an accurate method of determining equivalence.
            
            
              § 63.122
              Storage vessel provisions—reporting.
              (a) For each Group 1 storage vessel, the owner or operator shall comply with the requirements of paragraphs (a)(1) through (a)(5) of this section.
              (1) The owner or operator shall submit an Initial Notification as required by § 63.151(b) of this subpart.
              (2) [Reserved]
              
              (3) The owner or operator shall submit a Notification of Compliance Status as required by § 63.152(b) of this subpart and shall submit as part of the Notification of Compliance Status the information specified in paragraph (c) of this section.
              (4) The owner or operator shall submit Periodic Reports as required by § 63.152(c) of this subpart and shall submit as part of the Periodic Reports the information specified in paragraphs (d), (e), (f), and (g) of this section.
              (5) The owner or operator shall submit, as applicable, other reports as required by § 63.152(d) of this subpart, containing the information specified in paragraph (h) of this section.
              (b) An owner or operator who elects to comply with § 63.119(e) of this subpart by using a closed vent system and a control device other than a flare shall submit, as part of the Monitoring Plan, the information specified in § 63.120(d)(2)(i) of this subpart and the information specified in either § 63.120(d)(2)(ii) of this subpart or § 63.120(d)(2)(iii) of this subpart.
              (c) An owner or operator who elects to comply with § 63.119(e) of this subpart by using a closed vent system and a control device shall submit, as part of the Notification of Compliance Status required by § 63.152(b) of this subpart, the information specified in either paragraph (c)(1) or (c)(2) of this section. An owner or operator who elects to comply with § 63.119(f) of this subpart by routing emissions to a process or to a fuel gas system shall submit, as part of the Notification of Compliance Status required by § 63.152(b) of this subpart, the information specified in paragraph (c)(3) of this section.
              (1) If a control device other than a flare is used, the owner or operator shall submit the information specified in § 63.120(d)(3)(i) and, if applicable, (d)(3)(ii) of this subpart.
              (2) If a flare is used, the owner or operator shall submit the information specified in § 63.120(e)(2)(i), (e)(2)(ii), and (e)(2)(iii) of this subpart.
              (3) If emissions are routed to a process, the owner or operator shall submit the information specified in § 63.120(f). If emissions are routed to a fuel gas system, the owner or operator shall submit a statement that the emission stream is connected to the fuel gas system and whether the conveyance system is subject to the requirements of § 63.148.
              (d) An owner or operator who elects to comply with § 63.119(b) of this subpart by using a fixed roof and an internal floating roof or with § 63.119(d) of this subpart by using an external floating roof converted to an internal floating roof shall submit, as part of the Periodic Report required under § 63.152(c) of this subpart, the results of each inspection conducted in accordance with § 63.120(a) of this subpart in which a failure is detected in the control equipment.
              (1) For vessels for which annual inspections are required under § 63.120 (a)(2)(i) or (a)(3)(ii) of this subpart, the specifications and requirements listed in paragraphs (d)(1)(i) through (d)(1)(iii) of this section apply.
              (i) A failure is defined as any time in which the internal floating roof is not resting on the surface of the liquid inside the storage vessel and is not resting on the leg supports; or there is liquid on the floating roof; or the seal is detached from the internal floating roof; or there are holes, tears, or other openings in the seal or seal fabric; or there are visible gaps between the seal and the wall of the storage vessel.
              (ii) Except as provided in paragraph (d)(1)(iii) of this section, each Periodic Report shall include the date of the inspection, identification of each storage vessel in which a failure was detected, and a description of the failure. The Periodic Report shall also describe the nature of and date the repair was made or the date the storage vessel was emptied.
              (iii) If an extension is utilized in accordance with § 63.120(a)(4) of this subpart, the owner or operator shall, in the next Periodic Report, identify the vessel; include the documentation specified in § 63.120(a)(4) of this subpart; and describe the date the storage vessel was emptied and the nature of and date the repair was made.

              (2) For vessels for which inspections are required under § 63.120 (a)(2)(ii), (a)(3)(i), or (a)(3)(iii) of this subpart, the specifications and requirements listed in paragraphs (d)(2)(i) and (d)(2)(ii) of this section apply.
              
              (i) A failure is defined as any time in which the internal floating roof has defects; or the primary seal has holes, tears, or other openings in the seal or the seal fabric; or the secondary seal (if one has been installed) has holes, tears, or other openings in the seal or the seal fabric; or the gaskets no longer close off the liquid surface from the atmosphere; or the slotted membrane has more than 10 percent open area.
              (ii) Each Periodic Report required under § 63.152(c) of this subpart shall include the date of the inspection, identification of each storage vessel in which a failure was detected, and a description of the failure. The Periodic Report shall also describe the nature of and date the repair was made.
              (e) An owner or operator who elects to comply with § 63.119(c) of this subpart by using an external floating roof shall meet the periodic reporting requirements specified in paragraphs (e)(1), (e)(2), and (e)(3) of this section.
              (1) The owner or operator shall submit, as part of the Periodic Report required under § 63.152(c) of this subpart, documentation of the results of each seal gap measurement made in accordance with § 63.120(b) of this subpart in which the requirements of § 63.120 (b)(3), (b)(4), (b)(5), or (b)(6) of this subpart are not met. This documentation shall include the information specified in paragraphs (e)(1)(i) through (e)(1)(iv) of this section.
              (i) The date of the seal gap measurement.
              (ii) The raw data obtained in the seal gap measurement and the calculations described in § 63.120 (b)(3) and (b)(4) of this subpart.
              (iii) A description of any condition specified in § 63.120 (b)(5) or (b)(6) of this subpart that is not met.
              (iv) A description of the nature of and date the repair was made, or the date the storage vessel was emptied.
              (2) If an extension is utilized in accordance with § 63.120(b)(7)(ii) or (b)(8) of this subpart, the owner or operator shall, in the next Periodic Report, identify the vessel; include the documentation specified in § 63.120(b)(7)(ii) or (b)(8) of this subpart, as applicable; and describe the date the vessel was emptied and the nature of and date the repair was made.
              (3) The owner or operator shall submit, as part of the Periodic Report required under § 63.152(c) of this subpart, documentation of any failures that are identified during visual inspections required by § 63.120(b)(10) of this subpart. This documentation shall meet the specifications and requirements in paragraphs (e)(3)(i) and (e)(3)(ii) of this section.
              (i) A failure is defined as any time in which the external floating roof has defects; or the primary seal has holes, or other openings in the seal or the seal fabric; or the secondary seal has holes, tears, or other openings in the seal or the seal fabric; or the gaskets no longer close off the liquid surface from the atmosphere; or the slotted membrane has more than 10 percent open area.
              (ii) Each Periodic Report required under § 63.152(c) of this subpart shall include the date of the inspection, identification of each storage vessel in which a failure was detected, and a description of the failure. The periodic report shall also describe the nature of and date the repair was made.
              (f) An owner or operator who elects to comply with § 63.119(d) of this subpart by using an external floating roof converted to an internal floating roof shall comply with the periodic reporting requirements of paragraph (d) of this section.
              (g) An owner or operator who elects to comply with § 63.119(e) of this subpart by installing a closed vent system and control device shall submit, as part of the next Periodic Report required by § 63.152(c) of this subpart, the information specified in paragraphs (g)(1) through (g)(3) of this section.
              (1) As required by § 63.120(d)(4) and § 63.120(e)(3) of this subpart, the Periodic Report shall include the information specified in paragraphs (g)(1)(i) and (g)(1)(ii) of this section for those planned routine maintenance operations that would require the control device not to meet the requirements of § 63.119 (e)(1) or (e)(2) of this subpart, as applicable.

              (i) A description of the planned routine maintenance that is anticipated to be performed for the control device during the next 6 months. This description shall include the type of maintenance necessary, planned frequency of maintenance, and lengths of maintenance periods.
              (ii) A description of the planned routine maintenance that was performed for the control device during the previous 6 months. This description shall include the type of maintenance performed and the total number of hours during those 6 months that the control device did not meet the requirements of § 63.119 (e)(1) or (e)(2) of this subpart, as applicable, due to planned routine maintenance.
              (2) If a control device other than a flare is used, the Periodic Report shall describe each occurrence when the monitored parameters were outside of the parameter ranges documented in the Notification of Compliance Status in accordance with § 63.120(d)(3)(i) of this subpart. The description shall include the information specified in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.
              (i) Identification of the control device for which the measured parameters were outside of the established ranges, and
              (ii) Cause for the measured parameters to be outside of the established ranges.
              (3) If a flare is used, the Periodic Report shall describe each occurrence when the flare does not meet the general control device requirements specified in § 63.11(b) of subpart A of this part and shall include the information specified in paragraphs (g)(3)(i) and (g)(3)(ii) of this section.
              (i) Identification of the flare which does not meet the general requirements specified in § 63.11(b) of subpart A of this part, and
              (ii) Reason the flare did not meet the general requirements specified in § 63.11(b) of subpart A of this part.
              (h) An owner or operator who elects to comply with § 63.119 (b), (c), or (d) of this subpart shall submit, as applicable, the reports specified in paragraphs (h)(1) and (h)(2) of this section.
              (1) In order to afford the Administrator the opportunity to have an observer present, the owner or operator shall notify the Administrator of the refilling of a storage vessel that has been emptied and degassed.
              (i) If the storage vessel is equipped with an internal floating roof as specified in § 63.119(b) of this subpart, the notification shall meet the requirements of either § 63.120 (a)(5) or (a)(6) of this subpart, as applicable.
              (ii) If the storage vessel is equipped with an external floating roof as specified in § 63.119(c) of this subpart, the notification shall meet the requirements of either § 63.120 (b)(10)(ii) or (b)(10)(iii) of this subpart, as applicable.
              (iii) If the storage vessel is equipped with an external floating roof converted into an internal floating roof as specified in § 63.119(d) of this subpart, the notification shall meet the requirements of either § 63.120 (a)(5) or (a)(6) of this subpart, as applicable.
              (2) In order to afford the Administrator the opportunity to have an observer present, the owner or operator of a storage vessel equipped with an external floating roof as specified in § 63.119(c) of this subpart shall notify the Administrator of any seal gap measurements. This notification shall meet the requirements of § 63.120(b)(9) of this subpart.
              [59 FR 19468, Apr. 22, 1996, as amended at 61 FR 64576, Dec. 5, 1996; 62 FR 2748, Jan. 17, 1997]
            
            
              § 63.123
              Storage vessel provisions—recordkeeping.
              (a) Each owner or operator of a Group 1 or Group 2 storage vessel shall keep readily accessible records showing the dimensions of the storage vessel and an analysis showing the capacity of the storage vessel. This record shall be kept as long as the storage vessel retains Group 1 or Group 2 status and is in operation. For each Group 2 storage vessel, the owner or operator is not required to comply with any other provisions of §§ 63.119 through 63.123 of this subpart other than those required by this paragraph unless such vessel is part of an emissions average as described in § 63.150 of this subpart.
              (b) [Reserved]

              (c) An owner or operator who elects to comply with § 63.119(b) of this subpart shall keep a record that each inspection required by § 63.120(a) of this subpart was performed.
              
              (d) An owner or operator who elects to comply with § 63.119(c) of this subpart shall keep records describing the results of each seal gap measurement made in accordance with § 63.120(b) of this subpart. The records shall include the date of the measurement, the raw data obtained in the measurement, and the calculations described in § 63.120(b) (3) and (4) of this subpart.
              (e) An owner or operator who elects to comply with § 63.119(d) of this subpart shall keep a record that each inspection required by § 63.120 (a) and (c) of this subpart was performed.
              (f) An owner or operator who elects to comply with § 63.119(e) of this subpart shall keep in a readily accessible location the records specified in paragraphs (f)(1) and (f)(2) of this section.
              (1) A record of the measured values of the parameters monitored in accordance with § 63.120(d)(5) of this subpart.
              (2) A record of the planned routine maintenance performed on the control device including the duration of each time the control device does not meet the specifications of § 63.119 (e)(1) or (e)(2) of this subpart, as applicable, due to the planned routine maintenance. Such a record shall include the information specified in paragraphs (f)(2)(i) and (f)(2)(ii) of this section.
              (i) The first time of day and date the requirements of § 63.119 (e)(1) or (e)(2) of this subpart, as applicable, were not met at the beginning of the planned routine maintenance, and
              (ii) The first time of day and date the requirements of § 63.119 (e)(1) or (e)(2) of this subpart, as applicable, were met at the conclusion of the planned routine maintenance.
              (g) An owner or operator who elects to utilize an extension in emptying a storage vessel in accordance with § 63.120 (a)(4), (b)(7)(ii), or (b)(8) of this subpart shall keep in a readily accessible location, the documentation specified in § 63.120 (a)(4), (b)(7)(ii), or (b)(8), as applicable.
              (h) An owner or operator who uses the by-pass provisions of § 63.119(f)(3) of this subpart shall keep in a readily accessible location the records specified in paragraphs (h)(1) through (h)(3) of this section.
              (1) The reason it was necessary to by-pass the process equipment or fuel gas system;
              (2) The duration of the period when the process equipment or fuel gas system was by-passed;
              (3) Documentation or certification of compliance with the applicable provisions of § 63.119(f)(3)(i) through § 63.119(f)(3)(iii).
              (i) An owner or operator who elects to comply with § 63.119(g) shall keep the records specified in paragraphs (i)(1) through (3) of this section.
              (1) A record of the U.S. Department of Transportation certification required by § 63.119(g)(2).
              (2) A record of the pressure relief vent setting specified in § 63.119(g)(5).
              (3) If complying with § 63.119(g)(6)(ii), keep the records specified in paragraphs (i)(3)(i) and (ii) of this section.
              (i) A record of the equipment to be used and the procedures to be followed when reloading the railcar, tank truck, or barge and displacing vapors to the storage tank from which the liquid originates.
              (ii) A record of each time the vapor balancing system is used to comply with § 63.119(g)(6)(ii).
              [59 FR 19468, Apr. 22, 1996, as amended at 61 FR 64576, Dec. 5, 1996; 62 FR 2748, Jan. 17, 1997; 69 FR 76863, Dec. 23, 2004]
            
            
              §§ 63.124-63.125
              [Reserved]
            
            
              § 63.126
              Transfer operations provisions—reference control technology.
              (a) For each Group 1 transfer rack the owner or operator shall equip each transfer rack with a vapor collection system and control device.
              (1) Each vapor collection system shall be designed and operated to collect the organic hazardous air pollutants vapors displaced from tank trucks or railcars during loading, and to route the collected hazardous air pollutants vapors to a process, or to a fuel gas system, or to a control device as provided in paragraph (b) of this section.

              (2) Each vapor collection system shall be designed and operated such that organic HAP vapors collected at one loading arm will not pass through another loading arm in the rack to the atmosphere.
              
              (3) Whenever organic hazardous air pollutants emissions are vented to a process, fuel gas system, or control device used to comply with the provisions of this subpart, the process, fuel gas system, or control device shall be operating.
              (b) For each Group 1 transfer rack the owner or operator shall comply with paragraph (b)(1), (b)(2), (b)(3), or (b)(4) of this section.
              (1) Use a control device to reduce emissions of total organic hazardous air pollutants by 98 weight-percent or to an exit concentration of 20 parts per million by volume, whichever is less stringent. For combustion devices, the emission reduction or concentration shall be calculated on a dry basis, corrected to 3-percent oxygen. If a boiler or process heater is used to comply with the percent reduction requirement, then the vent stream shall be introduced into the flame zone of such a device. Compliance may be achieved by using any combination of combustion, recovery, and/or recapture devices.
              (2) Reduce emissions of organic HAP's using a flare.
              (i) The flare shall comply with the requirements of § 63.11(b) of subpart A of this part.
              (ii) Halogenated vent streams, as defined in § 63.111 of this subpart, shall not be vented to a flare.
              (3) Reduce emissions of organic hazardous air pollutants using a vapor balancing system designed and operated to collect organic hazardous air pollutants vapors displaced from tank trucks or railcars during loading; and to route the collected hazardous air pollutants vapors to the storage vessel from which the liquid being loaded originated, or to another storage vessel connected to a common header, or to compress and route to a process collected hazardous air pollutants vapors.
              (4) Route emissions of organic hazardous air pollutants to a fuel gas system or to a process where the organic hazardous air pollutants in the emissions shall predominantly meet one of, or a combination of, the ends specified in paragraphs (b)(4)(i) through (b)(4)(iv) of this section.
              (i) Recycled and/or consumed in the same manner as a material that fulfills the same function in that process;
              (ii) Transformed by chemical reaction into materials that are not organic hazardous air pollutants;
              (iii) Incorporated into a product; and/or
              (iv) Recovered.
              (c) For each Group 2 transfer rack, the owner or operator shall maintain records as required in § 63.130(f). No other provisions for transfer racks apply to the Group 2 transfer rack.
              (d) Halogenated emission streams from Group 1 transfer racks that are combusted shall be controlled according to paragraph (d)(1) or (d)(2) of this section. Determination of whether a vent stream is halogenated shall be made using procedures in (d)(3).
              (1) If a combustion device is used to comply with paragraph (b)(1) of this section for a halogenated vent stream, then the vent stream exiting the combustion device shall be ducted to a halogen reduction device, including, but not limited to, a scrubber before it is discharged to the atmosphere.
              (i) Except as provided in paragraph (d)(1)(ii) of this section, the halogen reduction device shall reduce overall emissions of hydrogen halides and halogens, as defined in § 63.111 of this subpart, by 99 percent or shall reduce the outlet mass emission rate of total hydrogen halides and halogens to 0.45 kilograms per hour or less, whichever is less stringent.
              (ii) If a scrubber or other halogen reduction device was installed prior to December 31, 1992, the halogen reduction device shall reduce overall emissions of hydrogen halides and halogens, as defined in § 63.111 of this subpart, by 95 percent or shall reduce the outlet mass of total hydrogen halides and halogens to less than 0.45 kilograms per hour, whichever is less stringent.
              (2) A halogen reduction device, such as a scrubber, or other technique may be used to make the vent stream non-halogenated by reducing the vent stream halogen atom mass emission rate to less than 0.45 kilograms per hour prior to any combustion control device used to comply with the requirements of paragraphs (b)(1) or (b)(2) of this section.

              (3) In order to determine whether a vent stream is halogenated, the mass emission rate of halogen atoms contained in organic compounds shall be calculated.
              (i) The vent stream concentration of each organic compound containing halogen atoms (parts per million by volume by compound) shall be determined based on the following procedures:
              (A) Process knowledge that no halogen or hydrogen halides are present in the process, or
              (B) Applicable engineering assessment as specified in § 63.115(d)(1)(iii) of this subpart, or
              (C) Concentration of organic compounds containing halogens measured by Method 18 of 40 CFR part 60, appendix A, or
              (D) Any other method or data that has been validated according to the applicable procedures in Method 301 of appendix A of this part.
              (ii) The following equation shall be used to calculate the mass emission rate of halogen atoms:
              
                ER22AP94.211
              
              
                where:
                
                E = Mass of halogen atoms, dry basis, kilograms per hour.
                K2 = Constant, 2.494 × 10−6 (parts per million)−1 (kilogram-mole per standard cubic meter) (minute/hour), where standard temperature is 20 °C.
                Cj = Concentration of halogenated compound j in the gas stream, dry basis, parts per million by volume.
                Mji = Molecular weight of halogen atom i in compound j of the gas stream, kilogram per kilogram-mole.
                Lji = Number of atoms of halogen i in compound j of the gas stream.
                Vs = Flow rate of gas stream, dry standard cubic meters per minute, determined according to § 63.128(a)(8) of this subpart.
                j = Halogenated compound j in the gas stream.
                i = Halogen atom i in compound j of the gas stream.
                n = Number of halogenated compounds j in the gas stream.
                m = Number of different halogens i in each compound j of the gas stream.
              
              
              (e) For each Group 1 transfer rack the owner or operator shall load organic HAP's into only tank trucks and railcars which:
              (1) Have a current certification in accordance with the U. S. Department of Transportation pressure test requirements of 49 CFR part 180 for tank trucks and 49 CFR 173.31 for railcars; or
              (2) Have been demonstrated to be vapor-tight within the preceding 12 months, as determined by the procedures in § 63.128(f) of this subpart. Vapor-tight means that the truck or railcar tank will sustain a pressure change of not more than 750 pascals within 5 minutes after it is pressurized to a minimum of 4,500 pascals.
              (f) The owner or operator of a transfer rack subject to the provisions of this subpart shall load organic HAP's to only tank trucks or railcars equipped with vapor collection equipment that is compatible with the transfer rack's vapor collection system.
              (g) The owner or operator of a transfer rack subject to this subpart shall load organic HAP's to only tank trucks or railcars whose collection systems are connected to the transfer rack's vapor collection systems.
              (h) The owner or operator of a transfer rack subject to the provisions of this subpart shall ensure that no pressure-relief device in the transfer rack's vapor collection system or in the organic hazardous air pollutants loading equipment of each tank truck or railcar shall begin to open during loading. Pressure relief devices needed for safety purposes are not subject to this paragraph.
              (i) Each valve in the vent system that would divert the vent stream to the atmosphere, either directly or indirectly, shall be secured in a non-diverting position using a carseal or a lock-and-key type configuration, or shall be equipped with a flow indicator. Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief devices needed for safety purposes is not subject to this paragraph.
              [59 FR 19468, Apr. 22, 1994, as amended at 62 FR 2749, Jan. 17, 1997]
            
            
              § 63.127
              Transfer operations provisions—monitoring requirements.

              (a) Each owner or operator of a Group 1 transfer rack equipped with a combustion device used to comply with the 98 percent total organic hazardous air pollutants reduction or 20 parts per million by volume outlet concentration requirements in § 63.126(b)(1) of this subpart shall install, calibrate, maintain, and operate according to the manufacturers' specifications (or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately) the monitoring equipment specified in paragraph (a)(1), (a)(2), (a)(3), or (a)(4) of this section, as appropriate.
              (1) Where an incinerator is used, a temperature monitoring device equipped with a continuous recorder is required.
              (i) Where an incinerator other than a catalytic incinerator is used, a temperature monitoring device shall be installed in the firebox or in the ductwork immediately downstream of the firebox in a position before any substantial heat exchange occurs.
              (ii) Where a catalytic incinerator is used, temperature monitoring devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (2) Where a flare is used, a device (including but not limited to a thermocouple, infrared sensor, or an ultra-violet beam sensor) capable of continuously detecting the presence of a pilot flame is required.
              (3) Where a boiler or process heater with a design heat input capacity less than 44 megawatts is used, a temperature monitoring device in the firebox equipped with a continuous recorder is required. Any boiler or process heater in which all vent streams are introduced with the primary fuel or are used as the primary fuel is exempt from this requirement.
              (4) Where a scrubber is used with an incinerator, boiler, or process heater in the case of halogenated vent streams, the following monitoring equipment is required for the scrubber:
              (i) A pH monitoring device equipped with a continuous recorder shall be installed to monitor the pH of the scrubber effluent.
              (ii) A flow meter equipped with a continuous recorder shall be located at the scrubber influent for liquid flow. Gas stream flow shall be determined using one of the procedures specified in paragraphs (a)(4)(ii)(A) through (a)(4)(ii)(C) of this section.
              (A) The owner or operator may determine gas stream flow using the design blower capacity, with appropriate adjustments for pressure drop.
              (B) If the scrubber is subject to regulations in 40 CFR parts 264 through 266 that have required a determination of the liquid to gas (L/G) ratio prior to the applicable compliance date for this subpart specified in § 63.100(k) of subpart F of this part, the owner or operator may determine gas stream flow by the method that had been utilized to comply with those regulations. A determination that was conducted prior to the compliance date for this subpart may be utilized to comply with this subpart if it is still representative.
              (C) The owner or operator may prepare and implement a gas stream flow determination plan that documents an appropriate method which will be used to determine the gas stream flow. The plan shall require determination of gas stream flow by a method which will at least provide a value for either a representative or the highest gas stream flow anticipated in the scrubber during representative operating conditions other than start-ups, shutdowns, or malfunctions. The plan shall include a description of the methodology to be followed and an explanation of how the selected methodology will reliably determine the gas stream flow, and a description of the records that will be maintained to document the determination of gas stream flow. The owner or operator shall maintain the plan as specified in § 63.103(c).

              (b) Each owner or operator of a Group 1 transfer rack that uses a recovery device or recapture device to comply with the 98-percent organic hazardous air pollutants reduction or 20 parts per million by volume hazardous air pollutants concentration requirements in § 63.126(b)(1) of this subpart shall install either an organic monitoring device equipped with a continuous recorder, or the monitoring equipment specified in paragraph (b)(1), (b)(2), or (b)(3) of this section, depending on the type of recovery device or recapture device used. All monitoring equipment shall be installed, calibrated, and maintained according to the manufacturer's specifications or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (1) Where an absorber is used, a scrubbing liquid temperature monitoring device equipped with a continuous recorder shall be used; and a specific gravity monitoring device equipped with a continuous recorder shall be used.
              (2) Where a condenser is used, a condenser exit (product side) temperature monitoring device equipped with a continuous recorder shall be used.
              (3) Where a carbon adsorber is used, an integrating regeneration stream flow monitoring device having an accuracy of ±10 percent or better, capable of recording the total regeneration stream mass flow for each regeneration cycle; and a carbon bed temperature monitoring device, capable of recording the temperature of the carbon bed after regeneration and within 15 minutes of completing any cooling cycle shall be used.
              (c) An owner or operator of a Group 1 transfer rack may request approval to monitor parameters other than those listed in paragraph (a) or (b) of this section. The request shall be submitted according to the procedures specified in § 63.151(f) or § 63.152(e) of this subpart. Approval shall be requested if the owner or operator:
              (1) Seeks to demonstrate compliance with the standards specified in § 63.126(b) of this subpart with a control device other than an incinerator, boiler, process heater, flare, absorber, condenser, or carbon adsorber; or
              (2) Uses one of the control devices listed in paragraphs (a) and (b) of this section, but seeks to monitor a parameter other than those specified in paragraphs (a) and (b) of this subpart.
              (d) The owner or operator of a Group 1 transfer rack using a vent system that contains by-pass lines that could divert a vent stream flow away from the control device used to comply with § 63.126(b) of this subpart shall comply with paragraph (d)(1) or (d)(2) of this section. Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief valves needed for safety purposes are not subject to this paragraph.
              (1) Properly install, maintain, and operate a flow indicator that takes a reading at least once every 15 minutes. Records shall be generated as specified in § 63.130(b) of this subpart. The flow indicator shall be installed at the entrance to any by-pass line that could divert the vent stream away from the control device to the atmosphere; or
              (2) Secure the by-pass line valve in the closed position with a car-seal or a lock-and-key type configuration.
              (i) A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the valve is maintained in the closed position and the vent stream is not diverted through the by-pass line.
              (ii) If a car-seal has been broken or a valve position changed, the owner or operator shall record that the vent stream has been diverted. The car-seal or lock-and-key combination shall be returned to the secured position as soon as practicable but not later than 15 calendar days after the change in position is detected.
              (e) The owner or operator shall establish a range that indicates proper operation of the control device for each parameter monitored under paragraphs (a), (b), and (c) of this section. In order to establish the range, the information required in § 63.152(b)(2) of this subpart shall be submitted in the Notification of Compliance Status or the operating permit application or amendment.
              [59 FR 19468, Apr. 22, 1994, as amended at 62 FR 2749, Jan. 17, 1997]
            
            
              § 63.128
              Transfer operations provisions—test methods and procedures.
              (a) A performance test is required for determining compliance with the reduction of total organic HAP emissions in § 63.126(b) of this subpart for all control devices except as specified in paragraph (c) of this section. Performance test procedures are as follows:

              (1) For control devices shared between transfer racks and process vents, the performance test procedures in § 63.116(c) of this subpart shall be followed.
              
              (2) A performance test shall consist of three runs.
              (3) All testing equipment shall be prepared and installed as specified in the appropriate test methods.
              (4) For control devices shared between multiple arms that load simultaneously, the minimum sampling time for each run shall be 1 hour in which either an integrated sample or a minimum of four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately equal intervals in time, such as 15-minute intervals during the run.
              (5) For control devices that are capable of continuous vapor processing but do not meet the conditions in (a)(7)(i)(B) of this section.
              (A) Sampling sites shall be located at the inlet and outlet of the control device, except as provided in paragraph (a)(7)(i)(B) of this section.
              (B) If a vent stream is introduced with the combustion air or as a secondary fuel into a boiler or process heater with a design capacity less than 44 megawatts, selection of paragraph (a)(1) or (a)(4) of this section, each run shall represent at least one complete filling period, during which liquid organic HAP's are loaded, and samples shall be collected using integrated sampling or grab samples taken at least four times per hour at approximately equal intervals of time, such as 15-minute intervals.
              (6) For intermittent vapor processing systems that do not meet the conditions in paragraph (a)(1) or (a)(4) of this section, each run shall represent at least one complete control device cycle, and samples shall be collected using integrated sampling or grab samples taken at least four times per hour at approximately equal intervals of time, such as 15-minute intervals.
              (7) Method 1 or 1A of 40 CFR part 60, appendix A, as appropriate, shall be used for selection of sampling sites.
              (i) For an owner or operator complying with the 98-percent total organic HAP reduction requirements in § 63.126(b)(1) of this subpart, sampling sites shall be located as specified in paragraph (a)(7)(i)(A) or (a)(7)(i)(B) of this section.
              (A) Sampling sites shall be located at the inlet and outlet of the control device, except as provided in paragraph (a)(7)(i)(B) of this section.
              (B) If a vent stream is introduced with the combustion air or as a secondary fuel into a boiler or process heater with a design capacity less than 44 megawatts, selection of the location of the inlet sampling sites shall ensure the measurement of total organic HAP or TOC (minus methane and ethane) concentrations in all vent streams and primary and secondary fuels introduced into the boiler or process heater. A sampling site shall also be located at the outlet of the boiler or process heater.
              (ii) For an owner or operator complying with the 20 parts per million by volume limit in § 63.126(b)(1) of this subpart, the sampling site shall be located at the outlet of the control device.
              (8) The volumetric flow rate, in standard cubic meters per minute at 20 °C, shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A as appropriate.
              (9) For the purpose of determining compliance with the 20 parts per million by volume limit in § 63.126(b)(1), Method 18 or Method 25A of 40 CFR part 60, appendix A shall be used to measure either organic compound concentration or organic HAP concentration, except as provided in paragraph (a)(11) of this section.

              (i) If Method 25A of 40 CFR part 60, appendix A is used, the following procedures shall be used to calculate the concentration of organic compounds (CT):
              (A) The principal organic HAP in the vent stream shall be used as the calibration gas.
              (B) The span value for Method 25A of 40 CFR part 60, appendix A shall be between 1.5 and 2.5 times the concentration being measured.
              (C) Use of Method 25A of 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.

              (D) The concentration of TOC shall be corrected to 3 percent oxygen using the procedures and equation in paragraph (a)(9)(v) of this section.
              

              (ii) If Method 18 of 40 CFR part 60, appendix A is used to measure the concentration of organic compounds, the organic compound concentration (CT) is the sum of the individual components and shall be computed for each run using the following equation:
              
                ER22AP94.212
              
              
                where:
                
                CT = Total concentration of organic compounds (minus methane and ethane), dry basis, parts per million by volume.
                Cj = Concentration of sample components j, dry basis, parts per million by volume.
                n = Number of components in the sample.
              
              
              (iii) If an owner or operator uses Method 18 of 40 CFR part 60, appendix A to compute total organic HAP concentration rather than organic compounds concentration, the equation in paragraph (a)(9)(ii) of this section shall be used except that only organic HAP species shall be summed. The list of organic HAP's is provided in table 2 of subpart F of this part.
              (iv) The emission rate correction factor or excess air, integrated sampling and analysis procedures of Method 3B of 40 CFR part 60, appendix A shall be used to determine the oxygen concentration. The sampling site shall be the same as that of the organic hazardous air pollutants or organic compound samples, and the samples shall be taken during the same time that the organic hazardous air pollutants or organic compound samples are taken.

              (v) The organic compound concentration corrected to 3 percent oxygen (Cc) shall be calculated using the following equation:
              
                ER22AP94.213
              
              
                where:
                
                Cc = Concentration of organic compounds corrected to 3 percent oxygen, dry basis, parts per million by volume.
                CT = Total concentration of organic compounds, dry basis, parts per million by volume.
                %O2d = Concentration of oxygen, dry basis, percent by volume.
              
              
              (10) For the purpose of determining compliance with the 98-percent reduction requirement in § 63.126(b)(1) of this subpart, Method 18 or Method 25A of 40 CFR part 60, appendix A shall be used, except as provided in paragraph (a)(11) of this section.
              (i) For the purpose of determining compliance with the reduction efficiency requirement, organic compound concentration may be measured in lieu of organic HAP concentration.

              (ii) If Method 25A of 40 CFR part 60, appendix A is used to measure the concentration of organic compounds (CT), the principal organic HAP in the vent stream shall be used as the calibration gas.
              (A) An emission testing interval shall consist of each 15-minute period during the performance test. For each interval, a reading from each measurement shall be recorded.
              (B) The average organic compound concentration and the volume measurement shall correspond to the same emissions testing interval.

              (C) The mass at the inlet and outlet of the control device during each testing interval shall be calculated as follows:
              
                   Mj = FKVs CT
              
              
              
                where:
                
                Mj = Mass of organic compounds emitted during testing interval j, kilograms.
                Vs = Volume of air-vapor mixture exhausted at standard conditions, 20 °C and 760 millimeters mercury, standard cubic meters.
                CT = Total concentration of organic compounds (as measured) at the exhaust vent, parts per million by volume, dry basis.

                K = Density, kilograms per standard cubic meter organic HAP. 659 kilograms per standard cubic meter organic HAP. (Note: The density term cancels out when the percent reduction is calculated. Therefore, the density used has no effect. The density of hexane is given so that it can be used to maintain the units of Mj.)
                F = 10−6 = Conversion factor, (cubic meters organic HAP per cubic meters air) * (parts per million by volume)−1.
              
              
              (D) The organic compound mass emission rates at the inlet and outlet of the control device shall be calculated as follows:
              
                
                ER22AP94.214
              
              
                ER22AP94.215
              
              
                where:
                
                Ei, Eo = Mass flow rate of organic compounds at the inlet (i) and outlet (o) of the combustion or recovery device, kilograms per hour.
                Mij, Moj = Mass of organic compounds at the inlet (i) or outlet (o) during testing interval j, kilograms.
                T = Total time of all testing intervals, hours.
                n = Number of testing intervals.
              
              

              (iii) If Method 18 of 40 CFR part 60, appendix A is used to measure organic compounds, the mass rates of organic compounds (Ei, Eo) shall be computed using the following equations:
              
                ER22AP94.216
              
              
                ER22AP94.217
              
              
                where:
                
                Cij, Coj = Concentration of sample component j of the gas stream at the inlet and outlet of the control device, respectively, dry basis, parts per million by volume.
                MWij, MWoj = Molecular weight of sample component j of the gas stream at the inlet and outlet of the control device, respectively, gram/gram-mole.
                Qi, Qo = Flow rate of gas stream at the inlet and outlet of the control device, respectively, dry standard cubic meter per minute.
                K2 = Constant, 2.494 × 10−6 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram) (minute/hour), where standard temperature for (gram-mole per standard cubic meter) is 20 °C.
              
              
              (iv) Where Method 18 or 25A of 40 CFR part 60, appendix A is used to measure the percent reduction in organic compounds, the percent reduction across the control device shall be calculated as follows:
              
                ER22AP94.218
              
              
                where:
                
                R = Control efficiency of control device, percent.
                Ei = Mass emitted or mass flow rate of organic compounds at the inlet to the combustion or recovery device as calculated under paragraph (a)(10)(ii)(D) or (a)(10)(iii) of this section, kilogram per hour.
                Eo = Mass emitted or mass flow rate of organic compounds at the outlet of the combustion or recovery device, as calculated under paragraph (a)(10)(ii)(D) or (a)(10)(iii) of this section, kilogram per hour.
              
              
              (11) The owner or operator may use any methods or data other than Method 18 or Method 25A of 40 CFR part 60, appendix A, if the method or data has been validated according to Method 301 of appendix A of this part.
              (b) When a flare is used to comply with § 63.126(b)(2), the owner or operator shall comply with paragraphs (b)(1) through (3) of this section. The owner or operator is not required to conduct a performance test to determine percent emission reduction or outlet organic HAP or TOC concentration.
              (1) Conduct a visible emission test using the techniques specified in § 63.11(b)(4). The observation period shall be as specified in paragraph (b)(1)(i) or (ii) of this section instead of the 2-hour period specified in § 63.11(b)(4).
              (i) If the loading cycle is less than 2 hours, then the observation period for that run shall be for the entire loading cycle.
              (ii) If additional loading cycles are initiated within the 2-hour period, then visible emission observations shall be conducted for the additional cycles.
              (2) Determine the net heating value of the gas being combusted, using the techniques specified in § 63.11(b)(6).
              (3) Determine the exit velocity using the techniques specified in either § 63.11(b)(7)(i) (and § 63.11(b)(7)(iii), where applicable) or § 63.11(b)(8), as appropriate.

              (c) An owner or operator is not required to conduct a performance test when any of the conditions specified in paragraphs (c)(1) through (c)(7) of this section are met.
              (1) When a boiler or process heater with a design heat input capacity of 44 megawatts or greater is used.
              (2) When a boiler or process heater burning hazardous waste is used for which the owner or operator:
              (i) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H, or
              (ii) Has certified compliance with the interim status requirements of 40 CFR part 266 subpart H.
              (3) When emissions are routed to a fuel gas system or when a boiler or process heater is used and the vent stream is introduced with the primary fuel.
              (4) When a vapor balancing system is used.
              (5) When emissions are recycled to a chemical manufacturing process unit.
              (6) When a transfer rack transfers less than 11.8 million liters per year and the owner or operator complies with the requirements in paragraph (h) of this section or uses a flare to comply with § 63.126(b)(2) of this subpart.
              (7) When a hazardous waste incinerator is used for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements 40 CFR part 265, subpart O.
              (d) An owner or operator using a combustion device followed by a scrubber or other halogen reduction device to control a halogenated transfer vent stream in compliance with § 63.126(d) of this subpart shall conduct a performance test to determine compliance with the control efficiency or emission limits for hydrogen halides and halogens.
              (1) For an owner or operator determining compliance with the percent reduction of total hydrogen halides and halogens, sampling sites shall be located at the inlet and outlet of the scrubber or other halogen reduction device used to reduce halogen emissions. For an owner or operator complying with the 0.45 kilogram per hour outlet mass emission rate limit for total hydrogen halides and halogens, the sampling site shall be located at the outlet of the scrubber or other halogen reduction device and prior to release to the atmosphere.
              (2) Except as provided in paragraph (d)(5) of this section, Method 26 or 26A of 40 CFR part 60, appendix A, shall be used to determine the concentration in milligrams per dry standard cubic meter of the hydrogen halides and halogens that may be present in the stream. The mass emission rate of each hydrogen halide and halogen compound shall be calculated from the concentrations and the gas stream flow rate.
              (3) To determine compliance with the percent emissions reduction limit, the mass emission rate for any hydrogen halides and halogens present at the scrubber inlet shall be summed together. The mass emission rate of the compounds present at the scrubber outlet shall be summed together. Percent reduction shall be determined by comparison of the summed inlet and outlet measurements.
              (4) To demonstrate compliance with the 0.45 kilograms per hour mass emission rate limit, the test results must show that the mass emission rate of the total hydrogen halides and halogens measured at the scrubber outlet is below 0.45 kilograms per hour.
              (5) The owner or operator may use any other method or data to demonstrate compliance if the method or data has been validated according to the protocol of Method 301 of appendix A of this part.
              (e) The owner or operator shall inspect the vapor collection system and vapor balancing system, according to the requirements for vapor collection systems in § 63.148 of this subpart.
              (1) Inspections shall be performed only while a tank truck or railcar is being loaded.
              (2) For vapor collection systems only, an inspection shall be performed prior to each performance test required to demonstrate compliance with § 63.126(b)(1) of this subpart.

              (3) For each vapor collection system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.148 of this subpart.
              
              (f) For the purposes of demonstrating vapor tightness to determine compliance with § 63.126(e)(2) of this subpart, the following procedures and equipment shall be used:
              (1) The pressure test procedures specified in Method 27 of 40 CFR part 60, appendix A; and
              (2) A pressure measurement device which has a precision of #1B2.5 millimeters of mercury or better and which is capable of measuring above the pressure at which the tank truck or railcar is to be tested for vapor tightness.
              (g) An owner or operator using a scrubber or other halogen reduction device to reduce the vent stream halogen atom mass emission rate to less than 0.45 kilograms per hour prior to a combustion device used to comply with § 63.126(d)(2) shall determine the halogen atom mass emission rate prior to the combustor according to the procedures in paragraph (d)(3) of this section.
              (h) For transfer racks that transfer less than 11.8 million liters per year of liquid organic HAP's, the owner or operator may comply with the requirements in paragraphs (h)(1) through (h)(3) of this section instead of the requirements in paragraph (a) or (b) of this section.
              (1) The owner or operator shall prepare, as part of the Notification of Compliance Status required by § 63.152(b) of this subpart, a design evaluation that shall document that the control device being used achieves the required control efficiency during reasonably expected maximum loading conditions. This documentation is to include a description of the gas stream which enters the control device, including flow and organic HAP content, and the information specified in paragraphs (h)(1)(i) through (h)(1)(v) of this section, as applicable.
              (i) If the control device receives vapors, gases, or liquids, other than fuels, from emission points other than transfer racks subject to this subpart, the efficiency demonstration is to include consideration of all vapors, gases, and liquids, other than fuels, received by the control device.
              (ii) If an enclosed combustion device with a minimum residence time of 0.5 seconds and a minimum temperature of 760 degrees Celsius is used to meet the 98-percent emission reduction requirement, documentation that those conditions exist is sufficient to meet the requirements of paragraph (h)(1) of this section.
              (iii) Except as provided in paragraph (h)(1)(ii) of this section, for thermal incinerators, the design evaluation shall include the autoignition temperature of the organic HAP, the flow rate of the organic HAP emission stream, the combustion temperature, and the residence time at the combustion temperature.
              (iv) For carbon adsorbers, the design evaluation shall include the affinity of the organic HAP vapors for carbon, the amount of carbon in each bed, the number of beds, the humidity of the feed gases, the temperature of the feed gases, the flow rate of the organic HAP emission stream, the desorption schedule, the regeneration stream pressure or temperature, and the flow rate of the regeneration stream. For vacuum desorption, pressure drop shall be included.
              (v) For condensers, the design evaluation shall include the final temperature of the organic HAP vapors, the type of condenser, and the design flow rate of the organic HAP emission stream.
              (2) The owner or operator shall submit, as part of the Notification of Compliance Status required by § 63.152(b) of this subpart, the operating range for each monitoring parameter identified for each control device. The specified operating range shall represent the conditions for which the control device can achieve the 98-percent-or-greater emission reduction required by § 63.126(b)(1) of this subpart.
              (3) The owner or operator shall monitor the parameters specified in the Notification of Compliance Status required in § 63.152(b) of this subpart or operating permit and shall operate and maintain the control device such that the monitored parameters remain within the ranges specified in the Notification of Compliance Status, except as provided in §§ 63.152(c) and 63.152(f) of this subpart.
              [59 FR 19468, Apr. 22, 1994, as amended at 61 FR 64576, Dec. 5, 1996; 62 FR 2750, Jan. 17, 1997; 66 FR 6932, Jan. 22, 2001]
            
            
              
              § 63.129
              Transfer operations provisions—reporting and recordkeeping for performance tests and notification of compliance status.
              (a) Each owner or operator of a Group 1 transfer rack shall:
              (1) Keep an up-to-date, readily accessible record of the data specified in paragraphs (a)(4) through (a)(8) of this section, as applicable.
              (2) Include the data specified in paragraphs (a)(4) through (a)(7) of this section in the Notification of Compliance Status report as specified in § 63.152(b) of this subpart.
              (3) If any subsequent performance tests are conducted after the Notification of Compliance Status has been submitted, report the data in paragraphs (a)(4) through (a)(7) of this section in the next Periodic Report as specified in § 63.152(c) of this subpart.
              (4) Record and report the following when using a control device other than a flare to achieve a 98 weight percent reduction in total organic HAP or a total organic HAP concentration of 20 parts per million by volume, as specified in § 63.126(b)(1) of this subpart:
              (i) The parameter monitoring results for thermal incinerators, catalytic incinerators, boilers or process heaters, absorbers, condensers, or carbon adsorbers specified in table 7 of this subpart, recorded during the performance test, and averaged over the time period of the performance testing.
              (ii) The percent reduction of total organic HAP or TOC achieved by the control device determined as specified in § 63.128(a) of this subpart, or the concentration of total organic HAP or TOC (parts per million by volume, by compound) determined as specified in § 63.128(a) of this subpart at the outlet of the control device. For combustion devices, the concentration shall be reported on a dry basis corrected to 3 percent oxygen.
              (iii) The parameters shall be recorded at least every 15 minutes.
              (iv) For a boiler or process heater, a description of the location at which the vent stream is introduced into the boiler or process heater.
              (5) Record and report the following when using a flare to comply with § 63.126(b)(2) of this subpart:
              (i) Flare design (i.e., steam-assisted, air-assisted, or non-assisted);
              (ii) All visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination required by § 63.128(b) of this subpart; and
              (iii) All periods during the compliance determination when the pilot flame is absent.
              (6) Record and report the following when using a scrubber following a combustion device to control a halogenated vent stream, as specified in § 63.126(d) of this subpart:
              (i) The percent reduction or scrubber outlet mass emission rate of total hydrogen halides and halogens determined according to the procedures in § 63.128(d) of this subpart;
              (ii) The parameter monitoring results for scrubbers specified in table 7 of this subpart, and averaged over the time period of the performance test; and
              (iii) The parameters shall be recorded at least every 15 minutes.
              (7) Record and report the halogen concentration in the vent stream determined according to the procedures as specified in § 63.128(d) of this subpart.
              (8) Report that the emission stream is being routed to a fuel gas system or a process, when complying using § 63.126(b)(4).
              (b) If an owner or operator requests approval to use a control device other than those listed in table 7 of this subpart or to monitor a parameter other than those specified in table 7 of this subpart, the owner or operator shall submit a description of planned reporting and recordkeeping procedures as required under § 63.151(f) or § 63.152(e) of this subpart. The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the permit application or by other appropriate means.

              (c) For each parameter monitored according to table 7 of this subpart or paragraph (b) of this section, the owner or operator shall establish a range for the parameter that indicates proper operation of the control device. In order to establish the range, the information required in § 63.152(b)(2) of this subpart shall be submitted in the Notification of Compliance Status or the operating permit application or amendment.
              (d) Each owner or operator shall maintain a record describing in detail the vent system used to vent each affected transfer vent stream to a control device. This document shall list all valves and vent pipes that could vent the stream to the atmosphere, thereby by-passing the control device; identify which valves are secured by car-seals or lock-and-key type configurations; and indicate the position (open or closed) of those valves which have car-seals. Equipment leaks such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief valves needed for safety purposes are not subject to this paragraph.
              (e) An owner or operator meeting the requirements of § 63.128(h) of this subpart shall submit, as part of the Notification of Compliance Status required by § 63.152(b) of this subpart, the information specified in § 63.128(h)(1) of this subpart.
              (f) An owner or operator meeting the requirements of § 63.128(h) of this subpart shall submit, as part of the Notification of Compliance Status required by § 63.152(b) of this subpart, the operating range for each monitoring parameter identified for each control device.
              [59 FR 19468, Apr. 22, 1994, as amended at 61 FR 64576, Dec. 5, 1996; 62 FR 2750, Jan. 17, 1997; 64 FR 20191, Apr. 26, 1999]
            
            
              § 63.130
              Transfer operations provisions—periodic recordkeeping and reporting.
              (a) Each owner or operator using a control device to comply with § 63.126(b)(1) or (b)(2) of this subpart shall keep the following up-to-date, readily accessible records:
              (1) While the transfer vent stream is being vented to the control device, continuous records of the equipment operating parameters specified to be monitored under § 63.127 of this subpart, and listed in table 7 of this subpart or specified by the Administrator in accordance with §§ 63.127(c) and 63.129(b). For flares, the hourly records and records of pilot flame outages specified in table 7 shall be maintained in place of continuous records.
              (2) Records of the daily average value of each monitored parameter for each operating day determined according to the procedures specified in § 63.152(f), except as provided in paragraphs (a)(2)(i) through (a)(2)(iii) of this section.
              (i) For flares, records of the times and duration of all periods during which the pilot flame is absent shall be kept rather than daily averages.
              (ii) If carbon adsorber regeneration stream flow and carbon bed regeneration temperature are monitored, the records specified in table 7 of this subpart shall be kept instead of the daily averages.
              (iii) Records of the duration of all periods when the vent stream is diverted through by-pass lines shall be kept rather than daily averages.
              (3) For boilers or process heaters, records of any changes in the location at which the vent stream is introduced into the flame zone as required under the reduction of total organic HAP emissions in § 63.126(b)(1) of this subpart.
              (b) If a vapor collection system containing valves that could divert the emission stream away from the control device is used, each owner or operator of a Group 1 transfer rack subject to the provisions of § 63.127(d) of this subpart shall keep up-to-date, readily accessible records of:
              (1) Hourly records of whether the flow indicator specified under § 63.127(d)(1) was operating and whether a diversion was detected at any time during the hour, as well as records of the times of all periods when the vent stream is diverted from the control device or the flow indicator is not operating.

              (2) Where a seal mechanism is used to comply with § 63.127(d)(2), hourly records of flow are not required. In such cases, the owner or operator shall record that the monthly visual inspection of the seals or closure mechanisms has been done, and shall record the occurrence of all periods when the seal mechanism is broken, the by-pass line valve position has changed, or the key for a lock-and-key type lock has been checked out, and records of any car-seal that has broken, as listed in table 7 of this subpart.
              
              (c) Each owner or operator of a Group 1 transfer rack who uses a flare to comply with § 63.126(b)(2) of this subpart shall keep up-to-date, readily accessible records of the flare pilot flame monitoring specified under § 63.127(a)(2) of this subpart.
              (d) Each owner or operator of a transfer rack subject to the requirements of § 63.126 of this subpart shall submit to the Administrator Periodic Reports of the following information according to the schedule in § 63.152(c) of this subpart:
              (1) Reports of daily average values of monitored parameters for all operating days when the daily average values were outside the range established in the Notification of Compliance Status or operating permit.
              (2) Reports of the duration of periods when monitoring data are not collected for each excursion caused by insufficient monitoring data as defined in § 63.152(c)(2)(ii)(A) of this subpart.
              (3) Reports of the times and durations of all periods recorded under paragraph (b)(1) of this section when the vent stream was diverted from the control device.
              (4) Reports of all times recorded under paragraph (b)(2) of this section when maintenance is performed on car-sealed valves, when the car seal is broken, when the by-pass line valve position is changed, or the key for a lock-and-key type configuration has been checked out.
              (5) Reports of the times and durations of all periods recorded under paragraph (a)(2)(i) of this section in which all pilot flames of a flare were absent.
              (6) Reports of all carbon bed regeneration cycles during which the parameters recorded under paragraph (a)(2)(vi) of this section were outside the ranges established in the Notification of Compliance Status or operating permit.
              (e) The owner or operator of a Group 1 transfer rack shall record that the verification of DOT tank certification or Method 27 testing, required in § 63.126(e) of this subpart, has been performed. Various methods for the record of verification can be used, such as: A check off on a log sheet; a list of DOT serial numbers or Method 27 data; or a position description for gate security, showing that the security guard will not allow any trucks on site that do not have the appropriate documentation.
              (f) Each owner or operator of a Group 1 or Group 2 transfer rack shall record, update annually, and maintain the information specified in paragraphs (f)(1) through (f)(3) of this section in a readily accessible location on site:
              (1) An analysis demonstrating the design and actual annual throughput of the transfer rack;
              (2) An analysis documenting the weight-percent organic HAP's in the liquid loaded. Examples of acceptable documentation include but are not limited to analyses of the material and engineering calculations.
              (3) An analysis documenting the annual rack weighted average HAP partial pressure of the transfer rack.
              (i) For Group 2 transfer racks that are limited to transfer of organic HAP's with partial pressures less than 10.3 kilopascals, documentation is required of the organic HAP's (by compound) that are transferred. The rack weighted average partial pressure does not need to be calculated.
              (ii) For racks transferring one or more organic HAP's with partial pressures greater than 10.3 kilopascals, as well as one or more organic HAP's with partial pressures less than 10.3 kilopascals, a rack weighted partial pressure shall be documented. The rack weighted average HAP partial pressure shall be weighted by the annual throughput of each chemical transferred.
              [59 FR 19468, Apr. 22, 1994, as amended at 62 FR 2750, Jan. 17, 1997; 66 FR 6932, Jan. 22, 2001]
            
            
              § 63.131
              [Reserved]
            
            
              § 63.132
              Process wastewater provisions—general.
              (a) Existing sources. This paragraph specifies the requirements applicable to process wastewater streams located at existing sources. The owner or operator shall comply with the requirements in paragraphs (a)(1) through (a)(3) of this section, no later than the applicable dates specified in § 63.100 of subpart F of this part.
              
              (1) Determine wastewater streams to be controlled for Table 9 compounds. Determine whether each wastewater stream requires control for Table 9 compounds by complying with the requirements in either paragraph (a)(1)(i) or (a)(1)(ii) of this section, and comply with the requirements in paragraph (a)(1)(iii) of this section.
              (i) Comply with paragraph (c) of this section, determining whether the wastewater stream is Group 1 or Group 2 for Table 9 compounds; or
              (ii) Comply with paragraph (e) of this section, designating the wastewater stream as a Group 1 wastewater stream.
              (iii) Comply with paragraph (f) of this section.
              (2) Requirements for Group 1 wastewater streams. For wastewater streams that are Group 1 for Table 9 compounds, comply with paragraphs (a)(2)(i) through (a)(2)(iv) of this section.
              (i) Comply with the applicable requirements for wastewater tanks, surface impoundments, containers, individual drain systems, and oil/water separators as specified in § 63.133 through § 63.137 of this subpart, except as provided in paragraphs (a)(2)(i)(A) and (a)(2)(i)(B) of this section and § 63.138(a)(3) of this subpart.
              (A) The waste management units may be equipped with pressure relief devices that vent directly to the atmosphere provided the pressure relief device is not used for planned or routine venting of emissions.
              (B) The pressure relief device remains in a closed position at all times except when it is necessary for the pressure relief device to open for the purpose of preventing physical damage or permanent deformation of the waste management unit in accordance with good engineering and safety practices.
              (ii) Comply with the applicable requirements for control of Table 9 compounds as specified in § 63.138 of this subpart. Alternatively, the owner or operator may elect to comply with the treatment provisions specified in § 63.132(g) of this subpart.
              (iii) Comply with the applicable monitoring and inspection requirements specified in § 63.143 of this subpart.
              (iv) Comply with the applicable recordkeeping and reporting requirements specified in §§ 63.146 and 63.147 of this subpart.
              (3) Requirements for Group 2 wastewater streams. For wastewater streams that are Group 2 for table 9 compounds, comply with the applicable recordkeeping and reporting requirements specified in §§ 63.146(b)(1) and 63.147(b)(8).
              (b) New sources. This paragraph specifies the requirements applicable to process wastewater streams located at new sources. The owner or operator shall comply with the requirements in paragraphs (b)(1) through (b)(4) of this section, no later than the applicable dates specified in § 63.100 of subpart F of this part.
              (1) Determine wastewater streams to be controlled for Table 8 compounds. Determine whether each wastewater stream requires control for Table 8 compounds by complying with the requirements in either paragraph (b)(1)(i) or (b)(1)(ii) of this section, and comply with the requirements in paragraph (b)(1)(iii) of this section.
              (i) Comply with paragraph (d) of this section, determining whether the wastewater stream is Group 1 or Group 2 for Table 8 compounds; or
              (ii) Comply with paragraph (e) of this section, designating the wastewater stream as a Group 1 wastewater stream for Table 8 compounds.
              (iii) Comply with paragraph (f) of this section.
              (2) Determine wastewater streams to be controlled for Table 9 compounds. Determine whether each wastewater stream requires control for Table 9 compounds by complying with the requirements in either paragraph (b)(2)(i) or (b)(2)(ii) of this section, and comply with the requirements in paragraph (b)(2)(iii) of this section.
              (i) Comply with paragraph (c) of this section, determining whether the wastewater stream is Group 1 or Group 2 for Table 9 compounds; or
              (ii) Comply with paragraph (e) of this section, designating the wastewater stream as a Group 1 wastewater stream.

              (iii) Comply with paragraph (f) of this section.
              
              (3) Requirements for Group 1 wastewater streams. For wastewater streams that are Group 1 for Table 8 compounds and/or Table 9 compounds, comply with paragraphs (b)(3)(i) through (b)(3)(iv) of this section.
              (i) Comply with the applicable requirements for wastewater tanks, surface impoundments, containers, individual drain systems, and oil/water separators specified in the requirements of § 63.133 through § 63.137 of this subpart, except as provided in paragraphs (b)(3)(i)(A) and (b)(3)(i)(B) of this section and § 63.138(a)(3) of this subpart.
              (A) The waste management units may be equipped with pressure relief devices that vent directly to the atmosphere provided the pressure relief device is not used for planned or routine venting of emissions.
              (B) The pressure relief device remains in a closed position at all times except when it is necessary for the pressure relief device to open for the purpose of preventing physical damage or permanent deformation of the waste management unit in accordance with good engineering and safety practices.
              (ii) Comply with the applicable requirements for control of Table 8 compounds specified in § 63.138 of this subpart. Alternatively, the owner or operator may elect to comply with the provisions specified in § 63.132(g) of this subpart.
              (iii) Comply with the applicable monitoring and inspection requirements specified in § 63.143 of this subpart.
              (iv) Comply with the applicable recordkeeping and reporting requirements specified in §§ 63.146 and 63.147 of this subpart.
              (4) Requirements for Group 2 wastewater streams. For wastewater streams that are Group 2 for both table 8 and table 9 compounds, comply with the applicable recordkeeping and reporting requirements specified in §§ 63.146(b)(1) and 63.147(b)(8).
              (c) How to determine Group 1 or Group 2 status for Table 9 compounds. This paragraph provides instructions for determining whether a wastewater stream is Group 1 or Group 2 for Table 9 compounds. Total annual average concentration shall be determined according to the procedures specified in § 63.144(b) of this subpart. Annual average flow rate shall be determined according to the procedures specified in § 63.144(c) of this subpart.
              (1) A wastewater stream is a Group 1 wastewater stream for Table 9 compounds if:
              (i) The total annual average concentration of Table 9 compounds is greater than or equal to 10,000 parts per million by weight at any flow rate; or
              (ii) The total annual average concentration of Table 9 compounds is greater than or equal to 1,000 parts per million by weight and the annual average flow rate is greater than or equal to 10 liters per minute.
              (2) A wastewater stream is a Group 2 wastewater stream for Table 9 compounds if it is not a Group 1 wastewater stream for Table 9 compounds by the criteria in paragraph (c)(1) of this section.
              (3) The owner or operator of a Group 2 wastewater shall re-determine group status for each Group 2 stream, as necessary, to determine whether the stream is Group 1 or Group 2 whenever process changes are made that could reasonably be expected to change the stream to a Group 1 stream. Examples of process changes include, but are not limited to, changes in production capacity, production rate, feedstock type, or whenever there is a replacement, removal, or addition of recovery or control equipment. For purposes of this paragraph (c)(3), process changes do not include: Process upsets; unintentional, temporary process changes; and changes that are within the range on which the original determination was based.
              (d) How to determine Group 1 or Group 2 status for Table 8 compounds. This paragraph provides instructions for determining whether a wastewater sream is Group 1 or Group 2 for Table 8 compounds. Annual average concentration for each Table 8 compound shall be determined according to the procedures specified in § 63.144(b) of this subpart. Annual average flow rate shall be determined according to the procedures specified in § 63.144(c) of this subpart.

              (1) A wastewater stream is a Group 1 wastewater stream for Table 8 compounds if the annual average flow rate is 0.02 liter per minute or greater and the annual average concentration of any individual table 8 compound is 10 parts per million by weight or greater.
              (2) A wastewater stream is a Group 2 wastewater stream for Table 8 compounds if the annual average flow rate is less than 0.02 liter per minute or the annual average concentration for each individual Table 8 compound is less than 10 parts per million by weight.
              (3) The owner or operator of a Group 2 wastewater shall re-determine group status for each Group 2 stream, as necessary, to determine whether the stream is Group 1 or Group 2 whenever process changes are made that could reasonably be expected to change the stream to a Group 1 stream. Examples of process changes include, but are not limited to, changes in production capacity, production rate, feedstock type, or whenever there is a replacement, removal, or addition of recovery or control equipment. For purposes of this paragraph (d)(3), process changes do not include: Process upsets; unintentional, temporary process changes; and changes that are within the range on which the original determination was based.
              (e) How to designate a Group 1 wastewater stream. The owner or operator may elect to designate a wastewater stream a Group 1 wastewater stream in order to comply with paragraph (a)(1) or (b)(1) of this section. To designate a wastewater stream or a mixture of wastewater streams a Group 1 wastewater stream, the procedures specified in paragraphs (e)(1) and (e)(2) of this section and § 63.144(a)(2) of this subpart shall be followed.
              (1) From the point of determination for each wastewater stream that is included in the Group 1 designation to the location where the owner or operator elects to designate such wastewater stream(s) as a Group 1 wastewater stream, the owner or operator shall comply with all applicable emission suppression requirements specified in §§ 63.133 through 63.137.
              (2) From the location where the owner or operator designates a wastewater stream or mixture of wastewater streams to be a Group 1 wastewater stream, such Group 1 wastewater stream shall be managed in accordance with all applicable emission suppression requirements specified in §§ 63.133 through 63.137 and with the treatment requirements in § 63.138 of this part.
              (f) Owners or operators of sources subject to this subpart shall not discard liquid or solid organic materials with a concentration of greater than 10,000 parts per million of Table 9 compounds (as determined by analysis of the stream composition, engineering calculations, or process knowledge, according to the provisions of § 63.144(b) of this subpart) from a chemical manufacturing process unit to water or wastewater, unless the receiving stream is managed and treated as a Group 1 wastewater stream. This prohibition does not apply to materials from the activities listed in paragraphs (f)(1) through (f)(4) of this section.
              (1) Equipment leaks;
              (2) Activities included in maintenance or startup/shutdown/malfunction plans;
              (3) Spills; or
              (4) Samples of a size not greater than reasonably necessary for the method of analysis that is used.
              (g) Off-site treatment or on-site treatment not owned or operated by the source. The owner or operator may elect to transfer a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream to an on-site treatment operation not owned or operated by the owner or operator of the source generating the wastewater stream or residual, or to an off-site treatment operation.
              (1) The owner or operator transferring the wastewater stream or residual shall:
              (i) Comply with the provisions specified in §§ 63.133 through 63.137 of this subpart for each waste management unit that receives or manages a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream prior to shipment or transport.

              (ii) Include a notice with the shipment or transport of each Group 1 wastewater stream or residual removed from a Group 1 wastewater stream. The notice shall state that the wastewater stream or residual contains organic hazardous air pollutants that are to be treated in accordance with the provisions of this subpart. When the transport is continuous or ongoing (for example, discharge to a publicly-owned treatment works), the notice shall be submitted to the treatment operator initially and whenever there is a change in the required treatment.
              (2) The owner or operator may not transfer the wastewater stream or residual unless the transferee has submitted to the EPA a written certification that the transferee will manage and treat any Group 1 wastewater stream or residual removed from a Group 1 wastewater stream received from a source subject to the requirements of this subpart in accordance with the requirements of either §§ 63.133 through 63.147, or § 63.102(b) of subpart F, or subpart D of this part if alternative emission limitations have been granted the transferor in accordance with those provisions. The certifying entity may revoke the written certification by sending a written statement to the EPA and the owner or operator giving at least 90 days notice that the certifying entity is rescinding acceptance of responsibility for compliance with the regulatory provisions listed in this paragraph. Upon expiration of the notice period, the owner or operator may not transfer the wastewater stream or residual to the treatment operation.
              (3) By providing this written certification to the EPA, the certifying entity accepts responsibility for compliance with the regulatory provisions listed in paragraph (g)(2) of this section with respect to any shipment of wastewater or residual covered by the written certification. Failure to abide by any of those provisions with respect to such shipments may result in enforcement action by the EPA against the certifying entity in accordance with the enforcement provisions applicable to violations of these provisions by owners or operators of sources.
              (4) Written certifications and revocation statements, to the EPA from the transferees of wastewater or residuals shall be signed by the responsible official of the certifying entity, provide the name and address of the certifying entity, and be sent to the appropriate EPA Regional Office at the addresses listed in 40 CFR 63.13. Such written certifications are not transferable by the treater.
              [62 FR 2751, Jan. 17, 1997, as amended at 66 FR 6933, Jan. 22, 2001; 71 FR 76614, Dec. 21, 2006]
            
            
              § 63.133
              Process wastewater provisions—wastewater tanks.
              (a) For each wastewater tank that receives, manages, or treats a Group 1 wastewater stream or a residual removed from a Group 1 wastewater stream, the owner or operator shall comply with the requirements of either paragraph (a)(1) or (a)(2) of this section as specified in table 10 of this subpart.
              (1) The owner or operator shall operate and maintain a fixed roof except that if the wastewater tank is used for heating wastewater, or treating by means of an exothermic reaction or the contents of the tank is sparged, the owner or operator shall comply with the requirements specified in paragraph (a)(2) of this section.
              (2) The owner or operator shall comply with the requirements in paragraphs (b) through (h) of this section and shall operate and maintain one of the emission control techniques listed in paragraphs (a)(2)(i) through (a)(2)(iv) of this section.
              (i) A fixed roof and a closed-vent system that routes the organic hazardous air pollutants vapors vented from the wastewater tank to a control device.
              (ii) A fixed roof and an internal floating roof that meets the requirements specified in § 63.119(b) of this subpart;
              (iii) An external floating roof that meets the requirements specified in §§ 63.119(c), 63.120(b)(5), and 63.120(b)(6) of this subpart; or
              (iv) An equivalent means of emission limitation. Determination of equivalence to the reduction in emissions achieved by the requirements of paragraphs (a)(2)(i) through (a)(2)(iii) of this section will be evaluated according to § 63.102(b) of subpart F of this part. The determination will be based on the application to the Administrator which shall include the information specified in either paragraph (a)(2)(iv)(A) or (a)(2)(iv)(B) of this section.

              (A) Actual emissions tests that use full-size or scale-model wastewater tanks that accurately collect and measure all organic hazardous air pollutants emissions from a given control technique, and that accurately simulate wind and account for other emission variables such as temperature and barometric pressure, or
              (B) An engineering evaluation that the Administrator determines is an accurate method of determining equivalence.
              (b) If the owner or operator elects to comply with the requirements of paragraph (a)(2)(i) of this section, the fixed roof shall meet the requirements of paragraph (b)(1) of this section, the control device shall meet the requirements of paragraph (b)(2) of this section, and the closed-vent system shall meet the requirements of paragraph (b)(3) of this section.
              (1) The fixed-roof shall meet the following requirements:
              (i) Except as provided in paragraph (b)(4) of this section, the fixed roof and all openings (e.g., access hatches, sampling ports, and gauge wells) shall be maintained in accordance with the requirements specified in § 63.148 of this subpart.
              (ii) Each opening shall be maintained in a closed position (e.g., covered by a lid) at all times that the wastewater tank contains a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream except when it is necessary to use the opening for wastewater sampling, removal, or for equipment inspection, maintenance, or repair.
              (2) The control device shall be designed, operated, and inspected in accordance with the requirements of § 63.139 of this subpart.
              (3) Except as provided in paragraph (b)(4) of this section, the closed-vent system shall be inspected in accordance with the requirements of § 63.148 of this subpart.
              (4) For any fixed roof tank and closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.148 of this subpart.
              (c) If the owner or operator elects to comply with the requirements of paragraph (a)(2)(ii) of this section, the floating roof shall be inspected according to the procedures specified in § 63.120(a)(2) and (a)(3) of this subpart.
              (d) Except as provided in paragraph (e) of this section, if the owner or operator elects to comply with the requirements of paragraph (a)(2)(iii) of this section, seal gaps shall be measured according to the procedures specified in § 63.120(b)(2)(i) through (b)(4) of this subpart and the wastewater tank shall be inspected to determine compliance with § 63.120(b)(5) and (b)(6) of this subpart.
              (e) If the owner or operator determines that it is unsafe to perform the seal gap measurements specified in § 63.120(b)(2)(i) through (b)(4) of this subpart or to inspect the wastewater tank to determine compliance with § 63.120(b)(5) and (b)(6) of this subpart because the floating roof appears to be structurally unsound and poses an imminent or potential danger to inspecting personnel, the owner or operator shall comply with the requirements in either paragraph (e)(1) or (e)(2) of this section.
              (1) The owner or operator shall measure the seal gaps or inspect the wastewater tank within 30 calendar days of the determination that the floating roof is unsafe, or
              (2) The owner or operator shall empty and remove the wastewater tank from service within 45 calendar days of determining that the roof is unsafe. If the wastewater tank cannot be emptied within 45 calendar days, the owner or operator may utilize up to two extensions of up to 30 additional calendar days each. Documentation of a decision to utilize an extension shall include an explanation of why it was unsafe to perform the inspection or seal gap measurement, shall document that alternate storage capacity is unavailable, and shall specify a schedule of actions that will ensure that the wastewater tank will be emptied as soon as practical.

              (f) Except as provided in paragraph (e) of this section, each wastewater tank shall be inspected initially, and semi-annually thereafter, for improper work practices in accordance with § 63.143 of this subpart. For wastewater tanks, improper work practice includes, but is not limited to, leaving open any access door or other opening when such door or opening is not in use.
              (g) Except as provided in paragraph (e) of this section, each wastewater tank shall be inspected for control equipment failures as defined in paragraph (g)(1) of this section according to the schedule in paragraphs (g)(2) and (g)(3) of this section.
              (1) Control equipment failures for wastewater tanks include, but are not limited to, the conditions specified in paragraphs (g)(1)(i) through (g)(1)(ix) of this section.
              (i) The floating roof is not resting on either the surface of the liquid or on the leg supports.
              (ii) There is stored liquid on the floating roof.
              (iii) A rim seal is detached from the floating roof.
              (iv) There are holes, tears, cracks or gaps in the rim seal or seal fabric of the floating roof.
              (v) There are visible gaps between the seal of an internal floating roof and the wall of the wastewater tank.
              (vi) There are gaps between the metallic shoe seal or the liquid mounted primary seal of an external floating roof and the wall of the wastewater tank that exceed 212 square centimeters per meter of tank diameter or the width of any portion of any gap between the primary seal and the tank wall exceeds 3.81 centimeters.
              (vii) There are gaps between the secondary seal of an external floating roof and the wall of the wastewater tank that exceed 21.2 square centimeters per meter of tank diameter or the width of any portion of any gap between the secondary seal and the tank wall exceeds 1.27 centimeters.
              (viii) Where a metallic shoe seal is used on an external floating roof, one end of the metallic shoe does not extend into the stored liquid or one end of the metallic shoe does not extend a minimum vertical distance of 61 centimeters above the surface of the stored liquid.
              (ix) A gasket, joint, lid, cover, or door has a crack or gap, or is broken.
              (2) The owner or operator shall inspect for the control equipment failures in paragraphs (g)(1)(i) through (g)(1)(viii) of this section according to the schedule specified in paragraphs (c) and (d) of this section.
              (3) The owner or operator shall inspect for the control equipment failures in paragraph (g)(1)(ix) of this section initially, and semi-annually thereafter.
              (h) Except as provided in § 63.140 of this subpart, when an improper work practice or a control equipment failure is identified, first efforts at repair shall be made no later than 5 calendar days after identification and repair shall be completed within 45 calendar days after identification. If a failure that is detected during inspections required by this section cannot be repaired within 45 calendar days and if the vessel cannot be emptied within 45 calendar days, the owner or operator may utilize up to 2 extensions of up to 30 additional calendar days each. Documentation of a decision to utilize an extension shall include a description of the failure, shall document that alternate storage capacity is unavailable, and shall specify a schedule of actions that will ensure that the control equipment will be repaired or the vessel will be emptied as soon as practical.
              [62 FR 2753, Jan. 17, 1997, as amended at 64 FR 20191, Apr. 26, 1999]
            
            
              § 63.134
              Process wastewater provisions—surface impoundments.
              (a) For each surface impoundment that receives, manages, or treats a Group 1 wastewater stream or a residual removed from a Group 1 wastewater stream, the owner or operator shall comply with the requirements of paragraphs (b), (c), and (d) of this section.
              (b) The owner or operator shall operate and maintain on each surface impoundment either a cover (e.g., air-supported structure or rigid cover) and a closed-vent system that routes the organic hazardous air pollutants vapors vented from the surface impoundment to a control device in accordance with paragraph (b)(1) of this section, or a floating flexible membrane cover as specified in paragraph (b)(2) of this section.
              (1) The cover and all openings shall meet the following requirements:

              (i) Except as provided in paragraph (b)(4) of this section, the cover and all openings (e.g., access hatches, sampling ports, and gauge wells) shall be maintained in accordance with the requirements specified in § 63.148 of this subpart.
              (ii) Each opening shall be maintained in a closed position (e.g., covered by a lid) at all times that a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream is in the surface impoundment except when it is necessary to use the opening for sampling, removal, or for equipment inspection, maintenance, or repair.
              (iii) The cover shall be used at all times that a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream is in the surface impoundment except during removal of treatment residuals in accordance with 40 CFR 268.4 or closure of the surface impoundment in accordance with 40 CFR 264.228.
              (2) Floating flexible membrane covers shall meet the requirements specified in paragraphs (b)(2)(i) through (b)(2)(vii) of this section.
              (i) The floating flexible cover shall be designed to float on the liquid surface during normal operations, and to form a continuous barrier over the entire surface area of the liquid.
              (ii) The cover shall be fabricated from a synthetic membrane material that is either:
              (A) High density polyethylene (HDPE) with a thickness no less than 2.5 millimeters (100 mils); or
              (B) A material or a composite of different materials determined to have both organic permeability properties that are equivalent to those of the material listed in paragraph (b)(2)(ii)(A) of this section, and chemical and physical properties that maintain the material integrity for the intended service life of the material.
              (iii) The cover shall be installed in a manner such that there are no visible cracks, holes, gaps, or other open spaces between cover section seams or between the interface of the cover edge and its foundation mountings.
              (iv) Except as provided for in paragraph (b)(2)(v) of this section, each opening in the floating membrane cover shall be equipped with a closure device designed to operate such that when the closure device is secured in the closed position there are no visible cracks, holes, gaps, or other open spaces in the closure device or between the perimeter of the cover opening and the closure device.
              (v) The floating membrane cover may be equipped with one or more emergency cover drains for removal of stormwater. Each emergency cover drain shall be equipped with a slotted membrane fabric cover that covers at least 90 percent of the area of the opening or a flexible fabric sleeve seal.
              (vi) The closure devices shall be made of suitable materials that will minimize exposure of organic hazardous air pollutants to the atmosphere, to the extent practical, and will maintain the integrity of the equipment throughout its intended service life. Factors to be considered in designing the closure devices shall include: The effects of any contact with the liquid and its vapor managed in the surface impoundment; the effects of outdoor exposure to wind, moisture, and sunlight; and the operating practices used for the surface impoundment on which the floating membrane cover is installed.
              (vii) Whenever a Group 1 wastewater stream or residual from a Group 1 wastewater stream is in the surface impoundment, the floating membrane cover shall float on the liquid and each closure device shall be secured in the closed position. Opening of closure devices or removal of the cover is allowed to provide access to the surface impoundment for performing routine inspection, maintenance, or other activities needed for normal operations and/or to remove accumulated sludge or other residues from the bottom of surface impoundment. Openings shall be maintained in accordance with § 63.148 of this subpart.
              (3) The control device shall be designed, operated, and inspected in accordance with § 63.139 of this subpart.
              (4) Except as provided in paragraph (b)(5) of this section, the closed-vent system shall be inspected in accordance with § 63.148 of this subpart.

              (5) For any cover and closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.148 of this subpart.
              
              (c) Each surface impoundment shall be inspected initially, and semi-annually thereafter, for improper work practices and control equipment failures in accordance with § 63.143 of this subpart.
              (1) For surface impoundments, improper work practice includes, but is not limited to, leaving open any access hatch or other opening when such hatch or opening is not in use.
              (2) For surface impoundments, control equipment failure includes, but is not limited to, any time a joint, lid, cover, or door has a crack or gap, or is broken.
              (d) Except as provided in § 63.140 of this subpart, when an improper work practice or a control equipment failure is identified, first efforts at repair shall be made no later than 5 calendar days after identification and repair shall be completed within 45 calendar days after identification.
              [62 FR 2754, Jan. 17, 1997, as amended at 64 FR 20191, Apr. 26, 1999]
            
            
              § 63.135
              Process wastewater provisions—containers.
              (a) For each container that receives, manages, or treats a Group 1 wastewater stream or a residual removed from a Group 1 wastewater stream, the owner or operator shall comply with the requirements of paragraphs (b) through (f) of this section.
              (b) The owner or operator shall operate and maintain a cover on each container used to handle, transfer, or store a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream in accordance with the following requirements:
              (1) Except as provided in paragraph (d)(4) of this section, if the capacity of the container is greater than 0.42 m3, the cover and all openings (e.g., bungs, hatches, sampling ports, and pressure relief devices) shall be maintained in accordance with the requirements specified in § 63.148 of this subpart.
              (2) If the capacity of the container is less than or equal to 0.42 m3, the owner or operator shall comply with either paragraph (b)(2)(i) or (b)(2)(ii) of this section.
              (i) The container must meet existing Department of Transportation specifications and testing requirements under 49 CFR part 178; or
              (ii) Except as provided in paragraph (d)(4) of this section, the cover and all openings shall be maintained without leaks as specified in § 63.148 of this subpart.
              (3) The cover and all openings shall be maintained in a closed position (e.g., covered by a lid) at all times that a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream is in the container except when it is necessary to use the opening for filling, removal, inspection, sampling, or pressure relief events related to safety considerations.
              (c) For containers with a capacity greater than or equal to 0.42 m3, a submerged fill pipe shall be used when a container is being filled by pumping with a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream.
              (1) The submerged fill pipe outlet shall extend to no more than 6 inches or within two fill pipe diameters of the bottom of the container while the container is being filled.
              (2) The cover shall remain in place and all openings shall be maintained in a closed position except for those openings required for the submerged fill pipe and for venting of the container to prevent physical damage or permanent deformation of the container or cover.
              (d) During treatment of a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream, including aeration, thermal or other treatment, in a container, whenever it is necessary for the container to be open, the container shall be located within an enclosure with a closed-vent system that routes the organic hazardous air pollutants vapors vented from the container to a control device.
              (1) Except as provided in paragraph (d)(4) of this section, the enclosure and all openings (e.g., doors, hatches) shall be maintained in accordance with the requirements specified in § 63.148 of this subpart.
              (2) The control device shall be designed, operated, and inspected in accordance with § 63.139 of this subpart.

              (3) Except as provided in paragraph (d)(4) of this section, the closed-vent system shall be inspected in accordance with § 63.148 of this subpart.
              (4) For any enclosure and closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.148 of this subpart.
              (e) Each container shall be inspected initially, and semi-annually thereafter, for improper work practices and control equipment failures in accordance with § 63.143 of this subpart.
              (1) For containers, improper work practice includes, but is not limited to, leaving open any access hatch or other opening when such hatch or opening is not in use.
              (2) For containers, control equipment failure includes, but is not limited to, any time a cover or door has a gap or crack, or is broken.
              (f) Except as provided in § 63.140 of this subpart, when an improper work practice or a control equipment failure is identified, first efforts at repair shall be made no later than 5 calendar days after identification and repair shall be completed within 15 calendar days after identification.
              [62 FR 2755, Jan. 17, 1997]
            
            
              § 63.136
              Process wastewater provisions—individual drain systems.
              (a) For each individual drain system that receives or manages a Group 1 wastewater stream or a residual removed from a Group 1 wastewater stream, the owner or operator shall comply with the requirements of paragraphs (b), (c), and (d) or with paragraphs (e), (f), and (g) of this section.
              (b) If the owner or operator elects to comply with this paragraph, the owner or operator shall operate and maintain on each opening in the individual drain system a cover and if vented, route the vapors to a process or through a closed vent system to a control device. The owner or operator shall comply with the requirements of paragraphs (b)(1) through (b)(5) of this section.
              (1) The cover and all openings shall meet the following requirements:
              (i) Except as provided in paragraph (b)(4) of this section, the cover and all openings (e.g., access hatches, sampling ports) shall be maintained in accordance with the requirements specified in § 63.148 of this subpart.
              (ii) The cover and all openings shall be maintained in a closed position at all times that a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream is in the drain system except when it is necessary to use the opening for sampling or removal, or for equipment inspection, maintenance, or repair.
              (2) The control device shall be designed, operated, and inspected in accordance with § 63.139 of this subpart.
              (3) Except as provided in paragraph (b)(4) of this section, the closed-vent system shall be inspected in accordance with § 63.148 of this subpart.
              (4) For any cover and closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements specified in § 63.148 of this subpart.
              (5) The individual drain system shall be designed and operated to segregate the vapors within the system from other drain systems and the atmosphere.
              (c) Each individual drain system shall be inspected initially, and semi- annually thereafter, for improper work practices and control equipment failures, in accordance with the inspection requirements specified in table 11 of this subpart.
              (1) For individual drain systems, improper work practice includes, but is not limited to, leaving open any access hatch or other opening when such hatch or opening is not in use for sampling or removal, or for equipment inspection, maintenance, or repair.
              (2) For individual drain systems, control equipment failure includes, but is not limited to, any time a joint, lid, cover, or door has a gap or crack, or is broken.
              (d) Except as provided in § 63.140 of this subpart, when an improper work practice or a control equipment failure is identified, first efforts at repair shall be made no later than 5 calendar days after identification and repair shall be completed within 15 calendar days after identification.

              (e) If the owner or operator elects to comply with this paragraph, the owner or operator shall comply with the requirements in paragraphs (e)(1) through (e)(3) of this section:
              (1) Each drain shall be equipped with water seal controls or a tightly fitting cap or plug. The owner or operator shall comply with paragraphs (e)(1)(i) and (e)(1)(ii) of this section.
              (i) For each drain equipped with a water seal, the owner or operator shall ensure that the water seal is maintained. For example, a flow-monitoring device indicating positive flow from a main to a branch water line supplying a trap or water being continuously dripped into the trap by a hose could be used to verify flow of water to the trap. Visual observation is also an acceptable alternative.
              (ii) If a water seal is used on a drain receiving a Group 1 wastewater, the owner or operator shall either extend the pipe discharging the wastewater below the liquid surface in the water seal of the receiving drain, or install a flexible shield (or other enclosure which restricts wind motion across the open area between the pipe and the drain) that encloses the space between the pipe discharging the wastewater to the drain receiving the wastewater. (Water seals which are used on hubs receiving Group 2 wastewater for the purpose of eliminating cross ventilation to drains carrying Group 1 wastewater are not required to have a flexible cap or extended subsurface discharging pipe.)
              (2) Each junction box shall be equipped with a tightly fitting solid cover (i.e., no visible gaps, cracks, or holes) which shall be kept in place at all times except during inspection and maintenance. If the junction box is vented, the owner or operator shall comply with the requirements in paragraph (e)(2)(i) or (e)(2)(ii) of this section.
              (i) The junction box shall be vented to a process or through a closed vent system to a control device. The closed vent system shall be inspected in accordance with the requirements of § 63.148 and the control device shall be designed, operated, and inspected in accordance with the requirements of § 63.139.
              (ii) If the junction box is filled and emptied by gravity flow (i.e., there is no pump) or is operated with no more than slight fluctuations in the liquid level, the owner or operator may vent the junction box to the atmosphere provided that the junction box complies with the requirements in paragraphs (e)(2)(ii)(A) and (e)(2)(ii)(B) of this section.
              (A) The vent pipe shall be at least 90 centimeters in length and no greater than 10.2 centimeters in nominal inside diameter.
              (B) Water seals shall be installed and maintained at the wastewater entrance(s) to or exit from the junction box restricting ventilation in the individual drain system and between components in the individual drain system. The owner or operator shall demonstrate (e.g., by visual inspection or smoke test) upon request by the Administrator that the junction box water seal is properly designed and restricts ventilation.
              (3) Each sewer line shall not be open to the atmosphere and shall be covered or enclosed in a manner so as to have no visible gaps or cracks in joints, seals, or other emission interfaces.
              (f) Equipment used to comply with paragraphs (e)(1), (e)(2), or (e)(3) of this section shall be inspected as follows:
              (1) Each drain using a tightly fitting cap or plug shall be visually inspected initially, and semi-annually thereafter, to ensure caps or plugs are in place and that there are no gaps, cracks, or other holes in the cap or plug.
              (2) Each junction box shall be visually inspected initially, and semi-annually thereafter, to ensure that there are no gaps, cracks, or other holes in the cover.
              (3) The unburied portion of each sewer line shall be visually inspected initially, and semi-annually thereafter, for indication of cracks or gaps that could result in air emissions.
              (g) Except as provided in § 63.140 of this subpart, when a gap, hole, or crack is identified in a joint or cover, first efforts at repair shall be made no later than 5 calendar days after identification, and repair shall be completed within 15 calendar days after identification.
              [62 FR 2755, Jan. 17, 1997]
            
            
              
              § 63.137
              Process wastewater provisions—oil-water separators.
              (a) For each oil-water separator that receives, manages, or treats a Group 1 wastewater stream or a residual removed from a Group 1 wastewater stream, the owner or operator shall comply with the requirements of paragraphs (c) and (d) of this section and shall operate and maintain one of the following:
              (1) A fixed roof and a closed vent system that routes the organic hazardous air pollutants vapors vented from the oil-water separator to a control device. The fixed roof, closed-vent system, and control device shall meet the requirements specified in paragraph (b) of this section;
              (2) A floating roof meeting the requirements in 40 CFR part 60, subpart QQQ § 60.693-2 (a)(1)(i), (a)(1)(ii), (a)(2), (a)(3), and (a)(4). For portions of the oil-water separator where it is infeasible to construct and operate a floating roof, such as over the weir mechanism, the owner or operator shall operate and maintain a fixed roof, closed vent system, and control device that meet the requirements specified in paragraph (b) of this section.
              (3) An equivalent means of emission limitation. Determination of equivalence to the reduction in emissions achieved by the requirements of paragraphs (a)(1) and (a)(2) of this section will be evaluated according to § 63.102(b) of subpart F of this part. The determination will be based on the application to the Administrator which shall include the information specified in either paragraph (a)(3)(i) or (a)(3)(ii) of this section.
              (i) Actual emissions tests that use full-size or scale-model oil-water separators that accurately collect and measure all organic hazardous air pollutants emissions from a given control technique, and that accurately simulate wind and account for other emission variables such as temperature and barometric pressure, or
              (ii) An engineering evaluation that the Administrator determines is an accurate method of determining equivalence.
              (b) If the owner or operator elects to comply with the requirements of paragraphs (a)(1) or (a)(2) of this section, the fixed roof shall meet the requirements of paragraph (b)(1) of this section, the control device shall meet the requirements of paragraph (b)(2) of this section, and the closed-vent system shall meet the requirements of paragraph (b)(3) of this section.
              (1) The fixed-roof shall meet the following requirements:
              (i) Except as provided in paragraph (b)(4) of this section, the fixed roof and all openings (e.g., access hatches, sampling ports, and gauge wells) shall be maintained in accordance with the requirements specified in § 63.148 of this subpart.
              (ii) Each opening shall be maintained in a closed, sealed position (e.g., covered by a lid that is gasketed and latched) at all times that the oil-water separator contains a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream except when it is necessary to use the opening for sampling or removal, or for equipment inspection, maintenance, or repair.
              (2) The control device shall be designed, operated, and inspected in accordance with the requirements of § 63.139 of this subpart.
              (3) Except as provided in paragraph (b)(4) of this section, the closed-vent system shall be inspected in accordance with the requirements of § 63.148 of this subpart.
              (4) For any fixed roof and closed-vent system that is operated and maintained under negative pressure, the owner or operator is not required to comply with the requirements of § 63.148 of this subpart.
              (c) If the owner or operator elects to comply with the requirements of paragraph (a)(2) of this section, seal gaps shall be measured according to the procedures specified in 40 CFR part 60, subpart QQQ § 60.696(d)(1) and the schedule specified in paragraphs (c)(1) and (c)(2) of this section.

              (1) Measurement of primary seal gaps shall be performed within 60 calendar days after installation of the floating roof and introduction of a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream and once every 5 years thereafter.
              
              (2) Measurement of secondary seal gaps shall be performed within 60 calendar days after installation of the floating roof and introduction of a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream and once every year thereafter.
              (d) Each oil-water separator shall be inspected initially, and semi-annually thereafter, for improper work practices in accordance with § 63.143 of this subpart. For oil-water separators, improper work practice includes, but is not limited to, leaving open or ungasketed any access door or other opening when such door or opening is not in use.
              (e) Each oil-water separator shall be inspected for control equipment failures as defined in paragraph (e)(1) of this section according to the schedule specified in paragraphs (e)(2) and (e)(3) of this section.
              (1) For oil-water separators, control equipment failure includes, but is not limited to, the conditions specified in paragraphs (e)(1)(i) through (e)(1)(vii) of this section.
              (i) The floating roof is not resting on either the surface of the liquid or on the leg supports.
              (ii) There is stored liquid on the floating roof.
              (iii) A rim seal is detached from the floating roof.
              (iv) There are holes, tears, or other open spaces in the rim seal or seal fabric of the floating roof.
              (v) There are gaps between the primary seal and the separator wall that exceed 67 square centimeters per meter of separator wall perimeter or the width of any portion of any gap between the primary seal and the separator wall exceeds 3.8 centimeters.
              (vi) There are gaps between the secondary seal and the separator wall that exceed 6.7 square centimeters per meter of separator wall perimeter or the width of any portion of any gap between the secondary seal and the separator wall exceeds 1.3 centimeters.
              (vii) A gasket, joint, lid, cover, or door has a gap or crack, or is broken.
              (2) The owner or operator shall inspect for the control equipment failures in paragraphs (e)(1)(i) through (e)(1)(vi) of this section according to the schedule specified in paragraph (c) of this section.
              (3) The owner or operator shall inspect for control equipment failures in paragraph (e)(1)(vii) of this section initially, and semi-annually thereafter.
              (f) Except as provided in § 63.140 of this subpart, when an improper work practice or a control equipment failure is identified, first efforts at repair shall be made no later than 5 calendar days after identification and repair shall be completed within 45 calendar days after identification.
              [62 FR 2756, Jan. 17, 1997]
            
            
              § 63.138
              Process wastewater provisions—performance standards for treatment processes managing Group 1 wastewater streams and/or residuals removed from Group 1 wastewater streams.
              (a) General requirements. This section specifies the performance standards for treating Group 1 wastewater streams. The owner or operator shall comply with the requirements as specified in paragraphs (a)(1) through (a)(6) of this section. Where multiple compliance options are provided, the options may be used in combination for different wastewater streams and/or for different compounds (e.g., Table 8 versus Table 9 compounds) in the same wastewater streams, except where otherwise provided in this section. Once a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream has been treated in accordance with this subpart, it is no longer subject to the requirements of this subpart.
              (1) Existing source. If the wastewater stream, at an existing source, is Group 1 for Table 9 compounds, comply with § 63.138(b).
              (2) New source. If the wastewater stream, at a new source, is Group 1 for Table 8 compounds, comply with § 63.138(c). If the wastewater stream, at a new source, is Group 1 for Table 9 compounds, comply with § 63.138(b). If the wastewater stream, at a new source, is Group 1 for Table 8 and Table 9 compounds, comply with both § 63.138(b) and § 63.138(c).
              
              
                Note to paragraph (a)(2):
                The requirements for Table 8 and/or Table 9 compounds are similar and often identical.
              
              
              
              (3) Biological treatment processes. Biological treatment processes in compliance with this section may be either open or closed biological treatment processes as defined in § 63.111. An open biological treatment process in compliance with this section need not be covered and vented to a control device as required in § 63.133 through § 63.137 of this subpart. An open or a closed biological treatment process in compliance with this section and using § 63.145(f) or § 63.145(g) of this subpart to demonstrate compliance is not subject to the requirements of § 63.133 through § 63.137 of this subpart. A closed biological treatment process in compliance with this section and using § 63.145(e) of this subpart to demonstrate compliance shall comply with the requirements of § 63.133 through § 63.137 of this subpart. Waste management units upstream of an open or closed biological treatment process shall meet the requirements of § 63.133 through § 63.137 of this subpart, as applicable.
              (4) Performance tests and design evaluations. If design steam stripper option (§ 63.138(d)) or Resource Conservation and Recovery Act (RCRA) option (§ 63.138(h)) is selected to comply with this section, neither a design evaluation nor a performance test is required. For any other non-biological treatment process, and for closed biological treatment processes as defined in § 63.111 of this subpart, the owner or operator shall conduct either a design evaluation as specified in § 63.138(j), or a performance test as specified in § 63.145, of this subpart. For each open biological treatment process as defined in § 63.111 of this subpart, the owner or operator shall conduct a performance test as specified in § 63.145 of this subpart.
              
              
                Note to paragraph (a)(4):
                Some open biological treatment processes may not require a performance test. Refer to § 63.145(h) and table 36 of this subpart to determine whether the biological treatment process meets the criteria that exempt the owner or operator from conducting a performance test.
              
              
              (5) Control device requirements. When gases are vented from the treatment process, the owner or operator shall comply with the applicable control device requirements specified in § 63.139 and § 63.145 (i) and (j), and the applicable leak inspection provisions specified in § 63.148, of this subpart. This requirement does not apply to any open biological treatment process that meets the mass removal requirements. Vents from anaerobic biological treatment processes may be routed through hard-piping to a fuel gas system.
              (6) Residuals: general. When residuals result from treating Group 1 wastewater streams, the owner or operator shall comply with the requirements for residuals specified in § 63.138(k) of this subpart.
              (7) Treatment using a series of treatment processes. In all cases where the wastewater provisions in this subpart allow or require the use of a treatment process or control device to comply with emissions limitations, the owner or operator may use multiple treatment processes or control devices, respectively. For combinations of treatment processes where the wastewater stream is conveyed by hard-piping, the owner or operator shall comply with either the requirements of paragraph (a)(7)(i) or (a)(7)(ii) of this section. For combinations of treatment processes where the wastewater stream is not conveyed by hard-piping, the owner or operator shall comply with the requirements of paragraph (a)(7)(ii) of this section. For combinations of control devices, the owner or operator shall comply with the requirements of paragraph (a)(7)(i) of this section.
              (i)(A) For combinations of treatment processes, the wastewater stream shall be conveyed by hard-piping between the treatment processes. For combinations of control devices, the vented gas stream shall be conveyed by hard-piping between the control devices.
              (B) For combinations of treatment processes, each treatment process shall meet the applicable requirements of § 63.133 through § 63.137 of this subpart except as provided in paragraph (a)(3) of this section.

              (C) The owner or operator shall identify, and keep a record of, the combination of treatment processes or of control devices, including identification of the first and last treatment process or control device. The owner or operator shall include this information as part of the treatment process description reported in the Notification of Compliance Status.
              
              (D) The performance test or design evaluation shall determine compliance across the combination of treatment processes or control devices. If a performance test is conducted, the “inlet” shall be the point at which the wastewater stream or residual enters the first treatment process, or the vented gas stream enters the first control device. The “outlet” shall be the point at which the treated wastewater stream exits the last treatment process, or the vented gas stream exits the last control device.
              (ii)(A) For combinations of treatment processes, each treatment process shall meet the applicable requirements of § 63.133 through § 63.137 of this subpart except as provided in paragraph (a)(3) of this section.
              (B) The owner or operator shall identify, and keep a record of, the combination of treatment processes, including identification of the first and last treatment process. The owner or operator shall include this information as part of the treatment process description reported in the Notification of Compliance Status.
              (C) The owner or operator shall determine the mass removed or destroyed by each treatment process. The performance test or design evaluation shall determine compliance for the combination of treatment processes by adding together the mass removed or destroyed by each treatment process.
              (b) Control options: Group 1 wastewater streams for Table 9 compounds. The owner or operator shall comply with either paragraph (b)(1) or (b)(2) of this section for the control of Table 9 compounds at new or existing sources.
              (1) 50 ppmw concentration option. The owner or operator shall comply with paragraphs (b)(1)(i) and (b)(1)(ii) of this section.
              (i) Reduce, by removal or destruction, the total concentration of Table 9 compounds to a level less than 50 parts per million by weight as determined by the procedures specified in § 63.145(b) of this subpart.
              (ii) This option shall not be used when the treatment process is a biological treatment process. This option shall not be used when the wastewater stream is designated as a Group 1 wastewater stream as specified in § 63.132(e). Dilution shall not be used to achieve compliance with this option.
              (2) Other compliance options. Comply with the requirements specified in any one of paragraphs (d), (e), (f), (g), (h), or (i) of this section.
              (c) Control options: Group 1 wastewater streams for Table 8 compounds. The owner or operator shall comply with either paragraph (c)(1) or (c)(2) of this section for the control of Table 8 compounds at new sources.
              (1) 10 ppmw concentration option. The owner or operator shall comply with paragraphs (c)(1)(i) and (c)(1)(ii) of this section.
              (i) Reduce, by removal or destruction, the concentration of the individual Table 8 compounds to a level less than 10 parts per million by weight as determined in the procedures specified in § 63.145(b) of this subpart.
              (ii) This option shall not be used when the treatment process is a biological treatment process. This option shall not be used when the wastewater stream is designated as a Group 1 wastewater stream as specified in § 63.132(e). Dilution shall not be used to achieve compliance with this option.
              (2) Other compliance options. Comply with the requirements specified in any one of paragraphs (d), (e), (f), (g), (h), or (i) of this section.
              (d) Design steam stripper option. The owner or operator shall operate and maintain a steam stripper that meets the requirements of paragraphs (d)(1) through (d)(6) of this section.
              (1) Minimum active column height of 5 meters,
              (2) Countercurrent flow configuration with a minimum of 10 actual trays,
              (3) Minimum steam flow rate of 0.04 kilograms of steam per liter of wastewater feed within the column,
              (4) Minimum wastewater feed temperature to the steam stripper of 95 °C, or minimum column operating temperature of 95 °C,
              (5) Maximum liquid loading of 67,100 liters per hour per square meter, and
              (6) Operate at nominal atmospheric pressure.
              (e) Percent mass removal/destruction option. The owner or operator of a new or existing source shall comply with paragraph (e)(1) or (e)(2) of this section for control of Table 8 and/or Table 9 compounds for Group 1 wastewater streams. This option shall not be used for biological treatment processes.
              (1) Reduce mass flow rate of Table 8 and/or Table 9 compounds by 99 percent. For wastewater streams that are Group 1, the owner or operator shall reduce, by removal or destruction, the mass flow rate of Table 8 and/or Table 9 compounds by 99 percent or more. The removal/destruction efficiency shall be determined by the procedures specified in § 63.145(c), for noncombustion processes, or § 63.145(d), for combustion processes.
              (2) Reduce mass flow rate of Table 8 and/or Table 9 compounds by Fr value. For wastewater streams that are Group 1 for Table 8 and/or Table 9 compounds, the owner or operator shall reduce, by removal or destruction, the mass flow rate by at least the fraction removal (Fr) values specified in Table 9 of this subpart. (The Fr values for Table 8 compounds are all 0.99.) The removal/destruction efficiency shall be determined by the procedures specified in § 63.145(c), for noncombustion treatment processes, or § 63.145(d), for combustion treatment processes.
              (f) Required mass removal (RMR) option. The owner or operator shall achieve the required mass removal (RMR) of Table 8 compounds at a new source for a wastewater stream that is Group 1 for Table 8 compounds and/or of Table 9 compounds at a new or existing source for a wastewater stream that is Group 1 for Table 9 compounds. For nonbiological treatment processes compliance shall be determined using the procedures specified in § 63.145(e) of this subpart. For aerobic biological treatment processes compliance shall be determined using the procedures specified in § 63.145 (e) or (f) of this subpart. For closed anaerobic biological treatment processes compliance shall be determined using the procedures specified in § 63.145(e) of this subpart. For open biological treatment processes compliance shall be determined using the procedures specified in § 63.145(f) of this subpart.
              (g) 95-percent RMR option, for biological treatment processes. The owner or operator of a new or existing source using biological treatment for at least one wastewater stream that is Group 1 for Table 9 compounds shall achieve a RMR of at least 95 percent for all Table 9 compounds. The owner or operator of a new source using biological treatment for at least one wastewater stream that is Group 1 for Table 8 compounds shall achieve a RMR of at least 95 percent for all Table 8 compounds. All Group 1 and Group 2 wastewater streams entering a biological treatment unit that are from chemical manufacturing process units subject to subpart F shall be included in the demonstration of the 95-percent mass removal. The owner or operator shall comply with paragraphs (g)(1) through (g)(4) of this section.
              (1) Except as provided in paragraph (g)(4) of this section, the owner or operator shall ensure that all Group 1 and Group 2 wastewater streams from chemical manufacturing process units subject to this rule entering a biological treatment unit are treated to destroy at least 95-percent total mass of all Table 8 and/or Table 9 compounds.
              (2) For open biological treatment processes compliance shall be determined using the procedures specified in § 63.145(g) of this subpart. For closed aerobic biological treatment processes compliance shall be determined using the procedures specified in § 63.145 (e) or (g) of this subpart. For closed anaerobic biological treatment processes compliance shall be determined using the procedures specified in § 63.145(e) of this subpart.
              (3) For each treatment process or waste management unit that receives, manages, or treats wastewater streams subject to this paragraph, from the point of determination of each Group 1 or Group 2 wastewater stream to the biological treatment unit, the owner or operator shall comply with §§ 63.133 through § 63.137 of this subpart for control of air emissions. When complying with this paragraph, the term Group 1, whether used alone or in combination with other terms, in § 63.133 through § 63.137 of this subpart shall mean both Group 1 and Group 2.

              (4) If a wastewater stream is in compliance with the requirements in paragraph (b)(1), (c)(1), (d), (e), (f), or (h) of this section before entering the biological treatment unit, the hazardous air pollutants mass of that wastewater is not required to be included in the total mass flow rate entering the biological treatment unit for the purpose of demonstrating compliance.
              (h) Treatment in a RCRA unit option. The owner or operator shall treat the wastewater stream or residual in a unit identified in, and complying with, paragraph (h)(1), (h)(2), or (h)(3) of this section. These units are exempt from the design evaluation or performance tests requirements specified in § 63.138(a)(3) and § 63.138(j) of this subpart, and from the monitoring requirements specified in § 63.132(a)(2)(iii) and § 63.132(b)(3)(iii) of this subpart, as well as recordkeeping and reporting requirements associated with monitoring and performance tests.
              (1) The wastewater stream or residual is discharged to a hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O;
              (2) The wastewater stream or residual is discharged to a process heater or boiler burning hazardous waste for which the owner or operator:
              (i) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H; or
              (ii) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (3) The wastewater stream or residual is discharged to an underground injection well for which the owner or operator has been issued a final permit under 40 CFR part 270 or 40 CFR part 144 and complies with the requirements of 40 CFR part 122. The owner or operator shall comply with all applicable requirements of this subpart prior to the point where the wastewater enters the underground portion of the injection well.
              (i) One megagram total source mass flow rate option. A wastewater stream is exempt from the requirements of paragraphs (b) and (c) of this section if the owner or operator elects to comply with either paragraph (i)(1) or (2) of this section, and complies with paragraph (i)(3) of this section.
              (1) All Group 1 wastewater streams at the source. The owner or operator shall demonstrate that the total source mass flow rate for Table 8 and/or Table 9 compounds is less than 1 megagram per year using the procedures in paragraphs (i)(1)(i) and (i)(1)(ii) of this section. The owner or operator shall include all Group 1 wastewater streams at the source in the total source mass flow rate. The total source mass flow rate shall be based on the mass as calculated before the wastewater stream is treated. The owner or operator who meets the requirements of this paragraph (i)(1) is exempt from the requirements of §§ 63.133 through 63.137.
              (i) Calculate the annual average mass flow rate for each Group 1 wastewater stream by multiplying the annual average flow rate of the wastewater stream, as determined by procedures specified in § 63.144(c), times the total annual average concentration of Table 8 and/or Table 9 compounds, as determined by procedures specified in § 63.144(b) of this subpart. (The mass flow rate of compounds in a wastewater stream that is Group 1 for both Table 8 and Table 9 compounds should be included in the annual average mass flow rate only once.)
              (ii) Calculate the total source mass flow rate from all Group 1 wastewater streams by adding together the annual average mass flow rate calculated for each Group 1 wastewater stream.
              (2) Untreated and partially treated Group 1 wastewater streams. The owner or operator shall demonstrate that the total source mass flow rate for untreated Group 1 wastewater streams and Group 1 wastewater streams treated to levels less stringent than required in paragraph (b) or (c) of this section is less than 1 megagram per year using the procedures in paragraphs (i)(2)(i) and (i)(2)(ii) of this section. The owner or operator shall manage these wastewater streams in accordance with paragraph (i)(2)(iii) of this section, and shall comply with paragraph (i)(3) of this section.

              (i) Calculate the annual average mass flow rate in each wastewater stream by multiplying the annual average flow rate of the wastewater stream, as determined by procedures specified in § 63.144(c), times the total annual average concentration of Table 8 and/or Table 9 compounds, as determined by procedures specified in § 63.144(b). (The mass flow rate of compounds in a wastewater stream that are Group 1 for both Table 8 and Table 9 compounds should be included in the annual average mass flow rate only once.) When determining the total source mass flow rate for the purposes of paragraph (i)(2)(i)(B) of this section, the concentration and flow rate shall be determined at the location specified in paragraph (i)(2)(i)(B) of this section and not at the location specified in § 63.144(b) and (c).
              (A) For each untreated Group 1 wastewater stream, the annual average flow rate and the total annual average concentration shall be determined for that stream's point of determination.
              (B) For each Group 1 wastewater stream that is treated to levels less stringent than those required by paragraph (b) or (c) of this section, the annual average flow rate and total annual average concentration shall be determined at the discharge from the treatment process or series of treatment processes.
              (C) The annual average mass flow rate for Group 1 wastewater streams treated to the levels required by paragraph (b) or (c) of this section is not included in the calculation of the total source mass flow rate.
              (ii) The total source mass flow rate shall be calculated by summing the annual average mass flow rates from all Group 1 wastewater streams, except those excluded by paragraph (i)(2)(i)(C) of this section.
              (iii) The owner or operator of each waste management unit that receives, manages, or treats a partially treated wastewater stream prior to or during treatment shall comply with the requirements of §§ 63.133 through 63.137, as applicable. For a partially treated wastewater stream that is stored, conveyed, treated, or managed in a waste management unit meeting the requirements of §§ 63.133 through 63.137, the owner or operator shall follow the procedures in paragraph (i)(2)(i)(B) of this section to calculate mass flow rate. A wastewater stream, either untreated or partially treated, where the mass flow rate has been calculated following the procedures in paragraph (i)(2)(i)(A) of this section, is exempt from the requirements of §§ 63.133 through 63.137.
              (3) Wastewater streams included in this option shall be identified in the Notification of Compliance Status required by § 63.152(b).
              (j) Design evaluations or performance tests for treatment processes. Except as provided in paragraph (j)(3) or (h) of this section, the owner or operator shall demonstrate by the procedures in either paragraph (j)(1) or (j)(2) of this section that each nonbiological treatment process used to comply with paragraphs (b)(1), (c)(1), (e), and/or (f) of this section achieves the conditions specified for compliance. The owner or operator shall demonstrate by the procedures in either paragraph (j)(1) or (j)(2) of this section that each closed biological treatment process used to comply with paragraphs (f) or (g) of this section achieves the conditions specified for compliance. If an open biological treatment unit is used to comply with paragraph (f) or (g) of this section, the owner or operator shall comply with § 63.145(f) or § 63.145(g), respectively, of this subpart. Some biological treatment processes may not require a performance test. Refer to § 63.145(h) and table 36 of this subpart to determine whether the open biological treatment process meets the criteria that exempt the owner or operator from conducting a performance test.

              (1) A design evaluation and supporting documentation that addresses the operating characteristics of the treatment process and that is based on operation at a representative wastewater stream flow rate and a concentration under which it would be most difficult to demonstrate compliance. For closed biological treatment processes, the actual mass removal shall be determined by a mass balance over the unit. The mass flow rate of Table 8 or Table 9 compounds exiting the treatment process shall be the sum of the mass flow rate of Table 8 or Table 9 compounds in the wastewater stream exiting the biological treatment process and the mass flow rate of the vented gas stream exiting the control device. The mass flow rate entering the treatment process minus the mass flow rate exiting the process determines the actual mass removal.
              (2) Performance tests conducted using test methods and procedures that meet the applicable requirements specified in § 63.145 of this subpart.
              (3) The provisions of paragraphs (j)(1) and (j)(2) of this section do not apply to design stream strippers which meet the requirements of paragraph (d) of this section.
              (k) Residuals. For each residual removed from a Group 1 wastewater stream, the owner or operator shall control for air emissions by complying with §§ 63.133-137 of this subpart and by complying with one of the provisions in paragraphs (k)(1) through (k)(4) of this section.
              (1) Recycle the residual to a production process or sell the residual for the purpose of recycling. Once a residual is returned to a production process, the residual is no longer subject to this section.
              (2) Return the residual to the treatment process.
              (3) Treat the residual to destroy the total combined mass flow rate of Table 8 and/or Table 9 compounds by 99 percent or more, as determined by the procedures specified in § 63.145(c) or (d) of this subpart.
              (4) Comply with the requirements for RCRA treatment options specified in § 63.138(h) of this subpart.
              [62 FR 2757, Jan. 17, 1997, as amended at 66 FR 6933, Jan. 22, 2001]
            
            
              § 63.139
              Process wastewater provisions—control devices.
              (a) For each control device or combination of control devices used to comply with the provisions in §§ 63.133 through 63.138 of this subpart, the owner or operator shall operate and maintain the control device or combination of control devices in accordance with the requirements of paragraphs (b) through (f) of this section.
              (b) Whenever organic hazardous air pollutants emissions are vented to a control device which is used to comply with the provisions of this subpart, such control device shall be operating.
              (c) The control device shall be designed and operated in accordance with paragraph (c)(1), (c)(2), (c)(3), (c)(4), or (c)(5) of this section.
              (1) An enclosed combustion device (including but not limited to a vapor incinerator, boiler, or process heater) shall meet the conditions in paragraph (c)(1)(i), (c)(1)(ii), or (c)(1)(iii) of this section, alone or in combination with other control devices. If a boiler or process heater is used as the control device, then the vent stream shall be introduced into the flame zone of the boiler or process heater.
              (i) Reduce the total organic compound emissions, less methane and ethane, or total organic hazardous air pollutants emissions vented to the control device by 95 percent by weight or greater;
              (ii) Achieve an outlet total organic compound concentration, less methane and ethane, or total organic hazardous air pollutants concentration of 20 parts per million by volume on a dry basis corrected to 3 percent oxygen. The owner or operator shall use either Method 18 of 40 CFR part 60, appendix A, or any other method or data that has been validated according to the applicable procedures in Method 301 of appendix A of this part; or
              (iii) Provide a minimum residence time of 0.5 seconds at a minimum temperature of 760 °C.
              (2) A vapor recovery system (including but not limited to a carbon adsorption system or condenser), alone or in combination with other control devices, shall reduce the total organic compound emissions, less methane and ethane, or total organic hazardous air pollutants emissions vented to the control device of 95 percent by weight or greater or achieve an outlet total organic compound concentration, less methane and ethane, or total organic hazardous air pollutants concentration of 20 parts per million by volume, whichever is less stringent. The 20 parts per million by volume performance standard is not applicable to compliance with the provisions of § 63.134 or § 63.135 of this subpart.

              (3) A flare shall comply with the requirements of § 63.11(b) of subpart A of this part.
              
              (4) A scrubber, alone or in combination with other control devices, shall reduce the total organic compound emissions, less methane and ethane, or total organic hazardous air pollutants emissions in such a manner that 95 weight-percent is either removed, or destroyed by chemical reaction with the scrubbing liquid or achieve an outlet total organic compound concentration, less methane and ethane, or total organic hazardous air pollutants concentration of 20 parts per million by volume, whichever is less stringent. The 20 parts per million by volume performance standard is not applicable to compliance with the provisions of § 63.134 or § 63.135 of this subpart.
              (5) Any other control device used shall, alone or in combination with other control devices, reduce the total organic compound emissions, less methane and ethane, or total organic hazardous air pollutants emissions vented to the control device by 95 percent by weight or greater or achieve an outlet total organic compound concentration, less methane and ethane, or total organic hazardous air pollutants concentration of 20 parts per million by volume, whichever is less stringent. The 20 parts per million by volume performance standard is not applicable to compliance with the provisions of § 63.134 or § 63.135 of this subpart.
              (d) Except as provided in paragraph (d)(4) of this section, an owner or operator shall demonstrate that each control device or combination of control devices achieves the appropriate conditions specified in paragraph (c) of this section by using one or more of the methods specified in paragraphs (d)(1), (d)(2), or (d)(3) of this section.
              (1) Performance tests conducted using the test methods and procedures specified in § 63.145(i) of this subpart for control devices other than flares; or
              (2) A design evaluation that addresses the vent stream characteristics and control device operating parameters specified in paragraphs (d)(2)(i) through (d)(2)(vii) of this section.
              (i) For a thermal vapor incinerator, the design evaluation shall consider the vent stream composition, constituent concentrations, and flow rate and shall establish the design minimum and average temperature in the combustion zone and the combustion zone residence time.
              (ii) For a catalytic vapor incinerator, the design evaluation shall consider the vent stream composition, constituent concentrations, and flow rate and shall establish the design minimum and average temperatures across the catalyst bed inlet and outlet.
              (iii) For a boiler or process heater, the design evaluation shall consider the vent stream composition, constituent concentrations, and flow rate; shall establish the design minimum and average flame zone temperatures and combustion zone residence time; and shall describe the method and location where the vent stream is introduced into the flame zone.
              (iv) For a condenser, the design evaluation shall consider the vent stream composition, constituent concentrations, flow rate, relative humidity, and temperature and shall establish the design outlet organic compound concentration level, design average temperature of the condenser exhaust vent stream, and the design average temperatures of the coolant fluid at the condenser inlet and outlet.
              (v) For a carbon adsorption system that regenerates the carbon bed directly on-site in the control device such as a fixed-bed adsorber, the design evaluation shall consider the vent stream composition, constituent concentrations, flow rate, relative humidity, and temperature and shall establish the design exhaust vent stream organic compound concentration level, adsorption cycle time, number and capacity of carbon beds, type and working capacity of activated carbon used for carbon beds, design total regeneration stream mass or volumetric flow over the period of each complete carbon bed regeneration cycle, design carbon bed temperature after regeneration, design carbon bed regeneration time, and design service life of carbon.

              (vi) For a carbon adsorption system that does not regenerate the carbon bed directly on-site in the control device such as a carbon canister, the design evaluation shall consider the vent stream composition, constituent concentrations, mass or volumetric flow rate, relative humidity, and temperature and shall establish the design exhaust vent stream organic compound concentration level, capacity of carbon bed, type and working capacity of activated carbon used for carbon bed, and design carbon replacement interval based on the total carbon working capacity of the control device and source operating schedule.
              (vii) For a scrubber, the design evaluation shall consider the vent stream composition; constituent concentrations; liquid-to-vapor ratio; scrubbing liquid flow rate and concentration; temperature; and the reaction kinetics of the constituents with the scrubbing liquid. The design evaluation shall establish the design exhaust vent stream organic compound concentration level and will include the additional information in paragraphs (d)(2)(vii)(A) and (d)(2)(vii)(B) of this section for trays and a packed column scrubber.
              (A) Type and total number of theoretical and actual trays;
              (B) Type and total surface area of packing for entire column, and for individual packed sections if column contains more than one packed section.
              (3) For flares, the compliance determination specified in § 63.11(b) of subpart A of this part and § 63.145(j) of this subpart.
              (4) An owner or operator using any control device specified in paragraphs (d)(4)(i) through (d)(4)(iv) of this section is exempt from the requirements in paragraphs (d)(1) through (d)(3) of this section and from the requirements in § 63.6(f) of subpart A of this part, and from the requirements of paragraph (e) of this section.
              (i) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (ii) A boiler or process heater into which the emission stream is introduced with the primary fuel.
              (iii) A boiler or process heater burning hazardous waste for which the owner or operator:
              (A) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H, or
              (B) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (iv) A hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O.
              (e) The owner or operator of a control device that is used to comply with the provisions of this section shall monitor the control device in accordance with § 63.143 of this subpart.
              (f) Except as provided in § 63.140 of this subpart, if gaps, cracks, tears, or holes are observed in ductwork, piping, or connections to covers and control devices during an inspection, a first effort to repair shall be made as soon as practical but no later than 5 calendar days after identification. Repair shall be completed no later than 15 calendar days after identification or discovery of the defect.
              [62 FR 2760, Jan. 17, 1997, as amended at 64 FR 20192, Apr. 26, 1999]
            
            
              § 63.140
              Process wastewater provisions—delay of repair.
              (a) Delay of repair of equipment for which a control equipment failure or a gap, crack, tear, or hole has been identified, is allowed if the repair is technically infeasible without a shutdown, as defined in § 63.101 of subpart F of this part, or if the owner or operator determines that emissions of purged material from immediate repair would be greater than the emissions likely to result from delay of repair. Repair of this equipment shall occur by the end of the next shutdown.
              (b) Delay of repair of equipment for which a control equipment failure or a gap, crack, tear, or hole has been identified, is allowed if the equipment is emptied or is no longer used to treat or manage Group 1 wastewater streams or residuals removed from Group 1 wastewater streams.

              (c) Delay of repair of equipment for which a control equipment failure or a gap, crack, tear, or hole has been identified is also allowed if additional time is necessary due to the unavailability of parts beyond the control of the owner or operator. Repair shall be completed as soon as practical. The owner or operator who uses this provision shall comply with the requirements of § 63.147(b)(7) to document the reasons that the delay of repair was necessary.
              [62 FR 2762, Jan. 17, 1997, as amended at 66 FR 6933, Jan. 22, 2001]
            
            
              §§ 63.141-63.142
              [Reserved]
            
            
              § 63.143
              Process wastewater provisions—inspections and monitoring of operations.
              (a) For each wastewater tank, surface impoundment, container, individual drain system, and oil-water separator that receives, manages, or treats a Group 1 wastewater stream, a residual removed from a Group 1 wastewater stream, a recycled Group 1 wastewater stream, or a recycled residual removed from a Group 1 wastewater stream, the owner or operator shall comply with the inspection requirements specified in table 11 of this subpart.
              (b) For each design steam stripper and biological treatment unit used to comply with § 63.138 of this subpart, the owner or operator shall comply with the monitoring requirements specified in table 12 of this subpart.
              (c) If the owner or operator elects to comply with Item 1 in table 12 of this subpart, the owner or operator shall request approval to monitor appropriate parameters that demonstrate proper operation of the biological treatment unit. The request shall be submitted according to the procedures specified in § 63.151(f) of this subpart, and shall include a discription of planned reporting and recordkeeping procedures. The owner or operator shall include as part of the submittal the basis for the selected monitoring frequencies and the methods that will be used. The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the permit application or by other appropriate means.
              (d) If the owner or operator elects to comply with Item 3 in table 12 of this subpart, the owner or operator shall request approval to monitor appropriate parameters that demonstrate proper operation of the selected treatment process. The request shall be submitted according to the procedures specified in § 63.151(f) of this subpart, and shall include a description of planned reporting and recordkeeping procedures. The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the permit application or by other appropriate means.
              (e) Except as provided in paragraphs (e)(4) and (e)(5) of this section, for each control device used to comply with the requirements of §§ 63.133 through 63.139 of this subpart, the owner or operator shall comply with the requirements in § 63.139(d) of this subpart, and with the requirements specified in paragraph (e)(1), (e)(2), or (e)(3) of this section.
              (1) The owner or operator shall comply with the monitoring requirements specified in table 13 of this subpart; or
              (2) The owner or operator shall use an organic monitoring device installed at the outlet of the control device and equipped with a continuous recorder. Continuous recorder is defined in § 63.111 of this subpart; or
              (3) The owner or operator shall request approval to monitor parameters other than those specified in paragraphs (e)(1) and (e)(2) of this section. The request shall be submitted according to the procedures specified in § 63.151(f) of this subpart, and shall include a description of planned reporting and recordkeeping procedures. The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the permit application or by other appropriate means.
              (4) For a boiler or process heater in which all vent streams are introduced with primary fuel, the owner or operator shall comply with the requirements in § 63.139(d) of this subpart but the owner or operator is exempt from the monitoring requirements specified in paragraphs (e)(1) through (e)(3) of this section.
              (5) For a boiler or process heater with a design heat input capacity of 44 megawatts or greater, the owner or operator shall comply with the requirements in § 63.139(d) of this subpart but the owner or operator is exempt from the monitoring requirements specified in paragraphs (e)(1) through (e)(3) of this section.

              (f) For each parameter monitored in accordance with paragraph (c), (d), or (e) of this section, the owner or operator shall establish a range that indicates proper operation of the treatment process or control device. In order to establish the range, the owner or operator shall comply with the requirements specified in §§ 63.146(b)(7)(ii)(A) and (b)(8)(ii) of this subpart.
              (g) Monitoring equipment shall be installed, calibrated, and maintained according to the manufacturer's specifications or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              [62 FR 2762, Jan. 17, 1997]
            
            
              § 63.144
              Process wastewater provisions—test methods and procedures for determining applicability and Group 1/Group 2 determinations (determining which wastewater streams require control).
              (a) Procedures to determine applicability. An owner or operator shall comply with paragraph (a)(1) or (a)(2) of this section for each wastewater stream to determine which wastewater streams require control for Table 8 and/or Table 9 compounds. The owner or operator may use a combination of the approaches in paragraphs (a)(1) and (a)(2) of this section for different wastewater streams generated at the source.
              (1) Determine Group 1 or Group 2 status. Determine whether a wastewater stream is a Group 1 or Group 2 wastewater stream in accordance with paragraphs (b) and (c) of this section.
              (2) Designate as Group 1. An owner or operator may designate as a Group 1 wastewater stream a single wastewater stream or a mixture of wastewater streams. The owner or operator is not required to determine the concentration or flow rate for each designated Group 1 wastewater stream for the purposes of this section.
              (b) Procedures to establish concentrations, when determining Group status under paragraph (a)(1) of this section. An owner or operator who elects to comply with the requirements of paragraph (a)(1) of this section shall determine the annual average concentration for Table 8 and/or Table 9 compounds according to paragraph (b)(1) of this section for existing sources or paragraph (b)(2) of this section for new sources. The annual average concentration shall be a flow weighted average representative of actual or anticipated operation of the chemical manufacturing process unit generating the wastewater over a designated 12 month period. For flexible operation units, the owner or operator shall consider the anticipated production over the designated 12 month period and include all wastewater streams generated by the process equipment during this period. The owner/operator is not required to determine the concentration of Table 8 or Table 9 compounds that are not reasonably expected to be in the process.
              (1) Existing sources. An owner or operator of an existing source who elects to comply with the requirements of paragraph (a)(1) of this section shall determine the flow weighted total annual average concentration for Table 9 compounds. For the purposes of this section, the term concentration, whether concentration is used alone or with other terms, may be adjusted by multiplying by the compound-specific fraction measured (Fm) factors listed in table 34 of this subpart unless determined by the methods in § 63.144(b)(5)(i)(A) and/or (B). When concentration is determined by Method 305 as specified in § 63.144(b)(5)(i)(B), concentration may be adjusted by dividing by the compound-specific Fm factors listed in table 34 of this subpart. When concentration is determined by Method 25D as specified in § 63.144(b)(5)(i)(A), concentration may not be adjusted by the compound-specific Fm factors listed in table 34 of this subpart. Compound-specific Fm factors may be used only when concentrations of individual compounds are determined or when only one compound is in the wastewater stream. Flow weighted total annual average concentration for Table 9 compounds means the total mass of Table 9 compounds occurring in the wastewater stream during the designated 12-month period divided by the total mass of the wastewater stream during the same designated 12-month period. The total annual average concentration shall be determined for each wastewater stream either at the point of determination, or downstream of the point of determination with adjustment for concentration changes made according to paragraph (b)(6) of this section. The procedures specified in paragraphs (b)(3), (b)(4), and (b)(5) of this section are considered acceptable procedures for determining the annual average concentration. They may be used in combination, and no one procedure shall take precedence over another.
              (2) New sources. An owner or operator of a new source who elects to comply with the requirements of paragraph (a)(1) of this section shall determine both the flow weighted total annual average concentration for Table 9 compounds and the flow weighted annual average concentration for each Table 8 compound. For the purposes of this section, the term concentration, whether concentration is used alone or with other terms, may be adjusted by multiplying by the compound-specific Fm factors listed in table 34 of this subpart unless determined by the methods in § 63.144(b)(5)(i)(A) and/or (B). When concentration is determined by Method 305 as specified in § 63.144(b)(5)(i)(B), concentration may be adjusted by dividing by the compound-specific Fm factors listed in table 34 of this subpart. When concentration is determined by Method 25D as specified in § 63.144(b)(5)(i)(A), concentration may not be adjusted by the compound-specific Fm factors listed in table 34 of this subpart. Compound-specific fraction measured factors are compound specific and shall be used only when concentration of individual compounds are determined or when only one compound is in the wastewater stream. The flow weighted annual average concentration of each Table 8 compound means the mass of each Table 8 compound occurring in the wastewater stream during the designated 12-month period divided by the total mass of the wastewater stream during the same designated 12-month period. Flow weighted total annual average concentration for Table 9 compounds means the total mass of Table 9 compounds occurring in the wastewater stream during the designated 12-month period divided by the total mass of the wastewater stream during the same designated 12-month period. The annual average concentration shall be determined for each wastewater stream either at the point of determination, or downstream of the point of determination with adjustment for concentration changes made according to paragraph (b)(6) of this section. Procedures specified in paragraphs (b)(3), (b)(4), and (b)(5) of this section are considered acceptable procedures for determining the annual average concentration. They may be used in combination, and no one procedure shall take precedence over another.
              (3) Knowledge of the wastewater. Where knowledge is used to determine the annual average concentration, the owner or operator shall provide sufficient information to document the annual average concentration for wastewater streams determined to be Group 2 wastewater streams. Documentation to determine the annual average concentration is not required for Group 1 streams. Examples of acceptable documentation include material balances, records of chemical purchases, process stoichiometry, or previous test results. If test data are used, the owner or operator shall provide documentation describing the testing protocol and the means by which any losses of volatile compounds during sampling, and the bias and accuracy of the analytical method, were accounted for in the determination.
              (4) Bench-scale or pilot-scale test data. Where bench-scale or pilot-scale test data are used to determine the annual average concentration, the owner or operator shall provide sufficient information to document that the data are representative of the actual annual average concentration, or are reliably indicative of another relevant characteristic of the wastewater stream that could be used to predict the annual average concentration. For concentration data, the owner or operator shall also provide documentation describing the testing protocol, and the means by which any losses of volatile compounds during sampling, and the bias and accuracy of the analytical method, were accounted for in the determination of annual average concentration.
              (5) Test data from sampling at the point of determination or at a location downstream of the point of determination.
                Where an owner or operator elects to comply with paragraph (a)(1) of this section by measuring the concentration for the relevant Table 8 or Table 9 compounds, the owner or operator shall comply with the requirements of this paragraph. For each wastewater stream, measurements shall be made either at the point of determination, or downstream of the point of determination with adjustment for concentration changes made according to paragraph (b)(6) of this section. A minimum of three samples from each wastewater stream shall be taken. Samples may be grab samples or composite samples.
              (i) Methods. The owner or operator shall use any of the methods specified in paragraphs (b)(5)(i)(A) through (b)(5)(i)(F) of this section.
              (A) Method 25D. Use procedures specified in Method 25D of 40 CFR part 60, appendix A.
              (B) Method 305. Use procedures specified in Method 305 of 40 CFR part 63, appendix A.
              (C) Methods 624 and 625. Use procedures specified in Methods 624 and 625 of 40 CFR part 136, appendix A and comply with the sampling protocol requirements specified in paragraph (b)(5)(ii) of this section. If these methods are used to analyze one or more compounds that are not on the method's published list of approved compounds, the Alternative Test Procedure specified in 40 CFR 136.4 and 136.5 shall be followed. For Method 625, make corrections to the compounds for which the analysis is being conducted based on the accuracy as recovery factors in Table 7 of the method.
              (D) Method 1624 and Method 1625. Use procedures specified in Method 1624 and Method 1625 of 40 CFR part 136, appendix A and comply with the requirements specified in paragraph (b)(5)(ii) of this section. If these methods are used to analyze one or more compounds that are not on the method's published list of approved compounds, the Alternative Test Procedure specified in 40 CFR 136.4 and 136.5 shall be followed.
              (E) Other EPA method(s). Use procedures specified in the method and comply with the requirements specified in paragraphs (b)(5)(ii) and either paragraph (b)(5)(iii)(A) or (b)(5)(iii)(B) of this section.
              (F) Method(s) other than EPA method. Use procedures specified in the method and comply with the requirements specified in paragraphs (b)(5)(ii) and (b)(5)(iii)(A) of this section.
              (G) Method 8260B. Use procedures specified in Method 8260B in the SW-846 Compendium of Methods.
              (H) Method 316. Use Method 316 to determine formaldehyde concentration.
              (ii) Sampling plan. The owner or operator who is expressly referred to this paragraph by provisions of this subpart shall prepare a sampling plan. Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity. The sample plan shall include procedures for determining recovery efficiency of the relevant hazardous air pollutants listed in table 8 or table 9 of this subpart. An example of an acceptable sampling plan would be one that incorporates similar sampling and sample handling requirements to those of Method 25D of 40 CFR part 60, appendix A. The sampling plan shall be maintained at the facility.
              (iii) Validation of methods. The owner or operator shall validate EPA methods other than Methods 25D, 305, 624, 625, 1624, and 1625 using the procedures specified in paragraph (b)(5)(iii)(A) or (b)(5)(iii)(B) of this section. The owner or operator shall validate other methods as specified in paragraph (b)(5)(iii)(A) of this section.
              (A) Validation of EPA methods and other methods. The method used to measure organic hazardous air pollutants concentrations in the wastewater shall be validated according to section 5.1 or 5.3, and the corresponding calculations in section 6.1 or 6.3, of Method 301 of appendix A of this part. The data are acceptable if they meet the criteria specified in section 6.1.5 or 6.3.3 of Method 301 of appendix A of this part. If correction is required under section 6.3.3 of Method 301 of appendix A of this part, the data are acceptable if the correction factor is within the range 0.7 to 1.30. Other sections of Method 301 of appendix A of this part are not required. The concentrations of the individual organic hazardous air pollutants measured in the water may be corrected to their concentrations had they been measured by Method 305 of appendix A of this part, by multiplying each concentration by the compound-specific fraction measured (Fm) factor listed in table 34 of this subpart.
              (B) Validation for EPA methods. Follow the procedures as specified in “Alternative Validation Procedure for EPA Waste Methods” 40 CFR part 63, appendix D.
              (iv) Calculations of average concentration. The average concentration for each individually speciated Table 8 compound shall be calculated by adding the individual values determined for the specific compound in each sample and dividing by the number of samples. The total average concentration of Table 9 compounds shall be calculated by first summing the concentration of the individual compounds to obtain a total hazardous air pollutants concentration for the sample; add the sample totals and then divide by the number of samples in the run to obtain the sample average for the run. If the method used does not speciate the compounds, the sample results should be added and this total divided by the number of samples in the run to obtain the sample average for the run.
              (6) Adjustment for concentrations determined downstream of the point of determination. The owner or operator shall make corrections to the annual average concentration or total annual average concentration when the concentration is determined downstream of the point of determination at a location where: two or more wastewater streams have been mixed; one or more wastewater streams have been treated; or, losses to the atmosphere have occurred. The owner or operator shall make the adjustments either to the individual data points or to the final annual average concentration.
              (c) Procedures to determine flow rate, when evaluating Group status under paragraph (a)(1) of this section. An owner or operator who elects to comply with paragraph (a)(1) of this section shall determine the annual average flow rate of the wastewater stream either at the point of determination for each wastewater stream, or downstream of the point of determination with adjustment for flow rate changes made according to paragraph (c)(4) of this section. These procedures may be used in combination for different wastewater streams at the source. The annual average flow rate for the wastewater stream shall be representative of actual or anticipated operation of the chemical manufacturing process unit generating the wastewater over a designated 12-month period. The owner or operator shall consider the total annual wastewater volume generated by the chemical manufacturing process unit. If the chemical manufacturing process unit is a flexible operation unit, the owner or operator shall consider all anticipated production in the process equipment over the designated 12-month period. The procedures specified in paragraphs (c)(1), (c)(2), and (c)(3) of this section are considered acceptable procedures for determining the flow rate. They may be used in combination, and no one procedure shall take precedence over another.
              (1) Knowledge of the wastewater. The owner or operator may use knowledge of the wastewater stream and/or the process to determine the annual average flow rate. The owner or operator shall use the maximum expected annual average production capacity of the process unit, knowledge of the process, and/or mass balance information to either: Estimate directly the annual average wastewater flow rate; or estimate the total annual wastewater volume and then divide total volume by 525,600 minutes in a year. Where knowledge is used to determine the annual average flow rate, the owner or operator shall provide sufficient information to document the flow rate for wastewater streams determined to be Group 2 wastewater streams. Documentation to determine the annual average flow rate is not required for Group 1 streams.
              (2) Historical records. The owner or operator may use historical records to determine the annual average flow rate. Derive the highest annual average flow rate of wastewater from historical records representing the most recent 5 years of operation or, if the process unit has been in service for less than 5 years but at least 1 year, from historical records representing the total operating life of the process unit. Where historical records are used to determine the annual average flow rate, the owner or operator shall provide sufficient information to document the flow rate for wastewater streams determined to be Group 2 wastewater streams. Documentation to determine the annual average flow rate is not required for Group 1 streams.
              (3) Measurements of flow rate. Where an owner or operator elects to comply with paragraph (a)(1) of this section by measuring the flow rate, the owner or operator shall comply with the requirements of this paragraph. Measurements shall be made at the point of determination, or at a location downstream of the point of determination with adjustments for flow rate changes made according to paragraph (c)(4) of this section. Where measurement data are used to determine the annual average flow rate, the owner or operator shall provide sufficient information to document the flow rate for wastewater streams determined to be Group 2 wastewater streams. Documentation to determine the annual average flow rate is not required for Group 1 streams.
              (4) Adjustment for flow rates determined downstream of the point of determination. The owner or operator shall make corrections to the annual average flow rate of a wastewater stream when it is determined downstream of the point of determination at a location where two or more wastewater streams have been mixed or one or more wastewater streams have been treated. The owner or operator shall make corrections for such changes in the annual average flow rate.
              [62 FR 2762, Jan. 17, 1997, as amended at 79 FR 11283, Feb. 27, 2014]
            
            
              § 63.145
              Process wastewater provisions—test methods and procedures to determine compliance.
              (a) General. This section specifies the procedures for performance tests that are conducted to demonstrate compliance of a treatment process or a control device with the control requirements specified in § 63.138 of this subpart. Owners or operators conducting a design evaluation shall comply with the requirements of paragraph (a)(1) or (a)(2) of this section. Owners or operators conducting a performance test shall comply with the applicable requirements in paragraphs (a) through (i) of this section.
              (1) Performance tests and design evaluations for treatment processes. If design steam stripper option (§ 63.138(d)) or RCRA option (§ 63.138(h)) is selected to comply with § 63.138, neither a design evaluation nor a performance test is required. For any other non-biological treatment process, the owner or operator shall conduct either a design evaluation as specified in § 63.138(j), or a performance test as specified in this section. For closed biological treatment processes, the owner or operator shall conduct either a design evaluation as specified in § 63.138(j), or a performance test as specified in this section. For each open biological treatment process, the owner or operator shall conduct a performance test as specified in this section.
              
              
                Note:
                Some open biological treatment processes may not require a performance test. Refer to § 63.145(h) and table 36 of this subpart to determine whether the biological treatment process meets the criteria that exempt the owner or operator from conducting a performance test.
              
              
              (2) Performance tests and design evaluations for control devices. The owner or operator shall conduct either a design evaluation as specified in § 63.139(d), or a performance test as specified in paragraph (i) of this section for control devices other than flares and paragraph (j) of this section for flares.
              (3) Representative process unit operating conditions. Compliance shall be demonstrated for representative operating conditions. Operations during periods of startup, shutdown, or malfunction and periods of nonoperation shall not constitute representative conditions. The owner or operator shall record the process information that is necessary to document operating conditions during the test.
              (4) Representative treatment process or control device operating conditions. Performance tests shall be conducted when the treatment process or control device is operating at a representative inlet flow rate and concentration. If the treatment process or control device will be operating at several different sets of representative operating conditions, the owner or operator shall comply with paragraphs (a)(4)(i) and (a)(4)(ii) of this section. The owner or operator shall record information that is necessary to document treatment process or control device operating conditions during the test.
              (i) Range of operating conditions. If the treatment process or control device will be operated at several different sets of representative operating conditions, performance testing over the entire range is not required. In such cases, the performance test results shall be supplemented with modeling and/or engineering assessments to demonstrate performance over the operating range.
              (ii) Consideration of residence time. If concentration and/or flow rate to the treatment process or control device are not relatively constant (i.e., comparison of inlet and outlet data will not be representative of performance), the owner or operator shall consider residence time, when determining concentration and flow rate.
              (5) Testing equipment. All testing equipment shall be prepared and installed as specified in the applicable test methods, or as approved by the Administrator.
              (6) Compounds not required to be considered in performance tests or design evaluations. Compounds that meet the requirements specified in paragraph (a)(6)(i), (a)(6)(ii), or (a)(6)(iii) of this section are not required to be included in the performance test. Concentration measurements based on Method 305 shall be adjusted by dividing each concentration by the compound-specific Fm factor listed in table 34 of this subpart. Concentration measurements based on methods other than Method 305 shall not be adjusted by the compound-specific Fm factor listed in table 34 of this subpart.
              (i) Compounds not used or produced by the chemical manufacturing process unit; or
              (ii) Compounds with concentrations at the point of determination that are below 1 part per million by weight; or
              (iii) Compounds with concentrations at the point of determination that are below the lower detection limit where the lower detection limit is greater than 1 part per million by weight. The method shall be an analytical method for wastewater which has that compound as a target analyte.
              (7) Treatment using a series of treatment processes. In all cases where the wastewater provisions in this subpart allow or require the use of a treatment process to comply with emissions limitations, the owner or operator may use multiple treatment processes. The owner or operator complying with the requirements of § 63.138(a)(7)(i), when wastewater is conveyed by hard-piping, shall comply with either §§ 63.145(a)(7)(i) or 63.145(a)(7)(ii) of this subpart. The owner or operator complying with the requirements of § 63.138(a)(7)(ii) of this subpart shall comply with the requirements of § 63.145(a)(7)(ii) of this subpart.
              (i) The owner or operator shall conduct the performance test across each series of treatment processes. For each series of treatment processes, inlet concentration and flow rate shall be measured either where the wastewater stream enters the first treatment process in a series of treatment processes, or prior to the first treatment process as specified in § 63.145(a)(9) of this subpart. For each series of treatment processes, outlet concentration and flow rate shall be measured where the wastewater stream exits the last treatment process in the series of treatment processes, except when the last treatment process is an open or a closed aerobic biological treatment process demonstrating compliance by using the procedures in § 63.145 (f) or (g) of this subpart. When the last treatment process is either an open or a closed aerobic biological treatment process demonstrating compliance by using the procedures in § 63.145 (f) or (g) of this subpart, inlet and outlet concentrations and flow rates shall be measured as provided in paragraphs (a)(7)(i)(A) and (a)(7)(i)(B) of this section. The mass flow rates removed or destroyed by the series of treatment processes and by the biological treatment process are all used to calculate actual mass removal (AMR) as specified in § 63.145(f)(5)(ii) of this subpart.

              (A) The inlet and outlet to the series of treatment processes prior to the biological treatment process are the points at which the wastewater enters the first treatment process and exits the last treatment process in the series, respectively, except as provided in paragraph (a)(9)(ii) of this section.
              (B) The inlet to the biological treatment process shall be the point at which the wastewater enters the biological treatment process or the outlet from the series of treatment processes identified in paragraph (a)(7)(i)(A) of this section, except as provided in paragraph (a)(9)(ii) of this section.
              (ii) The owner or operator shall conduct the performance test across each treatment process in the series of treatment processes. The mass flow rate removed or destroyed by each treatment process shall be added together to determine whether compliance has been demonstrated using § 63.145 (c), (d), (e), (f), and (g), as applicable. If a biological treatment process is one of the treatment processes in the series of treatment processes, the inlet to the biological treatment process shall be the point at which the wastewater enters the biological treatment process, or the inlet to the equalization tank if all the criteria of paragraph (a)(9)(ii) of this section are met.
              (8) When using a biological treatment process to comply with § 63.138 of this subpart, the owner or operator may elect to calculate the AMR using a subset of Table 8 and/or Table 9 compounds determined at the point of determination or downstream of the point of determination with adjustment for concentration and flowrate changes made according to § 63.144(b)(6) and § 63.144(c)(4) of this subpart, respectively. All Table 8 and/or Table 9 compounds measured to determine the RMR, except as provided by § 63.145(a)(6), shall be included in the RMR calculation.
              (9) The owner or operator determining the inlet for purposes of demonstrating compliance with § 63.145 (e), (f), or (g) of this subpart may elect to comply with paragraph (a)(9)(i) or (a)(9)(ii) of this section.
              (i) When wastewater is conveyed exclusively by hard-piping from the point of determination to a treatment process that is either the only treatment process or the first in a series of treatment processes (i.e., no treatment processes or other waste management units are used upstream of this treatment process to store, handle, or convey the wastewater), the inlet to the treatment process shall be at any location from the point of determination to where the wastewater stream enters the treatment process. When samples are taken upstream of the treatment process and before wastewater streams have converged, the owner or operator shall ensure that the mass flow rate of all Group 1 wastewater streams is accounted for when using § 63.138 (e) or (f) to comply and that the mass flow rate of all Group 1 and Group 2 wastewater streams is accounted for when using § 63.138(g) to comply, except as provided in § 63.145(a)(6).
              (ii) The owner or operator may consider the inlet to the equalization tank as the inlet to the biological treatment process if all the criteria in paragraphs (a)(9)(ii)(A) through (a)(9)(ii)(C) of this section are met. The outlet from the series of treatment processes prior to the biological treatment process is the point at which the wastewater exits the last treatment process in the series prior to the equalization tank, if the equalization tank and biological treatment process are part of a series of treatment processes. The owner or operator shall ensure that the mass flow rate of all Group 1 wastewater streams is accounted for when using § 63.138 (e) or (f) to comply and that the mass flow rate of all Group 1 and Group 2 wastewater streams is accounted for when using § 63.138(g) to comply, except as provided in § 63.145(a)(6).
              (A) The wastewater is conveyed by hard-piping from either the last previous treatment process or the point of determination to the equalization tank.
              (B) The wastewater is conveyed from the equalization tank exclusively by hard-piping to the biological treatment process and no treatment processes or other waste management units are used to store, handle, or convey the wastewater between the equalization tank and the biological treatment process.

              (C) The equalization tank is equipped with a fixed roof and a closed vent system that routes emissions to a control device that meets the requirements of § 63.133(a)(2)(i) and § 63.133 (b)(1) through (b)(4) of this subpart.
              (b) Noncombustion treatment process—concentration limits. This paragraph applies to performance tests that are conducted to demonstrate compliance of a noncombustion treatment process with the parts per million by weight wastewater stream concentration limits at the outlet of the treatment process. This compliance option is specified in § 63.138(b)(1) and § 63.138(c)(1). Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity per § 63.144(b)(5)(ii). Samples shall be collected and analyzed using the procedures specified in § 63.144 (b)(5)(i), (b)(5)(ii), and (b)(5)(iii) of this subpart. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of 3 runs. Concentration measurements based on Method 305 may be adjusted by dividing each concentration by the compound-specific Fm factor listed in Table 34 of this subpart. Concentration measurements based on methods other than Method 305 may be adjusted by multiplying each concentration by the compound-specific Fm factor listed in table 34 of this subpart. (For wastewater streams that are Group 1 for both Table 8 and Table 9 compounds, compliance is demonstrated only if the sum of the concentrations of Table 9 compounds is less than 50 ppmw, and the concentration of each Table 8 compound is less than 10 ppmw.)
              (c) Noncombustion, nonbiological treatment process: Percent mass removal/destruction option. This paragraph applies to performance tests that are conducted to demonstrate compliance of a noncombustion, nonbiological treatment process with the percent mass removal limits specified in § 63.138(e) (1) and (2) for Table 8 and/or Table 9 compounds. The owner or operator shall comply with the requirements specified in § 63.145 (c)(1) through (c)(6) of this subpart.
              (1) Concentration. The concentration of Table 8 and/or Table 9 compounds entering and exiting the treatment process shall be determined as provided in this paragraph. Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity per § 63.144(b)(5)(ii). The method shall be an analytical method for wastewater which has that compound as a target analyte. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of 3 runs. Concentration measurements based on Method 305 shall be adjusted by dividing each concentration by the compound-specific Fm factor listed in Table 34 of this subpart. Concentration measurements based on methods other than Method 305 shall not adjust by the compound-specific Fm factor listed in Table 34 of this subpart.
              (2) Flow rate. The flow rate of the entering and exiting wastewater streams shall be determined using inlet and outlet flow measurement devices, respectively. Where the outlet flow is not greater than the inlet flow, a flow measurement device shall be used, and may be used at either the inlet or outlet. Flow rate measurements shall be taken at the same time as the concentration measurements.
              (3) Calculation of mass flow rate—for noncombustion, nonbiological treatment processes. The mass flow rates of Table 8 and/or Table 9 compounds entering and exiting the treatment process are calculated as follows.
              
                ER17JA97.000
              
              
                
                ER17JA97.001
              
              
                Where:
                
                QMWa, QMWb = Mass flow rate of Table 8 or Table 9 compounds, average of all runs, in wastewater entering (QMWa) or exiting (QMWb) the treatment process, kilograms per hour.
                ρ = Density of the wastewater, kilograms per cubic meter.
                Qa, k, Qbb, k = Volumetric flow rate of wastewater entering (Qa, k) or exiting (Qb, k) the treatment process during each run k, cubic meters per hour.
                CT, a, k, CT, b, k = Total concentration of Table 8 or Table 9 compounds in wastewater entering (CT, a, k) or exiting (CT, b, k) the treatment process during each run k, parts per million by weight.
                p = Number of runs.
                k = Identifier for a run.
                106 = conversion factor, mg/kg
              
              
              (4) Percent removal calculation for mass flow rate. The percent mass removal across the treatment process shall be calculated as follows:
              
                ER17JA97.002
              
              
                Where:
                
                E = Removal or destruction efficiency of the treatment process, percent.
                QMWa, QMWb = Mass flow rate of Table 8 or Table 9 compounds in wastewater entering (QMWa) and exiting (QMWb) the treatment process, kilograms per hour (as calculated using Equations WW1 and WW2).
              
              
              (5) Calculation of flow-weighted average of Fr values. If complying with § 63.138(e)(2), use Equation WW8 to calculate the flow-weighted average of the Fr values listed in Table 9 of this subpart. When the term “combustion” is used in Equation WW8, the term “treatment process” shall be used for the purposes of this paragraph.
              (6) Compare mass removal efficiency to required efficiency. Compare the mass removal efficiency (calculated in Equation WW3) to the required efficiency as specified in § 63.138(e) of this subpart. If complying with § 63.138(e)(1), compliance is demonstrated if the mass removal efficiency is 99 percent or greater. If complying with § 63.138(e)(2), compliance is demonstrated if the mass removal efficiency is greater than or equal to the flow-weighted average of the Fr values calculated in Equation WW8.
              (d) Combustion treatment processes: percent mass removal/destruction option. This paragraph applies to performance tests that are conducted to demonstrate compliance of a combustion treatment process with the percent mass destruction limits specified in § 63.138(e) (1) and (2) for Table 9 compounds, and/or § 63.138(e)(1) for Table 8 compounds. The owner or operator shall comply with the requirements specified in § 63.145 (d)(1) through (d)(9) of this subpart. (Wastewater streams that are Group 1 for both Table 8 and Table 9 compounds need only do the compliance demonstration for Table 9 compounds.)
              (1) Concentration in wastewater stream entering the combustion treatment process. The concentration of Table 8 and/or Table 9 compounds entering the treatment process shall be determined as provided in this paragraph. Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity per § 63.144(b)(5)(ii). The method shall be an analytical method for wastewater which has that compound as a target analyte. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of 3 runs. Concentration measurements based on Method 305 of appendix A of this part shall be adjusted by dividing each concentration by the compound-specific Fm factor listed in table 34 of this subpart. Concentration measurements based on methods other than Method 305 shall not adjust by the compound-specific Fm factor listed in table 34 of this subpart.
              (2) Flow rate of wastewater entering the combustion treatment process. The flow rate of the wastewater stream entering the combustion treatment process shall be determined using an inlet flow meter. Flow rate measurements shall be taken at the same time as the concentration measurements.
              (3) Calculation of mass flow rate in wastewater stream entering combustion treatment processes. The mass flow rate of Table 8 and/or Table 9 compounds entering the treatment process is calculated as follows:
              
                ER17JA97.003
              
              
                Where:
                
                QMWa = Mass flow rate of Table 8 or Table 9 compounds entering the combustion unit, kilograms per hour.
                ρ = Density of the wastewater stream, kilograms per cubic meter.
                Qa, k = Volumetric flow rate of wastewater entering the combustion unit during run k, cubic meters per hour.
                CT, a, k = Total concentration of Table 8 or Table 9 compounds in the wastewater stream entering the combustion unit during run k, parts per million by weight.
                p = Number of runs.
                k = Identifier for a run.
              
              
              (4) Concentration in vented gas stream exiting the combustion treatment process. The concentration of Table 8 and/or Table 9 compounds exiting the combustion treatment process in any vented gas stream shall be determined as provided in this paragraph. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of 3 runs. Concentration measurements shall be determined using Method 18 of 40 CFR part 60, appendix A. Alternatively, any other test method validated according to the procedures in Method 301 of appendix A of this part may be used.
              (5) Volumetric flow rate of vented gas stream exiting the combustion treatment process. The volumetric flow rate of the vented gas stream exiting the combustion treatment process shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate. Volumetric flow rate measurements shall be taken at the same time as the concentration measurements.
              (6) Calculation of mass flow rate of vented gas stream exiting combustion treatment processes. The mass flow rate of Table 8 and/or Table 9 compounds in a vented gas stream exiting the combustion treatment process shall be calculated as follows:
              (Eqn WW5) [Reserved]
              
                ER17JA97.005
              
              
                Where:
                
                CGa, i, CGb, i = Concentration of total organic compounds (TOC) (minus methane and ethane) or total organic hazardous air pollutants, in vented gas stream, entering (CGa, i) and exiting (CGb, i) the control device, dry basis, parts per million by volume.
                QMGa, QMGb = Mass rate of TOC (minus methane and ethane) or total organic hazardous air pollutants, in vented gas stream, entering (QMGa) and exiting (QMGb) the control device, dry basis, kilograms per hour.
                MWi = Molecular weight of a component, kilogram/kilogram-mole.
                QGa,QGb = Flow rate of gas stream entering (QGa) and exiting (QGb) the control device, dry standard cubic meters per hour.
                K2 = Constant, 41.57 × 10−9 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram), where standard temperature (gram-mole per standard cubic meter) is 20 °Celsius.
                i = Identifier for a compound.
                n = Number of components in the sample.
              
              
              (7) Destruction efficiency calculation. The destruction efficiency of the combustion unit for Table 8 and/or Table 9 compounds shall be calculated as follows:
              
                ER17JA97.006
              
              
                Where:
                
                E = Destruction efficiency of Table 8 or Table 9 compounds for the combustion unit, percent.
                QMWa = Mass flow rate of Table 8 or Table 9 compounds entering the combustion unit, kilograms per hour.
                QMGb = Mass flow rate of Table 8 or Table 9 compounds in vented gas stream exiting the combustion treatment process, kilograms per hour.
              
              
              (8) Calculation of flow-weighted average of Fr values. Use Equation WW8 to calculate the flow-weighted average of the Fr values listed in table 9 of this subpart.
              
                ER17JA97.007
              
              
                Where:
                
                Fravg = Flow-weighted average of the Fr values.
                Ci, a, k = Concentration of Table 8 and/or Table 9 compounds in wastewater stream entering the combustion unit, during run k, parts per million by weight.
                Qa, k = Volumetric flow rate of wastewater entering the combustion unit during run k, cubic meters per hour.
                Fri = Compound-specific Fr value listed in table 9 of this subpart.
              
              
              (9) Calculate flow-weighted average of Fr values and compare to mass destruction efficiency. Compare the mass destruction efficiency (calculated in Equation WW 7) to the required efficiency as specified in § 63.138(e). If complying with § 63.138(e)(1), compliance is demonstrated if the mass destruction efficiency is 99 percent or greater. If complying with § 63.138(e)(2), compliance is demonstrated if the mass destruction efficiency is greater than or equal to the flow-weighted average of the Fr value calculated in Equation WW8.
              (e) Non-combustion treatment processes including closed biological treatment processes: RMR option. This paragraph applies to performance tests for non-combustion treatment processes other than open biological treatment processes to demonstrate compliance with the mass removal provisions for Table 8 and/or Table 9 compounds. Compliance options for noncombustion treatment processes are specified in § 63.138(f) of this subpart. Compliance options for closed aerobic or anaerobic biological treatment processes are specified in § 63.138(f) and § 63.138(g) of this subpart. When complying with § 63.138(f), the owner or operator shall comply with the requirements specified in § 63.145(e)(1) through (e)(6) of this subpart. When complying with § 63.138(g), the owner or operator shall comply with the requirements specified in § 63.145(e)(1) through (e)(6) of this subpart. (Wastewater streams that are Group 1 for both Table 8 and Table 9 compounds need only do the compliance demonstration for Table 9 compounds.)
              (1) Concentration in wastewater stream. The concentration of Table 8 and/or Table 9 compounds shall be determined as provided in this paragraph. Concentration measurements to determine RMR shall be taken at the point of determination or downstream of the point of determination with adjustment for concentration change made according to § 63.144(b)(6) of this subpart. Concentration measurements to determine AMR shall be taken at the inlet and outlet to the treatment process and as provided in § 63.145(a)(7) for a series of treatment processes. Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity per § 63.144(b)(5)(ii). The method shall be an analytical method for wastewater which has that compound as a target analyte. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of 3 runs. Concentration measurements based on Method 305 shall be adjusted by dividing each concentration by the compound-specific Fm factor listed in table 34 of this subpart. Concentration measurements based on methods other than Method 305 shall not adjust by the compound-specific Fm factor listed in table 34 of this subpart.
              (2) Flow rate. Flow rate measurements to determine RMR shall be taken at the point of determination or downstream of the point of determination with adjustment for flow rate change made according to § 63.144(c)(4) of this subpart. Flow rate measurements to determine AMR shall be taken at the inlet and outlet to the treatment process and as provided in § 63.145(a)(7) for a series of treatment processes. Flow rate shall be determined using inlet and outlet flow measurement devices. Where the outlet flow is not greater than the inlet flow, a flow measurement device shall be used, and may be used at either the inlet or outlet. Flow rate measurements shall be taken at the same time as the concentration measurements.
              (3) Calculation of RMR for non-combustion treatment processes including closed biological treatment processes. When using § 63.138(f) to comply, the required mass removal of Table 8 and/or Table 9 compounds for each Group 1 wastewater stream shall be calculated as specified in paragraph (e)(3)(i) of this section. When using § 63.138(g) to comply, the required mass removal shall be calculated as specified in paragraph (e)(3)(ii) of this section.
              (i) When using § 63.138(f) to comply, the required mass removal of Table 8 and/or Table 9 compounds for each Group 1 wastewater stream shall be calculated using Equation WW9.
              
                ER17JA97.008
              
              
                Where:
                

                RMR = Required mass removal for treatment process or series of treatment processes, kilograms per hour.
                
                ρ = Density of the Group 1 wastewater stream, kilograms per cubic meter.
                Q = Volumetric flow rate of wastewater stream at the point of determination, liters per hour.
                i = Identifier for a compound.
                n = Number of Table 8 or Table 9 compounds in stream.
                Ci = Concentration of Table 8 or Table 9 compounds at the point of determination, parts per million by weight.
                Fri = Fraction removal value of a Table 8 or Table 9 compound. Fr values are listed in table 9 of this subpart.
                109 = Conversion factor, mg/kg * l/m3.
              
              
              (ii) When using § 63.138(g) to comply, the required mass removal is 95 percent of the mass flow rate for all Group 1 and Group 2 wastewater streams combined for treatment. The required mass removal of Table 8 and/or Table 9 compounds for all Group 1 and Group 2 wastewater streams combined for treatment when complying with § 63.138(g) shall be calculated using the following equation:
              
                ER17JA97.009
              
              
                Where:
                
                RMR = Required mass removal for treatment process or series of treatment processes, kilograms per hour.
                ρ = Density of the Group 1 wastewater stream, kilograms per cubic meter.
                Q = Volumetric flow rate of wastewater stream at the point of determination, liters per hour.
                i = Identifier for a compound.
                n = Number of Table 8 or Table 9 compounds in stream.
                Ci = Concentration of Table 8 or Table 9 compounds at the point of determination, parts per million by weight.
                109 = Conversion factor, mg/kg * l/m3
                
              
              
              (4)(i) The required mass removal is calculated by summing the required mass removal for each Group 1 wastewater stream to be combined for treatment when complying with § 63.138(f).
              (ii) The required mass removal is calculated by summing the required mass removal for all Group 1 and Group 2 wastewater streams combined for treatment when complying with § 63.138(g).
              (5) The AMR calculation procedure for non-combustion treatment processes including closed biological treatment processes. The AMR shall be calculated as follows:
              
                ER17JA97.010
              
              
                Where:
                
                AMR = Actual mass removal of Table 8 or Table 9 compounds achieved by treatment process or series of treatment processes, kilograms per hour.
                QMWa = Mass flow rate of Table 8 or Table 9 compounds in wastewater entering the treatment process or first treament process in a series of treatment processes, kilograms per hour.
                QMWb = Mass flow rate of Table 8 or Table 9 compounds in wastewater exiting the last treatment process in a series of treatment processes, kilograms per hour.
              
              
              (6) Compare RMR to AMR. When complying with § 63.138(f), compare the RMR calculated in Equation WW9 to the AMR calculated in Equation WW10. Compliance is demonstrated if the AMR is greater than or equal to the RMR. When complying with § 63.138(g), compare the RMR calculated in Equation WW-9a to the AMR calculated in Equation WW10. Compliance is demonstrated if the AMR is greater than or equal to 95-percent mass removal.
              (f) Open or closed aerobic biological treatment processes: Required mass removal (RMR) option. This paragraph applies to the use of performance tests that are conducted for open or closed aerobic biological treatment processes to demonstrate compliance with the mass removal provisions for Table 8 and/or Table 9 compounds. These compliance options are specified in § 63.138(f) of this subpart. The owner or operator shall comply with the requirements specified in § 63.145 (f)(1) through (f)(6) of this subpart. Some compounds may not require a performance test. Refer to § 63.145(h) and table 36 of this subpart to determine which compounds may be exempt from the requirements of this paragraph.
              (1) Concentration in wastewater stream. The concentration of Table 8 and/or Table 9 compounds shall be determined as provided in this paragraph. Concentration measurements to determine RMR shall be taken at the point of determination or downstream of the point of determination with adjustment for concentration change made according to § 63.144(b)(6) of this subpart. Concentration measurements to determine AMR shall be taken at the inlet and outlet to the treatment process and as provided in § 63.145(a)(7) for a series of treatment processes. Wastewater samples shall be collected using sampling procedures which minimize loss of organic compounds during sample collection and analysis and maintain sample integrity per § 63.144(b)(5)(ii). The method shall be an analytical method for wastewater which has that compound as a target analyte. Samples may be grab samples or composite samples. Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of 3 runs. Concentration measurements based on Method 305 shall be adjusted by dividing each concentration by the compound-specific Fm factor listed in table 34 of this subpart. Concentration measurements based on methods other than Method 305 shall not adjust by the compound-specific Fm factor listed in table 34 of this subpart.
              (2) Flow rate. Flow rate measurements to determine RMR shall be taken at the point of determination or downstream of the point of determination with adjustment for flow rate change made according to § 63.144(c)(4) of this subpart. Flow rate measurements to determine AMR shall be taken at the inlet and outlet to the treatment process and as provided in § 63.145(a)(7) for a series of treatment processes. Flow rate shall be determined using inlet and outlet flow measurement devices. Where the outlet flow is not greater than the inlet flow, a flow measurement device shall be used, and may be used at either the inlet or outlet. Flow rate measurements shall be taken at the same time as the concentration measurements.
              (3) Calculation of RMR for open or closed aerobic biological treatment processes. The required mass removal of Table 8 and/or Table 9 compounds for each Group 1 wastewater stream shall be calculated using the following equation:
              
                ER17JA97.011
              
              
                Where:
                
                RMR = Required mass removal for treatment process or series of treatment processes, kilograms per hour.
                ρ = Density of the Group 1 wastewater stream, kilograms per cubic meter.
                Q = Volumetric flow rate of wastewater stream at the point of determination, liters per hour.
                i = Identifier for a compound.
                n = Number of Table 8 or Table 9 compounds in stream.
                Ci = Concentration of Table 8 or Table 9 compounds at the point of determination, parts per million by weight.
                Fri = Fraction removal value of a Table 8 or Table 9 compound. Fr values are listed in table 9 of this subpart.
                109 = Conversion factor, mg/kg * l/m3.
              
              

              (4) The required mass removal is calculated by adding together the required mass removal for each Group 1 wastewater stream to be combined for treatment.
              
              (5) Actual mass removal calculation procedure for open or closed aerobic biological treatment processes. The actual mass removal (AMR) shall be calculated using Equation WW12 as specified in paragraph (f)(5)(i) of this section when the performance test is performed across the open or closed aerobic biological treatment process only. If compliance is being demonstrated in accordance with § 63.145(a)(7)(i), the AMR for the series shall be calculated using Equation WW13 in § 63.145(f)(5)(ii). (This equation is for situations where treatment is performed in a series of treatment processes connected by hard-piping.) If compliance is being demonstrated in accordance with § 63.145(a)(7)(ii), the AMR for the biological treatment process shall be calculated using Equation WW12 in § 63.145(f)(5)(i). The AMR for the biological treatment process used in a series of treatment processes calculated using Equation WW12 shall be added to the AMR determined for each of the other individual treatment processes in the series of treatment processes.
              (i) Calculate AMR for the open or closed aerobic biological treatment process as follows:
              
                ER17JA97.012
              
              
                Where:
                
                AMR = Actual mass removal of Table 8 or Table 9 compounds achieved by open or closed biological treatment process, kilograms per hour.
                QMWa = Mass flow rate of Table 8 or Table 9 compounds in wastewater entering the treatment process, kilograms per hour.
                Fbio = Site-specific fraction of Table 8 or Table 9 compounds biodegraded. Fbio shall be determined as specified in § 63.145(h) and appendix C of this subpart.
              
              
              (ii) Calculate AMR across a series of treatment units where the last treatment unit is an open or closed aerobic biological treatment process as follows:
              
                ER17JA97.013
              
              
                Where:
                
                AMR = Actual mass removal of Table 8 or Table 9 compounds achieved by a series of treatment processes, kilograms per hour.
                QMWa = Mass flow rate of Table 8 or Table 9 compounds in wastewater entering the first treatment process in a series of treatment processes, kilograms per hour.
                QMWb = Mass flow rate of Table 8 or Table 9 compounds in wastewater exiting the last treatment process in a series of treatment processes prior to the biological treatment process, kilograms per hour.
                Fbio = Site-specific fraction of Table 8 or Table 9 compounds biodegraded. Fbio shall be determined as specified in § 63.145(h) and appendix C of this subpart.
              
              
              (6) Compare RMR to AMR. Compare the RMR calculated in Equation WW11 to the AMR calculated in either Equation WW12 or WW13, as applicable. Compliance is demonstrated if the AMR is greater than or equal to the RMR.
              (g) Open or closed aerobic biological treatment processes: 95-percent mass removal option. This paragraph applies to performance tests that are conducted for open or closed aerobic biological treatment processes to demonstrate compliance with the 95-percent mass removal provisions for Table 8 and/or Table 9 compounds. This compliance option is specified in § 63.138(g) of this subpart. The RMR for this option is 95-percent mass removal. The owner or operator shall comply with the requirements specified in § 63.145(g)(1) to determine AMR, § 63.145 (e)(3)(ii) and (e)(4)(ii) to determine RMR, and (g)(2) of this subpart to determine whether compliance has been demonstrated. Some compounds may not require a performance test. Refer to § 63.145(h) and table 36 of this subpart to determine which compounds may be exempt from the requirements of this paragraph. (Wastewater streams that are Group 1 for both Table 8 and Table 9 compounds need only do the compliance demonstration for Table 9 compounds.)

              (1) The owner or operator shall comply with the requirements specified in paragraphs (f)(1), (f)(2), and (f)(5) of this section to determine AMR. References to Group 1 wastewater streams shall be deemed Group 1 and Group 2 wastewater streams for the purposes of this paragraph.
              (2) Compare RMR to AMR. Compliance is demonstrated if the AMR is greater than or equal to RMR.
              (h) Site-specific fraction biodegraded (Fbio). The compounds listed in table 9 of this subpart are divided into two sets for the purpose of determining whether Fbio must be determined, and if Fbio must be determined, which procedures may be used to determine compound-specific kinetic parameters. These sets are designated as lists 1 and 2 in table 36 of this subpart.
              (1) Performance test exemption. If a biological treatment process meets the requirements specified in paragraphs (h)(1)(i) and (h)(1)(ii) of this section, the owner or operator is not required to determine Fbio and is exempt from the applicable performance test requirements specified in § 63.138 of this subpart.
              (i) The biological treatment process meets the definition of “enhanced biological treatment process” in § 63.111 of this subpart.
              (ii) At least 99 percent by weight of all compounds on table 36 of this subpart that are present in the aggregate of all wastewater streams using the biological treatment process to comply with § 63.138 of this subpart are compounds on list 1 of table 36 of this subpart.
              (2) F
                bio determination. If a biological treatment process does not meet the requirement specified in paragraph (h)(1)(i) of this section, the owner or operator shall determine Fbio for the biological treatment process using the procedures in appendix C to part 63, and paragraph (h)(2)(ii) of this section. If a biological treatment process meets the requirements of paragraph (h)(1)(i) of this section but does not meet the requirement specified in paragraph (h)(1)(ii) of this section, the owner or operator shall determine Fbio for the biological treatment process using the procedures in appendix C to part 63, and paragraph (h)(2)(i) of this section.
              (i) Enhanced biological treatment processes. If the biological treatment process meets the definition of “enhanced biological treatment process” in § 63.111 of this subpart and the wastewater streams include one or more compounds on list 2 of table 36 of this subpart that do not meet the criteria in paragraph (h)(1)(ii) of this section, the owner or operator shall determine fbio for the list 2 compounds using any of the procedures specified in appendix C of 40 CFR part 63. (The symbol “fbio” represents the site specific fraction of an individual Table 8 or Table 9 compound that is biodegraded.) The owner or operator shall calculate fbio for the list 1 compounds using the defaults for first order biodegradation rate constants (K1) in table 37 of subpart G and follow the procedure explained in form III of appendix C, 40 CFR part 63, or any of the procedures specified in appendix C, 40 CFR part 63.
              (ii) Biological treatment processes that are not enhanced biological treatment processes. For biological treatment processes that do not meet the definition for “enhanced biological treatment process” in § 63.111 of this subpart, the owner or operator shall determine the fbio for the list 1 and 2 compounds using any of the procedures in appendix C to part 63, except procedure 3 (inlet and outlet concentration measurements). (The symbol “fbio” represents the site specific fraction of an individual Table 8 or Table 9 compound that is biodegraded.)
              (i) Performance tests for control devices other than flares. This paragraph applies to performance tests that are conducted to demonstrate compliance of a control device with the efficiency limits specified in § 63.139(c). If complying with the 95-percent reduction efficiency requirement, comply with the requirements specified in paragraphs (i)(1) through (i)(9) of this section. If complying with the 20 ppm by volume requirement, comply with the requirements specified in paragraphs (i)(1) through (i)(6) and (i)(9) of this section. The 20 ppm by volume limit or 95-percent reduction efficiency requirement shall be measured as either total organic hazardous air pollutants or as TOC minus methane and ethane.
              (1) Sampling sites. Sampling sites shall be selected using Method 1 or 1A of 40 CFR part 60, appendix A, as appropriate. For determination of compliance with the 95 percent reduction requirement, sampling sites shall be located at the inlet and the outlet of the control device. For determination of compliance with the 20 parts per million by volume limit, the sampling site shall be located at the outlet of the control device.
              (2) Concentration in gas stream entering or exiting the control device. The concentration of total organic hazardous air pollutants or TOC in a gas stream shall be determined as provided in this paragraph. Samples may be grab samples or composite samples (i.e., integrated samples). Samples shall be taken at approximately equally spaced time intervals over a 1-hour period. Each 1-hour period constitutes a run, and the performance test shall consist of a minimum of 3 runs. Concentration measurements shall be determined using Method 18 of 40 CFR part 60, appendix A. Alternatively, any other test method validated according to the procedures in Method 301 of appendix A of this part may be used.
              (3) Volumetric flow rate of gas stream entering or exiting the control device. The volumetric flow rate of the gas stream shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate. Volumetric flow rate measurements shall be taken at the same time as the concentration measurements.
              (4) Calculation of TOC concentration. The TOC concentration (CGT) is the sum of the concentrations of the individual components. If compliance is being determined based on TOC, the owner or operator shall compute TOC for each run using the following equation:
              
                ER17JA97.014
              
              
                Where:
                
                CGT = Total concentration of TOC (minus methane and ethane) in vented gas stream, average of samples, dry basis, parts per million by volume.
                CGSi j = Concentration of sample components in vented gas stream for sample j, dry basis, parts per million by volume.
                i = Identifier for a compound.
                n = Number of components in the sample.
                j = Identifier for a sample.
                m = Number of samples in the sample run.
              
              
              (5) Calculation of total organic hazardous air pollutants concentration. The owner or operator determining compliance based on total organic hazardous air pollutants concentration (CHAP) shall compute CHAP according to the Equation WW14, except that only Table 9 compounds shall be summed.
              (6) Percent oxygen correction for combustion control devices. If the control device is a combustion device, comply with the requirements specified in paragraph (i)(6)(i) of this section to determine oxygen concentration, and in paragraph (i)(6)(ii) of this section to calculate the percent oxygen correction.
              (i) Oxygen concentration. The concentration of TOC or total organic hazardous air pollutants shall be corrected to 3 percent oxygen if the control device is a combustion device. The emission rate correction factor for excess air, composite sampling (i.e., integrated sampling) and analysis procedures of Method 3B of 40 CFR part 60, appendix A shall be used to determine the actual oxygen concentration (%02d). The samples shall be taken during the same time that the TOC (minus methane or ethane) or total organic hazardous air pollutants samples are taken.
              (ii) 3 percent oxygen calculation. The concentration corrected to 3 percent oxygen (CGc), when required, shall be computed using the following equation:
              
                
                ER17JA97.015
              
              
                Where:
                
                CGc = Concentration of TOC or organic hazardous air pollutants corrected to 3 percent oxygen, dry basis, parts per million by volume.
                CGT = Total concentration of TOC (minus methane and ethane) in vented gas stream, average of samples, dry basis, parts per million by volume.
                %02d = Concentration of oxygen measured in vented gas stream, dry basis, percent by volume.
              
              
              (7) Mass rate calculation. The mass rate of either TOC (minus methane and ethane) or total organic hazardous air pollutants shall be calculated using the following equations. Where the mass rate of TOC is being calculated, all organic compounds (minus methane and ethane) measured by methods specified in paragraph (i)(2) of this section are summed using Equations WW16 and WW17. Where the mass rate of total organic hazardous air pollutants is being calculated, only Table 9 compounds shall be summed using Equations WW16 and WW17.
              
                ER17JA97.016
              
              
                ER17JA97.017
              
              
                Where:
                
                CGa, i, CGb, i = Concentration of TOC (minus methane and ethane) or total organic hazardous air pollutants, in vented gas stream, entering (CGa, i) and exiting (CGb, i) the control device, dry basis, parts per million by volume.
                QMGa, QMGb = Mass rate of TOC (minus methane and ethane) or total organic hazardous air pollutants, in vented gas stream, entering (QMGa) and exiting (QMGb) the control device, dry basis, kilograms per hour.
                MWi = Molecular weight of a component, kilogram/kilogram-mole.
                QGa, QGb = Flow rate of gas stream entering (QGa) and exiting (QGb) the control device, dry standard cubic meters per hour.
                K2 = Constant, 41.57 × 10−9 (parts per million)−1 (gram-mole per standard cubic meter) (kilogram/gram), where standard temperature (gram-mole per standard cubic meter) is 20 °Celsius.
                i = Identifier for a compound.
                n = Number of components in the sample.
              
              
              (8) Percent reduction calculation. The percent reduction in TOC (minus methane and ethane) or total organic hazardous air pollutants shall be calculated as follows:
              
                ER17JA97.018
              
              
                Where:
                
                E = Destruction efficiency of control device, percent.
                QMGa, QMGb = Mass rate of TOC (minus methane and ethane) or total organic hazardous air pollutants, in vented gas stream entering and exiting (QMGb) the control device, dry basis, kilograms per hour.
              
              
              
              (9) Compare mass destruction efficiency to required efficiency. If complying with the 95 percent reduction efficiency requirement, compliance is demonstrated if the mass destruction efficiency (calculated in Equation WW18) is 95 percent or greater. If complying with the 20 parts per million by volume limit in § 63.139 (c)(1)(ii) of this subpart, compliance is demonstrated if the outlet total organic compound concentration, less methane and ethane, or total organic hazardous air pollutants concentration is 20 parts per million by volume, or less. For combustion control devices, the concentration shall be calculated on a dry basis, corrected to 3 percent oxygen.
              (j) When a flare is used to comply with § 63.139(c), the owner or operator shall comply with paragraphs (j)(1) through (3) of this section. The owner or operator is not required to conduct a performance test to determine percent emission reduction or outlet organic HAP or TOC concentration.
              (1) Conduct a visible emission test using the techniques specified in § 63.11(b)(4).
              (2) Determine the net heating value of the gas being combusted using the techniques specified in § 63.11(b)(6).
              (3) Determine the exit velocity using the techniques specified in either § 63.11(b)(7)(i) (and § 63.11(b)(7)(iii), where applicable) or § 63.11(b)(8), as appropriate.
              [62 FR 2765, Jan. 17, 1997, as amended at 63 FR 67793, Dec. 9, 1998; 64 FR 20192, Apr. 26, 1999; 66 FR 6933, Jan. 22, 2001]
            
            
              § 63.146
              Process wastewater provisions—reporting.
              (a) For each waste management unit, treatment process, or control device used to comply with §§ 63.138 (b)(1), (c)(1), (d), (e), (f), or (g) of this subpart for which the owner or operator seeks to monitor a parameter other than those specified in table 11, table 12, or table 13 of this subpart, the owner or operator shall submit a request for approval to monitor alternative parameters according to the procedures specified in § 63.151(f) or (g) of this subpart.
              (b) The owner or operator shall submit the information specified in paragraphs (b)(1) through (b)(9) of this section as part of the Notification of Compliance Status required by § 63.152(b) of this subpart.
              (1) Requirements for Group 2 wastewater streams. This paragraph does not apply to Group 2 wastewater streams that are used to comply with § 63.138(g). For Group 2 wastewater streams, the owner or operator shall include the information specified in paragraphs (b)(1)(i) through (iv) of this section in the Notification of Compliance Status Report. This information may be submitted in any form. Table 15 of this subpart is an example.
              (i) Process unit identification and description of the process unit.
              (ii) Stream identification code.
              (iii) For existing sources, concentration of table 9 compound(s) in parts per million, by weight. For new sources, concentration of table 8 and/or table 9 compound(s) in parts per million, by weight. Include documentation of the methodology used to determine concentration.
              (iv) Flow rate in liter per minute.
              (2) For each new and existing source, the owner or operator shall submit the information specified in table 15 of this subpart for Table 8 and/or Table 9 compounds.
              (3) [Reserved]
              (4) For each treatment process identified in table 15 of this subpart that receives, manages, or treats a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream, the owner or operator shall submit the information specified in table 17 of this subpart.
              (5) For each waste management unit identified in table 15 of this subpart that receives or manages a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream, the owner or operator shall submit the information specified in table 18 of this subpart.
              (6) For each residual removed from a Group 1 wastewater stream, the owner or operator shall report the information specified in table 19 of this subpart.

              (7) For each control device used to comply with §§ 63.133 through 63.139 of this subpart, the owner or operator shall report the information specified in paragraphs (b)(7)(i) and (b)(7)(ii) of this section.
              
              (i) For each flare, the owner or operator shall submit the information specified in paragraphs (b)(7)(i)(A) through (b)(7)(i)(C) of this section.
              (A) Flare design (i.e., steam-assisted, air-assisted, or non-assisted);
              (B) All visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination required by § 63.139(c)(3) of this subpart; and
              (C) Reports of the times and durations of all periods during the compliance determination when the pilot flame is absent or the monitor is not operating.
              (ii) For each control device other than a flare, the owner or operator shall submit the information specified in paragraph (b)(7)(ii)(A) of this section and in either paragraph (b)(7)(ii)(B) or (b)(7)(ii)(C) of this section.
              (A) The information on parameter ranges specified in § 63.152(b)(2) of this subpart for the applicable parameters specified in table 13 of this subpart, unless the parameter range has already been established in the operating permit; and either
              (B) The design evaluation specified in § 63.139(d)(2) of this subpart; or
              (C) Results of the performance test specified in § 63.139(d)(1) of this subpart. Performance test results shall include operating ranges of key process and control parameters during the performance test; the value of each parameter being monitored in accordance with § 63.143 of this subpart; and applicable supporting calculations.
              (8) For each treatment process used to comply with § 63.138(b)(1), (c)(1), (d), (e), (f), or (g) of this subpart, the owner or operator shall submit the information specified in paragraphs (b)(8)(i) and (b)(8)(ii) of this section.
              (i) For Items 1 and 2 in table 12 of this subpart, the owner or operator shall submit the information specified in paragraphs (b)(8)(i)(A) and (b)(8)(i)(B) of this section. An owner or operator using the design steam stripper compliance option specified § 63.138(d) of this subpart does not have to submit the information specified in paragraph (b)(8)(i)(A) or (b)(8)(i)(B) of this section. However, the monitoring requirements specified in Item 2 of table 12 of this subpart still apply.
              (A) The information on parameter ranges specified in § 63.152(b)(2) of this subpart for the parameters approved by the Administrator, unless the parameter range has already been established in the operating permit.
              (B) Results of the initial measurements of the parameters approved by the Administrator and any applicable supporting calculations.
              (ii) For Item 3 in table 12 of this subpart, the owner or operator shall submit the information on parameter ranges specified in § 63.152(b)(2) of this subpart for the parameters specified in Item 3 of table 12 of this subpart, unless the parameter range has already been established in the operating permit.
              (9) For each waste management unit or treatment process used to comply with § 63.138(b)(1), (c)(1), (e), (f), or (g), the owner or operator shall submit the information specified in either paragraph (b)(9)(i) or (ii) of this section.
              (i) The design evaluation and supporting documentation specified in § 63.138(j)(1) of this subpart.
              (ii) Results of the performance test specified in § 63.138(j)(2) of this subpart. Performance test results shall include operating ranges of key process and control parameters during the performance test; the value of each parameter being monitored in accordance with § 63.143 of this subpart; and applicable supporting calculations.

              (c) For each waste management unit that receives, manages, or treats a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream, the owner or operator shall submit as part of the next Periodic Report required by § 63.152(c) of this subpart the results of each inspection required by § 63.143(a) of this subpart in which a control equipment failure was identified. Control equipment failure is defined for each waste management unit in §§ 63.133 through 63.137 of this subpart. Each Periodic Report shall include the date of the inspection, identification of each waste management unit in which a control equipment failure was detected, description of the failure, and description of the nature of and date the repair was made.
              
              (d) Except as provided in paragraph (f) of this section, for each treatment process used to comply with § 63.138(b)(1), (c)(1), (d), (e) , (f), or (g), the owner or operator shall submit as part of the next Periodic Report required by § 63.152(c) the information specified in paragraphs (d)(1), (2), and (3) of this section for the monitoring required by § 63.143(b), (c), and (d).
              (1) For Item 1 in table 12, the owner or operator shall submit the results of measurements that indicate that the biological treatment unit is outside the range established in the Notification of Compliance Status or operating permit.
              (2) For Item 2 in table 12, the owner or operator shall submit the monitoring results for each operating day during which the daily average value of a continuously monitored parameter is outside the range established in the Notification of Compliance Status or operating permit.
              (3) For Item 3 in table 12 of this subpart, the owner or operator shall submit the monitoring results for each operating day during which the daily average value of any monitored parameter approved in accordance with § 63.151 (f) was outside the range established in the Notification of Compliance Status or operating permit.
              (e) Except as provided in paragraph (f) of this section, for each control device used to comply with §§ 63.133 through 63.139 of this subpart, the owner or operator shall submit as part of the next Periodic Report required by § 63.152(c) of this subpart the information specified in either paragraph (e)(1) or (e)(2) of this section.
              (1) The information specified in table 20 of this subpart, or
              (2) If the owner or operator elects to comply with § 63.143(e)(2) of this subpart, i.e., an organic monitoring device installed at the outlet of the control device, the owner or operator shall submit the monitoring results for each operating day during which the daily average concentration level or reading is outside the range established in the Notification of Compliance Status or operating permit.
              (f) Where the owner or operator obtains approval to use a treatment process or control device other than one for which monitoring requirements are specified in § 63.143 of this subpart, or to monitor parameters other than those specified in table 12 or 13 of this subpart, the Administrator will specify appropriate reporting requirements.
              (g) If an extension is utilized in accordance with § 63.133(e)(2) or § 63.133(h) of this subpart, the owner or operator shall include in the next periodic report the information specified in § 63.133 (e)(2) or § 63.133(h).
              [62 FR 2774, Jan. 17, 1997, as amended at 64 FR 20192, Apr. 26, 1999; 66 FR 6933, Jan. 22, 2001]
            
            
              § 63.147
              Process wastewater provisions—recordkeeping.
              (a) The owner or operator transferring a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream in accordance with § 63.132(g) of this subpart shall keep a record of the notice sent to the treatment operator stating that the wastewater stream or residual contains organic hazardous air pollutants which are required to be managed and treated in accordance with the provisions of this subpart.
              (b) The owner or operator shall keep in a readily accessible location the records specified in paragraphs (b)(1) through (8) of the section.
              (1) A record that each waste management unit inspection required by §§ 63.133 through 63.137 of this subpart was performed.
              (2) A record that each inspection for control devices required by § 63.139 of this subpart was performed.
              (3) A record of the results of each seal gap measurement required by §§ 63.133(d) and 63.137(c) of this subpart. The records shall include the date of the measurement, the raw data obtained in the measurement, and the calculations described in § 63.120(b)(2), (3), and (4) of this subpart.
              (4) For Item 1 and Item 3 of table 12 of this subpart, the owner or operator shall keep the records approved by the Administrator.

              (5) Except as provided in paragraph (e) of this section, continuous records of the monitored parameters specified in Item 2 of table 12 and table 13 of this subpart, and in § 63.143(e)(2) of this subpart.
              
              (6) Documentation of a decision to use an extension, as specified in § 63.133(e)(2) or (h) of this subpart, which shall include a description of the failure, documentation that alternate storage capacity is unavailable, and specification of a schedule of actions that will ensure that the control equipment will be repaired or the vessel will be emptied as soon as practical.
              (7) Documentation of a decision to use a delay of repair due to unavailability of parts, as specified in § 63.140(c), shall include a description of the failure, the reason additional time was necessary (including a statement of why replacement parts were not kept on site and when the manufacturer promised delivery), and the date when repair was completed.
              (8) Requirements for Group 2 wastewater streams. This paragraph (b)(8) does not apply to Group 2 wastewater streams that are used to comply with § 63.138(g). For all other Group 2 wastewater streams, the owner or operator shall keep in a readily accessible location the records specified in paragraphs (b)(8)(i) through (iv) of this section.
              (i) Process unit identification and description of the process unit.
              (ii) Stream identification code.
              (iii) For existing sources, concentration of table 9 compound(s) in parts per million, by weight. For new sources, concentration of table 8 and/or table 9 compound(s) in parts per million, by weight. Include documentation of the methodology used to determine concentration.
              (iv) Flow rate in liter per minute.
              (c) For each boiler or process heater used to comply with §§ 63.133 through 63.139 of this subpart, the owner or operator shall keep a record of any changes in the location at which the vent stream is introduced into the flame zone as required in § 63.139(c)(1) of this subpart.
              (d) The owner or operator shall keep records of the daily average value of each continuously monitored parameter for each operating day as specified in § 63.152(f), except as provided in paragraphs (d)(1) through (3) of this section.
              (1) For flares, records of the times and duration of all periods during which the pilot flame is absent shall be kept rather than daily averages.
              (2) Regenerative carbon adsorbers. For regenerative carbon adsorbers, the owner or operator shall keep the records specified in paragraphs (d)(2)(i) and (ii) of this section instead of daily averages.
              (i) Records of the total regeneration stream mass flow for each carbon bed regeneration cycle.
              (ii) Records of the temperature of the carbon bed after each regeneration cycle.
              (3) Non-regenerative carbon adsorbers. For non-regenerative carbon adsorbers using organic monitoring equipment, the owner or operator shall keep the records specified in paragraph (d)(3)(i) of this section instead of daily averages. For non-regenerative carbon adsorbers replacing the carbon adsorption system with fresh carbon at a regular predetermined time interval that is less than the carbon replacement interval that is determined by the maximum design flow rate and organic concentration in the gas stream vented to the carbon adsorption system, the owner or operator shall keep the records specified in paragraph (d)(3)(ii) of this section instead of daily averages.
              (i)(A) Record of how the monitoring frequency, as specified in table 13 of this subpart, was determined.
              (B) Records of when organic compound concentration of adsorber exhaust was monitored.
              (C) Records of when the carbon was replaced.
              (ii)(A) Record of how the carbon replacement interval, as specified in table 13 of this subpart, was determined.
              (B) Records of when the carbon was replaced.
              (e) Where the owner or operator obtains approval to use a control device other than one for which monitoring requirements are specified in § 63.143 of this subpart, or to monitor parameters other than those specified in table 12 or table 13 of this subpart, the Administrator will specify appropriate recordkeeping requirements.

              (f) If the owner or operator uses process knowledge to determine the annual average concentration of a wastewater stream as specified in § 63.144(b)(3) of this subpart and/or uses process knowledge to determine the annual average flow rate as specified in § 63.144(c)(1) of this subpart, and determines that the wastewater stream is not a Group 1 wastewater stream, the owner or operator shall keep in a readily accessible location the documentation of how process knowledge was used to determine the annual average concentration and/or the annual average flow rate of the wastewater stream.
              [62 FR 2775, Jan. 17, 1997, as amended at 64 FR 20192, Apr. 26, 1999; 66 FR 6933, Jan. 22, 2001]
            
            
              § 63.148
              Leak inspection provisions.
              (a) Except as provided in paragraph (k) of this section, for each vapor collection system, closed-vent system, fixed roof, cover, or enclosure required to comply with this section, the owner or operator shall comply with the requirements of paragraphs (b) through (j) of this section.
              (b) Except as provided in paragraphs (g) and (h) of this section, each vapor collection system and closed-vent system shall be inspected according to the procedures and schedule specified in paragraphs (b)(1) and (b)(2) of this section and each fixed roof, cover, and enclosure shall be inspected according to the procedures and schedule specified in paragraph (b)(3) of this section.
              (1) If the vapor collection system or closed vent system is constructed of hard-piping, the owner or operator shall:
              (i) Conduct an initial inspection according to the procedures in paragraph (c) of this section, and
              (ii) Conduct annual visual inspections for visible, audible, or olfactory indications of leaks.
              (2) If the vapor collection system or closed vent system is constructed of ductwork, the owner or operator shall:
              (i) Conduct an initial inspection according to the procedures in paragraph (c) of this section, and
              (ii) Conduct annual inspections according to the procedures in paragraph (c) of this section.
              (iii) Conduct annual visual inspections for visible, audible, or olfactory indications of leaks.
              (3) For each fixed roof, cover, and enclosure, the owner or operator shall conduct initial visual inspections and semi-annual visual inspections for visible, audible, or olfactory indications of leaks as specified in §§ 63.133 through 63.137 of this subpart.
              (c) Each vapor collection system and closed vent system shall be inspected according to the procedures specified in paragraphs (c)(1) through (c)(5) of this section.
              (1) Inspections shall be conducted in accordance with Method 21 of 40 CFR part 60, appendix A.
              (2)(i) Except as provided in paragraph (c)(2)(ii) of this section, the detection instrument shall meet the performance criteria of Method 21 of 40 CFR part 60, appendix A, except the instrument response factor criteria in section 3.1.2(a) of Method 21 shall be for the average composition of the process fluid not each individual volatile organic compound in the stream. For process streams that contain nitrogen, air, or other inerts which are not organic hazardous air pollutants or volatile organic compounds, the average stream response factor shall be calculated on an inert-free basis.
              (ii) If no instrument is available at the plant site that will meet the performance criteria specified in paragraph (c)(2)(i) of this section, the instrument readings may be adjusted by multiplying by the average response factor of the process fluid, calculated on an inert-free basis as described in paragraph (c)(2)(i) of this section.
              (3) The detection instrument shall be calibrated before use on each day of its use by the procedures specified in Method 21 of 40 CFR part 60, appendix A.
              (4) Calibration gases shall be as follows:
              (i) Zero air (less than 10 parts per million hydrocarbon in air); and

              (ii) Mixtures of methane in air at a concentration less than 10,000 parts per million. A calibration gas other than methane in air may be used if the instrument does not respond to methane or if the instrument does not meet the performance criteria specified in paragraph (c)(2)(i) of this section. In such cases, the calibration gas may be a mixture of one or more of the compounds to be measured in air.
              
              (5) An owner or operator may elect to adjust or not adjust instrument readings for background. If an owner or operator elects to not adjust readings for background, all such instrument readings shall be compared directly to the applicable leak definition to determine whether there is a leak. If an owner or operator elects to adjust instrument readings for background, the owner or operator shall measure background concentration using the procedures in §§ 63.180(b) and (c) of subpart H of this part. The owner or operator shall subtract background reading from the maximum concentration indicated by the instrument.
              (6) The arithmetic difference between the maximum concentration indicated by the instrument and the background level shall be compared with 500 parts per million for determining compliance.
              (d) Leaks, as indicated by an instrument reading greater than 500 parts per million above background or by visual inspections, shall be repaired as soon as practicable, except as provided in paragraph (e) of this section.
              (1) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected.
              (2) Repair shall be completed no later than 15 calendar days after the leak is detected, except as provided in paragraph (d)(3) of this section.
              (3) For leaks found in vapor collection systems used for transfer operations, repairs shall be completed no later than 15 calendar days after the leak is detected or at the beginning of the next transfer loading operation, whichever is later.
              (e) Delay of repair of a vapor collection system, closed vent system, fixed roof, cover, or enclosure for which leaks have been detected is allowed if the repair is technically infeasible without a shutdown, as defined in § 63.101 of subpart F of this part, or if the owner or operator determines that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. Repair of such equipment shall be complete by the end of the next shutdown.
              (f) For each vapor collection system or closed vent system that contains bypass lines that could divert a vent stream away from the control device and to the atmosphere, the owner or operator shall comply with the provisions of either paragraph (f)(1) or (f)(2) of this section, except as provided in paragraph (f)(3) of this section.
              (1) Install, calibrate, maintain, and operate a flow indicator that determines whether vent stream flow is present at least once every 15 minutes. Records shall be generated as specified in § 63.118(a)(3) of this subpart. The flow indicator shall be installed at the entrance to any bypass line; or
              (2) Secure the bypass line valve in the closed position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure the valve is maintained in the closed position and the vent stream is not diverted through the bypass line.
              (3) Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief valves needed for safety purposes are not subject to this paragraph.
              (g) Any parts of the vapor collection system, closed vent system, fixed roof, cover, or enclosure that are designated, as described in paragraph (i)(1) of this section, as unsafe to inspect are exempt from the inspection requirements of paragraphs (b)(1), (b)(2), and (b)(3)(i) of this section if:
              (1) The owner or operator determines that the equipment is unsafe to inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraphs (b)(1), (b)(2), or (b)(3)(i) of this section; and
              (2) The owner or operator has a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times.

              (h) Any parts of the vapor collection system, closed vent system, fixed roof, cover, or enclosure that are designated, as described in paragraph (i)(2) of this section, as difficult to inspect are exempt from the inspection requirements of paragraphs (b)(1), (b)(2), and (b)(3)(i) of this section if:
              
              (1) The owner or operator determines that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface; and
              (2) The owner or operator has a written plan that requires inspection of the equipment at least once every 5 years.
              (i) The owner or operator shall record the information specified in paragraphs (i)(1) through (i)(5) of this section.
              (1) Identification of all parts of the vapor collection system, closed vent system, fixed roof, cover, or enclosure that are designated as unsafe to inspect, an explanation of why the equipment is unsafe to inspect, and the plan for inspecting the equipment.
              (2) Identification of all parts of the vapor collection system, closed vent system, fixed roof, cover, or enclosure that are designated as difficult to inspect, an explanation of why the equipment is difficult to inspect, and the plan for inspecting the equipment.
              (3) For each vapor collection system or closed vent system that contains bypass lines that could divert a vent stream away from the control device and to the atmosphere, the owner or operator shall keep a record of the information specified in either paragraph (i)(3)(i) or (i)(3)(ii) of this section.
              (i) Hourly records of whether the flow indicator specified under paragraph (f)(1) of this section was operating and whether a diversion was detected at any time during the hour, as well as records of the times of all periods when the vent stream is diverted from the control device or the flow indicator is not operating.
              (ii) Where a seal mechanism is used to comply with paragraph (f)(2) of this section, hourly records of flow are not required. In such cases, the owner or operator shall record whether the monthly visual inspection of the seals or closure mechanisms has been done, and shall record the occurrence of all periods when the seal mechanism is broken, the bypass line valve position has changed, or the key for a lock-and-key type configuration has been checked out, and records of any car-seal that has broken.
              (4) For each inspection during which a leak is detected, a record of the information specified in paragraphs (i)(4)(i) through (i)(4)(viii) of this section.
              (i) The instrument identification numbers; operator name or initials; and identification of the equipment.
              (ii) The date the leak was detected and the date of the first attempt to repair the leak.
              (iii) Maximum instrument reading measured by the method specified in paragraph (d) of this section after the leak is successfully repaired or determined to be nonrepairable.
              (iv) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.
              (v) The name, initials, or other form of identification of the owner or operator (or designee) whose decision it was that repair could not be effected without a shutdown.
              (vi) The expected date of successful repair of the leak if a leak is not repaired within 15 calendar days.
              (vii) Dates of shutdowns that occur while the equipment is unrepaired.
              (viii) The date of successful repair of the leak.
              (5) For each inspection conducted in accordance with paragraph (c) of this section during which no leaks are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              (6) For each visual inspection conducted in accordance with paragraph (b)(1)(ii) or (b)(3)(ii) of this section during which no leaks are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              (j) The owner or operator shall submit with the reports required by § 63.182(b) of subpart H of this part or with the reports required by § 63.152(c) of this subpart, the information specified in paragraphs (j)(1) through (j)(3) of this section.
              (1) The information specified in paragraph (i)(4) of this section;

              (2) Reports of the times of all periods recorded under paragraph (i)(3)(i) of this section when the vent stream is diverted from the control device through a bypass line; and
              
              (3) Reports of all periods recorded under paragraph (i)(3)(ii) of this section in which the seal mechanism is broken, the bypass line valve position has changed, or the key to unlock the bypass line valve was checked out.
              (k) If a closed-vent system subject to this section is also subject to § 63.172 of subpart H of this part, the owner or operator shall comply with the provisions of § 63.172 of subpart H of this part and is exempt from the requirements of this section.
              [59 FR 19468, Apr. 22, 1994, as amended at 60 FR 63628, Dec. 12, 1995; 62 FR 2775, Jan. 17, 1997; 64 FR 20192, Apr. 26, 1999]
            
            
              § 63.149
              Control requirements for certain liquid streams in open systems within a chemical manufacturing process unit.
              (a) The owner or operator shall comply with the provisions of table 35 of this subpart, for each item of equipment meeting all the criteria specified in paragraphs (b) through (d) and either paragraph (e)(1) or (e)(2) of this section.
              (b) The item of equipment is of a type identified in table 35 of this subpart;
              (c) The item of equipment is part of a chemical manufacturing process unit that meets the criteria of § 63.100(b) of subpart F of this part;
              (d) The item of equipment is controlled less stringently than in table 35 and is not listed in § 63.100(f) of subpart F of this part, and the item of equipment is not otherwise exempt from controls by the provisions of subparts A, F, G, or H of this part; and
              (e) The item of equipment:
              (1) is a drain, drain hub, manhole, lift station, trench, pipe, or oil/water separator that conveys water with a total annual average concentration greater than or equal to 10,000 parts per million by weight of Table 9 compounds at any flowrate; or a total annual average concentration greater than or equal to 1,000 parts per million by weight of Table 9 compounds at an annual average flow rate greater than or equal to 10 liters per minute. At a chemical manufacturing process unit subject to the new source requirements of 40 CFR 63.100(l)(1) or 40 CFR 63.100(l)(2), the criteria of this paragraph are also met if the item of equipment conveys water with an annual average concentration greater than or equal to 10 parts per million by weight of any Table 8 compound at an annual average flow rate greater than or equal to 0.02 liter per minute, or
              (2) Is a tank that receives one or more streams that contain water with a total annual average concentration greater than or equal to 1,000 ppm (by weight) of Table 9 compounds at an annual average flowrate greater than or equal to 10 liters per minute. At a chemical manufacturing process unit subject to the new source requirements of 40 CFR 63.100(l)(1) or 40 CFR 63.100 (l)(2), the criteria of this paragraph are also met if the tank receives one or more streams that contain water with an annual average concentration greater than or equal to 10 parts per million by weight of any Table 8 compound at an annual average flow rate greater than or equal to 0.02 liter per minute. The owner or operator of the source shall determine the characteristics of the stream as specified in paragraphs (e)(2) (i) and (ii) of this section.
              (i) The characteristics of the stream being received shall be determined at the inlet to the tank.
              (ii) The characteristics shall be determined according to the procedures in § 63.144 (b) and (c).
              [62 FR 2776, Jan. 17, 1997]
            
            
              § 63.150
              Emissions averaging provisions.
              (a) This section applies to owners or operators of existing sources who seek to comply with the emission standard in § 63.112(a) of this subpart by using emissions averaging according to § 63.112(f) of this subpart rather than following the provisions of §§ 63.113 through 63.148 of this subpart. Notwithstanding the definition of process vent in § 63.101 and the sampling site designation in § 63.115(a), for purposes of this section the location of a process vent shall be defined, and the characteristics of its gas stream shall be determined, consistent with paragraph (g)(2)(i) of this section.

              (b) Unless an operating permit application has been submitted, the owner or operator shall develop and submit for approval an Implementation Plan containing all of the information required in § 63.151(d) of this subpart for all points to be included in an emissions average. The Implementation Plan or operating permit application shall identify all emission points to be included in the emissions average. This must include any Group 1 emission points to which the reference control technology (defined in § 63.111 of this subpart) is not applied and all other emission points being controlled as part of the average.
              (c) The following emission points can be used to generate emissions averaging credits, if control was applied after November 15, 1990 and if sufficient information is available to determine the appropriate value of credits for the emission point:
              (1) Group 2 emission points.
              (2) Group 1 emission points that are controlled by a technology that the Administrator or permitting authority agrees has a higher nominal efficiency than the reference control technology. Information on the nominal efficiencies for such technologies must be submitted and approved as provided in paragraph (i) of this section.
              (3) Emission points from which emissions are reduced by pollution prevention measures. Percent reductions for pollution prevention measures shall be determined as specified in paragraph (j) of this section.
              (i) For a Group 1 emission point, the pollution prevention measure must reduce emissions more than the reference control technology would have had the reference control technology been applied to the emission point instead of the pollution prevention measure except as provided in paragraph (c)(3)(ii) of this section.
              (ii) If a pollution prevention measure is used in conjunction with other controls for a Group 1 emission point, the pollution prevention measure alone does not have to reduce emissions more than the reference control technology, but the combination of the pollution prevention measure and other controls must reduce emissions more than the reference control technology would have had it been applied instead.
              (d) The following emission points cannot be used to generate emissions averaging credits:
              (1) Emission points already controlled on or before November 15, 1990, unless the level of control is increased after November 15, 1990, in which case credit will be allowed only for the increase in control after November 15, 1990.
              (2) Group 1 emission points that are controlled by a reference control technology, unless the reference control technology has been approved for use in a different manner and a higher nominal efficiency has been assigned according to the procedures in paragraph (i) of this section. For example, it is not allowable to claim that an internal floating roof meeting the specifications of § 63.119(b) of this subpart applied to a storage vessel is achieving greater than 95 percent control.
              (3) Emission points on shut-down process units. Process units that are shut down cannot be used to generate credits or debits.
              (4) Wastewater that is not process wastewater or wastewater streams treated in biological treatment units. These two types of wastewater cannot be used to generate credits or debits. For the purposes of this section, the terms wastewater and wastewater stream are used to mean process wastewater.
              (5) Emission points controlled to comply with a State or Federal rule other than this subpart, unless the level of control has been increased after November 15, 1990 above what is required by the other State or Federal rule. Only the control above what is required by the other State or Federal rule will be credited. However, if an emission point has been used to generate emissions averaging credit in an approved emissions average, and the point is subsequently made subject to a State or Federal rule other than this subpart, the point can continue to generate emissions averaging credit for the purpose of complying with the previously approved average.
              (e) For all points included in an emissions average, the owner or operator shall:

              (1) Calculate and record monthly debits for all Group 1 emission points that are controlled to a level less stringent than the reference control technology for those emission points. Equations in paragraph (g) of this section shall be used to calculate debits.
              (2) Calculate and record monthly credits for all Group 1 or Group 2 emission points that are overcontrolled to compensate for the debits. Equations in paragraph (h) of this section shall be used to calculate credits. Emission points and controls that meet the criteria of paragraph (c) of this section may be included in the credit calculation, whereas those described in paragraph (d) of this section shall not be included.
              (3) Demonstrate that annual credits calculated according to paragraph (h) of this section are greater than or equal to debits calculated for the same annual compliance period according to paragraph (g) of this section.
              (i) The owner or operator may choose to include more than the required number of credit-generating emission points in an average in order to increase the likelihood of being in compliance.
              (ii) The initial demonstration in the Implementation Plan or operating permit application that credit-generating emission points will be capable of generating sufficient credits to offset the debits from the debit-generating emission points must be made under representative operating conditions. After the compliance date, actual operating data will be used for all debit and credit calculations.
              (4) Demonstrate that debits calculated for a quarterly (3-month) period according to paragraph (g) of this section are not more than 1.30 times the credits for the same period calculated according to paragraph (h) of this section. Compliance for the quarter shall be determined based on the ratio of credits and debits from that quarter, with 30 percent more debits than credits allowed on a quarterly basis.
              (5) Record and report quarterly and annual credits and debits in the Periodic Reports as specified in § 63.152(c) of this subpart. Every fourth Periodic Report shall include a certification of compliance with the emissions averaging provisions as required by § 63.152(c)(5)(iv)(B) of this subpart.
              (f) Debits and credits shall be calculated in accordance with the methods and procedures specified in paragraphs (g) and (h) of this section, respectively, and shall not include emissions from the following:
              (1) More than 20 individual Group 1 or Group 2 emission points. Where pollution prevention measures (as specified in paragraph (j)(1) of this section) are used to control emission points to be included in an emissions average, no more than 25 emission points may be included in the average. For example, if two emission points to be included in an emissions average are controlled by pollution prevention measures, the average may include up to 22 emission points.
              (2) Periods of start-up, shutdown, and malfunction as described in the source's start-up, shutdown, and malfunction plan required by § 63.6(e)(3) of subpart A of this part.
              (3) Periods of monitoring excursions as defined in § 63.152(c)(2)(ii)(A) of this subpart. For these periods, the calculation of monthly credits and debits shall be adjusted as specified in paragraphs (f)(3)(i) through (f)(3)(iii) of this section.
              (i) No credits would be assigned to the credit-generating emission point.
              (ii) Maximum debits would be assigned to the debit-generating emission point.
              (iii) The owner or operator may demonstrate to the Administrator that full or partial credits or debits should be assigned using the procedures in paragraph (l) of this section.
              (g) Debits are generated by the difference between the actual emissions from a Group 1 emission point that is uncontrolled or is controlled to a level less stringent than the reference control technology, and the emissions allowed for the Group 1 emission point. Debits shall be calculated as follows:
              (1) The overall equation for calculating source-wide debits is:
              
                
                ER22AP94.245
              
              
                where:
                
                Debits and all terms of the equation are in units of megagrams per month, and
                EPViACTUAL = Emissions from each Group 1 process vent i that is uncontrolled or is controlled to a level less stringent than the reference control technology. This is calculated according to paragraph (g)(2) of this section.
                (0.02) EPViu = Emissions from each Group 1 vent i if the reference control technology had been applied to the uncontrolled emissions, calculated according to paragraph (g)(2) of this section.
                ESiACTUAL = Emissions from each Group 1 storage vessel i that is uncontrolled or is controlled to a level less stringent than the reference control technology. This is calculated according to paragraph (g)(3) of this section.
                (0.05) ESiu = Emissions from each Group 1 storage vessel i if the reference control technology had been applied to the uncontrolled emissions, calculated according to paragraph (g)(3) of this section.
                ETRiACTUAL = Emissions from each Group 1 transfer rack i that is uncontrolled or is controlled to a level less stringent than the reference control technology. This is calculated according to paragraph (g)(4) of this section.
                (0.02) ETRiu = Emissions from each Group 1 transfer rack i if the reference control technology had been applied to the uncontrolled emissions, calculated according to paragraph (g)(4) of this section.
                EWWiACTUAL = Emissions from each Group 1 wastewater stream i that is uncontrolled or is controlled to a level less stringent than the reference control technology. This is calculated according to paragraph (g)(5) of this section.
                EWWic = Emissions from each Group 1 wastewater stream i if the reference control technology had been applied to the uncontrolled emissions. This is calculated according to paragraph (g)(5) of this section.
                n = The number of emission points being included in the emissions average. The value of n is not necessarily the same for process vents, storage vessels, transfer racks, and wastewater.
              
              
              (2) Emissions from process vents shall be calculated according to paragraphs (g)(2)(i) through (iii) of this section.
              (i) The location of a process vent shall be defined, and the characteristics of its gas stream shall be determined at a point that meets the conditions in either paragraph (g)(2)(i)(A) or (B) of this section and the conditions in paragraphs (g)(2)(i)(C) through (E) of this section.
              (A) The point is after the final recovery device (if any recovery devices are present).
              (B) If a gas stream included in an emissions average is combined with one or more other gas streams after a final recovery device (if any recovery devices are present), then for each gas stream, the point is at a representative point after any final recovery device and as near as feasible to, but before, the point of combination of the gas streams.
              (C) The point is before any control device (for process vents, recovery devices shall not be considered control devices).
              (D) The point is before discharge to the atmosphere.
              (E) The measurement site for determination of the characteristics of the gas stream was selected using Method 1 or 1A of 40 CFR part 60, appendix A.

              (ii) The following equation shall be used for each process vent i to calculate EPViu:
              
                
                ER22AP94.246
              
              
                where:
                
                EPViu = Uncontrolled process vent emission rate from process vent i, megagrams per month.
                Q = Vent stream flow rate, dry standard cubic meters per minute, measured using Method 2, 2A, 2C, or 2D of part 60, appendix A, as appropriate.
                h = Monthly hours of operation during which positive flow is present in the vent, hours per month.
                Cj = Concentration, parts per million by volume, dry basis, of organic HAP j as measured by Method 18 of part 60, appendix A.
                Mj = Molecular weight of organic HAP j, gram per gram-mole.
                n = Number of organic HAP's.
              
              
              (A) The values of Q, Cj, and Mj shall be determined during a performance test conducted under representative operating conditions. The values of Q, Cj, and Mj shall be established in the Notification of Compliance Status and must be updated as provided in paragraph (g)(2)(ii)(B) of this section.

              (B) If there is a change in capacity utilization other than a change in monthly operating hours, or if any other change is made to the process or product recovery equipment or operation such that the previously measured values of Q, Cj, and Mj are no longer representative, a new performance test shall be conducted to determine new representative values of Q, Cj, and Mj. These new values shall be used to calculate debits and credits from the time of the change forward, and the new values shall be reported in the next Periodic Report.

              (iii) The following procedures and equations shall be used to calculate EPViACTUAL:

              (A) If the vent is not controlled by a control device or pollution prevention measure, EPViACTUAL = EPViu, where EPViu is calculated according to the procedures in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.
              (B) If the vent is controlled using a control device or a pollution prevention measure achieving less than 98-percent reduction,
              
                ER22AP94.247
              
              (1) The percent reduction shall be measured according to the procedures in § 63.116 of this subpart if a combustion control device is used. For a flare meeting the criteria in § 63.116(a) of this subpart, or a boiler or process heater meeting the criteria in § 63.116(b) of this subpart, the percent reduction shall be 98 percent. If a non-combustion control device is used, percent reduction shall be demonstrated by a performance test at the inlet and outlet of the device, or, if testing is not feasible, by a control design evaluation and documented engineering calculations.
              (2) For determining debits from Group 1 process vents, recovery devices shall not be considered control devices and cannot be assigned a percent reduction in calculating EPViACTUAL. The sampling site for measurement of uncontrolled emissions is after the final recovery device. However, as provided in § 63.113(a)(3), a Group 1 process vent may add sufficient recovery to raise the TRE index value above 1.0, thereby becoming a Group 2 process vent.
              (3) Procedures for calculating the percent reduction of pollution prevention measures are specified in paragraph (j) of this section.
              (3) Emissions from storage vessels shall be calculated as follows:

              (i) The following equation shall be used for each storage vessel i to calculate ESiu:
              
                ER22AP94.248
              
              
                where:
                
                ESiu = Uncontrolled emissions, defined as emissions from a fixed roof vessel having identical dimensions and vessel color as vessel i, megagrams per month.
                LB = Breathing loss emissions, megagrams per year, calculated according to paragraph (g)(3)(i)(A) of this section.
                LW = Working loss emissions, megagrams per year, calculated according to paragraph (g)(3)(i)(B) of this section.
                12 = Constant, months per year.
              
              
              (A) Breathing loss emissions shall be calculated using the following equation:
              
                ER22AP94.249
              
              
                where:
                
                Mv = Molecular weight of vapor in storage vessel, pound per pound-mole.
                PA = Average atmospheric pressure, pounds per square inch absolute.
                P = True vapor pressure of the HAP at liquid storage temperature, pounds per square inch absolute. See table 21 of this subpart.
                D = Tank diameter, feet.
                H = Average vapor space height, feet. Use vessel-specific values or an assumed value of one-half the height.
                Δ T = Average ambient diurnal temperature change, °F. A typical value of 20 °F may be used.
                Fp = Paint factor, dimensionless, from table 22 of this subpart; use Fp = 1 for vessels located indoors.
                C = Adjustment factor for small diameter tanks, dimensionless; use C = 1 for diameter ≥30 feet; use C = 0.0771D − 0.0013D2 − 0.1334 for diameter <30 feet.
                KC = Product factor, dimensionless. Use 1.0 for organic HAP's.
              
              

              (B) Working losses shall be calculated using the following equation:
              
              LW = 1.089 × 10−8 Mv (P)(V)(N) (KN) (KC)
              
              
                where:
                
                V = Tank capacity, gallon.
                N = Number of turnovers per year.
                KN = Turnover factor, dimensionless, and
              
              
                ER22AP94.250
              
              
                Mv, P, and KC as defined in paragraph (g)(3)(i)(A) of this section.
              
              
              (C) The owner or operator may elect to calculate ESiu in accordance with the methods described in American Petroleum Institute Publication 2518, Evaporative Loss from Fixed-Roof Tanks (incorporated by reference as specified in § 63.14 of this part).
              (1) The owner or operator who elects to use these alternative methods must use them for all storage vessels included in the emissions average as debit or credit generating points.
              (2) The equations of paragraphs (g)(3)(i)(A) and (g)(3)(i)(B) of this section shall not be used in conjunction with the alternative methods provided under paragraph (g)(3)(i)(C) of this section.

              (ii) The following procedures and equations shall be used for each fixed roof storage vessel i that is not controlled with a floating roof to calculate ESiACTUAL:
              (A) If the vessel is not controlled, ESiACTUAL = ESiu, where ESiu is calculated according to the procedures in paragraph (g)(3)(i) of this section.
              (B) Except as provided in paragraph (g)(3)(ii)(C) of this section, if the vessel is controlled using a control device or pollution prevention measure achieving less than 95-percent reduction,
              
                ER22AP94.251
              
              (1) The percent reduction for a control device shall be determined through a design evaluation according to the procedures specified in § 63.120(d) of this subpart.
              (2) Procedures for calculating the percent reduction for pollution prevention measures are specified in paragraph (j) of this section.

              (C) If the vessel is controlled according to the provisions of § 63.119(e)(2) of this section whereby the control device is only required to achieve at least 90-percent reduction, the vessel shall not be considered to be generating debits.

              (iii) The following equation shall be used for each internal floating roof vessel i that does not meet the specifications of § 63.119(b) or (d) of this subpart to calculate ESiACTUAL:
              
                ER22AP94.252
              
              
                where:
                
                LW = Withdrawal loss emissions, megagrams per year, calculated according to paragraph (g)(3)(iii)(A) of this section.
                LR = Rim seal loss emissions, megagrams per year, calculated according to paragraph (g)(3)(iii)(B) of this section.
                LF = Fitting loss emissions, megagrams per year, calculated according to paragraph (g)(3)(iii)(C) of this section.
                LD = Deck seam loss emissions, megagrams per year, calculated according to paragraph (g)(3)(iii)(D) of this section.
                12 = Constant, months per year.
              
              
              (A) Withdrawal loss emissions shall be calculated using the following equation:
              
                ER22AP94.253
              
              
                where:
                
                Q = Throughput, gallon per year; (gallon/turnover) * (turnovers per year).
                C = Shell clingage factor, barrel per 1,000 square foot, see table 23 of this subpart.
                WL = Average liquid density, pound per gallon.
                D = Tank diameter, feet.
                Nc = Number of columns, dimensionless, see table 24 of this subpart.
                Fc = Effective column diameter, feet [column perimeter (feet) ÷ 3.1416], see table 25 of this subpart.
              
              
              (B) Rim seal loss emissions shall be calculated using the following equation:
              
                ER22AP94.254
              
              
                where:
                
                Mv = Molecular weight of vapor in storage vessel, pound per pound-mole.
                D = Tank diameter, feet.
                Kc = Product factor, dimensionless; use 1.0 for organic HAP's.
                Ks = Seal factor, pound-mole per [foot (miles per hour)n year], see table 26 of this subpart.
                V = Average wind speed at the source, miles per hour. A value of 10 miles per hour may be assumed if source-specific data are not available.
                n = Seal related wind speed exponent, dimensionless, see table 26 of this subpart.
                2,205 = Constant, pounds per megagram.
                P* = Vapor pressure function, dimensionless, and
              
              
                ER22AP94.255
              
              
                where:
                
                PA = Average atmospheric pressure, pounds per square inch absolute.
                P = True vapor pressure at liquid storage temperature, pounds per square inch absolute.
              
              
              (C) Fitting loss emissions shall be calculated using the following equation:
              
                ER22AP94.256
              
              
                where:
                
                Ff = The total deck fitting loss factor, pound-mole per year, and
                where:
                
                  ER22AP94.257
                
                NFi = Number of fittings of a particular type, dimensionless. NFi is determined for the specific tank or estimated from tables 24 and 27 of this subpart.
                KFi = Deck fitting loss factor for a particular type fitting, pound-mole per year. KFi is determined for each fitting type from table 27 of this subpart.
                
                n = Number of different types of fittings, dimensionless.
                P*, Mv, Kc, and 2,205 as defined in paragraph (g)(3)(iii)(B) of this section.
              
              
              (D) Deck seam loss emissions shall be calculated using the following equation:
              
                ER22AP94.258
              
              
                where:
                
                KD = Deck seam loss factor, pound-mole per foot per year, and
                KD = 0.34 for non-welded decks.
                KD = 0 for welded decks.
                SD = Deck seam length factor, feet per square foot, see table 28 of this subpart.
                D, P*, Mv, Kc, and 2,205 as defined in paragraph (g)(3)(iii)(B) of this section.
              
              

              (iv) The following equation shall be used for each external floating roof vessel i that does not meet the specifications of § 63.119(c) of this subpart to calculate ESiACTUAL:
              
                ER22AP94.259
              
              
                where:
                
                LW = Withdrawal loss emissions, megagrams per year, calculated according to paragraph (g)(3)(iv)(A) of this section.
                LR = Rim seal loss emissions, megagrams per year, calculated according to paragraph (g)(3)(iv)(B) of this section.
                LF = Fitting loss emissions, megagrams per year, calculated according to paragraph (g)(3)(iv)(C) of this section.
                12 = Constant, months per year.
              
              
              (A) Withdrawal loss emissions shall be calculated using the following equation:
              
                ER22AP94.260
              
              
                where:
                
                Q = Throughput, gallons per year.
                C = Shell clingage factor, barrel per 1,000 square foot, see table 23 of this subpart.
                WL = Average liquid density, pound per gallon.
                D = Vessel diameter, feet.
              
              
              (B) Rim seal loss emissions shall be calculated using the following equation:
              
                ER22AP94.261
              
              
                where:
                
                Ks = Seal factor, pound-mole per [foot (miles per hour)N year], see table 29 of this subpart.
                V = Average wind speed, miles per hour, at the source. A value of 10 miles per hour may be assumed if source-specific data are not available.
                N = Seal wind speed exponent, dimensionless, see table 29 of this subpart.
                P* = Vapor pressure function, dimensionless, as defined in paragraph (g)(3)(iii)(B) of this section.
                D = Vessel diameter, feet.
                MV = Molecular weight of the HAP, pound per pound-mole.
                Kc = Product factor, dimensionless; use 1.0 for organic HAP's.
                2,205 = Constant, pounds per megagram.
              
              
              (C) Fitting loss emissions shall be calculated using the following equation:
              
                ER22AP94.262
              
              
                where:
                
                FF = The total deck fitting loss factor, pound-mole per year, and
              
              
                ER22AP94.263
              
              
                where:
                
                NFi = Number of fittings of a particular type, dimensionless. NFi is determined for the specific tank or estimated from tables 30 through 32 of this subpart.
                KFi = Deck fitting loss factor for a particular type fitting, pound-mole per year, and
                
                KFi = KFai + KFbi Vmi, pound-mole per year, see table 30 of this subpart for the appropriate values of KFa, KFb, and m for each fitting type.
                V, P*, Mv, Kc, and 2,205 as defined in paragraph (g)(3)(iv)(B) of this section.
              
              
              (4) Emissions from transfer racks shall be calculated as follows:

              (i) The following equation shall be used for each transfer rack i to calculate ETRiu:
              
                ER22AP94.264
              
              
                where:
                
                ETRiu = Uncontrolled transfer HAP emission rate from transfer rack i, megagrams per month.
                S = Saturation factor, dimensionless (see table 33 of this subpart).
                P = Weighted average rack partial pressure of organic HAP's transferred at the rack during the month, kilopascals.
                M = Weighted average molecular weight of organic HAP's transferred at the transfer rack during the month, gram per gram-mole.
                G = Monthly volume of organic HAP's transferred, liters per month.
                T = Weighted rack bulk liquid loading temperature during the month, Kelvin ( °C + 273).
              
              

              (ii) The following equation shall be used for each transfer rack i to calculate the weighted average rack partial pressure:
              
              
                ER22AP94.265
              
              
                where:
                
                Pj = Maximum true vapor pressure of individual organic HAP transferred at the rack, kilopascals.
                G = Monthly volume of organic HAP transferred, liters per month, and
              
              
                ER22AP94.266
              
              
                Gj = Monthly volume of individual organic HAP transferred at the transfer rack, liters per month.
                n = Number of organic HAP's transferred at the transfer rack.
              
              
              (iii) The following equation shall be used for each transfer rack i to calculate the weighted average rack molecular weight:
              
                ER22AP94.267
              
              
                where:
                
                Mj = Molecular weight of individual organic HAP transferred at the rack, gram per gram-mole.
                G, Gj, and n as defined in paragraph (g)(4)(ii) of this section.
              
              
              (iv) The following equation shall be used for each transfer rack i to calculate the monthly weighted rack bulk liquid loading temperature:
              
                ER22AP94.268
              
              
                where:
                
                Tj = Average annual bulk temperature of individual organic HAP loaded at the transfer rack, Kelvin ((°C + 273).
                G, Gj, and n as defined in paragraph (g)(4)(ii) of this section.
              
              

              (v) The following procedures and equations shall be used to calculate ETRiACTUAL:
              (A) If the transfer rack is not controlled, ETRiACTUAL = ETRiu, where ETRiu is calculated using the equations specified in paragraphs (g)(4)(i) through (g)(4)(iv) of this section.
              (B) If the transfer rack is controlled using a control device or a pollution prevention measure achieving less than the 98-percent reduction,
              
                ER22AP94.269
              
              
              (1) The percent reduction for a control device shall be measured according to the procedures and test methods specified in § 63.128(a) of this subpart. For a flare meeting the criteria in § 63.128(b) of this subpart or a boiler or process heater meeting the criteria in § 63.128(c) of this subpart, the percent reduction shall be 98 percent. If testing is not feasible, percent reduction shall be determined through a design evaluation according to the procedures specified in § 63.128(h) of this subpart.
              (2) Procedures for calculating the percent reduction for pollution prevention measures are specified in paragraph (j) of this section.
              (5) Emissions from wastewater shall be calculated as follows:

              (i) The following equation shall be used for each wastewater stream i to calculate EWWic:
              
                ER26AP99.004
              
              
                where:
                
                EWWic = Monthly wastewater stream emission rate if wastewater stream i is controlled by the reference control technology, megagrams per month.
                Qi = Average flow rate for wastewater stream i, as determined by the procedure in § 63.144(c)(3), liters per minute.
                Hi = Number of hours during the month that wastewater stream i was generated, hours per month.
                s = Total number of table 9 HAP in wastewater stream i.
                Frm = Fraction removed of table 9 HAP m in wastewater, from table 9, dimensionless.
                Fem = Fraction emitted of table 9 HAP m in wastewater, from table 34, dimensionless.
                HAPim = Average concentration of table 9 HAP m in wastewater stream i, parts per million by weight.
              
              
              (A) HAPim shall be determined for the point of determination or, at a location downstream of the point of determination and adjusted according as specified in § 63.144(b)(6) of this subpart, by developing and using the sampling plan specified in § 63.144(b)(5)(ii) of this subpart. The samples collected may be analyzed by any of the methods specified in § 63.144(b)(5)(i)(B) through (b)(5)(i)(F) of this subpart. Concentration measurements based on Method 305 shall be adjusted by dividing each concentration by the compound-specific Fm factor listed on table 34 of this subpart. Concentration measurements other than Method 305 shall not be adjusted by the compound-specific Fm factor listed in table 34 of this subpart.
              (B) Values for Qi, HAPim, and Cim shall be determined during a performance test conducted under representative conditions as specified in § 63.145(a)(3) and (a)(4) of this subpart. The average value obtained from three test runs shall be used. The values of Qi, HAPim, and Cim shall be established in the Notification of Compliance Status and must be updated as provided in paragraph (g)(5)(i)(C) of this section.

              (C) If there is a change to the process or operation such that the previously measured values of Qi, HAPim, and Cim are no longer representative, a new performance test shall be conducted to determine new representative values of Qi, HAPim, and Cim. These new values shall be used to calculate debits and credits from the time of the change forward, and the new values shall be reported in the next Periodic Report.

              (ii) The following equation shall be used to calculate EWWiACTUAL for each wastewater stream i that is not managed according to the provisions for waste management units of §§ 63.133 through 63.137 of this subpart, as applicable, which specify equipment and work practices for suppressing and controlling vapors. Qi, Hi, s, Fem, and HAPim are as defined and determined according to paragraph (g)(5)(i) of this section.
              
                ER26AP99.005
              
              
                Where:
                
                EWWiACTUAL = Monthly wastewater stream emission rate if wastewater stream i is uncontrolled or is controlled to a level less stringent than the reference control technology, megagrams per month.
              
              

              (iii) The following equation shall be used to calculate EWWiACTUAL for each wastewater stream i that is managed according to the requirements of §§ 63.133 through 63.137 of this subpart, as applicable, and wastewater stream i is uncontrolled or is controlled to a level less stringent than the reference control technology (for the purposes of the wastewater emissions averaging provisions, the term control is used to mean treatment). Qi, Hi, s, Fem, and HAPim are as defined and determined according to paragraph (g)(5)(i) of this section.
              
                ER26AP99.006
              
              
                Where:
                
                EWWiACTUAL = Monthly wastewater stream emission rate if wastewater stream i is uncontrolled or is controlled to a level less stringent than the reference control technology, megagrams per month.
                PRim = The efficiency of the treatment process, or series of treatment processes, which treat wastewater stream i, in reducing the emission potential of table 9 HAP m in wastewater, dimensionless, as calculated by:
              
              
                ER26AP99.007
              
              
                Where:
                
                HAPim-in = Average concentration of table 9 HAP m, parts per million by weight, as defined and determined according to paragraph (g)(5)(i) of this section, in the wastewater entering the first treatment process in the series.
                HAPim-out = Average concentration of table 9 HAP m, parts per million by weight, as defined and determined according to paragraph (g)(5)(i) of this section, in the wastewater exiting the last treatment process in the series.
                Ri = Reduction efficiency of the device used to control any vapor streams emitted and collected from wastewater stream i during treatment, dimensionless, as determined according to the procedures in § 63.145(i) or (j) of this subpart.
              
              
              (h) Credits are generated by the difference between emissions that are allowed for each Group 1 and Group 2 emission point and the actual emissions from a Group 1 or Group 2 emission point that has been controlled after November 15, 1990 to a level more stringent than what is required by this subpart or any other State or Federal rule or statute. Credits shall be calculated as follows:
              (1) The overall equation for calculating source-wide credits is:
              
                ER22AP94.550
              
              
                where:
                
                Credits and all terms of the equation are in units of megagrams per month, the baseline date is November 15, 1990, and:
                D = Discount factor = 0.9 for all credit generating emission points except those controlled by a pollution prevention measure, which will not be discounted.
                EPV1iACTUAL = Emissions for each Group 1 process vent i that is controlled to a level more stringent than the reference control technology, calculated according to paragraph (h)(2) of this section.
                (0.02) EPV1iu = Emissions from each Group 1 process vent i if the reference control technology had been applied to the uncontrolled emissions. EPV1iu is calculated according to paragraph (h)(2) of this section.
                
                EPV2iACTUAL = Emissions from each Group 2 process vent i that is controlled, calculated according to paragraph (h)(2) of this section.
                EPV2iBASE = Emissions from each Group 2 process vent i at the baseline date, as calculated in paragraph (h)(2) of this section.
                ES1iACTUAL = Emissions from each Group 1 storage vessel i that is controlled to a level more stringent than the reference control technology, calculated according to paragraph (h)(3) of this section.
                (0.05) ES1iu = Emissions from each Group 1 storage vessel i if the reference control technology had been applied to the uncontrolled emissions. ES1iu is calculated according to paragraph (h)(3) of this section.
                ES2iACTUAL = Emissions from each Group 2 storage vessel i that is controlled, calculated according to paragraph (h)(3) of this section.
                ES2iBASE = Emissions from each Group 2 storage vessel i at the baseline date, as calculated in paragraph (h)(3) of this section.
                ETR1iACTUAL = Emissions from each Group 1 transfer rack i that is controlled to a level more stringent than the reference control technology, calculated according to paragraph (h)(4) of this section.
                (0.02) ETR1iu = Emissions from each Group 1 transfer rack i if the reference control technology had been applied to the uncontrolled emissions. ETR1iu is calculated according to paragraph (h)(4) of this section.
                ETR2iACTUAL = Emissions from each Group 2 transfer rack i that are controlled, calculated according to paragraph (h)(4) of this section.
                ETR2iBASE = Emissions from each Group 2 transfer rack i at the baseline date, as calculated in paragraph (h)(4) of this section.
                EWW1iACTUAL = Emissions from each Group 1 wastewater stream i that is controlled to a level more stringent than the reference control technology, calculated according to paragraph (h)(5) of this section.
                EWW1ic = Emissions from each Group 1 wastewater stream i if the reference control technology had been applied to the uncontrolled emissions, calculated according to paragraph (h)(5) of this section.
                EWW2iACTUAL = Emissions from each Group 2 wastewater stream i that is controlled, calculated according to paragraph (h)(5) of this section.
                EWW2iBASE = Emissions from each Group 2 wastewater stream i at the baseline date, calculated according to paragraph (h)(5) of this section.
                n = Number of Group 1 emission points included in the emissions average. The value of n is not necessarily the same for process vents, storage vessels, transfer racks, and wastewater.
                m = Number of Group 2 emission points included in the emissions average. The value of m is not necessarily the same for process vents, storage vessels, transfer racks, and wastewater.
              
              
              (i) For an emission point controlled using a reference control technology, the percent reduction for calculating credits shall be no greater than the nominal efficiency associated with the reference control technology, unless a higher nominal efficiency is assigned as specified in paragraph (h)(1)(ii) of this section.
              (ii) For an emission point controlled to a level more stringent than the reference control technology, the nominal efficiency for calculating credits shall be assigned as described in paragraph (i) of this section. A reference control technology may be approved for use in a different manner and assigned a higher nominal efficiency according to the procedures in paragraph (i) of this section.
              (iii) For an emission point controlled using a pollution prevention measure, the nominal efficiency for calculating credits shall be as determined as described in paragraph (j) of this section.
              (2) Emissions from process vents shall be determined as follows:

              (i) Uncontrolled emissions from Group 1 process vents, EPV1iu, shall be calculated according to the procedures and equation for EPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.

              (ii) Actual emissions from Group 1 process vents controlled using a technology with an approved nominal efficiency greater than 98 percent or a pollution prevention measure achieving greater than 98 percent emission reduction, EPV1iACTUAL, shall be calculated according to the following equation:
              
                
                ER22AP94.275
              

              (iii) The following procedures shall be used to calculate actual emissions from Group 2 process vents, EPV2iACTUAL:
              (A) For a Group 2 process vent controlled by a control device, a recovery device applied as a pollution prevention project, or a pollution prevention measure, if the control achieves a percent reduction less than or equal to 98 percent reduction,
              
                ER22AP94.276
              
              (1) EPV2iu shall be calculated according to the equations and procedures for EPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section, except as provided in paragraph (h)(2)(iii)(A)(3) of this section.
              (2) The percent reduction shall be calculated according to the procedures in paragraphs (g)(2)(iii)(B)(1) through (g)(2)(iii)(B)(3) of this section, except as provided in paragraph (h)(2)(iii)(A)(4) of this section.
              (3) If a recovery device was added as part of a pollution prevention project, EPV2iu shall be calculated prior to that recovery device. The equation for EPViu in paragraph (g)(2)(ii) of this section shall be used to calculate EPV2iu; however, the sampling site for measurement of vent stream flow rate and organic HAP concentration shall be at the inlet of the recovery device.
              (4) If a recovery device was added as part of a pollution prevention project, the percent reduction shall be demonstrated by conducting a performance test at the inlet and outlet of that recovery device.
              (B) For a Group 2 process vent controlled using a technology with an approved nominal efficiency greater than 98 percent or a pollution prevention measure achieving greater than 98 percent reduction,
              
                ER22AP94.277
              

              (iv) Emissions from Group 2 process vents at baseline, EPV2iBASE, shall be calculated as follows:

              (A) If the process vent was uncontrolled on November 15, 1990, EPV2iBASE = EPV2iu and shall be calculated according to the procedures and equation for EPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.
              (B) If the process vent was controlled on November 15, 1990,
              
                ER22AP94.278
              
              
                
                where EPV2iu is calculated according to the procedures and equation for EPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section. The percent reduction shall be calculated according to the procedures specified in paragraphs (g)(2)(iii)(B)(1) through (g)(2)(iii)(B)(3) of this section.
              
              

              (C) If a recovery device was added to a process vent as part of a pollution prevention project initiated after November 15, 1990, EPV2iBASE = EPV2iu, where EPV2iu is calculated according to paragraph (h)(2)(iii)(A)(3) of this section.
              (3) Emissions from storage vessels shall be determined as follows:

              (i) Uncontrolled emissions from Group 1 storage vessels, ES1iu, shall be calculated according to the equations and procedures for ESiu in paragraph (g)(3)(i) of this section.

              (ii) Actual emissions from Group 1 storage vessels controlled using a technology with an approved nominal efficiency greater than 95 percent or a pollution prevention measure achieving greater than 95 percent emission reduction, ES1iACTUAL, shall be calculated according to the following equation:
              
                ER22AP94.279
              

              (iii) The following procedures shall be used to calculate actual emissions from Group 2 storage vessels, ES2iACTUAL:
              (A) For a Group 2 storage vessel controlled using a control device or a pollution prevention measure (other than an internal or external floating roof) achieving a percent reduction less than or equal to 95-percent reduction,
              
                ER22AP94.280
              
              (1) ES2iu is calculated according to the equations and procedures for ESiu in paragraph (g)(3)(i) of this section.
              (2) The percent reduction shall be calculated according to the procedures in paragraphs (g)(3)(ii)(B)(1) and (g)(3)(ii)(B)(2) of this section.
              (3) If an internal or external floating roof meeting the specifications of § 63.119 (b), (c), or (d) of this subpart is used to control the vessel, the percent reduction shall be 95 percent.

              (B) If a Group 2 storage vessel is controlled with an internal or external floating roof not meeting the specifications of § 63.119 (b), (c), or (d) of this subpart, ES2iACTUAL shall be calculated as specified for ESiACTUAL in paragraph (g)(3)(iii) or (g)(3)(iv) of this section.
              (C) For a Group 2 storage vessel controlled using a technology with an approved nominal efficiency greater than 95 percent or a pollution prevention measure achieving greater than 95 percent reduction,
              
                ER22AP94.281
              
              

              (iv) Emissions from Group 2 storage vessels at baseline, ES2iBASE, shall be calculated as follows:

              (A) If the fixed-roof vessel was uncontrolled on November 15, 1990, ES2iBASE = ES2iu and shall be calculated according to the procedures and equations for ESiu in paragraph (g)(3)(i) of this section.
              (B) If the storage vessel was controlled on November 15, 1990:
              (1) The equations for ESiACTUAL in paragraph (g)(3)(iii) of this section shall be used to calculate ES2iBASE for vessels controlled with an internal floating roof that does not meet the specifications of § 63.119 (b) or (d) of this subpart.
              (2) The equations for ESiACTUAL in paragraph (g)(3)(iv) of this section shall be used to calculate ES2iBASE for vessels controlled with an external floating roof that does not meet the specifications of § 63.119(c) of this subpart.
              (3) The following equations shall be used to calculate ES2iBASE for vessels controlled with a control device,
              
                ER22AP94.282
              
              
                where ES2iu shall be calculated according to the equations for ESiu in paragraph (g)(3)(i) of this section. The percent reduction shall be calculated according to the procedures in paragraphs (g)(3)(ii)(B)(1) and (g)(3)(ii)(B)(2) of this section.
              
              
              (4) Emissions from transfer racks shall be determined as follows:

              (i) Uncontrolled emissions from Group 1 transfer racks, ETR1iu, shall be calculated according to the procedures and equations for ETRiu as described in paragraphs (g)(4)(i) through (g)(4)(iv) of this section.

              (ii) Actual emissions from Group 1 transfer racks controlled using a technology with an approved nominal efficiency greater than 98 percent or a pollution prevention measure achieving greater than 98 percent emission reduction, ETRiACTUAL, shall be calculated according to the following equation:
              
                ER22AP94.283
              

              (iii) The following procedures shall be used to calculate actual emissions from Group 2 transfer racks, ETR2iACTUAL:
              (A) For a Group 2 transfer rack controlled by a control device or a pollution prevention measure achieving a percent reduction less than or equal to 98 percent reduction,
              
                ER22AP94.284
              
              (1) ETR2iu shall be calculated according to the equations and procedures for ETRiu in paragraphs (g)(4)(i) through (g)(4)(iv) of this section.
              (2) The percent reduction shall be calculated according to the procedures in paragraph (g)(4)(v)(B)(1) and (g)(4)(v)(B)(2) of this section.
              
              (B) For a Group 2 transfer rack controlled using a technology with an approved nominal efficiency greater than 98 percent or a pollution prevention measure achieving greater than 98 percent reduction,
              
                ER22AP94.285
              

              (iv) Emissions from Group 2 transfer racks at baseline, ETR2iBASE, shall be calculated as follows:

              (A) If the transfer rack was uncontrolled on November 15, 1990, ETR2iBASE = ETR2iu and shall be calculated according to the procedures and equations for ETRiu in paragraphs (g)(4)(i) through (g)(4)(iv) of this section.
              (B) If the transfer rack was controlled on November 15, 1990,
              
                ER22AP94.286
              
              
                where ETR2iu is calculated according to the procedures and equations for ETRiu in paragraphs (g)(4)(i) through (g)(4)(iv) of this section. Percent reduction shall be calculated according to the procedures in paragraphs (g)(4)(v)(B)(1) and (g)(4)(v)(B)(2) of this section.
              
              
              (5) Emissions from wastewater shall be determined as follows:
              (i) EWW1ic shall be calculated according to the equation for EWWic in paragraph (g)(5)(i) of this section.
              (ii) EWW2iBASE shall be calculated according to the equation for EWWiACTUAL in paragraph (g)(5)(ii) of this section for each Group 2 wastewater stream i, which on November 15, 1990, was not managed according to the requirements of §§ 63.133 through 63.137 of this subpart, as applicable.
              (iii) EWW2iBASE shall be calculated according to the equation for EWWiACTUAL in paragraph (g)(5)(iii) of this section for each Group 2 wastewater stream i, which on November 15, 1990, was managed according to the requirements of §§ 63.133 through 63.137 of this subpart, as applicable, and was uncontrolled or controlled to a level less stringent than the reference control technology.

              (iv) For Group 2 wastewater streams that are managed according to the requirements of §§ 63.133 through 63.137 of this subpart, as applicable, EWW2iACTUAL shall be calculated as follows:
              (A) EWW2iACTUAL shall be calculated according to the equation for EWWiACTUAL in paragraph (g)(5)(iii) of this section for each Group 2 wastewater stream i that is controlled to a level less stringent than, or equivalent to, the reference control technology.
              (B) EWW2iACTUAL shall be calculated according to the procedures for calculating EWW1iACTUAL in paragraph (h)(5)(v) of this section for each Group 2 wastewater stream that is controlled to a level more stringent than the reference control technology.
              (v) The following equations for EWW1iACTUAL shall be used to calculate emissions from each Group 1 wastewater stream i that is managed according to the requirements of §§ 63.133 through 63.137 of this subpart, as applicable, and is controlled to a level more stringent than the reference control technology.

              (A) If the Group 1 wastewater stream i is controlled using a treatment process or series of treatment processes with an approved nominal reduction efficiency in the concentration of table 9 HAP for stream i greater than that of the design steam stripper specified in § 63.138(d) of this subpart, and the control device used to reduce table 9 HAP emissions from the vapor stream(s) vented from the treatment process(es) achieves a percent reduction equal to 95 percent, the following equation shall be used. All terms in this equation are as defined and determined in paragraph (g)(5) of this section.
              
                ER26AP99.008
              
              (B) If the Group 1 wastewater stream i is not controlled using a treatment process or series of treatment processes with a nominal reduction efficiency in the table 9 HAP concentration greater than that of the design steam stripper specified in § 63.138(d) of this subpart, but the vapor stream(s) vented from the treatment process(es) are controlled using a device with an approved nominal efficiency greater than 95 percent, the following equation shall be used. All terms other than nominal efficiency are as defined and determined in paragraph (g)(5) of this section.
              
                ER26AP99.009
              
              (C) If the Group 1 wastewater stream i is controlled using a treatment process or series of treatment processes with an approved nominal reduction efficiency in the table 9 HAP concentration greater than that of the design steam stripper specified in § 63.138(d) of this subpart, and the vapor stream(s) vented from the treatment process are controlled using a device with an approved nominal efficiency greater than 95 percent, the following equation shall be used. All terms other than nominal efficiency are as defined and determined in paragraph (g)(5) of this section.
              
                ER26AP99.010
              

              (i) The following procedures shall be followed to establish nominal efficiencies. The procedures in paragraphs (i)(1) through (i)(6) of this section shall be followed for control technologies that are different in use or design from the reference control technologies and achieve greater percent reductions than the percent efficiencies assigned to the reference control technologies in § 63.111 of this subpart.
              
              (1) In those cases where the owner or operator is seeking permission to take credit for use of a control technology that is different in use or design from the reference control technology, and the different control technology will be used in more than three applications at a single plant-site, the owner or operator shall submit the information specified in paragraphs (i)(1)(i) through (i)(1)(iv) of this section to the Director of the EPA Office of Air Quality Planning and Standards in writing:
              (i) Emission stream characteristics of each emission point to which the control technology is or will be applied including the kind of emission point, flow, organic HAP concentration, and all other stream characteristics necessary to design the control technology or determine its performance.
              (ii) Description of the control technology including design specifications.
              (iii) Documentation demonstrating to the Administrator's satisfaction the control efficiency of the control technology. This may include performance test data collected using an appropriate EPA method or any other method validated according to Method 301 of appendix A of this part. If it is infeasible to obtain test data, documentation may include a design evaluation and calculations. The engineering basis of the calculation procedures and all inputs and assumptions made in the calculations shall be documented.
              (iv) A description of the parameter or parameters to be monitored to ensure that the control technology will be operated in conformance with its design and an explanation of the criteria used for selection of that parameter (or parameters).
              (2) The Administrator shall determine within 120 calendar days whether an application presents sufficient information to determine nominal efficiency. The Administrator reserves the right to request specific data in addition to the items listed in paragraph (i)(1) of this section.

              (3) The Administrator shall determine within 120 calendar days of the submittal of sufficient data whether a control technology shall have a nominal efficiency and the level of that nominal efficiency. If, in the Administrator's judgment, the control technology achieves a level of emission reduction greater than the reference control technology for a particular kind of emission point, the Administrator will publish a Federal Register notice establishing a nominal efficiency for the control technology.
              (4) The Administrator may condition permission to take emission credits for use of the control technology on requirements that may be necessary to ensure operation and maintenance to achieve the specified nominal efficiency.
              (5) In those cases where the owner or operator is seeking permission to take credit for use of a control technology that is different in use or design from the reference control technology and the different control technology will be used in no more than three applications at a single plant site, the information listed in paragraphs (i)(1)(i) through (i)(1)(iv) can be submitted to the permitting authority for the source for approval instead of the Administrator.

              (i) In these instances, use and conditions for use of the control technology can be approved by the permitting authority as part of an operating permit application or modification. The permitting authority shall follow the procedures specified in paragraphs (i)(2) through (i)(4) of this section except that, in these instances, a Federal Register notice is not required to establish the nominal efficiency for the different technology.

              (ii) If, in reviewing the application, the permitting authority believes the control technology has broad applicability for use by other sources, the permitting authority shall submit the information provided in the application to the Director of the EPA Office of Air Quality Planning and Standards. The Administrator shall review the technology for broad applicability and may publish a Federal Register notice; however, this review shall not affect the permitting authority's approval of the nominal efficiency of the control technology for the specific application.

              (6) If, in reviewing an application for a control technology for an emission point, the Administrator or permitting authority determines the control technology is not different in use or design from the reference control technology, the Administrator or permitting authority shall deny the application.
              (j) The following procedures shall be used for calculating the efficiency (percent reduction) of pollution prevention measures:
              (1) A pollution prevention measure is any practice which meets the criteria of paragraphs (j)(1)(i) and (j)(1)(ii) of this section.
              (i) A pollution prevention measure is any practice that results in a lesser quantity of organic HAP emissions per unit of product released to the atmosphere prior to out-of-process recycling, treatment, or control of emissions, while the same product is produced.
              (ii) Pollution prevention measures may include: substitution of feedstocks that reduce HAP emissions; alterations to the production process to reduce the volume of materials released to the environment; equipment modifications; housekeeping measures; and in-process recycling that returns waste materials directly to production as raw materials. Production cutbacks do not qualify as pollution prevention.
              (2) The emission reduction efficiency of pollution prevention measures implemented after November 15, 1990, can be used in calculating the actual emissions from an emission point in the debit and credit equations in paragraphs (g) and (h) of this section. When the term “organic HAP” is used in § 63.150(j)(2) in reference to wastewater emission points, the term “table 9 HAP” shall apply for the purposes of this paragraph.
              (i) For pollution prevention measures, the percent reduction used in the equations in paragraphs (g)(2) through (g)(5) of this section and paragraphs (h)(2) through (h)(5) of this section is the percent difference between the monthly organic HAP emissions for each emission point after the pollution prevention measure for the most recent month versus monthly emissions from the same emission point before the pollution prevention measure, adjusted by the volume of product produced during the two monthly periods.
              (ii) The following equation shall be used to calculate the percent reduction of a pollution prevention measure for each emission point.
              
                ER22AP94.290
              
              
                where:
                
                Percent reduction = Efficiency of pollution prevention measure (percent organic HAP reduction).
                EB = Monthly emissions before the pollution prevention measure, megagrams per month, determined as specified in paragraphs (j)(2)(ii)(A), (j)(2)(ii)(B), and (j)(2)(ii)(C) of this section.
                Epp = Monthly emissions after the pollution prevention measure, megagrams per month, as determined for the most recent month, determined as specified in paragraphs (j)(2)(ii)(D) or (j)(2)(ii)(E) of this section.
                PB = Monthly production before the pollution prevention measure, megagrams per month, during the same period over which EB is calculated.
                Ppp = Monthly production after the pollution prevention measure, megagrams per month, as determined for the most recent month.
              
              

              (A) The monthly emissions before the pollution prevention measure, EB, shall be determined in a manner consistent with the equations and procedures in paragraphs (g)(2), (g)(3), and (g)(4) of this section for process vents, storage vessels, and transfer operations.
              (B) For wastewater, EB shall be calculated as follows:
              
                ER26AP99.011
              
              
                Where:
                
                n = Number of wastewater streams.
                
                QBi = Average flow rate for wastewater stream i before the pollution prevention measure, defined and determined according to paragraph (g)(5)(i) of this section, liters per minute, before implementation of the pollution prevention measure.
                HBi = Number of hours per month that wastewater stream i was discharged before the pollution prevention measure, hours per month.
                s = Total number of table 9 HAP in wastewater stream i.
                Fem = Fraction emitted of table 9 HAP m in wastewater of this subpart, dimensionless.
                HAPBim = Average concentration of table 9 HAP m in wastewater stream i, defined and determined according to paragraph (g)(5)(i) of this section, before the pollution prevention measure, parts per million by weight, as measured before the implementation of the pollution measure.
              
              

              (C) If the pollution prevention measure was implemented prior to April 22, 1994, records may be used to determine EB.

              (D) The monthly emissions after the pollution prevention measure, Epp, may be determined during a performance test or by a design evaluation and documented engineering calculations. Once an emissions-to-production ratio has been established, the ratio can be used to estimate monthly emissions from monthly production records.
              (E) For wastewater, Epp shall be calculated using the following equation:
              
                ER22AP94.292
              
              
                where n, Qppi, Hppi, s, Fem, and HAPppim are defined and determined as described in paragraph (j)(2)(ii)(B) of this section except that Qppi, Hppi, and HAPppim shall be determined after the pollution prevention measure has been implemented.
              
              
              (iii) All equations, calculations, test procedures, test results, and other information used to determine the percent reduction achieved by a pollution prevention measure for each emission point shall be fully documented.
              (iv) The same pollution prevention measure may reduce emissions from multiple emission points. In such cases, the percent reduction in emissions for each emission point must be calculated.
              (v) For the purposes of the equations in paragraphs (h)(2) through (h)(5) of this section, used to calculate credits for emission points controlled more stringently than the reference control technology, the nominal efficiency of a pollution prevention measure is equivalent to the percent reduction of the pollution prevention measure. When a pollution prevention measure is used, the owner or operator of a source is not required to apply to the Administrator for a nominal efficiency and is not subject to paragraph (i) of this section.
              (k) The owner or operator must demonstrate that the emissions from the emission points proposed to be included in the average will not result in greater hazard or, at the option of the operating permit authority, greater risk to human health or the environment than if the emission points were controlled according to the provisions in §§ 63.113 through 63.148.
              (1) This demonstration of hazard or risk equivalency shall be made to the satisfaction of the operating permit authority.
              (i) The Administrator may require owners and operators to use specific methodologies and procedures for making a hazard or risk determination.
              (ii) The demonstration and approval of hazard or risk equivalency shall be made according to any guidance that the Administrator makes available for use.

              (2) Owners and operators shall provide documentation demonstrating the hazard or risk equivalency of their proposed emissions average in their operating permit application or in their Implementation Plan if an operating permit application has not yet been submitted.
              
              (3) An emissions averaging plan that does not demonstrate hazard or risk equivalency to the satisfaction of the Administrator shall not be approved. The Administrator may require such adjustments to the emissions averaging plan as are necessary in order to ensure that the average will not result in greater hazard or risk to human health or the environment than would result if the emission points were controlled according to §§ 63.113 through 63.148 of this subpart.
              (4) A hazard or risk equivalency demonstration must:
              (i) Be a quantitative, bona fide chemical hazard or risk assessment;
              (ii) Account for differences in chemical hazard or risk to human health or the environment; and
              (iii) Meet any requirements set by the Administrator for such demonstrations.
              (l) For periods of excursions, an owner or operator may request that the provisions of paragraphs (l)(1) through (l)(4) of this section be followed instead of the procedures in paragraphs (f)(3)(i) and (f)(3)(ii) of this section.
              (1) The owner or operator shall notify the Administrator of excursions in the Periodic Reports as required in § 63.152 of this subpart.
              (2) The owner or operator shall demonstrate that other types of monitoring data or engineering calculations are appropriate to establish that the control device for the emission point was operating in such a fashion to warrant assigning full or partial credits and debits. This demonstration shall be made to the Administrator's satisfaction, and the Administrator may establish procedures of demonstrating compliance that are acceptable.
              (3) The owner or operator shall provide documentation of the excursion and the other type of monitoring data or engineering calculations to be used to demonstrate that the control device for the emission point was operating in such a fashion to warrant assigning full or partial credits and debits.
              (4) The Administrator may assign full or partial credit and debits upon review of the information provided.
              (m) For each Group 1 or Group 2 emission point included in an emissions average, the owner or operator shall perform testing, monitoring, recordkeeping, and reporting equivalent to that required for Group 1 emission points complying with §§ 63.113 through 63.148 of this subpart. The specific requirements for process vents, storage vessels, transfer racks, and wastewater are identified in paragraphs (m)(1) through (m)(6) of this section.
              (1) The source shall implement the following testing, monitoring, recordkeeping, and reporting procedures for each process vent equipped with a flare, incinerator, boiler, or process heater.
              (i) Determine, consistent with paragraph (g)(2)(i) of this section, whether the process vent is Group 1 or Group 2 according to the procedures in § 63.115.
              (ii) Conduct initial performance tests to determine percent reduction as specified in § 63.116 of this subpart;
              (iii) Monitor the operating parameters, keep records, and submit reports specified in § 63.114, § 63.117(a), and § 63.118 (a), (f), and (g) of this subpart, as appropriate for the specific control device.
              (2) The source shall implement the following procedures for each process vent equipped with a carbon adsorber, absorber, or condenser but not equipped with a control device:
              (i) Determine, consistent with paragraph (g)(2)(i) of this section, the flow rate, organic HAP concentration, and TRE index value using the methods specified in § 63.115;
              (ii) Monitor the operating parameters, keep records, and submit reports specified in § 63.114, § 63.117(a), and § 63.118(b), (f), and (g) of this subpart, as appropriate for the specific recovery device.
              (3) The source shall implement the following procedures for each storage vessel controlled with an internal floating roof, external roof, or a closed vent system with a control device, as appropriate to the control technique:
              (i) Perform the monitoring or inspection procedures in § 63.120 of this subpart,

              (ii) Perform the reporting and recordkeeping procedures in §§ 63.122 and 63.123 of this subpart, and
              
              (iii) For closed vent systems with control devices, conduct an initial design evaluation and submit an operating plan as specified in § 63.120(d) and § 63.122(a)(2) and (b) of this subpart.
              (4) The source shall implement the following procedures for each transfer rack controlled with a vapor balancing system, or a vapor collection system and an incinerator, flare, boiler, process heater, adsorber, condenser, or absorber, as appropriate to the control technique:
              (i) The monitoring and inspection procedures in § 63.127 of this subpart,
              (ii) The testing and compliance procedures in § 63.128 of this subpart, and
              (iii) The reporting and recordkeeping procedures in § 63.129 and § 63.130 of this subpart.
              (5) The source shall implement the following procedures for wastewater emission points, as appropriate to the control techniques:
              (i) For wastewater treatment processes, conduct tests as specified in § 63.138(j) of this subpart.
              (ii) Conduct inspections and monitoring as specified in § 63.143 of this subpart.
              (iii) A recordkeeping program as specified in § 63.147 of this subpart.
              (iv) A reporting program as specified in § 63.146 of this subpart.
              (6) If an emission point in an emissions average is controlled using a pollution prevention measure or a device or technique for which no monitoring parameters or inspection procedures are specified in § 63.114, § 63.120, § 63.127, or § 63.143 of this subpart, the owner or operator shall submit the information specified in § 63.151(f) of this subpart in the Implementation Plan or operating permit application.
              (n) Records of all information required to calculate emission debits and credits shall be retained for five years.
              (o) Initial Notifications, Implementation Plans, Notifications of Compliance Status, Periodic Reports, and other reports shall be submitted as required by § 63.151 and § 63.152 of this subpart.
              [59 FR 19468, Apr. 22, 1994, as amended at 60 FR 63628, Dec. 12, 1995; 64 FR 20192, Apr. 26, 1999; 66 FR 6934, Jan. 22, 2001]
            
            
              § 63.151
              Initial notification.
              (a) Each owner or operator of a source subject to this subpart shall submit the reports listed in paragraphs (a)(1) through (a)(5) of this section. Owners or operators requesting an extension of compliance shall also submit the report listed in paragraph (a)(6) of this section.
              (1) An Initial Notification described in paragraph (b) of this section, and
              (2) An Implementation Plan for new sources subject to this subpart or for emission points to be included in an emissions average, unless an operating permit application has been submitted prior to the date the Implementation Plan is due and the owner or operator has elected to include the information specified in § 63.152(e) in that application. The submittal date and contents of the Implementation Plan are specified in paragraphs (c) and (d) of this section.
              (3) A Notification of Compliance Status described in § 63.152 of this subpart,
              (4) Periodic Reports described in § 63.152 of this subpart, and
              (5) Other reports described in § 63.152 of this subpart.
              (6) Pursuant to section 112(i)(3)(B) of the Act, an owner or operator may request an extension allowing the existing source up to 1 additional year to comply with section 112(d) standards.
              (i) For purposes of this subpart, a request for an extension shall be submitted to the permitting authority as part of the operating permit application or as part of the Initial Notification or as a separate submittal. Requests for extensions shall be submitted no later than 120 days prior to the compliance dates specified in § 63.100(k)(2), § 63.100(l)(4), and § 63.100(m) of subpart F of this part, except as provided for in paragraph (a)(6)(iv) of this section. The dates specified in § 63.6(i) of subpart A of this part for submittal of requests for extensions shall not apply to sources subject to this subpart G.
              (ii) A request for an extension of compliance must include the data described in § 63.6(i)(6)(i) (A), (B), and (D) of subpart A of this part.

              (iii) The requirements in § 63.6(i)(8) through (i)(14) of subpart A will govern the review and approval of requests for extensions of compliance with this subpart.
              (iv) An owner or operator may submit a compliance extension request after the date specified in paragraph (a)(6)(i) of this section provided the need for the compliance extension arose after that date and before the otherwise applicable compliance date, and the need arose due to circumstances beyond reasonable control of the owner or operator. This request shall include, in addition to the information in paragraph (a)(6)(ii) of this section, a statement of the reasons additional time is needed and the date when the owner or operator first learned of the problem.
              (7) The reporting requirements for storage vessels are located in § 63.122 of this subpart.
              (b) Each owner or operator of an existing or new source subject to subpart G shall submit a written Initial Notification to the Administrator, containing the information described in paragraph (b)(1) of this section, according to the schedule in paragraph (b)(2) of this section. The Initial Notification provisions in § 63.9(b)(2), (b)(3), and (b)(6) of subpart A shall not apply to owners or operators of sources subject to subpart G.
              (1) The Initial Notification shall include the following information:
              (i) The name and address of the owner or operator;
              (ii) The address (physical location) of the affected source;
              (iii) An identification of the kinds of emission points within the source that are subject to this subpart;
              (iv) An identification of the chemical manufacturing processes subject to subpart G; and
              (v) A statement of whether the source can achieve compliance by the relevant compliance date specified in § 63.100 of subpart F.
              (2) The Initial Notification shall be submitted according to the schedule in paragraph (b)(2)(i), (b)(2)(ii), or (b)(2)(iii) of this section, as applicable.
              (i) For an existing source, the Initial Notification shall be submitted within 120 calendar days after the date of promulgation.
              (ii) For a new source that has an initial start-up 90 calendar days after the date of promulgation of this subpart or later, the application for approval of construction or reconstruction required by § 63.5(d) of subpart A shall be submitted in lieu of the Initial Notification. The application shall be submitted as soon as practicable before construction or reconstruction is planned to commence (but it need not be sooner than 90 calendar days after the date of promulgation of this subpart).
              (iii) For a new source that has an initial start-up prior to 90 calendar days after the date of promulgation, the Initial Notification shall be submitted within 90 calendar days after the date of promulgation of this subpart. The application for approval of construction or reconstruction described in § 63.5(d) of subpart A is not required for these sources.
              (c) Each owner or operator of an existing source with emission points that will be included in an emissions average or new source subject to this subpart must submit an Implementation Plan to the Administrator by the dates specified in paragraphs (c)(1) and (c)(2) of this section, unless an operating permit application accompanied by the information specified in § 63.152(e) of this subpart has been submitted. The Implementation Plan for emissions averaging is subject to Administrator approval.
              (1) Each owner or operator of an existing source subject to this subpart who elects to comply with § 63.112 of this subpart by using emissions averaging for any emission points, and who has not submitted an operating permit application accompanied by the information specified in § 63.152(e) of this subpart at least 18 months prior to the compliance dates specified in § 63.100 of subpart F of this part, shall develop an Implementation Plan for emissions averaging. For existing sources, the Implementation Plan for those emission points to be included in an emissions average shall be submitted no later than 18 months prior to the compliance dates in § 63.100 of subpart F of this part.

              (2) Each owner or operator of a new source shall submit an Implementation Plan by the date specified in paragraphs (c)(2)(i) or (c)(2)(ii) of this section, as applicable, unless an operating permit application containing the information in paragraph (e) of this section has been submitted by that date.
              (i) For a new source that has an initial start-up 90 calendar days after the date of promulgation of this subpart or later, the Implementation Plan shall be submitted with the application for approval of construction or reconstruction by the date specified in paragraph (b)(2)(ii) of this section.
              (ii) For a new source that has an initial start-up prior to 90 calendar days after the date of promulgation, the Implementation Plan shall be submitted within 90 calendar days after the date of promulgation of this subpart.
              (3) The Administrator shall determine within 120 calendar days whether the Implementation Plan submitted by sources using emissions averaging presents sufficient information. The Administrator shall either approve the Implementation Plan, request changes, or request that the owner or operator submit additional information. Once the Administrator receives sufficient information, the Administrator shall approve, disapprove, or request changes to the plan within 120 calendar days.
              (d) Each owner or operator required to submit an Implementation Plan for emissions averaging shall include in the plan, for all emission points included in the emissions average, the information listed in paragraphs (d)(1) through (d)(8) of this section.
              (1) The identification of all emission points in the planned emissions average and notation of whether each point is a Group 1 or Group 2 emission point as defined in § 63.111 of this subpart.
              (2) The projected emission debits and credits for each emission point and the sum for the emission points involved in the average calculated according to § 63.150 of this subpart. The projected credits must be greater than the projected debits, as required under § 63.150(e)(3) of this subpart.
              (3) The specific control technology or pollution prevention measure that will be used for each emission point included in the average and date of application or expected date of application.
              (4) The specific identification of each emission point affected by a pollution prevention measure. To be considered a pollution prevention measure, the criteria in § 63.150(j)(1) of this subpart must be met. If the same pollution prevention measure reduces or eliminates emissions from multiple emission points in the average, the owner or operator must identify each of these emission points.
              (5) A statement that the compliance demonstration, monitoring, inspection, recordkeeping, and reporting provisions in § 63.150(m), (n), and (o) of this subpart that are applicable to each emission point in the emissions average will be implemented beginning on the date of compliance.
              (6) Documentation of the information listed in paragraph (d)(6)(i) through (d)(6)(v) of this section for each process vent, storage vessel, or transfer rack included in the average.
              (i) The values of the parameters used to determine whether the emission point is Group 1 or Group 2. Where TRE index value is used for process vent group determination, the estimated or measured values of the parameters used in the TRE equation in § 63.115(d) of this subpart (flow rate, organic HAP emission rate, TOC emission rate, and net heating value) and the resulting TRE index value shall be submitted.
              (ii) The estimated values of all parameters needed for input to the emission debit and credit calculations in § 63.150 (g) and (h) of this subpart. These parameter values, or as appropriate, limited ranges for the parameter values, shall be specified in the source's Implementation Plan (or operating permit) as enforceable operating conditions. Changes to these parameters must be reported as required by paragraph (i)(2)(ii) of this section.
              (iii) The estimated percent reduction if a control technology achieving a lower percent reduction than the efficiency of the reference control technology, as defined in § 63.111 of this subpart, is or will be applied to the emission point.

              (iv) The anticipated nominal efficiency if a control technology achieving a greater percent emission reduction than the efficiency of the reference control technology is or will be applied to the emission point. The procedures in § 63.150(i) of this subpart shall be followed to apply for a nominal efficiency.
              (v) The operating plan required in § 63.122(a)(2) and (b) of this subpart for each storage vessel controlled with a closed-vent system with a control device other than a flare.
              (7) The information specified in § 63.151(f) of this subpart shall be included in the Implementation Plan for:
              (i) Each process vent or transfer rack controlled by a pollution prevention measure or control technique for which monitoring parameters or inspection procedures are not specified in § 63.114, § 63.126(b)(3), or § 63.127 of this subpart, and
              (ii) Each storage vessel controlled by pollution prevention or a control technique other than an internal or external floating roof or a closed vent system with a control device.
              (8) Documentation of the information listed in paragraph (d)(8)(i) through (d)(8)(iv) for each process wastewater stream included in the average.
              (i) The information used to determine whether the wastewater stream is a Group 1 or Group 2 wastewater stream.
              (ii) The estimated values of all parameters needed for input to the wastewater emission credit and debit calculations in § 63.150 (g)(5) and (h)(5) of this subpart.
              (iii) The estimated percent reduction if:
              (A) A control technology that achieves an emission reduction less than or equal to the emission reduction achieved by the design steam stripper, as specified in § 63.138(g) of this subpart, is or will be applied to the wastewater stream, or
              (B) A control technology achieving less than or equal to 95 percent emission reduction is or will be applied to the vapor stream(s) vented and collected from the treatment processes, or
              (C) A pollution prevention measure is or will be applied.
              (iv) The anticipated nominal efficiency if the owner or operator plans to apply for a nominal efficiency under § 63.150(i) of this subpart. A nominal efficiency shall be applied for if:
              (A) A control technology is or will be applied to the wastewater stream and achieves an emission reduction greater than the emission reduction achieved by the design steam stripper as specified in § 63.138(g) of this subpart, or
              (B) A control technology achieving greater than 95 percent emission reduction is or will be applied to the vapor stream(s) vented and collected from the treatment processes.
              (v) For each pollution prevention measure, treatment process, or control device used to reduce air emissions of organic HAP's from wastewater and for which no monitoring parameters or inspection procedures are specified in § 63.143 of this subpart, the information specified in § 63.151(f) of this subpart shall be included in the Implementation Plan.
              (e) An owner or operator expressly referred to this paragraph shall report, in an Implementation Plan, operating permit application, or as otherwise specified by the permitting authority, the information listed in paragraphs (e)(1) through (e)(5) of this section.
              (1) A list designating each emission point complying with §§ 63.113 through 63.149 and whether each emission point is Group 1 or Group 2, as defined in § 63.111. For each process vent within the source, provide the information listed in paragraphs (e)(1)(i) through (iv) of this section.
              (i) The chemical manufacturing process unit(s) that is the origin of all or part of the vent stream that exits the process vent.
              (ii) The type(s) of unit operations (i.e., an air oxidation reactor, distillation unit, or reactor) that creates the vent stream that exits the process vent.
              (iii) For a Group 2 process vent, the last recovery device, if any.
              (iv) For a Group 1 process vent, the control device, or other equipment used for compliance.
              (2) The control technology or method of compliance that will be applied to each Group 1 emission point.

              (3) A statement that the compliance demonstration, monitoring, inspection, recordkeeping, and reporting provisions in §§ 63.113 through 63.149 of this subpart that are applicable to each emission point will be implemented beginning on the date of compliance.
              (4) The operating plan required in § 63.122(a)(2) and (b) of this subpart for each storage vessel controlled with a closed vent system with a control device other than a flare.
              (5) The monitoring information in § 63.151(f) of this subpart if, for any emission point, the owner or operator of a source seeks to comply through use of a control technique other than those for which monitoring parameters are specified in § 63.114 for process vents, § 63.127 for transfer, and § 63.143 for process wastewater.
              (f) The owner or operator who has been directed by any section of this subpart that expressly references this paragraph to set unique monitoring parameters or who requests approval to monitor a different parameter than those listed in § 63.114 for process vents, § 63.127 for transfer, or § 63.143 for process wastewater of this subpart shall submit the information specified in paragraphs (f)(1), (f)(2), and (f)(3) of this section with the operating permit application or as otherwise specified by the permitting authority.
              (1) A description of the parameter(s) to be monitored to ensure the control technology or pollution prevention measure is operated in conformance with its design and achieves the specified emission limit, percent reduction, or nominal efficiency, and an explanation of the criteria used to select the parameter(s).
              (2) A description of the methods and procedures that will be used to demonstrate that the parameter indicates proper operation of the control device, the schedule for this demonstration, and a statement that the owner or operator will establish a range for the monitored parameter as part of the Notification of Compliance Status report required in § 63.152(b) of this subpart, unless this information has already been included in the operating permit application.
              (3) The frequency and content of monitoring, recording, and reporting if monitoring and recording is not continuous, or if reports of daily average values when the monitored parameter value is outside the range established in the operating permit or Notification of Compliance Status will not be included in Periodic Reports required under § 63.152(c) of this subpart. The rationale for the proposed monitoring, recording, and reporting system shall be included.
              (g) An owner or operator may request approval to use alternatives to the continuous operating parameter monitoring and recordkeeping provisions listed in §§ 63.114, 63.117, and 63.118 for process vents, §§ 63.127, 63.129, and 63.130 for transfer operations, and §§ 63.143, 63.146, and 63.147 for wastewater.
              (1) Requests shall be included in the operating permit application or as otherwise specified by the permitting authority and shall contain the information specified in paragraphs (g)(3) through (g)(5) of this section, as applicable.
              (2) The provisions in § 63.8(f)(5)(i) of subpart A shall govern the review and approval of requests.
              (3) An owner or operator of a source that does not have an automated monitoring and recording system capable of measuring parameter values at least once every 15 minutes and generating continuous records may request approval to use a non-automated system with less frequent monitoring.
              (i) The requested system shall include manual reading and recording of the value of the relevant operating parameter no less frequently than once per hour. Daily average values shall be calculated from these hourly values and recorded.
              (ii) The request shall contain:
              (A) A description of the planned monitoring and recordkeeping system;
              (B) Documentation that the source does not have an automated monitoring and recording system;
              (C) Justification for requesting an alternative monitoring and recordkeeping system; and
              (D) Demonstration to the Administrator's satisfaction that the proposed monitoring frequency is sufficient to represent control device operating conditions considering typical variability of the specific process and control device operating parameter being monitored.

              (4) An owner or operator may request approval to use an automated data compression recording system that does not record monitored operating parameter values at a set frequency (for example once every 15 minutes) but records all values that meet set criteria for variation from previously recorded values.
              (i) The requested system shall be designed to:
              (A) Measure the operating parameter value at least once every 15 minutes.
              (B) Record at least four values each hour during periods of operation.
              (C) Record the date and time when monitors are turned off or on.
              (D) Recognize unchanging data that may indicate the monitor is not functioning properly, alert the operator, and record the incident.
              (E) Compute daily average values of the monitored operating parameter based on recorded data.
              (F) If the daily average is not an excursion, as defined in § 63.152(c)(2)(ii), the data for that operating day may be converted to hourly average values and the four or more individual records for each hour in the operating day may be discarded.
              (ii) The request shall contain a description of the monitoring system and data compression recording system, including the criteria used to determine which monitored values are recorded and retained, the method for calculating daily averages, and a demonstration that the system meets all criteria in paragraph (g)(4)(i) of this section.
              (5) An owner or operator may request approval to use other alternative monitoring systems according to the procedures specified in § 63.8(f) of subpart A of this part.
              (h) The owner or operator required to prepare an Implementation Plan, or otherwise required to submit a report, under paragraph (c), (d), or (e) of this section shall also submit a supplement for any additional alternative controls or operating scenarios that may be used to achieve compliance.
              (i) The owner or operator of a source required to submit an Implementation Plan for emissions averaging under paragraphs (c) and (d) of this section shall also submit written updates of the Implementation Plan to the Administrator for approval under the circumstances described in paragraphs (i)(1) and (i)(2) of this section unless the relevant information has been included and submitted in an operating permit application or amendment.
              (1) The owner or operator who plans to make a change listed in paragraph (i)(1)(i) or (i)(1)(ii) of this section shall submit an Implementation Plan update at least 120 calendar days prior to making the change.
              (i) Whenever an owner or operator elects to achieve compliance with the emissions averaging provisions in § 63.150 of this subpart by using a control technique other than that specified in the Implementation Plan or plans to monitor a different parameter or operate a control device in a manner other than that specified in the Implementation Plan.
              (ii) Whenever an emission point or a chemical manufacturing process unit is added to an existing source and is planned to be included in an emissions average, or whenever an emission point not included in the emissions average described in the Implementation Plan is to be added to an emissions average. The information in paragraph (d) of this section shall be updated to include the additional emission point.
              (2) The owner or operator who has made a change listed in paragraph (i)(2)(i) or (i)(2)(ii) of this section shall submit an Implementation Plan update within 90 calendar days after the information regarding the change is known to the source. The update may be submitted in the next quarterly Periodic Report if the change is made after the date the Notification of Compliance status is due.
              (i) Whenever a process change is made such that the group status of any emission point in an emissions average changes.
              (ii) Whenever a value of a parameter in the emission credit or debit equations in § 63.150(g) or (h) changes such that it is outside the range specified in the Implementation Plan and causes a decrease in the projected credits or an increase in the projected debits.

              (3) The Administrator shall approve or request changes to the Implementation Plan update within 120 calendar days of receipt of sufficient information regarding the change for emission points included in emissions averages.
              
              (j) The owner or operator of a source subject to this subpart, for emission points that are not included in an emissions average, shall report to the Administrator under the circumstances described in paragraphs (j)(1), (j)(2), and (j)(3) of this section unless the relevant information has been included and submitted in an operating permit application or amendment, or as otherwise specified by the permitting authority. The information shall be submitted within 180 calendar days after the change is made or the information regarding the change is known to the source. The update may be submitted in the next Periodic Report if the change is made after the date the Notification of Compliance Status is due.
              (1) Whenever a deliberate change is made such that the group status of any emission point changes. The information submitted shall include a compliance schedule as specified in § 63.100 of subpart F of this part if the emission point becomes Group 1.
              (2) Whenever an owner or operator elects to achieve compliance with this subpart by using a control technique other than that previously reported to the Administrator or to the permitting authority, or plans to monitor a different parameter, or operate a control device in a manner other than that previously reported.
              (3) Whenever an emission point or a chemical manufacturing process unit is added to a source, written information specified under paragraphs (e)(1) through (e)(5) of this section, containing information on the new emission point(s) shall be submitted to the EPA regional office where the source is located.
              [59 FR 19468, Apr. 22, 1994, as amended at 60 FR 63628, Dec. 12, 1995; 61 FR 7718, Feb. 29, 1996; 61 FR 64576, Dec. 5, 1996; 64 FR 20195, Apr. 26, 1999; 66 FR 6934, Jan. 22, 2001]
            
            
              § 63.152
              General reporting and continuous records.
              (a) The owner or operator of a source subject to this subpart shall submit the reports listed in paragraphs (a)(1) through (a)(5) of this section and keep continuous records of monitored parameters as specified in paragraph (f) of this section. Owners or operators requesting an extension of compliance shall also submit the report described in § 63.151(a)(6) of this subpart.
              (1) An Initial Notification described in § 63.151(b) of this subpart.
              (2) An Implementation Plan described in § 63.151(c), (d), and (e) of this subpart for existing sources with emission points that are included in an emissions average or for new sources.
              (3) A Notification of Compliance Status described in paragraph (b) of this section.
              (4) Periodic Reports described in paragraph (c) of this section.
              (5) Other reports described in paragraphs (d) and (e) of this section.
              (b) Each owner or operator of a source subject to this subpart shall submit a Notification of Compliance Status within 150 calendar days after the compliance dates specified in § 63.100 of subpart F of this part.
              (1) The notification shall include the results of any emission point group determinations, performance tests, inspections, continuous monitoring system performance evaluations, values of monitored parameters established during performance tests, and any other information used to demonstrate compliance or required to be included in the Notification of Compliance Status under § 63.110 (h) for regulatory overlaps, under § 63.117 for process vents, § 63.122 for storage vessels, § 63.129 for transfer operations, § 63.146 for process wastewater, and § 63.150 for emission points included in an emissions average.
              (i) For performance tests and group determinations that are based on measurements, the Notification of Compliance Status shall include one complete test report for each test method used for a particular kind of emission point. For additional tests performed for the same kind of emission point using the same method, the results and any other information required in § 63.117 for process vents, § 63.129 for transfer, and § 63.146 for process wastewater shall be submitted, but a complete test report is not required.

              (ii) A complete test report shall include a brief process description, sampling site description, description of sampling and analysis procedures and any modifications to standard procedures, quality assurance procedures, record of operating conditions during the test, record of preparation of standards, record of calibrations, raw data sheets for field sampling, raw data sheets for field and laboratory analyses, documentation of calculations, and any other information required by the test method.
              (2) For each monitored parameter for which a range is required to be established under § 63.114 for process vents, § 63.127 for transfer, § 63.143 for process wastewater, § 63.150(m) for emission points in emissions averages, or § 63.151(f), or § 63.152(e), the Notification of Compliance Status shall include the information in paragraphs (b)(2)(i), (b)(2)(ii), and (b)(2)(iii) of this section, unless the range and the operating day definition have been established in the operating permit. The recordkeeping and reporting requirements applicable to storage vessels are located in §§ 63.122 and 63.123.
              (i) The specific range of the monitored parameter(s) for each emission point;
              (ii) The rationale for the specific range for each parameter for each emission point, including any data and calculations used to develop the range and a description of why the range indicates proper operation of the control device.
              (A) If a performance test is required by this subpart for a control device, the range shall be based on the parameter values measured during the performance test and may be supplemented by engineering assessments and/or manufacturer's recommendations. Performance testing is not required to be conducted over the entire range of permitted parameter values.
              (B) If a performance test is not required by this subpart for a control device, the range may be based solely on engineering assessments and/or manufacturer's recommendations.
              (iii) A definition of the source's operating day for purposes of determining daily average values of monitored parameters. The definition shall specify the times at which an operating day begins and ends.
              (3) For emission points included in an emissions average, the Notification of Compliance Status shall include the values of all parameters needed for input to the emission credit and debit equations in § 63.150 (g) and (h), calculated or measured according to the procedures in § 63.150 (g) and (h) of this subpart, and the resulting calculation of credits and debits for the first quarter of the year. The first quarter begins on the compliance date specified in § 63.100 of subpart F.
              (4) If any emission point is subject to this subpart and to other standards as specified in § 63.110 of this subpart and if the provisions of § 63.110 of this subpart allow the owner or operator to choose which testing, monitoring, reporting, and recordkeeping provisions will be followed, then the Notification of Compliance Status shall indicate which rule's requirements will be followed for testing, monitoring, reporting, and recordkeeping.
              (5) An owner or operator who transfers a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream for treatment pursuant to § 63.132(g) shall include in the Notification of Compliance Status the name and location of the transferee and a description of the Group 1 wastewater stream or residual sent to the treatment facility.
              (6) An owner or operator complying with § 63.113(i) shall include in the Notification of Compliance Status, or where applicable, a supplement to the Notification of Compliance Status, the name and location of the transferee, and the identification of the Group 1 process vent.
              (c) The owner or operator of a source subject to this subpart shall submit Periodic Reports.
              (1) Except as specified under paragraphs (c)(5) and (c)(6) of this section, a report containing the information in paragraphs (c)(2), (c)(3), and (c)(4) of this section shall be submitted semiannually no later than 60 calendar days after the end of each 6-month period. The first report shall be submitted no later than 8 months after the date the Notification of Compliance Status is due and shall cover the 6-month period beginning on the date the Notification of Compliance Status is due.

              (2) Except as provided in paragraph (c)(2)(iv) of this section, for an owner or operator of a source complying with the provisions of §§ 63.113 through 63.147 for any emission points, Periodic Reports shall include all information specified in §§ 63.117 and 63.118 for process vents, § 63.122 for storage vessels, §§ 63.129 and 63.130 for transfer operations, and § 63.146 for process wastewater, including reports of periods when monitored parameters are outside their established ranges.
              (i) For each parameter or parameters required to be monitored for a control device, the owner or operator shall establish a range of parameter values to ensure that the device is being applied, operated and maintained properly. As specified in paragraph (b)(2) of this section, these parameter values and the definition of an operating day shall be approved as part of and incorporated into the source's Notification of Compliance Status or operating permit, as appropriate.
              (ii) The parameter monitoring data for Group 1 emission points and emission points included in emissions averages that are required to perform continuous monitoring shall be used to determine compliance with the required operating conditions for the monitored control devices or recovery devices. For each excursion, except for excused excursions, the owner or operator shall be deemed to have failed to have applied the control in a manner that achieves the required operating conditions.

              (A) An excursion means any of the three cases listed in paragraph (c)(2)(ii)(A)(1), (c)(2)(ii)(A)(2), or (c)(2)(ii)(A)(3) of this section. For a control device or recovery device where multiple parameters are monitored, if one or more of the parameters meets the excursion criteria in paragraph (c)(2)(ii)(A)(1), (c)(2)(ii)(A)(2), or (c)(2)(ii)(A)(3) of this section, this is considered a single excursion for the control device or recovery device.
              (1) When the daily average value of one or more monitored parameters is outside the permitted range.
              (2) When the period of control device or recovery device operation is 4 hours or greater in an operating day and monitoring data are insufficient to constitute a valid hour of data for at least 75 percent of the operating hours.
              (3) When the period of control device or recovery device operation is less than 4 hours in an operating day and more than one of the hours during the period of operation does not constitute a valid hour of data due to insufficient monitoring data.
              (4) Monitoring data are insufficient to constitute a valid hour of data, as used in paragraphs (c)(2)(ii)(A)(2) and (c)(2)(ii)(A)(3) of this section, if measured values are unavailable for any of the 15-minute periods within the hour. For data compression systems approved under § 63.151(g)(4), monitoring data are insufficient to calculate a valid hour of data if there are less than 4 data values recorded during the hour.

              (B) The number of excused excursions for each control device or recovery device for each semiannual period is specified in paragraphs (c)(2)(ii)(B)(1) through (c)(2)(ii)(B)(6) of this section. This paragraph applies to sources required to submit Periodic Reports semiannually or quarterly. The first semiannual period is the 6-month period starting the date the Notification of Compliance Status is due.
              (1) For the first semiannual period—six excused excursions.
              (2) For the second semiannual period—five excused excursions.
              (3) For the third semiannual period—four excused excursions.
              (4) For the fourth semiannual period—three excused excursions.
              (5) For the fifth semiannual period—two excused excursions.
              (6) For the sixth and all subsequent semiannual periods—one excused excursion.

              (C) A monitored parameter that is outside its established range or monitoring data that are not collected are excursions. However, if the conditions in paragraph (c)(2)(ii)(C)(1) or (c)(2)(ii)(C)(2) of this section are met, these excursions are not violations and do not count toward the number of excused excursions for determining compliance.
              (1) Periods of startup, shutdown, or malfunction. During periods of startup, shutdown, or malfunction when the source is operated during such periods in accordance with § 63.102(a)(4).
              (2) Periods of nonoperation. During periods of nonoperation of the chemical manufacturing process unit, or portion thereof, that results in cessation of the emissions to which the monitoring applies.
              (D) Nothing in paragraph (c)(2)(ii) of this section shall be construed to allow or excuse a monitoring parameter excursion caused by any activity that violates other applicable provisions of subpart A, F, or G of this part.
              (E) Paragraph (c)(2)(ii) of this section, except paragraph (c)(2)(ii)(C) of this section, shall apply only to emission points and control devices or recovery devices for which continuous monitoring is required by §§ 63.113 through 63.150.
              (iii) Periodic Reports shall include the daily average values of monitored parameters for both excused and unexcused excursions, as defined in paragraph (c)(2)(ii)(A) of this section. For excursions caused by lack of monitoring data, the duration of periods when monitoring data were not collected shall be specified.
              (iv) The provisions of paragraphs (c)(2), (c)(2)(i), (c)(2)(ii), and (c)(2)(iii) of this section do not apply to any storage vessel for which the owner or operator is not required, by the applicable monitoring plan established under § 63.120(d)(2), to keep continuous records. If continuous records are required, the owner or operator shall specify, in the monitoring plan, whether the provisions of paragraphs (c)(2), (c)(2)(i), (c)(2)(ii), and (c)(2)(iii) of this section apply.
              (3) If any performance tests are reported in a Periodic Report, the following information shall be included:
              (i) One complete test report shall be submitted for each test method used for a particular kind of emission point tested. A complete test report shall contain the information specified in paragraph (b)(1)(ii) of this section.
              (ii) For additional tests performed for the same kind of emission point using the same method, results and any other information required in § 63.117 for process vents, § 63.129 for transfer, and § 63.146 for process wastewater shall be submitted, but a complete test report is not required.
              (4) Periodic Reports shall include the information in paragraphs (c)(4)(i) through (c)(4)(iv) of this section, as applicable:
              (i) For process vents, reports of process changes as required under § 63.118 (g), (h), (i), and (j) of this subpart,
              (ii) Any supplements required under § 63.151(i) and (j) of this subpart,
              (iii) Notification if any Group 2 emission point becomes a Group 1 emission point, including a compliance schedule as required in § 63.100 of subpart F of this part, and
              (iv) For gas streams sent for disposal pursuant to § 63.113(i) or for process wastewater streams sent for treatment pursuant to § 63.132(g), reports of changes in the identity of the transferee.
              (5) The owner or operator of a source shall submit quarterly reports for all emission points included in an emissions average.
              (i) The quarterly reports shall be submitted no later than 60 calendar days after the end of each quarter. The first report shall be submitted with the Notification of Compliance Status no later than 5 months after the compliance date specified in § 63.100 of subpart F.
              (ii) The quarterly reports shall include the information specified in this paragraph for all emission points included in an emissions average.
              (A) The credits and debits calculated each month during the quarter;
              (B) A demonstration that debits calculated for the quarter are not more than 1.30 times the credits calculated for the quarter, as required under § 63.150(e)(4) of this subpart.
              (C) The values of any inputs to the credit and debit equations in § 63.150 (g) and (h) of this subpart that change from month to month during the quarter or that have changed since the previous quarter;
              (D) Results of any performance tests conducted during the reporting period including one complete report for each test method used for a particular kind of emission point as described in paragraph (c)(3) of this section;

              (E) Reports of daily average values of monitored parameters for both excused and unexcused excursions as defined in paragraph (c)(2)(ii)(A) of this section. For excursions caused by lack of monitoring data, the duration of periods when monitoring data were not collected shall be specified.
              
              (iii) Paragraphs (c)(2)(i) through (c)(2)(iii) of this section shall govern the use of monitoring data to determine compliance for Group 1 and Group 2 points included in emissions averages. For storage vessels to which the provisions of paragraphs (c)(2)(i) through (c)(2)(iii) of this section do not apply (as specified in paragraph (c)(2)(iv) of this section), the owner or operator is required to comply with the provisions of the applicable monitoring plan, and monitoring records may be used to determine compliance.
              (iv) Every fourth quarterly report shall include the following:
              (A) A demonstration that annual credits are greater than or equal to annual debits as required by § 63.150(e)(3) of this subpart; and
              (B) A certification of compliance with all the emissions averaging provisions in § 63.150 of this subpart.
              (6) The owner or operator of a source shall submit reports quarterly for particular emission points not included in an emissions average under the circumstances described in paragraphs (c)(6)(i) through (c)(6)(v) of this section.
              (i) The owner or operator of a source subject to this subpart shall submit quarterly reports for a period of one year for an emission point that is not included in an emissions average if:
              (A) The emission point has more excursions, as defined in paragraph (c)(2)(ii) of this section, than the number of excused excursions allowed under paragraph (c)(2)(ii)(B) of this section for a semiannual reporting period; and
              (B) The Administrator requests the owner or operator to submit quarterly reports for the emission point.
              (ii) The quarterly reports shall include all information in paragraphs (c)(2), (c)(3), and (c)(4) of this section applicable to the emission point(s) for which quarterly reporting is required under paragraph (c)(6)(i) of this section. Information applicable to other emission points within the source shall be submitted in the semiannual reports required under paragraph (c)(1) of this section.
              (iii) Quarterly reports shall be submitted no later than 60 calendar days after the end of each quarter.
              (iv) After quarterly reports have been submitted for an emission point for one year, the owner or operator may return to semiannual reporting for the emission point unless the Administrator requests the owner or operator to continue to submit quarterly reports.
              (v) Paragraphs (c)(2)(i) through (c)(2)(iii) of this section shall govern the use of monitoring data to determine compliance for Group 1 emission points. For storage vessels to which the provisions of paragraphs (c)(2)(i) through (c)(2)(iii) of this section do not apply (as specified in paragraph (c)(2)(iv) of this section), the owner or operator is required to comply with the provisions of the applicable monitoring plan, and monitoring records may be used to determine compliance.
              (d) Other reports shall be submitted as specified in subpart A of this part or in §§ 63.113 through 63.151 of this subpart. These reports are:
              (1) Reports of start-up, shutdown, and malfunction required by § 63.10(d)(5) of subpart A. The start-up, shutdown and malfunction reports may be submitted on the same schedule as the Periodic Reports required under paragraph (c) of this section instead of the schedule specified in § 63.10(d)(5) of subpart A.
              (2) For storage vessels, the notifications of inspections required by § 63.122 (h)(1) and (h)(2) of this subpart.
              (3) For owners or operators of sources required to request approval for a nominal control efficiency for use in calculating credits for an emissions average, the information specified in § 63.150(i) of this subpart.

              (4) If an owner or operator transfers for disposal a gas stream that has the characteristics specified in § 63.107(b) through (h) or meets the criteria specified in § 63.107(i) to an off-site location or an on-site location not owned or operated by the owner or operator of the source and the vent stream was not included in the information submitted with the Notification of Compliance Status or a previous periodic report, the owner or operator shall submit a supplemental report. The supplemental report shall be submitted no later than July 23, 2001 or with the next periodic report, whichever is later. The report shall provide the information listed in paragraphs (d)(4)(i) through (iv) of this section.
              (i) The chemical manufacturing process unit(s) that is the origin of all or part of the vent stream that exits the process vent.
              (ii) The type(s) of unit operations (i.e., an air oxidation reactor, distillation unit, or reactor) that creates the vent stream that exits the process vent.
              (iii) For a Group 2 process vent, the last recovery device, if any.
              (iv) For a Group 1 process vent, the identity of the transferee.
              (e) An owner or operator subject to this subpart shall submit the information specified in paragraphs (e)(1) through (e)(4) of this section with the operating permit application or as otherwise specified by the permitting authority. The owner or operator shall submit written updates as amendments to the operating permit application on the schedule and under the circumstances described in § 63.151(j) of this subpart. Notwithstanding, if the owner or operator has an operating permit under 40 CFR part 70 or 71, the owner or operator shall follow the schedule and format required by the permitting authority.
              (1) The information specified in § 63.151 (f) or (g) of this subpart for any emission points for which the owner or operator requests approval to monitor a unique parameter or use an alternative monitoring and recording system, and
              (2) The information specified in § 63.151(d) of this subpart for points included in an emissions average.
              (3) The information specified in § 63.151(e) of this subpart for points not included in an emissions average.
              (4) The information specified in § 63.151(h) as applicable.
              (f) Owners or operators required to keep continuous records by §§ 63.118, 63.130, 63.147, 63.150, or other sections of this subpart shall keep records as specified in paragraphs (f)(1) through (f)(7) of this section, unless an alternative recordkeeping system has been requested and approved under § 63.151(f) or (g) or § 63.152(e) or under § 63.8(f) of subpart A of this part, and except as provided in paragraph (c)(2)(ii)(C) of this section or in paragraph (g) of this section. If a monitoring plan for storage vessels pursuant to § 63.120(d)(2)(i) requires continuous records, the monitoring plan shall specify which provisions, if any, of paragraphs (f)(1) through (f)(7) of this section apply.
              (1) The monitoring system shall measure data values at least once every 15 minutes.
              (2) The owner or operator shall record either:
              (i) Each measured data value; or
              (ii) Block average values for 15-minute or shorter periods calculated from all measured data values during each period or at least one measured data value per minute if measured more frequently than once per minute.
              (3) If the daily average value of a monitored parameter for a given operating day is within the range established in the Notification of Compliance Status or operating permit, the owner or operator shall either:
              (i) Retain block hourly average values for that operating day for 5 years and discard, at or after the end of that operating day, the 15-minute or more frequent average values and readings recorded under paragraph (f)(2) of this section; or
              (ii) Retain the data recorded in paragraph (f)(2) of this section for 5 years.
              (4) If the daily average value of a monitored parameter for a given operating day is outside the range established in the Notification of Compliance Status or operating permit, the owner or operator shall retain the data recorded that operating day under paragraph (f)(2) of this section for 5 years.
              (5) Daily average values of each continuously monitored parameter shall be calculated for each operating day, and retained for 5 years, except as specified in paragraphs (f)(6) and (f)(7) of this section.
              (i) The daily average shall be calculated as the average of all values for a monitored parameter recorded during the operating day. The average shall cover a 24-hour period if operation is continuous, or the number of hours of operation per operating day if operation is not continuous.

              (ii) The operating day shall be the period defined in the operating permit or the Notification of Compliance Status. It may be from midnight to midnight or another daily period.
              (6) If all recorded values for a monitored parameter during an operating day are within the range established in the Notification of Compliance Status or operating permit, the owner or operator may record that all values were within the range and retain this record for 5 years rather than calculating and recording a daily average for that operating day. For these operating days, the records required in paragraph (f)(3) of this section shall also be retained for 5 years.
              (7) Monitoring data recorded during periods identified in paragraphs (f)(7)(i) through (f)(7)(v) of this section shall not be included in any average computed under this subpart. Records shall be kept of the times and durations of all such periods and any other periods during process or control device operation when monitors are not operating.
              (i) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments;
              (ii) Start-ups;
              (iii) Shutdowns;
              (iv) Malfunctions;
              (v) Periods of non-operation of the chemical manufacturing process unit (or portion thereof), resulting in cessation of the emissions to which the monitoring applies.
              (g) For any parameter with respect to any item of equipment, the owner or operator may implement the recordkeeping requirements in paragraph (g)(1) or (g)(2) of this section as alternatives to the continuous operating parameter monitoring and recordkeeping provisions listed in §§ 63.114, 63.117, and 63.118 for process vents, §§ 63.127, 63.129, and 63.130 for transfer operations, §§ 63.143, 63.146, and 63.147 for wastewater, and/or § 63.152(f), except that § 63.152(f)(7) shall apply. The owner or operator shall retain each record required by paragraph (g)(1) or (g)(2) of this section as provided in § 63.103(c) of subpart F of this part, except as provided otherwise in paragraph (g)(1) or (g)(2) of this section.
              (1) The owner or operator may retain only the daily average value, and is not required to retain more frequent monitored operating parameter values, for a monitored parameter with respect to an item of equipment, if the requirements of paragraphs (g)(1)(i) through (g)(1)(vi) of this section are met. An owner or operator electing to comply with the requirements of paragraph (g)(1) of this section shall notify the Administrator in the Notification of Compliance Status or, if the Notification of Compliance Status has already been submitted, in the periodic report immediately preceding implementation of the requirements of paragraph (g)(1) of this section.
              (i) The monitoring system is capable of detecting unrealistic or impossible data during periods of operation other than startups, shutdowns, or malfunctions (e.g., a temperature reading of −200 °C on a boiler), and will alert the operator by alarm or other means. The owner or operator shall record the occurrence. All instances of the alarm or other alert in an operating day constitute a single occurrence.
              (ii) The monitoring system generates, updated at least hourly throughout each operating day, a running average of the monitoring values that have been obtained during that operating day, and the capability to observe this average is readily available to the Administrator on-site during the operating day. The owner or operator shall record the occurrence of any period meeting the criteria in paragraphs (g)(1)(ii)(A) through (g)(1)(iii)(C) of this section. All instances in an operating day constitute a single occurrence.
              (A) The running average is above the maximum or below the minimum established limits;
              (B) The running average is based on at least 6 1-hour average values; and
              (C) The running average reflects a period of operation other than a startup, shutdown, or malfunction.

              (iii) The monitoring system is capable of detecting unchanging data during periods of operation other than startups, shutdowns, or malfunctions, except in circumstances where the presence of unchanging data is the expected operating condition based on past experience (e.g., pH in some scrubbers), and will alert the operator by alarm or other means. The owner or operator shall record the occurrence. All instances of the alarm or other alert in an operating day constitute a single occurrence.
              (iv) The monitoring system will alert the owner or operator by an alarm or other means, if the running average parameter value calculated under paragraph (g)(1)(ii) of this section reaches a set point that is appropriately related to the established limit for the parameter that is being monitored.
              (v) The owner or operator shall verify the proper functioning of the monitoring system, including its ability to comply with the requirements of paragraph (g)(1) of this section, at the times specified in paragraphs (g)(1)(v)(A) through (g)(1)(v)(C) of this section. The owner or operator shall document that the required verifications occurred.
              (A) Upon initial installation.
              (B) Annually after initial installation.
              (C) After any change to the programming or equipment constituting the monitoring system, which might reasonably be expected to alter the monitoring system's ability to comply with the requirements of this section.
              (vi) The owner or operator shall retain the records identified in paragraphs (g)(1)(vi) (A) through (C) of this section.
              (A) Identification of each parameter, for each item of equipment, for which the owner or operator has elected to comply with the requirements of paragraph (g) of this section.
              (B) A description of the applicable monitoring system(s), and of how compliance will be achieved with each requirement of paragraph (g)(1)(i) through (g)(1)(v) of this section. The description shall identify the location and format (e.g., on-line storage; log entries) for each required record. If the description changes, the owner or operator shall retain both the current and the most recent superseded description. The description, and the most recent superseded description, shall be retained as provided in § 63.103(c) of subpart F of this part, except as provided in paragraph (g)(1)(vi)(D) of this section.
              (C) A description, and the date, of any change to the monitoring system that would reasonably be expected to affect its ability to comply with the requirements of paragraph (g)(1) of this section.
              (D) Owners and operators subject to paragraph (g)(1)(vi)(B) of this section shall retain the current description of the monitoring system as long as the description is current, but not less than 5 years from the date of its creation. The current description shall, at all times, be retained on-site or be accessible from a central location by computer or other means that provides access within 2 hours after a request. The owner or operator shall retain the most recent superseded description at least until 5 years from the date of its creation. The superseded description shall be retained on-site (or accessible from a central location by computer that provides access within 2 hours after a request) at least 6 months after its creation. Thereafter, the superseded description may be stored off-site.
              (2) If an owner or operator has elected to implement the requirements of paragraph (g)(1) of this section, and a period of 6 consecutive months has passed without an excursion as defined in paragraph (g)(2)(iv) of this section, the owner or operator is no longer required to record the daily average value for that parameter for that unit of equipment, for any operating day when the daily average value is less than the maximum, or greater than the minimum established limit. With approval by the Administrator, monitoring data generated prior to the compliance date of this subpart shall be credited toward the period of 6 consecutive months, if the parameter limit and the monitoring was required and/or approved by the Administrator.
              (i) If the owner or operator elects not to retain the daily average values, the owner or operator shall notify the Administrator in the next periodic report. The notification shall identify the parameter and unit of equipment.

              (ii) If, on any operating day after the owner or operator has ceased recording daily averages as provided in paragraph (g)(2) of this section, there is an excursion as defined in paragraph (g)(2)(iv) of this section, the owner or operator shall immediately resume retaining the daily average value for each day, and shall notify the Administrator in the next periodic report. The owner or operator shall continue to retain each daily average value until another period of 6 consecutive months has passed without an excursion as defined in paragraph (g)(2)(iv) of this section.
              (iii) The owner or operator shall retain the records specified in paragraphs (g)(1) (i), (ii), (iii), (iv), (v), and (vi) of this section. For any calendar week, if compliance with paragraphs (g)(1) (i), (ii), (iii), and (iv) of this section does not result in retention of a record of at least one occurrence or measured parameter value, the owner or operator shall record and retain at least one parameter value during a period of operation other than a startup, shutdown, or malfunction.
              (iv) For purposes of paragraph (g) of this section, an excursion means that the daily average value of monitoring data for a parameter is greater than the maximum, or less than the minimum established value, except as provided in paragraphs (g)(2)(iv)(A) and (g)(2)(iv)(B) of this section.
              (A) The daily average value during any startup, shutdown, or malfunction shall not be considered an excursion for purposes of this paragraph (g)(2), if the owner or operator operates the source during such periods in accordance with § 63.102(a)(4).
              (B) An excused excursion, as described in § 63.152(c)(2)(ii) (B) and (C), shall not be considered an excursion for purposes of this paragraph (g)(2).
              [59 FR 19468, Apr. 22, 1994, as amended at 60 FR 63629, Dec. 12, 1995; 61 FR 64577, Dec. 5, 1996; 62 FR 2776, Jan. 17, 1997; 64 FR 20195, Apr. 26, 1999; 66 FR 6934, Jan. 22, 2001; 71 FR 20456, Apr. 20, 2006]
            
            
              § 63.153
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.110, 63.112 through 63.113, 63.119, 63.126, 63.132 through 63.140, 63.148 through 63.149, and 63.150(i)(1) through (4). Follow the requirements in § 63.121 to request permission to use an alternative means of emission limitation for storage vessels. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart. Where these standards reference another subpart and modify the requirements, the requirements shall be modified as described in this subpart. Delegation of the modified requirements will also occur according to the delegation provisions of the referenced subpart.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37344, June 23, 2003]
            
            
              
              Pt. 63, Subpt. G, Table 1
              Table 1 to Subpart G of Part 63—Process Vents—Coefficients for Total Resource Effectiveness for Existing Source Nonhalogenated and Halogenated Vent Streams
              
                
                  Type of Stream
                  Control Device Basis
                  Values of Coefficients
                  a
                  b
                  c
                  d
                
                
                  Nonhalogenated
                  Flare
                  1.935
                  3.660 × 10−1
                  
                  −7.687 × 10−3
                  
                  −7.333 × 10−4
                  
                
                
                   
                  Thermal Incinerator 0 Percent Heat Recovery
                  1.492
                  6.267 × 10−2
                  
                  3.177 × 10−2
                  
                  −1.159 × 10−3
                  
                
                
                   
                  Thermal Incinerator 70 Percent Heat Recovery
                  2.519
                  1.183 × 10−2
                  
                  1.300 × 10−2
                  
                  4.790 × 10−2
                  
                
                
                  Halogenated
                  Thermal Incinerator and Scrubber
                  3.995
                  5.200 × 10−2
                  
                  −1.769 × 10−3
                  
                  9.700 × 10−4
                  
                
              
            
            
              Pt. 63, Subpt. G, Table 1A
              Table 1A to Subpart G of Part 63—Applicable 40 CFR Part 63 General Provisions
              
                
                  40 CFR part 63, subpart A, provisions applicable to subpart G
                
                
                  § 63.1(a)(1), (a)(2), (a)(3), (a)(13), (a)(14), (b)(2) and (c)(4)
                
                
                  § 63.2
                
                
                  § 63.5(a)(1), (a)(2), (b), (d)(1)(ii), (d)(3)(i), (d)(3)(iii) through (d)(3)(vi), (d)(4), (e), (f)(1), and (f)(2)
                
                
                  § 63.6(a), (b)(3), (c)(5), (i)(1), (i)(2), (i)(4)(i)(A), (i)(5) through (i)(14), (i)(16) and (j)
                
                
                  § 63.9(a)(2), (b)(4)(i)a, (b)(4)(ii), (b)(4)(iii), (b)(5)a, (c), (d)
                
                
                  § 63.10(d)(4)
                
                
                  § 63.11 (c), (d), and (e)
                
                
                  § 63.12(b)
                
                
                  a The notifications specified in § 63.9(b)(4)(i) and (b)(5) shall be submitted at the times specified in 40 CFR part 65.
              
              [59 FR 19468, Apr. 22, 1994, as amended at 73 FR 78213, Dec. 22, 2008]
            
            
              Pt. 63, Subpt. G, Table 2
              Table 2 to Subpart G of Part 63—Process Vents—Coefficients for Total Resource Effectiveness for New Source Nonhalogenated and Halogenated Vent Streams
              
                
                  Type of stream
                  Control device basis
                  Values of Coefficients
                  a
                  b
                  c
                  d
                
                
                  Nonhalogenated
                  Flare
                  0.5276
                  0.0998
                  
                    −2.096 × 10−3
                  
                  −2.000 × 10−4
                  
                
                
                   
                  Thermal Incinerator 0 Percent Heat Recovery
                  0.4068
                  0.0171
                  8.664 × 10−3
                  
                  −3.162 × 10−4
                  
                
                
                   
                  Thermal Incinerator 70 Percent Heat Recovery
                  0.6868
                  3.209 × 10−3
                  
                  3.546 × 10−3
                  
                  1.306 × 10−2
                  
                
                
                  Halogenated
                  Thermal Incinerator and Scrubber
                  1.0895
                  1.417 × 10−2
                  
                  −4.822 × 10−4
                  
                  2.645 × 10−4
                  
                
              
            
            
              Pt. 63, Subpt. G, Table 3
              Table 3 to Subpart G of Part 63—Process Vents—Monitoring, Recordkeeping, and Reporting Requirements for Complying With 98 Weight-Percent Reduction of Total Organic Hazardous Air Pollutants Emissions or a Limit of 20 Parts Per Million by Volume
              
                
                  Control device
                  Parameters to bemonitored a
                    
                  
                  Recordkeeping and reporting requirements for monitored parameters
                
                
                  Thermal incinerator
                  Firebox temperature b [63.114(a)(1)(i)]
                  1. Continuous records. c
                    2. Record and report the firebox temperature averaged over the full period of the performance test—NCS. d
                    
                    3. Record the daily average firebox temperature for each operating day. e
                    
                    4. Report all daily average temperatures that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR. g
                    
                  
                
                
                  
                  Catalytic incinerator
                  Temperature upstream and downstream of the catalyst bed [63.114(a)(1)(ii)]
                  1. Continuous records.2. Record and report the upstream and downstream temperatures and the temperature difference across the catalyst bed averaged over the full period of the performance test—NCS.
                    3. Record the daily average upstream temperature and temperature difference across the catalyst bed for each operating day. e
                    
                    4. Report all daily average upstream temperatures that are outside the range established in the NCS or operating permit—PR.
                    5. Report all daily average temperature differences across the catalyst bed that are outside the range established in the NCS or operating permit—PR.
                    6. Report all operating days when insufficient monitoring data are collected. f
                    
                  
                
                
                  Boiler or process heater with a design heat input capacity less than 44 megawatts and vent stream is not introduced with or as the primary fuel
                  Firebox temperature b [63.114(a)(3)]
                  1. Continuous records.2. Record and report the firebox temperature averaged over the full period of the performance test—NCS.
                    3. Record the daily average firebox temperature for each operating day. e
                    
                    4. Report all daily average firebox temperatures that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                  
                
                
                  Flare
                  Presence of a flame at the pilot light [63.114(a)(2)]
                  1. Hourly records of whether the monitor was continuously operating and whether the pilot flame was continuously present during each hour.2. Record and report the presence of a flame at the pilot light over the full period of the compliance determination—NCS.
                    3. Record the times and durations of all periods when all pilot flames are absent or the monitor is not operating.
                    4. Report the times and durations of all periods when all pilot flames of a flare are absent—PR.
                  
                
                
                  Recapture devices
                  The appropriate monitoring device identified in table 4 when, in the table, the term “recapture” is substituted for “recovery.” [63.114(a)(5)]
                  1. The recordkeeping and reporting requirements for monitored parameters identified for the appropriate monitoring device in table 4 of this subpart.
                
                
                  Scrubber for halogenated vent streams (Note: Controlled by a combustion device other than a flare)
                  pH of scrubber effluent [63.114(a)(4)(i)], and
                  1. Continuous records.2. Record and report the pH of the scrubber effluent averaged over the full period of the performance test—NCS.
                    3. Record the daily average pH of the scrubber effluent for each operating day. e
                    
                    4. Report all daily average pH values of the scrubber effluent that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                  
                
                
                  Scrubber for halogenated vent streams (Note: Controlled by a combustion device other than a flare) (Continued)
                  Scrubber liquid and gas flow rates [63.114(a)(4)(ii)]
                  1. Continuous records of scrubber liquid flow rate.2. Record and report the scrubber liquid/gas ratio averaged over the full period of the performance test—NCS.
                    3. Record the daily average scrubber liquid/gas ratio for each operating day. e
                    
                    4. Report all daily average scrubber liquid/gas ratios that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                  
                
                
                  All control devices

                  Presence of flow diverted to the atmosphere from the control device [63.114(d)(1)] or
                  
                  1. Hourly records of whether the flow indicator was operating and whether diversion was detected at any time during each hour.2. Record and report the times and durations of all periods when the vent stream is diverted through a bypass line or the monitor is not operating—PR.
                  
                
                
                   
                  Monthly inspections of sealed valves [63.114(d)(2)]
                  1. Records that monthly inspections were performed.2. Record and report all monthly inspections that show the valves are moved to the diverting position or the seal has been changed—PR.
                  
                
                
                  a Regulatory citations are listed in brackets.
                
                  b Monitor may be installed in the firebox or in the ductwork immediately downstream of the firebox before any substantial heat exchange is encountered.
                
                  c“Continuous records” is defined in § 63.111 of this subpart.
                

                  d NCS = Notification of Compliance Status described in § 63.152 of this subpart.
                
                
                  e The daily average is the average of all recorded parameter values for the operating day. If all recorded values during an operating day are within the range established in the NCS or operating permit, a statement to this effect can be recorded instead of the daily average.
                
                  f The periodic reports shall include the duration of periods when monitoring data is not collected for each excursion as defined in § 63.152(c)(2)(ii)(A) of this subpart.
                
                  g PR = Periodic Reports described in § 63.152 of this subpart.
              
            
            
              Pt. 63, Subpt. G, Table 4
              Table 4 to Subpart G of Part 63—Process Vents—Monitoring, Recordkeeping, and Reporting Requirements For Maintaining a TRE Index Value >1.0 and. ≤4.0
              
                
                  Final recovery device
                  Parameters to be monitored a
                  
                  Recordkeeping and reporting requirements for monitored parameters
                
                
                  Absorber b
                  
                  Exit temperature of the absorbing liquid [63.114(b)(1)], and
                  1. Continuous records c.2. Record and report the exit temperature of the absorbing liquid averaged over the full period of the TRE determination—NCS. d
                    
                  
                
                
                   
                  
                  3. Record the daily average exit temperature of the absorbing liquid for each operating day e.
                
                
                   
                  
                  4. Report all the daily average exit temperatures of the absorbing liquid that are outside the range established in the NCS or operating permit—PR f.
                
                
                   
                  Exit specific gravity [63.114(b)(1)]
                  1. Continuous records.2. Record and report the exit specific gravity averaged over the full period of the TRE determination—NCS.
                  
                
                
                   
                  
                  3. Record the daily average exit specific gravity for each operating day e.
                
                
                   
                  
                  4. Report all daily average exit specific gravity values that are outside the range established in the NCS or operating permit—PR.
                
                
                  Condenser d
                  
                  Exit (product side) temperature [63.114(b)(2)]
                  1. Continuous records.2. Record and report the exit temperature averaged over the full period of the TRE determination—NCS.
                  
                
                
                   
                  
                  3. Record the daily average exit temperature for each operating day e.
                
                
                   
                  
                  4. Report all daily average exit temperatures that are outside the range established in the NCS or operating permit—PR.
                
                
                  Carbon adsorber d
                  
                  Total regeneration stream mass or volumetric flow during carbon bed regeneration cycle(s) [63.114(b)(3)], and
                  1. Record of total regeneration stream mass or volumetric flow for each carbon bed regeneration cycle.2. Record and report the total regeneration stream mass or volumetric flow during each carbon bed regeneration cycle during the period of the TRE determination—NCS.
                  
                
                
                   
                  
                  3. Report all carbon bed regeneration cycles when the total regeneration stream mass or volumetric flow is outside the range established in the NCS or operating permit—PR.
                
                
                   
                  Temperature of the carbon bed after regeneration [and within 15 minutes of completing any cooling cycle(s)] [63.114(b)(3)]
                  1. Records of the temperature of the carbon bed after each regeneration.2. Record and report the temperature of the carbon bed after each regeneration during the period of the TRE determination—NCS.
                  
                
                
                   
                  
                  3. Report all carbon bed regeneration cycles during which temperature of the carbon bed after regeneration is outside the range established in the NCS or operating permit—PR.
                
                
                  All recovery devices (as an alternative to the above)
                  Concentration level or reading indicated by an organic monitoring device at the outlet of the recovery device [63.114 (b)]
                  1. Continuous records.2. Record and report the concentration level or reading averaged over the full period of the TRE determination—NCS.
                  
                
                
                   
                  
                  3. Record the daily average concentration level or reading for each operating day e.
                
                
                   
                  
                  4. Report all daily average concentration levels or readings that are outside the range established in the NCS or operating permit—PR.
                
                
                  aRegulatory citations are listed in brackets.
                
                  b Alternatively, these devices may comply with the organic monitoring device provisions listed at the end of this table under “All Recovery Devices.”
                
                  c “Continuous records” is defined in § 63.111 of this subpart.
                
                  d NCS = Notification of Compliance Status described in § 63.152 of this subpart.
                
                  e The daily average is the average of all values recorded during the operating day. If all recorded values during an operating day are within the range established in the NCS or operating permit, a statement to this effect can be recorded instead of the daily average.
                
                  f PR= Periodic Reports described in § 63.152 of this subpart.
              
            
            
              
              Pt. 63, Subpt. G, Table 5
              Table 5 to Subpart G of Part 63—Group 1 Storage Vessels at Existing Sources
              
                
                  Vessel capacity (cubic meters)
                  Vapor Pressure 1 (kilopascals)
                
                
                  75 ≤capacity <151
                  ≥13.1
                
                
                  151 ≤capacity
                  ≥5.2
                
                
                  1 Maximum true vapor pressure of total organic HAP at storage temperature.
              
            
            
              Pt. 63, Subpt. G, Table 6
              Table 6 to Subpart G of Part 63—Group 1 Storage Vessels at New Sources
              
                
                  Vessel capacity(cubic meters)
                  
                  Vapor pressure a
                    (kilopascals)
                  
                
                
                  38 ≤capacity<151
                  ≥13.1
                
                
                  151 ≤capacity
                  ≥0.7
                
                
                  a Maximum true vapor pressure of total organic HAP at storage temperature.
              
            
            
              Pt. 63, Subpt. G, Table 7
              Table 7 to Subpart G of Part 63—Transfer Operations—Monitoring, Recordkeeping, and Reporting Requirements for Complying With 98 Weight-Percent Reduction of Total Organic Hazardous Air Pollutants Emissions or a Limit of 20 Parts Per Million by Volume
              
                
                  Control device
                  Parameters to be monitored a
                  
                  Recordkeeping and reporting requirements formonitored parameters
                  
                
                
                  Thermal incinerator
                  Firebox temperature b [63.127(a)(1)(i)]
                  1. Continuous records c during loading.2. Record and report the firebox temperature averaged over the full period of the performance test—NCS. d
                    
                  
                
                
                   
                  
                  3. Record the daily average firebox temperature for each operating day e
                  
                
                
                   
                  
                  4. Report daily average temperatures that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PRg
                  
                
                
                  Catalytic incinerator
                  Temperature upstream and downstream of the catalyst bed [63.127(a)(1)(ii)]
                  1. Continuous records during loading.2. Record and report the upstream and downstream temperatures and the temperature difference across the catalyst bed averaged over the full period of the performance test—NCS.
                  
                
                
                   
                  
                  3. Record the daily average upstream temperature and temperature difference across catalyst bed for each operating day. e
                  
                
                
                   
                  
                  4. Report all daily average upstream temperatures that are outside the range established in the NCS or operating permit—PR.
                
                
                   
                  
                  5. Report all daily average temperature differences across the catalyst bed that are outside the range established in the NCS or operating permit—PR.
                
                
                   
                  
                  6. Report all operating days when insufficient monitoring data are collected. f
                  
                
                
                  Boiler or process heater with a design heat input capacity less than 44 megawatts and vent stream is not introduced with or as the primary fuel
                  Firebox temperature b [63.127(a)(3)]
                  1. Continuous records during loading.2. Record and report the firebox temperature averaged over the full period of the performance test—NCS.
                  
                
                
                   
                  
                  3. Record the daily average firebox temperature for each operating day. e
                  
                
                
                   
                  
                  4. Report all daily average firebox temperatures that are outside the range established in the NCS or operating permit and all operating days when insufficient data are collectedf—PR.
                
                
                  Flare
                  Presence of a flame at the pilot light [63.127(a)(2)]
                  1. Hourly records of whether the monitor was continuously operating and whether the pilot flame was continuously present during each hour.
                
                
                   
                  
                  2. Record and report the presence of a flame at the pilot light over the full period of the compliance determination—NCS.
                
                
                   
                  
                  3. Record the times and durations of all periods when all pilot flames are absent or the monitor is not operating.
                
                
                   
                  
                  4. Report the duration of all periods when all pilot flames of a flare are absent—PR.
                
                
                  
                  Scrubber for halogenated vent streams (Note: Controlled by a combustion device other than a flare)
                  pH of scrubber effluent [63.127(a)(4)(i)], and
                  1. Continuous records during loading.2. Record and report the pH of the scrubber effluent averaged over the full period of the performance test—NCS.
                  
                
                
                   
                  
                  3. Record the daily average pH of the scrubber effluent for each operating day. e
                  
                
                
                  
                  
                  4. Report all daily average pH values of the scrubber effluent that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                
                
                   
                  Scrubber liquid and gas flow rates [63.127(a)(4)(ii)]
                  1. Continuous records during loading of scrubber liquid flow rate.2. Record and report the scrubber liquid/gas ratio averaged over the full period of the performance test—NCS.
                  
                
                
                   
                  
                  3. Record the daily average scrubber liquid/gas ratio for each operating day. e
                  
                
                
                   
                  
                  4. Report all daily average scrubber liquid/gas ratios that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                
                
                  Absorber h
                  
                  Exit temperature of the absorbing liquid [63.127(b)(1)], and
                  1. Continuous records during loading.2. Record and report the exit temperature of the absorbing liquid averaged over the full period of the performance test—NCS.
                  
                
                
                   
                  
                  3. Record the daily average exit temperature of the absorbing liquid for each operating day. e
                  
                
                
                   
                  
                  4. Report all daily average exit temperatures of the absorbing liquid that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                
                
                   
                  Exit specific gravity [63.127(b)(1)]
                  1. Continuous records during loading.2. Record and report the exit specific gravity averaged over the full period of the performance test—NCS.
                  
                
                
                   
                  
                  3. Record the daily average exit specific gravity for each operating day. e
                  
                
                
                   
                  
                  4. Report all daily average exit specific gravity values that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                
                
                  Condenser h
                  
                  Exit (product side) temperature [63.127(b)(2)]
                  1. Continuous records during loading.2. Record and report the exit temperature averaged over the full period of the performance test—NCS.
                  
                
                
                   
                  
                  3. Record the daily average exit temperature for each operating day. e
                  
                
                
                   
                  
                  4. Report all daily average exit temperatures that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                
                
                  Carbon adsorber h
                  
                  Total regeneration stream mass or volumetric or volumetric flow during carbon bed regeneration cycle(s) [63.127(b)(3)], and
                  1. Record of total regeneration stream mass or volumetric flow for each carbon bed regeneration cycle.2. Record and report the total regeneration stream mass or volumetric flow during each carbon bed regeneration cycle during the period of the performance test—NCS.
                  
                
                
                   
                  
                  3. Report all carbon bed regeneration cycles when the total regeneration stream mass or volumetric flow is outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                
                
                   
                  Temperature of the carbon bed after regeneration [and within 15 minutes of completing any cooling cycle(s)] [63.127(b)(3)]
                  1. Records of the temperature of the carbon bed after each regeneration.2. Record and report the temperature of the carbon bed after each regeneration during the period of the performance test—NCS.
                  
                
                
                   
                  
                  3. Report all the carbon bed regeneration cycles during which the temperature of the carbon bed after regeneration is outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                
                
                  All recovery devices (as an alternative to the above)
                  Concentration level or reading indicated by an organic monitoring device at the outlet of the recovery device [63.127(b)]
                  1. Continuous records during loading.2. Record and report the concentration level or reading averaged over the full period of the performance test—NCS.
                  
                
                
                   
                  
                  3. Record the daily average concentration level or reading for each operating day. d
                  
                
                
                  
                   
                  
                  4. Report all daily average concentration levels or readings that are outside the range established in the NCS or operating permit and all operating days when insufficient monitoring data are collected f—PR.
                
                
                  All control devices and vapor balancing systems
                  Presence of flow diverted to the atmosphere from the control device [63.127(d)(1)] or
                  1. Hourly records of whether the flow indicator was operating and whether a diversion was detected at any time during each hour.
                
                
                   
                  
                  2. Record and report the duration of all periods when the vent stream is diverted through a bypass line or the monitor is not operating—PR.
                
                
                   
                  Monthly inspections of sealed valves [63.127(d)(2)]
                  1. Records that monthly inspections were performed.2. Record and report all monthly inspections that show the valves are moved to the diverting position or the seal has been changed.
                  
                
                
                  a Regulatory citations are listed in brackets.
                
                  b Monitor may be installed in the firebox or in the ductwork immediately downstream of the firebox before any substantial heat exchange is encountered.
                
                  c “Continuous records” is defined in § 63.111 of this subpart.
                
                  d NCS = Notification of Compliance Status described in § 63.152 of this subpart.
                
                  e The daily average is the average of all recorded parameter values for the operating day. If all recorded values during an operating day are within the range established in the NCS or operating permit, a statement to this effect can be recorded instead of the daily average.
                
                  f The periodic reports shall include the duration of periods when monitoring data are not collected for each excursion as defined in § 63.152(c)(2)(ii)(A) of this subpart.
                
                  g PR = Periodic Reports described in § 63.152 of this subpart.
                
                  h Alternatively, these devices may comply with the organic monitoring device provisions listed at the end of this table under “All Recovery Devices.”
              
            
            
              Pt. 63, Subpt. G, Table 8
              Table 8 to Subpart G of Part 63—Organic HAP's Subject to the Wastewater Provisions for Process Units at New Sources
              
                
                  Chemical name
                  CAS No. a
                  
                
                
                  Allyl chloride
                  107051
                
                
                  Benzene
                  71432
                
                
                  Butadiene (1,3-)
                  106990
                
                
                  Carbon disulfide
                  75150
                
                
                  Carbon tetrachloride
                  56235
                
                
                  Cumene
                  98828
                
                
                  Ethylbenzene
                  100414
                
                
                  Ethyl chloride (Chloroethane)
                  75003
                
                
                  Ethylidene dichloride
                  75343
                
                
                   (1,1-Dichloroethane).
                
                
                  Hexachlorobutadiene
                  87683
                
                
                  Hexachloroethane
                  67721
                
                
                  Hexane
                  100543
                
                
                  Methyl bromide (Bromomethane)
                  74839
                
                
                  Methyl chloride (Chloromethane)
                  74873
                
                
                  Phosgene
                  75445
                
                
                  Tetrachloroethylene (Perchloroethylene)
                  127184
                
                
                  Toluene
                  108883
                
                
                  Trichloroethane (1,1,1-) (Methyl chloroform)
                  71556
                
                
                  Trichloroethylene
                  79016
                
                
                  Trimethylpentane (2,2,4-)
                  540841
                
                
                  Vinyl chloride (chloroethylene)
                  75014
                
                
                  Vinylidene chloride
                  75354
                
                
                   (1,1-Dichloroethylene).
                
                
                  Xylene (m-)
                  108383
                
                
                  Xylene (p-)
                  106423
                
                
                  a CAS numbers refer to the Chemical Abstracts Service registry number assigned to specific compounds, isomers, or mixtures of compounds.
                
                  Note. The list of organic HAP's on table 8 is a subset of the list of organic HAP's on table 9 of this subpart.
              
            
            
              Pt. 63, Subpt. G, Table 9
              Table 9 to Subpart G of Part 63—Organic HAP's Subject to the Wastewater Provisions for Process Units at New and Existing Sources and Corresponding Fraction Removed (Fr) Values
              
                
                  Chemical name
                  CAS No. a
                  
                  Fr
                
                
                  Acetaldehyde
                  75070
                  0.95
                
                
                  Acetonitrile
                  75058
                  0.62
                
                
                  Acetophenone
                  98862
                  0.72
                
                
                  
                  Acrolein
                  107028
                  0.96
                
                
                  Acrylonitrile
                  107131
                  0.96
                
                
                  Allyl chloride
                  107051
                  0.99
                
                
                  Benzene
                  71432
                  0.99
                
                
                  Benzyl chloride
                  100447
                  0.99
                
                
                  Biphenyl
                  92524
                  0.99
                
                
                  Bromoform
                  75252
                  0.99
                
                
                  Butadiene (1,3-)
                  106990
                  0.99
                
                
                  Carbon disulfide
                  75150
                  0.99
                
                
                  Carbon tetrachloride
                  56235
                  0.99
                
                
                  Chlorobenzene
                  108907
                  0.99
                
                
                  Chloroform
                  67663
                  0.99
                
                
                  Chloroprene (2-Chloro-1,3-butadiene)
                  126998
                  0.99
                
                
                  Cumene
                  98828
                  0.99
                
                
                  Dichlorobenzene (p-)
                  106467
                  0.99
                
                
                  Dichloroethane (1,2-) (Ethylene dichloride)
                  107062
                  0.99
                
                
                  Dichloroethyl ether (Bis(2-chloroethyl)ether)
                  111444
                  0.87
                
                
                  Dichloropropene (1,3-)
                  542756
                  0.99
                
                
                  Diethyl sulfate
                  64675
                  0.90
                
                
                  Dimethyl sulfate
                  77781
                  0.53
                
                
                  Dimethylaniline (N,N-)
                  121697
                  0.99
                
                
                  Dimethylhydrazine (1,1-)
                  57147
                  0.57
                
                
                  Dinitrophenol (2,4-)
                  51285
                  0.99
                
                
                  Dinitrotoluene (2,4-)
                  121142
                  0.38
                
                
                  Dioxane (1,4-) (1,4-Diethyleneoxide)
                  123911
                  0.37
                
                
                  Epichlorohydrin(1-Chloro-2,3-epoxypropane)
                  106898
                  0.91
                
                
                  Ethyl acrylate
                  140885
                  0.99
                
                
                  Ethylbenzene
                  100414
                  0.99
                
                
                  Ethyl chloride (Chloroethane)
                  75003
                  0.99
                
                
                  Ethylene dibromide (Dibromomethane)
                  106934
                  0.99
                
                
                  Ethylene glycol dimethyl ether
                  110714
                  0.90
                
                
                  Ethylene glycol monobutyl ether acetate
                  112072
                  0.76
                
                
                  Ethylene glycol monomethyl ether acetate
                  110496
                  0.28
                
                
                  Ethylene oxide
                  75218
                  0.98
                
                
                  Ethylidene dichloride (1,1-Dichloroethane)
                  75343
                  0.99
                
                
                  Hexachlorobenzene
                  118741
                  0.99
                
                
                  Hexachlorobutadiene
                  87683
                  0.99
                
                
                  Hexachloroethane
                  67721
                  0.99
                
                
                  Hexane
                  110543
                  0.99
                
                
                  Isophorone
                  78591
                  0.60
                
                
                  Methanol
                  67561
                  0.31
                
                
                  Methyl bromide (Bromomethane)
                  74839
                  0.99
                
                
                  Methyl chloride (Chloromethane)
                  74873
                  0.99
                
                
                  Methyl isobutyl ketone (Hexone)
                  108101
                  0.99
                
                
                  Methyl methacrylate
                  80626
                  0.98
                
                
                  Methyl tert-butyl ether
                  1634044
                  0.99
                
                
                  Methylene chloride (Dichloromethane)
                  75092
                  0.99
                
                
                  Naphthalene
                  91203
                  0.99
                
                
                  Nitrobenzene
                  98953
                  0.80
                
                
                  Nitropropane (2-)
                  79469
                  0.98
                
                
                  Phosgene
                  75445
                  0.99
                
                
                  Propionaldehyde
                  123386
                  0.99
                
                
                  Propylene dichloride (1,2-Dichloropropane)
                  78875
                  0.99
                
                
                  Propylene oxide
                  75569
                  0.99
                
                
                  Styrene
                  100425
                  0.99
                
                
                  Tetrachloroethane (1,1,2,2-)
                  79345
                  0.99
                
                
                  Tetrachloroethylene (Perchloroethylene)
                  127184
                  0.99
                
                
                  Toluene
                  108883
                  0.99
                
                
                  Toluidine (o-)
                  95534
                  0.44
                
                
                  Trichlorobenzene (1,2,4-)
                  120821
                  0.99
                
                
                  Trichloroethane (1,1,1-) (Methyl chloroform)
                  71556
                  0.99
                
                
                  Trichloroethane (1,1,2-) (Vinyl trichloride)
                  79005
                  0.99
                
                
                  Trichloroethylene
                  79016
                  0.99
                
                
                  Trichlorophenol (2,4,5-)
                  95954
                  0.96
                
                
                  Triethylamine
                  121448
                  0.99
                
                
                  Trimethylpentane (2,2,4-)
                  540841
                  0.99
                
                
                  Vinyl acetate
                  108054
                  0.99
                
                
                  Vinyl chloride (Chloroethylene)
                  75014
                  0.99
                
                
                  Vinylidene chloride (1,1-Dichloroethylene)
                  75354
                  0.99
                
                
                  Xylene (m-)
                  108383
                  0.99
                
                
                  Xylene (o-)
                  95476
                  0.99
                
                
                  Xylene (p-)
                  106423
                  0.99
                
                
                  a CAS numbers refer to the Chemical Abstracts Service registry number assigned to specific compounds, isomers, or mixtures of compounds.
              
              
              [59 FR 19468, Apr. 22, 1994, as amended at 71 FR 76615, Dec. 21, 2006]
            
            
              Pt. 63, Subpt. G, Table 10
              Table 10 to Subpart G of Part 63—Wastewater—Compliance Options for Wastewater Tanks
              
                
                  Capacity (m3)
                  Maximum true vapor pressure (kPa)
                  Control requirements
                
                
                  <75
                  
                  § 63.133(a)(1)
                
                
                  “75 and <151
                  <13.1”13.1
                  
                  § 63.133(a)(1)§ 63.133(a)(2)
                  
                
                
                  “151
                  <5.2”5.2
                  
                  § 63.133(a)(1)§ 63.133(a)(2)
                  
                
              
            
            
              Pt. 63, Subpt. G, Table 11
              Table 11 to Subpart G of Part 63—Wastewater—Inspection and Monitoring Requirements for Waste Management Units
              
                
                  To comply with
                  Inspection or monitoring requirement
                  Frequency of inspection or monitoring
                  Method
                
                
                  Tanks:
                
                
                  63.133(b)(1)
                  Inspect fixed roof and all openings for leaks
                  Initially Semi-annually
                  Visual.
                
                
                  63.133(c)
                  Inspect floating roof in accordance with §§ 63.120 (a)(2) and (a)(3)
                  See § 63.120 (a)(2) and (a)(3)
                  Visual.
                
                
                  63.133(d)
                  Measure floating roof seal gaps in accordance with §§ 63.120 (b)(2)(i) through (b)(4)
                  
                  See § 63.120 (b)(2)(i) through (b)(4).
                
                
                   
                  —Primary seal gaps
                  Once every 5 years Initially Annually
                
                
                   
                  —Secondary seal gaps
                
                
                  63.133(f) 63.133(g)
                  Inspect wastewater tank for control equipment failures and improper work practices
                  Initially Semi-annually
                  Visual.
                
                
                  Surface impoundments:
                
                
                  63.134(b)(1)
                  Inspect cover and all openings for leaks
                  Initially Semi-annually
                  Visual.
                
                
                  63.134(c)
                  Inspect surface impoundment for control equipment failures and improper work practices
                  Initially Semi-annually
                  Visual.
                
                
                  Containers:
                
                
                  63.135(b)(1), 63.135(b)(2) (ii)
                  Inspect cover and all openings for leaks
                  Initially Semi-annually
                  Visual.
                
                
                  63.135(d)(1)
                  Inspect enclosure and all openings for leaks
                  Initially Semi-annually
                  Visual.
                
                
                  63.135(e)
                  Inspect container for control equipment failures and improper work practices
                  Initially Semi-annually
                  Visual.
                
                
                  Individual Drain Systems a:
                
                
                  63.136(b)(1)
                  Inspect cover and all openings to ensure there are no gaps, cracks, or holes
                  Initially Semi-annually
                  Visual.
                
                
                  63.136(c)
                  Inspect individual drain system for control equipment failures and improper work practices
                  Initially Semi-annually
                  Visual.
                
                
                  63.136(e)(1)
                  Verify that sufficient water is present to properly maintain integrity of water seals
                  Initially Semi-annually
                  Visual.
                
                
                  63.136(e)(2), 63.136(f)(1)
                  Inspect all drains using tightly-fitted caps or plugs to ensure caps and plugs are in place and properly installed
                  Initially Semi-annually
                  Visual.
                
                
                  63.136(f)(2)
                  Inspect all junction boxes to ensure covers are in place and have no visible gaps, cracks, or holes
                  Initially Semi-annually
                  Visual or smoke test or other means as specified.
                
                
                  63.136(f)(3)
                  Inspect unburied portion of all sewer lines for cracks and gaps
                  Initially Semi-annually
                  Visual.
                
                
                  Oil-water separators:
                
                
                  63.137(b)(1)
                  Inspect fixed roof and all openings for leaks
                  Initially Semi-annually
                  Visual.
                
                
                  63.137(c)
                  Measure floating roof seal gaps in accordance with 40 CFR 60.696(d)(1)
                  Initially b
                  
                  See 40 CFR 60.696(d)(1).
                
                
                   
                  —Primary seal gaps
                  Once every 5 years
                
                
                  63.137(c)
                  —Secondary seal gaps
                  Initially b Annually
                
                
                  63.137(d)
                  Inspect oil-water separator for control equipment failures and improper work practices
                  Initially Semi-annually
                  Visual.
                
                
                  a As specified in § 63.136(a), the owner or operator shall comply with either the requirements of § 63.136 (b) and (c) or § 63.136 (e) and (f).
                
                  b Within 60 days of installation as specified in § 63.137(c).
              
            
            
              
              Pt. 63, Subpt. G, Table 12
              Table 12 to Subpart G of Part 63—Monitoring Requirements for Treatment Processes
              
                
                  To comply with
                  Parameters to be monitored
                  Frequency
                  Methods
                
                
                  1. Required mass removal of Table 8 and/or Table 9 compound(s) from wastewater treated in a properly operated biological treatment unit, § 63.138(f), and § 63.138(g)
                  Appropriate parameters as specified in § 63.143(c) and approved by permitting authority
                  Appropriate frequency as specified in § 63.143 and approved by permitting authority
                  Appropriate methods as specified in § 63.143 and as approved by permitting authority.
                
                
                  2. Steam stripper
                  (i) Steam flow rate; and
                  Continuously
                  Integrating steam flow monitoring device equipped with a continuous recorder.
                
                
                   
                  (ii) Wastewater feed mass flow rate; and
                  Continuously
                  Liquid flow meter installed at stripper influent and equipped with a continuous recorder.
                
                
                   
                  (iii) Wastewater feed temperature; or(iv) Column operating temperature
                  
                  Continuously
                  (A) Liquid temperature monitoring device installed at stripper influent and equipped with a continuous or recorder; or(B) Liquid temperature monitoring device installed in the column top tray liquid phase (i.e., at the downcomer) and equipped with a continuous recorder.
                  
                
                
                  3. Other treatment processes or alternative monitoring parameters to those listed in item 2 of this table
                  Other parameters may be monitored upon approval from the Administrator with the requirements specified in § 63.151(f)
                
              
            
            
              Pt. 63, Subpt. G, Table 13
              Table 13 to Subpart G of Part 63—Wastewater—Monitoring Requirements for Control Devices
              
                
                  Control Device
                  Monitoring equipment required
                  Parameters to be monitored
                  Frequency
                
                
                  All control devices
                  1. Flow indicator installed at all bypass lines to the atmosphere and equipped with continuous recorder b
                    or
                  

                  1. Presence of flow diverted from the control device to the atmosphere or
                  
                  Hourly records of whether the flow indicator was operating and whether a diversion was detected at any time during each hour
                
                
                   
                  2. Valves sealed closed with car-seal or lock-and-key configuration
                  2. Monthly inspections of sealed valves
                  Monthly.
                
                
                  Thermal Incinerator
                  Temperature monitoring device installed in firebox or in ductwork immediately downstream of firebox a and equipped with a continuous recorder b
                  
                  Firebox temperature
                  Continuous.
                
                
                  Catalytic Incinerator
                  Temperature monitoring device installed in gas stream immediately before and after catalyst bed and equipped with a continuous recorder b
                  
                  1. Temperature upstream of catalyst bed or
                    2. Temperature difference across catalyst bed
                  
                  Continuous.
                
                
                  Flare
                  Heat sensing device installed at the pilot light and equipped with a continuous recorder a
                  
                  Presence of a flame at the pilot light
                  Hourly records of whether the monitor was continuously operating and whether the pilot flame was continuously present during each hour.
                
                
                  
                  Boiler or process heater <44 megawatts and vent stream is not mixed with the primary fuel
                  Temperature monitoring device installed in firebox a and equipped with continuous recorder b
                  
                  Combustion temperature
                  Continuous.
                
                
                  Condenser
                  Temperature monitoring device installed at condenser exit and equipped with continuous recorder b
                  
                  Condenser exit (product side) temperature
                  Continuous.
                
                
                  Carbon adsorber (regenerative)

                  Integrating regeneration stream flow monitoring device having an accuracy of ±10 percent, and
                  
                  Total regeneration stream mass or volumetric flow during carbon bed regeneration cycle(s)
                  For each regeneration cycle, record the total regeneration stream mass or volumetric flow.
                
                
                   
                  Carbon bed temperature monitoring device
                  Temperature of carbon bed after regeneration [and within 15 minutes of completing any cooling cycle(s)]
                  For each regeneration cycle and within 15 minutes of completing any cooling cycle, record the carbon bed temperature.
                
                
                  Carbon adsorber (Non-regenerative)
                  Organic compound concentration monitoring device. c
                  
                  Organic compound concentration of adsorber exhaust
                  Daily or at intervals no greater than 20 percent of the design carbon replacement interval, whichever is greater.
                
                
                  Alternative monitoring parameters
                  Other parameters may be monitored upon approval from the Administrator in accordance with the requirements in § 63.143(e)(3)
                
                
                  a Monitor may be installed in the firebox or in the ductwork immediately downstream of the firebox before any substantial heat exchange is encountered.
                
                  b “Continuous recorder” is defined in § 63.111 of this subpart.
                
                  c As an alternative to conducting this monitoring, an owner or operator may replace the carbon in the carbon adsorption system with fresh carbon at a regular predetermined time interval that is less than the carbon replacement interval that is determined by the maximum design flow rate and organic concentration in the gas stream vented to the carbon adsorption system.
              
            
            
              Tables 14-14b to Subpart G of Part 63 [Reserved]
            
            
              Pt. 63, Subpt. G, Table 15
              Table 15 to Subpart G of Part 63—Wastewater—Information on Table 8 and/or Table 9 Compounds To Be Submitted With Notification of Compliance Status for Process Units at New and/or Existing Sources a b
              
              
                
                  Process unit identification code c
                  
                  Stream identification code
                  Concentration of table 8 and/or table 9 compound(s) (ppmw) d e
                  
                  Flow rate (lpm) e f
                  
                  Group 1 or Group 2 g
                  
                  Compliance approach h
                  
                  Treatment process(es) identification i
                  
                  Waste management unit(s) identification
                  Intended control device
                
                
                   
                
                
                   
                
                
                   
                
                
                   
                
                
                  a The information specified in this table must be submitted; however, it may be submitted in any format. This table presents an example format.
                
                  b Other requirements for the NCS are specified in § 63.152(b) of this subpart.
                
                  c Also include a description of the process unit (e.g., benzene process unit).
                
                  d Except when § 63.132(e) is used, annual average concentration as specified in § 63.132 (c) or (d) and § 63.144.
                
                  e When § 63.132(e) is used, indicate the wastewater stream is a designated Group 1 wastewater stream.
                
                  f Except when § 63.132(e) is used, annual average flow rate as specified in § 63.132 (c) or (d) and in § 63.144.
                
                  g Indicate whether stream is Group 1 or Group 2. If Group 1, indica0te whether it is Group 1 for Table 8 or Table 9 compounds or for both Table 8 and Table 9 compounds.
                
                  h Cite § 63.138 compliance option used.
              
            
            
              Table 16 to Subpart G of Part 63 [Reserved]
            
            
              Pt. 63, Subpt. G, Table 17
              Table 17 to Subpart G of Part 63—Information for Treatment Processes To Be Submitted With Notification of Compliance Status a b
              
              
                
                  Treatment process identification c
                  
                  Description d
                  
                  Wastewater stream(s) treated e
                  
                  Monitoring parameters f
                  
                
                
                   
                
                
                   
                
                
                  
                   
                
                
                  a The information specified in this table must be submitted; however, it may be submitted in any format. This table presents an example format.
                
                  b Other requirements for the Notification of Compliance Status are specified in § 63.152(b) of this Subpart.
                
                  c Identification codes should correspond to those listed in Table 15.
                
                  d Description of treatment process.
                
                  e Stream identification code for each wastewater stream treated by each treatment unit. Identification codes should correspond to entries listed in Table 15.
                
                  f Parameter(s) to be monitored or measured in accordance with Table 12 and § 63.143.
              
            
            
              Pt. 63, Subpt. G, Table 18
              Table 18 to Subpart G of Part 63—Information for Waste Management Units To Be Submitted With Notification of Compliance Status a b
              
              
                
                  Waste management unit identification c
                  
                  Description d
                  
                  Wastewater stream(s) received or managed e
                  
                
                
                   
                
                
                   
                
                
                   
                
                
                  a The information specified in this table must be submitted; however, it may be submitted in any format. This table presents an example format.
                
                  b Other requirements for the Notification of Compliance Status are specified in § 63.152(b) of this Subpart.
                
                  c Identification codes should correspond to those listed in Table 15.
                
                  d Description of waste management unit.
                
                  e Stream identification code for each wastewater stream received or managed by each waste management unit. Identification codes should correspond to entries listed in Table 15.
              
            
            
              Pt. 63, Subpt. G, Table 19
              Table 19 to Subpart G of Part 63—Wastewater—Information on Residuals To Be Submitted With Notification of Compliance Status a b
              
              
                
                  Residual identification c
                  
                  Residual description d
                  
                  Wastewater stream identification e
                  
                  Treatment process f
                  
                  Fate g
                  
                  Control device identification code
                  Control device description h
                  
                  Control device efficiency i
                  
                
                
                   
                
                
                   
                
                
                   
                
                
                   
                
                
                  a The information specified in this table must be submitted; however, it may be submitted in any format. This table presents an example format.
                
                  b Other requirements for the Notification of Compliance Status are specified in § 63.152(b) of this subpart.
                
                  c Name or identification code of residual removed from Group 1 wastewater stream.
                
                  d Description of residual (e.g., steam stripper A-13 overhead condensates).
                
                  e Identification of stream from which residual is removed.
                
                  f Treatment process from which residual originates.
                
                  g Indicate whether residual is sold, returned to production process, or returned to waste management unit or treatment process; or whether HAP mass of residual is destroyed by 99 percent.
                
                  h If the fate of the residual is such that the HAP mass is destroyed by 99 percent, give description of device used for HAP destruction.
                
                  i If the fate of the residual is such that the HAP mass is destroyed by 99 percent, provide an estimate of control device efficiency and attach substantiation in accordance with § 63.146(b)(9) of this subpart.
              
            
            
              Pt. 63, Subpt. G, Table 20
              Table 20 to Subpart G of Part 63—Wastewater—Periodic Reporting Requirements for Control Devices Subject to § 63.139 Used To Comply With §§ 63.13 Through 63.139
              
                
                  Control device
                  Reporting requirements
                
                
                  (1) Thermal Incinerator
                  Report all daily average a temperatures that are outside the range established in the NCS b or operating permit and all operating days when insufficient monitoring data are collected. c
                  
                
                
                  (2) Catalytic Incinerator
                  (i) Report all daily average a upstream temperatures that are outside the range established in the NCS b or operating permit.
                
                
                   
                  (ii) Report all daily average a temperature differences across the catalyst bed that are outside the range established in the NCS b or operating permit.
                
                
                   
                  (iii) Report all operating days when insufficient monitoring data are collected. c
                  
                
                
                  (3) Boiler or Process Heater with a design heat input capacity less than 44 megawatts and vent stream is not mixed with the primary fuel
                  Report all daily average a firebox temperatures that are outside the range established in the NCS b or operating permit and all operating days when insufficient monitoring data are collected. c
                  
                
                
                  (4) Flare
                  Report the duration of all periods when all pilot flames are absent.
                
                
                  (5) Condenser
                  Report all daily average a exit temperatures that are outside the range established in the NCS b or operating permit and all operating days when insufficient monitoring data are collected c.
                
                
                  
                  (6) Carbon Adsorber (Regenerative)
                  (i) Report all carbon bed regeneration cycles when the total regeneration stream mass or volumetric flow is outside the range established in the NCS b or operating permit.
                
                
                   
                  (ii) Report all carbon bed regeneration cycles during which the temperature of the carbon bed after regeneration is outside the range established in the NCS b or operating permit.
                
                
                   
                  (iii) Report all operating days when insufficient monitoring data are collected c.
                
                
                  (7) Carbon Adsorber (Non-Regenerative)
                  (i) Report all operating days when inspections not done according to the schedule developed as specified in table 13 of this subpart.
                
                
                   
                  (ii) Report all operating days when carbon has not been replaced at the frequency specified in table 13 of this subpart.
                
                
                  (8) All Control Devices
                  (i) Report the times and durations of all periods when the vent stream is diverted through a bypass line or the monitor is not operating, or
                
                
                   
                  (ii) Report all monthly inspections that show the valves are moved to the diverting position or the seal has been changed.
                
                
                  a The daily average is the average of all values recorded during the operating day, as specified in § 63.147(d).
                
                  b NCS = Notification of Compliance Status described in § 63.152.
                
                  c The periodic reports shall include the duration of periods when monitoring data are not collected for each excursion as defined in § 63.152(c)(2)(ii)(A).
              
            
            
              Pt. 63, Subpt. G, Table 21

              Table 21 to Subpart G of Part 63—Average Storage Temperature (Ts) as a Function of Tank Paint Color
              
                
                  Tank Color
                  Average Storage Temperature (Ts)
                
                
                  White
                  TA a = 0
                
                
                  Aluminum
                  TA = 2.5
                
                
                  Gray
                  TA = 3.5
                
                
                  Black
                  TA = 5.0
                
                
                  a TA is the average annual ambient temperature in degrees Fahrenheit.
              
            
            
              Pt. 63, Subpt. G, Table 22
              Table 22 to Subpart G of Part 63—Paint Factors for Fixed Roof Tanks
              
                
                  Tank color
                  Roof
                  Shell
                  Paint factors (Fp)Paint Condition
                  
                  Good
                  Poor
                
                
                  White
                  White
                  1.00
                  1.15
                
                
                  Aluminum (specular)
                  White
                  1.04
                  1.18
                
                
                  White
                  Aluminum (specular)
                  1.16
                  1.24
                
                
                  Aluminum (specular)
                  Aluminum (specular)
                  1.20
                  1.29
                
                
                  White
                  Aluminum (diffuse)
                  1.30
                  1.38
                
                
                  Aluminum (diffuse)
                  Aluminum (diffuse)
                  1.39
                  1.46
                
                
                  White
                  Gray
                  1.30
                  1.38
                
                
                  Light gray
                  Light gray
                  1.33
                  1.44
                
                
                  Medium gray
                  Medium gray
                  1.40
                  1.58
                
              
            
            
              Pt. 63, Subpt. G, Table 23

              Table 23 to Subpart G of Part 63—Average Clingage Factors (c) a
              
              
                
                  Liquid
                  Shell condition
                  Light rust b
                  
                  Dense rust
                  Gunite lined
                
                
                  Gasoline
                  0.0015
                  0.0075
                  0.15
                
                
                  Single component stocks
                  0.0015
                  0.0075
                  0.15
                
                
                  Crude oil
                  0.0060
                  0.030
                  0.60
                
                
                  a Units for average clingage factors are barrels per 1,000 square feet.
                
                  b If no specific information is available, these values can be assumed to represent the most common condition of tanks currently in use.
              
            
            
              Pt. 63, Subpt. G, Table 24
              Table 24 to Subpart G of Part 63—Typical Number of Columns as a Function of Tank Diameter for Internal Floating Roof Tanks With Column Supported Fixed Roofs a
              
              
                
                  Tank diameter range (D in feet)
                  Typical number of columns, (NC)
                
                
                  0 <D ≤85
                  1
                
                
                  
                  85 <D ≤100
                  6
                
                
                  100 <D ≤120
                  7
                
                
                  120 <D ≤135
                  8
                
                
                  135 <D ≤150
                  9
                
                
                  150 <D ≤170
                  16
                
                
                  170 <D ≤190
                  19
                
                
                  190 <D ≤220
                  22
                
                
                  220 <D ≤235
                  31
                
                
                  235 <D ≤270
                  37
                
                
                  270 <D ≤275
                  43
                
                
                  275 <D ≤290
                  49
                
                
                  290 <D ≤330
                  61
                
                
                  330 <D ≤360
                  71
                
                
                  360 <D ≤400
                  81
                
                
                  a Data in this table should not supersede information on actual tanks.
              
            
            
              Pt. 63, Subpt. G, Table 25

              Table 25 to Subpart G of Part 63—Effective Column Diameter (Fc)
              
                
                  Column type
                  Fc (feet)
                
                
                  9-inch by 7-inch built-up columns
                  1.1
                
                
                  8-inch-diameter pipe columns
                  0.7
                
                
                  No construction details known
                  1.0
                
              
            
            
              Pt. 63, Subpt. G, Table 26
              Table 26 to Subpart G of Part 63—Seal Related Factors for Internal Floating Roof Vessels
              
                
                  Seal type
                  KS
                  
                  n
                
                
                  Liquid mounted resilient seal:
                
                
                  Primary seal only
                  3.0
                  0
                
                
                  With rim-mounted secondary seal a
                  
                  1.6
                  0
                
                
                  Vapor mounted resilient seal:
                
                
                  Primary seal only
                  6.7
                  0
                
                
                  With rim-mounted secondary seal a
                  
                  2.5
                  0
                
                
                  a If vessel-specific information is not available about the secondary seal, assume only a primary seal is present.
              
            
            
              Pt. 63, Subpt. G, Table 27

              Table 27 to Subpart G of Part 63—Summary of Internal Floating Deck Fitting Loss Factors (KF) and Typical Number of Fittings (NF)
              
                
                  Deck fitting type
                  Deck fitting loss factor (KF) a
                  
                  Typical number of fittings (NF)
                
                
                  Access hatch
                  
                  1.
                
                
                  Bolted cover, gasketed
                  1.6
                
                
                  Unbolted cover, gasketed
                  11
                
                
                  Unbolted cover, ungasketed
                  
                    b 25
                
                
                  Automatic gauge float well
                  
                  1.
                
                
                  Bolted cover, gasketed
                  5.1
                
                
                  Unbolted cover, gasketed
                  15
                
                
                  Unbolted cover, ungasketed
                  
                    b 28
                
                
                  Column well
                  
                  (see Table 24).
                
                
                  Builtup column-sliding cover, gasketed
                  33
                
                
                  Builtup column-sliding cover, ungasketed
                  
                    b 4710
                  
                
                
                  Pipe column-flexible fabric sleeve seal
                  19
                
                
                  Pipe column-sliding cover, gasketed
                  32
                
                
                  Pipe column-sliding cover, ungasketed
                
                
                  Ladder well
                  
                  1.
                
                
                  Sliding cover, gasketed
                  56
                
                
                  Sliding cover, ungasketed
                  
                    b 76
                
                
                  Roof leg or hanger well
                  
                  (5 + D/10 + D 2/600) c.
                
                
                  Adjustable
                  
                    b 7.9
                
                
                  Fixed
                  0
                
                
                  Sample pipe or well
                  
                  1.
                
                
                  Slotted pipe-sliding cover, gasketed
                  44
                
                
                  Slotted pipe-sliding cover, ungasketed
                  57
                
                
                  Sample well-slit fabric seal, 10 percent open area
                  
                    b 12
                
                
                  Stub drain, 1-in diameter d
                  
                  1.2
                  (D 2/125) c.
                
                
                  Vacuum breaker
                  
                  1.
                
                
                  
                  Weighted mechanical actuation, gasketed
                  
                    b 0.7
                
                
                  Weighted mechanical actuation, ungasketed
                  0.9
                
                
                  a Units for KF are pound-moles per year.
                
                  b If no specific information is available, this value can be assumed to represent the most common/typical deck fittings currently used.
                
                  c D = Tank diameter (feet).
                
                  d Not used on welded contact internal floating decks.
              
            
            
              Pt. 63, Subpt. G, Table 28

              Table 28 to Subpart G of Part 63—Deck Seam Length Factors a (SD) for Internal Floating Roof Tanks
              
                
                  Deck construction
                  Typical deck seam length factor
                
                
                  Continuous sheet construction b:
                
                
                  5-feet wide sheets
                  0.2 c
                  
                
                
                  6-feet wide sheets
                  0.17
                
                
                  7-feet wide sheets
                  0.14
                
                
                  Panel construction d:
                
                
                  5 × 7.5 feet rectangular
                  0.33
                
                
                  5 × 12 feet rectangular
                  0.28
                
                
                  a Deck seam loss applies to bolted decks only. Units for SD are feet per square feet.
                
                  b SD = 1/W, where W = sheet width (feet).
                
                  c If no specific information is available, these factors can be assumed to represent the most common bolted decks currently in use.
                
                  d SD = (L + W)/LW, where W = panel width (feet), and L = panel length (feet).
              
            
            
              Pt. 63, Subpt. G, Table 29
              Table 29 to Subpart G of Part 63—Seal Related Factors for External Floating Roof Vessels
              
                
                  Seal type
                  Welded vessels
                  KS
                  
                  N
                  Riveted vessels
                  KS
                  
                  N
                
                
                  Metallic shoe seal:
                
                
                  Primary seal only
                  1.2
                  1.5
                  1.3
                  1.5
                
                
                  With shoe-mounted secondary seal
                  0.8
                  1.2
                  1.4
                  1.2
                
                
                  With rim-mounted secondary seal
                  0.2
                  1.0
                  0.2
                  1.6
                
                
                  Liquid mounted resilient seal:
                
                
                  Primary seal only
                  1.1
                  1.0
                  
                    a NA
                  NA
                
                
                  With weather shield
                  0.8
                  0.9
                  NA
                  NA
                
                
                  With rim-mounted secondary seal
                  0.7
                  0.4
                  NA
                  NA
                
                
                  Vapor mounted resilient seal:
                
                
                  Primary seal only
                  1.2
                  2.3
                  NA
                  NA
                
                
                  With weather shield
                  0.9
                  2.2
                  NA
                  NA
                
                
                  With rim-mounted secondary seal
                  0.2
                  2.6
                  NA
                  NA
                
                
                  a NA = Not applicable.
              
            
            
              Pt. 63, Subpt. G, Table 30

              Table 30 to Subpart G of Part 63—Roof Fitting Loss Factors, KFa, KFb, and m, a and Typical Number of Fittings, NT
              
              
                
                  Fitting type and construction details
                  Loss factors b
                  
                  KFa (lb-mole/yr)
                  KFb (lb-mole/[mi/hr]m-yr)
                  m (dimensionless)
                  Typical number of fittings, NT
                  
                
                
                  Access hatch (24-in-diameter well)
                  
                  
                  
                  1.
                
                
                  Bolted cover, gasketed
                  0
                  0
                  
                    c 0
                
                
                  Unbolted cover, ungasketed
                  2.7
                  7.1
                  1.0
                
                
                  Unbolted cover, gasketed
                  2.9
                  0.41
                  1.0
                
                
                  Unslotted guide-pole well (8-in-diameter unslotted pole, 21-in-diameter well)
                  
                  
                  
                  1.
                
                
                  Ungasketed sliding cover
                  0
                  67
                  
                    c 0.98
                
                
                  Gasketed sliding cover
                  0
                  3.0
                  1.4
                
                
                  Slotted guide-pole/sample well (8-in-diameter unslotted pole, 21-in-diameter well)
                  
                  
                  
                  (d).
                
                
                  Ungasketed sliding cover, without float
                  0
                  310
                  1.2
                
                
                  Ungasketed sliding cover, with float
                  0
                  29
                  2.0
                
                
                  Gasketed sliding cover, without float
                  0
                  260
                  1.2
                
                
                  Gasketed sliding cover, with float
                  0
                  8.5
                  1.4
                
                
                  Gauge-float well (20-inch diameter)
                  
                  
                  
                  1.
                
                
                  
                  Unbolted cover, ungasketed
                  2.3
                  5.9
                  
                    c 1.0
                
                
                  Unbolted cover, gasketed
                  2.4
                  0.34
                  1.0
                
                
                  Bolted cover, gasketed
                  0
                  0
                  0
                
                
                  Gauge-hatch/sample well (8-inch diameter)
                  
                  
                  
                  1.
                
                
                  Weighted mechanical actuation, gasketed
                  0.95
                  0.14
                  
                    c 1.0
                
                
                  Weighted mechanical actuation, ungasketed
                  0.91
                  2.4
                  1.0
                
                
                  Vacuum breaker (10-in-diameter well)
                  
                  
                  
                  NF6 (Table 31).
                
                
                  Weighted mechanical actuation, gasketed
                  1.2
                  0.17
                  
                    c 1.0
                
                
                  Weighted mechanical actuation, ungasketed
                  1.2
                  3.0
                  1.0
                
                
                  Roof drain (3-in-diameter)
                  
                  
                  
                  NF7 (Table 31).
                
                
                  Open
                  0
                  7.0
                  
                    e 1.4
                  NF8 (Table 32 f).
                
                
                  90 percent closed
                  0.51
                  0.81
                  1.0
                
                
                  Roof leg (3-in-diameter)
                  
                  
                  
                  NF8 (Table 32 f).
                
                
                  Adjustable, pontoon area
                  1.5
                  0.20
                  
                    c 1.0
                
                
                  Adjustable, center area
                  0.25
                  0.067
                  
                    c 1.0
                
                
                  Adjustable, double-deck roofs
                  0.25
                  0.067
                  1.0
                
                
                  Fixed
                  0
                  0
                  0
                
                
                  Roof leg (21/2-in-diameter)
                  
                  
                  
                  NF8 (Table 32 f).
                
                
                  Adjustable, pontoon area
                  1.7
                  0
                  0
                
                
                  Adjustable, center area
                  0.41
                  0
                  0
                
                
                  Adjustable, double-deck roofs
                  0.41
                  0
                  0
                
                
                  Fixed
                  0
                  0
                  0
                
                
                  Rim vent (6-in-diameter)
                  
                  
                  
                  1 g.
                
                
                  Weighted mechanical actuation, gasketed
                  0.71
                  0.10
                  
                    c 1.0
                
                
                  Weighted mechanical actuation, ungasketed
                  0.68
                  1.8
                  1.0
                
                
                  a The roof fitting loss factors, KFa, KFb, and m, may only be used for wind speeds from 2 to 15 miles per hour.
                
                  b Unit abbreviations are as follows: lb = pound; mi = miles; hr = hour; yr = year.
                
                  c If no specific information is available, this value can be assumed to represent the most common or typical roof fittings currently in use.
                
                  d A slotted guide-pole/sample well is an optional fitting and is not typically used.
                
                  e Roof drains that drain excess rainwater into the product are not used on pontoon floating roofs. They are, however, used on double-deck floating roofs and are typically left open.
                
                  f The most common roof leg diameter is 3 inches. The loss factors for 21/2-inch diameter roof legs are provided for use if this smaller size roof is used on a particular floating roof.
                
                  g Rim vents are used only with mechanical-shoe primary seals.
              
            
            
              Pt. 63, Subpt. G, Table 31

              Table 31 to Subpart G of Part 63—Typical Number of Vacuum Breakers, NF6 and Roof Drains, a NF7
              
              
                
                  Tank diameter D (feet) b
                  
                  No. of vacuum breakers, NF6
                  
                  Pontoon roof
                  Double-deck roof
                  No. of roof drains, N F7 double-deck roof c
                  
                
                
                  50
                  1
                  1
                  1
                
                
                  100
                  1
                  1
                  1
                
                
                  150
                  2
                  2
                  2
                
                
                  200
                  3
                  2
                  3
                
                
                  250
                  4
                  3
                  5
                
                
                  300
                  5
                  3
                  7
                
                
                  350
                  6
                  4
                  
                    d
                  
                
                
                  400
                  7
                  4
                  
                    d
                  
                
                
                  a This table should not supersede information based on actual tank data.
                
                  b If the actual diameter is between the diameters listed, the closest diameter listed should be used. If the actual diameter is midway between the diameters listed, the next larger diameter should be used.
                
                  c Roof drains that drain excess rainwater into the product are not used on pontoon floating roofs. They are, however, used on double-deck floating roofs, and are typically left open.
                
                  d For tanks more than 300 feet in diameter, actual tank data or the manufacturer's recommendations may be needed for the number of roof drains.
              
            
            
              
              Pt. 63, Subpt. G, Table 32

              Table 32 to Subpart G of Part 63—Typical Number of Roof Legs, a NF8
              
              
                
                  Tank diameter D (feet) b
                  
                  Pontoon roof
                  No. of pontoon legs
                  No. of center legs
                  No. of legs on double-deck roof
                
                
                  30
                  4
                  2
                  6
                
                
                  40
                  4
                  4
                  7
                
                
                  50
                  6
                  6
                  8
                
                
                  60
                  9
                  7
                  10
                
                
                  70
                  13
                  9
                  13
                
                
                  80
                  15
                  10
                  16
                
                
                  90
                  16
                  12
                  20
                
                
                  100
                  17
                  16
                  25
                
                
                  110
                  18
                  20
                  29
                
                
                  120
                  19
                  24
                  34
                
                
                  130
                  20
                  28
                  40
                
                
                  140
                  21
                  33
                  46
                
                
                  150
                  23
                  38
                  52
                
                
                  160
                  26
                  42
                  58
                
                
                  170
                  27
                  49
                  66
                
                
                  180
                  28
                  56
                  74
                
                
                  190
                  29
                  62
                  82
                
                
                  200
                  30
                  69
                  90
                
                
                  210
                  31
                  77
                  98
                
                
                  220
                  32
                  83
                  107
                
                
                  230
                  33
                  92
                  115
                
                
                  240
                  34
                  101
                  127
                
                
                  250
                  34
                  109
                  138
                
                
                  260
                  36
                  118
                  149
                
                
                  270
                  36
                  128
                  162
                
                
                  280
                  37
                  138
                  173
                
                
                  290
                  38
                  148
                  186
                
                
                  300
                  38
                  156
                  200
                
                
                  310
                  39
                  168
                  213
                
                
                  320
                  39
                  179
                  226
                
                
                  330
                  40
                  190
                  240
                
                
                  340
                  41
                  202
                  255
                
                
                  350
                  42
                  213
                  270
                
                
                  360
                  44
                  226
                  285
                
                
                  370
                  45
                  238
                  300
                
                
                  380
                  46
                  252
                  315
                
                
                  390
                  47
                  266
                  330
                
                
                  400
                  48
                  281
                  345
                
                
                  a This table should not supersede information based on actual tank data.
                
                  b If the actual diameter is between the diameters listed, the closest diameter listed should be used. If the actual diameter is midway between the diameters listed, the next larger diameter should be used.
              
            
            
              Pt. 63, Subpt. G, Table 33
              Table 33 to Subpart G of Part 63—Saturation Factors
              
                
                  Cargo carrier
                  Mode of operation
                  S factor
                
                
                  Tank trucks and rail tank cars
                  Submerged loading of a clean cargo tank
                  0.50
                
                
                   
                  Submerged loading: dedicated normal service
                  0.60
                
                
                   
                  Submerged loading: dedicated vapor balance service
                  1.00
                
                
                   
                  Splash loading of a clean cargo tank
                  1.45
                
                
                   
                  Splash loading: dedicated normal service
                  1.45
                
                
                   
                  Splash loading: dedicated vapor balance service
                  1.00
                
              
            
            
              Pt. 63, Subpt. G, Table 34

              Table 34 to Subpart G of Part 63—Fraction Measured (Fm) and Fraction Emitted (Fe) For HAP Compounds in Wastewater Streams
              
                
                  Chemical name
                  CAS Number a
                  
                  Fm
                  
                  Fe
                  
                
                
                  Acetaldehyde
                  75070
                  1.00
                  0.48
                
                
                  Acetonitrile
                  75058
                  0.99
                  0.36
                
                
                  Acetophenone
                  98862
                  0.31
                  0.14
                
                
                  Acrolein
                  107028
                  1.00
                  0.43
                
                
                  Acrylonitrile
                  107131
                  1.00
                  0.43
                
                
                  Allyl chloride
                  107051
                  1.00
                  0.89
                
                
                  Benzene
                  71432
                  1.00
                  0.80
                
                
                  Benzyl chloride
                  100447
                  1.00
                  0.47
                
                
                  
                  Biphenyl
                  92524
                  0.86
                  0.45
                
                
                  Bromoform
                  75252
                  1.00
                  0.49
                
                
                  Butadiene (1,3-)
                  106990
                  1.00
                  0.98
                
                
                  Carbon disulfide
                  75150
                  1.00
                  0.92
                
                
                  Carbon tetrachloride
                  56235
                  1.00
                  0.94
                
                
                  Chlorobenzene
                  108907
                  1.00
                  0.73
                
                
                  Chloroform
                  67663
                  1.00
                  0.78
                
                
                  Chloroprene (2-Chloro-1,3-butadiene)
                  126998
                  1.00
                  0.68
                
                
                  Cumene
                  98828
                  1.00
                  0.88
                
                
                  Dichlorobenzene (p-)
                  106467
                  1.00
                  0.72
                
                
                  Dichloroethane (1,2-) (Ethylene dichloride)
                  107062
                  1.00
                  0.64
                
                
                  Dichloroethyl ether (Bis(2-Chloroethyl ether))
                  111444
                  0.76
                  0.21
                
                
                  Dichloropropene (1,3-)
                  542756
                  1.00
                  0.76
                
                
                  Diethyl sulfate
                  64675
                  0.0025
                  0.11
                
                
                  Dimethyl sulfate
                  77781
                  0.086
                  0.079
                
                
                  Dimethylaniline (N,N-)
                  121697
                  0.00080
                  0.34
                
                
                  Dimethylhydrazine (1,1-)
                  57147
                  0.38
                  0.054
                
                
                  Dinitrophenol (2,4-)
                  51285
                  0.0077
                  0.060
                
                
                  Dinitrotoluene (2,4-)
                  121142
                  0.085
                  0.18
                
                
                  Dioxane (1,4-) (1,4-Diethyleneoxide)
                  123911
                  0.87
                  0.18
                
                
                  Epichlorohydrin(1-Chloro-2,3-epoxypropane)
                  106898
                  0.94
                  0.35
                
                
                  Ethyl acrylate
                  140885
                  1.00
                  0.48
                
                
                  Ethylbenzene
                  100414
                  1.00
                  0.83
                
                
                  Ethyl chloride (Chloroethane)
                  75003
                  1.00
                  0.90
                
                
                  Ethylene dibromide (Dibromomethane)
                  106934
                  1.00
                  0.57
                
                
                  Ethylene glycol dimethyl ether
                  110714
                  0.86
                  0.32
                
                
                  Ethylene glycol monobutyl ether acetate
                  112072
                  0.043
                  0.067
                
                
                  Ethylene glycol monomethyl ether acetate
                  110496
                  0.093
                  0.048
                
                
                  Ethylene oxide
                  75218
                  1.00
                  0.50
                
                
                  Ethylidene dichloride (1,1-Dichloroethane)
                  75343
                  1.00
                  0.79
                
                
                  Hexachlorobenzene
                  118741
                  0.97
                  0.64
                
                
                  Hexachlorobutadiene
                  87683
                  0.88
                  0.86
                
                
                  Hexachloroethane
                  67721
                  0.50
                  0.85
                
                
                  Hexane
                  110543
                  1.00
                  1.00
                
                
                  Isophorone
                  78591
                  0.51
                  0.11
                
                
                  Methanol
                  67561
                  0.85
                  0.17
                
                
                  Methyl bromide (Bromomethane)
                  74839
                  1.00
                  0.85
                
                
                  Methyl chloride (Chloromethane)
                  74873
                  1.00
                  0.84
                
                
                  Methyl isobutyl ketone (Hexone)
                  108101
                  0.98
                  0.53
                
                
                  Methyl methacrylate
                  80626
                  1.00
                  0.37
                
                
                  Methyl tert-butyl ether
                  1634044
                  1.00
                  0.57
                
                
                  Methylene chloride (Dichloromethane)
                  75092
                  1.00
                  0.77
                
                
                  Naphthalene
                  91203
                  0.99
                  0.51
                
                
                  Nitrobenzene
                  98953
                  0.39
                  0.23
                
                
                  Nitropropane (2-)
                  79469
                  0.99
                  0.44
                
                
                  Phosgene
                  75445
                  1.00
                  0.87
                
                
                  Propionaldehyde
                  123386
                  1.00
                  0.41
                
                
                  Propylene dichloride (1,2-Dichloropropane)
                  78875
                  1.00
                  0.72
                
                
                  Propylene oxide
                  75569
                  1.00
                  0.60
                
                
                  Styrene
                  100425
                  1.00
                  0.80
                
                
                  Tetrachloroethane (1,1,2,2-)
                  79345
                  1.00
                  0.46
                
                
                  Tetrachloroethylene (Perchloroethylene)
                  127184
                  1.00
                  0.92
                
                
                  Toluene
                  108883
                  1.00
                  0.80
                
                
                  Toluidine (o-)
                  95534
                  0.15
                  0.052
                
                
                  Trichlorobenzene (1,2,4-)
                  120821
                  1.00
                  0.64
                
                
                  Trichloroethane (1,1,1-) (Methyl chloroform)
                  71556
                  1.00
                  0.91
                
                
                  Trichloroethane (1,1,2-) (Vinyl Trichloride)
                  79005
                  1.00
                  0.60
                
                
                  Trichloroethylene
                  79016
                  1.00
                  0.87
                
                
                  Trichlorophenol (2,4,5-)
                  95954
                  0.11
                  0.086
                
                
                  Triethylamine
                  121448
                  1.00
                  0.38
                
                
                  Trimethylpentane (2,2,4-)
                  540841
                  1.00
                  1.00
                
                
                  Vinyl acetate
                  108054
                  1.00
                  0.59
                
                
                  Vinyl chloride (Chloroethylene)
                  75014
                  1.00
                  0.97
                
                
                  Vinylidene chloride (1,1-Dichloroethylene)
                  75354
                  1.00
                  0.94
                
                
                  Xylene (m-)
                  108383
                  1.00
                  0.82
                
                
                  Xylene (o-)
                  95476
                  1.00
                  0.79
                
                
                  Xylene (p-)
                  106423
                  1.00
                  0.82
                
                
                  a CAS numbers refer to the Chemical Abstracts Service registry number assigned to specific compounds, isomers, or mixtures of compounds.
              
              [59 FR 19468, Apr. 22, 1994, as amended at 71 FR 76615, Dec. 21, 2006]
            
            
              
              Pt. 63, Subpt. G, Table 35
              Table 35 to Subpart G of Part 63—Control Requirements for Items of Equipment That Meet the Criteria of § 63.149 of Subpart G
              
                
                  Item of equipment
                  Control requirement a
                  
                
                
                  Drain or drain hub
                  (a) Tightly fitting solid cover (TFSC); or(b) TFSC with a vent to either a process, or to a fuel gas system, or to a control device meeting the requirements of § 63.139(c); or
                    (c) Water seal with submerged discharge or barrier to protect discharge from wind.
                  
                
                
                  Manhole b
                  
                  (a) TFSC; or(b) TSFC with a vent to either a process, or to a fuel gas system, or to a control device meeting the requirements of § 63.139(c); or
                    (c) If the item is vented to the atmosphere, use a TFSC with a properly operating water seal at the entrance or exit to the item to restrict ventilation in the collection system. The vent pipe shall be at least 90 cm in length and not exceeding 10.2 cm in nominal inside diameter.
                  
                
                
                  Lift station
                  (a) TFSC; or(b) TFSC with a vent to either a process, or to a fuel gas system, or to a control device meeting the requirements of § 63.139(c); or
                    (c) If the lift station is vented to the atmosphere, use a TFSC with a properly operating water seal at the entrance or exit to the item to restrict ventilation in the collection system. The vent pipe shall be at least 90 cm in length and not exceeding 10.2 cm in nominal inside diameter. The lift station shall be level controlled to minimize changes in the liquid level.
                  
                
                
                  Trench
                  (a) TFSC; or(b) TFSC with a vent to either a process, or to a fuel gas system, or to a control device meeting the requirements of § 63.139(c); or
                    (c) If the item is vented to the atmosphere, use a TFSC with a properly operating water seal at the entrance or exit to the item to restrict ventilation in the collection system. The vent pipe shall be at least 90 cm in length and not exceeding 10.2 cm in nominal inside diameter.
                  
                
                
                  Pipe
                  Each pipe shall have no visible gaps in joints, seals, or other emission interfaces.
                
                
                  Oil/Water separator
                  (a) Equip with a fixed roof and route vapors to a process or to a fuel gas system, or equip with a closed vent system that routes vapors to a control device meeting the requirements of § 63.139(c); or(b) Equip with a floating roof that meets the equipment specifications of § 60.693 (a)(1)(i), (a)(1)(ii), (a)(2), (a)(3), and (a)(4).
                  
                
                
                  Tank c
                  
                  Maintain a fixed roof. d If the tank is sparged e or used for heating or treating by means of an exothermic reaction, a fixed roof and a system shall be maintained that routes the organic hazardous air pollutants vapors to other process equipment or a fuel gas system, or a closed vent system that routes vapors to a control device that meets the requirements of 40 CFR § 63.119 (e)(1) or (e)(2).
                
                
                  a Where a tightly fitting solid cover is required, it shall be maintained with no visible gaps or openings, except during periods of sampling, inspection, or maintenance.
                
                  b Manhole includes sumps and other points of access to a conveyance system.
                
                  c Applies to tanks with capacities of 38 m3 or greater.
                
                  d A fixed roof may have openings necessary for proper venting of the tank, such as pressure/vacuum vent, j-pipe vent.
                
                  e The liquid in the tank is agitated by injecting compressed air or gas.
              
            
            
              Pt. 63, Subpt. G, Table 36

              Table 36 to Subpart G of Part 63—Compound Lists Used for Compliance Demonstrations for Enhanced Biological Treatment Processes (See § 63.145(h))
              
                
                  List 1
                  List 2
                
                
                  Acetonitrile
                  Acetaldehyde.
                
                
                  Acetophenone
                  Acrolein.
                
                
                  Acrylonitrile
                  Allyl Chloride.
                
                
                  Biphenyl
                  Benzene.
                
                
                  Chlorobenzene
                  Benzyl Chloride,
                
                
                  Dichloroethyl Ether
                  Bromoform.
                
                
                  Diethyl Sulfate
                  Bromomethane.
                
                
                  Dimethyl Sulfate
                  Butadiene 1,3.
                
                
                  Dimethyl Hydrazine 1,1
                  Carbon Disulfide.
                
                
                  Dinitrophenol 2,4
                  Carbon Tetrachloride
                
                
                  Dinitrotoluene 2,4
                  Chloroethane (ethyl chloride).
                
                
                  Dioxane 1,4
                  Chloroform.
                
                
                  Ethylene Glycol MonobutylEther Acetate
                  
                  Chloroprene.
                
                
                  Ethylene Glycol MonomethylEther Acetate
                  
                  Cumene (isopropylbenzene).
                
                
                  Ethylene Glycol Dimethyl Ether
                  Dibromoethane 1,2.
                
                
                  Hexachlorobenzene
                  Dichlorobenzene 1,4.
                
                
                  Isophorone
                  Dichloroethane 1,2.
                
                
                  Methanol
                  Dichloroethane 1,1 (ethylidene dichloride).
                
                
                  Methyl Methacrylate
                  Dichloroethene 1,1 (vinylidene chloride).
                
                
                  Nitrobenzene
                  Dichloropropane 1,2.
                
                
                  Toluidine
                  Dichloropropene 1,3.
                
                
                  
                  Trichlorobenzene 1,2,4.
                  Dimethylaniline N,N.
                
                
                  Trichlorophenol 2,4,6
                  Epichlorohydrin.
                
                
                  Triethylamine
                  Ethyl Acrylate.
                
                
                   
                  Ethylbenzene.
                
                
                   
                  Ethylene Oxide.
                
                
                   
                  Ethylene Dibromide.
                
                
                   
                  Hexachlorobutadiene.
                
                
                   
                  Hexachloroethane.
                
                
                   
                  Hexane-n.
                
                
                   
                  Methyl Isobutyl Ketone.
                
                
                   
                  Methyl Tertiary Butyl Ether.
                
                
                   
                  Methyl Chloride.
                
                
                   
                  Methylene Chloride (dichloromethane).
                
                
                   
                  Naphthalene.
                
                
                   
                  Nitropropane 2
                
                
                   
                  Phosgene.
                
                
                   
                  Propionaldehyde.
                
                
                   
                  Propylene Oxide.
                
                
                   
                  Styrene.
                
                
                   
                  Tetrachloroethane 1,1,2,2.
                
                
                   
                  TolueneTrichloroethane 1,1,1 (methyl chloroform).
                
                
                   
                  Trichloroethane 1,1,2.
                
                
                   
                  Trichloroethylene.
                
                
                   
                  Trimethylpentane 2,2,4.
                
                
                   
                  Vinyl Chloride.
                
                
                   
                  Vinyl Acetate.
                
                
                   
                  Xylene-m.
                
                
                   
                  Xylene-o.
                
                
                   
                  Xylene-p.
                
              
              [59 FR 19468, Apr. 22, 1994, as amended at 71 FR 76615, Dec. 21, 2006]
            
            
              Pt. 63, Subpt. G, Table 37
              Table 37 to Subpart G of Part 63—Default Biorates for List 1 Compounds
              
                
                  Compound name
                  Biorate, K1L/g MLVSS-hr
                  
                
                
                  Acetonitrile
                  0.100
                
                
                  Acetophenone
                  0.538
                
                
                  Acrylonitrile
                  0.750
                
                
                  Biphenyl
                  5.643
                
                
                  Chlorobenzene
                  10.000
                
                
                  Dichloroethyl ether
                  0.246
                
                
                  Diethyl sulfate
                  0.105
                
                
                  Dimethyl hydrazine(1,1)
                  0.227
                
                
                  DIMethyl sulfate
                  0.178
                
                
                  Dinitrophenol 2,4
                  0.620
                
                
                  Dinitrotoluene(2,4)
                  0.784
                
                
                  Dioxane(1,4)
                  0.393
                
                
                  Ethylene glycol dimethyl ether
                  0.364
                
                
                  Ethylene glycol monomethyl ether acetate
                  0.159
                
                
                  Ethylene glycol monobutyl ether acetate
                  0.496
                
                
                  Hexachlorobenzene
                  16.179
                
                
                  ISophorone
                  0.598
                
                
                  Methanol
                  0.200
                
                
                  Methyl methacrylate
                  4.300
                
                
                  Nitrobenzene
                  2.300
                
                
                  Toluidine (-0)
                  0.859
                
                
                  Trichlorobenzene 1,2,4
                  4.393
                
                
                  Trichlorophenol 2,4,5
                  4.477
                
                
                  Triethylamine
                  1.064
                
              
            
            
              
              Pt. 63, Subpt. G, Fig. 1
              Figure 1 to Subpart G of Part 63—Definitions of Terms Used in Wastewater Equations
              Main Terms
              AMR = Actual mass removal of Table 8 and/or Table 9 compounds achieved by treatment process or a series of treatment processes, kg/hr.
              C = Concentration of Table 8 and/or Table 9 compounds in wastewater, ppmw.
              CG = Concentration of TOC (minus methane and ethane) or total organic hazardous air pollutants, in vented gas stream, dry basis, ppmv.
              CGc = Concentration of TOC or organic hazardous air pollutants corrected to 3-percent oxygen, in vented gas stream, dry basis, ppmv.
              CGS = Concentration of sample compounds in vented gas stream, dry basis, ppmv.
              E = Removal or destruction efficiency, percent.
              Fbio = Site-specific fraction of Table 8 and/or Table 9 compounds biodegraded, unitless.
              fbio = Site-specific fraction of an individual Table 8 or Table 9 compound biodegraded, unitless.
              Fm = Compound-specific fraction measured factor, unitless (listed in table 34).
              Fr = Fraction removal value for Table 8 and/or Table 9 compounds, unitless (listed in Table 9).
              Fravg = Flow-weighted average of the Fr values.
              i = Identifier for a compound.
              j = Identifier for a sample.
              k = Identifier for a run.
              K2 = Constant, 41.57 * 10−9, (ppm)−1 (gram-mole per standard m3) (kg/g), where standard temperature (gram-mole per standard m3) is 20 °C.
              m = Number of samples.
              M = Mass, kg.
              MW = Molecular weight, kg/kg-mole.
              n = Number of compounds.
              p = Number of runs.
              %O2d = Concentration of oxygen, dry basis, percent by volume.
              Q = Volumetric flowrate of wastewater, m3/hr.
              QG = Volumetric flow rate of vented gas stream, dry standard, m3/min.
              QMG = Mass flowrate of TOC (minus methane and ethane) or organic hazardous air pollutants, in vented gas stream, kg/hr.
              QMW = Mass flowrate of Table 8 and/or Table 9 compounds in wastewater, kg/hr.
              ρ = Density, kg/m3.
              RMR = Required mass removal achieved by treatment process or a series of treatment processes, kg/hr.
              tT = Total time of all runs, hr.
              Subscripts
              a = Entering.
              b = Exiting.
              i = Identifier for a compound.
              j = Identifier for a sample.
              k = Identifier for a run.
              m = Number of samples.
              n = Number of compounds.
              p = Number of runs.
              T = Total; sum of individual.
              [59 FR 19468, Apr. 22, 1994, as amended at 59 FR 29201, June 6, 1994; 61 FR 63629, Dec. 12, 1995; 62 FR 2779, Jan. 17, 1997; 63 FR 67793, Dec. 9, 1998; 64 FR 20195, Apr. 26, 1999; 65 FR 78284, Dec. 14, 2000; 66 FR 6935, Jan. 22, 2001]
            
          
          
            Subpart H—National Emission Standards for Organic Hazardous Air Pollutants for Equipment Leaks
            
              Source:
              59 FR 19568, Apr. 22, 1994, unless otherwise noted.
            
            
              § 63.160
              Applicability and designation of source.
              (a) The provisions of this subpart apply to pumps, compressors, agitators, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, surge control vessels, bottoms receivers, instrumentation systems, and control devices or closed vent systems required by this subpart that are intended to operate in organic hazardous air pollutant service 300 hours or more during the calendar year within a source subject to the provisions of a specific subpart in 40 CFR part 63 that references this subpart.
              (b) After the compliance date for a process unit, equipment to which this subpart applies that are also subject to the provisions of:
              (1) 40 CFR part 60 will be required to comply only with the provisions of this subpart.
              (2) 40 CFR part 61 will be required to comply only with the provisions of this subpart.

              (c) If a process unit subject to the provisions of this subpart has equipment to which this subpart does not apply, but which is subject to a standard identified in paragraph (c)(1), (c)(2), or (c)(3) of this section, the owner or operator may elect to apply this subpart to all such equipment in the process unit. If the owner or operator elects this method of compliance, all VOC in such equipment shall be considered, for purposes of applicability and compliance with this subpart, as if it were organic hazardous air pollutant (HAP). Compliance with the provisions of this subpart, in the manner described in this paragraph, shall be deemed to constitute compliance with the standard identified in paragraph (c)(1), (c)(2), or (c)(3) of this section.
              (1) 40 CFR part 60, subpart VV, GGG, or KKK; (2) 40 CFR part 61, subpart F or J; or (3) 40 CFR part 264, subpart BB or 40 CFR part 265, subpart BB.
              (2) [Reserved]
              (d) The provisions in § 63.1(a)(3) of subpart A of this part do not alter the provisions in paragraph (b) of this section.
              (e) Except as provided in any subpart that references this subpart, lines and equipment not containing process fluids are not subject to the provisions of this subpart. Utilities, and other non-process lines, such as heating and cooling systems which do not combine their materials with those in the processes they serve, are not considered to be part of a process unit.
              (f) The provisions of this subpart do not apply to research and development facilities or to bench-scale batch processes, regardless of whether the facilities or processes are located at the same plant site as a process subject to the provisions of this subpart.
              (g) Alternative means of compliance—(1) Option to comply with part 65. Owners or operators of CMPU that are subject to § 63.100 may choose to comply with the provisions of 40 CFR part 65 for all Group 1 and Group 2 process vents, Group 1 storage vessels, Group 1 transfer operations, and equipment that are subject to § 63.100, that are part of the CMPU. Other provisions applying to an owner or operator who chooses to comply with 40 CFR part 65 are provided in 40 CFR 65.1.
              (i) For equipment, 40 CFR part 65 satisfies the requirements of §§ 63.102, 63.103, and 63.162 through 63.182. When choosing to comply with 40 CFR part 65, the requirements of § 63.180(d) continue to apply.
              (ii) For Group 1 and Group 2 process vents, Group 1 storage vessels, and Group 1 transfer operations, comply with § 63.110(i)(1).
              (2) Part 65, subpart C or F. For owners or operators choosing to comply with 40 CFR part 65, each surge control vessel and bottoms receiver subject to § 63.100 that meets the conditions specified in table 2 or table 3 of this subpart shall meet the requirements for storage vessels in 40 CFR part 65, subpart C; all other equipment subject to § 63.100 shall meet the requirements in 40 CFR part 65, subpart F.
              (3) Part 63, subpart A. Owners or operators who choose to comply with 40 CFR part 65, subpart C or F, for equipment subject to § 63.100 must also comply with the applicable general provisions of this part 63 listed in table 4 of this subpart. All sections and paragraphs of subpart A of this part that are not mentioned in table 4 of this subpart do not apply to owners or operators of equipment subject to § 63.100 of subpart F complying with 40 CFR part 65, subpart C or F, except that provisions required to be met prior to implementing 40 CFR part 65 still apply. Owners and operators who choose to comply with 40 CFR part 65, subpart C or F, must comply with 40 CFR part 65, subpart A.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48176, Sept. 20, 1994; 59 FR 53360, Oct. 24, 1994; 60 FR 18029, Apr. 10, 1995; 61 FR 31439, June 20, 1996; 64 FR 20198, Apr. 26, 1999; 65 FR 78285, Dec. 14, 2000]
            
            
              § 63.161
              Definitions.
              All terms used in this subpart shall have the meaning given them in the Act and in this section as follows, except as provided in any subpart that references this subpart.
              
                Batch process means a process in which the equipment is fed intermittently or discontinuously. Processing then occurs in this equipment after which the equipment is generally emptied. Examples of industries that use batch processes include pharmaceutical production and pesticide production.
              
                Batch product-process equipment train means the collection of equipment (e.g., connectors, reactors, valves, pumps, etc.) configured to produce a specific product or intermediate by a batch process.
              
                Bench-scale batch process means a batch process (other than a research and development facility) that is operated on a small scale, such as one capable of being located on a laboratory bench top. This bench-scale equipment will typically include reagent feed vessels, a small reactor and associated product separator, recovery and holding equipment. These processes are only capable of producing small quantities of product.
              
                Bottoms receiver means a tank that collects distillation bottoms before the stream is sent for storage or for further downstream processing.
              
                Closed-loop system means an enclosed system that returns process fluid to the process and is not vented to the atmosphere except through a closed-vent system.
              
                Closed-purge system means a system or combination of system and portable containers, to capture purged liquids. Containers must be covered or closed when not being filled or emptied.
              
                Closed-vent system means a system that is not open to the atmosphere and that is composed of hard-piping, ductwork, connections and, if necessary, flow-inducing devices that transport gas or vapor from a piece or pieces of equipment to a control device or back into a process.
              
                Combustion device means an individual unit of equipment, such as a flare, incinerator, process heater, or boiler, used for the combustion of organic hazardous air pollutant emissions.
              
                Compliance date means the dates specified in § 63.100(k) or § 63.100(l)(3) of subpart F of this part for process units subject to subpart F of this part; the dates specified in § 63.190(e) of subpart I of this part for process units subject to subpart I of this part. For sources subject to other subparts in 40 CFR part 63 that reference this subpart, compliance date will be defined in those subparts. However, the compliance date for § 63.170 shall be no later than 3 years after the effective date of those subparts unless otherwise specified in such other subparts.
              
                Connector means flanged, screwed, or other joined fittings used to connect two pipe lines or a pipe line and a piece of equipment. A common connector is a flange. Joined fittings welded completely around the circumference of the interface are not considered connectors for the purpose of this regulation. For the purpose of reporting and recordkeeping, connector means joined fittings that are not inaccessible, glass, or glass-lined as described in § 63.174(h) of this subpart.
              
                Control device means any equipment used for recovering, recapturing, or oxidizing organic hazardous air pollutant vapors. Such equipment includes, but is not limited to, absorbers, carbon adsorbers, condensers, flares, boilers, and process heaters.
              
                Double block and bleed system means two block valves connected in series with a bleed valve or line that can vent the line between the two block valves.
              
                Duct work means a conveyance system such as those commonly used for heating and ventilation systems. It is often made of sheet metal and often has sections connected by screws or crimping. Hard-piping is not ductwork.
              
                Equipment means each pump, compressor, agitator, pressure relief device, sampling connection system, open-ended valve or line, valve, connector, surge control vessel, bottoms receiver, and instrumentation system in organic hazardous air pollutant service; and any control devices or systems required by this subpart.
              
                First attempt at repair means to take action for the purpose of stopping or reducing leakage of organic material to the atmosphere, followed by monitoring as specified in § 63.180 (b) and (c), as appropriate, to verify whether the leak is repaired, unless the owner or operator determines by other means that the leak is not repaired.
              
                Flow indicator means a device which indicates whether gas flow is, or whether the valve position would allow gas flow to be, present in a line.
              
                Fuel gas means gases that are combusted to derive useful work or heat.
              
                Fuel gas system means the offsite and onsite piping and control system that gathers gaseous stream(s) generated by onsite operations, may blend them with other sources of gas, and transports the gaseous stream for use as fuel gas in combustion devices or in in-process combustion equipment such as furnaces and gas turbines, either singly or in combination.
              
              
                Hard-piping means pipe or tubing that is manufactured and properly installed using good engineering judgement and standards, such as ANSI B31-3.
              
                In food/medical service means that a piece of equipment in organic hazardous air pollutant service contacts a process stream used to manufacture a Food and Drug Administration regulated product where leakage of a barrier fluid into the process stream would cause any of the following:
              (1) A dilution of product quality so that the product would not meet written specifications,
              (2) An exothermic reaction which is a safety hazard,
              (3) The intended reaction to be slowed down or stopped, or
              (4) An undesired side reaction to occur.
              
                In gas/vapor service means that a piece of equipment in organic hazardous air pollutant service contains a gas or vapor at operating conditions.
              
                In heavy liquid service means that a piece of equipment in organic hazardous air pollutant service is not in gas/vapor service or in light liquid service.
              
                In light liquid service means that a piece of equipment in organic hazardous air pollutant service contains a liquid that meets the following conditions:
              (1) The vapor pressure of one or more of the organic compounds is greater than 0.3 kilopascals at 20 °C,
              (2) The total concentration of the pure organic compounds constituents having a vapor pressure greater than 0.3 kilopascals at 20 °C is equal to or greater than 20 percent by weight of the total process stream, and
              (3) The fluid is a liquid at operating conditions.
              
                Note:
                Vapor pressures may be determined by the methods described in 40 CFR 60.485(e)(1).
              
              
                In liquid service means that a piece of equipment in organic hazardous air pollutant service is not in gas/vapor service.
              
                In organic hazardous air pollutant or in organic HAP service means that a piece of equipment either contains or contacts a fluid (liquid or gas) that is at least 5 percent by weight of total organic HAP's as determined according to the provisions of § 63.180(d) of this subpart. The provisions of § 63.180(d) of this subpart also specify how to determine that a piece of equipment is not in organic HAP service.
              
                In vacuum service means that equipment is operating at an internal pressure which is at least 5 kilopascals below ambient pressure.
              
                In volatile organic compound or in VOC service means, for the purposes of this subpart, that:
              (1) The piece of equipment contains or contacts a process fluid that is at least 10 percent VOC by weight (see 40 CFR 60.2 for the definition of VOC, and 40 CFR 60.485(d) to determine whether a piece of equipment is not in VOC service); and
              (2) The piece of equipment is not in heavy liquid service as defined in 40 CFR 60.481.
              
                In-situ sampling systems means nonextractive samplers or in-line samplers.
              
                Initial start-up means the first time a new or reconstructed source begins production. Initial start-up does not include operation solely for testing equipment. Initial start-up does not include subsequent start-ups (as defined in this section) of process units following malfunctions or process unit shutdowns.
              
                Instrumentation system means a group of equipment components used to condition and convey a sample of the process fluid to analyzers and instruments for the purpose of determining process operating conditions (e.g., composition, pressure, flow, etc.). Valves and connectors are the predominant type of equipment used in instrumentation systems; however, other types of equipment may also be included in these systems. Only valves nominally 0.5 inches and smaller, and connectors nominally 0.75 inches and smaller in diameter are considered instrumentation systems for the purposes of this subpart. Valves greater than nominally 0.5 inches and connectors greater than nominally 0.75 inches associated with instrumentation systems are not considered part of instrumentation systems and must be monitored individually.
              
              
                Liquids dripping means any visible leakage from the seal including dripping, spraying, misting, clouding, and ice formation. Indications of liquid dripping include puddling or new stains that are indicative of an existing evaporated drip.
              
                Nonrepairable means that it is technically infeasible to repair a piece of equipment from which a leak has been detected without a process unit shutdown.
              
                On-site or On site means, with respect to records required to be maintained by this subpart, that the records are stored at a location within a major source which encompasses the affected source. On-site includes, but is not limited to, storage at the chemical manufacturing process unit to which the records pertain, or storage in central files elsewhere at the major source.
              
                Open-ended valve or line means any valve, except pressure relief valves, having one side of the valve seat in contact with process fluid and one side open to atmosphere, either directly or through open piping.
              
                Plant site means all contiguous or adjoining property that is under common control, including properties that are separated only by a road or other public right-of-way. Common control includes properties that are owned, leased, or operated by the same entity, parent entity, subsidiary, or any combination thereof.
              
                Polymerizing monomer means a molecule or compound usually containing carbon and of relatively low molecular weight and simple structure (e.g., hydrogen cyanide, acrylonitrile, styrene), which is capable of conversion to polymers, synthetic resins, or elastomers by combination with itself due to heat generation caused by a pump mechanical seal surface, contamination by a seal fluid (e.g., organic peroxides or chemicals that will form organic peroxides), or a combination of both with the resultant polymer buildup causing rapid mechanical seal failure.
              
                Pressure release means the emission of materials resulting from the system pressure being greater than the set pressure of the pressure relief device. This release can be one release or a series of releases over a short time period due to a malfunction in the process.
              
                Pressure relief device or valve means a safety device used to prevent operating pressures from exceeding the maximum allowable working pressure of the process equipment. A common pressure relief device is a spring-loaded pressure relief valve. Devices that are actuated either by a pressure of less than or equal to 2.5 psig or by a vacuum are not pressure relief devices.
              
                Process unit means a chemical manufacturing process unit as defined in subpart F of this part, a process subject to the provisions of subpart I of this part, or a process subject to another subpart in 40 CFR part 63 that references this subpart.
              
                Process unit shutdown means a work practice or operational procedure that stops production from a process unit or part of a process unit during which it is technically feasible to clear process material from a process unit or part of a process unit consistent with safety constraints and during which repairs can be effected. An unscheduled work practice or operational procedure that stops production from a process unit or part of a process unit for less than 24 hours is not a process unit shutdown. An unscheduled work practice or operational procedure that would stop production from a process unit or part of a process unit for a shorter period of time than would be required to clear the process unit or part of the process unit of materials and start up the unit, and would result in greater emissions than delay of repair of leaking components until the next scheduled process unit shutdown, is not a process unit shutdown. The use of spare equipment and technically feasible bypassing of equipment without stopping production are not process unit shutdowns.
              
                Recapture device means an individual unit of equipment capable of and used for the purpose of recovering chemicals, but not normally for use, reuse, or sale. Recapture devices include, but are not limited to, absorbers, carbon absorbers, and condensers.
              
                Recovery device means an individual unit of equipment capable of and normally used for the purpose of recovering chemicals for fuel value (i.e., net positive heating value), use, reuse, or for sale for fuel value, use or reuse. Recovery devices include, but are not limited to, absorbers, carbon absorbers, and condensers. For purposes of the monitoring, recordkeeping, and reporting requirements of this subpart, recapture devices are considered recovery devices.
              
                Repaired means that equipment:
              (1) Is adjusted, or otherwise altered, to eliminate a leak as defined in the applicable sections of this subpart, and
              (2) Unless otherwise specified in applicable provisions of this subpart, is monitored as specified in § 63.180 (b) and (c), as appropriate, to verify that emissions from the equipment are below the applicable leak definition.
              
                Routed to a process or route to a process means the emissions are conveyed by hard-piping or a closed vent system to any enclosed portion of a process unit where the emissions are predominately recycled and/or consumed in the same manner as a material that fulfills the same function in the process; and/or transformed by chemical reaction into materials that are not organic hazardous air pollutants; and/or incorporated into a product; and/or recovered.
              
                Sampling connection system means an assembly of equipment within a process unit used during periods of representative operation to take samples of the process fluid. Equipment used to take non-routine grab samples is not considered a sampling connection system.
              
                Screwed connector means a threaded pipe fitting where the threads are cut on the pipe wall and the fitting requires only two pieces to make the connection (i.e., the pipe and the fitting).
              
                Sensor means a device that measures a physical quantity or the change in a physical quantity, such as temperature, pressure, flow rate, pH, or liquid level.
              
                Set pressure means the pressure at which a properly operating pressure relief device begins to open to relieve atypical process system operating pressure.
              
                Start-up means the setting in operation of a piece of equipment or a control device that is subject to this subpart.
              
                Surge control vessel means feed drums, recycle drums, and intermediate vessels. Surge control vessels are used within a process unit (as defined in the specific subpart that references this subpart) when in-process storage, mixing, or management of flow rates or volumes is needed to assist in production of a product.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48176, Sept. 20, 1994; 60 FR 18024, 18029, Apr. 10, 1995; 61 FR 31439, June 20, 1996; 62 FR 2788, Jan. 17, 1997]
            
            
              § 63.162
              Standards: General.
              (a) Compliance with this subpart will be determined by review of the records required by § 63.181 of this subpart and the reports required by § 63.182 of this subpart, review of performance test results, and by inspections.
              (b)(1) An owner or operator may request a determination of alternative means of emission limitation to the requirements of §§ 63.163 through 63.170, and §§ 63.172 through 63.174 of this subpart as provided in § 63.177.
              (2) If the Administrator makes a determination that a means of emission limitation is a permissible alternative to the requirements of §§ 63.163 through 63.170, and §§ 63.172 through 63.174 of this subpart, the owner or operator shall comply with the alternative.
              (c) Each piece of equipment in a process unit to which this subpart applies shall be identified such that it can be distinguished readily from equipment that is not subject to this subpart. Identification of the equipment does not require physical tagging of the equipment. For example, the equipment may be identified on a plant site plan, in log entries, or by designation of process unit boundaries by some form of weatherproof identification.
              (d) Equipment that is in vacuum service is excluded from the requirements of this subpart.
              (e) Equipment that is in organic HAP service less than 300 hours per calendar year is excluded from the requirements of §§ 63.163 through 63.174 of this subpart and § 63.178 of this subpart if it is identified as required in § 63.181(j) of this subpart.

              (f) When each leak is detected as specified in §§ 63.163 and 63.164; §§ 63.168 and 63.169; and §§ 63.172 through 63.174 of this subpart, the following requirements apply:
              (1) Clearly identify the leaking equipment.
              (2) The identification on a valve may be removed after it has been monitored as specified in §§ 63.168(f)(3), and 63.175(e)(7)(i)(D) of this subpart, and no leak has been detected during the follow-up monitoring. If the owner or operator elects to comply using the provisions of § 63.174(c)(1)(i) of this subpart, the identification on a connector may be removed after it is monitored as specified in § 63.174(c)(1)(i) and no leak is detected during that monitoring.
              (3) The identification which has been placed on equipment determined to have a leak, except for a valve or for a connector that is subject to the provisions of § 63.174(c)(1)(i), may be removed after it is repaired.
              (g) Except as provided in paragraph (g)(1) of this section, all terms in this subpart that define a period of time for completion of required tasks (e.g., weekly, monthly, quarterly, annual), refer to the standard calendar periods unless specified otherwise in the section or subsection that imposes the requirement.
              (1) If the initial compliance date does not coincide with the beginning of the standard calendar period, an owner or operator may elect to utilize a period beginning on the compliance date, or may elect to comply in accordance with the provisions of paragraphs (g)(2) or (g)(3) of this section.
              (2) Time periods specified in this subpart for completion of required tasks may be changed by mutual agreement between the owner or operator and the Administrator, as specified in subpart A of this part. For each time period that is changed by agreement, the revised period shall remain in effect until it is changed. A new request is not necessary for each recurring period.
              (3) Except as provided in paragraph (g)(1) or (g)(2) of this section, where the period specified for compliance is a standard calendar period, if the initial compliance date does not coincide with the beginning of the calendar period, compliance shall be required according to the schedule specified in paragraphs (g)(3)(i) or (g)(3)(ii) of this section, as appropriate.
              (i) Compliance shall be required before the end of the standard calendar period within which the compliance deadline occurs, if there remain at least 3 days for tasks that must be performed weekly, at least 2 weeks for tasks that must be performed monthly, at least 1 month for tasks that must be performed each quarter, or at least 3 months for tasks that must be performed annually; or
              (ii) In all other cases, compliance shall be required before the end of the first full standard calendar period after the period within which the initial compliance deadline occurs.
              (4) In all instances where a provision of this subpart requires completion of a task during each of multiple successive periods, an owner or operator may perform the required task at any time during each period, provided the task is conducted at a reasonable interval after completion of the task during the previous period.
              (h) In all cases where the provisions of this subpart require an owner or operator to repair leaks by a specified time after the leak is detected, it is a violation of this subpart to fail to take action to repair the leaks within the specified time. If action is taken to repair the leaks within the specified time, failure of that action to successfully repair the leak is not a violation of this subpart. However, if the repairs are unsuccessful, a leak is detected and the owner or operator shall take further action as required by applicable provisions of this subpart.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48176, Sept. 20, 1994; 62 FR 2789, Jan. 17, 1997; 68 FR 37345, June 23, 2003]
            
            
              § 63.163
              Standards: Pumps in light liquid service.
              (a) The provisions of this section apply to each pump that is in light liquid service.
              (1) The provisions are to be implemented on the dates specified in the specific subpart in 40 CFR part 63 that references this subpart in the phases specified below:

              (i) For each group of existing process units at existing sources subject to the provisions of subparts F or I of this part, the phases of the standard are:
              (A) Phase I, beginning on the compliance date;
              (B) Phase II, beginning no later than 1 year after the compliance date; and
              (C) Phase III, beginning no later than 21/2 years after the compliance date.
              (ii) For new sources subject to the provisions of subparts F or I of this part, the applicable phases of the standard are:
              (A) After initial start-up, comply with the Phase II requirements; and
              (B) Beginning no later than 1 year after initial start-up, comply with the Phase III requirements.
              (2) The owner or operator of a source subject to the provisions of subparts F or I of this part may elect to meet the requirements of a later phase during the time period specified for an earlier phase.
              (3) Sources subject to other subparts in 40 CFR part 63 that reference this subpart shall comply on the dates specified in the applicable subpart.
              (b)(1) The owner or operator of a process unit subject to this subpart shall monitor each pump monthly to detect leaks by the method specified in § 63.180(b) of this subpart and shall comply with the requirements of paragraphs (a) through (d) of this section, except as provided in § 63.162(b) of this subpart and paragraphs (e) through (j) of this section.
              (2) The instrument reading, as determined by the method as specified in § 63.180(b) of this subpart, that defines a leak in each phase of the standard is:
              (i) For Phase I, an instrument reading of 10,000 parts per million or greater.
              (ii) For Phase II, an instrument reading of 5,000 parts per million or greater.
              (iii) For Phase III, an instrument reading of:
              (A) 5,000 parts per million or greater for pumps handling polymerizing monomers;
              (B) 2,000 parts per million or greater for pumps in food/medical service; and
              (C) 1,000 parts per million or greater for all other pumps.
              (3) Each pump shall be checked by visual inspection each calendar week for indications of liquids dripping from the pump seal. If there are indications of liquids dripping from the pump seal, a leak is detected.
              (c)(1) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in paragraph (c)(3) of this section or § 63.171 of this subpart.
              (2) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected. First attempts at repair include, but are not limited to, the following practices where practicable:
              (i) Tightening of packing gland nuts.
              (ii) Ensuring that the seal flush is operating at design pressure and temperature.
              (3) For pumps in Phase III to which a 1,000 parts per million leak definition applies, repair is not required unless an instrument reading of 2,000 parts per million or greater is detected.
              (d)(1) The owner or operator shall decide no later than the first monitoring period whether to calculate percent leaking pumps on a process unit basis or on a source-wide basis. Once the owner or operator has decided, all subsequent percent calculations shall be made on the same basis.
              (2) If, in Phase III, calculated on a 6-month rolling average, the greater of either 10 percent of the pumps in a process unit or three pumps in a process unit leak, the owner or operator shall implement a quality improvement program for pumps that complies with the requirements of § 63.176 of this subpart.
              (3) The number of pumps at a process unit shall be the sum of all the pumps in organic HAP service, except that pumps found leaking in a continuous process unit within 1 month after start-up of the pump shall not count in the percent leaking pumps calculation for that one monitoring period only.

              (4) Percent leaking pumps shall be determined by the following equation:
              
              %PL = ((PL−PS)/(PT−PS)) × 100
              
              
                where:
                
                %PL = Percent leaking pumps
                PL = Number of pumps found leaking as determined through monthly monitoring as required in paragraphs (b)(1) and (b)(2) of this section.
                
                PT = Total pumps in organic HAP service, including those meeting the criteria in paragraphs (e) and (f) of this section.
                PS = Number of pumps leaking within 1 month of start-up during the current monitoring period.
              
              
              (e) Each pump equipped with a dual mechanical seal system that includes a barrier fluid system is exempt from the requirements of paragraphs (a) through (d) of this section, provided the following requirements are met:
              (1) Each dual mechanical seal system is:
              (i) Operated with the barrier fluid at a pressure that is at all times greater than the pump stuffing box pressure; or
              (ii) Equipped with a barrier fluid degassing reservoir that is routed to a process or fuel gas system or connected by a closed-vent system to a control device that complies with the requirements of § 63.172 of this subpart; or
              (iii) Equipped with a closed-loop system that purges the barrier fluid into a process stream.
              (2) The barrier fluid is not in light liquid service.
              (3) Each barrier fluid system is equipped with a sensor that will detect failure of the seal system, the barrier fluid system, or both.
              (4) Each pump is checked by visual inspection each calendar week for indications of liquids dripping from the pump seal.
              (i) If there are indications of liquids dripping from the pump seal at the time of the weekly inspection, the pump shall be monitored as specified in § 63.180(b) of this subpart to determine if there is a leak of organic HAP in the barrier fluid.
              (ii) If an instrument reading of 1,000 parts per million or greater is measured, a leak is detected.
              (5) Each sensor as described in paragraph (e)(3) of this section is observed daily or is equipped with an alarm unless the pump is located within the boundary of an unmanned plant site.
              (6)(i) The owner or operator determines, based on design considerations and operating experience, criteria applicable to the presence and frequency of drips and to the sensor that indicates failure of the seal system, the barrier fluid system, or both.
              (ii) If indications of liquids dripping from the pump seal exceed the criteria established in paragraph (e)(6)(i) of this section, or if, based on the criteria established in paragraph (e)(6)(i) of this section, the sensor indicates failure of the seal system, the barrier fluid system, or both, a leak is detected.
              (iii) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 63.171 of this subpart.
              (iv) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (f) Any pump that is designed with no externally actuated shaft penetrating the pump housing is exempt from the requirements of paragraphs (a) through (c) of this section.
              (g) Any pump equipped with a closed-vent system capable of capturing and transporting any leakage from the seal or seals to a process or to a fuel gas system or to a control device that complies with the requirements of § 63.172 of this subpart is exempt from the requirements of paragraphs (b) through (e) of this section.
              (h) Any pump that is located within the boundary of an unmanned plant site is exempt from the weekly visual inspection requirement of paragraphs (b)(3) and (e)(4) of this section, and the daily requirements of paragraph (e)(5) of this section, provided that each pump is visually inspected as often as practicable and at least monthly.
              (i) If more than 90 percent of the pumps at a process unit meet the criteria in either paragraph (e) or (f) of this section, the process unit is exempt from the requirements of paragraph (d) of this section.
              (j) Any pump that is designated, as described in § 63.181(b)(7)(i) of this subpart, as an unsafe-to-monitor pump is exempt from the requirements of paragraphs (b) through (e) of this section if:
              (1) The owner or operator of the pump determines that the pump is unsafe to monitor because monitoring personnel would be exposed to an immediate danger as a consequence of complying with paragraphs (b) through (d) of this section; and

              (2) The owner or operator of the pump has a written plan that requires monitoring of the pump as frequently as practical during safe-to-monitor times, but not more frequently than the periodic monitoring schedule otherwise applicable.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48176, Sept. 20, 1994; 61 FR 31439, June 20, 1996; 62 FR 2789, Jan. 17, 1997; 64 FR 20198, Apr. 26, 1999]
            
            
              § 63.164
              Standards: Compressors.
              (a) Each compressor shall be equipped with a seal system that includes a barrier fluid system and that prevents leakage of process fluid to the atmosphere, except as provided in § 63.162(b) of this subpart and paragraphs (h) and (i) of this section.
              (b) Each compressor seal system as required in paragraph (a) of this section shall be:
              (1) Operated with the barrier fluid at a pressure that is greater than the compressor stuffing box pressure; or
              (2) Equipped with a barrier fluid system degassing reservoir that is routed to a process or fuel gas system or connected by a closed-vent system to a control device that complies with the requirements of § 63.172 of this subpart; or
              (3) Equipped with a closed-loop system that purges the barrier fluid directly into a process stream.
              (c) The barrier fluid shall not be in light liquid service.
              (d) Each barrier fluid system as described in paragraphs (a) through (c) of this section shall be equipped with a sensor that will detect failure of the seal system, barrier fluid system, or both.
              (e)(1) Each sensor as required in paragraph (d) of this section shall be observed daily or shall be equipped with an alarm unless the compressor is located within the boundary of an unmanned plant site.
              (2) The owner or operator shall determine, based on design considerations and operating experience, a criterion that indicates failure of the seal system, the barrier fluid system, or both.
              (f) If the sensor indicates failure of the seal system, the barrier fluid system, or both based on the criterion determined under paragraph (e)(2) of this section, a leak is detected.
              (g)(1) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 63.171 of this subpart.
              (2) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (h) A compressor is exempt from the requirements of paragraphs (a) through (g) of this section if it is equipped with a closed-vent system to capture and transport leakage from the compressor drive shaft seal back to a process or a fuel gas system or to a control device that complies with the requirements of § 63.172 of this subpart.
              (i) Any compressor that is designated, as described in § 63.181(b)(2)(ii) of this subpart, to operate with an instrument reading of less than 500 parts per million above background, is exempt from the requirements of paragraphs (a) through (h) of this section if the compressor:
              (1) Is demonstrated to be operating with an instrument reading of less than 500 parts per million above background, as measured by the method specified in § 63.180(c) of this subpart; and
              (2) Is tested for compliance with paragraph (i)(1) of this section initially upon designation, annually, and at other times requested by the Administrator.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48176, Sept. 20, 1994; 62 FR 2790, Jan. 17, 1997; 64 FR 20198, Apr. 26, 1999]
            
            
              § 63.165
              Standards: Pressure relief devices in gas/vapor service.
              (a) Except during pressure releases, each pressure relief device in gas/vapor service shall be operated with an instrument reading of less than 500 parts per million above background except as provided in paragraph (b) of this section, as measured by the method specified in § 63.180(c) of this subpart.
              (b)(1) After each pressure release, the pressure relief device shall be returned to a condition indicated by an instrument reading of less than 500 parts per million above background, as soon as practicable, but no later than 5 calendar days after each pressure release, except as provided in § 63.171 of this subpart.

              (2) No later than 5 calendar days after the pressure release and being returned to organic HAP service, the pressure relief device shall be monitored to confirm the condition indicated by an instrument reading of less than 500 parts per million above background, as measured by the method specified in § 63.180(c) of this subpart.
              (c) Any pressure relief device that is routed to a process or fuel gas system or equipped with a closed-vent system capable of capturing and transporting leakage from the pressure relief device to a control device as described in § 63.172 of this subpart is exempt from the requirements of paragraphs (a) and (b) of this section.
              (d)(1) Any pressure relief device that is equipped with a rupture disk upstream of the pressure relief device is exempt from the requirements of paragraphs (a) and (b) of this section, provided the owner or operator complies with the requirements in paragraph (d)(2) of this section.
              (2) After each pressure release, a rupture disk shall be installed upstream of the pressure relief device as soon as practicable, but no later than 5 calendar days after each pressure release, except as provided in § 63.171 of this subpart.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48176, Sept. 20, 1994; 62 FR 2790, Jan. 17, 1997]
            
            
              § 63.166
              Standards: Sampling connection systems.
              (a) Each sampling connection system shall be equipped with a closed-purge, closed-loop, or closed-vent system, except as provided in § 63.162(b) of this subpart. Gases displaced during filling of the sample container are not required to be collected or captured.
              (b) Each closed-purge, closed-loop, or closed-vent system as required in paragraph (a) of this section shall:
              (1) Return the purged process fluid directly to the process line; or
              (2) Collect and recycle the purged process fluid to a process; or
              (3) Be designed and operated to capture and transport the purged process fluid to a control device that complies with the requirements of § 63.172 of this subpart; or
              (4) Collect, store, and transport the purged process fluid to a system or facility identified in paragraph (b)(4)(i), (ii), or (iii) of this section.
              (i) A waste management unit as defined in § 63.111 of subpart G of this part, if the waste management unit is subject to, and operated in compliance with the provisions of subpart G of this part applicable to group 1 wastewater streams. If the purged process fluid does not contain any organic HAP listed in Table 9 of subpart G of part 63, the waste management unit need not be subject to, and operated in compliance with the requirements of 40 CFR part 63, subpart G applicable to group 1 wastewater streams provided the facility has an NPDES permit or sends the wastewater to an NPDES permitted facility.
              (ii) A treatment, storage, or disposal facility subject to regulation under 40 CFR part 262, 264, 265, or 266; or
              (iii) A facility permitted, licensed, or registered by a State to manage municipal or industrial solid waste, if the process fluids are not hazardous waste as defined in 40 CFR part 261.
              (c) In-situ sampling systems and sampling systems without purges are exempt from the requirements of paragraphs (a) and (b) of this section.
              [59 FR 19568, Apr. 22, 1994, as amended at 61 FR 31439, June 20, 1996]
            
            
              § 63.167
              Standards: Open-ended valves or lines.
              (a)(1) Each open-ended valve or line shall be equipped with a cap, blind flange, plug, or a second valve, except as provided in § 63.162(b) of this subpart and paragraphs (d) and (e) of this section.
              (2) The cap, blind flange, plug, or second valve shall seal the open end at all times except during operations requiring process fluid flow through the open-ended valve or line, or during maintenance or repair.
              (b) Each open-ended valve or line equipped with a second valve shall be operated in a manner such that the valve on the process fluid end is closed before the second valve is closed.

              (c) When a double block and bleed system is being used, the bleed valve or line may remain open during operations that require venting the line between the block valves but shall comply with paragraph (a) of this section at all other times.
              
              (d) Open-ended valves or lines in an emergency shutdown system which are designed to open automatically in the event of a process upset are exempt from the requirements of paragraphs (a), (b) and (c) of this section.
              (e) Open-ended valves or lines containing materials which would autocatalytically polymerize or, would present an explosion, serious overpressure, or other safety hazard if capped or equipped with a double block and bleed system as specified in paragraphs (a) through (c) of this section are exempt from the requirements of paragraph (a) through (c) of this section.
              [59 FR 19568, Apr. 22, 1994, as amended at 61 FR 31440, June 20, 1996]
            
            
              § 63.168
              Standards: Valves in gas/vapor service and in light liquid service.
              (a) The provisions of this section apply to valves that are either in gas service or in light liquid service.
              (1) The provisions are to be implemented on the dates set forth in the specific subpart in 40 CFR part 63 that references this subpart as specified in paragraph (a)(1)(i), (a)(1)(ii), or (a)(1)(iii) of this section.
              (i) For each group of existing process units at existing sources subject to the provisions of subpart F or I of this part, the phases of the standard are:
              (A) Phase I, beginning on the compliance date;
              (B) Phase II, beginning no later than 1 year after the compliance date; and
              (C) Phase III, beginning no later than 21/2 years after the compliance date.
              (ii) For new sources subject to the provisions of subpart F or I of this part, the applicable phases of the standard are:
              (A) After initial start-up, comply with the Phase II requirements; and
              (B) Beginning no later than 1 year after initial start-up, comply with the Phase III requirements.
              (iii) Sources subject to other subparts in 40 CFR part 63 that reference this subpart shall comply on the dates specified in the applicable subpart.
              (2) The owner or operator of a source subject to this subpart may elect to meet the requirements of a later phase during the time period specified for an earlier phase.
              (3) The use of monitoring data generated before April 22, 1994 to qualify for less frequent monitoring is governed by the provisions of § 63.180(b)(6) of this subpart.
              (b) The owner or operator of a source subject to this subpart shall monitor all valves, except as provided in § 63.162(b) of this subpart and paragraphs (h) and (i) of this section, at the intervals specified in paragraphs (c) and (d) of this section and shall comply with all other provisions of this section, except as provided in § 63.171, § 63.177, § 63.178, and § 63.179 of this subpart.
              (1) The valves shall be monitored to detect leaks by the method specified in § 63.180(b) of this subpart.
              (2) The instrument reading that defines a leak in each phase of the standard is:
              (i) For Phase I, an instrument reading of 10,000 parts per million or greater.
              (ii) For Phase II, an instrument reading of 500 parts per million or greater.
              (iii) For Phase III, an instrument reading of 500 parts per million or greater.
              (c) In Phases I and II, each valve shall be monitored quarterly.
              (d) In Phase III, the owner or operator shall monitor valves for leaks at the intervals specified below:
              (1) At process units with 2 percent or greater leaking valves, calculated according to paragraph (e) of this section, the owner or operator shall either:
              (i) Monitor each valve once per month; or
              (ii) Within the first year after the onset of Phase III, implement a quality improvement program for valves that complies with the requirements of § 63.175 (d) or (e) of this subpart and monitor quarterly.
              (2) At process units with less than 2 percent leaking valves, the owner or operator shall monitor each valve once each quarter, except as provided in paragraphs (d)(3) and (d)(4) of this section.
              (3) At process units with less than 1 percent leaking valves, the owner or operator may elect to monitor each valve once every 2 quarters.

              (4) At process units with less than 0.5 percent leaking valves, the owner or operator may elect to monitor each valve once every 4 quarters.

              (e)(1) Percent leaking valves at a process unit shall be determined by the following equation:
              
              %VL = (VL/(VT + VC)) × 100
              
              
                where:
                
                %VL = Percent leaking valves as determined through periodic monitoring required in paragraphs (b) through (d) of this section.
                VL = Number of valves found leaking excluding nonrepairables as provided in paragraph (e)(3)(i) of this section.
                VT = Total valves monitored, in a monitoring period excluding valves monitored as required by (f)(3) of this section.
                VC = Optional credit for removed valves = 0.67 × net number (i.e., total removed−total added) of valves in organic HAP service removed from process unit after the date set forth in § 63.100(k) of subpart F for existing process units, and after the date of initial start-up for new sources. If credits are not taken, then VC = 0.
              
              
              (2) For use in determining monitoring frequency, as specified in paragraph (d) of this section, the percent leaking valves shall be calculated as a rolling average of two consecutive monitoring periods for monthly, quarterly, or semiannual monitoring programs; and as an average of any three out of four consecutive monitoring periods for annual monitoring programs.
              (3)(i) Nonrepairable valves shall be included in the calculation of percent leaking valves the first time the valve is identified as leaking and nonrepairable and as required to comply with paragraph (e)(3)(ii) of this section. Otherwise, a number of nonrepairable valves (identified and included in the percent leaking calculation in a previous period) up to a maximum of 1 percent of the total number of valves in organic HAP service at a process unit may be excluded from calculation of percent leaking valves for subsequent monitoring periods.
              (ii) If the number of nonrepairable valves exceeds 1 percent of the total number of valves in organic HAP service at a process unit, the number of nonrepairable valves exceeding 1 percent of the total number of valves in organic HAP service shall be included in the calculation of percent leaking valves.
              (f)(1) When a leak is detected, it shall be repaired as soon as practicable, but no later than 15 calendar days after the leak is detected, except as provided in § 63.171 of this subpart.
              (2) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (3) When a leak has been repaired, the valve shall be monitored at least once within the first 3 months after its repair.
              (i) The monitoring shall be conducted as specified in § 63.180 (b) and (c), as appropriate, to determine whether the valve has resumed leaking.
              (ii) Periodic monitoring required by paragraphs (b) through (d) of this section may be used to satisfy the requirements of this paragraph (f)(3), if the timing of the monitoring period coincides with the time specified in this paragraph (f)(3). Alternatively, other monitoring may be performed to satisfy the requirements of this paragraph (f)(3), regardless of whether the timing of the monitoring period for periodic monitoring coincides with the time specified in this paragraph (f)(3).
              (iii) If a leak is detected by monitoring that is conducted pursuant to paragraph (f)(3) of this section, the owner or operator shall follow the provisions of paragraphs (f)(3)(iii)(A) and (f)(3)(iii)(B) of this section, to determine whether that valve must be counted as a leaking valve for purposes of § 63.168(e) of this subpart.
              (A) If the owner or operator elected to use periodic monitoring required by paragraphs (b) through (d) of this section to satisfy the requirements of paragraph (f)(3) of this section, then the valve shall be counted as a leaking valve.
              (B) If the owner or operator elected to use other monitoring, prior to the periodic monitoring required by paragraphs (b) through (d) of this section, to satisfy the requirements of paragraph (f)(3) of this section, then the valve shall be counted as a leaking valve unless it is repaired and shown by periodic monitoring not to be leaking.
              (g) First attempts at repair include, but are not limited to, the following practices where practicable:
              (1) Tightening of bonnet bolts,
              
              (2) Replacement of bonnet bolts,
              (3) Tightening of packing gland nuts, and
              (4) Injection of lubricant into lubricated packing.
              (h) Any valve that is designated, as described in § 63.181(b)(7)(i) of this subpart, as an unsafe-to-monitor valve is exempt from the requirements of paragraphs (b) through (f) of this section if:
              (1) The owner or operator of the valve determines that the valve is unsafe to monitor because monitoring personnel would be exposed to an immediate danger as a consequence of complying with paragraphs (b) through (d) of this section; and
              (2) The owner or operator of the valve has a written plan that requires monitoring of the valve as frequently as practicable during safe-to-monitor times, but not more frequently than the periodic monitoring schedule otherwise applicable.
              (i) Any valve that is designated, as described in § 63.181(b)(7)(ii) of this subpart, as a difficult-to-monitor valve is exempt from the requirements of paragraphs (b) through (d) of this section if:
              (1) The owner or operator of the valve determines that the valve cannot be monitored without elevating the monitoring personnel more than 2 meters above a support surface or it is not accessible at anytime in a safe manner;
              (2) The process unit within which the valve is located is an existing source or the owner or operator designates less than 3 percent of the total number of valves in a new source as difficult-to-monitor; and
              (3) The owner or operator of the valve follows a written plan that requires monitoring of the valve at least once per calendar year.
              (j) Any equipment located at a plant site with fewer than 250 valves in organic HAP service is exempt from the requirements for monthly monitoring and a quality improvement program specified in paragraph (d)(1) of this section. Instead, the owner or operator shall monitor each valve in organic HAP service for leaks once each quarter, or comply with paragraph (d)(3) or (d)(4) of this section except as provided in paragraphs (h) and (i) of this section.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48176, Sept. 20, 1994; 61 FR 31440, June 20, 1996; 62 FR 2790, Jan. 17, 1997]
            
            
              § 63.169
              Standards: Pumps, valves, connectors, and agitators in heavy liquid service; instrumentation systems; and pressure relief devices in liquid service.
              (a) Pumps, valves, connectors, and agitators in heavy liquid service, pressure relief devices in light liquid or heavy liquid service, and instrumentation systems shall be monitored within 5 calendar days by the method specified in § 63.180(b) of this subpart if evidence of a potential leak to the atmosphere is found by visual, audible, olfactory, or any other detection method. If such a potential leak is repaired as required in paragraphs (c) and (d) of this section, it is not necessary to monitor the system for leaks by the method specified in § 63.180(b) of this subpart.
              (b) If an instrument reading of 10,000 parts per million or greater for agitators, 5,000 parts per million or greater for pumps handling polymerizing monomers, 2,000 parts per million or greater for all other pumps (including pumps in food/medical service), or 500 parts per million or greater for valves, connectors, instrumentation systems, and pressure relief devices is measured, a leak is detected.
              (c)(1) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 63.171 of this subpart.
              (2) The first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (3) For equipment identified in paragraph (a) of this section that is not monitored by the method specified in § 63.180(b), repaired shall mean that the visual, audible, olfactory, or other indications of a leak to the atmosphere have been eliminated; that no bubbles are observed at potential leak sites during a leak check using soap solution; or that the system will hold a test pressure.

              (d) First attempts at repair include, but are not limited to, the practices described under §§ 63.163(c)(2) and 63.168(g) of this subpart, for pumps and valves, respectively.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48177, Sept. 20, 1994; 60 FR 18029, Apr. 10, 1995; 62 FR 2790, Jan. 17, 1997; 65 FR 78285, Dec. 14, 2000]
            
            
              § 63.170
              Standards: Surge control vessels and bottoms receivers.
              Each surge control vessel or bottoms receiver that is not routed back to the process and that meets the conditions specified in table 2 or table 3 of this subpart shall be equipped with a closed-vent system that routes the organic vapors vented from the surge control vessel or bottoms receiver back to the process or to a control device that complies with the requirements in § 63.172 of this subpart, except as provided in § 63.162(b) of this subpart, or comply with the requirements of § 63.119(b) or (c) of subpart G of this part.
              [60 FR 18024, Apr. 10, 1995]
            
            
              § 63.171
              Standards: Delay of repair.
              (a) Delay of repair of equipment for which leaks have been detected is allowed if repair within 15 days is technically infeasible without a process unit shutdown. Repair of this equipment shall occur by the end of the next process unit shutdown.
              (b) Delay of repair of equipment for which leaks have been detected is allowed for equipment that is isolated from the process and that does not remain in organic HAP service.
              (c) Delay of repair for valves, connectors, and agitators is also allowed if:
              (1) The owner or operator determines that emissions of purged material resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair, and
              (2) When repair procedures are effected, the purged material is collected and destroyed or recovered in a control device complying with § 63.172 of this subpart.
              (d) Delay of repair for pumps is also allowed if:
              (1) Repair requires replacing the existing seal design with a new system that the owner or operator has determined under the provisions of § 63.176(d) of this subpart will provide better performance or:
              (i) A dual mechanical seal system that meets the requirements of § 63.163(e) of this subpart,
              (ii) A pump that meets the requirements of § 63.163(f) of this subpart, or
              (iii) A closed-vent system and control device that meets the requirements of § 63.163(g) of this subpart; and
              (2) Repair is completed as soon as practicable, but not later than 6 months after the leak was detected.
              (e) Delay of repair beyond a process unit shutdown will be allowed for a valve if valve assembly replacement is necessary during the process unit shutdown, valve assembly supplies have been depleted, and valve assembly supplies had been sufficiently stocked before the supplies were depleted. Delay of repair beyond the second process unit shutdown will not be allowed unless the third process unit shutdown occurs sooner than 6 months after the first process unit shutdown.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48177, Sept. 20, 1994; 65 FR 78285, Dec. 14, 2000]
            
            
              § 63.172
              Standards: Closed-vent systems and control devices.
              (a) Owners or operators of closed-vent systems and control devices used to comply with provisions of this subpart shall comply with the provisions of this section, except as provided in § 63.162(b) of this subpart.
              (b) Recovery or recapture devices (e.g., condensers and absorbers) shall be designed and operated to recover the organic hazardous air pollutant emissions or volatile organic compounds emissions vented to them with an efficiency of 95 percent or greater, or to an exit concentration of 20 parts par million by volume, whichever is less stringent. The 20 parts per million by volume performance standard is not applicable to the provisions of § 63.179.

              (c) Enclosed combustion devices shall be designed and operated to reduce the organic hazardous air pollutant emissions or volatile organic compounds emissions vented to them with an efficiency of 95 percent or greater, or to an exit concentration of 20 parts per million by volume, on a dry basis, corrected to 3 percent oxygen, whichever is less stringent, or to provide a minimum residence time of 0.50 seconds at a minimum temperature of 760 °C.
              (d) Flares used to comply with this subpart shall comply with the requirements of § 63.11(b) of subpart A of this part.
              (e) Owners or operators of control devices that are used to comply with the provisions of this subpart shall monitor these control devices to ensure that they are operated and maintained in conformance with their design.
              
                Note:
                The intent of this provision is to ensure proper operation and maintenance of the control device.
              
              (f) Except as provided in paragraphs (k) and (l) of this section, each closed-vent system shall be inspected according to the procedures and schedule specified in paragraphs (f)(1) and (f)(2) of this section.
              (1) If the closed-vent system is constructed of hard-piping, the owner or operator shall:
              (i) Conduct an initial inspection according to the procedures in paragraph (g) of this section, and
              (ii) Conduct annual visual inspections for visible, audible, or olfactory indications of leaks.
              (2) If the vapor collection system or closed-vent system is constructed of duct work, the owner or operator shall:
              (i) Conduct an initial inspection according to the procedures in paragraph (g) of this section, and
              (ii) Conduct annual inspections according to the procedures in paragraph (g) of this section.
              (g) Each closed-vent system shall be inspected according to the procedures in § 63.180(b) of this subpart.
              (h) Leaks, as indicated by an instrument reading greater than 500 parts per million above background or by visual inspections, shall be repaired as soon as practicable, except as provided in paragraph (i) of this section.
              (1) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected.
              (2) Repair shall be completed no later than 15 calendar days after the leak is detected, except as provided in paragraph (i) of this section.
              (i) Delay of repair of a closed-vent system for which leaks have been detected is allowed if the repair is technically infeasible without a process unit shutdown or if the owner or operator determines that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. Repair of such equipment shall be complete by the end of the next process unit shutdown.
              (j) For each closed-vent system that contains bypass lines that could divert a vent stream away from the control device and to the atmosphere, the owner or operator shall comply with the provisions of either paragraph (j)(1) or (j)(2) of this section, except as provided in paragraph (j)(3) of this section.
              (1) Install, set or adjust, maintain, and operate a flow indicator that takes a reading at least once every 15 minutes. Records shall be generated as specified in § 63.118(a)(3) of subpart G of this part. The flow indicator shall be installed at the entrance to any bypass line; or
              (2) Secure the bypass line valve in the non-diverting position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure the valve is maintained in the non-diverting position and the vent stream is not diverted through the bypass line.
              (3) Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief valves needed for safety purposes are not subject to this paragraph.
              (k) Any parts of the closed-vent system that are designated, as described in paragraph 63.181(b)(7)(i), as unsafe to inspect are exempt from the inspection requirements of paragraphs (f)(1) and (f)(2) of this section if:
              (1) The owner or operator determines that the equipment is unsafe to inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraph (f)(1) or (f)(2) of this section; and
              (2) The owner or operator has a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times, but not more frequently than annually.

              (l) Any parts of the closed-vent system that are designated, as described in § 63.181 (b)(7)(i) of this subpart, as difficult to inspect are exempt from the inspection requirements of paragraphs (f)(1) and (f)(2) of this section if:
              (1) The owner or operator determines that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface; and
              (2) The owner or operator has a written plan that requires inspection of the equipment at least once every 5 years.
              (m) Whenever organic HAP emissions are vented to a closed-vent system or control device used to comply with the provisions of this subpart, such system or control device shall be operating.
              (n) After the compliance dates specified in § 63.100 of subpart F of this part, the owner or operator of any control device subject to this subpart that is also subject to monitoring, recordkeeping, and reporting requirements in 40 CFR part 264, subpart BB, or is subject to monitoring and recordkeeping requirements in 40 CFR part 265, subpart BB, may elect to comply either with the monitoring, recordkeeping, and reporting requirements of this subpart, or with the monitoring, recordkeeping, and reporting requirements in 40 CFR parts 264 and/or 265, as described in this paragraph, which shall constitute compliance with the monitoring, recordkeeping and reporting requirements of this subpart. The owner or operator shall identify which option has been chosen, in the next periodic report required by § 63.182(d).
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48177, Sept. 20, 1994; 61 FR 31440, June 20, 1996; 62 FR 2790, Jan. 17, 1997]
            
            
              § 63.173
              Standards: Agitators in gas/vapor service and in light liquid service.
              (a)(1) Each agitator shall be monitored monthly to detect leaks by the methods specified in § 63.180(b) of this subpart, except as provided in § 63.162(b) of this subpart.
              (2) If an instrument reading of 10,000 parts per million or greater is measured, a leak is detected.
              (b)(1) Each agitator shall be checked by visual inspection each calendar week for indications of liquids dripping from the agitator.
              (2) If there are indications of liquids dripping from the agitator, a leak is detected.
              (c)(1) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 63.171 of this subpart.
              (2) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (d) Each agitator equipped with a dual mechanical seal system that includes a barrier fluid system is exempt from the requirements of paragraph (a) of this section, provided the requirements specified in paragraphs (d)(1) through (d)(6) of this section are met:
              (1) Each dual mechanical seal system is:
              (i) Operated with the barrier fluid at a pressure that is at all times greater than the agitator stuffing box pressure; or
              (ii) Equipped with a barrier fluid degassing reservoir that is routed to a process or fuel gas system or connected by a closed-vent system to a control device that complies with the requirements of § 63.172 of this subpart; or
              (iii) Equipped with a closed-loop system that purges the barrier fluid into a process stream.
              (2) The barrier fluid is not in light liquid organic HAP service.
              (3) Each barrier fluid system is equipped with a sensor that will detect failure of the seal system, the barrier fluid system, or both.
              (4) Each agitator is checked by visual inspection each calendar week for indications of liquids dripping from the agitator seal.
              (i) If there are indications of liquids dripping from the agitator seal at the time of the weekly inspection, the agitator shall be monitored as specified in § 63.180(b) of this subpart to determine the presence of organic HAP in the barrier fluid.
              (ii) If an instrument reading of 10,000 parts per million or greater is measured, a leak is detected.

              (5) Each sensor as described in paragraph (d)(3) of this section is observed daily or is equipped with an alarm unless the agitator is located within the boundary of an unmanned plant site.
              
              (6)(i) The owner or operator determines, based on design considerations and operating experience, criteria applicable to the presence and frequency of drips and to the sensor that indicates failure of the seal system, the barrier fluid system, or both.
              (ii) If indications of liquids dripping from the agitator seal exceed the criteria established in paragraph (d)(6)(i) of this section, or if, based on the criteria established in paragraph (d)(6)(i) of this section, the sensor indicates failure of the seal system, the barrier fluid system, or both, a leak is detected.
              (iii) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 63.171 of this subpart.
              (iv) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (e) Any agitator that is designed with no externally actuated shaft penetrating the agitator housing is exempt from paragraphs (a) through (c) of this section.
              (f) Any agitator equipped with a closed-vent system capable of capturing and transporting any leakage from the seal or seals to a process or fuel gas system or to a control device that complies with the requirements of § 63.172 of this subpart is exempt from the requirements of paragraphs (a) through (c) of the section.
              (g) Any agitator that is located within the boundary of an unmanned plant site is exempt from the weekly visual inspection requirement of paragraphs (b)(1) and (d)(4) of this section, and the daily requirements of paragraph (d)(5) of this section, provided that each agitator is visually inspected as often as practical and at least monthly.
              (h) Any agitator that is difficult-to-monitor is exempt from the requirements of paragraphs (a) through (d) of this section if:
              (1) The owner or operator determines that the agitator cannot be monitored without elevating the monitoring personnel more than two meters above a support surface or it is not accessible at anytime in a safe manner;
              (2) The process unit within which the agitator is located is an existing source or the owner or operator designates less than three percent of the total number of agitators in a new source as difficult-to-monitor; and
              (3) The owner or operator follows a written plan that requires monitoring of the agitator at least once per calendar year.
              (i) Any agitator that is obstructed by equipment or piping that prevents access to the agitator by a monitor probe is exempt from the monitoring requirements of paragraphs (a) through (d) of this section.
              (j) Any agitator that is designated, as described in § 63.181(b)(7)(i) of this subpart, as an unsafe-to-monitor agitator is exempt from the requirements of paragraphs (a) through (d) of this section if:
              (1) The owner or operator of the agitator determines that the agitator is unsafe to monitor because monitoring personnel would be exposed to an immediate danger as a consequence of complying with paragraphs (a) through (d) of this section; and
              (2) The owner or operator of the agitator has a written plan that requires monitoring of the agitator as frequently as practical during safe-to-monitor times, but not more frequently than the periodic monitoring schedule otherwise applicable.
              [59 FR 19568, Apr. 22, 1994, as amended at 61 FR 31440, June 20, 1996; 62 FR 2791, Jan. 17, 1997; 64 FR 20198, Apr. 26, 1999]
            
            
              § 63.174
              Standards: Connectors in gas/vapor service and in light liquid service.
              (a) The owner or operator of a process unit subject to this subpart shall monitor all connectors in gas/vapor and light liquid service, except as provided in § 63.162(b) of this subpart, and in paragraphs (f) through (h) of this section, at the intervals specified in paragraph (b) of this section.
              (1) The connectors shall be monitored to detect leaks by the method specified in § 63.180(b) of this subpart.
              (2) If an instrument reading greater than or equal to 500 parts per million is measured, a leak is detected.

              (b) The owner or operator shall monitor for leaks at the intervals specified in either paragraph (b)(1) or (b)(2) of this section and in paragraph (b)(3) of this section.
              (1) For each group of existing process units within an existing source, by no later than 12 months after the compliance date, the owner or operator shall monitor all connectors, except as provided in paragraphs (f) through (h) of this section.
              (2) For new sources, within the first 12 months after initial start-up or by no later than 12 months after the date of promulgation of a specific subpart that references this subpart, whichever is later, the owner or operator shall monitor all connectors, except as provided in paragraphs (f) through (h) of this section.
              (3) After conducting the initial survey required in paragraph (b)(1) or (b)(2) of this section, the owner or operator shall perform all subsequent monitoring of connectors at the frequencies specified in paragraphs (b)(3)(i) through (b)(3)(v) of this section, except as provided in paragraph (c)(2) of this section:
              (i) Once per year (i.e., 12-month period), if the percent leaking connectors in the process unit was 0.5 percent or greater during the last required annual or biennial monitoring period.
              (ii) Once every 2 years, if the percent leaking connectors was less than 0.5 percent during the last required monitoring period. An owner or operator may comply with this paragraph by monitoring at least 40 percent of the connectors in the first year and the remainder of the connectors in the second year. The percent leaking connectors will be calculated for the total of all monitoring performed during the 2-year period.
              (iii) If the owner or operator of a process unit in a biennial leak detection and repair program calculates less than 0.5 percent leaking connectors from the 2-year monitoring period, the owner or operator may monitor the connectors one time every 4 years. An owner or operator may comply with the requirements of this paragraph by monitoring at least 20 percent of the connectors each year until all connectors have been monitored within 4 years.
              (iv) If a process unit complying with the requirements of paragraph (b) of this section using a 4-year monitoring interval program has greater than or equal to 0.5 percent but less than 1 percent leaking connectors, the owner or operator shall increase the monitoring frequency to one time every 2 years. An owner or operator may comply with the requirements of this paragraph by monitoring at least 40 percent of the connectors in the first year and the remainder of the connectors in the second year. The owner or operator may again elect to use the provisions of paragraph (b)(3)(iii) of this section when the percent leaking connectors decreases to less than 0.5 percent.
              (v) If a process unit complying with requirements of paragraph (b)(3)(iii) of this section using a 4-year monitoring interval program has 1 percent or greater leaking connectors, the owner or operator shall increase the monitoring frequency to one time per year. The owner or operator may again elect to use the provisions of paragraph (b)(3)(iii) of this section when the percent leaking connectors decreases to less than 0.5 percent.
              (4) The use of monitoring data generated before April 22, 1994 to qualify for less frequent monitoring is governed by the provisions of § 63.180(b)(6).
              (c)(1)(i) Except as provided in paragraph (c)(1)(ii) of this section, each connector that has been opened or has otherwise had the seal broken shall be monitored for leaks when it is reconnected or within the first 3 months after being returned to organic hazardous air pollutants service. If the monitoring detects a leak, it shall be repaired according to the provisions of paragraph (d) of this section, unless it is determined to be nonrepairable, in which case it is counted as a nonrepairable connector for the purposes of paragraph (i)(2) of this section.

              (ii) As an alternative to the requirements in paragraph (c)(1)(i) of this section, an owner or operator may choose not to monitor connectors that have been opened or otherwise had the seal broken. In this case, the owner or operator may not count nonrepairable connectors for the purposes of paragraph (i)(2) of this section. The owner or operator shall calculate the percent leaking connectors for the monitoring periods described in paragraph (b) of this section, by setting the nonrepairable component, CAN, in the equation in paragraph (i)(2) of this section to zero for all monitoring periods.
              (iii) An owner or operator may switch alternatives described in paragraphs (c)(1) (i) and (ii) of this section at the end of the current monitoring period he is in, provided that it is reported as required in § 63.182 of this subpart and begin the new alternative in annual monitoring. The initial monitoring in the new alternative shall be completed no later than 12 months after reporting the switch.
              (2) As an alternative to the requirements of paragraph (b)(3) of this section, each screwed connector 2 inches or less in nominal inside diameter installed in a process unit before the dates specified in paragraph (c)(2)(iii) or (c)(2)(iv) of this section may:
              (i) Comply with the requirements of § 63.169 of this subpart, and
              (ii) Be monitored for leaks within the first 3 months after being returned to organic hazardous air pollutants service after having been opened or otherwise had the seal broken. If that monitoring detects a leak, it shall be repaired according to the provisions of paragraph (d) of this section.
              (iii) For sources subject to subparts F and I of this part, the provisions of paragraph (c)(2) of this section apply to screwed connectors installed before December 31, 1992.
              (iv) For sources not identified in paragraph (c)(2)(iii) of this section, the provisions of paragraph (c)(2) of this section apply to screwed connectors installed before the date of proposal of the applicable subpart of this part that references this subpart.
              (d) When a leak is detected, it shall be repaired as soon as practicable, but no later than 15 calendar days after the leak is detected, except as provided in paragraph (g) of this section and in § 63.171 of this subpart. A first attempt at repair shall be made no later than 5 calendar days after the leak is detected.
              (e) [Reserved]
              (f) Any connector that is designated, as described in § 63.181(b)(7)(i) of this subpart, as an unsafe-to-monitor connector is exempt from the requirements of paragraph (a) of this section if:
              (1) The owner or operator determines that the connector is unsafe to monitor because personnel would be exposed to an immediate danger as a result of complying with paragraphs (a) through (e) of this section; and
              (2) The owner or operator has a written plan that requires monitoring of the connector as frequently as practicable during safe to monitor periods, but not more frequently than the periodic schedule otherwise applicable.
              (g) Any connector that is designated, as described in § 63.181(b)(7)(iii) of this subpart, as an unsafe-to-repair connector is exempt from the requirements of paragraphs (a), (d), and (e) of this section if:
              (1) The owner or operator determines that repair personnel would be exposed to an immediate danger as a consequence of complying with paragraph (d) of this section; and
              (2) The connector will be repaired before the end of the next scheduled process unit shutdown.
              (h)(1) Any connector that is inaccessible or is ceramic or ceramic-lined (e.g., porcelain, glass, or glass-lined), is exempt from the monitoring requirements of paragraphs (a) and (c) of this section and from the recordkeeping and reporting requirements of § 63.181 and § 63.182 of this subpart. An inaccessible connector is one that is:
              (i) Buried;
              (ii) Insulated in a manner that prevents access to the connector by a monitor probe;
              (iii) Obstructed by equipment or piping that prevents access to the connector by a monitor probe;
              (iv) Unable to be reached from a wheeled scissor-lift or hydraulic-type scaffold which would allow access to connectors up to 7.6 meters (25 feet) above the ground;
              (v) Inaccessible because it would require elevating the monitoring personnel more than 2 meters above a permanent support surface or would require the erection of scaffold; or

              (vi) Not able to be accessed at any time in a safe manner to perform monitoring. Unsafe access includes, but is not limited to, the use of a wheeled scissor-lift on unstable or uneven terrain, the use of a motorized man-lift basket in areas where an ignition potential exists, or access would require near proximity to hazards such as electrical lines, or would risk damage to equipment.
              (2) If any inaccessible or ceramic or ceramic-lined connector is observed by visual, audible, olfactory, or other means to be leaking, the leak shall be repaired as soon as practicable, but no later than 15 calendar days after the leak is detected, except as provided in § 63.171 of this subpart and paragraph (g) of this section.
              (3) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected.
              (i) For use in determining the monitoring frequency, as specified in paragraph (b) of this section, the percent leaking connectors shall be calculated as specified in paragraphs (i)(1) and (i)(2) of this section.

              (1) For the first monitoring period, use the following equation:
              
              % CL = CL/(Ct + CC) × 100
              
              
                where:
                
                % CL = Percent leaking connectors as determined through periodic monitoring required in paragraphs (a) and (b) of this section.
                CL = Number of connectors measured at 500 parts per million or greater, by the method specified in § 63.180(b) of this subpart.
                Ct = Total number of monitored connectors in the process unit.
                CC = Optional credit for removed connectors = 0.67 × net (i.e., total removed—total added) number of connectors in organic hazardous air pollutants service removed from the process unit after the compliance date set forth in the applicable subpart for existing process units, and after the date of initial start-up for new process units. If credits are not taken, then CC = 0.
              
              

              (2) For subsequent monitoring periods, use the following equation:
              
              % CL = [(CL− CAN)/(Ct + CC)] × 100
              
              
                where:
                
                % CL = Percent leaking connectors as determined through periodic monitoring required in paragraphs (a) and (b) of this section.
                CL = Number of connectors, including nonrepairables, measured at 500 parts per million or greater, by the method specified in § 63.180(b) of this subpart.
                CAN = Number of allowable nonrepairable connectors, as determined by monitoring required in paragraphs (b)(3) and (c) of this section, not to exceed 2 percent of the total connector population, Ct.
                Ct = Total number of monitored connectors, including nonrepairables, in the process unit.
                CC = Optional credit for removed connectors = 0.67 × net number (i.e., total removed—total added) of connectors in organic hazardous air pollutants service removed from the process unit after the compliance date set forth in the applicable subpart for existing process units, and after the date of initial start-up for new process units. If credits are not taken, then CC = 0.
              
              
              (j) Optional credit for removed connectors. If an owner or operator eliminates a connector subject to monitoring under paragraph (b) of this section, the owner or operator may receive credit for elimination of the connector, as described in paragraph (i) of this section, provided the requirements in paragraphs (j)(1) through (j)(4) are met.
              (1) The connector was welded after the date of proposal of the specific subpart that references this subpart.
              (2) The integrity of the weld is demonstrated by monitoring it according to the procedures in § 63.180(b) of this subpart or by testing using X-ray, acoustic monitoring, hydrotesting, or other applicable method.
              (3) Welds created after the date of proposal but before the date of promulgation of a specific subpart that references this subpart are monitored or tested by 3 months after the compliance date specified in the applicable subpart.
              (4) Welds created after promulgation of the subpart that references this subpart are monitored or tested within 3 months after being welded.
              (5) If an inadequate weld is found or the connector is not welded completely around the circumference, the connector is not considered a welded connector and is therefore not exempt from the provisions of this subpart.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48177, Sept. 20, 1994; 61 FR 31440, June 20, 1996; 62 FR 2791, Jan. 17, 1997]
            
            
              
              § 63.175
              Quality improvement program for valves.
              (a) In Phase III, an owner or operator may elect to comply with one of the alternative quality improvement programs specified in paragraphs (d) and (e) of this section. The decision to use one of these alternative provisions to comply with the requirements of § 63.168(d)(1)(ii) of this subpart must be made during the first year of Phase III for existing process units and for new process units.
              (b) An owner or operator of a process unit subject to the requirements of paragraph (d) or (e) of this section shall comply with those requirements until the process unit has fewer than 2 percent leaking valves, calculated as a rolling average of 2 consecutive quarters, as specified in § 63.168(e) of this subpart.
              (c) After the process unit has fewer than 2 percent leaking valves, the owner or operator may elect to comply with the requirements in § 63.168 of this subpart, to continue to comply with the requirements in paragraph (e) (or (d), if appropriate) of this section, or comply with both the requirements in § 63.168 and § 63.175.
              (1) If the owner or operator elects to continue the quality improvement program, the owner or operator is exempt from the requirements for performance trials as specified in paragraph (e)(6) of this section, or further progress as specified in paragraph (d)(4) of this section, as long as the process unit has fewer than 2 percent leaking valves calculated according to § 63.168(e).
              (2) If the owner or operator elects to comply with both paragraph (e) of this section and § 63.168 of this subpart, he may also take advantage of the lower monitoring frequencies associated with lower leak rates in § 63.168 (d)(2), (d)(3), and (d)(4) of this subpart.
              (3) If the owner or operator elects not to continue the quality improvement program, the program is no longer an option if the process unit again exceeds 2 percent leaking valves, and in such case, monthly monitoring will be required.
              (d) The following requirements shall be met if an owner or operator elects to use a quality improvement program to demonstrate further progress:
              (1) The owner or operator shall continue to comply with the requirements in § 63.168 of this subpart except each valve shall be monitored quarterly.
              (2) The owner or operator shall collect the following data, and maintain records as required in § 63.181(h)(1) of this subpart, for each valve in each process unit subject to the quality improvement program:
              (i) The maximum instrument reading observed in each monitoring observation before repair, the response factor for the stream if appropriate, the instrument model number, and date of the observation.
              (ii) Whether the valve is in gas or light liquid service.
              (iii) If a leak is detected, the repair methods used and the instrument readings after repair.
              (3) The owner or operator shall continue to collect data on the valves as long as the process unit remains in the quality improvement program.
              (4) The owner or operator must demonstrate progress in reducing the percent leaking valves each quarter the process unit is subject to the requirements of paragraph (d) of this section, except as provided in paragraphs (d)(4)(ii) and (d)(4)(iii) of this section.

              (i) Demonstration of progress shall mean that for each quarter there is at least a 10-percent reduction in the percent leaking valves from the percent leaking valves determined for the preceding monitoring period. The percent leaking valves shall be calculated as a rolling average of two consecutive quarters of monitoring data. The percent reduction shall be calculated using the rolling average percent leaking valves, according to the following:
              
              %LVR = (%LVAVG1 − %LVAVG2 / %LVAVG1 × 100
              
              
                where:
                
                %LVR = Percent leaking valve reduction.
                %LVAVG1 = (%VLi + %VLi = 1)/2.
                %LVAVG2 = (%VLi = 1 + %VLi = 2)/2.
                
                where:
                
                %VLi, %VLi = 1, %VLi = 2 are percent leaking valves calculated for subsequent monitoring periods, i, i + 1, i + 2.
              
              

              (ii) An owner or operator who fails for two consecutive rolling averages to demonstrate at least a 10-percent reduction per quarter in percent leaking valves, and whose overall average percent reduction based on two or more rolling averages is less than 10 percent per quarter, shall either comply with the requirements in § 63.168(d)(1)(i) of this subpart using monthly monitoring or shall comply using a quality improvement program for technology review as specified in paragraph (e) of this section. If the owner or operator elects to comply with the requirements of paragraph (e) of this section, the schedule for performance trials and valve replacements remains as specified in paragraph (e) of this section.
              (iii) As an alternative to the provisions in paragraph (d)(4)(i), an owner or operator may use the procedure specified in paragraphs (d)(4)(iii)(A) and (d)(4)(iii)(B) of this section to demonstrate progress in reducing the percent leaking valves.
              (A) The percent reduction that must be achieved each quarter shall be calculated as follows:
              
                ER22AP94.293
              
              
                %RR = percent reduction required each quarter, as calculated according to § 63.168(e)
                %VL = percent leaking valves, calculated according to § 63.168(e), at the time elected to use provisions of § 63.168(d)(1)(ii)
              
              
              (B) The owner or operator shall achieve less than 2 percent leaking valves no later than 2 years after electing to use the demonstration of progress provisions in § 63.175(d) of this subpart.
              (e) The following requirements shall be met if an owner or operator elects to use a quality improvement program of technology review and improvement:
              (1) The owner or operator shall comply with the requirements in § 63.168 of this subpart except the requirement for monthly monitoring in § 63.168(d)(1)(i) of this subpart does not apply.
              (2) The owner or operator shall collect the data specified below, and maintain records as required in § 63.181(h)(2), for each valve in each process unit subject to the quality improvement program. The data may be collected and the records may be maintained on a process unit or group of process units basis. The data shall include the following:
              (i) Valve type (e.g., ball, gate, check); valve manufacturer; valve design (e.g., external stem or actuating mechanism, flanged body); materials of construction; packing material; and year installed.
              (ii) Service characteristics of the stream such as operating pressure, temperature, line diameter, and corrosivity.
              (iii) Whether the valve is in gas or light liquid service.
              (iv) The maximum instrument readings observed in each monitoring observation before repair, response factor for the stream if adjusted, instrument model number, and date of the observation.
              (v) If a leak is detected, the repair methods used and the instrument readings after repair.
              (vi) If the data will be analyzed as part of a larger analysis program involving data from other plants or other types of process units, a description of any maintenance or quality assurance programs used in the process unit that are intended to improve emission performance.
              (3) The owner or operator shall continue to collect data on the valves as long as the process unit remains in the quality improvement program.
              (4) The owner or operator shall inspect all valves removed from the process unit due to leaks. The inspection shall determine which parts of the valve have failed and shall include recommendations, as appropriate, for design changes or changes in specifications to reduce leak potential.
              (5)(i) The owner or operator shall analyze the data collected to comply with the requirements of paragraph (e)(2) of this section to determine the services, operating or maintenance practices, and valve designs or technologies that have poorer than average emission performance and those that have better than average emission performance. The analysis shall determine if specific trouble areas can be identified on the basis of service, operating conditions or maintenance practices, equipment design, or other process specific factors.

              (ii) The analysis shall also be used to identify any superior performing valve technologies that are applicable to the service(s), operating conditions, or valve designs associated with poorer than average emission performance. A superior performing valve technology is one for which a group of such valves has a leak frequency of less than 2 percent for specific applications in such a process unit. A candidate superior performing valve technology is one demonstrated or reported in the available literature or through a group study as having low emission performance and as being capable of achieving less than 2 percent leaking valves in the process unit.
              (iii) The analysis shall include consideration of:
              (A) The data obtained from the inspections of valves removed from the process unit due to leaks,
              (B) Information from the available literature and from the experience of other plant sites that will identify valve designs or technologies and operating conditions associated with low emission performance for specific services, and
              (C) Information on limitations on the service conditions for the valve design and operating conditions as well as information on maintenance procedures to ensure continued low emission performance.
              (iv) The data analysis may be conducted through an inter- or intra-company program (or through some combination of the two approaches) and may be for a single process unit, a company, or a group of process units.
              (v) The first analysis of the data shall be completed no later than 18 months after the start of Phase III. The first analysis shall be performed using a minimum of two quarters of data. An analysis of the data shall be done each year the process unit is in the quality improvement program.
              (6) A trial evaluation program shall be conducted at each plant site for which the data analysis does not identify superior performing valve designs or technologies that can be applied to the operating conditions and services identified as having poorer than average performance, except as provided in paragraph (e)(6)(v) of this section. The trial program shall be used to evaluate the feasibility of using in the process unit the valve designs or technologies that have been identified by others as having low emission performance.
              (i) The trial program shall include on-line trials of valves or operating and maintenance practices that have been identified in the available literature or in analysis by others as having the ability to perform with leak rates below 2 percent in similar services, as having low probability of failure, or as having no external actuating mechanism in contact with the process fluid. If any of the candidate superior performing valve technologies is not included in the performance trials, the reasons for rejecting specific technologies from consideration shall be documented as required in § 63.181(h)(5)(ii) of this subpart.
              (ii) The number of valves in the trial evaluation program shall be the lesser of 1 percent or 20 valves for programs involving single process units and the lesser of 1 percent or 50 valves for programs involving groups of process units.
              (iii) The trial evaluation program shall specify and include documentation of:
              (A) The candidate superior performing valve designs or technologies to be evaluated, the stages for evaluating the identified candidate valve designs or technologies, including the estimated time period necessary to test the applicability;
              (B) The frequency of monitoring or inspection of the equipment;
              (C) The range of operating conditions over which the component will be evaluated; and
              (D) Conclusions regarding the emission performance and the appropriate operating conditions and services for the trial valves.

              (iv) The performance trials shall initially be conducted for, at least, a 6-month period beginning not later than 18 months after the start of Phase III. Not later than 24 months after the start of Phase III, the owner or operator shall have identified valve designs or technologies that, combined with appropriate process, operating, and maintenance practices, operate with low emission performance for specific applications in the process unit. The owner or operator shall continue to conduct performance trials as long as no superior performing design or technology has been identified, except as provided in paragraph (e)(6)(vi) of this section. The compilation of candidate and demonstrated superior emission performance valve designs or technologies shall be amended in the future, as appropriate, as additional information and experience is obtained.
              (v) Any plant site with fewer than 400 valves and owned by a corporation with fewer than 100 total employees shall be exempt from trial evaluations of valves. Plant sites exempt from the trial evaluations of valves shall begin the program at the start of the fourth year of Phase III.
              (vi) An owner or operator who has conducted performance trials on all candidate superior emission performance technologies suitable for the required applications in the process unit may stop conducting performance trials provided that a superior performing design or technology has been demonstrated or there are no technically feasible candidate superior technologies remaining. The owner or operator shall prepare an engineering evaluation documenting the physical, chemical, or engineering basis for the judgment that the superior emission performance technology is technically infeasible or demonstrating that it would not reduce emissions.
              (7) Each owner or operator who elects to use a quality improvement program for technology review and improvement shall prepare and implement a valve quality assurance program that details purchasing specifications and maintenance procedures for all valves in the process unit. The quality assurance program may establish any number of categories, or classes, of valves as needed to distinguish among operating conditions and services associated with poorer than average emission performance as well as those associated with better than average emission performance. The quality assurance program shall be developed considering the findings of the data analysis required under paragraph (e)(5) of this section, if applicable, the findings of the trial evaluation required in paragraph (e)(6) of this section, and the operating conditions in the process unit. The quality assurance program shall be reviewed and, as appropriate, updated each year as long as the process unit has 2 percent or more leaking valves.
              (i) The quality assurance program shall:
              (A) Establish minimum design standards for each category of valves. The design standards shall specify known critical parameters such as tolerance, manufacturer, materials of construction, previous usage, or other applicable identified critical parameters;
              (B) Require that all equipment orders specify the design standard (or minimum tolerances) for the valve;
              (C) Include a written procedure for bench testing of valves that specifies performance criteria for acceptance of valves and specifies criteria for the precision and accuracy of the test apparatus. All valves repaired off-line after preparation of the quality assurance plan shall be bench-tested for leaks. This testing may be conducted by the owner or operator of the process unit, by the vendor, or by a designated representative. The owner or operator shall install only those valves that have been documented through bench-testing to be nonleaking.
              (D) Require that all valves repaired on-line be monitored using the method specified in § 63.180(b) of this subpart for leaks for 2 successive months, after repair.
              (E) Provide for an audit procedure for quality control of purchased equipment to ensure conformance with purchase specifications. The audit program may be conducted by the owner or operator of the process unit or by a designated representative.
              (F) Detail off-line valve maintenance and repair procedures. These procedures shall include provisions to ensure that rebuilt or refurbished valves will meet the design specifications for the valve type and will operate such that emissions are minimized.

              (ii) The quality assurance program shall be established no later than the start of the third year of Phase III for plant sites with 400 or more valves or owned by a corporation with 100 or more employees; and no later than the start of the fourth year of Phase III for plant sites with less than 400 valves and owned by a corporation with less than 100 employees.
              
              (8) Beginning at the start of the third year of Phase III for plant sites with 400 or more valves or owned by a corporation with 100 or more employees and at the start of the fourth year of Phase III for plant sites with less than 400 valves and owned by a corporation with less than 100 employees, each valve that is replaced for any reason shall be replaced with a new or modified valve that complies with the quality assurance standards for the valve category and that is identified as superior emission performance technology. Superior emission performance technology means valves or valve technologies identified with emission performance that, combined with appropriate process, operating, and maintenance practices, will result in less than 2 percent leaking valves for specific applications in a large population, except as provided in paragraph (e)(8)(ii) of this section.
              (i) The valves shall be maintained as specified in the quality assurance program.
              (ii) If a superior emission performance technology cannot be identified, then valve replacement shall be with one of (if several) the lowest emission performance technologies that has been identified for the specific application.
              [59 FR 19568, Apr. 22, 1994, as amended at 60 FR 63631, Dec. 12, 1995]
            
            
              § 63.176
              Quality improvement program for pumps.
              (a) In Phase III, if, on a 6-month rolling average, the greater of either 10 percent of the pumps in a process unit (or plant site) or three pumps in a process unit (or plant site) leak, the owner or operator shall comply with the requirements of this section as specified below:
              (1) Pumps that are in food/medical service or in polymerizing monomer service shall comply with all requirements except for those specified in paragraph (d)(8) of this section.
              (2) Pumps that are not in food/medical or polymerizing monomer service shall comply with all requirements of this section.
              (b) The owner or operator shall comply with the requirements of this section until the number of leaking pumps is less than the greater of either 10 percent of the pumps or three pumps, calculated as a 6-month rolling average, in the process unit (or plant site). Once the performance level is achieved, the owner or operator shall comply with the requirements in § 63.163 of this subpart.
              (c) If in a subsequent monitoring period, the process unit (or plant site) has greater than 10 percent of the pumps leaking or three pumps leaking (calculated as a 6-month rolling average), the owner or operator shall resume the quality improvement program starting at performance trials.
              (d) The quality improvement program shall include the following:
              (1) The owner or operator shall comply with the requirements in § 63.163 of this subpart.
              (2) The owner or operator shall collect the following data, and maintain records as required in § 63.181(h)(3), for each pump in each process unit (or plant site) subject to the quality improvement program. The data may be collected and the records may be maintained on a process unit or plant site basis.
              (i) Pump type (e.g., piston, horizontal or vertical centrifugal, gear, bellows); pump manufacturer; seal type and manufacturer; pump design (e.g., external shaft, flanged body); materials of construction; if applicable, barrier fluid or packing material; and year installed.
              (ii) Service characteristics of the stream such as discharge pressure, temperature, flow rate, corrosivity, and annual operating hours.
              (iii) The maximum instrument readings observed in each monitoring observation before repair, response factor for the stream if appropriate, instrument model number, and date of the observation.
              (iv) If a leak is detected, the repair methods used and the instrument readings after repair.

              (v) If the data will be analyzed as part of a larger analysis program involving data from other plants or other types of process units, a description of any maintenance or quality assurance programs used in the process unit that are intended to improve emission performance.
              
              (3) The owner or operator shall continue to collect data on the pumps as long as the process unit (or plant site) remains in the quality improvement program.
              (4) The owner or operator shall inspect all pumps or pump seals which exhibited frequent seal failures and were removed from the process unit due to leaks. The inspection shall determine the probable cause of the pump seal failure or of the pump leak and shall include recommendations, as appropriate, for design changes or changes in specifications to reduce leak potential.
              (5)(i) The owner or operator shall analyze the data collected to comply with the requirements of paragraph (d)(2) of this section to determine the services, operating or maintenance practices, and pump or pump seal designs or technologies that have poorer than average emission performance and those that have better than average emission performance. The analysis shall determine if specific trouble areas can be identified on the basis of service, operating conditions or maintenance practices, equipment design, or other process specific factors.
              (ii) The analysis shall also be used to determine if there are superior performing pump or pump seal technologies that are applicable to the service(s), operating conditions, or pump or pump seal designs associated with poorer than average emission performance. A superior performing pump or pump seal technology is one with a leak frequency of less than 10 percent for specific applications in the process unit or plant site. A candidate superior performing pump or pump seal technology is one demonstrated or reported in the available literature or through a group study as having low emission performance and as being capable of achieving less than 10 percent leaking pumps in the process unit (or plant site).
              (iii) The analysis shall include consideration of:
              (A) The data obtained from the inspections of pumps and pump seals removed from the process unit due to leaks;
              (B) Information from the available literature and from the experience of other plant sites that will identify pump designs or technologies and operating conditions associated with low emission performance for specific services; and
              (C) Information on limitations on the service conditions for the pump seal technology operating conditions as well as information on maintenance procedures to ensure continued low emission performance.
              (iv) The data analysis may be conducted through an inter- or intra-company program (or through some combination of the two approaches) and may be for a single process unit, a plant site, a company, or a group of process units.
              (v) The first analysis of the data shall be completed no later than 18 months after the start of the quality improvement program. The first analysis shall be performed using a minimum of 6 months of data. An analysis of the data shall be done each year the process unit is in the quality improvement program.
              (6) A trial evaluation program shall be conducted at each plant site for which the data analysis does not identify use of superior performing pump seal technology or pumps that can be applied to the areas identified as having poorer than average performance, except as provided in paragraph (d)(6)(v) of this section. The trial program shall be used to evaluate the feasibility of using in the process unit (or plant site) the pump designs or seal technologies, and operating and maintenance practices that have been identified by others as having low emission performance.

              (i) The trial program shall include on-line trials of pump seal technologies or pump designs and operating and maintenance practices that have been identified in the available literature or in analysis by others as having the ability to perform with leak rates below 10 percent in similar services, as having low probability of failure, or as having no external actuating mechanism in contact with the process fluid. If any of the candidate superior performing pump seal technologies or pumps is not included in the performance trials, the reasons for rejecting specific technologies from consideration shall be documented as required in § 63.181(h)(5)(ii).
              (ii) The number of pump seal technologies or pumps in the trial evaluation program shall be the lesser of 1 percent or two pumps for programs involving single process units and the lesser of 1 percent or five pumps for programs involving a plant site or groups of process units. The minimum number of pumps or pump seal technologies in a trial program shall be one.
              (iii) The trial evaluation program shall specify and include documentation of:
              (A) The candidate superior performing pump seal designs or technologies to be evaluated, the stages for evaluating the identified candidate pump designs or pump seal technologies, including the time period necessary to test the applicability;
              (B) The frequency of monitoring or inspection of the equipment;
              (C) The range of operating conditions over which the component will be evaluated; and
              (D) Conclusions regarding the emission performance and the appropriate operating conditions and services for the trial pump seal technologies or pumps.
              (iv) The performance trials shall initially be conducted, at least, for a 6-month period beginning not later than 18 months after the start of the quality improvement program. No later than 24 months after the start of the quality improvement program, the owner or operator shall have identified pump seal technologies or pump designs that, combined with appropriate process, operating, and maintenance practices, operate with low emission performance for specific applications in the process unit. The owner or operator shall continue to conduct performance trials as long as no superior performing design or technology has been identified, except as provided in paragraph (d)(6)(vi) of this section. The initial list of superior emission performance pump designs or pump seal technologies shall be amended in the future, as appropriate, as additional information and experience is obtained.
              (v) Any plant site with fewer than 400 valves and owned by a corporation with fewer than 100 employees shall be exempt from trial evaluations of pump seals or pump designs. Plant sites exempt from the trial evaluations of pumps shall begin the pump seal or pump replacement program at the start of the fourth year of the quality improvement program.
              (vi) An owner or operator who has conducted performance trials on all alternative superior emission performance technologies suitable for the required applications in the process unit may stop conducting performance trials provided that a superior performing design or technology has been demonstrated or there are no technically feasible alternative superior technologies remaining. The owner or operator shall prepare an engineering evaluation documenting the physical, chemical, or engineering basis for the judgment that the superior emission performance technology is technically infeasible or demonstrating that it would not reduce emissions.
              (7) Each owner or operator shall prepare and implement a pump quality assurance program that details purchasing specifications and maintenance procedures for all pumps and pump seals in the process unit. The quality assurance program may establish any number of categories, or classes, of pumps as needed to distinguish among operating conditions and services associated with poorer than average emission performance as well as those associated with better than average emission performance. The quality assurance program shall be developed considering the findings of the data analysis required under paragraph (d)(5) of this section, if applicable, the findings of the trial evaluation required in paragraph (d)(6) of this section, and the operating conditions in the process unit. The quality assurance program shall be updated each year as long as the process unit has the greater of either 10 percent or more leaking pumps or has three leaking pumps.
              (i) The quality assurance program shall:

              (A) Establish minimum design standards for each category of pumps or pump seal technology. The design standards shall specify known critical parameters such as tolerance, manufacturer, materials of construction, previous usage, or other applicable identified critical parameters;
              (B) Require that all equipment orders specify the design standard (or minimum tolerances) for the pump or the pump seal;
              (C) Provide for an audit procedure for quality control of purchased equipment to ensure conformance with purchase specifications. The audit program may be conducted by the owner or operator of the plant site or process unit or by a designated representative; and
              (D) Detail off-line pump maintenance and repair procedures. These procedures shall include provisions to ensure that rebuilt or refurbished pumps and pump seals will meet the design specifications for the pump category and will operate such that emissions are minimized.
              (ii) The quality assurance program shall be established no later than the start of the third year of the quality improvement program for plant sites with 400 or more valves or 100 or more employees; and no later than the start of the fourth year of the quality improvement program for plant sites with less than 400 valves and less than 100 employees.
              (8) Beginning at the start of the third year of the quality improvement program for plant sites with 400 or more valves or 100 or more employees and at the start of the fourth year of the quality improvement program for plant sites with less than 400 valves and less than 100 employees, the owner or operator shall replace, as described in paragraphs (d)(8)(i) and (d)(8)(ii) of this section, the pumps or pump seals that are not superior emission performance technology with pumps or pump seals that have been identified as superior emission performance technology and that comply with the quality assurance standards for the pump category. Superior emission performance technology is that category or design of pumps or pump seals with emission performance which, when combined with appropriate process, operating, and maintenance practices, will result in less than 10 percent leaking pumps for specific applications in the process unit or plant site. Superior emission performance technology includes material or design changes to the existing pump, pump seal, seal support system, installation of multiple mechanical seals or equivalent, or pump replacement.
              (i) Pumps or pump seals shall be replaced at the rate of 20 percent per year based on the total number of pumps in light liquid service. The calculated value shall be rounded to the nearest nonzero integer value. The minimum number of pumps or pump seals shall be one. Pump replacement shall continue until all pumps subject to the requirements of § 63.163 of this subpart are pumps determined to be superior performance technology.
              (ii) The owner or operator may delay replacement of pump seals or pumps with superior technology until the next planned process unit shutdown, provided the number of pump seals and pumps replaced is equivalent to the 20 percent or greater annual replacement rate.
              (iii) The pumps shall be maintained as specified in the quality assurance program.
            
            
              § 63.177
              Alternative means of emission limitation: General.
              (a) Permission to use an alternative means of emission limitation under section 112(h)(3) of the Act shall be governed by the following procedures in paragraphs (b) through (e) of this section.
              (b) Where the standard is an equipment, design, or operational requirement:
              (1) Each owner or operator applying for permission to use an alternative means of emission limitation under § 63.6(g) of subpart A of this part shall be responsible for collecting and verifying emission performance test data for an alternative means of emission limitation.
              (2) The Administrator will compare test data for the means of emission limitation to test data for the equipment, design, and operational requirements.

              (3) The Administrator may condition the permission on requirements that may be necessary to ensure operation and maintenance to achieve the same emission reduction as the equipment, design, and operational requirements.
              (c) Where the standard is a work practice:
              (1) Each owner or operator applying for permission shall be responsible for collecting and verifying test data for an alternative means of emission limitation.
              (2) For each kind of equipment for which permission is requested, the emission reduction achieved by the required work practices shall be demonstrated for a minimum period of 12 months.
              (3) For each kind of equipment for which permission is requested, the emission reduction achieved by the alternative means of emission limitation shall be demonstrated.
              (4) Each owner or operator applying for permission shall commit, in writing, for each kind of equipment to work practices that provide for emission reductions equal to or greater than the emission reductions achieved by the required work practices.
              (5) The Administrator will compare the demonstrated emission reduction for the alternative means of emission limitation to the demonstrated emission reduction for the required work practices and will consider the commitment in paragraph (c)(4) of this section.
              (6) The Administrator may condition the permission on requirements that may be necessary to ensure operation and maintenance to achieve the same or greater emission reduction as the required work practices of this subpart.
              (d) An owner or operator may offer a unique approach to demonstrate the alternative means of emission limitation.
              (e)(1) Manufacturers of equipment used to control equipment leaks of an organic HAP may apply to the Administrator for permission for an alternative means of emission limitation that achieves a reduction in emissions of the organic HAP achieved by the equipment, design, and operational requirements of this subpart.
              (2) The Administrator will grant permission according to the provisions of paragraphs (b), (c), and (d) of this section.
            
            
              § 63.178
              Alternative means of emission limitation: Batch processes.
              (a) As an alternative to complying with the requirements of §§ 63.163 through 63.171 and §§ 63.173 through 63.176, an owner or operator of a batch process that operates in organic HAP service during the calendar year may comply with one of the standards specified in paragraphs (b) and (c) of this section, or the owner or operator may petition for approval of an alternative standard under the provisions of § 63.177 of this subpart. The alternative standards of this section provide the options of pressure testing or monitoring the equipment for leaks. The owner or operator may switch among the alternatives provided the change is documented as specified in § 63.181.
              (b) The following requirements shall be met if an owner or operator elects to use pressure testing of batch product-process equipment to demonstrate compliance with this subpart. An owner or operator who complies with the provisions of this paragraph is exempt from the monitoring provisions of § 63.163, §§ 63.168 and 63.169, and §§ 63.173 through 63.176 of this subpart.
              (1) Each time equipment is reconfigured for production of a different product or intermediate, the batch product-process equipment train shall be pressure-tested for leaks before organic HAP is first fed to the equipment and the equipment is placed in organic HAP service.
              (i) When the batch product-process train is reconfigured to produce a different product, pressure testing is required only for the new or disturbed equipment.
              (ii) Each batch product process that operates in organic HAP service during a calendar year shall be pressure tested at least once during that calendar year.
              (iii) Pressure testing is not required for routine seal breaks, such as changing hoses or filters, which are not part of the reconfiguration to produce a different product or intermediate.

              (2) The batch product process equipment shall be tested either using the procedures specified in § 63.180(f) of this subpart for pressure or vacuum loss or with a liquid using the procedures specified in § 63.180(g) of this subpart.
              
              (3)(i) For pressure or vacuum tests, a leak is detected if the rate of change in pressure is greater than 6.9 kilopascals (1 psig) in 1 hour or if there is visible, audible, or olfactory evidence of fluid loss.
              (ii) For pressure tests using a liquid, a leak is detected if there are indications of liquids dripping or if there is other evidence of fluid loss.
              (4)(i) If a leak is detected, it shall be repaired and the batch product-process equipment shall be retested before start-up of the process.
              (ii) If a batch product-process fails the retest or the second of two consecutive pressure tests, it shall be repaired as soon as practicable, but not later than 30 calendar days after the second pressure test, provided the conditions specified in paragraph (d) of this section are met.
              (c) The following requirements shall be met if an owner or operator elects to monitor the equipment to detect leaks by the method specified in § 63.180(b) of this subpart to demonstrate compliance with this subpart.
              (1) The owner or operator shall comply with the requirements of §§ 63.163 through 63.170, and §§ 63.172 through 63.176 of this subpart.
              (2) The equipment shall be monitored for leaks by the method specified in § 63.180(b) of this subpart when the equipment is in organic HAP service, in use with an acceptable surrogate volatile organic compound which is not an organic HAP, or is in use with any other detectable gas or vapor.
              (3) The equipment shall be monitored for leaks as specified below:
              (i) Each time the equipment is reconfigured for the production of a new product, the reconfigured equipment shall be monitored for leaks within 30 days of start-up of the process. This initial monitoring of reconfigured equipment shall not be included in determining percent leaking equipment in the process unit.
              (ii) Connectors shall be monitored in accordance with the requirements in § 63.174 of this subpart.
              (iii) Equipment other than connectors shall be monitored at the frequencies specified in table 1 of this subpart. The operating time shall be determined as the proportion of the year the batch product-process that is subject to the provisions of this subpart is operating.
              (iv) The monitoring frequencies specified in table 1 of this subpart are not requirements for monitoring at specific intervals and can be adjusted to accommodate process operations. An owner or operator may monitor anytime during the specified monitoring period (e.g., month, quarter, year), provided the monitoring is conducted at a reasonable interval after completion of the last monitoring campaign. For example, if the equipment is not operating during the scheduled monitoring period, the monitoring can be done during the next period when the process is operating.
              (4) If a leak is detected, it shall be repaired as soon as practicable but not later than 15 calendar days after it is detected, except as provided in paragraph (d) of this section.
              (d) Delay of repair of equipment for which leaks have been detected is allowed if the replacement equipment is not available providing the following conditions are met:
              (1) Equipment supplies have been depleted and supplies had been sufficiently stocked before the supplies were depleted.
              (2) The repair is made no later than 10 calendar days after delivery of the replacement equipment.
            
            
              § 63.179
              Alternative means of emission limitation: Enclosed-vented process units.
              Process units enclosed in such a manner that all emissions from equipment leaks are vented through a closed-vent system to a control device meeting the requirements of § 63.172 of this subpart are exempt from the requirements of § 63.163, through 63.171, and §§ 63.173 and 63.174 of this subpart. The enclosure shall be maintained under a negative pressure at all times while the process unit is in operation to ensure that all emissions are routed to a control device.
            
            
              § 63.180
              Test methods and procedures.

              (a) Each owner or operator subject to the provisions of this subpart shall comply with the test methods and procedures requirements provided in this section.
              (b) Monitoring, as required under this subpart, shall comply with the following requirements:
              (1) Monitoring shall comply with Method 21 of 40 CFR part 60, appendix A.
              (2)(i) Except as provided for in paragraph (b)(2)(ii) of this section, the detection instrument shall meet the performance criteria of Method 21 of 40 CFR part 60, appendix A, except the instrument response factor criteria in Section 3.1.2(a) of Method 21 shall be for the average composition of the process fluid not each individual VOC in the stream. For process streams that contain nitrogen, water, air, or other inerts which are not organic HAP's or VOC's, the average stream response factor may be calculated on an inert-free basis. The response factor may be determined at any concentration for which monitoring for leaks will be conducted.
              (ii) If no instrument is available at the plant site that will meet the performance criteria specified in paragraph (b)(2)(i) of this section, the instrument readings may be adjusted by multiplying by the average response factor of the process fluid, calculated on an inert-free basis as described in paragraph (b)(2)(i) of this section.
              (3) The instrument shall be calibrated before use on each day of its use by the procedures specified in Method 21 of 40 CFR part 60, appendix A.
              (4) Calibration gases shall be:
              (i) Zero air (less than 10 parts per million of hydrocarbon in air); and
              (ii) Mixtures of methane in air at the concentrations specified in paragraphs (b)(4)(ii)(A) through (b)(4)(ii)(C) of this section. A calibration gas other than methane in air may be used if the instrument does not respond to methane or if the instrument does not meet the performance criteria specified in paragraph (b)(2)(i) of this section. In such cases, the calibration gas may be a mixture of one or more of the compounds to be measured in air.
              (A) For Phase I, a mixture of methane or other compounds, as applicable, in air at a concentration of approximately, but less than, 10,000 parts per million.
              (B) For Phase II, a mixture of methane or other compounds, as applicable, and air at a concentration of approximately, but less than, 10,000 parts per million for agitators, 5,000 parts per million for pumps, and 500 parts per million for all other equipment, except as provided in paragraph (b)(4)(iii) of this section.
              (C) For Phase III, a mixture of methane or other compounds, as applicable, and air at a concentration of approximately, but less than, 10,000 parts per million methane for agitators; 2,000 parts per million for pumps in food/medical service; 5,000 parts per million for pumps in polymerizing monomer service; 1,000 parts per million for all other pumps; and 500 parts per million for all other equipment, except as provided in paragraph (b)(4)(iii) of this section.
              (iii) The instrument may be calibrated at a higher methane concentration than the concentration specified for that piece of equipment. The concentration of the calibration gas may exceed the concentration specified as a leak by no more than 2,000 parts per million. If the monitoring instrument's design allows for multiple calibration scales, then the lower scale shall be calibrated with a calibration gas that is no higher than 2,000 parts per million above the concentration specified as a leak and the highest scale shall be calibrated with a calibration gas that is approximately equal to 10,000 parts per million. If only one scale on an instrument will be used during monitoring, the owner or operator need not calibrate the scales that will not be used during that day's monitoring.
              (5) Monitoring shall be performed when the equipment is in organic HAP service, in use with an acceptable surrogate volatile organic compound which is not an organic HAP, or is in use with any other detectable gas or vapor.

              (6) Monitoring data that do not meet the criteria specified in paragraphs (b)(1) through (b)(5) of this section may be used to qualify for less frequent monitoring under the provisions in § 63.168(d)(2) and (d)(3) or § 63.174(b)(3)(ii) or (b)(3)(iii) of this subpart provided the data meet the conditions specified in paragraphs (b)(6)(i) and (b)(6)(ii) of this section.
              (i) The data were obtained before April 22, 1994.
              (ii) The departures from the criteria specified in paragraphs (b)(1) through (b)(5) of this section or from the specified monitoring frequency of § 63.168(c) are minor and do not significantly affect the quality of the data. Examples of minor departures are monitoring at a slightly different frequency (such as every six weeks instead of monthly or quarterly), following the performance criteria of section 3.1.2(a) of Method 21 of appendix A of 40 CFR part 60 instead of paragraph (b)(2) of this section, or monitoring at a different leak definition if the data would indicate the presence or absence of a leak at the concentration specified in this subpart. Failure to use a calibrated instrument is not considered a minor departure.
              (c) When equipment is monitored for compliance as required in §§ 63.164(i), 63.165(a), and 63.172(f) or when equipment subject to a leak definition of 500 ppm is monitored for leaks as required by this subpart, the owner or operator may elect to adjust or not to adjust the instrument readings for background. If an owner or operator elects to not adjust instrument readings for background, the owner or operator shall monitor the equipment according to the procedures specified in paragraphs (b)(1) through (b)(4) of this section. In such case, all instrument readings shall be compared directly to the applicable leak definition to determine whether there is a leak. If an owner or operator elects to adjust instrument readings for background, the owner or operator shall monitor the equipment according to the procedures specified in paragraphs (c)(1) through (c)(4) of this section.
              (1) The requirements of paragraphs (b) (1) through (4) of this section shall apply.
              (2) The background level shall be determined, using the same procedures that will be used to determine whether the equipment is leaking.
              (3) The instrument probe shall be traversed around all potential leak interfaces as close to the interface as possible as described in Method 21 of 40 CFR part 60, appendix A.
              (4) The arithmetic difference between the maximum concentration indicated by the instrument and the background level is compared with 500 parts per million for determining compliance.
              (d)(1) Each piece of equipment within a process unit that can reasonably be expected to contain equipment in organic HAP service is presumed to be in organic HAP service unless an owner or operator demonstrates that the piece of equipment is not in organic HAP service. For a piece of equipment to be considered not in organic HAP service, it must be determined that the percent organic HAP content can be reasonably expected not to exceed 5 percent by weight on an annual average basis. For purposes of determining the percent organic HAP content of the process fluid that is contained in or contacts equipment, Method 18 of 40 CFR part 60, appendix A shall be used.
              (2)(i) An owner or operator may use good engineering judgment rather than the procedures in paragraph (d)(1) of this section to determine that the percent organic HAP content does not exceed 5 percent by weight. When an owner or operator and the Administrator do not agree on whether a piece of equipment is not in organic HAP service, however, the procedures in paragraph (d)(1) of this section shall be used to resolve the disagreement.
              (ii) Conversely, the owner or operator may determine that the organic HAP content of the process fluid does not exceed 5 percent by weight by, for example, accounting for 98 percent of the content and showing that organic HAP is less than 3 percent.
              (3) If an owner or operator determines that a piece of equipment is in organic HAP service, the determination can be revised after following the procedures in paragraph (d)(1) of this section, or by documenting that a change in the process or raw materials no longer causes the equipment to be in organic HAP service.

              (4) Samples used in determining the percent organic HAP content shall be representative of the process fluid that is contained in or contacts the equipment.
              
              (e) When a flare is used to comply with § 63.172(d), the owner or operator shall comply with paragraphs (e)(1) through (3) of this section. The owner or operator is not required to conduct a performance test to determine percent emission reduction or outlet organic HAP or TOC concentration.
              (1) Conduct a visible emission test using the techniques specified in § 63.11(b)(4).
              (2) Determine the net heating value of the gas being combusted using the techniques specified in § 63.11(b)(6).
              (3) Determine the exit velocity using the techniques specified in either § 63.11(b)(7)(i) (and § 63.11(b)(7)(iii), where applicable) or § 63.11(b)(8), as appropriate.
              (f) The following procedures shall be used to pressure test batch product-process equipment for pressure or vacuum loss to demonstrate compliance with the requirements of § 63.178(b)(3)(i) of this subpart.
              (1) The batch product-process equipment train shall be pressurized with a gas to a pressure less than the set pressure of any safety relief devices or valves or to a pressure slightly above the operating pressure of the equipment, or alternatively, the equipment shall be placed under a vacuum.
              (2) Once the test pressure is obtained, the gas source or vacuum source shall be shut off.
              (3) The test shall continue for not less than 15 minutes unless it can be determined in a shorter period of time that the allowable rate of pressure drop or of pressure rise was exceeded. The pressure in the batch product-process equipment shall be measured after the gas or vacuum source is shut off and at the end of the test period. The rate of change in pressure in the batch product-process equipment shall be calculated using the following equation:
              
                ER22AP94.294
              
              
                where:
                
                Δ P/t = Change in pressure, psig/hr.
                Pf = Final pressure, psig.
                Pi = Initial pressure, psig.
                tf−ti = Elapsed time, hours.
              
              
              (4) The pressure shall be measured using a pressure measurement device (gauge, manometer, or equivalent) which has a precision of ±2.5 millimeter mercury in the range of test pressure and is capable of measuring pressures up to the relief set pressure of the pressure relief device. If such a pressure measurement device is not reasonably available, the owner or operator shall use a pressure measurement device with a precision of at least + 10 percent of the test pressure of the equipment and shall extend the duration of the test for the time necessary to detect a pressure loss or rise that equals a rate of one psig per hour.
              (5) An alternative procedure may be used for leak testing the equipment if the owner or operator demonstrates the alternative procedure is capable of detecting a pressure loss or rise.
              (g) The following procedures shall be used to pressure-test batch product-process equipment using a liquid to demonstrate compliance with the requirements of § 63.178(b)(3)(ii) of this subpart.
              (1) The batch product-process equipment train, or section of the train, shall be filled with the test liquid (e.g., water, alcohol) until normal operating pressure is obtained. Once the equipment is filled, the liquid source shall be shut off.
              (2) The test shall be conducted for a period of at least 60 minutes, unless it can be determined in a shorter period of time that the test is a failure.
              (3) Each seal in the equipment being tested shall be inspected for indications of liquid dripping or other indications of fluid loss. If there are any indications of liquids dripping or of fluid loss, a leak is detected.
              (4) An alternative procedure may be used for leak testing the equipment, if the owner or operator demonstrates the alternative procedure is capable of detecting losses of fluid.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48177, Sept. 20, 1994; 61 FR 31440, June 20, 1996; 62 FR 2792, Jan. 17, 1997; 66 FR 6936, Jan. 22, 2001]
            
            
              § 63.181
              Recordkeeping requirements.

              (a) An owner or operator of more than one process unit subject to the provisions of this subpart may comply with the recordkeeping requirements for these process units in one recordkeeping system if the system identifies each record by process unit and the program being implemented (e.g., quarterly monitoring, quality improvement) for each type of equipment. All records and information required by this section shall be maintained in a manner that can be readily accessed at the plant site. This could include physically locating the records at the plant site or accessing the records from a central location by computer at the plant site.
              (b) Except as provided in paragraph (e) of this section, the following information pertaining to all equipment in each process unit subject to the requirements in §§ 63.162 through 63.174 of this subpart shall be recorded:
              (1)(i) A list of identification numbers for equipment (except connectors exempt from monitoring and recordkeeping identified in § 63.174 of this subpart and instrumentation systems) subject to the requirements of this subpart. Connectors need not be individually identified if all connectors in a designated area or length of pipe subject to the provisions of this subpart are identified as a group, and the number of connectors subject is indicated. With respect to connectors, the list shall be complete no later than the completion of the initial survey required by § 63.174 (b)(1) or (b)(2) of this subpart.
              (ii) A schedule by process unit for monitoring connectors subject to the provisions of § 63.174(a) of this subpart and valves subject to the provisions of § 63.168(d) of this subpart.
              (iii) Physical tagging of the equipment to indicate that it is in organic HAP service is not required. Equipment subject to the provisions of this subpart may be identified on a plant site plan, in log entries, or by other appropriate methods.
              (2)(i) A list of identification numbers for equipment that the owner or operator elects to equip with a closed-vent system and control device, under the provisions of § 63.163(g), § 63.164(h), § 63.165(c), or § 63.173(f) of this subpart.
              (ii) A list of identification numbers for compressors that the owner or operator elects to designate as operating with an instrument reading of less than 500 parts per million above background, under the provisions of § 63.164(i) of this subpart.
              (iii) Identification of surge control vessels or bottoms receivers subject to the provisions of this subpart that the owner or operator elects to equip with a closed-vent system and control device, under the provisions of § 63.170 of this subpart.
              (3)(i) A list of identification numbers for pressure relief devices subject to the provisions in § 63.165(a) of this subpart.
              (ii) A list of identification numbers for pressure relief devices equipped with rupture disks, under the provisions of § 63.165(d) of this subpart.
              (4) Identification of instrumentation systems subject to the provisions of this subpart. Individual components in an instrumentation system need not be identified.
              (5) Identification of screwed connectors subject to the requirements of § 63.174(c)(2) of this subpart. Identification can be by area or grouping as long as the total number within each group or area is recorded.
              (6) The following information shall be recorded for each dual mechanical seal system:
              (i) Design criteria required in §§ 63.163(e)(6)(i), 63.164(e)(2), and 63.173(d)(6)(i) of this subpart and an explanation of the design criteria; and
              (ii) Any changes to these criteria and the reasons for the changes.
              (7) The following information pertaining to all pumps subject to the provisions of § 63.163(j), valves subject to the provisions of § 63.168(h) and (i) of this subpart, agitators subject to the provisions of § 63.173(h) through (j), and connectors subject to the provisions of § 63.174(f) and (g) of this subpart shall be recorded:
              (i) Identification of equipment designated as unsafe to monitor, difficult to monitor, or unsafe to inspect and the plan for monitoring or inspecting this equipment.

              (ii) A list of identification numbers for the equipment that is designated as difficult to monitor, an explanation of why the equipment is difficult to monitor, and the planned schedule for monitoring this equipment.
              
              (iii) A list of identification numbers for connectors that are designated as unsafe to repair and an explanation why the connector is unsafe to repair.
              (8)(i) A list of valves removed from and added to the process unit, as described in § 63.168(e)(1) of this subpart, if the net credits for removed valves is expected to be used.
              (ii) A list of connectors removed from and added to the process unit, as described in § 63.174(i)(1) of this subpart, and documentation of the integrity of the weld for any removed connectors, as required in § 63.174(j) of this subpart. This is not required unless the net credits for removed connectors is expected to be used.
              (9)(i) For batch process units that the owner or operator elects to monitor as provided under § 63.178(c) of this subpart, a list of equipment added to batch product process units since the last monitoring period required in § 63.178(c)(3)(ii) and (3)(iii) of this subpart.
              (ii) Records demonstrating the proportion of the time during the calendar year the equipment is in use in a batch process that is subject to the provisions of this subpart. Examples of suitable documentation are records of time in use for individual pieces of equipment or average time in use for the process unit. These records are not required if the owner or operator does not adjust monitoring frequency by the time in use, as provided in § 63.178(c)(3)(iii) of this subpart.
              (10) For any leaks detected as specified in §§ 63.163 and 63.164; §§ 63.168 and 63.169; and §§ 63.172 through 63.174 of this subpart, a weatherproof and readily visible identification, marked with the equipment identification number, shall be attached to the leaking equipment.
              (c) For visual inspections of equipment subject to the provisions of this subpart (e.g., § 63.163(b)(3), § 63.163(e)(4)(i)), the owner or operator shall document that the inspection was conducted and the date of the inspection. The owner or operator shall maintain records as specified in paragraph (d) of this section for leaking equipment identified in this inspection, except as provided in paragraph (e) of this section. These records shall be retained for 2 years.
              (d) When each leak is detected as specified in §§ 63.163 and 63.164; §§ 63.168 and 63.169; and §§ 63.172 through 63.174 of this subpart, the following information shall be recorded and kept for 2 years:
              (1) The instrument and the equipment identification number and the operator name, initials, or identification number.
              (2) The date the leak was detected and the date of first attempt to repair the leak.
              (3) The date of successful repair of the leak.
              (4) Maximum instrument reading measured by Method 21 of 40 CFR part 60, appendix A after it is successfully repaired or determined to be nonrepairable.
              (5) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.
              (i) The owner or operator may develop a written procedure that identifies the conditions that justify a delay of repair. The written procedures may be included as part of the startup/shutdown/malfunction plan, required by § 63.6(e)(3), for the source or may be part of a separate document that is maintained at the plant site. In such cases, reasons for delay of repair may be documented by citing the relevant sections of the written procedure.
              (ii) If delay of repair was caused by depletion of stocked parts, there must be documentation that the spare parts were sufficiently stocked on-site before depletion and the reason for depletion.
              (6) Dates of process unit shutdowns that occur while the equipment is unrepaired.
              (7)(i) Identification, either by list, location (area or grouping), or tagging of connectors that have been opened or otherwise had the seal broken since the last monitoring period required in § 63.174(b) of this subpart, as described in § 63.174(c)(1) of this subpart, unless the owner or operator elects to comply with the provisions of § 63.174(c)(1)(ii) of this subpart.

              (ii) The date and results of monitoring as required in § 63.174(c) of this subpart. If identification of connectors that have been opened or otherwise had the seal broken is made by location under paragraph (d)(7)(i) of this section, then all connectors within the designated location shall be monitored.
              (8) The date and results of the monitoring required in § 63.178(c)(3)(i) of this subpart for equipment added to a batch process unit since the last monitoring period required in § 63.178 (c)(3)(ii) and (c)(3)(iii) of this subpart. If no leaking equipment is found in this monitoring, the owner or operator shall record that the inspection was performed. Records of the actual monitoring results are not required.
              (9) Copies of the periodic reports as specified in § 63.182(d) of this subpart, if records are not maintained on a computerized database capable of generating summary reports from the records.
              (e) The owner or operator of a batch product process who elects to pressure test the batch product process equipment train to demonstrate compliance with this subpart is exempt from the requirements of paragraphs (b), (c), (d), and (f) of this section. Instead, the owner or operator shall maintain records of the following information:
              (1) The identification of each product, or product code, produced during the calendar year. It is not necessary to identify individual items of equipment in a batch product process equipment train.
              (2) [Reserved]
              (3) Physical tagging of the equipment to identify that it is in organic HAP service and subject to the provisions of this subpart is not required. Equipment in a batch product process subject to the provisions of this subpart may be identified on a plant site plan, in log entries, or by other appropriate methods.
              (4) The dates of each pressure test required in § 63.178(b) of this subpart, the test pressure, and the pressure drop observed during the test.
              (5) Records of any visible, audible, or olfactory evidence of fluid loss.
              (6) When a batch product process equipment train does not pass two consecutive pressure tests, the following information shall be recorded in a log and kept for 2 years:
              (i) The date of each pressure test and the date of each leak repair attempt.
              (ii) Repair methods applied in each attempt to repair the leak.
              (iii) The reason for the delay of repair.
              (iv) The expected date for delivery of the replacement equipment and the actual date of delivery of the replacement equipment.
              (v) The date of successful repair.
              (f) The dates and results of each compliance test required for compressors subject to the provisions in § 63.164(i) and the dates and results of the monitoring following a pressure release for each pressure relief device subject to the provisions in §§ 63.165 (a) and (b) of this subpart. The results shall include:
              (1) The background level measured during each compliance test.
              (2) The maximum instrument reading measured at each piece of equipment during each compliance test.
              (g) The owner or operator shall maintain records of the information specified in paragraphs (g)(1) through (g)(3) of this section for closed-vent systems and control devices subject to the provisions of § 63.172 of this subpart. The records specified in paragraph (g)(1) of this section shall be retained for the life of the equipment. The records specified in paragraphs (g)(2) and (g)(3) of this section shall be retained for 2 years.
              (1) The design specifications and performance demonstrations specified in paragraphs (g)(1)(i) through (g)(1)(iv) of this section.
              (i) Detailed schematics, design specifications of the control device, and piping and instrumentation diagrams.
              (ii) The dates and descriptions of any changes in the design specifications.
              (iii) The flare design (i.e., steam-assisted, air-assisted, or non-assisted) and the results of the compliance demonstration required by § 63.11(b) of subpart A of this part.
              (iv) A description of the parameter or parameters monitored, as required in § 63.172(e) of this subpart, to ensure that control devices are operated and maintained in conformance with their design and an explanation of why that parameter (or parameters) was selected for the monitoring.

              (2) Records of operation of closed-vent systems and control devices, as specified in paragraphs (g)(2)(i) through (g)(2)(iii) of this section.
              (i) Dates and durations when the closed-vent systems and control devices required in §§ 63.163 through 63.166, and § 63.170 of this subpart are not operated as designed as indicated by the monitored parameters, including periods when a flare pilot light system does not have a flame.
              (ii) Dates and durations during which the monitoring system or monitoring device is inoperative.
              (iii) Dates and durations of start-ups and shutdowns of control devices required in §§ 63.163 through 63.166, and § 63.170 of this subpart.
              (3) Records of inspections of closed-vent systems subject to the provisions of § 63.172 of this subpart, as specified in paragraphs (g)(3)(i) and (g)(3)(ii) of this section.
              (i) For each inspection conducted in accordance with the provisions of § 63.172(f)(1) or (f)(2) of this subpart during which no leaks were detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              (ii) For each inspection conducted in accordance with the provisions of § 63.172(f)(1) or (f)(2) of this subpart during which leaks were detected, the information specified in paragraph (d) of this section shall be recorded.
              (h) Each owner or operator of a process unit subject to the requirements of §§ 63.175 and 63.176 of this subpart shall maintain the records specified in paragraphs (h)(1) through (h)(9) of this section for the period of the quality improvement program for the process unit.
              (1) For owners or operators who elect to use a reasonable further progress quality improvement program, as specified in § 63.175(d) of this subpart:
              (i) All data required in § 63.175(d)(2) of this subpart.
              (ii) The percent leaking valves observed each quarter and the rolling average percent reduction observed in each quarter.
              (iii) The beginning and ending dates while meeting the requirements of § 63.175(d) of this subpart.
              (2) For owners or operators who elect to use a quality improvement program of technology review and improvement, as specified in § 63.175(e) of this subpart:
              (i) All data required in § 63.175(e)(2) of this subpart.
              (ii) The percent leaking valves observed each quarter.
              (iii) Documentation of all inspections conducted under the requirements of § 63.175(e)(4) of this subpart, and any recommendations for design or specification changes to reduce leak frequency.
              (iv) The beginning and ending dates while meeting the requirements of § 63.175(e) of this subpart.
              (3) For owners or operators subject to the requirements of the pump quality improvement program as specified in § 63.176 of this subpart:
              (i) All data required in § 63.176(d)(2) of this subpart.
              (ii) The rolling average percent leaking pumps.
              (iii) Documentation of all inspections conducted under the requirements of § 63.176(d)(4) of this subpart, and any recommendations for design or specification changes to reduce leak frequency.
              (iv) The beginning and ending dates while meeting the requirements of § 63.176(d) of this subpart.
              (4) If a leak is not repaired within 15 calendar days after discovery of the leak, the reason for the delay and the expected date of successful repair.
              (5) Records of all analyses required in §§ 63.175(e) and 63.176(d) of this subpart. The records will include the following:
              (i) A list identifying areas associated with poorer than average performance and the associated service characteristics of the stream, the operating conditions and maintenance practices.
              (ii) The reasons for rejecting specific candidate superior emission performing valve or pump technology from performance trials.
              (iii) The list of candidate superior emission performing valve or pump technologies, and documentation of the performance trial program items required under §§ 63.175(e)(6)(iii) and 63.176(d)(6)(iii) of this subpart.

              (iv) The beginning date and duration of performance trials of each candidate superior emission performing technology.
              
              (6) All records documenting the quality assurance program for valves or pumps as specified in §§ 63.175(e)(7) and 63.176(d)(7) of this subpart.
              (7) Records indicating that all valves or pumps replaced or modified during the period of the quality improvement program are in compliance with the quality assurance requirements in § 63.175(e)(7) and § 63.176(d)(7) of this subpart.
              (8) Records documenting compliance with the 20 percent or greater annual replacement rate for pumps as specified in § 63.176(d)(8) of this subpart.
              (9) Information and data to show the corporation has fewer than 100 employees, including employees providing professional and technical contracted services.
              (i) The owner or operator of equipment in heavy liquid service shall comply with the requirements of either paragraph (i)(1) or (i)(2) of this section, as provided in paragraph (i)(3) of this section.
              (1) Retain information, data, and analyses used to determine that a piece of equipment is in heavy liquid service.
              (2) When requested by the Administrator, demonstrate that the piece of equipment or process is in heavy liquid service.
              (3) A determination or demonstration that a piece of equipment or process is in heavy liquid service shall include an analysis or demonstration that the process fluids do not meet the definition of “in light liquid service.” Examples of information that could document this include, but are not limited to, records of chemicals purchased for the process, analyses of process stream composition, engineering calculations, or process knowledge.
              (j) Identification, either by list, location (area or group) of equipment in organic HAP service less than 300 hours per year within a process unit subject to the provisions of this subpart under § 63.160 of this subpart.
              (k) Owners and operators choosing to comply with the requirements of § 63.179 of this subpart shall maintain the following records:
              (1) Identification of the process unit(s) and the organic HAP's they handle.
              (2) A schematic of the process unit, enclosure, and closed-vent system.
              (3) A description of the system used to create a negative pressure in the enclosure to ensure that all emissions are routed to the control device.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48177, Sept. 20, 1994; 60 FR 18030, Apr. 10, 1995; 61 FR 31441, June 20, 1996; 62 FR 2792, Jan. 17, 1997; 64 FR 20198, Apr. 26, 1999; 68 FR 37344, June 23, 2003]
            
            
              § 63.182
              Reporting requirements.
              (a) Each owner or operator of a source subject to this subpart shall submit the reports listed in paragraphs (a)(1) through (a)(5) of this section. Owners or operators requesting an extension of compliance shall also submit the report listed in paragraph (a)(6) of this section.
              (1) An Initial Notification described in paragraph (b) of this section, and
              (2) A Notification of Compliance Status described in paragraph (c) of this section,
              (3) Periodic Reports described in paragraph (d) of this section, and
              (4)-(5) [Reserved]
              (6) Pursuant to section 112(i)(3)(B) of the Act, an owner or operator may request an extension allowing an existing source up to 1 additional year beyond the compliance date specified in the subpart that references this subpart.
              (i) For purposes of this subpart, a request for an extension shall be submitted to the operating permit authority as part of the operating permit application. If the State in which the source is located does not have an approved operating permit program, a request for an extension shall be submitted to the Administrator as a separate submittal. The dates specified in § 63.6(i) of subpart A of this part for submittal of requests for extensions shall not apply to sources subject to this subpart.
              (ii) A request for an extension of compliance must include the data described in § 63.6(i)(6)(i) (A), (B), and (D) of subpart A of this part.

              (iii) The requirements in § 63.6(i)(8) through (i)(14) of subpart A of this part will govern the review and approval of requests for extensions of compliance with this subpart.
              
              (b) Each owner or operator of an existing or new source subject to the provisions of this subpart shall submit a written Initial Notification to the Administrator, containing the information described in paragraph (b)(1), according to the schedule in paragraph (b)(2) of this section. The Initial Notification provisions in § 63.9(b)(1) through (b)(3) of subpart A of this part shall not apply to owners or operators of sources subject to this subpart.
              (1) The Initial Notification shall include the following information:
              (i) The name and address of the owner or operator;
              (ii) The address (physical location) of the affected source;
              (iii) An identification of the chemical manufacturing processes subject to this subpart; and
              (iv) A statement of whether the source can achieve compliance by the applicable compliance date specified in the subpart in 40 CFR part 63 that references this subpart.
              (2) The Initial Notification shall be submitted according to the schedule in paragraph (b)(2)(i), (b)(2)(ii), or (b)(2)(iii) of this section, as applicable.
              (i) For an existing source, the Initial Notification shall be submitted within 120 days after the date of promulgation of the subpart that references this subpart.
              (ii) For a new source that has an initial start-up 90 days after the date of promulgation of this subpart or later, the application for approval of construction or reconstruction required by § 63.5(d) of subpart A of this part shall be submitted in lieu of the Initial Notification. The application shall be submitted as soon as practicable before the construction or reconstruction is planned to commence (but it need not be sooner than 90 days after the date of promulgation of the subpart that references this subpart).
              (iii) For a new source that has an initial start-up prior to 90 days after the date of promulgation of the applicable subpart, the Initial Notification shall be submitted within 90 days after the date of promulgation of the subpart that references this subpart.
              (c) Each owner or operator of a source subject to this subpart shall submit a Notification of Compliance Status within 90 days after the compliance dates specified in the subpart in 40 CFR part 63 that references this subpart, except as provided in paragraph (c)(4) of this section.
              (1) The notification shall provide the information listed in paragraphs (c)(1)(i) through (c)(1)(iv) of this section for each process unit subject to the requirements of § 63.163 through § 63.174 of this subpart.
              (i) Process unit identification.
              (ii) Number of each equipment type (e.g., valves, pumps) excluding equipment in vacuum service.
              (iii) Method of compliance with the standard (for example, “monthly leak detection and repair” or “equipped with dual mechanical seals”).
              (iv) Planned schedule for each phase of the requirements in § 63.163 and § 63.168 of this subpart.
              (2) The notification shall provide the information listed in paragraphs (c)(2)(i) and (c)(2)(ii) of this section for each process unit subject to the requirements of § 63.178(b) of this subpart.
              (i) Batch products or product codes subject to the provisions of this subpart, and
              (ii) Planned schedule for pressure testing when equipment is configured for production of products subject to the provisions of this subpart.
              (3) The notification shall provide the information listed in paragraphs (c)(3)(i) and (c)(3)(ii) of this section for each process unit subject to the requirements in § 63.179 of this subpart.
              (i) Process unit identification.
              (ii) A description of the system used to create a negative pressure in the enclosure and the control device used to comply with the requirements of § 63.172 of this subpart.

              (4) For existing sources subject to subpart F of this part, the Notification of Compliance Status shall be submitted for the group of process units with the earliest compliance date specified in § 63.100(k) of subpart F of this part, by no later than 90 days after the compliance date for that group. The Notification of Compliance Status for each subsequent group shall be submitted as part of the first periodic report that is due not less than 90 days after the compliance date for that group.
              
              (d) The owner or operator of a source subject to this subpart shall submit Periodic Reports.
              (1) A report containing the information in paragraphs (d)(2), (d)(3), and (d)(4) of this section shall be submitted semiannually starting 6 months after the Notification of Compliance Status, as required in paragraph (c) of this section. The first periodic report shall cover the first 6 months after the compliance date specified in § 63.100(k)(3) of subpart F. Each subsequent periodic report shall cover the 6 month period following the preceding period.
              (2) For each process unit complying with the provisions of § 63.163 through § 63.174 of this subpart, the summary information listed in paragraphs (i) through (xvi) of this paragraph for each monitoring period during the 6-month period.
              (i) The number of valves for which leaks were detected as described in § 63.168(b) of this subpart, the percent leakers, and the total number of valves monitored;
              (ii) The number of valves for which leaks were not repaired as required in § 63.168(f) of this subpart, identifying the number of those that are determined nonrepairable;
              (iii) The number of pumps for which leaks were detected as described in § 63.163(b) of this subpart, the percent leakers, and the total number of pumps monitored;
              (iv) The number of pumps for which leaks were not repaired as required in § 63.163(c) of this subpart;
              (v) The number of compressors for which leaks were detected as described in § 63.164(f) of this subpart;
              (vi) The number of compressors for which leaks were not repaired as required in § 63.164(g) of this subpart;
              (vii) The number of agitators for which leaks were detected as described in § 63.173(a) and (b) of this subpart;
              (viii) The number of agitators for which leaks were not repaired as required in § 63.173(c) of this subpart;
              (ix) The number of connectors for which leaks were detected as described in § 63.174(a) of this subpart, the percent of connectors leaking, and the total number of connectors monitored;
              (x) [Reserved]
              (xi) The number of connectors for which leaks were not repaired as required in § 63.174(d) of this subpart, identifying the number of those that are determined nonrepairable;
              (xii) [Reserved]
              (xiii) The facts that explain any delay of repairs and, where appropriate, why a process unit shutdown was technically infeasible.
              (xiv) The results of all monitoring to show compliance with §§ 63.164(i), 63.165(a), and 63.172(f) of this subpart conducted within the semiannual reporting period.
              (xv) If applicable, the initiation of a monthly monitoring program under § 63.168(d)(1)(i) of this subpart, or a quality improvement program under either §§ 63.175 or 63.176 of this subpart.
              (xvi) If applicable, notification of a change in connector monitoring alternatives as described in § 63.174(c)(1) of this subpart.
              (xvii) If applicable, the compliance option that has been selected under § 63.172(n).
              (3) For owners or operators electing to meet the requirements of § 63.178(b) of this subpart, the report shall include the information listed in paragraphs (i) through (v) of this paragraph for each process unit.
              (i) Batch product process equipment train identification;
              (ii) The number of pressure tests conducted;
              (iii) The number of pressure tests where the equipment train failed the pressure test;
              (iv) The facts that explain any delay of repairs; and
              (v) The results of all monitoring to determine compliance with § 63.172(f) of this subpart.
              (4) The information listed in paragraph (c) of this section for the Notification of Compliance Status for process units with later compliance dates. Any revisions to items reported in earlier Notification of Compliance Status, if the method of compliance has changed since the last report.
              [59 FR 19568, Apr. 22, 1994, as amended at 59 FR 48178, Sept. 20, 1994; 60 FR 18030, Apr. 10, 1995; 60 FR 63631, Dec. 12, 1995; 62 FR 2792, Jan. 17, 1997]
            
            
              
              § 63.183
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.160, 63.162 through 63.176, 63.178 through 63.179. Follow the applicable procedures of § 63.177 to request an alternative means of emission limitation for batch processes and enclosed-vented process units. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart. Where these standards reference another subpart and modify the requirements, the requirements shall be modified as described in this subpart. Delegation of the modified requirements will also occur according to the delegation provisions of the referenced subpart.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37345, June 23, 2003]
            
            
              Pt. 63, Subpt. H, Table 1
              Table 1 to Subpart H of Part 63—Batch Processes
              
                Monitoring Frequency for Equipment Other than Connectors
                
                  Operating time (% of year)
                  Equivalent continuous process monitoring frequency time in use
                  Monthly
                  Quarterly
                  Semiannually
                
                
                  0 to <25
                  Quarterly
                  Annually
                  Annually.
                
                
                  25 to <50
                  Quarterly
                  Semiannually
                  Annually.
                
                
                  50 to <75
                  Bimonthly
                  Three times
                  Semiannually.
                
                
                  75 to 100
                  Monthly
                  Quarterly
                  Semiannually.
                
              
            
            
              Pt. 63, Subpt. H, Table 2
              Table 2 to Subpart H of Part 63—Surge Control Vessels and Bottoms Receivers at Existing Sources
              
                
                  Vessel capacity (cubic meters)
                  Vapor pressure 1 (kilopascals)
                
                
                  75 ≤capacity <151
                  ≥13.1
                
                
                  151 ≤capacity
                  ≥5.2 a
                  
                
                
                  1 Maximum true vapor pressure of total organic HAP at operating temperature as defined in subpart G of this part.
              
              [60 FR 18025, Apr. 10, 1995]
            
            
              Pt. 63, Subpt. H, Table 3
              Table 3 to Subpart H of Part 63—Surge Control Vessels and Bottoms Receivers at New Sources
              
                
                  Vessel capacity (cubic meters)
                  Vapor pressure 1 (kilopascals)
                
                
                  38 ≤capacity <151
                  ≥13.1
                
                
                  151 ≤capacity
                  ≥0.7
                
                
                  1 Maximum true vapor pressure of total organic HAP at operating temperature as defined in subpart G of this part.
              
              [60 FR 18025, Apr. 10, 1995]
            
            
              
              Pt. 63, Subpt H, Table 4
              Table 4 to Subpart H of Part 63—Applicable 40 CFR Part 63 General Provisions
              
                
                  40 CFR part 63, subpart A, provisions applicable to subpart H
                
                
                  § 63.1(a)(1), (a)(2), (a)(3), (a)(13), (a)(14), (b)(2) and (c)(4)
                
                
                  § 63.2
                
                
                  § 63.5(a)(1), (a)(2), (b), (d)(1)(ii), (d)(4), (e), (f)(1) and (f)(2)
                
                
                  § 63.6(a), (b)(3), (c)(5), (i)(1), (i)(2), (i)(4)(i)(A), (i)(5) through (i)(14), (i)(16) and (j)
                
                
                  § 63.9(a)(2), (b)(4)(i)a, (b)(4)(ii), (b)(4)(iii), (b)(5)a, (c) and (d)
                
                
                  § 63.10(d)(4)
                
                
                  § 63.11 (c), (d), and (e)
                
                
                  § 63.12(b)
                
                
                  a The notifications specified in § 63.9(b)(4)(i) and (b)(5) shall be submitted at the times specified in 40 CFR part 65.
              
              [65 FR 78285, Dec. 14, 2000, as amended at 73 FR 78213, Dec. 22, 2008]
            
          
          
            Subpart I—National Emission Standards for Organic Hazardous Air Pollutants for Certain Processes Subject to the Negotiated Regulation for Equipment Leaks
            
              Source:
              59 FR 19587, Apr. 22, 1994, unless otherwise noted.
            
            
              § 63.190
              Applicability and designation of source.
              (a) This subpart provides applicability provisions, definitions, and other general provisions that are applicable to sources subject to this subpart.
              (b) Except as provided in paragraph (b)(7) of this section, the provisions of subparts I and H of this part apply to emissions of the designated organic HAP from the processes specified in paragraphs (b)(1) through (b)(6) of this section that are located at a plant site that is a major source as defined in section 112(a) of the Act. The specified processes are further defined in § 63.191.
              (1) Styrene-butadiene rubber production (butadiene and styrene emissions only).
              (2) Polybutadiene rubber production (butadiene emissions only).
              (3) The processes producing the agricultural chemicals listed in paragraphs (b)(3)(i) through (b)(3)(v) of this section (butadiene, carbon tetrachloride, methylene chloride, and ethylene dichloride emissions only).
              (i) Captafol ®,
              (ii) Captan ®,
              (iii) Chlorothalonil,
              (iv) Dacthal, and
              (v) Tordon ® acid.
              (4) Processes producing the polymers/resins or other chemical products listed in paragraphs (b)(4)(i) through (b)(4)(vi) of this section (carbon tetrachloride, methylene chloride, tetrachloroethylene, chloroform, and ethylene dichloride emissions only).
              (i) Hypalon ®,
              (ii) Oxybisphenoxarsine/1,3-diisocyanate (OBPA ®),
              (iii) Polycarbonates,
              (iv) Polysulfide rubber,
              (v) Chlorinated paraffins, and
              (vi) Symmetrical tetrachloropyridine.
              (5) Pharmaceutical production processes using carbon tetrachloride or methylene chloride (carbon tetrachloride and methylene chloride emissions only).
              (6) Processes producing the polymers/resins or other chemical products listed in paragraphs (b)(6)(i) through (b)(6)(v) of this section (butadiene emissions only).
              (i) [Reserved]
              (ii) Methylmethacrylate-butadiene-styrene resins (MBS)
              (iii) Butadiene-furfural cotrimer,
              (iv) Methylmethacrylate-acrylonitrile-butadiene-styrene (MABS) resins, and
              (v) Ethylidene norbornene.

              (7) The owner or operator of a plant site at which a process specified in paragraphs (b)(1) through (b)(6) of this section is located is exempt from all requirements of this subpart I until not later than April 22, 1997 if the owner or operator certifies, in a notification to the appropriate EPA Regional Office, not later than May 14, 1996, that the plant site at which the process is located emits, and will continue to emit, during any 12-month period, less than 10 tons per year of any individual HAP, and less than 25 tons per year of any combination of HAP.
              (i) If such a determination is based on limitations and conditions that are not federally enforceable (as defined in subpart A of this part), the owner or operator shall document the basis for the determination as specified in paragraphs (b)(7)(i)(A) through (b)(7)(i)(C).
              (A) The owner or operator shall identify all HAP emission points at the plant site, including those emission points subject to and emission points not subject to subparts F, G, and H of this part;
              (B) The owner or operator shall calculate the amount of annual HAP emissions released from each emission point at the plant site, using acceptable measurement or estimating techniques for maximum expected operating conditions at the plant site. Examples of estimating procedures that are considered acceptable include the calculation procedures in § 63.150 of subpart G, the early reduction demonstration procedures specified in §§ 63.74(c)(2), (c)(3), (d)(2), (d)(3), and (g), or accepted engineering practices. If the total annual HAP emissions for the plant site are annually reported under EPCRA section 313, then such reported annual emissions may be used to satisfy the requirements of this paragraph.
              (C) The owner or operator shall sum the amount of annual HAP emissions from all emission points on the plant site. If the total emissions of any one HAP are less than 10 tons per year and the total emissions of any combination of HAP are less than 25 tons per year, the plant site qualifies for the exemption described in paragraph (b)(7) of this section, provided that emissions are kept below these thresholds.
              (ii) If such a determination is based on limitations and conditions that are federally enforceable, and the plant site is not a major source (as defined in subpart A of this part), the owner or operator is not subject to the provisions of paragraph (b)(7) of this section.
              (c) The owner or operator of a process listed in paragraph (b) of this section that does not have the designated organic hazardous air pollutants present in the process shall comply only with the requirements of § 63.192(k) of this subpart. To comply with this subpart, such processes shall not be required to comply with the provisions of subpart A of this part.
              (d) For the purposes of subparts I and H of this part, the source includes pumps, compressors, agitators, pressure relief devices, sampling connection systems, open-ended valves or lines, valves, connectors, surge control vessels, bottoms receivers, and instrumentation systems that are associated with the processes identified in paragraph (b) of this section and are intended to operate in organic hazardous air pollutant service (as defined in § 63.191 of this subpart) for 300 hours or more during the calendar year. If specific items of equipment, comprising part of a process unit subject to this subpart, are managed by different administrative organizations (e.g., different companies, affiliates, departments, divisions, etc.) those items of equipment may be aggregated with any process unit within the source for all purposes under subpart H of this part, providing there is no delay in the applicable compliance date in paragraph (e) of this section.
              (e) The owner or operator of a process subject to this subpart is required to comply with the provisions of subpart H of this part on or before the dates specified in paragraph (e)(1) or (e)(2) of this section, unless the owner or operator eliminates the use or production of all HAP's that cause the process to be subject to this rule no later than 18 months after April 22, 1994.
              (1) New sources that commence construction or reconstruction after December 31, 1992 shall comply upon initial start-up or April 22, 1994.
              (2) Existing sources shall comply no later than October 24, 1994, except as provided in paragraphs (e)(3) through (e)(6) of this section or unless an extension has been granted by the EPA Regional Office or operating permit authority, as provided in § 63.6(i) of subpart A of this part.

              (3) Existing process units shall be in compliance with the requirements of § 63.164 of subpart H no later than May 10, 1995, for any compressor meeting one or more of the criteria in paragraphs (e)(3)(i) through (e)(3)(iv) of this section, if the work can be accomplished without a process unit shutdown, as defined in § 63.161.
              (i) The seal system will be replaced;
              (ii) A barrier fluid system will be installed;
              (iii) A new barrier fluid will be utilized which requires changes to the existing barrier fluid system; or
              (iv) The compressor must be modified to permit connecting the compressor to a closed vent system.
              (4) Existing process units shall be in compliance with the requirements of § 63.164 of subpart H no later than January 23, 1996, for any compressor meeting the criteria in paragraphs (e)(4)(i) through (e)(4)(iv) of this section.
              (i) The compressor meets one or more of the criteria specified in paragraphs (e)(3) (i) through (iv) of this section;
              (ii) The work can be accomplished without a process unit shutdown as defined in § 63.161;
              (iii) The additional time is actually necessary due to the unavailability of parts beyond the control of the owner or operator; and
              (iv) The owner or operator submits a request to the appropriate EPA Regional Office at the addresses listed in § 63.13 of subpart A of this part no later than May 10, 1995. The request shall include the information specified in paragraphs (e)(4)(iv)(A) through (e)(4)(iv)(E) of this section. Unless the EPA Regional Office objects to the request within 30 days after receipt, the request shall be deemed approved.
              (A) The name and address of the owner or operator and the address of the existing source if it differs from the address of the owner or operator;
              (B) The name, address, and telephone number of a contact person for further information;
              (C) An identification of the process unit, and of the specific equipment for which additional compliance time is required;
              (D) The reason compliance cannot reasonably be achieved by May 10, 1995; and
              (E) The date by which the owner or operator expects to achieve compliance.
              (5)(i) If compliance with the compressor provisions of § 63.164 of subpart H of this part cannot reasonably be achieved without a process unit shutdown, as defined in § 63.161 of subpart H, the owner or operator shall achieve compliance no later than April 22, 1996, except as provided in paragraph (e)(5)(ii) of this section. The owner or operator who elects to use this provision shall also comply with the requirements of § 63.192(m) of this subpart.
              (ii) If compliance with the compressor provisions of § 63.164 of subpart H of this part cannot be achieved without replacing the compressor or recasting the distance piece, the owner or operator shall achieve compliance no later than April 22, 1997. The owner or operator who elects to use this provision shall also comply with the requirements of § 63.192(m) of this subpart.
              (6) Existing sources shall be in compliance with the provisions of § 63.170 of subpart H no later than April 22, 1997.
              (f) The provisions of subparts I and H of this part do not apply to research and development facilities or to bench-scale batch processes, regardless of whether the facilities or processes are located at the same plant site as a process subject to the provisions of subpart I and H of this part.
              (g)(1) If an additional process unit specified in paragraph (b) of this section is added to a plant site that is a major source as defined in Section 112(a) of the CAA, the addition shall be subject to the requirements for a new source in subparts H and I of this part if:
              (i) It is an addition that meets the definition of construction in § 63.2 of subpart A of this part;
              (ii) Such construction commenced after December 31, 1992; and
              (iii) The addition has the potential to emit 10 tons per year or more of any HAP or 25 tons per year or more of any combination of HAP's, unless the Administrator establishes a lesser quantity.

              (2) If any change is made to a process subject to this subpart, the change shall be subject to the requirements for a new source in subparts H and I of this part if:
              
              (i) It is a change that meets the definition of reconstruction in § 63.2 of subpart A of this part;
              (ii) Such reconstruction commenced after December 31, 1992.
              (3) If an additional process unit is added to a plant site or a change is made to a process unit and the addition or change is determined to be subject to the new source requirements according to paragraphs (g)(1) or (g)(2) of this section:
              (i) The new or reconstructed source shall be in compliance with the new source requirements of subparts H and I of this part upon initial start-up of the new or reconstructed source or by April 22, 1994, whichever is later; and
              (ii) The owner or operator of the new or reconstructed source shall comply with the reporting and recordkeeping requirements in subparts H and I of this part that are applicable to new sources. The applicable reports include, but are not limited to:
              (A) Reports required by § 63.182(b), if not previously submitted, § 63.182 (c) and (d) of subpart H of this part; and
              (B) Reports and notifications required by sections of subpart A of this part that are applicable to subparts H and I of this part, as identified in § 63.192(a) of this subpart.
              (4) If an additional process unit is added to a plant site, if a surge control vessel or bottoms receiver becomes subject to § 63.170 of subpart H, or if a compressor becomes subject to § 63.164 of subpart H, and if the addition or change is not subject to the new source requirements as determined according to paragraphs (g)(1) or (g)(2) of this section, the requirements in paragraphs (g)(4)(i) through (g)(4)(iii) of this section shall apply. Examples of process changes include, but are not limited to, changes in production capacity, feedstock type, or catalyst type, or whenever there is replacement, removal, or addition of recovery equipment. For purposes of this paragraph, process changes do not include: process upsets, unintentional temporary process changes, and changes that are within the equipment configuration and operating conditions documented in the Notification of Compliance Status required by § 63.182(c) of subpart H of this part.
              (i) The added emission point(s) and any emission point(s) within the added or changed process unit are subject to the requirements of subparts H and I of this part for an existing source;
              (ii) The added emission point(s) and any emission point(s) within the added or changed process unit shall be in compliance with subparts H and I of this part by the dates specified in paragraphs (g)(4)(ii)(A) or (g)(4)(ii)(B) of this section, as applicable.
              (A) If a process unit is added to a plant site or an emission point(s) is added to an existing process unit, the added process unit or emission point(s) shall be in compliance upon initial start-up of the added process unit or emission point(s) or by April 22, 1997, whichever is later.
              (B) If a surge control vessel or bottoms receiver becomes subject to § 63.170 of subpart H, if a compressor becomes subject to § 63.164 of subpart H, or if a deliberate operational process change causes equipment to become subject to subpart H of this part, the owner or operator shall be in compliance upon initial start-up or by April 22, 1997, whichever is later, unless the owner or operator demonstrates to the Administrator that achieving compliance will take longer than making the change. The owner or operator shall submit to the Administrator for approval a compliance schedule, along with a justification for the schedule. The Administrator shall approve the compliance schedule or request changes within 120 calendar days of receipt of the compliance schedule and justification.
              (iii) The owner or operator of a process unit or emission point that is added to a plant site and is subject to the requirements for existing sources shall comply with the reporting and recordkeeping requirements of subparts H and I of this part that are applicable to existing sources, including, but not limited to, the reports listed in paragraphs (g)(4)(iii)(A) and (g)(4)(iii)(B) of this section.
              (A) Reports required by § 63.182 of subpart H of this part; and

              (B) Reports and notifications required by sections of subpart A of this part that are applicable to subparts H and I of this part, as identified in § 63.192(a) of this subpart.
              (h) Rules stayed for reconsideration. Notwithstanding any other provision of this subpart, the effectiveness of subpart I is stayed from October 24, 1994, to April 24, 1995, only as applied to those sources for which the owner or operator makes a representation in writing to the Administrator that the resolution of the area source definition issues could have an effect on the compliance status of the source with respect to subpart I.
              (i) Sections stayed for reconsideration. Notwithstanding any other provision of this subpart, the effectiveness of §§ 63.164 and 63.170 of subpart H is stayed from October 28, 1994, to April 24, 1995, only as applied to those sources subject to § 63.190(e)(2).
              (j) If a change that does not meet the criteria in paragraph (g)(4) of this section is made to a process unit subject to subparts H and I of this part, and the change causes equipment to become subject to the provisions of subpart H of this part, then the owner or operator shall comply with the requirements of subpart H of this part for the equipment as expeditiously as practical, but in no event later than three years after the equipment becomes subject.
              (1) The owner or operator shall submit to the Administrator for approval a compliance schedule, along with a justification for the schedule.
              (2) The Administrator shall approve the compliance schedule or request changes within 120 calendar days of receipt of the compliance schedule and justification.
              [59 FR 19587, Apr. 22, 1994, as amended at 59 FR 48178, Sept. 20, 1994; 59 FR 53360, Oct. 24, 1994; 59 FR 54132, Oct. 28, 1994; 60 FR 5321, Jan. 27, 1995; 60 FR 18025, Apr. 10, 1995; 61 FR 7718, Feb. 29, 1996; 61 FR 31441, June 20, 1996; 62 FR 2792, Jan. 17, 1997]
            
            
              § 63.191
              Definitions.
              (a) The following terms as used in subparts I and H of this part shall have the meaning given them in subpart A of this part: Act, Administrator, approved permit program, commenced, compliance date, construction, effective date, EPA, equivalent emission limitation, existing source, Federally enforceable, hazardous air pollutant, lesser quantity, major source, malfunction, new source, owner or operator, performance evaluation, performance test, permit program, permitting authority, reconstruction, relevant standard, responsible official, run, standard conditions, State, and stationary source.
              (b) All other terms used in this subpart and in subpart H of this part shall have the meaning given them in the Act and in this section. If the same term is defined in subpart A or H of this part and in this section, it shall have the meaning given in this section for purposes of subparts I and H of this part.
              
                Bench-scale batch process means a batch process (other than a research and development facility) that is operated on a small scale, such as one capable of being located on a laboratory bench top. This bench-scale equipment will typically include reagent feed vessels, a small reactor and associated product separator, recovery and holding equipment. These processes are only capable of producing small quantities of product.
              
                Bottoms receiver means a tank that collects distillation bottoms before the stream is sent for storage or for further downstream processing.
              
                Butadiene-furfural cotrimer (R-11) means the product of reaction of butadiene with excess furfural in a liquid phase reactor. R-11 is usually used as an insect repellant and as a delousing agent for cows in the dairy industry.
              
                Captafol ® means the fungicide Captafol ([cis-N(1,1,2,2-tetrachloroethyl)-thio]-4-cylcohexene-1,2-dicarboximide). The category includes any production process units that store, react, or otherwise process 1,3-butadiene in the production of Captafol.
              
                Captan ® means the fungicide Captan. The production process typically includes, but is not limited to, the reaction of tetrahydrophthalimide and perchloromethyl mercaptan with caustic.
              
                Chlorinated paraffins means dry chlorinated paraffins, which are mainly straight-chain, saturated hydrocarbons. The category includes, but is not limited to, production of chlorinated paraffins by passing gaseous chlorine into a paraffin hydrocarbon or by chlorination by using solvents, such as carbon tetrachloride, under reflux.
              
                Chlorothalonil means the agricultural fungicide, bactericide and nematocide Chlorothalonil (Daconil). The category includes any process units utilized to dissolve tetrachlorophthalic acid chloride in an organic solvent, typically carbon tetrachloride, with the subsequent addition of ammonia.
              
                Dacthal TM means the pre-emergent herbicide Dacthal TM, also known as DCPA, DAC, and dimethyl ester 2,3,5,6-tetrachloroterephthalic acid. The category includes, but is not limited to, chlorination processes and the following production process units: photochlorination reactors, thermal chlorination reactors, and condensers.
              
                Ethylidene Norbornene means the diene with CAS number 16219-75-3. Ethylidene norbornene is used in the production of ethylene-propylene rubber products.
              
                Hypalon TM (chlorosulfonated polyethylene) means a synthetic rubber produced by reacting polyethylene with chloric and sulfur dioxide, transforming the thermoplastic polyethylene into a vulcanized elastomer. The reaction is conducted in a solvent (carbon tetrachloride) reaction medium.
              
                Initial start-up means the first time a new or reconstructed source begins production. Initial start-up does not include operation solely for testing equipment. For purposes of subpart H of this part, initial start-up does not include subsequent start-ups (as defined in § 63.161 of subpart H of this part) of process units (as defined in § 63.161 of subpart H of this part) following malfunctions or process unit shutdowns.
              
                In organic hazardous air pollutant service or in organic HAP service means that a piece of equipment either contains or contacts a fluid (liquid or gas) that is at least 5 percent by weight of the designated organic HAP's listed in § 63.190(b) of this subpart.
              
                Methyl Methacrylate-Acrylonitrile-Butadiene-Styrene (MABS) Resins means styrenic polymers containing methyl methacrylate, acrylonitrile, 1,3-butadiene, and styrene. The MABS copolymers are prepared by dissolving or dispersing polybutadiene rubber in a mixture of methyl methacrylate- acrylonitrile-styrene and butadiene monomer. The graft polymerization is carried out by a bulk or a suspension process.
              
                Methyl Methacrylate-Butadiene-Styrene (MBS) Resins means styrenic polymers containing methyl methacrylate, 1,3-butadiene, and styrene. Production of MBS terpolymers is achieved using an emulsion process in which methyl methacrylate and styrene are grafted onto a styrene- butadiene rubber.
              
                On-site or On site means, with respect to records required to be maintained by this subpart, that the records are stored at a location within a major source which encompasses the affected source. On-site includes, but is not limited to, storage at the process unit to which the records pertain, or storage in central files elsewhere at the major source.
              
                Oxybisphenoxarsine (OBPA)/1,3-Diisocyanate means the chemical with CAS number 58-36-6. The chemical is primarily used for fungicidal and bactericidal protection of plastics. The process uses chloroform as a solvent.
              
                Pharmaceutical production process means a process that synthesizes one or more pharmaceutical intermediate or final products using carbon tetrachloride or methylene chloride as a reactant or process solvent. Pharmaceutical production process does not mean process operations involving formulation activities, such as tablet coating or spray coating of drug particles, or solvent recovery or waste management operations.
              
                Polybutadiene production means a process that produces polybutadiene through the polymerization of 1,3-butadiene.
              
                Polycarbonates means a special class of polyester formed from any dihydroxy compound and any carbonate diester or by ester interchange. Polycarbonates may be produced by solution or emulsion polymerization, although other methods may be used. A typical method for the manufacture of polycarbonates includes the reaction of bisphenol-A with phosgene in the presence of pyridine to form a polycarbonate. Methylene chloride is used as a solvent in this polymerization reaction.
              
                Polysulfide rubber means a synthetic rubber produced by reaction of sodium sulfide and p-dichlorobenzene at an elevated temperature in a polar solvent. This rubber is resilient and has low temperature flexibility.
              
                Process Unit means the group of equipment items used to process raw materials and to manufacture a product. For the purposes of this subpart, process unit includes all unit operations and associated equipment (e.g., reactors and associated product separators and recovery devices), associated unit operations (e.g., extraction columns), any feed and product storage vessels, and any transfer racks for distribution of final product.
              
                Research and development facility means laboratory and pilot plant operations whose primary purpose is to conduct research and development into new processes and products, where the operations are under the close supervision of technically trained personnel, and is not engaged in the manufacture of products except in a deminimis manner.
              
                Source means the collection of equipment listed in § 63.190(d) to which this subpart applies as determined by the criteria in § 63.190. For purposes of subparts H and I of this part, the term affected source as used in subpart A of this part has the same meaning as the term source defined here.
              
                Styrene-butadiene rubber production means a process that produces styrene-butadiene copolymers, whether in solid (elastomer) or emulsion (latex) form.
              
                Surge control vessel means feed drums, recycle drums, and intermediate vessels. Surge control vessels are used within a process unit when in-process storage, mixing, or management of flow rates or volumes is needed to assist in production of a product.
              
                Symmetrical tetrachloropyridine means the chemical with CAS number 2402-79-1.
              
                Tordon acid TM means the synthetic herbicide 4-amino-3,5,6-trichloropicolinic acid, picloram. The category includes, but is not limited to, chlorination processes utilized in Tordon TM acid production.
              [59 FR 19587, Apr. 22, 1994, as amended at 59 FR 48178, Sept. 20, 1994; 60 FR 18026, 18030, Apr. 10, 1995; 61 FR 31442, June 20, 1996; 62 FR 2792, Jan. 17, 1997]
            
            
              § 63.192
              Standard.
              (a)(1) The owner or operator of a source subject to this subpart shall comply with the requirements of subpart H of this part for the processes and designated organic HAP's listed in § 63.190(b) of this subpart.
              (2) The owner or operator of a pharmaceutical production process subject to this subpart may define a process unit as a set of operations, within a source, producing a product, as all operations collocated within a building or structure or as all affected operations at the source.
              (b) All provisions in §§ 63.1 through 63.15 of subpart A of this part which apply to owners and operators of sources subject to subparts I and H of this part, are:
              (1) The applicability provisions of § 63.1 (a)(1), (a)(2), (a)(10), (a)(12) through (a)(14);
              (2) The definitions of § 63.2 unless changed or modified by specific entry in § 63.191 or § 63.161;
              (3) The units and abbreviations in § 63.3;
              (4) The prohibited activities and circumvention provisions of § 63.4 (a)(1), (a)(2), (a)(3), (a)(5), and (b);
              (5) The construction and reconstruction provisions of § 63.5(a), (b)(1), (b)(3), (d) (except the review is limited to the equipment subject to the provisions of subpart H), (e), and (f);
              (6)(i) The compliance with standards and maintenance requirements of § 63.6(a), (b)(3), (c)(5), (e), (i)(1), (i)(2), (i)(4)(i)(A), (i)(6)(i), (i)(8) through (i)(10), (i)(12) through (i)(14), (i)(16), and (j);

              (ii) The operational and maintenance requirements of § 63.6(e). The startup, shutdown, and malfunction plan requirement of § 63.6(e)(3) is limited to control devices subject to the provisions of subpart H of part 63 and is optional for other equipment subject to subpart H. The startup, shutdown, and malfunction plan may include written procedures that identify conditions that justify a delay of repair.
              
              (7) With respect to flares, the performance testing requirements of § 63.7(a)(3), (d), (e)(1), (e)(2), (e)(4), and (h);
              (8) The notification requirements of § 63.9 (a)(1), (a)(3), (a)(4), (b)(1)(i), (b)(4), (b)(5) (except, use the schedule specified in subpart H), (c), (d), and (i);
              (9) The recordkeeping and reporting requirements of § 63.10(a) and (f);
              (10) The control device requirements of § 63.11(b); and
              (11) The provisions of § 63.12 through § 63.15.
              (c) Initial performance tests and initial compliance determinations shall be required only as specified in subpart H of this part.
              (1) Performance tests and compliance determinations shall be conducted according to the applicable sections of subpart H.
              (2) The owner or operator shall notify the Administrator of the intention to conduct a performance test at least 30 days before the performance test is scheduled to allow the Administrator the opportunity to have an observer present during the test.
              
                Note:
                This requirement does not apply to equipment subject to monitoring using Method 21 of part 60, appendix A.
              
              (3) Performance tests shall be conducted according to the provisions of § 63.7(e) of subpart A of this part, except that performance tests shall be conducted at maximum representative operating conditions for the process. During the performance test, an owner or operator may operate the control or recovery device at maximum or minimum representative operating conditions for monitored control or recovery device parameters, whichever results in lower emission reduction.
              (4) Data shall be reduced in accordance with the EPA-approved methods specified in the applicable subpart, or, if other test methods are used, the data and methods shall be validated according to the protocol in Method 301 of appendix A of this part.
              (d) An application for approval of construction or reconstruction, 40 CFR 63.5 of this chapter, will not be required if:
              (1) The new process unit complies with the applicable standards in § 63.162 or § 63.178 of subpart H of this part; and
              (2) In the next semiannual report required by § 63.182(d) of subpart H of this part, the information in § 63.182(c) of subpart H of this part is reported.
              (e) If an owner or operator of a process plans to eliminate the use or production of all HAP's that cause the process to be subject to the provisions of subparts I and H of this part no later than 18 months after April 22, 1994, the owner or operator shall submit to the Administrator a brief description of the change, identify the HAP's eliminated, and the expected date of cessation of operation of the current process, by no later than January 23, 1995.
              (f) Each owner or operator of a source subject to subparts I and H of this part shall keep copies of all applicable reports and records required by subpart H for at least 2 years, except as otherwise specified in subpart H. If an owner or operator submits copies of reports to the applicable EPA Regional Office, the owner or operator is not required to maintain copies of reports. If the EPA Regional Office has waived the requirement of § 63.10(a)(4)(ii) for submittal of copies of reports, the owner or operator is not required to maintain copies of reports.
              (1) All applicable records shall be maintained in such a manner that they can be readily accessed. The most recent 6 months of records shall be retained on site or shall be accessible from a central location by computer or other means that provides access within 2 hours after a request.
              (2) The owner or operator subject to subparts I and H of this part shall keep the records specified in this paragraph, as well as records specified in subpart H of this part.
              (i) Records of the occurrence and duration of each start-up, shutdown, and malfunction of operation of a process subject to this subpart as specified in § 63.190(b) of this subpart.
              (ii) Records of the occurrence and duration of each malfunction of air pollution control equipment or continuous monitoring systems used to comply with subparts I and H of this part.

              (iii) For each start-up, shutdown, and malfunction, records that the procedures specified in the source's start-up, shutdown, and malfunction plan were followed, and documentation of actions taken that are not consistent with the plan. These records may take the form of a “checklist,” or other form of recordkeeping that confirms conformance with the startup, shutdown, and malfunction plan for the event.
              (g) All reports required under subpart H shall be sent to the Administrator at the addresses listed in § 63.13 of subpart A of this part.
              (1) Wherever subpart A specifies “postmark” dates, submittals may be sent by methods other than the U.S. Mail (e.g., by fax or courier). Submittals shall be sent on or before the specified date.
              (2) If acceptable to both the Administrator and the owner or operator of a source, reports may be submitted on electronic media.

              (h) If, in the judgment of the Administrator, an alternative means of emission limitation will achieve a reduction in organic HAP emissions at least equivalent to the reduction in organic HAP emissions from that source achieved under any design, equipment, work practice, or operational standards in subpart H of this part, the Administrator will publish in the Federal Register a notice permitting the use of the alternative means for purposes of compliance with that requirement.
              (1) The notice may condition the permission on requirements related to the operation and maintenance of the alternative means.
              (2) Any notice under paragraph (h) of this section shall be published only after public notice and an opportunity for a hearing.
              (3) Any person seeking permission to use an alternative means of compliance under this section shall collect, verify, and submit to the Administrator information showing that the alternative means achieves equivalent emission reductions.
              (i) Each owner or operator of a source subject to this subpart shall obtain a permit under 40 CFR part 70 or part 71 from the appropriate permitting authority.
              (1) If EPA has approved a State operating permit program under 40 CFR part 70, the permit shall be obtained from the State authority.
              (2) If the State operating permit program has not been approved, the source shall apply to the EPA regional office pursuant to 40 CFR part 71.
              (j) The requirements in subparts I and H of this part are Federally enforceable under section 112 of the Act on and after the dates specified in § 63.190(d) of this subpart.
              (k) The owner or operator of a process unit which meets the criteria of § 63.190 (c), shall comply with the requirements of either paragraph (k)(1) or (k)(2) of this section.
              (1) Retain information, data, and analysis used to determine that the process unit does not have the designated organic hazardous air pollutant present in the process. Examples of information that could document this include, but are not limited to, records of chemicals purchased for the process, analyses of process stream composition, engineering calculations, or process knowledge.
              (2) When requested by the Administrator, demonstrate that the chemical manufacturing process unit does not have the designated organic hazardous air pollutant present in the process.
              (l) To qualify for the exemption specified in § 63.190(b)(7) of this subpart, the owner or operator shall maintain the documentation of the information required pursuant to § 63.190(b)(7)(i), and documentation of any update of this information requested by the EPA Regional Office, and shall provide the documentation to the EPA Regional Office upon request. The EPA Regional Office will notify the owner or operator, after reviewing such documentation, whether, in the EPA Regional Office's judgement, the source does not qualify for the exemption specified in § 63.190(b)(7) of this subpart. In such cases, compliance with this subpart shall be required no later than 90 days after the date of such notification by the EPA Regional Office.

              (m) An owner or operator who elects to use the compliance extension provisions of § 63.190(e)(5) (i) or (ii) shall submit a compliance extension request to the appropriate EPA Regional Office no later than May 10, 1995. The request shall contain the information specified in § 63.190(e)(4)(iv) and the reason compliance cannot reasonably be achieved without a process unit shutdown, as defined in § 63.161 of subpart H or replacement of the compressor or recasting of the distance piece.
              [59 FR 19587, Apr. 22, 1994, as amended at 59 FR 48178, Sept. 20, 1994; 60 FR 18026, 18030, Apr. 10, 1995; 61 FR 31442, June 20, 1996; 62 FR 2793, Jan. 17, 1997]
            
            
              § 63.193
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.190 and 63.192(a) through (b), (e), and (h) through (j). Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37345, June 23, 2003]
            
          
          
            Subpart J—National Emission Standards for Hazardous Air Pollutants for Polyvinyl Chloride and Copolymers Production
            
              Source:
              67 FR 45891, July 10, 2002, unless otherwise noted.
            
            
              What This Subpart Covers
              
                § 63.210
                What is the purpose of this subpart?
                This subpart establishes national emission standards for hazardous air pollutants (NESHAP) for polyvinyl chloride (PVC) and copolymers production.
              
              
                § 63.211
                Am I subject to this subpart?
                (a) You are subject to this subpart if you own or operate a PVC plant, as defined in 40 CFR 61.61(c) of this chapter, that is a major source of hazardous air pollutants (HAP) emissions or that is located at, or is part of, a major source of HAP emissions.
                (b) You are a major source of HAP emissions if you own or operate a plant site that emits or has the potential to emit any single HAP at a rate of 10 tons (9.07 megagrams) or more per year or any combination of HAP at a rate of 25 tons (22.68 megagrams) or more per year.
              
              
                § 63.212
                What parts of my facility does this subpart cover?
                (a) This subpart applies to each new or existing affected source at PVC and copolymers production operations.
                (b) The affected source subject to this subpart is the collection of all equipment and activities in vinyl chloride service necessary to produce PVC and copolymers. This subpart applies to the PVC and copolymers production operations that meet the applicability criteria at 40 CFR 61.60(a)(3) of this chapter.
                (c) An affected source is a new affected source if you commenced construction or reconstruction of the affected source after July 10, 2002.
                (d) An affected source is existing if it is not new.

                (e) This subpart does not apply to research and development facilities, as defined in section 112(c)(7) of the Clean Air Act.
              
              
                § 63.213
                When do I have to comply with this subpart?
                (a) If you have a new affected source, you must comply with this subpart according to paragraphs (a)(1) and (2) of this section:
                (1) If you startup your affected source before July 10, 2002, then you must comply with the standards in this subpart no later than July 10, 2002.
                (2) If you startup your affected source after July 10, 2002, then you must comply with the standards in this subpart upon startup of your affected source.
                (b) If you have an existing affected source, you must be in compliance with the standards in this subpart by July 10, 2002.
                (c) If you have an area source that increases its emissions or its potential to emit such that it becomes a major source of HAP and an affected source subject to this subpart, paragraphs (c)(1) and (2) of this section apply.
                (1) An area source that meets the criteria of a new affected source as specified at § 63.212(d) must be in compliance with this subpart upon becoming a major source.
                (2) An area source that meets the criteria of an existing affected source as specified at § 63.212(e) must be in compliance with this subpart upon becoming a major source.
              
            
            
              Standards and Compliance Requirements
              
                § 63.214
                What are the requirements I must comply with?
                (a) You must meet all the requirements in 40 CFR part 61, subpart F of this chapter, as they pertain to processes that manufacture polymerized vinyl chloride, except as specified in paragraphs (a)(1) and (2) of this section. These requirements include the emission standards and compliance, testing, monitoring, notification, recordkeeping, and reporting requirements.
                (1) Where 40 CFR part 61, subpart F, references 40 CFR part 61, subpart V, a new source must comply with the provisions of 40 CFR part 63, subpart UU, instead of the provisions of 40 CFR part 61, subpart V.
                (2) Where 40 CFR part 61, subpart F, references 40 CFR part 61, subpart V, an existing source must comply with either the provisions of 40 CFR part 63, subpart UU, or the provisions of 40 CFR part 61, subpart V.
                (b) Sources that comply with all of the provisions of 40 CFR part 63, subpart UU, are not required to meet any of the provisions of 40 CFR part 61, subpart V.
              
            
            
              Other Requirements and Information
              
                § 63.215
                What General Provisions apply to me?
                (a) All the provisions in 40 CFR part 61, subpart A of this chapter, apply to this subpart.
                (b) The provisions in subpart A of this part also apply to this subpart as specified in (b)(1) through (3) of this section.
                (1) The general applicability provisions in § 63.1(a)(1) through (8) and (13) through (14).
                (2) The specific applicability provisions in § 63.1(b) through (e) except for the reference to § 63.10 for recordkeeping procedures.
                (3) The construction and reconstruction provisions in § 63.5 except for the references to § 63.6 for compliance procedures and the references to § 63.9 for notification procedures.
              
              
                § 63.216
                Who administers this subpart?
                (a) This subpart can be administered by us, the EPA, or a delegated authority such as your State, local, or tribal agency. If the EPA Administrator has delegated authority to your State, local, or tribal agency, then that agency has the primary authority to administer and enforce this subpart. You should contact your EPA Regional Office to find out if the authority to implement and enforce this subpart is delegated to your State, local, or tribal agency.

                (b) In delegating implementation and enforcement authority of this subpart to a State, local, or tribal agency under subpart E of this part, the authorities contained in paragraphs (b)(1) through (5) of this section are retained by the Administrator of EPA and are not transferred to the State, local, or tribal agency.
                (1) Approval of alternatives to the non-opacity emissions standards in §§ 63.211, 63.212 and 63.214 under 40 CFR 61.12(d) of this chapter. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart.
                (2) [Reserved]
                (3) Approval of major alternatives to test methods under 40 CFR 61.13(h) of this chapter and as defined in § 63.90.
                (4) Approval of major alternatives to monitoring under 40 CFR 61.14(g) of this chapter and as defined in § 63.90.
                (5) Approval of major alternatives to recordkeeping and reporting under 40 CFR 61.10 of this chapter and as defined in § 63.90.
              
              
                § 63.217
                What definitions apply to this subpart?
                Terms used in this subpart are defined in the Clean Air Act; 40 CFR 61.02 of this chapter, the NESHAP General Provisions; 40 CFR 61.61 of this chapter, the Vinyl Chloride NESHAP; and, § 63.2, in regard to terms used in §§ 63.1 and 63.5.
              
            
          
          
            Subpart K [Reserved]
          
          
            Subpart L—National Emission Standards for Coke Oven Batteries
            
              Source:
              58 FR 57911, Oct. 27, 1993, unless otherwise noted.
            
            
              § 63.300
              Applicability.
              (a) Unless otherwise specified in §§ 63.306, 63.307, and 63.311, the provisions of this subpart apply to existing by-product coke oven batteries at a coke plant and to existing nonrecovery coke oven batteries at a coke plant on and after the following dates:
              (1) December 31, 1995, for existing by-product coke oven batteries subject to emission limitations in § 63.302(a)(1) or existing nonrecovery coke oven batteries subject to emission limitations in § 63.303(a);
              (2) January 1, 2003, for existing by-product coke oven batteries subject to emission limitations in § 63.302(a)(2);
              (3) July 14, 2005, for existing by-product coke oven batteries subject to emission limitations in § 63.302(a)(3) and for nonrecovery coke oven batteries subject to the emission limitations and requirements in § 63.303(b)(3) or (c);
              (4) Upon startup for a new nonrecovery coke oven battery subject to the emission limitations and requirements in § 63.303(b), (c), and (d). A new nonrecovery coke oven battery subject to the requirements in § 63.303(d) is one for which construction or reconstruction commenced on or after August 9, 2004;
              (5) November 15, 1993, for existing by-product and nonrecovery coke oven batteries subject to emission limitations in § 63.304(b)(1) or 63.304(c);
              (6) January 1, 1998, for existing by-product coke oven batteries subject to emission limitations in § 63.304(b)(2) or 63.304(b)(7); and
              (7) January 1, 2010, for existing by-product coke oven batteries subject to emission limitations in § 63.304(b)(3) or 63.304(b)(7).
              (b) The provisions for new sources in §§ 63.302(b), 63.302(c), and 63.303(b) apply to each greenfield coke oven battery and to each new or reconstructed coke oven battery at an existing coke plant if the coke oven battery results in an increase in the design capacity of the coke plant as of November 15, 1990, (including any capacity qualifying under § 63.304(b)(6), and the capacity of any coke oven battery subject to a construction permit on November 15, 1990, which commenced operation before October 27, 1993.
              (c) The provisions of this subpart apply to each brownfield coke oven battery, each padup rebuild, and each cold-idle coke oven battery that is restarted.
              (d) The provisions of §§ 63.304(b)(2)(i)(A) and 63.304(b)(3)(i) apply to each foundry coke producer as follows:
              (1) A coke oven battery subject to § 63.304(b)(2)(i)(A) or § 63.304(b)(3)(i) must be a coke oven battery that on January 1, 1992, was owned or operated by a foundry coke producer; and

              (2)(i) A coke oven battery owned or operated by an integrated steel producer on January 1, 1992, and listed in paragraph (d)(2)(ii) of this section, that was sold to a foundry coke producer before November 15, 1993, shall be deemed for the purposes of paragraph (d)(1) of this section to be owned or operated by a foundry coke producer on January 1, 1992.
              (ii) The coke oven batteries that may qualify under this provision are the following:
              (A) The coke oven batteries at the Bethlehem Steel Corporation's Lackawanna, New York facility; and
              (B) The coke oven batteries at the Rouge Steel Company's Dearborn, Michigan facility.
              (e) The emission limitations set forth in this subpart shall apply at all times except during a period of startup, shutdown, or malfunction. The startup period shall be determined by the Administrator and shall not exceed 180 days.
              (f) After October 28, 1992, rules of general applicability promulgated under section 112 of the Act, including the General Provisions, may apply to coke ovens provided that the topic covered by such a rule is not addressed in this subpart.
              [58 FR 57911, Oct. 27, 1993, as amended at 70 FR 20012, Apr. 15, 2005]
            
            
              § 63.301
              Definitions.
              Terms used in this subpart are defined in the Act or in this section as follows:
              
                Administrator means the Administrator of the United States Environmental Protection Agency or his or her authorized representative (e.g., a State that has been delegated the authority to implement the provisions of this subpart or its designated agent).
              
                Brownfield coke oven battery means a new coke oven battery that replaces an existing coke oven battery or batteries with no increase in the design capacity of the coke plant as of November 15, 1990 (including capacity qualifying under § 63.304(b)(6), and the capacity of any coke oven battery subject to a construction permit on November 15, 1990, which commenced operation before October 27, 1993.
              
                Bypass/bleeder stack means a stack, duct, or offtake system that is opened to the atmosphere and used to relieve excess pressure by venting raw coke oven gas from the collecting main to the atmosphere from a by-product coke oven battery, usually during emergency conditions.
              
                By-product coke oven battery means a source consisting of a group of ovens connected by common walls, where coal undergoes destructive distillation under positive pressure to produce coke and coke oven gas, from which by-products are recovered. Coke oven batteries in operation as of April 1, 1992, are identified in appendix A to this subpart.
              
                Certified observer means a visual emission observer, certified under (if applicable) Method 303 and Method 9 (if applicable) and employed by the Administrator, which includes a delegated enforcement agency or its designated agent. For the purpose of notifying an owner or operator of the results obtained by a certified observer, the person does not have to be certified.
              
                Charge or charging period means, for a by-product coke oven battery, the period of time that commences when coal begins to flow into an oven through a topside port and ends when the last charging port is recapped. For a nonrecovery coke oven battery, charge or charging period means the period of time that commences when coal begins to flow into an oven and ends when the push side door is replaced.
              
                Coke oven battery means either a by-product or nonrecovery coke oven battery.
              
                Coke oven door means each end enclosure on the pusher side and the coking side of an oven. The chuck, or leveler-bar, door is part of the pusher side door. A coke oven door includes the entire area on the vertical face of a coke oven between the bench and the top of the battery between two adjacent buckstays.
              
                Cold-idle coke oven battery means an existing coke oven battery that has been shut down, but is not dismantled.
              
                Collecting main means any apparatus that is connected to one or more offtake systems and that provides a passage for conveying gases under positive pressure from the by-product coke oven battery to the by-product recovery system.
              
                Collecting main repair means any measure to stop a collecting main leak on a long-term basis. A repair measure in general is intended to restore the integrity of the collecting main by returning the main to approximately its design specifications or its condition before the leak occurred. A repair measure may include, but is not limited to, replacing a section of the collecting main or welding the source of the leak.
              
                Consecutive charges means charges observed successively, excluding any charge during which the observer's view of the charging system or topside ports is obscured.
              
                Design capacity means the original design capacity of a coke oven battery, expressed in megagrams per year of furnace coke.
              
                Foundry coke producer means a coke producer that is not and was not on January 1, 1992, owned or operated by an integrated steel producer and had on January 1, 1992, an annual design capacity of less than 1.25 million megagrams per year (1.38 million tons per year) (not including any capacity satisfying the requirements of § 63.300(d)(2) or § 63.304(b)(6)).
              
                Greenfield coke oven battery means a coke oven battery for which construction is commenced at a plant site (where no coke oven batteries previously existed) after December 4, 1992.
              
                Integrated steel producer means a company or corporation that produces coke, uses the coke in a blast furnace to make iron, and uses the iron to produce steel. These operations may be performed at different plant sites within the corporation.
              
                Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner which causes, or has the potential to cause, the emission limitations in an applicable standard to be exceeded. Failures caused in part by poor maintenance or careless operation are not malfunctions.
              
              
                New shed means a shed for which construction commenced after September 15, 1992. The shed at Bethlehem Steel Corporation's Bethlehem plant on Battery A is deemed not to be a new shed.
              
              
                Nonrecovery coke oven battery means a source consisting of a group of ovens connected by common walls and operated as a unit, where coal undergoes destructive distillation under negative pressure to produce coke, and which is designed for the combustion of the coke oven gas from which by-products are not recovered.
              
                Offtake system means any individual oven apparatus that is stationary and provides a passage for gases from an oven to a coke oven battery collecting main or to another oven. Offtake system components include the standpipe and standpipe caps, goosenecks, stationary jumper pipes, mini-standpipes, and standpipe and gooseneck connections.
              
                Oven means a chamber in the coke oven battery in which coal undergoes destructive distillation to produce coke.
              
                Padup rebuild means a coke oven battery that is a complete reconstruction of an existing coke oven battery on the same site and pad without an increase in the design capacity of the coke plant as of November 15, 1990 (including any capacity qualifying under § 63.304(b)(6), and the capacity of any coke oven battery subject to a construction permit on November 15, 1990, which commenced operation before October 27, 1993. The Administrator may determine that a project is a padup rebuild if it effectively constitutes a replacement of the battery above the pad, even if some portion of the brickwork above the pad is retained.
              
                Pushing, for the purposes of § 63.305, means that coke oven operation that commences when the pushing ram starts into the oven to push out coke that has completed the coking cycle and ends when the quench car is clear of the coke side shed.
              
                Run means the observation of visible emissions from topside port lids, offtake systems, coke oven doors, or the charging of a coke oven that is made in accordance with and is valid under Methods 303 or 303A in appendix A to this part.
              
                Shed means a structure for capturing coke oven emissions on the coke side or pusher side of the coke oven battery, which routes the emissions to a control device or system.
              
                Short coke oven battery means a coke oven battery with ovens less than 6 meters (20 feet) in height.
              
              
                Shutdown means the operation that commences when pushing has occurred on the first oven with the intent of pushing the coke out of all of the ovens in a coke oven battery without adding coal, and ends when all of the ovens of a coke oven battery are empty of coal or coke.
              
                Standpipe cap means an apparatus used to cover the opening in the gooseneck of an offtake system.
              
                Startup means that operation that commences when the coal begins to be added to the first oven of a coke oven battery that either is being started for the first time or that is being restarted and ends when the doors have been adjusted for maximum leak reduction and the collecting main pressure control has been stabilized. Except for the first startup of a coke oven battery, a startup cannot occur unless a shutdown has occurred.
              
                Tall coke oven battery means a coke oven battery with ovens 6 meters (20 feet) or more in height.
              
                Temporary seal means any measure, including but not limited to, application of luting or packing material, to stop a collecting main leak until the leak is repaired.
              
                Topside port lid means a cover, removed during charging or decarbonizing, that is placed over the opening through which coal can be charged into the oven of a by-product coke oven battery.
              [58 FR 57911, Oct. 27, 1993, as amended at 65 FR 62215, Oct. 17, 2000; 71 FR 20456, Apr. 20, 2006]
            
            
              § 63.302
              Standards for by-product coke oven batteries.
              (a) Except as provided in § 63.304 or § 63.305, on and after the dates specified in this paragraph, no owner or operator shall cause to be discharged or allow to be discharged to the atmosphere, coke oven emissions from each affected existing by-product coke oven battery that exceed any of the following emission limitations or requirements:
              (1) On and after December 31, 1995;
              (i) For coke oven doors;
              (A) 6.0 percent leaking coke oven doors for each tall by-product coke oven battery, as determined according to the procedures in § 63.309(d)(1); and
              (B) 5.5 percent leaking coke oven doors for each short by-product coke oven battery, as determined according to the procedures in § 63.309(d)(1);
              (ii) 0.6 percent leaking topside port lids, as determined by the procedures in § 63.309(d)(1);
              (iii) 3.0 percent leaking offtake system(s), as determined by the procedures in § 63.309(d)(1); and
              (iv) 12 seconds of visible emissions per charge, as determined by the procedures in § 63.309(d)(2).
              (2) On and after January 1, 2003, unless the Administrator promulgates more stringent limits pursuant to section 112(f) of the Act;
              (i) 5.5 percent leaking coke oven doors for each tall by-product coke oven battery, as determined by the procedures in § 63.309(d)(1); and
              (ii) 5.0 percent leaking coke oven doors for each short by-product coke oven battery, as determined by the procedures in § 63.309(d)(1).
              (3) On and after July 14, 2005;
              (i) 4.0 percent leaking coke oven doors for each tall by-product coke oven battery and for each by-product coke oven battery owned or operated by a foundry coke producer, as determined by the procedures in § 63.309(d)(1);
              (ii) 3.3 percent leaking coke oven doors for each by-product coke oven battery not subject to the emission limitation in paragraph (a)(3)(i) of this section, as determined by the procedures in § 63.309(d)(1);
              (iii) 0.4 percent leaking topside port lids, as determined by the procedures in § 63.309(d)(1);
              (iv) 2.5 percent leaking offtake system(s), as determined by the procedures in § 63.309(d)(1); and
              (v) 12 seconds of visible emissions per charge, as determined by the procedures in § 63.309(d)(2).

              (b) Except as provided in paragraph (c) of this section, no owner or operator shall cause to be discharged or allow to be discharged to the atmosphere, coke oven emissions from a by-product coke oven battery subject to the applicability requirements in § 63.300(b) that exceed any of the following emission limitations:
              
              (1) 0.0 percent leaking coke oven doors, as determined by the procedures in § 63.309(d)(1);
              (2) 0.0 percent leaking topside port lids, as determined by the procedures in § 63.309(d)(1);
              (3) 0.0 percent leaking offtake system(s), as determined by the procedures in § 63.309(d)(1); and
              (4) 34 seconds of visible emissions per charge, as determined by the procedures in § 63.309(d)(2).
              (c) The emission limitations in paragraph (b) of this section do not apply to the owner or operator of a by-product coke oven battery that utilizes a new recovery technology, including but not limited to larger size ovens, operation under negative pressure, and processes with emission points different from those regulated under this subpart. An owner or operator constructing a new by-product coke oven battery or reconstructing an existing by-product recovery battery that utilizes a new recovery technology shall:
              (1) Notify the Administrator of the intention to do so, as required in § 63.311(c); and
              (2) Submit, for the determination under section 112(g)(2)(B) of the Act, and as part of the application for permission to construct or reconstruct, all information and data requested by the Administrator for the determination of applicable emission limitations and requirements for that by-product coke oven battery.
              (d) Emission limitations and requirements applied to each coke oven battery utilizing a new recovery technology shall be less than the following emission limitations or shall result in an overall annual emissions rate for coke oven emissions for the battery that is lower than that obtained by the following emission limitations:
              (1) 4.0 percent leaking coke oven doors on tall by-product coke oven batteries, as determined by the procedures in § 63.309(d)(1);
              (2) 3.3 percent leaking coke oven doors on short by-product coke oven batteries, as determined by the procedures in § 63.309(d)(1);
              (3) 2.5 percent leaking offtake system(s), as determined by the procedures in § 63.309(d)(1);
              (4) 0.4 percent leaking topside port lids, as determined by the procedures in § 63.309(d)(1); and
              (5) 12 seconds of visible emissions per charge, as determined by the procedures in § 63.309(d)(2).
              [58 FR 57911, Oct. 27, 1993, as amended at 70 FR 20013, Apr. 15, 2005]
            
            
              § 63.303
              Standards for nonrecovery coke oven batteries.
              (a) Except as provided in § 63.304, on and after December 31, 1995, no owner or operator shall cause to be discharged or allow to be discharged to the atmosphere coke oven emissions from each affected existing nonrecovery coke oven battery that exceed any of the following emission limitations or requirements:
              (1) For coke oven doors;
              (i) 0.0 percent leaking coke oven doors, as determined by the procedures in § 63.309(d)(1); or
              (ii) The owner or operator shall monitor and record, once per day for each day of operation, the pressure in each oven or in a common battery tunnel to ensure that the ovens are operated under a negative pressure.
              (2) For charging operations, the owner or operator shall implement, for each day of operation, the work practices specified in § 63.306(b)(6) and record the performance of the work practices as required in § 63.306(b)(7).
              (b) No owner or operator shall cause to be discharged or allow to be discharged to the atmosphere coke oven emissions from each affected new nonrecovery coke oven battery subject to the applicability requirements in § 63.300(b) that exceed any of the following emission limitations or requirements:
              (1) For coke oven doors;
              (i) 0.0 percent leaking coke oven doors, as determined by the procedures in § 63.309(d)(1); or
              (ii) The owner or operator shall monitor and record, once per day for each day of operation, the pressure in each oven or in a common battery tunnel to ensure that the ovens are operated under a negative pressure;

              (2) For charging operations, the owner or operator shall install, operate, and maintain an emission control system for the capture and collection of emissions in a manner consistent with good air pollution control practices for minimizing emissions from the charging operation;
              (3) For charging operations, the owner or operator shall implement, for each day of operation, the work practices specified in § 63.306(b)(6) and record the performance of the work practices as required in § 63.306(b)(7).
              (4) 0.0 percent leaking topside port lids, as determined by the procedures in § 63.309(d)(1) (if applicable to the new nonrecovery coke oven battery); and
              (5) 0.0 percent leaking offtake system(s), as determined by the procedures in § 63.309(d)(1) (if applicable to the new nonrecovery coke oven battery).
              (c) Except as provided in § 63.304, the owner or operator of any nonrecovery coke oven battery shall meet the work practice standards in paragraphs (c)(1) and (2) of this section.
              (1) The owner or operator shall observe each coke oven door after charging and record the oven number of any door from which visible emissions occur. Emissions from coal spilled during charging or from material trapped within the seal area of the door are not considered to be a door leak if the owner or operator demonstrates that the oven is under negative pressure, and that no emissions are visible from the top of the door or from dampers on the door.
              (2) Except as provided in paragraphs (c)(2)(i) and (ii) of this section, if a coke oven door leak is observed at any time during the coking cycle, the owner or operator shall take corrective action and stop the leak within 15 minutes from the time the leak is first observed. No additional leaks are allowed from doors on that oven for the remainder of that oven's coking cycle.
              (i) Except as provided in paragraph (c)(2)(ii) of this section, the owner or operator may take corrective action and stop the leak within 45 minutes (instead of 15 minutes) from the time the leak is first observed for a maximum of two times per battery in any semiannual reporting period.
              (ii) If a worker must enter a cokeside shed to stop a leaking door under the cokeside shed, the owner or operator shall take corrective action and stop the door leak within 45 minutes (instead of 15 minutes) from the time the leak is first observed. The evacuation system and control device for the cokeside shed must be operated at all times there is a leaking door under the cokeside shed.
              (d) The owner or operator of a new nonrecovery coke oven battery shall meet the emission limitations and work practice standards in paragraphs (d)(1) through (4) of this section.
              (1) The owner or operator shall not discharge or cause to be discharged to the atmosphere from charging operations any fugitive emissions that exhibit an opacity greater than 20 percent, as determined by the procedures in § 63.309(j).
              (2) The owner or operator shall not discharge or cause to be discharged to the atmosphere any emissions of particulate matter (PM) from a charging emissions control device that exceed 0.0081 pounds per ton (lbs/ton) of dry coal charged, as determined by the procedures in § 63.309(k).
              (3) The owner or operator shall observe the exhaust stack of each charging emissions control device at least once each day of operation during charging to determine if visible emissions are present and shall record the results of each daily observation or the reason why conditions did not permit a daily observation. If any visible emissions are observed, the owner or operator must:
              (i) Take corrective action to eliminate the presence of visible emissions;
              (ii) Record the cause of the problem creating the visible emissions and the corrective action taken;
              (iii) Conduct visible emission observations according to the procedures in § 63.309(m) within 24 hours after detecting the visible emissions; and
              (iv) Report any 6-minute average, as determined according to the procedures in § 63.309(m), that exceeds 10 percent opacity as a deviation in the semiannual compliance report required by § 63.311(d).

              (4) The owner or operator shall develop and implement written procedures for adjusting the oven uptake damper to maximize oven draft during charging and for monitoring the oven damper setting during each charge to ensure that the damper is fully open.
              [58 FR 57911, Oct. 27, 1993, as amended at 70 FR 20013, Apr. 15, 2005]
            
            
              § 63.304
              Standards for compliance date extension.
              (a) An owner or operator of an existing coke oven battery (including a cold-idle coke oven battery), a padup rebuild, or a brownfield coke oven battery, may elect an extension of the compliance date for emission limits to be promulgated pursuant to section 112(f) of the Act in accordance with section 112(i)(8). To receive an extension of the compliance date from January 1, 2003, until January 1, 2020, the owner or operator shall notify the Administrator as described in § 63.311(c) that the battery will comply with the emission limitations and requirements in this section in lieu of the applicable emission limitations in § 63.302 or 63.303.
              (b) Except as provided in paragraphs (b)(4), (b)(5), and (b)(7) of this section and in § 63.305, on and after the dates specified in this paragraph, no owner or operator shall cause to be discharged or allow to be discharged to the atmosphere coke oven emissions from a by-product coke oven battery that exceed any of the following emission limitations:
              (1) On and after November 15, 1993;
              (i) 7.0 percent leaking coke oven doors, as determined by the procedures in § 63.309(d)(1);
              (ii) 0.83 percent leaking topside port lids, as determined by the procedures in § 63.309(d)(1);
              (iii) 4.2 percent leaking offtake system(s), as determined by the procedures in § 63.309(d)(1); and
              (iv) 12 seconds of visible emissions per charge, as determined by the procedures in § 63.309(d)(2).
              (2) On and after January 1, 1998;
              (i) For coke oven doors:
              (A) 4.3 percent leaking coke oven doors for each tall by-product coke oven battery and for each by-product coke oven battery owned or operated by a foundry coke producer, as determined by the procedures in § 63.309(d)(1); and
              (B) 3.8 percent leaking coke oven doors on each by-product coke oven battery not subject to the emission limitation in paragraph (b)(2)(i)(A) of this section, as determined by the procedures in § 63.309(d)(1);
              (ii) 0.4 percent leaking topside port lids, as determined by the procedures in § 63.309(d)(1);
              (iii) 2.5 percent leaking offtake system(s), as determined by the procedures in § 63.309(d)(1); and
              (iv) 12 seconds of visible emissions per charge, as determined by the procedures in § 63.309(d)(2).
              (3) On and after January 1, 2010, unless the Administrator promulgates more stringent limits pursuant to section 112(i)(8)(C) of the Act;
              (i) 4.0 percent leaking coke oven doors on each tall by-product coke oven battery and for each by-product coke oven battery owned or operated by a foundry coke producer, as determined by the procedures in § 63.309(d)(1); and
              (ii) 3.3 percent leaking coke oven doors for each by-product coke oven battery not subject to the emission limitation in paragraph (b)(3)(i) of this section, as determined by the procedures in § 63.309(d)(1).
              (4) No owner or operator shall cause to be discharged or allow to be discharged to the atmosphere coke oven emissions from a brownfield or padup rebuild by-product coke oven battery, other than those specified in paragraph (b)(4)(v) of this section, that exceed any of the following emission limitations:
              (i) For coke oven doors;
              (A) 4.0 percent leaking coke oven doors for each tall by-product coke oven battery, as determined by the procedures in § 63.309(d)(1); and
              (B) 3.3 percent leaking coke oven doors on each short by-product coke oven battery, as determined by the procedures in § 63.309(d)(1);
              (ii) 0.4 percent leaking topside port lids, as determined by the procedures in § 63.309(d)(1);
              (iii) 2.5 percent leaking offtake system(s), as determined by the procedures in § 63.309(d)(1); and
              (iv) 12 seconds of visible emissions per charge, as determined by the procedures in § 63.309(d)(2).

              (v) The requirements of paragraph (b)(4) of this section shall not apply and the requirements of paragraphs (b)(1), (b)(2), and (b)(3) of this section do apply to the following brownfield or padup rebuild coke oven batteries:
              (A) Bethlehem Steel-Burns Harbor, Battery No. 2;
              (B) National Steel-Great Lakes, Battery No. 4; and
              (C) Koppers-Woodward, Battery No. 3.
              (vi) To retain the exclusion provided in paragraph (b)(4)(v) of this section, a coke oven battery specified in paragraph (b)(4)(v) of this section shall commence construction not later than July 1, 1996, or 1 year after obtaining a construction permit, whichever is earlier.
              (5) The owner or operator of a cold-idle coke oven battery that shut down on or after November 15, 1990, shall comply with the following emission limitations:
              (i) For a brownfield coke oven battery or a padup rebuild coke oven battery, coke oven emissions shall not exceed the emission limitations in paragraph (b)(4) of this section; and
              (ii) For a cold-idle battery other than a brownfield or padup rebuild coke oven battery, coke oven emissions shall not exceed the emission limitations in paragraphs (b)(1) through (b)(3) of this section.
              (6) The owner or operator of a cold-idle coke oven battery that shut down prior to November 15, 1990, shall submit a written request to the Administrator to include the battery in the design capacity of a coke plant as of November 15, 1990. A copy of the request shall also be sent to Director, Office of Air Quality Planning and Standards, U.S. Environmental Protection Agency, Research Triangle Park, NC 27711. The Administrator will review and approve or disapprove a request according to the following procedures:
              (i) Requests will be reviewed for completeness in the order received. A complete request shall include:
              (A) Battery identification;
              (B) Design information, including the design capacity and number and size of ovens; and
              (C) A brief description of the owner or operator's plans for the cold-idle battery, including a statement whether construction of a padup rebuild or a brownfield coke oven battery is contemplated.
              (ii) A complete request shall be approved if the design capacity of the battery and the design capacity of all previous approvals does not exceed the capacity limit in paragraph (b)(6)(iii) of this section.
              (iii) The total nationwide coke capacity of coke oven batteries that receive approval under paragraph (b)(6) of this section shall not exceed 2.7 million Mg/yr (3.0 million ton/yr).
              (iv) If a construction permit is required, an approval shall lapse if a construction permit is not issued within 3 years of the approval date, or if the construction permit lapses.

              (v) If a construction permit is not required, an approval will lapse if the battery is not restarted within 2 years of the approval date.
              
              The owner or operator of a by-product coke oven battery with fewer than 30 ovens may elect to comply with an emission limitation of 2 or fewer leaking coke oven doors, as determined by the procedures in § 63.309(d)(4), as an alternative to the emission limitation for coke oven doors in paragraphs (b)(2)(i), (b)(3) (i) through (ii), (b)(4)(i), (b)(5), and (b)(6) of this section.
              (c) On and after November 15, 1993, no owner or operator shall cause to be discharged or allow to be discharged to the atmosphere coke oven emissions from an existing nonrecovery coke oven battery that exceed any of the emission limitations or requirements in § 63.303(a).
              (d) Each owner or operator of an existing coke oven battery qualifying for a compliance date extension pursuant to this section shall make available, no later than January 1, 2000, to the surrounding communities the results of any risk assessment performed by the Administrator to determine the appropriate level of any emission standard established by the Administrator according to section 112(f) of the Act.
              [58 FR 57911, Oct. 27, 1993, as amended at 65 FR 62215, Oct. 17, 2000]
            
            
              § 63.305
              Alternative standards for coke oven doors equipped with sheds.

              (a) The owner or operator of a new or existing coke oven battery equipped with a shed for the capture of coke oven emissions from coke oven doors and an emission control device for the collection of the emissions may comply with an alternative to the applicable visible emission limitations for coke oven doors in §§ 63.302 and 63.304 according to the procedures and requirements in this section.
              (b) To qualify for approval of an alternative standard, the owner or operator shall submit to the Administrator a test plan for the measurement of emissions. A copy of the request shall also be sent to the Director, Office of Air Quality Planning and Standards, U.S. Environmental Protection Agency, Research Triangle Park, NC 27711. The plan shall describe the procedures to be used for the measurement of particulate matter; the parameters to be measured that affect the shed exhaust rate (e.g., damper settings, fan power) and the procedures for measuring such parameters; and if applicable under paragraph (c)(5)(ii) of this section, the procedures to be used for the measurement of benzene soluble organics, benzene, toluene, and xylene emitted from the control device for the shed. The owner or operator shall notify the Administrator at least 30 days before any performance test is conducted.
              (c) A complete test plan is deemed approved if no disapproval is received within 60 days of the submittal to the Administrator. After approval of the test plan, the owner or operator shall;
              (1) Determine the efficiency of the control device for removal of particulate matter by conducting measurements at the inlet and the outlet of the emission control device using Method 5 in appendix A to part 60 of this chapter, with the filter box operated at ambient temperature and in a manner to avoid condensation, with a backup filter;
              (2) Measure the visible emissions from coke oven doors that escape capture by the shed using Method 22 in appendix A to part 60 of this chapter. For the purpose of approval of an alternative standard, no visible emissions may escape capture from the shed.
              (i) Visible emission observations shall be taken during conditions representative of normal operations, except that pushing shall be suspended and pushing emissions shall have cleared the shed; and
              (ii) Method 22 observations shall be performed by an observer certified according to the requirements of Method 9 in appendix A to part 60 of this chapter. The observer shall allow pushing emissions to be evacuated (typically 1 to 2 minutes) before making observations;
              (3) Measure the opacity of emissions from the control device using Method 9 in appendix A to part 60 of this chapter during conditions representative of normal operations, including pushing; and
              (i) If the control device has multiple stacks, the owner or operator shall use an evaluation based on visible emissions and opacity to select the stack with the highest opacity for testing under this section;
              (ii) The highest opacity, expressed as a 6-minute average, shall be used as the opacity standard for the control device.
              (4) Thoroughly inspect all compartments of each air cleaning device prior to the performance test for proper operation and for changes that signal the potential for malfunction, including the presence of tears, holes, and abrasions in filter bags; damaged seals; and for dust deposits on the clean side of bags; and
              (5) Determine the allowable percent leaking doors under the shed using either of the following procedures:
              (i) Calculate the allowable percent leaking doors using the following equation:
              
                ER27OC93.000
              
              
                where
                
                PLD = Allowable percent leaking doors for alternative standard.
                PLDstd = Applicable visible emission limitation of percent leaking doors under this subpart that would otherwise apply to the coke oven battery, converted to the single-run limit according to Table 1.
                eff = Percent control efficiency for particulate matter for emission control device as determined according to paragraph (c)(1) of this section.
              
              
              
                Table 1—Conversion to Single-Run Limit
                
                  30-run limit
                  Single-pass limit (98 percent level)
                
                
                  7.0
                  11.0
                
                
                  6.0
                  9.5
                
                
                  5.5
                  8.7
                
                
                  5.0
                  8.1
                
                
                  4.3
                  7.2
                
                
                  4.0
                  6.7
                
                
                  3.8
                  6.4
                
                
                  3.3
                  5.8
                
              
              or;
              (ii) Calculate the allowable percent leaking doors using the following procedures:
              (A) Measure the total emission rate of benzene, toluene, and xylene exiting the control device using Method 18 in appendix A to part 60 of this chapter and the emission rate of benzene soluble organics entering the control device as described in the test plan submitted pursuant to paragraph (b) of this section; or
              (B) Measure benzene, toluene, xylene, and benzene soluble organics in the gas in the collector main as described in the test plan submitted pursuant to paragraph (b) of this section; and
              (C) Calculate the ratio (R) of benzene, toluene, and xylene to benzene soluble organics for the gas in the collector main, or as the sum of the outlet emission rates of benzene, toluene, and xylene, divided by the emission rate of benzene soluble organics as measured at the inlet to the control device; and
              (D) Calculate the allowable percent leaking doors limit under the shed using the following equation:
              
                ER27OC93.001
              
              
                where
                
                R = Ratio of measured emissions of benzene, toluene, and xylene to measured emissions of benzene soluble organics.
              
              
              (iii) If the allowable percent leaking coke oven doors is calculated to exceed 15 percent leaking coke oven doors under paragraphs (c)(5)(i) or (c)(5)(ii) of this section, the owner or operator shall use 15 percent leaking coke oven doors for the purposes of this section.
              (6) Monitor the parameters that affect the shed exhaust flow rate.
              (7) The owner or operator may request alternative sampling procedures to those specified in paragraph (c)(5)(ii) (A) and (B) of this section by submitting details on the procedures and the rationale for their use to the Administrator. Alternative procedures shall not be used without approval from the Administrator.
              (8) The owner or operator shall inform the Administrator of the schedule for conducting testing under the approved test plan and give the Administrator the opportunity to observe the tests.
              (d) After calculating the alternative standard for allowable percent leaking coke oven doors, the owner or operator shall submit the following information to the Administrator:
              (1) Identity of the coke oven battery;
              (2) Visible emission limitation(s) for percent leaking doors currently applicable to the coke oven battery under this subpart and known future limitations for percent leaking coke oven doors;
              (3) A written report including:
              (i) Appropriate measurements and calculations used to derive the allowable percent leaking coke oven doors requested as the alternative standard;
              (ii) Appropriate visible emission observations for the shed and opacity observations for the control device for the shed, including an alternative opacity standard, if applicable, as described in paragraph (c)(3) of this section based on the highest 6-minute average; and
              (iii) The parameter or parameters (e.g., fan power, damper position, or other) to be monitored and recorded to demonstrate that the exhaust flow rate measured during the test required by paragraph (c)(1) of this section is maintained, and the monitoring plan for such parameter(s).
              (iv) If the application is for a new shed, one of the following demonstrations:

              (A) A demonstration, using modeling procedures acceptable to the Administrator, that the expected concentrations of particulate emissions (including benzene soluble organics) under the shed at the bench level, when the proposed alternative standard was being met, would not exceed the expected concentrations of particulate emissions (including benzene soluble organics) if the shed were not present, the regulations under this subpart were met, and the battery was in compliance with federally enforceable limitations on pushing emissions; or
              (B) A demonstration that the shed (including the evacuation system) has been designed in accordance with generally accepted engineering principles for the effective capture and control of particulate emissions (including benzene soluble organics) as measured at the shed's perimeter, its control device, and at the bench level.
              (e) The Administrator will review the information and data submitted according to paragraph (d) of this section and may request additional information and data within 60 days of receipt of a complete request.
              (1) Except for applications subject to paragraph (e)(3) of this section, the Administrator shall approve or disapprove an alternative standard as expeditiously as practicable. The Administrator shall approve an alternative standard, unless the Administrator determines that the approved test plan has not been followed, or any required calculations are incorrect, or any demonstration required under paragraph (d)(3)(iv) of this section does not satisfy the applicable criteria under that paragraph. If the alternative standard is disapproved, the Administrator will issue a written notification to the owner or operator within the 60-day period.
              (2) The owner or operator shall comply with the applicable visible emission limitation for coke oven doors and all other requirements in this subpart prior to approval of an alternative standard. The owner or operator may apply for an alternative standard at any time after December 4, 1992.
              (3) An application for an alternative standard to the standard in § 63.304(b)(1)(i) for any shed that is not a new shed that is filed on or before June 15, 1993, is deemed approved if a notice of disapproval has not been received 60 days after submission of a complete request. An approval under paragraph (e)(3) of this section shall be valid for a period of 1 year.
              (4) Notwithstanding the provisions of paragraph (e) of this section, no alternative standard shall be approved that exceeds 15 percent leaking coke oven doors (yard equivalent).
              (f) After approval of an alternative standard, the owner or operator shall comply with the following requirements:
              (1) The owner or operator shall not discharge or allow to be discharged to the atmosphere coke oven emissions from coke oven doors under sheds that exceed an approved alternative standard for percent leaking coke oven doors under sheds.
              (i) All visible emission observations for compliance determinations shall be performed by a certified observer.
              (ii) Compliance with the alternative standard for doors shall be determined by a weekly performance test conducted according to the procedures and requirements in § 63.309(d)(5) and Method 303 in appendix A to this part.
              (iii) If the visible emission limitation is achieved for 12 consecutive observations, compliance shall be determined by monthly rather than weekly performance tests. If any exceedance occurs during a performance test, weekly performance tests shall be resumed.
              (iv) Observations taken at times other than those specified in paragraphs (f)(1)(ii) and (f)(1)(iii) of this section shall be subject to the provisions of § 63.309(f).
              (2) The certified observer shall monitor the visible coke oven emissions escaping capture by the shed on a weekly basis. The provision in paragraph (f)(6) of this section is applicable if visible coke oven emissions are observed during periods when pushing emissions have cleared the shed.
              (3) The owner or operator shall not discharge or allow to be discharged to the atmosphere any visible emissions from the shed's control device exhibiting more than 0 percent opacity unless an alternative limit has been approved under paragraph (e) of this section.

              (4) The opacity of emissions from the control device for the shed shall be monitored in accordance with the requirements of either paragraph (f)(4)(i) or (f)(4)(ii) of this section, at the election of the owner or operator.
              (i) The owner or operator shall install, operate, and maintain a continuous opacity monitor, and record the output of the system, for the measurement of the opacity of emissions discharged from the emission control system.
              (A) Each continuous opacity monitoring system shall meet the requirements of Performance Specification 1 in appendix B to part 60 of this chapter; and
              (B) Each continuous opacity monitoring system shall be operated, calibrated, and maintained according to the procedures and requirements specified in part 52 of this chapter; or
              (ii) A certified observer shall monitor and record at least once each day during daylight hours, opacity observations for the control device for the shed using Method 9 in appendix A to part 60 of this chapter.
              (5) The owner or operator shall visually inspect the structural integrity of the shed at least once a quarter for defects, such as deterioration of sheet metal (e.g., holes in the shed), that may allow the escape of visible emissions.
              (i) The owner or operator shall record the time and date a defect is first observed, the time and date the defect is corrected or repaired, and a brief description of repairs or corrective actions taken;
              (ii) The owner or operator shall temporarily repair the defect as soon as possible, but no later than 5 days after detection of the defect;
              (iii) Unless a major repair is required, the owner or operator shall perform a complete repair of the defect within 15 days of detection of the defect. If a major repair is required (e.g., replacement of large sections of the shed), the owner or operator shall submit a repair schedule to the enforcement agency.
              (6) If the no visible emission limit for the shed specified in paragraph (f)(2) of this section is exceeded, the Administrator may require another test for the shed according to the approved test plan as specified in paragraph (c) of this section. If the certified observer observes visible coke oven emissions from the shed, except during periods of pushing or when pushing emissions have not cleared the shed, the owner or operator shall check to ensure that the shed and control device are working properly.
              (7) The owner or operator shall monitor the parameter(s) affecting shed exhaust flow rate, and record data, in accordance with the approved monitoring plan for these parameters.
              (8) The owner or operator shall not operate the exhaust system of the shed at an exhaust flow rate lower than that measured during the test required under paragraph (c)(1) of this section, as indicated by the monitored parameters.
              (g) Each side of a battery subject to an alternative standard for doors under this section shall be treated separately for purposes of §§ 63.306(c) (plan implementation) and 63.306(d) (plan revisions) of this subpart. In making determinations under these provisions for the side of the battery subject to an alternative standard, the requirement that exceedances be independent shall not apply. During any period when work practices for doors for both sides of the battery are required to be implemented, § 63.306(a)(3) shall apply in the same manner as if the provisions of a plan for a single emissions point were required to be implemented. Exceedances of the alternative standard for percent leaking doors under a shed is the only provision in this section implicating implementation of work practice requirements.
              (h) Multiple exceedances of the visible emission limitation for door leaks and/or the provisions of an alternative standard under this section for door leaks at a battery on a single day shall be considered a single violation.
            
            
              § 63.306
              Work practice standards.
              (a) Work practice plan. On or before November 15, 1993, each owner or operator shall prepare and submit a written emission control work practice plan for each coke oven battery. The plan shall be designed to achieve compliance with visible emission limitations for coke oven doors, topside port lids, offtake systems, and charging operations under this subpart, or, for a coke oven battery not subject to visible emission limitations under this subpart, other federally enforceable visible emission limitations for these emission points.
              (1) The work practice plan must address each of the topics specified in paragraph (b) of this section in sufficient detail and with sufficient specificity to allow the reviewing authority to evaluate the plan for completeness and enforceability.
              (2) The initial plan and any revisions shall be submitted to the Administrator or the delegated State, local, or Tribal authority. The Administrator (or delegated State, local, or Tribal authority) may require revisions to the initial plan only where the Administrator (or delegated State, local, or Tribal authority) finds either that the plan does not address each subject area listed in paragraph (b) of this section for each emission point subject to a visible emission standard under this subpart, or that the plan in unenforceable because it contains requirements that are unclear.
              (3) During any period of time that an owner or operator is required to implement the provisions of a plan for a particular emission point, the failure to implement one or more obligations under the plan and/or any recordkeeping requirement(s) under § 63.311(f)(4) for the emission point during a particular day is a single violation.
              (b) Plan components. The owner or operator shall organize the work practice plan to indicate clearly which parts of the plan pertain to each emission point subject to visible emission standards under this subpart. Each of the following provisions, at a minimum, shall be addressed in the plan:
              (1) An initial and refresher training program for all coke plant operating personnel with responsibilities that impact emissions, including contractors, in job requirements related to emission control and the requirements of this subpart, including work practice requirements. Contractors with responsibilities that impact emission control may be trained by the owner or operator or by qualified contractor personnel; however, the owner or operator shall ensure that the contractor training program complies with the requirements of this section. The training program in the plan must include:
              (i) A list, by job title, of all personnel that are required to be trained and the emission point(s) associated with each job title;
              (ii) An outline of the subjects to be covered in the initial and refresher training for each group of personnel;
              (iii) A description of the training method(s) that will be used (e.g., lecture, video tape);
              (iv) A statement of the duration of initial training and the duration and frequency of refresher training;
              (v) A description of the methods to be used at the completion of initial or refresher training to demonstrate and document successful completion of the initial and refresher training; and
              (vi) A description of the procedure to be used to document performance of plan requirements pertaining to daily operation of the coke oven battery and its emission control equipment, including a copy of the form to be used, if applicable, as required under the plan provisions implementing paragraph (b)(7) of this section.
              (2) Procedures for controlling emissions from coke oven doors on by-product coke oven batteries, including:
              (i) A program for the inspection, adjustment, repair, and replacement of coke oven doors and jambs, and any other equipment for controlling emissions from coke oven doors, including a defined frequency of inspections, the method to be used to evaluate conformance with operating specifications for each type of equipment, and the method to be used to audit the effectiveness of the inspection and repair program for preventing exceedances;
              (ii) Procedures for identifying leaks that indicate a failure of the emissions control equipment to function properly, including a clearly defined chain of command for communicating information on leaks and procedures for corrective action;
              (iii) Procedures for cleaning all sealing surfaces of each door and jamb, including identification of the equipment that will be used and a specified schedule or frequency for the cleaning of sealing surfaces;

              (iv) For batteries equipped with self-sealing doors, procedures for use of supplemental gasketing and luting materials, if the owner or operator elects to use such procedures as part of the program to prevent exceedances;
              (v) For batteries equipped with hand-luted doors, procedures for luting and reluting, as necessary to prevent exceedances;
              (vi) Procedures for maintaining an adequate inventory of the number of spare coke oven doors and jambs located onsite; and
              (vii) Procedures for monitoring and controlling collecting main back pressure, including corrective action if pressure control problems occur.
              (3) Procedures for controlling emissions from charging operations on by-product coke oven batteries, including:
              (i) Procedures for equipment inspection, including the frequency of inspections, and replacement or repair of equipment for controlling emissions from charging, the method to be used to evaluate conformance with operating specifications for each type of equipment, and the method to be used to audit the effectiveness of the inspection and repair program for preventing exceedances;
              (ii) Procedures for ensuring that the larry car hoppers are filled properly with coal;
              (iii) Procedures for the alignment of the larry car over the oven to be charged;
              (iv) Procedures for filling the oven (e.g., procedures for staged or sequential charging);
              (v) Procedures for ensuring that the coal is leveled properly in the oven; and
              (vi) Procedures and schedules for inspection and cleaning of offtake systems (including standpipes, standpipe caps, goosenecks, dampers, and mains), oven roofs, charging holes, topside port lids, the steam supply system, and liquor sprays.
              (4) Procedures for controlling emissions from topside port lids on by-product coke oven batteries, including:
              (i) Procedures for equipment inspection and replacement or repair of topside port lids and port lid mating and sealing surfaces, including the frequency of inspections, the method to be used to evaluate conformance with operating specifications for each type of equipment, and the method to be used to audit the effectiveness of the inspection and repair program for preventing exceedances; and
              (ii) Procedures for sealing topside port lids after charging, for identifying topside port lids that leak, and procedures for resealing.
              (5) Procedures for controlling emissions from offtake system(s) on by-product coke oven batteries, including:
              (i) Procedures for equipment inspection and replacement or repair of offtake system components, including the frequency of inspections, the method to be used to evaluate conformance with operating specifications for each type of equipment, and the method to be used to audit the effectiveness of the inspection and repair program for preventing exceedances;
              (ii) Procedures for identifying offtake system components that leak and procedures for sealing leaks that are detected; and
              (iii) Procedures for dampering off ovens prior to a push.
              (6) Procedures for controlling emissions from nonrecovery coke oven batteries including:
              (i) Procedures for charging coal into the oven, including any special procedures for minimizing air infiltration during charging, maximizing the draft on the oven, and for replacing the door promptly after charging;
              (ii) If applicable, procedures for the capture and control of charging emissions;
              (iii) Procedures for cleaning coke from the door sill area for both sides of the battery after completing the pushing operation and before replacing the coke oven door;
              (iv) Procedures for cleaning coal from the door sill area after charging and before replacing the push side door;
              (v) Procedures for filling gaps around the door perimeter with sealant material, if applicable; and
              (vi) Procedures for detecting and controlling emissions from smoldering coal.

              (7) Procedures for maintaining, for each emission point subject to visible emission limitations under this subpart, a daily record of the performance of plan requirements pertaining to the daily operation of the coke oven battery and its emission control equipment, including:
              
              (i) Procedures for recording the performance of such plan requirements; and
              (ii) Procedures for certifying the accuracy of such records by the owner or operator.
              (8) Any additional work practices or requirements specified by the Administrator according to paragraph (d) of this section.
              (c) Implementation of work practice plans. On and after November 15, 1993, the owner or operator of a coke oven battery shall implement the provisions of the coke oven emission control work practice plan according to the following requirements:
              (1) The owner or operator of a coke oven battery subject to visible emission limitations under this subpart on and after November 15, 1993, shall:
              (i) Implement the provisions of the work practice plan pertaining to a particular emission point following the second independent exceedance of the visible emission limitation for the emission point in any consecutive 6-month period, by no later than 3 days after receipt of written notification of the second such exceedance from the certified observer. For the purpose of this paragraph (c)(1)(i), the second exceedance is “independent” if either of the following criteria is met:
              (A) The second exceedance occurs 30 days or more after the first exceedance;
              (B) In the case of coke oven doors, topside port lids, and offtake systems, the 29-run average, calculated by excluding the highest value in the 30-day period, exceeds the value of the applicable emission limitation; or
              (C) In the case of charging emissions, the 29-day logarithmic average, calculated in accordance with Method 303 in appendix A to this part by excluding the valid daily set of observations in the 30-day period that had the highest arithmetic average, exceeds the value of the applicable emission limitation.
              (ii) Continue to implement such plan provisions until the visible emission limitation for the emission point is achieved for 90 consecutive days if work practice requirements are implemented pursuant to paragraph (c)(1)(i) of this section. After the visible emission limitation for a particular emission point is achieved for 90 consecutive days, any exceedances prior to the beginning of the 90 days are not included in making a determination under paragraph (c)(1)(i) of this section.
              (2) The owner or operator of a coke oven battery not subject to visible emission limitations under this subpart until December 31, 1995, shall:
              (i) Implement the provisions of the work practice plan pertaining to a particular emission point following the second exceedance in any consecutive 6-month period of a federally enforceable emission limitation for that emission point for coke oven doors, topside port lids, offtake systems, or charging operations by no later than 3 days after receipt of written notification from the applicable enforcement agency; and
              (ii) Continue to implement such plan provisions for 90 consecutive days after the most recent written notification from the enforcement agency of an exceedance of the visible emission limitation.
              (d) Revisions to plan. Revisions to the work practice emission control plan will be governed by the provisions in this paragraph (d) and in paragraph (a)(2) of this section. The reviewing authority is the Administrator or the delegated State, local, or Tribal authority.
              (1) The reviewing authority may request the owner or operator to review and revise as needed the work practice emission control plan for a particular emission point if there are 2 exceedances of the applicable visible emission limitation in the 6-month period that starts 30 days after the owner or operator is required to implement work practices under paragraph (c) of this section. In the case of a coke oven battery subject to visual emission limitations under this subpart, the second exceedance must be independent of the criteria in paragraph (c)(1)(i) of this section.

              (2) The reviewing authority may not request the owner or operator to review and revise the plan more than twice in any 12 consecutive month period for any particular emission point unless the reviewing authority disapproves the plan according to the provisions in paragraph (d)(6) of this section.
              
              (3) If the certified observer calculates that a second exceedance (or, if applicable, a second independent exceedance) has occurred, the certified observer shall notify the owner or operator. No later than 10 days after receipt of such a notification, the owner or operator shall notify the reviewing authority of any finding of whether work practices are related to the cause or the solution of the problem. The notification is subject to review by the reviewing authority according to the provisions in paragraph (d)(6) of this section.
              (4) The owner or operator shall submit a revised work practice plan within 60 days of notification from the reviewing authority under paragraph (d)(1) of this section, unless the reviewing authority grants an extension of time to submit the revised plan.
              (5) If the reviewing authority requires a plan revision, the reviewing authority may require the plan to address a subject area or areas in addition to those in paragraph (b) of this section, if the reviewing authority determines that without plan coverage of such an additional subject area, there is a reasonable probability of further exceedances of the visible emission limitation for the emission point for which a plan revision is required.
              (6) The reviewing authority may disapprove a plan revision required under paragraph (d) of this section if the reviewing authority determines that the revised plan is inadequate to prevent exceedances of the visible emission limitation under this subpart for the emission point for which a plan revision is required or, in the case of a battery not subject to visual emission limitations under this subpart, other federally enforceable emission limitations for such emission point. The reviewing authority may also disapprove the finding that may be submitted pursuant to paragraph (d)(3) of this section if the reviewing authority determines that a revised plan is needed to prevent exceedances of the applicable visible emission limitations.
              [58 FR 57911, Oct. 27, 1993, as amended at 68 FR 37345, June 23, 2003]
            
            
              § 63.307
              Standards for bypass/bleeder stacks.
              (a)(1) Except as otherwise provided in this section, on or before March 31, 1994, the owner or operator of an existing by-product recovery battery for which a notification was not submitted under paragraph (e)(1) of this section shall install a bypass/bleeder stack flare system that is capable of controlling 120 percent of the normal gas flow generated by the battery, which shall thereafter be operated and maintained.
              (2) Coke oven emissions shall not be vented to the atmosphere through bypass/bleeder stacks, except through the flare system or the alternative control device as described in paragraph (d) of this section.
              (3) The owner or operator of a brownfield coke oven battery or a padup rebuild shall install such a flare system before startup, and shall properly operate and maintain the flare system.
              (b) Each flare installed pursuant to this section shall meet the following requirements:
              (1) Each flare shall be designed for a net heating value of 8.9 MJ/scm (240 Btu/scf) if a flare is steam-assisted or air-assisted, or a net value of 7.45 MJ/scm (200 Btu/scf) if the flare is non-assisted.
              (2) Each flare shall have either a continuously operable pilot flame or an electronic igniter that meets the requirements of paragraphs (b)(3) and (b)(4) of this section.
              (3) Each electronic igniter shall meet the following requirements:
              (i) Each flare shall be equipped with at least two igniter plugs with redundant igniter transformers;
              (ii) The ignition units shall be designed failsafe with respect to flame detection thermocouples (i.e., any flame detection thermocouples are used only to indicate the presence of a flame, are not interlocked with the ignition unit, and cannot deactivate the ignition system); and
              (iii) Integral battery backup shall be provided to maintain active ignition operation for a minimum of 15 minutes during a power failure.

              (iv) Each electronic igniter shall be operated to initiate ignition when the bleeder valve is not fully closed as indicated by an “OPEN” limit switch.
              (4) Each flare installed to meet the requirements of this paragraph (b) that does not have an electronic igniter shall be operated with a pilot flame present at all times as determined by § 63.309(h)(2).
              (c) Each flare installed to meet the requirements of this section shall be operated with no visible emissions, as determined by the methods specified in § 63.309(h)(1), except for periods not to exceed a total of 5 minutes during any 2 consecutive hours.
              (d) As an alternative to the installation, operation, and maintenance of a flare system as required in paragraph (a) of this section, the owner or operator may petition the Administrator for approval of an alternative control device or system that achieves at least 98 percent destruction or control of coke oven emissions vented to the alternative control device or system.
              (e) The owner or operator of a by-product coke oven battery is exempt from the requirements of this section if the owner or operator:
              (1) Submits to the Administrator, no later than November 10, 1993, a formal commitment to close the battery permanently; and
              (2) Closes the battery permanently no later than December 31, 1995. In no case may the owner or operator continue to operate a battery for which a closure commitment is submitted, past December 31, 1995.
              (f) Any emissions resulting from the installation of flares (or other pollution control devices or systems approved pursuant to paragraph (d) of this section) shall not be used in making new source review determinations under part C and part D of title I of the Act.
            
            
              § 63.308
              Standards for collecting mains.
              (a) On and after November 15, 1993, the owner or operator of a by-product coke oven battery shall inspect the collecting main for leaks at least once daily according to the procedures in Method 303 in appendix A to this part.
              (b) The owner or operator shall record the time and date a leak is first observed, the time and date the leak is temporarily sealed, and the time and date of repair.
              (c) The owner or operator shall temporarily seal any leak in the collecting main as soon as possible after detection, but no later than 4 hours after detection of the leak.
              (d) The owner or operator shall initiate a collecting main repair as expeditiously as possible, but no later than 5 calendar days after initial detection of the leak. The repair shall be completed within 15 calendar days after initial detection of the leak unless an alternative schedule is approved by the Administrator.
            
            
              § 63.309
              Performance tests and procedures.
              (a) Except as otherwise provided, a daily performance test shall be conducted each day, 7 days per week for each new and existing coke oven battery, the results of which shall be used in accordance with procedures specified in this subpart to determine compliance with each of the applicable visible emission limitations for coke oven doors, topside port lids, offtake systems, and charging operations in this subpart. If a facility pushes and charges only at night, then that facility must, at its option, change their schedule and charge during daylight hours or provide adequate lighting so that visible emission inspections can be made at night. “Adequate lighting” will be determined by the enforcement agency.
              (1) Each performance test is to be conducted according to the procedures and requirements in this section and in Method 303 or 303A in appendix A to this part or Methods 9 and 22 in appendix A to part 60 of this chapter (where applicable).
              (2) Each performance test is to be conducted by a certified observer.
              (3) The certified observer shall complete any reasonable safety training program offered by the owner or operator prior to conducting any performance test at a coke oven battery.

              (4) Except as otherwise provided in paragraph (a)(5) of this section, the owner or operator shall pay an inspection fee to the enforcement agency each calendar quarter to defray the costs of the daily performance tests required under paragraph (a) of this section.
              (i) The inspection fee shall be determined according to the following formula:
              
                ER27OC93.002
              
              
                where
                
                F = Fees to be paid by owner or operator.
                H = Total person hours for inspections: 4 hours for 1 coke oven battery, 6.25 hours for 2 coke oven batteries, 8.25 hours for 3 coke oven batteries. For more than 3 coke oven batteries, use these hours to calculate the appropriate estimate of person hours.
                S = Current average hourly rate for private visible emission inspectors in the relevant market.
              
              
              (ii) The enforcement agency may revise the value for H in equation 3 within 3 years after October 27, 1993 to reflect the amount of time actually required to conduct the inspections required under paragraph (a) of this section.
              (iii) The owner or operator shall not be required to pay an inspection fee (or any part thereof) under paragraph (a)(4) of this section, for any monitoring or inspection services required by paragraph (a) of this section that the owner or operator can demonstrate are covered by other fees collected by the enforcement agency.
              (iv) Upon request, the enforcement agency shall provide the owner or operator information concerning the inspection services covered by any other fees collected by the enforcement agency, and any information relied upon under paragraph (a)(4)(ii) of this section.
              (5)(i) The EPA shall be the enforcement agency during any period of time that a delegation of enforcement authority is not in effect or a withdrawal of enforcement authority under § 63.313 is in effect, and the Administrator is responsible for performing the inspections required by this section, pursuant to § 63.313(c).
              (ii) Within thirty (30) days of receiving notification from the Administrator that the EPA is the enforcement agency for a coke oven battery, the owner or operator shall enter into a contract providing for the inspections and performance tests required under this section to be performed by a Method 303 certified observer. The inspections and performance tests will be conducted at the expense of the owner or operator, during the period that the EPA is the implementing agency.
              (b) The enforcement agency shall commence daily performance tests on the applicable date specified in § 63.300 (a) or (c).
              (c) The certified observer shall conduct each performance test according to the requirements in this paragraph:
              (1) The certified observer shall conduct one run each day to observe and record visible emissions from each coke oven door (except for doors covered by an alternative standard under § 63.305), topside port lid, and offtake system on each coke oven battery. The certified observer also shall conduct five runs to observe and record the seconds of visible emissions per charge for five consecutive charges from each coke oven battery. The observer may perform additional runs as needed to obtain and record a visible emissions value (or set of values) for an emission point that is valid under Method 303 or Method 303A in appendix A to this part. Observations from fewer than five consecutive charges shall constitute a valid set of charging observations only in accordance with the procedures and conditions specified in sections 3.8 and 3.9 of Method 303 in appendix A to this part.
              (2) If a valid visible emissions value (or set of values) is not obtained for a performance test, there is no compliance determination for that day. Compliance determinations will resume on the next day that a valid visible emissions value (or set of values) is obtained.
              (3) After each performance test for a by-product coke oven battery, the certified observer shall check and record the collecting main pressure according to the procedures in section 6.3 of Method 303 in appendix A to this part.
              (i) The owner or operator shall demonstrate pursuant to Method 303 in appendix A to this part the accuracy of the pressure measurement device upon request of the certified observer;

              (ii) The owner or operator shall not adjust the pressure to a level below the range of normal operation during or prior to the inspection;
              (4) The certified observer shall monitor visible emissions from coke oven doors subject to an alternative standard under § 63.305 on the schedule specified in § 63.305(f).
              (5) If applicable, the certified observer shall monitor the opacity of any emissions escaping the control device for a shed covering doors subject to an alternative standard under § 63.305 on the schedule specified in § 63.305(f).
              (6) In no case shall the owner or operator knowingly block a coke oven door, or any portion of a door for the purpose of concealing emissions or preventing observations by the certified observer.
              (d) Using the observations obtained from each performance test, the enforcement agency shall compute and record, in accordance with the procedures and requirements of Method 303 or 303A in appendix A to this part, for each day of operations on which a valid emissions value (or set of values) is obtained:
              (1) The 30-run rolling average of the percent leaking coke oven doors, topside port lids, and offtake systems on each coke oven battery, using the equations in sections 4.5.3.2, 5.6.5.2, and 5.6.6.2 of Method 303 (or section 3.4.3.2 of Method 303A) in appendix A to this part;
              (2) For by-product coke oven battery charging operations, the logarithmic 30-day rolling average of the seconds of visible emissions per charge for each battery, using the equation in section 3.9 of Method 303 in appendix A to this part;
              (3) For a battery subject to an alternative emission limitation for coke oven doors on by-product coke oven batteries pursuant to § 63.305, the 30-run rolling average of the percent leaking coke oven doors for any side of the battery not subject to such alternative emission limitation;
              (4) For a by-product coke oven battery subject to the small battery emission limitation for coke oven doors pursuant to § 63.304(b)(7), the 30-run rolling average of the number of leaking coke oven doors;
              (5) For an approved alternative emission limitation for coke oven doors according to § 63.305, the weekly or monthly observation of the percent leaking coke oven doors using Method 303 in appendix A to this part, the percent opacity of visible emissions from the control device for the shed using Method 9 in appendix A to part 60 of this chapter, and visible emissions from the shed using Method 22 in appendix A to part 60 of this chapter;
              (e) The certified observer shall make available to the implementing agency as well as to the owner or operator, a copy of the daily inspection results by the end of the day and shall make available the calculated rolling average for each emission point to the owner or operator as soon as practicable following each performance test. The information provided by the certified observer is not a compliance determination. For the purpose of notifying an owner or operator of the results obtained by a certified observer, the person does not have to be certified.
              (f) Compliance shall not be determined more often than the schedule provided for performance tests under this section. If additional valid emissions observations are obtained (or in the case of charging, valid sets of emission observations), the arithmetic average of all valid values (or valid sets of values) obtained during the day shall be used in any computations performed to determine compliance under paragraph (d) of this section or determinations under § 63.306.
              (g) Compliance with the alternative standards for nonrecovery coke oven batteries in § 63.303; shed inspection, maintenance requirements, and monitoring requirements for parameters affecting the shed exhaust flow rate for batteries subject to alternative standards for coke oven doors under § 63.305; work practice emission control plan requirements in § 63.306; standards for bypass/bleeder stacks in § 63.307; and standards for collecting mains in § 63.308 is to be determined by the enforcement agency based on review of records and inspections.
              (h) For a flare installed to meet the requirements of § 63.307(b):

              (1) Compliance with the provisions in § 63.307(c) (visible emissions from flares) shall be determined using Method 22 in appendix A to part 60 of this chapter, with an observation period of 2 hours; and
              (2) Compliance with the provisions in § 63.307(b)(4) (flare pilot light) shall be determined using a thermocouple or any other equivalent device.
              (i) No observations obtained during any program for training or for certifying observers under this subpart shall be used to determine compliance with the requirements of this subpart or any other federally enforceable standard.
              (j) The owner or operator of a new nonrecovery coke oven battery shall conduct a performance test once each week to demonstrate compliance with the opacity limit in § 63.303(d)(1). The owner or operator shall conduct each performance test according to the procedures and requirements in paragraphs (j)(1) through (3) of this section.
              (1) Using a certified observer, determine the average opacity of five consecutive charges per week for each charging emissions capture system if charges can be observed according to the requirements of Method 9 (40 CFR part 60, appendix A), except as specified in paragraphs (j)(1)(i) and (ii) of this section.
              (i) Instead of the procedures in section 2.4 of Method 9 (40 CFR part 60, appendix A), record observations to the nearest 5 percent at 15-second intervals for at least five consecutive charges.
              (ii) Instead of the procedures in section 2.5 of Method 9 (40 CFR part 60, appendix A), determine and record the highest 3-minute average opacity for each charge from the consecutive observations recorded at 15-second intervals.
              (2) Opacity observations are to start when the door is removed for charging and end when the door is replaced.
              (3) Using the observations recorded from each performance test, the certified observer shall compute and record the average of the highest 3-minute averages for five consecutive charges.
              (k) The owner or operator of a new nonrecovery coke oven battery shall conduct a performance test to demonstrate initial compliance with the emission limitations for a charging emissions control device in § 63.303(d)(2) within 180 days of the compliance date that is specified for the affected source in § 63.300(a)(4) and report the results in the notification of compliance status. The owner or operator shall prepare a site-specific test plan according to the requirements in § 63.7(c) and shall conduct each performance test according to the requirements in § 63.7(e)(1) and paragraphs (k)(1) through (4) of this section.
              (1) Determine the concentration of PM according to the following test methods in appendix A to 40 CFR part 60.
              (i) Method 1 to select sampling port locations and the number of traverse points. Sampling sites must be located at the outlet of the control device and prior to any releases to the atmosphere.
              (ii) Method 2, 2F, or 2G to determine the volumetric flow rate of the stack gas.
              (iii) Method 3, 3A, or 3B to determine the dry molecular weight of the stack gas. You may also use as an alternative to Method 3B, the manual method for measuring the oxygen, carbon dioxide, and carbon monoxide content of exhaust gas, ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses” (incorporated by reference, see § 63.14).
              (iv) Method 4 to determine the moisture content of the stack gas.
              (v) Method 5 or 5D, as applicable, to determine the concentration of front half PM in the stack gas.
              (2) During each PM test run, sample only during periods of actual charging when the capture system fan and control device are engaged. Collect a minimum sample volume of 30 dry standard cubic feet (dscf) during each test run. Three valid test runs are needed to comprise a performance test. Each run must start at the beginning of a charge and finish at the end of a charge (i.e., sample for an integral number of charges).
              (3) Determine and record the total combined weight of tons of dry coal charged during the duration of each test run.
              (4) Compute the process-weighted mass emissions (Ep) for each test run using Equation 1 of this section as follows:
              
                
                ER15AP05.000
              
              
                Where:
                
                Ep = Process weighted mass emissions of PM, lb/ton;
                C = Concentration of PM, grains per dry standard cubic foot (gr/dscf);
                Q = Volumetric flow rate of stack gas, dscf/hr;
                T = Total time during a run that a sample is withdrawn from the stack during charging, hr;
                P = Total amount of dry coal charged during the test run, tons; and
                K = Conversion factor, 7,000 grains per pound (gr/lb).
              
              
              (l) The owner or operator of a new nonrecovery coke oven battery shall conduct subsequent performance tests for each charging emissions control device subject to the PM emissions limit in § 63.303(d)(2) at least once during each term of their title V operating permit.
              (m) Visible emission observations of a charging emissions control device required by § 63.303(d)(3)(iii) must be performed by a certified observer according to Method 9 (40 CFR part 60, appendix A) for one 6-minute period.
              [58 FR 57911, Oct. 27, 1993, as amended at 68 FR 37345, June 23, 2003; 70 FR 20013, Apr. 15, 2005]
            
            
              § 63.310
              Requirements for startups, shutdowns, and malfunctions.
              (a) At all times including periods of startup, shutdown, and malfunction, the owner or operator shall operate and maintain the coke oven battery and its pollution control equipment required under this subpart, in a manner consistent with good air pollution control practices for minimizing emissions to the levels required by any applicable performance standards under this subpart. Failure to adhere to the requirement of this paragraph shall not constitute a separate violation if a violation of an applicable performance or work practice standard has also occurred.
              (b) Each owner or operator of a coke oven battery shall develop, according to paragraph (c) of this section, a written startup, shutdown, and malfunction plan that describes procedures for operating the battery, including associated air pollution control equipment, during a period of a startup, shutdown, or malfunction in a manner consistent with good air pollution control practices for minimizing emissions, and procedures for correcting malfunctioning process and air pollution control equipment as quickly as practicable.
              (c) Malfunctions shall be corrected as soon as practicable after their occurrence.
              (d) In order for the provisions of paragraph (i) of this section to apply with respect to the observation (or set of observations) for a particular day, notification of a startup, shutdown, or a malfunction shall be made by the owner or operator:
              (1) If practicable, to the certified observer if the observer is at the facility during the occurrence; or
              (2) To the enforcement agency, in writing, within 24 hours of the occurrence first being documented by a company employee, and if the notification under paragraph (d)(1) of this section was not made, an explanation of why no such notification was made.
              (e) Within 14 days of the notification made under paragraph (d) of this section, or after a startup or shutdown, the owner or operator shall submit a written report to the applicable permitting authority that:
              (1) Describes the time and circumstances of the startup, shutdown, or malfunction; and
              (2) Describes actions taken that might be considered inconsistent with the startup, shutdown, or malfunction plan.
              (f) The owner or operator shall maintain a record of internal reports which form the basis of each malfunction notification under paragraph (d) of this section.

              (g) To satisfy the requirements of this section to develop a startup, shutdown, and malfunction plan, the owner or operator may use the standard operating procedures manual for the battery, provided the manual meets all the requirements for this section and is made available for inspection at reasonable times when requested by the Administrator.
              
              (h) The Administrator may require reasonable revisions to a startup, shutdown, and malfunction plan, if the Administrator finds that the plan:
              (1) Does not address a startup, shutdown, or malfunction event that has occurred;
              (2) Fails to provide for the operation of the source (including associated air pollution control equipment) during a startup, shutdown, or malfunction event in a manner consistent with good air pollution control practices for minimizing emissions; or
              (3) Does not provide adequate procedures for correcting malfunctioning process and/or air pollution control equipment as quickly as practicable.
              (i) If the owner or operator demonstrates to the satisfaction of the Administrator that a startup, shutdown, or malfunction has occurred, then an observation occurring during such startup, shutdown, or malfunction shall not:
              (1) Constitute a violation of relevant requirements of this subpart;
              (2) Be used in any compliance determination under § 63.309; or
              (3) Be considered for purposes of § 63.306, until the Administrator has resolved the claim that a startup, shutdown, or malfunction has occurred. If the Administrator determines that a startup, shutdown, or malfunction has not occurred, such observations may be used for purposes of § 63.306, regardless of whether the owner or operator further contests such determination. The owner's or operator's receipt of written notification from the Administrator that a startup, shutdown, or malfunction has not occurred will serve, where applicable under § 63.306, as written notification from the certified observer that an exceedance has occurred.
              (j) The owner or operator of a nonrecovery coke oven battery subject to the work practice standards for door leaks in § 63.303(c) shall include the information specified in paragraphs (j)(1) and (2) of this section in the startup, shutdown, and malfunction plan.
              (1) Identification of potential malfunctions that will cause a door to leak, preventative maintenance procedures to minimize their occurrence, and corrective action procedures to stop the door leak.
              (2) Identification of potential malfunctions that affect charging emissions, preventative maintenance procedures to minimize their occurrence, and corrective action procedures.
              [58 FR 57911, Oct. 27, 1993, as amended at 70 FR 20014, Apr. 15, 2005; 71 FR 20456, Apr. 20, 2006]
            
            
              § 63.311
              Reporting and recordkeeping requirements.
              (a) After the effective date of an approved permit in a State under part 70 of this chapter, the owner or operator shall submit all notifications and reports required by this subpart to the State permitting authority. Use of information provided by the certified observer shall be a sufficient basis for notifications required under § 70.5(c)(9) of this chapter and the reasonable inquiry requirement of § 70.5(d) of this chapter.
              (b) Initial compliance certification. The owner or operator of an existing or new coke oven battery shall provide a written statement(s) to certify compliance to the Administrator within 45 days of the applicable compliance date for the emission limitations or requirements in this subpart. The owner or operator shall include the following information in the initial compliance certification:
              (1) Statement signed by the owner or operator, certifying that a bypass/bleeder stack flare system or an approved alternative control device or system has been installed as required in § 63.307.
              (2) Statement, signed by the owner or operator, certifying that a written startup, shutdown, and malfunction plan has been prepared as required in § 63.310.
              (3) Statement, signed by the owner or operator, certifying that all work practice standards for charging operations have been met as required in § 63.303(b)(3).
              (4) Statement, signed by the owner or operator, certifying that all work practice standards for door leaks have been met as required in § 63.303(c).

              (5) Statement, signed by the owner or operator, certifying that the information on potential malfunctions has been added to the startup, shutdown and malfunction plan as required in § 63.310(j).
              
              (6) Statement, signed by the owner or operator, that all applicable emission limitations in § 63.303(d)(1) and (2) for a new nonrecovery coke oven battery have been met. The owner or operator shall also include the results of the PM performance test required in § 63.309(k).
              (7) Statement, signed by the owner or operator, certifying that all work practice standards in § 63.303(d)(3) and (4) for a new nonrecovery coke oven battery have been met.
              (c) Notifications. The owner or operator shall provide written notification(s) to the Administrator of:
              (1) Intention to construct a new coke oven battery (including reconstruction of an existing coke oven battery and construction of a greenfield coke oven battery), a brownfield coke oven battery, or a padup rebuild coke oven battery, including the anticipated date of startup.
              (2) Election to meet emission limitation(s) in this subpart as follows:
              (i) Notification of election to meet the emission limitations in § 63.304(b)(1) or § 63.304(c) either in lieu of or in addition to the applicable emission limitations in § 63.302(a) or § 63.303(a) must be received by the Administrator on or before November 15, 1993; or
              (ii) Notification of election to meet the emission limitations in § 63.302(a)(1) or § 63.303(a), as applicable, must be received by the Administrator on or before December 31, 1995; and
              (iii) Notification of election to meet the emission limitations in § 63.304(b) (2) through (4) and § 63.304(c) or election to meet residual risk standards to be developed according to section 112(f) of the Act in lieu of the emission standards in § 63.304 must be received on or before January 1, 1998.
              (3) Intention to conduct a PM performance test for a new nonrecovery coke oven battery subject to the requirements in § 63.303(d)(2). The owner or operator shall provide written notification according to the requirements in § 63.7(b).
              (d) Semiannual compliance certification. The owner or operator of a coke oven battery shall include the following information in the semiannual compliance certification:
              (1) Certification, signed by the owner or operator, that no coke oven gas was vented, except through the bypass/bleeder stack flare system of a by-product coke oven battery during the reporting period or that a venting report has been submitted according to the requirements in paragraph (e) of this section.
              (2) Certification, signed by the owner or operator, that a startup, shutdown, or malfunction event did not occur for a coke oven battery during the reporting period or that a startup, shutdown, and malfunction event did occur and a report was submitted according to the requirements in § 63.310(e).
              (3) Certification, signed by the owner or operator, that work practices were implemented if applicable under § 63.306.
              (4) Certification, signed by the owner or operator, that all work practices for nonrecovery coke oven batteries were implemented as required in § 63.303(b)(3).
              (5) Certification, signed by the owner or operator, that all coke oven door leaks on a nonrecovery battery were stopped according to the requirements in § 63.303(c)(2) and (3). If a coke oven door leak was not stopped according to the requirements in § 63.303(c)(2) and (3), or if the door leak occurred again during the coking cycle, the owner or operator must report the information in paragraphs (d)(5)(i) through (iii) of this section.
              (i) The oven number of each coke oven door for which a leak was not stopped according to the requirements in § 63.303(c)(2) and (3) or for a door leak that occurred again during the coking cycle.
              (ii) The total duration of the leak from the time the leak was first observed.
              (iii) The cause of the leak (including unknown cause, if applicable) and the corrective action taken to stop the leak.

              (6) Certification, signed by the owner or operator, that the opacity of emissions from charging operations for a new nonrecovery coke oven battery did not exceed 20 percent. If the opacity limit in § 63.303(d)(1) was exceeded, the owner or operator must report the number, duration, and cause of the deviation (including unknown cause, if applicable), and the corrective action taken.
              (7) Results of any PM performance test for a charging emissions control device for a new nonrecovery coke oven battery conducted during the reporting period as required in § 63.309(l).
              (8) Certification, signed by the owner or operator, that all work practices for a charging emissions control device for a new nonrecovery coke oven battery were implemented as required in § 63.303(d)(3). If a Method 9 (40 CFR part 60, appendix A) visible emissions observation exceeds 10 percent, the owner or operator must report the duration and cause of the deviation (including unknown cause, if applicable), and the corrective action taken.
              (9) Certification, signed by the owner or operator, that all work practices for oven dampers on a new nonrecovery coke oven battery were implemented as required in § 63.303(d)(4).
              (e) Report for the venting of coke oven gas other than through a flare system. The owner or operator shall report any venting of coke oven gas through a bypass/bleeder stack that was not vented through the bypass/bleeder stack flare system to the Administrator as soon as practicable but no later than 24 hours after the beginning of the event. A written report shall be submitted within 30 days of the event and shall include a description of the event and, if applicable, a copy of the notification for a hazardous substance release required pursuant to § 302.6 of this chapter.
              (f) Recordkeeping. The owner or operator shall maintain files of all required information in a permanent form suitable for inspection at an onsite location for at least 1 year and must thereafter be accessible within 3 working days to the Administrator for the time period specified in § 70.6(a)(3)(ii)(B) of this chapter. Copies of the work practice plan developed under § 63.306 and the startup, shutdown, and malfunction plan developed under § 63.310 shall be kept onsite at all times. The owner or operator shall maintain the following information:
              (1) For nonrecovery coke oven batteries,
              (i) Records of daily pressure monitoring, if applicable according to § 63.303(a)(1)(ii) or § 63.303(b)(1)(ii).
              (ii) Records demonstrating the performance of work practice requirements according to § 63.306(b)(7). This requirement applies to nonrecovery coke oven batteries subject to the work practice requirements in § 63.303(a)(2) or § 63.303(b)(3).
              (iii) Design characteristics of each emission control system for the capture and collection of charging emissions, as required by § 63.303(b)(2).
              (iv) Records to demonstrate compliance with the work practice requirement for door leaks in § 63.303(c). These records must include the oven number of each leaking door, total duration of the leak from the time the leak was first observed, the cause of the leak (including unknown cause, if applicable), the corrective action taken, and the amount of time taken to stop the leak from the time the leak was first observed.
              (v) Records to demonstrate compliance with the work practice requirements for oven uptake damper monitoring and adjustments in § 63.303(c)(1)(iv).
              (vi) Records of weekly performance tests to demonstrate compliance with the opacity limit for charging operations in § 63.303(d)(1). These records must include calculations of the highest 3-minute averages for each charge, the average opacity of five charges, and, if applicable, records demonstrating why five consecutive charges were not observed (e.g., the battery was charged only at night).
              (vii) Records of all PM performance tests for a charging emissions control device to demonstrate compliance with the limit in § 63.303(d)(2).
              (viii) Records of all daily visible emission observations for a charging emission control device to demonstrate compliance with the requirements limit in § 63.303(d)(3).
              (ix) Records to demonstrate compliance with the work practice requirements for oven uptake damper monitoring and adjustments in § 63.303(d)(4).

              (2) For an approved alternative emission limitation according to § 63.305;
              
              (i) Monitoring records for parameter(s) that indicate the exhaust flow rate is maintained;
              (ii) If applicable under § 63.305(f)(4)(i);
              (A) Records of opacity readings from the continuous opacity monitor for the control device for the shed; and
              (B) Records that demonstrate the continuous opacity monitoring system meets the requirements of Performance Specification 1 in appendix B to part 60 of this chapter and the operation and maintenance requirements in part 52 of this chapter; and
              (iii) Records of quarterly visual inspections as specified in § 63.305(f)(5), including the time and date a defect is detected and repaired.
              (3) A copy of the work practice plan required by § 63.306 and any revision to the plan;
              (4) If the owner or operator is required under § 63.306(c) to implement the provisions of a work practice plan for a particular emission point, the following records regarding the implementation of plan requirements for that emission point during the implementation period;
              (i) Copies of all written and audiovisual materials used in the training, the dates of each class, the names of the participants in each class, and documentation that all appropriate personnel have successfully completed the training required under § 63.306(b)(1);
              (ii) The records required to be maintained by the plan provisions implementing § 63.306(b)(7);
              (iii) Records resulting from audits of the effectiveness of the work practice program for the particular emission point, as required under § 63.306(b)(2)(i), 63.306(b)(3)(i), 63.306(b)(4)(i), or 63.306(b)(5)(i); and
              (iv) If the plan provisions for coke oven doors must be implemented, records of the inventory of doors and jambs as required under § 63.306(b)(2)(vi); and
              (5) The design drawings and engineering specifications for the bypass/bleeder stack flare system or approved alternative control device or system as required under § 63.307.
              (6) Records specified in § 63.310(f) regarding the basis of each malfunction notification.
              (g) Records required to be maintained and reports required to be filed with the Administrator under this subpart shall be made available in accordance with the requirements of this paragraph by the owner or operator to the authorized collective bargaining representative of the employees at a coke oven battery, for inspection and copying.
              (1) Requests under paragraph (g) of this section shall be submitted in writing, and shall identify the records or reports that are subject to the request with reasonable specificity;
              (2) The owner or operator shall produce the reports for inspection and copying within a reasonable period of time, not to exceed 30 days. A reasonable fee may be charged for copying (except for the first copy of any document), which shall not exceed the copying fee charged by the Administrator under part 2 of this chapter;
              (3) Nothing in paragraph (g) of this section shall require the production for inspection or copying of any portion of a document that contains trade secrets or confidential business information that the Administrator would be prohibited from disclosing to the public under part 2 of this chapter; and
              (4) The inspection or copying of a document under paragraph (g) of this section shall not in any way affect any property right of the owner or operator in such document under laws for the protection of intellectual property, including the copyright laws.
              [58 FR 57911, Oct. 27, 1993, as amended at 70 FR 20014, Apr. 15, 2005]
            
            
              § 63.312
              Existing regulations and requirements.

              (a) The owner or operator shall comply with all applicable State implementation plan emission limits and (subject to any expiration date) all federally enforceable emission limitations which are contained in an order, decree, permit, or settlement agreement for the control of emissions from offtake systems, topside port lids, coke oven doors, and charging operations in effect on September 15, 1992, or which have been modified according to the provisions of paragraph (c) of this section.
              
              (b) Nothing in this subpart shall affect the enforcement of such State implementation plan emission limitations (or, subject to any expiration date, such federally enforceable emission limitations contained in an order, decree, permit, or settlement agreement) in effect on September 15, 1992, or which have been modified according to the provisions in paragraph (c) of this section.
              (c) No such State implementation plan emission limitation (or, subject to any expiration date, such federally enforceable emission limitation contained in an order, decree, permit, or settlement agreement) in effect on September 15, 1992, may be modified under the Act unless:
              (1) Such modification is consistent with all requirements of section 110 of the Act; and either
              (i) Such modification ensures that the applicable emission limitations and format (e.g., single pass v. multiday average) in effect on September 15, 1992, will continue in effect; or
              (ii) Such modification includes a change in the method of monitoring (except frequency unless frequency was indicated in the State implementation plan, or subject to any expiration date, other federally enforceable requirements contained in an order, decree, permit, or settlement agreement) that is more stringent than the method of monitoring in effect on September 15, 1992, and that ensures coke oven emission reductions greater than the emission reductions required on September 15, 1992. The burden of proof in demonstrating the stringency of the methods of monitoring is borne by the party requesting the modification and must be made to the satisfaction of the Administrator; or
              (iii) Such modification makes the emission limitations more stringent while holding the format unchanged, makes the format more stringent while holding the emission limitations unchanged, or makes both more stringent.
              (2) Any industry application to make a State implementation plan revision or other adjustment to account for differences between Method 303 in appendix A to this part and the State's method based on paragraph (c)(1)(ii) of this section shall be submitted within 12 months after October 27, 1993.
              (d) Except as specified in § 63.307(f), nothing in this subpart shall limit or affect any authority or obligation of Federal, State, or local agencies to establish emission limitations or other requirements more stringent than those specified in this subpart.
              (e) Except as provided in § 63.302(c), section 112(g) of the Act shall not apply to sources subject to this subpart.
            
            
              § 63.313
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (d) of this section are retained by the Administrator and cannot be transferred to the State, local, or Tribal agency.
              (c) Withdrawal of authority:

              (1) Whenever the Administrator learns that a delegated agency has not fully carried out the inspections and performance tests required under § 63.309 for each applicable emission point of each battery each day, the Administrator shall immediately notify the agency. Unless the delegated agency demonstrates to the Administrator's satisfaction within 15 days of notification that the agency is consistently carrying out the inspections and performance tests required under § 63.309 in the manner specified in the preceding sentence, the Administrator shall notify the coke oven battery owner or operator that inspections and performance tests shall be carried out according to § 63.309(a)(5). When the Administrator determines that the delegated agency is prepared to consistently perform all the required inspections and performance tests each day, the Administrator shall give the coke oven battery owner or operator at least 15 days notice that implementation will revert to the previously delegated agency.
              (2) In addition to the provisions in paragraph (c)(1) of this section, the Administrator may also withdraw delegation of authority pursuant to the provisions of § 63.96 of subpart E of this part.
              (d) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (d)(1) through (5) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.300 and 63.302 through 63.308 (except the authorities in 63.306(a)(2) and (d)).
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of any changes to section 2 of Method 303 in appendix A of this part.
              (4) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (5) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37346, June 23, 2003]
            
            
              Pt. 63, Subpt. L, App. A
              Appendix A to Subpart L of Part 63—Operating Coke Oven Batteries as of April 1, 1992
              
                
                  No.
                  Plant
                  Battery
                
                
                  1
                  ABC Coke, Tarrant, AL
                  A
                
                
                   
                  
                  5
                
                
                   
                  
                  6
                
                
                  2
                  Acme Steel, Chicago, IL
                  1
                
                
                   
                  
                  2
                
                
                  3
                  Armco, Inc., Middletown, OH
                  1
                
                
                   
                  
                  2
                
                
                   
                  
                  3
                
                
                  4
                  Armco, Inc., Ashland, KY
                  3
                
                
                   
                  
                  4
                
                
                  5
                  Bethlehem Steel, Bethlehem, PA
                  A
                
                
                   
                  
                  2
                
                
                   
                  
                  3
                
                
                  6
                  Bethlehem Steel, Burns Harbor, IN
                  1
                
                
                   
                  
                  2
                
                
                  7
                  Bethlehem Steel, Lackawanna, NY
                  7
                
                
                   
                  
                  8
                
                
                  8
                  Citizens Gas, Indianapolis, IN
                  E
                
                
                   
                  
                  H
                
                
                   
                  
                  1
                
                
                  9
                  Empire Coke, Holt, AL
                  1
                
                
                   
                  
                  2
                
                
                  10
                  Erie Coke, Erie, PA
                  A
                
                
                   
                  
                  B
                
                
                  11
                  Geneva Steel, Provo, UT
                  1
                
                
                   
                  
                  2
                
                
                   
                  
                  3
                
                
                   
                  
                  4
                
                
                  12
                  Gulf States Steel, Gadsden, AL
                  2
                
                
                   
                  
                  3
                
                
                  13
                  Inland Steel, East Chicago, IN
                  6
                
                
                   
                  
                  7
                
                
                   
                  
                  9
                
                
                   
                  
                  10
                
                
                   
                  
                  11
                
                
                  14
                  Jewell Coal and Coke, Vansant, VA
                  2
                
                
                   
                  
                  3A
                
                
                   
                  
                  3B
                
                
                   
                  
                  3C
                
                
                  15
                  Koppers, Woodward, AL
                  1
                
                
                   
                  
                  2A
                
                
                   
                  
                  2B
                
                
                   
                  
                  4A
                
                
                   
                  
                  4B
                
                
                   
                  
                  5
                
                
                  16
                  LTV Steel, Cleveland, OH
                  6
                
                
                   
                  
                  7
                
                
                  17
                  LTV Steel, Pittsburgh, PA
                  P1
                
                
                   
                  
                  P2
                
                
                   
                  
                  P3N
                
                
                   
                  
                  P3S
                
                
                   
                  
                  P4
                
                
                  18
                  LTV Steel, Chicago, IL
                  2
                
                
                  19
                  LTV Steel, Warren, OH
                  4
                
                
                  20
                  National Steel, Ecorse, MI
                  5
                
                
                  21
                  National Steel, Granite City, IL
                  A
                
                
                   
                  
                  B
                
                
                  22
                  New Boston Coke, Portsmouth, OH
                  1
                
                
                  23
                  Sharon Steel, Monessen, PA
                  1B
                
                
                   
                  
                  2
                
                
                  24
                  Shenango, Pittsburgh, PA
                  1
                
                
                   
                  
                  4
                
                
                  25
                  Sloss Industries, Birmingham, AL
                  3
                
                
                   
                  
                  4
                
                
                   
                  
                  5
                
                
                  26
                  Toledo Coke, Toledo, OH
                  C
                
                
                  27
                  Tonawanda Coke, Buffalo, NY
                  1
                
                
                  28
                  USX, Clairton, PA
                  1
                
                
                   
                  
                  2
                
                
                   
                  
                  3
                
                
                   
                  
                  7
                
                
                   
                  
                  8
                
                
                   
                  
                  9
                
                
                   
                  
                  13
                
                
                   
                  
                  14
                
                
                   
                  
                  15
                
                
                   
                  
                  19
                
                
                   
                  
                  20
                
                
                   
                  
                  B
                
                
                  29
                  USX, Gary, IN
                  2
                
                
                   
                  
                  3
                
                
                   
                  
                  5
                
                
                   
                  
                  7
                
                
                  30
                  Wheeling-Pittsburgh, E. Steubenville, WV
                  12
                  
                
                
                   
                  
                  3
                
                
                   
                  
                  8
                
              
              [58 FR 57911, Oct. 27, 1993; 59 FR 1992, Jan. 13, 1994]
            
          
          
            
            Subpart M—National Perchloroethylene Air Emission Standards for Dry Cleaning Facilities
            
              Source:
              58 FR 49376, Sept. 22, 1993, unless otherwise noted.
            
            
              § 63.320
              Applicability.
              (a) The provisions of this subpart apply to the owner or operator of each dry cleaning facility that uses perchloroethylene.
              (b) The compliance date for a new dry cleaning system depends on the date that construction or reconstruction commences.
              (1) Each dry cleaning system that commences construction or reconstruction on or after December 9, 1991 and before December 21, 2005, shall be in compliance with the provisions of this subpart except § 63.322(o) beginning on September 22, 1993 or immediately upon startup, whichever is later, except for dry cleaning systems complying with section 112(i)(2) of the Clean Air Act; and shall be in compliance with the provisions of § 63.322(o) beginning on July 28, 2008, except as provided by § 63.6(b)(4), as applicable.
              (2)(i) Each dry cleaning system that commences construction or reconstruction on or after December 21, 2005 shall be in compliance with the provisions of this subpart, except § 63.322(o), immediately upon startup; and shall be in compliance with the provisions of § 63.322(o) beginning on July 27, 2006 or immediately upon startup, whichever is later.
              (ii) Each dry cleaning system that commences construction or reconstruction on or after December 21, 2005, but before July 13, 2006, and is located in a building with a residence, shall be in compliance with the provisions of this subpart, except § 63.322(o), immediately upon startup; shall be in compliance with the provisions of § 63.322(o)(5)(ii) beginning on July 27, 2006; and shall be in compliance with the provisions of § 63.322(o)(5)(i) beginning on July 27, 2009.
              (3) Each dry cleaning system that commences construction or reconstruction on or after July 27, 2006, shall be in compliance with the provisions of this subpart, including § 63.322(o), immediately upon startup.
              (c) Each dry cleaning system that commenced construction or reconstruction before December 9, 1991, and each new transfer machine system and its ancillary equipment that commenced construction or reconstruction on or after December 9, 1991 and before September 22, 1993, shall comply with §§ 63.322(c), (d), (i), (j), (k), (l), and (m); 63.323(d); and 63.324(a), (b), (d)(1), (d)(2), (d)(3), (d)(4), and (e) beginning on December 20, 1993, and shall comply with other provisions of this subpart except § 63.322(o) by September 23, 1996; and shall comply with § 63.322(o) by July 28, 2008.
              (d) Each existing dry-to-dry machine and its ancillary equipment located in a dry cleaning facility that includes only dry-to-dry machines, and each existing transfer machine system and its ancillary equipment, and each new transfer machine system and its ancillary equipment installed between December 9, 1991, and September 22, 1993, as well as each existing dry-to-dry machine and its ancillary equipment, located in a dry cleaning facility that includes both transfer machine system(s) and dry-to-dry machine(s) is exempt from §§ 63.322, 63.323, and 63.324, except §§ 63.322(c), (d), (i), (j), (k), (l), (m), (o)(1), (o)(3), (o)(4) and (o)(5)(i); 63.323(d); and 63.324(a), (b), (d)(1), (d)(2), (d)(3), (d)(4), and (e) if the total PCE consumption of the dry cleaning facility is less than 530 liters (140 gallons) per year. Consumption is determined according to § 63.323(d).

              (e) Each existing transfer machine system and its ancillary equipment, and each new transfer machine system and its ancillary equipment installed between December 9, 1991, and September 22, 1993, located in a dry cleaning facility that includes only transfer machine system(s), is exempt from §§ 63.322, 63.323, and 63.324, except §§ 63.322(c), (d), (i), (j), (k), (l), (m), (o)(1), (o)(3) and (o)(4); 63.323(d); and 63.324(a), (b), (d)(1), (d)(2), (d)(3), (d)(4), and (e) if the PCE consumption of the dry cleaning facility is less than 760 liters (200 gallons) per year. Consumption is determined according to § 63.323(d).
              
              (f) If the total yearly perchloroethylene consumption of a dry cleaning facility determined according to § 63.323(d) is initially less than the amounts specified in paragraph (d) or (e) of this section, but later exceeds those amounts, the existing dry cleaning system(s) and new transfer machine system(s) and its (their) ancillary equipment installed between December 9, 1991 and September 22, 1993 in the dry cleaning facility must comply with § 63.322, § 63.323, and § 63.324 by 180 calendar days from the date that the facility determines it has exceeded the amounts specified, or by September 23, 1996, whichever is later.
              (g) A dry cleaning facility is a major source if the facility emits or has the potential to emit more than 9.1 megagrams per year (10 tons per year) of perchloroethylene to the atmosphere. In lieu of measuring a facility's potential to emit perchloroethylene emissions or determining a facility's potential to emit perchloroethylene emissions, a dry cleaning facility is a major source if:
              (1) It includes only dry-to-dry machine(s) and has a total yearly perchloroethylene consumption greater than 8,000 liters (2,100 gallons) as determined according to § 63.323(d); or
              (2) It includes only transfer machine system(s) or both dry-to-dry machine(s) and transfer machine system(s) and has a total yearly perchloroethylene consumption greater than 6,800 liters (1,800 gallons) as determined according to § 63.323(d).
              (h) A dry cleaning facility is an area source if it does not meet the conditions of paragraph (g) of this section.
              (i) If the total yearly perchloroethylene consumption of a dry cleaning facility determined according to § 63.323(d) is initially less than the amounts specified in paragraph (g) of this section, but then exceeds those amounts, the dry cleaning facility becomes a major source and all dry cleaning systems located at that dry cleaning facility must comply with the appropriate requirements for major sources under §§ 63.322, 63.323, and 63.324 by 180 calendar days from the date that the facility determines it has exceeded the amount specified, or by September 23, 1996, whichever is later.
              (j) All coin-operated dry cleaning machines are exempt from the requirements of this subpart.
              (k) If you are an owner or operator of an area source subject to this subpart, you are exempt from the obligation to obtain a permit under 40 CFR part 70 or 71, provided you are not required to obtain a permit under 40 CFR 70.3(a) or 71.3(a) for a reason other than your status as an area source under this subpart. Notwithstanding the previous sentence, you must continue to comply with the provisions of this subpart applicable to area sources.
              [58 FR 49376, Sept. 22, 1993, as amended at 58 FR 66289, Dec. 20, 1993; 61 FR 27788, June 3, 1996; 61 FR 49265, Sept. 19, 1996; 64 FR 69643, Dec. 14, 1999; 70 FR 75345, Dec. 19, 2005; 71 FR 42743, July 27, 2006; 73 FR 39874, July 11, 2008]
            
            
              § 63.321
              Definitions.
              
                Administrator means the Administrator of the United States Environmental Protection Agency or his or her authorized representative (e.g., a State that has been delegated the authority to implement the provisions of this part).
              
                Ancillary equipment means the equipment used with a dry cleaning machine in a dry cleaning system including, but not limited to, emission control devices, pumps, filters, muck cookers, stills, solvent tanks, solvent containers, water separators, exhaust dampers, diverter valves, interconnecting piping, hoses, and ducts.
              
                Area source means any perchloroethylene dry cleaning facility that meets the conditions of § 63.320(h).
              
                Articles mean clothing, garments, textiles, fabrics, leather goods, and the like, that are dry cleaned.
              
                Biweekly means any 14-day period of time.
              
                Carbon adsorber means a bed of activated carbon into which an air-perchloroethylene gas-vapor stream is routed and which adsorbs the perchloroethylene on the carbon.
              
                Coin-operated dry cleaning machine means a dry cleaning machine that is operated by the customer (that is, the customer places articles into the machine, turns the machine on, and removes articles from the machine).
              
              
                Colorimetric detector tube means a glass tube (sealed prior to use), containing material impregnated with a chemical that is sensitive to perchloroethylene and is designed to measure the concentration of perchloroethylene in air.
              
                Construction, for purposes of this subpart, means the fabrication (onsite), erection, or installation of a dry cleaning system subject to this subpart.
              
                Desorption means regeneration of a carbon adsorber by removal of the perchloroethylene adsorbed on the carbon.
              
                Diverter valve means a flow control device that prevents room air from passing through a refrigerated condenser when the door of the dry cleaning machine is open.
              
                Dry cleaning means the process of cleaning articles using perchloroethylene.
              
                Dry cleaning cycle means the washing and drying of articles in a dry-to-dry machine or transfer machine system.
              
                Dry cleaning facility means an establishment with one or more dry cleaning systems.
              
                Dry cleaning machine means a dry-to-dry machine or each machine of a transfer machine system.
              
                Dry cleaning machine drum means the perforated container inside the dry cleaning machine that holds the articles during dry cleaning.
              
                Dry cleaning system means a dry-to-dry machine and its ancillary equipment or a transfer machine system and its ancillary equipment.
              
                Dryer means a machine used to remove perchloroethylene from articles by tumbling them in a heated air stream (see reclaimer).
              
                Dry-to-dry machine means a one-machine dry cleaning operation in which washing and drying are performed in the same machine.
              
                Exhaust damper means a flow control device that prevents the air-perchloroethylene gas-vapor stream from exiting the dry cleaning machine into a carbon adsorber before room air is drawn into the dry cleaning machine.
              
                Existing means commenced construction or reconstruction before December 9, 1991.
              
                Filter means a porous device through which PCE is passed to remove contaminants in suspension. Examples include, but are not limited to, lint filter, button trap, cartridge filter, tubular filter, regenerative filter, prefilter, polishing filter, and spin disc filter.
              
                Halogenated hydrocarbon detector means a portable device capable of detecting vapor concentrations of PCE of 25 parts per million by volume and indicating a concentration of 25 parts per million by volume or greater by emitting an audible or visual signal that varies as the concentration changes.
              
                Heating coil means the device used to heat the air stream circulated from the dry cleaning machine drum, after perchloroethylene has been condensed from the air stream and before the stream reenters the dry cleaning machine drum.
              
                Major source means any dry cleaning facility that meets the conditions of § 63.320(g).
              
                Muck cooker means a device for heating perchloroethylene-laden waste material to volatilize and recover perchloroethylene.
              
                New means commenced construction or reconstruction on or after December 9, 1991.
              
                PCE gas analyzer means a flame ionization detector, photoionization detector, or infrared analyzer capable of detecting vapor concentrations of PCE of 25 parts per million by volume.
              
                Perceptible leaks mean any perchloroethylene vapor or liquid leaks that are obvious from:
              (1) The odor of perchloroethylene;
              (2) Visual observation, such as pools or droplets of liquid; or
              (3) The detection of gas flow by passing the fingers over the surface of equipment.
              
                Perchloroethylene consumption means the total volume of perchloroethylene purchased based upon purchase receipts or other reliable measures.
              
                Reclaimer means a machine used to remove perchloroethylene from articles by tumbling them in a heated air stream (see dryer).
              
                Reconstruction, for purposes of this subpart, means replacement of a washer, dryer, or reclaimer; or replacement of any components of a dry cleaning system to such an extent that the fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct a comparable new source.
              
                Refrigerated condenser means a vapor recovery system into which an air-perchloroethylene gas-vapor stream is routed and the perchloroethylene is condensed by cooling the gas-vapor stream.
              
                Refrigerated condenser coil means the coil containing the chilled liquid used to cool and condense the perchloroethylene.
              
                Residence means any dwelling or housing in which people reside excluding short-term housing that is occupied by the same person for a period of less than 180 days (such as a hotel room).
              
                Responsible official means one of the following:
              (1) For a corporation: A president, secretary, treasurer, or vice president of the corporation in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more dry cleaning facilities;
              (2) For a partnership: A general partner;
              (3) For a sole proprietorship: The owner; or
              (4) For a municipality, State, Federal, or other public agency: Either a principal executive officer or ranking official.
              
                Room enclosure means a stationary structure that encloses a transfer machine system, and is vented to a carbon adsorber or an equivalent control device during operation of the transfer machine system.
              
                Source, for purposes of this subpart, means each dry cleaning system.
              
                Still means any device used to volatilize and recover perchloroethylene from contaminated perchloroethylene.
              
                Temperature sensor means a thermometer or thermocouple used to measure temperature.
              
                Transfer machine system means a multiple-machine dry cleaning operation in which washing and drying are performed in different machines. Examples include, but are not limited to:
              (1) A washer and dryer(s);
              (2) A washer and reclaimer(s); or
              (3) A dry-to-dry machine and reclaimer(s).
              
                Vapor barrier enclosure means a room that encloses a dry cleaning system and is constructed of vapor barrier material that is impermeable to perchloroethylene. The enclosure shall be equipped with a ventilation system that exhausts outside the building and is completely separate from the ventilation system for any other area of the building. The exhaust system shall be designed and operated to maintain negative pressure and a ventilation rate of at least one air change per five minutes. The vapor barrier enclosure shall be constructed of glass, plexiglass, polyvinyl chloride, PVC sheet 22 mil thick (0.022 in.), sheet metal, metal foil face composite board, or other materials that are impermeable to perchloroethylene vapor. The enclosure shall be constructed so that all joints and seams are sealed except for inlet make-up air and exhaust openings and the entry door.
              
                Vapor leak means a PCE vapor concentration exceeding 25 parts per million by volume (50 parts per million by volume as methane) as indicated by a halogenated hydrocarbon detector or PCE gas analyzer.
              
                Washer means a machine used to clean articles by immersing them in perchloroethylene. This includes a dry-to-dry machine when used with a reclaimer.
              
                Water separator means any device used to recover perchloroethylene from a water-perchloroethylene mixture.
              
                Year or Yearly means any consecutive 12-month period of time.
              [58 FR 49376, Sept. 22, 1993, as amended at 71 FR 42744, July 27, 2006]
            
            
              § 63.322
              Standards.
              (a) The owner or operator of each existing dry cleaning system and of each new transfer machine system and its ancillary equipment installed between December 9, 1991 and September 22, 1993 shall comply with either paragraph (a)(1) or (a)(2) of this section and shall comply with paragraph (a)(3) of this section if applicable.

              (1) Route the air-perchloroethylene gas-vapor stream contained within each dry cleaning machine through a refrigerated condenser or an equivalent control device.
              (2) Route the air-perchloroethylene gas-vapor stream contained within each dry cleaning machine through a carbon adsorber installed on the dry cleaning machine prior to September 22, 1993.
              (3) Contain the dry cleaning machine inside a room enclosure if the dry cleaning machine is a transfer machine system located at a major source. Each room enclosure shall be:
              (i) Constructed of materials impermeable to perchloroethylene; and
              (ii) Designed and operated to maintain a negative pressure at each opening at all times that the machine is operating.
              (b) The owner or operator of each new dry-to-dry machine and its ancillary equipment and of each new transfer machine system and its ancillary equipment installed after September 22, 1993:
              (1) Shall route the air-perchloroethylene gas-vapor stream contained within each dry cleaning machine through a refrigerated condenser or an equivalent control device;
              (2) Shall eliminate any emission of perchloroethylene during the transfer of articles between the washer and dryer(s); and
              (3) Shall pass the air-perchloroethylene gas-vapor stream from inside the dry cleaning machine drum through a carbon adsorber or equivalent control device immediately before or as the door of the dry cleaning machine is opened if the dry cleaning machine is located at a major source.
              (c) The owner or operator shall close the door of each dry cleaning machine immediately after transferring articles to or from the machine, and shall keep the door closed at all other times.
              (d) The owner or operator of each dry cleaning system shall operate and maintain the system according to the manufacturers' specifications and recommendations.
              (e) Each refrigerated condenser used for the purposes of complying with paragraph (a) or (b) of this section and installed on a dry-to-dry machine, dryer, or reclaimer:
              (1) Shall be operated to not vent or release the air-perchloroethylene gas-vapor stream contained within the dry cleaning machine to the atmosphere while the dry cleaning machine drum is rotating;
              (2) Shall be monitored according to § 63.323(a)(1); and
              (3) Shall prevent air drawn into the dry cleaning machine when the door of the machine is open from passing through the refrigerated condenser.
              (f) Each refrigerated condenser used for the purpose of complying with paragraph (a) of this section and installed on a washer:
              (1) Shall be operated to not vent the air-perchloroethylene gas-vapor contained within the washer to the atmosphere until the washer door is opened;
              (2) Shall be monitored according to § 63.323(a)(2); and
              (3) Shall not use the same refrigerated condenser coil for the washer that is used by a dry-to-dry machine, dryer, or reclaimer.
              (g) Each carbon adsorber used for the purposes of complying with paragraph (a) or (b) of this section:
              (1) Shall not be bypassed to vent or release any air-perchloroethylene gas-vapor stream to the atmosphere at any time; and
              (2) Shall be monitored according to the applicable requirements in § 63.323 (b) or (c).
              (h) Each room enclosure used for the purposes of complying with paragraph (a)(3) of this section:
              (1) Shall be operated to vent all air from the room enclosure through a carbon adsorber or an equivalent control device; and
              (2) Shall be equipped with a carbon adsorber that is not the same carbon adsorber used to comply with paragraph (a)(2) or (b)(3) of this section.
              (i) The owner or operator of an affected facility shall drain all cartridge filters in their housing, or other sealed container, for a minimum of 24 hours, or shall treat such filters in an equivalent manner, before removal from the dry cleaning facility.

              (j) The owner or operator of an affected facility shall store all PCE and wastes that contain PCE in solvent tanks or solvent containers with no perceptible leaks. The exception to this requirement is that containers for separator water may be uncovered, as necessary, for proper operation of the machine and still.
              (k) The owner or operator of a dry cleaning system shall inspect the system weekly for perceptible leaks while the dry cleaning system is operating. Inspection with a halogenated hydrocarbon detector or PCE gas analyzer also fulfills the requirement for inspection for perceptible leaks. The following components shall be inspected:
              (1) Hose and pipe connections, fittings, couplings, and valves;
              (2) Door gaskets and seatings;
              (3) Filter gaskets and seatings;
              (4) Pumps;
              (5) Solvent tanks and containers;
              (6) Water separators;
              (7) Muck cookers;
              (8) Stills;
              (9) Exhaust dampers;
              (10) Diverter valves; and
              (11) All Filter housings.
              (l) The owner or operator of a dry cleaning facility with a total facility consumption below the applicable consumption levels of § 63.320(d) or (e) shall inspect the components listed in paragraph (k) of this section biweekly for perceptible leaks while the dry cleaning system is operating.
              (m) The owner or operator of a dry cleaning system shall repair all leaks detected under paragraph (k) or (o)(1) of this section within 24 hours. If repair parts must be ordered, either a written or verbal order for those parts shall be initiated within 2 working days of detecting such a leak. Such repair parts shall be installed within 5 working days after receipt.
              (n) If parameter values monitored under paragraphs (e), (f), or (g) of this section do not meet the values specified in § 63.323(a), (b), or (c), adjustments or repairs shall be made to the dry cleaning system or control device to meet those values. If repair parts must be ordered, either a written or verbal order for such parts shall be initiated within 2 working days of detecting such a parameter value. Such repair parts shall be installed within 5 working days after receipt.
              (o) Additional requirements:
              (1) The owner or operator of a dry cleaning system shall inspect the components listed in paragraph (k) of this section for vapor leaks monthly while the component is in operation.
              (i) Area sources shall conduct the inspections using a halogenated hydrocarbon detector or PCE gas analyzer that is operated according to the manufacturer's instructions. The operator shall place the probe inlet at the surface of each component interface where leakage could occur and move it slowly along the interface periphery.
              (ii) Major sources shall conduct the inspections using a PCE gas analyzer operated according to EPA Method 21.
              (iii) Any inspection conducted according to this paragraph shall satisfy the requirements to conduct an inspection for perceptible leaks under § 63.322(k) or (l) of this subpart.
              (2) The owner or operator of each dry cleaning system installed after December 21, 2005, at an area source shall route the air-PCE gas-vapor stream contained within each dry cleaning machine through a refrigerated condenser and pass the air-PCE gas-vapor stream from inside the dry cleaning machine drum through a non-vented carbon adsorber or equivalent control device immediately before the door of the dry cleaning machine is opened. The carbon adsorber must be desorbed in accordance with manufacturer's instructions.
              (3) The owner or operator of any dry cleaning system shall eliminate any emission of PCE during the transfer of articles between the washer and the dryer(s) or reclaimer(s).
              (4) The owner or operator shall eliminate any emission of PCE from any dry cleaning system that is installed (including relocation of a used machine) after December 21, 2005, and that is located in a building with a residence.
              (5)(i) After December 21, 2020, the owner or operator shall eliminate any emission of PCE from any dry cleaning system that is located in a building with a residence.
              (ii) Sources demonstrating compliance under Section 63.320(b)(2)(ii) shall comply with paragraph (o)(5)(ii)(A) through (C), in addition to the other applicable requirements of this section:

              (A) Operate the dry cleaning system inside a vapor barrier enclosure. The exhaust system for the enclosure shall be operated at all times that the dry cleaning system is in operation and during maintenance. The entry door to the enclosure may be open only when a person is entering or exiting the enclosure.
              (B) Route the air-perchloroethylene gas-vapor stream contained within each dry cleaning machine through a refrigerated condenser and pass the air-perchloroethylene gas-vapor stream from inside the dry cleaning drum through a carbon adsorber or equivalent control device immediately before the door of the dry cleaning machine is opened. The carbon adsorber must be desorbed in accordance with manufacturer's instructions.
              (C) Inspect the machine components listed in paragraph (k) of this section for vapor leaks weekly while the component is in operation. These inspections shall be conducted using a halogenated hydrocarbon detector or PCE gas analyzer that is operated according to the manufacturer's instructions. The operator shall place the probe inlet at the surface of each component interface where leakage could occur and move it slowly along the interface periphery.
              [58 FR 49376, Sept. 22, 1993, as amended at 61 FR 49265, Sept. 19, 1996; 71 FR 42744, July 27, 2006]
            
            
              § 63.323
              Test methods and monitoring.
              (a) When a refrigerated condenser is used to comply with § 63.322(a)(1) or (b)(1):
              (1) The owner or operator shall monitor on a weekly basis the parameters in either paragraph (a)(1)(i) or (ii) of this section.
              (i) The refrigeration system high pressure and low pressure during the drying phase to determine if they are in the range specified in the manufacturer's operating instructions.
              (ii) The temperature of the air-perchloroethylene gas-vapor stream on the outlet side of the refrigerated condenser on a dry-to-dry machine, dryer, or reclaimer with a temperature sensor to determine if it is equal to or less than 7.2 °C (45 °F) before the end of the cool-down or drying cycle while the gas-vapor stream is flowing through the condenser. The temperature sensor shall be used according to the manufacturer's instructions and shall be designed to measure a temperature of 7.2 °C (45 °F) to an accuracy of ±1.1 °C (±2 °F).
              (2) The owner or operator shall calculate the difference between the temperature of the air-perchloroethylene gas-vapor stream entering the refrigerated condenser on a washer and the temperature of the air-perchloroethylene gas-vapor stream exiting the refrigerated condenser on the washer weekly to determine that the difference is greater than or equal to 11.1 °C (20 °F).
              (i) Measurements of the inlet and outlet streams shall be made with a temperature sensor. Each temperature sensor shall be used according to the manufacturer's instructions, and designed to measure at least a temperature range from 0 °C (32 °F) to 48.9 °C (120 °F) to an accuracy of ±1.1 °C (±2 °F).
              (ii) The difference between the inlet and outlet temperatures shall be calculated weekly from the measured values.
              (b) When a carbon adsorber is used to comply with § 63.322(a)(2) or exhaust is passed through a carbon adsorber immediately upon machine door opening to comply with § 63.322(b)(3), the owner or operator shall measure the concentration of PCE in the exhaust of the carbon adsorber weekly with a colorimetric detector tube or PCE gas analyzer. The measurement shall be taken while the dry cleaning machine is venting to that carbon adsorber at the end of the last dry cleaning cycle prior to desorption of that carbon adsorber or removal of the activated carbon to determine that the PCE concentration in the exhaust is equal to or less than 100 parts per million by volume. The owner or operator shall:
              (1) Use a colorimetric detector tube or PCE gas analyzer designed to measure a concentration of 100 parts per million by volume of PCE in air to an accuracy of ±25 parts per million by volume; and
              (2) Use the colorimetric detector tube or PCE gas analyzer according to the manufacturer's instructions; and

              (3) Provide a sampling port for monitoring within the exhaust outlet of the carbon adsorber that is easily accessible and located at least 8 stack or duct diameters downstream from any flow disturbance such as a bend, expansion, contraction, or outlet; downstream from no other inlet; and 2 stack or duct diameters upstream from any flow disturbance such as a bend, expansion, contraction, inlet, or outlet.
              (c) If the air-PCE gas vapor stream is passed through a carbon adsorber prior to machine door opening to comply with § 63.322(b)(3), the owner or operator of an affected facility shall measure the concentration of PCE in the dry cleaning machine drum at the end of the dry cleaning cycle weekly with a colorimetric detector tube or PCE gas analyzer to determine that the PCE concentration is equal to or less than 300 parts per million by volume. The owner or operator shall:
              (1) Use a colorimetric detector tube or PCE gas analyzer designed to measure a concentration of 300 parts per million by volume of PCE in air to an accuracy of ±75 parts per million by volume; and
              (2) Use the colorimetric detector tube or PCE gas analyzer according to the manufacturer's instructions; and
              (3) Conduct the weekly monitoring by inserting the colorimetric detector or PCE gas analyzer tube into the open space above the articles at the rear of the dry cleaning machine drum immediately upon opening the dry cleaning machine door.
              (d) When calculating yearly perchloroethylene consumption for the purpose of demonstrating applicability according to § 63.320, the owner or operator shall perform the following calculation on the first day of every month:
              (1) Sum the volume of all perchloroethylene purchases made in each of the previous 12 months, as recorded in the log described in § 63.324(d)(1).
              (2) If no perchloroethylene purchases were made in a given month, then the perchloroethylene consumption for that month is zero gallons.
              (3) The total sum calculated in paragraph (d) of this section is the yearly perchloroethylene consumption at the facility.
              [58 FR 49376, Sept. 22, 1993, as amended at 71 FR 42745, July 27, 2006; 71 FR 55280, Sept. 21, 2006; 73 FR 39874, July 11, 2008]
            
            
              § 63.324
              Reporting and recordkeeping requirements.
              (a) Each owner or operator of a dry cleaning facility shall notify the Administrator or delegated State authority in writing within 270 calendar days after September 23, 1993 (i.e., June 18, 1994) and provide the following information:
              (1) The name and address of the owner or operator;
              (2) The address (that is, physical location) of the dry cleaning facility;
              (3) A brief description of the type of each dry cleaning machine at the dry cleaning facility;
              (4) Documentation as described in § 63.323(d) of the yearly perchloroethylene consumption at the dry cleaning facility for the previous year to demonstrate applicability according to § 63.320; or an estimation of perchloroethylene consumption for the previous year to estimate applicability with § 63.320; and
              (5) A description of the type of control device(s) that will be used to achieve compliance with § 63.322 (a) or (b) and whether the control device(s) is currently in use or will be purchased.
              (6) Documentation to demonstrate to the Administrator's satisfaction that each room enclosure used to meet the requirements of § 63.322(a)(3) meets the requirements of § 63.322(a)(3) (i) and (ii).
              (b) Each owner or operator of a dry cleaning facility shall submit to the Administrator or delegated State authority by registered mail on or before the 30th day following the compliance dates specified in § 63.320 (b) or (c) or June 18, 1994, whichever is later, a notification of compliance status providing the following information and signed by a responsible official who shall certify its accuracy:
              (1) The yearly perchloroethylene solvent consumption limit based upon the yearly solvent consumption calculated according to § 63.323(d);
              (2) Whether or not they are in compliance with each applicable requirement of § 63.322; and
              (3) All information contained in the statement is accurate and true.

              (c) Each owner or operator of an area source dry cleaning facility that exceeds the solvent consumption limit reported in paragraph (b) of this section shall submit to the Administrator or a delegated State authority by registered mail on or before the dates specified in § 63.320 (f) or (i), a notification of compliance status providing the following information and signed by a responsible official who shall certify its accuracy:
              (1) The new yearly perchloroethylene solvent consumption limit based upon the yearly solvent consumption calculated according to § 63.323(d);
              (2) Whether or not they are in compliance with each applicable requirement of § 63.322; and
              (3) All information contained in the statement is accurate and true.
              (d) Each owner or operator of a dry cleaning facility shall keep receipts of perchloroethylene purchases and a log of the following information and maintain such information on site and show it upon request for a period of 5 years:
              (1) The volume of perchloroethylene purchased each month by the dry cleaning facility as recorded from perchloroethylene purchases; if no perchloroethylene is purchased during a given month then the owner or operator would enter zero gallons into the log;
              (2) The calculation and result of the yearly perchloroethylene consumption determined on the first day of each month as specified in § 63.323(d);
              (3) The dates when the dry cleaning system components are inspected for leaks, as specified in § 63.322(k), (l), or (o)(1), and the name or location of dry cleaning system components where leaks are detected;
              (4) The dates of repair and records of written or verbal orders for repair parts to demonstrate compliance with § 63.322(m) and (n);
              (5) The date and monitoring results (temperature sensor or pressure gauge) as specified in § 63.323 if a refrigerated condenser is used to comply with § 63.322(a), (b), or (o); and
              (6) The date and monitoring results, as specified in § 63.323, if a carbon adsorber is used to comply with § 63.322(a)(2), or (b)(3).
              (e) Each owner or operator of a dry cleaning facility shall retain onsite a copy of the design specifications and the operating manuals for each dry cleaning system and each emission control device located at the dry cleaning facility.
              (f) Each owner or operator of a dry cleaning facility shall submit to the Administrator or delegated State authority by registered mail on or before July 28, 2008 a notification of compliance status providing the following information and signed by a responsible official who shall certify its accuracy:
              (1) The name and address of the owner or operator;
              (2) The address (that is, physical location) of the dry cleaning facility;
              (3) If they are located in a building with a residence(s), even if the residence is vacant at the time of this notification;
              (4) If they are located in a building with no other tenants, leased space, or owner occupants;
              (5) Whether they are a major or area source;
              (6) The yearly PCE solvent consumption based upon the yearly solvent consumption calculated according to § 63.323(d);
              (7) Whether or not they are in compliance with each applicable requirement of § 63.322; and
              (8) All information contained in the statement is accurate and true.
              [58 FR 49376, Sept. 22, 1993, as amended at 58 FR 66289, Dec. 20, 1993; 71 FR 42745, July 27, 2006; 73 FR 39875, July 11, 2008]
            
            
              § 63.325
              Determination of equivalent emission control technology.
              (a) Any person requesting that the use of certain equipment or procedures be considered equivalent to the requirements under § 63.322 shall collect, verify, and submit to the Administrator the following information to show that the alternative achieves equivalent emission reductions:
              (1) Diagrams, as appropriate, illustrating the emission control technology, its operation and integration into or function with dry-to-dry machine(s) or transfer machine system(s) and their ancillary equipment during each portion of the normal dry cleaning cycle;

              (2) Information quantifying vented perchloroethylene emissions from the dry-to-dry machine(s) or transfer machine system(s) during each portion of the dry cleaning cycle with and without the use of the candidate emission control technology;
              (3) Information on solvent mileage achieved with and without the candidate emission control technology. Solvent mileage is the average weight of articles cleaned per volume of perchloroethylene used. Solvent mileage data must be of continuous duration for at least 1 year under the conditions of a typical dry cleaning operation. This information on solvent mileage must be accompanied by information on the design, configuration, operation, and maintenance of the specific dry cleaning system from which the solvent mileage information was obtained;
              (4) Identification of maintenance requirements and parameters to monitor to ensure proper operation and maintenance of the candidate emission control technology;
              (5) Explanation of why this information is considered accurate and representative of both the short-term and the long-term performance of the candidate emission control technology on the specific dry cleaning system examined;
              (6) Explanation of why this information can or cannot be extrapolated to dry cleaning systems other than the specific system(s) examined; and
              (7) Information on the cross-media impacts (to water and solid waste) of the candidate emission control technology and demonstration that the cross-media impacts are less than or equal to the cross-media impacts of a refrigerated condenser.
              (b) For the purpose of determining equivalency to control equipment required under § 63.322, the Administrator will evaluate the petition to determine whether equivalent control of perchloroethylene emissions has been adequately demonstrated.

              (c) Where the Administrator determines that certain equipment and procedures may be equivalent, the Administrator will publish a notice in the Federal Register proposing to consider this equipment or these procedures as equivalent. After notice and opportunity for public hearing, the Administrator will publish the final determination of equivalency in the Federal Register.
              
            
            
              § 63.326
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.320 and 63.322(a) through (j). Follow the requirements in § 63.325 to demonstrate that alternative equipment or procedures are equivalent to the requirements of § 63.322.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37347, June 23, 2003]
            
          
          
            
            Subpart N—National Emission Standards for Chromium Emissions From Hard and Decorative Chromium Electroplating and Chromium Anodizing Tanks
            
              Source:
              60 FR 4963, Jan. 25, 1995, unless otherwise noted.
            
            
              § 63.340
              Applicability and designation of sources.
              (a) The affected source to which the provisions of this subpart apply is each chromium electroplating or chromium anodizing tank at facilities performing hard chromium electroplating, decorative chromium electroplating, or chromium anodizing.
              (b) Owners or operators of affected sources subject to the provisions of this subpart must also comply with the requirements of subpart A of this part, according to the applicability of subpart A of this part to such sources, as identified in Table 1 of this subpart.
              (c) Process tanks associated with a chromium electroplating or chromium anodizing process, but in which neither chromium electroplating nor chromium anodizing is taking place, are not subject to the provisions of this subpart. Examples of such tanks include, but are not limited to, rinse tanks, etching tanks, and cleaning tanks. Likewise, tanks that contain a chromium solution, but in which no electrolytic process occurs, are not subject to this subpart. An example of such a tank is a chrome conversion coating tank where no electrical current is applied.
              (d) Affected sources in which research and laboratory operations are performed are exempt from the provisions of this subpart when such operations are taking place.
              (e) If you are an owner or operator of an area source subject to this subpart, you are exempt from the obligation to obtain a permit under 40 CFR part 70 or 71, provided you are not required to obtain a permit under 40 CFR 70.3(a) or 71.3(a) for a reason other than your status as an area source under this subpart. Notwithstanding the previous sentence, you must continue to comply with the provisions of this subpart applicable to area sources.
              [60 FR 4963, Jan. 25, 1995, as amended at 61 FR 27787, June 3, 1996; 64 FR 69643, Dec. 14, 1999; 70 FR 75345, Dec. 19, 2005]
            
            
              § 63.341
              Definitions and nomenclature.
              (a) Definitions. Terms used in this subpart are defined in the Act, in subpart A of this part, or in this section. For the purposes of subpart N of this part, if the same term is defined in subpart A of this part and in this section, it shall have the meaning given in this section.
              
                Add-on air pollution control device means equipment installed in the ventilation system of chromium electroplating and anodizing tanks for the purposes of collecting and containing chromium emissions from the tank(s).
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or a defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Air pollution control technique means any method, such as an add-on air pollution control device or a chemical fume suppressant, that is used to reduce chromium emissions from chromium electroplating and chromium anodizing tanks.
              
                Base metal means the metal or metal alloy that comprises the workpiece.
              
                Bath component means the trade or brand name of each component(s) in trivalent chromium plating baths. For trivalent chromium baths, the bath composition is proprietary in most cases. Therefore, the trade or brand name for each component(s) can be used; however, the chemical name of the wetting agent contained in that component must be identified.
              
                Chemical fume suppressant means any chemical agent that reduces or suppresses fumes or mists at the surface of an electroplating or anodizing bath; another term for fume suppressant is mist suppressant.
              
                Chromic acid means the common name for chromium anhydride (CrO3).
              
                Chromium anodizing means the electrolytic process by which an oxide layer is produced on the surface of a base metal for functional purposes (e.g., corrosion resistance or electrical insulation) using a chromic acid solution. In chromium anodizing, the part to be anodized acts as the anode in the electrical circuit, and the chromic acid solution, with a concentration typically ranging from 50 to 100 grams per liter (g/L), serves as the electrolyte.
              
                Chromium anodizing tank means the receptacle or container along with the following accompanying internal and external components needed for chromium anodizing: rectifiers fitted with controls to allow for voltage adjustments, heat exchanger equipment, circulation pumps, and air agitation systems.
              
                Chromium electroplating tank means the receptacle or container along with the following internal and external components needed for chromium electroplating: Rectifiers, anodes, heat exchanger equipment, circulation pumps, and air agitation systems.
              
                Composite mesh-pad system means an add-on air pollution control device typically consisting of several mesh-pad stages. The purpose of the first stage is to remove large particles. Smaller particles are removed in the second stage, which consists of the composite mesh pad. A final stage may remove any reentrained particles not collected by the composite mesh pad.
              
                Contains hexavalent chromium means, the substance consists of, or contains 0.1 percent or greater by weight, chromium trioxide, chromium (VI) oxide, chromic acid, or chromic anhydride.
              
                Decorative chromium electroplating means the process by which a thin layer of chromium (typically 0.003 to 2.5 microns) is electrodeposited on a base metal, plastic, or undercoating to provide a bright surface with wear and tarnish resistance. In this process, the part(s) serves as the cathode in the electrolytic cell and the solution serves as the electrolyte. Typical current density applied during this process ranges from 540 to 2,400 Amperes per square meter (A/m2) for total plating times ranging between 0.5 to 5 minutes.
              
                Electroplating or anodizing bath means the electrolytic solution used as the conducting medium in which the flow of current is accompanied by movement of metal ions for the purposes of electroplating metal out of the solution onto a workpiece or for oxidizing the base material.
              
                Emission limitation means, for the purposes of this subpart, the concentration of total chromium allowed to be emitted expressed in milligrams per dry standard cubic meter (mg/dscm), or the allowable surface tension expressed in dynes per centimeter (dynes/cm).
              
                Enclosed hard chromium electroplating tank means a chromium electroplating tank that is equipped with an enclosing hood and ventilated at half the rate or less that of an open surface tank of the same surface area.
              
                Existing affected source means an affected hard chromium electroplating tank, decorative chromium electroplating tank, or chromium anodizing tank, the construction or reconstruction of which commenced on or before February 8, 2012.
              
                Facility means the major or area source at which chromium electroplating or chromium anodizing is performed.
              
                Fiber-bed mist eliminator means an add-on air pollution control device that removes contaminants from a gas stream through the mechanisms of inertial impaction and Brownian diffusion. These devices are typically installed downstream of another control device, which serves to prevent plugging, and consist of one or more fiber beds. Each bed consists of a hollow cylinder formed from two concentric screens; the fiber between the screens may be fabricated from glass, ceramic plastic, or metal.
              
                Foam blanket means the type of chemical fume suppressant that generates a layer of foam across the surface of a solution when current is applied to that solution.
              
                Fresh water means water, such as tap water, that has not been previously used in a process operation or, if the water has been recycled from a process operation, it has been treated and meets the effluent guidelines for chromium wastewater.
              
                Hard chromium electroplating or industrial chromium electroplating means a process by which a thick layer of chromium (typically 1.3 to 760 microns) is electrodeposited on a base material to provide a surface with functional properties such as wear resistance, a low coefficient of friction, hardness, and corrosion resistance. In this process, the part serves as the cathode in the electrolytic cell and the solution serves as the electrolyte. Hard chromium electroplating process is performed at current densities typically ranging from 1,600 to 6,500 A/m2 for total plating times ranging from 20 minutes to 36 hours depending upon the desired plate thickness.
              
                Hexavalent chromium means the form of chromium in a valence state of + 6.
              
                Large, hard chromium electroplating facility means a facility that performs hard chromium electroplating and has a maximum cumulative potential rectifier capacity greater than or equal to 60 million ampere-hours per year (amp-hr/yr).
              
                Maximum cumulative potential rectifier capacity means the summation of the total installed rectifier capacity associated with the hard chromium electroplating tanks at a facility, expressed in amperes, multiplied by the maximum potential operating schedule of 8,400 hours per year and 0.7, which assumes that electrodes are energized 70 percent of the total operating time. The maximum potential operating schedule is based on operating 24 hours per day, 7 days per week, 50 weeks per year.
              
                New affected source means an affected hard chromium electroplating tank, decorative chromium electroplating tank, or chromium anodizing tank, the construction or reconstruction of which commenced after February 8, 2012.
              
                Open surface hard chromium electroplating tank means a chromium electroplating tank that is ventilated at a rate consistent with good ventilation practices for open tanks.
              
                Operating parameter value means a minimum or maximum value established for a control device or process parameter which, if achieved by itself or in combination with one or more other operating parameter values, determines that an owner or operator is in continual compliance with the applicable emission limitation or standard.
              
                Packed-bed scrubber means an add-on air pollution control device consisting of a single or double packed bed that contains packing media on which the chromic acid droplets impinge. The packed-bed section of the scrubber is followed by a mist eliminator to remove any water entrained from the packed-bed section.
              
                Perfluorooctane sulfonic acid (PFOS)-based fume suppressant means a fume suppressant that contains 1 percent or greater PFOS by weight.
              
                Research or laboratory operation means an operation whose primary purpose is for research and development of new processes and products, that is conducted under the close supervision of technically trained personnel, and that is not involved in the manufacture of products for commercial sale in commerce, except in a de minimis manner.
              
                Small, hard chromium electroplating facility means a facility that performs hard chromium electroplating and has a maximum cumulative potential rectifier capacity less than 60 million amp-hr/yr.
              
                Stalagmometer means an instrument used to measure the surface tension of a solution by determining the mass of a drop of liquid by weighing a known number of drops or by counting the number of drops obtained from a given volume of liquid.
              
                Surface tension means the property, due to molecular forces, that exists in the surface film of all liquids and tends to prevent liquid from spreading.
              
                Tank operation means the time in which current and/or voltage is being applied to a chromium electroplating tank or a chromium anodizing tank.
              
                Tensiometer means an instrument used to measure the surface tension of a solution by determining the amount of force needed to pull a ring from the liquid surface. The amount of force is proportional to the surface tension.
              
                Trivalent chromium means the form of chromium in a valence state of + 3.
              
                Trivalent chromium process means the process used for electrodeposition of a thin layer of chromium onto a base material using a trivalent chromium solution instead of a chromic acid solution.
              
                Wetting agent means the type of commercially available chemical fume suppressant that materially reduces the surface tension of a liquid.
              
              (b) Nomenclature. The nomenclature used in this subpart has the following meaning:
              (1) AMR = the allowable mass emission rate from each type of affected source subject to the same emission limitation in milligrams per hour (mg/hr).
              (2) AMRsys = the allowable mass emission rate from affected sources controlled by an add-on air pollution control device controlling emissions from multiple sources in mg/hr.
              (3) EL = the applicable emission limitation from § 63.342 in milligrams per dry standard cubic meter (mg/dscm).
              (4) IAtotal = the sum of all inlet duct areas from both affected and nonaffected sources in meters squared.
              (5) IDAi = the total inlet area for all ducts associated with affected sources in meters squared.
              (6) IDAi,a = the total inlet duct area for all ducts conveying chromic acid from each type of affected source performing the same operation, or each type of affected source subject to the same emission limitation in meters squared.
              (7) VR = the total of ventilation rates for each type of affected source subject to the same emission limitation in dry standard cubic meters per minute (dscm/min).
              (8) VRinlet = the total ventilation rate from all inlet ducts associated with affected sources in dscm/min.
              (9) VRinlet,a = the total ventilation rate from all inlet ducts conveying chromic acid from each type of affected source performing the same operation, or each type of affected source subject to the same emission limitation in dscm/min.
              (10) VRtot = the average total ventilation rate for the three test runs as determined at the outlet by means of the Method 306 or 306A testing specified in appendix A of this part in dscm/min.
              [60 FR 4963, Jan. 25, 1995, as amended at 69 FR 42894, July 19, 2004; 77 FR 58242, Sept. 19, 2012]
            
            
              § 63.342
              Standards.
              (a)(1) At all times, each owner or operator must operate and maintain any affected source subject to the requirements of this subpart, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. The general duty to minimize emissions does not require the owner or operator to make any further efforts to reduce emissions if levels required by this standard have been achieved. Determination of whether such operation and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              (2) Each owner or operator of an affected source subject to the provisions of this subpart shall comply with these requirements in this section on and after the compliance dates specified in § 63.343(a). All affected sources are regulated by applying maximum achievable control technology.
              (b) Applicability of emission limitations. (1) The emission limitations in this section apply during tank operation as defined in § 63.341, and during periods of startup and shutdown as these are routine occurrences for affected sources subject to this subpart. In response to an action to enforce the standards set forth in this subpart, the owner or operator may assert a defense to a claim for civil penalties for violations of such standards that are caused by a malfunction, as defined in 40 CFR 63.2. Appropriate penalties may be assessed, however, if the owner or operator fails to meet the burden of proving all the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
              (i) To establish the affirmative defense in any action to enforce such a standard, the owner or operator must timely meet the reporting requirements of paragraph (b)(1)(ii) of this section, and must prove by a preponderance of evidence that:

              (A) The violation was caused by a sudden, infrequent, and unavoidable failure of air pollution control equipment, process equipment, or a process to operate in a normal and usual manner; and could not have been prevented through careful planning, proper design or better operation and maintenance practices; and did not stem from any activity or event that could have been foreseen and avoided, or planned for; and was not part of a recurring pattern indicative of inadequate design, operation, or maintenance; and
              (B) Repairs were made as expeditiously as possible when exceeded violation occurred. Off-shift and overtime labor were used, to the extent practicable to make these repairs; and
              (C) The frequency, amount and duration of the violation (including any bypass) were minimized to the maximum extent practicable; and
              (D) If the violation resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and
              (E) All possible steps were taken to minimize the impact of the violation on ambient air quality, the environment, and human health; and
              (F) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices; and
              (G) All of the actions in response to the violation were documented by properly signed, contemporaneous operating logs; and
              (H) At all times, the affected sources were operated in a manner consistent with good practices for minimizing emissions; and
              (I) A written root cause analysis was prepared, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the excess emissions resulting from the malfunction event at issue. The analysis shall also specify, using the best monitoring methods and engineering judgment, the amount of excess emissions that were the result of the malfunction.
              (ii) Report. The owner or operator seeking to assert an affirmative defense shall submit a written report to the Administrator with all necessary supporting documentation, that it has met the requirements set forth in paragraph (i) of this section. This affirmative defense report shall be included in the first periodic compliance, deviation report or excess emission report otherwise required after the initial occurrence of the violation of the relevant standard (which may be the end of any applicable averaging period). If such compliance, deviation report or excess emission report is due less than 45 days after the initial occurrence of the violation, the affirmation defense report may be included in the second compliance, deviation report or excess emission report due after the initial occurrence of the violation of the relevant standard.
              (2) If an owner or operator is controlling a group of tanks with a common add-on air pollution control device, the emission limitations of paragraphs (c), (d), and (e) of this section apply whenever any one affected source is operated. The emission limitation that applies to the group of affected sources is:
              (i) The emission limitation identified in paragraphs (c), (d), and (e) of this section if the affected sources are performing the same type of operation (e.g., hard chromium electroplating), are subject to the same emission limitation, and are not controlled by an add-on air pollution control device also controlling nonaffected sources;
              (ii) The emission limitation calculated according to § 63.344(e)(3) if affected sources are performing the same type of operation, are subject to the same emission limitation, and are controlled with an add-on air pollution control device that is also controlling nonaffected sources; and
              (iii) The emission limitation calculated according to § 63.344(e)(4) if affected sources are performing different types of operations, or affected sources are performing the same operations but subject to different emission limitations, and are controlled with an add-on air pollution control device that may also be controlling emissions from nonaffected sources.
              (c)(1) Standards for open surface hard chromium electroplating tanks. During tank operation, each owner or operator of an existing, new, or reconstructed affected source shall control chromium emissions discharged to the atmosphere from that affected source by either:

              (i) Not allowing the concentration of total chromium in the exhaust gas stream discharged to the atmosphere to exceed 0.011 milligrams of total chromium per dry standard cubic meter (mg/dscm) of ventilation air (4.8 × 10−6 grains per dry standard cubic foot (gr/dscf)) for all open surface hard chromium electroplating tanks that are existing affected sources and are located at large hard chromium electroplating facilities; or

              (ii) Not allowing the concentration of total chromium in the exhaust gas stream discharged to the atmosphere to exceed 0.015 mg/dscm (6.6 × 10−6 gr/dscf) for all open surface hard chromium electroplating tanks that are existing affected sources and are located at small, hard chromium electroplating facilities; or

              (iii) If a chemical fume suppressant containing a wetting agent is used, not allowing the surface tension of the electroplating or anodizing bath contained within the affected tank to exceed 40 dynes per centimeter (dynes/cm) (2.8 × 10−3 pound-force per foot (lbf/ft)), as measured by a stalagmometer, or 33 dynes/cm (2.3 × 10−3 lbf/ft), as measured by a tensiometer at any time during tank operation; or

              (iv) Not allowing the concentration of total chromium in the exhaust gas stream discharged to the atmosphere to exceed 0.006 mg/dscm of ventilation air (2.6 × 10−6 gr/dscf) for all open surface hard chromium electroplating tanks that are new affected sources; or
              (v) After September 21, 2015, the owner or operator of an affected open surface hard chromium electroplating tank shall not add PFOS-based fume suppressants to any affected open surface hard chromium electroplating tank.
              (2) Standards for enclosed hard chromium electroplating tanks. During tank operation, each owner or operator of an existing, new, or reconstructed affected source shall control chromium emissions discharged to the atmosphere from that affected source by either:

              (i) Not allowing the concentration of total chromium in the exhaust gas stream discharged to the atmosphere to exceed 0.011 mg/dscm of ventilation air (4.8 × 10−6 gr/dscf) for all enclosed hard chromium electroplating tanks that are existing affected sources and are located at large hard chromium electroplating facilities; or

              (ii) Not allowing the concentration of total chromium in the exhaust gas stream discharged to the atmosphere to exceed 0.015 mg/dscm (6.6 × 10−6 gr/dscf) for all enclosed hard chromium electroplating tanks that are existing affected sources and are located at small, hard chromium electroplating facilities; or

              (iii) If a chemical fume suppressant containing a wetting agent is used, not allowing the surface tension of the electroplating or anodizing bath contained within the affected tank to exceed 40 dynes/cm (2.8 × 10−3 lbf/ft), as measured by a stalagmometer, or 33 dynes/cm (2.3 × 10−3 lbf/ft), as measured by a tensiometer at any time during tank operation; or
              (iv) Not allowing the mass rate of total chromium in the exhaust gas stream discharged to the atmosphere to exceed the maximum allowable mass emission rate determined by using the calculation procedure in § 63.344(f)(1)(i) for all enclosed hard chromium electroplating tanks that are existing affected sources and are located at large hard chromium electroplating facilities; or
              (v) Not allowing the mass rate of total chromium in the exhaust gas stream discharged to the atmosphere to exceed the maximum allowable mass emission rate determined by using the calculation procedure in § 63.344(f)(1)(ii) if the enclosed hard chromium electroplating tank is an existing affected source and is located at a small, hard chromium electroplating facility.

              (vi) Not allowing the concentration of total chromium in the exhaust gas stream discharged to the atmosphere to exceed 0.006 mg/dscm of ventilation air (2.6 × 10−6 gr/dscf) for all enclosed hard chromium electroplating tanks that are new affected sources; or
              (vii) Not allowing the mass rate of total chromium in the exhaust gas stream discharged to the atmosphere to exceed the maximum allowable mass emission rate determined by using the calculation procedure in § 63.344(f)(1)(iii) if the enclosed hard chromium electroplating tank is a new affected source.

              (viii) After September 21, 2015, the owner or operator of an affected enclosed hard chromium electroplating tank shall not add PFOS-based fume suppressants to any affected enclosed hard chromium electroplating tank.
              (3)(i) An owner or operator may demonstrate the size of a hard chromium electroplating facility through the definitions in § 63.341(a). Alternatively, an owner or operator of a facility with a maximum cumulative potential rectifier capacity of 60 million amp-hr/yr or more may be considered small if the actual cumulative rectifier capacity is less than 60 million amp-hr/yr as demonstrated using the following procedures:
              (A) If records show that the facility's previous annual actual rectifier capacity was less than 60 million amp-hr/yr, by using nonresettable ampere-hr meters and keeping monthly records of actual ampere-hr usage for each 12-month rolling period following the compliance date in accordance with § 63.346(b)(12). The actual cumulative rectifier capacity for the previous 12-month rolling period shall be tabulated monthly by adding the capacity for the current month to the capacities for the previous 11 months; or
              (B) By accepting a federally-enforceable limit on the maximum cumulative potential rectifier capacity of a hard chromium electroplating facility and by maintaining monthly records in accordance with § 63.346(b)(12) to demonstrate that the limit has not been exceeded. The actual cumulative rectifier capacity for the previous 12-month rolling period shall be tabulated monthly by adding the capacity for the current month to the capacities for the previous 11 months.
              (ii) Once the monthly records required to be kept by § 63.346(b)(12) and by this paragraph (c)(3)(ii) show that the actual cumulative rectifier capacity over the previous 12-month rolling period corresponds to the large designation, the owner or operator is subject to the emission limitation identified in paragraph (c)(1)(i), (iii), (c)(2)(i), (iii), or (iv) of this section, in accordance with the compliance schedule of § 63.343(a)(5).
              (d) Standards for decorative chromium electroplating tanks using a chromic acid bath and chromium anodizing tanks. During tank operation, each owner or operator of an existing, new, or reconstructed affected source shall control chromium emissions discharged to the atmosphere from that affected source by either:

              (1) Not allowing the concentration of total chromium in the exhaust gas stream discharged to the atmosphere to exceed 0.007 mg/dscm (3.1 × 10−6 gr/dscf) for all existing decorative chromium electroplating tanks using a chromic acid bath and all existing chromium anodizing tanks; or

              (2) Not allowing the concentration of total chromium in the exhaust gas stream discharged to the atmosphere to exceed 0.006 mg/dscm (2.6 × 10−6 gr/dscf) for all new or reconstructed decorative chromium electroplating tanks using a chromic acid bath and all new or reconstructed chromium anodizing tanks; or

              (3) If a chemical fume suppressant containing a wetting agent is used, not allowing the surface tension of the electroplating or anodizing bath contained within the affected tank to exceed 40 dynes/cm (2.8 × 10−3 lbf/ft), as measured by a stalagmometer or 33 dynes/cm (2.3 × 10−3 lbf/ft), as measured by a tensiometer at any time during tank operation, for all existing, new, or reconstructed decorative chromium electroplating tanks using a chromic acid bath and all existing, new, or reconstructed chromium anodizing tanks; or
              (4) After September 21, 2015, the owner or operator of an affected decorative chromium electroplating tank or an affected chromium anodizing tank shall not add PFOS-based fume suppressants to any affected decorative chromium electroplating tank or chromium anodizing tank.
              (e) Standards for decorative chromium electroplating tanks using a trivalent chromium bath. (1) Each owner or operator of an existing, new, or reconstructed decorative chromium electroplating tank that uses a trivalent chromium bath that incorporates a wetting agent as a bath ingredient is subject to the recordkeeping and reporting requirements of §§ 63.346(b)(14) and 63.347(i), but are not subject to the work practice requirements of paragraph (f) of this section, or the continuous compliance monitoring requirements in § 63.343(c). The wetting agent must be an ingredient in the trivalent chromium bath components purchased as a package.
              (2) After September 21, 2015, the owner or operator of an affected decorative chromium electroplating tank using a trivalent chromium bath shall not add PFOS-based fume suppressants to any affected decorative chromium electroplating tank.
              (3) Each owner or operator of an existing, new, or reconstructed decorative chromium electroplating tank that uses a trivalent chromium bath that does not incorporate a wetting agent as a bath ingredient is subject to the standards of paragraph (d) of this section.
              (4) Each owner or operator of an existing, new, or reconstructed decorative chromium electroplating tank that had been using a trivalent chromium bath that incorporated a wetting agent and ceases using this type of bath must fulfill the reporting requirements of § 63.347(i)(3) and comply with the applicable emission limitation within the timeframe specified in § 63.343(a)(7).
              (f) Operation and maintenance practices. All owners or operators subject to the standards in paragraphs (c) and (d) of this section are subject to these operation and maintenance practices.
              (1)(i) At all times, including periods of startup, shutdown, and malfunction, owners or operators shall operate and maintain any affected source, including associated air pollution control devices and monitoring equipment, in a manner consistent with good air pollution control practices.
              (ii) Malfunctions shall be corrected as soon as practicable after their occurrence.
              (iii) Operation and maintenance requirements established pursuant to section 112 of the Act are enforceable independent of emissions limitations or other requirements in relevant standards.
              (2)(i) Determination of whether acceptable operation and maintenance procedures are being used will be based on information available to the Administrator, which may include, but is not limited to, monitoring results; review of the operation and maintenance plan, procedures, and records; and inspection of the source.
              (ii) Based on the results of a determination made under paragraph (f)(2)(i) of this section, the Administrator may require that an owner or operator of an affected source make changes to the operation and maintenance plan required by paragraph (f)(3) of this section for that source. Revisions may be required if the Administrator finds that the plan:
              (A) Does not address a malfunction that has occurred;
              (B) Fails to provide for the proper operation of the affected source, the air pollution control techniques, or the control system and process monitoring equipment during a malfunction in a manner consistent with good air pollution control practices; or
              (C) Does not provide adequate procedures for correcting malfunctioning process equipment, air pollution control techniques, or monitoring equipment as quickly as practicable.
              (3) Operation and maintenance plan. (i) The owner or operator of an affected source subject to paragraph (f) of this section shall prepare an operation and maintenance plan no later than the compliance date, except for hard chromium electroplaters and the chromium anodizing operations in California which have until January 25, 1998. The plan shall be incorporated by reference into the source's title V permit, if and when a title V permit is required. The plan shall include the following elements:
              (A) The plan shall specify the operation and maintenance criteria for the affected source, the add-on air pollution control device (if such a device is used to comply with the emission limits), and the process and control system monitoring equipment, and shall include a standardized checklist to document the operation and maintenance of this equipment;
              (B) For sources using an add-on control device or monitoring equipment to comply with this subpart, the plan shall incorporate the operation and maintenance practices for that device or monitoring equipment, as identified in Table 1 of this section, if the specific equipment used is identified in Table 1 of this section;

              (C) If the specific equipment used is not identified in Table 1 of this section, the plan shall incorporate proposed operation and maintenance practices. These proposed operation and maintenance practices shall be submitted for approval as part of the submittal required under § 63.343(d);
              (D) The plan shall specify procedures to be followed to ensure that equipment or process malfunctions due to poor maintenance or other preventable conditions do not occur; and
              (E) The plan shall include a systematic procedure for identifying malfunctions of process equipment, add-on air pollution control devices, and process and control system monitoring equipment and for implementing corrective actions to address such malfunctions.
              (F) The plan shall include housekeeping procedures, as specified in Table 2 of this section.
              (ii) If the operation and maintenance plan fails to address or inadequately addresses an event that meets the characteristics of a malfunction at the time the plan is initially developed, the owner or operator shall revise the operation and maintenance plan within 45 days after such an event occurs. The revised plan shall include procedures for operating and maintaining the process equipment, add-on air pollution control device, or monitoring equipment during similar malfunction events, and a program for corrective action for such events.
              (iii) Recordkeeping associated with the operation and maintenance plan is identified in § 63.346(b). Reporting associated with the operation and maintenance plan is identified in § 63.347 (g) and (h) and paragraph (f)(3)(iv) of this section.
              (iv) If actions taken by the owner or operator during periods of malfunction are inconsistent with the procedures specified in the operation and maintenance plan required by paragraph (f)(3)(i) of this section, the owner or operator shall record the actions taken for that event and shall report by phone such actions within 2 working days after commencing actions inconsistent with the plan. This report shall be followed by a letter within 7 working days after the end of the event, unless the owner or operator makes alternative reporting arrangements, in advance, with the Administrator.
              (v) The owner or operator shall keep the written operation and maintenance plan on record after it is developed to be made available for inspection, upon request, by the Administrator for the life of the affected source or until the source is no longer subject to the provisions of this subpart. In addition, if the operation and maintenance plan is revised, the owner or operator shall keep previous (i.e., superseded) versions of the operation and maintenance plan on record to be made available for inspection, upon request, by the Administrator for a period of 5 years after each revision to the plan.
              (vi) To satisfy the requirements of paragraph (f)(3) of this section, the owner or operator may use applicable standard operating procedure (SOP) manuals, Occupational Safety and Health Administration (OSHA) plans, or other existing plans, provided the alternative plans meet the requirements of this section.
              (g) The standards in this section that apply to chromic acid baths shall not be met by using a reducing agent to change the form of chromium from hexavalent to trivalent.
              
                Table 1 to § 63.342—Summary of Operation and Maintenance Practices
                
                  Control technique
                  Operation and maintenance practices
                  Frequency
                
                
                  Composite mesh-pad (CMP) system
                  1. Visually inspect device to ensure there is proper drainage, no chronic acid buildup on the pads, and no evidence of chemical attack on the structural integrity of the device
                  1. 1/quarter.
                
                
                   
                  2. Visually inspect back portion of the mesh pad closest to the fan to ensure there is no breakthrough of chromic acid mist
                  2. 1/quarter.
                
                
                   
                  3. Visually inspect ductwork from tank to the control device to ensure there are no leaks
                  3. 1/quarter.
                
                
                   
                  4. Perform washdown of the composite mesh-pads in accordance with manufacturers recommendations
                  4. Per manufacturer.
                
                
                  Packed-bed scrubber (PSB)
                  1. Visually inspect device to ensure there is proper drainage, no chromic acid buildup on the packed beds, and no evidence of chemical attack on the structural integrity of the device
                  1. 1/quarter.
                
                
                  
                   
                  2. Visually inspect back portion of the chevron blade mist eliminator to ensure that it is dry and there is no breakthrough of chromic acid mist
                  2. 1/quarter.
                
                
                   
                  3. Same as number 3 above
                  3. 1/quarter.
                
                
                   
                  4. Add fresh makeup water to the top of the packed bed a b
                  
                  4. Whenever makeup is added.
                
                
                  PBS/CMP system
                  1. Same as for CMP system
                  1. 1/quarter.
                
                
                   
                  2. Same as for CMP system
                  2. 1/quarter.
                
                
                   
                  3. Same as for CMP system
                  3. 1/quarter.
                
                
                   
                  4. Same as for CMP system
                  4. Per manufacturer.
                
                
                  Fiber-bed mist eliminator c
                  
                  1. Visually inspect fiber-bed unit and prefiltering device to ensure there is proper drainage, no chromic acid buildup in the units, and no evidence of chemical attack on the structural integrity of the devices
                  1. 1/quarter.
                
                
                   
                  2. Visually inspect ductwork from tank or tanks to the control device to ensure there are no leaks
                  2. 1/quarter.
                
                
                   
                  3. Perform washdown of fiber elements in accordance with manufacturers recommendations
                  3. Per manufacturer.
                
                
                  Air pollution control device (APCD) not listed in rule
                  To be proposed by the source for approval by the Administrator
                  To be proposed by the source for approval by the Administrator.
                
                
                  Monitoring Equipment
                
                
                  Pitot tube
                  Backflush with water, or remove from the duct and rinse with fresh water. Replace in the duct and rotate 180 degrees to ensure that the same zero reading is obtained. Check pitot tube ends for damage. Replace pitot tube if cracked or fatigued
                  1/quarter.
                
                
                  Stalagmometer
                  Follow manufacturers recommendations
                
                
                  a If greater than 50 percent of the scrubber water is drained (e.g., for maintenance purposes), makeup water may be added to the scrubber basin.
                
                  b For horizontal-flow scrubbers, top is defined as the section of the unit directly above the packing media such that the makeup water would flow perpendicular to the air flow through the packing. For vertical-flow units, the top is defined as the area downstream of the packing material such that the makeup water would flow countercurrent to the air flow through the unit.
                
                  c Work practice standards for the control device installed upstream of the fiber-bed mist eliminator to prevent plugging do not apply as long as the work practice standards for the fiber-bed unit are followed.
              
              
                Table 2 to § 63.342—Housekeeping Practices
                
                  For
                  You must:
                  At this minimum frequency
                
                
                  1. Any substance used in an affected chromium electroplating or chromium anodizing tank that contains hexavalent chromium
                  (a) Store the substance in a closed container in an enclosed storage area or building; AND(b) Use a closed container when transporting the substance from the enclosed storage area
                  
                  At all times, except when transferring the substance to and from the container.Whenever transporting substance, except when transferring the substance to and from the container.
                  
                
                
                  2. Each affected tank, to minimize spills of bath solution that result from dragout. Note: this measure does not require the return of contaminated bath solution to the tank. This requirement applies only as the parts are removed from the tank. Once away from the tank area, any spilled solution must be handled in accordance with Item 4 of these housekeeping measures
                  (a) Install drip trays that collect and return to the tank any bath solution that drips or drains from parts as the parts are removed from the tank; OR(b) Contain and return to the tank any bath solution that drains or drips from parts as the parts are removed from the tank; OR
                    (c) Collect and treat in an onsite wastewater treatment plant any bath solution that drains or drips from parts as the parts are removed from the tank
                  
                  Prior to operating the tank.Whenever removing parts from an affected tank.
                    Whenever removing parts from an affected tank.
                  
                
                
                  3. Each spraying operation for removing excess chromic acid from parts removed from, and occurring over, an affected tank
                  Install a splash guard to minimize overspray during spraying operations and to ensure that any hexavalent chromium laden liquid captured by the splash guard is returned to the affected chromium electroplating or anodizing tank
                  Prior to any such spraying operation.
                
                
                  4. Each operation that involves the handling or use of any substance used in an affected chromium electroplating or chromium anodizing tank that contains hexavalent chromium
                  Begin clean up, or otherwise contain, all spills of the substance. Note: substances that fall or flow into drip trays, pans, sumps, or other containment areas are not considered spills
                  Within 1 hour of the spill.
                
                
                  
                  5. Surfaces within the enclosed storage area, open floor area, walkways around affected tanks contaminated with hexavalent chromium from an affected chromium electroplating or chromium anodizing tank
                  (a) Clean the surfaces using one or more of the following methods: HEPA vacuuming; Hand-wiping with a damp cloth; Wet mopping; Hose down or rinse with potable water that is collected in a wastewater collection system; Other cleaning method approved by the permitting authority; OR(b) Apply a non-toxic chemical dust suppressant to the surfaces
                  
                  At least once every 7 days if one or more chromium electroplating or chromium anodizing tanks were used, or at least after every 40 hours of operating time of one or more affection chromium electroplating or chromium anodizing tank, whichever is later.According to manufacturer's recommendations.
                  
                
                
                  6. All buffing, grinding, or polishing operations that are located in the same room as chromium electroplating or chromium anodizing operations
                  Separate the operation from any affected electroplating or anodizing operation by installing a physical barrier; the barrier may take the form of plastic strip curtains
                  Prior to beginning the buffing, grinding, or polishing operation.
                
                
                  7. All chromium or chromium-containing wastes generated from housekeeping activities
                  Store, dispose, recover, or recycle the wastes using practices that do not lead to fugitive dust and in accordance with hazardous waste requirements
                  At all times.
                
              
              [60 FR 4963, Jan. 25, 1995; 60 FR 33122, June 27, 1995, as amended at 61 FR 27787, June 3, 1996; 62 FR 42920, Aug. 11, 1997; 68 FR 37347, June 23, 2003; 69 FR 42894, July 19, 2004; 71 FR 20456, Apr. 20, 2006; 77 FR 58243, Sept. 19, 2012]
            
            
              § 63.343
              Compliance provisions.
              (a) Compliance dates. (1) The owner or operator of an existing affected source shall comply with the emission limitations in § 63.342 no later than September 19, 2014.
              (2) The owner or operator of a new or reconstructed affected source that has an initial startup after September 19, 2012, shall comply immediately upon startup of the source.
              (3) The owner or operator of an existing area source that increases actual or potential emissions of hazardous air pollutants such that the area source becomes a major source must comply with the provisions for existing major sources, including the reporting provisions of § 63.347(g), immediately upon becoming a major source.
              (4) The owner or operator of a new area source (i.e., an area source for which construction or reconstruction was commenced after February 8, 2012, that increases actual or potential emissions of hazardous air pollutants such that the area source becomes a major source must comply with the provisions for new major sources, immediately upon becoming a major source.
              (5) An owner or operator of an existing hard chromium electroplating tank or tanks located at a small, hard chromium electroplating facility that increases its maximum cumulative potential rectifier capacity, or its actual cumulative rectifier capacity, such that the facility becomes a large, hard chromium electroplating facility must comply with the requirements of § 63.342(c)(1)(i) for all hard chromium electroplating tanks at the facility no later than 1 year after the month in which monthly records required by §§ 63.342(c)(2) and 63.346(b)(12) show that the large designation is met, or by the compliance date specified in paragraph (a)(1)(ii) of this section, whichever is later.
              (6) Request for an extension of compliance. An owner or operator of an affected source or sources that requests an extension of compliance shall do so in accordance with this paragraph and the applicable paragraphs of § 63.6(i). When the owner or operator is requesting the extension for more than one affected source located at the facility, then only one request may be submitted for all affected sources at the facility.

              (i) The owner or operator of an existing affected source who is unable to comply with a relevant standard under this subpart may request that the Administrator (or a State, when the State has an approved part 70 permit program and the source is required to obtain a part 70 permit under that program, or a State, when the State has been delegated the authority to implement and enforce the emission standard for that source) grant an extension allowing the owner or operator up to 1 additional year to comply with the standard for the affected source. The owner or operator of an affected source who has requested an extension of compliance under this paragraph and is otherwise required to obtain a title V permit for the source shall apply for such permit or apply to have the title V permit revised to incorporate the conditions of the extension of compliance. The conditions of an extension of compliance granted under this paragraph will be incorporated into the owner or operator's title V permit for the affected source(s) according to the provisions of 40 CFR part 70 or 40 CFR part 71, whichever is applicable.
              (ii) Any request under this paragraph for an extension of compliance with a relevant standard shall be submitted in writing to the appropriate authority not later than 6 months before the affected source's compliance date as specified in this section.
              (7) An owner or operator of a decorative chromium electroplating tank that uses a trivalent chromium bath that incorporates a wetting agent, and that ceases using the trivalent chromium process, must comply with the emission limitation now applicable to the tank within 1 year of switching bath operation.
              (8) After March 19, 2013, the owner or operator of an affected source that is subject to the standards in paragraphs § 63.342(c) or (d) shall implement the housekeeping procedures specified in Table 2 of § 63.342.
              (b) Methods to demonstrate initial compliance. (1) Except as provided in paragraphs (b)(2) and (b)(3) of this section, an owner or operator of an affected source subject to the requirements of this subpart is required to conduct an initial performance test as required under § 63.7, using the procedures and test methods listed in §§ 63.7 and 63.344.
              (2) If the owner or operator of an affected source meets all of the following criteria, an initial performance test is not required to be conducted under this subpart:
              (i) The affected source is a hard chromium electroplating tank, a decorative chromium electroplating tank or a chromium anodizing tank; and
              (ii) A wetting agent is used in the plating or anodizing bath to inhibit chromium emissions from the affected source; and
              (iii) The owner or operator complies with the applicable surface tension limit of § 63.342(c)(1)(iii), (c)(2)(iii), or (d)(2) as demonstrated through the continuous compliance monitoring required by paragraph (c)(5)(ii) of this section.
              (3) If the affected source is a decorative chromium electroplating tank using a trivalent chromium bath, and the owner or operator is subject to the provisions of § 63.342(e), an initial performance test is not required to be conducted under this subpart.
              (c) Monitoring to demonstrate continuous compliance. The owner or operator of an affected source subject to the emission limitations of this subpart shall conduct monitoring according to the type of air pollution control technique that is used to comply with the emission limitation. The monitoring required to demonstrate continuous compliance with the emission limitations is identified in this section for the air pollution control techniques expected to be used by the owners or operators of affected sources. As an alternative to the daily monitoring, the owner or operator of an affected source may install a continuous pressure monitoring system.
              (1) Composite mesh-pad systems. (i) During the initial performance test, the owner or operator of an affected source, or a group of affected sources under common control, complying with the emission limitations in § 63.342 through the use of a composite mesh-pad system shall determine the outlet chromium concentration using the test methods and procedures in § 63.344(c), and shall establish as a site-specific operating parameter the pressure drop across the system, setting the value that corresponds to compliance with the applicable emission limitation, using the procedures in § 63.344(d)(5). An owner or operator may conduct multiple performance tests to establish a range of compliant pressure drop values, or may set as the compliant value the average pressure drop measured over the three test runs of one performance test and accept ±2 inches of water column from this value as the compliant range.
              (ii) On and after the date on which the initial performance test is required to be completed under § 63.7, the owner or operator of an affected source, or group of affected sources under common control, shall monitor and record the pressure drop across the composite mesh-pad system once each day that any affected source is operating. To be in compliance with the standards, the composite mesh-pad system shall be operated within ±2 inches of water column of the pressure drop value established during the initial performance test, or shall be operated within the range of compliant values for pressure drop established during multiple performance tests.
              (iii) The owner or operator of an affected source complying with the emission limitations in § 63.343 through the use of a composite mesh-pad system may repeat the performance test and establish as a new site-specific operating parameter the pressure drop across the composite mesh-pad system according to the requirements in paragraphs (c)(1)(i) or (ii) of this section. To establish a new site-specific operating parameter for pressure drop, the owner or operator shall satisfy the requirements specified in paragraphs (c)(1)(iii)(A) through (D) of this section.
              (A) Determine the outlet chromium concentration using the test methods and procedures in § 63.344(c);
              (B) Establish the site-specific operating parameter value using the procedures § 63.344(d)(5);
              (C) Satisfy the recordkeeping requirements in § 63.346(b)(6) through (8); and
              (D) Satisfy the reporting requirements in § 63.347(d) and (f).
              (iv) The requirement to operate a composite mesh-pad system within the range of pressure drop values established under paragraphs (c)(1)(i) through (iii) of this section does not apply during automatic washdown cycles of the composite mesh-pad system.
              (2) Packed-bed scrubber systems. (i) During the initial performance test, the owner or operator of an affected source, or group of affected sources under common control, complying with the emission limitations in § 63.342 through the use of a packed-bed scrubber system shall determine the outlet chromium concentration using the procedures in § 63.344(c), and shall establish as site-specific operating parameters the pressure drop across the system and the velocity pressure at the common inlet of the control device, setting the value that corresponds to compliance with the applicable emission limitation using the procedures in § 63.344(d) (4) and (5). An owner or operator may conduct multiple performance tests to establish a range of compliant operating parameter values. Alternatively, the owner or operator may set as the compliant value the average pressure drop and inlet velocity pressure measured over the three test runs of one performance test, and accept ±1 inch of water column from the pressure drop value and ±10 percent from the velocity pressure value as the compliant range.
              (ii) On and after the date on which the initial performance test is required to be completed under § 63.7, the owner or operator of an affected source, or group of affected sources under common control, shall monitor and record the velocity pressure at the inlet to the packed-bed system and the pressure drop across the scrubber system once each day that any affected source is operating. To be in compliance with the standards, the scrubber system shall be operated within ±10 percent of the velocity pressure value established during the initial performance test, and within ±1 inch of water column of the pressure drop value established during the initial performance test, or within the range of compliant operating parameter values established during multiple performance tests.
              (3) Packed-bed scrubber/composite mesh-pad system. The owner or operator of an affected source, or group of affected sources under common control, that uses a packed-bed scrubber in conjunction with a composite mesh-pad system to meet the emission limitations of § 63.342 shall comply with the monitoring requirements for composite mesh-pad systems as identified in paragraph (c)(1) of this section.
              (4) Fiber-bed mist eliminator. (i) During the initial performance test, the owner or operator of an affected source, or group of affected sources under common control, complying with the emission limitations in § 63.342 through the use of a fiber-bed mist eliminator shall determine the outlet chromium concentration using the procedures in § 63.344(c), and shall establish as a site-specific operating parameter the pressure drop across the fiber-bed mist eliminator and the pressure drop across the control device installed upstream of the fiber bed to prevent plugging, setting the value that corresponds to compliance with the applicable emission limitation using the procedures in § 63.344(d)(5). An owner or operator may conduct multiple performance tests to establish a range of compliant pressure drop values, or may set as the compliant value the average pressure drop measured over the three test runs of one performance test and accept ±1 inch of water column from this value as the compliant range.
              (ii) On and after the date on which the initial performance test is required to be completed under § 63.7, the owner or operator of an affected source, or group of affected sources under common control, shall monitor and record the pressure drop across the fiber-bed mist eliminator, and the control device installed upstream of the fiber bed to prevent plugging, once each day that any affected source is operating. To be in compliance with the standards, the fiber-bed mist eliminator and the upstream control device shall be operated within ±1 inch of water column of the pressure drop value established during the initial performance test, or shall be operated within the range of compliant values for pressure drop established during multiple performance tests.
              (5) Wetting agent-type or combination wetting agent-type/foam blanket fume suppressants. (i) During the initial performance test, the owner or operator of an affected source complying with the emission limitations in § 63.342 through the use of a wetting agent in the electroplating or anodizing bath shall determine the outlet chromium concentration using the procedures in § 63.344(c). The owner or operator shall establish as the site-specific operating parameter the surface tension of the bath using Method 306B, appendix A of this part, setting the maximum value that corresponds to compliance with the applicable emission limitation. In lieu of establishing the maximum surface tension during the performance test, the owner or operator may accept 40 dynes/cm, as measured by a stalagmometer, or 33 dynes/cm, as measured by a tensiometer, as the maximum surface tension value that corresponds to compliance with the applicable emission limitation. However, the owner or operator is exempt from conducting a performance test only if the criteria of paragraph (b)(1) of this section are met.
              (ii) On and after the date on which the initial performance test is required to be completed under § 63.7, the owner or operator of an affected source shall monitor the surface tension of the electroplating or anodizing bath. Operation of the affected source at a surface tension greater than the value established during the performance test, or greater than 40 dynes/cm, as measured by a stalagmometer, or 33 dynes/cm, as measured by a tensiometer, if the owner or operator is using this value in accordance with paragraph (c)(5)(i) of this section, shall constitute noncompliance with the standards. The surface tension shall be monitored according to the following schedule:
              (iii) Once a bath solution is drained from the affected tank and a new solution added, the original monitoring schedule of once every 4 hours must be resumed, with a decrease in monitoring frequency allowed following the procedures of paragraphs (c)(5)(ii) (B) and (C) of this section.
              (6) Foam blanket-type fume suppressants. (i) During the initial performance test, the owner or operator of an affected source complying with the emission limitations in § 63.342 through the use of a foam blanket in the electroplating or anodizing bath shall determine the outlet chromium concentration using the procedures in § 63.344(c), and shall establish as the site-specific operating parameter the thickness of the foam blanket, setting the minimum thickness that corresponds to compliance with the applicable emission limitation. In lieu of establishing the minimum foam blanket thickness during the performance test, the owner or operator may accept 2.54 centimeters (1 inch) as the minimum foam blanket thickness that corresponds to compliance with the applicable emission limitation. All foam blanket measurements must be taken in close proximity to the workpiece or cathode area in the plating tank(s).
              (ii) On and after the date on which the initial performance test is required to be completed under § 63.7, the owner or operator of an affected source shall monitor the foam blanket thickness of the electroplating or anodizing bath. Operation of the affected source at a foam blanket thickness less than the value established during the performance test, or less than 2.54 cm (1 inch) if the owner or operator is using this value in accordance with paragraph (c)(6)(i) of this section, shall constitute noncompliance with the standards. The foam blanket thickness shall be measured according to the following schedule:
              (iii) Once a bath solution is drained from the affected tank and a new solution added, the original monitoring schedule of once every hour must be resumed, with a decrease in monitoring frequency allowed following the procedures of paragraphs (c)(6)(ii) (B) and (C) of this section.
              (7) Fume suppressant/add-on control device. (i) If the owner or operator of an affected source uses both a fume suppressant and add-on control device and both are needed to comply with the applicable emission limit, monitoring requirements as identified in paragraphs (c) (1) through (6) of this section, and the work practice standards of Table 1 of § 63.342, apply for each of the control techniques used.
              (ii) If the owner or operator of an affected source uses both a fume suppressant and add-on control device, but only one of these techniques is needed to comply with the applicable emission limit, monitoring requirements as identified in paragraphs (c) (1) through (6) of this section, and work practice standards of Table 1 of § 63.342, apply only for the control technique used to achieve compliance.
              (8) Use of an alternative monitoring method. (i) Requests and approvals of alternative monitoring methods shall be considered in accordance with § 63.8(f)(1), (f)(3), (f)(4), and (f)(5).
              (ii) After receipt and consideration of an application for an alternative monitoring method, the Administrator may approve alternatives to any monitoring methods or procedures of this subpart including, but not limited to, the following:
              (A) Alternative monitoring requirements when installation or use of monitoring devices specified in this subpart would not provide accurate measurements due to interferences caused by substances within the effluent gases; or
              (B) Alternative locations for installing monitoring devices when the owner or operator can demonstrate that installation at alternate locations will enable accurate and representative measurements.
              (d) An owner or operator who uses an air pollution control device not listed in this section shall submit a description of the device, test results collected in accordance with § 63.344(c) verifying the performance of the device for reducing chromium emissions to the atmosphere to the level required by this subpart, a copy of the operation and maintenance plan referenced in § 63.342(f) including operation and maintenance practices, and appropriate operating parameters that will be monitored to establish continuous compliance with the standards. The monitoring plan submitted identifying the continuous compliance monitoring is subject to the Administrator's approval.
              [60 FR 4963, Jan. 25, 1995; 60 FR 33122, June 27, 1995, as amended at 62 FR 42920, Aug. 11, 1997; 68 FR 37347, June 23, 2003; 69 FR 42895, July 19, 2004; 77 FR 58245, Sept. 19, 2012]
            
            
              § 63.344
              Performance test requirements and test methods.
              (a) Performance test requirements. Performance tests shall be conducted using the test methods and procedures in this section. Performance tests shall be conducted under such conditions as the Administrator specifies to the owner or operator based on representative performance of the affected source for the period being tested. Upon request, the owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of performance tests. Performance test results shall be documented in complete test reports that contain the information required by paragraphs (a)(1) through (9) of this section. The test plan to be followed shall be made available to the Administrator prior to the testing, if requested.
              (1) A brief process description;
              (2) Sampling location description(s);
              (3) A description of sampling and analytical procedures and any modifications to standard procedures;
              (4) Test results;
              (5) Quality assurance procedures and results;
              (6) Records of operating conditions during the test, preparation of standards, and calibration procedures;
              (7) Raw data sheets for field sampling and field and laboratory analyses;
              (8) Documentation of calculations; and
              (9) Any other information required by the test method.
              (b)(1) If the owner or operator of an affected source conducts performance testing at startup to obtain an operating permit in the State in which the affected source is located, the results of such testing may be used to demonstrate compliance with this subpart if:
              (i) The test methods and procedures identified in paragraph (c) of this section were used during the performance test;
              (ii) The performance test was conducted under representative operating conditions for the source;
              (iii) The performance test report contains the elements required by paragraph (a) of this section;
              (iv) The owner or operator of the affected source for which the performance test was conducted has sufficient data to establish the operating parameter value(s) that correspond to compliance with the standards, as required for continuous compliance monitoring under § 63.343(c);
              (v) The performance test was conducted after January 25, 1995;
              (vi) As of September 19, 2012 the source was using the same emissions controls that were used during the compliance test;
              (vii) As of September 19, 2012, the source was operating under conditions that are representative of the conditions under which the source was operating during the compliance test; and
              (viii) Based on approval from the permitting authority.
              (2) [Reserved]
              (c) Test methods. Each owner or operator subject to the provisions of this subpart and required by § 63.343(b) to conduct an initial performance test shall use the test methods identified in this section to demonstrate compliance with the standards in § 63.342.
              (1) Method 306 or Method 306A, “Determination of Chromium Emissions From Decorative and Hard Chromium Electroplating and Anodizing Operations,” appendix A of this part shall be used to determine the chromium concentration from hard or decorative chromium electroplating tanks or chromium anodizing tanks. The sampling time and sample volume for each run of Methods 306 and 306A, appendix A of this part shall be at least 120 minutes and 1.70 dscm (60 dscf), respectively. Methods 306 and 306A, appendix A of this part allow the measurement of either total chromium or hexavalent chromium emissions. For the purposes of this standard, sources using chromic acid baths must demonstrate compliance with the emission limits of § 63.342 by measuring the total chromium.
              (2) The California Air Resources Board (CARB) Method 425 (which is available by contacting the California Air Resources Board, 1102 Q Street, Sacramento, California 95814) may be used to determine the chromium concentration from hard and decorative chromium electroplating tanks and chromium anodizing tanks if the following conditions are met:

              (i) If a colorimetric analysis method is used, the sampling time and volume shall be sufficient to result in 33 to 66 micrograms of catch in the sampling train.
              
              (ii) If Atomic Absorption Graphite Furnace (AAGF) or Ion Chromatography with a Post-column Reactor (ICPCR) analyses were used, the sampling time and volume should be sufficient to result in a sample catch that is 5 to 10 times the minimum detection limit of the analytical method (i.e., 1.0 microgram per liter of sample for AAGF and 0.5 microgram per liter of sample for ICPCR).
              (iii) In the case of either paragraph (c)(2) (i) or (ii) of this section, a minimum of 3 separate runs must be conducted. The other requirements of § 63.7 that apply to affected sources, as indicated in Table 1 of this subpart, must also be met.
              (3) Method 306B, “Surface Tension Measurement and Recordkeeping for Tanks Used at Decorative Chromium Electroplating and Anodizing Facilities,” appendix A of this part shall be used to measure the surface tension of electroplating and anodizing baths.
              (4) Alternate test methods may also be used if the method has been validated using Method 301, appendix A of this part and if approved by the Administrator. Procedures for requesting and obtaining approval are contained in § 63.7(f).
              (5) The South Coast Air Quality Management District (SCAQMD) Method 205.1 (which is available by contacting the South Coast AQMD, 21865 Copley Dr, Diamond Bar, CA 91765) may be used to determine the total chromium concentration from hard and decorative chromium electroplating tanks and chromium anodizing tanks.
              (d) Establishing site-specific operating parameter values. (1) Each owner or operator required to establish site-specific operating parameters shall follow the procedures in this section.
              (2) All monitoring equipment shall be installed such that representative measurements of emissions or process parameters from the affected source are obtained. For monitoring equipment purchased from a vendor, verification of the operational status of the monitoring equipment shall include execution of the manufacturer's written specifications or recommendations for installation, operation, and calibration of the system.
              (i) Specifications for differential pressure measurement devices used to measure velocity pressure shall be in accordance with section 2.2 of Method 2 (40 CFR part 60, appendix A).
              (ii) Specification for differential pressure measurement devices used to measure pressure drop across a control system shall be in accordance with manufacturer's accuracy specifications.
              (3) The surface tension of electroplating and anodizing baths shall be measured using Method 306B, “Surface Tension Measurement and Recordkeeping for Tanks used at Decorative Chromium Electroplating and Anodizing Facilities,” appendix A of this part. This method should also be followed when wetting agent type or combination wetting agent/foam blanket type fume suppressants are used to control chromium emissions from a hard chromium electroplating tank and surface tension measurement is conducted to demonstrate continuous compliance.
              (4) The owner or operator of a source required to measure the velocity pressure at the inlet to an add-on air pollution control device in accordance with § 63.343(c)(2), shall establish the site-specific velocity pressure as follows:
              (i) Locate a velocity traverse port in a section of straight duct that connects the hooding on the plating tank or tanks with the control device. The port shall be located as close to the control system as possible, and shall be placed a minimum of 2 duct diameters downstream and 0.5 diameter upstream of any flow disturbance such as a bend, expansion, or contraction (see Method 1, 40 CFR part 60, appendix A). If 2.5 diameters of straight duct work does not exist, locate the port 0.8 of the duct diameter downstream and 0.2 of the duct diameter upstream from any flow disturbance.

              (ii) A 12-point velocity traverse of the duct to the control device shall be conducted along a single axis according to Method 2 (40 CFR part 60, appendix A) using an S-type pitot tube; measurement of the barometric pressure and duct temperature at each traverse point is not required, but is suggested. Mark the S-type pitot tube as specified in Method 1 (40 CFR part 60, appendix A) with 12 points. Measure the velocity pressure (Δ p) values for the velocity points and record. Determine the square root of the individual velocity point Δ p values and average. The point with the square root value that comes closest to the average square root value is the point of average velocity. The Δ p value measured for this point during the performance test will be used as the reference for future monitoring.
              (5) The owner or operator of a source required to measure the pressure drop across the add-on air pollution control device in accordance with § 63.343(c) (1) through (4) may establish the pressure drop in accordance with the following guidelines:
              (i) Pressure taps shall be installed at any of the following locations:
              (A) At the inlet and outlet of the control system. The inlet tap should be installed in the ductwork just prior to the control device and the corresponding outlet pressure tap should be installed on the outlet side of the control device prior to the blower or on the downstream side of the blower;
              (B) On each side of the packed bed within the control system or on each side of each mesh pad within the control system; or
              (C) On the front side of the first mesh pad and back side of the last mesh pad within the control system.
              (ii) Pressure taps shall be sited at locations that are:
              (A) Free from pluggage as possible and away from any flow disturbances such as cyclonic demisters.
              (B) Situated such that no air infiltration at measurement site will occur that could bias the measurement.
              (iii) Pressure taps shall be constructed of either polyethylene, polybutylene, or other nonreactive materials.
              (iv) Nonreactive plastic tubing shall be used to connect the pressure taps to the device used to measure pressure drop.
              (v) Any of the following pressure gauges can be used to monitor pressure drop: a magnehelic gauge, an inclined manometer, or a “U” tube manometer.
              (vi) Prior to connecting any pressure lines to the pressure gauge(s), each gauge should be zeroed. No calibration of the pressure gauges is required.
              (e) Special compliance provisions for multiple sources controlled by a common add-on air pollution control device. (1) This section identifies procedures for measuring the outlet chromium concentration from an add-on air pollution control device that is used to control multiple sources that may or may not include sources not affected by this subpart.
              (2) When multiple affected sources performing the same type of operation (e.g., all are performing hard chromium electroplating), and subject to the same emission limitation, are controlled with an add-on air pollution control device that is not controlling emissions from any other type of affected operation or from any nonaffected sources, the applicable emission limitation identified in § 63.342 must be met at the outlet of the add-on air pollution control device.
              (3) When multiple affected sources performing the same type of operation and subject to the same emission limitation are controlled with a common add-on air pollution control device that is also controlling emissions from sources not affected by these standards, the following procedures should be followed to determine compliance with the applicable emission limitation in § 63.342:
              (i) Calculate the cross-sectional area of each inlet duct (i.e., uptakes from each hood) including those not affected by the standard.
              (ii) Determine the total sample time per test run by dividing the total inlet area from all tanks connected to the control system by the total inlet area for all ducts associated with affected sources, and then multiply this number by 2 hours. The calculated time is the minimum sample time required per test run.
              (iii) Perform Method 306 or 306A testing and calculate an outlet mass emission rate.

              (iv) Determine the total ventilation rate from the affected sources (VRinlet) by using equation 1:
              
                
                ER19SE12.000
              
              
                where VRtot is the average total ventilation rate in dscm/min for the three test runs as determined at the outlet by means of the Method 306 or 306A testing; IDAi is the total inlet area for all ducts associated with affected sources; ∑IAtotal is the sum of all inlet duct areas from both affected and nonaffected sources; and VRinlet is the total ventilation rate from all inlet ducts associated with affected sources.
              
              

              (v) Establish the allowable mass emission rate of the system (AMRsys) in milligrams of total chromium per hour (mg/hr) using equation 2:
              
                ER19SE12.001
              
              
                where Σ VRinlet is the total ventilation rate in dscm/min from the affected sources, and EL is the applicable emission limitation from § 63.342 in mg/dscm. The allowable mass emission rate (AMRsys) calculated from equation 2 should be equal to or more than the outlet three-run average mass emission rate determined from Method 306 or 306A testing in order for the source to be in compliance with the standard.
              
              
              (4) When multiple affected sources performing different types of operations (e.g., hard chromium electroplating, decorative chromium electroplating, or chromium anodizing) are controlled by a common add-on air pollution control device that may or may not also be controlling emissions from sources not affected by these standards, or if the affected sources controlled by the common add-on air pollution control device perform the same operation but are subject to different emission limitations (e.g., because one is a new hard chromium plating tank and one is an existing small, hard chromium plating tank), the following procedures should be followed to determine compliance with the applicable emission limitation in § 63.342:
              (i) Follow the steps outlined in paragraphs (e)(3)(i) through (e)(3)(iii) of this section.

              (ii) Determine the total ventilation rate for each type of affected source (VRinlet,a) using equation 3:
              
                ER19SE12.002
              
              
                where VRtot is the average total ventilation rate in dscm/min for the three test runs as determined at the outlet by means of the Method 306 or 306A testing; IDAi,a is the total inlet duct area for all ducts conveying chromic acid from each type of affected source performing the same operation, or each type of affected source subject to the same emission limitation; ∑IAtotal is the sum of all duct areas from both affected and nonaffected sources; and VRinlet,a is the total ventilation rate from all inlet ducts conveying chromic acid from each type of affected source performing the same operation, or each type of affected source subject to the same emission limitation.
              
              

              (iii) Establish the allowable mass emission rate in mg/hr for each type of affected source that is controlled by the add-on air pollution control device using equation 4, 5, 6, or 7 as appropriate:
              
              VRhc1 × ELhc1 × 60 minutes/hour = AMRhc1  (4)
              
              VRhc2 × ELhc2 × 60 minutes/hour = AMRhc2  (5)
              
              VRdc × ELdc × 60  minutes/hour = AMRdc  (6)
              
              VRca × ELca × 60  minutes/hour = AMRca  (7)
              
              
                
                where “hc” applies to the total of ventilation rates for all hard chromium electroplating tanks subject to the same emission limitation, “dc” applies to the total of ventilation rates for the decorative chromium electroplating tanks, “ca” applies to the total of ventilation rates for the chromium anodizing tanks, and EL is the applicable emission limitation from § 63.342 in mg/dscm. There are two equations for hard chromium electroplating tanks because different emission limitations may apply (e.g., a new tank versus an existing, small tank).
              

              (iv) Establish the allowable mass emission rate of the system (AMRsys) in milligrams of total chromium per hour (mg/hr) using equation 8, including each type of affected source as appropriate:
              
                ER19SE12.003
              
              The allowable mass emission rate calculated from equation 8 should be equal to or more than the outlet three-run average mass emission rate determined from Method 306 or 306A testing in order for the source to be in compliance with the standards.
              (5) Each owner or operator that uses the special compliance provisions of this paragraph to demonstrate compliance with the emission limitations of § 63.342 shall submit the measurements and calculations to support these compliance methods with the notification of compliance status required by § 63.347(e).
              (6) Each owner or operator that uses the special compliance provisions of this section to demonstrate compliance with the emission limitations of § 63.342 shall repeat these procedures if a tank is added or removed from the control system regardless of whether that tank is a nonaffected source. If the new nonaffected tank replaces an existing nonaffected tank of the same size and is connected to the control system through the same size inlet duct then this procedure does not have to be repeated.
              (f) Compliance provisions for the mass rate emission standard for enclosed hard chromium electroplating tanks. (1) This section identifies procedures for calculating the maximum allowable mass emission rate for owners or operators of affected sources who choose to meet the mass emission rate standard in § 63.342(c)(2)(iv) or (v).
              (i)(A) The owner or operator of an enclosed hard chromium electroplating tank that is an existing affected source and is located at a large hard chromium electroplating facility who chooses to meet the mass emission rate standard in § 63.342(c)(2)(iv) shall determine compliance by not allowing the mass rate of total chromium in the exhaust gas stream discharged to the atmosphere to exceed the maximum allowable mass emission rate calculated using equation 9:
              
                ER19SE12.004
              
              (B) Compliance with the alternative mass emission limit is demonstrated if the three-run average mass emission rate determined from Method 306 testing is less than or equal to the maximum allowable mass emission rate calculated from equation 9.
              (ii)(A) The owner or operator of an enclosed hard chromium electroplating tank that is an existing affected source located at a small hard chromium electroplating facility who chooses to meet the mass emission rate standard in § 63.342(c)(2)(v) shall determine compliance by not allowing the mass rate of total chromium in the exhaust gas stream discharged to the atmosphere to exceed the maximum allowable mass emission rate calculated using equation 10:
              
                
                ER19SE12.005
              
              (B) Compliance with the alternative mass emission limit is demonstrated if the three-run average mass emission rate determined from testing using Method 306 of appendix A to part 63 is less than or equal to the maximum allowable mass emission rate calculated from equation 10.
              (iii)(A) The owner or operator of an enclosed hard chromium electroplating tank that is a new source who chooses to meet the mass emission rate standard in § 63.342(c)(2)(vii) shall determine compliance by not allowing the mass rate of total chromium in the exhaust gas stream discharged to the atmosphere to exceed the maximum allowable mass emission rate calculated using equation 11:
              
                ER19SE12.006
              
              (B) Compliance with the alternative mass emission limit is demonstrated if the three-run average mass emission rate determined from testing using Method 306 or 306A of appendix A to part 63 is less than or equal to the maximum allowable mass emission rate calculated from equation 11.
              [60 FR 4963, Jan. 25, 1995, as amended at 61 FR 27787, June 3, 1996; 69 FR 42896, July 19, 2004; 77 FR 58246, Sept. 19, 2012; 79 FR 11283, Feb. 27, 2014]
            
            
              § 63.345
              Provisions for new and reconstructed sources.
              (a) This section identifies the preconstruction review requirements for new and reconstructed affected sources that are subject to, or become subject to, this subpart.
              (b) New or reconstructed affected sources. The owner or operator of a new or reconstructed affected source is subject to § 63.5(a), (b)(1), (b)(5), (b)(6), and (f)(1), as well as the provisions of this paragraph.
              (1) After January 25, 1995, whether or not an approved permit program is effective in the State in which an affected source is (or would be) located, no person may construct a new affected source or reconstruct an affected source subject to this subpart, or reconstruct a source such that it becomes an affected source subject to this subpart, without submitting a notification of construction or reconstruction to the Administrator. The notification shall contain the information identified in paragraphs (b) (2) and (3) of this section, as appropriate.
              (2) The notification of construction or reconstruction required under paragraph (b)(1) of this section shall include:
              (i) The owner or operator's name, title, and address;
              (ii) The address (i.e., physical location) or proposed address of the affected source if different from the owner's or operator's;
              (iii) A notification of intention to construct a new affected source or make any physical or operational changes to an affected source that may meet or has been determined to meet the criteria for a reconstruction as defined in § 63.2;
              (iv) An identification of subpart N of this part as the basis for the notification;
              (v) The expected commencement and completion dates of the construction or reconstruction;
              (vi) The anticipated date of (initial) startup of the affected source;
              (vii) The type of process operation to be performed (hard or decorative chromium electroplating, or chromium anodizing);

              (viii) A description of the air pollution control technique to be used to control emissions from the affected source, such as preliminary design drawings and design capacity if an add-on air pollution control device is used; and
              
              (ix) An estimate of emissions from the source based on engineering calculations and vendor information on control device efficiency, expressed in units consistent with the emission limits of this subpart. Calculations of emission estimates should be in sufficient detail to permit assessment of the validity of the calculations.
              (3) If a reconstruction is to occur, the notification required under paragraph (b)(1) of this section shall include the following in addition to the information required in paragraph (b)(2) of this section:
              (i) A brief description of the affected source and the components to be replaced;
              (ii) A brief description of the present and proposed emission control technique, including the information required by paragraphs (b)(2) (viii) and (ix) of this section;
              (iii) An estimate of the fixed capital cost of the replacements and of constructing a comparable entirely new source;
              (iv) The estimated life of the affected source after the replacements; and
              (v) A discussion of any economic or technical limitations the source may have in complying with relevant standards or other requirements after the proposed replacements. The discussion shall be sufficiently detailed to demonstrate to the Administrator's satisfaction that the technical or economic limitations affect the source's ability to comply with the relevant standard and how they do so.
              (vi) If in the notification of reconstruction, the owner or operator designates the affected source as a reconstructed source and declares that there are no economic or technical limitations to prevent the source from complying with all relevant standards or requirements, the owner or operator need not submit the information required in paragraphs (b)(3) (iii) through (v) of this section.
              (4) The owner or operator of a new or reconstructed affected source that submits a notification in accordance with paragraphs (b) (1) through (3) of this section is not subject to approval by the Administrator. Construction or reconstruction is subject only to notification and can begin upon submission of a complete notification.
              (5) Submittal timeframes. After January 25, 1995, whether or not an approved permit program is effective in the State in which an affected source is (or would be) located, an owner or operator of a new or reconstructed affected source shall submit the notification of construction or reconstruction required by paragraph (b)(1) of this section according to the following schedule:
              (i) If construction or reconstruction commences after January 25, 1995, the notification shall be submitted as soon as practicable before the construction or reconstruction is planned to commence.
              (ii) If the construction or reconstruction had commenced and initial startup had not occurred before January 25, 1995, the notification shall be submitted as soon as practicable before startup but no later than 60 days after January 25, 1995.
            
            
              § 63.346
              Recordkeeping requirements.
              (a) The owner or operator of each affected source subject to these standards shall fulfill all recordkeeping requirements outlined in this section and in the General Provisions to 40 CFR part 63, according to the applicability of subpart A of this part as identified in Table 1 of this subpart.
              (b) The owner or operator of an affected source subject to the provisions of this subpart shall maintain the following records for such source:
              (1) Inspection records for the add-on air pollution control device, if such a device is used, and monitoring equipment, to document that the inspection and maintenance required by the work practice standards of § 63.342(f) and Table 1 of § 63.342 have taken place. The record can take the form of a checklist and should identify the device inspected, the date of inspection, a brief description of the working condition of the device during the inspection, and any actions taken to correct deficiencies found during the inspection.

              (2) Records of all maintenance performed on the affected source, the add-on air pollution control device, and monitoring equipment, except routine housekeeping practices;
              
              (3) Records of the occurrence, duration, and cause (if known) of each malfunction of process, add-on air pollution control, and monitoring equipment;
              (4) Records of actions taken during periods of malfunction to minimize emissions in accordance with § 63.342(a)(1), including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation;
              (5) Other records, which may take the form of checklists, necessary to demonstrate consistency with the provisions of the operation and maintenance plan required by § 63.342(f)(3);
              (6) Test reports documenting results of all performance tests;
              (7) All measurements as may be necessary to determine the conditions of performance tests, including measurements necessary to determine compliance with the special compliance procedures of § 63.344(e);
              (8) Records of monitoring data required by § 63.343(c) that are used to demonstrate compliance with the standard including the date and time the data are collected;
              (9) The specific identification (i.e., the date and time of commencement and completion) of each period of excess emissions, as indicated by monitoring data, that occurs during malfunction of the process, add-on air pollution control, or monitoring equipment;
              (10) The specific identification (i.e., the date and time of commencement and completion) of each period of excess emissions, as indicated by monitoring data, that occurs during periods other than malfunction of the process, add-on air pollution control, or monitoring equipment;
              (11) The total process operating time of the affected source during the reporting period;
              (12) Records of the actual cumulative rectifier capacity of hard chromium electroplating tanks at a facility expended during each month of the reporting period, and the total capacity expended to date for a reporting period, if the owner or operator is using the actual cumulative rectifier capacity to determine facility size in accordance with § 63.342(c)(2);
              (13) For sources using fume suppressants to comply with the standards, records of the date and time that fume suppressants are added to the electroplating or anodizing bath and records of the fume suppressant manufacturer and product name;
              (14) For sources complying with § 63.342(e), records of the bath components purchased, with the wetting agent clearly identified as a bath constituent contained in one of the components;
              (15) Any information demonstrating whether a source is meeting the requirements for a waiver of recordkeeping or reporting requirements, if the source has been granted a waiver under § 63.10(f); and
              (16) All documentation supporting the notifications and reports required by § 63.9, § 63.10, and § 63.347.
              (c) All records shall be maintained for a period of 5 years in accordance with § 63.10(b)(1).
              [60 FR 4963, Jan. 25, 1995, as amended at 77 FR 58248, Sept. 19, 2012]
            
            
              § 63.347
              Reporting requirements.
              (a) The owner or operator of each affected source subject to these standards shall fulfill all reporting requirements outlined in this section and in the General Provisions to 40 CFR part 63, according to the applicability of subpart A as identified in Table 1 of this subpart. These reports shall be made to the Administrator at the appropriate address as identified in § 63.13 or to the delegated State authority.
              (1) Reports required by subpart A of this part and this section may be sent by U.S. mail, fax, or by another courier.
              (i) Submittals sent by U.S. mail shall be postmarked on or before the specified date.
              (ii) Submittals sent by other methods shall be received by the Administrator on or before the specified date.
              (2) If acceptable to both the Administrator and the owner or operator of an affected source, reports may be submitted on electronic media.

              (b) The reporting requirements of this section apply to the owner or operator of an affected source when such source becomes subject to the provisions of this subpart.
              (c) Initial notifications. (1) The owner or operator of an affected source that has an initial startup before January 25, 1995, shall notify the Administrator in writing that the source is subject to this subpart. The notification shall be submitted no later than 180 calendar days after January 25, 1995, and shall contain the following information:
              (i) The name, title, and address of the owner or operator;
              (ii) The address (i.e., physical location) of each affected source;
              (iii) A statement that subpart N of this part is the basis for this notification;
              (iv) Identification of the applicable emission limitation and compliance date for each affected source;
              (v) A brief description of each affected source, including the type of process operation performed;
              (vi) For sources performing hard chromium electroplating, the maximum potential cumulative potential rectifier capacity;
              (vii) For sources performing hard chromium electroplating, a statement of whether the affected source(s) is located at a small or a large, hard chromium electroplating facility and whether this will be demonstrated through actual or maximum potential cumulative rectifier capacity;
              (viii) For sources performing hard chromium electroplating, a statement of whether the owner or operator of an affected source(s) will limit the maximum potential cumulative rectifier capacity in accordance with § 63.342(c)(2) such that the hard chromium electroplating facility is considered small; and
              (ix) A statement of whether the affected source is located at a major source or an area source as defined in § 63.2.
              (2) The owner or operator of a new or reconstructed affected source that has an initial startup after January 25, 1995 shall submit an initial notification (in addition to the notification of construction or reconstruction required by § 63.345(b) as follows:
              (i) A notification of the date when construction or reconstruction was commenced, shall be submitted simultaneously with the notification of construction or reconstruction, if construction or reconstruction was commenced before January 25, 1995;
              (ii) A notification of the date when construction or reconstruction was commenced, shall be submitted no later than 30 calendar days after such date, if construction or reconstruction was commenced after January 25, 1995; and
              (iii) A notification of the actual date of startup of the source shall be submitted within 30 calendar days after such date.
              (d) Notification of performance test. (1) The owner or operator of an affected source shall notify the Administrator in writing of his or her intention to conduct a performance test at least 60 calendar days before the test is scheduled to begin to allow the Administrator to have an observer present during the test. Observation of the performance test by the Administrator is optional.
              (2) In the event the owner or operator is unable to conduct the performance test as scheduled, the provisions of § 63.7(b)(2) apply.
              (e) Notification of compliance status. (1) A notification of compliance status is required each time that an affected source becomes subject to the requirements of this subpart.
              (2) If the State in which the source is located has not been delegated the authority to implement the rule, each time a notification of compliance status is required under this part, the owner or operator of an affected source shall submit to the Administrator a notification of compliance status, signed by the responsible official (as defined in § 63.2) who shall certify its accuracy, attesting to whether the affected source has complied with this subpart. If the State has been delegated the authority, the notification of compliance status shall be submitted to the appropriate authority. The notification shall list for each affected source:

              (i) The applicable emission limitation and the methods that were used to determine compliance with this limitation;
              
              (ii) If a performance test is required by this subpart, the test report documenting the results of the performance test, which contains the elements required by § 63.344(a), including measurements and calculations to support the special compliance provisions of § 63.344(e) if these are being followed;
              (iii) The type and quantity of hazardous air pollutants emitted by the source reported in mg/dscm or mg/hr if the source is using the special provisions of § 63.344(e) to comply with the standards. (If the owner or operator is subject to the construction and reconstruction provisions of § 63.345 and had previously submitted emission estimates, the owner or operator shall state that this report corrects or verifies the previous estimate.) For sources not required to conduct a performance test in accordance with § 63.343(b), the surface tension measurement may fulfill this requirement;
              (iv) For each monitored parameter for which a compliant value is to be established under § 63.343(c), the specific operating parameter value, or range of values, that corresponds to compliance with the applicable emission limit;
              (v) The methods that will be used to determine continuous compliance, including a description of monitoring and reporting requirements, if methods differ from those identified in this subpart;
              (vi) A description of the air pollution control technique for each emission point;
              (vii) A statement that the owner or operator has completed and has on file the operation and maintenance plan as required by the work practice standards in § 63.342(f);
              (viii) If the owner or operator is determining facility size based on actual cumulative rectifier capacity in accordance with § 63.342(c)(2), records to support that the facility is small. For existing sources, records from any 12-month period preceding the compliance date shall be used or a description of how operations will change to meet a small designation shall be provided. For new sources, records of projected rectifier capacity for the first 12-month period of tank operation shall be used;
              (ix) A statement by the owner or operator of the affected source as to whether the source has complied with the provisions of this subpart.
              (3) For sources required to conduct a performance test by § 63.343(b), the notification of compliance status shall be submitted to the Administrator no later than 90 calendar days following completion of the compliance demonstration required by § 63.7 and § 63.343(b).
              (4) For sources that are not required to complete a performance test in accordance with § 63.343(b), the notification of compliance status shall be submitted to the Administrator no later than 30 days after the compliance date specified in § 63.343(a), except the date on which sources in California shall monitor the surface tension of the anodizing bath is extended to January 25, 1998.
              (f) Reports of performance test results. (1) If the State in which the source is located has not been delegated the authority to implement the rule, the owner or operator of an affected source shall report to the Administrator the results of any performance test conducted as required by § 63.7 or § 63.343(b). If the State has been delegated the authority, the owner or operator of an affected source should report performance test results to the appropriate authority.
              (2) Reports of performance test results shall be submitted no later than 90 days following the completion of the performance test, and shall be submitted as part of the notification of compliance status required by paragraph (e) of this section.

              (3)(i) Within 60 days after the date of completing each performance test (defined in § 63.2) as required by this subpart, you must submit the results of the performance tests, including any associated fuel analyses, required by this subpart to the EPA's WebFIRE database by using the Compliance and Emissions Data Reporting Interface (CEDRI) that is accessed through the EPA's Central Data Exchange (CDX) (www.epa.gov/cdx). Performance test data must be submitted in the file format generated through use of the EPA's Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief/ert/index.html). Only data collected using test methods on the ERT Web site are subject to this requirement for submitting reports electronically to WebFIRE. Owners or operators who claim that some of the information being submitted for performance tests is confidential business information (CBI) must submit a complete ERT file including information claimed to be CBI on a compact disk, flash drive or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT file with the CBI omitted must be submitted to the EPA via CDX as described earlier in this paragraph. At the discretion of the delegated authority, you must also submit these reports, including the confidential business information, to the delegated authority in the format specified by the delegated authority. For any performance test conducted using test methods that are not listed on the ERT Web site, the owner or operator shall submit the results of the performance test to the Administrator at the appropriate address listed in § 63.13.
              (g) Ongoing compliance status reports for major sources. (1) The owner or operator of an affected source that is located at a major source site shall submit a summary report to the Administrator to document the ongoing compliance status of the affected source. The report shall contain the information identified in paragraph (g)(3) of this section, and shall be submitted semiannually except when:
              (i) The Administrator determines on a case-by-case basis that more frequent reporting is necessary to accurately assess the compliance status of the source; or
              (ii) The monitoring data collected by the owner or operator of the affected source in accordance with § 63.343(c) show that the emission limit has been exceeded, in which case quarterly reports shall be submitted. Once an owner or operator of an affected source reports an exceedance, ongoing compliance status reports shall be submitted quarterly until a request to reduce reporting frequency under paragraph (g)(2) of this section is approved.
              (2) Request to reduce frequency of ongoing compliance status reports. (i) An owner or operator who is required to submit ongoing compliance status reports on a quarterly (or more frequent basis) may reduce the frequency of reporting to semiannual if all of the following conditions are met:
              (A) For 1 full year (e.g., 4 quarterly or 12 monthly reporting periods), the ongoing compliance status reports demonstrate that the affected source is in compliance with the relevant emission limit;
              (B) The owner or operator continues to comply with all applicable recordkeeping and monitoring requirements of subpart A of this part and this subpart; and
              (C) The Administrator does not object to a reduced reporting frequency for the affected source, as provided in paragraphs (g)(2) (ii) and (iii) of this section.

              (ii) The frequency of submitting ongoing compliance status reports may be reduced only after the owner or operator notifies the Administrator in writing of his or her intention to make such a change, and the Administrator does not object to the intended change. In deciding whether to approve a reduced reporting frequency, the Administrator may review information concerning the source's entire previous performance history during the 5-year recordkeeping period prior to the intended change, or the recordkeeping period since the source's compliance date, whichever is shorter. Records subject to review may include performance test results, monitoring data, and evaluations of an owner or operator's conformance with emission limitations and work practice standards. Such information may be used by the Administrator to make a judgment about the source's potential for noncompliance in the future. If the Administrator disapproves the owner or operator's request to reduce reporting frequency, the Administrator will notify the owner or operator in writing within 45 days after receiving notice of the owner or operator's intention. The notification from the Administrator to the owner or operator will specify the grounds on which the disapproval is based. In the absence of a notice of disapproval within 45 days, approval is automatically granted.
              (iii) As soon as the monitoring data required by § 63.343(c) show that the source is not in compliance with the relevant emission limit, the frequency of reporting shall revert to quarterly, and the owner shall state this exceedance in the ongoing compliance status report for the next reporting period. After demonstrating ongoing compliance with the relevant emission limit for another full year, the owner or operator may again request approval from the Administrator to reduce the reporting frequency as allowed by paragraph (g)(2) of this section.
              (3) Contents of ongoing compliance status reports. The owner or operator of an affected source for which compliance monitoring is required in accordance with § 63.343(c) shall prepare a summary report to document the ongoing compliance status of the source. The report must contain the following information:
              (i) The company name and address of the affected source;
              (ii) An identification of the operating parameter that is monitored for compliance determination, as required by § 63.343(c);
              (iii) The relevant emission limitation for the affected source, and the operating parameter value, or range of values, that correspond to compliance with this emission limitation as specified in the notification of compliance status required by paragraph (e) of this section;
              (iv) The beginning and ending dates of the reporting period;
              (v) A description of the type of process performed in the affected source;
              (vi) The total operating time of the affected source during the reporting period;
              (vii) If the affected source is a hard chromium electroplating tank and the owner or operator is limiting the maximum cumulative rectifier capacity in accordance with § 63.342(c)(2), the actual cumulative rectifier capacity expended during the reporting period, on a month-by-month basis;
              (viii) A summary of operating parameter values, including the total duration of excess emissions during the reporting period as indicated by those values, the total duration of excess emissions expressed as a percent of the total source operating time during that reporting period, and a breakdown of the total duration of excess emissions during the reporting period into those that are due to process upsets, control equipment malfunctions, other known causes, and unknown causes;
              (ix) A certification by a responsible official, as defined in § 63.2, that the work practice standards in § 63.342(f) were followed in accordance with the operation and maintenance plan for the source;
              (x) If the operation and maintenance plan required by § 63.342(f)(3) was not followed, an explanation of the reasons for not following the provisions, an assessment of whether any excess emission and/or parameter monitoring exceedances are believed to have occurred, and a copy of the report(s) required by § 63.342(f)(3)(iv) documenting that the operation and maintenance plan was not followed;
              (xi) A description of any changes in monitoring, processes, or controls since the last reporting period;
              (xii) The number, duration, and a brief description for each type of malfunction which occurred during the reporting period and which caused or may have caused any applicable emission limitation to be exceeded. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 63.342(a)(1), including actions taken to correct a malfunction.
              (xiii) The name, title, and signature of the responsible official who is certifying the accuracy of the report; and
              (xiv) The date of the report.

              (4) When more than one monitoring device is used to comply with the continuous compliance monitoring required by § 63.343(c), the owner or operator shall report the results as required for each monitoring device. However, when one monitoring device is used as a backup for the primary monitoring device, the owner or operator shall only report the results from the monitoring device used to meet the monitoring requirements of this subpart. If both devices are used to meet these requirements, then the owner or operator shall report the results from each monitoring device for the relevant compliance period.
              (h) Ongoing compliance status reports for area sources. The requirements of this paragraph do not alleviate affected area sources from complying with the requirements of State or Federal operating permit programs under 40 CFR part 71.
              (1) The owner or operator of an affected source that is located at an area source site shall prepare a summary report to document the ongoing compliance status of the affected source. The report shall contain the information identified in paragraph (g)(3) of this section, shall be completed annually and retained on site, and made available to the Administrator upon request. The report shall be completed annually except as provided in paragraph (h)(2) of this section.
              (2) Reports of exceedances. (i) If either of the following conditions is met, semiannual reports shall be prepared and submitted to the Administrator:
              (A) The total duration of excess emissions (as indicated by the monitoring data collected by the owner or operator of the affected source in accordance with § 63.343(c)) is 1 percent or greater of the total operating time for the reporting period; or
              (B) The total duration of malfunctions of the add-on air pollution control device and monitoring equipment is 5 percent or greater of the total operating time.
              (ii) Once an owner or operator of an affected source reports an exceedance as defined in paragraph (h)(2)(i) of this section, ongoing compliance status reports shall be submitted semiannually until a request to reduce reporting frequency under paragraph (h)(3) of this section is approved.
              (iii) The Administrator may determine on a case-by-case basis that the summary report shall be completed more frequently and submitted, or that the annual report shall be submitted instead of being retained on site, if these measures are necessary to accurately assess the compliance status of the source.
              (3) Request to reduce frequency of ongoing compliance status reports. (i) An owner or operator who is required to submit ongoing compliance status reports on a semiannual (or more frequent) basis, or is required to submit its annual report instead of retaining it on site, may reduce the frequency of reporting to annual and/or be allowed to maintain the annual report onsite if all of the following conditions are met:
              (A) For 1 full year (e.g., 2 semiannual or 4 quarterly reporting periods), the ongoing compliance status reports demonstrate that the affected source is in compliance with the relevant emission limit;
              (B) The owner or operator continues to comply with all applicable recordkeeping and monitoring requirements of subpart A of this part and this subpart; and
              (C) The Administrator does not object to a reduced reporting frequency for the affected source, as provided in paragraphs (h)(3) (ii) and (iii) of this section.

              (ii) The frequency of submitting ongoing compliance status reports may be reduced only after the owner or operator notifies the Administrator in writing of his or her intention to make such a change, and the Administrator does not object to the intended change. In deciding whether to approve a reduced reporting frequency, the Administrator may review information concerning the source's previous performance history during the 5-year recordkeeping period prior to the intended change, or the recordkeeping period since the source's compliance date, whichever is shorter. Records subject to review may include performance test results, monitoring data, and evaluations of an owner or operator's conformance with emission limitations and work practice standards. Such information may be used by the Administrator to make a judgement about the source's potential for noncompliance in the future. If the Administrator disapproves the owner or operator's request to reduce reporting frequency, the Administrator will notify the owner or operator in writing within 45 days after receiving notice of the owner or operator's intention. The notification from the Administrator to the owner or operator will specify the grounds on which the disapproval is based. In the absence of a notice of disapproval within 45 days, approval is automatically granted.
              (iii) As soon as the monitoring data required by § 63.343(c) show that the source is not in compliance with the relevant emission limit, the frequency of reporting shall revert to semiannual, and the owner shall state this exceedance in the ongoing compliance status report for the next reporting period. After demonstrating ongoing compliance with the relevant emission limit for another full year, the owner or operator may again request approval from the Administrator to reduce the reporting frequency as allowed by paragraph (h)(3) of this section.
              (i) Reports associated with trivalent chromium baths. The requirements of this paragraph do not alleviate affected sources from complying with the requirements of State or Federal operating permit programs under title V. Owners or operators complying with the provisions of § 63.342(e) are not subject to paragraphs (a) through (h) of this section, but must instead submit the following reports:
              (1) Within 180 days after January 25, 1995, submit an initial notification that includes:
              (i) The same information as is required by paragraphs (c)(1) (i) through (v) of this section; and
              (ii) A statement that a trivalent chromium process that incorporates a wetting agent will be used to comply with § 63.342(e); and
              (iii) The list of bath components that comprise the trivalent chromium bath, with the wetting agent clearly identified; and
              (2) Within 30 days of the compliance date specified in § 63.343(a), a notification of compliance status that contains an update of the information submitted in accordance with paragraph (i)(1) of this section or a statement that the information is still accurate; and
              (3) Within 30 days of a change to the trivalent chromium electroplating process, a report that includes:
              (i) A description of the manner in which the process has been changed and the emission limitation, if any, now applicable to the affected source;
              (ii) If a different emission limitation applies, the applicable information required by paragraph (c)(1) of this section; and
              (iii) The notification and reporting requirements of paragraphs (d), (e), (f), (g), and (h) of this section, which shall be submitted in accordance with the schedules identified in those paragraphs.
              [60 FR 4963, Jan. 25, 1995, as amended at 61 FR 27787, June 3, 1996; 62 FR 4465, Jan. 30, 1997, 62 FR 42921, Aug. 11, 1997; 69 FR 42897, July 19, 2004; 77 FR 58248, Sept. 19, 2012]
            
            
              § 63.348
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.340, 63.342(a) through (e) and (g), and 63.343(a).
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37347, June 23, 2003]
            
            
              
              Pt. 63, Subpt. N, Table 1
              Table 1 to Subpart N of Part 63—General Provisions Applicability to Subpart N
              
                
                  General provisionsreference
                  
                  Applies to subpart N
                  Comment
                
                
                  63.1(a)(1)
                  Yes
                  Additional terms defined in § 63.341; when overlap between subparts A and N occurs, subpart N takes precedence.
                
                
                  63.1(a)(2)
                  Yes
                
                
                  63.1(a)(3)
                  Yes
                
                
                  63.1(a)(4)
                  Yes
                  Subpart N clarifies the applicability of each paragraph in subpart A to sources subject to subpart N.
                
                
                  63.1(a)(5)
                  No
                  [Reserved]
                
                
                  63.1(a)(6)
                  Yes
                
                
                  63.1(a)(7)-(9)
                  No
                  [Reserved]
                
                
                  63.1(a)(10)
                  Yes
                
                
                  63.1(a)(11)
                  Yes
                  § 63.347(a) of subpart N also allows report submissions via fax and on electronic media.
                
                
                  63.1(a)(12)
                  Yes
                
                
                  63.1(b)(1)
                  No
                  § 63.340 of subpart N specifies applicability.
                
                
                  63.1(b)(2)
                  No
                  [Reserved]
                
                
                  63.1(b)(3)
                  No
                  This provision in subpart A is being deleted. Also, all affected area and major sources are subject to subpart N; there are no exemptions.
                
                
                  63.1(c)(1)
                  Yes
                  Subpart N clarifies the applicability of each paragraph in subpart A to sources subject to subpart N.
                
                
                  63.1(c)(2)
                  Yes
                  § 63.340(e) of Subpart N exempts area sources from the obligation to obtain Title V operating permits.
                
                
                  63.1(c)(3)-(4)
                  No
                  [Reserved]
                
                
                  63.1(c)(5)
                  No
                  Subpart N clarifies that an area source that becomes a major source is subject to the requirements for major sources.
                
                
                  63.1(e)
                  Yes
                
                
                  63.2
                  Yes
                  Additional terms defined in § 63.341; when overlap between subparts A and N occurs, subpart N takes precedence.
                
                
                  63.3
                  Yes
                  Other units used in subpart N are defined in that subpart.
                
                
                  63.4(a)(1)-(2)
                  Yes
                
                
                  63.4(a)(3)-(5)
                  No
                  [Reserved]
                
                
                  63.4(b)-(c)
                  Yes
                
                
                  63.5(a)
                  Yes
                  Except replace the term “source” and “stationary source” in § 63.5(a) (1) and (2) of subpart A with “affected sources.”
                
                
                  63.5(b)(1)
                  Yes
                
                
                  63.5(b)(2)
                  No
                  [Reserved]
                
                
                  63.5(b)(3)
                  Yes
                  Applies only to major affected sources.
                
                
                  63.5(b)(4)
                  No
                  Subpart N (§ 63.345) specifies requirements for the notification of construction or reconstruction for affected sources that are not major.
                
                
                  63.5(b)(5)
                  No
                  [Reserved]
                
                
                  63.5(b)(6)
                  Yes
                
                
                  63.5(c)
                  No
                  [Reserved]
                
                
                  63.5(d)(1)(i)
                  No
                  § 63.345(c)(5) of subpart N specifies when the application or notification shall be submitted.
                
                
                  63.5(d)(1)(ii)
                  Yes
                  Applies to major affected sources that are new or reconstructed.
                
                
                  63.5(d)(1)(iii)
                  Yes
                  Except information should be submitted with the Notification of Compliance Status required by § 63.347(e) of subpart N.
                
                
                  63.5(d)(2)
                  Yes
                  Applies to major affected sources that are new or reconstructed except: (1) replace “source” in § 63.5(d)(2) of subpart A with “affected source”; and (2) actual control efficiencies are submitted with the Notification of Compliance Status required by § 63.347(e).
                
                
                  63.5(d)(3)-(4)
                  Yes
                  Applies to major affected sources that are new or reconstructed.
                
                
                  63.5(e)
                  Yes
                  Applies to major affected sources that are new or reconstructed.
                
                
                  63.5(f)(1)
                  Yes
                  Except replace “source” in § 63.5(f)(1) of subpart A with “affected source.”
                
                
                  63.5(f)(2)
                  No
                  New or reconstructed affected sources shall submit the request for approval of construction or reconstruction under § 63.5(f) of subpart A by the deadline specified in § 63.345(c)(5) of subpart N.
                
                
                  63.6(a)
                  Yes
                
                
                  63.6(b)(1)-(2)
                  Yes
                  Except replace “source” in § 63.6(b)(1)-(2) of part A with “affected source.”
                
                
                  63.6(b)(3)-(4)
                  Yes
                
                
                  63.6(b)(5)
                  Yes
                  Except replace “source” in § 63.6(b)(5) of subpart A with “affected source.”
                
                
                  63.6(b)(7)
                  No
                  Provisions for new area sources that become major sources are contained in § 63.343(a)(4) of subpart N.
                
                
                  63.6(c)(1)-(2)
                  Yes
                  Except replace “source” in § 63.6(c)(1)-(2) of subpart A with “affected source.”
                
                
                  63.6(c)(3)-(4)
                  No
                  [Reserved]
                
                
                  
                  63.6(c)(5)
                  No
                  Compliance provisions for existing area sources that become major sources are contained in § 63.343(a)(3) of subpart N.
                
                
                  63.6(d)
                  No
                  [Reserved]
                
                
                  63.6(e)(1)-(3)
                  No
                  § 63.342(f) of subpart N contains work practice standards (operation and maintenance requirements) that override these provisions.
                
                
                  63.6(f)(1)
                  No
                  § 63.342(b) of subpart N specifies when the standards apply.
                
                
                  63.6(f)(2)(i)-(ii)
                  Yes
                
                
                  63.6(f)(2)(iii)
                  No
                  § 63.344(b) of subpart N specifies instances in which previous performance test results for existing sources are acceptable.
                
                
                  63.6(f)(2)(iv)
                  Yes
                
                
                  63.6(f)(2)(v)
                  Yes
                
                
                  63.6(f)(3)
                  Yes
                
                
                  63.6(g)
                  Yes
                
                
                  63.6(h)(1)
                  No
                  SSM Exception
                
                
                  63.6(h)(2)
                  No
                  Subpart N does not contain any opacity or visible emission standards.
                
                
                  63.6(i)(1)
                  Yes
                
                
                  63.6(i)(2)
                  Yes
                  Except replace “source” in § 63.6(i)(2)(i) and (ii) of subpart A with “affected source.”
                
                
                  63.6(i)(3)
                  Yes
                
                
                  63.6(i)(4)(i)
                  No
                  § 63.343(a)(6) of subpart N specifies the procedures for obtaining an extension of compliance and the date by which such requests must be submitted.
                
                
                  63.6(i)(4)(ii)
                  Yes
                
                
                  63.6(i)(5)
                  Yes
                
                
                  63.6(i)(6)(i)
                  Yes
                  This paragraph only references “paragraph (i)(4) of this section” for compliance extension provisions. But, § 63.343(a)(6) of subpart N also contains provisions for requesting a compliance extension.
                
                
                  63.6(i)(6)(ii)
                  Yes
                
                
                  63.6(i)(7)
                  Yes
                
                
                  63.6(i)(8)
                  Yes
                  This paragraph only references “paragraphs (i)(4) through (i)(6) of this section” for compliance extension provisions. But, § 63.343(a)(6) of subpart N also contains provisions for requesting a compliance extension.
                
                
                  63.6(i)(9)
                  Yes
                  This paragraph only references “paragraphs (i)(4) through (i)(6) of this section” and “paragraphs (i)(4) and (i)(5) of this section” for compliance extension provisions. But, § 63.343(a)(6) of subpart N also contains provisions for requesting a compliance extension.
                
                
                  63.6(i)(10)(i)-(iv)
                  Yes
                
                
                  63.6(i)(10)(v)(A)
                  Yes
                  This paragraph only references “paragraph (i)(4)” for compliance extension provisions. But, § 63.343(a)(6) of subpart N also contains provisions for requesting a compliance extension.
                
                
                  63.6(i)(10)(v)(B)
                  Yes
                
                
                  63.6(i)(11)
                  Yes
                
                
                  63.6(i)(12)(i)
                  Yes
                  This paragraph only references “paragraph (i)(4)(i) or (i)(5) of this section” for compliance extension provisions. But, § 63.343(a)(6) of subpart N also contains provisions for requesting a compliance extension.
                
                
                  63.6(i)(12)(ii)-(iii)
                  Yes
                
                
                  63.6(i)(13)
                  Yes
                
                
                  63.6(i)(14)
                  Yes
                
                
                  63.6(i)(15)
                  No
                  [Reserved]
                
                
                  63.6(i)(16)
                  Yes
                
                
                  63.6(j)
                  Yes
                
                
                  63.7(a)(1)
                  Yes
                
                
                  63.7(a)(2)(i)-(viii)
                  No
                  [Reserved]
                
                
                  63.7(a)(2)(ix)
                  Yes
                
                
                  63.7(a)(3)
                  Yes
                
                
                  63.7(a)(4)
                  Yes
                
                
                  63.7(b)(1)
                  No
                  § 63.347(d) of subpart N requires notification prior to the performance test. § 63.344(a) of subpart N requires submission of a site-specific test plan upon request.
                
                
                  63.7(b)(2)
                  Yes
                
                
                  63.7(c)
                  No
                  § 63.344(a) of subpart N specifies what the test plan should contain, but does not require test plan approval or performance audit samples.
                
                
                  63.7(d)
                  Yes
                  Except replace “source” in the first sentence of § 63.7(d) of subpart A with “affected source.”
                
                
                  63.7(e)(1)
                  No
                  See § 63.344(a). Any cross reference to § 63.7(e)(1) in any other general provision incorporated by reference shall be treated as a cross-reference to § 63.344(a).
                
                
                  63.7(e)(2)-(4)
                  Yes
                  Subpart N also contains test methods specific to affected sources covered by that subpart.
                
                
                  
                  63.7(f)
                  Yes
                  § 63.344(c)(2) of subpart N identifies CARB Method 425 as acceptable under certain conditions.
                
                
                  63.7(g)(1)
                  No
                  Subpart N identifies the items to be reported in the compliance test [§ 63.344(a)] and the timeframe for submitting the results [§ 63.347(f)].
                
                
                  63.7(g)(2)
                  No
                  [Reserved]
                
                
                  63.7(g)(3)
                  Yes
                
                
                  63.7(h)(1)-(2)
                  Yes
                
                
                  63.7(h)(3)(i)
                  Yes
                  This paragraph only references “§ 63.6(i)” for compliance extension provisions. But, § 63.343(a)(6) of subpart N also contains provisions for requesting a compliance extension.
                
                
                  63.7(h)(3)(ii)-(iii)
                  Yes
                
                
                  63.7(h)(4)-(5)
                  Yes
                
                
                  63.8(a)(1)
                  Yes
                
                
                  63.8(a)(2)
                  No
                  Work practice standards are contained in § 63.342(f) of subpart N.
                
                
                  63.8(a)(3)
                  No
                  [Reserved]
                
                
                  63.8(a)(4)
                  No
                
                
                  63.8(b)(1)
                  Yes
                
                
                  63.8(b)(2)
                  No
                  § 63.344(d) of subpart N specifies the monitoring location when there are multiple sources.
                
                
                  63.9(b)(3)
                  No
                  [Reserved]
                
                
                  63.8(c)(1)(i)
                  No
                  Subpart N requires proper maintenance of monitoring devices expected to be used by sources subject to subpart N.
                
                
                  63.8(c)(1)(ii)
                  No
                  § 63.342(f)(3)(iv) of subpart N specifies reporting when the O&M plan is not followed.
                
                
                  63.8(c)(1)(iii)
                  No
                  § 63.343(f)(2) identifies the criteria for whether O&M procedures are acceptable.
                
                
                  63.8(c)(2)-(3)
                  No
                  § 63.344(d)(2) requires appropriate use of monitoring devices.
                
                
                  63.8(c)(4)-(7)
                  No
                
                
                  63.8(d)
                  No
                  Maintenance of monitoring devices is required by §§ 63.342(f) and 63.344(d)(2) of subpart N.
                
                
                  63.8(e)
                  No
                  There are no performance evaluation procedures for the monitoring devices expected to be used to comply with subpart N.
                
                
                  63.8(f)(1)
                  Yes
                
                
                  63.8(f)(2)
                  No
                  Instances in which the Administrator may approve alternatives to the monitoring methods and procedures of subpart N are contained in § 63.343(c)(8) of subpart N.
                
                
                  63.8(f)(3)
                  Yes
                
                
                  63.8(f)(4)
                  Yes
                
                
                  63.8(f)(5)
                  Yes
                
                
                  63.8(f)(6)
                  No
                  Subpart N does not require the use of CEM's.
                
                
                  63.8(g)
                  No
                  Monitoring data does not need to be reduced for reporting purposes because subpart N requires measurement once/day.
                
                
                  63.9(a)
                  Yes
                
                
                  63.9(b)(1)(i)-(ii)
                  No
                  § 63.343(a)(3) of subpart N requires area sources to comply with major source provisions if an increase in HAP emissions causes them to become major sources.
                
                
                  63.9(b)(1)(iii)
                  No
                  § 63.347(c)(2) of subpart N specifies initial notification requirements for new or reconstructed affected sources.
                
                
                  63.9(b)(2)
                  No
                  § 63.347(c)(1) of subpart N specifies the information to be contained in the initial notification.
                
                
                  63.9(b)(3)
                  No
                  § 63.347(c)(2) of subpart N specifies notification requirements for new or reconstructed sources that are not major affected sources.
                
                
                  63.9(b)(4)
                  No
                
                
                  63.9(b)(5)
                  No
                
                
                  63.9(c)
                  Yes
                  This paragraph only references “§ 63.6(i)(4) through § 63.6(i)(6)” for compliance extension provisions. But, § 63.343(a)(6) of subpart N also contains provisions for requesting a compliance extension. Subpart N provides a different timeframe for submitting the request than § 63.6(i)(4).
                
                
                  63.9(d)
                  Yes
                  This paragraph only references “the notification dates established in paragraph (g) of this section.” But, § 63.347 of subpart N also contains notification dates.
                
                
                  63.9(e)
                  No
                  Notification of performance test is required by § 63.347(d) of subpart N.
                
                
                  63.9(f)
                  No
                
                
                  63.9(g)
                  No
                  Subpart N does not require a performance evaluation or relative accuracy test for monitoring devices.
                
                
                  63.9(h)(1)-(3)
                  No
                  § 63.347(e) of subpart N specifies information to be contained in the notification of compliance status and the timeframe for submitting this information.
                
                
                  63.9(h)(4)
                  No
                  [Reserved]
                
                
                  
                  63.9(h)(5)
                  No
                  Similar language has been incorporated into § 63.347(e)(2)(iii) of subpart N.
                
                
                  63.9(h)(6)
                  Yes
                
                
                  63.9(i)
                  Yes
                
                
                  63.9(j)
                  Yes
                
                
                  63.10(a)
                  Yes
                
                
                  63.10(b)(1)
                  Yes
                
                
                  63.10(b)(2)
                  No
                  § 63.346(b) of subpart N specifies the records that must be maintained.
                
                
                  63.10(b)(3)
                  No
                  Subpart N applies to major and area sources.
                
                
                  63.10(c)
                  No
                  Applicable requirements of § 63.10(c) have been incorporated into § 63.346(b) of subpart N.
                
                
                  63.10(d)(1)
                  Yes
                
                
                  63.10(d)(2)
                  No
                  § 63.347(f) of subpart N specifies the timeframe for reporting performance test results.
                
                
                  63.10(d)(3)
                  No
                  Subpart N does not contain opacity or visible emissions standards.
                
                
                  63.10(d)(4)
                  Yes
                
                
                  63.10(d)(5)
                  No
                  § 63.342(f)(3)(iv) and § 63.347(g)(3) of subpart N specify reporting associated with malfunctions.
                
                
                  63.10(e)
                  No
                  § 63.347(g) and (h) of subpart N specify the frequency of periodic reports of monitoring data used to establish compliance. Applicable requirements of § 63.10(e) have been incorporated into § 63.347(g) and (h).
                
                
                  63.10(f)
                  Yes
                
                
                  63.11
                  No
                  Flares will not be used to comply with the emission limits.
                
                
                  63.12-63.15
                  Yes
                  
                
              
              [60 FR 4963, Jan. 25, 1995, as amended at 61 FR 27787, June 3, 1996; 70 FR 75345, Dec. 19, 2005; 77 FR 58248, Sept. 19, 2012]
              
                Editorial Note:
                At 77 FR 58248, Sept. 19, 2012, table 1 to subpart N of part 63 was amended by revising the entry for 63.6 (b)(6); however, because of the inaccurate amendatory language, the amendment could not be incorporated.
              
            
          
          
            Subpart O—Ethylene Oxide Emissions Standards for Sterilization Facilities
            
              Source:
              59 FR 62589, Dec. 6, 1994, unless otherwise noted.
            
            
              § 63.360
              Applicability.
              (a) All sterilization sources using 1 ton (see definition) in sterilization or fumigation operations are subject to the emissions standards in § 63.362, except as specified in paragraphs (b) through (e) of this section. Owners or operators of sources using 1 ton (see definition) subject to the provisions of this subpart must comply with the requirements of subpart A, of this part according to the applicability of subpart A of this part to such sources in Table 1 of this section.
              
                Table 1 of Section 63.360—General Provisions Applicability to Subpart O
                
                  Reference
                  Applies to sources using 10 tons in subpart O a
                  
                  Applies to sources using 1 to 10 tons in subpart O a
                  
                  Comment
                
                
                  63.1(a)(1)
                  Yes
                  Additional terms defined in § 63.361; when overlap between subparts A and O occurs, subpart O takes precedence.
                
                
                  63.1(a)(2)
                  Yes
                
                
                  63.1(a)(3)
                  Yes
                
                
                  63.1(a)(4)
                  Yes
                  Subpart O clarifies the applicability of each paragraph in subpart A to sources subject to subpart O.
                
                
                  63.1(a)(5)
                  No
                  Reserved.
                
                
                  63.1(a)(6)
                  Yes
                
                
                  63.1(a)(7)
                  Yes
                
                
                  63.1.1(a)(8)
                  Yes
                
                
                  63.1(a)(9)
                  No
                  Reserved.
                
                
                  63.1(a)(10)
                  Yes
                
                
                  
                  63.1(a)(11)
                  Yes
                  § 63.366(a) of subpart O also allows report submissions via fax and on electronic media.
                
                
                  63.1(a)(12)-(14)
                  Yes
                
                
                  63.1(b)(1)-(2)
                  Yes
                
                
                  63.1(b)(3)
                  No
                  § 63.367 clarifies the applicability of recordkeeping requirements for sources that determine they are not subject to the emissions standards.
                
                
                  63.1(c)(1)
                  Yes
                  Subpart O clarifies the applicability of each paragraph in subpart A to sources subject to subpart O in this table.
                
                
                  63.1(c)(2)
                  Yes
                  § 63.360(f) exempts area sources subject to this subpart from the obligation to obtain Title V operating permits.
                
                
                  63.1(c)(3)
                  No
                  Reserved.
                
                
                  63.1(c)(4)
                  Yes
                
                
                  63.1(c)(5)
                  No
                  § 63.360 specifies applicability.
                
                
                  63.1(d)
                  No
                  Reserved.
                
                
                  63.1(e)
                  Yes
                
                
                  63.2
                  Yes
                  Additional terms defined in § 63.361; when overlap between subparts A and O occurs, subpart O takes precedence.
                
                
                  63.3
                  Yes
                  Other units used in subpart O are defined in the text of subpart O.
                
                
                  63.4(a)(1)-(3)
                  Yes
                
                
                  63.4(a)(4)
                  No
                  Reserved.
                
                
                  63.4(a)(5)
                  Yes
                
                
                  63.4(b)
                  Yes
                
                
                  63.4(c)
                  Yes
                
                
                  63.5(a)
                  No
                  § 63.366(b)(1) contains applicability requirements for constructed or reconstructed sources.
                
                
                  63.5(b)(1)
                  Yes
                  No
                
                
                  63.5(b)(2)
                  No
                  Reserved.
                
                
                  63.5(b)(3)
                  No
                  See § 63.366(b)(2).
                
                
                  63.5(b)(4)
                  Yes
                  No
                
                
                  63.5(b)(5)
                  Yes
                  No
                
                
                  63.5(b)(6)
                  Yes
                  No
                
                
                  63.5(c)
                  No
                  Reserved.
                
                
                  63.5(d)(1)-(2)
                  No
                  See § 63.366(b)(3).
                
                
                  63.5(d)(3)-(4)
                  Yes
                  No
                
                
                  63.5(e)
                  Yes
                  No
                
                
                  63.5(f)(1)-(2)
                  No
                  See § 63.366(b)(4).
                
                
                  63.6(a)(1)
                  Yes
                
                
                  63.6(a)(2)
                  No
                  § 63.360 specifies applicability.
                
                
                  63.6(b)-(c)
                  No
                  § 63.360(g) specifies compliance dates for sources.
                
                
                  63.6(d)
                  No
                  Reserved.
                
                
                  63.6(e)
                  No
                  Subpart O does not contain any operation and maintenance plan requirements.
                
                
                  63.6(f)(1)
                  No
                  § 63.362(b) specifies when the standards apply.
                
                
                  63.6(f)(2)(i)
                  Yes
                
                
                  63.6(f)(2)(ii)
                  No
                  § 63.363 specifies parameters for determining compliance.
                
                
                  63.6(f)(2)(iii)-(iv)
                  Yes
                
                
                  63.6(f)(2)(v)
                  No
                
                
                  63.6(f)(3)
                  Yes
                
                
                  63.6(g)
                  Yes
                
                
                  63.6(h)
                  No
                  Subpart O does not contain any opacity or visible emission standards.
                
                
                  63.6(i)(1)-(14)
                  Yes
                
                
                  63.6(i)(15)
                  No
                  Reserved
                
                
                  63.6(i)(16)
                  Yes
                
                
                  63.6(j)
                  Yes
                
                
                  63.7(a)(1)
                  Yes
                
                
                  63.7(a)(2)
                  Yes
                
                
                  
                  63.7(a)(3)
                  Yes
                
                
                  63.7(b)
                  Yes
                
                
                  63.7(c)
                  Yes
                  No
                
                
                  63.7(d)
                  Yes
                  No
                
                
                  63.7(e)
                  Yes
                  § 63.365 also contains test methods specific to sources subject to the emissions standards.
                
                
                  63.7(f)
                  Yes
                
                
                  63.7(g)(1)
                  Yes
                
                
                  63.7(g)(2)
                  No
                  Reserved
                
                
                  63.7(g)(3)
                  Yes
                
                
                  63.7(h)
                  Yes
                
                
                  63.8(a)(1)
                  Yes
                
                
                  63.8(a)(2)
                  Yes
                
                
                  63.8(a)(3)
                  No
                  Reserved
                
                
                  63.8(a)(4)
                  Yes
                
                
                  63.8(b)(1)
                  Yes
                
                
                  63.8(b)(2)
                  Yes
                
                
                  63.8(b)(3)
                  No
                
                
                  63.8(c)(1) (i)-(ii)
                  No
                  A startup, shutdown, and malfunction plan is not required for these standards.
                
                
                  63.8(c)(1)(iii)
                  Yes
                
                
                  63.8(c)(2)-(3)
                  Yes
                
                
                  63.8(c)(4)-(5)
                  No
                  Frequency of monitoring measurements is provided in § 63.364; opacity monitors are not required for these standards.
                
                
                  63.8(c)(6)
                  No
                  Performance specifications for gas chromatographs and temperature monitors are contained in § 63.365.
                
                
                  63.8(c)(7)(i)(A)-(B)
                  No
                  Performance specifications for gas chromatographs and temperature monitors are contained in § 63.365.
                
                
                  63.8(c)(7)(i)(C)
                  No
                  Opacity monitors are not required for these standards.
                
                
                  63.8(c)(7)(ii)
                  No
                  Performance specifications for gas chromatographs and temperature monitors are contained in § 63.365.
                
                
                  63.8(c)(8)
                  No
                
                
                  63.8(d)
                  Yes
                  No
                
                
                  63.8(e)(1)
                  Yes
                
                
                  63.8(e)(2)
                  Yes
                
                
                  63.8(e)(3)
                  Yes
                  No
                
                
                  63.8(e)(4)
                  Yes
                
                
                  63.8(e)(5)(i)
                  Yes
                
                
                  63.8(e)(5)(ii)
                  No
                  Opacity monitors are not required for these standards.
                
                
                  63.8(f)(1)-(5)
                  Yes
                
                
                  63.8(f)(6)
                  No
                
                
                  63.8(g)(1)
                  Yes
                
                
                  63.8(g)(2)
                  No
                
                
                  63.8(g)(3)-(5)
                  Yes
                
                
                  63.9(a)
                  Yes
                
                
                  63.9(b)(1)-(i)
                  Yes
                
                
                  63.9(b)(1)(ii)-(iii)
                  No
                  § 63.366(c)(1)(i) contains language for sources that increase usage such that the source becomes subject to the emissions standards.
                
                
                  63.9(b)(2)-(3)
                  Yes
                  § 63.366(c)(3) contains additional information to be included in the initial report for existing and new sources.
                
                
                  63.9(b)(4)-(5)
                  No
                  § 63.366(c)(1)(ii) and (iii) contains requirements for new or reconstructed sources subject to the emissions standards.
                
                
                  63.9(c)
                  Yes
                
                
                  63.9(d)
                  No
                
                
                  63.9(e)
                  Yes
                
                
                  63.9(f)
                  No
                  Opacity monitors are not required for these standards.
                
                
                  
                  63.9(g)(1)
                  Yes
                
                
                  63.9(g)(2)-(3)
                  No
                  Opacity monitors and relative accuracy testing are not required for these standards.
                
                
                  63.9(h)(1)-(3)
                  Yes
                
                
                  63.9(h)(4)
                  No
                  Reserved.
                
                
                  63.9(h)(5)
                  No
                  § 63.366(c)(2) instructs sources to submit actual data.
                
                
                  63.9(h)(6)
                  Yes
                
                
                  63.9(i)
                  Yes
                
                
                  63.9(j)
                  Yes
                
                
                  63.10(a)
                  Yes
                
                
                  63.10(b)(1)
                  Yes
                
                
                  63.10(b)(2)(i)
                  No
                  Not applicable due to batch nature of the industry.
                
                
                  63.10(b)(2)(ii)
                  Yes
                
                
                  63.10(b)(2)(iii)
                  No
                
                
                  63.10(b)(2)(iv)-(v)
                  No
                  A startup, shutdown, and malfunction plan is not required for these standards.
                
                
                  63.10(b)(2)(vi)-(xii)
                  Yes
                
                
                  63.10(b)(2)(xiii)
                  No
                
                
                  63.10(b)(2)(xiv)
                  Yes
                
                
                  63.10(b)(3)
                  No
                  § 63.367 (b) and (c) contains applicability determination requirements.
                
                
                  63.10(c)(1)
                  Yes
                
                
                  63.10(c)(2)-(4)
                  No
                  Reserved.
                
                
                  63.10(c)(5)
                  Yes
                
                
                  63.10(c)(6)
                  No
                
                
                  63.10(c)(7)
                  No
                  Not applicable due to batch nature of the industry.
                
                
                  63.10(c)(8)
                  Yes
                
                
                  63.10(c)(9)
                  No
                
                
                  63.10(c)(10)-(13)
                  Yes
                
                
                  63.10(c)(14)
                  Yes
                  No
                
                
                  63.10(c)(15)
                  No
                  A startup, shutdown, and malfunction plan is not required for these standards.
                
                
                  63.10(d)(1)
                  Yes
                
                
                  63.10(d)(2)
                  Yes
                
                
                  63.10(d)(3)
                  No
                  Subpart O does not contain opacity or visible emissions standards.
                
                
                  63.10(d)(4)
                  Yes
                
                
                  63.10(d)(5)
                  No
                  A startup, shutdown, and malfunction plan is not required for these standards.
                
                
                  63.10(e)(1)
                  Yes
                
                
                  63.10(e)(2)(i)
                  Yes
                
                
                  63.10(e)(2)(ii)
                  No
                  Opacity monitors are not required for these standards.
                
                
                  63.10(e)(3)(i)-(iv)
                  Yes
                
                
                  63.10(e)(3)(v)
                  No
                  § 63.366(a)(3) specifies contents and submittal dates for excess emissions and monitoring system performance reports.
                
                
                  63.10(e)(3)(vi)-(viii)
                  Yes
                
                
                  63.10(e)(4)
                  No
                  Opacity monitors are not required for these standards.
                
                
                  63.10(f)
                  Yes
                
                
                  63.11
                  Yes
                
                
                  63.12-63.15
                  Yes
                
                
                  a See definition.
              

              (b) Sterilization sources using less than 1 ton (see definition) are not subject to the emissions standards in § 63.362. The recordkeeping requirements of § 63.367(c) apply.
              
              (c) This subpart does not apply to beehive fumigators.
              (d) This subpart does not apply to research or laboratory facilities as defined in section 112(c)(7) of title III of the Clean Air Act Amendment of 1990.
              (e) This subpart does not apply to ethylene oxide sterilization operations at stationary sources such as hospitals, doctors offices, clinics, or other facilities whose primary purpose is to provide medical services to humans or animals.
              (f) If you are an owner or operator of an area source subject to this subpart, you are exempt from the obligation to obtain a permit under 40 CFR part 70 or 71, provided you are not required to obtain a permit under 40 CFR 70.3(a) or 71.3(a) for a reason other than your status as an area source under this subpart. Notwithstanding the previous sentence, you must continue to comply with the provisions of this subpart applicable to area sources.
              (g) The owner or operator shall comply with the provisions of this subpart as follows:
              (1) All sterilization chamber vents subject to the emissions standards in § 63.362 with an initial startup date before December 6, 1998, no later than December 6, 1998.
              (2) All sterilization chamber vents subject to the emissions standards in § 63.362 with an initial startup date on or after December 6, 1998, immediately upon initial startup of the source.
              (3) All sterilization chamber vents at sources using less than 1 ton of ethylene oxide that increase their ethylene oxide usage after December 6, 1998 such that the sterilization chamber vent becomes subject to the emissions standards in § 63.362(c), immediately upon becoming subject to the emission standards.
              (4) All aeration room vents subject to the emissions standards in § 63.362 with an initial startup date before December 6, 2000, no later than December 6, 2000.
              (5) All aeration room vents subject to the emissions standards in § 63.362 with an initial startup date on or after December 6, 2000, immediately upon initial startup of the source.
              (6) All aeration room vents at sources using less than 10 tons that increase their ethylene oxide usage after December 6, 2000, such that the aeration room vents become subject to the emissions standards in § 63.362, immediately upon becoming subject to the emission standards.
              (7)-(10) [Reserved]
              [59 FR 62589, Dec. 6, 1994, as amended at 61 FR 27788, June 3, 1996; 63 FR 66994, Dec. 4, 1998; 64 FR 67793, Dec. 3, 1999; 64 FR 69643, Dec. 14, 1999; 66 FR 55582, Nov. 2, 2001; 70 FR 75345, Dec. 19, 2005]
            
            
              § 63.361
              Definitions.
              Terms and nomenclature used in this subpart are defined in the Clean Air Act (the Act) as amended in 1990, §§ 63.2 and 63.3 of subpart A of this part, or in this section. For the purposes of subpart O, if the same term is defined in subpart A and in this section, it shall have the meaning given in this section.
              
                Aeration room means any vessel or room that is used to facilitate off-gassing of ethylene oxide at a sterilization facility.
              
                Aeration room vent means the point(s) through which the evacuation of ethylene oxide-laden air from an aeration room occurs.
              
                Baseline temperature means a minimum temperature at the outlet from the catalyst bed of a catalytic oxidation control device or at the exhaust point from the combustion chamber of a thermal oxidation control device.
              
                Chamber exhaust vent means the point(s) through which ethylene oxide-laden air is removed from the sterilization chamber during chamber unloading following the completion of sterilization and associated air washes.
              
                Compliance date means the date by which a source subject to the emissions standards in § 63.362 is required to be in compliance with the standard.
              
                Deviation means any instance in which an affected source, subject to this subpart, or an owner or operator of such a source:
              (1) Fails to meet any requirement or obligation established by this subpart including, but not limited to, any emission limitation (including any operating limit) or work practice standard;

              (2) Fails to meet any term or condition that is adopted to implement an applicable requirement in this subpart and that is included in the operating permit for any affected source required to obtain such a permit; or
              (3) Fails to meet any emission limitation (including any operating limit) or work practice standard in this subpart during startup, shutdown, or malfunction, regardless of whether or not such failure is permitted by this subpart.
              
                Effective date means the date of promulgation in the Federal Register notice.
              
                Initial startup date means the date when a source subject to the emissions standards in § 63.362 first begins operation of a sterilization process.
              
                Manifolding emissions means combining ethylene oxide emissions from two or more different vent types for the purpose of controlling these emissions with a single control device.
              
                Maximum ethylene glycol concentration means any concentration of ethylene glycol in the scrubber liquor of an acid-water scrubber control device established during a performance test when the scrubber achieves at least 99-percent control of ethylene oxide emissions.
              
                Maximum liquor tank level means any level of scrubber liquor in the acid-water scrubber liquor recirculation tank established during a performance test when the scrubber achieves at least 99-percent control of ethylene oxide emissions.
              
                Oxidation temperature means the temperature at the outlet point of a catalytic oxidation unit control device or at the exhaust point from the combustion chamber for a thermal oxidation unit control device.
              
                Source(s) using less than 1 ton means source(s) using less than 907 kg (1 ton) of ethylene oxide within all consecutive 12-month periods after December 6, 1996.
              
                Source(s) using 1 ton means source(s) using 907 kg (1 ton) or more of ethylene oxide within any consecutive 12-month period after December 6, 1996.
              
                Source(s) using 1 to 10 tons means source(s) using 907 kg (1 ton) or more of ethylene oxide in any consecutive 12-month period but less than 9,070 kg (10 tons) of ethylene oxide in all consecutive 12-month periods after December 6, 1996.
              
                Source(s) using less than 10 tons means source(s) using less than 9,070 kg (10 tons) of ethylene oxide in all consecutive 12-month periods after December 6, 1996.
              
                Source(s) using 10 tons means source(s) using 9,070 kg (10 tons) or more of ethylene oxide in any consecutive 12-month period after December 6, 1996.
              
                Sterilization chamber means any enclosed vessel or room that is filled with ethylene oxide gas, or an ethylene oxide/inert gas mixture, for the purpose of sterilizing and/or fumigating at a sterilization facility.
              
                Sterilization chamber vent means the point (prior to the vacuum pump) through which the evacuation of ethylene oxide from the sterilization chamber occurs following sterilization or fumigation, including any subsequent air washes.
              
                Sterilization facility means any stationary source where ethylene oxide is used in the sterilization or fumigation of materials.
              
                Sterilization operation means any time when ethylene oxide is removed from the sterilization chamber through the sterilization chamber vent or the chamber exhaust vent or when ethylene oxide is removed from the aeration room through the aeration room vent.
              
                Thermal oxidizer means all combustion devices except flares.
              [59 FR 62589, Dec. 6, 1994, as amended at 66 FR 55583, Nov. 2, 2001]
            
            
              § 63.362
              Standards.

              (a) Each owner or operator of a source subject to the provisions of this subpart shall comply with these requirements on and after the compliance date specified in § 63.360(g). The standards of this section are summarized in Table 1 of this section.
              
              
                Table 1 of Section 63.362—Standards for Ethylene Oxide Commercial Sterilizers and Fumigators
                
                  Existing and new sources
                  Source type
                  Sterilization chamber vent
                  Aeration room vent
                  Chamber exhaust vent
                
                
                  Source size
                  <907 kg (<1 ton)
                  No control required; minimal recordkeeping requirements apply (see § 63.367(c)).
                
                
                   
                  ≥907 kg and <9,070 kg (≥1 ton and <10 tons)
                  99% emission reduction (see § 63.362(c))
                  No control
                  No control.
                
                
                   
                  ≥9,070 kg (≥10 tons)
                  99% emission reduction (see § 63.362(c))
                  1 ppm maximum outlet concentration or 99% emission reduction (see § 63.362(d))
                  No control.
                
              
              (b) Applicability of emission limits. The emission limitations of paragraphs (c), (d), and (e) of this section apply during sterilization operation. The emission limitations do not apply during periods of malfunction.
              (c) Sterilization chamber vent at sources using 1 ton. Each owner or operator of a sterilization source using 1 ton shall reduce ethylene oxide emissions to the atmosphere by at least 99 percent from each sterilization chamber vent.
              (d) Aeration room vent at sources using 10 tons. Each owner or operator of a sterilization source using 10 tons shall reduce ethylene oxide emissions to the atmosphere from each aeration room vent to a maximum concentration of 1 ppmv or by at least 99 percent, whichever is less stringent, from each aeration room vent.
              (e) [Reserved]
              [59 FR 62589, Dec. 6, 1994, as amended at 66 FR 55583, Nov. 2, 2001]
            
            
              § 63.363
              Compliance and performance provisions.
              (a)(1) The owner or operator of a source subject to emissions standards in § 63.362 shall conduct an initial performance test using the procedures listed in § 63.7 according to the applicability in Table 1 of § 63.360, the procedures listed in this section, and the test methods listed in § 63.365.
              (2) The owner or operator of all sources subject to these emissions standards shall complete the performance test within 180 days after the compliance date for the specific source as determined in § 63.360(g).
              (b) The procedures in paragraphs (b)(1) through (3) of this section shall be used to determine initial compliance with the emission limits under § 63.362(c), the sterilization chamber vent standard and to establish operating limits for the control devices:
              (1) The owner or operator shall determine the efficiency of control devices used to comply with § 63.362(c) using the test methods and procedures in § 63.365(b).
              (2) For facilities with acid-water scrubbers, the owner or operator shall establish as an operating limit either:
              (i) The maximum ethylene glycol concentration using the procedures described in § 63.365(e)(1); or
              (ii) The maximum liquor tank level using the procedures described in § 63.365(e)(2).
              (3) For facilities with catalytic oxidizers or thermal oxidizers, the operating limit consists of the recommended minimum oxidation temperature provided by the oxidation unit manufacturer for an operating limit.
              (4) Facilities with catalytic oxidizers shall comply with one of the following work practices:
              (i) Once per year after the initial compliance test, conduct a performance test during routine operations, i.e., with product in the chamber using the procedures described in § 63.365(b) or (d) as appropriate. If the percent efficiency is less than 99 percent, restore the catalyst as soon as practicable but no later than 180 days after conducting the performance test; or
              (ii) Once per year after the initial compliance test, analyze ethylene oxide concentration data from § 63.364(e) or a continuous emission monitoring system (CEMS) and restore the catalyst as soon as practicable but no later than 180 days after data analysis; or,

              (iii) Every 5 years, beginning 5 years after the initial compliance test (or by December 6, 2002, whichever is later), replace the catalyst bed with new catalyst material.
              (c) The procedures in paragraphs (c)(1) through (3) of this section shall be used to determine initial compliance with the emission limits under § 63.362(d), the aeration room vent standard:
              (1) The owner or operator shall comply with either paragraph (b)(2) or (3) of this section.
              (2) Determine the concentration of ethylene oxide emitted from the aeration room into the atmosphere (after any control device used to comply with § 63.362(d)) using the methods in § 63.365(c)(1); or
              (3) Determine the efficiency of the control device used to comply with § 63.362(d) using the test methods and procedures in § 63.365(d)(2).
              (d) [Reserved]
              (e) For facilities complying with the emissions limits under § 63.362 with a control technology other than acid-water scrubbers or catalytic or thermal oxidizers, the owner or operator of the facility shall provide to the Administrator or delegated authority information describing the design and operation of the air pollution control system, including recommendations for the operating parameters to be monitored to demonstrate continuous compliance. Based on this information, the Administrator will determine the operating parameter(s) to be measured during the performance test. During the performance test required in paragraph (a) of this section, using the methods approved in § 63.365(g), the owner or operator shall determine the site-specific operating limit(s)for the operating parameters approved by the Administrator.
              (f) A facility must demonstrate continuous compliance with each operating limit and work practice standard required under this section, except during periods of startup, shutdown, and malfunction, according to the methods specified in § 63.364.
              [66 FR 55583, Nov. 2, 2001]
            
            
              § 63.364
              Monitoring requirements.
              (a)(1) The owner or operator of a source subject to emissions standards in § 63.362 shall comply with the monitoring requirements in § 63.8 of subpart A of this part, according to the applicability in Table 1 of § 63.360, and in this section.
              (2) Each owner or operator of an ethylene oxide sterilization facility subject to these emissions standards shall monitor the parameters specified in this section. All monitoring equipment shall be installed such that representative measurements of emissions or process parameters from the source are obtained. For monitoring equipment purchased from a vendor, verification of the operational status of the monitoring equipment shall include completion of the manufacturer's written specifications or recommendations for installation, operation, and calibration of the system.
              (b) For sterilization facilities complying with § 63.363(b) or (d) through the use of an acid-water scrubber, the owner or operator shall either:
              (1) Sample the scrubber liquor and analyze and record once per week the ethylene glycol concentration of the scrubber liquor using the test methods and procedures in § 63.365(e)(1). Monitoring is required during a week only if the scrubber unit has been operated; or
              (2) Measure and record once per week the level of the scrubber liquor in the recirculation tank. The owner or operator shall install, maintain, and use a liquid level indicator to measure the scrubber liquor tank level (i.e., a marker on the tank wall, a dipstick, a magnetic indicator, etc.). Monitoring is required during a week only if the scrubber unit has been operated.

              (c) For sterilization facilities complying with § 63.363(b) or (c) through the use of catalytic oxidation or thermal oxidation, the owner or operator shall either comply with § 63.364(e) or continuously monitor and record the oxidation temperature at the outlet to the catalyst bed or at the exhaust point from the thermal combustion chamber using the temperature monitor described in paragraph (c)(4) of this section. Monitoring is required only when the oxidation unit is operated. From 15-minute or shorter period temperature values, a data acquisition system for the temperature monitor shall compute and record a daily average oxidation temperature. Strip chart data shall be converted to record a daily average oxidation temperature each day any instantaneous temperature recording falls below the minimum temperature.
              (1)-(3) [Reserved]
              (4) The owner or operator shall install, calibrate, operate, and maintain a temperature monitor accurate to within ±5.6 °C (±10 °F) to measure the oxidation temperature. The owner or operator shall verify the accuracy of the temperature monitor twice each calendar year with a reference temperature monitor (traceable to National Institute of Standards and Technology (NIST) standards or an independent temperature measurement device dedicated for this purpose). During accuracy checking, the probe of the reference device shall be at the same location as that of the temperature monitor being tested. As an alternative, the accuracy temperature monitor may be verified in a calibrated oven (traceable to NIST standards).
              (d) For sterilization facilities complying with § 63.363(b) or (c) through the use of a control device other than acid-water scrubbers or catalytic or thermal oxidizers, the owner or operator shall monitor the parameters as approved by the Administrator using the methods and procedures in § 63.365(g).
              (e) Measure and record once per hour the ethylene oxide concentration at the outlet to the atmosphere after any control device according to the procedures specified in § 63.365(c)(1). The owner or operator shall compute and record a 24-hour average daily. The owner or operator will install, calibrate, operate, and maintain a monitor consistent with the requirements of performance specification (PS) 8 or 9 in 40 CFR part 60, appendix B, to measure ethylene oxide. The daily calibration requirements of section 7.2 of PS-9 or Section 13.1 of PS-8 are required only on days when ethylene oxide emissions are vented to the control device.
              (f) [Reserved]
              [59 FR 62589, Dec. 6, 1994, as amended at 66 FR 55584, Nov. 2, 2001; 79 FR 11283, Feb. 27, 2014]
            
            
              § 63.365
              Test methods and procedures.
              (a) Performance testing. The owner or operator of a source subject to the emissions standards in § 63.362 shall comply with the performance testing requirements in § 63.7 of subpart A of this part, according to the applicability in Table 1 of § 63.360, and in this section.
              (b) Efficiency at the sterilization chamber vent. California Air Resources Board (CARB) Method 431 or the following procedures shall be used to determine the efficiency of all types of control devices used to comply with § 63.362(c), sterilization chamber vent standard.
              (1) First evacuation of the sterilization chamber. These procedures shall be performed on an empty sterilization chamber, charged with a typical amount of ethylene oxide, for the duration of the first evacuation under normal operating conditions (i.e., sterilization pressure and temperature).

              (i) The amount of ethylene oxide loaded into the sterilizer (Wc) shall be determined by either:
              (A) Weighing the ethylene oxide gas cylinder(s) used to charge the sterilizer before and after charging. Record these weights to the nearest 45 g (0.1 lb). Multiply the total mass of gas charged by the weight percent ethylene oxide present in the gas.
              (B) Installing calibrated rotameters at the sterilizer inlet and measuring flow rate and duration of sterilizer charge. Use the following equation to convert flow rate to weight of ethylene oxide:
              
                ER06DE94.024
              
              
                where:
                
                Wc = weight of ethylene oxide charged, g (lb)
                Fv = volumetric flow rate, liters per minute (L/min) corrected to 20 °C and 101.325 kilopascals (kPa) (scf per minute (scfm) corrected to 68 °F and 1 atmosphere of pressure (atm)); the flowrate must be constant during time (t)
                t = time, min
                %EOV = volume fraction ethylene oxide

                SV = standard volume, 24.05 liters per mole (L/mole) = 22.414 L/mole ideal gas law constant corrected to 20 °C and 101.325 kPa (385.32 scf per mole (scf/mole) = 359 scf/mole ideal gas law constant corrected to 68 °F and 1 atm).
                MW = molecular weight of ethylene oxide, 44.05 grams per gram-mole (g/g-mole) (44.05 pounds per pound-mole (lb/lb-mole)), or
              
              
              (C) Calculating the mass based on the conditions of the chamber immediately after it has been charged using the following equation:
              
                ER06DE94.025
              
              
                where:
                
                P = chamber pressure, kPa (psia)
                V = chamber volume, liters (L) (ft3)
                R = gas constant, 8.313 L·kPa/g-mole·(10.73 psia·ft3/mole°R)
                T = temperature, K (°R)
              
              
              
                Note:
                If the ethylene oxide concentration is in weight percent, use the following equation to calculate mole fraction:
              
              
                ER06DE94.026
              
              
                where:
                
                WEO = weight percent of ethylene oxide
                Wx = weight percent of compound in the balance of the mixture
                MWx = molecular weight of compound in the balance gas mixture
              
              
              (ii) The residual mass of ethylene oxide in the sterilizer shall be determined by recording the chamber temperature, pressure, and volume after the completion of the first evacuation and using the following equation:
              
                ER06DE94.027
              
              
                where:
                
                Wr = weight of ethylene oxide remaining in chamber (after the first evacuation), in g (lb)
              
              

              (iii) Calculate the total mass of ethylene oxide at the inlet to the control device (Wi) by subtracting the residual mass (Wr) calculated in paragraph (b)(1)(ii) of this section from the charged weight (Wc) calculated in paragraph (b)(1)(i) of this section.

              (iv) The mass of ethylene oxide emitted from the control device outlet (Wo) shall be calculated by continuously monitoring the flow rate and concentration using the following procedure.
              (A) Measure the flow rate through the control device exhaust continuously during the first evacuation using the procedure found in 40 CFR part 60, appendix A, Test Methods 2, 2A, 2C, or 2D, as appropriate. (Method 2D (using orifice plates or Rootstype meters) is recommended for measuring flow rates from sterilizer control devices.) Record the flow rate at 1-minute intervals throughout the test cycle, taking the first reading within 15 seconds after time zero. Time zero is defined as the moment when the pressure in the sterilizer is released. Correct the flow to standard conditions (20 °C and 101.325 kPa (68 °F and 1 atm)) and determine the flow rate for the run as outlined in the test methods listed in paragraph (b) of this section.
              (B) Test Method 18 or 25A, 40 CFR part 60, appendix A (hereafter referred to as Method 18 or 25A, respectively), shall be used to measure the concentration of ethylene oxide.
              (1) Prepare a graph of volumetric flow rate versus time corresponding to the period of the run cycle. Integrate the area under the curve to determine the volume.
              (2) Calculate the mass of ethylene oxide by using the following equation:
              
                ER02NO01.002
              
              
                Where:
                
                Wo = Mass of ethylene oxide, g (lb)
                C = concentration of ethylene oxide in ppmv
                V = volume of gas exiting the control device corrected to standard conditions, L (ft3)
                1/106 = correction factor LEO/106 LTOTAL GAS (ft3
                  EO/106 ft3
                  TOTAL GAS)
              
              
              (3) Calculate the efficiency by the equation in paragraph (b)(1)(v) of this section.
              (C) [Reserved]
              (v) Determine control device efficiency (% Eff) using the following equation:
              
                ER06de94.030
              
              
                where:
                
                % Eff = percent efficiency
                Wi = mass flow rate into the control device
                Wo = mass flow rate out of the control device
              
              
              
              (vi) Repeat the procedures in paragraphs (b)(1) (i) through (v) of this section three times. The arithmetic average percent efficiency of the three runs shall determine the overall efficiency of the control device.
              (2) [Reserved]
              (c) Concentration determination. The following procedures shall be used to determine the ethylene oxide concentration.
              (1) Parameter monitoring. For determining the ethylene oxide concentration required in § 63.364(e), follow the procedures in PS 8 or PS 9 in 40 CFR part 60, appendix B. Sources complying with PS 8 are exempt from the relative accuracy procedures in sections 2.4 and 3 of PS-8.
              (2) Initial compliance. For determining the ethylene oxide concentration required in § 63.363(c)(2), the procedures outlined in Method 18 or Method 25 A (40 CFR part 60, appendix A) shall be used. A Method 18 or Method 25A test consists of three 1-hour runs. If using Method 25A to determine concentration, calibrate and report Method 25A instrument results using ethylene oxide as the calibration gas. The arithmetic average of the ethylene oxide concentration of the three test runs shall determine the overall outlet ethylene oxide concentration from the control device.
              (d) Efficiency determination at the aeration room vent (not manifolded). The following procedures shall be used to determine the efficiency of a control device used to comply with § 63.362(d), the aeration room vent standard.
              (1) Determine the concentration of ethylene oxide at the inlet and outlet of the control device using the procedures in Method 18 or 25A in 40 CFR part 60, appendix A. A test is comprised of three 1-hour runs.
              (2) Determine control device efficiency (% Eff) using the following equation:
              
                ER02NO01.001
              
              
                Where:
                
                % Eff = percent efficiency
                Wi = mass flow rate into the control device
                WO = mass flow rate out of the control device
              
              
              (3) Repeat the procedures in paragraphs (d)(1) and (2) of this section three times. The arithmetic average percent efficiency of the three runs shall determine the overall efficiency of the control device.
              (e) Determination of baseline parameters for acid-water scrubbers. The procedures in this paragraph shall be used to determine the monitored parameters established in § 63.363(b), (d), or (e) for acid-water scrubbers and to monitor the parameters as established in § 63.364(b).
              (1) Ethylene glycol concentration. For determining the ethylene glycol concentration, the facility owner or operator shall establish the maximum ethylene glycol concentration as the ethylene glycol concentration averaged over three test runs; the sampling and analysis procedures in ASTM D 3695-88, Standard Test Method for Volatile Alcohols in Water By Direct Aqueous-Injection Gas Chromatography, (incorporated by reference—see § 63.14) shall be used to determine the ethylene glycol concentration.
              (2) Scrubber liquor tank level. For determining the scrubber liquor tank level, the sterilization facility owner or operator shall establish the maximum liquor tank level based on a single measurement of the liquor tank level during one test run.
              (f) [Reserved]

              (g) An owner or operator of a sterilization facility seeking to demonstrate compliance with the standards found at § 63.362(c), (d), or (e) with a control device other than an acid-water scrubber or catalytic or thermal oxidation unit shall provide to the Administrator the information requested under § 63.363(f). The owner or operator shall submit: a description of the device; test results collected in accordance with § 63.363(f) verifying the performance of the device for controlling ethylene oxide emissions to the atmosphere to the levels required by the applicable standards; the appropriate operating parameters that will be monitored; and the frequency of measuring and recording to establish continuous compliance with the standards. The monitoring plan submitted identifying the compliance monitoring is subject to the Administrator's approval. The owner or operator of the sterilization facility shall install, calibrate, operate, and maintain the monitor(s) approved by the Administrator based on the information submitted by the owner or operator. The owner or operator shall include in the information submitted to the Administrator proposed performance specifications and quality assurance procedures for their monitors. The Administrator may request further information and shall approve appropriate test methods and procedures.
              (h) An owner or operator of a sterilization facility seeking to demonstrate compliance with the requirements of § 63.363 or § 63.364, with a monitoring device or procedure other than a gas chromatograph or a flame ionization analyzer, shall provide to the Administrator information describing the operation of the monitoring device or procedure and the parameter(s) that would demonstrate continuous compliance with each operating limit. The Administrator may request further information and will specify appropriate test methods and procedures.
              [59 FR 62589, Dec. 6, 1994, as amended at 66 FR 55584, Nov. 2, 2001; 79 FR 11283, Feb. 27, 2014]
            
            
              § 63.366
              Reporting requirements.
              (a) The owner or operator of a source subject to the emissions standards in § 63.362 shall fulfill all reporting requirements in §§ 63.10(a), (d), (e), and (f) of subpart A, according to the applicability in Table 1 of § 63.360. These reports will be made to the Administrator at the appropriate address identified in § 63.13 of subpart A of this part.
              (1) Reports required by subpart A and this section may be sent by U.S. mail, fax, or by another courier.
              (i) Submittals sent by U.S. mail shall be postmarked on or before the specified date.
              (ii) Submittals sent by other methods shall be received by the Administrator on or before the specified date.
              (2) If acceptable to both the Administrator and the owner or operator of a source, reports may be submitted on electronic media.
              (3) Content and submittal dates for deviations and monitoring system performance reports. All deviations and monitoring system performance reports and all summary reports, if required per § 63.10(e)(3)(vii) and (viii), shall be delivered or postmarked within 30 days following the end of each calendar half or quarter as appropriate (see § 63.10(e)(3)(i) through (iv) for applicability). Written reports of deviations from an operating limit shall include all information required in § 63.10(c)(5) through (13), as applicable in Table 1 of § 63.360, and information from any calibration tests in which the monitoring equipment is not in compliance with PS 9 or the method used for temperature calibration. The written report shall also include the name, title, and signature of the responsible official who is certifying the accuracy of the report. When no deviations have occurred or monitoring equipment has not been inoperative, repaired, or adjusted, such information shall be stated in the report.
              (b) Construction and reconstruction. The owner or operator of each source using 10 tons shall fulfill all requirements for construction or reconstruction of a source in § 63.5 of subpart A of this part, according to the applicability in Table 1 of § 63.360, and in this paragraph.
              (1) Applicability. (i) This paragraph and § 63.5 of subpart A of this part implement the preconstruction review requirements of section 112(i)(1) for sources subject to these emissions standards. In addition, this paragraph and § 63.5 of subpart A of this part include other requirements for constructed and reconstructed sources that are or become subject to these emissions standards.

              (ii) After the effective date, the requirements in this section and in § 63.5 of subpart A of this part apply to owners or operators who construct a new source or reconstruct a source subject to these emissions standards after December 6, 1994. New or reconstructed sources subject to these emissions standards with an initial startup date before the effective date are not subject to the preconstruction review requirements specified in paragraphs (b) (2) and (3) of this section and § 63.5(d) (3) and (4) and (e) of subpart A of this part.
              
              (2) After the effective date, whether or not an approved permit program is effective in the State in which a source is (or would be) located, no person may construct a new source or reconstruct a source subject to these emissions standards, or reconstruct a source such that the source becomes a source subject to these emissions standards, without obtaining advance written approval from the Administrator in accordance with the procedures specified in paragraph (b)(3) of this section and § 63.5(d) (3) and (4) and (e) of subpart A of this part.
              (3) Application for approval of construction or reconstruction. The provisions of paragraph (b)(3) of this section and § 63.5(d) (3) and (4) of subpart A of this part implement section 112(i)(1) of the Act.
              (i) General application requirements. (A) An owner or operator who is subject to the requirements of paragraph (b)(2) of this section shall submit to the Administrator an application for approval of the construction of a new source subject to these emissions standards, the reconstruction of a source subject to these emissions standards, or the reconstruction of a source such that the source becomes a source subject to these emissions standards. The application shall be submitted as soon as practicable before the construction or reconstruction is planned to commence (but not sooner than the effective date) if the construction or reconstruction commences after the effective date. The application shall be submitted as soon as practicable before the initial startup date but no later than 60 days after the effective date if the construction or reconstruction had commenced and the initial startup date had not occurred before the effective date. The application for approval of construction or reconstruction may be used to fulfill the initial notification requirements of paragraph (c)(1)(iii) of this section. The owner or operator may submit the application for approval well in advance of the date construction or reconstruction is planned to commence in order to ensure a timely review by the Administrator and that the planned commencement date will not be delayed.
              (B) A separate application shall be submitted for each construction or reconstruction. Each application for approval of construction or reconstruction shall include at a minimum:
              (1) The applicant's name and address.
              (2) A notification of intention to construct a new source subject to these emissions standards or make any physical or operational change to a source subject to these emissions standards that may meet or has been determined to meet the criteria for a reconstruction, as defined in § 63.2 of subpart A of this part.
              (3) The address (i.e., physical location) or proposed address of the source.
              (4) An identification of the relevant standard that is the basis of the application.
              (5) The expected commencement date of the construction or reconstruction.
              (6) The expected completion date of the construction or reconstruction.
              (7) The anticipated date of (initial) startup of the source.
              (8) The type and quantity of hazardous air pollutants emitted by the source, reported in units and averaging times and in accordance with the test methods specified in the standard, or if actual emissions data are not yet available, an estimate of the type and quantity of hazardous air pollutants expected to be emitted by the source reported in units and averaging times specified. The owner or operator may submit percent reduction information, if the standard is established in terms of percent reduction. However, operating parameters, such as flow rate, shall be included in the submission to the extent that they demonstrate performance and compliance.
              (9) Other information as specified in paragraph (b)(3)(ii) of this section and § 63.5(d)(3) of subpart A of this part.

              (C) An owner or operator who submits estimates or preliminary information in place of the actual emissions data and analysis required in paragraphs (b)(3)(i)(B)(8) and (ii) of this section shall submit the actual, measured emissions data and other correct information as soon as available but no later than with the notification of compliance status required in paragraph (c)(2) of this section.
              
              (ii) Application for approval of construction. Each application for approval of construction shall include, in addition to the information required in paragraph (b)(3)(i)(B) of this section, technical information describing the proposed nature, size, design, operating design capacity, and method of operation of the source subject to these emissions standards, including an identification of each point of emission for each hazardous air pollutant that is emitted (or could be emitted) and a description of the planned air pollution control system (equipment or method) for each emission point. The description of the equipment to be used for the control of emissions shall include each control device for each hazardous air pollutant and the estimated control efficiency (percent) for each control device. The description of the method to be used for the control of emissions shall include an estimated control efficiency (percent) for that method. Such technical information shall include calculations of emission estimates in sufficient detail to permit assessment of the validity of the calculations. An owner or operator who submits approximations of control efficiencies under paragraph (b)(3) of this section shall submit the actual control efficiencies as specified in paragraph (b)(3)(i)(C) of this section.
              (4) Approval of construction or reconstruction based on prior State preconstruction review. (i) The Administrator may approve an application for construction or reconstruction specified in paragraphs (b)(2) and (3) of this section and § 63.5(d)(3) and (4) of subpart A of this part if the owner or operator of a new or reconstructed source who is subject to such requirement demonstrates to the Administrator's satisfaction that the following conditions have been (or will be) met:
              (A) The owner or operator of the new or reconstructed source subject to these emissions standards has undergone a preconstruction review and approval process in the State in which the source is (or would be) located before the effective date and has received a federally enforceable construction permit that contains a finding that the source will meet these emissions standards as proposed, if the source is properly built and operated;
              (B) In making its finding, the State has considered factors substantially equivalent to those specified in § 63.5(e)(1) of subpart A of this part.
              (ii) The owner or operator shall submit to the Administrator the request for approval of construction or reconstruction no later than the application deadline specified in paragraph (b)(3)(i) of this section. The owner or operator shall include in the request information sufficient for the Administrator's determination. The Administrator will evaluate the owner or operator's request in accordance with the procedures specified in § 63.5 of subpart A of this part. The Administrator may request additional relevant information after the submittal of a request for approval of construction or reconstruction.
              (c) Notification requirements. The owner or operator of each source subject to the emissions standards in § 63.362 shall fulfill all notification requirements in § 63.9 of subpart A of this part, according to the applicability in Table 1 of § 63.360, and in this paragraph.
              (1) Initial notifications. (i)(A) If a source that otherwise would be subject to these emissions standards subsequently increases its use of ethylene oxide within any consecutive 12-month period after December 6, 1996, such that the source becomes subject to these emissions standards or other requirements, such source shall be subject to the notification requirements of § 63.9 of subpart A of this part.
              (B) Sources subject to these emissions standards may use the application for approval of construction or reconstruction under paragraph (b)(3)(ii) of this section and § 63.5(d) (3) of subpart A of this part, respectively, if relevant to fulfill the initial notification requirements.

              (ii) The owner or operator of a new or reconstructed source subject to these emissions standards that has an initial startup date after the effective date and for which an application for approval of construction or reconstruction is required under paragraph (b)(3) of this section and § 63.5(d) (3) and (4) of subpart A of this part shall provide the following information in writing to the Administrator:
              (A) A notification of intention to construct a new source subject to these emissions standards, reconstruct a source subject to these emissions standards, or reconstruct a source such that the source becomes a source subject to these emissions standards with the application for approval of construction or reconstruction as specified in paragraph (b)(3)(i)(A) of this section;
              (B) A notification of the date when construction or reconstruction was commenced, submitted simultaneously with the application for approval of construction or reconstruction, if construction or reconstruction was commenced before the effective date of these standards;
              (C) A notification of the date when construction or reconstruction was commenced, delivered or postmarked not later than 30 days after such date, if construction or reconstruction was commenced after the effective date of these standards;
              (D) A notification of the anticipated date of startup of the source, delivered or postmarked not more than 60 days nor less than 30 days before such date; and
              (E) A notification of the actual date of initial startup of the source, delivered or postmarked within 15 calendar days after that date.
              (iii) After the effective date, whether or not an approved permit program is effective in the State in which a source subject to these emissions standards is (or would be) located, an owner or operator who intends to construct a new source subject to these emissions standards or reconstruct a source subject to these emissions standards, or reconstruct a source such that it becomes a source subject to these emissions standards, shall notify the Administrator in writing of the intended construction or reconstruction. The notification shall be submitted as soon as practicable before the construction or reconstruction is planned to commence (but no sooner than the effective date of these standards) if the construction or reconstruction commences after the effective date of the standard. The notification shall be submitted as soon as practicable before the initial startup date but no later than 60 days after the effective date of this standard if the construction or reconstruction had commenced and the initial startup date has not occurred before the standard's effective date. The notification shall include all the information required for an application for approval of construction or reconstruction as specified in paragraph (b)(3) of this section and § 63.5(d)(3) and (4) of subpart A of this part. For sources subject to these emissions standards, the application for approval of construction or reconstruction may be used to fulfill the initial notification requirements of § 63.9 of subpart A of this part.
              (2) If an owner or operator of a source subject to these emissions standards submits estimates or preliminary information in the application for approval of construction or reconstruction required in paragraph (b)(3)(ii) of this section and § 63.5(d)(3) of subpart A of this part, respectively, in place of the actual emissions data or control efficiencies required in paragraphs (b)(3)(i)(B)(8) and (ii) of this section, the owner or operator shall submit the actual emissions data and other correct information as soon as available but no later than with the initial notification of compliance status.
              (3) The owner or operator of any existing sterilization facility subject to this subpart shall also include the amount of ethylene oxide used during the previous consecutive 12-month period in the initial notification report required by § 63.9(b)(2) and (3) of subpart A of this part. For new sterilization facilities subject to this subpart, the amount of ethylene oxide used shall be an estimate of expected use during the first consecutive 12-month period of operation.
              [59 FR 62589, Dec. 6, 1994, as amended at 66 FR 55585, Nov. 2, 2001]
            
            
              § 63.367
              Recordkeeping requirements.

              (a) The owner or operator of a source subject to § 63.362 shall comply with the recordkeeping requirements in § 63.10(b) and (c), according to the applicability in Table 1 of § 63.360, and in this section. All records required to be maintained by this subpart or a subpart referenced by this subpart shall be maintained in such a manner that they can be readily accessed and are suitable for inspection. The most recent 2 years of records shall be retained onsite or shall be accessible to an inspector while onsite. The records of the preceding 3 years, where required, may be retained offsite. Records may be maintained in hard copy or computer-readable form including, but not limited to, on paper, microfilm, computer, computer disk, magnetic tape, or microfiche.
              (b) The owners or operators of a source using 1 to 10 tons not subject to § 63.362 shall maintain records of ethylene oxide use on a 12-month rolling average basis (until the source changes its operations to become a source subject to § 63.362).
              (c) The owners or operators of a source using less than 1 ton shall maintain records of ethylene oxide use on a 12-month rolling average basis (until the source changes its operations to become a source subject to § 63.362).
              (d) The owners or operators complying with § 63.363(b) (4) shall maintain records of the compliance test, data analysis, and if catalyst is replaced, proof of replacement.
              [66 FR 55585, Nov. 2, 2001]
            
            
              § 63.368
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.360 and 63.362.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37348, June 23, 2003]
            
          
          
            Subpart P [Reserved]
          
          
            Subpart Q—National Emission Standards for Hazardous Air Pollutants for Industrial Process Cooling Towers
            
              Source:
              59 FR 46350, Sept. 8, 1994, unless otherwise noted.
            
            
              § 63.400
              Applicability.
              (a) The provisions of this subpart apply to all new and existing industrial process cooling towers that are operated with chromium-based water treatment chemicals and are either major sources or are integral parts of facilities that are major sources as defined in § 63.401.
              (b) Table 1 of this subpart specifies the provisions of subpart A that apply and those that do not apply to owners and operators of IPCT's subject to this subpart.
              [59 FR 46350, Sept. 8, 1994, as amended at 71 FR 17738, Apr. 7, 2006]
            
            
              § 63.401
              Definitions.
              Terms used in this subpart are defined in the Act, in subpart A of this part, or in this section as follows:
              
                Chromium-based water treatment chemicals means any combination of chemical substances containing chromium used to treat water.
              
                Commenced means, with respect to construction or reconstruction of an IPCT, that an owner or operator has undertaken a continuous program of construction or reconstruction or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of construction or reconstruction.
              
                Compliance date means the date by which an affected IPCT is required to be in compliance with this subpart.
              
                Construction means the on-site fabrication, erection, or installation of an IPCT.
              
                Cooling tower means an open water recirculating device that uses fans or natural draft to draw or force ambient air through the device to cool warm water by direct contact.
              
                Effective date means September 8, 1994, for this subpart.
              
                Existing IPCT means any affected IPCT that is not a new IPCT.
              
                Industrial process cooling tower, also written as “IPCT,” means any cooling tower that is used to remove heat that is produced as an input or output of a chemical or industrial process(es), as well as any cooling tower that cools industrial processes in combination with any heating, ventilation, or air conditioning system.
              
                Initial startup means the initiation of recirculation water flow within the cooling tower.
              
                Major source means any stationary source or group of stationary sources located within a contiguous area and under common control that emits or has the potential to emit considering controls, in the aggregate, 10 tons per year or more of any hazardous air pollutant or 25 tons per year or more of any combination of hazardous air pollutants.
              
                New IPCT means any affected IPCT the construction or reconstruction of which commenced after August 12, 1993.
              
                Owner or operator means any person who owns, leases, operates, controls, or supervises an IPCT.
              
                Potential to emit means the maximum capacity of a stationary source to emit a pollutant under its physical and operational design. Any physical or operational limitation on the capacity of the stationary source to emit a pollutant, including air pollution control equipment and restrictions on hours of operation or on the type or amount of material combusted, stored, or processed, shall be treated as part of its design if the limitation or the effect it would have on emissions is federally enforceable.
              
                Reconstruction means the replacement of components of an affected or a previously unaffected IPCT to such an extent that the fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct a comparable new IPCT.
              
                Responsible official means one of the following:
              (1) For a corporation: a president, secretary, treasurer, or vice president of the corporation in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities and either:
              (i) The facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars); or
              (ii) The delegation of authority to such representative is approved in advance by the Administrator.
              (2) For a partnership or sole proprietorship: a general partner or the proprietor, respectively.
              (3) For a municipality, State, Federal, or other public agency: either a principal executive officer or ranking elected official. For the purposes of this part, a principal executive officer of a Federal agency includes the chief executive officer having responsibility for the overall operations of a principal geographic unit of the agency (e.g., a Regional Administrator of the EPA).
              (4) For affected sources (as defined in this part) applying for or subject to a title V permit: “responsible official” shall have the same meaning as defined in part 70 of this chapter or Federal title V regulations (42 U.S.C. 7661), whichever is applicable.
              
                Water treatment chemicals means any combination of chemical substances used to treat water in cooling towers, including corrosion inhibitors, antiscalants, dispersants, and any other chemical substances used to treat water.
            
            
              
              § 63.402
              Standard.
              No owner or operator of an IPCT shall use chromium-based water treatment chemicals in any affected IPCT.
            
            
              § 63.403
              Compliance dates.
              The requirements of § 63.402 of this subpart shall be applied on the following schedule:
              (a) For existing IPCT's, the compliance date shall be 18 months after September 8, 1994.
              (b) For new IPCT's that have an initial startup before September 8, 1994, the compliance date shall be September 8, 1994.
              (c) For new IPCT's that have an initial startup on or after September 8, 1994, the compliance date shall be the date of the initial startup.
            
            
              § 63.404
              Compliance demonstrations.
              No routine monitoring, sampling, or analysis is required. In accordance with section 114 of the Act, the Administrator or delegated authority can require cooling water sample analysis of an IPCT if there is information to indicate that the IPCT is not in compliance with the requirements of § 63.402 of this subpart. The owner or operator of an IPCT may demonstrate compliance through recordkeeping in accordance with paragraph (c) of this section in lieu of a water sample analysis. If cooling water sample analysis is required:

              (a) The water sample analysis shall be conducted in accordance with Method 7196, Chromium, Hexavalent (Colorimetric), contained in the Third Edition of “Test Methods for Evaluating Solid Waste, Physical/Chemical Methods,” EPA Publication SW-846, (November 1986) and its Revision I, (December 1987), which are available for the cost of $110.00 from the Government Printing Office, Superintendent of Documents, Washington, DC 20402, (202) 783-3238 (document number 955-001-00000-1; or Method 3500-Cr D, Colorimetric Method, contained in the 18th Edition of “Standard Methods for the Examination of Water and Wastewaster” (1992), which is available from the American Public Health Association, 1015 15th Street, NW., Washington, DC 20005. These methods were approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Copies may be inspected as a part of Docket A-91-65, located at the Air and Radiation Docket and Information Center, room M1500, EPA Central Docket Section, 401 M St., SW., Washington, DC. Copies may be inspected at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) On or after 3 months after the compliance date, a cooling water sample residual hexavalent chromium concentration equal to or less than 0.5 parts per million by weight shall indicate compliance with § 63.402. Alternatively, an owner or operator may demonstrate compliance through record keeping in accordance with paragraph (c).
              (c) To demonstrate compliance with § 63.402, in lieu of the water sample analysis provided for in paragraph (a) of this section, the owner or operator of each IPCT may maintain records of water treatment chemical purchases, including invoices and other documentation that includes invoices and other documentation that includes date(s) of purchase or shipment, trade name or other information to identify composition of the product, and quantity of the product.
              (d) Following a request, by the Administrator or delegated authority, under paragraph (a) for a water sample analysis, failure to either meet the concentration level specified in paragraph (b) or provide the records specified in paragraph (c) shall indicate a violation of § 63.402.
              [59 FR 46350, Sept. 8, 1994, as amended at 63 FR 39519, July 23, 1998; 69 FR 18803, Apr. 9, 2004]
            
            
              § 63.405
              Notification requirements.
              (a) Initial notification. (1) In accordance with § 63.9(b) of subpart A, owners or operators of all affected IPCT's that have an initial startup before September 8, 1994, shall notify the Administrator in writing. The notification, which shall be submitted not later than 12 months after September 8, 1994, shall provide the following information:
              (i) The name and address of the IPCT owner or operator;
              (ii) The address (i.e., physical location) of the affected IPCT;
              (iii) A statement that the notification is being submitted as required by this subpart; and
              (iv) A description of the type of water treatment program used in the affected IPCT, including the chemical name of each corrosion inhibitor ingredient used; the average concentration of those corrosion inhibitor ingredients maintained in the cooling water; and the material safety data sheet for each water treatment chemical or chemical compound used in the IPCT.
              (2) In accordance with § 63.9(b) of subpart A, owners or operators of all affected IPCT's that have an initial startup on or after September 8, 1994, shall notify the Administrator in writing that the source is subject to the relevant standard no later than 12 months after initial startup. The notification shall provide all the information required in paragraphs (a)(1)(i) through (a)(1)(iv) of this section.
              (b) Notification of compliance status. (1) In accordance with § 63.9(h) of subpart A, owners or operators of affected IPCT's shall submit to the Administrator a notification of compliance status within 60 days of the date on which the IPCT is brought into compliance with § 63.402 of this subpart and not later than 18 months after September 8, 1994.
              (2) The notification of compliance status must:
              (i) Be signed by a responsible official who also certifies the accuracy of the report;
              (ii) Certify that source has complied with § 63.402 of this subpart; and
              (iii) Include the information required in paragraph (a)(1)(iv) of this section.
              (iv) Include the following statement:
              
              
                I certify that no chromium-based water treatment chemicals have been introduced since (the initial compliance date) into any IPCT located within the facility for any purpose.
              
            
            
              § 63.406
              Recordkeeping and reporting requirements.
              To demonstrate continuing compliance with § 63.402 of this subpart, the owner or operator of each affected IPCT shall maintain copies of the initial notification and the notification of compliance status as required by § 63.405 of this subpart for a period of at least 5 years onsite.
            
            
              § 63.407
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.400 and 63.402 through 63.403.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37348, June 23, 2003]
            
            
              
              Pt. 63, Subpt. Q, Table 1
              Table 1 to Subpart Q of Part 63—General Provisions Applicability to Subpart Q
              
                
                  Reference
                  Applies to Subpart Q
                  Comment
                
                
                  63.1
                  Yes
                
                
                  63.2
                  Yes
                
                
                  63.3
                  No
                
                
                  63.4
                  Yes
                
                
                  63.5
                  No
                
                
                  63.6 (a), (b), (c), and (j)
                  Yes
                
                
                  63.6 (d), (e), (f), (g), (h), and (i)
                  No
                
                
                  63.7
                  No
                
                
                  63.8
                  No
                
                
                  63.9 (a), (b)(1), (b)(3), (c), (h)(1), (h)(3), (h)(6), and (j)
                  Yes
                
                
                  63.9 (b)(2), (b)(4), (b)(5), (b)(6), (d), (e), (f), (g), (h)(2), (h)(4), (h)(5)
                  No
                  Requirements for initial notifications and notifications of compliance status are specified in § 63.405(a) and § 63.405(b), respectively, of subpart Q; other provisions of subpart A are not relevant to IPCT's.
                
                
                  63.10 (a), (b)(1), (b)(2)(xii), (b)(2)(xiv), (b)(3), (d), and (f)
                  Yes
                  Section 63.406 requires an onsite record retention of 5 years.
                
                
                  63.10 (b)(2) (i) to (xi), (c), and (e)
                  No
                
                
                  63.11
                  No
                
                
                  63.12 to 63.15
                  Yes
                
              
            
          
          
            Subpart R—National Emission Standards for Gasoline Distribution Facilities (Bulk Gasoline Terminals and Pipeline Breakout Stations)
            
              Source:
              59 FR 64318, Dec. 14, 1994, unless otherwise noted.
            
            
              § 63.420
              Applicability.
              (a) The affected source to which the provisions of this subpart apply is each bulk gasoline terminal, except those bulk gasoline terminals:

              (1) For which the owner or operator has documented and recorded to the Administrator's satisfaction that the result, ET, of the following equation is less than 1, and complies with requirements in paragraphs (c), (d), (e), and (f) of this section:
              
              ET = CF[0.59(TF)(1-CE) + 0.17 (TE) + 0.08(TES) + 0.038(TI) + 8.5 × 10-6(C) + KQ] + 0.04(OE)
              
              
                where:
                
                ET = emissions screening factor for bulk gasoline terminals;
                CF = 0.161 for bulk gasoline terminals and pipeline breakout stations that do not handle any reformulated or oxygenated gasoline containing 7.6 percent by volume or greater methyl tert-butyl ether (MTBE), OR
                CF = 1.0 for bulk gasoline terminals and pipeline breakout stations that handle reformulated or oxygenated gasoline containing 7.6 percent by volume or greater MTBE;
                CE = control efficiency limitation on potential to emit for the vapor processing system used to control emissions from fixed-roof gasoline storage vessels [value should be added in decimal form (percent divided by 100)];
                TF = total number of fixed-roof gasoline storage vessels without an internal floating roof;
                TE = total number of external floating roof gasoline storage vessels with only primary seals;
                TES = total number of external floating roof gasoline storage vessels with primary and secondary seals;
                TI = total number of fixed-roof gasoline storage vessels with an internal floating roof;
                C = number of valves, pumps, connectors, loading arm valves, and open-ended lines in gasoline service;
                Q = gasoline throughput limitation on potential to emit or gasoline throughput limit in compliance with paragraphs (c), (d), and (f) of this section (liters/day);
                K = 4.52 × 10−6 for bulk gasoline terminals with uncontrolled loading racks (no vapor collection and processing systems), OR
                
                K = (4.5 × 10−9)(EF + L) for bulk gasoline terminals with controlled loading racks (loading racks that have vapor collection and processing systems installed on the emission stream);
                
                EF = emission rate limitation on potential to emit for the gasoline cargo tank loading rack vapor processor outlet emissions (mg of total organic compounds per liter of gasoline loaded);

                OE = other HAP emissions screening factor for bulk gasoline terminals or pipeline breakout stations (tons per year). OE equals the total HAP from other emission sources not specified in parameters in the equations for ET or EP. If the value of 0.04(OE) is greater than 5 percent of either ET or EP, then paragraphs (a)(1) and (b)(1) of this section shall not be used to determine applicability;

                L = 13 mg/l for gasoline cargo tanks meeting the requirement to satisfy the test criteria for a vapor-tight gasoline tank truck in § 60.501 of this chapter, OR
                
                L = 304 mg/l for gasoline cargo tanks not meeting the requirement to satisfy the test criteria for a vapor-tight gasoline tank truck in § 60.501 of this chapter; or
              
              
              (2) For which the owner or operator has documented and recorded to the Administrator's satisfaction that the facility is not a major source, or is not located within a contiguous area and under common control of a facility that is a major source, as defined in § 63.2 of subpart A of this part.
              (b) The affected source to which the provisions of this subpart apply is each pipeline breakout station, except those pipeline breakout stations:

              (1) For which the owner or operator has documented and recorded to the Administrator's satisfaction that the result, EP, of the following equation is less than 1, and complies with requirements in paragraphs (c), (d), (e), and (f) of this section:
              
              EP = CF [6.7(TF)(1-CE) + 0.21(TE) + 0.093(TES) + 0.1(TI) + 5.31 × 10−6(C)) + 0.04(OE);
              
              
                where:
                
                EP = emissions screening factor for pipeline breakout stations,
                and the definitions for CF, TF, CE, TE, TES, TI, C, and OE are the same as provided in paragraph (a)(1) of this section; or
              
              
              (2) For which the owner or operator has documented and recorded to the Administrator's satisfaction that the facility is not a major source, or is not located within a contiguous area and under common control of a facility that is a major source, as defined in § 63.2 of subpart A of this part.
              (c) A facility for which the results, ET or EP, of the calculation in paragraph (a)(1) or (b)(1) of this section has been documented and is less than 1.0 but greater than or equal to 0.50, is exempt from the requirements of this subpart, except that the owner or operator shall:
              (1) Operate the facility such that none of the facility parameters used to calculate results under paragraph (a)(1) or (b)(1) of this section, and approved by the Administrator, is exceeded in any rolling 30-day period; and
              (2) Maintain records and provide reports in accordance with the provisions of § 63.428(i).
              (d) A facility for which the results, ET or EP, of the calculation in paragraph (a)(1) or (b)(1) of this section has been documented and is less than 0.50, is exempt from the requirements of this subpart, except that the owner or operator shall:
              (1) Operate the facility such that none of the facility parameters used to calculate results under paragraph (a)(1) or (b)(1) of this section is exceeded in any rolling 30-day period; and
              (2) Maintain records and provide reports in accordance with the provisions of § 63.428(j).
              (e) The provisions of paragraphs (a)(1) and (b)(1) of this section shall not be used to determine applicability to bulk gasoline terminals or pipeline breakout stations that are either:
              (1) Located within a contiguous area and under common control with another bulk gasoline terminal or pipeline breakout station, or
              (2) Located within a contiguous area and under common control with other sources not specified in paragraphs (a)(1) or (b)(1) of this section, that emit or have the potential to emit a hazardous air pollutant.
              (f) Upon request by the Administrator, the owner or operator of a bulk gasoline terminal or pipeline breakout station subject to the provisions of any paragraphs in this section including, but not limited to, the parameters and assumptions used in the applicable equation in paragraph (a)(1) or (b)(1) of this section, shall demonstrate compliance with those paragraphs.

              (g) Each owner or operator of a bulk gasoline terminal or pipeline breakout station subject to the provisions of this subpart that is also subject to applicable provisions of 40 CFR part 60, subpart Kb or XX of this chapter shall comply only with the provisions in each subpart that contain the most stringent control requirements for that facility.
              (h) Each owner or operator of an affected source bulk gasoline terminal or pipeline breakout station is subject to the provisions of 40 CFR part 63, subpart A—General Provisions, as indicated in Table 1.
              (i) A bulk gasoline terminal or pipeline breakout station with a Standard Industrial Classification code 2911 located within a contiguous area and under common control with a refinery complying with subpart CC, §§ 63.646, 63.648, 63.649, and 63.650 is not subject to subpart R standards, except as specified in subpart CC, § 63.650.
              (j) Rules stayed for reconsideration. Notwithstanding any other provision of this subpart, the December 14, 1995 compliance date for existing facilities in § 63.424(e) and § 63.428(a), (i)(1), and (j)(1) of this subpart is stayed from December 8, 1995, to March 7, 1996.
              [59 FR 64318, Dec. 14, 1994, as amended at 60 FR 43260, Aug. 18, 1995; 60 FR 62992, Dec. 8, 1995; 62 FR 9092, Feb. 28, 1997]
            
            
              § 63.421
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act; in subparts A, K, Ka, Kb, and XX of part 60 of this chapter; or in subpart A of this part. All terms defined in both subpart A of part 60 of this chapter and subpart A of this part shall have the meaning given in subpart A of this part. For purposes of this subpart, definitions in this section supersede definitions in other parts or subparts.
              
                Bulk gasoline terminal means any gasoline facility which receives gasoline by pipeline, ship or barge, and has a gasoline throughput greater than 75,700 liters per day. Gasoline throughput shall be the maximum calculated design throughput as may be limited by compliance with an enforceable condition under Federal, State or local law and discoverable by the Administrator and any other person.
              
                Controlled loading rack, for the purposes of § 63.420, means a loading rack equipped with vapor collection and processing systems that reduce displaced vapor emissions to no more than 80 milligrams of total organic compounds per liter of gasoline loaded, as measured using the test methods and procedures in § 60.503 (a) through (c) of this chapter.
              
                Equipment means each valve, pump, pressure relief device, sampling connection system, open-ended valve or line, and flange or other connector in the gasoline liquid transfer and vapor collection systems. This definition also includes the entire vapor processing system except the exhaust port(s) or stack(s).
              
                Flare means a thermal oxidation system using an open (without enclosure) flame.
              
                Gasoline cargo tank means a delivery tank truck or railcar which is loading gasoline or which has loaded gasoline on the immediately previous load.
              
                In gasoline service means that a piece of equipment is used in a system that transfers gasoline or gasoline vapors.
              
                Limitation(s) on potential to emit means limitation(s) limiting a source's potential to emit as defined in § 63.2 of subpart A of this part.
              
                Operating parameter value means a value for an operating or emission parameter of the vapor processing system (e.g., temperature) which, if maintained continuously by itself or in combination with one or more other operating parameter values, determines that an owner or operator has complied with the applicable emission standard. The operating parameter value is determined using the procedures outlined in § 63.425(b).
              
                Oxygenated gasoline means the same as defined in 40 CFR 80.2(rr).
              
                Pipeline breakout station means a facility along a pipeline containing storage vessels used to relieve surges or receive and store gasoline from the pipeline for reinjection and continued transportation by pipeline or to other facilities.
              
                Reformulated gasoline means the same as defined in 40 CFR 80.2(ee).
              
              
                Thermal oxidation system means a combustion device used to mix and ignite fuel, air pollutants, and air to provide a flame to heat and oxidize hazardous air pollutants. Auxiliary fuel may be used to heat air pollutants to combustion temperatures.
              
                Uncontrolled loading rack means a loading rack used to load gasoline cargo tanks that is not a controlled loading rack.
              
                Vapor-tight gasoline cargo tank means a gasoline cargo tank which has demonstrated within the 12 preceding months that it meets the annual certification test requirements in § 63.425(e), and which is subject at all times to the test requirements in § 63.425 (f), (g), and (h).
              
                Volatile organic liquid (VOL) means, for the purposes of this subpart, gasoline.
              [59 FR 64318, Dec. 14, 1994, as amended at 62 FR 9093, Feb. 28, 1997; 68 FR 70965, Dec. 19, 2003]
            
            
              § 63.422
              Standards: Loading racks.
              (a) Each owner or operator of loading racks at a bulk gasoline terminal subject to the provisions of this subpart shall comply with the requirements in § 60.502 of this chapter except for paragraphs (b), (c), and (j) of that section. For purposes of this section, the term “affected facility” used in § 60.502 of this chapter means the loading racks that load gasoline cargo tanks at the bulk gasoline terminals subject to the provisions of this subpart.
              (b) Emissions to the atmosphere from the vapor collection and processing systems due to the loading of gasoline cargo tanks shall not exceed 10 milligrams of total organic compounds per liter of gasoline loaded.
              (c) Each owner or operator of a bulk gasoline terminal subject to the provisions of this subpart shall comply with § 60.502(e) of this chapter as follows:
              (1) For the purposes of this section, the term “tank truck” as used in § 60.502(e) of this chapter means “cargo tank.”
              (2) Section 60.502(e)(5) of this chapter is changed to read: The terminal owner or operator shall take steps assuring that the nonvapor-tight gasoline cargo tank will not be reloaded at the facility until vapor tightness documentation for that gasoline cargo tank is obtained which documents that:
              (i) The tank truck or railcar gasoline cargo tank meets the test requirements in § 63.425(e), or the railcar gasoline cargo tank meets applicable test requirements in § 63.425(i);
              (ii) For each gasoline cargo tank failing the test in § 63.425 (f) or (g) at the facility, the cargo tank either:
              (A) Before repair work is performed on the cargo tank, meets the test requirements in § 63.425 (g) or (h), or
              (B) After repair work is performed on the cargo tank before or during the tests in § 63.425 (g) or (h), subsequently passes the annual certification test described in § 63.425(e).
              (d) Each owner or operator shall meet the requirements in all paragraphs of this section as expeditiously as practicable, but no later than December 15, 1997, at existing facilities and upon startup for new facilities.
              (e) As an alternative to 40 CFR 60.502(h) and (i) as specified in paragraph (a) of this section, the owner or operator may comply with paragraphs (e)(1) and (2) of this section.
              (1) The owner or operator shall design and operate the vapor processing system, vapor collection system, and liquid loading equipment to prevent gauge pressure in the railcar gasoline cargo tank from exceeding the applicable test limits in § 63.425(e) and (i) during product loading. This level is not to be exceeded when measured by the procedures specified in 40 CFR 60.503(d) of this chapter.
              (2) No pressure-vacuum vent in the bulk gasoline terminal's vapor processing system or vapor collection system may begin to open at a system pressure less than the applicable test limits in § 63.425(e) or (i).
              [59 FR 64318, Dec. 14, 1994; 60 FR 32913, June 26, 1995, as amended at 68 FR 70965, Dec. 19, 2003]
            
            
              § 63.423
              Standards: Storage vessels.

              (a) Each owner or operator of a bulk gasoline terminal or pipeline breakout station subject to the provisions of this subpart shall equip each gasoline storage vessel with a design capacity greater than or equal to 75 m3 according to the requirements in § 60.112b(a) (1) through (4) of this chapter, except for the requirements in §§ 60.112b(a)(1) (iv) through (ix) and 60.112b(a)(2)(ii) of this chapter.
              (b) Each owner or operator shall equip each gasoline external floating roof storage vessel with a design capacity greater than or equal to 75 m3 according to the requirements in § 60.112b(a)(2)(ii) of this chapter if such storage vessel does not currently meet the requirements in paragraph (a) of this section.
              (c) Each gasoline storage vessel at existing bulk gasoline terminals and pipeline breakout stations shall be in compliance with the requirements in paragraphs (a) and (b) of this section as expeditiously as practicable, but no later than December 15, 1997. At new bulk gasoline terminals and pipeline breakout stations, compliance shall be achieved upon startup.
            
            
              § 63.424
              Standards: Equipment leaks.
              (a) Each owner or operator of a bulk gasoline terminal or pipeline breakout station subject to the provisions of this subpart shall perform a monthly leak inspection of all equipment in gasoline service. For this inspection, detection methods incorporating sight, sound, and smell are acceptable. Each piece of equipment shall be inspected during the loading of a gasoline cargo tank.
              (b) A log book shall be used and shall be signed by the owner or operator at the completion of each inspection. A section of the log shall contain a list, summary description, or diagram(s) showing the location of all equipment in gasoline service at the facility.
              (c) Each detection of a liquid or vapor leak shall be recorded in the log book. When a leak is detected, an initial attempt at repair shall be made as soon as practicable, but no later than 5 calendar days after the leak is detected. Repair or replacement of leaking equipment shall be completed within 15 calendar days after detection of each leak, except as provided in paragraph (d) of this section.
              (d) Delay of repair of leaking equipment will be allowed upon a demonstration to the Administrator that repair within 15 days is not feasible. The owner or operator shall provide the reason(s) a delay is needed and the date by which each repair is expected to be completed.
              (e) Initial compliance with the requirements in paragraphs (a) through (d) of this section shall be achieved by existing sources as expeditiously as practicable, but no later than December 15, 1997. For new sources, initial compliance shall be achieved upon startup.
              (f) As an alternative to compliance with the provisions in paragraphs (a) through (d) of this section, owners or operators may implement an instrument leak monitoring program that has been demonstrated to the Administrator as at least equivalent.
              (g) Owners and operators shall not allow gasoline to be handled in a manner that would result in vapor releases to the atmosphere for extended periods of time. Measures to be taken include, but are not limited to, the following:
              (1) Minimize gasoline spills;
              (2) Clean up spills as expeditiously as practicable;
              (3) Cover all open gasoline containers with a gasketed seal when not in use;
              (4) Minimize gasoline sent to open waste collection systems that collect and transport gasoline to reclamation and recycling devices, such as oil/water separators.
              [59 FR 64318, Dec. 14, 1994, as amended at 61 FR 7723, Feb. 29, 1996]
            
            
              § 63.425
              Test methods and procedures.
              (a) Each owner or operator subject to the emission standard in § 63.422(b) or 40 CFR 60.112b(a)(3)(ii) shall comply with the requirements in paragraphs (a)(1) and (2) of this section.
              (1) Conduct a performance test on the vapor processing and collection systems according to either paragraph (a)(1)(i) or (ii) of this section.
              (i) Use the test methods and procedures in 40 CFR 60.503 of this chapter, except a reading of 500 ppm shall be used to determine the level of leaks to be repaired under 40 CFR 60.503(b), or
              (ii) Use alternative test methods and procedures in accordance with the alternative test method requirements in § 63.7(f).

              (2) The performance test requirements of 40 CFR 60.503(c) do not apply to flares defined in § 63.421 and meeting the flare requirements in § 63.11(b). The owner or operator shall demonstrate that the flare and associated vapor collection system is in compliance with the requirements in § 63.11(b) and 40 CFR 60.503(a), (b), and (d), respectively.
              (b) For each performance test conducted under paragraph (a) of this section, the owner or operator shall determine a monitored operating parameter value for the vapor processing system using the following procedure:
              (1) During the performance test, continuously record the operating parameter under § 63.427(a);
              (2) Determine an operating parameter value based on the parameter data monitored during the performance test, supplemented by engineering assessments and the manufacturer's recommendations; and
              (3) Provide for the Administrator's approval the rationale for the selected operating parameter value, and monitoring frequency and averaging time, including data and calculations used to develop the value and a description of why the value, monitoring frequency, and averaging time demonstrate continuous compliance with the emission standard in § 63.422(b) or § 60.112b(a)(3)(ii) of this chapter.
              (c) For performance tests performed after the initial test, the owner or operator shall document the reasons for any change in the operating parameter value since the previous performance test.
              (d) The owner or operator of each gasoline storage vessel subject to the provisions of § 63.423 shall comply with § 60.113b of this chapter. If a closed vent system and control device are used, as specified in § 60.112b(a)(3) of this chapter, to comply with the requirements in § 63.423, the owner or operator shall also comply with the requirements in paragraph (b) of this section.
              (e) Annual certification test. The annual certification test for gasoline cargo tanks shall consist of the following test methods and procedures:

              (1) Method 27, appendix A, 40 CFR part 60. Conduct the test using a time period (t) for the pressure and vacuum tests of 5 minutes. The initial pressure (Pi) for the pressure test shall be 460 mm H2 O (18 in. H2 O), gauge. The initial vacuum (Vi) for the vacuum test shall be 150 mm H2 O (6 in. H2 O), gauge. The maximum allowable pressure and vacuum changes (Δ p, Δ v) are as shown in the second column of Table 2 of this paragraph.
              
                Table 2—Allowable Cargo Tank Test Pressure or Vacuum Change
                
                  Cargo tank or compartment capacity, liters (gal)
                  Annual certification-allowable pressure or vacuum change (Δ p, Δ v) in 5 minutes, mm H2 O (in. H2 O)
                  Allowable pressure change (Δ p) in 5 minutes at any time, mm H2 O (in. H2 O)
                
                
                  9,464 or more (2,500 or more)
                  25 (1.0)
                  64 (2.5)
                
                
                  9,463 to 5,678 (2,499 to 1,500)
                  38 (1.5)
                  76 (3.0)
                
                
                  5,679 to 3,785 (1,499 to 1,000)
                  51 (2.0)
                  89 (3.5)
                
                
                  3,782 or less (999 or less)
                  64 (2.5)
                  102 (4.0)
                
              
              (2) Pressure test of the cargo tank's internal vapor valve as follows:

              (i) After completing the tests under paragraph (e)(1) of this section, use the procedures in Method 27 to repressurize the tank to 460 mm H2 O (18 in. H2 O), gauge. Close the tank's internal vapor valve(s), thereby isolating the vapor return line and manifold from the tank.

              (ii) Relieve the pressure in the vapor return line to atmospheric pressure, then reseal the line. After 5 minutes, record the gauge pressure in the vapor return line and manifold. The maximum allowable 5-minute pressure increase is 130 mm H2 O (5 in. H2 O).
              (f) Leak detection test. The leak detection test shall be performed using Method 21, appendix A, 40 CFR part 60, except omit section 4.3.2 of Method 21. A vapor-tight gasoline cargo tank shall have no leaks at any time when tested according to the procedures in this paragraph.
              
              (1) The leak definition shall be 21,000 ppm as propane. Use propane to calibrate the instrument, setting the span at the leak definition. The response time to 90 percent of the final stable reading shall be less than 8 seconds for the detector with the sampling line and probe attached.
              (2) In addition to the procedures in Method 21, include the following procedures:
              (i) Perform the test on each compartment during loading of that compartment or while the compartment is still under pressure.
              (ii) To eliminate a positive instrument drift, the dwell time for each leak detection shall not exceed two times the instrument response time. Purge the instrument with ambient air between each leak detection. The duration of the purge shall be in excess of two instrument response times.
              (iii) Attempt to block the wind from the area being monitored. Record the highest detector reading and location for each leak.
              (g) Nitrogen pressure decay field test. For those cargo tanks with manifolded product lines, this test procedure shall be conducted on each compartment.

              (1) Record the cargo tank capacity. Upon completion of the loading operation, record the total volume loaded. Seal the cargo tank vapor collection system at the vapor coupler. The sealing apparatus shall have a pressure tap. Open the internal vapor valve(s) of the cargo tank and record the initial headspace pressure. Reduce or increase, as necessary, the initial headspace pressure to 460 mm H2 O (18.0 in. H2 O), gauge by releasing pressure or by adding commercial grade nitrogen gas from a high pressure cylinder capable of maintaining a pressure of 2,000 psig.

              (i) The cylinder shall be equipped with a compatible two-stage regulator with a relief valve and a flow control metering valve. The flow rate of the nitrogen shall be no less than 2 cfm. The maximum allowable time to pressurize cargo tanks with headspace volumes of 1,000 gallons or less to the appropriate pressure is 4 minutes. For cargo tanks with a headspace of greater than 1,000 gallons, use as a maximum allowable time to pressurize 4 minutes or the result from the equation below, whichever is greater.
              
              T = Vh × 0.004
              
              
                where:
                
                T = maximum allowable time to pressurize the cargo tank, min;
                Vh = cargo tank headspace volume during testing, gal.
              
              

              (2) It is recommended that after the cargo tank headspace pressure reaches approximately 460 mm H2 O (18 in. H20), gauge, a fine adjust valve be used to adjust the headspace pressure to 460 mm H2 O (18.0 in. H2 O), gauge for the next 30 ±5 seconds.

              (3) Reseal the cargo tank vapor collection system and record the headspace pressure after 1 minute. The measured headspace pressure after 1 minute shall be greater than the minimum allowable final headspace pressure (PF) as calculated from the following equation:
              
                ER26JN95.000
              
              
                where:
                
                (PF) = minimum allowable final headspace pressure, in. H2 O, gauge;
                Vs = total cargo tank shell capacity, gal;
                Vh = cargo tank headspace volume after loading, gal;
                18.0 = initial pressure at start of test, in. H2 O, gauge;

                N = 5-minute continuous performance standard at any time from the third column of Table 2 of § 63.425(e)(i), inches H2 O.
              
              

              (4) Conduct the internal vapor valve portion of this test by repressurizing the cargo tank headspace with nitrogen to 460 mm H2 O (18 in. H2 O), gauge. Close the internal vapor valve(s), wait for 30 ±5 seconds, then relieve the pressure downstream of the vapor valve in the vapor collection system to atmospheric pressure. Wait 15 seconds, then reseal the vapor collection system. Measure and record the pressure every minute for 5 minutes. Within 5 seconds of the pressure measurement at the end of 5 minutes, open the vapor valve and record the headspace pressure as the “final pressure.”

              (5) If the decrease in pressure in the vapor collection system is less than at least one of the interval pressure change values in Table 3 of this paragraph, or if the final pressure is equal to or greater than 20 percent of the 1-minute final headspace pressure determined in the test in paragraph (g)(3) of this section, then the cargo tank is considered to be a vapor-tight gasoline cargo tank.
              
                Table 3—Pressure Change for Internal Vapor Valve Test
                
                  Time interval
                  Interval pressure change, mm H2 O (in. H2 O)
                
                
                  After 1 minute
                  28 (1.1)
                
                
                  After 2 minutes
                  56 (2.2)
                
                
                  After 3 minutes
                  84 (3.3)
                
                
                  After 4 minutes
                  112 (4.4)
                
                
                  After 5 minutes
                  140 (5.5)
                
              
              (h) Continuous performance pressure decay test. The continuous performance pressure decay test shall be performed using Method 27, appendix A, 40 CFR Part 60. Conduct only the positive pressure test using a time period (t) of 5 minutes. The initial pressure (Pi) shall be 460 mm H2 O (18 in. H2 O), gauge. The maximum allowable 5-minute pressure change (Δ p) which shall be met at any time is shown in the third column of Table 2 of § 63.425(e)(1).
              (i) Railcar bubble leak test procedures. As an alternative to paragraph (e) of this section for annual certification leakage testing of gasoline cargo tanks, the owner or operator may comply with paragraphs (i)(1) and (2) of this section for railcar gasoline cargo tanks, provided the railcar tank meets the requirement in paragraph (i)(3) of this section.
              (1) Comply with the requirements of 49 CFR 173.31(d), 179.7, 180.509, and 180.511 for the testing of railcar gasoline cargo tanks.
              (2) The leakage pressure test procedure required under 49 CFR 180.509(j) and used to show no indication of leakage under 49 CFR 180.511(f) shall be ASTM E 515-95 (incorporated by reference, see § 63.14), BS EN 1593:1999 (incorporated by reference, see § 63.14), or another bubble leak test procedure meeting the requirements in 49 CFR 179.7, 180.505, and 180.509.
              (3) The alternative requirements in this paragraph (i) may not be used for any railcar gasoline cargo tank that collects gasoline vapors from a vapor balance system permitted under or required by a Federal, State, local, or tribal agency. A vapor balance system is a piping and collection system designed to collect gasoline vapors displaced from a storage vessel, barge, or other container being loaded, and routes the displaced gasoline vapors into the railcar gasoline cargo tank from which liquid gasoline is being unloaded.
              [59 FR 64318, Dec. 14, 1994; 60 FR 7627, Feb. 8, 1995; 60 FR 32913, June 26, 1995; 68 FR 70965, Dec. 19, 2003]
            
            
              § 63.426
              Alternative means of emission limitation.
              For determining the acceptability of alternative means of emission limitation for storage vessels under § 63.423, the provisions of § 60.114b of this chapter apply.
            
            
              § 63.427
              Continuous monitoring.
              (a) Each owner or operator of a bulk gasoline terminal subject to the provisions of this subpart shall install, calibrate, certify, operate, and maintain, according to the manufacturer's specifications, a continuous monitoring system (CMS) as specified in paragraph (a)(1), (a)(2), (a)(3), or (a)(4) of this section, except as allowed in paragraph (a)(5) of this section.
              (1) Where a carbon adsorption system is used, a continuous emission monitoring system (CEMS) capable of measuring organic compound concentration shall be installed in the exhaust air stream.
              (2) Where a refrigeration condenser system is used, a continuous parameter monitoring system (CPMS) capable of measuring temperature shall be installed immediately downstream from the outlet to the condenser section. Alternatively, a CEMS capable of measuring organic compound concentration may be installed in the exhaust air stream.

              (3) Where a thermal oxidation system other than a flare is used, a CPMS capable of measuring temperature must be installed in the firebox or in the ductwork immediately downstream from the firebox in a position before any substantial heat exchange occurs.
              
              (4) Where a flare meeting the requirements in § 63.11(b) is used, a heat-sensing device, such as an ultraviolet beam sensor or a thermocouple, must be installed in proximity to the pilot light to indicate the presence of a flame.
              (5) Monitoring an alternative operating parameter or a parameter of a vapor processing system other than those listed in this paragraph will be allowed upon demonstrating to the Administrator's satisfaction that the alternative parameter demonstrates continuous compliance with the emission standard in § 63.422(b) or § 60.112b(a)(3)(ii) of this chapter.
              (b) Each owner or operator of a bulk gasoline terminal subject to the provisions of this subpart shall operate the vapor processing system in a manner not to exceed the operating parameter value for the parameter described in paragraphs (a)(1) and (a)(2) of this section, or to go below the operating parameter value for the parameter described in paragraph (a)(3) of this section, and established using the procedures in § 63.425(b). In cases where an alternative parameter pursuant to paragraph (a)(5) of this section is approved, each owner or operator shall operate the vapor processing system in a manner not to exceed or not to go below, as appropriate, the alternative operating parameter value. Operation of the vapor processing system in a manner exceeding or going below the operating parameter value, as specified above, shall constitute a violation of the emission standard in § 63.422(b).
              (c) Each owner or operator of gasoline storage vessels subject to the provisions of § 63.423 shall comply with the monitoring requirements in § 60.116b of this chapter, except records shall be kept for at least 5 years. If a closed vent system and control device are used, as specified in § 60.112b(a)(3) of this chapter, to comply with the requirements in § 63.423, the owner or operator shall also comply with the requirements in paragraph (a) of this section.
              [59 FR 46350, Sept. 8, 1994, as amended at 68 FR 70966, Dec. 19, 2003]
            
            
              § 63.428
              Reporting and recordkeeping.
              (a) The initial notifications required for existing affected sources under § 63.9(b)(2) shall be submitted by 1 year after an affected source becomes subject to the provisions of this subpart or by December 16, 1996, whichever is later. Affected sources that are major sources on December 16, 1996 and plan to be area sources by December 15, 1997 shall include in this notification a brief, non-binding description of and schedule for the action(s) that are planned to achieve area source status.
              (b) Each owner or operator of a bulk gasoline terminal subject to the provisions of this subpart shall keep records of the test results for each gasoline cargo tank loading at the facility as follows:
              (1) Annual certification testing performed under § 63.425(e) and railcar bubble leak testing performed under § 63.425(i); and
              (2) Continuous performance testing performed at any time at that facility under § 63.425 (f), (g), and (h).
              (3) The documentation file shall be kept up-to-date for each gasoline cargo tank loading at the facility. The documentation for each test shall include, as a minimum, the following information:
              (i) Name of test: Annual Certification Test—Method 27 (§ 63.425(e)(1)); Annual Certification Test—Internal Vapor Valve (§ 63.425(e)(2)); Leak Detection Test (§ 63.425(f)); Nitrogen Pressure Decay Field Test (§ 63.425(g)); Continuous Performance Pressure Decay Test (§ 63.425(h)); or Railcar Bubble Leak Test Procedure (§ 63.425(i)).
              (ii) Cargo tank owner's name and address.
              (iii) Cargo tank identification number.
              (iv) Test location and date.
              (v) Tester name and signature.
              (vi) Witnessing inspector, if any: Name, signature, and affiliation.
              (vii) Vapor tightness repair: Nature of repair work and when performed in relation to vapor tightness testing.
              (viii) Test results: test pressure; pressure or vacuum change, mm of water; time period of test; number of leaks found with instrument; and leak definition.

              (c) Each owner or operator of a bulk gasoline terminal subject to the provisions of this subpart shall:
              
              (1) Keep an up-to-date, readily accessible record of the continuous monitoring data required under § 63.427(a). This record shall indicate the time intervals during which loadings of gasoline cargo tanks have occurred or, alternatively, shall record the operating parameter data only during such loadings. The date and time of day shall also be indicated at reasonable intervals on this record.
              (2) Record and report simultaneously with the notification of compliance status required under § 63.9(h):
              (i) All data and calculations, engineering assessments, and manufacturer's recommendations used in determining the operating parameter value under § 63.425(b); and
              (ii) The following information when using a flare under provisions of § 63.11(b) to comply with § 63.422(b):
              (A) Flare design (i.e., steam-assisted, air-assisted, or non-assisted); and
              (B) All visible emissions readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination required under § 63.425(a).
              (3) If an owner or operator requests approval to use a vapor processing system or monitor an operating parameter other than those specified in § 63.427(a), the owner or operator shall submit a description of planned reporting and recordkeeping procedures. The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the permit application.
              (d) Each owner or operator of storage vessels subject to the provisions of this subpart shall keep records and furnish reports as specified in § 60.115b of this chapter, except records shall be kept for at least 5 years.
              (e) Each owner or operator complying with the provisions of § 63.424 (a) through (d) shall record the following information in the log book for each leak that is detected:
              (1) The equipment type and identification number;
              (2) The nature of the leak (i.e., vapor or liquid) and the method of detection (i.e., sight, sound, or smell);
              (3) The date the leak was detected and the date of each attempt to repair the leak;
              (4) Repair methods applied in each attempt to repair the leak;
              (5) “Repair delayed” and the reason for the delay if the leak is not repaired within 15 calendar days after discovery of the leak;
              (6) The expected date of successful repair of the leak if the leak is not repaired within 15 days; and
              (7) The date of successful repair of the leak.
              (f) Each owner or operator subject to the provisions of § 63.424 shall report to the Administrator a description of the types, identification numbers, and locations of all equipment in gasoline service. For facilities electing to implement an instrument program under § 63.424(f), the report shall contain a full description of the program.
              (1) In the case of an existing source or a new source that has an initial startup date before the effective date, the report shall be submitted with the notification of compliance status required under § 63.9(h), unless an extension of compliance is granted under § 63.6(i). If an extension of compliance is granted, the report shall be submitted on a date scheduled by the Administrator.
              (2) In the case of new sources that did not have an initial startup date before the effective date, the report shall be submitted with the application for approval of construction, as described in § 63.5(d).
              (g) Each owner or operator of a bulk gasoline terminal or pipeline breakout station subject to the provisions of this subpart shall include in a semiannual report to the Administrator the following information, as applicable:
              (1) Each loading of a gasoline cargo tank for which vapor tightness documentation had not been previously obtained by the facility;
              (2) Periodic reports required under paragraph (d) of this section; and
              (3) The number of equipment leaks not repaired within 5 days after detection.

              (h) Each owner or operator of a bulk gasoline terminal or pipeline breakout station subject to the provisions of this subpart shall submit an excess emissions report to the Administrator in accordance with § 63.10(e)(3), whether or not a CMS is installed at the facility. The following occurrences are excess emissions events under this subpart, and the following information shall be included in the excess emissions report, as applicable:
              (1) Each exceedance or failure to maintain, as appropriate, the monitored operating parameter value determined under § 63.425(b). The report shall include the monitoring data for the days on which exceedances or failures to maintain have occurred, and a description and timing of the steps taken to repair or perform maintenance on the vapor collection and processing systems or the CMS.
              (2) Each instance of a nonvapor-tight gasoline cargo tank loading at the facility in which the owner or operator failed to take steps to assure that such cargo tank would not be reloaded at the facility before vapor tightness documentation for that cargo tank was obtained.
              (3) Each reloading of a nonvapor-tight gasoline cargo tank at the facility before vapor tightness documentation for that cargo tank is obtained by the facility in accordance with § 63.422(c)(2).
              (4) For each occurrence of an equipment leak for which no repair attempt was made within 5 days or for which repair was not completed within 15 days after detection:
              (i) The date on which the leak was detected;
              (ii) The date of each attempt to repair the leak;
              (iii) The reasons for the delay of repair; and
              (iv) The date of successful repair.
              (i) Each owner or operator of a facility meeting the criteria in § 63.420(c) shall perform the requirements of this paragraph (i), all of which will be available for public inspection:
              (1) Document and report to the Administrator not later than December 16, 1996 for existing facilities, within 30 days for existing facilities subject to § 63.420(c) after December 16, 1996, or at startup for new facilities the methods, procedures, and assumptions supporting the calculations for determining criteria in § 63.420(c);
              (2) Maintain records to document that the facility parameters established under § 63.420(c) have not been exceeded; and
              (3) Report annually to the Administrator that the facility parameters established under § 63.420(c) have not been exceeded.
              (4) At any time following the notification required under paragraph (i)(1) of this section and approval by the Administrator of the facility parameters, and prior to any of the parameters being exceeded, the owner or operator may submit a report to request modification of any facility parameter to the Administrator for approval. Each such request shall document any expected HAP emission change resulting from the change in parameter.
              (j) Each owner or operator of a facility meeting the criteria in § 63.420(d) shall perform the requirements of this paragraph (j), all of which will be available for public inspection:

              (1) Document and report to the Administrator not later than December 16, 1996 for existing facilities, within 30 days for existing facilities subject to § 63.420(d) after December 16, 1996, or at startup for new facilities the use of the emission screening equations in § 63.420(a)(1) or (b)(1) and the calculated value of ET or EP;
              (2) Maintain a record of the calculations in § 63.420 (a)(1) or (b)(1), including methods, procedures, and assumptions supporting the calculations for determining criteria in § 63.420(d); and
              (3) At any time following the notification required under paragraph (j)(1) of this section, and prior to any of the parameters being exceeded, the owner or operator may notify the Administrator of modifications to the facility parameters. Each such notification shall document any expected HAP emission change resulting from the change in parameter.

              (k) As an alternative to keeping records at the terminal of each gasoline cargo tank test result as required in paragraph (b) of this section, an owner or operator may comply with the requirements in either paragraph (k)(1) or (2) of this section.
              
              (1) An electronic copy of each record is instantly available at the terminal.
              (i) The copy of each record in paragraph (k)(1) of this section is an exact duplicate image of the original paper record with certifying signatures.
              (ii) The permitting authority is notified in writing that each terminal using this alternative is in compliance with paragraph (k)(1) of this section.
              (2) For facilities that utilize a terminal automation system to prevent gasoline cargo tanks that do not have valid cargo tank vapor tightness documentation from loading (e.g., via a card lock-out system), a copy of the documentation is made available (e.g., via facsimile) for inspection by permitting authority representatives during the course of a site visit, or within a mutually agreeable time frame.
              (i) The copy of each record in paragraph (k)(2) of this section is an exact duplicate image of the original paper record with certifying signatures.
              (ii) The permitting authority is notified in writing that each terminal using this alternative is in compliance with paragraph (k)(2) of this section.
              [59 FR 64318, Dec. 14, 1994, as amended at 61 FR 7723, Feb. 29, 1996; 62 FR 9093, Feb. 28, 1997; 68 FR 70966, Dec. 19, 2003; 71 FR 17358, Apr. 6, 2006]
            
            
              § 63.429
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.420, 63.422 through 63.423, and 63.424. Any owner or operator requesting to use an alternative means of emission limitation for storage vessels covered by § 63.423 must follow the procedures in § 63.426.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart, and any alternatives to § 63.427(a)(1) through (4) per § 63.427(a)(5).
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37348, June 23, 2003]
            
            
              Pt. 63, Subpt. R, Table 1
              Table 1 to Subpart R of Part 63—General Provisions Applicability to Subpart R
              
                
                  Reference
                  Applies to subpart R
                  Comment
                
                
                  63.1(a)(1)
                  Yes
                
                
                  63.1(a)(2)
                  Yes
                
                
                  63.1(a)(3)
                  Yes
                
                
                  63.1(a)(4)
                  Yes
                
                
                  63.1(a)(5)
                  No
                  Section reserved
                
                
                  63.1(a)(6)(8)
                  Yes
                
                
                  63.1(a)(9)
                  No
                  Section reserved
                
                
                  63.1(a)(10)
                  Yes
                
                
                  63.1(a)(11)
                  Yes
                
                
                  
                  63.1(a)(12))-(a)(14)
                  Yes
                
                
                  63.1(b)(1)
                  No
                  Subpart R specifies applicability in § 63.420
                
                
                  63.1(b)(2)
                  Yes
                
                
                  63.1(b)(3)
                  No
                  Subpart R specifies reporting and recordkeeping for some large area sources in § 63.428
                
                
                  63.1(c)(1)
                  Yes
                
                
                  63.1(c)(2)
                  Yes
                  Some small sources are not subject to subpart R
                
                
                  63.1(c)(3)
                  No
                  Section reserved
                
                
                  63.1(c)(4)
                  Yes
                
                
                  63.1(c)(5)
                  Yes
                
                
                  63.1(d)
                  No
                  Section reserved
                
                
                  63.1(e)
                  Yes
                
                
                  63.2
                  Yes
                  Additional definitions in § 63.421
                
                
                  63.3(a)-(c)
                  Yes
                
                
                  63.4(a)(1)-(a)(3)
                  Yes
                
                
                  63.4(a)(4)
                  No
                  Section reserved
                
                
                  63.4(a)(5)
                  Yes
                
                
                  63.4(b)
                  Yes
                
                
                  63.4(c)
                  Yes
                
                
                  63.5(a)(1)
                  Yes
                
                
                  63.5(a)(2)
                  Yes
                
                
                  63.5(b)(1)
                  Yes
                
                
                  63.5(b)(2)
                  No
                  Section reserved
                
                
                  63.5(b)(3)
                  Yes
                
                
                  63.5(b)(4)
                  Yes
                
                
                  63.5(b)(5)
                  Yes
                
                
                  63.5(b)(6)
                  Yes
                
                
                  63.5(c)
                  No
                  Section reserved
                
                
                  63.5(d)(1)
                  Yes
                
                
                  63.5(d)(2)
                  Yes
                
                
                  63.5(d)(3)
                  Yes
                
                
                  63.5(d)(4)
                  Yes
                
                
                  63.5(e)
                  Yes
                
                
                  63.5(f)(1)
                  Yes
                
                
                  63.5(f)(2)
                  Yes
                
                
                  63.6(a)
                  Yes
                
                
                  63.6(b)(1)
                  Yes
                
                
                  63.6(b)(2)
                  Yes
                
                
                  63.6(b)(3)
                  Yes
                
                
                  63.6(b)(4)
                  Yes
                
                
                  63.6(b)(5)
                  Yes
                
                
                  63.6(b)(6)
                  No
                  Section reserved
                
                
                  63.6(b)(7)
                  Yes
                
                
                  63.6(c)(1)
                  No
                  Subpart R specifies the compliance date
                
                
                  63.6(c)(2)
                  Yes
                
                
                  63.6(c)(3)-(c)(4)
                  No
                  Sections reserved
                
                
                  63.6(c)(5)
                  Yes
                
                
                  63.6(d)
                  No
                  Section reserved
                
                
                  63.6(e)
                  Yes
                
                
                  63.6(f)(1)
                  Yes
                
                
                  63.6(f)(2)
                  Yes
                
                
                  63.6(f)(3)
                  Yes
                
                
                  63.6(g)
                  Yes
                
                
                  63.6(h)
                  No
                  Subpart R does not require COMS
                
                
                  63.6(i)(1)-(i)(14)
                  Yes
                
                
                  63.6(i)(15)
                  No
                  Section reserved
                
                
                  63.6(i)(16)
                  Yes
                
                
                  63.6(j)
                  Yes
                
                
                  63.7(a)(1)
                  Yes
                
                
                  63.7(a)(2)
                  Yes
                
                
                  63.7(a)(3)
                  Yes
                
                
                  63.7(b)
                  Yes
                
                
                  63.7(c)
                  Yes
                
                
                  63.7(d)
                  Yes
                
                
                  63.7(e)(1)
                  Yes
                
                
                  63.7(e)(2)
                  Yes
                
                
                  63.7(e)(3)
                  Yes
                
                
                  63.7(e)(4)
                  Yes
                
                
                  63.7(f)
                  Yes
                
                
                  63.7(g)
                  Yes
                
                
                  
                  63.7(h)
                  Yes
                
                
                  63.8(a)(1)
                  Yes
                
                
                  63.8(a)(2)
                  Yes
                
                
                  63.8(a)(3)
                  No
                  Section reserved
                
                
                  63.8(a)(4)
                  Yes
                
                
                  63.8(b)(1)
                  Yes
                
                
                  63.8(b)(2)
                  Yes
                
                
                  63.8(b)(3)
                  Yes
                
                
                  63.8(c)(1)
                  Yes
                
                
                  63.8(c)(2)
                  Yes
                
                
                  63.8(c)(3)
                  Yes
                
                
                  63.8(c)(4)
                  Yes
                
                
                  63.8(c)(5)
                  No
                  Subpart R does not require COMS
                
                
                  63.8(c)(6)-(c)(8)
                  Yes
                
                
                  63.8(d)
                  Yes
                
                
                  63.8(e)
                  Yes
                
                
                  63.8(f)(1)-(f)(5)
                  Yes
                
                
                  63.8(f)(6)
                  Yes
                
                
                  63.8(g)
                  Yes
                
                
                  63.9(a)
                  Yes
                
                
                  63.9(b)(1)
                  Yes
                
                
                  63.9(b)(2)
                  No
                  Subpart R allows additional time for existing sources to submit initial notification. Sec. 63.428(a) specifies submittal by 1 year after being subject to the rule or December 16, 1996, whichever is later.
                
                
                  63.9(b)(3)
                  Yes
                
                
                  63.9(b)(4)
                  Yes
                
                
                  63.9(b)(5)
                  Yes
                
                
                  63.9(c)
                  Yes
                
                
                  63.9(d)
                  Yes
                
                
                  63.9(e)
                  Yes
                
                
                  63.9(f)
                  Yes
                
                
                  63.9(g)
                  Yes
                
                
                  63.9(h)(1)-(h)(3)
                  Yes
                
                
                  63.9(h)(4)
                  No
                  Section reserved
                
                
                  63.9(h)(5)-(h)(6)
                  Yes
                
                
                  63.9(i)
                  Yes
                
                
                  63.9(j)
                  Yes
                
                
                  63.10(a)
                  Yes
                
                
                  63.10(b)(1)
                  Yes
                
                
                  63.10(b)(2)
                  Yes
                
                
                  63.10(b)(3)
                  Yes
                
                
                  63.10(c)(1)
                  Yes
                
                
                  63.10(c)(2)-(c)(4)
                  No
                  Sections reserved
                
                
                  63.10(c)(5)-(c)(8)
                  Yes
                
                
                  63.10(c)(9)
                  No
                  Section reserved
                
                
                  63.10(c)(5)-(c)(8)
                  Yes
                
                
                  63.10(d)(1)
                  Yes
                
                
                  63.10(d)(2)
                  Yes
                
                
                  63.10(d)(3)
                  Yes
                
                
                  63.10(d)(4)
                  Yes
                
                
                  63.10(d)(5)
                  Yes
                
                
                  63.10(e)
                  Yes
                
                
                  63.10(f)
                  Yes
                
                
                  63.11(a)-(b)
                  Yes
                
                
                  63.11(c), (d), and (e)
                  Yes
                
                
                  63.12(a)-(c)
                  Yes
                
                
                  63.13(a)-(c)
                  Yes
                
                
                  63.14(a)-(b)
                  Yes
                
                
                  63.15(a)-(b)
                  Yes
                
              
              [59 FR 64318, Dec. 14, 1994, as amended at 61 FR 7724, Feb. 29, 1996; 73 FR 78213, Dec. 22, 2008]
            
          
          
            
            Subpart S—National Emission Standards for Hazardous Air Pollutants from the Pulp and Paper Industry
            
              Source:
              63 FR 18617, Apr. 15, 1998, unless otherwise noted.
            
            
              § 63.440
              Applicability.
              (a) The provisions of this subpart apply to the owner or operator of processes that produce pulp, paper, or paperboard; that are located at a plant site that is a major source as defined in § 63.2 of subpart A of this part; and that use the following processes and materials:
              (1) Kraft, soda, sulfite, or semi-chemical pulping processes using wood; or
              (2) Mechanical pulping processes using wood; or
              (3) Any process using secondary or non-wood fibers.
              (b) The affected source to which the existing sourceprovisions of this subpart apply is as follows:
              (1) For the processes specified in paragraph (a)(1) of this section, the affected source is the total of all HAP emission points in the pulping and bleaching systems; or
              (2) For the processes specified in paragraphs (a)(2) or (a)(3) of this section, the affected source is the total of all HAP emission points in the bleaching system.
              (c) The new source provisions of this subpart apply to the total of all HAP emission points at new or existing sources as follows:
              (1) Each affected source defined in paragraph (b)(1) of this section that commences construction or reconstruction after December 17, 1993;
              (2) Each pulping system or bleaching system for the processes specified in paragraph (a)(1) of this section that commences construction or reconstruction after December 17, 1993;
              (3) Each additional pulping or bleaching line at the processes specified in paragraph (a)(1) of this section, that commences construction after December 17, 1993;
              (4) Each affected source defined in paragraph (b)(2) of this section that commences construction or reconstruction after March 8, 1996; or
              (5) Each additional bleaching line at the processes specified in paragraphs (a)(2) or (a)(3) of this section, that commences construction after March 8, 1996.
              (d) Each existing source shall achieve compliance no later than April 16, 2001, except as provided in paragraphs (d)(1) through (d)(3) of this section.
              (1) Each kraft pulping system shall achieve compliance with the pulping system provisions of § 63.443 for the equipment listed in § 63.443(a)(1)(ii) through (a)(1)(v) as expeditiously as practicable, but in no event later than April 17, 2006 and the owners and operators shall establish dates, update dates, and report the dates for the milestones specified in § 63.455(b).
              (2) Each dissolving-grade bleaching system at either kraft or sulfite pulping mills shall achieve compliance with the bleach plant provisions of § 63.445 of this subpart as expeditiously as practicable, but in no event later than 3 years after the promulgation of the revised effluent limitation guidelines and standards under 40 CFR 430.14 through 430.17 and 40 CFR 430.44 through 430.47.
              (3) Each bleaching system complying with the Voluntary Advanced Technology Incentives Program for Effluent Limitation Guidelines in 40 CFR 430.24, shall comply with the requirements specified in either paragraph (d)(3)(i) or (d)(3)(ii) of this section for the effluent limitation guidelines and standards in 40 CFR 430.24.
              (i) Comply with the bleach plant provisions of § 63.445 of this subpart as expeditiously as practicable, but in no event later than April 16, 2001.
              (ii) Comply with paragraphs (d)(3)(ii)(A), (d)(3)(ii)(B), and (d)(3)(ii)(C) of this section.
              (A) The owner or operator of a bleaching system shall comply with the bleach plant provisions of § 63.445 of this subpart as expeditiously as practicable, but in no event later than April 15, 2004.

              (B) The owner or operator of a bleaching system shall comply with the requirements specified in either paragraph (d)(3)(ii)(B)(1) or (d)(3)(ii)(B)(2) of this section.
              
              (1) Not increase the application rate of chlorine or hypochlorite in kilograms (kg) of bleaching agent per megagram of ODP, in the bleaching system above the average daily rates used over the three months prior to June 15, 1998 until the requirements of paragraph (d)(3)(ii)(A) of this section are met and record application rates as specified in § 63.454(c).
              (2) Comply with enforceable effluent limitations guidelines for 2,3,7,8-tetrachloro-dibenzo-p-dioxin and adsorbable organic halides at least as stringent as the baseline BAT levels set out in 40 CFR 430.24(a)(1) as expeditiously as possible, but in no event later than April 16, 2001.
              (C) Owners and operators shall establish dates, update dates, and report the dates for the milestones specified in § 63.455(b).
              (e) Each new source, specified as the total of all HAP emission points for the sources specified in paragraph (c) of this section, shall achieve compliance upon start-up or June 15, 1998, whichever is later, as provided in § 63.6(b) of subpart A of this part.
              (f) Each owner or operator of an affected source with affected process equipment shared by more than one type of pulping process, shall comply with the applicable requirement in this subpart that achieves the maximum degree of reduction in HAP emissions.
              (g) Each owner or operator of an affected source specified in paragraphs (a) through (c) of this section must comply with the requirements of subpart A—General Provisions of this part, as indicated in table 1 to this subpart.
              [63 FR 18617, Apr. 15, 1998, as amended at 63 FR 71389, Dec. 28, 1998]
            
            
              § 63.441
              Definitions.
              All terms used in this subpart shall have the meaning given them in the CAA, in subpart A of this part, and in this section as follows:
              
                Acid condensate storage tank means any storage tank containing cooking acid following the sulfur dioxide gas fortification process.
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Black liquor means spent cooking liquor that has been separated from the pulp produced by the kraft, soda, or semi-chemical pulping process.
              
                Bleaching means brightening of pulp by the addition of oxidizing chemicals or reducing chemicals.
              
                Bleaching line means a group of bleaching stages arranged in series such that bleaching of the pulp progresses as the pulp moves from one stage to the next.
              
                Bleaching stage means all process equipment associated with a discrete step of chemical application and removal in the bleaching process including chemical and steam mixers, bleaching towers, washers, seal (filtrate) tanks, vacuum pumps, and any other equipment serving the same function as those previously listed.
              
                Bleaching system means all process equipment after high-density pulp storage prior to the first application of oxidizing chemicals or reducing chemicals following the pulping system, up to and including the final bleaching stage.
              
                Boiler means any enclosed combustion device that extracts useful energy in the form of steam. A boiler is not considered a thermal oxidizer.
              
                Chip steamer means a vessel used for the purpose of preheating or pretreating wood chips prior to the digester, using flash steam from the digester or live steam.
              
                Closed-vent system means a system that is not open to the atmosphere and is composed of piping, ductwork, connections, and, if necessary, flow-inducing devices that transport gas or vapor from an emission point to a control device.
              
                Combustion device means an individual unit of equipment, including but not limited to, a thermal oxidizer, lime kiln, recovery furnace, process heater, or boiler, used for the thermal oxidation of organic hazardous air pollutant vapors.
              
                Decker system means all equipment used to thicken the pulp slurry or reduce its liquid content after the pulp washing system and prior to high-density pulp storage. The decker system includes decker vents, filtrate tanks, associated vacuum pumps, and any other equipment serving the same function as those previously listed.
              
                Digester system means each continuous digester or each batch digester used for the chemical treatment of wood or non-wood fibers. The digester system equipment includes associated flash tank(s), blow tank(s), chip steamer(s) not using fresh steam, blow heat recovery accumulator(s), relief gas condenser(s), prehydrolysis unit(s) preceding the pulp washing system, and any other equipment serving the same function as those previously listed. The digester system includes any of the liquid streams or condensates associated with batch or continuous digester relief, blow, or flash steam processes.
              
                Emission point means any part of a stationary source that emits hazardous air pollutants regulated under this subpart, including emissions from individual process vents, stacks, open pieces of process equipment, equipment leaks, wastewater and condensate collection and treatment system units, and those emissions that could reasonably be conveyed through a stack, chimney, or duct where such emissions first reach the environment.
              
                Evaporator system means all equipment associated with increasing the solids content and/or concentrating spent cooking liquor from the pulp washing system including pre-evaporators, multi-effect evaporators, concentrators, and vacuum systems, as well as associated condensers, hotwells, and condensate streams, and any other equipment serving the same function as those previously listed.
              
                Flow indicator means any device that indicates gas or liquid flow in an enclosed system.
              
                HAP means a hazardous air pollutant as defined in § 63.2 of subpart A of this part.
              
                High volume, low concentration or HVLC collection system means the gas collection and transport system used to convey gases from the HVLC system to a control device.
              
                High volume, low concentration or HVLC system means the collection of equipment including the pulp washing, knotter, screen, decker, and oxygen delignification systems, weak liquor storage tanks, and any other equipment serving the same function as those previously listed.
              
                Knotter system means equipment where knots, oversized material, or pieces of uncooked wood are removed from the pulp slurry after the digester system and prior to the pulp washing system. The knotter system equipment includes the knotter, knot drainer tanks, ancillary tanks, and any other equipment serving the same function as those previously listed.
              
                Kraft pulping means a chemical pulping process that uses a mixture of sodium hydroxide and sodium sulfide as the cooking liquor.
              
                Lime kiln means an enclosed combustion device used to calcine lime mud, which consists primarily of calcium carbonate, into calcium oxide.
              
                Low volume, high concentration or LVHC collection system means the gas collection and transport system used to convey gases from the LVHC system to a control device.
              
                Low volume, high concentration or LVHC system means the collection of equipment including the digester, turpentine recovery, evaporator, steam stripper systems, and any other equipment serving the same function as those previously listed.
              
                Mechanical pulping means a pulping process that only uses mechanical and thermo-mechanical processes to reduce wood to a fibrous mass. The mechanical pulping processes include, but are not limited to, stone groundwood, pressurized groundwood, refiner mechanical, thermal refiner mechanical, thermo-mechanical, and tandem thermo-mechanical.
              
                Non-wood pulping means the production of pulp from fiber sources other than trees. The non-wood fiber sources include, but are not limited to, bagasse, cereal straw, cotton, flax straw, hemp, jute, kenaf, and leaf fibers.
              
                Oven-dried pulp or ODP means a pulp sample at zero percent moisture content by weight. Pulp samples for applicability or compliance determinations for both the pulping and bleaching systems shall be unbleached pulp. For purposes of complying with mass emission limits in this subpart, megagram of ODP shall be measured to represent the amount of pulp entering and processed by the equipment system under the specified mass limit. For equipment that does not process pulp, megagram of ODP shall be measured to represent the amount of pulp that was processed to produce the gas and liquid streams.
              
                Oxygen delignification system means the equipment that uses oxygen to remove lignin from pulp after high-density stock storage and prior to the bleaching system. The oxygen delignification system equipment includes the blow tank, washers, filtrate tanks, any interstage pulp storage tanks, and any other equipment serving the same function as those previously listed.
              
                Primary fuel means the fuel that provides the principal heat input to the combustion device. To be considered primary, the fuel must be able to sustain operation of the combustion device without the addition of other fuels.
              
                Process wastewater treatment system means a collection of equipment, a process, or specific technique that removes or destroys the HAPs in a process wastewater stream. Examples include, but are not limited to, a steam stripping unit, wastewater thermal oxidizer, or biological treatment unit.
              
                Pulp washing system means all equipment used to wash pulp and separate spent cooking chemicals following the digester system and prior to the bleaching system, oxygen delignification system, or paper machine system (at unbleached mills). The pulp washing system equipment includes vacuum drum washers, diffusion washers, rotary pressure washers, horizontal belt filters, intermediate stock chests, and their associated vacuum pumps, filtrate tanks, foam breakers or tanks, and any other equipment serving the same function as those previously listed. The pulp washing system does not include deckers, screens, knotters, stock chests, or pulp storage tanks following the last stage of pulp washing.
              
                Pulping line means a group of equipment arranged in series such that the wood chips are digested and the resulting pulp progresses through a sequence of steps that may include knotting, refining, washing, thickening, blending, storing, oxygen delignification, and any other equipment serving the same function as those previously listed.
              
                Pulping process condensates means any HAP-containing liquid that results from contact of water with organic compounds in the pulping process. Examples of process condensates include digester system condensates, turpentine recovery system condensates, evaporator system condensates, LVHC system condensates, HVLC system condensates, and any other condensates from equipment serving the same function as those previously listed. Liquid streams that are intended for byproduct recovery are not considered process condensate streams.
              
                Pulping system means all process equipment, beginning with the digester system, and up to and including the last piece of pulp conditioning equipment prior to the bleaching system, including treatment with ozone, oxygen, or peroxide before the first application of a chemical bleaching agent intended to brighten pulp. The pulping system includes pulping process condensates and can include multiple pulping lines.
              
                Recovery furnace means an enclosed combustion device where concentrated spent liquor is burned to recover sodium and sulfur, produce steam, and dispose of unwanted dissolved wood components in the liquor.
              
                Screen system means equipment in which oversized particles are removed from the pulp slurry prior to the bleaching or papermaking system washed stock storage.
              
                Secondary fiber pulping means a pulping process that converts a fibrous material, that has previously undergone a manufacturing process, into pulp stock through the addition of water and mechanical energy. The mill then uses that pulp as the raw material in another manufactured product. These mills may also utilize chemical, heat, and mechanical processes to remove ink particles from the fiber stock.
              
                Semi-chemical pulping means a pulping process that combines both chemical and mechanical pulping processes. The semi-chemical pulping process produces intermediate yields ranging from 55 to 90 percent.
              
              
                Soda pulping means a chemical pulping process that uses sodium hydroxide as the active chemical in the cooking liquor.
              
                Spent liquor means process liquid generated from the separation of cooking liquor from pulp by the pulp washing system containing dissolved organic wood materials and residual cooking compounds.
              
                Steam stripper system means a column (including associated stripper feed tanks, condensers, or heat exchangers) used to remove compounds from wastewater or condensates using steam. The steam stripper system also contains all equipment associated with a methanol rectification process including rectifiers, condensers, decanters, storage tanks, and any other equipment serving the same function as those previously listed.
              
                Strong liquor storage tanks means all storage tanks containing liquor that has been concentrated in preparation for combustion or oxidation in the recovery process.
              
                Sulfite pulping means a chemical pulping process that uses a mixture of sulfurous acid and bisulfite ion as the cooking liquor.
              
                Temperature monitoring device means a piece of equipment used to monitor temperature and having an accuracy of ±1.0 percent of the temperature being monitored expressed in degrees Celsius or ±0.5 degrees Celsius ((°C), whichever is greater.
              
                Thermal oxidizer means an enclosed device that destroys organic compounds by thermal oxidation.
              
                Turpentine recovery system means all equipment associated with recovering turpentine from digester system gases including condensers, decanters, storage tanks, and any other equipment serving the same function as those previously listed. The turpentine recovery system includes any liquid streams associated with the turpentine recovery process such as turpentine decanter underflow. Liquid streams that are intended for byproduct recovery are not considered turpentine recovery system condensate streams.
              
                Weak liquor storage tank means any storage tank except washer filtrate tanks containing spent liquor recovered from the pulping process and prior to the evaporator system.
              [63 FR 18617, Apr. 15, 1998, as amended at 64 FR 17563, Apr. 12, 1999; 77 FR 55710, Sept. 11, 2012]
            
            
              § 63.442
              [Reserved]
            
            
              § 63.443
              Standards for the pulping system at kraft, soda, and semi-chemical processes.
              (a) The owner or operator of each pulping system using the kraft process subject to the requirements of this subpart shall control the total HAP emissions from the following equipment systems, as specified in paragraphs (c) and (d) of this section.
              (1) At existing affected sources, the total HAP emissions from the following equipment systems shall be controlled:
              (i) Each LVHC system;
              (ii) Each knotter or screen system with total HAP mass emission rates greater than or equal to the rates specified in paragraphs (a)(1)(ii)(A) or (a)(1)(ii)(B) of this section or the combined rate specified in paragraph (a)(1)(ii)(C) of this section.
              (A) Each knotter system with emissions of 0.05 kilograms or more of total HAP per megagram of ODP (0.1 pounds per ton).
              (B) Each screen system with emissions of 0.10 kilograms or more of total HAP per megagram of ODP (0.2 pounds per ton).
              (C) Each knotter and screen system with emissions of 0.15 kilograms or more of total HAP per megagram of ODP (0.3 pounds per ton).
              (iii) Each pulp washing system;
              (iv) Each decker system that:
              (A) Uses any process water other than fresh water or paper machine white water; or
              (B) Uses any process water with a total HAP concentration greater than 400 parts per million by weight; and
              (v) Each oxygen delignification system.
              (2) At new affected sources, the total HAP emissions from the equipment systems listed in paragraphs (a)(1)(i), (a)(1)(iii), and (a)(1)(v) of this section and the following equipment systems shall be controlled:
              (i) Each knotter system;
              
              (ii) Each screen system;
              (iii) Each decker system; and
              (iv) Each weak liquor storage tank.
              (b) The owner or operator of each pulping system using a semi-chemical or soda process subject to the requirements of this subpart shall control the total HAP emissions from the following equipment systems as specified in paragraphs (c) and (d) of this section.
              (1) At each existing affected source, the total HAP emissions from each LVHC system shall be controlled.
              (2) At each new affected source, the total HAP emissions from each LVHC system and each pulp washing system shall be controlled.
              (c) Equipment systems listed in paragraphs (a) and (b) of this section shall be enclosed and vented into a closed-vent system and routed to a control device that meets the requirements specified in paragraph (d) of this section. The enclosures and closed-vent system shall meet the requirements specified in § 63.450.
              (d) The control device used to reduce total HAP emissions from each equipment system listed in paragraphs (a) and (b) of this section shall:
              (1) Reduce total HAP emissions by 98 percent or more by weight; or
              (2) Reduce the total HAP concentration at the outlet of the thermal oxidizer to 20 parts per million or less by volume, corrected to 10 percent oxygen on a dry basis; or
              (3) Reduce total HAP emissions using a thermal oxidizer designed and operated at a minimum temperature of 871 °C (1600 °F) and a minimum residence time of 0.75 seconds; or
              (4) Reduce total HAP emissions using one of the following:
              (i) A boiler, lime kiln, or recovery furnace by introducing the HAP emission stream with the primary fuel or into the flame zone; or
              (ii) A boiler or recovery furnace with a heat input capacity greater than or equal to 44 megawatts (150 million British thermal units per hour) by introducing the HAP emission stream with the combustion air.
              (e) Periods of excess emissions reported under § 63.455 shall not be a violation of § 63.443(c) and (d) provided that the time of excess emissions divided by the total process operating time in a semi-annual reporting period does not exceed the following levels:
              (1) One percent for control devices used to reduce the total HAP emissions from the LVHC system; and
              (2) Four percent for control devices used to reduce the total HAP emissions from the HVLC system; and
              (3) Four percent for control devices used to reduce the total HAP emissions from both the LVHC and HVLC systems.
              [63 FR 18617, Apr. 15, 1998, as amended at 64 FR 17563, Apr. 12, 1999; 66 FR 80762, Dec. 22, 2000; 77 FR 55710, Sept. 11, 2012]
            
            
              § 63.444
              Standards for the pulping system at sulfite processes.
              (a) The owner or operator of each sulfite process subject to the requirements of this subpart shall control the total HAP emissions from the following equipment systems as specified in paragraphs (b) and (c) of this section.
              (1) At existing sulfite affected sources, the total HAP emissions from the following equipment systems shall be controlled:
              (i) Each digester system vent;
              (ii) Each evaporator system vent; and
              (iii) Each pulp washing system.
              (2) At new affected sources, the total HAP emissions from the equipment systems listed in paragraph (a)(1) of this section and the following equipment shall be controlled:
              (i) Each weak liquor storage tank;
              (ii) Each strong liquor storage tank; and
              (iii) Each acid condensate storage tank.
              (b) Equipment listed in paragraph (a) of this section shall be enclosed and vented into a closed-vent system and routed to a control device that meets the requirements specified in paragraph (c) of this section. The enclosures and closed-vent system shall meet the requirements specified in § 63.450. Emissions from equipment listed in paragraph (a) of this section that is not necessary to be reduced to meet paragraph (c) of this section is not required to be routed to a control device.

              (c) The total HAP emissions from both the equipment systems listed in paragraph (a) of this section and the vents, wastewater, and condensate streams from the control device used to reduce HAP emissions, shall be controlled as follows.
              (1) Each calcium-based or sodium-based sulfite pulping process shall:
              (i) Emit no more than 0.44 kilograms of total HAP or methanol per megagram (0.89 pounds per ton) of ODP; or
              (ii) Remove 92 percent or more by weight of the total HAP or methanol.
              (2) Each magnesium-based or ammonium-based sulfite pulping process shall:
              (i) Emit no more than 1.1 kilograms of total HAP or methanol per megagram (2.2 pounds per ton) of ODP; or
              (ii) Remove 87 percent or more by weight of the total HAP or methanol.
            
            
              § 63.445
              Standards for the bleaching system.
              (a) Each bleaching system that does not use any chlorine or chlorinated compounds for bleaching is exempt from the requirements of this section. Owners or operators of the following bleaching systems shall meet all the provisions of this section:
              (1) Bleaching systems that use chlorine;
              (2) Bleaching systems bleaching pulp from kraft, sulfite, or soda pulping processes that use any chlorinated compounds; or
              (3) Bleaching systems bleaching pulp from mechanical pulping processes using wood or from any process using secondary or non-wood fibers, that use chlorine dioxide.
              (b) The equipment at each bleaching stage, of the bleaching systems listed in paragraph (a) of this section, where chlorinated compounds are introduced shall be enclosed and vented into a closed-vent system and routed to a control device that meets the requirements specified in paragraph (c) of this section. The enclosures and closed-vent system shall meet the requirements specified in § 63.450. If process modifications are used to achieve compliance with the emission limits specified in paragraphs (c)(2) or (c)(3), enclosures and closed-vent systems are not required, unless appropriate.
              (c) The control device used to reduce chlorinated HAP emissions (not including chloroform) from the equipment specified in paragraph (b) of this section shall:
              (1) Reduce the total chlorinated HAP mass in the vent stream entering the control device by 99 percent or more by weight;
              (2) Achieve a treatment device outlet concentration of 10 parts per million or less by volume of total chlorinated HAP; or
              (3) Achieve a treatment device outlet mass emission rate of 0.001 kg of total chlorinated HAP mass per megagram (0.002 pounds per ton) of ODP.
              (d) The owner or operator of each bleaching system subject to paragraph (a)(2) of this section shall comply with paragraph (d)(1) or (d)(2) of this section to reduce chloroform air emissions to the atmosphere, except the owner or operator of each bleaching system complying with extended compliance under § 63.440(d)(3)(ii) shall comply with paragraph (d)(1) of this section.
              (1) Comply with the following applicable effluent limitation guidelines and standards specified in 40 CFR part 430:
              (i) Dissolving-grade kraft bleaching systems and lines, 40 CFR 430.14 through 430.17;
              (ii) Paper-grade kraft and soda bleaching systems and lines, 40 CFR 430.24(a)(1) and (e), and 40 CFR 430.26 (a) and (c);
              (iii) Dissolving-grade sulfite bleaching systems and lines, 40 CFR 430.44 through 430.47; or
              (iv) Paper-grade sulfite bleaching systems and lines, 40 CFR 430.54(a) and (c), and 430.56(a) and (c).
              (2) Use no hypochlorite or chlorine for bleaching in the bleaching system or line.
              [63 FR 18617, Apr. 15, 1998, as amended at 64 FR 17563, Apr. 12, 1999]
            
            
              § 63.446
              Standards for kraft pulping process condensates.
              (a) The requirements of this section apply to owners or operators of kraft processes subject to the requirements of this subpart.

              (b) The pulping process condensates from the following equipment systems shall be treated to meet the requirements specified in paragraphs (c), (d), and (e) of this section:
              (1) Each digester system;
              (2) Each turpentine recovery system;
              (3) Each evaporator system condensate from:
              (i) The vapors from each stage where weak liquor is introduced (feed stages); and
              (ii) Each evaporator vacuum system for each stage where weak liquor is introduced (feed stages).
              (4) Each HVLC collection system; and
              (5) Each LVHC collection system.
              (c) One of the following combinations of HAP-containing pulping process condensates generated, produced, or associated with the equipment systems listed in paragraph (b) of this section shall be subject to the requirements of paragraphs (d) and (e) of this section:
              (1) All pulping process condensates from the equipment systems specified in paragraphs (b)(1) through (b)(5) of this section.
              (2) The combined pulping process condensates from the equipment systems specified in paragraphs (b)(4) and (b)(5) of this section, plus pulping process condensate stream(s) that in total contain at least 65 percent of the total HAP mass from the pulping process condensates from equipment systems listed in paragraphs (b)(1) through (b)(3) of this section.
              (3) The pulping process condensates from equipment systems listed in paragraphs (b)(1) through (b)(5) of this section that in total contain a total HAP mass of 3.6 kilograms or more of total HAP per megagram (7.2 pounds per ton) of ODP for mills that do not perform bleaching or 5.5 kilograms or more of total HAP per megagram (11.1 pounds per ton) of ODP for mills that perform bleaching.
              (d) The pulping process condensates from the equipment systems listed in paragraph (b) of this section shall be conveyed in a closed collection system that is designed and operated to meet the requirements specified in paragraphs (d)(1) and (d)(2) of this section.
              (1) Each closed collection system shall meet the individual drain system requirements specified in §§ 63.960, 63.961, and 63.962 of subpart RR of this part, except for closed vent systems and control devices shall be designed and operated in accordance with §§ 63.443(d) and 63.450, instead of in accordance with § 63.693 as specified in § 63.962 (a)(3)(ii), (b)(3)(ii)(A), and (b)(5)(iii); and
              (2) If a condensate tank is used in the closed collection system, the tank shall meet the following requirements:
              (i) The fixed roof and all openings (e.g., access hatches, sampling ports, gauge wells) shall be designed and operated with no detectable leaks as indicated by an instrument reading of less than 500 parts per million above background, and vented into a closed-vent system that meets the requirements in § 63.450 and routed to a control device that meets the requirements in § 63.443(d); and
              (ii) Each opening shall be maintained in a closed, sealed position (e.g., covered by a lid that is gasketed and latched) at all times that the tank contains pulping process condensates or any HAP removed from a pulping process condensate stream except when it is necessary to use the opening for sampling, removal, or for equipment inspection, maintenance, or repair.
              (e) Each pulping process condensate from the equipment systems listed in paragraph (b) of this section shall be treated according to one of the following options:
              (1) Recycle the pulping process condensate to an equipment system specified in § 63.443(a) meeting the requirements specified in § 63.443(c) and (d); or
              (2) Discharge the pulping process condensate below the liquid surface of a biological treatment system and treat the pulping process condensates to meet the requirements specified in paragraph (e)(3), (4), or (5) of this section, and total HAP shall be measured as specified in § 63.457(g); or
              (3) Treat the pulping process condensates to reduce or destroy the total HAPs by at least 92 percent or more by weight; or

              (4) At mills that do not perform bleaching, treat the pulping process condensates to remove 3.3 kilograms or more of total HAP per megagram (6.6 pounds per ton) of ODP, or achieve a total HAP concentration of 210 parts per million or less by weight at the outlet of the control device; or
              
              (5) At mills that perform bleaching, treat the pulping process condensates to remove 5.1 kilograms or more of total HAP per megagram (10.2 pounds per ton) of ODP, or achieve a total HAP concentration of 330 parts per million or less by weight at the outlet of the control device.
              (f) Each HAP removed from a pulping process condensate stream during treatment and handling under paragraphs (d) or (e) of this section, except for those treated according to paragraph (e)(2) of this section, shall be controlled as specified in § 63.443(c) and (d).
              (g) For each control device (e.g., steam stripper system or other equipment serving the same function) used to treat pulping process condensates to comply with the requirements specified in paragraphs (e)(3) through (5) of this section, periods of excess emissions reported under § 63.455 shall not be a violation of paragraphs (d), (e)(3) through (5), and (f) of this section provided that the time of excess emissions divided by the total process operating time in a semi-annual reporting period does not exceed 10 percent. The 10 percent excess emissions allowance does not apply to treatment of pulping process condensates according to paragraph (e)(2) of this section (e.g., the biological wastewater treatment system used to treat multiple (primarily non-condensate) wastewater streams to comply with the Clean Water Act).
              (h) Each owner or operator of a new or existing affected source subject to the requirements of this section shall evaluate all new or modified pulping process condensates or changes in the annual bleached or non-bleached ODP used to comply with paragraph (i) of this section, to determine if they meet the applicable requirements of this section.
              (i) For the purposes of meeting the requirements in paragraph (c)(2) or (3) or paragraph (e)(4) or (5) of this section at mills producing both bleached and unbleached pulp products, owners and operators may meet a prorated mass standard that is calculated by prorating the applicable mass standards (kilograms of total HAP per megagram of ODP) for bleached and unbleached mills specified in paragraph (c)(2) or (3) or paragraph (e)(4) or (5) of this section by the ratio of annual megagrams of bleached and unbleached ODP.
              [63 FR 18617, Apr. 15, 1998; 63 FR 42239, Aug. 7, 1998, as amended at 63 FR 49459, Sept. 16, 1998; 64 FR 17563, Apr. 12, 1999; 65 FR 80762, Dec. 22, 2000; 77 FR 55711, Sept. 11, 2012]
            
            
              § 63.447
              Clean condensate alternative.
              As an alternative to the requirements specified in § 63.443(a)(1)(ii) through (a)(1)(v) for the control of HAP emissions from pulping systems using the kraft process, an owner or operator must demonstrate to the satisfaction of the Administrator, by meeting all the requirements below, that the total HAP emissions reductions achieved by this clean condensate alternative technology are equal to or greater than the total HAP emission reductions that would have been achieved by compliance with § 63.443(a)(1)(ii) through (a)(1)(v).
              (a) For the purposes of this section only the following additional definitions apply.
              (1) Clean condensate alternative affected source means the total of all HAP emission points in the pulping, bleaching, causticizing, and papermaking systems (exclusive of HAP emissions attributable to additives to paper machines and HAP emission points in the LVHC system).
              (2) Causticizing system means all equipment associated with converting sodium carbonate into active sodium hydroxide. The equipment includes smelt dissolving tanks, lime mud washers and storage tanks, white and mud liquor clarifiers and storage tanks, slakers, slaker grit washers, lime kilns, green liquor clarifiers and storage tanks, and dreg washers ending with the white liquor storage tanks prior to the digester system, and any other equipment serving the same function as those previously listed.
              (3) Papermaking system means all equipment used to convert pulp into paper, paperboard, or market pulp, including the stock storage and preparation systems, the paper or paperboard machines, and the paper machine white water system, broke recovery systems, and the systems involved in calendering, drying, on-machine coating, slitting, winding, and cutting.
              
              (b) Each owner or operator shall install and operate a clean condensate alternative technology with a continuous monitoring system to reduce total HAP emissions by treating and reducing HAP concentrations in the pulping process water used within the clean condensate alternative affected source.
              (c) Each owner or operator shall calculate HAP emissions on a kilogram per megagram of ODP basis and measure HAP emissions according to the appropriate procedures contained in § 63.457.
              (d) Each owner or operator shall determine the baseline HAP emissions for each equipment system and the total of all equipment systems in the clean condensate alternative affected source based on the following:
              (1) Process and air pollution control equipment installed and operating on December 17, 1993, and
              (2) Compliance with the following requirements that affect the level of HAP emissions from the clean condensate alternative affected source:
              (i) The pulping process condensates requirements in § 63.446;
              (ii) The applicable effluent limitation guidelines and standards in 40 CFR part 430, subparts A, B, D, and E; and
              (iii) All other applicable requirements of local, State, or Federal agencies or statutes.
              (e) Each owner or operator shall determine the following HAP emission reductions from the baseline HAP emissions determined in paragraph (d) of this section for each equipment system and the total of all equipment systems in the clean condensate alternative affected source:
              (1) The HAP emission reduction occurring by complying with the requirements of § 63.443(a)(1)(ii) through (a)(1)(v); and
              (2) The HAP emissions reduction occurring by complying with the clean condensate alternative technology.
              (f) For the purposes of all requirements in this section, each owner or operator may use as an alternative, individual equipment systems (instead of total of all equipment systems) within the clean condensate alternative affected source to determine emissions and reductions to demonstrate equal or greater than the reductions that would have been achieved by compliance with § 63.443(a)(1)(ii) through (a)(1)(v).
              (g) The initial and updates to the control strategy report specified in § 63.455(b) shall include to the extent possible the following information:
              (1) A detailed description of:
              (i) The equipment systems and emission points that comprise the clean condensate alternative affected source;
              (ii) The air pollution control technologies that would be used to meet the requirements of § 63.443(a)(1)(ii) through (a)(1)(v); and
              (iii) The clean condensate alternative technology to be used.
              (2) Estimates and basis for the estimates of total HAP emissions and emission reductions to fulfill the requirements of paragraphs (d), (e), and (f) of this section.
              (h) Each owner or operator shall report to the Administrator by the applicable compliance date specified in § 63.440(d) or (e) the rationale, calculations, test procedures, and data documentation used to demonstrate compliance with all the requirements of this section.
              [63 FR 18617, Apr. 15, 1998; 63 FR 42239, Aug. 7, 1998, as amended at 64 FR 17563, Apr. 12, 1999]
            
            
              §§ 63.448-63.449
              [Reserved]
            
            
              § 63.450
              Standards for enclosures and closed-vent systems.
              (a) Each enclosure and closed-vent system specified in §§ 63.443(c), 63.444(b), and 63.445(b) for capturing and transporting vent streams that contain HAP shall meet the requirements specified in paragraphs (b) through (d) of this section.
              (b) Each enclosure shall maintain negative pressure at each enclosure or hood opening as demonstrated by the procedures specified in § 63.457(e). Each enclosure or hood opening closed during the initial performance test specified in § 63.457(a) shall be maintained in the same closed and sealed position as during the performance test at all times except when necessary to use the opening for sampling, inspection, maintenance, or repairs.

              (c) Each component of the closed-vent system used to comply with §§ 63.443(c), 63.444(b), and 63.445(b) that is operated at positive pressure and located prior to a control device shall be designed for and operated with no detectable leaks as indicated by an instrument reading of less than 500 parts per million by volume above background, as measured by the procedures specified in § 63.457(d).
              (d) Each bypass line in the closed-vent system that could divert vent streams containing HAP to the atmosphere without meeting the emission limitations in §§ 63.443, 63.444, or 63.445 shall comply with either of the following requirements:
              (1) On each bypass line, the owner or operator shall install, calibrate, maintain, and operate according to the manufacturer's specifications a flow indicator that is capable of taking periodic readings as frequently as specified in § 63.454(e). The flow indicator shall be installed in the bypass line in such a way as to indicate flow in the bypass line; or
              (2) For bypass line valves that are not computer controlled, the owner or operator shall maintain the bypass line valve in the closed position with a car seal or a seal placed on the valve or closure mechanism in such a way that valve or closure mechanism cannot be opened without breaking the seal.
              [63 FR 18617, Apr. 15, 1998, as amended at 64 FR 17563, Apr. 12, 1999; 68 FR 37348, June 23, 2003]
            
            
              §§ 63.451-63.452
              [Reserved]
            
            
              § 63.453
              Monitoring requirements.
              (a) Each owner or operator subject to the standards specified in §§ 63.443(c) and (d), 63.444(b) and (c), 63.445(b) and (c), 63.446(c), (d), and (e), 63.447(b) or § 63.450(d), shall install, calibrate, certify, operate, and maintain according to the manufacturer's specifications, a continuous monitoring system (CMS, as defined in § 63.2 of this part) as specified in paragraphs (b) through (m) of this section, except as allowed in paragraph (m) of this section. The CMS shall include a continuous recorder.
              (b) A CMS shall be operated to measure the temperature in the firebox or in the ductwork immediately downstream of the firebox and before any substantial heat exchange occurs for each thermal oxidizer used to comply with the requirements of § 63.443(d)(1) through (d)(3). Owners and operators complying with the HAP concentration requirements in § 63.443(d)(2) may install a CMS to monitor the thermal oxidizer outlet total HAP or methanol concentration, as an alternative to monitoring thermal oxidizer operating temperature.
              (c) A CMS shall be operated to measure the following parameters for each gas scrubber used to comply with the bleaching system requirements of § 63.445(c) or the sulfite pulping system requirements of § 63.444(c).
              (1) The pH or the oxidation/reduction potential of the gas scrubber effluent;
              (2) The gas scrubber vent gas inlet flow rate; and
              (3) The gas scrubber liquid influent flow rate.
              (d) As an option to the requirements specified in paragraph (c) of this section, a CMS shall be operated to measure the chlorine outlet concentration of each gas scrubber used to comply with the bleaching system outlet concentration requirement specified in § 63.445(c)(2).
              (e) The owner or operator of a bleaching system complying with 40 CFR 430.24, shall monitor the chlorine and hypochlorite application rates, in kg of bleaching agent per megagram of ODP, of the bleaching system during the extended compliance period specified in § 63.440(d)(3).
              (f) A CMS shall be operated to measure the gas scrubber parameters specified in paragraphs (c)(1) through (c)(3) of this section or those site specific parameters determined according to the procedures specified in paragraph (n) of this section to comply with the sulfite pulping system requirements specified in § 63.444(c).
              (g) A CMS shall be operated to measure the following parameters for each steam stripper used to comply with the treatment requirements in § 63.446(e) (3), (4), or (5):
              (1) The process wastewater feed rate;
              (2) The steam feed rate; and
              (3) The process wastewater column feed temperature.

              (h) As an option to the requirements specified in paragraph (g) of this section, a CMS shall be operated to measure the methanol outlet concentration to comply with the steam stripper outlet concentration requirement specified in § 63.446 (e)(4) or (e)(5).
              (i) A CMS shall be operated to measure the appropriate parameters determined according to the procedures specified in paragraph (n) of this section to comply with the condensate applicability requirements specified in § 63.446(c).
              (j) Each owner or operator using an open biological treatment system to comply with § 63.446(e)(2) shall perform the daily monitoring procedures specified in either paragraph (j)(1) or (2) of this section and shall conduct a performance test each quarter using the procedures specified in paragraph (j)(3) of this section.
              (1) Comply with the monitoring and sampling requirements specified in paragraphs (j)(1)(i) and (ii) of this section.
              (i) On a daily basis, monitor the following parameters for each open biological treatment unit:
              (A) Composite daily sample of outlet soluble BOD5 concentration to monitor for maximum daily and maximum monthly average;
              (B) Mixed liquor volatile suspended solids;
              (C) Horsepower of aerator unit(s);
              (D) Inlet liquid flow; and
              (E) Liquid temperature.
              (ii) If the Inlet and Outlet Concentration Measurement Procedure (Procedure 3) in appendix C of this part is used to determine the fraction of HAP compounds degraded in the biological treatment system as specified in § 63.457(l), conduct the sampling and archival requirements specified in paragraphs (j)(1)(ii)(A) and (B) of this section.
              (A) Obtain daily inlet and outlet liquid grab samples from each biological treatment unit to have HAP data available to perform quarterly performance tests specified in paragraph (j)(3) of this section and the compliance tests specified in paragraph (p) of this section.

              (B) Store the samples as specified in § 63.457(n) until after the results of the soluble BOD5 test required in paragraph (j)(1)(i)(A) of this section are obtained. The storage requirement is needed since the soluble BOD5 test requires 5 days or more to obtain results. If the results of the soluble BOD5 test are outside of the range established during the initial performance test, then the archive sample shall be used to perform the mass removal or percent reduction determinations.
              (2) As an alternative to the monitoring requirements of paragraph (j)(1) of this section, conduct daily monitoring of the site-specific parameters established according to the procedures specified in paragraph (n) of this section.
              (3) Conduct a performance test as specified in § 63.457(l) within 45 days after the beginning of each quarter and meet the applicable emission limit in § 63.446(e)(2).
              (i) The performance test conducted in the first quarter (annually) shall be performed for total HAP as specified in § 63.457(g) and meet the percent reduction or mass removal emission limit specified in § 63.446(e)(2).
              (ii) The remaining quarterly performance tests shall be performed as specified in paragraph (j)(3)(i) of this section except owners or operators may use the applicable methanol procedure in § 63.457(l)(1) or (2) and the value of r determined during the first quarter test instead of measuring the additional HAP to determine a new value of r.
              (k) Each enclosure and closed-vent system used to comply with § 63.450(a) shall comply with the requirements specified in paragraphs (k)(1) through (k)(6) of this section.
              (1) For each enclosure opening, a visual inspection of the closure mechanism specified in § 63.450(b) shall be performed at least once every 30 days to ensure the opening is maintained in the closed position and sealed.
              (2) Each closed-vent system required by § 63.450(a) shall be visually inspected every 30 days and at other times as requested by the Administrator. The visual inspection shall include inspection of ductwork, piping, enclosures, and connections to covers for visible evidence of defects.

              (3) For positive pressure closed-vent systems or portions of closed-vent systems, demonstrate no detectable leaks as specified in § 63.450(c) measured initially and annually by the procedures in § 63.457(d).
              
              (4) Demonstrate initially and annually that each enclosure opening is maintained at negative pressure as specified in § 63.457(e).
              (5) The valve or closure mechanism specified in § 63.450(d)(2) shall be inspected at least once every 30 days to ensure that the valve is maintained in the closed position and the emission point gas stream is not diverted through the bypass line.
              (6) If an inspection required by paragraphs (k)(1) through (k)(5) of this section identifies visible defects in ductwork, piping, enclosures or connections to covers required by § 63.450, or if an instrument reading of 500 parts per million by volume or greater above background is measured, or if enclosure openings are not maintained at negative pressure, then the following corrective actions shall be taken as soon as practicable.
              (i) A first effort to repair or correct the closed-vent system shall be made as soon as practicable but no later than 5 calendar days after the problem is identified.
              (ii) The repair or corrective action shall be completed no later than 15 calendar days after the problem is identified. Delay of repair or corrective action is allowed if the repair or corrective action is technically infeasible without a process unit shutdown or if the owner or operator determines that the emissions resulting from immediate repair would be greater than the emissions likely to result from delay of repair. Repair of such equipment shall be completed by the end of the next process unit shutdown.
              (l) Each pulping process condensate closed collection system used to comply with § 63.446(d) shall comply with the requirements specified in paragraphs (l)(1) through (l)(3) of this section.
              (1) Each pulping process condensate closed collection system shall be visually inspected every 30 days and shall comply with the inspection and monitoring requirements specified in § 63.964 of subpart RR of this part, except:
              (i) Owners or operators shall comply with the recordkeeping requirements of § 63.454 instead of the requirements specified in § 63.964(a)(1)(vi) and (b)(3) of subpart RR of this part.
              (ii) Owners or operators shall comply with the inspection and monitoring requirements for closed-vent systems and control devices specified in paragraphs (a) and (k) of this section instead of the requirements specified in § 63.964(a)(2) of subpart RR of this part.
              (2) Each condensate tank used in the closed collection system shall be operated with no detectable leaks as specified in § 63.446(d)(2)(i) measured initially and annually by the procedures specified in § 63.457(d).
              (3) If an inspection required by this section identifies visible defects in the closed collection system, or if an instrument reading of 500 parts per million or greater above background is measured, then corrective actions specified in § 63.964(b) of subpart RR of this part shall be taken.
              (m) Each owner or operator using a control device, technique or an alternative parameter other than those specified in paragraphs (b) through (l) of this section shall install a CMS and establish appropriate operating parameters to be monitored that demonstrate, to the Administrator's satisfaction, continuous compliance with the applicable control requirements.
              (n) To establish or reestablish the value for each operating parameter required to be monitored under paragraphs (b) through (j), (l), and (m) of this section or to establish appropriate parameters for paragraphs (f), (i), (j)(2), and (m) of this section, each owner or operator shall use the following procedures:
              (1) During the initial performance test required in § 63.457(a) or any subsequent performance test, continuously record the operating parameter;
              (2) Determinations shall be based on the control performance and parameter data monitored during the performance test, supplemented if necessary by engineering assessments and the manufacturer's recommendations;
              (3) The owner or operator shall provide for the Administrator's approval the rationale for selecting the monitoring parameters necessary to comply with paragraphs (f), (i), and (m) of this section; and

              (4) Provide for the Administrator's approval the rationale for the selected operating parameter value, and monitoring frequency, and averaging time. Include all data and calculations used to develop the value and a description of why the value, monitoring frequency, and averaging time demonstrate continuous compliance with the applicable emission standard.
              (o) Each owner or operator of a control device subject to the monitoring provisions of this section shall operate the control device in a manner consistent with the minimum or maximum (as appropriate) operating parameter value or procedure required to be monitored under paragraphs (a) through (n) of this section and established under this subpart. Except as provided in paragraph (p) of this section, § 63.443(e), or § 63.446(g), operation of the control device below minimum operating parameter values or above maximum operating parameter values established under this subpart or failure to perform procedures required by this subpart shall constitute a violation of the applicable emission standard of this subpart and be reported as a period of excess emissions.
              (p) The procedures of this paragraph apply to each owner or operator of an open biological treatment system complying with paragraph (j) of this section whenever a monitoring parameter excursion occurs, and the owner or operator chooses to conduct a performance test to demonstrate compliance with the applicable emission limit. A monitoring parameter excursion occurs whenever the monitoring parameters specified in paragraphs (j)(1)(i)(A) through (C) of this section or any of the monitoring parameters specified in paragraph (j)(2) of this section are below minimum operating parameter values or above maximum operating parameter values established in paragraph (n) of this section.
              (1) As soon as practical after the beginning of the monitoring parameter excursion, the following requirements shall be met:
              (i) Before the steps in paragraph (p)(1)(ii) or (iii) of this section are performed, all sampling and measurements necessary to meet the requirements in paragraph (p)(2) of this section shall be conducted.
              (ii) Steps shall be taken to repair or adjust the operation of the process to end the parameter excursion period.
              (iii) Steps shall be taken to minimize total HAP emissions to the atmosphere during the parameter excursion period.
              (2) A parameter excursion is not a violation of the applicable emission standard if the results of the performance test conducted using the procedures in this paragraph demonstrate compliance with the applicable emission limit in § 63.446(e)(2).
              (i) Conduct a performance test as specified in § 63.457 using the monitoring data specified in paragraph (j)(1) or (2) of this section that coincides with the time of the parameter excursion. No maintenance or changes shall be made to the open biological treatment system after the beginning of a parameter excursion that would influence the results of the performance test.
              (ii) If the results of the performance test specified in paragraph (p)(2)(i) of this section demonstrate compliance with the applicable emission limit in § 63.446(e)(2), then the parameter excursion is not a violation of the applicable emission limit.
              (iii) If the results of the performance test specified in paragraph (p)(2)(i) of this section do not demonstrate compliance with the applicable emission limit in § 63.446(e)(2) because the total HAP mass entering the open biological treatment system is below the level needed to demonstrate compliance with the applicable emission limit in § 63.446(e)(2), then the owner or operator shall perform the following comparisons:
              (A) If the value of fbio (MeOH) determined during the performance test specified in paragraph (p)(2)(i) of this section is within the range of values established during the initial and subsequent performance tests approved by the Administrator, then the parameter excursion is not a violation of the applicable standard.
              (B) If the value of fbio (MeOH) determined during the performance test specified in paragraph (p)(2)(i) of this section is not within the range of values established during the initial and subsequent performance tests approved by the Administrator, then the parameter excursion is a violation of the applicable standard.
              (iv) The results of the performance test specified in paragraph (p)(2)(i) of this section shall be recorded as specified in § 63.454(f).
              (3) If an owner or operator determines that performing the required procedures under paragraph (p)(2) of this section for a nonthoroughly mixed open biological system would expose a worker to dangerous, hazardous, or otherwise unsafe conditions, all of the following procedures shall be performed:

              (i) Calculate the mass removal or percent reduction value using the procedures specified in § 63.457(l) except the value for fbio (MeOH) shall be determined using the procedures in appendix E to this part.
              (ii) Repeat the procedures in paragraph (p)(3)(i) of this section for every day until the unsafe conditions have passed.

              (iii) A parameter excursion is a violation of the standard if the percent reduction or mass removal determined in paragraph (p)(3)(i) of this section is less than the percent reduction or mass removal standards specified in § 63.446(e)(2), as appropriate, unless the value of fbio (MeOH) determined using the procedures in appendix E of this section, as specified in paragraph (p)(3)(i), is within the range of fbio (MeOH) values established during the initial and subsequent performance tests previously approved by the Administrator.
              (iv) The determination that there is a condition that exposes a worker to dangerous, hazardous, or otherwise unsafe conditions shall be documented according to requirements in § 63.454(e) and reporting in § 63.455(f).
              (v) The requirements of paragraphs (p)(1) and (2) of this section shall be performed and met as soon as practical but no later than 24 hours after the conditions have passed that exposed a worker to dangerous, hazardous, or otherwise unsafe conditions.
              (q) At all times, the owner or operator must operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. Determination of whether such operation and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              [63 FR 18617, Apr. 15, 1998, as amended at 64 FR 17563, Apr. 12, 1999; 65 FR 80762, Dec. 22, 2000; 77 FR 55711, Sept. 11, 2012]
            
            
              § 63.454
              Recordkeeping requirements.
              (a) The owner or operator of each affected source subject to the requirements of this subpart shall comply with the recordkeeping requirements of § 63.10, as shown in Table 1 of this subpart, and the requirements specified in paragraphs (b) through (g) of this section for the monitoring parameters specified in § 63.453.
              (b) For each applicable enclosure opening, closed-vent system, and closed collection system, the owner or operator shall prepare and maintain a site-specific inspection plan including a drawing or schematic of the components of applicable affected equipment and shall record the following information for each inspection:
              (1) Date of inspection;
              (2) The equipment type and identification;
              (3) Results of negative pressure tests for enclosures;
              (4) Results of leak detection tests;
              (5) The nature of the defect or leak and the method of detection (i.e., visual inspection or instrument detection);
              (6) The date the defect or leak was detected and the date of each attempt to repair the defect or leak;
              (7) Repair methods applied in each attempt to repair the defect or leak;
              (8) The reason for the delay if the defect or leak is not repaired within 15 days after discovery;
              (9) The expected date of successful repair of the defect or leak if the repair is not completed within 15 days;

              (10) The date of successful repair of the defect or leak;
              
              (11) The position and duration of opening of bypass line valves and the condition of any valve seals; and
              (12) The duration of the use of bypass valves on computer controlled valves.
              (c) The owner or operator of a bleaching system complying with § 63.440(d)(3)(ii)(B) shall record the daily average chlorine and hypochlorite application rates, in kg of bleaching agent per megagram of ODP, of the bleaching system until the requirements specified in § 63.440(d)(3)(ii)(A) are met.
              (d) The owner or operator shall record the CMS parameters specified in § 63.453 and meet the requirements specified in paragraph (a) of this section for any new affected process equipment or pulping process condensate stream that becomes subject to the standards in this subpart due to a process change or modification.
              (e) The owner or operator shall set the flow indicator on each bypass line specified in § 63.450(d)(1) to provide a record of the presence of gas stream flow in the bypass line at least once every 15 minutes.
              (f) The owner or operator of an open biological treatment system complying with § 63.453(p) shall prepare a written record specifying the results of the performance test specified in § 63.453(p)(2).
              (g) Recordkeeping of malfunctions. The owner or operator must maintain the following records of malfunctions:
              (1) Records of the occurrence and duration of each malfunction of operation (i.e., process equipment) or the air pollution control and monitoring equipment.
              (2) Records of actions taken during periods of malfunction to minimize emissions in accordance with § 63.453(q), including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation.
              [63 FR 18617, Apr. 15, 1998, as amended at 65 FR 80763, Dec. 22, 2000; 68 FR 37348, June 23, 2003; 77 FR 55711, Sept. 11, 2012]
            
            
              § 63.455
              Reporting requirements.
              (a) Each owner or operator of a source subject to this subpart shall comply with the reporting requirements of subpart A of this part as specified in table 1 and all the following requirements in this section. The initial notification report specified under § 63.9(b)(2) of subpart A of this part shall be submitted by April 15, 1999.
              (b) Each owner or operator of a kraft pulping system specified in § 63.440(d)(1) or a bleaching system specified in § 63.440(d)(3)(ii) shall submit, with the initial notification report specified under § 63.9(b)(2) of subpart A of this part and paragraph (a) of this section and update every two years thereafter, a non-binding control strategy report containing, at a minimum, the information specified in paragraphs (b)(1) through (b)(3) of this section in addition to the information required in § 63.9(b)(2) of subpart A of this part.
              (1) A description of the emission controls or process modifications selected for compliance with the control requirements in this standard.
              (2) A compliance schedule, including the dates by which each step toward compliance will be reached for each emission point or sets of emission points. At a minimum, the list of dates shall include:
              (i) The date by which the major study(s) for determining the compliance strategy will be completed;
              (ii) The date by which contracts for emission controls or process modifications will be awarded, or the date by which orders will be issued for the purchase of major components to accomplish emission controls or process changes;
              (iii) The date by which on-site construction, installation of emission control equipment, or a process change is to be initiated;
              (iv) The date by which on-site construction, installation of emissions control equipment, or a process change is to be completed;
              (v) The date by which final compliance is to be achieved;

              (vi) For compliance with paragraph § 63.440(d)(3)(ii), the tentative dates by which compliance with effluent limitation guidelines and standards intermediate pollutant load effluent reductions and as available, all the dates for the best available technology's milestones reported in the National Pollutant Discharge Elimination System authorized under section 402 of the Clean Water Act and for the best professional milestones in the Voluntary Advanced Technology Incentives Program under 40 CFR 430.24 (b)(2); and
              (vii) The date by which the final compliance tests will be performed.
              (3) Until compliance is achieved, revisions or updates shall be made to the control strategy report required by paragraph (b) of this section indicating the progress made towards completing the installation of the emission controls or process modifications during the 2-year period.
              (c) The owner or operator of each bleaching system complying with § 63.440(d)(3)(ii)(B) shall certify in the report specified under § 63.10(e)(3) of subpart A of this part that the daily application rates of chlorine and hypochlorite for that bleaching system have not increased as specified in § 63.440(d)(3)(ii)(B) until the requirements of § 63.440(d)(3)(ii)(A) are met.
              (d) The owner or operator shall meet the requirements specified in paragraph (a) of this section upon startup of any new affected process equipment or pulping process condensate stream that becomes subject to the standards of this subpart due to a process change or modification.
              (e) If the owner or operator uses the results of the performance test required in § 63.453(p)(2) to revise the approved values or ranges of the monitoring parameters specified in § 63.453(j)(1) or (2), the owner or operator shall submit an initial notification of the subsequent performance test to the Administrator as soon as practicable, but no later than 15 days, before the performance test required in § 63.453(p)(2) is scheduled to be conducted. The owner or operator shall notify the Administrator as soon as practicable, but no later than 24 hours, before the performance test is scheduled to be conducted to confirm the exact date and time of the performance test.
              (f) To comply with the open biological treatment system monitoring provisions of § 63.453(p)(3), the owner or operator shall notify the Administrator as soon as practicable of the onset of the dangerous, hazardous, or otherwise unsafe conditions that did not allow a compliance determination to be conducted using the sampling and test procedures in § 63.457(l). The notification shall occur no later than 24 hours after the onset of the dangerous, hazardous, or otherwise unsafe conditions and shall include the specific reason(s) that the sampling and test procedures in § 63.457(l) could not be performed.
              (g) Malfunction reporting requirements. If a malfunction occurred during the reporting period, the report must include the number, duration and a brief description for each type of malfunction which occurred during the reporting period and which caused or may have caused any applicable emission limitation to be exceeded. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 63.453(q), including actions taken to correct a malfunction.
              (h) The owner or operator must submit performance test reports as specified in paragraphs (h)(1) through (4) of this section.

              (1) The owner or operator of an affected source shall report the results of the performance test before the close of business on the 60th day following the completion of the performance test, unless approved otherwise in writing by the Administrator. A performance test is “completed” when field sample collection is terminated. Unless otherwise approved by the Administrator in writing, results of a performance test shall include the analysis of samples, determination of emissions and raw data. A complete test report must include the purpose of the test; a brief process description; a complete unit description, including a description of feed streams and control devices; sampling site description; pollutants measured; description of sampling and analysis procedures and any modifications to standard procedures; quality assurance procedures; record of operating conditions, including operating parameters for which limits are being set, during the test; record of preparation of standards; record of calibrations; raw data sheets for field sampling; raw data sheets for field and laboratory analyses; chain-of-custody documentation; explanation of laboratory data qualifiers; example calculations of all applicable stack gas parameters, emission rates, percent reduction rates, and analytical results, as applicable; and any other information required by the test method and the Administrator.

              (2) Within 60 days after the date of completing each performance test (defined in § 63.2) as required by this subpart, the owner or operator must submit the results of the performance tests, including any associated fuel analyses, required by this subpart to the EPA's WebFIRE database by using the Compliance and Emissions Data Reporting Interface (CEDRI) that is accessed through the EPA's Central Data Exchange (CDX) (http://www.epa.gov/cdx). Performance test data must be submitted in the file format generated through use of the EPA's Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief/ert/index.html). Only data collected using test methods on the ERT Web site are subject to this requirement for submitting reports electronically to WebFIRE. Owners or operators who claim that some of the information being submitted for performance tests is confidential business information (CBI) must submit a complete ERT file including information claimed to be CBI on a compact disk, flash drive or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT file with the CBI omitted must be submitted to the EPA via CDX as described earlier in this paragraph. At the discretion of the delegated authority, the owner or operator must also submit these reports, including the CBI, to the delegated authority in the format specified by the delegated authority. For any performance test conducted using test methods that are not listed on the ERT Web site, the owner or operator must submit the results of the performance test to the Administrator at the appropriate address listed in § 63.13.
              (3) Within 60 days after the date of completing each CEMS performance evaluation test as defined in § 63.2, the owner or operator must submit relative accuracy test audit (RATA) data to the EPA's CDX by using CEDRI in accordance with paragraph (2) of this section. Only RATA pollutants that can be documented with the ERT (as listed on the ERT Web site) are subject to this requirement. For any performance evaluations with no corresponding RATA pollutants listed on the ERT Web site, the owner or operator must submit the results of the performance evaluation to the Administrator at the appropriate address listed in § 63.13.
              (4) All reports required by this subpart not subject to the requirements in paragraphs (h)(2) and (3) of this section must be sent to the Administrator at the appropriate address listed in § 63.13. The Administrator or the delegated authority may request a report in any form suitable for the specific case (e.g., by commonly used electronic media such as Excel spreadsheet, on CD or hard copy). The Administrator retains the right to require submittal of reports subject to paragraphs (h)(2) and (3) of this section in paper format
              [63 FR 18617, Apr. 15, 1998, as amended at 65 FR 80763, Dec. 22, 2000; 77 FR 55711, Sept. 11, 2012]
            
            
              § 63.456
              Affirmative defense for violation of emission standards during malfunction.
              In response to an action to enforce the standards set forth in §§ 63.443(c) and (d), 63.444(b) and (c), 63.445(b) and (c), 63.446(c), (d), and (e), 63.447(b) or § 63.450(d), the owner or operator may assert an affirmative defense to a claim for civil penalties for violations of such standards that are caused by malfunction, as defined at 40 CFR 63.2. Appropriate penalties may be assessed, however, if the owner or operator fails to meet the burden of proving all of the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
              (a) To establish the affirmative defense in any action to enforce such a standard, the owner or operator must timely meet the reporting requirements in paragraph (b) of this section, and must prove by a preponderance of evidence that:
              (1) The violation:
              
              (i) Was caused by a sudden, infrequent, and unavoidable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner, and
              (ii) Could not have been prevented through careful planning, proper design or better operation and maintenance practices; and
              (iii) Did not stem from any activity or event that could have been foreseen and avoided, or planned for; and
              (iv) Was not part of a recurring pattern indicative of inadequate design, operation, or maintenance; and
              (2) Repairs were made as expeditiously as possible when a violation occurred. Off-shift and overtime labor were used, to the extent practicable to make these repairs; and
              (3) The frequency, amount and duration of the violation (including any bypass) were minimized to the maximum extent practicable; and
              (4) If the violation resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and
              (5) All possible steps were taken to minimize the impact of the violation on ambient air quality, the environment and human health; and
              (6) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices; and
              (7) All of the actions in response to the violation were documented by properly signed, contemporaneous operating logs; and
              (8) At all times, the affected source was operated in a manner consistent with good practices for minimizing emissions; and
              (9) A written root cause analysis has been prepared, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the violation resulting from the malfunction event at issue. The analysis shall also specify, using best monitoring methods and engineering judgment, the amount of any emissions that were the result of the malfunction.
              (b) Report. The owner or operator seeking to assert an affirmative defense shall submit a written report to the Administrator with all necessary supporting documentation, that it has met the requirements set forth in paragraph (a) of this section. This affirmative defense report shall be included in the first periodic compliance, deviation report or excess emission report otherwise required after the initial occurrence of the violation of the relevant standard (which may be the end of any applicable averaging period). If such compliance, deviation report or excess emission report is due less than 45 days after the initial occurrence of the violation, the affirmative defense report may be included in the second compliance, deviation report or excess emission report due after the initial occurrence of the violation of the relevant standard.
              [77 FR 55712, Sept. 11, 2012]
            
            
              § 63.457
              Test methods and procedures.
              (a) Performance tests. Initial and repeat performance tests are required for the emissions sources specified in paragraphs (a)(1) and (2) of this section, except for emission sources controlled by a combustion device that is designed and operated as specified in § 63.443(d)(3) or (4).
              (1) Conduct an initial performance test for all emission sources subject to the limitations in §§ 63.443, 63.444, 63.445, 63.446, and 63.447.
              (2) Conduct repeat performance tests at five-year intervals for all emission sources subject to the limitations in §§ 63.443, 63.444, and 63.445. The first of the 5-year repeat tests must be conducted by September 7, 2015, and thereafter within 60 months from the date of the previous performance test. Five-year repeat testing is not required for the following:
              (i) Knotter or screen systems with HAP emission rates below the criteria specified in § 63.443(a)(1)(ii).
              (ii) Decker systems using fresh water or paper machine white water, or decker systems using process water with a total HAP concentration less than 400 parts per million by weight as specified in § 63.443(a)(1)(iv).
              (b) Vent sampling port locations and gas stream properties. For purposes of selecting vent sampling port locations and determining vent gas stream properties, required in §§ 63.443, 63.444, 63.445, and 63.447, each owner or operator shall comply with the applicable procedures in paragraphs (b)(1) through (b)(6) of this section.
              (1) Method 1 or 1A of part 60, appendix A-1, as appropriate, shall be used for selection of the sampling site as follows:
              (i) To sample for vent gas concentrations and volumetric flow rates, the sampling site shall be located prior to dilution of the vent gas stream and prior to release to the atmosphere;
              (ii) For determining compliance with percent reduction requirements, sampling sites shall be located prior to the inlet of the control device and at the outlet of the control device; measurements shall be performed simultaneously at the two sampling sites; and
              (iii) For determining compliance with concentration limits or mass emission rate limits, the sampling site shall be located at the outlet of the control device.
              (2) No traverse site selection method is needed for vents smaller than 0.10 meter (4.0 inches) in diameter.
              (3) The vent gas volumetric flow rate shall be determined using Method 2, 2A, 2C, or 2D of part 60, appendix A-1, as appropriate.
              (4) The moisture content of the vent gas shall be measured using Method 4 of part 60, appendix A-3.
              (5) To determine vent gas concentrations, the owner or operator shall conduct a minimum of three test runs that are representative of normal conditions and average the resulting pollutant concentrations using the following procedures.
              (i) Method 308 in Appendix A of this part; Method 320 in Appendix A of this part; Method 18 in appendix A-6 of part 60; ASTM D6420-99 (Reapproved 2004) (incorporated by reference in § 63.14(b)(28) of subpart A of this part); or ASTM D6348-03 (incorporated by reference in § 63.14(b)(54) of subpart A of this part) shall be used to determine the methanol concentration. If ASTM D6348-03 is used, the conditions specified in paragraphs (b)(5)(i)(A) though (b)(5)(i)(B) must be met.
              (A) The test plan preparation and implementation in the Annexes to ASTM D6348-03, sections A1 through A8 are required.
              (B) In ASTM D6348-03 Annex A5 (Analyte Spiking Technique), the percent (%) R must be determined for each target analyte (Equation A5.5 of ASTM D6348-03). In order for the test data to be acceptable for a compound, %R must be between 70 and 130 percent. If the %R value does not meet this criterion for a target compound, the test data is not acceptable for that compound and the test must be repeated for that analyte following adjustment of the sampling or analytical procedure before the retest. The %R value for each compound must be reported in the test report, and all field measurements must be corrected with the calculated %R value for that compound using the following equation: Reported Result = Measured Concentration in the Stack × 100)/%R.
              (ii) Except for the modifications specified in paragraphs (b)(5)(ii)(A) through (b)(5)(ii)(K) of this section, Method 26A of part 60, appendix A-8 shall be used to determine chlorine concentration in the vent stream.
              (A) Probe/sampling line. A separate probe is not required. The sampling line shall be an appropriate length of 0.64 cm (0.25 in) OD Teflon ® tubing. The sample inlet end of the sampling line shall be inserted into the stack in such a way as to not entrain liquid condensation from the vent gases. The other end shall be connected to the impingers. The length of the tubing may vary from one sampling site to another, but shall be as short as possible in each situation. If sampling is conducted in sunlight, opaque tubing shall be used. Alternatively, if transparent tubing is used, it shall be covered with opaque tape.
              (B) Impinger train. Three 30 milliliter (ml) capacity midget impingers shall be connected in series to the sampling line. The impingers shall have regular tapered stems. Silica gel shall be placed in the third impinger as a desiccant. All impinger train connectors shall be glass and/or Teflon ®.
              (C) Critical orifice. The critical orifice shall have a flow rate of 200 to 250 ml/min and shall be followed by a vacuum pump capable of providing a vacuum of 640 millimeters of mercury (mm Hg). A 45 millimeter diameter in-line Teflon 0.8 micrometer filter shall follow the impingers to protect the critical orifice and vacuum pump.
              (D) The following are necessary for the analysis apparatus:
              (1) Wash bottle filled with deionized water;
              (2) 25 or 50 ml graduated burette and stand;
              (3) Magnetic stirring apparatus and stir bar;
              (4) Calibrated pH Meter;
              (5) 150-250 ml beaker or flask; and
              (6) A 5 ml pipette.

              (E) The procedures listed in paragraphs (b)(5)(ii)(E)(1) through (b)(5)(ii)(E)(7) of this section shall be used to prepare the reagents.
              (1) To prepare the 1 molarity (M) potassium dihydrogen phosphate solution, dissolve 13.61 grams (g) of potassium dihydrogen phosphate in water and dilute to 100 ml.
              (2) To prepare the 1 M sodium hydroxide solution (NaOH), dissolve 4.0 g of sodium hydroxide in water and dilute to 100 ml.
              (3) To prepare the buffered 2 percent potassium iodide solution, dissolve 20 g of potassium iodide in 900 ml water. Add 50 ml of the 1 M potassium dihydrogen phosphate solution and 30 ml of the 1 M sodium hydroxide solution. While stirring solution, measure the pH of solution electrometrically and add the 1 M sodium hydroxide solution to bring pH to between 6.95 and 7.05.
              (4) To prepare the 0.1 normality (N) sodium thiosulfate solution, dissolve 25 g of sodium thiosulfate, pentahydrate, in 800 ml of freshly boiled and cooled distilled water in a 1-liter volumetric flask. Dilute to volume. To prepare the 0.01 N sodium thiosulfate solution, add 10.0 ml standardized 0.1 N sodium thiosulfate solution to a 100 ml volumetric flask, and dilute to volume with water.
              (5) To standardize the 0.1 N sodium thiosulfate solution, dissolve 3.249 g of anhydrous potassium bi-iodate, primary standard quality, or 3.567 g potassium iodate dried at 103 =/−2 degrees Centigrade for 1 hour, in distilled water and dilute to 1000 ml to yield a 0.1000 N solution. Store in a glass-stoppered bottle. To 80 ml distilled water, add, with constant stirring, 1 ml concentrated sulfuric acid, 10.00 ml 0.1000 N anhydrous potassium bi-iodate, and 1 g potassium iodide. Titrate immediately with 0.1 n sodium thiosulfate titrant until the yellow color of the liberated iodine is almost discharged. Add 1 ml starch indicator solution and continue titrating until the blue color disappears. The normality of the sodium thiosulfate solution is inversely proportional to the ml of sodium thiosulfate solution consumed:
              
                ER15ap98.000
              
              (6) To prepare the starch indicator solution, add a small amount of cold water to 5 g starch and grind in a mortar to obtain a thin paste. Pour paste into 1 L of boiling distilled water, stir, and let settle overnight. Use clear supernate for starch indicator solution.
              (7) To prepare the 10 percent sulfuric acid solution, add 10 ml of concentrated sulfuric acid to 80 ml water in a 100 ml volumetric flask. Dilute to volume.

              (F) The procedures specified in paragraphs (b)(5)(ii)(F)(1) through (b)(5)(ii)(F)(5) of this section shall be used to perform the sampling.
              (1) Preparation of collection train. Measure 20 ml buffered potassium iodide solution into each of the first two impingers and connect probe, impingers, filter, critical orifice, and pump. The sampling line and the impingers shall be shielded from sunlight.
              (2) Leak and flow check procedure. Plug sampling line inlet tip and turn on pump. If a flow of bubbles is visible in either of the liquid impingers, tighten fittings and adjust connections and impingers. A leakage rate not in excess of 2 percent of the sampling rate is acceptable. Carefully remove the plug from the end of the probe. Check the flow rate at the probe inlet with a bubble tube flow meter. The flow should be comparable or slightly less than the flow rate of the critical orifice with the impingers off-line. Record the flow and turn off the pump.
              (3) Sample collection. Insert the sampling line into the stack and secure it with the tip slightly lower than the port height. Start the pump, recording the time. End the sampling after 60 minutes, or after yellow color is observed in the second in-line impinger. Record time and remove the tubing from the vent. Recheck flow rate at sampling line inlet and turn off pump. If the flow rate has changed significantly, redo sampling with fresh capture solution. A slight variation (less than 5 percent) in flow may be averaged. With the inlet end of the line elevated above the impingers, add about 5 ml water into the inlet tip to rinse the line into the first impinger.
              (4) Sample analysis. Fill the burette with 0.01 N sodium thiosulfate solution to the zero mark. Combine the contents of the impingers in the beaker or flask. Stir the solution and titrate with thiosulfate until the solution is colorless. Record the volume of the first endpoint (TN, ml). Add 5 ml of the 10 percent sulfuric acid solution, and continue the titration until the contents of the flask are again colorless. Record the total volume of titrant required to go through the first and to the second endpoint (TA, ml). If the volume of neutral titer is less than 0.5 ml, repeat the testing for a longer period of time. It is important that sufficient lighting be present to clearly see the endpoints, which are determined when the solution turns from pale yellow to colorless. A lighted stirring plate and a white background are useful for this purpose.
              (5) Interferences. Known interfering agents of this method are sulfur dioxide and hydrogen peroxide. Sulfur dioxide, which is used to reduce oxidant residuals in some bleaching systems, reduces formed iodine to iodide in the capture solution. It is therefore a negative interference for chlorine, and in some cases could result in erroneous negative chlorine concentrations. Any agent capable of reducing iodine to iodide could interfere in this manner. A chromium trioxide impregnated filter will capture sulfur dioxide and pass chlorine and chlorine dioxide. Hydrogen peroxide, which is commonly used as a bleaching agent in modern bleaching systems, reacts with iodide to form iodine and thus can cause a positive interference in the chlorine measurement. Due to the chemistry involved, the precision of the chlorine analysis will decrease as the ratio of chlorine dioxide to chlorine increases. Slightly negative calculated concentrations of chlorine may occur when sampling a vent gas with high concentrations of chlorine dioxide and very low concentrations of chlorine.
              (G) The following calculation shall be performed to determine the corrected sampling flow rate:
              
                ER15ap98.001
              
              
                Where:
                
                SC = Corrected (dry standard) sampling flow rate, liters per minute;
                SU = Uncorrected sampling flow rate, L/min;
                BP = Barometric pressure at time of sampling;
                PW = Saturated partial pressure of water vapor, mm Hg at temperature; and
                t = Ambient temperature, °C.
              
              

              (H) The following calculation shall be performed to determine the moles of chlorine in the sample:
              
              
                ER15ap98.002
              
              
                Where:
                
                TN = Volume neutral titer, ml;
                TA = Volume acid titer (total), ml; and
                NThio = Normality of sodium thiosulfate titrant.
              
              
              (I) The following calculation shall be performed to determine the concentration of chlorine in the sample:
              
                ER15ap98.003
              
              
                Where:
                
                SC = Corrected (dry standard) sampling flow rate, liters per minute;
                tS = Time sampled, minutes;
                TN = Volume neutral titer, ml;
                TA = Volume acid titer (total), ml; and
                NThio = Normality of sodium thiosulfate titrant.
              
              
              
              (J) The following calculation shall be performed to determine the moles of chlorine dioxide in the sample:
              
                ER15ap98.004
              
              
                Where:
                
                TA = Volume acid titer (total), ml;
                TN = Volume neutral titer, ml; and
                NThio = Normality of sodium thiosulfate titrant.
              
              

              (K) The following calculation shall be performed to determine the concentration of chlorine dioxide in the sample:
              
              
                ER15ap98.005
              
              
                Where:
                
                SC = Corrected (dry standard) sampling flow rate, liters per minute;
                tS = Time sampled, minutes;
                TA = Volume acid titer (total), ml;
                TN = Volume neutral titer, ml; and
                NThio = Normality of sodium thiosulfate titrant.
              
              
              (iii) Any other method that measures the total HAP or methanol concentration that has been demonstrated to the Administrator's satisfaction.
              (6) The minimum sampling time for each of the three test runs shall be 1 hour in which either an integrated sample or four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately equal intervals in time, such as 15 minute intervals during the test run.
              (c) Liquid sampling locations and properties. For purposes of selecting liquid sampling locations and for determining properties of liquid streams such as wastewaters, process waters, and condensates required in §§ 63.444, 63.446, and 63.447, the owner or operator shall comply with the following procedures:
              (1) Samples shall be collected using the sampling procedures of the test method listed in paragraph (c)(3) of this section selected to determine liquid stream HAP concentrations;
              (i) Where feasible, samples shall be taken from an enclosed pipe prior to the liquid stream being exposed to the atmosphere; and
              (ii) When sampling from an enclosed pipe is not feasible, samples shall be collected in a manner to minimize exposure of the sample to the atmosphere and loss of HAP compounds prior to sampling.
              (2) The volumetric flow rate of the entering and exiting liquid streams shall be determined using the inlet and outlet flow meters or other methods demonstrated to the Administrator's satisfaction. The volumetric flow rate measurements to determine actual mass removal shall be taken at the same time as the concentration measurements.
              (3) The owner or operator shall conduct a minimum of three test runs that are representative of normal conditions and average the resulting pollutant concentrations. The minimum sampling time for each test run shall be 1 hour and the grab or composite samples shall be taken at approximately equally spaced intervals over the 1-hour test run period. The owner or operator shall use one of the following procedures to determine total HAP or methanol concentration:
              (i) Method 305 in Appendix A of this part, adjusted using the following equation:
              
                ER15ap98.006
              
              
                Where:
                
                C = Pollutant concentration for the liquid stream, parts per million by weight.
                Ci = Measured concentration of pollutant i in the liquid stream sample determined using Method 305, parts per million by weight.
                fmi = Pollutant-specific constant that adjusts concentration measured by Method 305 to actual liquid concentration; the fm for methanol is 0.85. Additional pollutant fm values can be found in table 34, subpart G of this part.
                n = Number of individual pollutants, i, summed to calculate total HAP.
              
              
              (ii) For determining methanol concentrations, NCASI Method DI/MEOH-94.03. This test method is incorporated by reference in § 63.14(f)(1) of subpart A of this part.
              (iii) Any other method that measures total HAP concentration that has been demonstrated to the Administrator's satisfaction.
              (4) To determine soluble BOD5 in the effluent stream from an open biological treatment unit used to comply with §§ 63.446(e)(2) and 63.453(j), the owner or operator shall use Method 405.1 of part 136 of this chapter with the following modifications:
              (i) Filter the sample through the filter paper, into an Erlenmeyer flask by applying a vacuum to the flask sidearm. Minimize the time for which vacuum is applied to prevent stripping of volatile organics from the sample. Replace filter paper as often as needed in order to maintain filter times of less than approximately 30 seconds per filter paper. No rinsing of sample container or filter bowl into the Erlenmeyer flask is allowed.

              (ii) Perform Method 405.1 on the filtrate obtained in paragraph (c)(4) of this section. Dilution water shall be seeded with 1 milliliter of final effluent per liter of dilution water. Dilution ratios may require adjustment to reflect the lower oxygen demand of the filtered sample in comparison to the total BOD5. Three BOD bottles and different dilutions shall be used for each sample.
              (5) If the test method used to determine HAP concentration indicates that a specific HAP is not detectable, the value determined as the minimum measurement level (MML) of the selected test method for the specific HAP shall be used in the compliance demonstration calculations. To determine the MML for a specific HAP using one of the test methods specified in paragraph (c)(3) of this section, one of the procedures specified in paragraphs (c)(5)(i) and (ii) of this section shall be performed. The MML for a particular HAP must be determined only if the HAP is not detected in the normal working range of the method.
              (i) To determine the MML for a specific HAP, the following procedures shall be performed each time the method is set up. Set up is defined as the first time the analytical apparatus is placed in operation, after any shut down of 6 months or more, or any time a major component of the analytical apparatus is replaced.
              (A) Select a concentration value for the specific HAP in question to represent the MML. The value of the MML selected shall not be below the calibration standard of the selected test method.
              (B) Measure the concentration of the specific HAP in a minimum of three replicate samples using the selected test method. All replicate samples shall be run through the entire analytical procedure. The samples must contain the specific HAP at the selected MML concentration and should be representative of the liquid streams to be analyzed in the compliance demonstration. Spiking of the liquid samples with a known concentration of the target HAP may be necessary to ensure that the HAP concentration in the three replicate samples is at the selected MML. The concentration of the HAP in the spiked sample must be within 50 percent of the proposed MML for the demonstration to be valid. As an alternative to spiking, a field sample above the MML may be diluted to produce a HAP concentration at the MML. To be a valid demonstration, the diluted sample must have a HAP concentration within 20 percent of the proposed MML, and the field sample must not be diluted by more than a factor of five.
              (C) Calculate the relative standard deviation (RSD) and the upper confidence limit at the 95 percent confidence level using the measured HAP concentrations determined in paragraph (c)(5)(i)(B) of this section. If the upper confidence limit of the RSD is less than 30 percent, then the selected MML is acceptable. If the upper confidence limit of the RSD is greater than or equal to 30 percent, then the selected MML is too low, and the procedures specified in paragraphs (c)(5)(i)(A) through (C) of this section must be repeated.
              (ii) Provide for the Administrator's approval the selected value of the MML for a specific HAP and the rationale for selecting the MML including all data and calculations used to determine the MML. The approved MML must be used in all applicable compliance demonstration calculations.

              (6) When using the MML determined using the procedures in paragraph (c)(5)(ii) of this section or when using the MML determined using the procedures in paragraph (c)(5)(i), except during set up, the analytical laboratory conducting the analysis must perform and meet the following quality assurance procedures each time a set of samples is analyzed to determine compliance.
              (i) Using the selected test method, analyze in triplicate the concentration of the specific HAP in a representative sample. The sample must contain the specific HAP at a concentration that is within a factor of two of the MML. If there are no samples in the set being analyzed that contain the specific HAP at an appropriate concentration, then a sample below the MML may be spiked to produce the appropriate concentration, or a sample at a higher level may be diluted. After spiking, the sample must contain the specific HAP within 50 percent of the MML. If dilution is used instead, the diluted sample must contain the specific HAP within 20 percent of the MML and must not be diluted by more than a factor of five.
              (ii) Calculate the RSD using the measured HAP concentrations determined in paragraph (c)(6)(i) of this section. If the RSD is less than 20 percent, then the laboratory is performing acceptably.
              (d) Detectable leak procedures. To measure detectable leaks for closed-vent systems as specified in § 63.450 or for pulping process wastewater collection systems as specified in § 63.446(d)(2)(i), the owner or operator shall comply with the following:
              (1) Method 21, of part 60, appendix A-7; and
              (2) The instrument specified in Method 21 shall be calibrated before use according to the procedures specified in Method 21 on each day that leak checks are performed. The following calibration gases shall be used:
              (i) Zero air (less than 10 parts per million by volume of hydrocarbon in air); and
              (ii) A mixture of methane or n-hexane and air at a concentration of approximately, but less than, 10,000 parts per million by volume methane or n-hexane.
              (e) Negative pressure procedures. To demonstrate negative pressure at process equipment enclosure openings as specified in § 63.450(b), the owner or operator shall use one of the following procedures:
              (1) An anemometer to demonstrate flow into the enclosure opening;
              (2) Measure the static pressure across the opening;
              (3) Smoke tubes to demonstrate flow into the enclosure opening; or
              (4) Any other industrial ventilation test method demonstrated to the Administrator's satisfaction.
              (f) HAP concentration measurements. For purposes of complying with the requirements in §§ 63.443, 63.444, and 63.447, the owner or operator shall measure the total HAP concentration as one of the following:
              (1) As the sum of all individual HAPs; or
              (2) As methanol.
              (g) Condensate HAP concentration measurement. For purposes of complying with the kraft pulping condensate requirements in § 63.446, the owner or operator shall measure the total HAP concentration as methanol. For biological treatment systems complying with § 63.446(e)(2), the owner or operator shall measure total HAP as acetaldehyde, methanol, methyl ethyl ketone, and propionaldehyde and follow the procedures in § 63.457(l)(1) or (2).
              (h) Bleaching HAP concentration measurement. For purposes of complying with the bleaching system requirements in § 63.445, the owner or operator shall measure the total HAP concentration as the sum of all individual chlorinated HAPs or as chlorine.
              (i) Vent gas stream calculations. To demonstrate compliance with the mass emission rate, mass emission rate per megagram of ODP, and percent reduction requirements for vent gas streams specified in §§ 63.443, 63.444, 63.445, and 63.447, the owner or operator shall use the following:
              (1) The total HAP mass emission rate shall be calculated using the following equation:
              
                ER15ap98.007
              
              
                Where:
                
                E = Mass emission rate of total HAP from the sampled vent, kilograms per hour.
                K2 = Constant, 2.494 × 10−6 (parts per million by volume)−1 (gram-mole per standard cubic meter) (kilogram/gram) (minutes/hour), where standard temperature for (gram-mole per standard cubic meter) is 20 °C.
                Cj = Concentration on a dry basis of pollutant j in parts per million by volume as measured by the test methods specified in paragraph (b) of this section.
                Mj = Molecular weight of pollutant j, gram/gram-mole.
                Qs = Vent gas stream flow rate (dry standard cubic meter per minute) at a temperature of 20 °C as indicated in paragraph (b) of this section.
                n = Number of individual pollutants, i, summed to calculate total HAP.
              
              
              (2) The total HAP mass emission rate per megagram of ODP shall be calculated using the following equation:
              
                ER15ap98.008
              
              
                Where:
                
                F = Mass emission rate of total HAP from the sampled vent, in kilograms per megagram of ODP.
                E = Mass emission rate of total HAP from the sampled vent, in kilograms per hour determined as specified in paragraph (i)(1) of this section.
                P = The production rate of pulp during the sampling period, in megagrams of ODP per hour.
              
              

              (3) The total HAP percent reduction shall be calculated using the following equation:
              
              
                ER15ap98.009
              
              
                Where:
                
                R = Efficiency of control device, percent.
                Ei = Inlet mass emission rate of total HAP from the sampled vent, in kilograms of pollutant per hour, determined as specified in paragraph (i)(1) of this section.
                Eo = Outlet mass emission rate of total HAP from the sampled vent, in kilograms of pollutant per hour, determined as specified in paragraph (i)(1) of this section.
              
              
              (j) Liquid stream calculations. To demonstrate compliance with the mass flow rate, mass per megagram of ODP, and percent reduction requirements for liquid streams specified in § 63.446, the owner or operator shall use the following:
              (1) The mass flow rates of total HAP or methanol entering and exiting the treatment process shall be calculated using the following equations:
              
                ER15ap98.010
              
              
                Where:
                
                Eb = Mass flow rate of total HAP or methanol in the liquid stream entering the treatment process, kilograms per hour.
                Ea = Mass flow rate of total HAP or methanol in the liquid exiting the treatment process, kilograms per hour.
                K = Density of the liquid stream, kilograms per cubic meter.
                Vbi = Volumetric flow rate of liquid stream entering the treatment process during each run i, cubic meters per hour, determined as specified in paragraph (c) of this section.
                Vai = Volumetric flow rate of liquid stream exiting the treatment process during each run i, cubic meters per hour, determined as specified in paragraph (c) of this section.
                Cbi = Concentration of total HAP or methanol in the stream entering the treatment process during each run i, parts per million by weight, determined as specified in paragraph (c) of this section.
                Cai = Concentration of total HAP or methanol in the stream exiting the treatment process during each run i, parts per million by weight, determined as specified in paragraph (c) of this section.
                n = Number of runs.
              
              
              (2) The mass of total HAP or methanol per megagram ODP shall be calculated using the following equation:
              
                ER15ap98.011
              
              
                Where:
                
                F = Mass loading of total HAP or methanol in the sample, in kilograms per megagram of ODP.
                Ea = Mass flow rate of total HAP or methanol in the wastewater stream in kilograms per hour as determined using the procedures in paragraph (j)(1) of this section.
                P = The production rate of pulp during the sampling period in megagrams of ODP per hour.
              
              
              (3) The percent reduction of total HAP across the applicable treatment process shall be calculated using the following equation:
              
                
                ER15ap98.012
              
              
                Where:
                
                R = Control efficiency of the treatment process, percent.
                Eb = Mass flow rate of total HAP in the stream entering the treatment process, kilograms per hour, as determined in paragraph (j)(1) of this section.
                Ea = Mass flow rate of total HAP in the stream exiting the treatment process, kilograms per hour, as determined in paragraph (j)(1) of this section.
              
              
              (4) Compounds that meet the requirements specified in paragraphs (j)(4)(i) or (4)(ii) of this section are not required to be included in the mass flow rate, mass per megagram of ODP, or the mass percent reduction determinations.
              (i) Compounds with concentrations at the point of determination that are below 1 part per million by weight; or
              (ii) Compounds with concentrations at the point of determination that are below the lower detection limit where the lower detection limit is greater than 1 part per million by weight.
              (k) Oxygen concentration correction procedures. To demonstrate compliance with the total HAP concentration limit of 20 ppmv in § 63.443(d)(2), the concentration measured using the methods specified in paragraph (b)(5) of this section shall be corrected to 10 percent oxygen using the following procedures:
              (1) The emission rate correction factor and excess air integrated sampling and analysis procedures of Methods 3A or 3B of part 60, appendix A-2 shall be used to determine the oxygen concentration. The samples shall be taken at the same time that the HAP samples are taken. As an alternative to Method 3B, ASME PTC 19.10-1981 [Part 10] may be used (incorporated by reference, see § 63.14(i)(1)).
              (2) The concentration corrected to 10 percent oxygen shall be computed using the following equation:
              
                ER15ap98.013
              
              
                Where:
                
                Cc = Concentration of total HAP corrected to 10 percent oxygen, dry basis, parts per million by volume.
                Cm = Concentration of total HAP dry basis, parts per million by volume, as specified in paragraph (b) of this section.
                %02d = Concentration of oxygen, dry basis, percent by volume.
              
              
              (l) Biological treatment system percent reduction and mass removal calculations. To demonstrate compliance with the condensate treatment standards specified in § 63.446(e)(2) and the monitoring requirements specified in § 63.453(j)(3) using a biological treatment system, the owner or operator shall use one of the procedures specified in paragraphs (1)(1) and (2) of this section. Owners or operators using a nonthoroughly mixed open biological treatment system shall also comply with paragraph (1)(3) of this section.
              (1) Percent reduction methanol procedure. For the purposes of complying with the condensate treatment requirements specified in § 63.446(e)(2) and (3), the methanol percent reduction shall be calculated using the following equations:
              
                ER14MY01.003
              
              
                Where:
                
                R = Percent destruction.
                fbio(MeOH) = The fraction of methanol removed in the biological treatment system. The site-specific biorate constants shall be determined using the appropriate procedures specified in appendix C of this part.
                r = Ratio of the sum of acetaldehyde, methyl ethyl ketone, and propionaldehyde mass to methanol mass.
                F(nonmethanol) = The sum of acetaldehyde, methyl ethyl ketone, and propionaldehyde mass flow rates (kg/Mg ODP) entering the biological treatment system determined using the procedures in paragraph (j)(2) of this section.
                F(methanol) = The mass flow rate (kg/Mg ODP) of methanol entering the system determined using the procedures in paragraph (j)(2) of this section.
              
              
              (2) Mass removal methanol procedure. For the purposes of complying with the condensate treatment requirements specified in § 63.446(e)(2) and (4), or § 63.446(e)(2) and (5), the methanol mass removal shall be calculated using the following equation:
              
                ER14MY01.004
              
              
                Where:
                
                F = Methanol mass removal (kg/Mg ODP).
                Fb = Inlet mass flow rate of methanol (kg/Mg ODP) determined using the procedures in paragraph (j)(2) of this section.
                fbio(MeOH) = The fraction of methanol removed in the biological treatment system. The site-specific biorate constants shall be determined using the appropriate procedures specified in appendix C of this part.
                r = Ratio of the sum of acetaldehyde, methyl ethyl ketone, and propionaldehyde mass to methanol mass determined using the procedures in paragraph (1) of this section.
              
              
              (3) The owner or operator of a nonthoroughly mixed open biological treatment system using the monitoring requirements specified in § 63.453(p)(3) shall follow the procedures specified in section III.B.1 of appendix E of this part to determine the borate constant, Ks, and characterize the open biological treatment system during the initial and any subsequent performance tests.
              (m) Condensate segregation procedures. The following procedures shall be used to demonstrate compliance with the condensate segregation requirements specified in § 63.446(c).
              (1) To demonstrate compliance with the percent mass requirements specified in § 63.446(c)(2), the procedures specified in paragraphs (m)(1)(i) through (iii) of this section shall be performed.
              (i) Determine the total HAP mass of all condensates from each equipment system listed in § 63.446 (b)(1) through (b)(3) using the procedures specified in paragraphs (c) and (j) of this section.
              (ii) Multiply the total HAP mass determined in paragraph (m)(1)(i) of this section by 0.65 to determine the target HAP mass for the high-HAP fraction condensate stream or streams.
              (iii) Compliance with the segregation requirements specified in § 63.446(c)(2) is demonstrated if the condensate stream or streams from each equipment system listed in § 63.446(b)(1) through (3) being treated as specified in § 63.446(e) contain at least as much total HAP mass as the target total HAP mass determined in paragraph (m)(1)(ii) of this section.
              (2) To demonstrate compliance with the percent mass requirements specified in § 63.446(c)(3), the procedures specified in paragraphs (m)(2)(i) through (ii) of this section shall be performed.
              (i) Determine the total HAP mass contained in the high-HAP fraction condensates from each equipment system listed in § 63.446(b)(1) through (b)(3) and the total condensates streams from the equipment systems listed in § 63.446(b)(4) and (b)(5), using the procedures specified in paragraphs (c) and (j) of this section.
              (ii) Compliance with the segregation requirements specified in § 63.446(c)(3) is demonstrated if the total HAP mass determined in paragraph (m)(2)(i) of this section is equal to or greater than the appropriate mass requirements specified in § 63.446(c)(3).
              (n) Open biological treatment system monitoring sampling storage. The inlet and outlet grab samples required to be collected in § 63.453(j)(1)(ii) shall be stored at 4 °C (40 °F) to minimize the biodegradation of the organic compounds in the samples.
              (o) Performance tests shall be conducted under such conditions as the Administrator specifies to the owner or operator based on representative performance of the affected source for the period being tested. Upon request, the owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of performance tests.
              [63 FR 18617, Apr. 15, 1998, as amended at 64 FR 17564, Apr. 12, 1999; 65 FR 80763, Dec. 22, 2000; 66 FR 24269, May 14, 2001; 77 FR 55712, Sept. 11, 2012]
            
            
              § 63.458
              Implementation and enforcement.

              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.440, 63.443 through 63.447 and 63.450. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart.
              (2) Approval of alternatives to using §§ 63.457(b)(5)(iii), 63.457(c)(3)(ii) through (iii), and 63.257(c)(5)(ii), and any major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of alternatives using § 64.453(m) and any major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37348, June 23, 2003]
            
            
              § 63.459
              Alternative standards.
              (a) Flint River Mill. The owner or operator of the pulping system using the kraft process at the manufacturing facility, commonly called Weyerhaeuser Company Flint River Operations, at Old Stagecoach Road, Oglethorpe, Georgia, (hereafter the Site) shall comply with all provisions of this subpart, except as specified in paragraphs (a)(1) through (a)(5) of this section.
              (1) The owner or operator of the pulping system is not required to control total HAP emissions from equipment systems specified in paragraphs (a)(1)(i) and (a)(1)(ii) if the owner or operator complies with paragraphs (a)(2) through (a)(5) of this section.
              (i) The brownstock diffusion washer vent and first stage brownstock diffusion washer filtrate tank vent in the pulp washing system specified in § 63.443(a)(1)(iii).
              (ii) The oxygen delignification system specified in § 63.443(a)(1)(v).
              (2) The owner or operator of the pulping system shall control total HAP emissions from equipment systems listed in paragraphs (a)(2)(i) through (a)(2)(ix) of this section as specified in § 63.443(c) and (d) of this subpart no later than April 16, 2002.
              (i) The weak liquor storage tank;
              (ii) The boilout tank;
              (iii) The utility tank;
              (iv) The fifty percent solids black liquor storage tank;
              (v) The south sixty-seven percent solids black liquor storage tank;
              (vi) The north sixty-seven percent solids black liquor storage tank;
              (vii) The precipitator make down tanks numbers one, two and three;
              (viii) The salt cake mix tank; and
              (ix) The NaSH storage tank.
              (3) The owner and operator of the pulping system shall operate the Isothermal Cooking system at the site while pulp is being produced in the continuous digester at any time after April 16, 2002.
              (i) The owner or operator shall monitor the following parameters to demonstrate that isothermal cooking is in operation:
              (A) Continuous digester dilution factor; and
              (B) The difference between the continuous digester vapor zone temperature and the continuous digester extraction header temperature.

              (ii) The isothermal cooking system shall be in operation when the continuous digester dilution factor and the temperature difference between the continuous digester vapor zone temperature and the continuous digester extraction header temperature are maintained as set forth in Table 2:
              
              
                Table 2 to Subpart S—Isothermal Cooking System Operational Values
                
                  Parameter
                  Instrument number
                  Limit
                  Units
                
                
                  Digester Dilution Factor
                  K1DILFAC
                  >0.0
                  None
                
                
                  Difference in Digester Vapor Zone Temperature and Digester
                  03TI0311
                  <10
                  Degrees F.
                
                
                  Extraction Header Temperature
                  03TI0329
                
              
              (iii) The owner or operator shall certify annually the operational status of the isothermal cooking system.
              (4) [Reserved]
              (5) Definitions. All descriptions and references to equipment and emission unit ID numbers refer to equipment at the Site. All terms used in this paragraph shall have the meaning given them in this part and this paragraph. For the purposes of this paragraph only the following additional definitions apply:
              
                Boilout tank means the tank that provides tank storage capacity for recovery of black liquor spills and evaporator water washes for return to the evaporators (emission unit ID No. U606);
              
                Brownstock diffusion washer means the equipment used to wash pulp from the surge chests to further reduce lignin carryover in the pulp;
              
                Continuous digester means the digester system used to chemically and thermally remove the lignin binding the wood chips to produce individual pulp fibers (emission unit ID No. P300);
              
                Fifty percent solids black liquor storage tank means the tank used to store intermediate black liquor prior to final evaporation in the 1A, 1B, and 1C Concentrators (emission unit ID No. U605);
              
                First stage brownstock diffusion washer means the equipment that receives and stores filtrate from the first stage of washing for return to the pressure diffusion washer;
              
                Isothermal cooking system means the 1995-1996 modernization of brownstock pulping process including conversion of the Kamyr continuous vapor phase digester to an extended delignification unit and changes in the knotting, screening, and oxygen stage systems:
              
                NaSH storage tank means the tank used to store sodium hydrosulfite solution prior to use as make-up to the liquor system
              
                North sixty-seven percent solids black liquor storage tank means one of two tanks used to store black liquor prior to burning in the Recovery Boiler for chemical recovery (emission unit ID No. U501);
              
                Precipitator make down tank numbers one, two and three mean tanks used to mix collected particulate from electrostatic precipitator chamber number one with 67% black liquor for recycle to chemical recovery in the Recovery Boiler (emission unit ID Nos. U504, U505 and U506);
              
                Salt cake mix tank means the tank used to mix collected particulate from economizer hoppers with black liquor for recycle to chemical recovery in the Recovery Boiler (emission unit ID No. U503);
              
                South sixty-seven percent solids black liquor storage tank means one of two tanks used to store black liquor prior to burning in the Recovery Boiler for chemical recovery (emission unit ID No. U502);
              
                Utility tank means the tank used to store fifty percent liquor and, during black liquor tank inspections and repairs, to serve as a backup liquor storage tank (emission unit ID No. U611);
              
                Weak gas system means high volume, low concentration or HVLC system as defined in § 63.441; and
              
                Weak liquor storage tank means the tank that provide surge capacity for weak black liquor from digesting prior to feed to multiple effect evaporators (emission unit ID No. U610).
              (b) Tomahawk Wisconsin Mill—(1) Applicability. (i) The provisions of this paragraph (b) apply to the owner or operator of the stand-alone semi-chemical pulp and paper mill located at N9090 County Road E in Tomahawk, Wisconsin, referred to as the Tomahawk Mill.

              (ii) The owner or operator is not required to comply with the provisions of this paragraph (b) if the owner and operator chooses to comply with the otherwise applicable sections of this subpart and provides the EPA with notice.
              (iii) If the owner or operator chooses to comply with the provisions of this paragraph (b) the owner or operator shall comply with all applicable provisions of this part, including this subpart, except the following:
              (A) Section 63.443(b);
              (B) Section 63.443(c); and
              (C) Section 63.443(d).
              (2) Collection and routing of HAP emissions. (i) The owner or operator shall collect the total HAP emissions from each LVHC system.
              (ii) Each LVHC system shall be enclosed and the HAP emissions shall be vented into a closed-vent system. The enclosures and closed-vent system shall meet requirements specified in paragraph (b)(6) of this section.
              (iii) The HAP emissions shall be routed as follows:
              (A) The HAP emissions collected in the closed-vent system from the digester system shall be routed through the primary indirect contact condenser, secondary indirect contact condenser, and evaporator indirect contact condenser; and
              (B) The HAP emissions collected in the closed-vent system from the evaporator system and foul condensate standpipe shall be routed through the evaporator indirect contact condenser.
              (3) Collection and routing of pulping process condensates. (i) The owner or operator shall collect the pulping process condensates from the following equipment systems:
              (A) Primary indirect contact condenser;
              (B) Secondary indirect contact condenser; and
              (C) Evaporator indirect contact condenser.
              (ii) The collected pulping process condensates shall be conveyed in a closed collection system that is designed and operated to meet the requirements specified in paragraph (b)(7) of this section.
              (iii) The collected pulping process condensates shall be routed in the closed collection system to the wastewater treatment plant anaerobic basins for biodegradation.
              (iv) The pulping process condensates shall be discharged into the wastewater treatment plant anaerobic basins below the liquid surface of the wastewater treatment plant anaerobic basins.
              (4) HAP destruction efficiency requirements of the wastewater treatment plant. (i) The owner or operator shall achieve a destruction efficiency of at least one pound of HAPs per ton of ODP by biodegradation in the wastewater treatment plant.
              (ii) The following calculation shall be performed to determine the HAP destruction efficiency by biodegradation in the wastewater treatment plant:
              
                ER13AP04.093
              
              
                Where:
                
                HAPd = HAP destruction efficiency of wastewater treatment plant (pounds of HAPs per ton of ODP);
                RMEfr = flow rate of raw mill effluent (millions of gallons per day);
                RMEc = HAP concentration of raw mill effluent (milligrams per liter);
                PPCfr = flow rate of pulping process condensates (millions of gallons per day);
                PPCc = HAP concentration of pulping process condensates (milligrams per liter);
                ABDfr = flow rate of anaerobic basin discharge (millions of gallons per day);
                ABDc = HAP concentration of anaerobic basin discharge (milligrams per liter); and
                ODPr = rate of production of oven dried pulp (tons per day).
              
              
              (5) Monitoring requirements and parameter ranges. (i) The owner or operator shall install, calibrate, operate, and maintain according to the manufacturer's specifications a continuous monitoring system (CMS, as defined in § 63.2), using a continuous recorder, to monitor the following parameters:
              
              (A) Evaporator indirect contact condenser vent temperature;
              (B) Pulping process condensates flow rate;
              (C) Wastewater treatment plant effluent flow rate; and
              (D) Production rate of ODP.
              (ii) The owner or operator shall additionally monitor, on a daily basis, in each of the four anaerobic basins, the ratio of volatile acid to alkalinity (VA/A ratio). The owner or operator shall use the test methods identified for determining acidity and alkalinity as specified in 40 CFR 136.3, Table 1B.
              (iii) The temperature of the evaporator indirect contact condenser vent shall be maintained at or below 140 °F on a continuous basis.
              (iv) The VA/A ratio in each of the four anaerobic basins shall be maintained at or below 0.5 on a continuous basis.
              (A) The owner or operator shall measure the methanol concentration of the outfall of any basin, using NCASI Method DI/MEOH 94.03 (incorporated by reference, see § 63.14), when the VA/A ratio of that basin exceeds the following:
              (1) 0.38, or
              (2) The highest VA/A ratio at which the outfall of any basin has previously measured non-detect for methanol, using NCASI Method DI/MEOH 94.03 (incorporated by reference, see § 63.14).
              (B) If the outfall of that basin measures detect for methanol, the owner or operator shall verify compliance with the emission standard specified in paragraph (b)(4) of this section by conducting a performance test pursuant to the requirements specified in paragraph (b)(8) of this section.
              (v) The owner or operator may seek to establish or reestablish the parameter ranges, and/or the parameters required to be monitored as provided in paragraphs (b)(5)(i) through (v) of this section, by following the provisions of § 63.453(n)(1) through (4).
              (6) Standards and monitoring requirements for each enclosure and closed-vent system. (i) The owner or operator shall comply with the design and operational requirements specified in paragraphs (b)(6)(ii) through (iv) of this section, and the monitoring requirements of paragraphs (b)(6)(v) through (x) of this section for each enclosure and closed-vent system used for collecting and routing of HAP emissions as specified in paragraph (b)(2) of this section.
              (ii) Each enclosure shall be maintained at negative pressure at each enclosure or hood opening as demonstrated by the procedures specified in § 63.457(e). Each enclosure or hood opening closed during the initial performance test shall be maintained in the same closed and sealed position as during the performance test at all times except when necessary to use the opening for sampling, inspection, maintenance, or repairs.
              (iii) Each component of the closed-vent system that is operated at positive pressure shall be designed for and operated with no detectable leaks as indicated by an instrument reading of less than 500 parts per million by volume above background, as measured by the procedures specified in § 63.457(d).
              (iv) Each bypass line in the closed-vent system that could divert vent streams containing HAPs to the atmosphere without meeting the routing requirements specified in paragraph (b)(2) of this section shall comply with either of the following requirements:
              (A) On each bypass line, the owner or operator shall install, calibrate, maintain, and operate according to the manufacturer's specifications a flow indicator that provides a record of the presence of gas stream flow in the bypass line at least once every 15 minutes. The flow indicator shall be installed in the bypass line in such a way as to indicate flow in the bypass line; or
              (B) For bypass line valves that are not computer controlled, the owner or operator shall maintain the bypass line valve in the closed position with a car seal or seal placed on the valve or closure mechanism in such a way that the valve or closure mechanism cannot be opened without breaking the seal.

              (v) For each enclosure opening, the owner or operator shall perform, at least once every 30 days, a visual inspection of the closure mechanism specified in paragraph (b)(6)(ii) of this section to ensure the opening is maintained in the closed position and sealed.
              
              (vi) For each closed-vent system required by paragraph (b)(2) of this section, the owner or operator shall perform a visual inspection every 30 days and at other times as requested by the Administrator. The visual inspection shall include inspection of ductwork, piping, enclosures, and connections to covers for visible evidence of defects.
              (vii) For positive pressure closed-vent systems, or portions of closed-vent systems, the owner or operator shall demonstrate no detectable leaks as specified in paragraph (b)(6)(iii) of this section, measured initially and annually by the procedures in § 63.457(d).
              (viii) For each enclosure that is maintained at negative pressure, the owner or operator shall demonstrate initially and annually that it is maintained at negative pressure as specified in § 63.457(e).
              (ix) For each valve or closure mechanism as specified in paragraph (b)(6)(iv)(B) of this section, the owner or operator shall perform an inspection at least once every 30 days to ensure that the valve is maintained in the closed position and the emissions point gas stream is not diverted through the bypass line.
              (x) If an inspection required by paragraph (b)(6) of this section identifies visible defects in ductwork, piping, enclosures, or connections to covers required by paragraph (b)(6) of this section, or if an instrument reading of 500 parts per million by volume or greater above background is measured, or if the enclosure openings are not maintained at negative pressure, then the following corrective actions shall be taken as soon as follows:
              (A) A first effort to repair or correct the closed-vent system shall be made as soon as practicable but no later than 5 calendar days after the problem is identified.
              (B) The repair or corrective action shall be completed no later than 15 calendar days after the problem is identified.
              (7) Standards and monitoring requirements for the pulping process condensates closed collection system. (i) The owner or operator shall comply with the design and operational requirements specified in paragraphs (b)(7)(ii) through (iii) of this section, and monitoring requirements of paragraph (b)(7)(iv) for the equipment systems in paragraph (b)(3) of this section used to route the pulping process condensates in a closed collection system.
              (ii) Each closed collection system shall meet the individual drain system requirements specified in §§ 63.960, 63.961, and 63.962, except that the closed vent systems shall be designed and operated in accordance with paragraph (b)(6) of this section, instead of in accordance with § 63.693 as specified in § 63.692(a)(3)(ii), (b)(3)(ii)(A), and (b)(3)(ii)(B)(5)(iii); and
              (iii) If a condensate tank is used in the closed collection system, the tank shall meet the following requirements:
              (A) The fixed roof and all openings (e.g., access hatches, sampling ports, gauge wells) shall be designed and operated with no detectable leaks as indicated by an instrument reading of less than 500 parts per million above background, and vented into a closed-vent system that meets the requirements of paragraph (b)(6) of this section and routed in accordance with paragraph (b)(2) of this section; and
              (B) Each opening shall be maintained in a closed, sealed position (e.g., covered by a lid that is gasketed and latched) at all times that the tank contains pulping process condensates or any HAPs removed from a pulping process condensate stream except when it is necessary to use the opening for sampling, removal, or for equipment inspection, maintenance, or repair.
              (iv) For each pulping process condensate closed collection system used to comply with paragraph (b)(3) of this section, the owner or operator shall perform a visual inspection every 30 days and shall comply with the inspection and monitoring requirements specified in § 63.964 except for the closed-vent system and control device inspection and monitoring requirements specified in § 63.964(a)(2).
              (8) Quarterly performance testing. (i) The owner or operator shall, within 45 days after the beginning of each quarter, conduct a performance test.

              (ii) The owner or operator shall use NCASI Method DI/HAPS-99.01 (incorporated by reference, see § 63.14) to collect a grab sample and determine the HAP concentration of the Raw Mill Effluent, Pulping Process Condensates, and Anaerobic Basin Discharge for the quarterly performance test conducted during the first quarter each year.
              (iii) For each of the remaining three quarters, the owner or operator may use NCASI Method DI/MEOH 94.03 (incorporated by reference, see § 63.14) as a surrogate to collect and determine the HAP concentration of the Raw Mill Effluent, Pulping Process Condensates, and Anaerobic Basin Discharge.
              (iv) The sample used to determine the HAP or Methanol concentration in the Raw Mill Effluent, Pulping Process Condensates, or Anaerobic Basin Discharge shall be a composite of four grab samples taken evenly spaced over an eight hour time period.
              (v) The Raw Mill Effluent grab samples shall be taken from the raw mill effluent composite sampler.
              (vi) The Pulping Process Condensates grab samples shall be taken from a line tap on the closed condensate collection system prior to discharge into the wastewater treatment plant.
              (vii) The Anaerobic Basic Discharge grab samples shall be taken subsequent to the confluence of the four anaerobic basin discharges.
              (viii) The flow rate of the Raw Mill Effluent, Pulping Process Condensates, and Anaerobic Basin Discharge, and the production rate of ODP shall be averaged over eight hours.
              (ix) The data collected as specified in paragraphs (b)(5) and (b)(8) of this section shall be used to determine the HAP destruction efficiency of the wastewater treatment plant as specified in paragraph (b)(4)(ii) of this section.
              (x) The HAP destruction efficiency shall be at least as great as that specified by paragraph (b)(4)(i) of this section.
              (9) Recordkeeping requirements. (i) The owner or operator shall comply with the recordkeeping requirements as specified in Table 1 of subpart S of part 63 as it pertains to § 63.10.
              (ii) The owner or operator shall comply with the recordkeeping requirements as specified in § 63.454(b).
              (iii) The owner or operator shall comply with the recordkeeping requirements as specified in § 63.453(d).
              (10) Reporting requirements. (i) Each owner or operator shall comply with the reporting requirements as specified in Table 1 of § 63.10.
              (ii) Each owner or operator shall comply with the reporting requirements as specified in § 63.455(d).
              (11) Violations. (i) Failure to comply with any applicable provision of this part shall constitute a violation.
              (ii) Periods of excess emissions shall not constitute a violation provided the time of excess emissions divided by the total process operating time in a semi-annual reporting period does not exceed one percent. All periods of excess emission shall be reported, and shall include:
              (iii) Notwithstanding paragraph (b)(11)(ii) of this section, any excess emissions that present an imminent threat to public health or the environment, or may cause serious harm to public health or the environment, shall constitute a violation.
              [66 FR 34124, June 27, 2001, as amended at 66 FR 52538, Oct. 16, 2001; 69 FR 19740, Apr. 13, 2004; 77 FR 55713, Sept. 11, 2012]
            
            
              Pt. 63, Subpt. S, Table 1
              Table 1 to Subpart S of Part 63—General Provisions Applicability to Subpart S a
              
              
                
                  Reference
                  Applies tosubpart S
                  
                  Comment
                
                
                  63.1(a)(1)-(3)
                  Yes
                
                
                  63.1(a)(4)
                  Yes
                  Subpart S (this table) specifies applicability of each paragraph in subpart A to subpart S.
                
                
                  63.1(a)(5)
                  No
                  Section reserved.
                
                
                  63.1(a)(6)
                  Yes
                
                
                  63.1(a)(7)-(9)
                  No
                  Sections reserved.
                
                
                  63.1(a)(10)
                  No
                  Subpart S and other cross-referenced subparts specify calendar or operating day.
                
                
                  63.1(a)(11)-(12)
                  Yes
                
                
                  63.1(b)(1)
                  No
                  Subpart S specifies its own applicability.
                
                
                  63.1(b)(2)
                  No
                  Section reserved.
                
                
                  
                  63.1(b)(3)
                  Yes
                
                
                  63.1(c)(1)-(2)
                  Yes
                
                
                  63.1(c)(3)-(4)
                  No
                  Sections reserved.
                
                
                  63.1(c)(5)
                  Yes
                
                
                  63.1(d)
                  No
                  Section reserved.
                
                
                  63.1(e)
                  Yes
                
                
                  63.2
                  Yes
                
                
                  63.3
                  Yes
                
                
                  63.4(a)(1)-(2)
                  Yes
                
                
                  63.4(a)(3)-(5)
                  No
                  Sections reserved.
                
                
                  63.4(b)
                  Yes
                
                
                  63.4(c)
                  Yes
                
                
                  63.5(a)
                  Yes
                
                
                  63.5(b)(1)
                  Yes
                
                
                  63.5(b)(2)
                  No
                  Section reserved.
                
                
                  63.5(b)(3)-(4)
                  Yes
                
                
                  63.5(b)(5)
                  No
                  Section reserved.
                
                
                  63.5(b)(6)
                  Yes
                
                
                  63.5(c)
                  No
                  Section reserved.
                
                
                  63.5(d)
                  Yes
                
                
                  63.5(e)
                  Yes
                
                
                  63.5(f)
                  Yes
                
                
                  63.6(a)
                  Yes
                
                
                  63.6(b)(1)-(5)
                  No
                  Subpart S specifies compliance dates for sources subject to subpart S.
                
                
                  63.6(b)(6)
                  No
                  Section reserved.
                
                
                  63.6(b)(7)
                  No
                  Subpart S specifies compliance dates for sources subject to subpart S.
                
                
                  63.6(c)(1)-(2)
                  No
                  Subpart S specifies compliance dates for sources subject to subpart S.
                
                
                  63.6(c)(3)-(4)
                  No
                  Sections reserved.
                
                
                  63.6(c)(5)
                  No
                  Subpart S specifies compliance dates for sources subject to subpart S.
                
                
                  63.6(d)
                  No
                  Section reserved.
                
                
                  63.6(e)(1)(i)
                  No
                  See § 63.453(q) for general duty requirement.
                
                
                  63.6(e)(1)(ii)
                  No
                
                
                  63.6(e)(1)(iii)
                  Yes
                
                
                  63.6(e)(2)
                  No
                  Section reserved.
                
                
                  63.6(e)(3)
                  No
                
                
                  63.6(f)(1)
                  No
                
                
                  63.6(f)(2)-(3)
                  Yes
                
                
                  63.6(g)
                  Yes
                
                
                  63.6(h)(1)-(2)
                  No
                  Pertains to continuous opacity monitors that are not part of this standard.
                
                
                  63.6(h)(3)
                  No
                  Section reserved.
                
                
                  63.6(h)(4)-(9)
                  No
                  Pertains to continuous opacity monitors that are not part of this standard.
                
                
                  63.6(i)(1)-(14)
                  Yes
                
                
                  63.6(i)(15)
                  No
                  Section reserved.
                
                
                  63.6(i)(16)
                  Yes
                
                
                  63.6(j)
                  Yes
                
                
                  63.7(a)
                  Yes
                
                
                  63.7(b)
                  Yes
                
                
                  63.7(c)
                  Yes
                
                
                  63.7(d)
                  Yes
                
                
                  63.7(e)(1)
                  No
                  Replaced with § 63.457(o), which specifies performance testing conditions under subpart S.
                
                
                  63.7(e)(2)-(4)
                  Yes
                
                
                  63.7(f)
                  Yes
                
                
                  63.7(g)(1)
                  Yes
                
                
                  63.7(g)(2)
                  No
                  Section reserved.
                
                
                  63.7(g)(3)
                  Yes
                
                
                  63.7(h)
                  Yes
                
                
                  63.8(a)(1)-(2)
                  Yes
                
                
                  63.8(a)(3)
                  No
                  Section reserved.
                
                
                  63.8(a)(4)
                  Yes
                
                
                  63.8(b)(1)
                  Yes
                
                
                  63.8(b)(2)
                  No
                  Subpart S specifies locations to conduct monitoring.
                
                
                  63.8(b)(3)
                  Yes
                
                
                  63.8(c)(1)-(c)(1)(i)
                  No
                  See § 63.453(q) for general duty requirement (which includes monitoring equipment).
                
                
                  63.8(c)(1)(ii)
                  Yes
                
                
                  63.8(c)(1)(iii)
                  No
                
                
                  
                  63.8(c)(2)-(3)
                  Yes
                
                
                  63.8(c)(4)
                  No
                  Subpart S allows site specific determination of monitoring frequency in § 63.453(n)(4).
                
                
                  63.8(c)(5)
                  No
                  Pertains to continuous opacity monitors that are not part of this standard.
                
                
                  63.8(c)(6)-(8)
                  Yes
                
                
                  63.8(d)(1)-(2)
                  Yes
                
                
                  63.8(d)(3)
                  Yes, except for last sentence, which refers to an SSM plan
                  SSM plans are not required
                
                
                  63.8(e)
                  Yes
                
                
                  63.8(f)(1)-(5)
                  Yes
                
                
                  63.8(f)(6)
                  No
                  Subpart S does not specify relative accuracy test for CEMs.
                
                
                  63.8(g)
                  Yes
                
                
                  63.9(a)
                  Yes
                
                
                  63.9(b)(1)-(2)
                  Yes
                  Initial notifications must be submitted within one year after the source becomes subject to the relevant standard.
                
                
                  63.9(b)(3)
                  No
                  Section reserved.
                
                
                  63.9(b)(4)-(5)
                  Yes
                
                
                  63.9(c)
                  Yes
                
                
                  63.9(d)
                  No
                  Special compliance requirements are only applicable to kraft mills.
                
                
                  63.9(e)
                  Yes
                
                
                  63.9(f)
                  No
                  Pertains to continuous opacity monitors that are not part of this standard.
                
                
                  63.9(g)(1)
                  Yes
                
                
                  63.9(g)(2)
                  No
                  Pertains to continuous opacity monitors that are not part of this standard.
                
                
                  63.9(g)(3)
                  No
                  Subpart S does not specify relative accuracy tests, therefore no notification is required for an alternative.
                
                
                  63.9(h)(1)-(3)
                  Yes
                
                
                  63.9(h)(4)
                  No
                  Section reserved.
                
                
                  63.9(h)(5)-(6)
                  Yes
                
                
                  63.9(i)
                  Yes
                
                
                  63.9(j)
                  Yes
                
                
                  63.10(a)
                  Yes
                
                
                  63.10(b)(1)
                  Yes
                
                
                  63.10(b)(2)(i)
                  No
                
                
                  63.10(b)(2)(ii)
                  No
                  See § 63.454(g) for recordkeeping of (1) occurrence and duration and (2) actions taken during malfunction.
                
                
                  63.10(b)(2)(iii)
                  Yes
                
                
                  63.10(b)(2)(iv)-(v)
                  No
                
                
                  63.10(b)(2)(vi)-(xiv)
                  Yes
                
                
                  63.10(b)(3)
                  Yes
                
                
                  63.10(c)(1)
                  Yes
                
                
                  63.10(c)(2)-(4)
                  No
                  Sections reserved.
                
                
                  63.10(c)(5)-(8)
                  Yes
                
                
                  63.10(c)(9)
                  No
                  Section reserved.
                
                
                  63.10(c)(10)-(11)
                  No
                  See § 63.454(g) for malfunction recordkeeping requirements.
                
                
                  63.10(c)(12)-(14)
                  Yes
                
                
                  63.10(c)(15)
                  No
                
                
                  63.10(d)(1)-(2)
                  Yes
                
                
                  63.10(d)(3)
                  No
                  Pertains to continuous opacity monitors that are not part of this standard.
                
                
                  63.10(d)(4)
                  Yes
                
                
                  63.10(d)(5)
                  No
                  See § 63.455(g) for malfunction reporting requirements.
                
                
                  63.10(e)(1)
                  Yes
                
                
                  63.10(e)(2)(i)
                  Yes
                
                
                  63.10(e)(2)(ii)
                  No
                  Pertains to continuous opacity monitors that are not part of this standard.
                
                
                  63.10(e)(3)
                  Yes
                
                
                  63.10(e)(4)
                  No
                  Pertains to continuous opacity monitors that are not part of this standard.
                
                
                  63.10(f)
                  Yes
                
                
                  63.11-63.15
                  Yes
                
                
                  a Wherever subpart A specifies “postmark” dates, submittals may be sent by methods other than the U.S. Mail (e.g., by fax or courier). Submittals shall be sent by the specified dates, but a postmark is not required.
              
              [77 FR 55713, Sept. 11, 2012]
            
          
          
            
            Subpart T—National Emission Standards for Halogenated Solvent Cleaning
            
              Source:
              59 FR 61805, Dec. 2, 1994, unless otherwise noted.
            
            
              § 63.460
              Applicability and designation of source.
              (a) The provisions of this subpart apply to each individual batch vapor, in-line vapor, in-line cold, and batch cold solvent cleaning machine that uses any solvent containing methylene chloride (CAS No. 75-09-2), perchloroethylene (CAS No. 127-18-4), trichloroethylene (CAS No. 79-01-6), 1,1,1-trichloroethane (CAS No. 71-55-6), carbon tetrachloride (CAS No. 56-23-5) or chloroform (CAS No. 67-66-3), or any combination of these halogenated HAP solvents, in a total concentration greater than 5 percent by weight, as a cleaning and/or drying agent. The concentration of these solvents may be determined using EPA test method 18, material safety data sheets, or engineering calculations. Wipe cleaning activities, such as using a rag containing halogenated solvent or a spray cleaner containing halogenated solvent are not covered under the provisions of this subpart.
              (b) Except as noted in appendix C (General Provisions Applicability to subpart T) of this subpart, the provisions of subpart A of this part (General Provisions) apply to owners or operators of any solvent cleaning machine meeting the applicability criteria of paragraph (a) of this section.
              (c) Except as provided in paragraph (g) of this section, each solvent cleaning machine subject to this subpart that commenced construction or reconstruction after November 29, 1993 shall achieve compliance with the provisions of this subpart, except for § 63.471, immediately upon start-up or by December 2, 1994, whichever is later.
              (d) Except as provided in paragraph (g) of this section, each solvent cleaning machine subject to this subpart that commenced construction or reconstruction on or before November 29, 1993 shall achieve compliance with the provisions of this subpart, except for § 63.471, no later than December 2, 1997.
              (e) In delegating implementation and enforcement authority to a State under section 112(d) of the Act, the authority contained in paragraph (f) of this section shall be retained by the Administrator and not transferred to a State.
              (f) [Reserved]
              (g) Each continuous web cleaning machine subject to this subpart shall achieve compliance with the provisions of this subpart, except for § 63.471, no later than December 2, 1999.
              (h) If you are an owner or operator of an area source subject to this subpart, you are exempt from the obligation to obtain a permit under 40 CFR part 70 or 71, provided you are not required to obtain a permit under 40 CFR 70.3(a) or 71.3(a) for a reason other than your status as an area source under this subpart. Notwithstanding the previous sentence, you must continue to comply with the provisions of this subpart applicable to area sources.
              (i) The compliance date for the requirements in § 63.471 depends on the date that construction or reconstruction of the affected facility commences. For purposes of this paragraph, affected facility means all solvent cleaning machines, except solvent cleaning machines used in the manufacture and maintenance of aerospace products, solvent cleaning machines used in the manufacture of narrow tubing, and continuous web cleaning machines, located at a major source that are subject to the facility-wide limits in table 1 of § 63.471(b)(2), and for area sources, affected facility means all solvent cleaning machines, except cold batch cleaning machines, located at an area source that are subject to the facility-wide limits in table 1 of § 63.471(b)(2).
              (1) Each affected facility that was constructed or reconstructed on or before August 17, 2006, shall be in compliance with the provisions of this subpart no later than May 3, 2010.

              (2) Each affected facility that was constructed or reconstructed on or after August 17, 2006, shall be in compliance with the provisions of this subpart on May 3, 2007 or immediately upon startup, whichever is later.
              [59 FR 61805, Dec. 2, 1994; 59 FR 67750, Dec. 30, 1994, as amended at 60 FR 29485, June 5, 1995; 63 FR 68400, Dec. 11, 1998; 68 FR 37349, June 23, 2003; 70 FR 75345, Dec. 19, 2005; 72 FR 25157, May 3, 2007]
            
            
              § 63.461
              Definitions.
              Unless defined below, all terms used in this subpart are used as defined in the 1990 Clean Air Act, or in subpart A of 40 CFR part 63:
              
                Administrator means the Administrator of the United States Environmental Protection Agency or his or her authorized representative (e.g., State that has been delegated the authority to implement the provisions of this part.)
              
                Air blanket means the layer of air inside the solvent cleaning machine freeboard located above the solvent/air interface. The centerline of the air blanket is equidistant between the sides of the machine.
              
                Air knife system means a device that directs forced air at high pressure, high volume, or a combination of high pressure and high volume, through a small opening directly at the surface of a continuous web part. The purpose of this system is to remove the solvent film from the surfaces of the continuous web part.
              
                Automated parts handling system means a mechanical device that carries all parts and parts baskets at a controlled speed from the initial loading of soiled or wet parts through the removal of the cleaned or dried parts. Automated parts handling systems include, but are not limited to, hoists and conveyors.
              
                Batch cleaning machine means a solvent cleaning machine in which individual parts or a set of parts move through the entire cleaning cycle before new parts are introduced into the solvent cleaning machine. An open-top vapor cleaning machine is a type of batch cleaning machine. A solvent cleaning machine, such as a ferris wheel or a cross-rod degreaser, that clean multiple batch loads simultaneously and are manually loaded are batch cleaning machines.
              
                Carbon adsorber means a bed of activated carbon into which an air-solvent gas-vapor stream is routed and which adsorbs the solvent on the carbon.
              
                Clean liquid solvent means fresh unused solvent, recycled solvent, or used solvent that has been cleaned of soils (e.g., skimmed of oils or sludge and strained of metal chips).
              
                Cleaning capacity means, for a cleaning machine without a solvent/air interface, the maximum volume of parts that can be cleaned at one time. In most cases, the cleaning capacity is equal to the volume (length times width times height) of the cleaning chamber.
              
                Cold cleaning machine means any device or piece of equipment that contains and/or uses liquid solvent, into which parts are placed to remove soils from the surfaces of the parts or to dry the parts. Cleaning machines that contain and use heated, nonboiling solvent to clean the parts are classified as cold cleaning machines.
              
                Combined squeegee and air-knife system means a system consisting of a combination of a squeegee system and an air-knife system within a single enclosure.
              
                Consumption means the amount of halogenated hazardous air pollutant solvent added to the solvent cleaning machine.
              
                Continuous web cleaning machine means a solvent cleaning machine in which parts such as film, coils, wire, and metal strips are cleaned at speeds typically in excess of 11 feet per minute. Parts are generally uncoiled, cleaned such that the same part is simultaneously entering and exiting the solvent application area of the solvent cleaning machine, and then recoiled or cut. For the purposes of this subpart, all continuous web cleaning machines are considered to be a subset of in-line solvent cleaning machines.
              
                Cover means a lid, top, or portal cover that shields the solvent cleaning machine openings from air disturbances when in place and is designed to be easily opened and closed without disturbing the vapor zone. Air disturbances include, but are not limited to, lip exhausts, ventilation fans, and general room drafts. Types of covers include, but are not limited to, sliding, biparting, and rolltop covers.
              
                Cross-rod solvent cleaning machine means a batch solvent cleaning machine in which parts baskets are suspended from “cross-rods” as they are moved through the machine. In a cross-rod cleaning machine, parts are loaded semi-continuously, and enter and exit the machine from a single portal.
              
                Downtime mode means the time period when a solvent cleaning machine is not cleaning parts and the sump heating coils, if present, are turned off.
              
                Dwell means the technique of holding parts within the freeboard area but above the vapor zone of the solvent cleaning machine. Dwell occurs after cleaning to allow solvent to drain from the parts or parts baskets back into the solvent cleaning machine.
              
                Dwell time means the required minimum length of time that a part must dwell, as determined by § 63.465(d).
              
                Emissions means halogenated hazardous air pollutant solvent consumed (i.e., halogenated hazardous air pollutant solvent added to the machine) minus the liquid halogenated hazardous air pollutant solvent removed from the machine and the halogenated hazardous air pollutant solvent removed from the machine in the solid waste.
              
                Existing means any solvent cleaning machine the construction or reconstruction of which was commenced on or before November 29, 1993. A machine, the construction or reconstruction of which was commenced on or before November 29, 1993, but that did not meet the definition of a solvent cleaning machine on December 2, 1994, because it did not use halogenated HAP solvent liquid or vapor covered under this subpart to remove soils, becomes an existing source when it commences to use such liquid or vapor. A solvent cleaning machine moved within a contiguous facility or to another facility under the same ownership, constitutes an existing machine.
              
                Freeboard area means; for a batch cleaning machine, the area within the solvent cleaning machine that extends from the solvent/air interface to the top of the solvent cleaning machine; for an in-line cleaning machine, it is the area within the solvent cleaning machine that extends from the solvent/air interface to the bottom of the entrance or exit opening, whichever is lower.
              
                Freeboard height means; for a batch cleaning machine, the distance from the solvent/air interface, as measured during the idling mode, to the top of the cleaning machine; for an in-line cleaning machine, it is the distance from the solvent/air interface to the bottom of the entrance or exit opening, whichever is lower, as measured during the idling mode.
              
                Freeboard ratio means the ratio of the solvent cleaning machine freeboard height to the smaller interior dimension (length, width, or diameter) of the solvent cleaning machine.
              
                Freeboard refrigeration device (also called a chiller) means a set of secondary coils mounted in the freeboard area that carries a refrigerant or other chilled substance to provide a chilled air blanket above the solvent vapor. A primary condenser capable of meeting the requirements of § 63.463(e)(2)(i) is defined as both a freeboard refrigeration device and a primary condenser for the purposes of these standards.
              
                Halogenated hazardous air pollutant solvent or halogenated HAP solvent means methylene chloride (CAS No. 75-09-2), perchloroethylene (CAS No. 127-18-4), trichloroethylene (CAS No. 79-01-6), 1,1,1-trichloroethane (CAS No. 71-55-6), carbon tetrachloride (CAS No. 56-23-5), and chloroform (CAS No. 67-66-3).
              
                Hoist means a mechanical device that carries the parts basket and the parts to be cleaned from the loading area into the solvent cleaning machine and to the unloading area at a controlled speed. A hoist may be operated by controls or may be programmed to cycle parts through the cleaning cycle automatically.
              
                Idling mode means the time period when a solvent cleaning machine is not actively cleaning parts and the sump heating coils, if present, are turned on.
              
                Idling-mode cover means any cover or solvent cleaning machine design that allows the cover to shield the cleaning machine openings during the idling mode. A cover that meets this definition can also be used as a working-mode cover if that definition is also met.
              
                Immersion cold cleaning machine means a cold cleaning machine in which the parts are immersed in the solvent when being cleaned. A remote reservoir cold cleaning machine that is also an immersion cold cleaning machine is considered an immersion cold cleaning machine for purposes of this subpart.
              
                In-line cleaning machine or continuous cleaning machine means a solvent cleaning machine that uses an automated parts handling system, typically a conveyor, to automatically provide a continuous supply of parts to be cleaned. These units are fully enclosed except for the conveyor inlet and exit portals. In-line cleaning machines can be either cold or vapor cleaning machines.
              
                Leak-proof coupling means a threaded or other type of coupling that prevents solvents from leaking while filling or draining solvent to and from the solvent cleaning machine.
              
                Lip exhaust means a device installed at the top of the opening of a solvent cleaning machine that draws in air and solvent vapor from the freeboard area and ducts the air and vapor away from the solvent cleaning area.
              
                Monthly reporting period means any calendar month in which the owner or operator of a solvent cleaning machine is required to calculate and report the solvent emissions from each solvent cleaning machine.
              
                New means any solvent cleaning machine the construction or reconstruction of which is commenced after November 29, 1993.
              
                Open-top vapor cleaning machine means a batch solvent cleaning machine that has its upper surface open to the air and boils solvent to create solvent vapor used to clean and/or dry parts.
              
                Part means any object that is cleaned in a solvent cleaning machine. Parts include, but are not limited to, discrete parts, assemblies, sets of parts, and parts cleaned in a continuous web cleaning machine (i.e., continuous sheets of metal, film).
              
                Primary condenser means a series of circumferential cooling coils on a vapor cleaning machine through which a chilled substance is circulated or recirculated to provide continuous condensation of rising solvent vapors and, thereby, create a concentrated solvent vapor zone.
              
                Reduced room draft means decreasing the flow or movement of air across the top of the freeboard area of the solvent cleaning machine to meet the specifications of § 63.463(e)(2)(ii). Methods of achieving a reduced room draft include, but are not limited to, redirecting fans and/or air vents to not blow across the cleaning machine, moving the cleaning machine to a corner where there is less room draft, and constructing a partial or complete enclosure around the cleaning machine.
              
                Remote reservoir cold cleaning machine means any device in which liquid solvent is pumped to a sink-like work area that drains solvent back into an enclosed container while parts are being cleaned, allowing no solvent to pool in the work area.
              
                Remote reservoir continuous web cleaning machine means a continuous web cleaning machine in which there is no exposed solvent sump. In these units, the solvent is pumped from an enclosed chamber and is typically applied to the continuous web part through a nozzle or series of nozzles. The solvent then drains from the part and is collected and recycled through the machine, allowing no solvent to pool in the work or cleaning area.
              
                Soils means contaminants that are removed from the parts being cleaned. Soils include, but are not limited to, grease, oils, waxes, metal chips, carbon deposits, fluxes, and tars.
              
                Solvent/air interface means, for a vapor cleaning machine, the location of contact between the concentrated solvent vapor layer and the air. This location of contact is defined as the mid-line height of the primary condenser coils. For a cold cleaning machine, it is the location of contact between the liquid solvent and the air.
              
                Solvent/air interface area means; for a vapor cleaning machine, the surface area of the solvent vapor zone that is exposed to the air; for an in-line cleaning machine, it is the total surface area of all the sumps; for a cold cleaning machine, it is the surface area of the liquid solvent that is exposed to the air.
              
              
                Solvent cleaning machine means any device or piece of equipment that uses halogenated HAP solvent liquid or vapor to remove soils from the surfaces of materials. Types of solvent cleaning machines include, but are not limited to, batch vapor, in-line vapor, in-line cold, and batch cold solvent cleaning machines. Buckets, pails, and beakers with capacities of 7.6 liters (2 gallons) or less are not considered solvent cleaning machines.
              
                Solvent vapor zone means; for a vapor cleaning machine, the area that extends from the liquid solvent surface to the level that solvent vapor is condensed. This condensation level is defined as the midline height of the primary condenser coils.
              
                Squeegee system means a system that uses a series of pliable surfaces to remove the solvent film from the surfaces of the continuous web part. These pliable surfaces, called squeegees, are typically made of rubber or plastic media, and need to be periodically replaced to ensure continued proper function.
              
                Sump means the part of a solvent cleaning machine where the liquid solvent is located.
              
                Sump heater coils means the heating system on a cleaning machine that uses steam, electricity, or hot water to heat or boil the liquid solvent.
              
                Superheated part technology means a system that is part of the continuous web process that heats the continuous web part either directly or indirectly to a temperature above the boiling point of the cleaning solvent. This could include a process step, such as a tooling die that heats the part as it is processed, as long as the part remains superheated through the cleaning machine.
              
                Superheated vapor system means a system that heats the solvent vapor, either passively or actively, to a temperature above the solvent's boiling point. Parts are held in the superheated vapor before exiting the machine to evaporate the liquid solvent on them. Hot vapor recycle is an example of a superheated vapor system.
              
                Vapor cleaning machine means a batch or in-line solvent cleaning machine that boils liquid solvent generating solvent vapor that is used as a part of the cleaning or drying cycle.
              
                Water layer means a layer of water that floats above the denser solvent and provides control of solvent emissions. In many cases, the solvent used in batch cold cleaning machines is sold containing the appropriate amount of water to create a water cover.
              
                Working mode means the time period when the solvent cleaning machine is actively cleaning parts.
              
                Working-mode cover means any cover or solvent cleaning machine design that allows the cover to shield the cleaning machine openings from outside air disturbances while parts are being cleaned in the cleaning machine. A cover that is used during the working mode is opened only during parts entry and removal. A cover that meets this definition can also be used as an idling-mode cover if that definition is also met.
              [59 FR 61805, Dec. 2, 1994; 60 FR 29485, June 5, 1995, as amended at 63 FR 24751, May 5, 1998; 64 FR 67798, Dec. 3, 1999]
            
            
              § 63.462
              Batch cold cleaning machine standards.
              (a) Each owner or operator of an immersion batch cold solvent cleaning machine shall comply with the requirements specified in paragraph (a)(1) or (a)(2) of this section.
              (1) Employ a tightly fitting cover that shall be closed at all times except during parts entry and removal, and a water layer at a minimum thickness of 2.5 centimeters (1.0 inch) on the surface of the solvent within the cleaning machine, or
              (2) Employ a tightly fitting cover that shall be closed at all times except during parts entry and removal and a freeboard ratio of 0.75 or greater.
              (b) Each owner or operator of a remote-reservoir batch cold solvent cleaning machine shall employ a tightly fitting cover over the solvent sump that shall be closed at all times except during the cleaning of parts.

              (c) Each owner or operator of a batch cold solvent cleaning machine complying with paragraph (a)(2) or (b) of this section shall comply with the work and operational practice requirements specified in paragraphs (c)(1) through (c)(9) of this section as applicable.
              (1) All waste solvent shall be collected and stored in closed containers. The closed container may contain a device that allows pressure relief, but does not allow liquid solvent to drain from the container.
              (2) If a flexible hose or flushing device is used, flushing shall be performed only within the freeboard area of the solvent cleaning machine.
              (3) The owner or operator shall drain solvent cleaned parts for 15 seconds or until dripping has stopped, whichever is longer. Parts having cavities or blind holes shall be tipped or rotated while draining.
              (4) The owner or operator shall ensure that the solvent level does not exceed the fill line.
              (5) Spills during solvent transfer shall be wiped up immediately. The wipe rags shall be stored in covered containers meeting the requirements of paragraph (c)(1) of this section.
              (6) When an air- or pump-agitated solvent bath is used, the owner or operator shall ensure that the agitator is operated to produce a rolling motion of the solvent but not observable splashing against tank walls or parts being cleaned.
              (7) The owner or operator shall ensure that, when the cover is open, the cold cleaning machine is not exposed to drafts greater than 40 meters per minute (132 feet per minute), as measured between 1 and 2 meters (3.3 and 6.6 feet) upwind and at the same elevation as the tank lip.
              (8) Except as provided in paragraph (c)(9) of this section, sponges, fabric, wood, and paper products shall not be cleaned.
              (9) The prohibition in paragraph (c)(8) of this section does not apply to the cleaning of porous materials that are part of polychlorinated biphenyl (PCB) laden transformers if those transformers are handled throughout the cleaning process and disposed of in compliance with an approved PCB disposal permit issued in accordance with the Toxic Substances Control Act.
              (d) Each owner or operator of a batch cold cleaning machine shall submit an initial notification report as described in § 63.468 (a) and (b) and a compliance report as described in § 63.468(c).
              (e) Each owner or operator subject to the requirements of paragraph (c)(1) through (8) of this section may request to use measures other than those described in these paragraphs. The owner or operator must demonstrate to the Administrator (or delegated State, local, or Tribal authority) that the alternative measures will result in equivalent or better emissions control compared to the measures described in paragraphs (c)(1) through (8) of this section. For example, storing solvent and solvent-laden materials in an enclosed area that is ventilated to a solvent recovery or destruction device may be considered an acceptable alternative.
              [59 FR 61805, Dec. 2, 1994; 60 FR 29485, June 5, 1995, as amended at 64 FR 67799, Dec. 3, 1999; 68 FR 37349, June 23, 2003]
            
            
              § 63.463
              Batch vapor and in-line cleaning machine standards.
              (a) Except as provided in § 63.464 for all cleaning machines, each owner or operator of a solvent cleaning machine subject to the provisions of this subpart shall ensure that each existing or new batch vapor or in-line solvent cleaning machine subject to the provisions of this subpart conforms to the design requirements specified in paragraphs (a)(1) through (7) of this section. The owner or operator of a continuous web cleaning machine shall comply with the requirements of paragraph (g) or (h) of this section, as appropriate, in lieu of complying with this paragraph.
              (1) Each cleaning machine shall be designed or operated to meet the control equipment or technique requirements in paragraph (a)(1)(i) or (a)(1)(ii) of this section.
              (i) An idling and downtime mode cover, as described in § 63.463(d)(1)(i), that may be readily opened or closed, that completely covers the cleaning machine openings when in place, and is free of cracks, holes, and other defects.
              (ii) A reduced room draft as described in § 63.463(e)(2)(ii).
              (2) Each cleaning machine shall have a freeboard ratio of 0.75 or greater.

              (3) Each cleaning machine shall have an automated parts handling system capable of moving parts or parts baskets at a speed of 3.4 meters per minute (11 feet per minute) or less from the initial loading of parts through removal of cleaned parts.
              (4) Each vapor cleaning machine shall be equipped with a device that shuts off the sump heat if the sump liquid solvent level drops to the sump heater coils. This requirement does not apply to a vapor cleaning machine that uses steam to heat the solvent.
              (5) Each vapor cleaning machine shall be equipped with a vapor level control device that shuts off sump heat if the vapor level in the vapor cleaning machine rises above the height of the primary condenser.
              (6) Each vapor cleaning machine shall have a primary condenser.
              (7) Each cleaning machine that uses a lip exhaust shall be designed and operated to route all collected solvent vapors through a properly operated and maintained carbon adsorber that meets the requirements of paragraph (e)(2)(vii) of this section.
              (b) Except as provided in § 63.464, each owner or operator of an existing or new batch vapor cleaning machine shall comply with either paragraph (b)(1) or (b)(2) of this section.
              (1) Each owner or operator of a batch vapor cleaning machine with a solvent/air interface area of 1.21 square meters (13 square feet) or less shall comply with the requirements specified in either paragraph (b)(1)(i) or (b)(1)(ii) of this section.
              (i) Employ one of the control combinations listed in table 1 of this subpart or other equivalent methods of control as determined using the procedure in § 63.469, equivalent methods of control.
              
                Table 1—Control Combinations for Batch Vapor Solvent Cleaning Machines With a Solvent/Air Interface Area of 1.21 Square Meters (13 Square Feet) or Less
                
                  Option
                  Control combinations
                
                
                   1
                  Working-mode cover, freeboard ratio of 1.0, superheated vapor.
                
                
                   2
                  Freeboard refrigeration device, superheated vapor.
                
                
                   3
                  Working-mode cover, freeboard refrigeration device.
                
                
                   4
                  Reduced room draft, freeboard ratio of 1.0, superheated vapor.
                
                
                   5
                  Freeboard refrigeration device, reduced room draft.
                
                
                   6
                  Freeboard refrigeration device, freeboard ratio of 1.0.
                
                
                   7
                  Freeboard refrigeration device, dwell.
                
                
                   8
                  Reduced room draft, dwell, freeboard ratio of 1.0.
                
                
                   9
                  Freeboard refrigeration device, carbon adsorber.
                
                
                   10
                  Freeboard ratio of 1.0, superheated vapor, carbon adsorber.
                
                
                  Note: Unlike most of the control techniques available for complying with this rule, carbon adsorbers are not considered to be a pollution prevention measure. Use of such units may impose additional cost and burden for a number of reasons. First, carbon adsorption units are generally more expensive than other controls listed in the options. Second, these units may present cross-media impacts such as effluent discharges if not properly operated and maintained, and spent carbon beds have to be disposed of as hazardous waste. When making decisions about what controls to install on halogenated solvent cleaning machines to meet the requirements of this rule, all of these factors should be weighed and pollution prevention measures are encouraged wherever possible.
              
              (ii) Demonstrate that their solvent cleaning machine can achieve and maintain an idling emission limit of 0.22 kilograms per hour per square meter (0.045 pounds per hour per square foot) of solvent/air interface area as determined using the procedures in § 63.465(a) and appendix A to this part.
              (2) Each owner or operator of a batch vapor cleaning machine with a solvent/air interface area greater than 1.21 square meters (13 square feet) shall comply with the requirements specified in either paragraph (b)(2)(i) or (b)(2)(ii) of this section.
              (i) Employ one of the control combinations listed in table 2 of this subpart or other equivalent methods of control as determined using the procedure in § 63.469, equivalent methods of control.
              
                Table 2—Control Combinations for Batch Vapor Solvent Cleaning Machines With a Solvent/Air Interface Area Greater than 1.21 Square Meters (13 Square Feet)
                
                  Option
                  Control combinations
                
                
                   1
                  Freeboard refrigeration device, freeboard ratio of 1.0, superheated vapor.
                
                
                   2
                  Dwell, freeboard refrigeration device, reduced room draft.
                
                
                   3
                  Working-mode cover, freeboard refrigeration device, superheated vapor.
                
                
                  
                   4
                  Freeboard ratio of 1.0, reduced room draft, superheated vapor.
                
                
                   5
                  Freeboard refrigeration device, reduced room draft, superheated vapor.
                
                
                   6
                  Freeboard refrigeration device, reduced room draft, freeboard ratio of 1.0.
                
                
                   7
                  Freeboard refrigeration device, superheated vapor, carbon adsorber.
                
                
                  Note: Unlike most of the control techniques available for complying with this rule, carbon adsorbers are not considered to be a pollution prevention measure. Use of such units may impose additional cost and burden for a number of reasons. First, carbon adsorption units are generally more expensive than other controls listed in the options. Second, these units may present cross-media impacts such as effluent discharges if not properly operated and maintained, and spent carbon beds have to be disposed of as hazardous waste. When making decisions about what controls to install on halogenated solvent cleaning machines to meet the requirements of this rule, all of these factors should be weighed and pollution prevention measures are encouraged wherever possible.
              
              (ii) Demonstrate that their solvent cleaning machine can achieve and maintain an idling emission limit of 0.22 kilograms per hour per square meter (0.045 pounds per hour per square foot) of solvent/air interface area as determined using the procedures in § 63.465(a) and appendix A of this part.
              (c) Except as provided in § 63.464 for all cleaning machines, each owner or operator of an in-line cleaning machine shall comply with paragraph (c)(1) or (2) of this section as appropriate. The owner or operator of a continuous web cleaning machine shall comply with the requirements of paragraph (g) or (h) of this section, as appropriate, in lieu of complying with this paragraph.
              (1) Each owner or operator of an existing in-line cleaning machine shall comply with the requirements specified in either paragraph (c)(1)(i) or (c)(1)(ii) of this section.
              (i) Employ one of the control combinations listed in table 3 of this subpart or other equivalent methods of control as determined using the procedure in § 63.469, equivalent methods of control.
              
                Table 3—Control Combinations for Existing In-Line Solvent Cleaning Machines
                
                  Option
                  Control combinations
                
                
                  1
                  Superheated vapor, freeboard ratio of 1.0.
                
                
                  2
                  Freeboard refrigeration device, freeboard ratio of 1.0.
                
                
                  3
                  Dwell, freeboard refrigeration device.
                
                
                  4
                  Dwell, carbon adsorber.
                
                
                  Note: Unlike most of the control techniques available for complying with this rule, carbon adsorbers are not considered to be a pollution prevention measure. Use of such units may impose additional cost and burden for a number of reasons. First, carbon adsorption units are generally more expensive than other controls listed in the options. Second, these units may present cross-media impacts such as effluent discharges if not properly operated and maintained, and spent carbon beds have to be disposed of as hazardous waste. When making decisions about what controls to install on halogenated solvent cleaning machines to meet the requirements of this rule, all of these factors should be weighed and pollution prevention measures are encouraged wherever possible.
              
              (ii) Demonstrate that their solvent cleaning machine can achieve and maintain an idling emission limit of 0.10 kilograms per hour per square meter (0.021 pounds per hour per square foot) of solvent/air interface area as determined using the procedures in § 63.465(a) and appendix A to this part.
              (2) Each owner or operator of a new in-line cleaning machine shall comply with the requirements specified in either paragraph (c)(2)(i) or (c)(2)(ii) of this section.
              (i) Employ one of the control combinations listed in table 4 of this subpart or other equivalent methods of control as determined using the procedure in § 63.469, equivalent methods of control section.
              
                Table 4—Control Combinations for New In-Line Solvent Cleaning Machines
                
                  Option
                  Control combinations
                
                
                  1
                  Superheated vapor, freeboard refrigeration device.
                
                
                  2
                  Freeboard refrigeration device, carbon adsorber.
                
                
                  3
                  Superheated vapor, carbon adsorber.
                
                
                  Note: Unlike most of the control techniques available for complying with this rule, carbon adsorbers are not considered to be a pollution prevention measure. Use of such units may impose additional cost and burden for a number of reasons. First, carbon adsorption units are generally more expensive than other controls listed in the options. Second, these units may present cross-media impacts such as effluent discharges if not properly operated and maintained, and spent carbon beds have to be disposed of as hazardous waste. When making decisions about what controls to install on halogenated solvent cleaning machines to meet the requirements of this rule, all of these factors should be weighed and pollution prevention measures are encouraged wherever possible.
              

              (ii) Demonstrate that their solvent cleaning machine can achieve and maintain an idling emission limit of 0.10 kilograms per hour per square meter (0.021 pounds per hour per square foot) of solvent/air interface area as determined using the procedures in § 63.465(a) and appendix A to this part.
              (d) Except as provided in § 63.464 for all cleaning machines, each owner or operator of an existing or new batch vapor or in-line solvent cleaning machine shall meet all of the following required work and operational practices specified in paragraphs (d)(1) through (12) of this section as applicable. The owner or operator of a continuous web cleaning machine shall comply with the requirements of paragraph (g) or (h) of this section, as appropriate, in lieu of complying with this paragraph.
              (1) Control air disturbances across the cleaning machine opening(s) by incorporating the control equipment or techniques in paragraph (d)(1)(i) or (d)(1)(ii) of this section.
              (i) Cover(s) to each solvent cleaning machine shall be in place during the idling mode, and during the downtime mode unless either the solvent has been removed from the machine or maintenance or monitoring is being performed that requires the cover(s) to not be in place.
              (ii) A reduced room draft as described in § 63.463(e)(2)(ii).
              (2) The parts baskets or the parts being cleaned in an open-top batch vapor cleaning machine shall not occupy more than 50 percent of the solvent/air interface area unless the parts baskets or parts are introduced at a speed of 0.9 meters per minute (3 feet per minute) or less.
              (3) Any spraying operations shall be done within the vapor zone or within a section of the solvent cleaning machine that is not directly exposed to the ambient air (i.e., a baffled or enclosed area of the solvent cleaning machine).
              (4) Parts shall be oriented so that the solvent drains from them freely. Parts having cavities or blind holes shall be tipped or rotated before being removed from any solvent cleaning machine unless an equally effective approach has been approved by the Administrator.
              (5) Parts baskets or parts shall not be removed from any solvent cleaning machine until dripping has stopped.
              (6) During startup of each vapor cleaning machine, the primary condenser shall be turned on before the sump heater.
              (7) During shutdown of each vapor cleaning machine, the sump heater shall be turned off and the solvent vapor layer allowed to collapse before the primary condenser is turned off.
              (8) When solvent is added or drained from any solvent cleaning machine, the solvent shall be transferred using threaded or other leakproof couplings and the end of the pipe in the solvent sump shall be located beneath the liquid solvent surface.
              (9) Each solvent cleaning machine and associated controls shall be maintained as recommended by the manufacturers of the equipment or using alternative maintenance practices that have been demonstrated to the Administrator's satisfaction to achieve the same or better results as those recommended by the manufacturer.
              (10) Each operator of a solvent cleaning machine shall complete and pass the applicable sections of the test of solvent cleaning procedures in appendix A to this part if requested during an inspection by the Administrator.
              (11) Waste solvent, still bottoms, and sump bottoms shall be collected and stored in closed containers. The closed containers may contain a device that would allow pressure relief, but would not allow liquid solvent to drain from the container.
              (12) Sponges, fabric, wood, and paper products shall not be cleaned.
              (e) Each owner or operator of a solvent cleaning machine complying with paragraph (b), (c), (g), or (h) of this section shall comply with the requirements specified in paragraphs (e)(1) through (4) of this section.
              (1) Conduct monitoring of each control device used to comply with § 63.463 of this subpart as provided in § 63.466.
              (2) Determine during each monitoring period whether each control device used to comply with these standards meets the requirements specified in paragraphs (e)(2)(i) through (xi) of this section.

              (i) If a freeboard refrigeration device is used to comply with these standards, the owner or operator shall ensure that the chilled air blanket temperature (in °F), measured at the center of the air blanket, is no greater than 30 percent of the solvent's boiling point.
              (ii) If a reduced room draft is used to comply with these standards, the owner or operator shall comply with the requirements specified in paragraphs (e)(2)(ii)(A) and (e)(2)(ii)(B) of this section.
              (A) Ensure that the flow or movement of air across the top of the freeboard area of the solvent cleaning machine or within the solvent cleaning machine enclosure does not exceed 15.2 meters per minute (50 feet per minute) at any time as measured using the procedures in § 63.466(d).
              (B) Establish and maintain the operating conditions under which the wind speed was demonstrated to be 15.2 meters per minute (50 feet per minute) or less as described in § 63.466(d).
              (iii) If a working-mode cover is used to comply with these standards, the owner or operator shall comply with the requirements specified in paragraphs (e)(2)(iii)(A) and (e)(2)(iii)(B) of this section.
              (A) Ensure that the cover opens only for part entrance and removal and completely covers the cleaning machine openings when closed.
              (B) Ensure that the working-mode cover is maintained free of cracks, holes, and other defects.
              (iv) If an idling-mode cover is used to comply with these standards, the owner or operator shall comply with the requirements specified in paragraphs (e)(2)(iv)(A) and (e)(2)(iv)(B) of this section.
              (A) Ensure that the cover is in place whenever parts are not in the solvent cleaning machine and completely covers the cleaning machine openings when in place.
              (B) Ensure that the idling-mode cover is maintained free of cracks, holes, and other defects.
              (v) If a dwell is used to comply with these standards, the owner or operator shall comply with the requirements specified in paragraphs (e)(2)(v)(A) and (e)(2)(v)(B) of this section.
              (A) Determine the appropriate dwell time for each type of part or parts basket, or determine the maximum dwell time using the most complex part type or parts basket, as described in § 63.465(d).
              (B) Ensure that, after cleaning, each part is held in the solvent cleaning machine freeboard area above the vapor zone for the dwell time determined for that particular part or parts basket, or for the maximum dwell time determined using the most complex part type or parts basket.
              (vi) If a superheated vapor system is used to comply with these standards, the owner or operator shall comply with the requirements specified in paragraphs (e)(2)(vi)(A) through (e)(2)(vi)(C) of this section.
              (A) Ensure that the temperature of the solvent vapor at the center of the superheated vapor zone is at least 10 °F above the solvent's boiling point.
              (B) Ensure that the manufacturer's specifications for determining the minimum proper dwell time within the superheated vapor system is followed.
              (C) Ensure that parts remain within the superheated vapor for at least the minimum proper dwell time.
              (vii) If a carbon adsorber in conjunction with a lip exhaust or other exhaust internal to the cleaning machine is used to comply with these standards, the owner or operator shall comply with the following requirements:
              (A) Ensure that the concentration of organic solvent in the exhaust from this device does not exceed 100 parts per million of any halogenated HAP compound as measured using the procedure in § 63.466(e). If the halogenated HAP solvent concentration in the carbon adsorber exhaust exceeds 100 parts per million, the owner or operator shall adjust the desorption schedule or replace the disposable canister, if not a regenerative system, so that the exhaust concentration of halogenated HAP solvent is brought below 100 parts per million.
              (B) Ensure that the carbon adsorber bed is not bypassed during desorption.
              (C) Ensure that the lip exhaust is located above the solvent cleaning machine cover so that the cover closes below the lip exhaust level.

              (viii) If a superheated part system is used to comply with the standards for continuous web cleaning machines in paragraph (g) of this section, the owner or operator shall ensure that the temperature of the continuous web part is at least 10 degrees Fahrenheit above the solvent boiling point while the part is traveling through the cleaning machine.
              (ix) If a squeegee system is used to comply with the continuous web cleaning requirements of paragraph (g)(3)(iii) or (h)(2)(i) of this section, the owner or operator shall comply with the following requirements.
              (A) Determine the appropriate maximum product throughput for the squeegees used in the squeegee system, as described in § 63.465(f).
              (B) Conduct the weekly monitoring required by § 63.466(a)(3). Record the results required by § 63.467(a)(6).
              (C) Calculate the total amount of continuous web product processed since the squeegees were replaced and compare to the maximum product throughput for the squeegees.
              (D) Ensure squeegees are replaced at or before the maximum product throughput is attained.
              (E) Redetermine the maximum product throughput for the squeegees if any solvent film is visible on the continuous web part immediately after it exits the cleaning machine.
              (x) If an air knife system is used to comply with the continuous web cleaning requirements of paragraph (g)(3)(iii) or (h)(2)(i) of this section, the owner or operator shall comply with the following requirements.
              (A) Determine the air knife parameter and parameter value that demonstrate to the Administrator's satisfaction that the air knife is properly operating. An air knife is properly operating if no visible solvent film remains on the continuous web part after it exits the cleaning machine.
              (B) Maintain the selected air knife parameter value at the level determined in paragraph (a) of this section.
              (C) Conduct the weekly monitoring required by § 63.466(a)(3).
              (D) Redetermine the proper air knife parameter value if any solvent film is visible on the continuous web part immediately after it exits the cleaning machine.
              (xi) If a combination squeegee and air knife system is used to comply with the continuous web cleaning requirements of paragraph (g)(3)(iii) or (h)(2)(i) of this section, the owner or operator shall comply with the following requirements.
              (A) Determine the system parameter and value that demonstrate to the Administrator's satisfaction that the system is properly operating.
              (B) Maintain the selected parameter value at the level determined in paragraph (a) of this section.
              (C) Conduct the weekly monitoring required by § 63.466(a)(3).
              (D) Redetermine the proper parameter value if any solvent film is visible on the continuous web part immediately after it exits the cleaning machine.
              (3) If any of the requirements of paragraph (e)(2) of this section are not met, determine whether an exceedance has occurred using the criteria in paragraphs (e)(3)(i) and (e)(3)(ii) of this section.
              (i) An exceedance has occurred if the requirements of paragraphs (e)(2)(ii)(B), (e)(2)(iii)(A), (e)(2)(iv)(A), (e)(2)(v), (e)(2)(vi)(B), (e)(2)(vi)(C), (e)(2)(vii)(B), or (e)(2)(vii)(C) of this section have not been met.
              (ii) An exceedance has occurred if the requirements of paragraphs (e)(2)(i), (e)(2)(ii)(A), (e)(2)(iii)(B), (e)(2)(iv)(B), (e)(2)(vi)(A), or (e)(2)(vii)(A) of this section have not been met and are not corrected within 15 days of detection. Adjustments or repairs shall be made to the solvent cleaning system or control device to reestablish required levels. The parameter must be remeasured immediately upon adjustment or repair and demonstrated to be within required limits.
              (4) The owner or operator shall report all exceedances and all corrections and adjustments made to avoid an exceedance as specified in § 63.468(h).
              (f) Each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the idling emission limit standards in paragraphs (b)(1)(ii), (b)(2)(ii), (c)(1)(ii), or (c)(2)(ii) of this section shall comply with the requirements specified in paragraphs (f)(1) through (f)(5) of this section.

              (1) Conduct an initial performance test to comply with the requirements specified in paragraphs (f)(1)(i) and (f)(1)(ii) of this section.
              
              (i) Demonstrate compliance with the applicable idling emission limit.
              (ii) Establish parameters that will be monitored to demonstrate compliance. If a control device is used that is listed in paragraph (e)(2) of this section, then the requirements for that control device as listed in paragraph (e)(2) of this section shall be used unless the owner or operator can demonstrate to the Administrator's satisfaction that an alternative strategy is equally effective.
              (2) Conduct the periodic monitoring of the parameters used to demonstrate compliance as described in § 63.466(f).
              (3) Operate the solvent cleaning machine within parameters identified in the initial performance test.
              (4) If any of the requirements in paragraphs (f)(1) through (f)(3) of this section are not met, determine whether an exceedance has occurred using the criteria in paragraphs (f)(4)(i) and (f)(4)(ii) of this section.
              (i) If using a control listed in paragraph (e) of this section, the owner or operator shall comply with the appropriate parameter values in paragraph (e)(2) and the exceedance delineations in paragraphs (e)(3)(i) and (e)(3)(ii) of this section.
              (ii) If using a control not listed in paragraph (e) of this section, the owner or operator shall indicate whether the exceedance of the parameters that are monitored to determine the proper functioning of this control would be classified as an immediate exceedance or whether a 15 day repair period would be allowed. This information must be submitted to the Administrator for approval.
              (5) The owner or operator shall report all exceedances and all corrections and adjustments made to avoid an exceedance as specified in § 63.468(h).
              (g) Except as provided in § 63.464 and in paragraph (h) of this section for remote reservoir continuous web cleaning machines, each owner or operator of a continuous web cleaning machine shall comply with paragraphs (g)(1) through (4) of this section for each continuous web cleaning machine.
              (1) Except as provided in paragraph (g)(2) of this section, install, maintain, and operate one of the following control combinations on each continuous web cleaning machine.
              (i) For each existing continuous web cleaning machine, the following control combinations are allowed:
              (A) Superheated vapor or superheated part technology, and a freeboard ratio of 1.0 or greater.
              (B) Freeboard refrigeration device and a freeboard ratio of 1.0 or greater.
              (C) Carbon adsorption system meeting the requirements of paragraph (e)(2)(vii) of this section.
              (ii) For each new continuous web cleaning machine, the following control combinations are allowed:
              (A) Superheated vapor or superheated part technology, and a freeboard refrigeration device.
              (B) A freeboard refrigeration device and a carbon adsorber meeting the requirements of paragraph (e)(2)(vii) of this section.
              (C) Superheated vapor or superheated part technology, and a carbon adsorber meeting the requirements of paragraph (e)(2)(vii) of this section.
              (2) If a carbon adsorber system can be demonstrated to the Administrator's satisfaction to have an overall solvent control efficiency (i.e., capture efficiency removal efficiency) of 70 percent or greater, this system is equivalent to the options in paragraph (g) of this section.
              (3) In lieu of complying with the provisions of paragraph (a) of this section, the owner or operator of a continuous web cleaning machine shall comply with the following provisions:
              (i) Each cleaning machine shall meet one of the following control equipment or technique requirements:
              (A) An idling and downtime mode cover, as described in paragraph (d)(1)(i) of this section, that may be readily opened or closed; that completely covers the cleaning machine openings when in place; and is free of cracks, holes, and other defects. A continuous web part that completely occupies an entry or exit port when the machine is idle is considered to meet this requirement.
              (B) A reduced room draft as described in paragraph (e)(2)(ii) of this section.

              (C) Gasketed or leakproof doors that separate both the continuous web part feed reel and take-up reel from the room atmosphere if the doors are checked according to the requirements of paragraph (e)(2)(iii) of this section.
              (D) A cleaning machine that is demonstrated to the Administrator's satisfaction to be under negative pressure during idling and downtime and is vented to a carbon adsorption system that meets the requirements of either paragraph (e)(2)(vii) of this section or paragraph (g)(2) of this section.
              (ii) Each continuous web cleaning machine shall have a freeboard ratio of 0.75 or greater unless that cleaning machine is a remote reservoir continuous web cleaning machine.
              (iii) Each cleaning machine shall have an automated parts handling system capable of moving parts or parts baskets at a speed of 3.4 meters per minute (11 feet per minute) or less from the initial loading of parts through removal of cleaned parts, unless the cleaning machine is a continuous web cleaning machine that has a squeegee system or air knife system installed, maintained, and operated on the continuous web cleaning machine meeting the requirements of paragraph (e) of this section.
              (iv) Each vapor cleaning machine shall be equipped with a device that shuts off the sump heat if the sump liquid solvent level drops to the sump heater coils. This requirement does not apply to a vapor cleaning machine that uses steam to heat the solvent.
              (v) Each vapor cleaning machine shall be equipped with a vapor level control device that shuts off sump heat if the vapor level in the vapor cleaning machine rises above the height of the primary condenser.
              (vi) Each vapor cleaning machine shall have a primary condenser.
              (vii) Each cleaning machine that uses a lip exhaust or any other exhaust within the solvent cleaning machine shall be designed and operated to route all collected solvent vapors through a properly operated and maintained carbon adsorber that meets the requirements of either paragraph (e)(2)(vii) or (g)(2) of this section.
              (4) In lieu of complying with the provisions of paragraph (d) of this section, the owner or operator of a continuous web cleaning machine shall comply with the following provisions:
              (i) Control air disturbances across the cleaning machine opening(s) by incorporating one of the following control equipment or techniques:
              (A) Cover(s) to each solvent cleaning machine shall be in place during the idling mode and during the downtime mode unless either the solvent has been removed from the machine or maintenance or monitoring is being performed that requires the cover(s) in place. A continuous web part that completely occupies an entry or exit port when the machine is idle is considered to meet this requirement.
              (B) A reduced room draft as described in paragraph (e)(2)(ii) of this section.
              (C) Gasketed or leakproof doors or covers that separate both the continuous web part feed reel and take-up reel from the room atmosphere if the doors are checked according to the requirements of paragraph (e)(2)(iii) of this section.
              (D) A cleaning machine that is demonstrated to the Administrator's satisfaction to be under negative pressure during idling and downtime and is vented to a carbon adsorption system that meets either the requirements of paragraph (e)(2)(vii) of this section or paragraph (g)(2) of this section.
              (ii) Any spraying operations shall be conducted in a section of the solvent cleaning machine that is not directly exposed to the ambient air (i.e., a baffled or enclosed area of the solvent cleaning machine) or within a machine having a door or cover that meets the requirements of paragraph (g)(4)(i)(C) of this section.
              (iii) During startup of each vapor cleaning machine, the primary condenser shall be turned on before the sump heater.
              (iv) During shutdown of each vapor cleaning machine, the sump heater shall be turned off and the solvent vapor layer allowed to collapse before the primary condenser is turned off.

              (v) When solvent is added or drained from any solvent cleaning machine, the solvent shall be transferred using threaded or other leakproof couplings, and the end of the pipe in the solvent sump shall be located beneath the liquid solvent surface.
              
              (vi) Each solvent cleaning machine and associated controls shall be maintained as recommended by the manufacturers of the equipment or using alternative maintenance practices that have been demonstrated to the Administrator's satisfaction to achieve the same or better results as those recommended by the manufacturer.
              (vii) Waste solvent, still bottoms, sump bottoms, and waste absorbent materials used in the cleaning process for continuous web cleaning machines shall be collected and stored in waste containers. The closed containers may contain a device that would allow pressure relief, but would not allow liquid solvent to drain from the container.
              (viii) Except as provided in paragraph (g)(4)(ix) of this section, sponges, fabric, wood, and paper products shall not be cleaned.
              (ix) The prohibition in paragraph (g)(4)(viii) of this section does not apply to absorbent materials that are used as part of the cleaning process of continuous web cleaning machines, including rollers and roller covers.
              (h) Except as provided in § 63.464, each owner or operator of a remote reservoir continuous web cleaning machine shall comply with paragraphs (h)(1) through (4) of this section.
              (1) Except as provided in paragraph (h)(2) of this section, install, maintain, and operate one of the following controls on each new remote reservoir continuous web cleaning machine.
              (i) Superheated vapor or superheated part technology.
              (ii) A carbon adsorber meeting the requirements of paragraph (e)(2)(vii) of this section.
              (iii) If a carbon adsorber system can be demonstrated to the Administrator's satisfaction to have an overall solvent control efficiency (i.e., capture efficiency removal efficiency) of 70 percent or greater, this system is equivalent to the options in paragraphs (h)(1)(i) and (h)(1)(ii) of this section.
              (2) In lieu of complying with the provisions of paragraph (a) of this section, the owner or operator of a remote reservoir continuous web cleaning machine shall comply with the following provisions:
              (i) Each cleaning machine shall have an automated parts handling system capable of moving parts or parts baskets at a speed of 3.4 meters per minute (11 feet per minute) or less from the initial loading of parts through removal of cleaned parts, unless the cleaning machine is a continuous web cleaning machine that has a squeegee system or air knife system installed, maintained, and operated on the continuous web cleaning machine meeting the requirements of paragraph (e) of this section.
              (ii) Each vapor cleaning machine shall be equipped with a device that shuts off the sump heat if the sump liquid solvent level drops to the sump heater coils.
              (iii) Each vapor cleaning machine shall be equipped with a vapor level control device that shuts off sump heat if the vapor level in the vapor cleaning machine rises above the height of the primary condenser.
              (iv) Each vapor cleaning machine shall have a primary condenser.
              (v) Each cleaning machine that uses a lip exhaust or any other exhaust within the solvent cleaning machine shall be designed and operated to route all collected solvent vapors through a properly operated and maintained carbon adsorber that meets the requirements of either paragraph (e)(2)(vii) or (g)(2) of this section.
              (3) In lieu of complying with the provisions of paragraph (d) of this section, the owner or operator of a remote reservoir continuous web cleaning machine shall comply with the following provisions:
              (i) Any spraying operations shall be conducted in a section of the solvent cleaning machine that is not directly exposed to the ambient air (i.e., a baffled or enclosed area of the solvent cleaning machine) or within a machine having a door or cover that meets the requirements of paragraph (g)(4)(i)(C) of this section.
              (ii) During startup of each vapor cleaning machine, the primary condenser shall be turned on before the sump heater.

              (iii) During shutdown of each vapor cleaning machine, the sump heater shall be turned off and the solvent vapor layer allowed to collapse before the primary condenser is turned off.
              
              (iv) When solvent is added or drained from any solvent cleaning machine, the solvent shall be transferred using threaded or other leakproof couplings, and the end of the pipe in the solvent sump shall be located beneath the liquid solvent surface.
              (v) Each solvent cleaning machine and associated controls shall be maintained as recommended by the manufacturers of the equipment or using alternative maintenance practices that have been demonstrated to the Administrator's satisfaction to achieve the same or better results as those recommended by the manufacturer.
              (vi) Waste solvent, still bottoms, sump bottoms, and waste absorbent materials used in the cleaning process for continuous web cleaning machines shall be collected and stored in waste containers. The closed containers may contain a device that would allow pressure relief, but would not allow liquid solvent to drain from the container.
              (vii) Except as provided in paragraph (h)(3)(viii) of this section, sponges, fabric, wood, and paper products shall not be cleaned.
              (viii) The prohibition in paragraph (h)(3)(vii) of this section does not apply to absorbent materials that are used as part of the cleaning process of continuous web cleaning machines, including rollers and roller covers.
              [59 FR 61805, Dec. 2, 1994; 60 FR 29485, June 5, 1995, as amended at 64 FR 67799, Dec. 3, 1999; 65 FR 54422, Sept. 8, 2000; 68 FR 37349, June 23, 2003]
            
            
              § 63.464
              Alternative standards.
              (a) As an alternative to meeting the requirements in § 63.463, each owner or operator of a batch vapor or in-line solvent cleaning machine can elect to comply with the requirements of § 63.464. An owner or operator of a solvent cleaning machine who elects to comply with § 63.464 shall comply with the requirements specified in either paragraph (a)(1) or (a)(2) of this section.
              (1) If the cleaning machine has a solvent/air interface, as defined in § 63.461, the owner or operator shall comply with the requirements specified in paragraphs (a)(1)(i) and (a)(1)(ii) of this section.
              (i) Maintain a log of solvent additions and deletions for each solvent cleaning machine.
              (ii) Ensure that the emissions from each solvent cleaning machine are equal to or less than the applicable emission limit presented in table 5 of this subpart as determined using the procedures in § 63.465(b) and (c).
              
                Table 5—Emission Limits for Batch Vapor and In-Line Solvent Cleaning Machines With a Solvent/Air Interface
                
                  Solvent cleaning machine
                  3-month rolling average monthly emission limit (kilograms/square meters/month)
                
                
                  Batch vapor solvent cleaning machines
                  150
                
                
                  Existing in-line solvent cleaning machines
                  153
                
                
                  New in-line solvent cleaning machines
                  99
                
              
              (2) If the cleaning machine is a batch vapor cleaning machine and does not have a solvent/air interface, the owner or operator shall comply with the requirements specified in paragraphs (a)(2)(i) and (a)(2)(ii) of this section.
              (i) Maintain a log of solvent additions and deletions for each solvent cleaning machine.
              (ii) Ensure that the emissions from each solvent cleaning machine are equal to or less than the appropriate limits as described in paragraphs (a)(2)(ii)(A) and (a)(2)(ii)(B) of this section.
              (A) For cleaning machines with a cleaning capacity, as reported in § 63.468(d), that is less than or equal to 2.95 cubic meters, the emission limit shall be determined using table 6 or equation 1. If using table 6, and the cleaning capacity of the cleaning machine falls between two cleaning capacity sizes, then the lower of the two emission limits applies.

              (B) For cleaning machines with a cleaning capacity as reported in § 63.468(d), that is greater than 2.95 cubic meters, the emission limit shall be determined using equation 1.
              
              EL = 330 * (Vol) 0.6  (1)
              
              
                where:
                
                EL = the 3-month rolling average monthly emission limit (kilograms/month).
              
              
              
                Table 6—Emission Limits for Cleaning Machines Without a Solvent/Air Interface
                
                  Cleaning capacity (cubic meters)
                  3-month rolling average monthly emission limit (kilograms/month)
                
                
                  0.00
                  0
                
                
                  0.05
                  55
                
                
                  0.10
                  83
                
                
                  0.15
                  106
                
                
                  0.20
                  126
                
                
                  0.25
                  144
                
                
                  0.30
                  160
                
                
                  0.35
                  176
                
                
                  0.40
                  190
                
                
                  0.45
                  204
                
                
                  0.50
                  218
                
                
                  0.55
                  231
                
                
                  0.60
                  243
                
                
                  0.65
                  255
                
                
                  0.70
                  266
                
                
                  0.75
                  278
                
                
                  0.80
                  289
                
                
                  0.85
                  299
                
                
                  0.90
                  310
                
                
                  0.95
                  320
                
                
                  1.00
                  330
                
                
                  1.05
                  340
                
                
                  1.10
                  349
                
                
                  1.15
                  359
                
                
                  1.20
                  368
                
                
                  1.25
                  377
                
                
                  1.30
                  386
                
                
                  1.35
                  395
                
                
                  1.40
                  404
                
                
                  1.45
                  412
                
                
                  1.50
                  421
                
                
                  1.55
                  429
                
                
                  1.60
                  438
                
                
                  1.65
                  446
                
                
                  1.70
                  454
                
                
                  1.75
                  462
                
                
                  1.80
                  470
                
                
                  1.85
                  477
                
                
                  1.90
                  485
                
                
                  1.95
                  493
                
                
                  2.00
                  500
                
                
                  2.05
                  508
                
                
                  2.10
                  515
                
                
                  2.15
                  522
                
                
                  2.20
                  530
                
                
                  2.25
                  537
                
                
                  2.30
                  544
                
                
                  2.35
                  551
                
                
                  2.40
                  558
                
                
                  2.45
                  565
                
                
                  2.50
                  572
                
                
                  2.55
                  579
                
                
                  2.60
                  585
                
                
                  2.65
                  592
                
                
                  2.70
                  599
                
                
                  2.75
                  605
                
                
                  2.80
                  612
                
                
                  2.85
                  619
                
                
                  2.90
                  625
                
                
                  2.95
                  632
                
              
              
                Vol = the cleaning capacity of the solvent cleaning machine (cubic meters).
              
              
              (b) Each owner or operator of a batch vapor or in-line solvent cleaning machine complying with § 63.464(a) shall demonstrate compliance with the applicable 3-month rolling average monthly emission limit on a monthly basis as described in § 63.465(b) and (c).
              (c) If the applicable 3-month rolling average emission limit is not met, an exceedance has occurred. All exceedances shall be reported as required in § 63.468(h).
              (d) As an alternative to meeting the requirements in § 63.463, each owner or operator of a continuous web cleaning machine can demonstrate an overall cleaning system control efficiency of 70 percent or greater using the procedures in § 63.465(g). This demonstration can be made for either a single cleaning machine or for a solvent cleaning system that contains one or more cleaning machines and ancillary equipment, such as storage tanks and distillation units. If the demonstration is made for a cleaning system, the facility must identify any modifications required to the procedures in § 63.465(g) and they must be approved by the Administrator.
              [59 FR 61805, Dec. 2, 1994, as amended at 64 FR 67801, Dec. 3, 1999; 65 FR 54423, Sept. 8, 2000]
            
            
              § 63.465
              Test methods.
              (a) Except as provided in paragraphs (f) and (g) of this section for continuous web cleaning machines, each owner or operator of a batch vapor or in-line solvent cleaning machine complying with an idling emission limit standard in § 63.463(b)(1)(ii), (b)(2)(ii), (c)(1)(ii), or (c)(2)(ii) shall determine the idling emission rate of the solvent cleaning machine using Reference Method 307 in appendix A of this part.

              (b) Except as provided in paragraph (g) of this section for continuous web cleaning machines, each owner or operator of a batch vapor or in-line solvent cleaning machine complying with § 63.464 shall, on the first operating day of every month ensure that the solvent cleaning machine system contains only clean liquid solvent. This includes, but is not limited to, fresh unused solvent, recycled solvent, and used solvent that has been cleaned of soils. A fill line must be indicated during the first month the measurements are made. The solvent level within the machine must be returned to the same fill-line each month, immediately prior to calculating monthly emissions as specified in paragraph (c) of this section. The solvent cleaning machine does not have to be emptied and filled with fresh unused solvent prior to the calculations.
              (c) Except as provided in paragraphs (f) and (g) of this section for continuous web cleaning machines, each owner or operator of a batch vapor or in-line solvent cleaning machine complying with § 63.464 shall, on the first operating day of the month, comply with the requirements specified in paragraphs (c)(1) through (3) of this section.
              (1) Using the records of all solvent additions and deletions for the previous monthly reporting period required under § 63.464(a), determine solvent emissions (Ei) using equation 2 for cleaning machines with a solvent/air interface and equation 3 for cleaning machines without a solvent/air interface:
              
                ER02DE94.000
              
              
                ER02DE94.001
              
              
                where:
                
                Ei = the total halogenated HAP solvent emissions from the solvent cleaning machine during the most recent monthly reporting period i, (kilograms of solvent per square meter of solvent/air interface area per month).
                En = the total halogenated HAP solvent emissions from the solvent cleaning machine during the most recent monthly reporting period i, (kilograms of solvent per month).
                SAi = the total amount of halogenated HAP liquid solvent added to the solvent cleaning machine during the most recent monthly reporting period i, (kilograms of solvent per month).
                LSRi = the total amount of halogenated HAP liquid solvent removed from the solvent cleaning machine during the most recent monthly reporting period i, (kilograms of solvent per month).
                SSRi = the total amount of halogenated HAP solvent removed from the solvent cleaning machine in solid waste, obtained as described in paragraph (c)(2) of this section, during the most recent monthly reporting period i, (kilograms of solvent per month).
                AREAi = the solvent/air interface area of the solvent cleaning machine (square meters).
              
              
              (2) Determine SSRi using the method specified in paragraph (c)(2)(i) or (c)(2)(ii) of this section.
              (i) From tests conducted using EPA reference method 25d.
              (ii) By engineering calculations included in the compliance report.
              (3) Determine the monthly rolling average, EA, for the 3-month period ending with the most recent reporting period using equation 4 for cleaning machines with a solvent/air interface or equation 5 for cleaning machines without a solvent/air interface:
              
                ER02DE94.002
              
              
                ER02DE94.003
              
              
                Where:
                
                EAi = the average halogenated HAP solvent emissions over the preceding 3 monthly reporting periods, (kilograms of solvent per square meter of solvent/air interface area per month).
                EAn = the average halogenated HAP solvent emissions over the preceding 3 monthly reporting periods (kilograms of solvent per month).
                Ei = halogenated HAP solvent emissions for each month (j) for the most recent 3 monthly reporting periods (kilograms of solvent per square meter of solvent/air interface area).
                En = halogenated HAP solvent emissions for each month (j) for the most recent 3 monthly reporting periods (kilograms of solvent per month).
                j = 1 = the most recent monthly reporting period.
                j = 2 = the monthly reporting period immediately prior to j = 1.
                j = 3 = the monthly reporting period immediately prior to j = 2.
              
              

              (d) Each owner or operator of a batch vapor or in-line solvent cleaning machine using a dwell to comply with § 63.463 shall determine the appropriate dwell time for each part or parts basket using the procedure specified in paragraphs (d)(1) and (d)(2) of this section.
              
              (1) Determine the amount of time for the part or parts basket to cease dripping once placed in the vapor zone. The part or parts basket used for this determination must be at room temperature before being placed in the vapor zone.
              (2) The proper dwell time for parts to remain in the freeboard area above the vapor zone is no less than 35 percent of the time determined in paragraph (d)(1) of this section.
              (e) An owner or operator of a source shall determine their potential to emit from all solvent cleaning operations, using the procedures described in paragraphs (e)(1) through (e)(3) of this section. A facility's total potential to emit is the sum of the HAP emissions from all solvent cleaning operations, plus all HAP emissions from other sources within the facility.

              (1) Determine the potential to emit for each individual solvent cleaning using equation 6.
              
              PTEi = Hi × Wi × SAIi (6)
              
              
                Where:
                
                PTEi = the potential to emit for solvent cleaning machine i (kilograms of solvent per year).
                Hi = hours of operation for solvent cleaning machine i (hours per year).
                 = 8760 hours per year, unless otherwise restricted by a Federally enforceable requirement.
                Wi = the working mode uncontrolled emission rate (kilograms per square meter per hour).
                 = 1.95 kilograms per square meter per hour for batch vapor and cold cleaning machines.
                 = 1.12 kilograms per square meter per hour for in-line cleaning machines.
                SAIi = solvent/air interface area of solvent cleaning machine i (square meters). Section 63.461 defines the solvent/air interface area for those machines that have a solvent/air interface. Cleaning machines that do not have a solvent/air interface shall calculate a solvent/air interface area using the procedure in paragraph (e)(2) of this section.
              
              

              (2) Cleaning machines that do not have a solvent/air interface shall calculate a solvent/air interface area using equation 7.
              
              SAI = 2.20 * (Vol)0.6  (7)
              
              
                Where:
                
                SAI = the solvent/air interface area (square meters).
                Vol = the cleaning capacity of the solvent cleaning machine (cubic meters).
              
              
              (3) Sum the PTEi for all solvent cleaning operations to obtain the total potential to emit for solvent cleaning operations at the facility.
              (f) Each owner or operator of a continuous web cleaning machine using a squeegee system to comply with § 63.463(g)(3) shall determine the maximum product throughput using the method in this paragraph. The maximum product throughput for each squeegee type used at a facility must be determined prior to December 2, 1999, the compliance date for these units.
              (1) Conduct daily visual inspections of the continuous web part. This monitoring shall be conducted at the point where the continuous web part exits the squeegee system. It is not necessary for the squeegees to be new at the time monitoring is begun if the following two conditions are met:
              (i) The continuous web part leaving the squeegee system has no visible solvent film.
              (ii) The amount of continuous web that has been processed through the squeegees since the last replacement is known.
              (2) Continue daily monitoring until a visible solvent film is noted on the continuous web part.
              (3) Determine the length of continuous web product that has been cleaned using the squeegee since it was installed.
              (4) The maximum product throughput for the purposes of this rule is equal to the time it takes to clean 95 percent of the length of product determined in paragraph (f)(3) of this section. This time period, in days, may vary depending on the amount of continuous web product cleaned each day.

              (g) Each owner or operator of a continuous web cleaning machine demonstrating compliance with the alternative standard of § 63.464(d) shall, on the first day of every month, ensure that the solvent cleaning machine contains only clean liquid solvent. This includes, but is not limited to, fresh unused solvent, recycled solvent, and used solvent that has been cleaned of soils. A fill-line must be indicated during the first month the measurements are made. The solvent level with the machine must be returned to the same fill-line each month, immediately prior to calculating overall cleaning system control efficiency emissions as specified in paragraph (h) in this section. The solvent cleaning machine does not need to be emptied and filled with fresh unused solvent prior to the calculation.
              (h) Each owner or operator of a continuous web cleaning machines complying with § 63.464(d) shall, on the first operating day of the month, comply with the following requirements.

              (1) Using the records of all solvent additions, solvent deletions, and solvent recovered from the carbon adsorption system for the previous monthly reporting period required under § 63.467(e), determine the overall cleaning system control efficiency (Eo) using Equation 8 of this section as follows:
              
                ER08SE00.003
              
              
                Where:
                
                Eo = overall cleaning system control efficiency.
                Ri = the total amount of halogenated HAP liquid solvent recovered from the carbon adsorption system and recycled to the solvent cleaning system during the most recent monthly reporting period, i, (kilograms of solvent per month).
                Sai = the total amount of halogenated HAP liquid solvent added to the solvent cleaning system during the most recent monthly reporting period, i, (kilograms of solvent per month).
                SSRi = the total amount of halogenated HAP solvent removed from the solvent cleaning system in solid waste, obtained as described in paragraph (c)(2) of this section, during the most recent monthly reporting period, i, (kilograms of solvent per month).
              
              [59 FR 61805, Dec. 2, 1994, as amended at 64 FR 67801, Dec. 3, 1999; 65 FR 54423, Sept. 8, 2000]
            
            
              § 63.466
              Monitoring procedures.
              (a) Except as provided in paragraph (g) of this section, each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the equipment standards in § 63.463(b)(1)(i), (b)(2)(i), (c)(1)(i), (c)(2)(i), (g)(1), or (g)(2) shall conduct monitoring and record the results on a weekly basis for the control devices, as appropriate, specified in paragraphs (a)(1) through (5) of this section.
              (1) If a freeboard refrigeration device is used to comply with these standards, the owner or operator shall use a thermometer or thermocouple to measure the temperature at the center of the air blanket during the idling mode.
              (2) If a superheated vapor system is used to comply with these standards, the owner or operator shall use a thermometer or thermocouple to measure the temperature at the center of the superheated solvent vapor zone while the solvent cleaning machine is in the idling mode.
              (3) If a squeegee system, air knife system, or combination squeegee and air knife system is used to comply with the requirements of § 63.463(g) or (h), the owner or operator shall visually inspect the continuous web part exiting the solvent cleaning machine to ensure that no solvent film is visible on the part.
              (4) Except as provided in paragraph (a)(5) of this section, if a superheated part system is used to comply with the requirements of § 63.463(g) or (h), the owner or operator shall use a thermometer, thermocouple, or other temperature measurement device to measure the temperature of the continuous web part while it is in the solvent cleaning machine. This measurement can also be taken at the exit of the solvent cleaning machine.
              (5) As an alternative to complying with paragraph (a)(4) of this section, the owner or operator can provide data, sufficient to satisfy the Administrator, that demonstrate that the part temperature remains above the boiling point of the solvent at all times that the part is within the continuous web solvent cleaning machine. This data could include design and operating conditions such as information supporting any exothermic reaction inherent in the processing.

              (b) Except as provided in paragraph (g) of this section, each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the equipment standards of § 63.463 (b)(1)(i), (b)(2)(i), (c)(1)(i), or (c)(2)(i) shall conduct monitoring and record the results on a monthly basis for the control devices, as appropriate, specified in paragraphs (b)(1) and (b)(2) of this section.
              (1) If a cover (working-mode, downtime-mode, and/or idling-mode cover) is used to comply with these standards, the owner or operator shall conduct a visual inspection to determine if the cover is opening and closing properly, completely covers the cleaning machine openings when closed, and is free of cracks, holes, and other defects.
              (2) If a dwell is used, the owner or operator shall determine the actual dwell time by measuring the period of time that parts are held within the freeboard area of the solvent cleaning machine after cleaning.
              (c) Except as provided in paragraph (g) of this section, each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the equipment or idling standards in § 63.463 shall monitor the hoist speed as described in paragraphs (c)(1) through (c)(4) of this section.
              (1) The owner or operator shall determine the hoist speed by measuring the time it takes for the hoist to travel a measured distance. The speed is equal to the distance in meters divided by the time in minutes (meters per minute).
              (2) The monitoring shall be conducted monthly. If after the first year, no exceedances of the hoist speed are measured, the owner or operator may begin monitoring the hoist speed quarterly.
              (3) If an exceedance of the hoist speed occurs during quarterly monitoring, the monitoring frequency returns to monthly until another year of compliance without an exceedance is demonstrated.
              (4) If an owner or operator can demonstrate to the Administrator's satisfaction in the initial compliance report that the hoist cannot exceed a speed of 3.4 meters per minute (11 feet per minute), the required monitoring frequency is quarterly, including during the first year of compliance.
              (d) Except as provided in paragraph (g) of this section, each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the equipment standards in § 63.463 (b)(1)(i), (b)(2)(i), (c)(1)(i), or (c)(2)(i) using a reduced room draft shall conduct monitoring and record the results as specified in paragraph (d)(1) or (d)(2) of this section.
              (1) If the reduced room draft is maintained by controlling room parameters (i.e., redirecting fans, closing doors and windows, etc.), the owner or operator shall conduct an initial monitoring test of the windspeed and of room parameters, quarterly monitoring of windspeed, and weekly monitoring of room parameters as specified in paragraphs (d)(1)(i) and (d)(1)(ii) of this section.
              (i) Measure the windspeed within 6 inches above the top of the freeboard area of the solvent cleaning machine using the procedure specified in paragraphs (d)(1)(i)(A) through (d)(1)(i)(D) of this section.
              (A) Determine the direction of the wind current by slowly rotating a velometer or similar device until the maximum speed is located.
              (B) Orient a velometer in the direction of the wind current at each of the four corners of the machine.
              (C) Record the reading for each corner.
              (D) Average the values obtained at each corner and record the average wind speed.
              (ii) Monitor on a weekly basis the room parameters established during the initial compliance test that are used to achieve the reduced room draft.
              (2) If an enclosure (full or partial) is used to achieve a reduced room draft, the owner or operator shall conduct an initial monitoring test and, thereafter, monthly monitoring tests of the windspeed within the enclosure using the procedure specified in paragraphs (d)(2)(i) and (d)(2)(ii) of this section and a monthly visual inspection of the enclosure to determine if it is free of cracks, holes and other defects.
              (i) Determine the direction of the wind current in the enclosure by slowly rotating a velometer inside the entrance to the enclosure until the maximum speed is located.
              (ii) Record the maximum wind speed.

              (e) Except as provided in paragraph (g) of this section, each owner or operator using a carbon adsorber to comply with this subpart shall measure and record the concentration of halogenated HAP solvent in the exhaust of the carbon adsorber weekly with a colorimetric detector tube. This test shall be conducted while the solvent cleaning machine is in the working mode and is venting to the carbon adsorber. The exhaust concentration shall be determined using the procedure specified in paragraphs (e)(1) through (e)(3) of this section.
              (1) Use a colorimetric detector tube designed to measure a concentration of 100 parts per million by volume of solvent in air to an accuracy of ±25 parts per million by volume.
              (2) Use the colorimetric detector tube according to the manufacturer's instructions.
              (3) Provide a sampling port for monitoring within the exhaust outlet of the carbon adsorber that is easily accessible and located at least 8 stack or duct diameters downstream from any flow disturbance such as a bend, expansion, contraction, or outlet; downstream from no other inlet; and 2 stack or duct diameters upstream from any flow disturbance such as a bend, expansion, contraction, inlet or outlet.
              (f) Each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the idling emission limit standards of § 63.463 (b)(1)(ii), (b)(2)(ii), (c)(1)(ii), or (c)(2)(ii) shall comply with the requirements specified in paragraphs (f)(1) and (f)(2) of this section.
              (1) If using controls listed in paragraphs (a) through (e) of this section, the owner or operator shall comply with the monitoring frequency requirements in paragraphs (a) through (e) of this section.
              (2) If using controls not listed in paragraphs (a) through (e) of this section, the owner or operator shall establish the monitoring frequency for each control and submit it to the Administrator for approval in the initial test report.
              (g) Each owner or operator using a control device listed in paragraphs (a) through (e) of this section can use alternative monitoring procedures approved by the Administrator.
              [59 FR 61805, Dec. 2, 1994, as amended at 64 FR 67802, Dec. 3, 1999]
            
            
              § 63.467
              Recordkeeping requirements.
              (a) Each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the provisions of § 63.463 shall maintain records in written or electronic form specified in paragraphs (a)(1) through (7) of this section for the lifetime of the machine.
              (1) Owner's manuals, or if not available, written maintenance and operating procedures, for the solvent cleaning machine and control equipment.
              (2) The date of installation for the solvent cleaning machine and all of its control devices. If the exact date for installation is not known, a letter certifying that the cleaning machine and its control devices were installed prior to, or on, November 29, 1993, or after November 29, 1993, may be substituted.
              (3) If a dwell is used to comply with these standards, records of the tests required in § 63.465(d) to determine an appropriate dwell time for each part or parts basket.
              (4) Each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the idling emission limit standards of § 63.463(b)(1)(ii), (b)(2)(ii), (c)(1)(ii), or (c)(2)(ii) shall maintain records of the initial performance test, including the idling emission rate and values of the monitoring parameters measured during the test.
              (5) Records of the halogenated HAP solvent content for each solvent used in a solvent cleaning machine subject to the provisions of this subpart.
              (6) If a squeegee system is used to comply with these standards, records of the test required by § 63.466(f) to determine the maximum product throughput for the squeegees and records of both the weekly monitoring required by § 63.466(a)(3) for visual inspection and the length of continuous web product cleaned during the previous week.
              (7) If an air knife system or a combination squeegee and air knife system is used to comply with these standards, records of the determination of the proper operating parameter and parameter value for the air knife system.

              (b) Each owner or operator of a batch vapor or in-line solvent cleaning machine complying with § 63.463 shall maintain records specified in paragraphs (b)(1) through (b)(4) of this section either in electronic or written form for a period of 5 years.
              (1) The results of control device monitoring required under § 63.466.
              (2) Information on the actions taken to comply with § 63.463(e) and (f). This information shall include records of written or verbal orders for replacement parts, a description of the repairs made, and additional monitoring conducted to demonstrate that monitored parameters have returned to accepted levels.
              (3) Estimates of annual solvent consumption for each solvent cleaning machine.
              (4) If a carbon adsorber is used to comply with these standards, records of the date and results of the weekly measurement of the halogenated HAP solvent concentration in the carbon adsorber exhaust required in § 63.466(e).
              (c) Except as provided in paragraph (e) of this section for continuous web cleaning machines, each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the provisions of § 63.464 shall maintain records specified in paragraphs (c)(1) through (3) of this section either in electronic or written form for a period of 5 years.
              (1) The dates and amounts of solvent that are added to the solvent cleaning machine.
              (2) The solvent composition of wastes removed from cleaning machines as determined using the procedure described in § 63.465(c)(2).
              (3) Calculation sheets showing how monthly emissions and the rolling 3-month average emissions from the solvent cleaning machine were determined, and the results of all calculations.
              (d) Each owner or operator of a solvent cleaning machine without a solvent/air interface complying with the provisions of § 63.464 shall maintain records on the method used to determine the cleaning capacity of the cleaning machine.
              (e) Each owner or operator of a continuous web cleaning machine complying with the provisions of § 63.464(d) shall maintain the following records in either electronic or written form for a period of 5 years.
              (1) The dates and amounts of solvent that are added to the solvent cleaning machine.
              (2) The dates and amounts of solvent that are recovered from the desorption of the carbon adsorber system.
              (3) The solvent composition of wastes removed from each cleaning machine as determined using the procedures in § 63.465(c)(2).
              (4) Calculation sheets showing the calculation and results of determining the overall cleaning system control efficiency, as required by § 63.465.
              [59 FR 61805, Dec. 2, 1994, as amended at 64 FR 67802, Dec. 3, 1999; 68 FR 37349, June 23, 2003]
            
            
              § 63.468
              Reporting requirements.
              (a) Each owner or operator of an existing solvent cleaning machine subject to the provisions of this subpart shall submit an initial notification report to the Administrator no later than August 29, 1995. This report shall include the information specified in paragraphs (a)(1) through (a)(6) of this section.
              (1) The name and address of the owner or operator.
              (2) The address (i.e., physical location) of the solvent cleaning machine(s).
              (3) A brief description of each solvent cleaning machine including machine type (batch vapor, batch cold, vapor in-line or cold in-line), solvent/air interface area, and existing controls.
              (4) The date of installation for each solvent cleaning machine or a letter certifying that the solvent cleaning machine was installed prior to, or after, November 29, 1993.
              (5) The anticipated compliance approach for each solvent cleaning machine.
              (6) An estimate of annual halogenated HAP solvent consumption for each solvent cleaning machine.

              (b) Each owner or operator of a new solvent cleaning machine subject to the provisions of this subpart shall submit an initial notification report to the Administrator. New sources for which construction or reconstruction had commenced and initial startup had not occurred before December 2, 1994, shall submit this report as soon as practicable before startup but no later than January 31, 1995. New sources for which the construction or reconstruction commenced after December 2, 1994, shall submit this report as soon as practicable before the construction or reconstruction is planned to commence. This report shall include all of the information required in § 63.5(d)(1) of subpart A (General Provisions), with the revisions and additions in paragraphs (b)(1) through (b)(3) of this section.
              (1) The report shall include a brief description of each solvent cleaning machine including machine type (batch vapor, batch cold, vapor in-line, or cold-line), solvent/air interface area, and existing controls.
              (2) The report shall include the anticipated compliance approach for each solvent cleaning machine.
              (3) In lieu of § 63.5(d)(1)(ii)(H) of subpart A of this part, the owner or operator must report an estimate of annual halogenated HAP solvent consumption for each solvent cleaning machine.
              (c) Each owner or operator of a batch cold solvent cleaning machine subject to the provisions of this subpart shall submit a compliance report to the Administrator. For existing sources, this report shall be submitted to the Administrator no later than 150 days after the compliance date specified in § 63.460(d). For new sources, this report shall be submitted to the Administrator no later than 150 days after startup or May 1, 1995, whichever is later. This report shall include the requirements specified in paragraphs (c)(1) through (c)(4) of this section.
              (1) The name and address of the owner or operator.
              (2) The address (i.e., physical location) of the solvent cleaning machine(s).
              (3) A statement, signed by the owner or operator of the solvent cleaning machine, stating that the solvent cleaning machine for which the report is being submitted is in compliance with the provisions of this subpart.
              (4) The compliance approach for each solvent cleaning machine.
              (d) Each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the provisions of § 63.463 shall submit to the Administrator an initial statement of compliance for each solvent cleaning machine. For existing sources, this report shall be submitted to the Administrator no later than 150 days after the compliance date specified in § 63.460(d). For new sources, this report shall be submitted to the Administrator no later than 150 days after startup or May 1, 1995, whichever is later. This statement shall include the requirements specified in paragraphs (d)(1) through (d)(6) of this section.
              (1) The name and address of the owner or operator.
              (2) The address (i.e., physical location) of the solvent cleaning machine(s).
              (3) A list of the control equipment used to achieve compliance for each solvent cleaning machine.
              (4) For each piece of control equipment required to be monitored, a list of the parameters that are monitored and the values of these parameters measured on or during the first month after the compliance date.
              (5) Conditions to maintain the wind speed requirements of § 63.463(e)(2)(ii), if applicable.
              (6) Each owner or operator of a solvent cleaning machine complying with the idling emission limit standards of § 63.463(b)(1)(ii), (b)(2)(ii), (c)(1)(ii), and (c)(2)(ii) shall submit a test report for tests of idling emissions meeting the specifications in Method 307 of appendix A to this subpart. This report shall comply with the requirements specified in paragraphs (d)(6)(i) through (d)(6)(iv) of this section.
              (i) This test must be on the same specific model cleaner used at the source. The test can be done by the owner or operator of the affected machine or can be supplied by the vendor of that solvent cleaning machine or a third party.
              (ii) This report must clearly state the monitoring parameters, monitoring frequency and the delineation of exceedances for each parameter.

              (iii) If a solvent cleaning machine vendor or third party test report is used to demonstrate compliance, it shall include the following for the solvent cleaning machine tested: Name of person(s) or company that performed the test, model name, the date the solvent cleaning machine was tested, serial number, and a diagram of the solvent cleaning machine tested.
              (iv) If a solvent cleaning machine vendor or third party test report is used, the owner or operator of the solvent cleaning machine shall comply with the requirements specified in either paragraphs (d)(6)(iv)(A) and (d)(6)(iv)(B) of this section.
              (A) Submit a statement by the solvent cleaning machine vendor that the unit tested is the same as the unit the report is being submitted for.
              (B) Demonstrate to the Administrator's satisfaction that the solvent emissions from the solvent cleaning machine for which the test report is being submitted are equal to or less than the solvent emissions from the solvent cleaning machine in the vendor test report.
              (7) If a carbon adsorber is used to comply with these standards, the date and results of the weekly measurement of the halogenated HAP solvent concentration in the carbon adsorber exhaust required in § 63.466(e).
              (e) Each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the provisions of § 63.464 shall submit to the Administrator an initial statement of compliance for each solvent cleaning machine. For existing sources, this report shall be submitted to the Administrator no later than 150 days after the compliance date specified in § 63.460(d). For new sources, this report shall be submitted to the Administrator no later than 150 days after startup or May 1, 1995, whichever is later. The statement shall include the information specified in paragraphs (e)(1) through (e)(4) of this section.
              (1) The name and address of the solvent cleaning machine owner or operator.
              (2) The address of the solvent cleaning machine(s).
              (3) The solvent/air interface area for each solvent cleaning machine or, for cleaning machines without a solvent/air interface, a description of the method used to determine the cleaning capacity and the results.
              (4) The results of the first 3-month average emissions calculation.
              (f) Each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the provisions of § 63.463 shall submit an annual report by February 1 of the year following the one for which the reporting is being made. This report shall include the requirements specified in paragraphs (f)(1) through (f)(3) of this section.
              (1) A signed statement from the facility owner or his designee stating that, “All operators of solvent cleaning machines have received training on the proper operation of solvent cleaning machines and their control devices sufficient to pass the test required in § 63.463(d)(10).”
              (2) An estimate of solvent consumption for each solvent cleaning machine during the reporting period.
              (3) The reports required under paragraphs (f) and (g) of this section can be combined into a single report for each facility.
              (g) Each owner or operator of a batch vapor or in-line solvent cleaning machine complying with the provisions of § 63.464 shall submit a solvent emission report every year. This solvent emission report shall contain the requirements specified in paragraphs (g)(1) through (g)(4) of this section.
              (1) The size and type of each unit subject to this subpart (solvent/air interface area or cleaning capacity).
              (2) The average monthly solvent consumption for the solvent cleaning machine in kilograms per month.
              (3) The 3-month monthly rolling average solvent emission estimates calculated each month using the method as described in § 63.465(c).
              (4) The reports required under paragraphs (f) and (g) of this section can be combined into a single report for each facility.

              (h) Each owner or operator of a batch vapor or in-line solvent cleaning machine shall submit an exceedance report to the Administrator semiannually except when, the Administrator determines on a case-by-case basis that more frequent reporting is necessary to accurately assess the compliance status of the source or, an exceedance occurs. Once an exceedance has occurred the owner or operator shall follow a quarterly reporting format until a request to reduce reporting frequency under paragraph (i) of this section is approved. Exceedance reports shall be delivered or postmarked by the 30th day following the end of each calendar half or quarter, as appropriate. The exceedance report shall include the applicable information in paragraphs (h) (1) through (3) of this section.
              (1) Information on the actions taken to comply with § 63.463 (e) and (f). This information shall include records of written or verbal orders for replacement parts, a description of the repairs made, and additional monitoring conducted to demonstrate that monitored parameters have returned to accepted levels.
              (2) If an exceedance has occurred, the reason for the exceedance and a description of the actions taken.
              (3) If no exceedances of a parameter have occurred, or a piece of equipment has not been inoperative, out of control, repaired, or adjusted, such information shall be stated in the report.
              (i) An owner or operator who is required to submit an exceedance report on a quarterly (or more frequent) basis may reduce the frequency of reporting to semiannual if the conditions in paragraphs (i)(1) through (i)(3) of this section are met.
              (1) The source has demonstrated a full year of compliance without an exceedance.
              (2) The owner or operator continues to comply with all relevant recordkeeping and monitoring requirements specified subpart A (General Provisions) and in this subpart.
              (3) The Administrator does not object to a reduced frequency of reporting for the affected source as provided in paragraph (e)(3)(iii) of subpart A (General Provisions).
              (j) [Reserved]
              (k) Each owner or operator of a solvent cleaning machine requesting an equivalency determination, as described in § 63.469 shall submit an equivalency request report to the Administrator. For existing sources, this report must be submitted to the Administrator no later than June 3, 1996. For new sources, this report must be submitted and approved by the Administrator prior to startup.
              [59 FR 61805, Dec. 2, 1994; 60 FR 29485, June 5, 1995, as amended at 64 FR 69643, Dec. 14, 1999; 71 FR 75346, Dec. 19, 2005]
            
            
              § 63.469
              Equivalent methods of control.
              Upon written application, the Administrator may approve the use of equipment or procedures after they have been satisfactorily demonstrated to be equivalent, in terms of reducing emissions of methylene chloride, perchloroethylene, trichloroethylene, 1,1,1-trichloroethane, carbon tetrachloride or chloroform to the atmosphere, to those prescribed for compliance within a specified paragraph of this subpart. The application must contain a complete description of the equipment or procedure and the proposed equivalency testing procedure and the date, time, and location scheduled for the equivalency demonstration.
            
            
              § 63.470
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.

              (1) Approval of alternatives to the requirements in §§ 63.460, 63.462(a) through (d), and 63.463 through 63.464 (except for the authorities in § 63.463(d)(9)). Use the procedures in § 63.469 to request the use of alternative equipment or procedures.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37349, June 23, 2003]
            
            
              § 63.471
              Facility-wide standards.
              (a) Each owner or operator of an affected facility shall comply with the requirements specified in this section. For purposes of this section, affected facility means all solvent cleaning machines, except solvent cleaning machines used in the manufacture and maintenance of aerospace products, solvent cleaning machines used in the manufacture of narrow tubing, and continuous web cleaning machines, located at a major source that are subject to the facility-wide limits in paragraph (b)(2) of this section, and for area sources, affected facility means all solvent cleaning machines, except cold batch cleaning machines, located at an area source that are subject to the facility-wide limits in paragraph (b)(2) of this section.
              (b)(1) Each owner or operator of an affected facility must maintain a log of solvent additions and deletions for each solvent cleaning machine.
              (2) Each owner or operator of an affected facility must ensure that the total emissions of perchloroethylene (PCE), trichloroethylene (TCE) and methylene chloride (MC) used at the affected facility are equal to or less than the applicable facility-wide 12-month rolling total emission limit presented in Table 1 of this section as determined using the procedures in paragraph (c) of this section.
              
                Table 1—Facility-wide Emission Limits for Facilities With Solvent Cleaning Machines
                
                  Solvents emitted
                  Facility-wide annual emission limits in kg—for general population degreasing machines
                  Facility-wide annual emission limit in kg for military depotmaintenance facilities
                  
                
                
                  PCE only a
                  
                  4,800
                  8,000
                
                
                  TCE only
                  14,100
                  23,500
                
                
                  MC only
                  60,000
                  100,000
                
                
                  Multiple solvents—Calculate the MC-weighted emissions using equation 1
                  60,000
                  100,000
                
                
                  a PCE emission limit calculated using CalEPA URE.
              
              
                Note:
                In the equation, the facility emissions of PCE and TCE are weighted according to their carcinogenic potency relative to that of MC. The value of A is 12.5. The value for B is 4.25.
              
              
                ER03MY07.015
              
              
                Where:
                
                WE = Weighted 12-month rolling total emissions in kg (lbs).
                PCE = 12-month rolling total PCE emissions from all solvent cleaning machines at the facility in kg (lbs).
                TCE = 12-month rolling total TCE emission from all solvent cleaning machines at the facility in kg (lbs).
                MC = 12-month rolling total MC emissions from all solvent cleaning machines at the facility in kg (lbs).
              
              

              (c) Each owner or operator of an affected facility shall on the first operating day of every month, demonstrate compliance with the applicable facility-wide emission limit on a 12-month rolling total basis using the procedures in paragraphs (c)(1) through (5) of this section. For purposes of this paragraph, “each solvent cleaning machine” means each solvent cleaning machine that is part of an affected facility regulated by this section.
              (1) Each owner or operator of an affected facility shall, on the first operating day of every month, ensure that each solvent cleaning machine system contains only clean liquid solvent. This includes, but is not limited to, fresh unused solvent, recycled solvent, and used solvent that has been cleaned of soiled materials. A fill line must be indicated during the first month the measurements are made. The solvent level within the machine must be returned to the same fill-line each month, immediately prior to calculating monthly emissions as specified in paragraphs (c)(2) and (3) of this section. The solvent cleaning machine does not have to be emptied and filled with fresh unused solvent prior to the calculations.

              (2) Each owner or operator of an affected facility shall, on the first operating day of the month, using the records of all solvent additions and deletions for the previous month, determine solvent emissions (Eunit) from each solvent cleaning machine using equation 10:
              
                ER03MY07.016
              
              
                Where:
                
                Eunit = the total halogenated HAP solvent emissions from the solvent cleaning machine during the most recent month i, (kilograms of solvent per month).
                SAi = the total amount of halogenated HAP liquid solvent added to the solvent cleaning machine during the most recent month i, (kilograms of solvent per month).
                LSRi = the total amount of halogenated HAP liquid solvent removed from the solvent cleaning machine during the most recent month i, (kilograms of solvent per month).
                SSRi = the total amount of halogenated HAP solvent removed from the solvent cleaning machine in solid waste, obtained as described in paragraph (c)(3) of this section, during the most recent month i, (kilograms of solvent per month).
              
              

              (3) Each owner or operator of an affected facility shall, on the first operating day of the month, determine SSRi using the method specified in paragraph (c)(3)(i) or (c)(3)(ii) of this section.
              (i) From tests conducted using EPA reference method 25d.
              (ii) By engineering calculations included in the compliance report.

              (4) Each owner or operator of an affected facility shall on the first operating day of the month, after 12 months of emissions data are available, determine the 12-month rolling total emissions, ETunit, for the 12-month period ending with the most recent month using equation 11:
              
                ER03MY07.017
              
              
                Where:
                
                ETunit = the total halogenated HAP solvent emissions over the preceding 12 months, (kilograms of solvent emissions per 12-month period).
                Eunit = halogenated HAP solvent emissions for each month (j) for the most recent 12 months (kilograms of solvent per month).
              
              

              (5) Each owner or operator of an affected facility shall on the first operating day of the month, after 12 months of emissions data are available, determine the 12-month rolling total emissions, ETfacility, for the 12-month period ending with the most recent month using equation 12:
              
                ER03MY07.018
              
              
                Where:
                
                ETfacility = the total halogenated HAP solvent emissions over the preceding 12 months for all cleaning machines at the facility, (kilograms of solvent emissions per 12-month period).
                ETunit = the total halogenated HAP solvent emissions over the preceding 12 months for each unit j, where i equals the total number of units at the facility (kilograms of solvent emissions per 12-month period).
              
              
              (d) If the applicable facility-wide emission limit presented in Table 1 of paragraph (b)(2) is not met, an exceedance has occurred. All exceedances shall be reported as required in § 63.468(h).

              (e) Each owner or operator of an affected facility shall maintain records specified in paragraphs (e)(1) through (3) of this section either in electronic or written form for a period of 5 years. For purposes of this paragraph, “each solvent cleaning machine” means each solvent cleaning machine that is part of an affected facility regulated by this section.
              (1) The dates and amounts of solvent that are added to each solvent cleaning machine.
              (2) The solvent composition of wastes removed from each solvent cleaning machines as determined using the procedure described in paragraph (c)(3) of this section.
              (3) Calculation sheets showing how monthly emissions and the 12-month rolling total emissions from each solvent cleaning machine were determined, and the results of all calculations.
              (f) Each owner or operator of an affected facility shall submit an initial notification report to the Administrator no later than May 3, 2010. This report shall include the information specified in paragraphs (f)(1) through (5) of this section.
              (1) The name and address of the owner or operator of the affected facility.
              (2) The address (i.e., physical location) of the solvent cleaning machine(s) that is part of an affected facility regulated by this section.
              (3) A brief description of each solvent cleaning machine at the affected facility including machine type (batch vapor, batch cold, vapor in-line or cold in-line), solvent/air interface area, and existing controls.
              (4) The date of installation for each solvent cleaning machine.
              (5) An estimate of annual halogenated HAP solvent consumption for each solvent cleaning machine.
              (g) Each owner or operator of an affected facility shall submit to the Administrator an initial statement of compliance on or before May 3, 2010. The statement shall include the information specified in paragraphs (g)(1) through (g)(3) of this section.
              (1) The name and address of the owner or operator of the affected facility.
              (2) The address (i.e., physical location) of each solvent cleaning machine that is part of an affected facility regulated by this section.
              (3) The results of the first 12-month rolling total emissions calculation.
              (h) Each owner or operator of an affected facility shall submit a solvent emission report every year. This solvent emission report shall contain the requirements specified in paragraphs (h)(1) through (h)(3) of this section.
              (1) The average monthly solvent consumption for the affected facility in kilograms per month.
              (2) The 12-month rolling total solvent emission estimates calculated each month using the method as described in paragraph (c) of this section.
              (3) This report can be combined with the annual report required in § 63.468(f) and (g) into a single report for each facility.
              [72 FR 25158, May 3, 2007]
            
            
              Pt. 63, Subpt. T, App. A
              Appendix A to Subpart T of Part 63—Test of Solvent Cleaning Procedures
              General Questions
              ___ 1. What is the maximum allowable speed for parts entry and removal?
              A. 8.5 meters per minute (28 feet per minute).
              B. 3.4 meters per minute (11 feet per minute).
              C. 11 meters per minute (36 feet per minute).
              D. No limit.
              ___ 2. How do you ensure that parts enter and exit the solvent cleaning machine at the speed required in the regulation?
              A. Program on computerized hoist monitors speed.
              B. Can judge the speed by looking at it.
              C. Measure the time it takes the parts to travel a measured distance.
              ___ 3. Identify the sources of air disturbances.
              A. Fans
              B. Open doors
              C. Open windows
              D. Ventilation vents
              E. All of the above
              ___ 4. What are the three operating modes?
              A. Idling, working and downtime
              B. Precleaning, cleaning, and drying
              C. Startup, shutdown, off
              D. None of the above
              ___ 5. When can parts or parts baskets be removed from the solvent cleaning machine?
              A. When they are clean
              B. At any time
              C. When dripping stops
              D. Either A or C is correct
              
              ___ 6. How must parts be oriented during cleaning?
              A. It does not matter as long as they fit in the parts basket.
              B. So that the solvent pools in the cavities where the dirt is concentrated.
              C. So that solvent drains from them freely.
              ___ 7. During startup, what must be turned on first, the primary condenser or the sump heater?
              A. Primary condenser
              B. Sump heater
              C. Turn both on at same time
              D. Either A or B is correct
              ___ 8. During shutdown, what must be turned off first, the primary condenser or the sump heater?
              A. Primary condenser
              B. Sump heater
              C. Turn both off at same time
              D. Either A or B is correct
              ___ 9. In what manner must solvent be added to and removed from the solvent cleaning machine?
              A. With leak proof couplings
              B. With the end of the pipe in the solvent sump below the liquid solvent surface.
              C. So long as the solvent does not spill, the method does not matter.
              D. A and B
              ___ 10. What must be done with waste solvent and still and sump bottoms?
              A. Pour down the drain
              B. Store in closed container
              C. Store in a bucket
              D. A or B
              ___ 11. What types of materials are prohibited from being cleaned in solvent cleaning machines using halogenated HAP solvents?
              A. Sponges
              B. Fabrics
              C. Paper
              D. All of the above
              Control Device Specific Questions
              [ ] Freeboard Refrigeration Device
              ___ 1. What temperature must the FRD achieve?
              A. Below room temperature
              B. 50 °F
              C. Below the solvent boiling point
              D. 30 percent below the solvent boiling point
              [ ] Working-Mode Cover
              ___ 2. When can a cover be open?
              A. While parts are in the cleaning machine
              B. During parts entry and removal
              C. During maintenance
              D. During measurements for compliance purposes
              E. A and C
              F. B, C, and D
              ___ 3. Covers must be maintained in what condition?
              A. Free of holes
              B. Free of cracks
              C. So that they completely seal cleaner opening
              D. All of the above
              [ ] Dwell
              ___ 4. Where must the parts be held for the appropriate dwell time?
              A. In the vapor zone
              B. In the freeboard area above the vapor zone
              C. Above the cleaning machine
              D. In the immersion sump
              Answers
              General Questions
               1. B
               2. A or C
               3. E
               4. A
               5. C
               6. C
               7. A
               8. B
               9. D
              10. B
              11. D
              Control Device Specific Questions
               1. D
               2. F
               3. D
               4. B
              [59 FR 61818, Dec. 2, 1994; 60 FR 29485, June 5, 1995]
            
            
              Pt. 63, Subpt. T, App. B
              Appendix B to Subpart T of Part 63—General Provisions Applicability to Subpart T
              
                
                  Reference
                  Applies to subpart T
                  BCC
                  BVI
                  Comments
                
                
                  63.1(a) (1)-(3)
                  Yes
                  Yes
                
                
                  63.1(a)(4)
                  Yes
                  Yes
                  Subpart T (this appendix) specifies applicability of each paragraph in subpart A to subpart T.
                
                
                  63.1(a)(5)
                  No
                  No
                
                
                  63.1(a) (6)-(8)
                  Yes
                  Yes
                
                
                  63.1(a)(9)
                  No
                  No
                
                
                  
                  63.1(a)(10)
                  Yes
                  Yes
                
                
                  63.1(a)(11)
                  No
                  No
                  Subpart T allows submittal of notifications and reports through the U.S. mail, fax, and courier. Subpart T requires that the postmark for notifications and reports submitted through the U.S. mail or other non-Governmental mail carriers be on or before deadline specified in an applicable requirement.
                
                
                  63.1(a) (12)-(14)
                  Yes
                  Yes
                
                
                  63.1(b)(1)
                  No
                  No
                  Subpart T specifies applicability.
                
                
                  63.1(b)(2)
                  No
                  Yes
                
                
                  63.1(b)(3)
                  No
                  No
                  Subpart T requires that a record of halogenated cleaning machine applicability determination be kept on site for 5 years, or until the cleaning machine changes its operations. The record shall be sufficiently detailed to allow the Administrator to make a finding about the source's applicability status with regard to subpart T.
                
                
                  63.1(c)(1)
                  Yes
                  Yes
                
                
                  63.1(c)(2)
                  Yes
                  Yes
                  Subpart T, § 63.460(h) exempts area sources subject to this subpart from the obligation to obtain Title V operating permits.
                
                
                  63.1(c)(3)
                  No
                  No
                
                
                  63.1(c)(4)
                  Yes
                  Yes
                
                
                  63.1(c)(5)
                  Yes
                  Yes
                  Subpart T does not require continuous monitoring systems (CMS) or continuous opacity monitoring systems. Therefore, notifications and requirements for CMS and COMS specified in subpart A do not apply to subpart T.
                
                
                  63.1(d)
                  No
                  No
                
                
                  63.1(e)
                  No
                  Yes
                
                
                  63.2
                  Yes
                  Yes
                  Subpart T definitions (§ 63.461) for existing and new overlap with the definitions for existing source and new source in subpart A (§ 63.2). Both subpart A and T also define Administrator.
                
                
                  63.3(a)-(c)
                  Yes
                  Yes
                
                
                  63.4(a) (1)-(3)
                  Yes
                  Yes
                
                
                  63.4(a)(4)
                  No
                  No
                
                
                  63.4(a)(5)
                  Yes
                  Yes
                
                
                  63.4(b)-(c)
                  Yes
                  Yes
                
                
                  63.5(a)(1)
                  Yes
                  Yes
                
                
                  63.5(a)(2)
                  Yes
                  Yes
                
                
                  63.5(b)(1)
                  Yes
                  Yes
                
                
                  63.5(b)(2)
                  No
                  No
                
                
                  63.5(b)(3)
                  No
                  No
                  Subpart T overrides the requirement for approval prior to constructing a new or reconstructing an existing major source.
                
                
                  63.5(b)(4)-(6)
                  Yes
                  Yes
                
                
                  63.5(c)
                  No
                  No
                
                
                  63.5 (d)-(f)
                  No
                  No
                  Subpart T overrides the requirement to submit an application for approval of construction or reconstruction of a halogenated solvent cleaning machine.
                
                
                  63.6(a)
                  Yes
                  Yes
                
                
                  63.6(b) (1)-(5)
                  Yes
                  Yes
                  Subpart T, § 63.460, specifies compliance dates.
                
                
                  63.6(b)(6)
                  No
                  No
                
                
                  63.6(b)(7)
                  No
                  No
                  Subpart T has the same requirements for affected halogenated HAP solvent cleaning machine subcategories that are located at area sources as it does for those located at major sources.
                
                
                  63.6(c)(1)-(2)
                  Yes
                  Yes
                  Subpart T allows 3 years from the date of promulgation for both area and major existing sources to comply.
                
                
                  63.6(c) (3)-(4)
                  No
                  No
                
                
                  63.6(c)(5)
                  Yes
                  Yes
                  Subpart T has the same requirements for affected halogenated HAP solvent cleaning machine subcategories that are located at area sources as it does for those located at major sources.
                
                
                   
                  
                  
                  Subpart T allows 3 years from the date of promulgation for both area and major existing sources to comply.
                
                
                  63.6(d)
                  No
                  No
                
                
                  63.6(e)(1)-(2)
                  Yes
                  Yes
                
                
                  63.6(e)(3)
                  No
                  No
                  Subpart T overrides the requirement of a startup, shutdown, and malfunction plan. Subpart T specifies startup and shutdown procedures to be followed by an owner or operator for batch vapor and in-line cleaning machines.
                
                
                  63.6(f)-(g)
                  Yes
                  Yes
                
                
                  63.6(h)
                  No
                  No
                  Subpart T does not require compliance with an opacity or visible emission standard.
                
                
                  63.6(i) (1)-(14)
                  Yes
                  Yes
                
                
                  63.6(i)(15)
                  No
                  No
                
                
                  63.6(i)(16)
                  Yes
                  Yes
                
                
                  63.6(j)
                  Yes
                  Yes
                
                
                  
                  63.7(a)
                  No
                  Yes
                  Subpart T gives owners or operators the option to perform an idling emission performance test as a way of demonstrating compliance. Other options are also available that do not require a performance test.
                
                
                  63.7(b)
                  No
                  Yes
                  This is only required for those owners or operators that choose the idling emission standard as their compliance option.
                
                
                  63.7(c)(1)
                  No
                  Yes
                  This is only required for those owners or operators that choose the idling emission standard as their compliance option.
                
                
                  63.7(c) (2)-(3)
                  No
                  No
                  Subpart T does not require a site-specific test plan for the idling emission performance test.
                
                
                  63.7(c)(4)
                  No
                  No
                  Subpart T does not require a performance test that involves the retrieval of gas samples, and therefore this does not apply.
                
                
                  63.7(d)
                  No
                  No
                  Requirements do not apply to the idling emission performance test option.
                
                
                  63.7(e)
                  No
                  Yes
                
                
                  63.7(f)
                  No
                  Yes
                
                
                  63.7(g)
                  No
                  Yes
                  Subpart T specifies what is required to demonstrate idling emission standard compliance through the use of the Environmental Protection Agency test method 307 and control device monitoring. Reports and records of testing and monitoring are required for compliance verification. Three runs of the test are required for compliance, as specified in § 63.7(e) of subpart A.
                
                
                  63.7(h)
                  No
                  No
                  Subpart T does not require the use of a performance test to comply with the standard. The idling emission standard option (which requires an idling emission performance test) is an alternative option offered to owners or operators of batch vapor and in-line cleaning machines for compliance flexibility.
                
                
                  63.8 (a)-(b)
                  Yes
                  Yes
                
                
                  63.8 (c)-(e)
                  No
                  No
                  Subpart T does not require the use of continuous monitoring systems to demonstrate compliance.
                
                
                  63.8(f)
                  Yes
                  Yes
                
                
                  63.8(g)
                  No
                  No
                  Subpart T does not require continuous opacity monitoring systems and continuous monitoring systems data.
                
                
                  63.9(a) (1)-(4)
                  Yes
                  Yes
                
                
                  63.9(b)(1)
                  Yes
                  Yes
                
                
                  63.9(b)(2)
                  Yes
                  Yes
                  Subpart T includes all of those requirements stated in subpart A, except that subpart A also requires a statement as to whether the affected source is a major or an area source, and an identification of the relevant standard (including the source's compliance date). Subpart T also has some more specific information requirements specific to the affected source (see subpart T, §§ 63.468(a)-(b)).
                
                
                  63.9(b)(3)
                  Yes
                  Yes
                  The subpart A and subpart T initial notification reports differ (see above).
                
                
                  63.9(b)(4)
                  No
                  No
                  Subpart T does not require an application for approval of construction or reconstruction.
                
                
                  63.9(b)(5)
                  Yes
                  Yes
                
                
                  63.9(c)
                  Yes
                  Yes
                
                
                  63.9(d)
                  Yes
                  Yes
                
                
                  63.9(e)
                  Yes
                  Yes
                  Under subpart T, this requirement only applies to owners or operators choosing to comply with the idling emissions standard.
                
                
                  63.9(f)
                  No
                  No
                  Subpart T does not require opacity or visible emission observations.
                
                
                  63.9(g)(1)
                  No
                  No
                  Subpart T does not require the use of continuous monitoring systems or continuous opacity monitoring systems.
                
                
                  63.9(h)
                  No
                  No
                  Section 63.468 of subpart T requires an initial statement of compliance for existing sources to be submitted to the Administrator no later than 150 days after the compliance date specified in § 63.460(d) of subpart T. For new sources, this report is to be submitted to the Administrator no later than 150 days from the date specified in § 63.460(c).
                
                
                  63.9(i)
                  Yes
                  Yes
                
                
                  63.9(j)
                  Yes
                  Yes
                
                
                  63.10(a)
                  Yes
                  Yes
                
                
                  63.10(b)
                  No
                  No
                  Recordkeeping requirements are specified in subpart T.
                
                
                  63.10(c) (1)-(15)
                  No
                  No
                  Subpart T does not require continuous monitoring systems.
                
                
                  63.10(d)(1)
                  Yes
                  Yes
                
                
                  63.10(d)(2)
                  No
                  No
                  Reporting requirements are specified in subpart T.
                
                
                  63.10(e) (l)-(2)
                  No
                  No
                  Subpart T does not require continuous emissions monitoring systems.
                
                
                  63.10(e)(3)
                  No
                  No
                  Subpart T does not require continuous monitoring systems.
                
                
                  63.10(e)(4)
                  No
                  No
                  Subpart T does not require continuous opacity monitoring systems.
                
                
                  63.10(f)
                  Yes
                  Yes
                
                
                  63.11(a)
                  Yes
                  Yes
                
                
                  63.11(b)
                  No
                  No
                  Flares are not a control option under subpart T.
                
                
                  63.12 (a)-(c)
                  Yes
                  Yes
                
                
                  63.13 (a)-(c)
                  Yes
                  Yes
                
                
                  63.14
                  No
                  No
                  Subpart T requirements do not require the use of the test methods incorporated by reference in subpart A.
                
                
                  
                  63.15(a)-(b)
                  Yes
                  Yes
                
                BCC = Batch Cold Cleaning Machines.
                BVI = Batch Vapor and In-line Cleaning Machines.
              
              [59 FR 61818, Dec. 2, 1994; 60 FR 29485, June 5, 1995, as amended at 70 FR 75346, Dec. 19, 2005]
            
          
          
            Subpart U—National Emission Standards for Hazardous Air Pollutant Emissions: Group I Polymers and Resins
            
              Source:
              62 FR 46925, Sept. 5, 1996, unless otherwise noted.
            
            
              § 63.480
              Applicability and designation of affected sources.
              (a) Definition of affected source. The provisions of this subpart apply to each affected source. Affected sources are described in paragraphs (a)(1) through (a)(4) of this section.
              (1) An affected source is either an existing affected source or a new affected source. Existing affected source is defined in paragraph (a)(2) of this section, and new affected source is defined in paragraph (a)(3) of this section.
              (2) An existing affected source is defined as each group of one or more elastomer product process units (EPPU) and associated equipment, as listed in paragraph (a)(4) of this section, that is not part of a new affected source, as defined in paragraph (a)(3) of this section, that is manufacturing the same primary product and that is located at a plant site that is a major source.
              (3) A new affected source is defined by the criteria in paragraph (a)(3)(i), (a)(3)(ii), or (a)(3)(iii) of this section. The situation described in paragraph (a)(3)(i) of this section is distinct from those situations described in paragraphs (a)(3)(ii) and (a)(3)(iii) of this section and from any situation described in paragraph (i) of this section.
              (i) At a site without HAP emission points before June 12, 1995 (i.e., a “greenfield” site), each group of one or more EPPU and associated equipment, as listed in paragraph (a)(4) of this section, that is manufacturing the same primary product and that is part of a major source on which construction commenced after June 12, 1995;
              (ii) A group of one or more EPPU meeting the criteria in paragraph (i)(1)(i) of this section; or
              (iii) A reconstructed affected source meeting the criteria in paragraph (i)(2)(i) of this section.
              (4) Emission points and equipment. The affected source also includes the emission points and equipment specified in paragraphs (a)(4)(i) through (a)(4)(iv) of this section that are associated with each applicable group of one or more EPPU constituting an affected source.
              (i) Each waste management unit.
              (ii) Maintenance wastewater.
              (iii) Each heat exchange system.
              (iv) Equipment required by, or utilized as a method of compliance with, this subpart which may include control devices and recovery devices.
              (5) EPPUs and associated equipment, as listed in paragraph (a)(4) of this section, that are located at plant sites that are not major sources are neither affected sources nor part of an affected source.
              (b) EPPUs without organic HAP. The owner or operator of an EPPU that is part of an affected source, as defined in paragraph (a) of this section, but that does not use or manufacture any organic HAP shall comply with the requirements of either paragraph (b)(1) or (b)(2) of this section. Such an EPPU is not subject to any other provision of this subpart and is not required to comply with the provisions of subpart A of this part.

              (1) Retain information, data, and analyses used to document the basis for the determination that the EPPU does not use or manufacture any organic HAP. Types of information that could document this determination include, but are not limited to, records of chemicals purchased for the process, analyses of process stream composition, engineering calculations, or process knowledge.
              
              (2) When requested by the Administrator, demonstrate that the EPPU does not use or manufacture any organic HAP.
              (c) Emission points not subject to the provisions of this subpart. The affected source includes the emission points listed in paragraphs (c)(1) through (c)(9) of this section, but these emission points are not subject to the requirements of this subpart or to the provisions of subpart A of this part.
              (1) Equipment that does not contain organic HAP and is located at an EPPU that is part of an affected source;
              (2) Stormwater from segregated sewers;
              (3) Water from fire-fighting and deluge systems in segregated sewers;
              (4) Spills;
              (5) Water from safety showers;
              (6) Water from testing of deluge systems;
              (7) Water from testing of firefighting systems;
              (8) Vessels and equipment storing and/or handling material that contains no organic HAP or organic HAP as impurities only; and
              (9) Equipment that is intended to operate in organic HAP service for less than 300 hours during the calendar year.
              (d) Processes exempted from the affected source. Research and development facilities are exempted from the affected source.
              (e) Applicability determination of elastomer equipment included in a process unit producing a non-elastomer product. If an elastomer product that is subject to this subpart is produced within a process unit that is subject to subpart JJJ of this part, and at least 50 percent of the elastomer is used in the production of the product manufactured by the subpart JJJ process unit, the unit operations involved in the production of the elastomer are considered part of the process unit that is subject to subpart JJJ, and not this subpart.
              (f) Primary product determination and applicability. An owner or operator of a process unit that produces or plans to produce an elastomer product shall determine if the process unit is subject to this subpart in accordance with this paragraph. The owner or operator shall initially determine whether a process unit is designated as an EPPU and subject to the provisions of this subpart in accordance with either paragraph (f)(1) or (f)(2) of this section. The owner or operator of a flexible operation unit that was not initially designated as an EPPU, but in which an elastomer product is produced, shall conduct an annual re-determination of the applicability of this subpart in accordance with paragraph (f)(3) of this section. Owners or operators that anticipate the production of an elastomer product in a process unit that was not initially designated as an EPPU, and in which no elastomer products are currently produced, shall determine if the process unit is subject to this subpart in accordance with paragraph (f)(4) of this section. Paragraphs (f)(3) and (f)(5) through (f)(7) of this section discuss compliance only for flexible operation units. Other paragraphs apply to all process units, including flexible operation units, unless otherwise noted. Paragraph (f)(8) of this section contains reporting requirements associated with the applicability determinations. Paragraphs (f)(9) and (f)(10) describe criteria for removing the EPPU designation from a process unit.
              (1) Initial determination. The owner or operator shall initially determine if a process unit is subject to the provisions of this subpart based on the primary product of the process unit in accordance with paragraphs (f)(1)(i) through (iii) of this section. If the process unit never uses or manufactures any organic HAP, regardless of the outcome of the primary product determination, the only requirements of this subpart that might apply to the process unit are contained in paragraph (b) of this section. If a flexible operation unit does not use or manufacture any organic HAP during the manufacture of one or more products, paragraph (f)(5)(i) of this section applies to that flexible operation unit.
              (i) If a process unit only manufactures one product, then that product shall represent the primary product of the process unit.

              (ii) If a process unit produces more than one intended product at the same time, the primary product shall be determined in accordance with paragraph (f)(1)(ii)(A) or (B) of this section.
              
              (A) The product for which the process unit has the greatest annual design capacity on a mass basis shall represent the primary product of the process unit, or
              (B) If a process unit has the same maximum annual design capacity on a mass basis for two or more products, and if one of those products is an elastomer product, then the elastomer product shall represent the primary product of the process unit.
              (iii) If a process unit is designed and operated as a flexible operation unit, the primary product shall be determined as specified in paragraphs (f)(1)(iii)(A) or (B) of this section based on the anticipated operations for the 5 years following September 5, 1996 at existing process units, or for the first year after the process unit begins production of any product for new process units. If operations cannot be anticipated sufficiently to allow the determination of the primary product for the specified period, applicability shall be determined in accordance with paragraph (f)(2) of this section.
              (A) If the flexible operation unit will manufacture one product for the greatest operating time over the specified five year period for existing process units, or the specified one year period for new process units, then that product shall represent the primary product of the flexible operation unit.
              (B) If the flexible operation unit will manufacture multiple products equally based on operating time, then the product with the greatest expected production on a mass basis over the specified five year period for existing process units, or the specified one year period for new process units shall represent the primary product of the flexible operation unit.
              (iv) If, according to paragraph (f)(1)(i), (ii), or (iii) of this section, the primary product of a process unit is an elastomer product, then that process unit shall be designated as an EPPU. That EPPU and associated equipment, as listed in paragraph (a)(4) of this section, is either an affected source, or part of an affected source comprised of other EPPU and associated equipment, as listed in paragraph (a)(4) of this section, subject to this subpart with the same primary product at the same plant site that is a major source. If the primary product of a process unit is determined to be a product that is not an elastomer product, then that process unit is not an EPPU.
              (2) If the primary product cannot be determined for a flexible operation unit in accordance with paragraph (f)(1)(iii) of this section, applicability shall be determined in accordance with this paragraph.
              (i) If the owner or operator cannot determine the primary product in accordance with paragraph (f)(1)(iii) of this section, but can determine that an elastomer product is not the primary product, then that flexible operation unit is not an EPPU.
              (ii) If the owner or operator cannot determine the primary product in accordance with paragraph (f)(1)(iii) of this section, and cannot determine that an elastomer product is not the primary product as specified in paragraph (f)(2)(i) of this section, applicability shall be determined in accordance with paragraph (f)(2)(ii)(A) or (f)(2)(ii)(B) of this section.
              (A) If the flexible operation unit is an existing process unit, the flexible operation unit shall be designated as an EPPU if an elastomer product was produced for 5 percent or greater of the total operating time of the flexible operation unit since March 9, 1999. That EPPU and associated equipment, as listed in paragraph (a)(4) of this section, is either an affected source, or part of an affected source comprised of other EPPU and associated equipment, as listed in paragraph (a)(4) of this section, subject to this subpart with the same primary product at the same plant site that is a major source. For a flexible operation unit that is designated as an EPPU in accordance with this paragraph, the elastomer product produced for the greatest amount of time since March 9, 1999 shall be designated as the primary product of the EPPU.

              (B) If the flexible operation unit is a new process unit, the flexible operation unit shall be designated as an EPPU if the owner or operator anticipates that an elastomer product will be manufactured in the flexible operation unit at any time in the first year after the date the unit begins production of any product. That EPPU and associated equipment, as listed in paragraph (a)(4) of this section, is either an affected source, or part of an affected source comprised of other EPPU and associated equipment, as listed in paragraph (a)(4) of this section, subject to this subpart with the same primary product at the same plant site that is a major source. For a process unit that is designated as an EPPU in accordance with this paragraph, the elastomer product that will be produced shall be designated as the primary product of the EPPU. If more than one elastomer product will be produced, the owner or operator may select which elastomer product is designated as the primary product.
              (3) Annual applicability determination for non-EPPUs that have produced an elastomer product. Once per year beginning September 5, 2001, the owner or operator of each flexible operation unit that is not designated as an EPPU, but that has produced an elastomer product at any time in the preceding five-year period or since the date that the unit began production of any product, whichever is shorter, shall perform the evaluation described in paragraphs (f)(3)(i) through (f)(3)(iii) of this section. However, an owner or operator that does not intend to produce any elastomer product in the future, in accordance with paragraph (f)(9) of this section, is not required to perform the evaluation described in paragraphs (f)(3)(i) through (f)(3)(iii) of this section.
              (i) For each product produced in the flexible operation unit, the owner or operator shall calculate the percentage of total operating time over which the product was produced during the preceding five-year period.
              (ii) The owner or operator shall identify the primary product as the product with the highest percentage of total operating time for the preceding five-year period.
              (iii) If the primary product identified in paragraph (f)(3)(ii) is an elastomer product, the flexible operation unit shall be designated as an EPPU. The owner or operator shall notify the Administrator no later than 45 days after determining that the flexible operation unit is an EPPU, and shall comply with the requirements of this subpart in accordance with paragraph (i)(1) of this section for the flexible operation unit.
              (4) Applicability determination for non-EPPUs that have not produced an elastomer product. The owner or operator that anticipates the production of an elastomer product in a process unit that is not designated as an EPPU, and in which no elastomer products have been produced in the previous 5 year period or since the date that the process unit began production of any product, whichever is shorter, shall determine if the process unit is subject to this subpart in accordance with paragraphs (f)(4)(i) and (ii) of this section. Also, owners or operators who have notified the Administrator that a process unit is not an EPPU in accordance with paragraph (f)(9) of this section, that now anticipate the production of an elastomer product in the process unit, shall determine if the process unit is subject to this subpart in accordance with paragraphs (f)(4)(i) and (ii) of this section.
              (i) The owner or operator shall use the procedures in paragraph (f)(1) or (f)(2) of this section to determine if the process unit is designated as an EPPU, with the following exception: for existing process units that are determining the primary product in accordance with paragraph (f)(1)(iii) of this section, production shall be projected for the five years following the date that the owner or operator anticipates initiating the production of an elastomer product.
              (ii) If the unit is designated as an EPPU in accordance with paragraph (f)(4)(i) of this section, the owner or operator shall comply in accordance with paragraph (i)(1) of this section.
              (5) Compliance for flexible operation units. Owners or operators of EPPUs that are flexible operation units shall comply with the standards specified for the primary product, with the exceptions provided in paragraphs (f)(5)(i) and (f)(5)(ii) of this section.

              (i) Whenever a flexible operation unit manufactures a product in which no organic HAP is used or manufactured, the owner or operator is only required to comply with either paragraph (b)(1) or (b)(2) of this section to demonstrate compliance for activities associated with the manufacture of that product. This subpart does not require compliance with the provisions of subpart A of this part for activities associated with the manufacture of a product that meets the criteria of paragraph (b) of this section.
              (ii) Whenever a flexible operation unit manufactures a product that makes it subject to subpart GGG of this part, the owner or operator is not required to comply with the provisions of this subpart during the production of that product.
              (6) Owners or operators of EPPUs that are flexible operation units have the option of determining the group status of each emission point associated with the flexible operation unit, in accordance with either paragraph (f)(6)(i) or (f)(6)(ii) of this section, with the exception of batch front-end process vents. For batch front-end process vents, the owner or operator shall determine the group status in accordance with § 63.488.
              (i) The owner or operator may determine the group status of each emission point based on emission point characteristics when the primary product is being manufactured.
              (ii) The owner or operator may determine the group status of each emission point separately for each product produced by the flexible operation unit. For each product, the group status shall be determined using the emission point characteristics when that product is being manufactured and using the Group 1 criteria specified for the primary product. (Note: Under this scenario, it is possible that the group status, and therefore the requirement to achieve emission reductions, for an emission point may change depending on the product being manufactured.)
              (7) Owners or operators determining the group status of emission points in flexible operation units based solely on the primary product in accordance with paragraph (f)(6)(i) of this section shall establish parameter monitoring levels, as required, in accordance with either paragraph (f)(7)(i) or (f)(7)(ii) of this section. Owners or operators determining the group status of emission points in flexible operation units based on each product in accordance with paragraph (f)(6)(ii) of this section shall establish parameter monitoring levels, as required, in accordance with paragraph (f)(7)(i) of this section.
              (i) Establish separate parameter monitoring levels in accordance with § 63.505(a) for each individual product.
              (ii) Establish a single parameter monitoring level (for each parameter required to be monitored at each device subject to monitoring requirements) in accordance with § 63.505(a) that would apply for all products.
              (8) Reporting requirements. When it is determined that a process unit is an EPPU and subject to the requirements of this subpart, the Notification of Compliance Status required by § 63.506(e)(5) shall include the information specified in paragraphs (f)(8)(i) and (f)(8)(ii) of this section, as applicable. If it is determined that the process unit is not subject to this subpart, the owner or operator shall either retain all information, data, and analysis used to document the basis for the determination that the primary product is not an elastomer product, or, when requested by the Administrator, demonstrate that the process unit is not subject to this subpart.
              (i) If the EPPU manufactures only one elastomer product, identification of that elastomer product.
              (ii) If the EPPU is designed and operated as a flexible operation unit, the information specified in paragraphs (f)(8)(ii)(A) through (f)(8)(ii)(D) of this section, as appropriate, shall be submitted.
              (A) If a primary product could be determined, identification of the primary product.
              (B) Identification of which compliance option, either paragraph (f)(6)(i) or (f)(6)(ii) of this section, has been selected by the owner or operator.
              (C) If the option to establish separate parameter monitoring levels for each product in paragraph (f)(7)(i) of this section is selected, the identification of each product and the corresponding parameter monitoring level.

              (D) If the option to establish a single parameter monitor level in paragraph (f)(7)(ii) of this section is selected, the parameter monitoring level for each parameter.
              
              (9) EPPUs terminating production of all elastomer products. If an EPPU terminates the production of all elastomer products and does not anticipate the production of any elastomer products in the future, the process unit is no longer an EPPU and is not subject to this subpart after notification is made to the Administrator. This notification shall be accompanied by a rationale for why it is anticipated that no elastomer products will be produced in the process unit in the future.
              (10) Redetermination of applicability to EPPUs that are flexible operation units. Whenever changes in production occur that could reasonably be expected to change the primary product of an EPPU that is operating as a flexible operation unit from an elastomer product to a product that would make the process unit subject to another subpart of this part, the owner or operator shall re-evaluate the status of the process unit as an EPPU in accordance with paragraphs (f)(10)(i) through (iii) of this section.
              (i) For each product produced in the flexible operation unit, the owner or operator shall calculate the percentage of total operating time in which the product was produced for the preceding five-year period, or since the date that the process unit began production of any product, whichever is shorter.
              (ii) The owner or operator shall identify the primary product as the product with the highest percentage of total operating time for the period.
              (iii) If the conditions in (f)(10)(iii)(A) through (C) of this section are met, the flexible operation unit shall no longer be designated as an EPPU after the compliance date of the other subpart and shall no longer be subject to the provisions of this subpart after the date that the process unit is required to be in compliance with the provisions of the other subpart of this part to which it is subject. If the conditions in paragraphs (f)(10)(iii)(A) through (C) of this section are not met, the flexible operation unit shall continue to be considered an EPPU and subject to the requirements of this subpart.
              (A) The product identified in (f)(10)(ii) of this section is not an elastomer product; and
              (B) The production of the product identified in (f)(10)(ii) of this section is subject to another subpart of this part; and
              (C) The owner or operator submits a notification to the Administrator of the pending change in applicability.
              (g) Storage vessel ownership determination. The owner or operator shall follow the procedures specified in paragraphs (g)(1) through (g)(7) of this section to determine to which process unit a storage vessel shall be assigned. Paragraph (g)(8) of this section specifies when an owner or operator is required to redetermine to which process unit a storage vessel is assigned.
              (1) If a storage vessel is already subject to another subpart of 40 CFR part 63 on September 5, 1996, that storage vessel shall be assigned to the process unit subject to the other subpart.
              (2) If a storage vessel is dedicated to a single process unit, the storage vessel shall be assigned to that process unit.
              (3) If a storage vessel is shared among process units, then the storage vessel shall be assigned to that process unit located on the same plant site as the storage vessel that has the greatest input into or output from the storage vessel (i.e., the process unit that has the predominant use of the storage vessel.)
              (4) If predominant use cannot be determined for a storage vessel that is shared among process units and if only one of those process units is an EPPU subject to this subpart, the storage vessel shall be assigned to that EPPU.
              (5) If predominant use cannot be determined for a storage vessel that is shared among process units and if more than one of the process units are EPPUs that have different primary products and that are subject to this subpart, then the owner or operator shall assign the storage vessel to any one of the EPPUs sharing the storage vessel.

              (6) If the predominant use of a storage vessel varies from year to year, then predominant use shall be determined based on the utilization that occurred during the year preceding September 5, 1996 or based on the expected utilization for the 5 years following September 5, 1996, whichever is more representative of the expected operations for that storage vessel for existing affected sources, and based on the expected utilization for the first 5 years after initial start-up for new affected sources. The determination of predominant use shall be reported in the Notification of Compliance Status, as required by § 63.506(e)(5)(vii).
              (7) Where a storage vessel is located at a major source that includes one or more process units which place material into, or receive materials from the storage vessel, but the storage vessel is located in a tank farm (including a marine tank farm), the applicability of this subpart shall be determined according to the provisions in paragraphs (g)(7)(i) through (g)(7)(iv) of this section.
              (i) The storage vessel may only be assigned to a process unit that utilizes the storage vessel and does not have an intervening storage vessel for that product (or raw material, as appropriate). With respect to any process unit, an intervening storage vessel means a storage vessel connected by hard-piping both to the process unit and to the storage vessel in the tank farm so that product or raw material entering or leaving the process unit flows into (or from) the intervening storage vessel and does not flow directly into (or from) the storage vessel in the tank farm.
              (ii) If there is no process unit at the major source that meets the criteria of paragraph (g)(7)(i) of this section with respect to a storage vessel, this subpart does not apply to the storage vessel.
              (iii) If there is only one process unit at the major source that meets the criteria of paragraph (g)(7)(i) of this section with respect to a storage vessel, the storage vessel shall be assigned to that process unit. Applicability of this subpart to the storage vessel shall then be determined according to the provisions of paragraph (a) of this section.
              (iv) If there are two or more process units at the major source that meet the criteria of paragraph (g)(7)(i) of this section with respect to a storage vessel, the storage vessel shall be assigned to one of those process units according to the provisions of paragraphs (g)(3) through (g)(6) of this section. The predominant use shall be determined among only those process units that meet the criteria of paragraph (g)(7)(i) of this section.
              (8) If the storage vessel begins receiving material from (or sending material to) a process unit that was not included in the initial determination, or ceases to receive material from (or send material to) a process unit that was included in the initial determination, the owner or operator shall reevaluate the applicability of this subpart to that storage vessel.
              (h) Recovery operations equipment ownership determination. The owner or operator shall follow the procedures specified in paragraphs (h)(1) through (h)(6) of this section to determine to which process unit recovery operations equipment shall be assigned. Paragraph (h)(7) of this section specifies when an owner or operator is required to redetermine to which process unit the recovery operations equipment is assigned.
              (1) If recovery operations equipment is already subject to another subpart of 40 CFR part 63 on September 5, 1996, that recovery operations equipment shall be assigned to the process unit subject to the other subpart.
              (2) If recovery operations equipment is dedicated to a single process unit, the recovery operations equipment shall be assigned to that process unit.
              (3) If recovery operations equipment is shared among process units, then the recovery operations equipment shall be assigned to that process unit located on the same plant site as the recovery operations equipment that has the greatest input into or output from the recovery operations equipment (i.e., that process unit has the predominant use of the recovery operations equipment).
              (4) If predominant use cannot be determined for recovery operations equipment that is shared among process units and if one of those process units is an EPPU subject to this subpart, the recovery operations equipment shall be assigned to the EPPU subject to this subpart.

              (5) If predominant use cannot be determined for recovery operation equipment that is shared among process units and if more than one of the process units are EPPUs that have different primary products and that are subject to this subpart, then the owner or operator shall assign the recovery operation equipment to any one of those EPPUs.
              (6) If the predominant use of recovery operations equipment varies from year to year, then the predominant use shall be determined based on the utilization that occurred during the year preceding September 5, 1996 for existing affected sources or based on the expected utilization for the 5 years following September 5, 1996 for existing affected sources, whichever is the more representative of the expected operations for the recovery operations equipment, and based on the expected utilization for the first 5 years after initial start-up for new affected sources. The determination of predominant use shall be reported in the Notification of Compliance Status, as required by § 63.506(e)(5)(viii).
              (7) If a piece of recovery operations equipment begins receiving material from a process unit that was not included in the initial determination, or ceases to receive material from a process unit that was included in the initial determination, the owner or operator shall reevaluate the applicability of this subpart to that recovery operations equipment.
              (i) Changes or additions to plant sites. The provisions of paragraphs (i)(1) through (i)(4) of this section apply to owners or operators that change or add to their plant site or affected source. Paragraph (i)(5) provides examples of what are and are not considered process changes for purposes of paragraph (i) of this section. Paragraph (i)(6) of this section discusses reporting requirements.
              (1) Adding an EPPU to a plant site. The provisions of paragraphs (i)(1)(i) and (i)(1)(ii) of this section apply to owners or operators that add one or more EPPUs to a plant site.
              (i) If a group of one or more EPPUs that produce the same primary product is added to a plant site, the added group of one or more EPPUs and associated equipment, as listed in paragraph (a)(4) of this section, shall be a new affected source and shall comply with the requirements for a new affected source in this subpart upon initial start-up or by June 19, 2000, whichever is later, if the added group of one or more EPPUs meets the criteria in either paragraph (i)(1)(i)(A) or (i)(1)(i)(B) of this section, and if the criteria in either paragraph (i)(1)(i)(C) or (i)(1)(i)(D) of this section are met.
              (A) The construction of the group of one or more EPPUs commenced after June 12, 1995.
              (B) The construction or reconstruction, for process units that have become EPPUs, commenced after June 12, 1995.
              (C) The group of one or more EPPUs and associated equipment, as listed in paragraph (a)(4) of this section, has the potential to emit 10 tons per year or more of any HAP or 25 tons per year or more of any combination of HAP, and the primary product of the group of one or more EPPUs is currently produced at the plant site as the primary product of an affected source; or
              (D) The primary product of the group of one or more EPPUs is not currently produced at the plant site as the primary product of an affected source, and the plant site meets, or after the addition of the group of one or more EPPUs and associated equipment, as listed in paragraph (a)(4) of this section, will meet the definition of a major source.
              (ii) If a group of one or more EPPUs that produce the same primary product is added to a plant site, and the group of one or more EPPUs does not meet the criteria specified in paragraph (i)(1)(i) of this section, and the plant site meets, or after the addition will meet, the definition of a major source, the group of one or more EPPUs and associated equipment, as listed in paragraph (a)(4) of this section, shall comply with the requirements for an existing affected source in this subpart upon initial start-up; by June 19, 2001; or by 6 months after notifying the Administrator that a process unit has been designated as an EPPU (in accordance with paragraph (f)(3)(iii) of this section), whichever is later.
              (2) Adding emission points or making process changes to existing affected sources. The provisions of paragraphs (i)(2)(i) through (i)(2)(ii) of this section apply to owners or operators that add emission points or make process changes to an existing affected source.
              
              (i) If any components are replaced at an existing affected source such that the criteria specified in paragraphs (i)(2)(i)(A) through (i)(2)(i)(B) of this section are met, the entire affected source shall be a new affected source and shall comply with the requirements for a new affected source upon initial start-up or by June 19, 2000, whichever is later.
              (A) The replacement of components meets the definition of reconstruction in § 63.482(b); and
              (B) Such reconstruction commenced after June 12, 1995.
              (ii) If any components are replaced at an existing affected source such that the criteria specified in paragraphs (i)(2)(i)(A) and (i)(2)(i)(B) of this section are not met and that replacement of components creates one or more emission points (i.e., either newly created Group 1 emission points or emission points that change from Group 2 to Group 1) or causes any other emission point to be added (i.e., Group 2 emission points, back-end process operations subject to §§ 63.493 and 63.500, and heat exchange systems and equipment leak components subject to § 63.502), the resulting emission point(s) shall be subject to the applicable requirements for an existing affected source. The resulting emission point(s) shall be in compliance by 120 days after the date of initial start-up or by the appropriate compliance date specified in § 63.481 (i.e., July 31, 1997 for most equipment leak components subject to § 63.502, and June 19, 2001 for emission points other than equipment leaks), whichever is later.
              (iii) If an addition or process change (not including a process change that solely replaces components) is made that creates one or more Group 1 emission points (i.e., either newly created Group 1 emission points or emission points that change group status from Group 2 to Group 1) or causes any other emission point to be added (i.e., Group 2 emission points, back-end process operations subject to §§ 63.493 through 63.500, and heat exchange systems and equipment leak components subject to § 63.502), the resulting emission point(s) shall be subject to the applicable requirements for an existing affected source. The resulting emission point(s) shall be in compliance by 120 days after the date of initial start-up or by the appropriate compliance date specified in § 63.481 (i.e., July 31, 1997 for most equipment leak components subject to § 63.502, and June 19, 2001 for emission points other than equipment leaks), whichever is later.
              (3) Existing affected source requirements for surge control vessels and bottoms receivers that become subject to subpart H requirements. If a process change or the addition of an emission point causes a surge control vessel or bottoms receiver to become subject to § 63.170 under this paragraph (i), the owner or operator shall be in compliance upon initial start-up or by June 19, 2001, whichever is later.
              (4) Existing affected source requirements for compressors that become subject to subpart H requirements. If a process change or the addition of an emission point causes a compressor to become subject to § 63.164 under this paragraph (i), the owner or operator shall be in compliance upon initial start-up or by the compliance date for that compressor, as specified in § 63.481(d), whichever is later.
              (5) Determining what are and are not process changes. For purposes of paragraph (i) of this section, examples of process changes include, but are not limited to, changes in feedstock type or process catalyst type, or whenever the replacement, removal, or addition of recovery equipment, or equipment changes that increase production capacity. For purposes of paragraph (i) of this section, process changes do not include: process upsets, unintentional temporary process changes, and changes that do not alter the equipment configuration and operating conditions.
              (6) Reporting requirements for owners or operators that change or add to their plant site or affected source. Owners or operators that change or add to their plant site or affected source, as discussed in paragraphs (i)(1) and (i)(2) of this section, shall submit a report as specified in § 63.506(e)(7)(v).
              (j) Applicability of this subpart. Paragraphs (j)(1) through (4) of this section shall be followed during periods of non-operation of the affected source or any part thereof.
              
              (1) The emission limitations set forth in this subpart and the emission limitations referred to in this subpart shall apply at all times except during periods of non-operation of the affected source (or specific portion thereof) resulting in cessation of the emissions to which this subpart applies. However, if a period of non-operation of one portion of an affected source does not affect the ability of a particular emission point to comply with the emission limitations to which it is subject, then that emission point shall still be required to comply with the applicable emission limitations of this subpart during the period of non-operation. For example, if there is an overpressure in the reactor area, a storage vessel that is part of the affected source would still be required to be controlled in accordance with the emission limitations in § 63.484.
              (2) The emission limitations set forth in subpart H of this part, as referred to in § 63.502, shall apply at all times, except during periods of non-operation of the affected source (or specific portion thereof) in which the lines are drained and depressurized, resulting in cessation of the emissions to which § 63.502 applies.
              (3) The owner or operator shall not shut down items of equipment that are required or utilized for compliance with this subpart during times when emissions (or, where applicable, wastewater streams or residuals) are being routed to such items of equipment if the shutdown would contravene requirements of this subpart applicable to such items of equipment.
              (4) In response to an action to enforce the standards set forth in this subpart, an owner or operator may assert an affirmative defense to a claim for civil penalties for exceedances of such standards that are caused by a malfunction, as defined in § 63.2. Appropriate penalties may be assessed, however, if the owner or operator fails to meet the burden of proving all the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
              (i) To establish the affirmative defense in any action to enforce such a limit, the owners or operators of a facility must timely meet the notification requirements of paragraph (j)(4)(ii) of this section, and must prove by a preponderance of evidence that:
              (A) The excess emissions were caused by a sudden, infrequent, and unavoidable failure of air pollution control and monitoring equipment, or a process to operate in a normal and usual manner; and could not have been prevented through careful planning, proper design, or better operation and maintenance practices; did not stem from any activity or event that could have been foreseen and avoided, or planned for; and were not part of a recurring pattern indicative of inadequate design, operation, or maintenance;
              (B) Repairs were made as expeditiously as possible when the applicable emission limitations were being exceeded. Off-shift and overtime labor were used, to the extent practicable to make these repairs;
              (C) The frequency, amount, and duration of the excess emissions (including any bypass) were minimized to the maximum extent practicable during periods of such emissions;
              (D) If the excess emissions resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage;
              (E) All possible steps were taken to minimize the impact of the excess emissions on ambient air quality, the environment, and human health;
              (F) All emissions monitoring and control systems were kept in operation, if at all possible, consistent with safety and good air pollution control practices;
              (G) All of the actions in response to the excess emissions were documented by properly signed, contemporaneous operating logs;
              (H) At all times, the facility was operated in a manner consistent with good practices for minimizing emissions; and

              (I) The owner or operator has prepared a written root cause analysis, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the excess emissions resulting from the malfunction event at issue. The analysis shall also specify, using the best monitoring methods and engineering judgment, the amount of excess emissions that were the result of the malfunction.
              (ii) Notification. The owner or operator of the facility experiencing an exceedance of its emission limit(s) during a malfunction shall notify the Administrator by telephone or facsimile (FAX) transmission as soon as possible, but no later than 2 business days after the initial occurrence of the malfunction, if it wishes to avail itself of an affirmative defense to civil penalties for that malfunction. The owner or operator seeking to assert an affirmative defense shall also submit a written report to the Administrator within 45 days of the initial occurrence of the exceedance of the standard in this subpart to demonstrate, with all necessary supporting documentation, that it has met the requirements set forth in paragraph (j)(4)(i) of this section. The owner or operator may seek an extension of this deadline for up to 30 additional days by submitting a written request to the Administrator before the expiration of the 45 day period. Until a request for an extension has been approved by the Administrator, the owner or operator is subject to the requirement to submit such report within 45 days of the initial occurrence of the exceedance.
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38036, June 19, 2000; 66 FR 36927, July 16, 2001; 71 FR 20456, Apr. 20, 2006; 76 FR 22586, Apr. 21, 2011]
            
            
              § 63.481
              Compliance dates and relationship of this subpart to existing applicable rules.
              (a) Affected sources are required to achieve compliance on or before the dates specified in paragraphs (b) through (d) of this section. Paragraph (e) of this section provides information on requesting compliance extensions. Paragraphs (f) through (l) of this section discuss the relationship of this subpart to subpart A and to other applicable rules. Where an override of another authority of the Act is indicated in this subpart, only compliance with the provisions of this subpart is required. Paragraph (m) of this section specifies the meaning of time periods.
              (b) New affected sources that commence construction or reconstruction after June 12, 1995 shall be in compliance with this subpart upon initial start-up or by June 19, 2000, whichever is later.
              (c) With the exceptions provided in paragraphs (c)(1) through (3) of this section, existing affected sources shall be in compliance with this subpart no later than June 19, 2001, as provided in § 63.6(c), unless an extension has been granted as specified in paragraph (e) of this section.
              (1) Existing affected sources producing epichlorohydrin elastomer, butyl rubber, neoprene rubber, and nitrile butadiene rubber shall be in compliance with the applicable emission limitation in § 63.494(a)(4) no later than April 23, 2012.
              (2) Existing affected sources producing butyl rubber and ethylene propylene rubber shall be in compliance with § 63.485(q)(1) no later than April 23, 2012.
              (3) Compliance with § 63.502 is covered by paragraph (d) of this section.
              (d) Except as provided for in paragraphs (d)(1) through (d)(6) of this section, existing affected sources shall be in compliance with § 63.502 no later than July 31, 1997, unless an extension has been granted pursuant to paragraph (e) of this section.
              (1) Compliance with the compressor provisions of § 63.164 shall occur no later than September 5, 1997 for any compressor meeting one or more of the criteria in paragraphs (d)(1)(i) through (d)(1)(iv) of this section, if the work can be accomplished without a process unit shutdown, as defined in § 63.161.
              (i) The seal system will be replaced;
              (ii) A barrier fluid system will be installed;
              (iii) A new barrier fluid will be utilized which requires changes to the existing barrier fluid system; or
              (iv) The compressor will be modified to permit connecting the compressor to a fuel gas system or closed vent system, or be modified so that emissions from the compressor can be routed to a process.

              (2) Compliance with the compressor provisions of § 63.164 shall occur no later than March 5, 1998, for any compressor meeting all the criteria in paragraphs (d)(2)(i) through (d)(2)(iv) of this section.
              (i) The compressor meets one or more of the criteria specified in paragraphs (d)(1)(i) through (d)(1)(iv) of this section;
              (ii) The work can be accomplished without a process unit shutdown as defined in § 63.161;
              (iii) The additional time is actually necessary, due to the unavailability of parts beyond the control of the owner or operator; and
              (iv) The owner or operator submits the request for a compliance extension to the appropriate U.S. Environmental Protection Agency (EPA) Regional Office at the address listed in § 63.13 no later than 45 days before the compliance date. The request for a compliance extension shall contain the information specified in § 63.6(i)(6)(i)(A), (B), and (D). Unless the EPA Regional Office objects to the request for a compliance extension within 30 days after receipt of the request, the request shall be deemed approved.
              (3) If compliance with the compressor provisions of § 63.164 cannot reasonably be achieved without a process unit shutdown, the owner or operator shall achieve compliance no later than September 5, 1998. The owner or operator who elects to use this provision shall submit a request for an extension of compliance in accordance with the requirements of paragraph (d)(2)(iv) of this section.
              (4) Compliance with the compressor provisions of § 63.164 shall occur no later than September 5, 1999 for any compressor meeting one or more of the criteria in paragraphs (d)(4)(i) through (d)(4)(iii) of this section. The owner or operator who elects to use these provisions shall submit a request for an extension of compliance in accordance with the requirements of paragraph (d)(2)(iv) of this section.
              (i) Compliance cannot be achieved without replacing the compressor;
              (ii) Compliance cannot be achieved without recasting the distance piece; or
              (iii) Design modifications are required to connect to a closed-vent or recovery system.
              (5) Compliance with the surge control vessel and bottoms receiver provisions of § 63.170 shall occur no later than June 19, 2001.
              (6) Compliance with the heat exchange system provisions of § 63.104 shall occur no later than June 19, 2001.
              (e) Pursuant to section 112(i)(3)(B) of the Act, an owner or operator may request an extension allowing the existing affected source up to 1 additional year to comply with section 112(d) standards. For purposes of this subpart, a request for an extension shall be submitted to the permitting authority as part of the operating permit application, or to the Administrator as a separate submittal or as part of the Precompliance Report. Requests for extensions shall be submitted no later than 120 days prior to the compliance dates specified in paragraphs (b) through (d) of this section, or as specified elsewhere in this subpart, except as provided in paragraph (e)(3) of this section. The dates specified in § 63.6(i) for submittal of requests for extensions shall not apply to this subpart.
              (1) A request for an extension of compliance shall include the data described in § 63.6(i)(6)(i)(A), (B), and (D).
              (2) The requirements in §§ 63.6(i)(8) through 63.6(i)(14) shall govern the review and approval of requests for extensions of compliance with this subpart.
              (3) An owner or operator may submit a compliance extension request after the date specified in paragraph (e) of this section, provided that the need for the compliance extension arose after that date, and the need arose due to circumstances beyond reasonable control of the owner or operator. This request shall include, in addition to the information specified in paragraph (e)(1) of this section, a statement of the reasons additional time is needed and the date when the owner or operator first learned of the circumstances necessitating a request for a compliance extension under this paragraph (e)(3).
              (f) Table 1 of this subpart specifies the provisions of subpart A that apply and those that do not apply to owners and operators of affected sources subject to this subpart. For the purposes of this subpart, Table 3 of subpart F is not applicable.

              (g) Table 2 of this subpart summarizes the provisions of subparts F, G, and H that apply and those that do not apply to owners and operators of affected sources subject to this subpart.
              (h)(1) After the compliance dates specified in this section, an affected source subject to this subpart that is also subject to the provisions of 40 CFR part 63, subpart I, is required to comply only with the provisions of this subpart.
              (2) Sources subject to 40 CFR part 63, subpart I that have elected to comply through a quality improvement program, as specified in § 63.175 or § 63.176 or both, may elect to continue these programs without interruption as a means of complying with this subpart. In other words, becoming subject to this subpart does not restart or reset the “compliance clock” as it relates to reduced burden earned through a quality improvement program.
              (i) After the compliance dates specified in this section, a storage vessel that is assigned to an affected source subject to this subpart and that is also subject to the provisions of 40 CFR part 60, subpart Kb is required to comply only with the provisions of this subpart. After the compliance dates specified in this section, that storage vessel shall no longer be subject to 40 CFR part 60, subpart Kb.
              (j) After the compliance dates specified in this section, an affected source subject to this subpart that is also subject to the provisions of 40 CFR part 60, subpart VV, is required to comply only with the provisions of this subpart. After the compliance dates specified in this section, the source shall no longer be subject to 40 CFR part 60, subpart VV.
              (k) Applicability of other regulations for monitoring, recordkeeping or reporting with respect to combustion devices, recovery devices, or recapture devices. After the compliance dates specified in this subpart, if any combustion device, recovery device or recapture device subject to this subpart is also subject to monitoring, recordkeeping, and reporting requirements in 40 CFR part 264 subpart AA or CC, or is subject to monitoring and recordkeeping requirements in 40 CFR part 265 subpart AA or CC and the owner or operator complies with the periodic reporting requirements under 40 CFR part 264 subpart AA or CC that would apply to the device if the facility had final-permitted status, the owner or operator may elect to comply either with the monitoring, recordkeeping and reporting requirements of this subpart, or with the monitoring, recordkeeping and reporting requirements in 40 CFR parts 264 and/or 265, as described in this paragraph, which shall constitute compliance with the monitoring, recordkeeping and reporting requirements of this subpart. The owner or operator shall identify which option has been selected in the Notification of Compliance Status required by § 63.506(e)(5).
              (l) Applicability of other requirements for heat exchange systems or waste management units. Paragraphs (l)(1) and (l)(2) of this section address instances in which certain requirements from other regulations also apply for the same heat exchange system(s) or waste management unit(s) that are subject to this subpart.
              (1) After the applicable compliance date specified in this subpart, if a heat exchange system subject to this subpart is also subject to a standard identified in paragraphs (l)(1)(i) or (ii) of this section, compliance with the applicable provisions of the standard identified in paragraphs (l)(1)(i) or (ii) of this section shall constitute compliance with the applicable provisions of this subpart with respect to that heat exchange system.
              (i) Subpart F of this part.
              (ii) A subpart of this part which requires compliance with § 63.104 (e.g., subpart JJJ of this part).
              (2) After the applicable compliance date specified in this subpart, if any waste management unit subject to this subpart is also subject to a standard identified in paragraph (l)(2)(i) or (ii) of this section, compliance with the applicable provisions of the standard identified in paragraph (l)(2)(i) or (ii) of this section shall constitute compliance with the applicable provisions of this subpart with respect to that waste management unit.
              (i) Subpart G of this part.

              (ii) A subpart of this part which requires compliance with §§ 63.132 through 63.147 (e.g., subpart JJJ of this part).
              
              (m) All terms in this subpart that define a period of time for completion of required tasks (e.g., monthly, quarterly, annual), unless specified otherwise in the section or paragraph that imposes the requirement, refer to the standard calendar periods.
              (1) Notwithstanding time periods specified in this subpart for completion of required tasks, such time periods may be changed by mutual agreement between the owner or operator and the Administrator, as specified in subpart A of this part (e.g., a period could begin on the compliance date or another date, rather than on the first day of the standard calendar period). For each time period that is changed by agreement, the revised period shall remain in effect until it is changed. A new request is not necessary for each recurring period.
              (2) Where the period specified for compliance is a standard calendar period, if the initial compliance date occurs after the beginning of the period, compliance shall be required according to the schedule specified in paragraphs (m)(2)(i) or (m)(2)(ii) of this section, as appropriate.
              (i) Compliance shall be required before the end of the standard calendar period within which the compliance deadline occurs, if there remain at least 2 weeks for tasks that shall be performed monthly, at least 1 month for tasks that shall be performed each quarter, or at least 3 months for tasks that shall be performed annually; or
              (ii) In all other cases, compliance shall be required before the end of the first full standard calendar period after the period within which the initial compliance deadline occurs.
              (3) In all instances where a provision of this subpart requires completion of a task during each of multiple successive periods, an owner or operator may perform the required task at any time during the specified period, provided that the task is conducted at a reasonable interval after completion of the task during the previous period.
              [62 FR 46925, Sept. 5, 1996, as amended at 62 FR 1837, Jan. 14, 1997; 64 FR 11542, Mar. 9, 1999; 64 FR 35028, June 30, 1999; 65 FR 38042, June 19, 2000; 76 FR 22587, Apr. 21, 2011]
            
            
              § 63.482
              Definitions.

              (a) The following terms used in this subpart shall have the meaning given them in § 63.2, § 63.101, § 63.111, § 63.161, or the Act, as specified after each term:
              
              
                Act (§ 63.2)
                Administrator (§ 63.2)
                Automated monitoring and recording system (§ 63.111)
                Boiler (§ 63.111)
                Bottoms receiver (§ 63.161)
                By compound (§ 63.111)
                By-product (§ 63.101)
                Car-seal (§ 63.111)
                Closed-vent system (§ 63.111)
                Combustion device (§ 63.111)
                Commenced (§ 63.2)
                Compliance date (§ 63.2)
                Connector (§ 63.161)
                Continuous monitoring system (§ 63.2)
                Distillation unit (§ 63.111)
                Duct work (§ 63.161)
                Emission limitation (Section 302(k) of the Act)
                Emission standard (§ 63.2)
                Emissions averaging (§ 63.2)
                EPA (§ 63.2)
                Equipment leak (§ 63.101)
                External floating roof (§ 63.111)
                Fill or filling (§ 63.111)
                Fixed capital cost (§ 63.2)
                Flame zone (§ 63.111)
                Floating roof (§ 63.111)
                Flow indicator (§ 63.111)
                Fuel gas system (§ 63.101)
                Halogens and hydrogen halides (§ 63.111)
                Hard-piping (§ 63.111)
                Hazardous air pollutant (§ 63.2)
                Heat exchange system (§ 63.101)
                Impurity (§ 63.101)
                Incinerator (§ 63.111)
                In organic hazardous air pollutant service or in organic HAP service (§ 63.161)
                Instrumentation system (§ 63.161)
                Internal floating roof (§ 63.111)
                Lesser quantity (§ 63.2)
                Major source (§ 63.2)
                Malfunction (§ 63.2)
                Oil-water separator or organic-water separator (§ 63.111)
                Open-ended valve or line (§ 63.161)
                Operating permit (§ 63.101)
                Organic monitoring device (§ 63.111)
                Owner or operator (§ 63.2)
                Performance evaluation (§ 63.2)
                Performance test (§ 63.2)
                Permitting authority (§ 63.2)
                Plant site (§ 63.101)
                Potential to emit (§ 63.2)
                Pressure release (§ 63.161)
                Primary fuel (§ 63.111)
                Process heater (§ 63.111)
                Process unit shutdown (§ 63.161)
                Process wastewater (§ 63.101)
                Process wastewater stream (§ 63.111)
                
                Reactor (§ 63.111)
                Recapture device (§ 63.101)
                Repaired (§ 63.161)
                Research and development facility (§ 63.101)
                Routed to a process or route to a process (§ 63.161)
                Run (§ 63.2)
                Secondary fuel (§ 63.111)
                Sensor (§ 63.161)
                Specific gravity monitoring device (§ 63.111)
                Start-up, shutdown, and malfunction plan (§ 63.101)
                State (§ 63.2)
                Stationary Source (§ 63.2)
                Surge control vessel (§ 63.161)
                Temperature monitoring device (§ 63.111)
                Test method (§ 63.2)
                Treatment process (§ 63.111)
                Unit operation (§ 63.101)
                Visible emission (§ 63.2)
              
              
              (b) All other terms used in this subpart shall have the meaning given them in this section. If a term is defined in a subpart referenced above and in this section, it shall have the meaning given in this section for purposes of this subpart.
              
                Affected source is defined in § 63.480(a).
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or a defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Aggregate batch vent stream means a gaseous emission stream containing only the exhausts from two or more batch front-end process vents that are ducted, hard-piped, or otherwise connected together for a continuous flow.
              
                Annual average batch vent concentration is determined using Equation 17, as described in § 63.488(h)(2) for halogenated compounds.
              
                Annual average batch vent flow rate is determined by the procedures in § 63.488(e)(3).
              
                Annual average concentration, as used in the wastewater provisions, means the flow-weighted annual average concentration, as determined according to the procedures specified in § 63.144(b), with the exceptions noted in § 63.501, for the purposes of this subpart.
              
                Annual average flow rate, as used in the wastewater provisions, means the annual average flow rate, as determined according to the procedures specified in § 63.144(c), with the exceptions noted in § 63.501, for the purposes of this subpart.
              
                Average batch vent concentration is determined by the procedures in § 63.488(b)(5)(iii) for HAP concentrations and is determined by the procedures in § 63.488(h)(1)(iii) for organic compounds containing halogens and hydrogen halides.
              
                Average batch vent flow rate is determined by the procedures in § 63.488(e)(1) and (e)(2).
              
                Back-end refers to the unit operations in an EPPU following the stripping operations. Back-end process operations include, but are not limited to, filtering, coagulation, blending, concentration, drying, separating, and other finishing operations, as well as latex and crumb storage. Back-end does not include storage and loading of finished product or emission points that are regulated under §§ 63.484, 63.501, or 63.502 of this subpart.
              
                Batch cycle means the operational step or steps, from start to finish, that occur as part of a batch unit operation.
              
                Batch emission episode means a discrete emission venting episode associated with a single batch unit operation. Multiple batch emission episodes may occur from a single batch unit operation.
              
                Batch front-end process vent means a process vent with annual organic HAP emissions greater than 225 kilograms per year from a batch unit operation within an affected source and located in the front-end of a process unit. Annual organic HAP emissions are determined as specified in § 63.488(b) at the location specified in § 63.488(a)(2).
              
                Batch mass input limitation means an enforceable restriction on the total mass of HAP or material that can be input to a batch unit operation in one year.
              
                Batch mode means the discontinuous bulk movement of material through a unit operation. Mass, temperature, concentration, and other properties may vary with time. For a unit operation operated in a batch mode (i.e., batch unit operation), the addition of material and withdrawal of material do not typically occur simultaneously.
              
                Batch process means, for the purposes of this subpart, a process where the reactor(s) is operated in a batch mode.
              
              
                Batch unit operation means a unit operation operated in a batch mode.
              
                Block polymer means a polymer where the polymerization is controlled, usually by performing discrete polymerization steps, such that the final polymer is arranged in a distinct pattern of repeating units of the same monomer.
              
                Butyl rubber means a copolymer of isobutylene and other monomers. Typical other monomers include isoprene and methylstyrene. A typical composition of butyl rubber is approximately 85- to 99-percent isobutylene, and 1- to 15-percent other monomers. Most butyl rubber is produced by precipitation polymerization, although other methods may be used. Halobutyl rubber is a type of butyl rubber elastomer produced using halogenated copolymers.
              
                Combined vent stream, as used in reference to batch front-end process vents, continuous front-end process vents, and aggregate batch vent streams, means the emissions from a combination of two or more of the aforementioned types of process vents. The primary occurrence of a combined vent stream is as combined emissions from a continuous front-end process vent and a batch front-end process vent.
              
                Combustion device burner means a device designed to mix and ignite fuel and air to provide a flame to heat and oxidize waste organic vapors in a combustion device.
              
                Compounding unit means a unit operation which blends, melts, and resolidifies solid polymers for the purpose of incorporating additives, colorants, or stabilizers into the final elastomer product. A unit operation whose primary purpose is to remove residual monomers from polymers is not a compounding unit.
              
                Construction means the on-site fabrication, erection, or installation of an affected source. Construction also means the on-site fabrication, erection, or installation of a process unit or combination of process units which subsequently becomes an affected source or part of an affected source, due to a change in primary product.
              
                Continuous front-end process vent means a process vent located in the front-end of a process unit and containing greater than 0.005 weight percent total organic HAP from a continuous unit operation within an affected source. The total organic HAP weight percent is determined after the last recovery device, as described in § 63.115(a), and is determined as specified in § 63.115(c).
              
                Continuous mode means the continuous movement of material through a unit operation. Mass, temperature, concentration, and other properties typically approach steady-state conditions. For a unit operation operated in a continuous mode (i.e., continuous unit operation), the simultaneous addition of raw material and withdrawal of product is typical.
              
                Continuous process means, for the purposes of this subpart, a process where the reactor(s) is operated in a continuous mode.
              
                Continuous record means documentation, either in hard copy or computer readable form, of data values measured at least once every 15 minutes and recorded at the frequency specified in § 63.506(d) or (h).
              
                Continuous recorder means a data recording device that either records an instantaneous data value at least once every 15 minutes or records 1--hour or more frequent block average values.
              
                Continuous unit operation means a unit operation operated in a continuous mode.
              
                Control device is defined in § 63.111, except that the term “continuous front-end process vent” shall apply instead of the term “process vent,” for the purpose of this subpart.
              
                Crumb rubber dry weight means the weight of the polymer, minus the weight of water and residual organics.
              
                Drawing unit means a unit operation which converts polymer into a different shape by melting or mixing the polymer and then pulling it through an orifice to create a continuously extruded product.
              
                Elastomer means any polymer having a glass transition temperature lower than −10 °C, or a glass transition temperature between −10 °C and 25 °C that is capable of undergoing deformation (stretching) of several hundred percent and recovering essentially when the stress is removed. For the purposes of this subpart, resins are not considered to be elastomers.
              
                Elastomer product means one of the following types of products, as they are defined in this section:
              (1) Butyl Rubber;
              (2) Epichlorohydrin Elastomer;
              (3) Ethylene Propylene Rubber;
              (4) Hypalon TM;
              (5) Neoprene;
              (6) Nitrile Butadiene Rubber;
              (7) Nitrile Butadiene Latex;
              (8) Polybutadiene Rubber/Styrene Butadiene Rubber by Solution;
              (9) Polysulfide Rubber;
              (10) Styrene Butadiene Rubber by Emulsion; and
              (11) Styrene Butadiene Latex.
              
                Elastomer product process unit (EPPU) means a collection of equipment assembled and connected by hard-piping or duct work, used to process raw materials and to manufacture an elastomer product as its primary product. This collection of equipment includes unit operations; recovery operations equipment; process vents; storage vessels, as determined in § 63.480(g); equipment that is identified in § 63.149; and the equipment that is subject to the equipment leak provisions as specified in § 63.502. Utilities, lines and equipment not containing process fluids, and other non-process lines, such as heating and cooling systems which do not combine their materials with those in the processes they serve, are not part of an elastomer product process unit. An elastomer product process unit consists of more than one unit operation.
              
                Elastomer type means one of the elastomers listed under “elastomer product” in this section. Each elastomer identified in that definition represents a different elastomer type.
              
                Emission point means an individual continuous front-end process vent, batch front-end process vent, back-end process vent, storage vessel, waste management unit, heat exchange system, or equipment leak, or equipment subject to § 63.149.
              
                Emulsion process means a process where the monomer(s) is dispersed in droplets throughout a water phase, with the aid of an emulsifying agent such as soap or a synthetic emulsifier. The polymerization occurs either within the emulsion droplet or in the aqueous phase.
              
                Epichlorohydrin elastomer means an elastomer formed from the polymerization or copolymerization of epichlorohydrin (EPI). The main epichlorohydrin elastomers are polyepichlorohydrin, epi-ethylene oxide (EO) copolymer, epi-allyl glycidyl ether (AGE) copolymer, and epi-EO-AGE terpolymer. Epoxies produced by the copolymerization of EPI and bisphenol A are not epichlorohydrin elastomers.
              
                Equipment means, for the purposes of the provisions in § 63.502(a) through (m) and the requirements in subpart H that are referred to in § 63.502(a) through (m), each pump, compressor, agitator, pressure relief device, sampling connection system, open-ended valve or line, valve, connector, surge control vessel, bottoms receiver, and instrumentation system in organic hazardous air pollutant service; and any control devices or systems required by subpart H of this part.
              
                Ethylene-propylene rubber means an ethylene-propylene copolymer or an ethylene-propylene terpolymer. Ethylene-propylene copolymers (EPM) result from the polymerization of ethylene and propylene and contain a saturated chain of the polymethylene type. Ethylene-propylene terpolymers (EPDM) are produced in a similar manner as EPM, except that a third monomer is added to the reaction sequence. Typical third monomers include ethylidene norbornene, 1,4-hexadiene, or dicyclopentadiene. Ethylidene norbornene is the most commonly used. The production process includes, but is not limited to, polymerization, recycle, recovery, and packaging operations. The polymerization reaction may occur in either a solution process or a suspension process.
              
                Existing affected source is defined in § 63.480(a)(3).
              
                Existing process unit means any process unit that is not a new process unit.
              
                Extruding unit means a unit operation which converts polymer into a different shape by melting or mixing the polymer and then forcing it through an orifice to create a continuously extruded product.
              
              
                Flexible operation unit means a process unit that manufactures different chemical products, polymers, or resins periodically by alternating raw materials or operating conditions. These units are also referred to as campaign plants or blocked operations.
              
                Front-end refers to the unit operations in an EPPU prior to, and including, the stripping operations. For all gas-phased reaction processes, all unit operations are considered to be front-end.
              
                Gas-phased reaction process means an elastomer production process where the reaction occurs in a gas phase, fluidized bed.
              
                Glass transition temperature means the temperature at which an elastomer polymer becomes rigid and brittle.
              
                Grade means a group of recipes of an elastomer type having similar characteristics such as molecular weight, monomer composition, significant mooney values, and the presence or absence of extender oil and/or carbon black. More than one recipe may be used to produce the same grade.
              
                Group 1 batch front-end process vent means a batch front-end process vent releasing annual organic HAP emissions greater than or equal to 11,800 kg/yr and with a cutoff flow rate, calculated in accordance with § 63.488(f), greater than or equal to the annual average batch vent flow rate. Annual organic HAP emissions and annual average batch vent flow rate are determined at the exit of the batch unit operation, as described in § 63.488(a)(2). Annual organic HAP emissions are determined as specified in § 63.488(b), and annual average batch vent flow rate is determined as specified in § 63.488(e).
              
                Group 2 batch front-end process vent means a batch front-end process vent that does not fall within the definition of a Group 1 batch front-end process vent.
              
                Group 1 continuous front-end process vent means a continuous front-end process vent for which the flow rate is greater than or equal to 0.005 standard cubic meter per minute, the total organic HAP concentration is greater than or equal to 50 parts per million by volume, and the total resource effectiveness index value, calculated according to § 63.115, is less than or equal to 1.0.
              
                Group 2 continuous front-end process vent means a continuous front-end process vent for which the flow rate is less than 0.005 standard cubic meter per minute, the total organic HAP concentration is less than 50 parts per million by volume, or the total resource effectiveness index value, calculated according to § 63.115, is greater than 1.0.
              
                Group 1 storage vessel means a storage vessel at an existing affected source that meets the applicability criteria specified in Table 3 of this subpart, or a storage vessel at a new affected source that meets the applicability criteria specified in Table 4 of this subpart.
              
                Group 2 storage vessel means a storage vessel that does not fall within the definition of a Group 1 storage vessel.
              
                Group 1 wastewater stream means a wastewater stream consisting of process wastewater from an existing or new affected source that meets the criteria for Group 1 status in § 63.132(c), with the exceptions listed in § 63.501(a)(10) for the purposes of this subpart (i.e., for organic HAP as defined in this section).
              
                Group 2 wastewater stream means any process wastewater stream that does not meet the definition of a Group 1 wastewater stream.
              
                Halogenated aggregate batch vent stream means an aggregate batch vent stream determined to have a total mass emission rate of halogen atoms contained in organic compounds of 3,750 kg/yr or greater determined by the Procedures presented in § 63.488(h).
              
                Halogenated batch front-end process vent means a batch front-end process vent determined to have a mass emission rate of halogen atoms contained in organic compounds of 3,750 kg/yr or greater determined by the procedures presented in § 63.488(h).
              
                Halogenated continuous front-end process vent means a continuous front-end process vent determined to have a mass emission rate of halogen atoms contained in organic compounds of 0.45 kg/hr or greater determined by the procedures presented in § 63.115(d)(2)(v).
              
                High conversion latex means a latex where all monomers are reacted to at least 95 percent conversion.
              
              
                Highest-HAP recipe for a product means the recipe of the product with the highest total mass of HAP charged to the reactor during the production of a single batch of product.
              
                Hypalon TM means a chlorosulfonated polyethylene that is a synthetic rubber produced for uses such as wire and cable insulation, shoe soles and heels, automotive components, and building products.
              
                Initial start-up means the first time a new or reconstructed affected source begins production of an elastomer product, or, for equipment added or changed as described in § 63.480(i), the first time the equipment is put into operation to produce an elastomer product. Initial start-up does not include operation solely for testing equipment. Initial start-up does not include subsequent start-ups of an affected source or portion thereof following shutdowns, or following changes in product for flexible operation units, or following recharging of equipment in batch operation.
              
                Latex means a colloidal aqueous emulsion of elastomer. A latex may be further processed into finished products by direct use as a coating or as a foam, or it may be precipitated to separate the rubber particles, which are then used in dry state to prepare finished products.
              
                Latex weight includes the weight of the polymer and the weight of the water solution.
              
                Maintenance wastewater is defined in § 63.101, except that the term “elastomer product process unit” shall apply whenever the term “chemical manufacturing process unit” is used. Further, the generation of wastewater from the routine rinsing or washing of equipment in batch operation between batches is not maintenance wastewater, but is considered to be process wastewater, for the purposes of this subpart.
              
                Maximum true vapor pressure is defined in § 63.111, except that the terms “transfer” and “transferred” shall not apply for the purposes of this subpart.
              
                Multicomponent system means, as used in conjunction with batch front-end process vents, a stream whose liquid and/or vapor contains more than one compound.
              
                Neoprene means a polymer of chloroprene (2-chloro-1,3-butadiene). The free radical emulsion process is generally used to produce neoprene, although other methods may be used.
              
                New process unit means a process unit for which the construction or reconstruction commenced after June 12, 1995.
              
                Nitrile butadiene latex means a polymer consisting primarily of unsaturated nitriles and dienes, usually acrylonitrile and 1,3-butadiene, that is sold as a latex.
              
                Nitrile butadiene rubber means a polymer consisting primarily of unsaturated nitriles and dienes, usually acrylonitrile and 1,3-butadiene, not including nitrile butadiene latex.
              
                On-site or on site means, with respect to records required to be maintained by this subpart or required by another subpart referenced by this subpart, that records are stored at a location within a major source which encompasses the affected source. On-site includes, but is not limited to, storage at the affected source or EPPU to which the records pertain, or storage in central files elsewhere at the major source.
              
                Operating day means the period defined by the owner or operator in the Notification of Compliance Status required by § 63.506(e)(5). The operating day is the period for which daily average monitoring values and batch cycle daily average monitoring values are determined.
              
                Organic hazardous air pollutant(s) (organic HAP) means one or more of the chemicals listed in Table 5 of this subpart or any other chemical which:
              (1) Is knowingly produced or introduced into the manufacturing process other than as an impurity; and
              (2) Is listed in Table 2 of subpart F of this part.
              
                Polybutadiene rubber by solution means a polymer of 1,3-butadiene produced using a solution process.
              
                Polysulfide rubber means a polymer produced by reacting sodium polysulfide and chloroethyl formal. Polysulfide rubber may be produced as latexes or solid product.
              
                Primary product is defined in and determined by the procedures specified in § 63.480(f).
              
              
                Process section means the equipment designed to accomplish a general but well-defined task in polymers production. Process sections include raw materials preparation, polymerization reaction, and material recovery. A process section may be dedicated to a single EPPU or may be common to more than one EPPU.
              
                Process unit means a collection of equipment assembled and connected by hard-piping or duct work, used to process raw materials and to manufacture a product.
              
                Process vent means a gaseous emission stream from a unit operation that is discharged to the atmosphere either directly or after passing through one or more control, recovery, or recapture devices. Unit operations that may have process vents are condensers, distillation units, reactors, or other unit operations within the EPPU. Process vents exclude pressure releases, gaseous streams routed to a fuel gas system(s), and leaks from equipment regulated under § 63.502. A gaseous emission stream is no longer considered to be a process vent after the stream has been controlled and monitored in accordance with the applicable provisions of this subpart.
              
                Product means a polymer produced using the same monomers, and varying in additives (e.g., initiators, terminators, etc.); catalysts; or in the relative proportions of monomers, that is manufactured by a process unit. With respect to polymers, more than one recipe may be used to produce the same product, and there can be more than one grade of a product. As an example, styrene butadiene latex and butyl rubber each represent a different product. Product also means a chemical that is not a polymer, is manufactured by a process unit. By-products, isolated intermediates, impurities, wastes, and trace contaminants are not considered products.
              
                Recipe means a specific composition, from among the range of possible compositions that may occur within a product, as defined in this section. A recipe is determined by the proportions of monomers and, if present, other reactants and additives that are used to make the recipe. For example, styrene butadiene latex without additives; styrene butadiene latex with an additive; and styrene butadiene latex with different proportions of styrene to butadiene are all different recipes of the same product, styrene butadiene latex.
              
                Reconstruction means the replacement of components of an affected source or of a previously unaffected stationary source that becomes an affected source as a result of the replacement, to such an extent that:
              (1) The fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct a comparable new source; and
              (2) It is technologically and economically feasible for the reconstructed source to meet the provisions of this subpart.
              (1) The fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct a comparable new affected source; and
              (2) It is technologically and economically feasible for the reconstructed source to meet the provisions of this subpart.
              
                Recovery device means:
              (1) An individual unit of equipment capable of and normally used for the purpose of recovering chemicals for:
              (i) Use;
              (ii) Reuse;
              (iii) Fuel value (i.e., net heating value); or
              (iv) For sale for use, reuse, or fuel value (i.e., net heating value).
              (2) Examples of equipment that may be recovery devices include absorbers, carbon adsorbers, condensers, oil-water separators or organic-water separators, or organic removal devices such as decanters, strippers, or thin film evaporation units. For the purposes of the monitoring, recordkeeping, or reporting requirements of this subpart, recapture devices are considered recovery devices.
              
                Recovery operations equipment means the equipment used to separate the components of process streams. Recovery operations equipment includes distillation units, condensers, etc. Equipment used for wastewater treatment and recovery or recapture devices used as control devices shall not be considered recovery operations equipment.
              
              
                Residual is defined in § 63.111, except that when the definition in § 63.111 uses the term “Table 9 compounds,” the term “organic HAP listed in Table 5 of subpart U of this part” shall apply, for the purposes of this subpart.
              
                Resin, for the purposes of this subpart, means a polymer with the following characteristics:
              (1) The polymer is a block polymer;
              (2) The manufactured polymer does not require vulcanization to make useful products;
              (3) The polymer production process is operated to achieve at least 99 percent monomer conversion; and
              (4) The polymer process unit does not recycle unreacted monomer back to the process.
              
                Shutdown means for purposes including, but not limited to, periodic maintenance, replacement of equipment, or repair, the cessation of operation of an affected source, an EPPU within an affected source, a waste management unit or unit operation within an affected source, or equipment required or used to comply with this subpart, or the emptying or degassing of a storage vessel. For purposes of the wastewater provisions of § 63.501, shutdown does not include the routine rinsing or washing of equipment in batch operation between batches. For purposes of the batch front-end process vent provisions in §§ 63.486 through 63.492, the cessation of equipment in batch operation is not a shutdown, unless the equipment undergoes maintenance, is replaced, or is repaired.
              
                Solution process means a process where both the monomers and the resulting polymers are dissolved in an organic solvent.
              
                Start-up means the setting into operation of an affected source, an EPPU within the affected source, a waste management unit or unit operation within an affected source, or equipment required or used to comply with this subpart, or a storage vessel after emptying and degassing. For both continuous and batch front-end processes, start-up includes initial start-up and operation solely for testing equipment. For both continuous and batch front-end processes, start-up does not include the recharging of equipment in batch operation. For continuous front-end processes, start-up includes transitional conditions due to changes in product for flexible operation units. For batch front-end processes, start-up does not include transitional conditions due to changes in product for flexible operation units.
              
                Steady-state conditions means that all variables (temperatures, pressures, volumes, flow rates, etc.) in a process do not vary significantly with time; minor fluctuations about constant mean values may occur.
              
                Storage vessel means a tank or other vessel that is used to store liquids that contain one or more organic HAP. Storage vessels do not include:
              (1) Vessels permanently attached to motor vehicles such as trucks, railcars, barges, or ships;
              (2) Pressure vessels designed to operate in excess of 204.9 kilopascals and without emissions to the atmosphere;
              (3) Vessels with capacities smaller than 38 cubic meters;
              (4) Vessels and equipment storing and/or handling material that contains no organic HAP, or organic HAP as impurities only;
              (5) Surge control vessels and bottoms receivers; and
              (6) Wastewater storage tanks.
              
                Stripper means a unit operation where stripping occurs.
              
                Stripping means the removal of organic compounds from a raw elastomer product. In the production of an elastomer, stripping is a discrete step that occurs after the reactors and before the dryers (other than those dryers with a primary purpose of devolitalization) and other finishing operations. Examples of types of stripping include steam stripping, direct volatilization, chemical stripping, and other methods of devolatilization. For the purposes of this subpart, devolatilization that occurs in dryers (other than those dryers with a primary purpose of devolitalization), extruders, and other finishing operations is not stripping.
              
                Styrene butadiene latex means a polymer consisting primarily of styrene and butadiene monomer units produced using an emulsion process and sold as a latex.
              
                Styrene butadiene rubber by emulsion means a polymer consisting primarily of styrene and butadiene monomer units produced using an emulsion process. Styrene butadiene rubber by emulsion does not include styrene butadiene latex.
              
                Styrene butadiene rubber by solution means a polymer that consists primarily of styrene and butadiene monomer units and is produced using a solution process.
              
                Supplemental combustion air means the air that is added to a vent stream after the vent stream leaves the unit operation. Air that is part of the vent stream as a result of the nature of the unit operation is not considered supplemental combustion air. Air required to operate combustion device burner(s) is not considered supplemental combustion air. Air required to ensure the proper operation of catalytic oxidizers, to include the intermittent addition of air upstream of the catalyst bed to maintain a minimum threshold flow rate through the catalyst bed or to avoid excessive temperatures in the catalyst bed, is not considered to be supplemental combustion air.
              
                Suspension process means a polymerization process where the monomer(s) is in a state of suspension, with the help of suspending agents in a medium other than water (typically an organic solvent). The resulting polymers are not soluble in the reactor medium.
              
                Total organic compounds (TOC) means those compounds, excluding methane and ethane, measured according to the procedures of Method 18 or Method 25A, 40 CFR part 60, appendix A.
              
                Total resource effectiveness index value or TRE index value means a measure of the supplemental total resource requirement per unit reduction of organic HAP associated with a continuous front-end process vent stream, based on vent stream flow rate, emission rate of organic HAP, net heating value, and corrosion properties (whether or not the continuous front-end process vent stream contains halogenated compounds), as quantified by the equations given under § 63.115, with the exceptions noted in § 63.485.
              
                Vent stream, as used in reference to batch front-end process vents, continuous front-end process vents, and aggregate batch vent streams, means the emissions from one or more process vents.
              
                Waste management unit is defined in § 63.111, except that where the definition in § 63.111 uses the term “chemical manufacturing process unit,” the term “EPPU” shall apply for the purposes of this subpart.
              
                Wastewater means water that:
              (1) Contains either:
              (i) An annual average concentration of organic HAP listed in Table 5 of this subpart of at least 5 parts per million by weight and has an annual average flow rate of 0.02 liter per minute or greater; or
              (ii) An annual average concentration of organic HAP listed on Table 5 of this subpart of at least 10,000 parts per million by weight at any flow rate; and
              (2) Is discarded from an EPPU that is part of an affected source. Wastewater is process wastewater or maintenance wastewater.
              
                Wastewater stream means a stream that contains wastewater as defined in this section.
              [62 FR 46925, Sept. 5, 1996, as amended at 64 FR 11542, Mar. 9, 1999; 65 FR 38044, June 19, 2000; 66 FR 36927, July 16, 2001; 76 FR 22587, Apr. 21, 2011]
            
            
              § 63.483
              Emission standards.
              (a) At all times, each owner or operator must operate and maintain any affected source subject to the requirements of this subpart, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. The general duty to minimize emissions does not require the owner or operator to make any further efforts to reduce emissions if levels required by this standard have been achieved. Determination of whether such operation and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source. Except as allowed under paragraphs (b) through (d) of this section, the owner or operator of an existing or new affected source shall comply with the provisions in:
              (1) Section 63.484 for storage vessels;
              
              (2) Section 63.485 for continuous front-end process vents;
              (3) Sections 63.486 through 63.492 for batch front-end process vents;
              (4) Sections 63.493 through 63.500 for back-end process operations;
              (5) Section 63.501 for wastewater;
              (6) Section 63.502 for equipment leaks;
              (7) Section 63.504 for additional test methods and procedures;
              (8) Section 63.505 for monitoring levels and excursions; and
              (9) Section 63.506 for general reporting and recordkeeping requirements.
              (b) When emissions of different kinds (i.e., emissions from continuous front-end process vents, batch front-end process vents, aggregate batch vent streams, storage vessels, process wastewater, and/or in-process equipment subject to § 63.149) are combined, and at least one of the emission streams would be classified as Group 1 in the absence of combination with other emission streams, the owner or operator of an affected source shall comply with the requirements of either paragraph (b)(1) or (b)(2) of this section, as appropriate. For purposes of this paragraph (b), owners or operators of affected sources with combined emission streams containing one or more batch front-end process vents and containing one or more continuous front-end process vents may comply with either paragraph (b)(1) or (b)(2) of this section, as appropriate. For purposes of this paragraph (b), owners or operators of affected sources with combined emission streams containing one or more batch front-end process vents but not containing one or more continuous process vents shall comply with paragraph (b)(3) of this section.
              (1) Comply with the applicable requirements of this subpart for each kind of emission in the stream as specified in paragraphs (a)(1) through (a)(6) of this section.
              (2) Comply with the first set of requirements, identified in paragraphs (b)(2)(i) through (b)(2)(v) of this section, which applies to any individual emission stream that is included in the combined stream, where either that emission stream would be classified as Group 1 in the absence of combination with other emission streams, or the owner or operator chooses to consider that emission stream to be Group 1 for purposes of this paragraph. Compliance with the first applicable set of requirements identified in paragraphs (b)(2)(i) through (b)(2)(v) of this section constitutes compliance with all other requirements in paragraphs (b)(2)(i) through (b)(2)(v) of this section applicable to other types of emissions in the combined stream.
              (i) The requirements of this subpart for Group 1 continuous front-end process vents, including applicable monitoring, recordkeeping, and reporting;
              (ii) The requirements of § 63.119(e), as specified in § 63.484, for control of emissions from Group 1 storage vessels, including applicable monitoring, recordkeeping, and reporting;
              (iii) The requirements of § 63.139, as specified in § 63.501, for control devices used to control emissions from waste management units, including applicable monitoring, recordkeeping, and reporting;
              (iv) The requirements of § 63.139, as specified in § 63.501, for closed vent systems for control of emissions from in-process equipment subject to § 63.149, as specified in § 63.501, including applicable monitoring, recordkeeping, and reporting; or
              (v) The requirements of this subpart for aggregate batch vent streams, including applicable monitoring, recordkeeping, and reporting.
              (3) The owner or operator of an affected source with combined emission streams containing one or more batch front-end process vents, but not containing one or more continuous front-end process vents, shall comply with paragraphs (b)(3)(i) and (b)(3)(ii) of this section.
              (i) The owner or operator of the affected source shall comply with § 63.486 for the batch front-end process vent stream(s).
              (ii) The owner or operator of the affected source shall comply with either paragraph (b)(1) or (b)(2) of this section, as appropriate, for the remaining emission streams.

              (c) Instead of complying with §§ 63.484, 63.485, 63.493, and 63.501, the owner or operator of an existing affected source may elect to control any or all of the storage vessels, continuous front-end process vents, batch front-end process vents, aggregate batch vent streams, back-end process emissions, and wastewater streams and associated waste management units within the affected source, to different levels using an emissions averaging compliance approach that uses the procedures specified in § 63.503. The restrictions concerning which emission points may be included in an emissions average, including how many emission points may be included, are specified in § 63.503(a)(1). An owner or operator electing to use emissions averaging shall still comply with the provisions of §§ 63.484, 63.485, 63. 486, 63.493, and 63.501 for affected source emission points not included in the emissions average.
              (d) A State may decide not to allow the use of the emissions averaging compliance approach specified in paragraph (c) of this section.
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38048, June 19, 2000; 76 FR 22588, Apr. 21, 2011]
            
            
              § 63.484
              Storage vessel provisions.
              (a) This section applies to each storage vessel that is assigned to an affected source, as determined by § 63.480(g). Except for those storage vessels exempted by paragraph (b) of this section, the owner or operator of affected sources shall comply with the requirements of §§ 63.119 through 63.123 and 63.148, with the differences noted in paragraphs (c) through (s) of this section, for the purposes of this subpart.
              (b) Storage vessels described in paragraphs (b)(1) through (b)(7) of this section are exempt from the storage vessel requirements of this section.
              (1) Storage vessels containing styrene-butadiene latex;
              (2) Storage vessels containing latex products other than styrene-butadiene latex, located downstream of the stripping operations;
              (3) Storage vessels containing high conversion latex products;
              (4) Storage vessels located downstream of the stripping operations at affected sources subject to the back-end residual organic HAP limitation located in § 63.494(a)(1) through (3), that are complying through the use of stripping technology, as specified in § 63.495;
              (5) Storage vessels containing styrene;
              (6) Storage vessels containing acrylamide; and
              (7) Storage vessels containing epichlorohydrin.
              (c) When the term “storage vessel” is used in §§ 63.119 through 63.123, the definition of this term in § 63.482 shall apply for the purposes of this subpart.
              (d) When the term “Group 1 storage vessel” is used in §§ 63.119 through 63.123, the definition of this term in § 63.482 shall apply for the purposes of this subpart.
              (e) When the term “Group 2 storage vessel” is used in §§ 63.119 through 63.123, the definition of this term in § 63.482 shall apply for the purposes of this subpart.
              (f) When the emissions averaging provisions of § 63.150 are referred to in § 63.119 and § 63.123, the emissions averaging provisions contained in § 63.503 shall apply for the purposes of this subpart.
              (g) When December 31, 1992 is referred to in § 63.119, June 12, 1995 shall apply instead, for the purposes of this subpart.
              (h) When April 22, 1994 is referred to in § 63.119, June 19, 2000 shall apply instead, for the purposes of this subpart.
              (i) The owner or operator of an affected source shall comply with this paragraph instead of § 63.120(d)(1)(ii) for the purposes of this subpart. If the control device used to comply with § 63.119(e) is also used to comply with any of the requirements found in §§ 63.485 through 63.501, the performance test required in or accepted by the applicable requirements in §§ 63.485 through 63.501 is acceptable for demonstrating compliance with § 63.119(e), for the purposes of this subpart. The owner or operator will not be required to prepare a design evaluation for the control device as described in § 63.120(d)(1)(i), if the performance test meets the criteria specified in paragraphs (i)(1) and (i)(2) of this section.

              (1) The performance test demonstrates that the control device achieves greater than or equal to the required control efficiency specified in § 63.119(e)(1) or § 63.119(e)(2), as applicable; and
              
              (2) The performance test is submitted as part of the Notification of Compliance Status required by § 63.506(e)(5).
              (j) When the term “range” is used in §§ 63.120(d)(3)(i), 63.120(d)(5), and 63.122(g)(2), the term “level” shall apply instead, for the purposes of this subpart.
              (k) For purposes of this subpart, the monitoring plan required by § 63.120(d)(2) shall specify for which control devices the owner or operator has selected to follow the procedures for continuous monitoring specified in § 63.505. For those control devices for which the owner or operator has selected to not follow the procedures for continuous monitoring specified in § 63.505, the monitoring plan shall include a description of the parameter or parameters to be monitored to ensure that the control device is being properly operated and maintained, an explanation of the criteria used for selection of that parameter (or parameters), and the frequency with which monitoring will be performed (e.g., when the liquid level in the storage vessel is being raised), as specified in § 63.120(d)(2)(i).
              (l) For purposes of this subpart, the monitoring plan required by § 63.122(b) shall be included in the Notification of Compliance Status required by § 63.506(e)(5).
              (m) When the Notification of Compliance Status requirements contained in § 63.152(b) are referred to in §§ 63.120, 63.122, and 63.123, the Notification of Compliance Status requirements contained in § 63.506(e)(5) shall apply for the purposes of this subpart.
              (n) When the Periodic Report requirements contained in § 63.152(c) are referred to in §§ 63.120 and 63.122, the Periodic Report requirements contained in § 63.506(e)(6) shall apply for the purposes of this subpart.
              (o) When other reports as required in § 63.152(d) are referred to in § 63.122, the reporting requirements contained in § 63.506(e)(7) shall apply for the purposes of this subpart.
              (p) When the Initial Notification requirements contained in § 63.151(b) are referred to in §§ 63.119 through 63.123, for the purposes of this subpart the owner or operator of an affected source need not comply.
              (q) When the determination of equivalence criteria in § 63.102(b) are referred to in § 63.121(a), the provisions in § 63.6(g) shall apply for the purposes of this subpart.
              (r) When § 63.119(a) requires compliance according to the schedule provisions in § 63.100, owners and operators of affected sources shall instead comply with the requirements in §§ 63.119(a)(1) through 63.119(a)(4) by the compliance date for storage vessels, which is specified in § 63.481.
              (s) In § 63.120(e)(1), instead of the reference to § 63.11(b), the requirements of § 63.504(c) shall apply.
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38049, June 19, 2000; 76 FR 22588, Apr. 21, 2011]
            
            
              § 63.485
              Continuous front-end process vent provisions.
              (a) For each continuous front-end process vent located at an affected source, the owner or operator shall comply with the requirements of §§ 63.113 through 63.118, except as provided for in paragraphs (b) through (v) of this section. The owner or operator of continuous front-end process vents that are combined with one or more batch front-end process vents shall comply with paragraph (o) or (p) of this section.
              (b) When the term “process vent” is used in §§ 63.113 through 63.118, the term “continuous front-end process vent,” and the definition of this term in § 63.482 shall apply for the purposes of this subpart.
              (c) When the term “halogenated process vent” is used in §§ 63.113 through 63.118, the term “halogenated continuous front-end process vent,” and the definition of this term in § 63.482 shall apply for the purposes of this subpart.
              (d) When the term “Group 1 process vent” is used in §§ 63.113 through 63.118, the term “Group 1 continuous front-end process vent,” and the definition of this term in § 63.482 shall apply for the purposes of this subpart.

              (e) When the term “Group 2 process vent” is used in §§ 63.113 through 63.118, the term “Group 2 continuous front-end process vent,” and the definition of this term in § 63.482 shall apply for the purposes of this subpart.
              
              (f) When December 31, 1992 (i.e., the proposal date for subpart G of this part) is referred to in § 63.113, June 12, 1995 shall instead apply, for the purposes of this subpart.
              (g) When §§ 63.151(f), alternative monitoring parameters, and 63.152(e), submission of an operating permit, are referred to in §§ 63.114(c) and 63.117(e), 63.506(f), alternative monitoring parameters, and § 63.506(e)(8), submission of an operating permit, respectively, shall apply for the purposes of this subpart.
              (h) When the Notification of Compliance Status requirements contained in § 63.152(b) are referred to in §§ 63.114, 63.117, and 63.118, the Notification of Compliance Status requirements contained in § 63.506(e)(5) shall apply for the purposes of this subpart.
              (i) When the Periodic Report requirements contained in § 63.152(c) are referred to in §§ 63.117 and 63.118, the Periodic Report requirements contained in § 63.506(e)(6) shall apply for the purposes of this subpart.
              (j) When the definition of excursion in § 63.152(c)(2)(ii)(A) is referred to in § 63.118(f)(2), the definition of excursion in § 63.505(g) and (h) shall apply for the purposes of this subpart.
              (k) When § 63.114(e) or § 63.117(f) specifies that an owner or operator shall submit the information required in § 63.152(b) in order to establish the parameter monitoring range, the owner or operator of an affected source shall comply with the provisions of § 63.505 for establishing the parameter monitoring level and shall comply with § 63.506(e)(5) for the purposes of reporting information related to the establishment of the parameter monitoring level, for the purposes of this subpart. Further, the term “level” shall apply whenever the term “range” is used in §§ 63.114, 63.117, and 63.118.
              (l) When reports of process changes are required under § 63.118(g), (h), (i), or (j), paragraphs (l)(1) through (l)(4) of this section shall apply for the purposes of this subpart. In addition, for the purposes of this subpart paragraph (l)(5) of this section applies, and § 63.118(k) does not apply to owners or operators of affected sources.
              (1) For the purposes of this subpart, whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 continuous front-end process vent to become a Group 1 continuous front-end process vent, the owner or operator shall submit a report within 180 days after the process change is made or with the next Periodic Report, whichever is later. A description of the process change shall be submitted with the report of the process change, and the owner or operator of the affected source shall comply with the Group 1 provisions in §§ 63.113 through 63.118 in accordance with § 63.480(i)(2)(ii) or (i)(2)(iii), as applicable.
              (2) Whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 continuous front-end process vent with a TRE greater than 4.0 to become a Group 2 continuous front-end process vent with a TRE less than 4.0, the owner or operator shall submit a report within 180 days after the process change is made or with the next Periodic Report, whichever is later. A description of the process change shall be submitted with the report of the process change, and the owner or operator shall comply with the provisions in § 63.113(d) by the dates specified in § 63.481.
              (3) Whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 continuous front-end process vent with a flow rate less than 0.005 standard cubic meter per minute (scmm) to become a Group 2 continuous front-end process vent with a flow rate of 0.005 scmm or greater and a TRE index value less than or equal to 4.0, the owner or operator shall submit a report within 180 days after the process change is made or with the next Periodic Report, whichever is later. A description of the process change shall be submitted with the report of the process change, and the owner or operator shall comply with the provisions in § 63.113(d) by the dates specified in § 63.481.

              (4) Whenever a process change, as defined in § 63.115(e), is made that causes a Group 2 continuous front-end process vent with an organic HAP concentration less than 50 parts per million by volume (ppmv) to become a Group 2 continuous front-end process vent with an organic HAP concentration of 50 ppmv or greater and a TRE index value less than or equal to 4.0, the owner or operator shall submit a report within 180 days after the process change is made or with the next Periodic Report, whichever is later. A description of the process change shall be submitted with the report of the process change, and the owner or operator shall comply with the provisions in § 63.113(d) by the dates specified in § 63.481.
              (5) The owner or operator is not required to submit a report of a process change if one of the conditions listed in paragraphs (l)(5)(i), (l)(5)(ii), (l)(5)(iii), or (l)(5)(iv) of this section is met.
              (i) The change does not meet the description of a process change in § 63.115(e);
              (ii) The vent stream flow rate is recalculated according to § 63.115(e) and the recalculated value is less than 0.005 standard cubic meter per minute;
              (iii) The organic HAP concentration of the vent stream is recalculated according to § 63.115(e) and the recalculated value is less than 50 parts per million by volume; or
              (iv) The TRE index value is recalculated according to § 63.115(e) and the recalculated value is greater than 4.0.
              (m) When § 63.118 (periodic reporting and recordkeeping requirements) refers to § 63.152(f), the recordkeeping requirements in § 63.506(d) shall apply for the purposes of this subpart.
              (n) When §§ 63.115 and 63.116 refer to Table 2 of subpart F of this part, the owner or operator is only required to consider organic HAP listed on Table 5 of this subpart, for the purposes of this subpart.
              (o) If a batch front-end process vent or aggregate batch vent stream is combined with a continuous front-end process vent, the owner or operator of the affected source containing the combined vent stream shall comply with paragraph (o)(1); with paragraph (o)(2) and with paragraph (o)(3) or (o)(4); or with paragraph (o)(5) of this section, as appropriate.
              (1) If a batch front-end process vent or aggregate batch vent stream is combined with a Group 1 continuous front-end process vent prior to the combined vent stream being routed to a control device, the owner or operator of the affected source containing the combined vent stream shall comply with the requirements in paragraph (o)(1)(i) or (o)(1)(ii) of this section.
              (i) All requirements for a Group 1 process vent stream in §§ 63.113 through 63.118, except as otherwise provided in this section. As specified in § 63.504(a)(1), performance tests shall be conducted at maximum representative operating conditions. For the purpose of conducting a performance test on a combined vent stream, maximum representative operating conditions shall be when batch emission episodes are occurring that result in the highest organic HAP emission rate (for the combined vent stream) that is achievable during one of the periods listed in § 63.504(a)(1)(i) or § 63.504(a)(1)(ii), without causing any of the situations described in paragraphs (o)(1)(i)(A) through (o)(1)(i)(C) of this section to occur.
              (A) Causing damage to equipment;
              (B) Necessitating that the owner or operator make product that does not meet an existing specification for sale to a customer; or
              (C) Necessitating that the owner or operator make product in excess of demand.
              (ii) Comply with the provisions in § 63.483(b)(1), as allowed under § 63.483(b).
              (2) If a batch front-end process vent or aggregate batch vent stream is combined with a continuous front-end process vent prior to the combined vent stream being routed to a recovery device, the TRE index value for the combined vent stream shall be calculated at the exit of the last recovery device. The TRE shall be calculated during periods when one or more batch emission episodes are occurring that result in the highest organic HAP emission rate (in the combined vent stream that is being routed to the recovery device) that is achievable during the 6-month period that begins 3 months before and ends 3 months after the TRE calculation, without causing any of the situations described in paragraphs (o)(2)(i) through (o)(2)(iii) of this section to occur.
              (i) Causing damage to equipment;

              (ii) Necessitating that the owner or operator make product that does not meet an existing specification for sale to a customer; or
              
              (iii) Necessitating that the owner or operator make product in excess of demand.
              (3) If the combined vent stream described in paragraph (o)(2) of this section meets the requirements in paragraphs (o)(3)(i), (o)(3)(ii), and (o)(3)(iii) of this section, the combined vent stream shall be subject to the requirements for Group 1 process vents in §§ 63.113 through 63.118, except as otherwise provided in this section, as applicable. Performance tests for the combined vent stream shall be conducted at maximum representative operating conditions, as described in paragraph (o)(1) of this section.
              (i) The TRE index value of the combined stream is less than or equal to 1.0;
              (ii) The flow rate of the combined vent stream is greater than or equal to 0.005 standard cubic meter per minute; and
              (iii) The total organic HAP concentration is greater than or equal to 50 parts per million by volume for the combined vent stream.
              (4) If the combined vent stream described in paragraph (o)(2) of this section meets the requirements in paragraph (o)(4)(i), (ii), or (iii) of this section, the combined vent stream shall be subject to the requirements for Group 2 process vents in §§ 63.113 through 63.118, except as otherwise provided in this section, as applicable.
              (i) The TRE index value of the combined vent stream is greater than 1.0;
              (ii) The flow rate of the combined vent stream is less than 0.005 standard cubic meter per minute; or
              (iii) The total organic HAP concentration is less than 50 parts per million by volume for the combined vent stream.
              (5) If a batch front-end process vent or aggregate batch vent stream is combined with a Group 2 continuous front-end process vent, the owner or operator shall comply with the requirements in either paragraph (o)(5)(i) or (o)(5)(ii) of this section.
              (i) The owner or operator shall comply with the requirements in §§ 63.113 through 63.118 for Group 1 process vents; or
              (ii) The owner or operator shall comply with § 63.487(e)(2) for batch front-end process vents and aggregate batch vent streams.
              (p) If any gas stream that originates outside of an affected source that is subject to this subpart is normally conducted through the same final recovery device as any continuous front-end process vent stream subject to this subpart, the combined vent stream shall comply with all requirements in §§ 63.113 through 63.118, except as otherwise provided in this section, as applicable.
              (1) Instead of measuring the vent stream flow rate at the sampling site specified in § 63.115(b)(1), the sampling site for vent stream flow rate shall be prior to the final recovery device and prior to the point at which the gas stream that is not controlled under this subpart is introduced into the combined vent stream.
              (2) Instead of measuring total organic HAP or TOC concentrations at the sampling site specified in § 63.115(c)(1), the sampling site for total organic HAP or TOC concentration shall be prior to the final recovery device and prior to the point at which the gas stream that is not controlled under this subpart is introduced into the combined vent stream.
              (3) The efficiency of the final recovery device (determined according to paragraph (p)(4) of this section) shall be applied to the total organic HAP or TOC concentration measured at the sampling site described in paragraph (p)(2) of this section to determine the exit concentration. This exit concentration of total organic HAP or TOC shall then be used to perform the calculations outlined in § 63.115(d)(2)(iii) and § 63.115(d)(2)(iv), for the combined vent stream exiting the final recovery device.
              (4) The efficiency of the final recovery device is determined by measuring the total organic HAP or TOC concentration using Method 18 or 25A, 40 CFR part 60, appendix A, at the inlet to the final recovery device after the introduction of any gas stream that is not controlled under this subpart, and at the outlet of the final recovery device.

              (q) Group 1 halogenated continuous front-end process vents must comply with the provisions of § 63.113(a)(1)(ii) and § 63.113(c), with the exceptions noted in paragraphs (q)(1) and (2) of this section.
              (1) Group I halogenated continuous front-end process vents at existing affected sources producing butyl rubber or ethylene propylene rubber using a solution process are exempt from the provisions of § 63.113(a)(1)(ii) and § 63.113(c) if the conditions in paragraphs (q)(1)(i) and (ii) of this section are met, and shall comply with the requirements in paragraphs (q)(1)(iii) through (vi) of this section. Group I halogenated continuous front-end process vents at new affected sources producing butyl rubber or ethylene propylene rubber using a solution process are not exempt from § 63.113(a)(1)(ii) and § 63.113(c).
              (i) If the halogenated continuous front-end process vent stream was controlled by a combustion device prior to June 12, 1995; and
              (ii) If the requirements of § 63.113(a)(2); § 63.113(a)(3); § 63.113(b) and the associated testing requirements in § 63.116; or § 63.11(b) and § 63.504(c) are met.
              (iii) The average HCl emissions from all front-end process operations at affected sources producing butyl rubber and ethylene propylene rubber using a solution process shall not exceed the limits determined in accordance with paragraphs (q)(1)(iii)(A) and (B) of this section for any consecutive 12-month period. The specific limitation for each elastomer type shall be determined based on the calculation or the emissions level provided in paragraphs (q)(1)(iii)(A) and (B) of this section divided by the base year elastomer product that leaves the stripping operation (or the reactor(s), if the plant has no stripper(s)). The limitation shall be calculated and submitted in accordance with paragraph (q)(1)(iv) of this section.
              (A) For butyl rubber, the HCl emission limitation shall be calculated using the following equation:
              
                ER21AP11.002
              
              
                Where:
                
                HCl2010 = HCl emissions in 2010, megagrams per year (Mg/yr)
                BRHClEL = Butyl rubber HCl emission limit, Mg HCl emissions/Mg butyl rubber produced
                P2010 = Total elastomer product leaving the stripper in 2010, Mg/yr
                1.74 = variability factor, unitless
              
              
              (B) For ethylene propylene rubber using a solution process, the HCl emission limitation, in units of Mg HCl emissions per Mg of ethylene propylene rubber produced, shall be calculated by dividing 27 Mg/yr by the mass of ethylene propylene rubber produced in 2010, in Mg.
              (iv) If the front-end process operation is subject to a HCl emission limitation in paragraph (q)(1)(iii) of this section, the owner and operator must submit the information specified in paragraphs (q)(1)(iv)(A) and (B) of this section.

              (A) The applicable HCl emission limitation determined in accordance with paragraphs (q)(1)(iii)(A) and (B) of this section shall be submitted no later than 180 days from the date of publication of the final rule amendments in the Federal Register.
              
              (B) Beginning with the first periodic report required to be submitted by § 63.506(e)(6) that is at least 13 months after the compliance date, the total mass of HCl emitted for each of the rolling 12-month periods in the reporting period divided by the total mass of elastomer produced during the corresponding 12-month period, determined in accordance with paragraph (q)(1)(v) of this section.
              (v) Compliance with the HCl emission limitations determined in accordance with paragraph (q)(1)(iii) of this section shall be demonstrated in accordance with paragraphs (q)(1)(v)(A) through (E) of this section.

              (A) Calculate your HCl emission limitation in accordance with paragraphs (q)(1)(iii)(A) and (B) of this section, as applicable, record it, and submit it in accordance with paragraph (q)(1)(iv) of this section.
              (B) Each month, calculate and record the HCl emissions from all front-end process operations using engineering assessment. Engineering assessment includes, but is not limited to, the following:
              (1) Use of material balances;
              (2) Estimation of flow rate based on physical equipment design, such as pump or blower capacities;
              (3) Estimation of HCl concentrations based on saturation conditions; and
              (4) Estimation of HCl concentrations based on grab samples of the liquid or vapor.
              (C) Each month, record the mass of elastomer product produced.
              (D) Each month, calculate and record the sum of the HCl emissions and the mass of elastomer produced for the previous calendar 12-month period.
              (E) Each month, divide the total mass of HCl emitted for the previous calendar 12-month period by the total mass of elastomer produced during this 12-month period. This value must be recorded in accordance with paragraph (q)(1)(vi) of this section and reported in accordance with paragraph (q)(1)(iv) of this section.
              (vi) If the front-end process operation is subject to an HCl emission limitation in paragraph (q)(1)(iii) of this section, the owner or operator shall maintain the records specified in paragraphs (q)(1)(vi)(A) through (D) of this section.
              (A) The applicable HCl emission limitation determined in accordance with paragraphs (q)(1)(iii)(A) and (B) of this section.
              (B) The HCl emissions from all front-end process operations for each month, along with documentation of all calculations, and other information used in the engineering assessment to estimate these emissions.
              (C) The mass of elastomer product produced each month.
              (D) The total mass of HCl emitted for each 12-month period divided by the total mass of elastomer produced during the 12-month period, determined in accordance with paragraph (q)(1)(v) of this section.
              (2) Group 1 halogenated continuous front-end process vents at new and existing affected sources producing an elastomer using a gas-phased reaction process, provided that the requirements of § 63.113(a)(2); § 63.113(a)(3); § 63.113(b) and the associated testing requirements in § 63.116; or § 63.11(b) and § 63.504(c) are met.
              (r) The compliance date for continuous front-end process vents subject to the provisions of this section is specified in § 63.481.
              (s) Internal combustion engines. In addition to the three options for the control of a Group 1 continuous front-end process vent listed in § 63.113(a)(1) through (3), an owner or operator will be permitted to route emissions of organic HAP to an internal combustion engine, provided the conditions listed in paragraphs (s)(1) through (s)(5) of this section are met.
              (1) The vent stream routed to the internal combustion engine shall not be a halogenated continuous front-end process vent stream.
              (2) The organic HAP is introduced with the primary fuel.
              (3) The internal combustion engine is operating at all times that organic HAP emissions are being routed to it. The owner or operator shall demonstrate that the internal combustion engine is operating by continuously monitoring the on/off status of the internal combustion engine.
              (4) The owner or operator shall maintain hourly records verifying that the internal combustion engine was operating at all times that emissions were routed to it.
              (5) The owner or operator shall include in the Periodic Report a report of all times that the internal combustion engine was not operating while emissions were being routed to it.
              (6) If an internal combustion engine meeting the requirements of paragraphs (s)(1) through (5) of this section is used to comply with the provisions of § 63.113(a), the internal combustion engine is exempt from the source testing requirements of § 63.116.

              (t) When the provisions of § 63.116(c)(3) and (c)(4) specify that Method 18, 40 CFR part 60, appendix A shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A may be used for the purposes of this subpart. The use of Method 25A, 40 CFR part 60, appendix A shall conform with the requirements in paragraphs (t)(1) and (t)(2) of this section.
              (1) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (2) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (u) In § 63.116(a), instead of the reference to § 63.11(b), the requirements in § 63.504(c) shall apply.
              (v) When a combustion device is used to comply with the 20 parts per million by volume outlet concentration standard specified in § 63.113(a)(2), the correction to 3 percent oxygen is only required when supplemental combustion air is used to combust the emissions, for the purposes of this subpart. In addition, the correction to 3 percent oxygen specified in § 63.116(c)(3) and (c)(3)(iii) is only required when supplemental combustion air is used to combust the emissions, for the purposes of this subpart. Finally, when a combustion device is used to comply with the 20 parts per million by volume outlet concentration standard specified in § 63.113(a)(2), an owner or operator shall record and report the outlet concentration required in § 63.117(a)(4)(ii) and (a)(4)(iv) corrected to 3 percent oxygen when supplemental combustion air is used to combust the emissions, for the purposes of this subpart. When supplemental combustion air is not used to combust the emissions, an owner or operator may record and report the outlet concentration required in § 63.117(a)(4)(ii) and (a)(4)(iv) on an uncorrected basis or corrected to 3 percent oxygen, for the purposes of this subpart.
              (w) Shutdown. (1) During periods of shutdown, a Group 1 continuous front-end process vent at an existing affected source producing butyl rubber or ethylene propylene rubber using a solution process must be routed to a flare until either the organic HAP concentration in the vent is less than 50 ppmv, or the vent pressure is below 103.421 kPa.
              [65 FR 38049, June 19, 2000, as amended at 66 FR 36928, July 16, 2001; 76 FR 22588, Apr. 21, 2011]
            
            
              § 63.486
              Batch front-end process vent provisions.
              (a) Batch front-end process vents. Except as specified in paragraph (b) of this section, owners and operators of new and existing affected sources with batch front-end process vents shall comply with the requirements in §§ 63.487 through 63.492. The batch front-end process vent group status shall be determined in accordance with § 63.488. Owners or operators of affected sources with batch front-end process vents classified as Group 1 shall comply with the reference control technology requirements for Group 1 batch front-end process vents in § 63.487, the monitoring requirements in § 63.489, the performance test methods and procedures to determine compliance in § 63.490, the recordkeeping requirements in § 63.491, and the reporting requirements in § 63.492. Owners and operators of all Group 2 batch front-end process vents shall comply with the applicable reference control technology requirements in § 63.487, the applicable recordkeeping requirements in § 63.491, and the applicable reporting requirements in § 63.492.
              (b) Aggregate batch vent streams. Aggregate batch vent streams, as defined in § 63.482, are subject to the control requirements specified in § 63.487(b), as well as the monitoring, testing, recordkeeping, and reporting requirements specified in §§ 63.489 through 63.492 for aggregate batch vent streams.
              [65 FR 38052, June 19, 2000]
            
            
              § 63.487
              Batch front-end process vents—reference control technology.
              (a) Batch front-end process vents. The owner or operator of an affected source with a Group 1 batch front-end process vent, as determined using the procedures in § 63.488, shall comply with the requirements of either paragraph (a)(1) or (a)(2) of this section. Compliance may be based on either organic HAP or TOC.
              
              (1) For each batch front-end process vent, reduce organic HAP emissions using a flare.
              (i) The owner or operator of the affected sources shall comply with the requirements of § 63.504(c) for the flare.
              (ii) Halogenated batch front-end process vents, as defined in § 63.482, shall not be vented to a flare.
              (2) For each batch front-end process vent, reduce organic HAP emissions for the batch cycle by 90 weight percent using a control device. Owners or operators may achieve compliance with this paragraph through the control of selected batch emission episodes or the control of portions of selected batch emission episodes. Documentation demonstrating how the 90 weight percent emission reduction is achieved is required by § 63.490(c)(2).
              (b) Aggregate batch vent streams. The owner or operator of an aggregate batch vent stream that contains one or more Group 1 batch front-end process vents shall comply with the requirements of either paragraph (b)(1) or (b)(2) of this section. Compliance may be based on either organic HAP or TOC.
              (1) For each aggregate batch vent stream, reduce organic HAP emissions using a flare.
              (i) The owner or operator of the affected source shall comply with the requirements of § 63.504(c) for the flare.
              (ii) Halogenated aggregate batch vent streams, as defined in § 63.482, shall not be vented to a flare.
              (2) For each aggregate batch vent stream, reduce organic HAP emissions by 90 weight percent or to a concentration of 20 ppmv, whichever is less stringent, on a continuous basis using a control device. For purposes of complying with the 20 ppmv outlet concentration standard, the outlet concentration shall be calculated on a dry basis. When a combustion device is used for purposes of complying with the 20 ppmv outlet concentration standard, the concentration shall be corrected to 3 percent oxygen if supplemental combustion air is used to combust the emissions. If supplemental combustion air is not used, a correction to 3 percent oxygen is not required.
              (c) Halogenated emissions. Halogenated Group 1 batch front-end process vents, halogenated aggregate batch vent streams, and halogenated continuous front-end process vents that are combusted as part of complying with paragraph (a)(2) or (b)(2) of this section, shall be controlled according to either paragraph (c)(1) or (c)(2) of this section.
              (1) If a combustion device is used to comply with paragraph (a)(2) or (b)(2) of this section for a halogenated batch front-end process vent or halogenated aggregate batch vent stream, the emissions exiting the combustion device shall be ducted to a halogen reduction device that reduces overall emissions of hydrogen halides and halogens by at least 99 percent before discharge to the atmosphere.
              (2) A halogen reduction device may be used to reduce the halogen atom mass emission rate to less than 3,750 kg/yr for batch front-end process vents or aggregate batch vent streams and thus make the batch front-end process vent or aggregate batch vent stream nonhalogenated. The nonhalogenated batch front-end process vent or aggregate batch vent stream shall then comply with the requirements of either paragraph (a) or (b) of this section, as appropriate.
              (d) If a boiler or process heater is used to comply with the percent reduction requirement specified in paragraph (a)(2) or (b)(2) of this section, the batch front-end process vent or aggregate batch vent stream shall be introduced into the flame zone of such a device.
              (e) Combination of batch front-end process vents or aggregate batch vent streams with continuous front-end process vents. If a batch front-end process vent or aggregate batch vent stream is combined with a continuous front-end process vent, the owner or operator shall determine whether the combined vent stream is subject to the provisions of §§ 63.486 through 63.492 according to paragraphs (e)(1) and (e)(2) of this section.

              (1) A batch front-end process vent or aggregate batch vent stream combined with a continuous front-end process vent stream is not subject to the provisions of §§ 63.486 through 63.492, if the requirements in paragraph (e)(1)(i) and in either paragraph (e)(1)(ii) or (e)(1)(iii) are met.
              (i) The only emissions to the atmosphere from the batch front-end process vent or aggregate batch vent stream prior to being combined with the continuous front-end process vent are from equipment subject to § 63.502.
              (ii) The batch front-end vent stream or aggregate batch vent stream is combined with a Group 1 continuous front-end process vent stream prior to the combined vent stream being routed to a control device. In this paragraph (e)(1)(ii), the definition of control device as it relates to continuous front-end process vents shall be used. Furthermore, the combined vent stream discussed in this paragraph (e)(1)(ii) shall be subject to § 63.485(o)(1).
              (iii) The batch front-end process vent or aggregate batch vent stream is combined with a continuous front-end process vent stream prior to being routed to a recovery device. In this paragraph (e)(1)(iii), the definition of recovery device as it relates to continuous front-end process vents shall be used. Furthermore, the combined vent stream discussed in this paragraph (e)(1)(iii) shall be subject to § 63.485(o)(2).
              (2) If the batch front-end process vent or aggregate batch vent stream is combined with a Group 2 continuous front-end process vent, the group status of the batch front-end process vent shall be determined prior to its combination with the Group 2 continuous front-end process vent, in accordance with § 63.488, and the combined vent stream shall be subject to the requirements for aggregate batch vent streams in §§ 63.486 through 63.492.
              (f) Group 2 batch front-end process vents with annual emissions greater than or equal to the level specified in § 63.488(d). The owner or operator of a Group 2 batch front-end process vent with annual emissions greater than or equal to the level specified in § 63.488(d) shall comply with the provisions of paragraph (f)(1), (f)(2), or (h) of this section.
              (1) The owner or operator shall comply with the requirements in paragraphs (f)(1)(i) through (f)(1)(iv) of this section.
              (i) The owner or operator shall establish a batch mass input limitation that ensures that the Group 2 batch front-end process vent does not become a Group 1 batch front-end process vent.
              (ii) Over the course of the affected source's “year,” as reported in the Notification of Compliance Status in accordance with § 63.506(e)(5)(ix), the owner or operator shall not charge a mass of HAP or material to the batch unit operation that is greater than the level established as the batch mass input limitation.
              (iii) The owner or operator of an affected source shall comply with the recordkeeping requirements in § 63.491(d)(2), and the reporting requirements in § 63.492(a)(3), (b) and (c).
              (iv) The owner or operator of an affected source shall comply with § 63.488(i) when process changes are made.
              (2) Comply with the requirements of this subpart for Group 1 batch front-end process vents.
              (g) Group 2 batch front-end process vents with annual emissions less than the level specified in § 63.488(d). The owner or operator of a Group 2 batch front-end process vent with annual organic HAP emissions less than the level specified in § 63.488(d), shall comply with paragraph (g)(1), (g)(2), (g)(3), or (g)(4) of this section.
              (1) The owner or operator of the affected source shall comply with the requirements in paragraphs (g)(1)(i) through (g)(1)(iv) of this section.
              (i) The owner or operator shall establish a batch mass input limitation that ensures emissions do not exceed the appropriate level specified in § 63.488(d).
              (ii) Over the course of the affected source's “year,” as reported in the Notification of Compliance Status in accordance with § 63.506(e)(5)(ix), the owner or operator shall not charge a mass of HAP or material to the batch unit operation that is greater than the level established as the batch mass input limitation.
              (iii) The owner or operator of the affected source shall comply with the recordkeeping requirements in § 63.491(d)(1), and the reporting requirements in § 63.492(a)(2), (b), and (c).

              (iv) The owner or operator of the affected source shall comply with § 63.488(i) when process changes are made.
              (2) Comply with the requirements of paragraph (f)(1) of this section;
              (3) Comply with the requirements of paragraph (f)(2) of this section; or
              (4) Comply with the requirements of paragraph (h) of this section.
              (h) Owners or operators of Group 2 batch front-end process vents are not required to establish a batch mass input limitation if the batch front-end process vent is Group 2 at the conditions specified in paragraphs (h)(1) and (h)(2) of this section and if the owner or operator complies with the recordkeeping provisions in §§ 63.491(a)(1) through (3), 63.491(a)(9), and 63.491(a)(4) through (6) as applicable, and the reporting requirements in § 63.492(a)(5) and (6) and (b).
              (1) Emissions for the single highest-HAP recipe (considering all products that are produced in the batch unit operation) are used in the group determination; and
              (2) The group determination assumes that the batch unit operation is operating at the maximum design capacity of the EPPU for 12 months.
              [62 FR 46925, Sept. 5, 1996, as amended at 64 FR 11542, Mar. 9, 1999; 65 FR 38052, June 19, 2000; 66 FR 36928, July 16, 2001]
            
            
              § 63.488
              Methods and procedures for batch front-end process vent group determination.
              (a) General requirements. Except as provided in paragraph (a)(3) of this section, the owner or operator of batch front-end process vents at affected sources shall determine the group status of each batch front-end process vent in accordance with the provisions of this section. This determination may be based on either organic HAP or TOC emissions.
              (1) The procedures specified in paragraphs (b) through (g) shall be followed to determine the group status of each batch front-end process vent. This determination shall be made in accordance with either paragraph (a)(1)(i) or (a)(1)(ii) of this section.
              (i) An owner or operator may choose to determine the group status of a batch front-end process vent based on the expected mix of products. For each product, emission characteristics of the single highest-HAP recipe, as defined in paragraph (a)(1)(iii) of this section, for that product, shall be used in the procedures in paragraphs (b) through (i) of this section.
              (ii) An owner or operator may choose to determine the group status of a batch front-end process vent based on annualized production of the single highest-HAP recipe, as defined in paragraph (a)(1)(iii) of this section, considering all products produced or processed in the batch unit operation. The annualized production of the highest-HAP recipe shall be based exclusively on the production of the single highest-HAP recipe of all products produced or processed in the batch unit operation for a 12 month period. The production level used may be the actual production rate. It is not necessary to assume a maximum production rate (i.e., 8,760 hours per year at maximum design production).
              (iii) The single highest-HAP recipe for a product means the recipe of the product with the highest total mass of HAP charged to the reactor during the production of a single batch of product.
              (2) The annual uncontrolled organic HAP or TOC emissions and annual average batch vent flow rate shall be determined at the exit from the batch unit operation. For the purposes of these determinations, the primary condenser operating as a reflux condenser on a reactor or distillation column, the primary condenser recovering monomer, reaction products, by-products, or solvent from a stripper operated in batch mode, and the primary condenser recovering monomer, reaction products, by-products, or solvent from a distillation operation operated in batch mode shall be considered part of the batch unit operation. All other devices that recover or oxidize organic HAP or TOC vapors shall be considered control devices as defined in § 63.482.

              (3) The owner or operator of a batch front-end process vent complying with the flare provisions in § 63.487(a)(1) or § 63.487(b)(1) or routing the batch front-end process vent to a control device to comply with the requirements in § 63.487(a)(2) or § 63.487(b)(2) is not required to perform the batch front-end process vent group determination described in this section, but shall comply with all requirements applicable to Group 1 batch front-end process vents.
              (b) Determination of annual emissions. The owner or operator shall calculate annual uncontrolled TOC or organic HAP emissions for each batch front-end process vent using the methods described in paragraphs (b)(1) through (b)(8) of this section. To estimate emissions from a batch emissions episode, owners or operators may use either the emissions estimation equations in paragraphs (b)(1) through (b)(4) of this section, or direct measurement as specified in paragraph (b)(5) of this section. Engineering assessment may also be used to estimate emissions from a batch emission episode, but only under the conditions described in paragraph (b)(6) of this section. In using the emissions estimation equations in paragraphs (b)(1) through (b)(4) of this section, individual component vapor pressure and molecular weight may be obtained from standard references. Methods to determine individual HAP partial pressures in multicomponent systems are described in paragraph (b)(9) of this section. Other variables in the emissions estimation equations may be obtained through direct measurement, as defined in paragraph (b)(5) of this section, through engineering assessment, as defined in paragraph (b)(6)(ii) of this section, by process knowledge, or by any other appropriate means. Assumptions used in determining these variables must be documented. Once emissions for the batch emission episode have been determined using either the emissions estimation equations, direct measurement, or engineering assessment, emissions from a batch cycle shall be calculated in accordance with paragraph (b)(7) of this section, and annual emissions from the batch front-end process vent shall be calculated in accordance with paragraph (b)(8) of this section.
              (1) TOC or organic HAP emissions from the purging of an empty vessel shall be calculated using Equation 1. This equation does not take into account evaporation of any residual liquid in the vessel.
              
                ER19JN00.000
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                Vves = Volume of vessel, m3.
                P = TOC or total organic HAP partial pressure, kPa.
                MWWAVG = Weighted average molecular weight of TOC or organic HAP in vapor, determined in accordance with paragraph (b)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·°K.
                T = Temperature of vessel vapor space, °K.
                m = Number of volumes of purge gas used.
              
              
              (2) TOC or organic HAP emissions from the purging of a filled vessel shall be calculated using Equation 2.
              
                ER19JN00.001
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                y = Saturated mole fraction of all TOC or organic HAP in vapor phase.
                Vdr = Volumetric gas displacement rate, m3/min.
                P = Pressure in vessel vapor space, kPa.
                MWWAVG = Weighted average molecular weight of TOC or organic HAP in vapor, determined in accordance with paragraph (b)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·°K.
                T = Temperature of vessel vapor space, °K.
                Pi = Vapor pressure of TOC or individual organic HAP i, kPa.
                xi = Mole fraction of TOC or organic HAP i in the liquid.
                n = Number of organic HAP in stream. Note: Summation is not applicable if TOC emissions are being estimated.
                Tm = Minutes/episode.
              
              
              (3) Emissions from vapor displacement due to transfer of material into or out of a vessel shall be calculated using Equation 3.
              
                ER19JN00.002
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                y = Saturated mole fraction of all TOC or organic HAP in vapor phase.
                V = Volume of gas displaced from the vessel, m3.
                P = Pressure of vessel vapor space, kPa.
                MWWAVG = Weighted average molecular weight of TOC or organic HAP in vapor, determined in accordance with paragraph (b)(4)(i)(D) of this section, kg/kmol.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·°K.
                T = Temperature of vessel vapor space, °K.
              
              
              (4) Emissions caused by the heating of a vessel shall be calculated using the procedures in either paragraph (b)(4)(i), (b)(4)(ii), or (b)(4)(iii) of this section, as appropriate.
              (i) If the final temperature to which the vessel contents is heated is lower than 50 K below the boiling point of the HAP in the vessel, then emissions shall be calculated using the equations in paragraphs (b)(4)(i)(A) through (b)(4)(i)(D) of this section.
              (A) Emissions caused by heating of a vessel shall be calculated using Equation 4. The assumptions made for this calculation are atmospheric pressure of 760 mm Hg and the displaced gas is always saturated with VOC vapor in equilibrium with the liquid mixture.
              
                ER19jn00.003
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                (Pi)T1, (Pi)T2 = Partial pressure (kPa) TOC or each organic HAP in the vessel headspace at initial (T1) and final (T2) temperature.
                n = Number of organic HAP in stream. Note: Summation is not applicable if TOC emissions are being estimated.
                Δη = Number of kilogram-moles (kg-moles) of gas displaced, determined in accordance with paragraph (b)(4)(i)(B) of this section.
                101.325 = Constant, kPa.
                (MWWAVG,T1), (MWWAVG,T2) = Weighted average molecular weight of TOC or total organic HAP in the displaced gas stream, determined in accordance with paragraph (b)(4)(i)(D) of this section.
              
              
              (B) The moles of gas displaced, Δη, is calculated using equation 5.
              
                
                ER19jn00.004
              
              
                Where:
                
                Δη = Number of kg-moles of gas displaced.
                Vfs = Volume of free space in the vessel, m3.
                R = Ideal gas constant, 8.314 m 3·kPa/kmol·K.
                Pa1 = Initial noncondensible gas partial pressure in the vessel, kPa.
                Pa2 = Final noncondensible gas partial pressure, kPa.
                T1 = Initial temperature of vessel, K.
                T2 = Final temperature of vessel, K.
              
              
              (C) The initial and final pressure of the noncondensible gas in the vessel shall be calculated using equation 6.
              
                ER19jn00.005
              
              
                Where:
                
                Pa = Initial or final partial pressure of noncondensible gas in the vessel headspace, kPa.
                101.325 = Constant, kPa.
                (Pi)T = Partial pressure of TOC or each organic HAP i in the vessel headspace, kPa, at the initial or final temperature (T1 or T2).
                n = Number of organic HAP in stream. Note: Summation is not applicable if TOC emissions are being estimated.
              
              

              (D) The weighted average molecular weight of TOC or organic HAP in the displaced gas, MWWAVG, shall be calculated using equation 7:
              
                ER19jn00.006
              
              
                Where:
                
                c = TOC or organic HAP component
                n = Number of TOC or organic HAP components in stream.
              
              
              (ii) If the vessel contents are heated to a temperature greater than 50 K below the boiling point, then emissions from the heating of a vessel shall be calculated as the sum of the emissions calculated in accordance with paragraphs (b)(4)(ii)(A) and (b)(4)(ii)(B) of this section.

              (A) For the interval from the initial temperature to the temperature 50 K below the boiling point, emissions shall be calculated using Equation 4, where T2 is the temperature 50 K below the boiling point.
              (B) For the interval from the temperature 50 K below the boiling point to the final temperature, emissions shall be calculated as the summation of emissions for each 5 K increment, where the emissions for each increment shall be calculated using Equation 4.
              (1) If the final temperature of the heatup is at or lower than 5 K below the boiling point, the final temperature for the last increment shall be the final temperature for the heatup, even if the last increment is less than 5 K.
              (2) If the final temperature of the heatup is higher than 5 K below the boiling point, the final temperature for the last increment shall be the temperature 5 K below the boiling point, even if the last increment is less than 5 K.
              (3) If the vessel contents are heated to the boiling point and the vessel is not operating with a condenser, the final temperature for the final increment shall be the temperature 5 K below the boiling point, even if the last increment is less than 5 K.

              (iii) If the vessel is operating with a condenser, and the vessel contents are heated to the boiling point, the primary condenser is considered part of the process, as described in § 63.488(a)(2). Emissions shall be calculated as the sum of Equation 4, which calculates emissions due to heating the vessel contents to the temperature of the gas exiting the condenser, and Equation 3, which calculates emissions due to the displacement of the remaining saturated noncondensible gas in the vessel. The final temperature in Equation 4 shall be set equal to the exit gas temperature of the condenser. Equation 3 shall be used as written below in Equation 3a, using free space volume, and T2 is set equal to the condenser exit gas temperature.
              
                ER19jn00.007
              
              
                Where:
                
                Eepisode = Emissions, kg/episode.
                yi = Saturated mole fraction of all TOC or organic HAP in the vapor phase.
                Vfs = Volume of the free space in the vessel, m3.
                PT = Pressure of the vessel vapor space, kPa.
                MWWAVG = Weighted average molecular weight of TOC or organic HAP in vapor, determined in accordance with paragraph (b)(4)(i)(D) of this section.
                R = Ideal gas constant, 8.314 m3·kPa/kmol·K.
                T = Temperature of condenser exit stream K.
              
              
              (5) The owner or operator may estimate annual emissions for a batch emission episode by direct measurement. If direct measurement is used, the owner or operator shall either perform a test for the duration of a representative batch emission episode or perform a test during only those periods of the batch emission episode for which the emission rate for the entire episode can be determined or for which the emissions are greater than the average emission rate of the batch emission episode. The owner or operator choosing either of these options shall develop an emission profile for the entire batch emission episode, based on either process knowledge or test data collected, to demonstrate that test periods are representative. Examples of information that could constitute process knowledge include calculations based on material balances and process stoichiometry. Previous test results may be used provided the results are still relevant to the current batch front-end process vent conditions. Performance tests shall follow the procedures specified in paragraphs (b)(5)(i) through (b)(5)(iii) of this section. The procedures in either paragraph (b)(5)(iv) or (b)(5)(v) of this section shall be used to calculate the emissions per batch emission episode.
              (i) Method 1 or 1A, 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling sites if the flow measuring device is a pitot tube. No traverse is necessary when Method 2A or 2D, 40 CFR part 60, appendix A is used to determine gas stream volumetric flow rate.
              (ii) Annual average batch vent flow rate shall be determined as specified in paragraph (e) of this section.
              (iii) Method 18 or Method 25A, of 40 CFR part 60, appendix A, shall be used to determine the concentration of TOC or organic HAP, as appropriate. The use of Method 25A, 40 CFR part 60, appendix A shall conform with the requirements in paragraphs (b)(5)(iii)(A) and (b)(5)(iii)(B) of this section.
              (A) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (B) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (iv) If an integrated sample is taken over the entire batch emission episode to determine average batch vent concentration of TOC or total organic HAP, emissions shall be calculated using Equation 8.
              
                
                ER19jn00.008
              
              
                Where:
                
                Episode = Emissions, kg/episode
                K = Constant, 2.494 × 10−6 (ppmv)−1(gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
                Cj = Average batch vent concentration of TOC or sample organic HAP component j of the gas stream for the batch emission episode, dry basis, ppmv.
                Mj = Molecular weight of TOC or sample organic HAP component j of the gas stream, dry basis, gm/gm-mole.
                AFR = Average batch vent flow rate of gas stream, dry basis, scmm.
                Th = Hours/episode
                n = Number of organic HAP in stream. Note: Summation not applicable if TOC emissions are being estimated using a TOC concentration measured using Method 25A, 40 CFR part 60, appendix A.
              
              
              (v) If grab samples are taken to determine the average batch vent concentration of TOC or total organic HAP, emissions shall be calculated according to paragraphs (b)(5)(v)(A) and (b)(5)(v)(B) of this section.
              (A) For each measurement point, the emission rate shall be calculated using Equation 9.
              
                ER19jn00.009
              
              
                Where:
                
                Epoint = Emission rate for individual measurement point, kg/hr.
                K = Constant, 2.494 × 10−6 (ppmv)−1 (gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
                Cj = Concentration of TOC or sample organic HAP component j of the gas stream, dry basis, ppmv.
                Mj = Molecular weight of TOC or sample organic HAP component j of the gas stream, gm/gm-mole.
                FR = Flow rate of gas stream for the measurement point, dry basis, scmm.
                n = Number of organic HAP in stream. Note: Summation not applicable if TOC emissions are being estimated using a TOC concentration measured using Method 25A, 40 CFR part 60, appendix A.
              
              
              (B) The emissions per batch emission episode shall be calculated using Equation 10.
              
                ER05SE96.010
              
              
                where:
                
                Eepisode = Emissions, kg/episode.
                DUR = Duration of the batch emission episode, hr/episode.
                Ei = Emissions for measurement point i, kg/hr.
                n = Number of measurements.
              
              
              (6) Engineering assessment may be used to estimate emissions from a batch emission episode, if the criteria in paragraph (b)(6)(i) are met. Data or other information used to demonstrate that the criteria in paragraph (b)(6)(i) of this section have been met shall be reported as specified in paragraph (b)(6)(iii) of this section. Paragraph (b)(6)(ii) of this section defines engineering assessment, for the purposes of estimating emissions from a batch emissions episode. All data, assumptions, and procedures used in an engineering assessment shall be documented.
              (i) If the criteria specified in paragraph (b)(6)(i)(A), (B), or (C) are met for a specific batch emission episode, the owner or operator may use engineering assessment, as described in paragraph (b)(6)(ii) of this section, to estimate emissions from that batch emission episode, and the owner or operator is not required to use the emissions estimation equations described in paragraphs (b)(1) through (b)(4) of this section to estimate emissions from that batch emission episode.

              (A) Previous test data, where the measurement of organic HAP or TOC emissions was an outcome of the test, show a greater than 20 percent discrepancy between the test value and the value estimated using the applicable equations in paragraphs (b)(1) through (b)(4) of this section. Paragraphs (b)(6)(i)(A)(1) and (2) of this section describe test data that will be acceptable under this paragraph (b)(6)(i)(A).
              
              (1) Test data for the batch emission episode obtained during production of the product for which the demonstration is being made.
              (2) Test data obtained for a batch emission episode from another process train, where the test data were obtained during production of the product for which the demonstration is being made. Test data from another process train may be used only if the owner or operator can demonstrate that the data are representative of the batch emission episode for which the demonstration is being made, taking into account the nature, size, operating conditions, production rate, and sequence of process steps (e.g., reaction, distillation, etc.) of the equipment in the other process train.
              (B) Previous test data obtained during the production of the product for which the demonstration is being made, for the batch emission episode with the highest organic HAP emissions on a mass basis, show a greater than 20 percent discrepancy between the test value and the value estimated using the applicable equations in paragraphs (b)(1) through (b)(4) of this section. If the criteria in this paragraph (b)(6)(i)(B) are met, then engineering assessment may be used for all batch emission episodes associated with that batch cycle for that batch unit operation.
              (C) The owner or operator has requested approval to use engineering assessment to estimate emissions from a batch emissions episode. The request to use engineering assessment to estimate emissions from a batch emissions episode shall contain sufficient information and data to demonstrate to the Administrator that engineering assessment is an accurate means of estimating emissions for that particular batch emissions episode. The request to use engineering assessment to estimate emissions for a batch emissions episode shall be submitted in the Precompliance Report required under § 63.506(e)(3).
              (ii) Engineering assessment includes, but is not limited to, the following:
              (A) Previous test results, provided the test was representative of current operating practices.
              (B) Bench-scale or pilot-scale test data obtained under conditions representative of current process operating conditions.
              (C) Flow rate, TOC emission rate, or organic HAP emission rate specified or implied within a permit limit applicable to the batch front-end process vent.
              (D) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to:
              (1) Use of material balances;
              (2) Estimation of flow rate based on physical equipment design, such as pump or blower capacities;
              (3) Estimation of TOC or organic HAP concentrations based on saturation conditions; and
              (4) Estimation of TOC or organic HAP concentrations based on grab samples of the liquid or vapor.
              (iii) Data or other information used to demonstrate that the criteria in paragraph (b)(6)(i) of this section have been met shall be reported as specified in paragraphs (b)(6)(iii)(A) and (b)(6)(iii)(B) of this section.
              (A) Data or other information used to demonstrate that the criteria in paragraph (b)(6)(i)(A) or (b)(6)(i)(B) of this section have been met shall be reported in the Notification of Compliance Status, as required in § 63.492(a)(6).
              (B) The request for approval to use engineering assessment to estimate emissions from a batch emissions episode as allowed under paragraph (b)(6)(i)(C) of this section, and sufficient data or other information for demonstrating to the Administrator that engineering assessment is an accurate means of estimating emissions for that particular batch emissions episode shall be submitted with the Precompliance Report, as required in § 63.506(e)(3).
              (7) For each batch front-end process vent, the TOC or organic HAP emissions associated with a single batch cycle shall be calculated using Equation 11.
              
                ER05SE96.011
              
              
                where:
                
                
                Ecycle = Emissions for an individual batch cycle, kg/batch cycle.
                Eepisodei = Emissions from a batch emission episode i, kg/episode.
                n = Number of batch emission episodes for the batch cycle.
              
              
              (8) Annual TOC or organic HAP emissions from a batch front-end process vent shall be calculated using Equation 12.
              
                ER05SE96.012
              
              
                where:
                
                AE = Annual emissions from a batch front-end process vent, kg/yr.
                Ni = Number of type i batch cycles performed annually, cycles/year.
                Ecyclei = Emissions from the batch front-end process vent associated with single type i batch cycle, as determined in paragraph (b)(7) of this section, kg/batch cycle.
                n = Number of different types of batch cycles that cause the emission of TOC or organic HAP from the batch front-end process vent.
              
              
              (9) Individual HAP partial pressures in multicomponent systems shall be determined using the appropriate method specified in paragraphs (b)(9)(i) through (b)(9)(iii) of this section.
              (i) If the components are miscible, use Raoult's law to calculate the partial pressures;
              (ii) If the solution is a dilute aqueous mixture, use Henry's law constants to calculate partial pressures;
              (iii) If Raoult's law or Henry's law are not appropriate or available, the owner or operator may use any of the options in paragraphs (b)(9)(iii)(A), (B), or (C) of this section.
              (A) Experimentally obtained activity coefficients, Henry's law constants, or solubility data;
              (B) Models, such as group-contribution models, to predict activity coefficients; or
              (C) Assume the components of the system behave independently and use the summation of all vapor pressures from the HAP as the total HAP partial pressure.
              (c) [Reserved]
              (d) Minimum emission level exemption. A batch front-end process vent with annual emissions of TOC or organic HAP less than 11,800 kg/yr is considered a Group 2 batch front-end process vent and the owner or operator of that batch front-end process vent shall comply with the requirements in § 63.487(f) or (g). Annual emissions of TOC or organic HAP are determined at the exit of the batch unit operation, as described in paragraph (a)(2) of this section, and are determined as specified in paragraph (b) of this section. The owner or operator of that batch front-end process vent is not required to comply with the provisions in paragraphs (e) through (g) of this section.
              (e) Determination of average batch vent flow rate and annual average batch vent flow rate. The owner or operator shall determine the average batch vent flow rate for each batch emission episode in accordance with one of the procedures provided in paragraphs (e)(1) through (e)(2) of this section. The annual average batch vent flow rate for a batch front-end process vent shall be calculated as specified in paragraph (e)(3) of this section.
              (1) Determination of the average batch vent flow rate for a batch emission episode by direct measurement shall be made using the procedures specified in paragraphs (e)(1)(i) through (e)(1)(iii) of this section.
              (i) The vent stream volumetric flow rate (FRi) for a batch emission episode, in scmm at 20 °C, shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate.
              (ii) The volumetric flow rate of a representative batch emission episode shall be measured every 15 minutes.
              (iii) The average batch vent flow rate for a batch emission episode shall be calculated using Equation 13.
              
                ER19JN00.010
              
              
                Where:
                
                AFRepisode = Average batch vent flow rate for the batch emission episode, scmm.
                FRi = Flow rate for individual measurement i, scmm.
                n = Number of flow rate measurements taken during the batch emission episode.
              
              

              (2) The average batch vent flow rate for a batch emission episode may be determined by engineering assessment, as defined in paragraph (b)(6)(i) of this section. All data, assumptions, and procedures used shall be documented.
              (3) The annual average batch vent flow rate for a batch front-end process vent shall be calculated using Equation 14.
              
                ER19JN00.011
              
              
                Where:
                
                AFR = Annual average batch vent flow rate for the batch front-end process vent, scmm.
                DURi = Duration of type i batch emission episodes annually, hr/yr.
                AFRepisode,i = Average batch vent flow rate for type i batch emission episode, scmm.
                n = Number of types of batch emission episodes venting from the batch front-end process vent.
              
              
              (f) Determination of cutoff flow rate. For each batch front-end process vent, the owner or operator shall calculate the cutoff flow rate using Equation 15.
              
                ER05SE96.015
              
              
                where:
                
                CFR = Cutoff flow rate, scmm.
                AE = Annual TOC or organic HAP emissions, as determined in paragraph (b)(8) of this section, kg/yr.
              
              
              (g) Group 1/Group 2 status determination. The owner or operator shall compare the cutoff flow rate, calculated in accordance with paragraph (f) of this section, with the annual average batch vent flow rate, determined in accordance with paragraph (e)(3) of this section. The group determination status for each batch front-end process vent shall be made using the criteria specified in paragraphs (g)(1) and (g)(2) of this section.
              (1) If the cutoff flow rate is greater than or equal to the annual average batch vent flow rate of the stream, the batch front-end process vent is classified as a Group 1 batch front-end process vent.
              (2) If the cutoff flow rate is less than the annual average batch vent flow rate of the stream, the batch front-end process vent is classified as a Group 2 batch front-end process vent.
              (h) Determination of halogenation status. To determine whether a batch front-end process vent or an aggregate batch vent stream is halogenated, the annual mass emission rate of halogen atoms contained in organic compounds shall be calculated using the procedures specified in paragraphs (h)(1) through (h)(3) of this section.
              (1) The concentration of each organic compound containing halogen atoms (ppmv, by compound) for each batch emission episode shall be determined after the last recovery device (if any recovery devices are present), based on any one of the following procedures:
              (i) Process knowledge that no halogens or hydrogen halides are present in the process may be used to demonstrate that a batch emission episode is nonhalogenated. Halogens or hydrogen halides that are unintentionally introduced into the process shall not be considered in making a finding that a batch emission episode is nonhalogenated.
              (ii) Engineering assessment as discussed in paragraph (b)(6)(i) of this section.
              (iii) Average concentration of organic compounds containing halogens and hydrogen halides as measured by Method 26 or 26A of 40 CFR part 60, appendix A.
              (iv) Any other method or data that has been validated according to the applicable procedures in Method 301, 40 CFR part 63, appendix A.
              (2) The annual mass emissions of halogen atoms for a batch front-end process vent shall be calculated using Equation 16.
              
                
                ER19JN00.012
              
              
                Where:
                
                Ehalogen = Mass of halogen atoms, dry basis, kg/yr.
                K = Constant, 0.022 (ppmv)−1 (kg-mole per scm) (min/yr), where standard temperature is 20 °C.
                AFR = Annual average batch vent flow rate of the batch front-end process vent, determined according to paragraph (e) of this section, scmm.
                Mj,i = Molecular weight of halogen atom i in compound j, kg/kg-mole.
                Lj,i = Number of atoms of halogen i in compound j.
                n = Number of halogenated compounds j in the batch front-end process vent.
                m = Number of different halogens i in each compound j of the batch front-end process vent.
                Cavgj = Annual average batch vent concentration of halogenated compound j in the batch front-end process vent, as determined by using Equation 17, dry basis, ppmv.
                
                where:
                
                  ER19JN00.013
                
                Where:
                
                DURi = Duration of type i batch emission episodes annually, hr/yr.
                Ci = Average batch vent concentration of halogenated compound j in type i batch emission episode, ppmv.
                n = Number of types of batch emission episodes venting from the batch front-end process vent.
              
              
              (3) The annual mass emissions of halogen atoms for an aggregate batch vent stream shall be the sum of the annual mass emissions of halogen atoms for all batch front-end process vents included in the aggregate batch vent stream.
              (i) Process changes affecting Group 2 batch front-end process vents. Whenever process changes, as described in paragraph (i)(1) of this section, are made that affect one or more Group 2 batch front-end process vents and that could reasonably be expected to change one or more Group 2 batch front-end process vents to Group 1 batch front-end process vents or that could reasonably be expected to reduce the batch mass input limitation for one or more Group 2 batch front-end process vents, the owner or operator of the affected source shall comply with paragraphs (i)(2) and (i)(3) of this section.
              (1) Examples of process changes include the changes listed in paragraphs (i)(1)(i), (i)(1)(ii), and (i)(1)(iii) of this section.
              (i) For all batch front-end process vents, examples of process changes include, but are not limited to, changes in feedstock type or catalyst type; or whenever there is replacement, removal, or modification of recovery equipment considered part of the batch unit operation as specified in paragraph (a)(2) of this section; or increases in production capacity or production rate. For purposes of this paragraph, process changes do not include: Process upsets; unintentional, temporary process changes; and changes that are within the margin of variation on which the original group determination was based.
              (ii) For Group 2 batch front-end process vents where the group determination and batch mass input limitation are based on the expected mix of products, the situations described in paragraphs (i)(1)(ii)(A) and (B) of this section shall be considered to be process changes.
              (A) The production of combinations of products not considered in establishing the batch mass input limitation.

              (B) The production of a recipe of a product with a total mass of HAP charged to the reactor during the production of a single batch of product that is higher than the total mass of HAP for the recipe used as the single highest-HAP recipe for that product in the batch mass input limitation determination.
              
              (iii) For Group 2 batch front-end process vents where the group determination and batch mass input limitation are based on the single highest-HAP recipe (considering all products produced or processed in the batch unit operation), the production of a recipe having a total mass of HAP charged to the reactor (during the production of a single batch of product) that is higher than the total mass of HAP for the highest-HAP recipe used in the batch mass input limitation determination shall be considered to be a process change.
              (2) For each batch front-end process vent affected by a process change, the owner or operator shall redetermine the group status by repeating the procedures specified in paragraphs (b) through (g) of this section, as applicable. Alternatively, engineering assessment, as described in paragraph (b)(6)(i) of this section, may be used to determine the effects of the process change.
              (3) Based on the results of paragraph (i)(2) of this section, owners or operators of affected sources shall comply with either paragraph (i)(3)(i), (ii), or (iii) of this section.
              (i) If the group redetermination described in paragraph (i)(2) of this section indicates that a Group 2 batch front-end process vent has become a Group 1 batch front-end process vent as a result of the process change, the owner or operator of the affected source shall submit a report as specified in § 63.492(b) and shall comply with the Group 1 provisions in §§ 63.487 through 63.492 in accordance with § 63.480(i)(2)(ii) or (i)(2)(iii), as applicable.
              (ii) If the redetermination described in paragraph (i)(2) of this section indicates that a Group 2 batch front-end process vent with annual emissions less than the applicable level specified in paragraph (d) of this section, and that is in compliance with § 63.487(g), now has annual emissions greater than or equal to the applicable level specified by paragraph (d) of this section but remains a Group 2 batch front-end process vent, the owner or operator of the affected source shall comply with the provisions in paragraphs (i)(3)(ii)(A) through (C) of this section.
              (A) Redetermine the batch mass input limitation;
              (B) Submit a report as specified in § 63.492(c); and
              (C) Comply with § 63.487(f), beginning with the year following the submittal of the report submitted according to paragraph (i)(3)(ii)(B) of this section.
              (iii) If the group redetermination described in paragraph (i)(2) of this section indicates no change in group status or no change in the relation of annual emissions to the levels specified in paragraph (d) of this section, the owner or operator of the affected source shall comply with paragraphs (i)(3)(iii)(A) and (i)(3)(iii)(B) of this section.
              (A) The owner or operator shall redetermine the batch mass input limitation; and
              (B) The owner or operator shall submit the new batch mass input limitation in accordance with § 63.492(c).
              [62 FR 46925, Sept. 5, 1996, as amended at 64 FR 11542, Mar. 9, 1999; 65 FR 38054, June 19, 2000]
            
            
              § 63.489
              Batch front-end process vents—monitoring equipment.
              (a) General requirements. Each owner or operator of a batch front-end process vent or aggregate batch vent stream that uses a control device to comply with the requirements in § 63.487(a)(2) or § 63.487(b)(2) shall install the monitoring equipment specified in paragraph (b) of this section. All monitoring equipment shall be installed, calibrated, maintained, and operated according to the manufacturer's specifications or other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (1) This monitoring equipment shall be in operation at all times when batch emission episodes, or portions thereof, that the owner or operator has selected to control are vented to the control device, or at all times when an aggregate batch vent stream is vented to the control device.

              (2) Except as otherwise provided in this subpart, the owner or operator shall operate control devices such that the daily average of monitored parameters, established as specified in paragraph (e) of this section, remains above the minimum level or below the maximum level, as appropriate.
              (b) Batch front-end process vent and aggregate batch vent stream monitoring equipment. The monitoring equipment specified in paragraphs (b)(1) through (b)(8) of this section shall be installed as specified in paragraph (a) of this section. The parameters to be monitored are specified in Table 6 of this subpart.
              (1) Where an incinerator is used, a temperature monitoring device equipped with a continuous recorder is required.
              (i) Where an incinerator other than a catalytic incinerator is used, the temperature monitoring device shall be installed in the firebox or in the ductwork immediately downstream of the firebox in a position before any substantial heat exchange occurs.
              (ii) Where a catalytic incinerator is used, temperature monitoring devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (2) Where a flare is used, a device (including, but not limited to, a thermocouple, ultra-violet beam sensor, or infrared sensor) capable of continuously detecting the presence of a pilot flame is required.
              (3) Where a boiler or process heater of less than 44 megawatts design heat input capacity is used, a temperature monitoring device in the firebox equipped with a continuous recorder is required. Any boiler or process heater in which all batch front-end process vents or aggregate batch vent streams are introduced with the primary fuel or are used as the primary fuel is exempt from this requirement.
              (4) Where a scrubber is used with an incinerator, boiler, or process heater in concert with the combustion of halogenated batch front-end process vents or halogenated aggregate batch vent streams, the following monitoring equipment is required for the scrubber:
              (i) A pH monitoring device equipped with a continuous recorder to monitor the pH of the scrubber effluent; and
              (ii) A flow measurement device equipped with a continuous recorder shall be located at the scrubber influent for liquid flow. Gas stream flow shall be determined using one of the procedures specified in paragraphs (b)(4)(ii)(A) through (b)(4)(ii)(C) of this section.
              (A) The owner or operator may determine gas stream flow using the design blower capacity, with appropriate adjustments for pressure drop.
              (B) If the scrubber is subject to regulations in 40 CFR parts 264 through 266 that have required a determination of the liquid to gas (L/G) ratio prior to the applicable compliance date for this subpart, the owner or operator may determine gas stream flow by the method that had been utilized to comply with those regulations. A determination that was conducted prior to the compliance date for this subpart may be utilized to comply with this subpart if it is still representative.
              (C) The owner or operator may prepare and implement a gas stream flow determination plan that documents an appropriate method which will be used to determine the gas stream flow. The plan shall require determination of gas stream flow by a method which will at least provide a value for either a representative or the highest gas stream flow anticipated in the scrubber during representative operating conditions. The plan shall include a description of the methodology to be followed and an explanation of how the selected methodology will reliably determine the gas stream flow, and a description of the records that will be maintained to document the determination of gas stream flow. The owner or operator shall maintain the plan as specified in § 63.506(a).
              (5) Where an absorber is used, a scrubbing liquid temperature monitoring device and a specific gravity monitoring device are required, each equipped with a continuous recorder.
              (6) Where a condenser is used, a condenser exit temperature (product side) monitoring device equipped with a continuous recorder is required.

              (7) Where a carbon adsorber is used, an integrating regeneration steam flow, nitrogen flow, or pressure monitoring device having an accuracy of ±10 percent of the flow rate, level, or pressure, or better, capable of recording the total regeneration steam flow or nitrogen flow, or pressure (gauge or absolute) for each regeneration cycle; and a carbon bed temperature monitoring device, capable of recording the carbon bed temperature after each regeneration and within 15 minutes of completing any cooling cycle are required.
              (8) As an alternate to paragraphs (b)(5) through (b)(7) of this section, the owner or operator may install an organic monitoring device equipped with a continuous recorder.
              (c) Alternative monitoring parameters. An owner or operator of a batch front-end process vent or aggregate batch vent stream may request approval to monitor parameters other than those required by paragraph (b) of this section. The request shall be submitted according to the procedures specified in § 63.492(e) and § 63.506(f). Approval shall be requested if the owner or operator:
              (1) Uses a control device other than those included in paragraph (b) of this section; or
              (2) Uses one of the control devices included in paragraph (b) of this section, but seeks to monitor a parameter other than those specified in Table 6 of this subpart and paragraph (b) of this section.
              (d) Monitoring of bypass lines. The owner or operator of a batch front-end process vent or aggregate batch vent stream using a vent system that contains bypass lines that could divert emissions away from a control device used to comply with § 63.487(a) or § 63.487(b) shall comply with either paragraph (d)(1) or (d)(2) of this section. Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief valves needed for safety purposes are not subject to this paragraph (d).
              (1) Properly install, maintain, and operate a flow indicator that takes a reading at least once every 15 minutes. Records shall be generated as specified in § 63.491(e)(3). The flow indicator shall be installed at the entrance to any bypass line that could divert emissions away from the control device and to the atmosphere; or
              (2) Secure the bypass line damper or valve in the non-diverting position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the damper or valve is maintained in the non-diverting position and emissions are not diverted through the bypass line. Records shall be generated as specified in § 63.491(e)(4).
              (e) Establishment of parameter monitoring levels. Parameter monitoring levels for batch front-end process vents and aggregate batch vent streams shall be established as specified in paragraphs (e)(1) through (e)(3) of this section.
              (1) For each parameter monitored under paragraph (b) or (c) of this section, the owner or operator shall establish a level, defined as either a maximum or minimum operating parameter as denoted in Table 7 of this subpart, that indicates proper operation of the control device. The level shall be established in accordance with the procedures specified in § 63.505. The level may be based upon a prior performance test conducted for determining compliance with a regulation promulgated by the EPA, and the owner or operator is not required to conduct a performance test under § 63.490, provided that the prior performance test meets the conditions of § 63.490(b)(3).
              (i) For batch front-end process vents using a control device to comply with § 63.487(a)(2), the established level shall reflect the control efficiency established as part of the initial compliance demonstration specified in § 63.490(c)(2).
              (ii) For aggregate batch vent streams using a control device to comply with § 63.487(b)(2), the established level shall reflect the emission reduction requirement of either 90 percent or 20 ppmv specified in § 63.487(b)(2).
              (2) The established level, along with supporting documentation, shall be submitted in the Notification of Compliance Status or the operating permit application as required in § 63.506(e)(5) or § 63.506(e)(8), respectively.

              (3) The operating day shall be defined as part of establishing the parameter monitoring level and shall be submitted with the information in paragraph (e)(2) of this section. The definition of operating day shall specify the time(s) at which an operating day begins and ends. The operating day shall not exceed 24 hours.
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38059, June 19, 2000; 66 FR 36928, July 16, 2001; 76 FR 22589, Apr. 21, 2011]
            
            
              § 63.490
              Batch front-end process vents—performance test methods and procedures to determine compliance.
              (a) Use of a flare. When a flare is used to comply with § 63.487(a)(1) or § 63.487(b)(1), the owner or operator of an affected source shall comply with § 63.504(c).
              (b) Exceptions to performance tests. An owner or operator is not required to conduct a performance test when a control device specified in paragraphs (b)(1) through (b)(5) of this section is used to comply with § 63.487(a)(2).
              (1) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (2) A boiler or process heater where the vent stream is introduced with the primary fuel or is used as the primary fuel.
              (3) A control device for which a performance test was conducted for determining compliance with a regulation promulgated by the EPA and the test was conducted using the same Methods specified in this section and either no deliberate process changes have been made since the test, or the owner or operator can demonstrate that the results of the performance test, with or without adjustments, reliably demonstrate compliance despite process changes.
              (4) A boiler or process heater burning hazardous waste for which the owner or operator:
              (i) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H; or
              (ii) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (5) A hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O.
              (c) Batch front-end process vent testing and procedures for compliance with § 63.487(a)(2). Except as provided in paragraph (a) or (b) of this section, an owner or operator using a control device to comply with § 63.487(a)(2) shall conduct a performance test using the procedures specified in paragraph (c)(1) of this section in order to determine the control efficiency of the control device. An owner or operator shall determine the percent reduction for the batch cycle using the control efficiency of the control device as specified in paragraphs (c)(2)(i) through (c)(2)(iii) of this section and the procedures specified in paragraph (c)(2) of this section. Compliance may be based on either total organic HAP or TOC. For purposes of this paragraph (c), the term “batch emission episode” shall have the meaning “period of the batch emission episode selected for control,” which may be the entire batch emission episode or may only be a portion of the batch emission episode.
              (1) Performance tests shall be conducted as specified in paragraphs (c)(1)(i) through (c)(1)(v) of this section.
              (i) Except as specified in paragraph (c)(1)(i)(A) of this section, a test shall be performed for the entire period of each batch emission episode in the batch cycle that the owner or operator selects to control as part of achieving the required 90 percent emission reduction for the batch cycle specified in § 63.487(a)(2). Only one test is required for each batch emission episode selected by the owner or operator for control. The owner or operator shall follow the procedures listed in paragraphs (c)(1)(i)(B) through (c)(1)(i)(D) of this section.

              (A) Alternatively, an owner or operator may choose to test only those periods of the batch emission episode during which the emission rate for the entire episode can be determined or during which the emissions are greater than the average emission rate of the batch emission episode. The owner or operator choosing either of these options shall develop an emission profile for the entire batch emission episode, based on either process knowledge or test data collected, to demonstrate that test periods are representative. Examples of information that could constitute process knowledge include calculations based on material balances and process stoichiometry. Previous test results may be used, provided the results are still relevant to the current batch front-end process vent conditions.

              (B) Method 1 or 1A, 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling sites if the flow measuring device is a pitot tube, except that references to particulate matter in Method 1A do not apply for the purposes of this subpart. No traverse is necessary when Method 2A or 2D, 40 CFR part 60, appendix A is used to determine gas stream volumetric flow rate. Inlet sampling sites shall be located as specified in paragraphs (c)(1)(i)(B)(1) and (c)(1)(i)(B)(2) of this section. Outlet sampling sites shall be located at the outlet of the final control device prior to release to the atmosphere.
              (1) The control device inlet sampling site shall be located at the exit from the batch unit operation before any control device. Section 63.488(a)(2) describes those recovery devices considered part of the unit operation. Inlet sampling sites would be after these specified recovery devices.
              (2) If a batch process vent is introduced with the combustion air or as a secondary fuel into a boiler or process heater with a design capacity less than 44 megawatts, selection of the location of the inlet sampling sites shall ensure the measurement of total organic HAP or TOC (minus methane and ethane) concentrations in all batch front-end process vents and primary and secondary fuels introduced into the boiler or process heater.
              (C) Gas stream volumetric flow rate and/or average batch vent flow rate shall be determined as specified in § 63.488(e).

              (D) Method 18 or Method 25A of 40 CFR part 60, appendix A, shall be used to determine the concentration of organic HAP or TOC, as appropriate. Alternatively, any other method or data that has been validated according to the applicable procedures in Method 301, 40 CFR part 63, appendix A, may be used. The use of Method 25A, 40 CFR part 60, appendix A shall conform with the requirements in paragraphs (c)(1)(i)(D)(1) and (c)(1)(i)(D)(2) of this section.
              (1) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (2) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (ii) If an integrated sample is taken over the entire batch emission episode to determine the average batch vent concentration of TOC or total organic HAP, emissions per batch emission episode shall be calculated using Equations 18 and 19.
              
                ER19JN00.014
              
              
                ER19JN00.015
              
              
                Where:
                
                Eepisode = Inlet or outlet emissions, kg/episode.
                K = Constant, 2.494 × 10−6 (ppmv)−1 (gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
                Cj = Average inlet or outlet concentration of TOC or sample organic HAP component j of the gas stream for the batch emission episode, dry basis, ppmv.
                Mj = Molecular weight of TOC or sample organic HAP component j of the gas stream, gm/gm-mole.
                AFR = Average inlet or outlet flow rate of gas stream for the batch emission episode, dry basis, scmm.
                Th = Hours/episode.
                n = Number of organic HAP in stream. Note: Summation is not applicable if TOC emissions are being estimated using a TOC concentration measured using Method 25A, 40 CFR part 60, appendix A.
              
              
              (iii) If grab samples are taken to determine the average batch vent concentration of TOC or total organic HAP, emissions shall be calculated according to paragraphs (c)(1)(iii)(A) and (c)(1)(iii)(B) of this section.
              (A) For each measurement point, the emission rates shall be calculated using Equations 20 and 21.
              
                ER19JN00.016
              
              
                ER19JN00.017
              
              
                Where:
                
                Epoint = Inlet or outlet emission rate for the measurement point, kg/hr.
                K = Constant, 2.494 × 10−6 (ppmv)−1 (gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
                Cj = Inlet or outlet concentration of TOC or sample organic HAP component j of the gas stream, dry basis, ppmv.
                Mj = Molecular weight of TOC or sample organic HAP component j of the gas stream, gm/gm-mole.
                FR = Inlet or outlet flow rate of gas stream for the measurement point, dry basis, scmm.
                n = Number of organic HAP in stream. Note: Summation is not applicable if TOC emissions are being estimated using a TOC concentration measured using Method 25A, 40 CFR part 60, appendix A.
              
              
              (B) The emissions per batch emission episode shall be calculated using Equations 22 and 23.
              
                ER05SE96.021
              
              
                ER05SE96.022
              
              
                where:
                
                Eepisode = Inlet or outlet emissions, kg/episode.
                DUR = Duration of the batch emission episode, hr/episode.
                Epoint,i = Inlet or outlet emissions for measurement point i, kg/hr.
                n = Number of measurements.
              
              
              (iv) The control efficiency for the control device shall be calculated using Equation 24.
              
                ER05SE96.023
              
              
                Where:
                
                R = Control efficiency of control device, percent.
                Einlet
                  i = Mass rate of TOC or total organic HAP for batch emission episode i at the inlet to the control device as calculated under paragraph (c)(1)(ii) or (c)(1)(iii) of this section, kg/hr.
                Eoutlet
                  i = Mass rate of TOC or total organic HAP for batch emission episode i at the outlet of the control device, as calculated under paragraph (c)(1)(ii) or (c)(1)(iii) of this section, kg/hr.
                n = Number of batch emission episodes in the batch cycle selected to be controlled.
              
              

              (v) If the batch front-end process vent entering a boiler or process heater with a design capacity less than 44 megawatts is introduced with the combustion air or as a secondary fuel, the weight-percent reduction of total organic HAP or TOC across the device shall be determined by comparing the TOC or total organic HAP in all combusted batch front-end process vents and primary and secondary fuels with the TOC or total organic HAP, respectively, exiting the combustion device.
              (2) The percent reduction for the batch cycle shall be determined using Equation 25 and the control device efficiencies specified in paragraphs (c)(2)(i) through (c)(2)(iii) of this section. All information used to calculate the batch cycle percent reduction, including a definition of the batch cycle identifying all batch emission episodes, shall be recorded as specified in § 63.491(b)(2). This information shall include identification of those batch emission episodes, or portions thereof, selected for control.
              
                ER19JN00.018
              
              
                Where:
                
                Eunc = Mass rate of TOC or total organic HAP for uncontrolled batch emission episode i, kg/hr.
                Einlet
                  con = Mass rate of TOC or total organic HAP for controlled batch emission episode i at the inlet to the control device, kg/hr.
                R = Control efficiency of control device as specified in paragraphs (c)(2)(i) through (c)(2)(iii) of this section.
                n = Number of uncontrolled batch emission episodes, controlled batch emission episodes, and control devices. The value of n is not necessarily the same for these three items.
              
              
              (i) If a performance test is required by paragraph (c) of this section, the control efficiency of the control device shall be as determined in paragraph (c)(1)(iv) of this section.
              (ii) If a performance test is not required by paragraph (c) of this section for a combustion control device, as specified in paragraph (b) of this section, the control efficiency of the control device shall be 98 percent. The control efficiency for a flare shall be 98 percent.
              (iii) If a performance test is not required by paragraph (c) of this section for a noncombustion control device, the control efficiency shall be determined by the owner or operator based on engineering assessment.
              (d) Batch process vent and aggregate batch vent stream testing for compliance with § 63.487(c) [halogenated emission streams]. An owner or operator controlling halogenated emissions in compliance with § 63.487(c) shall conduct a performance test to determine compliance with the control efficiency specified in § 63.487(c)(1) or the emission limit specified in § 63.487(c)(2) for hydrogen halides and halogens.
              (1) Sampling sites shall be located at the inlet and outlet of the scrubber or other halogen reduction device used to reduce halogen emissions in complying with § 63.487(c)(1) or at the outlet of the halogen reduction device used to reduce halogen emissions in complying with § 63.487(c)(2).
              (2) The mass emissions of each hydrogen halide and halogen compound for the batch cycle or aggregate batch vent stream shall be calculated from the measured concentrations and the gas stream flow rate(s) determined by the procedures specified in paragraphs (d)(2)(i) and (d)(2)(ii) of this section, except as specified in paragraph (d)(5) of this section.
              (i) Method 26 or Method 26A of 40 CFR part 60, appendix A, shall be used to determine the concentration, in Mg per dry scm, of total hydrogen halides and halogens present in the emissions stream.
              (ii) Gas stream volumetric flow rate and/or average batch vent flow rate shall be determined as specified in § 63.488(e).

              (3) To determine compliance with the percent reduction specified in § 63.487(c)(1), the mass emissions for any hydrogen halides and halogens present at the inlet of the scrubber or other halogen reduction device shall be summed together. The mass emissions of any hydrogen halides or halogens present at the outlet of the scrubber or other halogen reduction device shall be summed together. Percent reduction shall be determined by subtracting the outlet mass emissions from the inlet mass emissions and then dividing the result by the inlet mass emissions and multiplying by 100.
              (4) To determine compliance with the emission limit specified in § 63.487(c)(2), the annual mass emissions for any hydrogen halides and halogens present at the outlet of the halogen reduction device and prior to any combustion device shall be summed together and compared to the emission limit specified in § 63.487(c)(2).
              (5) The owner or operator may use any other method to demonstrate compliance if the method or data has been validated according to the applicable procedures of Method 301, 40 CFR part 63, appendix A.
              (e) Aggregate batch vent stream testing for compliance with § 63.487(b)(2). Except as specified in paragraphs (e)(1) through (e)(3) of this section, owners or operators of aggregate batch vent streams complying with § 63.487(b)(2) shall conduct a performance test using the performance testing procedures for continuous front-end process vents in § 63.116(c).
              (1) For the purposes of this subpart, when the provisions of § 63.116(c) specify that Method 18, 40 CFR part 60, appendix A shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A may be used. The use of Method 25A, 40 CFR part 60, appendix A shall conform with the requirements in paragraphs (e)(1)(i) and (e)(1)(ii) of this section.
              (i) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (ii) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (2) When § 63.116(c)(4) refers to complying with an emission reduction of 98 percent, for the purposes of this subpart, the 90 percent reduction requirement specified in § 63.487(b)(2) shall apply.
              (3) When a combustion device is used to comply with the 20 parts per million by volume outlet concentration standard specified in § 63.487(b)(2), the correction to 3 percent oxygen specified in the performance testing procedures of § 63.116(c)(3) and (c)(3)(iii) is only required when supplemental combustion air is used to combust the emissions, for the purposes of this subpart.
              (f) Batch mass input limitation. The batch mass input limitation required by § 63.487(g)(1) shall be determined by the owner or operator such that annual emissions for the batch front-end process vent remain less than the level specified in § 63.488(d). The batch mass input limitation required by § 63.487(f)(1) shall be determined by the owner or operator such that annual emissions remain at a level that ensures that the batch front-end process vent remains a Group 2 batch front-end process vent, given the actual annual flow rate for that batch front-end process vent determined according to § 63.488(e)(3). The batch mass input limitation shall be determined using the same basis, as described in § 63.488(a)(1), used to make the group determination (i.e., expected mix of products or highest-HAP recipe). The establishment of the batch mass input limitation is not dependent upon any past production or activity level.
              (1) If the expected mix of products serves as the basis for the batch mass input limitation, the batch mass input limitation shall be determined based on any foreseeable combination of products that the owner or operator expects to manufacture.

              (2) If the single highest-HAP recipe serves as the basis for the batch mass input limitation, the batch mass input limitation shall be determined based solely on the production of the single highest-HAP recipe, considering all products produced or processed in the batch unit operation.
              [62 FR 46925, Sept. 5, 1996, as amended at 64 FR 11542, Mar. 9, 1999; 65 FR 38060, June 19, 2000]
            
            
              § 63.491
              Batch front-end process vents—recordkeeping requirements.
              (a) Group determination records for batch front-end process vents. Except as provided in paragraphs (a)(7) and (a)(8) of this section, each owner or operator of an affected source shall maintain the records specified in paragraphs (a)(1) through (a)(6) of this section for each batch front-end process vent subject to the group determination procedures of § 63.488. Except for paragraph (a)(1) of this section, the records required to be maintained by this paragraph are limited to the information developed and used to make the group determination under §§ 63.488(b) through 63.488(g), as appropriate. If an owner or operator did not need to develop certain information (e.g., annual average batch vent flow rate) to determine the group status, this paragraph does not require that additional information be developed. Paragraph (a)(9) of this section specifies the recordkeeping requirements for Group 2 batch front-end process vents that are exempt from the batch mass input limitation provisions, as allowed under § 63.487(h).
              (1) An identification of each unique product that has emissions from one or more batch emission episodes venting from the batch front-end process vent, along with an identification of the single highest-HAP recipe for each product and the mass of HAP fed to the reactor for that recipe.
              (2) A description of, and an emission estimate for, each batch emission episode, and the total emissions associated with one batch cycle, as described in either paragraph (a)(2)(i) or (a)(2)(ii) of this section, as appropriate.
              (i) If the group determination is based on the expected mix of products, records shall include the emission estimates for the single highest-HAP recipe of each unique product identified in paragraph (a)(1) of this section that was considered in making the group determination under § 63.488.
              (ii) If the group determination is based on the single highest-HAP recipe (considering all products produced or processed in the batch unit operation), records shall include the emission estimates for the single highest-HAP recipe.
              (3) Total annual uncontrolled TOC or organic HAP emissions, determined at the exit from the batch unit operation before any emission control, as determined in accordance with § 63.488(b).
              (i) For Group 2 batch front-end process vents, emissions shall be determined at the batch mass input limitation.
              (ii) For Group 1 batch front-end process vents, emissions shall be those used to determine the group status of the batch front-end process vent.
              (4) The annual average batch vent flow rate for the batch front-end process vent as determined in accordance with § 63.488(e).
              (5) The cutoff flow rate, determined in accordance with § 63.488(f).
              (6) The results of the batch front-end process vent group determination, conducted in accordance with § 63.488(g).
              (7) If a batch front-end process vent is subject to § 63.487(a) or § 63.487(b), none of the records in paragraphs (a)(1) through (a)(6) of this section are required.
              (8) If the total annual emissions from the batch front-end process vent during the group determination are less than the appropriate level specified in § 63.488(d), only the records in paragraphs (a)(1) through (a)(3) of this section are required.
              (9) For each Group 2 batch front-end process vent that is exempt from the batch mass input limitation provisions because it meets the criteria of § 63.487(h), the records specified in paragraphs (a)(9)(i) and (ii) shall be maintained.
              (i) Documentation of the maximum design capacity of the EPPU; and
              (ii) The mass of HAP or material that can be charged annually to the batch unit operation at the maximum design capacity.
              (b) Compliance demonstration records. Each owner or operator of a batch front-end process vent or aggregate batch vent stream complying with § 63.487(a) or (b), shall keep the following records, as applicable, readily accessible:
              (1) The annual mass emissions of halogen atoms in the batch front-end process vent or aggregate batch vent stream determined according to the procedures specified in § 63.488(h).
              (2) If the owner or operator of a batch front-end process vent has chosen to comply with § 63.487(a)(2), records documenting the batch cycle percent reduction as specified in § 63.490(c)(2).
              (3) When using a flare to comply with § 63.487(a)(1):
              (i) The flare design (i.e., steam-assisted, air-assisted, or non-assisted);
              (ii) All visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination required by § 63.504(c); and
              (iii) Periods when all pilot flames were absent.
              (4) The following information when using a control device to meet the percent reduction requirement specified in § 63.487 (a)(2) or (b)(2):
              (i) For an incinerator or non-combustion control device, the percent reduction of organic HAP or TOC achieved, as determined using the procedures specified in § 63.490(c) for batch front-end process vents and § 63.490(e) for aggregate batch vent streams;
              (ii) For a boiler or process heater, a description of the location at which the vent stream is introduced into the boiler or process heater;
              (iii) For a boiler or process heater with a design heat input capacity of less than 44 megawatts and where the process vent stream is introduced with combustion air or is used as a secondary fuel and is not mixed with the primary fuel, the percent reduction of organic HAP or TOC achieved, as determined using the procedures specified in § 63.490(c) for batch front-end process vents and § 63.490(e) for aggregate batch vent streams; and
              (iv) For a scrubber or other halogen reduction device following a combustion device to control halogenated batch front-end process vents or halogenated aggregate batch vent streams, the percent reduction of total hydrogen halides and halogens, as determined under § 63.490(d)(3) or the emission limit determined under § 63.490(d)(4).
              (5) When complying with the 20 parts per million by volume outlet concentration standard specified in § 63.487(b)(2), records of the outlet concentration of organic HAP or TOC on a dry basis. If supplemental combustion air is used to combust the emissions, the outlet concentration shall be corrected to 3 percent oxygen. If supplemental combustion air is not used, a correction to 3 percent oxygen is not required.
              (c) Establishment of parameter monitoring level records. For each parameter monitored according to § 63.489(b) and Table 6 of this subpart, or for alternate parameters and/or parameters for alternate control devices monitored according to § 63.492(e) as allowed under § 63.489(c), maintain documentation showing the establishment of the level that indicates proper operation of the control device as required by § 63.489(e) for parameters specified in § 63.489(b) and as required by § 63.506(f) for alternate parameters. This documentation shall include the parameter monitoring data used to establish the level.
              (d) Group 2 batch front-end process vent continuous compliance records. The owner or operator of a Group 2 batch front-end process vent shall comply with either paragraph (d)(1) or (d)(2) of this section, as appropriate.
              (1) The owner or operator of a Group 2 batch front-end process vent required to comply with § 63.487(g) shall keep the following records readily accessible:
              (i) Records designating the established batch mass input limitation required by § 63.487(g)(1) and specified in § 63.490(f).
              (ii) Records specifying the mass of HAP or material charged to the batch unit operation.
              (2) The owner or operator of a Group 2 batch front-end process vent complying with § 63.487(f) shall keep the following records readily accessible:
              (i) Records designating the established batch mass input limitation required by § 63.487(f)(1) and specified in § 63.490(f).

              (ii) Records specifying the mass of HAP or material charged to the batch unit operation.
              
              (e) Controlled batch front-end process vent continuous compliance records. Each owner or operator of a batch front-end process vent that has chosen to use a control device to comply with § 63.487(a) shall keep the following records readily accessible:
              (1) Continuous records of the equipment operating parameters specified to be monitored under § 63.489(b) as applicable, and listed in Table 6 of this subpart, or specified by the Administrator in accordance with § 63.492(e) as allowed under § 63.489(c). These records shall be kept as specified under § 63.506(d), except as specified in paragraphs (e)(1)(i) and (e)(1)(ii) of this section.
              (i) For flares, the records specified in Table 6 of this subpart shall be maintained in place of continuous records.
              (ii) For carbon adsorbers, the records specified in Table 6 of this subpart shall be maintained in place of batch cycle daily averages.
              (2) Records of the batch cycle daily average value of each continuously monitored parameter, except as provided in paragraphs (e)(2)(iii) of this section, as calculated using the procedures specified in paragraphs (e)(2)(i) and (e)(2)(ii) of this section.
              (i) The batch cycle daily average shall be calculated as the average of all parameter values measured for an operating day during those batch emission episodes, or portions thereof, in the batch cycle that the owner or operator has selected to control.
              (ii) Monitoring data recorded during periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments shall not be included in computing the batch cycle daily averages. In addition, monitoring data recorded during periods of non-operation of the EPPU (or specific portion thereof) resulting in cessation of organic HAP emissions shall not be included in computing the batch cycle daily averages.
              (iii) If all recorded values for a monitored parameter during an operating day are above the minimum or below the maximum level established in accordance with § 63.489(e), the owner or operator may record that all values were above the minimum or below the maximum level established, rather than calculating and recording a batch cycle daily average for that operating day.
              (3) Hourly records of whether the flow indicator for bypass lines specified under § 63.489(d)(1) was operating and whether a diversion was detected at any time during the hour. Also, records of the times of all periods when the vent is diverted from the control device, or the flow indicator specified in § 63.489(d)(1) is not operating.
              (4) Where a seal or closure mechanism is used to comply with § 63.489(d)(2), hourly records of whether a diversion was detected at any time are not required.
              (i) For compliance with § 63.489(d)(2), the owner or operator shall record whether the monthly visual inspection of the seals or closure mechanism has been done, and shall record the occurrence of all periods when the seal mechanism is broken, the bypass line damper or valve position has changed, or the key for a lock-and-key type configuration has been checked out, and records of any car-seal that has been broken.
              (ii) [Reserved]
              (5) Records specifying the times and duration of periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high level adjustments. In addition, records specifying any other periods of process or control device operation when monitors are not operating.
              (f) Aggregate batch vent stream continuous compliance records. In addition to the records specified in paragraphs (b) and (c) of this section, each owner or operator of an aggregate batch vent stream using a control device to comply with § 63.487(b)(1) or (b)(2) shall keep the following records readily accessible:
              (1) Continuous records of the equipment operating parameters specified to be monitored under § 63.489(b) and listed in Table 6 of this subpart, as applicable, or specified by the Administrator in accordance with § 63.492(e), as allowed under § 63.489(c), with the exceptions listed in paragraphs (f)(1)(i) and (f)(1)(ii) of this section.

              (i) For flares, the records specified in Table 6 of this subpart shall be maintained in place of continuous records.
              
              (ii) For carbon adsorbers, the records specified in Table 6 of this subpart shall be maintained in place of daily averages.
              (2) Records of the daily average value of each continuously monitored parameter for each operating day determined according to the procedures specified in § 63.506(d).
              (3) For demonstrating compliance with the monitoring of bypass lines as specified in § 63.489(d), records as specified in paragraph (e)(3) or (e)(4) of this section, as appropriate.
              (g) Documentation supporting the establishment of the batch mass input limitation shall include the information specified in paragraphs (g)(1) through (g)(5) of this section, as appropriate.
              (1) Identification of whether the purpose of the batch mass input limitation is to comply with § 63.487(f)(1) or (g)(1).
              (2) Identification of whether the batch mass input limitation is based on the single highest-HAP recipe (considering all products) or on the expected mix of products for the batch front-end process vent as allowed under § 63.488(a)(1).
              (3) Definition of the operating year, for the purposes of determining compliance with the batch mass input limitation.
              (4) If the batch mass input limitation is based on the expected mix of products, the owner or operator shall provide documentation that describes as many scenarios for differing mixes of products (i.e., how many of each type of product) as the owner or operator desires the flexibility to accomplish. Alternatively, the owner or operator shall provide a description of the relationship among the mix of products that will allow a determination of compliance with the batch mass input limitation under any number of scenarios.
              (5) The mass of HAP or material allowed to be charged to the batch unit operation per year under the batch mass input limitation.
              [62 FR 46925, Sept. 5, 1996, as amended at 64 FR 11542, Mar. 9, 1999; 65 FR 38063, June 19, 2000; 76 FR 22589, Apr. 21, 2011]
            
            
              § 63.492
              Batch front-end process vents—reporting requirements.
              (a) The owner or operator of a batch front-end process vent or aggregate batch vent stream at an affected source shall submit the information specified in paragraphs (a)(1) through (a)(6) of this section, as appropriate, as part of the Notification of Compliance Status specified in § 63.506(e)(5).
              (1) For each batch front-end process vent complying with § 63.487(a) and each aggregate batch vent stream complying with § 63.487(b), the information specified in § 63.491(b) and § 63.491(c), as applicable.
              (2) For each Group 2 batch front-end process vent with annual emissions less than the level specified in § 63.488(d), the information specified in § 63.491(d)(1)(i).
              (3) For each Group 2 batch front-end process vent with annual emissions greater than or equal to the level specified in § 63.488(d), the information specified in § 63.491(d)(2)(i).
              (4) For each batch process vent subject to the group determination procedures, the information specified in § 63.491(a), as appropriate.
              (5) For each Group 2 batch front-end process vent that is exempt from the batch mass input limitation provisions because it meets the criteria of § 63.487(h), the information specified in § 63.491(a)(1) through (3), and the information specified in § 63.491(a)(4) through (6) as applicable, calculated at the conditions specified in § 63.487(h).
              (6) When engineering assessment has been used to estimate emissions from a batch emissions episode and the criteria specified in § 63.488(b)(6)(i)(A) or (B) have been met, the owner or operator shall submit the information demonstrating that the criteria specified in § 63.488(b)(6)(i)(A) or (B) have been met as part of the Notification of Compliance Status required by § 63.506(e)(5).

              (b) Whenever a process change, as defined in § 63.488(i)(1), is made that causes a Group 2 batch front-end process vent to become a Group 1 batch front-end process vent, the owner or operator shall notify the Administrator and submit a description of the process change within 180 days after the process change is made or with the next Periodic Report, whichever is later. The owner or operator of an affected source shall comply with the Group 1 batch front-end process vent provisions in §§ 63.486 through 63.492 in accordance with § 63.480(i)(2)(ii).
              (c) Whenever a process change, as defined in § 63.488(i)(1), is made that causes a Group 2 batch front-end process vent with annual emissions less than the level specified in § 63.488(d) for which the owner or operator is required to comply with § 63.487(g) to have annual emissions greater than or equal to the level specified in § 63.488(d) but remains a Group 2 batch front-end process vent, or if a process change is made that requires the owner or operator to redetermine the batch mass input limitation as specified in § 63.488(i)(3), the owner or operator shall submit a report within 180 days after the process change is made or with the next Periodic Report, whichever is later. The following information shall be submitted:
              (1) A description of the process change;
              (2) The batch mass input limitation determined in accordance with § 63.487(f)(1).
              (d) The owner or operator is not required to submit a report of a process change if one of the conditions specified in paragraphs (d)(1) or (d)(2) of this section is met.
              (1) The change does not meet the description of a process change in § 63.488(i).
              (2) The redetermined group status remains Group 2 for an individual batch front-end process vent with annual emissions greater than or equal to the level specified in § 63.488(d) and the batch mass input limitation does not decrease, or a Group 2 batch front-end process vent with annual emissions less than the level specified in § 63.488(d) complying with § 63.487(g) continues to have emissions less than the level specified in § 63.488(d) and the batch mass input limitation does not decrease.
              (e) If an owner or operator uses a control device other than those specified in § 63.489(b) and listed in Table 6 of this subpart or requests approval to monitor a parameter other than those specified in § 63.489(b) and listed in Table 6 of this subpart, the owner or operator shall submit a description of planned reporting and recordkeeping procedures, as specified in § 63.506(f), as part of the Precompliance Report as required under § 63.506(e)(3). The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the Precompliance Report.
              (f) Owners or operators of affected sources complying with § 63.489(d), shall comply with paragraph (f)(1) or (f)(2) of this section, as appropriate.
              (1) Submit reports of the times of all periods recorded under § 63.491(e)(3) when the batch front-end process vent is diverted away from the control device through a bypass line, with the next Periodic Report.
              (2) Submit reports of all occurrences recorded under § 63.491(e)(4) in which the seal mechanism is broken, the bypass line damper or valve position has changed, or the key to unlock the bypass line damper or valve was checked out, with the next Periodic Report.
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38065, June 19, 2000]
            
            
              § 63.493
              Back-end process provisions.
              Owners and operators of new and existing affected sources shall comply with the requirements in §§ 63.494 through 63.500. Owners and operators of affected sources whose only elastomer products are latex products, liquid rubber products, or products produced in a gas-phased reaction process, are not subject to the provisions of §§ 63.494 through 63.500. If latex or liquid rubber products are produced in an affected source that also produces another elastomer product, the provisions of §§ 63.494 through 63.500 do not apply to the back-end operations dedicated to the production of one or more latex products, or to the back-end operations during the production of a latex product. Table 8 to this subpart contains a summary of compliance alternative requirements for the emission limits in § 63.494(a)(1)-(3) and associated requirements.
              [76 FR 22589, Apr. 21, 2011]
            
            
              
              § 63.494
              Back-end process provisions—residual organic HAP and emission limitations.
              (a) The monthly weighted average residual organic HAP content of all grades of styrene butadiene rubber produced by the emulsion process, polybutadiene rubber and styrene butadiene rubber produced by the solution process, and ethylene-propylene rubber produced by the solution process that is processed, shall be measured after the stripping operation (or the reactor(s), if the plant has no stripper(s)), as specified in § 63.495(d), and shall not exceed the limits provided in paragraphs (a)(1) through (3) of this section, as applicable. Owners or operators of these affected sources shall comply with the requirements of paragraphs (a)(1) through (3) of this section using either stripping technology, or control or recovery devices. The organic HAP emissions from all back-end process operations at affected sources producing butyl rubber, epichlorohydrin elastomer, neoprene, and nitrile butadiene rubber shall not exceed the limits determined in accordance with paragraph (a)(4) of this section, as applicable.
              (1) For styrene butadiene rubber produced by the emulsion process:
              (i) A monthly weighted average of 0.40 kg styrene per megagram (Mg) latex for existing affected sources; and
              (ii) A monthly weighted average of 0.23 kg styrene per Mg latex for new sources;
              (2) For polybutadiene rubber and styrene butadiene rubber produced by the solution process:
              (i) A monthly weighted average of 10 kg total organic HAP per Mg crumb rubber (dry weight) for existing affected sources; and
              (ii) A monthly weighted average of 6 kg total organic HAP per Mg crumb rubber (dry weight) for new sources.
              (3) For ethylene-propylene rubber produced by the solution process:
              (i) A monthly weighted average of 8 kg total organic HAP per Mg crumb rubber (dry weight) for existing affected sources; and
              (ii) A monthly weighted average of 5 kg total organic HAP per Mg crumb rubber (dry weight) for new sources.
              (4) The organic HAP emissions from back-end processes at affected sources producing butyl rubber, epichlorohydrin elastomer, neoprene, and nitrile butadiene rubber shall not exceed the limits determined in accordance with paragraphs (a)(4)(i) through (iv) of this section for any consecutive 12-month period. The specific limitation for each elastomer type shall be determined based on the calculation or the emissions level provided in paragraphs (a)(4)(i) through (iv) of this section divided by the base year elastomer product that leaves the stripping operation (or the reactor(s), if the plant has no stripper(s)). The limitation shall be calculated and submitted in accordance with § 63.499(f)(1).
              (i) For butyl rubber, the organic HAP emission limitation shall be calculated using the following equation:
              
                ER21AP11.003
              
              
                Where:
                
                Be2009 = Bypass emissions in 2009, Mg/yr
                BREL = Butyl rubber emission limit, Mg organic HAP emissions/Mg butyl rubber produced
                Ce2009 = Controlled emissions in 2009, Mg/yr
                P2009 = Total elastomer product leaving the stripper in 2009, Mg/yr
                UCe2009 = Uncontrolled emissions in 2009, Mg/yr
                1.35 = variability factor, unitless
              
              

              (ii) For epichlorohydrin elastomer, the organic HAP emission limitation, in units of Mg organic HAP emissions per Mg of epichlorohydrin elastomer produced, shall be calculated by dividing 51 Mg/yr by the mass of epichlorohydrin elastomer produced in 2009, in Mg.
              
              (iii) For neoprene, the organic HAP emission limitation, in units of Mg organic HAP emissions per Mg of neoprene produced, shall be calculated by dividing 30 Mg/yr by the mass of neoprene produced in 2007, in Mg.
              (iv) For nitrile butadiene rubber, the organic HAP emission limitation, in units of Mg organic HAP emissions per Mg of nitrile butadiene rubber produced, shall be calculated by dividing 2.4 Mg/yr by the mass of nitrile butadiene rubber produced in 2009, in Mg.
              (5) For EPPU that produce both an elastomer product with a residual organic HAP limitation listed in paragraphs (a)(1) through (3) of this section, and a product listed in paragraphs (a)(5)(i) through (iv) of this section, only the residual HAP content of the elastomer product with a residual organic HAP limitation shall be used in determining the monthly average residual organic HAP content.
              (i) Resins;
              (ii) Liquid rubber products;
              (iii) Latexes from which crumb rubber is not coagulated; or
              (iii) Elastomer products listed in paragraph (a)(4) of this section.
              (6) There are no back-end process operation residual organic HAP or emission limitations for Hypalon TM and polysulfide rubber production. There are also no back-end process operation residual organic HAP limitations for latex products, liquid rubber products, products produced in a gas-phased reaction process, styrene butadiene rubber produced by any process other than a solution or emulsion process, polybutadiene rubber produced by any process other than a solution process, or ethylene-propylene rubber produced by any process other than a solution process.
              (b) If an owner or operator complies with the residual organic HAP limitations in paragraph (a)(1) through (3) of this section using stripping technology, compliance shall be demonstrated in accordance with § 63.495. The owner or operator shall also comply with the recordkeeping provisions in § 63.498, and the reporting provisions in § 63.499.
              (c) If an owner or operator complies with the residual organic HAP limitations in paragraph (a)(1) through (3) of this section using control or recovery devices, compliance shall be demonstrated using the procedures in § 63.496. The owner or operator shall also comply with the monitoring provisions in § 63.497, the recordkeeping provisions in § 63.498, and the reporting provisions in § 63.499.
              (d) If the owner or operator complies with the residual organic HAP limitations in paragraph (a)(1) through (3) of this section using a flare, the owner or operator of an affected source shall comply with the requirements in § 63.504(c).
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38065, June 19, 2000; 76 FR 22589, Apr. 21, 2011]
            
            
              § 63.495
              Back-end process provisions—procedures to determine compliance with residual organic HAP limitations using stripping technology and organic HAP emissions limitations.
              (a) If an owner or operator complies with the residual organic HAP limitations in § 63.494(a)(1) through (3) using stripping technology, compliance shall be demonstrated using the periodic sampling procedures in paragraph (b) of this section, or using the stripper parameter monitoring procedures in paragraph (c) of this section. The owner or operator shall determine the monthly weighted average residual organic HAP content for each month in which any portion of the back-end of an elastomer production process is in operation. A single monthly weighted average shall be determined for all back-end process operations at the affected source.
              (b) If the owner or operator is demonstrating compliance using periodic sampling, this demonstration shall be in accordance with paragraphs (b)(1) through (b)(5) of this section,
              (1) The location of the sampling shall be in accordance with paragraph (d) of this section.
              (2) The frequency of the sampling shall be in accordance with paragraphs (b)(2)(i) or (b)(2)(ii) of this section.

              (i) If a stripper operated in batch mode is used, at least one representative sample is to be taken from every batch of elastomer produced, at the location specified in paragraph (d) of this section, and identified by elastomer type and by the date and time the batch is completed.
              (ii) If a stripper operated in continuous mode is used, at least one representative sample is to be taken each operating day. The sample is to be taken at the location specified in paragraph (d) of this section, and identified by elastomer type and by the date and time the sample was taken.
              (3) The residual organic HAP content in each sample is to be determined using the Methods specified in paragraph (e) of this section.
              (4) The quantity of material (weight of latex or dry crumb rubber) represented by each sample shall be recorded. Acceptable methods of determining this quantity are production records, measurement of stream characteristics, and engineering calculations.
              (5) The monthly weighted average shall be determined using the equation in paragraph (f) of this section. All representative samples taken and analyzed during the month shall be used in the determination of the monthly weighted average.
              (c) If the owner or operator is demonstrating compliance using stripper parameter monitoring, this demonstration shall be in accordance with paragraphs (c)(1) through (c)(4) of this section.
              (1) The owner or operator shall establish stripper operating parameter levels for each grade in accordance with § 63.505(e).
              (2) The owner or operator shall monitor the stripper operating parameters at all times the stripper is in operation. Readings of each parameter shall be made at intervals no greater than 15 minutes.
              (3) The residual organic HAP content for each grade shall be determined in accordance with either paragraph (c)(3)(i) or (c)(3)(ii) of this section.
              (i) If during the processing of a grade in the stripper, all hourly average parameter values are in accordance with operating parameter levels established in paragraph (c)(1) of this section, the owner or operator shall use the residual organic HAP content determined in accordance with § 63.505(e)(1).
              (ii) If during the processing of a grade in the stripper, the hourly average of any stripper monitoring parameter is not in accordance with an established operating parameter level, the residual organic HAP content shall be determined using the procedures in paragraphs (b)(1) and (b)(3) of this section.
              (4) The monthly weighted average shall be determined using the equation in paragraph (f) of this section.
              (d) The location of the sampling shall be in accordance with paragraph (d)(1) or (d)(2) of this section.
              (1) For styrene butadiene rubber produced by the emulsion process, the sample shall be a sample of the latex taken at the location specified in either paragraph (d)(1)(i), (d)(1)(ii), or (d)(1)(iii) of this section.
              (i) When the latex is not blended with other materials or latexes, the sample shall be taken at a location meeting all of the following criteria:
              (A) After the stripping operation,
              (B) Prior to entering the coagulation operations, and
              (C) Before the addition of carbon black or oil extenders.
              (ii) When two or more latexes subject to this subpart are blended, samples may be taken in accordance with either paragraph (d)(1)(ii) (A) or (B) of this section, at a location meeting the requirements of paragraphs (d)(1)(i) (A) through (C) of this section.
              (A) Individual samples may be taken of each latex prior to blending, or
              (B) A sample of the blended latex may be taken.
              (iii) When a latex subject to this subpart is blended with a latex or material not subject to this subpart, a sample shall be taken of the latex prior to blending at a location meeting the requirements of paragraphs (d)(1)(i) (A) through (C) of this section.

              (2) For styrene butadiene rubber produced by the solution process, polybutadiene rubber produced by the solution process, and ethylene-propylene rubber produced by the solution process, the sample shall be a sample of crumb rubber taken as soon as safe and feasible after the stripping operation, but no later than the entry point for the first unit operation following the stripper (e.g., the dewatering screen).
              
              (e) The residual organic HAP content in each sample is to be determined using the methods specified in paragraphs (e)(1) through (e)(5) of this section, as applicable.
              (1) For styrene butadiene rubber produced by the emulsion process, either Method 312a, 312b, or 312c of 40 CFR part 63, appendix A, shall be used.
              (2) For styrene butadiene rubber produced by the solution process, either Method 313a or 313b of 40 CFR part 63, appendix A, shall be used.
              (3) For polybutadiene rubber produced by the solution process, either Method 313a or 313b of 40 CFR part 63, appendix A, shall be used.
              (4) For ethylene-propylene rubber produced by the solution process, either Method 310a, 310b, or 310c of 40 CFR part 63, appendix A, shall be used.
              (5) Alternatively, any other method that has been validated according to the applicable procedures in Method 301 of 40 CFR part 63, appendix A, may be used.
              (f) The monthly weighted average residual organic HAP content shall be calculated using Equation 26.
              
                ER19JN00.019
              
              
                Where:
                
                HAPCONTavg,mo = Monthly weighted average organic HAP content for all rubber processed at the affected source, kg organic HAP per Mg latex or dry crumb rubber.
                n = Number of samples in the month.
                Ci = Residual organic HAP content of sample i, determined in accordance with paragraph (b)(3) or (c)(3) of this section, kg organic HAP per Mg latex or dry crumb rubber.
                Pi = Weight of latex or dry crumb rubber represented by sample i.
                Pmo = Weight of latex or dry crumb rubber (Mg) processed in the month.
              
              (g) Compliance with the organic HAP emission limitations determined in accordance with § 63.494(a)(4) shall be demonstrated in accordance with paragraphs (g)(1) through (5) of this section.
              (1) Calculate your organic HAP emission limitation in accordance with § 63.494(a)(4)(i) through (iv), as applicable, record it, and submit it in accordance with § 63.499(f)(1).
              (2) Each month, calculate and record the organic HAP emissions from all back-end process operations using engineering assessment. Engineering assessment includes, but is not limited to, the following:
              (i) Previous test results, provided the test was representative of current operating practices.
              (ii) Bench-scale or pilot-scale test data obtained under conditions representative of current process operating conditions.
              (iii) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to:
              (A) Use of material balances;
              (B) Estimation of flow rate based on physical equipment design, such as pump or blower capacities;
              (C) Estimation of organic HAP concentrations based on saturation conditions; and
              (D) Estimation of organic HAP concentrations based on grab samples of the liquid or vapor.
              (3) Each month, record the mass of elastomer product produced.
              (4) Each month, calculate and record the sums of the organic HAP emissions and the mass of elastomer produced for the previous calendar 12-month period.

              (5) Each month, divide the total mass of organic HAP emitted for the previous calendar 12-month period by the total mass of elastomer produced during this 12-month period. This value must be recorded in accordance with § 63.498(e) and reported in accordance with § 63.499(f)(2).
              [62 FR 46925, Sept. 5, 1996, as amended at 64 FR 11543, Mar. 9, 1999; 65 FR 38066, June 19, 2000; 76 FR 22590, Apr. 21, 2011]
            
            
              § 63.496
              Back-end process provisions—procedures to determine compliance with residual organic HAP limitations using control or recovery devices.
              (a) If an owner or operator complies with the residual organic HAP limitations in § 63.494(a)(1) through (3) using control or recovery devices, compliance shall be demonstrated using the procedures in paragraphs (b) and (c) of this section. Previous test results conducted in accordance with paragraphs (b)(1) through (6) of this section may be used to determine compliance in accordance with paragraph (c) of this section.
              (b) Compliance shall be demonstrated using the provisions in paragraphs (b)(1) through (b)(8) of this section, as applicable.
              (1) A test shall be conducted, the duration of which shall be in accordance with either paragraph (b)(1)(i) or (b)(1)(ii) of this section, as appropriate.
              (i) If the back-end process operations are continuous, the test shall consist of three separate one hour runs.
              (ii) If the back-end process operations are batch, the test shall consist of three separate one-hour runs, unless the duration of the batch cycle is less than one-hour, in which case the run length shall equal the complete duration of the back-end process batch cycle.
              (2) The test shall be conducted when the grade of elastomer product with the highest residual organic HAP content leaving the stripper is processed in the back-end operations.
              (3) The uncontrolled residual organic HAP content in the latex or dry crumb rubber shall be determined in accordance with § 63.495(b)(1) and (b)(3). A separate sample shall be taken and analyzed for each test run. The sample shall be representative of the material being processed in the back-end operation during the test, and does not need to be taken during the test.
              (4) The quantity of material (weight of latex or dry crumb rubber) processed during the test run shall be recorded. Acceptable methods of determining this quantity are production records, measurement of stream characteristics, and engineering calculations.
              (5) The inlet and outlet emissions from the control or recovery device shall be determined using the procedures in paragraphs (b)(5)(i) through (b)(5)(v) of this section, with the exceptions noted in paragraphs (b)(6) and (b)(7) of this section. The inlet and outlet emissions shall be determined when the material for which the uncontrolled residual organic HAP content is determined in accordance with paragraph (b)(3) of this section, is being processed in the equipment controlled by the control or recovery device.
              (i) Method 1 or 1A of 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling sites. Sampling sites for inlet emissions shall be located as specified in paragraphs (b)(5)(i)(A) or (b)(5)(i)(B) of this section. Sampling sites for outlet emissions shall be located at the outlet of the control or recovery device.
              (A) The inlet sampling site shall be located at the exit of the back-end process unit operation before any opportunity for emission to the atmosphere [with the exception of equipment in compliance with the requirements in §§ 63.502(a) through 63.502(m)], and before any control or recovery device.
              (B) If back-end process vent streams are combined prior to being routed to control or recovery devices, the inlet sampling site may be for the combined stream, as long as there is no opportunity for emission to the atmosphere [with the exception of equipment in compliance with the requirements in §§ 63.502(a) through 63.502(m)] from any of the streams prior to being combined.
              (ii) The gas volumetric flow rate shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate.

              (iii) To determine the inlet and outlet total organic HAP concentrations, the owner or operator shall use Method 18 or Method 25A of 40 CFR part 60, appendix A. Alternatively, any other method or data that has been validated according to the applicable procedures in Method 301, 40 CFR part 63, appendix A may be used. The minimum sampling time for each run shall be in accordance with paragraph (b)(1) of this section, during which either an integrated sample or grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately equal intervals during the run, with the time between samples no greater than 15 minutes.
              (iv) The mass rate of total organic HAP shall be computed using Equations 27 and 28.
              
                ER05SE96.026
              
              
                where:
                
                Cij, Coj = Concentration of sample component j of the gas stream at the inlet and outlet of the control or recovery device, respectively, dry basis, ppmv.
                Ei, Eo = Mass rate of total organic HAP at the inlet and outlet of the control or recovery device, respectively, dry basis, kg per hour (kg/hr).
                Mij, Moj = Molecular weight of sample component j of the gas stream at the inlet and outlet of the control or recovery device, respectively, gm/gm-mole.
                Qi, Qo = Flow rate of gas stream at the inlet and outlet of the control or recovery device, respectively, dry standard m3/min.
                K2 = Constant, 2.494 × 10−6 (ppmv)−1 (gm-mole/scm) (kg/gm) (min/hr), where standard temperature is 20 °C.
              
              
              (v) Inlet and outlet organic HAP emissions for the run shall be calculated by multiplying the mass rate total inlet and outlet emissions determined in accordance with paragraph (b)(5)(iv) of this section by the duration of the run (in hours).
              (6) If a back-end process vent stream is introduced with the combustion air, or as a secondary fuel into a boiler or process heater with a design capacity less than 44 megawatts, the inlet and outlet emissions shall be determined in accordance with paragraphs (b)(6)(i) through (b)(6)(iv) of this section.
              (i) The inlet organic HAP emissions for the back-end process unit operation shall be determined in accordance with paragraph (b)(5) of this section.
              (ii) The owner or operator shall also measure total organic HAP (or TOC, minus methane and ethane) emissions in all process vent streams and primary and secondary fuels introduced into the boiler or process heater, using the procedures in paragraph (b)(5) of this section, with the exceptions noted in paragraphs (b)(6)(ii)(A) through (b)(6)(ii)(C) of this section.
              (A) Selection of the location of the inlet sampling sites shall ensure the measurement of total organic HAP concentrations in all process vent streams and primary and secondary fuels introduced into the boiler or process heater.
              (B) Paragraph (b)(5)(iii) of this section is applicable, except that TOC (minus methane and ethane) may be measured instead of total organic HAP.

              (C) The mass rates shall be calculated in accordance with paragraph (b)(5)(iv) of this section, except that Cj at the inlet and outlet of the control device shall be the sum of all total organic HAP (or TOC, minus methane and ethane) concentrations for all process vent streams and primary and secondary fuels introduced into the boiler or process heater.
              (iii) The control efficiency of the boiler or process heater shall be calculated using Equation 29.
              
                ER05SE96.027
              
              
                
                where:
                
                R = Control efficiency of boiler or process heater, percent.
                Einlet = Mass rate of total organic HAP or TOC (minus methane and ethane) for all process vent streams and primary and secondary fuels at the inlet to the boiler or process heater, kg organic HAP/hr or kg TOC/hr.
                Eoutlet = Mass rate of total organic HAP or TOC (minus methane and ethane) for all process vent streams and primary and secondary fuels at the outlet to the boiler or process heater, kg organic HAP/hr or kg TOC/hr.
              
              
              (iv) The outlet total organic HAP emissions associated with the back-end process unit operation shall be calculated using Equation 30, as shown in paragraph (b)(8) of this section.
              (7) An owner or operator is not required to conduct a source test to determine the outlet organic HAP emissions if any control device specified in paragraphs (b)(7)(i) through (b)(7)(vi) of this section is used. For these devices, the inlet emissions associated with the back-end process unit operation shall be determined in accordance with paragraph (b)(5) of this section, and the outlet emissions shall be calculated using the equation in paragraph (b)(8) of this section.
              (i) A flare. The owner or operator shall demonstrate compliance as provided in § 63.504(c).
              (ii) A boiler or process heater with a design heat input capacity of 44 megawatts or greater.
              (iii) A boiler or process heater into which the process vent stream is introduced with the primary fuel or is used as the primary fuel.
              (iv) A control device for which a performance test was conducted for determining compliance with a regulation promulgated by the EPA and the test was conducted using the same Methods specified in this section and either no deliberate process changes have been made since the test, or the owner or operator can demonstrate that the results of the performance test, with or without adjustments, reliably demonstrate compliance despite process changes.
              (v) A boiler or process heater burning hazardous waste for which the owner or operator:
              (A) Has been issued a final permit under 40 CFR part 270 and complies with the requirements of 40 CFR part 266, subpart H, or
              (B) Has certified compliance with the interim status requirements of 40 CFR part 266, subpart H.
              (vi) A hazardous waste incinerator for which the owner or operator has been issued a final permit under 40 CFR Part 270 and complies with the requirements of 40 CFR part 264, subpart O, or has certified compliance with the interim status requirements of 40 CFR part 265, subpart O.
              (8) If one of the control devices listed in paragraph (b)(6) or (b)(7) of this section is used, the outlet emissions shall be calculated using Equation 30.
              
                ER19JN00.020
              
              
                where:
                
                Eo = Mass rate of total organic HAP at the outlet of the control or recovery device, dry basis, kg/hr.
                Ei = Mass rate of total organic HAP at the inlet of the control or recovery device, dry basis, kg/hr, determined using the procedures in paragraph (b)(5)(iv) of this section.
                R = Control efficiency of control device, as specified in paragraph (b)(8)(i), (ii), or (iii) of this section.
              
              
              (i) If a back-end process vent stream is introduced with the combustion air, or as a secondary fuel into a boiler or process heater with a design capacity less than 44 megawatts, the control efficiency of the boiler or process heater shall be determined using the procedures in paragraph (b)(6)(iii) of this section.
              (ii) If a back-end process vent is controlled using a control device specified in paragraph (b)(7) (i), (ii), (iii), or (v) of this section, the control device efficiency shall be assumed to be 98 percent.
              (iii) If a back-end process vent is controlled using a control device specified in paragraph (b)(7)(iv) of this section, the control device efficiency shall be the efficiency determined in the previous performance test.
              (c) Compliance shall be determined using the procedures in this paragraph.

              (1) For each test run, the residual organic HAP content, adjusted for the control or recovery device emission reduction, shall be calculated using Equation 31.
              
                ER19JN00.021
              
              
                Where:
                
                HAPCONTrun = Residual organic HAP content, kg organic HAP per kg elastomer (latex or dry crumb rubber).
                C = Total uncontrolled organic HAP content, determined in accordance with paragraph (b)(3) of this section, kg organic HAP per kg latex or dry crumb rubber.
                P = Weight of latex or dry crumb rubber processed during test run.
                Ei,run = Mass rate of total organic HAP at the inlet of the control or recovery device, dry basis, kg per test run.
                Eo,run = Mass rate of total organic HAP at the outlet of the control or recovery device, dry basis, kg per test run.
              
              
              (2) A facility is in compliance if the average of the organic HAP contents calculated for all three test runs is below the residual organic HAP limitations in § 63.494(a)(1) through (3).
              (d) An owner or operator complying with the residual organic HAP limitations in § 63.494(a)(1) through (3) using a control or recovery device, shall redetermine the compliance status through the requirements described in paragraph (b) of this section whenever process changes are made. The owner or operator shall report the results of the redetermination in accordance with § 63.499(d). For the purposes of this section, a process change is any action that would reasonably be expected to impair the performance of the control or recovery device. For the purposes of this section, the production of an elastomer with a residual organic HAP content greater than the residual organic HAP content of the elastomer used in the compliance demonstration constitutes a process change, unless the overall effect of the change is to reduce organic HAP emissions from the source as a whole. Other examples of process changes may include changes in production capacity or production rate, or removal or addition of equipment. For the purposes of this paragraph, process changes do not include: Process upsets; unintentional, temporary process changes; or changes that reduce the residual organic HAP content of the elastomer.
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38066, June 19, 2000; 76 FR 22591, Apr. 21, 2011]
            
            
              § 63.497
              Back-end process provisions—monitoring provisions for control and recovery devices used to comply with residual organic HAP limitations.
              (a) An owner or operator complying with the residual organic HAP limitations in § 63.494(a)(1) through (3) using control or recovery devices, or a combination of stripping and control or recovery devices, shall install the monitoring equipment specified in paragraphs (a)(1) through (6) of this section, as appropriate.
              (1) Where an incinerator is used, a temperature monitoring device equipped with a continuous recorder is required.
              (i) Where an incinerator other than a catalytic incinerator is used, the temperature monitoring device shall be installed in the firebox or in the ductwork immediately downstream of the firebox in a position before any substantial heat exchange occurs.
              (ii) Where a catalytic incinerator is used, the temperature monitoring devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (2) Where a flare is used, a device (including, but not limited to, a thermocouple, ultra-violet beam sensor, or infrared sensor) capable of continuously detecting the presence of a pilot flame is required.

              (3) Where a boiler or process heater of less than 44 megawatts design heat input capacity is used, a temperature monitoring device in the firebox equipped with a continuous recorder is required. Any boiler or process heater in which all vent streams are introduced with primary fuel or are used as the primary fuel is exempt from this requirement.
              (4) For an absorber, a scrubbing liquid temperature monitoring device and a specific gravity monitoring device are required, each equipped with a continuous recorder.
              (5) For a condenser, a condenser exit (product side) temperature monitoring device equipped with a continuous recorder is required.
              (6) For a carbon adsorber, an integrating regeneration steam flow, nitrogen flow, or pressure monitoring device having an accuracy of at least ±10 percent of the flow rate, level, or pressure, capable of recording the total regeneration steam flow or nitrogen flow, or pressure (gauge or absolute) for each regeneration cycle; and a carbon bed temperature monitoring device, capable of recording the carbon bed temperature after each regeneration and within 15 minutes of completing any cooling cycle are required.
              (b) An owner or operator may request approval to monitor parameters other than those required by paragraph (a) of this section. The request shall be submitted according to the procedures specified in § 63.506(f) or (g). Approval shall be requested if the owner or operator:
              (1) Uses a control or recovery device other than those listed in paragraph (a) of this section; or
              (2) Uses one of the control or recovery devices listed in paragraph (a) of this section, but seeks to monitor a parameter other than those specified in paragraph (a) of this section.
              (c) The owner or operator shall establish a level, defined as either a maximum or minimum operating parameter, that indicates proper operation of the control or recovery device for each parameter monitored under paragraphs (a)(1) through (a)(6) of this section. This level is determined in accordance with § 63.505. The established level, along with supporting documentation, shall be submitted in the Notification of Compliance Status or the operating permit application, as required in § 63.506(e)(5) or (e)(8), respectively. The owner or operator shall operate control and recovery devices so that the daily average value is above or below the established level, as required, to ensure continued compliance with the standard, except as otherwise stated in this subpart.
              (d) The owner or operator of an affected source with a controlled back-end process vent using a vent system that contains bypass lines that could divert a vent stream away from the control or recovery device used to comply with § 63.494(a)(1) through (3), shall comply with paragraph (d)(1) or (2) of this section. Equipment such as low leg drains, high point bleeds, analyzer vents, open-ended valves or lines, and pressure relief valves needed for safety purposes are not subject to this paragraph.
              (1) Properly install, maintain, and operate a flow indicator that takes a reading at least once every 15 minutes. Records shall be generated as specified in § 63.498(d)(5)(iii). The flow indicator shall be installed at the entrance to any bypass line that could divert the vent stream away from the control device to the atmosphere; or
              (2) Secure the bypass line valve in the non-diverting position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism shall be performed at least once every month to ensure that the valve is maintained in the non-diverting position and the vent stream is not diverted through the bypass line.
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38067, June 19, 2000; 76 FR 22591, Apr. 21, 2011]
            
            
              § 63.498
              Back-end process provisions—recordkeeping.
              (a) Each owner or operator shall maintain the records specified in paragraphs (a)(1) through (4), and paragraphs (b) through (e) of this section, as appropriate.
              (1) The type of elastomer product processed in the back-end operation.
              (2) The type of process (solution process, emulsion process, etc.)

              (3) If the back-end process operation is subject to a residual organic HAP limitation in § 63.494(a)(1) through (3), whether compliance will be achieved by stripping technology, or by control or recovery devices.
              (4) If the back-end process operation is subject to an emission limitation in § 63.494(a)(4), the organic HAP emission limitation calculated in accordance with § 63.494(a)(4)(i) through (iv), as applicable.
              (b) Each owner or operator of a back-end process operation using stripping technology to comply with a residual organic HAP limitation in § 63.494(a)(1) through (3), and demonstrating compliance using the periodic sampling procedures in § 63.495(b), shall maintain the records specified in paragraph (b)(1), and in paragraph (b)(2) or paragraph (b)(3) of this section, as appropriate.
              (1) Records associated with each sample taken in accordance with § 63.495(b). These records shall include the following for each sample:
              (i) Elastomer type,
              (ii) The date and time the sample was collected,
              (iii) The corresponding quantity of elastomer processed over the time period represented by the sample. Acceptable methods of determining this quantity are production records, measurement of stream characteristics, and engineering calculations.
              (A) For emulsion processes, this quantity shall be the weight of the latex leaving the stripper.
              (B) For solution processes, this quantity shall be the crumb rubber dry weight of the rubber leaving the stripper.
              (iv) The organic HAP content of each sample.
              (2) The monthly weighted average organic HAP content, calculated in accordance with § 63.495(f).
              (3) If the organic HAP contents for all samples analyzed during a month are below the appropriate level in § 63.494(a), the owner or operator may record that all samples were in accordance with the residual organic HAP limitations in § 63.494(a)(1) through (3), rather than calculating and recording a monthly weighted average.
              (c) Each owner or operator of a back-end process operation using stripping technology to comply with a residual organic HAP limitation in § 63.494(a)(1) through (3), and demonstrating compliance using the stripper parameter monitoring procedures in § 63.495(c), shall maintain the records specified in paragraphs (c)(1) through (3) of this section.
              (1) Records associated with the initial, and subsequent, determinations of the organic HAP content of each grade of elastomer produced. These records shall include the following:
              (i) An identification of the elastomer type and grade;
              (ii) The results of the residual organic HAP analyses, conducted in accordance with § 63.505(e)(1);
              (iii) The stripper monitoring parameters required to be established in § 63.495(c)(1).
              (iv) If re-determinations are made of the organic HAP content, and re-establishment of the stripper monitoring parameters, records of the initial determination are no longer required to be maintained.
              (2) Records associated with each grade or batch. These records shall include the following for each grade or batch:
              (i) Elastomer type and grade;
              (ii) The quantity of elastomer processed;
              (A) For emulsion processes, this quantity shall be the weight of the latex leaving the stripper.
              (B) For solution processes, this quantity shall be the crumb rubber dry weight of the crumb rubber leaving the stripper.
              (iii) The hourly average of all stripper parameter results;
              (iv) If one or more hourly average stripper monitoring parameters is not in accordance with the established levels, the results of the residual organic HAP analysis.
              (3) The monthly weighted average organic HAP content, calculated in accordance with § 63.495(f).

              (d) Each owner or operator of a back-end process operation using control or recovery devices to comply with a residual organic HAP limitation in § 63.494(a)(1) through (3), shall maintain the records specified in paragraphs (d)(1) through (5) of this section. The recordkeeping requirements contained in paragraphs (d)(1) through (4) pertain to the results of the testing required by § 63.496(b), for each of the three required test runs.
              
              (1) The uncontrolled residual organic HAP content in the latex or dry crumb rubber, as required to be determined by § 63.496(b)(3), including the test results of the analysis;
              (2) The total quantity of material (weight of latex or dry crumb rubber) processed during the test run, recorded in accordance with § 63.496(b)(4);
              (3) The organic HAP emissions at the inlet and outlet of the control or recovery device, determined in accordance with § 63.496(b)(5) through (b)(8), including all test results and calculations.
              (4) The residual organic HAP content, adjusted for the control or recovery device emission reduction, determined in accordance with § 63.496(c)(1).
              (5) Each owner or operator using a control or recovery device shall keep the following records readily accessible:
              (i) Continuous records of the equipment operating parameters specified to be monitored under § 63.497(a) or specified by the Administrator in accordance with § 63.497(b). For flares, the records specified in Table 3 of 40 CFR part 63, subpart G shall be maintained in place of continuous records.
              (ii) Records of the daily average value of each continuously monitored parameter for each operating day, except as provided in paragraphs (d)(5)(ii)(D) and (d)(5)(ii)(E) of this section.
              (A) The daily average shall be calculated as the average of all values for a monitored parameter recorded during the operating day, except as provided in paragraph (d)(5)(ii)(B) of this section. The average shall cover a 24-hour period if operation is continuous, or the number of hours of operation per operating day if operation is not continuous.
              (B) Monitoring data recorded during periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments, shall not be included in computing the hourly or daily averages. In addition, monitoring data recorded during periods of non-operation of the EPPU (or specific portion thereof) resulting in cessation of organic HAP emissions, shall not be included in computing the hourly or daily averages. Records shall be kept of the times and durations of all such periods and any other periods of process or control device operation when monitors are not operating.
              (C) The operating day shall be the period defined in the operating permit or the Notification of Compliance Status in § 63.506(e)(8) or (e)(5). It may be from midnight to midnight or another 24-hour period.
              (D) If all recorded values for a monitored parameter during an operating day are below the maximum, or above the minimum, level established in the Notification of Compliance Status in § 63.506(e)(5) or in the operating permit, the owner or operator may record that all values were below the maximum or above the minimum level, rather than calculating and recording a daily average for that operating day.
              (E) For flares, records of the times and duration of all periods during which the pilot flame is absent, shall be kept rather than daily averages. The records specified in this paragraph are not required during periods when emissions are not routed to the flare.
              (iii) Hourly records of whether the flow indicator specified under § 63.497(d)(1) was operating and whether a diversion was detected at any time during the hour, as well as records of the times of all periods when the vent stream is diverted from the control device or the flow indicator is not operating.
              (iv) Where a seal mechanism is used to comply with § 63.497(d)(2), hourly records of flow are not required.
              (A) For compliance with § 63.497(d)(2), the owner or operator shall record whether the monthly visual inspection of the seals or closure mechanisms has been done, and shall record instances when the seal mechanism is broken, the bypass line damper or valve position has changed, or the key for a lock-and-key type configuration has been checked out, and records of any car-seal that has broken.
              (B) [Reserved]

              (e) If the back-end process operation is subject to an organic HAP emission limitation in § 63.494(a)(4), the records specified in paragraphs (e)(1) through (4) of this section.
              
              (1) The applicable organic HAP emission limitation determined in accordance with § 63.494(a)(4)(i) through (iv).
              (2) The organic HAP emissions from all back-end process operations for each month, along with documentation of all calculations and other information used in the engineering assessment to estimate these emissions.
              (3) The mass of elastomer product produced each month.
              (4) The total mass of organic HAP emitted for each 12-month period divided by the total mass of elastomer produced during the 12-month period, determined in accordance with § 63.495(g)(5).
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38068, June 19, 2000; 76 FR 22591, Apr. 21, 2011]
            
            
              § 63.499
              Back-end process provisions—reporting.
              (a) The owner or operator of an affected source with back-end process operations shall submit the information required in paragraphs (a)(1) through (a)(3) of this section, for each back-end process operation at the affected source, as part of the Notification of Compliance Status specified in § 63.506(e)(5).
              (1) The type of elastomer product processed in the back-end operation.
              (2) The type of process (solution process, emulsion process, etc.)
              (3) If the back-end process operation is subject to a residual organic HAP limitation in § 63.494(a)(1) through (3), whether compliance will be achieved by stripping technology, or by control or recovery devices.
              (b) Each owner or operator of a back-end process operation using stripping to comply with a residual organic HAP limitation in § 63.494(a)(1) through (3), and demonstrating compliance by stripper parameter monitoring, shall submit reports as specified in paragraphs (b)(1) and (2) of this section.
              (1) As part of the Notification of Compliance Status specified in § 63.506(e)(5), the owner or operator shall submit the information specified in § 63.498(c)(1).
              (2) For organic HAP content/stripper monitoring parameter re-determinations, and the addition of new grades, the information specified in § 63.498(c)(1) shall be submitted in the next periodic report specified in § 63.506(e)(6).
              (c) Each owner or operator of an affected source with a back-end process operation control or recovery device that shall comply with a residual organic HAP limitation in § 63.494(a)(1) through (3), shall submit the information specified in paragraphs (c)(1) through (3) of this section as part of the Notification of Compliance Status specified in § 63.506(e)(5).
              (1) The residual organic HAP content, adjusted for the control or recovery device emission reduction, determined in accordance with § 63.496(c)(1), for each test run in the compliance determination.
              (2) The operating parameter level established in accordance with § 63.497(c), along with supporting documentation.
              (3) The information specified in paragraphs (c)(3)(i) when using a flare, and the information specified in paragraph (c)(3)(ii) of this section when using a boiler or process heater.
              (i) The flare design (i.e., steam-assisted, air-assisted, or non-assisted); all visible emission readings, heat content determinations, flow rate measurements, and exit velocity determinations made during the compliance determination; and all periods during the compliance determination when the pilot flame is absent.
              (ii) A description of the location at which the vent stream is introduced into the boiler or process heater.
              (d) Whenever a process change, as defined in § 63.496(d), is made that causes the redetermination of the compliance status for the back-end process operations subject to a residual organic HAP limitation in § 63.494(a)(1) through (3), the owner or operator shall submit a report within 180 days after the process change, as specified in § 63.506(e)(7)(iii). The report shall include:
              (1) A description of the process change;
              (2) The results of the redetermination of the compliance status, determined in accordance with § 63.496(b), and recorded in accordance with § 63.498(d)(1), and

              (3) Documentation of the re-establishment of a parameter level for the control or recovery device, defined as either a maximum or minimum operating parameter, that indicates proper operation of the control or recovery device, in accordance with § 63.497(c) and recorded in accordance with § 63.498(d)(2).
              (e) If an owner or operator uses a control or recovery device other than those listed in § 63.497(a) or requests approval to monitor a parameter other than those specified in § 63.497(a), the owner or operator shall submit a description of planned reporting and recordkeeping procedures as required under § 63.506(e)(3) or (e)(8). The Administrator will specify appropriate reporting and recordkeeping requirements as part of the review of the Precompliance Report or Operating Permit application.
              (f) If the back-end process operation is subject to an organic HAP emission limitation in § 63.494(a)(4), the owner and operator must submit the information specified in paragraphs (f)(1) and (2) of this section.

              (1) The applicable organic HAP emission limitation determined in accordance with § 63.494(a)(4)(i) through (iv), shall be submitted no later than 180 days from the date of publication of the final rule amendments in the Federal Register.
              
              (2) Beginning with the first periodic report required to be submitted by § 63.506(e)(6) that is at least 13 months after the compliance date, the total mass of organic HAP emitted for each of the rolling 12-month periods in the reporting period divided by the total mass of elastomer produced during the corresponding 12-month period, determined in accordance with § 63.495(g)(5).
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38068, June 19, 2000; 76 FR 22592, Apr. 21, 2011]
            
            
              § 63.500
              Back-end process provisions—carbon disulfide limitations for styrene butadiene rubber by emulsion processes.
              (a) Owners or operators of sources subject to this subpart producing styrene butadiene rubber using an emulsion process shall operate the process such that the carbon disulfide concentration in each crumb dryer exhausts shall not exceed 45 ppmv.
              (1) The owner or operator shall develop standard operating procedures for the addition of sulfur containing shortstop agents to ensure that the limitation in paragraph (a) of this section is maintained. There shall be a standard operating procedure representing the production of every grade of styrene butadiene rubber produced at the affected source using a sulfur containing shortstop agent.
              (2) A validation of each standard operating procedure shall be conducted in accordance with paragraph (c) of this section, except as provided in paragraph (b) of this section, to demonstrate compliance with the limitation in paragraph (a) of this section.
              (3) The owner or operator shall operate the process in accordance with a validated standard operating procedure at all times when styrene butadiene rubber is being produced using a sulfur containing shortstop agent. If a standard operating procedure is changed, it shall be re-validated.
              (4) Records specified in paragraph (d) of this section shall be maintained.
              (5) Reports shall be submitted in accordance with paragraph (e) of this section.
              (b) Crumb dryers that are vented to a combustion device are not subject to the provisions in this section.
              (c) The owner or operator shall validate each standard operating procedure to determine compliance with the limitation in paragraph (a) of this section using the testing procedures in paragraph (c)(1) of this section or engineering assessment, as described in paragraph (c)(2) of this section.
              (1) The owner or operator may choose to conduct a performance test, using the procedures in paragraphs (c)(1)(i) through (c)(1)(iii) of this section to demonstrate compliance with the carbon disulfide concentration limitation in paragraph (a) of this section. One test shall be conducted for each standard operating procedure.
              (i) Method 1 or 1A of 40 CFR part 60, appendix A, as required, shall be used for selection of the sampling sites.

              (ii) The gas volumetric flow rate shall be determined using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as required.
              
              (iii) To determine compliance with the carbon disulfide concentration limit in paragraph (a) of this section, the owner or operator shall use Method 18 or Method 25A of 40 CFR part 60, appendix A to measure carbon disulfide. Alternatively, any other method or data that has been validated according to the applicable procedures in Method 301, 40 CFR part 63, appendix A, may be used. The following procedures shall be used to calculate carbon disulfide concentration:
              (A) The minimum sampling time for each run shall be 1 hour, in which either an integrated sample or a minimum of four grab samples shall be taken. If grab sampling is used, then the samples shall be taken at approximately equal intervals in time, such as 15 minute intervals during the run.
              (B) The concentration of carbon disulfide shall be calculated using Equation 32.
              
                ER05SE96.030
              
              
                where:
                
                CCS2 = Concentration of carbon disulfide, dry basis, ppmv.
                CCS2i = Concentration of carbon disulfide of sample i, dry basis, ppmv.
                n = Number of samples in the sample run.
              
              
              (2) The owner or operator may use engineering assessment to demonstrate compliance with the carbon disulfide concentration limitation in paragraph (a) of this section. Engineering assessment includes, but is not limited to, the following:
              (i) Previous test results, provided the tests are representative of current operating practices at the process unit.
              (ii) Bench-scale or pilot-scale test data representative of the process under representative operating conditions.
              (iii) Flow rate and/or carbon disulfide emission rate specified or implied within an applicable permit limit.
              (iv) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to:
              (A) Use of material balances,
              (B) Estimation of flow rate based on physical equipment design such as pump or blower capacities, and
              (C) Estimation of carbon disulfide concentrations based on saturation conditions.
              (v) All data, assumptions, and procedures used in the engineering assessment shall be documented.
              (d) Owners and operators of sources subject to this section shall maintain the records specified in paragraphs (d)(1) and (d)(2) of this section.
              (1) Documentation of the results of the testing required by paragraph (c) of this section.
              (2) A description of the standard operating procedure used during the testing. This description shall include, at a minimum, an identification of the sulfur containing shortstop agent added to the styrene butadiene rubber prior to the dryers, an identification of the point and time in the process where the sulfur containing shortstop agent is added, and an identification of the amount of sulfur containing shortstop agent added per unit of latex.
              (e) Owners and operators shall submit the reports as specified in paragraphs (e)(1) and (e)(2) of this section.
              (1) As part of the Notification of Compliance Status specified in § 63.506(e)(5), documentation of the results of the testing required by paragraph (c) of this section.
              (2) If changes are made in the standard operating procedure used during the compliance test and recorded in accordance with paragraph (d)(2) of this section, and if those changes have the potential for increasing the concentration of carbon disulfide in the crumb dryer exhaust to above the 45 ppmv limit, the owner or operator shall:
              (i) Redetermine compliance using the test procedures in paragraph (c) of this section, and
              (ii) Submit documentation of the testing results in the next periodic report required by § 63.506(e)(6).
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38068, June 19, 2000]
            
            
              
              § 63.501
              Wastewater provisions.
              (a) Except as specified in paragraph (c) of this section, the owner or operator of each affected source shall comply with the requirements of §§ 63.132 through 63.147 for each process wastewater stream originating at an affected source, with the requirements of § 63.148 for leak inspection provisions, and with the requirements of § 63.149 for equipment that is subject to § 63.149, with the differences noted in paragraphs (a)(1) through (a)(23) of this section. Further, the owner or operator of each affected source shall comply with the requirements of § 63.105(a) for maintenance wastewater, as specified in paragraph (b) of this section.
              (1) When the determination of equivalence criteria in § 63.102(b) is referred to in §§ 63.132, 63.133, and 63.137, the provisions in § 63.6(g) shall apply for the purposes of this subpart.
              (2) When the storage vessel requirements contained in §§ 63.119 through 63.123 are referred to in §§ 63.132 through 63.149, §§ 63.119 through 63.123 are applicable, with the exception of the differences referred to in § 63.484, for the purposes of this subpart.
              (3) Owners and operators of affected sources are not required to comply with the requirements in § 63.132(b)(1) and § 63.132(d). Owners and operators of new affected sources, as defined in this subpart, shall comply with the requirements for existing sources in §§ 63.132 through 63.149, with the exceptions noted in paragraphs (a)(4), (a)(10), and (a)(23) of this section.
              (4) When § 63.146(a) requires the submission of a request for approval to monitor alternative parameters according to the procedures specified in § 63.151(f) or (g), owners or operators requesting to monitor alternative parameters shall follow the procedures specified in § 63.506(f), for the purposes of this subpart.
              (5) When § 63.147(d) requires owners or operators to keep records of the daily average value of each continuously monitored parameter for each operating day as specified in § 63.152(f), owners and operators shall instead keep records of the daily average value of each continuously monitored parameter as specified in § 63.506(d), for the purposes of this subpart.
              (6) When §§ 63.132 through 63.149 refer to an “existing source,” the term “existing affected source,” as defined in § 63.480(a)(3) shall apply, for the purposes of this subpart.
              (7) When §§ 63.132 through 63.149 refer to a “new source,” the term “new affected source,” as defined in § 63.480(a)(4) shall apply, for the purposes of this subpart.
              (8) Whenever §§ 63.132 through 63.149 refer to a “chemical manufacturing process unit,” the term “elastomer product process unit,” (or EPPU) as defined in § 63.482, shall apply for the purposes of this subpart. In addition, when § 63.149 refers to “a chemical manufacturing process unit that meets the criteria of § 63.100(b) of subpart F of this part,” the term “an EPPU as defined in § 63.482(b)” shall apply for the purposes of this subpart.
              (9) When § 63.132(a) and (b) refer to the “applicable dates specified in § 63.100 of subpart F of this part,” the compliance dates specified in § 63.481 shall apply, for the purposes of this subpart.
              (10) The provisions of paragraphs (a)(10)(i), (a)(10)(ii), and (a)(10)(iii) of this section clarify the organic HAP that an owner or operator shall consider when complying with the requirements of §§ 63.132 through 63.149.
              (i) Owners and operators are exempt from all requirements in §§ 63.132 through 63.149 that pertain solely and exclusively to organic HAP listed on table 8 of 40 CFR part 63, subpart G.
              (ii) When §§ 63.132 through 63.149 refer to table 9 compounds, the owner or operator is only required to consider compounds that meet the definition of organic HAP in § 63.482 and that are listed in table 9 of 40 CFR part 63,subpart G, for the purposes of this subpart.

              (iii) When §§ 63.132 through 63.149 refer to compounds in table 36 of 40 CFR part 63, subpart G, or compounds in List 1 and/or List 2, as listed in table 36 of 40 CFR part 63, subpart G, the owner or operator is only required to consider compounds that meet the definition of organic HAP in § 63.482 and that are listed in table 36 of 40 CFR part 63, subpart G, for the purposes of this subpart.
              
              (11) Whenever §§ 63.132 through 63.147 refer to a Group 1 wastewater stream or a Group 2 wastewater stream, the definitions of these terms contained in § 63.482 shall apply, for the purposes of this subpart.
              (12) When § 63.149(d) refers to “§ 63.100(f) of subpart F” the phrase “§ 63.480(c)” shall apply for the purposes of this subpart. In addition, where § 63.149(d) states “and the item of equipment is not otherwise exempt from controls by the provisions of subparts A, F, G, or H of this part”, the phrase “and the item of equipment is not otherwise exempt from controls by the provisions of subparts A, F, G, H, or U of this part,” shall apply for the purposes of this subpart.
              (13) When § 63.149(e)(1) and (e)(2) refer to “a chemical manufacturing process unit subject to the new source requirements of 40 CFR 63.100(l)(1) or 40 CFR 63.100 (l)(2),” the phrase “an EPPU that is part of a new affected source or that is a new affected source,” shall apply for the purposes of this subpart.
              (14) When the Notification of Compliance Status requirements contained in § 63.152(b) are referred to in §§ 63.138 and 63.146, the Notification of Compliance Status requirements contained in § 63.506(e)(5) shall apply for the purposes of this subpart. In addition, when §§ 63.138 and 63.146 require that information be reported according to § 63.152(b) in the Notification of Compliance Status, owners or operators of affected sources shall report the specified information in the Notification of Compliance Status required by § 63.506(e)(5), for the purposes of this subpart.
              (15) When the Periodic Report requirements contained in § 63.152(c) are referred to in § 63.146, the Periodic Report requirements contained in § 63.506(e)(6) shall apply for the purposes of this subpart. In addition, when § 63.146 requires that information be reported in the Periodic Reports required in § 63.152(c), owners or operators of affected sources shall report the specified information in the Periodic Reports required in § 63.506(e)(6), for the purposes of this subpart.
              (16) When the term “range” is used in §§ 63.132 through 63.149, the term “level” shall apply instead, for the purposes of this subpart. This level shall be determined using the procedures specified in § 63.505.
              (17) When § 63.143(f) specifies that owners or operators shall establish the range that indicates proper operation of the treatment process or control device, the owner or operator shall instead comply with the requirements of § 63.505(c) or (d) for establishing parameter level maximums/minimums, for the purposes of this subpart.
              (18) When § 63.146(b)(7) and § 63.146(b)(8) require that “the information on parameter ranges specified in § 63.152(b)(2)” be reported in the Notification of Compliance Status, owners and operators of affected sources are instead required to report the information on parameter levels in the Notification of Compliance Status as specified in § 63.506(e)(5)(ii), for the purposes of this subpart.
              (19) For the purposes of this subpart, the owner or operator of an affected source is not required to include process wastewater streams that contain styrene when conducting performance tests for the purposes of calculating the required mass removal (RMR) or the actual mass removal (AMR) under the provisions described in § 63.145(f) or § 63.145(g). For purposes of this paragraph, a process wastewater stream is considered to contain styrene if the wastewater stream meets the requirements in paragraph (a)(19)(i), (ii), or (iii) of this section:
              (i) The wastewater stream originates at equipment that produces styrene butadiene rubber by solution;
              (ii) The wastewater stream originates at equipment that produces styrene butadiene rubber by emulsion; or
              (iii) The wastewater stream originates at equipment that produces styrene butadiene latex.
              (20) When the provisions of § 63.139(c)(1)(ii), § 63.145(d)(4), or § 63.145(i)(2) specify that Method 18, 40 CFR part 60, appendix A shall be used, Method 18 or Method 25A, 40 CFR part 60, appendix A may be used for the purposes of this subpart. The use of Method 25A, 40 CFR part 60, appendix A shall conform with the requirements in paragraphs (a)(20)(i) and (a)(20)(ii) of this section.

              (i) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of the emissions.
              (ii) The use of Method 25A, 40 CFR part 60, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (21) In § 63.145(j), instead of the reference to § 63.11(b), and instead of § 63.145(j)(1) and § 63.145(j)(2), the requirements in § 63.504(c) shall apply.
              (22) The owner or operator of a facility which receives a Group 1 wastewater stream, or a residual removed from a Group 1 wastewater stream, for treatment pursuant to § 63.132(g) is subject to the requirements of § 63.132(g) with the differences identified in this section, and is not subject to subpart DD of this part, with respect to the received material.
              (23) When § 63.132(g) refers to “§§ 63.133 through 63.137” or “§§ 63.133 through 63.147”, the provisions in this § 63.501 shall apply, for the purposes of this subpart.
              (b) Except for those streams exempted by paragraph (c) of this section, the owner or operator of each affected source shall comply with the requirements for maintenance wastewater in § 63.105, except that when § 63.105(a) refers to “organic HAPs listed in table 9 of subpart G of this part,” the owner or operator is only required to consider compounds that meet the definition of organic HAP in § 63.482 and that are listed in table 9 of 40 CFR part 63, subpart G, for the purposes of this subpart.
              (c) The provisions of paragraphs (a) and (b) of this section do not apply to the following:
              (1) Back-end streams originating from equipment whose only elastomer products are latex products.
              (2) Back-end streams at affected sources that are subject to a residual organic HAP limitation in § 63.494(a)(1) through (3) and that are complying with these limitations through the use of stripping technology.
              [62 FR 46925, Sept. 5, 1996, as amended at 65 FR 38069, June 19, 2000; 66 FR 36828, July 16, 2001; 76 FR 22592, Apr. 21, 2011]
            
            
              § 63.502
              Equipment leak and heat exchange system provisions.
              (a) Equipment leak provisions. The owner or operator of each affected source, shall comply with the requirements of subpart H of this part, with the exceptions noted in paragraphs (b) through (m) of this section. Surge control vessels required to be controlled by subpart H may, alternatively, comply with the Group 1 storage vessel provisions specified in § 63.484.
              (b) Surge control vessels and bottoms receivers described in paragraphs (b)(1) through (b)(7) of this section are exempt from the requirements contained in § 63.170.
              (1) Surge control vessels and bottoms receivers that receive only styrene-butadiene latex;
              (2) Surge control vessels and bottoms receivers that receive latex products other than styrene-butadiene latex, located downstream of the stripping operations;
              (3) Surge control vessels and bottoms receivers that receive only high conversion latex products;
              (4) Surge control vessels and bottoms receivers located downstream of the stripping operations at affected sources subject to the back-end residual organic HAP limitation located in § 63.494(a)(1) through (3) that are complying through the use of stripping technology, as specified in § 63.495;
              (5) Surge control vessels and bottoms receivers that receive only styrene;
              (6) Surge control vessels and bottoms receivers that receive only acrylamide; and
              (7) Surge control vessels and bottoms receivers that receive only epichlorohydrin.

              (c) The compliance date for the equipment leak provisions in this section is provided in § 63.481(d). Whenever subpart H of this part refers to the compliance dates specified in any paragraph contained in § 63.100, the compliance dates listed in § 63.481(d) shall instead apply, for the purposes of this subpart. When § 63.182(c)(4) refers to “sources subject to subpart F,” the phrase “sources subject to this subpart” shall apply, for the purposes of this subpart. In addition, extensions of compliance dates are addressed by § 63.481(e) instead of by § 63.182(a)(6), for the purposes of this subpart.
              (d) For an affected source producing polybutadiene rubber or styrene butadiene rubber by solution, the conditions in paragraphs (d)(1), (d)(2), and (d)(3) of this section are applicable.
              (1) Indications of liquids dripping, as defined in subpart H of this part, from bleed ports in pumps and agitator seals in light liquid service, shall not be considered a leak. For the purposes of this subpart, a “bleed port” is a technologically-required feature of the pump or seal whereby polymer fluid used to provide lubrication and/or cooling of the pump or agitator shaft exits the pump, thereby resulting in a visible dripping of fluid.
              (2) For reciprocating pumps in heavy liquid service, owners and operators are not required to comply with the requirements in § 63.169 and associated recordkeeping and reporting requirements.
              (3) Reciprocating pumps in light liquid service are exempt from § 63.163 and associated recordkeeping and reporting requirements, if recasting the distance piece or reciprocating pump replacement would be necessary to comply with that section.
              (e) Owners and operators of an affected source subject to this subpart are not required to submit the Initial Notification required by § 63.182(a)(1) and § 63.182(b).
              (f) As specified in § 63.506(e)(5), the Notification of Compliance Status required by § 63.182(a)(2) and § 63.182(c) shall be submitted within 150 days (rather than 90 days) of the applicable compliance date specified in § 63.481(d) for the equipment leak provisions.
              (g) The information specified by § 63.182(a)(3) and § 63.182(d) (i.e., Periodic Reports) shall be submitted as part of the Periodic Reports required by § 63.506(e)(6).
              (h) If specific items of equipment, comprising part of a process unit subject to this subpart, are managed by different administrative organizations (e.g., different companies, affiliates, departments, divisions, etc.), those items of equipment may be aggregated with any EPPU within the affected source for all purposes under subpart H of this part, providing there is no delay in achieving the applicable compliance date.
              (i) When § 63.166(b)(4)(i) refers to Table 9 of subpart G of this part, the owner or operator is only required to consider organic HAP listed on Table 9 of subpart G of this subpart that are also listed on Table 5 of this subpart.
              (j) When the provisions of subpart H of this part specify that Method 18, 40 CFR part 60, appendix A shall be used, either Method 18 or Method 25A, 40 CFR part 60, appendix A may be used for the purposes of this subpart. The use of Method 25A, 40 CFR part 60, appendix A shall conform with the requirements in paragraphs (j)(1) and (j)(2) of this section.
              (1) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A shall be the single organic HAP representing the largest percent by volume of emissions.
              (2) The use of Method 25A, 40 CFR part 63, appendix A is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.
              (k) An owner or operator using a flare to comply with the requirements of this section shall conduct a compliance demonstration as specified in § 63.504(c).
              (l) When the term “equipment” is used in subpart H of this part, the definition of this term in § 63.482(b) shall apply for the purposes of this subpart.
              (m) The phrase “the provisions of subparts F, I, or U of this part” shall apply instead of the phrase “the provisions of subpart F or I of this part” throughout §§ 63.163 and 63.168, for the purposes of this subpart. In addition, the phrase “subparts F, I, and U” shall apply instead of the phrase “subparts F and I” in § 63.174(c)(2)(iii), for the purposes of this subpart.
              (n) Heat exchange system provisions. The owner or operator of each affected source shall comply with the requirements of § 63.104 for heat exchange systems, with the exceptions noted in paragraphs (n)(1) through (n)(5) of this section.

              (1) When the term “chemical manufacturing process unit” is used in § 63.104, the term “elastomer product process unit” (or EPPU) shall apply for the purposes of this subpart, with the exception noted in paragraph (n)(2) of this section.
              (2) When the phrase “a chemical manufacturing process unit meeting the conditions of § 63.100(b)(1) through (b)(3) of this subpart, except for chemical manufacturing process units meeting the condition specified in § 63.100(c) of this subpart” is used in § 63.104(a), the term “an EPPU, except for EPPUs meeting the condition specified in § 63.480(b)” shall apply for the purposes of this subpart.
              (3) When § 63.104 refers to Table 4 of subpart F of this part or Table 9 of subpart G of this part, the owner or operator is only required to consider organic HAP listed on Table 5 of this subpart.
              (4) When § 63.104(c)(3) specifies the monitoring plan retention requirements, and when § 63.104(f)(1) refers to the record retention requirements in § 63.103(c)(1), the requirements in § 63.506(a) and § 63.506(h) shall apply, for the purposes of this subpart.
              (5) When § 63.104(f)(2) requires information to be reported in the Periodic Reports required by § 63.152(c), the owner or operator shall instead report the information specified in § 63.104(f)(2) in the Periodic Reports required by § 63.506(e)(6), for the purposes of this subpart.
              (6) The compliance date for heat exchange systems subject to the provisions of this section is specified in § 63.481(d)(6).
              [62 FR 46925, Sept. 5, 1996, as amended at 62 FR 37722, July 15, 1997; 65 FR 38070, June 19, 2000; 76 FR 22592, Apr. 21, 2011]
            
            
              § 63.503
              Emissions averaging provisions.
              (a) This section applies to owners or operators of existing affected sources who seek to comply with § 63.483(b) by using emissions averaging rather than following the provisions of §§ 63.484, 63.485, 63.486, 63.494, and 63.501.
              (1) The following emission point limitations apply to the use of these provisions:
              (i) All emission points included in an emissions average shall be from the same affected source. There may be an emissions average for each individual affected source located at a plant site.
              (ii)(A) If a plant site has only one affected source for which emissions averaging is being used to demonstrate compliance, the number of emission points allowed to be included in the emission average is limited to twenty. This number may be increased by up to five additional points if pollution prevention measures are used to control five or more of the emission points included in the emissions average.
              (B) If a plant site has two or more affected sources for which emissions averaging is being used to demonstrate compliance, the number of emission points allowed in the emissions average for those affected sources is limited to twenty. This number may be increased by up to five additional emission points if pollution prevention measures are used to control five or more of the emission points included in the emissions averages.
              (2) Compliance with the provisions of this section may be based on either organic HAP or TOC.
              (3) For the purposes of the provisions in this section, whenever Method 18, 40 CFR part 60, appendix A, is specified within the paragraphs of this section or is specified by reference through provisions outside this section, Method 18 or Method 25A, 40 CFR part 60, appendix A, may be used. The use of Method 25A, 40 CFR part 60, appendix A, shall conform with the requirements in paragraphs (a)(3)(i) and (a)(3)(ii) of this section.
              (i) The organic HAP used as the calibration gas for Method 25A, 40 CFR part 60, appendix A, shall be the single organic HAP representing the largest percent by volume of the emissions.
              (ii) The use of Method 25A, 40 CFR part 60, appendix A, is acceptable if the response from the high-level calibration gas is at least 20 times the standard deviation of the response from the zero calibration gas when the instrument is zeroed on the most sensitive scale.

              (b) Unless an operating permit application has been submitted, the owner or operator shall develop and submit for approval an Emissions Averaging Plan containing all of the information required in § 63.506(e)(4) for all emission points to be included in an emissions average.
              (c) Paragraphs (c)(1) through (c)(4) of this section describe the emission points that may be used to generate emissions averaging credits if control was applied after November 15, 1990 and if sufficient information is available to determine the appropriate value of credits for the emission point. Paragraph (c)(5) of this section discusses the use of pollution prevention in generating emissions averaging credits.
              (1) Storage vessels, batch front-end process vents, aggregate batch vent streams, continuous front-end process vents, and process wastewater streams that are determined to be Group 2 emission points.
              (2) Storage vessels, continuous front-end process vents, and process wastewater steams that are determined to be Group 1 emission points and that are controlled by a technology that the Administrator or permitting authority agrees has a higher nominal efficiency than the reference control technology. Information on the nominal efficiencies for such technologies shall be submitted and approved as provided in paragraph (i) of this section.
              (3) Batch front-end process vents and aggregate batch vent streams that are determined to be Group 1 emission points and that are controlled to a level more stringent than the applicable standard.
              (4) Back-end process operations that are controlled such that organic HAP emissions from the back-end process operation are less than would be achieved by meeting the residual organic HAP limits in § 63.494. For the purposes of the emission averaging provisions in this section, all back-end process operations at an affected facility shall be considered a single emission point.
              (5) The percent reduction for any storage vessel, batch front-end process vent, aggregate batch vent stream, continuous front-end process vent, and process wastewater stream shall be determined using the procedures specified in paragraph (j) of this section.
              (i) For a Group 1 storage vessel, batch front-end process vent, aggregate batch vent stream, continuous front-end process vent, or process wastewater stream, the pollution prevention measure shall reduce emissions more than if the reference control technology or standard had been applied to the emission point instead of the pollution prevention measure, except as provided in paragraph (c)(5)(ii) of this section.
              (ii) If a pollution prevention measure is used in conjunction with other controls for a Group 1 storage vessel, batch front-end process vent, aggregate batch vent stream, continuous front-end process vent, or process wastewater stream, the pollution prevention measure alone does not have to reduce emissions more than the reference control technology or standard, but the combination of the pollution prevention measure and other controls shall reduce emissions more than if the applicable reference control technology or standard had been applied instead of the pollution prevention measure.
              (d) The following emission points cannot be used to generate emissions averaging credits:
              (1) Emission points already controlled on or before November 15, 1990 cannot be used to generate credits unless the level of control was increased after November 15, 1990. In this case, credit will be allowed only for the increase in control after November 15, 1990.
              (2) Group 1 emission points, identified in paragraph (c)(2) of this section, that are controlled by a reference control technology cannot be used to generate credits unless the reference control technology has been approved for use in a different manner and a higher nominal efficiency has been assigned according to the procedures in paragraph (i) of this section.
              (3) Emission points on nonoperating EPPU cannot be used to generate credits. EPPU that are shutdown cannot be used to generate credits or debits.

              (4) Maintenance wastewater cannot be used to generate credits. Wastewater streams treated in biological treatment units cannot be used to generate credits. These two types of wastewater cannot be used to generate credits or debits. For the purposes of this section, the terms wastewater and wastewater stream are used to mean process wastewater.
              
              (5) Emission points controlled to comply with a State or Federal rule other than this subpart cannot be used to generate credits, unless the level of control has been increased after November 15, 1990 to a level above what is required by the other State or Federal rule. Only the control above what is required by the other State or Federal rule will be credited. However, if an emission point has been used to generate emissions averaging credit in an approved emissions average, and the emission point is subsequently made subject to a State or Federal rule other than this subpart, the emission point may continue to generate emissions averaging credit for the purpose of complying with the previously approved emissions average.
              (e) For all emission points included in an emissions average, the owner or operator shall perform the following tasks:
              (1) Calculate and record monthly debits for all Group 1 emission points that are controlled to a level less stringent than the reference control technology or standard for those emission points. The Group 1 emission points are identified in paragraphs (c)(2) through (c)(4) of this section. Equations in paragraph (g) of this section shall be used to calculate debits.
              (2) Calculate and record monthly credits for all Group 1 and Group 2 emission points that are overcontrolled to compensate for the debits. Equations in paragraph (h) of this section shall be used to calculate credits. Emission points and controls that meet the criteria of paragraph (c) of this section may be included in the credit calculation, whereas those described in paragraph (d) of this section shall not be included.
              (3) Demonstrate that annual credits calculated according to paragraph (h) of this section are greater than or equal to debits calculated for the same annual compliance period according to paragraph (g) of this section.
              (i) The owner or operator may choose to include more than the required number of credit-generating emission points in an emissions average in order to increase the likelihood of being in compliance.
              (ii) The initial demonstration in the Emissions Averaging Plan or operating permit application that credit-generating emission points will be capable of generating sufficient credits to offset the debits from the debit-generating emission points shall be made under representative operating conditions. After the compliance date, actual operating data shall be used for all debit and credit calculations.
              (4) Demonstrate that debits calculated for a quarterly (3-month) period according to paragraph (g) of this section are not more than 1.30 times the credits for the same period calculated according to paragraph (h) of this section. Compliance for the quarter shall be determined based on the ratio of credits and debits from that quarter, with 30 percent more debits than credits allowed on a quarterly basis.

              (5) Record and report quarterly and annual credits and debits in the Periodic Reports as specified in § 63.506(e)(6). Every fourth Periodic Report shall include a certification of compliance with the emissions averaging provisions as required by § 63.506(e)(6)(x)(C)(2).
              (f) Debits and credits shall be calculated in accordance with the methods and procedures specified in paragraphs (g) and (h) of this section, respectively, and shall not include emissions during the following periods:
              (1) [Reserved]
              (2) Emissions during periods of monitoring excursions, as defined in § 63.505 (g) or (h). For these periods, the calculation of monthly credits and debits shall be adjusted as specified in paragraphs (f)(2)(i) through (f)(2)(iii) of this section.
              (i) No credits would be assigned to the credit-generating emission point.
              (ii) Maximum debits would be assigned to the debit-generating emission point.
              (iii) The owner or operator may demonstrate to the Administrator that full or partial credits or debits should be assigned using the procedures in paragraph (l) of this section.

              (g) Debits are generated by the difference between the actual emissions from a Group 1 emission point that is uncontrolled or is controlled to a level less stringent than the applicable reference control technology or standard and the emissions allowed for the Group 1 emission point. Debits shall be calculated as follows:
              (1) Source-wide debits shall be calculated using Equation 33. Debits and all terms of the equation are in units of megagrams per month (Mg/month):
              
                ER09MR99.005
              
              
                Where:
                
                ECFEPViACTUAL = Emissions from each Group 1 continuous front-end process vent i that is uncontrolled or is controlled to a level less stringent than the applicable reference control technology. ECFEPViACTUAL is calculated according to paragraph (g)(2)(iii) of this section.
                (0.02)ECFEPViu = Emissions from each Group 1 continuous front-end process vent i if the applicable reference control technology had been applied to the uncontrolled emissions. ECFEPViu is calculated according to paragraph (g)(2)(ii) of this section.
                ESiACTUAL = Emissions from each Group 1 storage vessel i that is uncontrolled or is controlled to a level less stringent than the applicable reference control technology or standard. ESiACTUAL is calculated according to paragraph (g)(3) of this section.
                (0.05)ESiu = Emissions from each Group 1 storage vessel i if the applicable reference control technology or standard had been applied to the uncontrolled emissions. ESiu is calculated according to paragraph (g)(3) of this section.
                EBEPACTUAL = Emissions from back-end process operations that do not meet the residual organic HAP limits in § 63.494. EBEPACTUAL is calculated according to paragraph (g)(4)(i) of this section.
                EBEPc = Emissions from back-end process operations if the residual organic HAP limits in § 63.494(a) were met. EBEPc is calculated according to paragraph (g)(4)(ii) of this section.
                EWWiACTUAL = Emissions from each Group 1 wastewater stream i that is uncontrolled or is controlled to a level less stringent than the applicable reference control technology. EWWiACTUAL is calculated according to paragraph (g)(5) of this section.
                EWWic = Emissions from each Group 1 wastewater stream i if the reference control technology had been applied to the uncontrolled emissions. EWWic is calculated according to paragraph (g)(5) of this section.
                EBFEPViACTUAL = Emissions from each Group 1 batch front-end process vent stream i that is uncontrolled or is controlled to a level less stringent than the applicable standard. EBFEPViACTUAL is calculated according to paragraph (g)(6)(ii) of this section.
                (0.1) EBFEPViu = Emissions from each Group 1 batch front-end process vent i if the applicable standard had been applied to the uncontrolled emissions. EBFEPViu is calculated according to paragraph (g)(6)(i) of this section.
                EABViACTUAL = Emissions from each Group 1 aggregate batch vent stream i that is uncontrolled or is controlled to a level less stringent than the applicable standard. EABViACTUAL is calculated according to paragraph (g)(7)(iii) of this section.
                (0.1) EABViu = Emissions from each Group 1 aggregate batch vent stream i if the applicable standard had been applied to the uncontrolled emissions. EABViu is calculated according to paragraph (g)(7)(ii) of this section.
                n = The number of emission points being included in the emissions average.
              
              
              (2) Emissions from continuous front-end process vents shall be calculated as follows:

              (i) For purposes of determining continuous front-end process vent stream flow rate, organic HAP concentrations, and temperature, the sampling site shall be after the final product recovery device, if any recovery devices are present; before any control device (for continuous front-end process vents, recovery devices shall not be considered control devices); and before discharge to the atmosphere. Method 1 or 1A of 40 CFR part 60, appendix A, shall be used for selection of the sampling site.
              (ii) ECFEPViu for each continuous front-end process vent i shall be calculated using Equation 34.
              
                ER05SE96.032
              
              
                where:
                
                ECFEPViu = Uncontrolled continuous front-end process vent emission rate from continuous front-end process vent i, Mg/month.
                Q = Vent stream flow rate, dry standard m3/min, measured using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate.
                h = Monthly hours of operation during which positive flow is present in the continuous front-end process vent, hr/month.
                Cj = Concentration, ppmv, dry basis, of organic HAP j as measured by Method 18 or Method 25A of 40 CFR part 60, appendix A.
                Mj = Molecular weight of organic HAP j, gram per gram-mole.
                n = Number of organic HAP in stream.
              
              
              (A) The values of Q and Cj shall be determined during a performance test conducted under representative operating conditions. The values of Q and Cj shall be established in the Notification of Compliance Status and shall be updated as provided in paragraph (g)(2)(ii)(B) of this section.

              (B) If there is a change in capacity utilization other than a change in monthly operating hours, or if any other change is made to the process or product recovery equipment or operation such that the previously measured values of Q and Cj are no longer representative, a new performance test shall be conducted to determine new representative values of Q and Cj. These new values shall be used to calculate debits and credits from the time of the change forward, and the new values shall be reported in the next Periodic Report.

              (iii) The following procedures and equations shall be used to calculate ECFEPViACTUAL:

              (A) If the continuous front-end process vent is not controlled by a control device or pollution prevention measure, ECFEPViACTUAL = ECFEPViu, where ECFEPViu is calculated according to the procedures contained in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.

              (B) If the continuous front-end process vent is controlled using a control device or a pollution prevention measure achieving less than 98-percent reduction, ECFEPViACTUAL is calculated using Equation 35.
              
                ER05SE96.033
              
              
                Where:
                
                ECFEPViACTUAL = Emissions from each Group 1 continuous front-end process vent i that is uncontrolled or is controlled to a level less stringent than the reference control technology.
                ECFEPViu = Uncontrolled continuous front-end process vent emission rate from continuous front-end process vent i, Mg/month.
              
              
              (1) The percent reduction shall be measured according to the procedures in § 63.116 if a combustion control device is used. For a flare meeting the criteria in § 63.116(a), or a boiler or process heater meeting the criteria in § 63.116(b), the percent reduction shall be 98 percent. If a noncombustion control device is used, percent reduction shall be demonstrated by a performance test at the inlet and outlet of the device, or, if testing is not feasible, by a control design evaluation and documented engineering calculations.
              (2) For determining debits from Group 1 continuous front-end process vents, product recovery devices shall not be considered control devices and shall not be assigned a percent reduction in calculating ECFEPViACTUAL. The sampling site for measurement of uncontrolled emissions shall be after the final uncontrolled recovery device. However, as provided in § 63.113(a)(3), a Group 1 continuous front-end process vent may add sufficient product recovery to raise the TRE index value above 1.0, thereby becoming a Group 2 continuous front-end process vent. Such a continuous front-end process vent is not a Group 1 continuous front-end process vent and should, therefore, not be included in determining debits under this paragraph.
              (3) Procedures for calculating the percent reduction of pollution prevention measures are specified in paragraph (j) of this section.
              (3) Emissions from storage vessels shall be calculated using the procedures specified in § 63.150(g)(3).
              (4) Emissions from back-end process operations shall be calculated as follows:
              (i) Equation 36 shall be used to calculate EBEPACTUAL:
              
                ER05SE96.034
              
              
                where:
                
                EBEPACTUAL = Actual emissions from back-end process operations, Mg/month.
                Ci = Residual organic HAP content of sample i, kg organic HAP per Mg latex or dry crumb rubber.
                Pi = Weight of latex or dry crumb rubber leaving the stripper represented by sample i, Mg.
              
              
              (ii) Equation 37 shall be used to calculate EBEPc:
              
                ER05SE96.051
              
              
                where:
                
                EBEPc = Emissions from back-end process operations if the residual organic HAP limits in § 63.494(a) were met, Mg/month.
                HAPlimit = Residual organic HAP limits in § 63.494 of this subpart, kg organic HAP per Mg latex or dry crumb rubber.
                Pmonth = Weight of latex or dry crumb rubber leaving the stripper in the month, Mg.
              
              
              (5) Emissions from wastewater shall be calculated using the procedures specified in § 63.150(g)(5).
              (6) Emissions from batch front-end process vents shall be calculated as follows:
              (i) EBFEPViu for each batch front-end process vent i shall be calculated using the procedures specified in § 63.488(b).

              (ii) The following procedures and equations shall be used to determine EBFEPViACTUAL:

              (A) If the batch front-end process vent is not controlled by a control device or pollution prevention measure, EBFEPViACTUAL = EBFEPViu, where EBFEPViu is calculated according to the procedures in § 63.488(b).

              (B) If the batch front-end process vent is controlled using a control device or a pollution prevention measure achieving less than 90 percent reduction for the batch cycle, calculate EBFEPViACTUAL using Equation 38, where percent reduction is for the batch cycle.
              
                
                ER05SE96.035
              
              (1) The percent reduction for the batch cycle shall be measured according to the procedures in § 63.490(c)(2).
              (2) The percent reduction for control devices shall be calculated according to the procedures in § 63.490 (c)(2)(i) through (c)(2)(iii).
              (3) The percent reduction of pollution prevention measures shall be calculated using the procedures specified in paragraph (j) of this section.
              (7) Emissions from aggregate batch vents shall be calculated as follows:
              (i) For purposes of determining aggregate batch vent stream flow rate, organic HAP concentrations, and temperature, the sampling site shall be before any control device and before discharge to the atmosphere. Method 1 or 1A of 40 CFR part 60, appendix A, shall be used for selection of the sampling site.
              (ii) EABViu for each aggregate batch vent i shall be calculated using Equation 39.
              
                ER05SE96.036
              
              
                where:
                
                EABViu = Uncontrolled aggregate batch vent emission rate from aggregate batch vent i, Mg/month.
                Q = Vent stream flow rate, dry standard cubic meters per minute, measured using Method 2, 2A, 2C, or 2D of 40 CFR part 60, appendix A, as appropriate.
                h = Monthly hours of operation during which positive flow is present from the aggregate batch vent stream, hr/month.
                Cj = Concentration, ppmv, dry basis, of organic HAP j as measured by Method 18 of 40 CFR part 60, appendix A.
                Mj = Molecular weight of organic HAP j, gram per gram-mole.
                n = Number of organic HAP in the stream.
              
              
              (A) The values of Q and Cj shall be determined during a performance test conducted under representative operating conditions. The values of Q and Cj shall be established in the Notification of Compliance Status and shall be updated as provided in paragraph (g)(7)(ii)(B) of this section.

              (B) If there is a change in capacity utilization other than a change in monthly operating hours, or if any other change is made to the process or product recovery equipment or operation such that the previously measured values of Q and Cj are no longer representative, a new performance test shall be conducted to determine new representative values of Q and Cj. These new values shall be used to calculate debits and credits from the time of the change forward, and the new values shall be reported in the next Periodic Report.

              (iii) The following procedures and equations shall be used to calculate EABViACTUAL:

              (A) If the aggregate batch vent is not controlled by a control device or pollution prevention measure, EABViACTUAL = EABViu, where EABViu is calculated according to the procedures in paragraphs (g)(7)(i) and (g)(7)(ii) of this section.

              (B) If the aggregate batch vent stream is controlled using a control device or a pollution prevention measure achieving less than 90 percent reduction, calculate EABViACTUAL using Equation 40.
              
                
                ER05SE96.037
              
              (1) The percent reduction for control devices shall be determined according to the procedures in § 63.490(e).
              (2) The percent reduction of pollution prevention measures shall be calculated according to the procedures specified in paragraph (j) of this section.
              (h) Credits are generated by the difference between emissions that are allowed for each Group 1 and Group 2 emission point and the actual emissions from that Group 1 or Group 2 emission point that has been controlled after November 15, 1990 to a level more stringent than what is required by this subpart or any other State or Federal rule or statute. Credits shall be calculated as follows:
              (1) Source-wide credits shall be calculated using Equation 41. Credits and all terms of the equation are in units of Mg/month, and the baseline date is November 15, 1990:
              
                ER19JN00.022
              
              
                Where:
                
                D = Discount factor = 0.9 for all credit generating emission points, except those controlled by a pollution prevention measure; discount factor = 1.0 for each credit generating emission point controlled by a pollution prevention measure (i.e., no discount provided).
                ECFEPV1iACTUAL = Emissions for each Group 1 continuous front-end process vent i that is controlled to a level more stringent than the reference control technology. ECFEPV1iACTUAL is calculated according to paragraph (h)(2)(ii) of this section.
                (0.02)ECFEPV1iu = Emissions from each Group 1 continuous front-end process vent i if the reference control technology had been applied to the uncontrolled emissions. ECFEPV1iu is calculated according to paragraph (h)(2)(i) of this section.
                ECFEPV2iACTUAL = Emissions from each Group 2 continuous front-end process vent i that is controlled. ECFEPV2iACTUAL is calculated according to paragraph (h)(2)(iii) of this section.
                ECFEPV2iBASE = Emissions from each Group 2 continuous front-end process vent i at the baseline date. ECFEPV2iBASE is calculated in paragraph (h)(2)(iv) of this section.
                ES1iACTUAL = Emissions from each Group 1 storage vessel i that is controlled to a level more stringent than the reference control technology or standard. ES1iACTUAL is calculated according to paragraph (h)(3) of this section.
                (0.05) ES1iu = Emissions from each Group 1 storage vessel i if the reference control technology had been applied to the uncontrolled emissions. ES1iu is calculated according to paragraph (h)(3) of this section.
                ES2iACTUAL = Emissions from each Group 2 storage vessel i that is controlled. ES2iACTUAL is calculated according to paragraph (h)(3) of this section.
                ES2iBASE = Emissions from each Group 2 storage vessel i at the baseline date. ES2iBASE is calculated in paragraph (h)(3) of this section.
                EBEPACTUAL = Actual emissions from back-end process operations, Mg/month. EBEPACTUAL is calculated in paragraph (h)(4)(i) of this section.
                EBEPc = Emissions from back-end process operations if the residual organic HAP limits in § 63.494(a) were met, Mg/month. EBEPc is calculated in paragraph (h)(4)(ii) of this section.
                EWW1iACTUAL = Emissions from each Group 1 wastewater stream i that is controlled to a level more stringent than the reference control technology. EWW1iACTUAL is calculated according to paragraph (h)(5) of this section.
                EWW1ic = Emissions from each Group 1 wastewater stream i if the reference control technology had been applied to the uncontrolled emissions. EWW1ic is calculated according to paragraph (h)(5) of this section.
                EWW2iACTUAL = Emissions from each Group 2 wastewater stream i that is controlled. EWW2iACTUAL is calculated according to paragraph (h)(5) of this section.
                EWW2iBASE = Emissions from each Group 2 wastewater stream i at the baseline date. EWW2iBASE is calculated according to paragraph (h)(5) of this section.
                (0.1) EBFEPV1iu = Emissions from each Group 1 batch front-end process vent i if the applicable standard had been applied to the uncontrolled emissions. EBFEPV1iu is calculated according to paragraph (h)(6)(i) of this section.
                EBFEPV1iACTUAL = Emissions from each Group 1 batch front-end process vent i that is controlled to a level more stringent than the applicable standard. EBFEPV1iACTUAL is calculated according to paragraph (h)(6)(ii) of this section.
                (0.1)EABV1iu = Emissions from each Group 1 aggregate batch vent stream i if the applicable standard had been applied to the uncontrolled emissions. EABV1iu is calculated according to paragraph (h)(7)(i) of this section.
                EABV1iACTUAL = Emissions from each Group 1 aggregate batch vent stream i that is controlled to a level more stringent than the applicable standard. EABV1iACTUAL is calculated according to paragraph (h)(7)(ii) of this section.
                EBFEPV2iBASE = Emissions from each Group 2 batch front-end process vent i at the baseline date. EBFEPV2iBASE is calculated according to paragraph (h)(6)(iv) of this section.
                EBFEPV2iACTUAL = Emissions from each Group 2 batch front-end process vent i that is controlled. EBFEPV2iACTUAL is calculated according to paragraph (h)(6)(iii) of this section.
                EABV2iBASE = Emissions from each Group 2 aggregate batch vent stream i at the baseline date. EABV2iBASE is calculated according to paragraph (h)(7)(iv) of this section.
                EABV2iACTUAL = Emissions from each Group 2 aggregate batch vent stream i that is controlled. EABV2iACTUAL is calculated according to paragraph (h)(7)(iii) of this section.
                n = Number of Group 1 emission points included in the emissions average. The value of n is not necessarily the same for continuous front-end process vents, batch front-end process vents, aggregate batch vent streams, storage vessels, wastewater streams, or the collection of process sections within the affected source.
                m = Number of Group 2 emission points included in the emissions average. The value of m is not necessarily the same for continuous front-end process vents, batch front-end process vents, aggregate batch vent streams, storage vessels, wastewater streams, or the collection of process sections within the affected source.
              
              
              (i) Except as specified in paragraph (h)(1)(iv) of this section, for an emission point controlled using a reference control technology, the percent reduction for calculating credits shall be no greater than the nominal efficiency associated with the reference control technology, unless a higher nominal efficiency is assigned as specified in paragraph (h)(1)(ii) of this section.
              (ii) For an emission point controlled to a level more stringent than the reference control technology, the nominal efficiency for calculating credits shall be assigned as described in paragraph (i) of this section. A reference control technology may be approved for use in a different manner and assigned a higher nominal efficiency according to the procedures in paragraph (i) of this section. A reference control technology may be approved for use in a different manner and assigned a higher nominal efficiency according to the procedure in paragraph (i) of this section.
              (iii) For an emission point controlled using a pollution prevention measure, except for back-end process operation emissions, the nominal efficiency for calculating credits shall be as determined as described in paragraph (j) of this section. Emissions for back-end process operations shall be determined as described in paragraph (h)(4) of this section.

              (iv) For Group 1 and Group 2 batch front-end process vents and Group 1 and Group 2 aggregate batch vent streams, the percent reduction for calculating credits shall be the percent reduction determined according to the procedures in paragraphs (h)(6)(ii) and (h)(6)(iii) of this section for batch front-end process vents and paragraphs (h)(7)(ii) and (h)(7)(iii) of this section for aggregate batch vent streams.
              (2) Emissions from continuous front-end process vents shall be determined as follows:

              (i) Uncontrolled emissions from Group 1 continuous front-end process vents, ECFEPV1iu, shall be calculated according to the procedures and equation for ECFEPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.

              (ii) Actual emissions from Group 1 continuous front-end process vents controlled using a technology with an approved nominal efficiency greater than 98 percent or a pollution prevention measure achieving greater than 98 percent emission reduction, ECFEPV1iACTUAL, shall be calculated using Equation 42.
              
                ER05SE96.039
              
              
                Where:
                
                ECFEPV1iACTUAL = Emissions for each Group 1 continuous front-end process vent i that is controlled to a level more stringent than the reference control technology.
                ECFEPV1iu = Emissions from each Group 1 continuous front-end process vent i if the reference control technology had been applied to the uncontrolled emissions.
              
              

              (iii) The following procedures shall be used to calculate actual emissions from Group 2 continuous front-end process vents, ECFEPV2iACTUAL:
              (A) For a Group 2 continuous front-end process vent controlled by a control device, a recovery device applied as a pollution prevention project, or a pollution prevention measure, where the control achieves a percent reduction less than or equal to 98 percent reduction, Equation 43 shall be used.
              
                ER05SE96.040
              
              
                Where:
                
                ECFEPV2iACTUAL = Emissions from each Group 2 continuous
                front-end process vent i that is controlled.
                ECFEPV2iu = Emissions from each Group 2 continuous front-end process vent i if the reference control technology had been applied to the uncontrolled emissions.
              
              
              (1) ECFEPV2iu shall be calculated according to the equations and procedures for ECFEPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section, except as provided in paragraph (h)(2)(iii)(A)(3) of this section.
              (2) The percent reduction shall be calculated according to the procedures in paragraphs (g)(2)(iii)(B)(1) through (g)(2)(iii)(B)(3) of this section, except as provided in paragraph (h)(2)(iii)(A)(4) of this section.
              (3) If a recovery device was added as part of a pollution prevention project, ECFEPV2iu shall be calculated prior to that recovery device. The equation for ECFEPViu in paragraph (g)(2)(ii) of this section shall be used to calculate ECFEPV2iu; however, the sampling site for measurement of vent stream flow rate and organic HAP concentration shall be at the inlet of the recovery device.
              (4) If a recovery device was added as part of a pollution prevention project, the percent reduction shall be demonstrated by conducting a performance test at the inlet and outlet of that recovery device.
              (B) For a Group 2 continuous front-end process vent controlled using a technology with an approved nominal efficiency greater than 98 percent or a pollution prevention measure achieving greater than 98 percent reduction, Equation 44 shall be used.
              
                ER05SE96.041
              
              
                Where:
                
                ECFEPV2iACTUAL = Emissions from each Group 2 continuous
                front-end process vent i that is controlled.
                ECFEPV2iu = Emissions from each Group 2 continuous front-end process vent i if the reference control technology had been applied to the uncontrolled emissions.
              
              

              (iv) Emissions from Group 2 continuous front-end process vents at baseline, ECFEPV2iBASE, shall be calculated as follows:

              (A) If the continuous front-end process vent was uncontrolled on November 15, 1990, ECFEPV2iBASE = ECFEPV2iu and shall be calculated according to the procedures and equation for ECFEPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.
              (B) If the continuous front-end process vent was controlled on November 15, 1990, Equation 45 shall be used.
              
                ER05SE96.042
              
              (1) ECFEPV2iu is calculated according to the procedures and equation for ECFEPViu in paragraphs (g)(2)(i) and (g)(2)(ii) of this section.
              (2) The percent reduction shall be calculated according to the procedures specified in paragraphs (g)(2)(iii)(B)(1) through (g)(2)(iii)(B)(3) of this section.

              (C) If a recovery device was added as part of a pollution prevention project initiated after November 15, 1990, ECFEPV2iBASE = ECFEPV2iu, where ECFEPV2iu is calculated according to paragraph (h)(2)(iii)(A)(3) of this section.
              (3) Emissions from storage vessels shall be calculated using the procedures specified in § 63.150(h)(3).
              (4) Emissions from back-end process operations shall be calculated as follows:
              (i) EBEPACTUAL shall be calculated according to the equation for EBEPACTUAL contained in paragraph (g)(4)(i) of this section.
              (ii) EBEPc shall be calculated according to the equation for EBEPc contained in paragraph (g)(4)(ii) of this section.
              (5) Emissions from wastewater streams shall be calculated using the procedures specified in § 63.150(h)(5).
              (6) Emissions from batch front-end process vents shall be determined as follows:

              (i) Uncontrolled emissions from Group 1 batch front-end process vents (EBFEPV1iu) shall be calculated according using the procedures specified in § 63.488(b).

              (ii) Actual emissions from Group 1 batch front-end process vents controlled to a level more stringent than the standard (EBFEPV1iACTUAL) shall be calculated using Equation 46, where percent reduction is for the batch cycle:
              
                
                ER05SE96.043
              
              (A) The percent reduction for the batch cycle shall be calculated according to the procedures in § 63.490(c)(2).
              (B) The percent reduction for control devices shall be determined according to the procedures in § 63.490(c)(2)(i) through (c)(2)(iii).
              (C) The percent reduction of pollution prevention measures shall be calculated using the procedures specified in paragraph (j) of this section.

              (iii) Actual emissions from Group 2 batch front-end process vents (EBFEPV2iACTUAL) shall be calculated using Equation 47 and the procedures in paragraphs (h)(6)(ii)(A) through (h)(6)(ii)(C) of this section. EBFEPV2iu shall be calculated using the procedures specified in § 63.488(b).
              
                ER05SE96.044
              
              (iv) Emissions from Group 2 batch front-end process vents at baseline shall be calculated as follows:

              (A) If the batch front-end process vent was uncontrolled on November 15, 1990, EBFEPV2iBASE = EBFEPV2iu and shall be calculated according to the procedures using the procedures specified in § 63.488(b).

              (B) If the batch front-end process vent was controlled on November 15, 1990, use Equation 48 and the procedures in paragraphs (h)(6)(ii)(A) through (h)(6)(ii)(C) of this section. EBFEPV2iu shall be calculated using the procedures specified in § 63.488(b).
              
                ER05SE96.045
              
              (7) Emissions from aggregate batch vent streams shall be determined as follows:

              (i) Uncontrolled emissions from Group 1 aggregate batch vent streams (EABV1iu) shall be calculated according to the procedures and equation for EABViu in paragraphs (g)(7)(i) and (g)(7)(ii) of this section.

              (ii) Actual emissions from Group 1 aggregate batch vent streams controlled to a level more stringent than the standard (EABV1iACTUAL) shall be calculated using Equation 49:
              
                ER09MR99.007
              
              (A) The percent reduction for control devices shall be determined according to the procedures in § 63.490(e).

              (B) The percent reduction of pollution prevention measures shall be calculated using the procedures specified in paragraph (j) of this section.
              

              (iii) Actual emissions from Group 2 aggregate batch vents streams (EABV2iACTUAL) shall be calculated using Equation 50 and the procedures in paragraphs (h)(7)(ii)(A) through (h)(7)(ii)(B) of this section. EABV2iu shall be calculated according to the equations and procedures for EABViu in paragraphs (g)(7)(i) and (g)(7)(ii) of this section.
              
                ER05SE96.047
              
              (iv) Emissions from Group 2 aggregate batch vent streams at baseline shall be calculated as follows:

              (A) If the aggregate batch vent stream was uncontrolled on November 15, 1990, EABV2iBASE = EABV2iu and shall be calculated according to the procedures and equation for EABViu in paragraph (g)(7)(i) and (g)(7)(ii) of this section.

              (B) If the aggregate batch vent stream was controlled on November 15, 1990, use Equation 51 and the procedures in paragraphs (h)(7)(ii)(A) through (h)(7)(ii)(B) of this section. EABV2iu shall be calculated according to the equations and procedures for EABViu in paragraphs (g)(7)(i) and (g)(7)(ii) of this section.
              
                ER05SE96.048
              
              (i) The following procedures shall be followed to establish nominal efficiencies for emission controls for storage vessels, continuous front-end process vents, and process wastewater streams. The procedures in paragraphs (i)(1) through (i)(6) of this section shall be followed for control technologies that are different in use or design from the reference control technologies and achieve greater percent reductions than the percent efficiencies assigned to the reference control technologies in § 63.111.
              (1) In those cases where the owner or operator is seeking permission to take credit for use of a control technology that is different in use or design from the reference control technology, and the different control technology will be used in more than three applications at a single plant-site, the owner or operator shall submit the information specified in paragraphs (i)(1)(i) through (i)(1)(iv) of this section, as specified in § 63.506(e)(7)(ii), to the Director of the EPA Office of Air Quality Planning and Standards, in writing.
              (i) Emission stream characteristics of each emission point to which the control technology is or will be applied, including the kind of emission point, flow, organic HAP concentration, and all other stream characteristics necessary to design the control technology or determine its performance.
              (ii) Description of the control technology, including design specifications.
              (iii) Documentation demonstrating to the Administrator's satisfaction the control efficiency of the control technology. This may include performance test data collected using an appropriate EPA Method or any other method validated according to Method 301, 40 CFR part 63, appendix A. If it is infeasible to obtain test data, documentation may include a design evaluation and calculations. The engineering basis of the calculation procedures and all inputs and assumptions made in the calculations shall be documented.

              (iv) A description of the parameter or parameters to be monitored to ensure that the control technology will be operated in conformance with its design and an explanation of the criteria used for selection of that parameter (or parameters).
              (2) The Administrator shall determine within 120 days whether an application presents sufficient information to determine nominal efficiency. The Administrator reserves the right to request specific data in addition to the items listed in paragraph (i)(1) of this section.

              (3) The Administrator shall determine within 120 days of the submittal of sufficient data whether a control technology shall have a nominal efficiency and the level of that nominal efficiency. If, in the Administrator's judgment, the control technology achieves a level of emission reduction greater than the reference control technology for a particular kind of emission point, the Administrator will publish a Federal Register notice establishing a nominal efficiency for the control technology.
              (4) The Administrator may grant permission to take emission credits for use of the control technology. The Administrator may also impose requirements that may be necessary to ensure operation and maintenance to achieve the specified nominal efficiency.
              (5) In those cases where the owner or operator is seeking permission to take credit for use of a control technology that is different in use or design from the reference control technology and the different control technology will be used in no more than three applications at a single plant site, the owner or operator shall submit the information listed in paragraph (i)(1)(i) as specified in § 63.506(e)(7)(ii) to the Administrator.

              (i) In these instances, use and conditions for use of the control technology may be approved by the permitting authority as part of an operating permit application or modification. The permitting authority shall follow the procedures specified in paragraphs (i)(2) through (i)(4) of this section except that, in these instances, a Federal Register notice is not required to establish the nominal efficiency for the different technology.

              (ii) If, in reviewing the application, the permitting authority believes the control technology has broad applicability for use by other sources, the permitting authority shall submit the information provided in the application to the Director of the EPA Office of Air Quality Planning and Standards. The Administrator shall review the technology for broad applicability and may publish a Federal Register notice; however, this review shall not affect the permitting authority's approval of the nominal efficiency of the control technology for the specific application.
              (6) If, in reviewing an application for a control technology for an emission point, the Administrator or permitting authority determines that the control technology is not different in use or design from the reference control technology, the Administrator or permitting authority shall deny the application.
              (j) The following procedures shall be used for calculating the efficiency (percent reduction) of pollution prevention measures for storage vessels, continuous front-end process vents, batch front-end process vents, aggregate batch vent streams, and wastewater streams:
              (1) A pollution prevention measure is any practice which meets the criteria of paragraphs (j)(1)(i) and (j)(1)(ii) of this section.
              (i) A pollution prevention measure is any practice that results in a lesser quantity of organic HAP emissions per unit of product released to the atmosphere prior to out-of-process recycling, treatment, or control of emissions, while the same product is produced.
              (ii) Pollution prevention measures may include substitution of feedstocks that reduce organic HAP emissions; alterations to the production process to reduce the volume of materials released to the environment; equipment modifications; housekeeping measures; and in-process recycling that returns waste materials directly to production as raw materials. Production cutbacks do not qualify as pollution prevention.

              (2) The emission reduction efficiency of pollution prevention measures implemented after November 15, 1990, may be used in calculating the actual emissions from an emission point in the debit and credit equations in paragraphs (g) and (h) of this section.
              (i) For pollution prevention measures, the percent reduction is used in the equations in paragraphs (g)(2) through (g)(7) of this section and paragraphs (h)(2) through (h)(7) of this section is the percent difference between the monthly organic HAP emissions for each emission point after the pollution prevention measure for the most recent month versus monthly emissions from the same emission point before the pollution prevention measure, adjusted by the volume of product produced during the two monthly periods.
              (ii) Equation 52 shall be used to calculate the percent reduction of a pollution prevention measure for each emission point.
              
                ER05SE96.049
              
              
                where:
                
                Percent reduction = Efficiency of pollution prevention measure (percent organic HAP reduction).
                EB = Monthly emissions before the pollution prevention measure, Mg/month, determined as specified in paragraphs (j)(2)(ii)(A), (j)(2)(ii)(B), and (j)(2)(ii)(C) of this section.
                Epp = Monthly emissions after the pollution prevention measure, Mg/month, as determined for the most recent month, determined as specified in either paragraphs (j)(2)(ii)(D) or (j)(2)(ii)(E) of this section.
                PB = Monthly production before the pollution prevention measure, Mg/month, during the same period over which EB is calculated.
                Ppp = Monthly production after the pollution prevention measure, Mg/month, as determined for the most recent month.
              
              

              (A) The monthly emissions before the pollution prevention measure, EB, shall be determined in a manner consistent with the equations and procedures in paragraph (g)(2) of this section for continuous front-end process vents, paragraph (g)(3) of this section for storage vessels, paragraph (g)(6) of this section for batch front-end process vents, and paragraph (g)(7) of this section for aggregate batch vent streams.
              (B) For wastewater, EB shall be calculated according to § 63.150(j)(2)(ii)(B).

              (C) If the pollution prevention measure was implemented prior to September 5, 1996, records may be used to determine E B.

              (D) The monthly emissions after the pollution prevention measure, Epp, may be determined during a performance test or by a design evaluation and documented engineering calculations. Once an emissions-to-production ratio has been established, the ratio may be used to estimate monthly emissions from monthly production records.
              (E) For wastewater, Epp shall be calculated according to § 63.150(j)(2)(ii)(E).
              (iii) All equations, calculations, test procedures, test results, and other information used to determine the percent reduction achieved by a pollution prevention measure for each emission point shall be fully documented.
              (iv) The same pollution prevention measure may reduce emissions from multiple emission points. In such cases, the percent reduction in emissions for each emission point shall be calculated.
              (v) For the purposes of the equations in paragraphs (h)(2) through (h)(7) of this section, used to calculate credits for emission points controlled more stringently than the reference control technology or standard, the nominal efficiency of a pollution prevention measure is equivalent to the percent reduction of the pollution prevention measure. When a pollution prevention measure is used, the owner or operator of an affected source is not required to apply to the Administrator for a nominal efficiency and is not subject to paragraph (i) of this section.

              (k) The owner or operator shall demonstrate that the emissions from the emission points proposed to be included in the emissions average will not result in greater hazard, or at the option of the Administrator, greater risk to human health or the environment than if the emission points were controlled according to the provisions in §§ 63.484, 63.485, 63.486, 63.493, and 63.501.
              (1) This demonstration of hazard or risk equivalency shall be made to the satisfaction of the Administrator.
              (i) The Administrator may require owners and operators to use specific methodologies and procedures for making a hazard or risk determination.
              (ii) The demonstration and approval of hazard or risk equivalency shall be made according to any guidance that the Administrator makes available for use.
              (2) Owners and operators shall provide documentation demonstrating the hazard or risk equivalency of their proposed emissions average in their operating permit application or in their Emissions Averaging Plan if an operating permit application has not yet been submitted.
              (3) An Emissions Averaging Plan that does not demonstrate hazard or risk equivalency to the satisfaction of the Administrator shall not be approved. The Administrator may require such adjustments to the Emissions Averaging Plan as are necessary in order to ensure that the emissions average will not result in greater hazard or risk to human health or the environment than would result if the emission points were controlled according to §§ 63.484, 63.485, 63.486, 63.493, and 63.501.
              (4) A hazard or risk equivalency demonstration shall:
              (i) Be a quantitative, bona fide chemical hazard or risk assessment;
              (ii) Account for differences in chemical hazard or risk to human health or the environment; and
              (iii) Meet any requirements set by the Administrator for such demonstrations.
              (l) For periods of monitoring excursions, an owner or operator may request that the provisions of paragraphs (l)(1) through (l)(4) of this section be followed instead of the procedures in paragraphs (f)(2)(i) and (f)(2)(ii) of this section.
              (1) The owner or operator shall notify the Administrator of monitoring excursions in the Periodic Reports as required in § 63.506(e)(6).
              (2) The owner or operator shall demonstrate that other types of monitoring data or engineering calculations are appropriate to establish that the control device for the emission point was operating in such a fashion to warrant assigning full or partial credits and debits. This demonstration shall be made to the Administrator's satisfaction, and the Administrator may establish procedures for demonstrating compliance that are acceptable.
              (3) The owner or operator shall provide documentation of the excursion and the other types of monitoring data or engineering calculations to be used to demonstrate that the control device for the emission point was operating in such a fashion to warrant assigning full or partial credits and debits.
              (4) The Administrator may assign full or partial credit and debits upon review of the information provided.
              (m) For each emission point included in an emissions average, the owner or operator shall perform testing, monitoring, recordkeeping, and reporting equivalent to that required for Group 1 emission points complying with §§ 63.484, 63.485, 63.486, 63.493, and 63.501, as applicable. If back-end process operations are included in an emissions average, the owner or operator shall perform testing, monitoring, recordkeeping, and reporting equivalent to that required for back-end process operations complying with § 63.493. The specific requirements for continuous front-end process vents, batch front-end process vents, aggregate batch vent streams, storage vessels, back-end process operations, and wastewater are identified in paragraphs (m)(1) through (m)(6) of this section.
              (1) For each continuous front-end process vent equipped with a flare, incinerator, boiler, or process heater, as appropriate to the control technique:

              (i) Determine whether the continuous front-end process vent is Group 1 or Group 2 according to the procedures specified in § 63.115 and as required by § 63.485;
              
              (ii) Conduct initial performance tests to determine percent reduction as specified in § 63.116 and as required by § 63.485; and
              (iii) Monitor the operating parameters, keep records, and submit reports as specified in §§ 63.114, 63.117(a), and 63.118(a) and (f), as required, for the specific control device as required by § 63.485.
              (2) For each continuous front-end process vent equipped with a carbon adsorber, absorber, or condenser but not equipped with a control device, as appropriate to the control technique:
              (i) Determine the flow rate, organic HAP concentration, and TRE index value according to the procedures specified in § 63.115; and
              (ii) Monitor the operating parameters, keep records, and submit reports according to the procedures specified in §§ 63.114, 63.117(a), and 63.118(b) and (f), as required, for the specific recovery device, and as required by § 63.485.
              (3) For each storage vessel controlled with an internal floating roof, external roof, or a closed vent system with a control device, as appropriate to the control technique:
              (i) Perform the monitoring or inspection procedures according to the procedures specified in § 63.120, and as required by § 63.484;
              (ii) Perform the reporting and recordkeeping procedures according to the procedures specified in §§ 63.122 and 63.123, and as required by § 63.484; and
              (iii) For closed vent systems with control devices, conduct an initial design evaluation and submit an operating plan according to the procedures specified in § 63.120(d) and § 63.122(b), and as required by § 63.484.
              (4) For back-end process operations included in an emissions average:
              (i) If stripping technology, and no control or recovery device, is used to reduce back-end process operation emissions, the owner or operator shall implement the following portions of this subpart:
              (A) Paragraphs (b)(1), (b)(2), and (b)(3) of § 63.495, paragraph (b) of § 63.498, and the applicable provisions of § 63.499, or
              (B) Paragraphs (c) (1), (2), and (3) of § 63.495, paragraph (c) of § 63.498, and the applicable provisions of § 63.499;
              (ii) If a control or recovery device is used to reduce back-end process operation emissions, the owner or operator of the affected source shall comply with §§ 63.496, 63.497, 63.498(d), and the applicable provisions of 63.499, and shall implement the provisions of these sections.
              (5) For wastewater emission points, as appropriate to the control techniques:
              (i) For wastewater treatment processes, conduct tests according to the procedures specified in § 63.138(i) and (j), and as required by § 63.501;
              (ii) Conduct inspections and monitoring according to the procedures specified in § 63.143, and as required by § 63.501;
              (iii) Implement a recordkeeping program according to the procedures specified in § 63.147, and as required by § 63.501; and
              (iv) Implement a reporting program according to the procedures specified in § 63.146, and as required by § 63.501.
              (6) For each batch front-end process vent and aggregate batch vent stream equipped with a control device, as appropriate to the control technique:
              (i) Determine whether the batch front-end process vent or aggregate batch vent stream is Group 1 or Group 2 according to the procedures specified in § 63.488;
              (ii) Conduct performance tests according to the procedures specified in § 63.490;
              (iii) Conduct monitoring according to the procedures specified in § 63.489; and
              (iv) Perform the recordkeeping and reporting procedures according to the procedures specified in §§ 63.491 and 63.492.
              (7) If an emission point in an emissions average is controlled using a pollution prevention measure or a device or technique for which no monitoring parameters or inspection procedures are required by §§ 63.484, 63.485, 63.486, 63.493, or § 63.501, the owner or operator shall submit the information specified in § 63.506(f) for alternate monitoring parameters or inspection procedures in the Emissions Averaging Plan or operating permit application.

              (n) Records of all information required to calculate emission debits and credits shall be retained for 5 years.
              
              (o) Precompliance Reports, Emission Averaging Plans, Notifications of Compliance Status, Periodic Reports, and other reports shall be submitted as required by § 63.506.
              [62 FR 46925, Sept. 5, 1996, as amended at 64 FR 11543, Mar. 9, 1999; 65 FR 38071, June 19, 2000; 76 FR 22592, Apr. 21, 2011]
            
            
              § 63.504
              Additional requirements for performance testing.
              (a) Performance testing shall be conducted in accordance with § 63.7(a)(1), (a)(3), (d), (e)(1), (e)(2), (e)(4), (g), and (h), with the exceptions specified in paragraphs (a)(1) through (a)(5) of this section and the additions specified in paragraph (b) of this section. Sections 63.484 through 63.501 also contain specific testing requirements.
              (1) Performance tests shall be conducted at maximum representative operating conditions achievable during one of the time periods described in paragraph (a)(1)(i) of this section, without causing any of the situations described in paragraph (a)(1)(ii) of this section to occur. Upon request, the owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of performance tests.
              (i) The 6-month period that ends 2 months before the Notification of Compliance Status is due, according to § 63.506(e)(5); or the 6-month period that begins 3 months before the performance test and ends 3 months after the performance test.
              (ii) Causing damage to equipment; necessitating that the owner or operator make product that does not meet an existing specification for sale to a customer; or necessitating that the owner or operator make product in excess of demand.
              (2) References in § 63.7(g) to the Notification of Compliance Status requirements in § 63.9(h) shall refer to the requirements in § 63.506(e)(5).
              (3) Because the site-specific test plans in § 63.7(c)(3) are not required, § 63.7(h)(4)(ii) is not applicable.
              (4) The owner or operator shall notify the Administrator of the intent to conduct a performance test at least 30 days before the performance test is scheduled, to allow the Administrator the opportunity to have an observer present during the test. If after 30 days notice for an initially scheduled performance test, there is a delay (due to operational problems, etc.) in conducting the scheduled performance test, the owner or operator of an affected facility shall notify the Administrator as soon as possible of any delay in the original test date, either by providing at least 7 days prior notice of the rescheduled date of the performance test, or by arranging a rescheduled date with the Administrator by mutual agreement.
              (5) Performance tests shall be performed no later than 150 days after the compliance dates specified in this subpart (i.e., in time for the results to be included in the Notification of Compliance Status), rather than according to the time periods in § 63.7(a)(2).
              (b) Data shall be reduced in accordance with the EPA approved methods specified in the applicable subpart or, if other test methods are used, the data and methods shall be validated according to the protocol in Method 301, 40 CFR part 63, appendix A.
              (c) Notwithstanding any other provision of this subpart, if an owner or operator of an affected source uses a flare to comply with any of the requirements of this subpart, the owner or operator shall comply with paragraphs (c)(1) through (c)(3) of this section. The owner or operator is not required to conduct a performance test to determine percent emission reduction or outlet organic HAP or TOC concentration. If a compliance demonstration has been conducted previously for a flare, using the techniques specified in paragraphs (c)(1) through (c)(3) of this section, that compliance demonstration may be used to satisfy the requirements of this paragraph if either no deliberate process changes have been made since the compliance demonstration, or the results of the compliance demonstration reliably demonstrate compliance despite process changes.
              (1) Conduct a visible emission test using the techniques specified in § 63.11(b)(4);
              (2) Determine the net heating value of the gas being combusted, using the techniques specified in § 63.11(b)(6); and

              (3) Determine the exit velocity using the techniques specified in either § 63.11(b)(7)(i) (and § 63.11(b)(7)(iii), where applicable) or § 63.11(b)(8), as appropriate.
              [65 FR 38073, June 19, 2000, as amended at 76 FR 22592, Apr. 21, 2011]
            
            
              § 63.505
              Parameter monitoring levels and excursions.
              (a) Establishment of parameter monitoring levels. The owner or operator of a control or recovery device that has one or more parameter monitoring level requirements specified under this subpart shall establish a maximum or minimum level for each measured parameter. If a performance test is required by this subpart for a control device, the owner or operator shall use the procedures in either paragraph (b) or (c) of this section to establish the parameter monitoring level(s). If a performance test is not required by this subpart for a control device, the owner or operator may use the procedures in paragraph (b), (c), or (d) of this section to establish the parameter monitoring levels. When using the procedures specified in paragraph (c) or (d) of this section, the owner or operator shall submit the information specified in § 63.506(e)(3)(vii) for review and approval, as part of the Precompliance Report.
              (1) The owner or operator shall operate control and recovery devices such that the daily average of monitored parameters remains above the minimum established level or below the maximum established level, except as otherwise stated in this subpart.
              (2) As specified in § 63.506(e)(5), all established levels, along with their supporting documentation and the definition of an operating day, shall be submitted as part of the Notification of Compliance Status.
              (3) Nothing in this section shall be construed to allow a monitoring parameter excursion caused by an activity that violates other applicable provisions of subpart A, F, G, or H of this part.
              (b) Establishment of parameter monitoring levels based exclusively on performance tests. In cases where a performance test is required by this subpart, or the owner or operator of the affected source elects to do a performance test in accordance with the provisions of this subpart, and an owner or operator elects to establish a parameter monitoring level for a control, recovery, or recapture device based exclusively on parameter values measured during the performance test, the owner or operator of the affected source shall comply with the procedures in paragraphs (b)(1) through (b)(4) of this section, as applicable.
              (1) [Reserved]
              (2) Back-end process operations using a control or recovery device to comply with §§ 63.493 through 63.500 and continuous front-end process vents. During initial compliance testing, the appropriate parameter shall be continuously monitored during the required 1-hour runs. The monitoring level(s) shall then be established as the average of the maximum (or minimum) point values from the three test runs. The average of the maximum values shall be used when establishing a maximum level, and the average of the minimum values shall be used when establishing a minimum level.
              (3) Batch front-end process vents. The monitoring level(s) shall be established using the procedures specified in either paragraph (b)(3)(i) or (b)(3)(ii) of this section. The procedures specified in this paragraph (b)(3) may only be used if the batch emission episodes, or portions thereof, selected to be controlled were tested, and monitoring data were collected, during the entire period in which emissions were vented to the control device, as specified in § 63.490(c)(1)(i). If the owner or operator chose to test only a portion of the batch emission episode, or portion thereof, selected to be controlled, the procedures in paragraph (c) of this section shall be used.
              (i) If more than one batch emission episode or more than one portion of a batch emission episode has been selected to be controlled, a single level for the batch cycle shall be calculated as follows:

              (A) The average monitored parameter value shall be calculated for each batch emission episode, or portion thereof, in the batch cycle selected to be controlled. The average shall be based on all values measured during the required performance test.
              
              (B) If the level to be established is a maximum operating parameter, the level shall be defined as the minimum of the average parameter values of the batch emission episodes, or portions thereof, in the batch cycle selected to be controlled (i.e., identify the emission episode, or portion thereof, which requires the lowest parameter value in order to assure compliance. The average parameter value that is necessary to assure compliance for that emission episode, or portion thereof, shall be the level for all emission episodes, or portions thereof, in the batch cycle, that are selected to be controlled).
              (C) If the level to be established is a minimum operating parameter, the level shall be defined as the maximum of the average parameter values of the batch emission episodes, or portions thereof, in the batch cycle selected to be controlled (i.e., identify the emission episode, or portion thereof, which requires the highest parameter value in order to assure compliance. The average parameter value that is necessary to assure compliance for that emission episode, or portion thereof, shall be the level for all emission episodes, or portions thereof, in the batch cycle, that are selected to be controlled).
              (D) Alternatively, an average monitored parameter value shall be calculated for the entire batch cycle based on all values measured during each batch emission episode, or portion thereof, selected to be controlled.
              (ii) Instead of establishing a single level for the batch cycle, as described in paragraph (b)(3)(i) of this section, an owner or operator may establish separate levels for each batch emission episode, or portion thereof, selected to be controlled. Each level shall be determined as specified in paragraph (b)(3)(i)(A) of this section.
              (iii) The batch cycle shall be defined in the Notification of Compliance Status, as specified in § 63.506(e)(5). The definition shall include an identification of each batch emission episode and the information required to determine parameter monitoring compliance for partial batch cycles (i.e., when part of a batch cycle is accomplished during two different operating days).
              (4) Aggregate batch vent streams. For aggregate batch vent streams, the monitoring level shall be established in accordance with paragraph (b)(2) of this section.
              (c) Establishment of parameter monitoring levels based on performance tests, supplemented by engineering assessments and/or manufacturer's recommendations. In cases where a performance test is required by this subpart, or the owner or operator elects to do a performance test in accordance with the provisions of this subpart, and the owner or operator elects to establish a parameter monitoring level for a control, recovery, or recapture device under this paragraph (c), the owner or operator shall supplement the parameter values measured during the performance test with engineering assessments and/or manufacturer's recommendations. Performance testing is not required to be conducted over the entire range of expected parameter values.
              (d) Establishment of parameter monitoring based on engineering assessments and/or manufacturer's recommendations. In cases where a performance test is not required by this subpart and an owner or operator elects to establish a parameter monitoring level for a control, recovery, or recapture device under this paragraph (d), the determination of the parameter monitoring level shall be based exclusively on engineering assessments and/or manufacturer's recommendations.
              (e) Demonstration of compliance with back-end process provisions using stripper parameter monitoring. If the owner or operator is demonstrating compliance with § 63.495 using stripper parameter monitoring, stripper parameter levels shall be established for each grade in accordance with paragraphs (e)(1) and (e)(2) of this section. A single set of stripper parameter levels may be representative of multiple grades.
              (1) For each grade, the owner or operator shall calculate the residual organic HAP content using the procedures in paragraphs (e)(1)(i) and (e)(1)(ii) of this section.
              (i) The location of the sampling shall be in accordance with § 63.495(d).
              (ii) The residual organic HAP content in each sample is to be determined using Methods specified in § 63.495(e).

              (2) For each grade, the owner or operator shall establish stripper operating parameter levels that represent stripper operation during the residual organic HAP content determination in paragraph (e)(1) of this section. The stripper operating parameters shall include, at a minimum, temperature, pressure, steaming rates (for steam strippers), and some parameter that is indicative of residence time.
              (3) After the initial determinations, an owner or operator may add a grade, with corresponding stripper parameter levels, using the procedures in paragraphs (e)(1) and (e)(2) of this section. The results of this determination shall be submitted in the next periodic report.
              (4) An owner or operator complying with the residual organic HAP limitations in paragraphs (a)(1) through (3) of § 63.494 using stripping, and demonstrating compliance by stripper parameter monitoring, shall redetermine the residual organic HAP content for all affected grades whenever process changes are made. For the purposes of this section, a process change is any action that would reasonably be expected to impair the performance of the stripping operation. For the purposes of this section, examples of process changes may include changes in production capacity or production rate, or removal or addition of equipment. For purposes of this paragraph, process changes do not include: Process upsets; unintentional, temporary process changes; or changes that reduce the residual organic HAP content of the elastomer.
              (f) [Reserved]
              (g) Parameter monitoring excursion definitions. (1) With respect to storage vessels (where the applicable monitoring plan specifies continuous monitoring), continuous front-end process vents, aggregate batch vent streams, back-end process operations complying with § 63.494(a)(1) through (3) through the use of control or recovery devices, and process wastewater streams, an excursion means any of the three cases listed in paragraphs (g)(1)(i) through (g)(1)(iii) of this section.
              (i) When the daily average value of one or more monitored parameters is above the maximum level or below the minimum level established for the given parameters.
              (ii) When the period of control or recovery device operation, with the exception noted in paragraph (g)(1)(v) of this section, is 4 hours or greater in an operating day and monitoring data are insufficient, as defined in paragraph (g)(1)(iv) of this section, to constitute a valid hour of data for at least 75 percent of the operating hours.
              (iii) When the period of control or recovery device operation, with the exception noted in paragraph (g)(1)(v) of this section, is less than 4 hours in an operating day and more than two of the hours during the period of operation do not constitute a valid hour of data due to insufficient monitoring data, as defined in paragraph (g)(1)(iv) of this section.
              (iv) Monitoring data are insufficient to constitute a valid hour of data, as used in paragraphs (g)(1)(ii) and (g)(1)(iii) of this section, if measured values are unavailable for any of the 15-minute periods within the hour. For data compression systems approved under § 63.506(g)(3), monitoring data are insufficient to calculate a valid hour of data if there are less than four data measurements made during the hour.
              (v) The periods listed in paragraphs (g)(1)(v)(A) through (g)(1)(v)(E) of this section are not considered to be part of the period of control or recovery device operation, for the purposes of paragraphs (g)(1)(ii) and (g)(1)(iii) of this section.
              (A) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments; or
              (B) Periods of non-operation of the affected source (or portion thereof), resulting in cessation of the emissions to which the monitoring applies.

              (2) With respect to batch front-end process vents, an excursion means one of the two cases listed in paragraphs (g)(2)(i) and (g)(2)(ii) of this section. For a control device where multiple parameters are monitored, if one or more of the parameters meets the excursion criteria in either paragraph (g)(2)(i) or (g)(2)(ii) of this section, this is considered a single excursion for the control device. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart, except as provided in paragraph (i) of this section.
              (i) When the batch cycle daily average value of one or more monitored parameters is above the maximum or below the minimum established level for the given parameters.
              (ii) When monitoring data are insufficient for an operating day. Monitoring data shall be considered insufficient when measured values are not available for at least 75 percent of the 15-minute periods when batch emission episodes selected to be controlled are being vented to the control device during the operating day, using the procedures specified in paragraphs (g)(2)(ii)(A) through (g)(2)(ii)(D) of this section.
              (A) Determine the total amount of time during the operating day when batch emission episodes selected to be controlled are being vented to the control device.
              (B) Subtract the time during the periods of monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments from the total amount of time determined in paragraph (g)(2)(ii)(A) of this section, to obtain the operating time used to determine if monitoring data are insufficient.
              (1) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments;
              (2) Start-ups;
              (3) Shutdowns; or
              (4) Malfunctions.
              (C) Determine the total number of 15-minute periods in the operating time used to determine if monitoring data are insufficient, as was determined in accordance with paragraph (g)(2)(ii)(B) of this section.
              (D) If measured values are not available for at least 75 percent of the total number of 15-minute periods determined in paragraph (g)(2)(ii)(C) of this section, the monitoring data are insufficient for the operating day.
              (3) For storage vessels where the applicable monitoring plan does not specify continuous monitoring, an excursion is defined in paragraph (g)(3)(i) or (ii) of this section, as applicable. For a control or recovery device where multiple parameters are monitored, if one or more of the parameters meets the excursion criteria, this is considered a single excursion for the control or recovery device. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart, except as provided in paragraph (i) of this section.
              (i) If the monitoring plan specifies monitoring a parameter and recording its value at specific intervals (such as every 15 minutes or every hour), either of the cases listed in paragraph (g)(3)(i)(A) or (g)(3)(i)(B) of this section is considered a single excursion for the control device.
              (A) When the average value of one or more parameters, averaged over the duration of the filling period for the storage vessel, is above the maximum level or below the minimum level established for the given parameters.
              (B) When monitoring data are insufficient. Monitoring data shall be considered insufficient when measured values are not available for at least 75 percent of the specific intervals at which parameters are to be monitored and recorded, according to the storage vessel's monitoring plan, during the filling period for the storage vessel.
              (ii) If the monitoring plan does not specify monitoring a parameter and recording its value at specific intervals (for example, if the relevant operating requirement is to exchange a disposable carbon canister before expiration of its rated service life), the monitoring plan shall define an excursion in terms of the relevant operating requirement.
              (h) Excursion definitions for back-end operations complying through stripping. (1) With respect to back-end process operations complying through the use of stripping technology, and demonstrating compliance by sampling, an excursion means one of the two cases listed in paragraphs (h)(1)(i) and (h)(1)(ii) of this section. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart, except as provided in paragraph (i) of this section.

              (i) When the monthly weighted average residual organic HAP content is above the applicable residual organic HAP limitation in § 63.494; or
              
              (ii) When less than 75 percent of the samples required in 1 month are taken and analyzed in accordance with the provisions of § 63.495(b).
              (2) With respect to back-end process operations complying through the use of stripping technology, and demonstrating compliance by stripper parameter monitoring, an excursion means one of the three cases listed in paragraphs (h)(2)(i), (h)(2)(ii), and (h)(2)(iii) of this section. For each excursion, the owner or operator shall be deemed out of compliance with the provisions of this subpart, except as provided in paragraph (i) of this section.
              (i) When the monthly weighted average residual organic HAP content is above the applicable residual organic HAP limitation in § 63.494;
              (ii) When an owner or operator fails to sample and analyze the organic HAP content of a sample for a grade with an hourly average stripper operating parameter value not in accordance with the established monitoring parameter levels for that parameter; or
              (iii) When an owner or operator does not collect sufficient monitoring data for at least 75 percent of the grades or batches processed during a month. Stripper monitoring data are considered insufficient if monitoring parameters are obtained for less than 75 percent of the 15-minute periods during the processing of a grade, and a sample of that grade or batch is not taken and analyzed to determine the residual organic HAP content.
              (i) Excused excursions. A number of excused excursions shall be allowed for each control or recovery device for each semiannual period. The number of excused excursions for each semiannual period is specified in paragraphs (i)(1) through (i)(6) of this section. This paragraph applies to affected sources required to submit Periodic Reports semiannually or quarterly. The first semiannual period is the 6-month period starting the date the Notification of Compliance Status is due.
              (1) For the first semiannual period—six excused excursions.
              (2) For the second semiannual period—five excused excursions.
              (3) For the third semiannual period—four excused excursions.
              (4) For the fourth semiannual period—three excused excursions.
              (5) For the fifth semiannual period—two excused excursions.
              (6) For the sixth and all subsequent semiannual periods—one excused excursion.
              (j) Excursion definition for back-end operations subject to § 63.494(a)(4). An excursion means when the total mass of organic HAP emitted for any consecutive 12-month period divided by the total mass of elastomer produced during the 12-month period, determined in accordance with § 63.495(g), is greater than the applicable emission limitation, determined in accordance with § 63.494(a)(4)(i) through (iv) and submitted in accordance with § 63.499(f)(1).
              [62 FR 46925, Sept. 5, 1996, as amended at 64 FR 11547, Mar. 9, 1999; 65 FR 38074, June 19, 2000; 76 FR 22592, Apr. 21, 2011]
            
            
              § 63.506
              General recordkeeping and reporting provisions.
              (a) Data retention. Unless otherwise specified in this subpart, the owner or operator of an affected source shall keep copies of all applicable records and reports required by this subpart for at least 5 years, as specified in paragraph (a)(1) of this section, with the exception listed in paragraph (a)(2) of this section.
              (1) All applicable records shall be maintained in such a manner that they can be readily accessed. The most recent 6 months of records shall be retained on site or shall be accessible from a central location by computer or other means that provide access within 2 hours after a request. The remaining 4 and one-half years of records may be retained offsite. Records may be maintained in hard copy or computer-readable form including, but not limited to, on microfilm, computer, floppy disk, magnetic tape, or microfiche.

              (2) If an owner or operator submits copies of reports to the appropriate EPA Regional Office, the owner or operator is not required to maintain copies of reports. If the EPA Regional Office has waived the requirement of § 63.10(a)(4)(ii) for submittal of copies of reports, the owner or operator is not required to maintain copies of those reports.
              
              (b) Subpart A requirements. The owner or operator of an affected source shall comply with the applicable recordkeeping and reporting requirements in 40 CFR part 63, subpart A as specified in Table 1 of this subpart. These requirements include, but are not limited to, the requirements specified in paragraphs (b)(1) and (b)(2) of this section.
              (1) Malfunction records. Each owner or operator of an affected source subject to this subpart shall maintain records of the occurrence and duration of each malfunction of operation (i.e., process equipment), air pollution control equipment, or monitoring equipment. Each owner or operator shall maintain records of actions taken during periods of malfunction to minimize emissions in accordance with § 63.483(a)(1), including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation.
              (i) Records of start-up, shutdown, and malfunction. The owner or operator shall keep the records specified in paragraphs (b)(1)(i)(A) through (b)(1)(i)(C) of this section.
              (A) Records of the occurrence and duration of each start-up, shutdown, and malfunction of operation of process equipment or control devices or recovery devices or continuous monitoring systems used to comply with this subpart during which excess emissions (as defined in § 63.480(j)(4)) occur.
              (B) For each start-up, shutdown, or malfunction during which excess emissions (as defined in § 63.480(j)(4)) occur, records reflecting whether the procedures specified in the affected source's start-up, shutdown, and malfunction plan were followed, and documentation of actions taken that are not consistent with the plan. For example, if a start-up, shutdown, and malfunction plan includes procedures for routing a control device to a backup control device, records shall be kept of whether the plan was followed. These records may take the form of a “checklist,” or other form of recordkeeping that confirms conformance with the start-up, shutdown, and malfunction plan for the event.
              (C) Records specified in paragraphs (b)(1)(i)(A) through (b)(1)(i)(B) of this section are not required if they pertain solely to Group 2 emission points that are not included in an emissions average.
              (ii) Reports of start-up, shutdown, and malfunction. For the purposes of this subpart, the semiannual start-up, shutdown, and malfunction reports shall be submitted on the same schedule as the Periodic Reports required under paragraph (e)(6) of this section instead of the schedule specified in § 63.10(d)(5)(i). The reports shall include the information specified in § 63.10(d)(5)(i).
              (2) Application for approval of construction or reconstruction. For new affected sources, each owner or operator shall comply with the provisions in § 63.5 regarding construction and reconstruction, excluding the provisions specified in § 63.5(d)(1)(ii)(H), (d)(1)(iii), (d)(2), and (d)(3)(ii).
              (c) [Reserved]
              (d) Recordkeeping and documentation. Owners or operators required to keep continuous records shall keep records as specified in paragraphs (d)(1) through (d)(7) of this section, unless an alternative recordkeeping system has been requested and approved as specified in paragraph (g) of this section, and except as provided in paragraph (h) of this section. If a monitoring plan for storage vessels pursuant to § 63.484(k) requires continuous records, the monitoring plan shall specify which provisions, if any, of paragraphs (d)(1) through (d)(7) of this section apply. As described in § 63.484(k), certain storage vessels are not required to keep continuous records as specified in this paragraph. Owners and operators of such storage vessels shall keep records as specified in the monitoring plan required by § 63.484(k). Paragraphs (d)(8) and (d)(9) of this section specify documentation requirements.
              (1) The monitoring system shall measure data values at least once every 15 minutes.

              (2) The owner or operator shall record either each measured data value or block average values for 1 hour or shorter periods calculated from all measured data values during each period. If values are measured more frequently than once per minute, a single value for each minute may be used to calculate the hourly (or shorter period) block average instead of all measured values. Owners or operators of batch front-end process vents shall record each measured data value.
              (3) Daily average (or batch cycle daily average) values of each continuously monitored parameter shall be calculated for each operating day as specified in paragraphs (d)(3)(i) through (d)(3)(ii) of this section, except as specified in paragraphs (d)(6) and (d)(7) of this section.
              (i) The daily average value or batch cycle daily average shall be calculated as the average of all parameter values recorded during the operating day, except as specified in paragraph (d)(7) of this section. For batch front-end process vents, as specified in § 63.491(e)(2)(i), only parameter values measured during those batch emission episodes, or portions thereof, in the batch cycle that the owner or operator has chosen to control shall be used to calculate the average. The calculated average shall cover a 24-hour period if operation is continuous, or the number of hours of operation per operating day if operation is not continuous.
              (ii) The operating day shall be the period that the owner or operator specifies in the operating permit or the Notification of Compliance Status for purposes of determining daily average values or batch cycle daily average values of monitored parameters.
              (4)-(5) [Reserved]
              (6) Records required when all recorded values are within the established limits. If all recorded values for a monitored parameter during an operating day are above the minimum level or below the maximum level established in the Notification of Compliance Status or operating permit, the owner or operator may record that all values were above the minimum level or below the maximum level rather than calculating and recording a daily average (or batch cycle daily average) for that operating day.
              (7) Monitoring data recorded during periods identified in paragraphs (d)(7)(i) and (ii) of this section shall not be included in any average computed under this subpart. Records shall be kept of the times and durations of all such periods and any other periods during process or control device or recovery device operation when monitors are not operating.
              (i) Monitoring system breakdowns, repairs, calibration checks, and zero (low-level) and high-level adjustments; or
              (ii) Periods of non-operation of the affected source (or portion thereof), resulting in cessation of the emissions to which the monitoring applies.
              (8) For continuous monitoring systems used to comply with this subpart, records documenting the completion of calibration checks, and records documenting the maintenance of continuous monitoring systems that are specified in the manufacturer's instructions or that are specified in other written procedures that provide adequate assurance that the equipment would reasonably be expected to monitor accurately.
              (9) The owner or operator of an affected source granted a waiver under § 63.10(f) shall maintain the information, if any, specified by the Administrator as a condition of the waiver of recordkeeping or reporting requirements.
              (e) Reporting and notification. In addition to the reports and notifications required by subpart A, as specified in Table 1 of this subpart, the owner or operator of an affected source shall prepare and submit the reports listed in paragraphs (e)(3) through (e)(8) of this section, as applicable. All reports required by this subpart, and the schedule for their submittal, are listed in Table 9 of this subpart.

              (1) Owners and operators shall not be in violation of the reporting requirements of this subpart for failing to submit information required to be included in a specified report if the owner or operator meets the requirements in paragraphs (e)(1)(i) through (e)(1)(iii) of this section. Examples of circumstances where this paragraph may apply include information related to newly-added equipment or emission points, changes in the process, changes in equipment required or utilized for compliance with the requirements of this subpart, or changes in methods or equipment for monitoring, recordkeeping, or reporting.
              
              (i) The information was not known in time for inclusion in the report specified by this subpart;
              (ii) The owner or operator has been diligent in obtaining the information; and
              (iii) The owner or operator submits a report according to the provisions of paragraphs (e)(1)(iii)(A) through (e)(1)(iii)(C) of this section.
              (A) If this subpart expressly provides for supplements to the report in which the information is required, the owner or operator shall submit the information as a supplement to that report. The information shall be submitted no later than 60 days after it is obtained, unless otherwise specified in this subpart.
              (B) If this subpart does not expressly provide for supplements, but the owner or operator must submit a request for revision of an operating permit pursuant to part 70 or part 71, due to circumstances to which the information pertains, the owner or operator shall submit the information with the request for revision to the operating permit.
              (C) In any case not addressed by paragraph (e)(1)(iii)(A) or (e)(1)(iii)(B) of this section, the owner or operator shall submit the information with the first Periodic Report, as required by this subpart, which has a submission deadline at least 60 days after the information is obtained.
              (2) All reports required under this subpart shall be sent to the Administrator at the appropriate address listed in § 63.13. If acceptable to both the Administrator and the owner or operator of a source, reports may be submitted on electronic media.
              (3) Precompliance Report. Owners or operators of affected sources requesting an extension for compliance; requesting approval to use alternative monitoring parameters, alternative continuous monitoring and recordkeeping, or alternative controls; requesting approval to use engineering assessment to estimate emissions from a batch emissions episode, as described in § 63.488(b)(6)(i); wishing to establish parameter monitoring levels according to the procedures contained in § 63.505(c) or (d); shall submit a Precompliance Report according to the schedule described in paragraph (e)(3)(i) of this section. The Precompliance Report shall contain the information specified in paragraphs (e)(3)(ii) through (vii) of this section, as appropriate.
              (i) Submittal dates. The Precompliance Report shall be submitted to the Administrator no later than December 19, 2000. If a Precompliance Report was submitted prior to June 19, 2000 and no changes need to be made to that Precompliance Report, the owner or operator shall re-submit the earlier report or submit notification that the previously submitted report is still valid. Unless the Administrator objects to a request submitted in the Precompliance Report within 45 days after its receipt, the request shall be deemed approved. For new affected sources, the Precompliance Report shall be submitted to the Administrator with the application for approval of construction or reconstruction required in paragraph (b)(2) of this section. Supplements to the Precompliance Report may be submitted as specified in paragraph (e)(3)(ix) of this section.
              (ii) A request for an extension for compliance, as specified in § 63.481(e), may be submitted in the Precompliance Report. The request for a compliance extension shall include the data outlined in § 63.6(i)(6)(i)(A), (B), and (D), as required in § 63.481(e)(1).
              (iii) The alternative monitoring parameter information required in paragraph (f) of this section shall be submitted in the Precompliance Report if, for any emission point, the owner or operator of an affected source seeks to comply through the use of a control technique other than those for which monitoring parameters are specified in this subpart or in subpart G of this part, or seeks to comply by monitoring a different parameter than those specified in this subpart or in subpart G of this part.

              (iv) If the affected source seeks to comply using alternative continuous monitoring and recordkeeping as specified in paragraph (g) of this section, the owner or operator shall submit a request for approval in the Precompliance Report.
              
              (v) The owner or operator shall report the intent to use alternative controls to comply with the provisions of this subpart in the Precompliance Report. The Administrator may deem alternative controls to be equivalent to the controls required by the standard, under the procedures outlined in § 63.6(g).
              (vi) If a request for approval to use engineering assessment to estimate emissions from a batch emissions episode, as described in § 63.488(b)(6)(i)(C) is being made, the information required by § 63.488(b)(6)(iii)(B) shall be submitted in the Precompliance Report.
              (vii) If an owner or operator establishes parameter monitoring levels according to the procedures contained in § 63.505(c) or (d), the following information shall be submitted in the Precompliance Report:
              (A) Identification of which procedures (i.e., § 63.505(c) or (d)) are to be used; and
              (B) A description of how the parameter monitoring level is to be established. If the procedures in § 63.505(c) are to be used, a description of how performance test data will be used shall be included.
              (viii) [Reserved]
              (ix) Supplements to the Precompliance Report may be submitted as specified in paragraph (e)(3)(ix)(A), or (e)(3)(ix)(B) of this section. Unless the Administrator objects to a request submitted in a supplement to the Precompliance Report within 45 days after its receipt, the request shall be deemed approved.
              (A) Supplements to the Precompliance Report may be submitted to clarify or modify information previously submitted.
              (B) Supplements to the Precompliance Report may be submitted to request approval to use alternative monitoring parameters, as specified in paragraph (e)(3)(iii) of this section; to use alternative continuous monitoring and recordkeeping, as specified in paragraph (e)(3)(iv) of this section; to use alternative controls, as specified in paragraph (e)(3)(v) of this section; to use engineering assessment to estimate emissions from a batch emissions episode, as specified in paragraph (e)(3)(vi) of this section; or to establish parameter monitoring levels according to the procedures contained in § 63.505(c) or (d), as specified in paragraph (e)(3)(vii) of this section.
              (4) Emissions Averaging Plan. For all existing affected sources using emissions averaging, an Emissions Averaging Plan shall be submitted for approval according to the schedule and procedures described in paragraph (e)(4)(i) of this section. The Emissions Averaging Plan shall contain the information specified in paragraph (e)(4)(ii) of this section, unless the information required in paragraph (e)(4)(ii) of this section is submitted with an operating permit application. An owner or operator of an affected source who submits an operating permit application instead of an Emissions Averaging Plan shall submit the information specified in paragraph (e)(8) of this section. In addition, a supplement to the Emissions Averaging Plan, as required under paragraph (e)(4)(iii) of this section, is to be submitted whenever additional alternative controls or operating scenarios may be used to comply with this subpart. Updates to the Emissions Averaging Plan shall be submitted in accordance with paragraph (e)(4)(iv) of this section.
              (i) Submittal and approval. The Emissions Averaging Plan shall be submitted no later than September 19, 2000, and is subject to Administrator approval. If an Emissions Averaging Plan was submitted prior to June 19, 2000 and no changes need to be made to that Emissions Averaging Plan, the owner or operator shall re-submit the earlier plan or submit notification that the previously submitted plan is still valid. The Administrator shall determine within 120 days whether the Emissions Averaging Plan submitted presents sufficient information. The Administrator shall either approve the Emissions Averaging Plan, request changes, or request that the owner or operator submit additional information. Once the Administrator receives sufficient information, the Administrator shall approve, disapprove, or request changes to the plan within 120 days.
              (ii) Information required. The Emissions Averaging Plan shall contain the information listed in paragraphs (e)(4)(ii)(A) through (e)(4)(ii)(N) of this section for all emission points included in an emissions average.
              (A) The required information shall include the identification of all emission points and process back-end operations in the planned emissions average and, where applicable, notation of whether each storage vessel, continuous front-end process vent, batch front-end process vent, aggregate batch vents stream, and process wastewater stream is a Group 1 or Group 2 emission point, as defined in § 63.482 or as designated under § 63.503(c)(2).
              (B) The required information shall include the projected emission debits and credits for each emission point and the sum for the emission points involved in the average calculated according to § 63.503. The projected credits shall be greater than or equal to the projected debits, as required under § 63.503(e)(3).
              (C) The required information shall include the specific control technology or pollution prevention measure that will be used for each emission point included in the average and date of application or expected date of application.
              (D) The required information shall include the specific identification of each emission point affected by a pollution prevention measure. To be considered a pollution prevention measure, the criteria in § 63.503(j)(1) shall be met. If the same pollution prevention measure reduces or eliminates emissions from multiple emission points in the average, the owner or operator shall identify each of these emission points.
              (E) The required information shall include a statement that the compliance demonstration, monitoring, inspection, recordkeeping, and reporting provisions in § 63.503(m), (n), and (o) that are applicable to each emission point in the emissions average will be implemented beginning on or before the date of compliance.

              (F) The required information shall include documentation of the data listed in paragraphs (e)(4)(ii)(F)(1) through (e)(4)(ii)(F)(5) of this section for each storage vessel and continuous front-end process vent included in the average.
              (1) The required documentation shall include the values of the parameters used to determine whether the emission point is Group 1 or Group 2. Where a TRE index value is used for continuous front-end process vent group determination, the estimated or measured values of the parameters used in the TRE equation in § 63.115(d) and the resulting TRE index value shall be submitted.
              (2) The required documentation shall include the estimated values of all parameters needed for input to the emission debit and credit calculations in § 63.503(g) and (h). These parameter values shall be specified in the affected source's Emissions Averaging Plan (or operating permit) as enforceable operating conditions. Changes to these parameters shall be reported in an update to the Emissions Averaging Plan, as required by paragraph (e)(4)(iv)(B)(2) of this section.
              (3) The required documentation shall include the estimated percent reduction if a control technology achieving a lower percent reduction than the efficiency of the applicable reference control technology or standard is or will be applied to the emission point.
              (4) The required documentation shall include the anticipated nominal efficiency if a control technology achieving a greater percent emission reduction than the efficiency of the reference control technology is or will be applied to the emission point. The procedures in § 63.503(i) shall be followed to apply for a nominal efficiency, and the report specified in paragraph (e)(7)(ii) of this section shall be submitted with the Emissions Averaging Plan as specified in paragraph (e)(7)(ii)(A) of this section.
              (5) The required documentation shall include the monitoring plan specified in § 63.122(b), to include the information specified in § 63.120(d)(2)(i) and in either § 63.120(d)(2)(ii) or (d)(2)(iii) for each storage vessel controlled with a closed-vent system using a control device other than a flare.
              (G) The information specified in paragraph (f) of this section shall be included in the Emissions Averaging Plan for:
              (1) Each continuous front-end process vent subject to § 63.485 controlled by a pollution prevention measure or control technique for which monitoring parameters or inspection procedures are not specified in § 63.114; and
              (2) Each storage vessel controlled by pollution prevention or a control technique other than an internal or external floating roof or a closed vent system with a control device.

              (H) The required information shall include documentation of the data listed in paragraphs (e)(4)(ii)(H)(1) through (e)(4)(ii)(H)(4) of this section for each process wastewater stream included in the average.
              (1) The required documentation shall include the data used to determine whether the wastewater stream is a Group 1 or Group 2 wastewater stream.
              (2) The required documentation shall include the estimated values of all parameters needed for input to the wastewater emission credit and debit calculations in § 63.503(g)(5) and (h)(5). These parameter values shall be specified in the affected source's Emissions Averaging Plan (or operating permit) as enforceable operating conditions. Changes to these parameters shall be reported as required by paragraph (e)(4)(iv)(B)(2) of this section.
              (3) The required documentation shall include the estimated percent reduction if:
              (i) A control technology that achieves an emission reduction less than or equal to the emission reduction that would otherwise have been achieved by a steam stripper designed to the specifications found in § 63.138(g) is or will be applied to the wastewater stream, or
              (ii) A control technology achieving less than or equal to 95 percent emission reduction is or will be applied to the vapor stream(s) vented and collected from the treatment processes, or
              (iii) A pollution prevention measure is or will be applied.
              (4) The required documentation shall include the anticipated nominal efficiency if the owner or operator plans to apply for a nominal efficiency under § 63.503(i). A nominal efficiency shall be applied for if:
              (i) A control technology that achieves an emission reduction greater than the emission reduction that would have been achieved by a steam stripper designed to the specifications found in § 63.138(g), is or will be applied to the wastewater stream; or
              (ii) A control technology achieving greater than 95 percent emission reduction is or will be applied to the vapor stream(s) vented and collected from the treatment processes.
              (I) For each pollution prevention measure, treatment process, or control device used to reduce air emissions of organic HAP from wastewater and for which no monitoring parameters or inspection procedures are specified in § 63.143, the information specified in paragraph (f) of this section (Alternative Monitoring Parameters) shall be included in the Emissions Averaging Plan.

              (J) The required information shall include documentation of the data required by estimated values of all parameters needed for input to the emission debit and credit calculations in § 63.503(g) and (h) for each process back-end operation included in an emissions average. These values shall be specified in the affected source's Emissions Averaging Plan (or operating permit) as enforceable operating conditions. Changes to these parameters shall be reported as required by paragraph (e)(4)(iv)(B)(2) of this section.
              (K) The required information shall include documentation of the information required by § 63.503(k). The documentation shall demonstrate that the emissions from the emission points proposed to be included in the average will not result in greater hazard or, at the option of the Administrator, greater risk to human health or the environment than if the emission points were not included in an emissions average.

              (L) The required information shall include documentation of the data listed in paragraphs (e)(4)(ii)(L)(1) through (e)(4)(ii)(L)(3) of this section for each batch front-end process vent and aggregate batch vent stream included in the average.
              (1) The required documentation shall include the values of the parameters used to determine whether the emission point is Group 1 or Group 2.
              (2) The required information shall include the estimated values of all parameters needed for input to the emission debit and credit calculations in § 63.503(g) and (h). These parameter values shall be specified in the affected source's Emissions Averaging Plan (or operating permit) as enforceable operating conditions. Changes to these parameters shall be reported as required by paragraph (e)(4)(iv) of this section.
              (3) For batch front-end process vents, the required documentation shall include the estimated percent reduction for the batch cycle. For aggregate batch vent streams, the required documentation shall include the estimated percent reduction achieved on a continuous basis.
              (M) For each pollution prevention measure or control device used to reduce air emissions of organic HAP from batch front-end process vents or batch vent streams and for which no monitoring parameters or inspection procedures are specified in § 63.489, the information specified in paragraph (f) of this section, Alternative Monitoring Parameters, shall be included in the Emissions Averaging Plan.
              (N) The required information shall include documentation of the data required by § 63.503(k). The documentation shall demonstrate that the emissions from the emission points proposed to be included in the emissions average will not result in greater hazard or, at the option of the Administrator, greater risk to human health or the environment than if the emission points were not included in an emissions average.
              (iii) Supplement to Emissions Averaging Plan. The owner or operator required to prepare an Emissions Averaging Plan under paragraph (e)(4) of this section shall also prepare a supplement to the Emissions Averaging Plan for any additional alternative controls or operating scenarios that may be used to achieve compliance.
              (iv) Updates to Emissions Averaging Plan. The owner or operator of an affected source required to submit an Emissions Averaging Plan under paragraph (e)(4) of this section shall also submit written updates of the Emissions Averaging Plan to the Administrator for approval under the circumstances described in paragraphs (e)(4)(iv)(A) through (e)(4)(iv)(C) of this section unless the relevant information has been included and submitted in an operating permit application or amendment.

              (A) The owner or operator who plans to make a change listed in either paragraph (e)(4)(iv)(A)(1) or (e)(4)(iv)(A)(2) of this section shall submit an Emissions Averaging Plan update at least 120 days prior to making the change.
              (1) An Emissions Averaging Plan update shall be submitted whenever an owner or operator elects to achieve compliance with the emissions averaging provisions in § 63.503 by using a control technique other than that specified in the Emissions Averaging Plan, or plans to monitor a different parameter or operate a control device in a manner other than that specified in the Emissions Averaging Plan.
              (2) An Emissions Averaging Plan update shall be submitted whenever an emission point or an EPPU is added to an existing affected source and is planned to be included in an emissions average, or whenever an emission point not included in the emissions average described in the Emissions Averaging Plan is to be added to an emissions average. The information in paragraph (e)(4) of this section shall be updated to include the additional emission point.

              (B) The owner or operator who has made a change as defined in paragraph (e)(4)(iv)(B)(1) or (e)(4)(iv)(B)(2) of this section shall submit an Emissions Averaging Plan update within 90 days after the information regarding the change is known to the affected source. The update may be submitted in the next quarterly periodic report if the change is made after the date the Notification of Compliance Status is due.
              (1) An Emissions Averaging Plan update shall be submitted whenever a process change is made such that the group status of any emission point in an emissions average changes.
              (2) An Emissions Averaging Plan update shall be submitted whenever a value of a parameter in the emission credit or debit equations in § 63.503(g) or (h) changes such that it is below the minimum or above the maximum established level specified in the Emissions Averaging Plan and causes a decrease in the projected credits or an increase in the projected debits.

              (C) The Administrator shall approve or request changes to the Emissions Averaging Plan update within 120 days of receipt of sufficient information regarding the change for emission points included in emissions averages.
              (5) Notification of Compliance Status. For existing and new affected sources, a Notification of Compliance Status shall be submitted. For equipment leaks subject to § 63.502, the owner or operator shall submit the information required in § 63.182(c) in the Notification of Compliance Status within 150 days after the first applicable compliance date for equipment leaks in the affected source, and an update shall be provided in the first Periodic Report that is due at least 150 days after each subsequent applicable compliance date for equipment leaks in the affected source. For all other emission points, including heat exchange systems, the Notification of Compliance Status shall contain the information listed in paragraphs (e)(5)(i) through (e)(5)(xii) of this section, as applicable, and shall be submitted no later than 150 days after the compliance dates specified in this subpart.
              (i) The results of any emission point group determinations, process section applicability determinations, performance tests, inspections, any other information used to demonstrate compliance, values of monitored parameters established during performance tests, and any other information required to be included in the Notification of Compliance Status under §§ 63.122 and 63.484 for storage vessels, § 63.117 for continuous front-end process vents, § 63.492 for batch front-end process vents, § 63.499 for back-end process operations, § 63.146 for process wastewater, and § 63.503 for emission points included in an emissions average. In addition, the owner or operator of an affected source shall comply with paragraphs (e)(5)(i)(A) and (e)(5)(i)(B) of this section.
              (A) For performance tests, group determinations, and process section applicability determinations that are based on measurements, the Notification of Compliance Status shall include one complete test report, as described in paragraph (e)(5)(i)(B) of this section, for each test method used for a particular kind of emission point. For additional tests performed for the same kind of emission point using the same method, the results and any other information, from the test report, that is requested on a case-by-case basis by the Administrator shall be submitted, but a complete test report is not required.
              (B) A complete test report shall include a brief process description, sampling site description, description of sampling and analysis procedures and any modifications to standard procedures, quality assurance procedures, record of operating conditions during the test, record of preparation of standards, record of calibrations, raw data sheets for field sampling, raw data sheets for field and laboratory analyses, documentation of calculations, and any other information required by the test method.

              (ii) For each monitored parameter for which a maximum or minimum level is required to be established under § 63.114(e) and § 63.485(k) for continuous front-end process vents, § 63.489 for batch front-end process vents and aggregate batch vent streams, § 63.497 for back-end process operations, § 63.143(f) for process wastewater, § 63.503(m) for emission points in emissions averages, paragraph (e)(8) of this section, or paragraph (f) of this section, the information specified in paragraphs (e)(5)(ii)(A) through (e)(5)(ii)(E) of this section shall be submitted in the Notification of Compliance Status, unless this information has been established and provided in the operating permit application. Further, as described in § 63.484(k), for those storage vessels for which the monitoring plan required by § 63.484(k) specifies compliance with the provisions of § 63.505, the owner or operator shall provide the information specified in paragraphs (e)(5)(ii)(A) through (e)(5)(ii)(D) of this section for each monitoring parameter, unless this information has been established and provided in the operating permit application. For those storage vessels for which the monitoring plan required by § 63.484(k) does not require compliance with the provisions of § 63.505, the owner or operator shall provide the information specified in § 63.120(d)(3) as part of the Notification of Compliance Status, unless this information has been established and provided in the operating permit application.
              (A) The required information shall include the specific maximum or minimum level of the monitored parameter(s) for each emission point.
              (B) The required information shall include the rationale for the specific maximum or minimum level for each parameter for each emission point, including any data and calculations used to develop the level and a description of why the level indicates proper operation of the control device.
              (C) The required information shall include a definition of the affected source's operating day, as specified in paragraph (d)(3)(ii) of this section, for purposes of determining daily average values of monitored parameters.
              (D) For batch front-end process vents, the required information shall include a definition of each batch cycle that requires the control of one or more batch emission episodes during the cycle, as specified in § 63.490(c)(2) and 63.505(b)(3)(iii).
              (E) The required information shall include a definition of the affected source's operating month for the purposes of determining monthly average values of residual organic HAP.
              (iii) For emission points included in an emissions average, the Notification of Compliance Status shall contain the values of all parameters needed for input to the emission credit and debit equations in § 63.503(g) and (h), calculated or measured according to the procedures in § 63.503(g) and (h), and the resulting calculation of credits and debits for the first quarter of the year. The first quarter begins on the compliance date specified.
              (iv) [Reserved]
              (v) The determination of applicability for flexible operation units as specified in § 63.480(f).
              (vi) The parameter monitoring levels for flexible operation units, and the basis on which these levels were selected, or a demonstration that these levels are appropriate at all times, as specified in § 63.480(f)(7).
              (vii) The results for each predominant use determination made under § 63.480(g), for storage vessels assigned to an affected source subject to this subpart.
              (viii) The results for each predominant use determination made under § 63.480(h) for recovery operations equipment assigned to an affected source subject to this subpart.
              (ix) For owners and operators of Group 2 batch front-end process vents establishing a batch mass input limitation, as specified in § 63.490(f), the affected source's operating year for purposes of determining compliance with the batch mass input limitation.
              (x) If any emission point is subject to this subpart and to other standards as specified in § 63.481(k), and if the provisions of § 63.481(k) allow the owner or operator to choose which testing, monitoring, reporting, and recordkeeping provisions will be followed, then the Notification of Compliance Status shall indicate which rule's requirements will be followed for testing, monitoring, reporting, and recordkeeping.
              (xi) An owner or operator who transfers a Group 1 wastewater stream or residual removed from a Group 1 wastewater stream for treatment pursuant to § 63.132(g) shall include in the Notification of Compliance Status the name and location of the transferee and a description of the Group 1 wastewater stream or residual sent to the treatment facility.
              (xii) An owner or operator complying with paragraph (h)(1) of this section shall notify the Administrator of the election to comply with paragraph (h)(1) of this section as part of the Notification of Compliance Status, or as part of the appropriate Periodic Report, as specified in paragraph (e)(6)(ix) of this section.
              (6) Periodic Reports. For existing and new affected sources, the owner or operator shall submit Periodic Reports as specified in paragraphs (e)(6)(i) through (e)(6)(xii) of this section. In addition, for equipment leaks subject to § 63.502, the owner or operator shall submit the information specified in § 63.182(d) under the conditions listed in § 63.182(d), and for heat exchange systems subject to § 63.502(n), the owner or operator shall submit the information specified in § 63.104(f)(2) as part of the Periodic Report required by this paragraph (e)(6). Section § 63.505 shall govern the use of monitoring data to determine compliance for Group 1 emission points and for Group 1 and Group 2 emission points included in emissions averages with the following exception: As discussed in § 63.484(k), for storage vessels to which the provisions of § 63.505 do not apply, as specified in the monitoring plan required by § 63.120(d)(2), the owner or operator is required to comply with the requirements set out in the monitoring plan, and monitoring records may be used to determine compliance.
              (i) Except as specified in paragraphs (e)(6)(xi) and (e)(6)(xii) of this section, a report containing the information in paragraph (e)(6)(ii) of this section or paragraphs (e)(6)(iii) through (e)(6)(x) of this section, as appropriate, shall be submitted semiannually no later than 60 days after the end of each 6-month period. The first report shall be submitted no later than 240 days after the date the Notification of Compliance Status is due and shall cover the 6-month period beginning on the date the Notification of Compliance Status is due.
              (ii) If none of the compliance exceptions in paragraphs (e)(6)(iii) through (e)(6)(ix) of this section occurred during the 6-month period, the Periodic Report required by paragraph (e)(6)(i) of this section shall be a statement that there were no compliance exceptions as described in this paragraph for the 6-month period covered by that report and that none of the activities specified in paragraphs (e)(6)(iii) through (e)(6)(ix) of this section occurred during the 6-month period covered by that report.
              (iii) For an owner or operator of an affected source complying with the provisions of §§ 63.484 through 63.501 for any emission point, Periodic Reports shall include:
              (A) All information specified in § 63.122(a)(4) for storage vessels, §§ 63.117(a)(3) and 63.118(f) and 63.485(s)(5) for continuous front-end process vents, § 63.492 for batch front-end process vents and aggregate batch vent streams, § 63.499 for back-end process operations, § 63.104(f)(2) for heat exchange systems, and §§ 63.146(c) through 63.146(g) for process wastewater.
              (B) The daily average values or batch cycle daily average values of monitored parameters for all excursions, as defined in § 63.505(g) and § 63.505(h). For excursions caused by lack of monitoring data, the start-time and duration of periods when monitoring data were not collected shall be specified.
              (C) [Reserved]
              (D) The information in paragraphs (e)(6)(iii)(D)(1) through (e)(6)(iii)(D)(5) of this section, as applicable:
              (1) Any supplements to the Emissions Averaging Plan, as required in paragraph (e)(4)(iii) of this section;
              (2) Notification if a process change is made such that the group status of any emission point changes from Group 2 to Group 1. The owner or operator is not required to submit a notification of a process change if that process change caused the group status of an emission point to change from Group 1 to Group 2. However, until the owner or operator notifies the Administrator that the group status of an emission point has changed from Group 1 to Group 2, the owner or operator is required to continue to comply with the Group 1 requirements for that emission point. This notification may be submitted at any time.
              (3) Notification if one or more emission points (other than equipment leaks) or one or more EPPU is added to an affected source. The owner or operator shall submit the information contained in paragraphs (e)(6)(iii)(D)(3)(i) through (e)(6)(iii)(D)(3)(ii) of this section.
              (i) A description of the addition to the affected source; and
              (ii) Notification of the group status of the additional emission point or all emission points in the EPPU.
              (4) Notification if a standard operating procedure, as defined in § 63.500(a)(2), is changed and the change has the potential for increasing the concentration of carbon disulfide in the crumb dryer exhaust. This notification shall also include test results of the carbon disulfide concentration resulting from the new standard operating procedure.
              (5) For process wastewater streams sent for treatment pursuant to § 63.132(g), reports of changes in the identity of the treatment facility or transferee.
              (E) The number, duration, and a brief description for each type of malfunction which occurred during the reporting period and which caused or may have caused any applicable emission limitation to be exceeded. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 63.483(a)(1), including actions taken to correct a malfunction.
              (iv) For each batch front-end process vent with a batch mass input limitation, every second Periodic Report shall include the mass of HAP or material input to the batch unit operation during the 12-month period covered by the preceding and current Periodic Reports, and a statement of whether the batch front-end process vent was in or out of compliance with the batch mass input limitation.
              (v) If any performance tests are reported in a Periodic Report, the following information shall be included:
              (A) One complete test report shall be submitted for each test method used for a particular kind of emission point tested. A complete test report shall contain the information specified in paragraph (e)(5)(i)(B) of this section.
              (B) For additional tests performed for the same kind of emission point using the same method, results and any other information, pertaining to the performance test, that is requested on a case-by-case basis by the Administrator shall be submitted, but a complete test report is not required.
              (vi) Notification of a change in the primary product of an EPPU, in accordance with the provisions in § 63.480(f). This includes a change in primary product from one elastomer product to either another elastomer product or to a non-elastomer product.
              (vii) The results for each change made to a predominant use determination made under § 63.480(g) for a storage vessel that is assigned to an affected source subject to this subpart after the change.
              (viii) The results for each change made to a predominant use determination made under § 63.480(h) for recovery operations equipment assigned to an affected source subject to this subpart after the change.
              (ix) An owner or operator complying with paragraph (h)(1) of this section shall notify the Administrator of the election to comply with paragraph (h)(1) of this section as part of the Periodic Report or as part of the Notification of Compliance Status as specified in paragraph (e)(5)(xi) of this section.
              (x) An owner or operator electing not to retain daily average or batch cycle daily average values under paragraph (h)(2) of this section shall notify the Administrator as specified in paragraph (h)(2)(i) of this section.
              (xi) The owner or operator of an affected source shall submit quarterly reports for all emission points included in an emissions average as specified in paragraphs (e)(6)(xi)(A) through (e)(6)(xi)(C) of this section.
              (A) The quarterly reports shall be submitted no later than 60 days after the end of each quarter. The first report shall be submitted with the Notification of Compliance Status no later than 150 days after the compliance date.

              (B) The quarterly reports shall include the information specified in paragraphs (e)(6)(xi)(B)(1) through (e)(6)(xi)(B)(7) of this section for all emission points included in an emissions average.
              (1) The credits and debits calculated each month during the quarter;
              (2) A demonstration that debits calculated for the quarter are not more than 1.30 times the credits calculated for the quarter, as required under § 63.503(e)(4);
              (3) The values of any inputs to the debit and credit equations in § 63.503(g) and (h) that change from month to month during the quarter or that have changed since the previous quarter;
              (4) Results of any performance tests conducted during the reporting period including one complete report for each test method used for a particular kind of emission point as described in paragraph (e)(6)(v) of this section;
              (5) Reports of daily average values or batch cycle daily averages of monitored parameters for excursions as defined in § 63.505(g) or (h);
              
              (6) For excursions caused by lack of monitoring data, the duration of periods when monitoring data were not collected shall be specified; and
              (7) Any other information the affected source is required to report under the operating permit or Emissions Averaging Plan for the affected source.
              (C) Every fourth quarterly report shall include the following:
              (1) A demonstration that annual credits are greater than or equal to annual debits as required by § 63.503(e)(3); and
              (2) A certification of compliance with all the emissions averaging provisions in § 63.503.
              (xii) The owner or operator of an affected source shall submit quarterly reports for particular emission points and process sections not included in an emissions average as specified in paragraphs (e)(6)(xii)(A) through (e)(6)(xii)(D) of this section.
              (A) The owner or operator of an affected source shall submit quarterly reports for a period of 1 year for an emission point or process section that is not included in an emissions average if:
              (1) A control or recovery device for a particular emission point or process section has more excursions, as defined in § 63.505(g) or § 63.505(h), than the number of excused excursions allowed under § 63.505(i) for a semiannual reporting period; or
              (2) The Administrator requests that the owner or operator submit quarterly reports for the emission point or process section.
              (B) The quarterly reports shall include all information specified in paragraphs (e)(6)(iii) through (e)(6)(ix) of this section, as applicable to the emission point or process section for which quarterly reporting is required under paragraph (e)(6)(xii)(A) of this section. Information applicable to other emission points within the affected source shall be submitted in the semiannual reports required under paragraph (e)(6)(i) of this section.
              (C) Quarterly reports shall be submitted no later than 60 days after the end of each quarter.
              (D) After quarterly reports have been submitted for an emission point for 1 year without more excursions occurring (during that year) than the number of excused excursions allowed under § 63.505(i), the owner or operator may return to semiannual reporting for the emission point or process section.
              (7) Other reports. Other reports shall be submitted as specified in paragraphs (e)(7)(i) through (e)(7)(v) of this section.
              (i) For storage vessels, the notifications of inspections required by § 63.484 shall be submitted, as specified in § 63.122(h)(1) and (h)(2).
              (ii) For owners or operators of affected sources required to request approval for a nominal control efficiency for use in calculating credits for an emissions average, the information specified in § 63.503(i) shall be submitted, as specified in paragraph (e)(7)(ii)(A) or (e)(7)(ii)(B) of this section, as appropriate.
              (A) If use of a nominal control efficiency is part of the initial Emissions Averaging Plan described in paragraph (e)(4)(ii) of this section, the information shall be submitted with the Emissions Averaging Plan.
              (B) If an owner or operator elects to use a nominal control efficiency after submittal of the initial Emissions Averaging Plan as described in paragraph (e)(4)(ii) of this section, the information shall be submitted at the discretion of the owner or operator.
              (iii) For back-end process operations using a control or recovery device to comply with §§ 63.493 through 63.500, the compliance redetermination report required by § 63.499(d) shall be submitted within 180 days after the process change.
              (iv) When the conditions of §§ 63.480(f)(3)(iii), (f)(9), or 63.480(f)(10)(iii) are met, reports of changes to the primary product for an EPPU or process unit, as required by §§ 63.480(f)(3)(iii), 63.480(f)(9), or 63.480(f)(10)(iii)(C), respectively, shall be submitted.
              (v) Owners or operators of EPPU or emission points (other than equipment leak components subject to § 63.502) that are subject to § 63.480(i)(1) or (i)(2) shall submit a report as specified in paragraphs (e)(7)(v)(A) and (B) of this section.
              (A) Reports shall include:
              
              (1) A description of the process change or addition, as appropriate;
              (2) The planned start-up date and the appropriate compliance date, according to § 63.480(i)(1) or (2);
              (3) Identification of the group status of emission points (except equipment leak components subject to the requirements in § 63.502) specified in paragraphs (e)(7)(v)(A)(3)(i) through (iii) of this section, as applicable.
              (i) All the emission points in the added EPPU, as described in § 63.480(i)(1).
              (ii) All the emission points in an affected source designated as a new affected source under § 63.480(i)(2)(i).
              (iii) All the added or created emission points as described in § 63.480(i)(2)(ii) or (i)(2)(iii).
              (4) If the owner or operator wishes to request approval to use alternative monitoring parameters, alternative continuous monitoring or recordkeeping, alternative controls, engineering assessment to estimate emissions from a batch emissions episode, or wishes to establish parameter monitoring levels according to the procedures contained in § 63.505(c) or (d), a Precompliance Report shall be submitted in accordance with paragraph (e)(7)(v)(B) of this section.

              (B) Reports shall be submitted as specified in paragraphs (e)(7)(v)(B)(1) through (e)(7)(v)(B)(3) of this section, as appropriate.
              (1) Owners or operators of an added EPPU subject to § 63.480(i)(1) shall submit a report no later than 180 days prior to the compliance date for the EPPU.
              (2) Owners or operators of an affected source designated as a new affected source under § 63.480(i)(2)(i) shall submit a report no later than 180 days prior to the compliance date for the affected source.
              (3) Owners and operators of any emission point (other than equipment leak components subject to § 63.502) subject to § 63.480(i)(2)(ii) or (i)(2)(iii) shall submit a report no later than 180 days prior to the compliance date for those emission points.
              (8) Operating permit application. An owner or operator who submits an operating permit application instead of an Emissions Averaging Plan or a Precompliance Report shall include the following information with the operating permit application:
              (i) The information specified in paragraph (e)(4) of this section for points included in an emissions average; and
              (ii) The information specified in paragraph (e)(3) of this section, Precompliance Report, as applicable.
              (f) Alternative monitoring parameters. The owner or operator of an affected source who has been directed by any section of this subpart, or any section of another subpart referenced by this subpart, that expressly references this paragraph (f) or § 63.151(f) to set unique monitoring parameters, or who requests approval to monitor a different parameter than those listed in § 63.484 for storage vessels, § 63.114 for continuous front-end process vents, § 63.489 for batch front-end process vents and aggregate batch vent streams, § 63.497 for back-end process operations, or § 63.143 for process wastewater shall submit the information specified in paragraphs (f)(1) through (f)(3) of this section in the Precompliance Report, as required by paragraph (e)(3) of this section. The owner or operator shall retain for a period of 5 years each record required by paragraphs (f)(1) through (f)(3) of this section.
              (1) The required information shall include a description of the parameter(s) to be monitored to ensure the recovery device, control device, or pollution prevention measure is operated in conformance with its design and achieves the specified emission limit, percent reduction, or nominal efficiency, and an explanation of the criteria used to select the parameter(s).
              (2) The required information shall include a description of the methods and procedures that will be used to demonstrate that the parameter indicates proper operation, the schedule for this demonstration, and a statement that the owner or operator will establish a level for the monitored parameter as part of the Notification of Compliance Status report required in paragraph (e)(5) of this section, unless this information has already been included in the operating permit application.

              (3) The required information shall include a description of the proposed monitoring, recordkeeping, and reporting system, to include the frequency and content of monitoring, recordkeeping, and reporting. Further, the rationale for the proposed monitoring, recordkeeping, and reporting system shall be included if either condition in paragraph (f)(3)(i) or (f)(3)(ii) of this section is met:
              (i) If monitoring and recordkeeping is not continuous, or
              (ii) If reports of daily average values will not be included in Periodic Reports when the monitored parameter value is above the maximum level or below the minimum level as established in the operating permit or the Notification of Compliance Status.
              (g) Alternative continuous monitoring and recordkeeping. An owner or operator choosing not to implement the continuous parameter operating and recordkeeping provisions listed in § 63.485 for continuous front-end process vents, § 63.486 for batch front-end process vents and aggregate batch vent streams, § 63.493 for back-end process operations, and § 63.501 for process wastewater, may instead request approval to use alternative continuous monitoring and recordkeeping provisions according to the procedures specified in paragraphs (g)(1) through (g)(4) of this section. Requests shall be submitted in the Precompliance Report as specified in paragraph (e)(3)(iv) of this section, if not already included in the operating permit application, and shall contain the information specified in paragraphs (g)(2)(ii) and (g)(3)(ii) of this section, as applicable.
              (1) The provisions in § 63.8(f)(5)(i) shall govern the review and approval of requests.
              (2) An owner or operator of an affected source that does not have an automated monitoring and recording system capable of measuring parameter values at least once every 15 minutes and that does not generate continuous records may request approval to use a nonautomated system with less frequent monitoring, in accordance with paragraphs (g)(2)(i) and (g)(2)(ii) of this section.
              (i) The requested system shall include manual reading and recording of the value of the relevant operating parameter no less frequently than once per hour. Daily average or batch cycle daily average values shall be calculated from these hourly values and recorded.
              (ii) The request shall contain:
              (A) A description of the planned monitoring and recordkeeping system;
              (B) Documentation that the affected source does not have an automated monitoring and recording system;
              (C) Justification for requesting an alternative monitoring and recordkeeping system; and
              (D) Demonstration to the Administrator's satisfaction that the proposed monitoring frequency is sufficient to represent control or recovery device operating conditions, considering typical variability of the specific process and control or recovery device operating parameter being monitored.
              (3) An owner or operator may request approval to use an automated data compression recording system that does not record monitored operating parameter values at a set frequency, but that records all values that meet set criteria for variation from previously recorded values, in accordance with paragraphs (g)(3)(i) and (g)(3)(ii) of this section.
              (i) The requested system shall be designed to:
              (A) Measure the operating parameter value at least once during every 15 minute period;
              (B) Except for the monitoring of batch front-end process vents, record at least four values each hour during periods of operation;
              (C) Record the date and time when monitors are turned off or on;
              (D) Recognize unchanging data that may indicate the monitor is not functioning properly, alert the operator, and record the incident;
              (E) Calculate daily average or batch cycle daily average values of the monitored operating parameter based on all measured data; and
              (F) If the daily average is not an excursion, as defined in § 63.505 (g) or (h), the data for that operating day may be converted to hourly average values and the four or more individual records for each hour in the operating day may be discarded.
              (ii) The request shall contain:
              
              (A) A description of the monitoring system and data compression recording system, including the criteria used to determine which monitored values are recorded and retained;
              (B) The method for calculating daily averages and batch cycle daily averages; and
              (C) A demonstration that the system meets all criteria in paragraph (g)(3)(i) of this section.
              (4) An owner or operator may request approval to use other alternative monitoring systems according to the procedures specified in § 63.8(f)(4).
              (h) Reduced recordkeeping program. For any parameter with respect to any item of equipment, the owner or operator may implement the recordkeeping requirements in paragraph (h)(1) or (h)(2) of this section as alternatives to the continuous operating parameter monitoring and recordkeeping provisions that would otherwise apply under this subpart. The owner or operator shall retain for a period of 5 years each record required by paragraph (h)(1) or (h)(2) of this section, except as otherwise provided in paragraph (h)(1)(vi)(D) of this section.
              (1) The owner or operator may retain only the daily average or the batch cycle daily average value, and is not required to retain more frequent monitored operating parameter values, for a monitored parameter with respect to an item of equipment, if the requirements of paragraphs (h)(1)(i) through (h)(1)(vi) of this section are met. An owner or operator electing to comply with the requirements of paragraph (h)(1) of this section shall notify the Administrator in the Notification of Compliance Status as specified in paragraph (e)(5)(xii) of this section, or, if the Notification of Compliance Status has already been submitted, in the Periodic Report immediately preceding implementation of the requirements of paragraph (h)(1) of this section, as specified in paragraph (e)(6)(ix) of this section.
              (i) The monitoring system is capable of detecting unrealistic or impossible data during periods of normal operation (e.g., a temperature reading of −200 °C on a boiler), and will alert the operator by alarm or other means. The owner or operator shall record the occurrence. All instances of the alarm or other alert in an operating day constitute a single occurrence.
              (ii) The monitoring system generates, updated at least hourly throughout each operating day, a running average of the monitoring values that have been obtained during that operating day, and the capability to observe this running average is readily available to the Administrator on-site during the operating day. The owner or operator shall record the occurrence of any period meeting the criteria in paragraphs (h)(1)(ii)(A) through (h)(1)(ii)(C) of this section. All instances in an operating day constitute a single occurrence.
              (A) The running average is above the maximum or below the minimum established limits;
              (B) The running average is based on at least six one-hour average values; and
              (C) The running average reflects a period of normal operation.
              (iii) The monitoring system is capable of detecting unchanging data during periods of normal operation, except in circumstances where the presence of unchanging data is the expected operating condition based on past experience (e.g., pH in some scrubbers), and will alert the operator by alarm or other means. The owner or operator shall record the occurrence. All instances of the alarm or other alert in an operating day constitute a single occurrence.
              (iv) The monitoring system will alert the owner or operator by an alarm or other means, if the running average parameter value calculated under paragraph (h)(1)(ii) of this section reaches a set point that is appropriately related to the established limit for the parameter that is being monitored.
              (v) The owner or operator shall verify the proper functioning of the monitoring system, including its ability to comply with the requirements of paragraph (h)(1) of this section, at the times specified in paragraphs (h)(1)(v)(A) through (h)(1)(v)(C) of this section. The owner or operator shall document that the required verifications occurred.
              (A) Upon initial installation.
              
              (B) Annually after initial installation.
              (C) After any change to the programming or equipment constituting the monitoring system, which might reasonably be expected to alter the monitoring system's ability to comply with the requirements of this section.
              (vi) The owner or operator shall retain the records identified in paragraphs (h)(1)(vi)(A) through (h)(1)(vi)(D) of this section.
              (A) Identification of each parameter, for each item of equipment, for which the owner or operator has elected to comply with the requirements of paragraph (h) of this section.
              (B) A description of the applicable monitoring system(s), and how compliance will be achieved with each requirement of paragraphs (h)(1)(i) through (h)(1)(v) of this section. The description shall identify the location and format (e.g., on-line storage, log entries) for each required record. If the description changes, the owner or operator shall retain both the current and the most recent superseded description. The description, and the most recent superseded description, shall be retained as provided in paragraph (a) of this section, except as provided in paragraph (h)(1)(vi)(D) of this section.
              (C) A description, and the date, of any change to the monitoring system that would reasonably be expected to impair its ability to comply with the requirements of paragraph (h)(1) of this section.
              (D) Owners and operators subject to paragraph (h)(1)(vi)(B) of this section shall retain the current description of the monitoring system as long as the description is current. The current description shall, at all times, be retained on-site or be accessible from a central location by computer or other means that provides access within 2 hours after a request. The owner or operator shall retain all superseded descriptions for at least 5 years after the date of their creation. Superseded descriptions shall be retained on-site (or accessible from a central location by computer or other means that provides access within 2 hours after a request) for at least 6 months after their creation. Thereafter, superseded descriptions may be stored off-site.
              (2) If an owner or operator has elected to implement the requirements of paragraph (h)(1) of this section for a monitored parameter with respect to an item of equipment and a period of 6 consecutive months has passed without an excursion as defined in paragraph (h)(2)(iv) of this section, the owner or operator is no longer required to record the daily average or batch cycle daily average value, for any operating day when the daily average or batch cycle daily average value is less than the maximum, or greater than the minimum established limit. With approval by the Administrator, monitoring data generated prior to the compliance date of this subpart shall be credited toward the period of 6 consecutive months, if the parameter limit and the monitoring accomplished during the period prior to the compliance date was required and/or approved by the Administrator.
              (i) If the owner or operator elects not to retain the daily average or batch cycle daily average values, the owner or operator shall notify the Administrator in the next Periodic Report as specified in paragraph (e)(6)(x) of this section. The notification shall identify the parameter and unit of equipment.
              (ii) If, on any operating day after the owner or operator has ceased recording daily average or batch cycle daily average values as provided in paragraph (h)(2) of this section, there is an excursion as defined in paragraph (h)(2)(iv) of this section, the owner or operator shall immediately resume retaining the daily average or batch cycle daily average value for each operating day and shall notify the Administrator in the next Periodic Report. The owner or operator shall continue to retain each daily average or batch cycle daily average value until another period of 6 consecutive months has passed without an excursion as defined in paragraph (h)(2)(iv) of this section.

              (iii) The owner or operator shall retain the records specified in paragraphs (h)(1)(i) through (iii) of this section, for the duration specified in paragraph (h) of this section. For any calendar week, if compliance with paragraphs (h)(1)(i) through (iii) of this section does not result in retention of a record of at least one occurrence or measured parameter value, the owner or operator shall record and retain at least one parameter value during a period of normal operation.
              (iv) For the purposes of paragraph (h) of this section, an excursion means that the daily average or batch cycle daily average value of monitoring data for a parameter is greater than the maximum, or less than the minimum established value, except as provided in paragraphs (h)(2)(iv)(A) and (h)(2)(iv)(B) of this section.
              (A) [Reserved]
              (B) An excused excursion, as described in § 63.505(i), shall not be considered an excursion for the purposes of paragraph (h)(2) of this section.

              (i)(1) As of January 1, 2012, and within 60 days after the date of completing each performance test, as defined in § 63.2 and as required in this subpart, you must submit performance test data, except opacity data, electronically to EPA's Central Data Exchange by using the Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief/ert/ert tool.html/) or other compatible electronic spreadsheet. Only data collected using test methods compatible with ERT are subject to this requirement to be submitted electronically into EPA's WebFIRE database.
              (2) All reports required by this subpart not subject to the requirements in paragraphs (i)(1) of this section must be sent to the Administrator at the appropriate address listed in § 63.13. If acceptable to both the Administrator and the owner or operator of a source, these reports may be submitted on electronic media. The Administrator retains the right to require submittal of reports subject to paragraph (i)(1) of this section in paper format.
              [62 FR 46925, Sept. 5, 1996, as amended at 64 FR 11547, Mar. 9, 1999; 65 FR 38076, June 19, 2000; 66 FR 36928, July 16, 2001; 71 FR 20457, Apr. 20, 2006; 76 FR 22593, Apr. 21, 2011]
            
            
              § 63.507
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.480 through 63.481, 63.483(a) through (c), 63.484, 63.485(a) through (k), (m) through (s), (u), 63.486 through 63.487, 63.488(a), (b)(1) through (4), (5)(iv) through (v), (6) through (7), (c) through (i), 63.493 through 63.494, 63.500(a)(1) through (3), (b), 63.501, 63.502(a) through (f), (i), (k) through (m), and 63.503. Where these standards reference another subpart, the cited provisions will be delegated according to the delegation provisions of the referenced subpart. Where these standards reference another subpart and modify the requirements, the requirements shall be modified as described in this subpart. Delegation of the modified requirements will also occur according to the delegation provisions of the referenced subpart.
              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37349, June 23, 2003]
            
            
              
              Pt. 63, Subpt. U, Table 1
              Table 1 to Subpart U of Part 63—Applicability of General Provisions to Subpart U Affected Sources
              
                
                  Reference
                  Applies to subpart U
                  Explanation
                
                
                  § 63.1(a)(1)
                  Yes
                  § 63.482 specifies definitions in addition to or that supersede definitions in § 63.2.
                
                
                  § 63.1(a)(2)
                  Yes.
                
                
                  § 63.1(a)(3)
                  Yes
                  § 63.481(f) through (k) and § 63.160(b) identify those standards which may apply in addition to the requirements of subparts U and H of this part, and specify how compliance shall be achieved.
                
                
                  § 63.1(a)(4)
                  Yes
                  Subpart U (this table) specifies the applicability of each paragraph in subpart A to subpart U.
                
                
                  § 63.1(a)(5)
                  No
                  [Reserved].
                
                
                  § 63.1(a)(6)-(8)
                  Yes.
                
                
                  § 63.1(a)(9)
                  No
                  [Reserved].
                
                
                  § 63.1(a)(10)
                  Yes.
                
                
                  § 63.1(a)(11)
                  Yes.
                
                
                  § 63.1(a)(12)-(14)
                  Yes.
                
                
                  § 63.1(b)(1)
                  No
                  § 63.480(a) contains specific applicability criteria.
                
                
                  § 63.1(b)(2)
                  Yes.
                
                
                  § 63.1(b)(3)
                  No
                  § 63.480(b) provides documentation requirements for EPPUs not considered affected sources.
                
                
                  § 63.1(c)(1)
                  Yes
                  Subpart U (this table) specifies the applicability of each paragraph in subpart A to subpart U.
                
                
                  § 63.1(c)(2)
                  No
                  Area sources are not subject to subpart U.
                
                
                  § 63.1(c)(3)
                  No
                  [Reserved].
                
                
                  § 63.1(c)(4)
                  Yes.
                
                
                  § 63.1(c)(5)
                  Yes
                  Except that affected sources are not required to submit notifications that are not required by subpart U.
                
                
                  § 63.1(d)
                  No
                  [Reserved].
                
                
                  § 63.1(e)
                  Yes.
                
                
                  § 63.2
                  Yes
                  § 63.482 specifies those subpart A definitions that apply to subpart U.
                
                
                  § 63.3
                  Yes.
                
                
                  § 63.4(a)(1)-(3)
                  Yes.
                
                
                  § 63.4(a)(4)
                  No
                  [Reserved].
                
                
                  § 63.4(a)(5)
                  Yes.
                
                
                  § 63.4(b)
                  Yes.
                
                
                  § 63.4(c)
                  Yes.
                
                
                  § 63.5(a)(1)
                  Yes
                  Except the terms “source” and “stationary source” should be interpreted as having the same meaning as “affected source”.
                
                
                  § 63.5(a)(2)
                  Yes.
                
                
                  § 63.5(b)(1)
                  Yes
                  Except § 63.480(i) defines when construction or reconstruction is subject to new source standards.
                
                
                  § 63.5(b)(2)
                  No
                  [Reserved].
                
                
                  § 63.5(b)(3)
                  Yes.
                
                
                  § 63.5(b)(4)
                  Yes
                  Except that the Initial Notification and § 63.9(b) requirements do not apply.
                
                
                  § 63.5(b)(5)
                  Yes.
                
                
                  § 63.5(b)(6)
                  Yes
                  Except that § 63.480(i) defines when construction or reconstruction is subject to the new source standards.
                
                
                  § 63.5(c)
                  No
                  [Reserved].
                
                
                  § 63.5(d)(1)(i)
                  Yes
                  Except that the references to the Initial Notification and § 63.9(b)(5) do not apply.
                
                
                  § 63.5(d)(1)(ii)
                  Yes
                  Except that § 63.5(d)(1)(ii)(H) does not apply.
                
                
                  § 63.5(d)(1)(iii)
                  No
                  § 63.506(e)(5) and § 63.502(f) specify Notification of Compliance Status requirements.
                
                
                  § 63.5(d)(2)
                  No.
                
                
                  § 63.5(d)(3)
                  Yes
                  Except § 63.5(d)(3)(ii) does not apply, and equipment leaks subject to § 63.502 are exempt.
                
                
                  § 63.5(d)(4)
                  Yes.
                
                
                  § 63.5(e)
                  Yes.
                
                
                  § 63.5(f)(1)
                  Yes.
                
                
                  § 63.5(f)(2)
                  Yes
                  Except that where § 63.9(b)(2) is referred to, the owner or operator need not comply.
                
                
                  § 63.6(a)
                  Yes.
                
                
                  § 63.6(b)(1)
                  No
                  The dates specified in § 63.481(b) apply, instead.
                
                
                  § 63.6(b)(2)
                  No.
                
                
                  § 63.6(b)(3)
                  No.
                
                
                  § 63.6(b)(4)
                  No.
                
                
                  § 63.6(b)(5)
                  No.
                
                
                  § 63.6(b)(6)
                  No
                  [Reserved].
                
                
                  § 63.6(b)(7)
                  No.
                
                
                  § 63.6(c)(1)
                  Yes
                  § 63.481 specifies the compliance date.
                
                
                  
                  § 63.6(c)(2)
                  No.
                
                
                  § 63.6(c)(3)
                  No
                  [Reserved].
                
                
                  § 63.6(c)(4)
                  No
                  [Reserved].
                
                
                  § 63.6(c)(5)
                  Yes.
                
                
                  § 63.6(d)
                  No
                  [Reserved].
                
                
                  § 63.6(e)(1)(i)
                  No
                  See § 63.483(a)(1) for general duty requirement. Any cross reference to § 63.6(e)(1)(i) in any other general provision incorporated by reference shall be treated as a cross reference to § 63.483(a)(1).
                
                
                  § 63.6(e)(1)(ii)
                  No
                
                
                  § 63.6(e)(1)(iii)
                  Yes.
                
                
                  § 63.6(e)(2)
                  No
                  [Reserved]
                
                
                  § 63.6(e)(3)
                  No
                
                
                  § 63.6(f)(1)
                  No
                
                
                  § 63.6(f)(2)
                  Yes
                  Except 63.7(c), as referred to in § 63.6(f)(2)(iii)(D) does not apply, and except that § 63.6(f)(2)(ii) does not apply to equipment leaks subject to § 63.502.
                
                
                  § 63.6(f)(3)
                  Yes.
                
                
                  § 63.6(g)
                  Yes.
                
                
                  § 63.6(h)
                  No
                  Subpart U does not require opacity and visible emission standards.
                
                
                  § 63.6(i)(1)
                  Yes.
                
                
                  § 63.6(i)(2)
                  Yes.
                
                
                  § 63.6(i)(3)
                  Yes.
                
                
                  § 63.6(i)(4)(i)(A)
                  Yes.
                
                
                  § 63.6(i)(4)(i)(B)
                  No
                  Dates are specified in § 63.481(e) and § 63.506(e)(3)(i).
                
                
                  § 63.6(i)(4)(ii)
                  No.
                
                
                  § 63.6(i)(5)-(14)
                  Yes.
                
                
                  § 63.6(i)(15)
                  No
                  [Reserved].
                
                
                  § 63.6(i)(16)
                  Yes.
                
                
                  § 63.6(j)
                  Yes.
                
                
                  § 63.7(a)(1)
                  Yes.
                
                
                  § 63.7(a)(2)
                  No.
                  § 63.506(e)(5) specifies the submittal dates of performance test results for all emission points except equipment leaks; for equipment leaks, compliance demonstration results are reported in the Periodic Reports.
                
                
                  § 63.7(a)(3)
                  Yes.
                
                
                  § 63.7(b)
                  No
                  § 63.504(a)(4) specifies notification requirements.
                
                
                  § 63.7(c)
                  No
                  Except if the owner or operator chooses to submit an alternative nonopacity emission standard for approval under § 63.6(g).
                
                
                  § 63.7(d)
                  Yes.
                
                
                  § 63.7(e)(1)
                  No
                  See § 63.504(a)(1). Any cross-reference to § 63.7(e)(1) in any other general provision incorporated by reference shall be treated as a cross-reference to § 63.504(a)(1).
                
                
                  § 63.7(e)(2)
                  Yes.
                
                
                  § 63.7(e)(3)
                  No
                  Subpart U specifies requirements.
                
                
                  § 63.7(e)(4)
                  Yes.
                
                
                  § 63.7(f)
                  Yes
                  Except that § 63.144(b)(5)(iii)(A) & (B) shall apply for process wastewater. Also, since a site specific test plan is not required, the notification deadline in § 63.7(f)(2)(i) shall be 60 days prior to the performance test, and in § 63.7(f)(3) approval or disapproval of the alternative test method shall not be tied to the site specific test plan.
                
                
                  § 63.7(g)
                  Yes
                  Except that the requirements in § 63.506(e)(5) shall apply instead of references to the Notification of Compliance Status report in 63.9(h). In addition, equipment leaks subject to § 63.502 are not required to conduct performance tests.
                
                
                  § 63.7(h)
                  Yes
                  Except § 63.7(h)(4)(ii) is not applicable, since the site-specific test plans in § 63.7(c)(2) are not required.
                
                
                  § 63.8(a)(1)
                  Yes.
                
                
                  § 63.8(a)(2)
                  No.
                
                
                  § 63.8(a)(3)
                  No
                  [Reserved].
                
                
                  § 63.8(a)(4)
                  Yes.
                
                
                  § 63.8(b)(1)
                  Yes.
                
                
                  § 63.8(b)(2)
                  No
                  Subpart U specifies locations to conduct monitoring.
                
                
                  § 63.8(b)(3)
                  Yes.
                
                
                  § 63.8(c)(1)
                  Yes.
                
                
                  § 63.8(c)(1)(i)
                  Yes.
                
                
                  § 63.8(c)(1)(ii)
                  No
                  For all emission points except equipment leaks, comply with § 63.506(b)(1)(i)(B); for equipment leaks, comply with § 63.181(g)(2)(iii).
                
                
                  § 63.8(c)(1)(iii)
                  Yes.
                
                
                  § 63.8(c)(2)
                  Yes.
                
                
                  § 63.8(c)(3)
                  Yes.
                
                
                  
                  § 63.8(c)(4)
                  No
                  § 63.505 specifies monitoring frequency; not applicable to equipment leaks, because § 63.502 does not require continuous monitoring systems.
                
                
                  § 63.8(c)(5)-(8)
                  No.
                
                
                  § 63.8(d)
                  No.
                
                
                  § 63.8(e)
                  No.
                
                
                  § 63.8(f)(1)-(3)
                  Yes.
                
                
                  § 63.8(f)(4)(i)
                  No
                  Timeframe for submitting request is specified in § 63.506(f) or (g); not applicable to equipment leaks, because § 63.502 (through reference to subpart H) specifies acceptable alternative methods.
                
                
                  § 63.8(f)(4)(ii)
                  No
                  Contents of request are specified in § 63.506(f) or (g).
                
                
                  § 63.8(f)(4)(iii)
                  No.
                
                
                  § 63.8(f)(5)(i)
                  Yes.
                
                
                  § 63.8(f)(5)(ii)
                  No.
                
                
                  § 63.8(f)(5)(iii)
                  Yes.
                
                
                  § 63.8(f)(6)
                  No
                  Subpart U does not require CEM's.
                
                
                  § 63.8(g)
                  No
                  Data reduction procedures specified in § 63.506(d) and (h); not applicable to equipment leaks.
                
                
                  § 63.9(a)
                  Yes.
                
                
                  § 63.9(b)
                  No
                  Subpart U does not require an initial notification.
                
                
                  § 63.9(c)
                  Yes.
                
                
                  § 63.9(d)
                  Yes.
                
                
                  § 63.9(e)
                  No
                  § 63.504(a)(4) specifies notification deadline.
                
                
                  § 63.9(f)
                  No
                  Subpart U does not require opacity and visible emission standards.
                
                
                  § 63.9(g)
                  No.
                
                
                  § 63.9(h)
                  No
                  § 63.506(e)(5) specifies Notification of Compliance Status requirements.
                
                
                  § 63.9(i)
                  Yes.
                
                
                  § 63.9(j)
                  No.
                
                
                  § 63.10(a)
                  Yes
                
                
                  § 63.10(b)(1)
                  No
                  § 63.506(a) specifies record retention requirements.
                
                
                  § 63.10(b)(2)
                  No
                  Subpart U specifies recordkeeping requirements.
                
                
                  § 63.10(b)(3)
                  No
                  § 63.480(b) requires documentation of sources that are not affected sources.
                
                
                  § 63.10(c)
                  No
                  § 63.506 specifies recordkeeping requirements.
                
                
                  § 63.10(d)(1)
                  Yes
                
                
                  § 63.10(d)(2)
                  No
                  § 63.506(e)(5) specifies performance test reporting requirements; not applicable to equipment leaks.
                
                
                  § 63.10(d)(3)
                  No
                  Subpart U does not require opacity and visible emission standards.
                
                
                  § 63.10(d)(4)
                  Yes
                
                
                  63.10(d)(5)(i)
                  No
                
                
                  § 63.10(d)(5)(ii)
                  No
                
                
                  § 63.10(e)
                  No
                  § 63.506 specifies reporting requirements.
                
                
                  § 63.10(f)
                  Yes
                
                
                  § 63.11
                  Yes
                  § 63.11(b) specifies requirements for flares used to comply with provisions of this subpart. § 63.504(c) contains the requirements to conduct compliance demonstrations for flares subject to this subpart. § 63.11(c), (d), and (e) specifies requirements for an alternative work practice for equipment leaks.
                
                
                  § 63.12
                  Yes
                  Except that the authority of § 63.503(i) and the authority of § 63.177 (for equipment leaks) will not be delegated to States.
                
                
                  §§ 63.13-63.15
                  Yes
                
                
                  a The plan and any records or reports of start-up, shutdown, and malfunction do not apply to Group 2 emission points unless they are included in an emissions average.
              
              [66 FR 36928, July 16, 2001, as amended at 71 FR 20457, Apr. 20, 2006; 73 FR 78213, Dec. 22, 2008]
            
            
              Pt. 63, Subpt. U, Table 2
              Table 2 to Subpart U of Part 63—Applicability of Subparts F, G, & H of This Part to Subpart U Affected Sources
              
                
                  Reference
                  Applies to Subpart U
                  Comment
                  Applicable section of Subpart U
                
                
                  Subpart F:
                
                
                  § 63.100
                  No
                
                
                  § 63.101
                  Yes
                  Several definitions from § 63.101 are referenced in § 63.482
                  § 63.482.
                
                
                  §§ 63.102-63.103
                  No
                
                
                  §§ 63.104-63.105
                  Yes
                  
                  §§ 63.501 and 63.502.
                
                
                  §§ 63.106-63.109
                  No
                
                
                  
                  Subpart G:
                
                
                  § 63.110
                  No
                
                
                  § 63.111
                  Yes
                  Several definitions from § 63.111 reference in § 63.482
                  § 63.482.
                
                
                  § 63.112
                  No
                
                
                  §§ 63.113-63.118
                  Yes
                  With the differences noted in § 63.485 (b) through § 63.485(k)
                
                
                  §§ 63.119-63.123
                  Yes
                  With the differences noted in § 63.484(c) through 63.484(s)
                  63.484.
                
                
                  §§ 63.124-63.125
                  No
                  [Reserved]
                
                
                  §§ 63.126-63.130
                  No
                
                
                  § 63.131
                   
                  [Reserved]
                
                
                  §§ 63.133-63.147
                  Yes
                  With the differences noted in § 63.501(a)(1) through (19)
                  § 63.501.
                
                
                  §§ 63.148-63.149
                  Yes
                  With the differences noted in §§ 63.484(c) through (s) and 63.501(a)(1) through (23)
                  §§ 63.484 and 63.501.
                
                
                  § 63.150(a) through (f)
                  No
                
                
                  § 63.150(g)(1) and (2)
                  No
                
                
                  § 63.150(g)(3)
                  Yes
                  
                  § 63.503(g)(3).
                
                
                  § 63.150(g)(4)
                  No
                
                
                  § 63.150(g)(5)
                  Yes
                  
                  § 63.503(g)(5).
                
                
                  § 63.150(h)(1) and (2)
                  No
                
                
                  § 63.150(h)(3)
                  Yes
                  
                  § 63.503(h)(3).
                
                
                  § 63.150(h)(4)
                  No
                
                
                  § 63.150(h)(5)
                  Yes
                  
                  § 63.503(h)(5).
                
                
                  § 63.150(i) through (o)
                  No
                
                
                  §§ 63.151-63.152
                  No
                
                
                  Subpart H:
                
                
                  §§ 63.160-63.182
                  Yes
                  Subpart U affected sources shall comply with all requirements of subpart H of this part, with the differences noted in § 63.502
                  § 63.502.
                
              
              [66 FR 36928, July 16, 2001, as amended at 76 FR 22594, Apr. 21, 2011]
            
            
              Pt. 63, Subpt. U, Table 3
              Table 3 to Subpart U of Part 63—Group 1 Storage Vessels at Existing Affected Sources
              
                
                  Vessel capacity(cubic meters)
                  
                  Vapor pressure a
                    (kilopascals)
                  
                
                
                  75 ≤capacity <151
                  ≥13.1
                
                
                  151 ≤capacity
                  ≥5.2
                
                
                  a Maximum true vapor pressure of total organic HAP at storage temperature.
              
            
            
              Pt. 63, Subpt. U, Table 4
              Table 4 to Subpart U of Part 63—Group 1 Storage Vessels at New Sources
              
                
                  Vessel capacity(cubic meters)
                  
                  Vapor Pressure a
                    (kilopascals)
                  
                
                
                  38 ≤capacity <151
                  ≥13.1
                
                
                  151 ≤capacity
                  ≥0.7
                
                
                  a Maximum true vapor pressure of total organic HAP at storage temperature.
              
            
            
              Pt. 63, Subpt. U, Table 5
              Table 5 to Subpart U of Part 63—Known Organic HAP Emitted From the Production of Elastomer Products
              
                [Known organic HAP emitted from the production of elastomer products]
                
                  Organic HAP/Chemical name (CAS No.)
                  Elastomer product/subcategory
                  BR
                  EPI
                  EPR
                  HYP
                  NEO
                  NBL
                  NBR
                  PBR/SBRS
                  PSR
                  SBL
                  SBRE
                
                
                  Acrylonitrile (107131)
                  
                  
                  
                  
                  
                  X
                  X
                  
                  
                  
                
                
                  1,3 Butadiene (106990)
                  
                  
                  
                  
                  
                  X
                  X
                  X
                  
                  X
                  X
                
                
                  Carbon Disulfide
                  
                  
                  
                  
                  
                  X
                  X
                  X
                  
                  X
                  X
                
                
                  
                  Carbon Tetrachloride (56235)
                  
                  
                  
                  X
                  
                  
                  
                  
                  
                  
                
                
                  Chlorobenzene (108907)
                  
                  
                  
                  X
                  
                  
                  
                  
                  
                  
                
                
                  Chloroform (67663)
                  
                  
                  
                  X
                  
                  
                  
                  
                  
                  
                
                
                  Chloroprene (126998)
                  
                  
                  
                  
                  X
                  
                  
                  
                  
                  
                
                
                  Epichlorohydrin (106898)
                  
                  X
                  
                  
                  
                  
                  
                  
                  
                  
                
                
                  Ethylbenzene (100414)
                  X
                  
                  
                  
                  
                  
                  
                  
                  
                  X
                
                
                  Ethylene Dichloride (107062)
                  
                  
                  
                  
                  
                  
                  
                  
                  X
                  
                
                
                  Ethylene Oxide (75218)
                  
                  X
                  
                  
                  
                  
                  
                  
                  X
                  
                
                
                  Formaldehyde (50000)
                  
                  X
                  
                  
                  
                  
                  
                  
                  X
                  
                
                
                  Hexane (110543)
                  X
                  
                  X
                  
                  
                  
                  
                  X
                  
                  
                
                
                  Methanol (67561)
                  X
                  
                  
                  
                  
                  
                  
                  X
                  
                  
                
                
                  Methyl Chloride (74873)
                  X
                  
                  
                  X
                  
                  
                  
                  
                  
                  
                
                
                  Propylene Oxide (75569)
                  
                  X
                  
                  
                  
                  
                  
                  
                  
                  
                
                
                  Styrene (100425)
                  
                  
                  
                  
                  
                  
                  
                  X
                  
                  X
                  X
                
                
                  Toluene (108883)
                  
                  X
                  X
                  
                  X
                  
                  
                  X
                  
                  
                
                
                  Xylenes (1330207)
                  X
                  
                  
                  
                  
                  
                  
                  
                  
                  
                
                
                  Xylene (m-) (108383)
                  X
                  
                  
                  
                  
                  
                  
                  
                  
                  
                
                
                  Xylene (o-) (95476)
                  X
                  
                  
                  
                  
                  
                  
                  
                  
                  
                
                
                  Xylene (p-) (106423)
                  X
                  
                  
                  
                  
                  
                  
                  
                  
                  
                
                CAS No. = Chemical Abstract Service Number.
                BR = Butyl Rubber.
                EPI = Epichlorohydrin Rubber.
                EPR = Ethylene Propylene Rubber.
                HYP = Hypalon TM.
                NEO = Neoprene.
                NBL = Nitrile Butadiene Latex.
                NBR = Nitrile Butadiene Rubber.
                PBR/SBRS = Polybutadiene and Styrene Butadiene Rubber by Solution.
                PSR = Polysulfide Rubber.
                SBL = Styrene Butadiene Latex.
                SBRE = Styrene Butadiene Rubber by Emulsion.
              
              [76 FR 22594, Apr. 21, 2011]
            
            
              Pt. 63, Subpt. U, Table 6
              Table 6 to Subpart U of Part 63—Group 1 Batch Front-End Process Vents and Aggregate Batch Vent Streams—Monitoring, Recordkeeping, and Reporting Requirements
              
                
                  Control/recovery device
                  Parameter to be monitored
                  Recordkeeping and reporting requirements for monitored parameters
                
                
                  Thermal incinerator
                  Firebox temperature a
                  
                  1. Continuous records as specified in § 63.491(e)(1). b
                  
                
                
                   
                  
                  2. Record and report the average firebox temperature measured during the performance test—NCS. c
                  
                
                
                   
                  
                  3. Record the batch cycle daily average firebox temperature as specified in § 63.491(e)(2).
                
                
                   
                  
                  4. Report all batch cycle daily average temperatures that are below the minimum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  Catalytic incinerator
                  Temperature upstream and downstream of the catalyst bed
                  1. Continuous records as specified in § 63.491(e)(1). b
                  
                
                
                  
                   
                  
                  2. Record and report the average upstream and downstream temperatures and the average temperature difference across the catalyst bed measured during the performance test—NCS. c
                  
                
                
                   
                  
                  3. Record the batch cycle daily average upstream temperature and temperature difference across catalyst bed as specified in § 63.491(e)(2).
                
                
                   
                  
                  4. Report all batch cycle daily average upstream temperatures that are below the minimum upstream value established in the NCS or operating permit—PR. d e
                  
                
                
                   
                
                
                   
                  
                  5. Reporting all batch cycle daily average temperature differences across the catalyst bed that are below the minimum difference established in the NCS or operating permit—PR. d e
                  
                
                
                   
                  
                  6. Report all instances when monitoring data are not collected.
                
                
                  Boiler or process heater with a design heat input capacity less than 44 megawatts and where the batch front—end process vents or aggregate batch vent streams are “not” introduced with or used as the primary fuel
                  Firebox temperature a
                  
                  1. Continuous records as specified in § 63.491(e)(1). b
                  
                
                
                   
                  
                  2. Record and report the average firebox temperature measured during the performance test—NCS. c
                  
                
                
                   
                  
                  3. Record the batch cycle daily average firebox temperature as specified in § 63.491(e)(2). d
                  
                
                
                   
                  
                  4. Report all batch cycle daily average temperatures that are below the minimum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  Flare
                  Presence of a flame at the pilot light
                  1. Hourly records of whether the monitor was continuously operating during light batch emission episodes selected for control and whether a flame was continuously present at the pilot light during each hour.
                
                
                   
                  
                  2. Record and report the presence of a flame at the pilot light over the full period of the compliance determination—NCS. c
                  
                
                
                   
                  
                  3. Record the times and durations of all periods during batch emission episodes when all flames at the pilot light of a flare are absent or the monitor is not operating.
                
                
                   
                  
                  4. Report the times and durations of all periods during batch emission episodes selected for control when all flames at the pilot light of a flare are absent—PR. d
                  
                
                
                  Scrubber for halogenated batch front-end process vents or aggregate batch vent streams (Note: Controlled by a combustion device other than a flare)
                  a. pH of scrubber effluent, and
                  1. Continuous records as specified in § 63.491(e)(1). b
                    2. Record and report the average pH of the scrubber effluent measured during the performance test—NCS. c
                    
                  
                
                
                   
                  
                  3. Record the batch cycle daily average pH of the scrubber effluent as specified in § 63.491(e)(2).
                
                
                  
                   
                  
                  4. Report all batch cycle daily average pH values of the scrubber effluent that are below the minimum operating value established in the NCS or operating permit and all instances when insufficient monitoring data are collected—PR. d e
                  
                
                
                   
                  b. Scrubber liquid and gas flow rates (§ 63.489(b)(4)(ii))
                  1. Records as specified in § 63.491(e)(1). b
                    2. Record and report the scrubber liquid/gas ratio averaged over the full period of the performance test—NCS. c
                    
                  
                
                
                   
                  
                  3. Record the batch cycle daily average scrubber liquid/gas ratio as specified in § 63.491(e)(2).
                
                
                   
                  
                  4. Report all batch cycle daily average scrubber liquid/gas ratios that are below the minimum value established in the NCS or operating permit and all instances when insufficient monitoring data are collected—PR. d e
                  
                
                
                  Absorber f
                  
                  a. Exit temperature of the absorbing liquid, and
                  1. Continuous records as specified in § 63.491(e)(1). b
                  
                
                
                  
                  
                  2. Record and report the average exit temperature of the absorbing liquid measured during the performance test—NCS. c
                  
                
                
                  
                  
                  3. Record the batch cycle daily average exit temperature of the absorbing liquid as specified in § 63.491(e)(2) for each batch cycle.
                
                
                  
                  
                  4. Report all the batch cycle daily average exit temperatures of the absorbing liquid that are above the maximum operating temperature established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  
                  b. Exit specific gravity of the absorbing liquid
                  1. Continuous records as specified in § 63.491(e)(1). b
                  
                
                
                  
                  
                  2. Record and report the average exit specific gravity measured during the performance test—NCS.
                
                
                  
                  
                  3. Record the batch cycle daily average exit specific gravity as specified in § 63.491(e)(2).
                
                
                  
                  
                  4. Report all batch cycle daily average exit specific gravity values that are below the minimum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  Condenser f
                  
                  Exit (product side) temperature
                  1. Continuous records as specified in § 63.491(e)(1) b
                  
                
                
                  
                  
                  2. Record and report the average exit temperature measured during the performance test—NCS.
                
                
                  
                  
                  3. Record the batch cycle daily average exit temperature as specified in § 63.491(e)(2).
                
                
                  
                  
                  4. Report all batch cycle daily average exit temperatures that are above the maximum operating value established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  Carbon adsorber f
                  
                  a. Total regeneration steam flow or nitrogen flow, or pressure gauge or absolute) during carbon bed regeneration cycle(s), and
                  1. Record of total regeneration steam flow or nitrogen flow, or pressure for each carbon bed regeneration cycle.
                
                
                  
                   
                  
                  2. Record and report the total regeneration steam flow or nitrogen flow, or pressure during each carbon bed regeneration cycle during the performance test—NCS. c
                  
                
                
                   
                  
                  3. Report all carbon bed regeneration cycles when the total regeneration steam flow or nitrogen flow, or pressure is above the maximum value established in the NCS or operating permit—PR. d e
                  
                
                
                   
                  b. Temperature of the carbon bed after regeneration and within 15 minutes of completing any cooling cycle(s)
                  1. Record the temperature of the carbon bed after each regeneration and within 15 minutes of completing any cooling cycle(s).
                
                
                   
                  
                  2. Record and report the temperature of the carbon bed after each regeneration and within 15 minutes of completing any cooling cycle(s) measured during the performance test—NCS. c
                  
                
                
                   
                  
                  3. Report all carbon bed regeneration cycles when the temperature of the carbon bed after regeneration, or within 15 minutes of completing any cooling cycle(s), is above the maximum value established in the NCS or operating permit—PR. d e
                  
                
                
                  All control devices
                  a. Diversion to the atmosphere from the control device or
                  
                  1. Hourly records of whether the flow indicator was operating during batch emission episodes selected for control and whether a diversion was detected at any time during the hour, as specified in § 63.491(e)(3).
                
                
                   
                  
                  2. Record and report the times of all periods during batch emission episodes selected for control when emissions are diverted through a bypass line, or the flow indicator is not operating—PR. d
                  
                
                
                   
                  b. Monthly inspections of sealed valves
                  1. Records that monthly inspections were performed as specified in § 63.491(e)(4)(i).2. Record and report all monthly inspections that show that valves are in the diverting position or that a seal has been broken—PR. d
                    
                  
                
                
                  Absorber, condenser, and carbon adsorber (as an alternative to the above)
                  Concentration level or reading indicated by an organic monitoring device at the outlet of the recovery device
                  1. Continuous records as specified in § 63.491(e)(1). b
                    2. Record and report and average batch vent concentration level or reading measured during the performance test—NCS.
                  
                
                
                   
                  
                  3. Record the batch cycle daily average concentration level or reading as specified in § 63.491(e)(2).
                
                
                   
                  
                  4. Report all batch cycle daily average concentration levels or readings that are above the maximum values established in the NCS or operating permit and all instances when monitoring data are not collected—PR. d e
                  
                
                
                  a Monitor may be installed in the firebox or in the duct work immediately downstream of the firebox before any substantial heat exchange is encountered.
                
                  b “Continuous records” is defined in § 63.111.
                
                  c NCS = Notification of Compliance Status described in § 63.506(e)(5).
                
                  d PR = Periodic Reports described in § 63.506(e)(6).
                
                  e The periodic reports shall include the duration of periods when monitoring data are not collected as specified in § 63.506(e)(6)(iii)(C).
                
                  f Alternatively, these devices may comply with the organic monitoring device provisions listed at the end of this table.
              
              [66 FR 36928, July 16, 2001]
            
            
              
              Pt. 63, Subpt. U, Table 7
              Table 7 to Subpart U of Part 63—Operating Parameters for Which Monitoring Levels Are Required To Be Established for Continuous and Batch Front-End Process Vents and Aggregate Batch Vent Streams
              
                
                  Control/recovery device
                  Parameters to be monitored
                  Established operating parameter(s)
                
                
                  Thermal incinerator
                  Firebox temperature
                  Minimum temperature.
                
                
                  Catalytic incinerator
                  Temperature upstream and downstream of the catalyst bed
                  Minimum upstream temperature; and minimum temperature difference across the catalyst bed.
                
                
                  Boiler or process heater
                  Firebox temperature
                  Minimum temperature.
                
                
                  Scrubber for halogenated vents
                  pH of scrubber effluent; and scrubber liquid and gas flow rates[§ 63.489(b)(4)(ii)]
                  
                  Minimum pH; and minimum liquid/gas ratio.
                
                
                  Absorber
                  Exit temperature of the absorbing liquid; and exit specific gravity of the absorbing liquid
                  Maximum temperature; and maximum specific gravity.
                
                
                  Condenser
                  Exit temperature
                  Maximum temperature.
                
                
                  Carbon adsorber
                  Total regeneration steam flow or nitrogen flow, or pressure (gauge or absolute) a during carbon bed regeneration cycle; and temperature of the carbon bed after regeneration (and within 15 minutes of completing any cooling cycle(s))
                  Maximum flow or pressure; and maximum temperature.
                
                
                  Other devices (or as an alternate to the above) b
                  
                  HAP concentration level or reading at outlet of device
                  Maximum HAP concentration or reading.
                
                
                  a 25 to 50 mm (absolute) is a common pressure level obtained by pressure swing absorbers.
                
                  b Concentration is measured instead of an operating parameter.
              
              [65 FR 38093, June 19, 2000]
            
            
              Pt. 63, Subpt. U, Table 8
              Table 8 to Subpart U of Part 63—Summary of Compliance Alternative Requirements for the Back-End Process Provisions
              
                
                  Compliance alternative
                  Parameter to be monitored
                  Requirements
                
                
                  Compliance Using Stripping Technology, Demonstrated through Periodic Sampling [§ 63.495(b)]
                  Residual organic HAP content in each sample of crumb or latex
                  (1) If a stripper operated in batch mode is used, at least one representative sample is to be taken from every batch.(2) If a stripper operated in continuous mode is used, at least one representative sample is to be taken each operating day.
                  
                
                
                   
                  Quantity of Material (weight of latex or dry crumb rubber) represented by each sample
                  (1) Acceptable methods of determining this quantity are production records, measurement of stream characteristics, and engineering calculations.
                
                
                  Compliance Using Stripping Technology, Demonstrated through Stripper Parameter Monitoring [§ 63.495(c)]
                  At a minimum, temperature, pressure, steaming rates (for steam strippers), and some parameter that is indicative of residence time
                  (1) Establish stripper operating parameter levels for each grade in accordance with § 63.505(e).(2) Continuously monitor stripper operating parameters.
                    (3) If hourly average parameters are outside of the established operating parameter levels, a crumb or latex sample shall be taken in accordance with § 63.495(c)(3)(ii).
                  
                
                
                  Determining Compliance Using Control or Recovery Devices [§ 63.496]
                  Parameters to be monitored are described in Table 3 of subpart G of this part
                  Comply with requirements listed in Table 3 of subpart G of this part, except for the requirements for halogenated vent stream scrubbers.
                
              
              [65 FR 38093, June 19, 2000]
            
            
              Pt. 63, Subpt. U, Table 9
              Table 9 to Subpart U of Part 63—Routine Reports Required by This Subpart
              
                
                  Reference
                  Description of report
                  Due Date
                
                
                  § 63.506(b) and subpart A
                  Refer to § 63.506(b), Table 1 of this subpart, and to subpart A
                  Refer to subpart A.
                
                
                  
                  § 63.506(e)(3)
                  Precompliance Report a
                  
                  1. Existing affected sources: December 19, 2000.
                
                
                   
                  
                  2. New affected sources: with the application for approval of construction or reconstruction.
                
                
                  § 63.506(e)(4)
                  Emissions Averaging Plan
                  September 19, 2000.
                
                
                  § 63.506(e)(4)(iv)
                  Updates to Emissions Averaging Plan
                  120 days prior to making the change necessitating the update.
                
                
                  § 63.506(e)(5)
                  Notification of Compliance Status b
                  
                  Within 150 days after the compliance date.
                
                
                  § 63.506(e)(6)
                  Periodic reports
                  Semiannually, no later than 60 days after the end of each 6-month period. See § 63.506(e)(6)(i) for the due date for this report.
                
                
                  § 63.506(e)(6)(xi)
                  Quarterly for reports Emissions Averaging
                  No later than 60 days after the end of each quarter. First report is due with the Notification of Compliance Status.
                
                
                  § 63.506(e)(6)(xii)
                  Quarterly reports upon request of the Administrator
                  No later than 60 days after the end of each quarter.
                
                
                  § 63.506(e)(7)(i)
                  Storage Vessels Notification of Inspection
                  At least 30 days prior to the refilling of each storage vessel or the inspection of each storage vessel.
                
                
                  § 63.506(e)(7)(ii)
                  Requests for Approval of a Nominal Control Efficiency for Use in Emissions Averaging
                  Initial submittal is due with the Emissions Averaging Plan; later submittals are made at the discretion of the owner or operator as specified in § 63.506(e)(7)(ii)(B).
                
                
                  § 63.506(e)(7)(iii)
                  Notification of Change in the Primary Product
                  For notification under § 63.480(f)(3)(ii)—notification submittal date at the discretion of the owner or operator. c
                  
                
                
                   
                  
                  For notification under § 63.480(f)(4)(ii)—within 6 months of making the determination.
                
                
                  a There may be two versions of this report due at different times; one for equipment subject to § 63.502 and one for other emission points subject to this subpart.
                
                  b There will be two versions of this report due at different times; one for equipment subject to § 63.502 and one for other emission points subject to this subpart.
                
                  c Note that the EPPU remains subject to this subpart until the notification under § 63.480(f)(3)(i) is made.
              
              [66 FR 36928, July 16, 2001]
            
          
          
            Subpart V [Reserved]
          
          
            Subpart W—National Emission Standards for Hazardous Air Pollutants for Epoxy Resins Production and Non-Nylon Polyamides Production
            
              Source:
              60 FR 12676, Mar. 8, 1995, unless otherwise noted.
            
            
              § 63.520
              Applicability and designation of sources.
              The provisions of this subpart apply to all existing, new, and reconstructed manufacturers of basic liquid epoxy resins (BLR) and manufacturers of wet strength resins (WSR) that are located at a plant site that is a major source, as defined in section 112(a) of the Clean Air Act. Research and development facilities, as defined in § 63.522, are exempt from the provisions of this subpart. The affected source is also defined in § 63.522. If a change occurs to an existing source that does not constitute reconstruction then the additions have to meet the existing source requirements of the MACT standards. Any reconstruction of an existing source, or construction of a new source, must meet the new source standard. Affected sources are also subject to certain requirements of subpart A of this part, as specified in Table 1 of this subpart.
            
            
              § 63.521
              Compliance schedule.
              (a) Owners or operators of existing affected BLR and WSR sources shall comply with the applicable provisions of this subpart within 3 years of the promulgation date.
              (b) New and reconstructed sources subject to this subpart shall be in compliance with the applicable provisions of this subpart upon startup.
            
            
              
              § 63.522
              Definitions.
              Terms used in this subpart are defined in the Act, in subpart A of this part, or in this section as follows:
              
                Administrator means the Administrator of the U.S. Environmental Protection Agency, or any official designee of the Administrator.
              
                Affected source means all HAP emission points within a facility that are related to the production of BLR or WSR, including process vents, storage tanks, wastewater systems, and equipment leaks.
              
                Basic liquid epoxy resins (BLR) means resins made by reacting epichlorohydrin and bisphenol A to form diglycidyl ether of bisphenol-A (DGEBPA).
              
                Batch emission episode means a discrete venting episode that may be associated with a single unit operation. For example, a displacement of vapor resulting from the charging of a vessel with HAP will result in a discrete emission episode that will last through the duration of the charge and will have an average flow rate equal to the rate of the charge. If the vessel is then heated, there will also be another discrete emission episode resulting from the expulsion of expanded vessel vapor space. Both emission episodes may occur in the same vessel or unit operation. There are possibly other emission episodes that may occur from the vessel or other process equipment, depending on process operations.
              
                Batch process refers to a discontinuous process involving the bulk movement of material through sequential manufacturing steps. Mass, temperature, concentration, and other properties of a system vary with time. Addition of raw material and withdrawal of product do not typically occur simultaneously in a batch process.
              
                Closed-vent system means a system that is not open to the atmosphere and is composed of piping, ductwork, connections, and, if necessary, flow-inducing devices that transport gas or vapor from an emission point to a control device or back into the process.
              
                Continuous process means a process where the inputs and outputs flow continuously throughout the duration of the process. Continuous processes are typically steady-state.
              
                Drain system means the system used to convey wastewater streams from a process unit, product storage tank, or feed storage tank to a waste management unit. The term includes all process drains and junction boxes, together with their associated sewer lines and other junction boxes, manholes, sumps, and lift stations, down to the receiving waste management unit. A segregated stormwater sewer system, which is a drain and collection system designed and operated for the sole purpose of collecting rainfall-runoff at a facility, and which is segregated from all other drain systems, is excluded from this definition.
              
                Equipment leaks means emissions of hazardous air pollutants from a connector, pump, compressor, agitator, pressure relief device, sampling connection system, open-ended valve or line, or instrumentation system in organic hazardous air pollutant service.
              
                Process vent means a point of emission from a unit operation. Typical process vents include condenser vents, vacuum pumps, steam ejectors, and atmospheric vents from reactors and other process vessels.
              
                Production-based emission rate means a ratio of the amount of HAP emitted to the amount of BLR or WSR produced.
              
                Research and development facility means laboratory operations whose primary purpose is to conduct research and development into new processes and products, where the operations are under the close supervision of technically trained personnel, and is not engaged in the manufacture of products for commercial sale, except in a de minimis manner.
              
                Storage tank means a tank or other vessel that is used to store liquids that contain one or more HAP compounds.
              
                Unit operation means those processing steps that occur within distinct equipment that are used, among other things, to prepare reactants, facilitate reactions, separate and purify products, and recycle materials. There may be several emission episodes within a single unit operation.
              
                Waste management unit means any component, piece of equipment, structure, or transport mechanism used in storing, treating, or disposing of wastewater streams, or conveying wastewater between storage, treatment, or disposal operations.
              
                Wastewater means aqueous liquid waste streams exiting equipment at an affected source.
              
                Wastewater system means a system made up of a drain system and one or more waste management units.
              
                Wet strength resins (WSR) means polyamide/ epichlorohydrin condensates which are used to increase the tensile strength of paper products.
              [60 FR 12676, Mar. 8, 1995, as amended at 65 FR 26497, May 8, 2000]
            
            
              § 63.523
              Standards for basic liquid resins manufacturers.
              (a) Owners or operators of existing affected BLR sources shall operate sources such that the rate of emissions of hazardous air pollutants from all process vents, storage tanks, and wastewater systems combined shall not exceed 130 pounds per 1 million pounds of BLR produced.
              (b) Owners or operators of new or reconstructed affected BLR sources shall reduce uncontrolled emissions from the sum of uncontrolled process vents, storage tanks, and wastewater systems by 98 percent, or limit the total emissions from these emission points to 5,000 pounds per year.
              (1) For process vents, uncontrolled emissions are defined as gaseous emission streams past the last recovery device.
              (2) For storage tanks, uncontrolled emissions are defined as emissions calculated according to the methodology specified in § 63.150(g)(3).
              (3) For wastewater systems, uncontrolled emissions are the total amount of HAP discharged to the drain system.
              (c) Owners or operators of existing, new, or reconstructed affected BLR sources shall comply with the requirements of subpart H of this part to control emissions from equipment leaks.
            
            
              § 63.524
              Standards for wet strength resins manufacturers.
              (a) Owners or operators of existing affected WSR sources shall either:
              (1) Limit the total emissions of hazardous air pollutants from all process vents, storage tanks, and wastewater systems to 10 pounds per 1 million pounds of wet strength resins produced; or
              (2) Comply with the requirements of subpart H of this part to control emissions from equipment leaks.
              (b) Owners or operators of new or reconstructed affected WSR sources shall either:
              (1) Limit the total emissions of hazardous air pollutants from all process vents, storage tanks, and wastewater systems to 7 pounds per 1 million pounds of wet strength resins produced; or
              (2) Comply with the requirements of subpart H of this part to control emissions from equipment leaks.
            
            
              § 63.525
              Compliance and performance testing.
              (a) The owner or operator of any existing affected BLR source shall, in order to demonstrate initial compliance with the applicable emission limit, determine the emission rate from all process vent, storage tank, and wastewater system emission points using the methods described below. Compliance tests shall be performed under normal operating conditions.

              (1) The owner or operator shall use the EPA Test Methods from 40 CFR part 60, appendix A, listed in paragraphs (a)(1) (i) through (iii) of this section, to determine emissions from process vents. Testing of process vents on equipment operating as part of a continuous process will consist of conducting three 1-hour runs. Gas stream volumetric flow rates shall be measured every 15 minutes during each 1-hour run. Organic HAP or TOC concentration shall be determined from samples collected in an integrated sample over the duration of each 1-hour test run, or from grab samples collected simultaneously with the flow rate measurements (every 15 minutes). If an integrated sample is collected for laboratory analysis, the sampling rate shall be adjusted proportionally to reflect variations in flow rate. If the flow of gaseous emissions is intermittent, determination of emissions from process vents shall be performed according to the methods specified in paragraph (e) of this section. For process vents with continuous gas streams, the emission rate used to determine compliance shall be the average emission rate of the 3 test runs. For process vents with intermittent emission streams, the calculated emission rate or the emission rate from a single test run may be used to determine compliance.
              (i) Method 1 or 1A of 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling sites if the flow measuring device is a pitot tube. A traverse shall be conducted before and after each 1-hour sampling period. No traverse is necessary when using Method 2A or 2D to determine flow rate.
              (ii) Method 2, 2A, 2C or 2D of 40 CFR part 60, appendix A, as appropriate, shall be used for the determination of gas stream volumetric flow rate. If Method 2 or 2C is used, the velocity measurements shall be made at a single point, in conjunction with the traverse, to establish an average velocity across the stack.
              (iii) Method 25A and/or Methods 18 and 25A of 40 CFR part 60, appendix A, as appropriate, shall be used to determine the concentration of HAP in the streams.
              (iv) Initial determination of de minimis status for process vents may be made by engineering assessment, as specified in § 63.526(a)(1)(iv).
              (2) Emissions from wastewater treatment systems shall be determined in accordance with the methods described in 40 CFR part 63, appendix C.
              (3) Emissions from storage tanks shall be calculated in accordance with the methods specified in § 63.150(g)(3).
              (b) The owner or operator of any existing affected BLR source shall determine a production-based emission rate for each emission point by dividing the emission rate of each emission point by the BLR production rate of the source. The production rate shall be based on normal operations.
              (1) The production-based emission rate for process vents shall be calculated by dividing the average emission rate the average production rate.
              (2) The production-based emission rate for storage tanks shall be calculated by dividing annual emissions for each storage tank emission point by the production rate for a one-year period. The production rate shall be calculated using the same data used to calculate the production-based emission rate in paragraph (b)(1) of this section, converted to an annual rate.
              (3) The production-based emission rate for wastewater systems shall be calculated by dividing annual emissions for each wastewater system emission point by the production rate for one-year period. The production rate shall be calculated using the same data used to calculate the production-based emission rate in paragraph (b)(1) of this section, converted to an annual rate.

              (c) The owner or operator of an existing affected BLR source shall calculate the total emissions per product produced by summing the production-based emissions for all process vent, storage tank, and wastewater system emission points according to the following equation:
              
              E=Σ PV + Σ ST + Σ WW
              
              
                where:
                
                E = emissions, pounds (lb) HAP per million (MM) lb product;
                PV = process vent emissions, lb HAP/MM lb product;
                ST = storage tank emissions, lb HAP/MM lb product; and
                WW = wastewater system emissions, lb HAP/MM lb product.
              
              
              The source is in compliance with the standard for process vents, storage tanks, and wastewater systems if the sum of the equation is less than the applicable emission limit from § 63.523(a).
              (d) The owner or operator of any new or reconstructed affected BLR source shall demonstrate compliance using the methods described in this section.
              (1) Any owner or operator who elects to comply with § 63.523(b) by achieving 98 percent control of emissions from process vents, storage tanks, and wastewater systems shall demonstrate compliance according to the requirements of paragraphs (d)(1) (i) through (iv) of this section.

              (i) The owner or operator shall perform testing as specified in paragraph (a)(1) of this section to determine controlled and uncontrolled emissions from process vents. Sampling points for determining uncontrolled emissions shall be located based on the definition of uncontrolled process vents in § 63.523(b)(1).
              
              (ii) The owner or operator shall calculate controlled and uncontrolled emissions from storage tanks in accordance with the methods specified in § 63.150(g)(3).
              (iii) The owner or operator shall determine controlled and uncontrolled emissions from wastewater systems using the methodology of 40 CFR part 63, appendix C. Uncontrolled emission calculations shall be consistent with the definition of uncontrolled wastewater system emissions in § 63.523(b)(3).
              (iv) The owner or operator shall calculate the percent reduction in emissions from process vents, storage tanks, and wastewater systems combined. The affected source is in compliance if the emission reduction is greater than or equal to 98 percent.
              (2) Any owner or operator who elects to comply with § 63.523(b) by limiting HAP emissions from process vents, storage tanks, and wastewater systems to 5,000 pounds per year or less shall demonstrate compliance according to the requirements of paragraphs (d)(2) (i) and (ii) of this section.
              (i) Emissions from process vents, storage tanks, and wastewater systems shall be determined according to paragraphs (a) (1) through (3) of this section. Emissions shall be converted to annual emissions. Annual emission calculations shall reflect production levels representative of normal operating conditions.
              (ii) The owner or operator shall calculate total emissions from all process vent, storage tank, and wastewater system emission points. The affected source is in compliance with the standard if total emissions are less than or equal to 5,000 lb/yr.
              (e) The owner or operator of any existing, new, or reconstructed WSR source that chooses to comply with the emission limit for process vents, storage tanks, and wastewater systems shall demonstrate initial compliance by determining emissions for all process vent, storage tank, and wastewater systems emission points using the methods described in this section.
              (1) Emissions of HAP reactor process vents shall be calculated for each batch emission episode according to the methodologies described in paragraph (e)(1) of this section.
              (i) Emissions from vapor displacement due to transfer of material into or out of the reactor shall be calculated according to the following equation:
              
                ER08MR95.002
              
              
                where:
                
                E = mass emission rate;
                yi = saturated mole fraction of HAP in the vapor phase;
                V = volume of gas displaced from the vessel;
                R = ideal gas law constant;
                T = temperature of the vessel vapor space; absolute;
                PT = pressure of the vessel vapor space; and
                MW = molecular weight of the HAP.
              
              
              (ii) Emissions from reactor purging shall be calculated using the methodology described in paragraph (e)(1)(i) of this section, except that for purge flow rates greater than 100 standard cubic feet per minute (scfm), the mole fraction of HAP will be assumed to be 25 percent of the saturated value.
              (iii) Emissions caused by heating of the reactor vessel shall be calculated according to the following methodology:
              
                ER08MR95.003
              
              
                where:
                
                E = mass of HAP vapor displaced from the vessel being heated up;
                (Pi)Tn = partial pressure of each HAP in the vessel headspace at initial (n = 1) and final (n = 2) temperature;
                Pa1 = initial gas pressure in the vessel;
                
                Pa2 = final gas pressure; and
                MWHAP = the average molecular weight of HAP present in the vessel.
              
              
              The moles of gas displaced is represented by:
              
                ER08MR95.004
              
              
                where:
                
                Δη = number of lb-moles of gas displaced;
                V = volume of free space in the vessel;
                R = ideal gas law constant;
                Pa1 = initial gas pressure in the vessel;
                Pa2 = final gas pressure;
                T1 = initial temperature of vessel; and
                T2 = final temperature of vessel.
              
              
              The initial pressure of the noncondensable gas in the vessel shall be calculated according to the following equation:
              
                ER08MR95.005
              
              
                where:
                
                Pa1 = initial partial pressure of gas in the vessel headspace;
                Patm = atmospheric pressure; and
                (Pic)T1 = initial partial pressure of each condensable volatile organic compound (including HAP) in the vessel headspace, at the initial temperature (T1).
              
              
              The average molecular weight of HAP in the displaced gas shall be calculated as follows:
              
                ER08MR95.006
              
              
                where n is the number of different HAP compounds in the emission stream.
              
              
              (2) Emissions of HAP from process vents may be measured directly. The EPA Test Methods listed in paragraph (e)(2) (i) through (iii) of this section, from 40 CFR part 60, appendix A, shall be used to demonstrate compliance with the requirements of § 63.524 by direct measurement. Testing shall be performed for every batch emission episode of the unit operation. Gas stream volumetric flow rates shall be measured at 15-minute intervals, or at least once during each batch emission episode. Organic HAP or TOC concentration shall be determined from samples collected in an integrated sample over the duration of each episode, or from grab samples collected simultaneously with the flow rate measurements (every 15 minutes). If an integrated sample is collected for laboratory analysis, the sampling rate shall be adjusted proportionally to reflect variations in flow rate. Test conditions shall represent the normal operating conditions under which the data used to calculate the production rate are taken.
              (i) Method 1 or 1A of 40 CFR part 60, appendix A, as appropriate, shall be used for selection of the sampling sites if the flow measuring device is a pitot tube. A traverse shall be conducted before and after each sampling period. No traverse is necessary when using Method 2A or 2D.
              (ii) Method 2,2A, 2C or 2D of 40 CFR part 60, appendix A, as appropriate, shall be used for the determination of gas stream volumetric flow rate. If Method 2 or 2C is used, the velocity measurements shall be made at a single point than can be used, in conjunction with the traverse, to establish an average velocity across the stack.
              (iii) Method 25A and/or Methods 18 and 25A of 40 CFR part 60, appendix A, as appropriate, shall be used to determine the concentration of HAP in the streams.
              (iv) The owner or operator may choose to perform tests only during those periods of the episode in which the emission rate for the entire episode can be determined, or when the emissions are greater than the average emission rate of the episode. The owner or operator who chooses either of these options must develop an emission profile for the entire batch emission episode, based on either process knowledge or test data collected, to demonstrate that test periods are representative. Examples of information that could constitute process knowledge include calculations based on material balances, and process stoichiometry. Previous test results may be used provided the results are still relevant to the current process vent stream conditions.

              (v) For batch emission episodes of duration greater than 8 hours, the owner or operator is required to perform a maximum of 8 hours of testing. The test period must include the period of time in which the emission rate is predicted by the emission profile to be greater than average emission rate for the batch emission episode.
              (f) The owner or operator of any affected WSR source that chooses to comply with the emissions limit for process vents, storage tanks, and wastewater systems shall calculate emissions from storage tanks in accordance with the methods specified in § 63.150(g)(3).
              (g) The owner or operator of any affected WSR source that chooses to comply with the emission limit for process vents, storage tanks, and wastewater systems shall calculate emissions from wastewater treatment systems (if applicable) in accordance with the methods described in 40 CFR part 63, appendix C.
              (h) The owner or operator of any affected WSR source that chooses to comply with the emission limit for process vents, storage tanks, and wastewater systems shall calculate the average amount of WSR product manufactured per batch, using data from performance tests or from emission calculations, as applicable, to determine the average WSR production per-batch production data for an annual period representing normal operating conditions.
              (1) The owner or operator shall calculate an average emission rate per batch as the average of the results from the performance tests or calculations. The production-based emission rate shall be calculated by dividing the emissions per batch by the average production per batch.
              (2) Compliance shall be determined according to the methodology described in paragraph (c) of this section. The source is in compliance with the standard for process vents, storage tanks, and wastewater systems if the sum of the equation in paragraph (c) of this section is less than the applicable emission limit from § 63.524.
              (i) The owner or operator of any affected BLR source or any affected WSR source that chooses to comply with the requirements of subpart H of this part must demonstrate the ability of its specific program to meet the compliance requirements therein to achieve initial compliance.
            
            
              § 63.526
              Monitoring requirements.
              (a) The owner or operator of any existing, new, or reconstructed affected BLR source shall provide evidence of continued compliance with the standard. During the initial compliance demonstration, maximum or minimum operating parameters, as appropriate, shall be established for processes and control devices that will indicate the source is in compliance. If the operating parameter to be established is a maximum, the value of the parameter shall be the average of the maximum values from each of the three test runs. If the operating parameter to be established is a minimum, the value of the parameter shall be the average of the minimum values from each of the three test runs. Parameter values for process vents with intermittent emission streams shall be determined as specified in paragraph (b)(1) of this section. The owner or operator shall operate processes and control devices within these parameters to ensure continued compliance with the standard. A de minimis level is specified in paragraph (a)(1) of this section. Monitoring parameters are specified for various process vent control scenarios in paragraphs (a) (2) through (6) of this section.
              (1) For affected BLR sources, uncontrolled emission points emitting less than one pound per year of HAP are not subject to the monitoring requirements of paragraphs (a) (2) through (6) of this section. The owner or operator shall use the methods specified in § 63.525(a), as applicable, or as specified in paragraph (a)(1)(i) of this section, to demonstrate which emission points satisfy the de minimis criteria, to the satisfaction of the Administrator.

              (i) For the purpose of determining de minimis status for emission points, engineering assessment may be used to determine process vent stream flow rate and/or concentration for the representative operating conditions expected to yield the highest flow rate and concentration. Engineering assessment includes, but is not limited to, the following:
              
              (A) Previous test results provided the tests are representative of current operating practices at the process unit.
              (B) Bench-scale or pilot-scale test data representative of the process under representative operating conditions.
              (C) Maximum flow rate, HAP emission rate, concentration, or other relevant parameter specified or implied within a permit limit applicable to the process vent.
              (D) Design analysis based on accepted chemical engineering principles, measurable process parameters, or physical or chemical laws or properties. Examples of analytical methods include, but are not limited to:
              (1) Use of material balances based on process stoichiometry to estimate maximum organic HAP concentrations,
              (2) Estimation of maximum flow rate based on physical equipment design such as pump or blower capacities,
              (3) Estimation of HAP concentrations based on saturation conditions.
              (ii) All data, assumptions, and procedures used in the engineering assessment shall be documented in accordance with § 63.527(c).
              (2) For affected sources using water scrubbers, the owner or operator shall establish a minimum scrubber water flow rate as a site-specific operating parameter which must be measured and recorded every 15 minutes. The affected source will be considered to be out of compliance if the scrubber water flow rate, averaged over any continuous 24-hour period, is below the minimum value established during the initial compliance demonstration.
              (3) For affected sources using condensers, the owner or operator shall establish the maximum condenser outlet gas temperature as a site-specific operating parameter which must be measured and recorded every 15 minutes. The affected source will be considered to be out of compliance if the condenser outlet gas temperature, averaged over any continuous 24-hour period, is greater than the maximum value established during the initial compliance demonstration.
              (4) For affected sources using carbon adsorbers or having uncontrolled process vents, the owner or operator shall establish a maximum outlet HAP concentration as the site-specific operating parameter which must be measured and recorded every 15 minutes. The affected source will be considered to be out of compliance if the outlet HAP concentration, averaged over any continuous 24-hour period, is greater than the maximum value established during the initial compliance demonstration.
              (5) For affected sources using flares, the presence of the pilot flame shall be monitored every 15 minutes. The affected source will be considered to be out of compliance upon loss of pilot flame.
              (6) Wastewater system parameters to be monitored are the parameters specified under 40 CFR part 414, subpart E. The affected source will be considered to be out of compliance with this subpart W if it is found to be out of compliance with 40 CFR part 414, subpart E.
              (b) The owner or operator of any existing, new, or reconstructed affected WSR source that chooses to comply with the emission limit for process vents, storage tanks, and wastewater systems shall provide evidence of continued compliance with the standard. As part of the initial compliance demonstrations for batch process vents, test data or compliance calculations shall be used to establish a maximum or minimum level of a relevant operating parameter for each unit operation. The parameter value for each unit operation shall represent the worst case value of the operating parameter from all episodes in the unit operation. The owner or operator shall operate processes and control devices within these parameters to ensure continued compliance with the standard.
              (1) For batch process vents, the level shall be established in accordance with paragraphs (b)(1) (i) through (iv) of this section if compliance testing is performed.
              (i) If testing is used to demonstrate initial compliance, the appropriate parameter shall be monitored during all batch emission episodes in the unit operation.

              (ii) An average monitored parameter value shall be determined for each of the batch emission episodes in the unit operation.
              
              (iii) If the level to be established for the unit operation is a maximum operating parameter, the level shall be defined as the minimum of the average parameter values determined in paragraph (b)(1)(ii) of this section.
              (iv) If the level to be established for the unit operation is a minimum operating parameter, the level shall be defined as the maximum of the average parameter values determined in paragraph (b)(1)(ii) of this section.
              (2) Affected sources with condensers on process vents shall establish the maximum condenser outlet gas temperature as a site-specific operating parameter, which must be measured every 15 minutes, or at least once for batch emission episodes less than 15 minutes in duration. The affected source will be considered to be out of compliance if the maximum condenser outlet gas temperature, averaged over the duration of the batch emission episode or unit operation, is greater than the value established during the initial compliance demonstration.
              (3) For affected sources using water scrubbers, the owner or operator shall establish a minimum scrubber water flow rate as a site-specific operating parameter which must be measured and recorded every 15 minutes, or at least once for batch emission episodes less than 15 minutes in duration. The affected source will be considered to be out of compliance if the scrubber water flow rate, averaged over the duration of the batch emission episode or unit operation, is below the minimum flow rate established during the initial compliance demonstration.
              (4) For affected sources using carbon adsorbers or having uncontrolled process vents, the owner or operator shall establish a maximum outlet HAP concentration as the site-specific operating parameter which must be measured and recorded every 15 minutes, or at least once for batch emission episodes of duration shorter than 15 minutes. The affected source will be considered to be out of compliance if the outlet HAP concentration, averaged over the duration of the batch emission episode or unit operation, is greater than the value established during the initial compliance demonstration.
              (5) For affected sources using flares, the presence of the pilot flame shall be monitored every 15 minutes, or at least once for batch emission episodes less than 15 minutes in duration. The affected source will be considered to be out of compliance upon loss of pilot flame.
              (6) Wastewater system parameters to be monitored are the parameters specified by 40 CFR part 414, subpart E. The affected source will be considered to be out of compliance with this subpart W if it is found to be out of compliance with 40 CFR part 414, subpart E.
              (c) Periods of time when monitoring measurements exceed the parameter values do not constitute a violation if they occur during a startup, shutdown, or malfunction, and the facility is operated in accordance with § 63.6(e)(1).
              (d) The owner or operator of any affected WSR source that chooses to comply with the requirements of subpart H of this part shall meet the monitoring requirements of subpart H of this part.
              [60 FR 12676, Mar. 8, 1995, as amended at 71 FR 20457, Apr. 20, 2006]
            
            
              § 63.527
              Recordkeeping requirements.
              (a) The owner or operator of any affected BLR source shall keep records of daily average values of equipment operating parameters specified to be monitored under § 63.526(a) or specified by the Administrator. Records shall be kept in accordance with the requirements of applicable paragraphs of § 63.10 of subpart A of this part, as specified in the General Provisions applicability table of this subpart. The owner or operator shall keep records up-to-date and readily accessible.
              (1) A daily (24-hour) average shall be calculated as the average of all values for a monitored parameter recorded during the operating day. The average shall cover a 24-hour period if operation is continuous, or the number of hours of operation per operating day if operation is not continuous.

              (2) The operating day shall be the period defined in the operating permit or the Notification of Compliance Status in § 63.9(h) of subpart A of this part. It may be from midnight to midnight or another continuous 24-hour period.
              
              (3) In the event of an excursion, the owner or operator must keep records of each 15-minute reading during the period in which the excursion occurred.
              (b) The owner or operator of any affected WSR source that elects to comply with the emission limit for process vents, storage tanks, and wastewater systems shall keep records of values of equipment operating parameters specified to be monitored under § 63.526(b) or specified by the Administrator. The records that shall be kept are the average values of operating parameters, determined for the duration of each unit operation. Records shall be kept in accordance with the requirements of applicable paragraphs of § 63.10 of subpart A of this part, as specified in the General Provisions applicability table in this subpart. The owner or operator shall keep records up-to-date and readily accessible. In the event of an excursion, the owner or operator must keep records of each 15-minute reading for the entire unit operation in which the excursion occurred.
              (c) The owner or operator of any affected BLR source, as well the owner or operator of any affected WSR source that chooses to comply with the emission limit for process vents, storage tanks, and wastewater systems, who demonstrates that certain process vents are below the de minimis cutoff for continuous monitoring specified in § 63.526(a)(1)(i), shall maintain up-to-date, readily accessible records of the following information to document that a HAP emission rate of less than one pound per year is maintained:
              (1) The information used to determine de minimis status for each de minimis process vent, as specified in § 63.526(a)(1)(i);
              (2) Any process changes as defined in § 63.115(e) of subpart G of this part that increase the HAP emission rate;
              (3) Any recalculation or measurement of the HAP emission rate pursuant to § 63.115(e) of subpart G of this part; and
              (4) Whether or not the HAP emission rate increases to one pound per year or greater as a result of the process change.
              (d) The owner or operator of any affected BLR source, as well as the owner or operator of any affected WSR source who elects to implement the leak detection and repair program specified in subpart H of this part, shall implement the recordkeeping requirements outlined therein. All records shall be retained for a period of 5 years, in accordance with the requirements of 40 CFR 63.10(b)(1).
              (e) Any excursion from the required monitoring parameter, unless otherwise excused, shall be considered a violation of the emission standard.
            
            
              § 63.528
              Reporting requirements.
              (a) The owner or operator of any affected BLR source, as well as the owner or operator of any affected WSR source that elects to comply with the emission limit for process vents, storage tanks, and wastewater systems, shall comply with the reporting requirements of applicable paragraphs of § 63.10 of subpart A of this part, as specified in the General Provisions applicability table in this subpart. The owner or operator shall also submit to the Administrator, as part of the quarterly excess emissions and continuous monitoring system performance report and summary report required by § 63.10(e)(3) of subpart A of this part, the following recorded information.
              (1) Reports of monitoring data, including 15-minute monitoring values as well as daily average values or per-unit operation average values, as applicable, of monitored parameters for all operating days or unit operations when the average values were outside the ranges established in the Notification of Compliance Status or operating permit.
              (2) Reports of the duration of periods when monitoring data is not collected for each excursion caused by insufficient monitoring data. An excursion means any of the three cases listed in paragraph (a)(2)(i) or (a)(2)(ii) of this section. For a control device where multiple parameters are monitored, if one or more of the parameters meets the excursion criteria in paragraph (a)(2)(i) or (a)(2)(ii) of this section, this is considered a single excursion for the control device.

              (i) When the period of control device operation is 4 hours or greater in an operating day and monitoring data are insufficient to constitute a valid hour of data, as defined in paragraph (a)(2)(iii) of this section, for at least 75 percent of the operating hours.
              (ii) When the period of control device operation is less than 4 hours in an operating day and more than one of the hours during the period of operation does not constitute a valid hour of data due to insufficient monitoring data.
              (iii) Monitoring data are insufficient to constitute a valid hour of data, as used in paragraphs (a)(2) (i) and (ii) of this section, if measured values are unavailable for any of the 15-minute periods within the hour.
              (3) Whenever a process change, as defined in § 63.115(e) of subpart G of this part, is made that causes the emission rate from a de minimis emission point to become a process vent with an emission rate of one pound per year or greater, the owner or operator shall submit a report within 180 calendar days after the process change. The report may be submitted as part of the next summary report required under § 63.10(e)(3) of subpart A of this part. The report shall include:
              (i) A description of the process change; and
              (ii) The results of the recalculation of the emission rate.
              (b) The owner or operator of any affected BLR source, as well as the owner or operator of any affected WSR source who elects to implement the leak detection and repair program specified in subpart H of this part, shall implement the reporting requirements outlined therein. Copies of all reports shall be retained as records for a period of 5 years, in accordance with the requirements of 40 CFR 63.10(b)(1).
              (c) The owner or operator of any affected BLR source, as well as the owner or operator of any affected WSR source that elects to comply with the emission limit for process vents, storage tanks, and wastewater systems shall include records of wastewater system monitoring parameters in the Notification of Compliance Status and summary reports required by subpart A of this part.
            
            
              § 63.529
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.520, 63.521, 63.523, and 63.524. Where these standards reference another rule, the cited provisions in that rule will be delegated according to the delegation provisions of that rule.
              (2) Approval of major alternatives to test methods for under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37350, June 23, 2003]
            
            
              
              Pt. 63, Subpt. W, Table 1
              Table 1 to Subpart W of Part 63—General Provisions Applicability to Subpart W
              
                
                  Reference
                  Applies to subpart W
                  BLR
                  WSR
                  WSR alternative standard, and BLR equipment leak standard (40 CFR part 63, subpart H)
                  Comment
                
                
                  § 63.1(a)(1)
                  Yes
                  Yes
                  Yes
                  Additional terms defined in § 63.522.
                
                
                  § 63.1(a)(2)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.1(a)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.1(a)(4)
                  Yes
                  Yes
                  Yes
                  Subpart W specifies applicability of each paragraph in subpart A to subpart W.
                
                
                  § 63.1(a)(5)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.1(a)(6)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.1(a)(7)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.1(a)(8)
                  No
                  No
                  No
                  Discusses State programs.
                
                
                  § 63.1(a)(9)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.1(a)(10)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.1(a)(11)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.1(a)(12)-(14)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.1(b)(1)
                  No
                  No
                  No
                  § 63.521 of subpart W specifies applicability.
                
                
                  § 63.1(b)(2)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.1(b)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.1(c)(1)
                  Yes
                  Yes
                  Yes
                  Subpart W specifies applicability of each paragraph in subpart A to sources subject to subpart W.
                
                
                  § 63.1(c)(2)
                  No
                  No
                  No
                  Area sources are not subject to subpart W.
                
                
                  § 63.1(c)(3)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.1(c)(4)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.1(c)(5)
                  Yes
                  Yes
                  No
                  Subpart H specifies applicable notification requirements.
                
                
                  § 63.1(d)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.1(e)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.2
                  Yes
                  Yes
                  Yes
                  Additional terms are defined in § 63.522 of subpart W; when overlap between subparts A and W occurs, subpart W takes precedence.
                
                
                  § 63.3
                  Yes
                  Yes
                  No
                  Other units used in subpart W are defined in that subpart; units of measure are spelled out for subpart H.
                
                
                  § 63.4(a)(1)-(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.4(a)(4)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.4(a)(5)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.4(b)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.4(c)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(a)
                  Yes
                  Yes
                  Yes
                  Except replace the terms “source” and “stationary source” in § 63.5(a)(1) of subpart A with “affected source”.
                
                
                  § 63.5(b)(1)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(b)(2)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.5(b)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(b)(4)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(b)(5)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(b)(6)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(c)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.5(d)(1)(i)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(d)(1)(ii)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(d)(1)(iii)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(d)(2)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(d)(3)-(4)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(e)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.5(f)(1)
                  Yes
                  Yes
                  Yes
                  Except replace “source” in § 63.5(f)(1) of subpart A with “affected source”.
                
                
                  § 63.5(f)(2)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(a)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(b)(1)-(2)
                  No
                  No
                  No
                  Subpart W specifies compliance dates.
                
                
                  § 63.6(b)(3)-(4)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(b)(5)
                  
                  Yes
                  No
                  Subpart H includes notification requirements.
                
                
                  § 63.6(b)(6)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  
                  § 63.6(b)(7)
                  No
                  Yes
                  No
                  Sources subject to subpart H must comply according to the schedule in § 63.520 of subpart W for new sources subject to subpart H.
                
                
                  § 63.6(c)(1)-(2)
                  Yes
                  Yes
                  Yes
                  Except replace “source” in § 63.6(c)(1)-(2) of subpart A with “affected source”.
                
                
                  § 63.6(c)(3)-(4)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.6(c)(5)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(d)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.6(e)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(f)(1)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(f)(2)(i)-(ii)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(f)(2)(iii)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(f)(2)(iv)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(f)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(g)
                  Yes
                  Yes
                  Yes
                  An alternative standard has been proposed for WSR; however, affected sources will have the opportunity to demonstrate other alternatives to the Administrator.
                
                
                  § 63.6(h)
                  No
                  No
                  No
                  Subpart W does not contain any opacity or visible emissions standards.
                
                
                  § 63.6(i)(1)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(i)(2)
                  Yes
                  Yes
                  Yes
                  Except replace “source” in § 63.6(2) (i) and (ii) of subpart A with “affected source”.
                
                
                  § 63.6(i)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(i)(4)(i)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(i)(4)(ii)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(i)(5)-(14)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(i)(15)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.6(i)(16)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.6(j)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.7(a)(1)
                  Yes
                  Yes
                  No
                  Subpart H specifies required testing and compliance procedures.
                
                
                  § 63.7(a)(2)(i)-(vi)
                  Yes
                  Yes
                  No
                  Subpart H specifies that test results must be submitted in the Notification of Compliance Status due 150 days after the compliance date.
                
                
                  § 63.7(a)(2)(vii)-(viii)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.7(a)(2)(ix)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.7(a)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.7(b)(1)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.7(b)(2)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.7(c)
                  No
                  No
                  No
                
                
                  § 63.7(d)
                  Yes
                  Yes
                  Yes
                  Except replace “source” in § 63.7(d) of subpart A with “affected source”.
                
                
                  § 63.7(e)(1)
                  Yes
                  Yes
                  Yes
                  Subpart W also contains test methods specific to BLR and WSR sources.
                
                
                  § 63.7(e)(2)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.7(e)(3)
                  Yes
                  Yes
                  No
                  Subpart H specifies test methods and procedures.
                
                
                  § 63.7(f)
                  Yes
                  Yes
                  No
                  Subpart H specifies applicable methods and provides alternatives.
                
                
                  § 63.7(g)(1)
                  Yes
                  Yes
                  No
                  Subpart H specifies performance test reporting.
                
                
                  § 63.7(g)(2)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.7(g)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.7(h)(1)-(2)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.7(h)(3)(i)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.7(h)(3)(ii)-(iii)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.7(h)(4)-(5)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(a)(1)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(a)(2)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(a)(3)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.8(a)(4)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(b)(1)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(b)(2)
                  Yes
                  Yes
                  No
                  Subpart H specifies locations to conduct monitoring.
                
                
                  
                  § 63.8(b)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(c)(1)(i)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(c)(1)(ii)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(c)(1)(iii)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(c)(2)-(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(c)(4)-(8)
                  No
                  No
                  No
                  Subpart W specifies monitoring frequencies.
                
                
                  § 63.8(d)
                  No
                  No
                  No
                
                
                  § 63.8(e)
                  No
                  No
                  No
                
                
                  § 63.8(f)(1)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(f)(2)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(f)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(f)(4)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(f)(5)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.8(f)(6)
                  Yes
                  Yes
                  No
                
                
                  § 63.8(g)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(a)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(b)(1)(i)-(ii)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(b)(1)(iii)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(b)(2)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(b)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(b)(4)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(b)(5)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(c)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(d)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(e)
                  No
                  No
                  No
                
                
                  § 63.9(f)
                  No
                  No
                  No
                
                
                  § 63.9(g)
                  No
                  No
                  No
                
                
                  § 63.9(h)(1)-(3)
                  Yes
                  Yes
                  No
                  Separate Notification of Compliance Status requirements are specified for subpart H.
                
                
                  § 63.9(h)(4)
                  N/A
                  N/A
                  N/A
                  Reserved.
                
                
                  § 63.9(h)(5)-(6)
                  Yes
                  Yes
                  No
                  Subpart H specifies Notification of Compliance Status requirements.
                
                
                  § 63.9(i)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.9(j)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.10(a)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.10(b)(1)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.10(b)(2)
                  No
                  No
                  No
                  Subparts H and W specify recordkeeping requirements.
                
                
                  § 63.10(b)(3)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.10(c)(1)-(6)
                  No
                  No
                  No
                
                
                  § 63.10(c)(7)-(8)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.10(c)(9)-(15)
                  No
                  No
                  No
                
                
                  § 63.10(d)(1)
                  Yes
                  Yes
                  No
                  Subpart H specifies performance test reporting requirements.
                
                
                  § 63.10(d)(2)
                  Yes
                  Yes
                  No
                  Subpart H specifies performance test reporting requirements.
                
                
                  § 63.10(d)(3)
                  No
                  No
                  No
                
                
                  § 63.10(d)(4)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.10(d)(5)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.10(e)(1)-(2)
                  No
                  No
                  No
                
                
                  § 63.10(e)(3)
                  Yes
                  Yes
                  No
                
                
                  § 63.10(e)(4)
                  No
                  No
                  No
                
                
                  § 63.10(f)
                  Yes
                  Yes
                  Yes
                
                
                  § 63.11-63.15
                  Yes
                  Yes
                  Yes
                
              
            
          
          
            
            Subpart X—National Emission Standards For Hazardous Air Pollutants From Secondary Lead Smelting
            
              Source:
              77 FR 580, Jan. 5, 2012, unless otherwise noted.
            
            
              § 63.541
              Applicability.
              (a) You are subject to this subpart if you own or operate any of the following affected sources at a secondary lead smelter: Blast, reverberatory, rotary, and electric furnaces; refining kettles; agglomerating furnaces; dryers; process fugitive emissions sources; buildings containing lead bearing materials; and fugitive dust sources. The provisions of this subpart do not apply to primary lead processors, lead refiners, or lead remelters.
              (b) Table 1 to this subpart specifies the provisions of subpart A of this part that apply to owners and operators of secondary lead smelters subject to this subpart.
              (c) If you are subject to the provisions of this subpart, you are also subject to title V permitting requirements under 40 CFR parts 70 or 71, as applicable.
              (d) Emissions standards in this subpart apply at all times.
            
            
              § 63.542
              Definitions.
              Terms used in this subpart are defined in the Clean Air Act, in subpart A of this part, or in this section as follows:
              
                Affected source means any of the following sources at a secondary lead smelter: Blast, reverberatory, rotary, and electric furnaces; refining kettles; agglomerating furnaces; dryers; process fugitive emissions sources; buildings containing lead bearing materials; and fugitive dust sources.
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Agglomerating furnace means a furnace used to melt into a solid mass flue dust that is collected from a baghouse.
              
                Bag leak detection system means an instrument that is capable of monitoring particulate matter (dust) loadings in the exhaust of a baghouse in order to detect bag failures. A bag leak detection system includes, but is not limited to, an instrument that operates on triboelectric, light scattering, transmittance or other effect to monitor relative particulate matter loadings.
              
                Battery breaking area means the plant location at which lead-acid batteries are broken, crushed, or disassembled and separated into components.
              
                Blast furnace means a smelting furnace consisting of a vertical cylinder atop a crucible, into which lead-bearing charge materials are introduced at the top of the furnace and combustion air is introduced through tuyeres at the bottom of the cylinder, and that uses coke as a fuel source and that is operated at such a temperature in the combustion zone (greater than 980 Celsius) that lead compounds are chemically reduced to elemental lead metal.
              
                Blast furnace charging location means the physical opening through which raw materials are introduced into a blast furnace.
              
                Collocated blast furnace and reverberatory furnace means operation at the same location of a blast furnace and a reverberatory furnace where the vent streams of the furnaces are mixed before cooling, with the volumetric flow rate discharged from the blast furnace being equal to or less than that discharged from the reverberatory furnace.
              
                Dryer means a chamber that is heated and that is used to remove moisture from lead-bearing materials before they are charged to a smelting furnace.
              
                Dryer transition equipment means the junction between a dryer and the charge hopper or conveyor, or the junction between the dryer and the smelting furnace feed chute or hopper located at the ends of the dryer.
              
                Electric furnace means a smelting furnace consisting of a vessel into which reverberatory furnace slag is introduced and that uses electrical energy to heat the reverberatory furnace slag to such a temperature (greater than 980 Celsius) that lead compounds are reduced to elemental lead metal.
              
              
                Fugitive dust source means a stationary source of hazardous air pollutant emissions at a secondary lead smelter that is not associated with a specific process or process fugitive vent or stack. Fugitive dust sources include, but are not limited to, roadways, storage piles, lead bearing material handling transfer points, lead bearing material transport areas, lead bearing material storage areas, other lead bearing material process areas, and buildings.
              
                Furnace and refining/casting area means any area of a secondary lead smelter in which:
              (1) Smelting furnaces are located;
              (2) Refining operations occur; or
              (3) Casting operations occur.
              
                Lead alloy means an alloy in which the predominant component is lead.
              
                Lead bearing material means material with a lead content equal to or greater than 5 mg/l as measured by EPA Method 1311 (Under Method 1311, only materials with at least 100 ppm lead will be considered to be lead bearing).
              
                Leeward wall means the furthest exterior wall of a total enclosure that is opposite the windward wall.
              
                Maintenance activity means any of the following routine maintenance and repair activities that could generate fugitive lead dust:
              (1) Replacement or repair of refractory, or any internal or external part of equipment used to process, handle or control lead-containing materials.
              (2) Replacement of any duct section used to convey lead-containing exhaust.
              (3) Metal cutting or welding that penetrates the metal structure of any equipment, and its associated components, used to process lead-containing material such that lead dust within the internal structure or its components can become fugitive lead dust.
              (4) Resurfacing, repair or removal of ground, pavement, concrete, or asphalt.
              
                Materials storage and handling area means any area of a secondary lead smelter in which lead-bearing materials (including, but not limited to, broken battery components, reverberatory furnace slag, flue dust, and dross) are stored or handled between process steps including, but not limited to, areas in which materials are stored in open piles, bins, or tubs, and areas in which material is prepared for charging to a smelting furnace.
              
                Natural draft opening means any permanent opening in an enclosure that remains open during operation of the facility and is not connected to a duct in which a fan is installed.
              
                New source means any affected source at a secondary lead smelting facility the construction or reconstruction of which is commenced after May 19, 2011. A building that is constructed for the purpose of controlling fugitive emissions from an existing source is not considered to be a new source.
              
                Partial enclosure means a structure comprised of walls or partitions on at least three sides or three-quarters of the perimeter surrounding stored materials or process equipment to prevent the entrainment of particulate matter into the air.
              
                Pavement cleaning means the use of vacuum equipment, water sprays, or a combination thereof to remove dust or other accumulated material from the paved areas of a secondary lead smelter.
              
                Plant roadway means any area of a secondary lead smelter outside of a total enclosure that is subject to vehicle traffic, including traffic by forklifts, front-end loaders, or vehicles carrying whole batteries or cast lead ingots. Excluded from this definition are employee and visitor parking areas, provided they are not subject to traffic by vehicles carrying lead-bearing materials.
              
                Pressurized dryer breaching seal means a seal system connecting the dryer transition pieces which is maintained at a higher pressure than the inside of the dryer.
              
                Process fugitive emissions source means a source of hazardous air pollutant emissions at a secondary lead smelter that is associated with lead smelting or refining, but is not the primary exhaust stream from a smelting furnace, and is not a fugitive dust source. Process fugitive emissions sources include, but are not limited to, smelting furnace charging points, smelting furnace lead and slag taps, refining kettles, agglomerating furnaces, and drying kiln transition pieces.
              
              
                Process vent means furnace vents, dryer vents, agglomeration furnace vents, vents from battery breakers, vents from buildings containing lead bearing material, and any ventilation system controlling lead emissions.
              
                Refining kettle means an open-top vessel that is constructed of cast iron or steel and is indirectly heated from below and contains molten lead for the purpose of refining and alloying the lead. Included are pot furnaces, receiving kettles, and holding kettles.
              
                Reverberatory furnace means a refractory-lined furnace that uses one or more flames to heat the walls and roof of the furnace and lead-bearing scrap to such a temperature (greater than 980 Celsius) that lead compounds are chemically reduced to elemental lead metal.
              
                Rotary furnace (also known as a rotary reverberatory furnace) means a furnace consisting of a refractory-lined chamber that rotates about a horizontal axis and that uses one or more flames to heat the walls of the furnace and lead-bearing scrap to such a temperature (greater than 980 Celsius) that lead compounds are chemically reduced to elemental lead metal.
              
                Secondary lead smelter means any facility at which lead-bearing scrap material, primarily, but not limited to, lead-acid batteries, is recycled into elemental lead or lead alloys by smelting.
              
                Shutdown means the period when no lead bearing materials are being fed to the furnace and smelting operations have ceased during which the furnace is cooled from steady-state operating temperature to ambient temperature.
              
                Smelting means the chemical reduction of lead compounds to elemental lead or lead alloys through processing in high-temperature (greater than 980 Celsius) furnaces including, but not limited to, blast furnaces, reverberatory furnaces, rotary furnaces, and electric furnaces.
              
                Startup means the period when no led bearing materials have been fed to the furnace and smelting operations have not yet commenced during which the furnace is heated from ambient temperature to steady-state operating temperature.
              
                Total enclosure means a containment building that is completely enclosed with a floor, walls, and a roof to prevent exposure to the elements and to assure containment of lead bearing material with limited openings to allow access and egress for people and vehicles. The total enclosure must provide an effective barrier against fugitive dust emissions such that the direction of air flow through any openings is inward and the enclosure is maintained under constant negative pressure.
              
                Vehicle wash means a device for removing dust and other accumulated material from the wheels, body, and underside of a vehicle to prevent the inadvertent transfer of lead contaminated material to another area of a secondary lead smelter or to public roadways.
              
                Wet suppression means the use of water, water combined with a chemical surfactant, or a chemical binding agent to prevent the entrainment of dust into the air from fugitive dust sources.
              
                Windward wall means the exterior wall of a total enclosure that is most impacted by the wind in its most prevailing direction determined by a wind rose using available data from the closest representative meteorological station. When openings into enclosures are not impacted by ambient wind due to the enclosure being part of a larger structure, the owner or operator may designate which wall of the enclosure to define as the windward wall.
              [77 FR 580, Jan. 5, 2012, as amended at 79 FR 371, Jan. 3, 2014]
            
            
              § 63.543
              What are my standards for process vents?
              (a) For existing sources, you must maintain the concentration of lead compounds in any process vent gas at or below 1.0 milligrams of lead per dry standard cubic meter (0.00043 grains of lead per dry standard cubic foot). You must maintain the flow-weighted average concentration of lead compounds in vent gases from a secondary lead smelting facility at or below 0.20 milligrams of lead per dry standard cubic meter (0.000087 grains of lead per dry standard cubic foot).

              (1) You must demonstrate compliance with the flow weighted average emissions limit on a 12-month rolling average basis, calculated monthly using the most recent test data available.
              (2) Until 12 monthly weighted average emissions rates have been accumulated, calculate only the monthly average weighted emissions rate.
              (3) You must use Equation 1 of this section to calculate the flow-weighted average concentration of lead compounds from process vents:
              
                ER05JA12.000
              
              
                Where:
                
                CFWA = Flow-weighted average concentration of all process vents.
                n = Number of process vents.
                Fi = Flow rate from process vent i in dry standard cubic feet per minute, as measured during the most recent compliance test.
                Ci = Concentration of lead in process vent i, as measured during the most recent compliance test.
              
              
              (4) Each month, you must use the concentration of lead and flow rate obtained during the most recent compliance test performed prior to or during that month to perform the calculation using Equation 1 of this section.
              (5) If a continuous emissions monitoring system (CEMS) is used to measure the concentration of lead in a vent, the monthly average lead concentration and monthly average flow rate must be used rather than the most recent compliance test data.
              (b) For new sources that begin construction or reconstruction after May 19, 2011 you must maintain the concentration of lead compounds in any process vent gas at or below 0.20 milligrams of lead per dry standard cubic meter (0.000087 grains of lead per dry standard cubic foot).
              (c) You must meet the applicable emissions limits for total hydrocarbons and dioxins and furans from furnace sources specified in Table 2 of this subpart. There are no standards for dioxins and furans during periods of startup and shutdown.
              (d) If you combine furnace emissions from multiple types of furnaces and these furnaces do not meet the definition of collocated blast and reverberatory furnaces, you must calculate your emissions limit for the combined furnace stream using Equation 2 of this section.
              
                ER05JA12.001
              
              
                Where:
                CEL = Flow-weighted average emissions limit (concentration) of combined furnace vents.
                
                n = Number of furnace vents.
                Fi = Flow rate from furnace vent i in dry standard cubic feet per minute.
                CEli = Emissions limit (concentration) of pollutant in furnace vent i as specified in Table 2 of this subpart.
              
              
              (e) If you combine furnace emissions with the furnace charging process fugitive emissions and discharge them to the atmosphere through a common emissions point, you must demonstrate compliance with the applicable total hydrocarbons concentration limit specified in paragraph (c) of this section at a location downstream from the point at which the two emissions streams are combined.
              (f) If you do not combine the furnace charging process fugitive emissions with the furnace process emissions, and discharge such emissions to the atmosphere through separate emissions points, you must maintain the total hydrocarbons concentration in the exhaust gas at or below 20 parts per million by volume, expressed as propane.
              (g) Following the initial performance or compliance test to demonstrate compliance with the lead emissions limits specified in paragraph (a) or (b) of this section, you must conduct performance tests according to the schedule in paragraph (g)(1) or (2) of this section.
              (1) Conduct an annual performance test for lead compounds from each process vent (no later than 12 calendar months following the previous compliance test), unless you install and operate a CEMS meeting the requirements of § 63.8.
              (2) If an annual compliance test demonstrates that a process vent emitted lead compounds at 0.10 milligram of lead per dry standard cubic meter or less during the time of the annual compliance test, you may submit a written request to the Administrator applying for an extension of up to 24 calendar months from the previous compliance test to conduct the next compliance test for lead compounds.
              (h) Following the initial performance or compliance test to demonstrate compliance with the total hydrocarbons emissions limits in paragraphs (c) and (f) of this section, you must conduct an annual performance test for total hydrocarbons emissions from each process vent that has established limits for total hydrocarbons (no later than 12 calendar months following the previous compliance test), unless you install and operate a CEMS meeting the requirements of § 63.8. If an annual compliance test demonstrates that a process vent emitted total hydrocarbons at less than 50 percent of the allowable limit during the time of the annual compliance test, you may submit a written request to the Administrator applying for an extension of up to 24 calendar months from the previous compliance test to conduct the next compliance test for total hydrocarbons.
              (i) Following the initial performance or compliance test to demonstrate compliance with the dioxins and furans emissions limits specified in paragraph (c) of this section, you must conduct a performance test for dioxins and furans emissions from each process vent that has established limits for dioxins and furans at least once every 6 years following the previous compliance test.
              (j) You must conduct the performance tests specified in paragraphs (g) through (i) of this section under maximum representative operating conditions for the process. During the performance test, you may operate the control device at maximum or minimum representative operating conditions for monitored control device parameters, whichever results in lower emission reduction. Upon request, you must make available to the Administrator such records as may be necessary to determine the conditions of performance tests.

              (k) At all times, you must operate and maintain any affected source, including associated air pollution control equipment and monitoring equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. Determination of whether such operation and maintenance procedures are being used will be based on information available to the Administrator that may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              
              (l) If you own or operate a unit subject to emission limits in Table 2 of this subpart, you must minimize the unit's startup and shutdown periods following the manufacturer's recommended procedures, if available. You must develop and follow standard operating procedures designed to minimize emissions of total hydrocarbon for each startup or shutdown scenario anticipated. You must submit a signed statement in the Notification of Compliance Status report that indicates that you conducted startups and shutdowns according to the manufacturer's recommended procedures, if available, and the standard operating procedures designed to minimize emissions of total hydrocarbons.
              (m) In addition to complying with the applicable emissions limits for dioxins and furans listed in Table 2 to this subpart, you must operate a process to separate plastic battery casing materials from all automotive batteries prior to introducing feed into a furnace.
              [77 FR 580, Jan. 5, 2012, as amended at 79 FR 371, Jan. 3, 2014]
            
            
              § 63.544
              What are my total enclosure standards?
              (a) You must operate the process fugitive emissions sources and fugitive dust sources listed in paragraphs (a)(1) through (9) of this section in a total enclosure that is maintained at negative pressure at all times and vented to a control device designed to capture lead particulate. The total enclosure must meet the requirements specified in paragraph (c) of this section.
              (1) Smelting furnaces.
              (2) Smelting furnace charging areas.
              (3) Lead taps, slag taps, and molds during tapping.
              (4) Battery breakers.
              (5) Refining kettles, casting areas.
              (6) Dryers.
              (7) Agglomerating furnaces and agglomerating furnace product taps.
              (8) Material handling areas for any lead bearing materials except those listed in paragraph (b) of this section.
              (9) Areas where dust from fabric filters, sweepings or used fabric filters are processed.
              (b) Total enclosures are not required in the following areas: lead ingot product handling areas, stormwater and wastewater treatment areas, intact battery storage areas, areas where lead bearing material is stored in closed containers or enclosed mechanical conveyors, and areas where clean battery casing material is handled.
              (c) You must construct and operate total enclosures for the sources listed in paragraph (a) of this section as specified in paragraphs (c)(1) through (3) of this section. The total enclosure must be free of significant cracks, gaps, corrosion or other deterioration that could cause lead bearing material to be released from the primary barrier. Measures must be in place to prevent the tracking of lead bearing material out of the unit by personnel or by equipment used in handling the material. An area must be designated to decontaminate equipment and any rinsate must be collected and properly managed.
              (1) You must ventilate the total enclosure continuously to ensure negative pressure values of at least 0.013 mm of mercury (0.007 inches of water).
              (2) You must maintain an inward flow of air through all natural draft openings.
              (3) If areas that contain one or more sources listed in paragraphs (a)(1) through (9) of this section are enclosed within a larger building that also meets the definition of a total enclosure under § 63.542, the requirements of paragraphs (c)(1) and (2) shall be monitored pursuant to § 63.548(k) at only one leeward, one windward and one additional wall of the outermost portion of the larger totally enclosed building rather than each individual area within the building.
              (d) You must inspect enclosures and facility structures that contain any lead-bearing materials at least once per month. You must repair any gaps, breaks, separations, leak points or other possible routes for emissions of lead to the atmosphere within one week of identification unless you obtain approval for an extension from the Administrator before the repair period is exceeded.
              [77 FR 580, Jan. 5, 2012, as amended at 79 FR 371, Jan. 3, 2014]
            
            
              
              § 63.545
              What are my standards for fugitive dust sources?
              (a) You must prepare, and at all times operate according to, a standard operating procedures manual that describes in detail the measures that will be put in place and implemented to control the fugitive dust emissions from the sources listed in paragraphs (a)(1) through (7) of this section.
              (1) Plant roadways.
              (2) Plant buildings.
              (3) Accidental releases.
              (4) Battery storage area.
              (5) Equipment maintenance.
              (6) Material storage areas.
              (7) Material handling areas.
              (b) You must submit the standard operating procedures manual to the Administrator or delegated authority for review and approval when initially developed and any time changes are made.
              (c) The controls specified in the standard operating procedures manual must at a minimum include the requirements specified in paragraphs (c)(1) through (7) of this section.
              (1) Cleaning. Where a cleaning practice is specified, you must clean by wet wash or a vacuum equipped with a filter rated by the manufacturer to achieve 99.97 percent capture efficiency for 0.3 micron particles in a manner that does not generate fugitive lead dust.
              (2) Plant roadways and paved areas. You must pave all areas subject to vehicle traffic and you must clean the pavement twice per day, except on days when natural precipitation makes cleaning unnecessary or when sand or a similar material has been spread on plant roadways to provide traction on ice or snow. Limited access and limited use roadways such as unpaved roads to remote locations on the property may be exempt from this requirement if they are used infrequently (no more than one round trip per day).
              (3) Accidental releases. You must initiate cleaning of all affected areas within one hour after detection of any accidental release of lead dust that exceeds 10 pounds (the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) reportable quantity for lead at 40 CFR 302.4).
              (4) Battery storage areas. You must inspect any batteries that are not stored in a total enclosure once each week and move any broken batteries to an enclosure within 72 hours of identification. You must clean residue from broken batteries within 72 hours of identification.
              (5) Materials storage and handling areas. You must wash each vehicle at each exit of the material storage and handling areas. The vehicle wash must include washing of tires, undercarriage and exterior surface of the vehicle followed by vehicle inspection.
              (6) Equipment maintenance. You must perform all maintenance activities that could generate lead dust in a manner that minimizes emissions of fugitive dust. This must include one or more of the following:
              (i) Performing maintenance inside a total permanent enclosure maintained at negative pressure.
              (ii) Performing maintenance inside a temporary enclosure and use a vacuum system either equipped with a filter rated by the manufacturer to achieve a capture efficiency of 99.97 percent for 0.3 micron particles or routed to an existing control device permitted for this activity.
              (iii) Performing maintenance inside a partial enclosure and use of wet suppression sufficient to prevent dust formation.
              (iv) Decontamination of equipment prior to removal from an enclosure.
              (v) Immediate repair of ductwork or structure leaks without an enclosure if the time to construct a temporary enclosure would exceed the time to make a temporary or permanent repair, or if construction of an enclosure would cause a higher level of emissions than if an enclosure were not constructed.
              (vi) Activities required for inspection of fabric filters and maintenance of filters that are in need of removal and replacement are not required to be conducted inside of total enclosures. Used fabric filters must be placed in sealed plastic bags or containers prior to removal from a baghouse.
              (7) Material transport. You must collect and transport all lead bearing dust (i.e. lead bearing material which is a dust) within closed conveyor systems or in sealed, leak-proof containers unless the collection and transport activities are contained within a total enclosure. All other lead bearing material must be contained and covered for transport outside of a total enclosure in a manner that prevents spillage or dust formation. Intact batteries and lead ingot product are exempt from the requirement to be covered for transport.
              (d) Your standard operating procedures manual must specify that records be maintained of all pavement cleaning, vehicle washing, and battery storage inspection activities performed to control fugitive dust emissions.
              (e) You must pave all grounds on the facility or plant groundcover sufficient to prevent wind-blown dust. You may use dust suppressants on unpaved areas that will not support a groundcover (e.g., roadway shoulders, steep slopes, limited access and limited use roadways).
              (f) As provided in § 63.6(g), as an alternative to the requirements specified in this section, you can demonstrate to the Administrator (or delegated State, local, or Tribal authority) that an alternative measure(s) is equivalent or better than a practice(s) described in this section.
            
            
              § 63.546
              Compliance dates.
              (a) For affected sources that commenced construction or reconstruction on or before May 19, 2011, you must demonstrate compliance with the requirements of this subpart no later than January 6, 2014.
              (b) For affected sources that commenced construction or reconstruction after May 19, 2011, you must demonstrate compliance with the requirements of this subpart by January 5, 2012 or upon startup of operations, whichever is later.
              (c) Until the date specified in 63.546(a), secondary lead smelters that commenced construction or reconstruction on or before May 19, 2011, must continue to demonstrate compliance with the requirements of this subpart, codified in 40 CFR 63.541 through 40 CFR 63.550, that were in effect prior to the January 5, 2012, amendments. This means that secondary lead smelters that commenced construction or reconstruction on or before June 9, 1994, must continue to demonstrate compliance with existing source requirements of this subpart that were in effect prior to the January 5, 2012, amendments until the date specified in § 63.546(a). Secondary lead smelters that commenced construction or reconstruction after June 9, 1994, and on or before May 19, 2011, must continue to demonstrate compliance with new source requirements of this subpart that were in effect prior to the January 5, 2012, amendments until the date specified in § 63.546(a).
              [77 FR 580, Jan. 5, 2012, as amended at 79 FR 371, Jan. 3, 2014]
            
            
              § 63.547
              Test methods.
              (a) You must use the test methods from appendix A of part 60 as listed in paragraphs (a)(1) through (5) of this section to determine compliance with the emissions standards for lead compounds specified in § 63.543(a) and (b).
              (1) EPA Method 1 at 40 CFR part 60, appendix A-1 to select the sampling port location and the number of traverse points.
              (2) EPA Method 2 at 40 CFR part 60, appendix A-1 or EPA Method 5D at 40 CFR part 60, appendix A-3, section 8.3 for positive pressure fabric filters, to measure volumetric flow rate.
              (3) EPA Method 3, 3A, or 3B at 40 CFR part 60, appendix A-2 to determine the dry molecular weight of the stack gas.
              (4) EPA Method 4 at 40 CFR part 60, appendix A-3 to determine moisture content of the stack gas.
              (5) EPA Method 12 or Method 29 at 40 CFR part 60, appendix A-8 to determine compliance with the lead compound emissions standards. The minimum sample volume must be 2.0 dry standard cubic meters (70 dry standard cubic feet) for each run. You must perform three test runs and you must determine compliance using the average of the three runs.
              (b) You must use the following test methods in appendix A of part 60 listed in paragraphs (b)(1) through (4) of this section, as specified, to determine compliance with the emissions standards for total hydrocarbons specified in § 63.543(c) through (f).

              (1) EPA Method 1 at 40 CFR part 60, appendix A-1 to select the sampling port location and number of traverse points.
              (2) The Single Point Integrated Sampling and Analytical Procedure of Method 3B to measure the carbon dioxide content of the stack gases when using either EPA Method 3A or 3B at 40 CFR part 60, appendix A-2.
              (3) EPA Method 4 at 40 CFR part 60, appendix A-3 to measure moisture content of the stack gases.
              (4) EPA Method 25A at 40 CFR part 60, appendix A-7 to measure total hydrocarbons emissions. The minimum sampling time must be 1 hour for each run. You must perform a minimum of three test runs. You must calculate a 1-hour average total hydrocarbons concentration for each run and use the average of the three 1-hour averages to determine compliance.
              (c) You must correct the measured total hydrocarbons concentrations to 4 percent carbon dioxide as specified in paragraphs (c)(1) through (3) of this section.
              (1) If the measured percent carbon dioxide is greater than 0.4 percent in each compliance test, you must determine the correction factor using Equation 2 of this section.
              
                ER05JA12.002
              
              
                Where:
                
                F = Correction factor (no units).
                CO2 = Percent carbon dioxide measured using EPA Method 3A or 3B at 40 CFR part 60, appendix A-2, where the measured carbon dioxide is greater than 0.4 percent.
              
              
              (2) If the measured percent carbon dioxide is equal to or less than 0.4 percent, you must use a correction factor (F) of 10.
              (3) You must determine the corrected total hydrocarbons concentration by multiplying the measured total hydrocarbons concentration by the correction factor (F) determined for each compliance test.
              (d) You must use the following test methods in appendix A of part 60 listed in paragraphs (d)(1) through (5) of this section, as specified, to determine compliance with the emissions standards for dioxins and furans specified in § 63.543(c).
              (1) EPA Method 1 at 40 CFR part 60, appendix A-1 to select the sampling port location and the number of traverse points.
              (2) EPA Method 2 at 40 CFR part 60, appendix A-1 or EPA Method 5D at 40 CFR part 60, appendix A-3, section 8.3 for positive pressure fabric filters to measure volumetric flow rate.
              (3) EPA Method 3A or 3B at 40 CFR part 60, appendix A-2 to determine the oxygen and carbon dioxide concentrations of the stack gas.
              (4) EPA Method 4 at 40 CFR part 60, appendix A-3 to determine moisture content of the stack gas.
              (5) EPA Method 23 at 40 CFR part 60, appendix A-7 to determine the dioxins and furans concentration.
              (e) You must determine the dioxins and furans toxic equivalency by following the procedures in paragraphs (e)(1) through (3) of this section.

              (1) Measure the concentration of each dioxins and furans congener shown in Table 3 of this subpart using EPA Method 23 at 40 CFR part 60, appendix A-7. You must correct the concentration of dioxins and furans in terms of toxic equivalency to 7 percent O2 using Equation 3 of this section.
              
                ER05JA12.003
              
              
                
                Where:
                
                Cadj = Dioxins and furans concentration adjusted to 7 percent oxygen.
                Cmeas = Dioxins and furans concentration measured in nanograms per dry standard cubic meter.
                (20.9-7) = 20.9 percent oxygen—7 percent oxygen (defined oxygen correction basis).
                20.9 = Oxygen concentration in air, percent.
                %O2 = Oxygen concentration measured on a dry basis, percent.
              
              
              (2) For each dioxins and furans congener measured as specified in paragraph (e)(1) of this section, multiply the congener concentration by its corresponding toxic equivalency factor specified in Table 3 to this subpart.
              (3) Sum the values calculated as specified in paragraph (e)(2) of this section to obtain the total concentration of dioxins and furans emitted in terms of toxic equivalency.
            
            
              § 63.548
              Monitoring requirements.
              (a) You must prepare, and at all times operate according to, a standard operating procedures manual that describes in detail procedures for inspection, maintenance, and bag leak detection and corrective action plans for all baghouses (fabric filters or cartridge filters) that are used to control process vents, process fugitive, or fugitive dust emissions from any source subject to the lead emissions standards in §§ 63.543, 63.544, and 63.545, including those used to control emissions from building ventilation.
              (b) You must submit the standard operating procedures manual for baghouses required by paragraph (a) of this section to the Administrator or delegated authority for review and approval.
              (c) The procedures that you specify in the standard operating procedures manual for inspections and routine maintenance must, at a minimum, include the requirements of paragraphs (c)(1) through (9) of this section.
              (1) Daily monitoring of pressure drop across each baghouse cell.
              (2) Weekly confirmation that dust is being removed from hoppers through visual inspection, or equivalent means of ensuring the proper functioning of removal mechanisms.
              (3) Daily check of compressed air supply for pulse-jet baghouses.
              (4) An appropriate methodology for monitoring cleaning cycles to ensure proper operation.
              (5) Monthly check of bag cleaning mechanisms for proper functioning through visual inspection or equivalent means.
              (6) Monthly check of bag tension on reverse air and shaker-type baghouses. Such checks are not required for shaker-type baghouses using self-tensioning (spring loaded) devices.
              (7) Quarterly confirmation of the physical integrity of the baghouse through visual inspection of the baghouse interior for air leaks.
              (8) Quarterly inspection of fans for wear, material buildup, and corrosion through visual inspection, vibration detectors, or equivalent means.
              (9) Except as provided in paragraphs (g) and (h) of this section, continuous operation of a bag leak detection system, unless a system meeting the requirements of paragraph (m) of this section for a continuous emissions monitoring system is installed for monitoring the concentration of lead.
              (d) The procedures you specify in the standard operating procedures manual for baghouse maintenance must include, at a minimum, a preventative maintenance schedule that is consistent with the baghouse manufacturer's instructions for routine and long-term maintenance.
              (e) The bag leak detection system required by paragraph (c)(9) of this section, must meet the specification and requirements of paragraphs (e)(1) through (8) of this section.
              (1) The bag leak detection system must be certified by the manufacturer to be capable of detecting particulate matter emissions at concentrations of 1.0 milligram per actual cubic meter (0.00044 grains per actual cubic foot) or less.
              (2) The bag leak detection system sensor must provide output of relative particulate matter loadings.
              (3) The bag leak detection system must be equipped with an alarm system that will alarm when an increase in relative particulate loadings is detected over a preset level.

              (4) You must install and operate the bag leak detection system in a manner consistent with the guidance provided in “Office of Air quality Planning and Standards (OAQPS) Fabric Filter Bag Leak Detection Guidance” EPA-454/R-98-015, September 1997 (incorporated by reference, see § 63.14) and the manufacturer's written specifications and recommendations for installation, operation, and adjustment of the system.
              (5) The initial adjustment of the system must, at a minimum, consist of establishing the baseline output by adjusting the sensitivity (range) and the averaging period of the device, and establishing the alarm set points and the alarm delay time.
              (6) Following initial adjustment, you must not adjust the sensitivity or range, averaging period, alarm set points, or alarm delay time, except as detailed in the approved standard operating procedures manual required under paragraph (a) of this section. You cannot increase the sensitivity by more than 100 percent or decrease the sensitivity by more than 50 percent over a 365 day period unless such adjustment follows a complete baghouse inspection that demonstrates that the baghouse is in good operating condition.
              (7) For negative pressure, induced air baghouses, and positive pressure baghouses that are discharged to the atmosphere through a stack, you must install the bag leak detector downstream of the baghouse and upstream of any wet acid gas scrubber.
              (8) Where multiple detectors are required, the system's instrumentation and alarm may be shared among detectors.
              (f) You must include in the standard operating procedures manual required by paragraph (a) of this section a corrective action plan that specifies the procedures to be followed in the case of a bag leak detection system alarm. The corrective action plan must include, at a minimum, the procedures that you will use to determine and record the time and cause of the alarm as well as the corrective actions taken to minimize emissions as specified in paragraphs (f)(1) and (f)(2) of this section.
              (1) The procedures used to determine the cause of the alarm must be initiated within 30 minutes of the alarm.
              (2) The cause of the alarm must be alleviated by taking the necessary corrective action(s) that may include, but not be limited to, those listed in paragraphs (f)(2)(i) through (vi) of this section.
              (i) Inspecting the baghouse for air leaks, torn or broken filter elements, or any other malfunction that may cause an increase in emissions.
              (ii) Sealing off defective bags or filter media.
              (iii) Replacing defective bags or filter media, or otherwise repairing the control device.
              (iv) Sealing off a defective baghouse compartment.
              (v) Cleaning the bag leak detection system probe, or otherwise repairing the bag leak detection system.
              (vi) Shutting down the process producing the particulate emissions.
              (g) Baghouses equipped with high efficiency particulate air (or HEPA) filters as a secondary filter used to control emissions from any source subject to the lead emission standards in § 65.543(a) or (b), are exempt from the requirement to be equipped with a bag leak detection system. You must monitor and record the pressure drop across each HEPA filter system daily. If the pressure drop is outside the limit(s) specified by the filter manufacturer, you must take appropriate corrective measures, which may include but not be limited to those given in paragraphs (g)(1) through (4) of this section.
              (1) Inspecting the filter and filter housing for air leaks and torn or broken filters.
              (2) Replacing defective filter media, or otherwise repairing the control device.
              (3) Sealing off a defective control device by routing air to other control devices
              (4) Shutting down the process producing the particulate emissions.
              (h) Baghouses followed by a wet electrostatic precipitator used as a secondary control device for any source subject to the lead emission standards in § 63.543(a) or (b), are exempt from the requirement to be equipped with a bag leak detection system.

              (i) If you use a wet scrubber to control particulate matter and metal hazardous air pollutant emissions from a process vent to demonstrate continuous compliance with the emissions standards, you must monitor and record the pressure drop and water flow rate of the wet scrubber during the initial performance or compliance test conducted to demonstrate compliance with the lead emissions limit under § 63.543(a) or (b). Thereafter, you must monitor and record the pressure drop and water flow rate values at least once every hour and you must maintain the pressure drop and water flow rate at levels no lower than 30 percent below the pressure drop and water flow rate measured during the initial performance or compliance test.
              (j) You must comply with the requirements specified in paragraphs (j)(1) through (4) of this section to demonstrate continuous compliance with the total hydrocarbons and dioxins and furans emissions standards. During periods of startup and shutdown, the requirements of paragraph (j)(4) of this section do not apply. Instead, you must demonstrate compliance with the standard for total hydrocarbon by meeting the requirements of § 63.543(l).
              (1) Continuous temperature monitoring. You must install, calibrate, maintain, and continuously operate a device to monitor and record the temperature of the afterburner or furnace exhaust streams consistent with the requirements for continuous monitoring systems in § 63.8.
              (2) Prior to or in conjunction with the initial performance or compliance test to determine compliance with § 63.543(c), you must conduct a performance evaluation for the temperature monitoring device according to § 63.8(e). The definitions, installation specifications, test procedures, and data reduction procedures for determining calibration drift, relative accuracy, and reporting described in Performance Specification 2, 40 CFR part 60, appendix B, sections 2, 3, 5, 7, 8, 9, and 10 must be used to conduct the evaluation. The temperature monitoring device must meet the following performance and equipment specifications:
              (i) The recorder response range must include zero and 1.5 times the average temperature identified in paragraph (j)(3) of this section.
              (ii) The monitoring system calibration drift must not exceed 2 percent of 1.5 times the average temperature identified in paragraph (j)(3) of this section.
              (iii) The monitoring system relative accuracy must not exceed 20 percent.
              (iv) The reference method must be a National Institute of Standards and Technology calibrated reference thermocouple-potentiometer system or an alternate reference, subject to the approval of the Administrator.
              (3) You must monitor and record the temperature of the afterburner or the furnace exhaust streams every 15 minutes during the initial performance or compliance test for total hydrocarbons and dioxins and furans and determine an arithmetic average for the recorded temperature measurements.
              (4) To demonstrate continuous compliance with the standards for total hydrocarbons and dioxins and furans, you must maintain an afterburner or exhaust temperature such that the average temperature in any 3-hour period does not fall more than 28 °Celsius (50  °Fahrenheit) below the average established in paragraph (j)(3) of this section.
              (k) You must install, operate, and maintain a digital differential pressure monitoring system to continuously monitor each total enclosure as described in paragraphs (k)(1) through (5) of this section.
              (1) You must install and maintain a minimum of one building digital differential pressure monitoring system at each of the following three walls in each total enclosure that has a total ground surface area of 10,000 square feet or more:
              (i) The leeward wall.
              (ii) The windward wall.

              (iii) An exterior wall that connects the leeward and windward wall at a location defined by the intersection of a perpendicular line between a point on the connecting wall and a point on its furthest opposite exterior wall, and intersecting within plus or minus 10 meters of the midpoint of a straight line between the two other monitors specified. The midpoint monitor must not be located on the same wall as either of the other two monitors. If approved by the permitting authority, this third monitor may be placed in an alternative location on the midpoint wall or an exterior wall that is not the windward wall, leeward wall or midpoint wall.
              (2) You must install and maintain a minimum of one building digital differential pressure monitoring system at the leeward wall of each total enclosure that has a total ground surface area of less than 10,000 square feet.
              (3) The digital differential pressure monitoring systems must be certified by the manufacturer to be capable of measuring and displaying negative pressure containing values in the range of 0.01 to 0.2 millimeters mercury (0.005 to 0.11 inches of water) and capable of recording data in increments of 0.002 millimeters of mercury (0.001 inches of water).
              (4) You must equip each digital differential pressure monitoring system with a continuous recorder. To demonstrate compliance with the standard for differential pressure, you must maintain the pressure in total enclosures such that the average pressure in any 15-minute period does not fall below the level specified in § 63.544(c)(1). The 15-minute averages must include at least one reading per minute.
              (5) You must calibrate each digital differential pressure monitoring system in accordance with manufacturer's specifications.
              (l) Except as provided in paragraphs (l)(2) or (3) of this section, all new or reconstructed sources subject to the requirements under § 63.543 must install, calibrate, maintain, and operate a CEMS for measuring lead emissions. In addition to the General Provisions requirements for CEMS in § 63.8(c) that are referenced in Table 1 to this subpart, you must comply with the requirements for CEMS specified in paragraph (m) of this section.
              (1) Sources subject to the emissions limits for lead compounds under § 63.543(b) must install a CEMS for measuring lead emissions within 180 days of promulgation by the EPA of performance specifications for lead CEMS.
              (2) Prior to 180 days after the EPA promulgates performance specifications for CEMS used to measure lead concentrations, you must use the procedure described in § 63.543(g)(1) to determine compliance.
              (3) Vents from control devices that serve only to control emissions from buildings containing lead bearing materials are exempt from the requirement to install a CEMS for measuring lead emissions.
              (m) If a CEMS is used to measure lead emissions, you must install a continuous emissions monitoring system with a sensor in a location that provides representative measurement of the exhaust gas flow rate at the sampling location of the CEMS used to measure lead emissions, taking into account the manufacturer's recommendations. The flow rate sensor is that portion of the system that senses the volumetric flow rate and generates an output proportional to that flow rate.
              (1) The continuous emissions monitoring system must be designed to measure the exhaust gas flow rate over a range that extends from a value of at least 20 percent less than the lowest expected exhaust flow rate to a value of at least 20 percent greater than the highest expected exhaust gas flow rate.
              (2) The continuous emissions monitoring system must be equipped with a data acquisition and recording system that is capable of recording values over the entire range specified in paragraph (m)(1) of this section.
              (3) You must perform an initial relative accuracy test of the continuous emissions monitoring system in accordance with the applicable Performance Specification in appendix B to part 60 of this chapter.
              (4) You must operate the continuous emissions monitoring system and record data during all periods of operation of the affected facility including periods of startup, shutdown, and malfunction, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities including, as applicable, calibration checks and required zero and span adjustments.

              (5) If you have a CEMS to measure lead emissions, you must calculate the average lead concentration and flow rate monthly to determine compliance with § 63.543(a).
              (6) When the continuous emissions monitoring system is unable to provide quality assured data, the following apply:
              (i) When data are not available for periods of up to 48 hours, the highest recorded hourly emissions rate from the previous 24 hours must be used.
              (ii) When data are not available for 48 or more hours, the maximum daily emissions rate based on the previous 30 days must be used.
              [77 FR 580, Jan. 5, 2012, as amended at 79 FR 371, Jan. 3, 2014]
            
            
              § 63.549
              Notification requirements.
              (a) You must comply with all of the notification requirements of § 63.9. Electronic notifications are encouraged if suitable for the specific case (e.g., by electronic media such as Excel spreadsheet, on CD or hard copy), and when required by this subpart.
              (b) You must submit the fugitive dust control standard operating procedures manual required under § 63.545(a) and the standard operating procedures manual for baghouses required under § 63.548(a) to the Administrator or delegated authority along with a notification that the smelter is seeking review and approval of these plans and procedures. You must submit this notification no later than January 7, 2013. For sources that commenced construction or reconstruction after January 5, 2012, you must submit this notification no later than 180 days before startup of the constructed or reconstructed secondary lead smelter, but no sooner than January 5, 2012. For an affected source that has received a construction permit from the Administrator or delegated authority on or before January 5, 2012, you must submit this notification no later than January 7, 2014.
            
            
              § 63.550
              Recordkeeping and reporting requirements.
              (a) You must comply with all of the recordkeeping and reporting requirements specified in § 63.10 that are referenced in Table 1 to this subpart.
              (1) Records must be maintained in a form suitable and readily available for expeditious review, according to § 63.10(b)(1). However, electronic recordkeeping and reporting if suitable for the specific case (e.g., by electronic media such as Excel spreadsheet, on CD or hard copy), and when required by this subpart.
              (2) Records must be kept on site for at least 2 years after the date of occurrence, measurement, maintenance, corrective action, report, or record, according to § 63.10(b)(1).
              (b) The standard operating procedures manuals required in §§ 63.545(a) and 63.548(a) must be submitted to the Administrator in electronic format for review and approval of the initial submittal and whenever an update is made to the procedure.
              (c) You must maintain for a period of 5 years, records of the information listed in paragraphs (c)(1) through (13) of this section.
              (1) Electronic records of the bag leak detection system output.
              (2) An identification of the date and time of all bag leak detection system alarms, the time that procedures to determine the cause of the alarm were initiated, the cause of the alarm, an explanation of the corrective actions taken, and the date and time the cause of the alarm was corrected.
              (3) All records of inspections and maintenance activities required under § 63.548(c) as part of the practices described in the standard operating procedures manual for baghouses required under § 63.548(a).
              (4) Electronic records of the pressure drop and water flow rate values for wet scrubbers used to control metal hazardous air pollutant emissions from process fugitive sources as required in § 63.548(i).
              (5) Electronic records of the output from the continuous temperature monitor required in § 63.548(j)(1), and an identification of periods when the 3-hour average temperature fell below the minimum established under § 63.548(j)(4), and an explanation of the corrective actions taken.
              (6) Electronic records of the continuous pressure monitors for total enclosures required in § 63.548(k), and an identification of periods when the pressure was not maintained as required in § 63.544(c)(1).

              (7) Records of any time periods power was lost to the continuous pressure monitors for total enclosures required in § 63.548(k) and records of loss of power to the air handling system maintaining negative pressure on total enclosures.
              (8) Records of the inspections of facility enclosures required in § 63.544(d).
              (9) Records of all cleaning and inspections required as part of the practices described in the standard operating procedures manual required under § 63.545(a) for the control of fugitive dust emissions.
              (10) Electronic records of the output of any CEMS installed to monitor lead emissions meeting the requirements of § 63.548(m).

              (11) Records of the occurrence and duration of each malfunction of operation (i.e., process equipment) or the air pollution control equipment and monitoring equipment.
              (12) Records of actions taken during periods of malfunction to minimize emissions in accordance with § 63.543(k), including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation.
              (13) Records of any periods of startup or shutdown of a furnace and actions taken to minimize emissions during that period in accordance with § 63.543(l).
              (d) You must comply with all of the reporting requirements specified in § 63.10 of the General Provisions that are referenced in Table 1 to this subpart.
              (1) You must submit reports no less frequent than specified under § 63.10(e)(3) of the General Provisions.
              (2) Once a source reports a violation of the standard or excess emissions, you must follow the reporting format required under § 63.10(e)(3) until a request to reduce reporting frequency is approved by the Administrator.
              (e) In addition to the information required under the applicable sections of § 63.10, you must include in the reports required under paragraph (d) of this section the information specified in paragraphs (e)(1) through (14) of this section.
              (1) Records of the concentration of lead in each process vent, and records of the rolling 12-month flow-weighted average concentration of lead compounds in vent gases calculated monthly as required in § 63.543(a), except during the first year when the concentration is calculated using the method described in § 63.543(a)(2).
              (2) Records of the concentration of total hydrocarbon and dioxins and furans in each process vent that has established limits for total hydrocarbon and dioxins and furans as required in § 63.543(c).
              (3) Records of all periods when monitoring using a CEMS for lead or total hydrocarbon was not in compliance with applicable limits.
              (4) Records of all alarms from the bag leak detection system specified in § 63.548.
              (5) A description of the procedures taken following each bag leak detection system alarm pursuant to § 63.548(f)(1) and (2).
              (6) A summary of the records maintained as part of the practices described in the standard operating procedures manual for baghouses required under § 63.548(a), including an explanation of the periods when the procedures were not followed and the corrective actions taken.
              (7) An identification of the periods when the pressure drop and water flow rate of wet scrubbers used to control process fugitive sources dropped below the levels established in § 63.548(i), and an explanation of the corrective actions taken.
              (8) Records of the temperature monitor output, in 3-hour block averages, for those periods when the temperature monitored pursuant to § 63.548(j) fell below the level established in § 63.548(j)(4).
              (9) Certification that the plastic separation process for battery breakers required in § 63.543(m) was operated at all times the battery breaker was in service.

              (10) Records of 15-minute periods when the pressure was not maintained as required in § 63.544(c) or power was lost to the continuous pressure monitoring system as required in § 63.548(k). Records of which wall is chosen as the windward wall must be included in the records required by § 63.10(c) if a total enclosure located within a larger structure is not impacted by ambient wind.
              
              (11) If a malfunction occurred during the reporting period, the report must include the number, duration, and a brief description for each type of malfunction that occurred during the reporting period and caused or may have caused any applicable emissions limitation to be exceeded. The report must also include a description of actions taken during a malfunction of an affected source to minimize emissions in accordance with § 63.543(k), including actions taken to correct a malfunction.
              (12) A summary of the fugitive dust control measures performed during the required reporting period, including an explanation of the periods when the procedures outlined in the standard operating procedures manual pursuant to § 63.545(a) were not followed and the corrective actions taken. The reports must not contain copies of the daily records required to demonstrate compliance with the requirements of the standard operating procedures manuals required under § 63.545(a).
              (13) Records of any periods of startup or shutdown of a furnace including an explanation of the periods when the procedures required in § 63.543(l) were not followed and the corrective actions taken.
              (14) You must submit records pursuant to paragraphs (e)(14)(i) through (iii) of this section.

              (i) As of January 1, 2012 and within 60 days after the date of completing each performance test, as defined in § 63.2 and as required in this subpart, you must submit performance test data, except opacity data, electronically to EPA's Central Data Exchange by using the Electronic Reporting Tool (see http://www.epa.gov/ttn/chief/ert/ert_tool.html/). Only data collected using test methods compatible with the Electronic Reporting Tool are subject to this requirement to be submitted electronically into EPA's WebFIRE database.
              (ii) Within 60 days after the date of completing each CEMS performance evaluation test, as defined in § 63.2 and required by this subpart, you must submit the relative accuracy test audit data electronically into EPA's Central Data Exchange by using the Electronic Reporting Tool as mentioned in paragraph (e)(14)(i) of this section. Only data collected using test methods compatible with the Electronic Reporting Tool are subject to this requirement to be submitted electronically into EPA's WebFIRE database.
              (iii) All reports required by this subpart not subject to the requirements in paragraph (e)(14)(i) and (ii) of this section must be sent to the Administrator at the appropriate address listed in § 63.13. The Administrator or the delegated authority may request a report in any form suitable for the specific case (e.g., by electronic media such as Excel spreadsheet, on CD or hard copy). The Administrator retains the right to require submittal of reports subject to paragraph (e)(14)(i) and (ii) of this section in paper format.
              [77 FR 580, Jan. 5, 2012, as amended at 79 FR 372, Jan. 3, 2014]
            
            
              § 63.551
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if this subpart is delegated to a State, local, or tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or tribal agency.
              (c) The authorities that cannot be delegated to State, local, or tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.541, 63.543 through 63.544, § 63.545, and § 63.546.

              (2) Approval of major alternatives to test methods under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
            
            
              § 63.552
              Affirmative defense to civil penalties for exceedance of emissions limit during malfunction.
              In response to an action to enforce the standards set forth in this subpart, you may assert an affirmative defense to a claim for civil penalties for exceedances of such standards that are caused by malfunction, as defined at § 63.2. Appropriate penalties may be assessed, however, if you fail to meet your burden of proving all of the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
              (a) Affirmative defense. To establish the affirmative defense in any action to enforce such a limit, you must timely meet the notification requirements in paragraph (b) of this section, and must prove by a preponderance of evidence that:
              (1) The excess emissions:
              (i) Were caused by a sudden, infrequent, and unavoidable failure of air pollution control and monitoring equipment, process equipment, or a process to operate in a normal or usual manner.
              (ii) Could not have been prevented through careful planning, proper design or better operation and maintenance practices.
              (iii) Did not stem from any activity or event that could have been foreseen and avoided, or planned for.
              (iv) Were not part of a recurring pattern indicative of inadequate design, operation, or maintenance.
              (2) Repairs were made as expeditiously as possible when the applicable emissions limitations were being exceeded. Off-shift and overtime labor were used, to the extent practicable to make these repairs.
              (3) The frequency, amount and duration of the excess emissions (including any bypass) were minimized to the maximum extent practicable during periods of such emissions.
              (4) If the excess emissions resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage.
              (5) All possible steps were taken to minimize the impact of the excess emissions on ambient air quality, the environment and human health.
              (6) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices.
              (7) All of the actions in response to the excess emissions were documented by properly signed, contemporaneous operating logs.
              (8) At all times, the affected source was operated in a manner consistent with good practices for minimizing emissions.
              (9) A written root cause analysis has been prepared, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the excess emissions resulting from the malfunction event at issue. The analysis shall also specify, using best monitoring methods and engineering judgment, the amount of excess emissions that were the result of the malfunction.
              (b) Notification. The owner or operator of the affected source experiencing an exceedance of its emissions limit(s) during a malfunction, shall notify the Administrator by telephone or facsimile transmission as soon as possible, but no later than two business days after the initial occurrence of the malfunction, it wishes to avail itself of an affirmative defense to civil penalties for that malfunction. The owner or operator seeking to assert an affirmative defense, shall also submit a written report to the Administrator within 45 days of the initial occurrence of the exceedance of the standard in this subpart to demonstrate, with all necessary supporting documentation, that it has met the requirements set forth in paragraph (a) of this section. The owner or operator may seek an extension of this deadline for up to 30 additional days by submitting a written request to the Administrator before the expiration of the 45-day period. Until a request for an extension has been approved by the Administrator, the owner or operator is subject to the requirement to submit such report within 45 days of the initial occurrence of the exceedance.
            
            
              Pt. 63, Subpt. X, Table 1
              Table 1 to Subpart X of Part 63—General Provisions Applicability to Subpart X
              
                
                  Reference
                  Applies to subpart X
                  Comment
                
                
                  63.1
                  Yes.
                
                
                  63.2
                  Yes.
                
                
                  63.3
                  Yes.
                
                
                  63.4
                  Yes.
                
                
                  63.5
                  Yes.
                
                
                  63.6(a), (b), (c)
                  Yes.
                
                
                  63.6(d)
                  No.
                  Section reserved.
                
                
                  63.6(e)(1)(i)
                  No.
                  See 63.543(k) for general duty requirement.
                
                
                  63.6(e)(1)(ii)
                  No.
                
                
                  63.6(e)(1)(iii)
                  Yes.
                
                
                  63.6(e)(2)
                  No.
                  Section reserved.
                
                
                  63.6(e)(3)
                  No.
                
                
                  63.6(f)(1)
                  No.
                
                
                  63.6(g)
                  Yes.
                
                
                  63.6(h)
                  No.
                  No opacity limits in rule.
                
                
                  63.6(i)
                  Yes.
                
                
                  63.6(j)
                  Yes.
                
                
                  63.7(a)-(d)
                  Yes.
                
                
                  63.7(e)(1)
                  No.
                  See 63.543(j).
                
                
                  63.7(e)(2)-(e)(4)
                  Yes.
                
                
                  63.7(f), (g), (h)
                  Yes.
                
                
                  63.8(a)-(b)
                  Yes.
                
                
                  63.8(c)(1)(i)
                  No.
                  See 63.543(k) for general duty requirement.
                
                
                  63.8(c)(1)(ii)
                  Yes.
                
                
                  63.8(c)(1)(iii)
                  No.
                
                
                  63.8(c)(2)-(d)(2)
                  Yes.
                
                
                  63.8(d)(3)
                  Yes, except for last sentence.
                
                
                  63.8(e)-(g)
                  Yes.
                
                
                  63.9(a), (b), (c), (e), (g), (h)(1)through (3), (h)(5) and (6), (i) and (j)
                  Yes.
                
                
                  63.9(f)
                  No.
                
                
                  63.9(h)(4)
                  No.
                  Reserved.
                
                
                  63.10 (a)
                  Yes.
                
                
                  63.10 (b)(1)
                  Yes.
                
                
                  63.10(b)(2)(i)
                  No.
                
                
                  63.10(b)(2)(ii)
                  No.
                  See 63.550 for recordkeeping of occurrence and duration of malfunctions and recordkeeping of actions taken during malfunction.
                
                
                  63.10(b)(2)(iii)
                  Yes.
                
                
                  63.10(b)(2)(iv)-(b)(2)(v)
                  No.
                
                
                  63.10(b)(2)(vi)-(b)(2)(xiv)
                  Yes.
                
                
                  63.(10)(b)(3)
                  Yes.
                
                
                  63.10(c)(1)-(9)
                  Yes.
                
                
                  63.10(c)(10)-(11)
                  No.
                  See 63.550 for recordkeeping of malfunctions.
                
                
                  63.10(c)(12)-(c)(14)
                  Yes.
                
                
                  63.10(c)(15)
                  No.
                
                
                  63.10(d)(1)-(4)
                  Yes.
                
                
                  63.10(d)(5)
                  No.
                  See 63.550(e)(11) for reporting of malfunctions.
                
                
                  63.10(e)-(f)
                  Yes.
                
                
                  63.11
                  No.
                  Flares will not be used to comply with the emission limits.
                
                
                  63.12 to 63.15
                  Yes.
                  
                
              
            
            
              
              Pt. 63, Subpt. X, Table 2
              Table 2 to Subpart X of Part 63—Emissions Limits for Secondary Lead Smelting Furnaces
              
                
                  For vents from these processes . . .
                  You must meet the following emissions limits . . . a
                  
                  Total hydrocarbon ppm by volume expressed as propane corrected to 4 percent carbon dioxide
                  Dioxin and furan (dioxins and furans) nanograms/dscmexpressed as TEQ corrected to
                    7 percent O2
                    
                  
                
                
                  Collocated blast and reverberatory furnaces (new and existing)
                  20 ppmv
                  0.50 ng/dscm.
                
                
                  Collocated blast and reverberatory furnaces when the reverberatory furnace is not operating for units that comments construction or reconstruction before June 9, 1994
                  360 ppmv
                  170 ng/dscm.
                
                
                  Collocated blast and reverberatory furnaces when the reverberatory furnace is not operating for units that commence construction or reconstruction after June 9, 1994
                  70 ppmv
                  170 ng/dscm.
                
                
                  Blast furnaces that commence construction or reconstruction before June 9, 1994
                  360 ppmv
                  170 ng/dscm.
                
                
                  Blast furnaces that commence construction or reconstruction after June 9, 1994
                  70 ppmv
                  170 ng/dscm.
                
                
                  Blast furnaces that commence construction or reconstruction after May 19, 2011
                  70 ppmv
                  10 ng/dscm.
                
                
                  Reverberatory and electric furnaces that commence construction or reconstruction before May 19, 2011
                  12 ppmv
                  0.20 ng/dscm.
                
                
                  Reverberatory and electric furnaces that commence construction or reconstruction after May 19, 2011
                  12 ppmv
                  0.10 ng/dscm.
                
                
                  a There are no standards for dioxins and furans during periods of startup and shutdown.
              
            
            
              Pt. 63, Subpt. X, Table 3
              Table 3 to Subpart X of Part 63—Toxic Equivalency Factors
              
                
                  Dioxin/furan congener
                  Toxic equivalency 
                    factor
                  
                
                
                  2,3,7,8-tetrachlorinated dibenzo-p-dioxin
                  1
                
                
                  1,2,3,7,8-pentachlorinated dibenzo-p-dioxin
                  1
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzo-p-dioxin
                  0.01
                
                
                  octachlorinated dibenzo-p-dioxin
                  0.0003
                
                
                  2,3,7,8-tetrachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,7,8-pentachlorinated dibenzofuran
                  0.3
                
                
                  1,2,3,7,8-pentachlorinated dibenzofuran
                  0.03
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzofuran
                  0.01
                
                
                  1,2,3,4,7,8,9-heptachlorinated dibenzofuran
                  0.01
                
                
                  octachlorinated dibenzofuran
                  0.0003
                
              
              [79 FR 372, Jan. 3, 2014]
            
          
          
            Subpart Y—National Emission Standards for Marine Tank Vessel Loading Operations
            
              Source:
              60 FR 48399, Sept. 19, 1995, unless otherwise noted.
            
            
              § 63.560
              Applicability and designation of affected source.
              (a) Maximum achievable control technology (MACT) standards. (1) The provisions of this subpart pertaining to the MACT standards in § 63.562(b) and (d) of this subpart are applicable to existing and new sources with emissions of 10 or 25 tons, as that term is defined in § 63.561, except as specified in paragraph (d) of this section, and are applicable to new sources with emissions less than 10 and 25 tons, as that term is defined in § 63.561, except as specified in paragraph (d) of this section.
              (2) Existing sources with emissions less than 10 and 25 tons are not subject to the emissions standards in § 63.562(b) and (d).
              (3) The recordkeeping requirements of § 63.567(j)(4) and the emission estimation requirements of § 63.565(l) apply to existing sources with emissions less than 10 and 25 tons.
              (4) Existing sources with emissions less than 10 and 25 tons must meet the submerged fill standards of 46 CFR 153.282.
              (b) Reasonably available control technology (RACT) standards. (1) The provisions of this subpart pertaining to RACT standards in § 63.562(c) and (d) of this subpart are applicable to sources with throughput of 10 M barrels or 200 M barrels, as that term is defined in § 63.561, except as specified in paragraph (d) of this section.
              (2) Sources with throughput less than 10 M barrels and 200 M barrels, as that term is defined in § 63.561, are not subject to the emissions standards in § 63.562(c) and (d).
              (c) General Provisions applicability. Owners or operators of affected sources, as that term is defined in § 63.561, of this subpart must comply with the requirements of subpart A of this part in accordance with the provisions for applicability of subpart A to this subpart in Table 1 of this section.
              (d) Exemptions from MACT and RACT standards. (1) This subpart does not apply to emissions resulting from marine tank vessel loading operations, as that term is defined in § 63.561, of commodities with vapor pressures less than 10.3 kilopascals (kPa) (1.5 pounds per square inch, absolute) (psia) at standard conditions, 20 °C and 760 millimeters Hg (mm Hg).
              (2) The provisions of this subpart pertaining to the MACT standards in § 63.562(b)(2), (3) and (4) and to the RACT standards in § 63.562(c)(3) and (4) do not apply to marine tank vessel loading operations where emissions are reduced by using a vapor balancing system, as that term is defined in § 63.561. The provisions pertaining to the vapor collection system, ship-to-shore compatibility, and vapor tightness of marine tank vessels in § 63.562(b)(1) and (c)(2) do apply.
              (3) The provisions of this subpart pertaining to the MACT standards in § 63.562(b)(2), (3), and (4) do not apply to marine tank vessel loading operations that are contiguous with refinery operations at sources subject to and complying with subpart CC of this part, National Emissions Standards for Organic Hazardous Air Pollutants from Petroleum Refineries, except to the extent that any such provisions of this subpart are made applicable by subpart CC of this part.
              (4) The provisions of this subpart pertaining to the MACT standards in § 63.562(b) and (d) do not apply to benzene emissions from marine tank vessel loading operations that are subject to and complying with 40 CFR part 61, subpart BB, National Emissions Standards for Benzene Emissions from Benzene Transfer Operations, except that benzene emissions or other HAP emissions (i.e., nonbenzene HAP emissions) from marine tank vessel loading operations that are not subject to subpart BB are subject to the provisions of this subpart.
              (5) The provisions of this subpart pertaining to the MACT standards in § 63.562(b) and (d) do not apply to marine tank vessel loading operations at loading berths that only transfer liquids containing organic HAP as impurities, as that term is defined in § 63.561.
              (6) The provisions of this subpart do not apply to marine tank vessel loading operations at existing offshore loading terminals, as that term is defined in § 63.561, however existing offshore loading terminals must meet the submerged fill standards of 46 CFR 153.282.
              (7) The provisions of this subpart do not apply to ballasting operations, as that term is defined in § 63.561.
              (e) Compliance dates—(1) MACT standards compliance dates, except the Valdez Marine Terminal (VMT) source. (i) A new or existing source with emissions of 10 or 25 tons, except the VMT source, and a new source with emissions less than 10 and 25 tons, except the VMT source, that has an initial startup date on or before September 20, 1999 shall comply with the provisions of this subpart pertaining to the MACT standards in § 63.562(b) no later than 4 years after the effective date.
              (ii) A new source with emissions of 10 or 25 tons, except the VMT source, and a new source with emissions less than 10 and 25 tons, except the VMT source, that has an initial startup date after September 20, 1999 shall comply with provisions of this subpart pertaining to the MACT standards in § 63.562(b) immediately upon startup.
              (iii) A source with emissions less than 10 and 25 tons that increases its emissions subsequent to September 20, 1999 such that it becomes a source with emissions of 10 or 25 tons shall comply with the provisions of this subpart pertaining to the MACT standards in § 63.562(b) within 3 years following the exceedance of the threshold level.
              (iv) Existing sources with emissions less than 10 and 25 tons, and existing offshore loading terminals, shall comply with the submerged fill requirements in paragraph (a)(4) and (d)(6) of this section by April 23, 2012.
              (2) RACT standards compliance dates, except the VMT source. (i) A source with throughput of 10 M barrels or 200 M barrels, except the VMT source, with an initial startup date on or before September 21, 1998 shall comply with § 63.562(c)(1) no later than 2 years after the effective date.
              (ii) A source with throughput of 10 M barrels or 200 M barrels, except the VMT source, with an initial startup date on or before September 21, 1998 shall comply with the provisions of this subpart pertaining to the RACT standards in § 63.562(c) other than § 63.562(c)(1), no later than 3 years after the effective date.
              (iii) A source with throughput of 10 M barrels or 200 M barrels, except the VMT source, with an initial startup date after September 21, 1998 shall comply with the provisions of this subpart pertaining to the RACT standards in § 63.562(c) immediately upon startup.
              (iv) A source with throughput less than 10 M barrels and 200 M barrels that increases its throughput subsequent to September 21, 1998 such that it becomes a source with throughput of 10 M barrels or 200 M barrels shall comply with the provisions of this subpart pertaining to the RACT standards in § 63.562(c) within 3 years following the exceedance of the threshold levels.
              (v) A source with throughput of 10 M barrels or 200 M barrels may apply for approval from the Administrator for an extension of the compliance date of up to 1 year if it can demonstrate that the additional time is necessary for installation of the control device.
              (3) MACT and RACT compliance dates for the VMT source. The VMT source, as that term is defined in § 63.561, shall comply with the provisions of this subpart pertaining to the MACT and RACT standards in § 63.562(d) no later than 30 months after the effective date.
              
                Table 1 to § 63.560—General Provisions Applicability to Subpart Y
                
                  Reference
                  Applies to affected sources in subpart Y
                  Comment
                
                
                  63.1(a)(1)
                  Yes
                  Additional terms are defined in § 63.561; when overlap between subparts A and Y occurs, subpart Y takes precedence.
                
                
                  63.1(a)(2)
                  Yes
                
                
                  63.1(a)(3)
                  Yes
                
                
                  63.1(a)(4)
                  Yes
                  Subpart Y clarifies the applicability of each paragraph in subpart A to sources subject to subpart Y in this table.
                
                
                  .63.1(a)(5)
                  No
                  Reserved.
                
                
                  63.1(a)(6)
                  Yes
                
                
                  63.1(a)(7)
                  Yes
                
                
                  63.1(a)(8)
                  Yes
                
                
                  63.1(a)(9)
                  No
                  Reserved.
                
                
                  63.1(a)(10)
                  Yes
                
                
                  63.1(a)(11)
                  Yes
                  § 63.567(a) also allows report submissions via facsimile and on electronic media.
                
                
                  63.1(a)(12)
                  Yes
                
                
                  63.1(a)(13)
                  Yes
                
                
                  63.1(a)(14)
                  Yes
                
                
                  63.1(b)(1)
                  Yes
                
                
                  63.1(b)(2)
                  Yes
                
                
                  
                  63.1(b)(3)
                  No
                  § 63.560 specifies applicability.
                
                
                  63.1(c)(1)
                  Yes
                  Subpart Y clarifies the applicability of each paragraph in subpart A to sources subject to subpart Y in this table.
                
                
                  63.1(c)(2)
                  Yes
                  Subpart Y is not applicable to area sources.
                
                
                  63.1(c)(3)
                  No
                  Reserved.
                
                
                  63.1(c)(4)
                  Yes
                
                
                  63.1(c)(5)
                  No
                  § 63.560 specifies applicability.
                
                
                  63.1(d)
                  No
                  Reserved.
                
                
                  63.1(e)
                  Yes
                
                
                  63.2
                  Yes
                  Additional terms are defined in § 63.561; when overlap between subparts A and Y occurs, subpart Y takes precedence.
                
                
                  63.3
                  Yes
                  Other units used in subpart Y are defined in the text of subpart Y.
                
                
                  63.4(a)(1)
                  Yes
                
                
                  63.4(a)(2)
                  Yes
                
                
                  63.4(a)(3)
                  Yes
                
                
                  63.4(a)(4)
                  No
                  Reserved.
                
                
                  63.4(a)(5)
                  Yes
                
                
                  63.4(b)
                  Yes
                
                
                  63.4(c)
                  Yes
                
                
                  63.5(a)
                  Yes
                
                
                  63.5(b)(1)(i)
                  Yes
                
                
                  63.5(b)(1)(ii)
                  No
                
                
                  63.5(b)(2)
                  No
                  Reserved.
                
                
                  63.5(b)(3)
                  Yes
                
                
                  63.5(b)(4)-(5)
                  No
                
                
                  63.5(b)(6)
                  Yes
                
                
                  63.5(c)
                  No
                  Reserved.
                
                
                  63.5(d)(1)(i)
                  No
                  See § 63.566(b)(2).
                
                
                  63.5(d)(1)(ii)(A)(H)
                  Yes
                
                
                  63.5(d)(1)(ii)(I)
                  No
                  Reserved.
                
                
                  63.5(d)(1)(ii)(J)
                  Yes
                
                
                  63.5(d)(1)(iii)
                  Yes
                
                
                  63.5(d)(2)-(4)
                  Yes
                
                
                  63.5(e)
                  Yes
                
                
                  63.5(f)(1)(i) and (ii)
                  Yes
                
                
                  63.5(f)(1)(iii) and (iv)
                  No
                
                
                  63.5(f)(2)
                  No
                  See § 63.566(c).
                
                
                  63.6(a)(1)
                  Yes
                
                
                  63.6(a)(2)
                  No
                  § 63.560 specifies applicability.
                
                
                  63.6(b)(1)-(5)
                  No
                  § 63.560(e) specifies compliance dates for sources.
                
                
                  63.6(b)(6)
                  No
                  Reserved.
                
                
                  63.6(b)(7)
                  No
                  § 63.560(e) specifies compliance dates for sources.
                
                
                  63.6(c)(1)
                  No
                  § 63.560(e) specifies compliance dates for sources.
                
                
                  63.6(c)(2)
                  No
                
                
                  63.6(c)(3)-(4)
                  No
                  Reserved.
                
                
                  63.6(c)(5)
                  No
                  § 63.560(e) specifies compliance dates for sources.
                
                
                  63.6(d)
                  No
                  Reserved.
                
                
                  63.6(e)
                  No
                  See § 63.562(e).
                
                
                  63.6(f)(1)
                  No.
                
                
                  63.6(f)(2)(i)
                  Yes
                
                
                  63.6(f)(2)(ii)
                  No
                
                
                  63.6(f)(2)(iii)
                  Yes
                
                
                  63.6(f)(2)(iv)
                  Yes
                
                
                  63.6(f)(2)(v)
                  No
                  See § 63.562(e)(1).
                
                
                  63.6(f)(3)
                  Yes
                
                
                  63.6(g)
                  Yes
                
                
                  63.6(h)
                  No
                  No opacity monitoring is required under subpart Y.
                
                
                  63.6(i)(1)-(3)
                  Yes
                
                
                  63.6(i)(4)(i)(A)
                  No
                
                
                  63.6(i)(4)(i)(B)
                  Yes
                
                
                  63.6(i)(4)(ii)
                  No
                
                
                  63.6(i)(5)-(12)
                  Yes
                
                
                  63.6(i)(13)
                  No
                
                
                  63.6(i)(14)
                  Yes
                
                
                  
                  63.6(i)(15)
                  No
                  Reserved.
                
                
                  63.6(i)(16)
                  Yes
                
                
                  63.6(j)
                  Yes
                
                
                  63.7(a)(1)
                  Yes
                
                
                  63.7(a)(2)(i)-(iv)
                  No
                  See § 63.563(b)(1).
                
                
                  63.7(a)(2)(v)
                  Yes
                
                
                  63.7(a)(2)(vi)
                  No
                
                
                  63.7(a)(2)(vii)-(viii)
                  No
                  Reserved.
                
                
                  63.7(a)(2)(ix)
                  No
                
                
                  63.7(a)(3)
                  Yes
                
                
                  63.7(b)
                  Yes
                
                
                  63.7(c)(1)-(2)
                  Yes
                  The site-specific test plan must be submitted only if requested by the Administrator.
                
                
                  63.7(c)(3)(i)-(ii)(A)
                  Yes
                
                
                  63.7(c)(3)(ii)(B)
                  No
                  See § 63.565(m)(2).
                
                
                  63.7(c)(3)(iii)
                  Yes
                
                
                  63.7(c)(4)
                  Yes
                
                
                  63.7(d)
                  Yes
                
                
                  63.7(e)(1)
                  No
                  See 63.563(b)(1). Any cross reference to 63.7(e)(1) in any other general provision incorporated by reference shall be treated as a cross-reference to 63.563(b)(1).
                
                
                  63.7(e)(2)-(4)
                  Yes.
                
                
                  63.7(f)
                  Yes
                
                
                  63.7(g)(1)
                  Yes
                
                
                  63.7(g)(2)
                  No
                  Reserved.
                
                
                  63.7(g)(3)
                  Yes
                
                
                  63.7(h)
                  Yes
                
                
                  63.8(a)(1)-(2)
                  Yes
                
                
                  63.8(a)(3)
                  No
                  Reserved.
                
                
                  63.8(a)(4)
                  Yes
                
                
                  63.8(b)(1)
                  Yes
                
                
                  63.8(b)(2)
                  No
                
                
                  63.8(b)(3)
                  Yes
                
                
                  63.8(c)(1)
                  No.
                
                
                  63.8(c)(2)
                  Yes
                
                
                  63.8(c)(3)
                  Yes
                
                
                  63.8(c)(4)
                  No
                  See § 63.564(a)(3).
                
                
                  63.8(c)(5)
                  No
                
                
                  63.8(c)(6)
                  Yes
                  See also performance specifications for continuous monitoring systems § 63.564(a)(4).
                
                
                  63.8(c)(7)(i)(A)-(B)
                  Yes
                  See also § 63.564(a)(5).
                
                
                  63.8(c)(7)(i)(C)
                  No
                
                
                  63.8(c)(7)(ii)
                  Yes
                
                
                  63.8(c)(8)
                  No
                  See § 63.564(a)(5).
                
                
                  63.8(d)
                  No
                  See § 63.562(e)(2)(iv).
                
                
                  63.8(e)(1)-(4)
                  Yes
                
                
                  63.8(e)(5)(i)
                  Yes
                
                
                  63.8(e)(5)(ii)
                  No
                
                
                  63.8(f)(1)
                  Yes
                
                
                  63.8(f)(2)(i)-(vii)
                  Yes
                
                
                  63.8(f)(2)(viii)
                  No
                
                
                  63.8(f)(2)(ix)
                  Yes
                
                
                  63.8(f)(3)-(6)
                  Yes
                
                
                  63.8(g)
                  Yes
                
                
                  63.9(a)(1)
                  Yes
                
                
                  63.9(a)(2)
                  Yes
                
                
                  63.9(a)(3)
                  Yes
                
                
                  63.9(a)(4)
                  Yes
                
                
                  63.9(b)(1)(i)
                  Yes
                
                
                  63.9(b)(1)(ii)
                  No
                  See § 63.567(b)(1)
                
                
                  63.9(b)(1)(iii)
                  Yes
                
                
                  63.9(b)(2)
                  No
                  See § 63.567(b)(2).
                
                
                  63.9(b)(3)
                  No
                  See § 63.567(b)(3).
                
                
                  63.9(b)(4)
                  No
                  See § 63.567(b)(4).
                
                
                  63.9(b)(5)
                  No
                  See § 63.567(b)(4).
                
                
                  63.9(c)
                  No
                  See § 63.567(c).
                
                
                  63.9(d)
                  No
                
                
                  63.9(e)
                  Yes
                
                
                  63.9(f)
                  No
                
                
                  63.9(g)(1)
                  Yes
                
                
                  
                  63.9(g)(2)
                  No
                
                
                  63.9(g)(3)
                  Yes
                
                
                  63.9(h)(1)-(3)
                  Yes
                
                
                  63.9(h)(4)
                  No
                  Reserved.
                
                
                  63.9(h)(5)-(6)
                  Yes
                
                
                  63.9(i)
                  Yes
                
                
                  63.9(j)
                  Yes
                
                
                  63.10(a)
                  Yes
                
                
                  63.10(b)(1)
                  Yes
                
                
                  63.10(b)(2)(i)-(ii)
                  No
                  See 63.567(m).
                
                
                  63.10(b)(2)(iii)
                  Yes.
                
                
                  63.10(b)(2)(iv)
                  No
                
                
                  63.10(b)(2)(v)
                  No
                
                
                  63.10(b)(2)(vi)-(xiv)
                  Yes
                
                
                  63.10(b)(3)
                  No
                  See § 63.567(j)(4).
                
                
                  63.10(c)(1)
                  Yes
                
                
                  63.10(c)(2)-(4)
                  No
                  Reserved.
                
                
                  63.10(c)(5)
                  Yes
                
                
                  63.10(c)(6)
                  No
                  See § 63.564(a)(5).
                
                
                  63.10(c)(7)
                  No
                
                
                  63.10(c)(8)
                  Yes
                
                
                  63.10(c)(9)
                  No
                  Reserved.
                
                
                  63.10(c)(10)-(11)
                  No
                  See 63.567(m) for reporting malfunctions. Any cross-reference to 63.10(c)(10) or 63.10(c)(11) in any other general provision incorporated by reference shall be treated as a cross-reference to 63.567(m).
                
                
                  63.10(c)(12)-(13)
                  Yes.
                
                
                  63.10(c)(14)
                  No
                  See § 63.562(d)(2)(iv).
                
                
                  63.10(c)(15)
                  No
                
                
                  63.10(d)(1)-(2)
                  Yes
                
                
                  63.10(d)(3)
                  No
                  See § 63.567(d).
                
                
                  63.10(d)(4)
                  Yes
                
                
                  63.10(d)(5)
                  No
                
                
                  63.(10)(e)(1)
                  Yes
                
                
                  63.10(e)(2)(i)
                  Yes
                
                
                  63.10(e)(2)(ii)
                  No
                
                
                  63.10(e)(3)(i)-(v)
                  No
                  See § 63.567(e)
                
                
                  63.10(e)(3)(vi).
                  Yes
                
                
                  63.10(e)(3)(vii)-(viii)
                  No
                  See § 63.567(e)
                
                
                  63.10(e)(4)
                  No
                
                
                  63.10(f)
                  Yes
                
                
                  63.11
                  Yes
                
                
                  63.12-63.15
                  Yes
                  
                
              
              [60 FR 48399, Sept. 19, 1995, as amended at 76 FR 22595, Apr. 21, 2011; 80 FR 75237, Dec. 1, 2015]
            
            
              § 63.561
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Clean Air Act or in subpart A of this part.
              
                Affected source means a source with emissions of 10 or 25 tons, a new source with emissions less than 10 and 25 tons, a new major source offshore loading terminal, a source with throughput of 10 M barrels or 200 M barrels, or the VMT source, that is subject to the emissions standards in § 63.562.
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or a defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Air pollution control device or control device means a combustion device or vapor recovery device.
              
                Ballasting operations means the introduction of ballast water into a cargo tank of a tankship or oceangoing barge.
              
                Baseline operating parameter means a minimum or maximum value of a process parameter, established for a control device during a performance test where the control device is meeting the required emissions reduction or established as the manufacturer recommended operating parameter, that, if achieved by itself or in combination with one or more other operating parameters, determines if a control device is operating properly.
              
                Boiler means a device that combusts any fuel and produces steam or heats water or any other heat transfer medium. This term includes any duct burner that combusts fuel and is part of a combined cycle system.
              
                Car-seal means a seal that is placed on a device used to change the position of a valve (e.g., from open to closed) in such a way that the position of the valve cannot be changed without breaking the seal.
              
                Combustion device means all equipment, including, but not limited to, thermal incinerators, catalytic incinerators, flares, boilers, and process heaters used for combustion or destruction of organic vapors.
              
                Commenced means, with respect to construction of an air pollution control device, that an owner or operator has undertaken a continuous program of construction or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of construction.
              
                Commodity means a distinct product that a source loads onto marine tank vessels.
              
                Continuous means, with respect to monitoring, reading and recording (either in hard copy or computer readable form) of data values measured at least once every 15 minutes.
              
                Crude oil means a naturally occurring mixture consisting predominantly of hydrocarbons and/or sulfur, nitrogen, and oxygen derivatives of hydrocarbons that is removed from the earth in a liquid state or is capable of being so removed.
              
                Exceedance or Variance means, with respect to parametric monitoring, the operating parameter of the air pollution control device that is monitored as an indication of proper operation of the control device is outside the acceptable range or limits for the baseline parameter given in § 63.563(b)(4) through (9).
              
                Excess emissions means, with respect to emissions monitoring, the concentration of the outlet stream of the air pollution control device is outside the acceptable range or limits for the baseline concentration given in § 63.563(b)(4) through (9).
              
                Flow indicator means a device that indicates whether gas flow is present in a line or vent system.
              
                Gasoline means any petroleum distillate or petroleum distillate/alcohol blend having a Reid vapor pressure of 27.6 kPa (4.0 psia) or greater, that is used as a fuel for internal combustion engines.
              
                Impurity means HAP substances that are present in a commodity or that are produced in a process coincidentally with the primary product or commodity and that are 0.5 percent total HAP by weight or less. An impurity does not serve a useful purpose in the production or use of the primary product or commodity and is not isolated.
              
                Leak means a reading of 10,000 parts per million volume (ppmv) or greater as methane that is determined using the test methods in Method 21, appendix A of part 60 of this chapter.
              
                Lightering or Lightering operation means the offshore transfer of a bulk liquid cargo from one marine tank vessel to another vessel.
              
                Loading berth means the loading arms, pumps, meters, shutoff valves, relief valves, and other piping and valves necessary to fill marine tank vessels. The loading berth includes those items necessary for an offshore loading terminal.
              
                Loading cycle means the time period from the beginning of filling a single marine tank vessel until commodity flow to the marine tank vessel ceases.
              
                Maintenance allowance means a period of time that an affected source is allowed to perform maintenance on the loading berth without controlling emissions from marine tank vessel loading operations.
              
                Marine tank vessel loading operation means any operation under which a commodity is bulk loaded onto a marine tank vessel from a terminal, which may include the loading of multiple marine tank vessels during one loading operation. Marine tank vessel loading operations do not include refueling of marine tank vessels.
              
                Marine vessel or Marine tank vessel means any tank ship or tank barge that transports liquid product such as gasoline or crude oil in bulk.
              
                Nonvapor-tight means any marine tank vessel that does not pass the required vapor-tightness test.
              
                Offshore loading terminal means a location that has at least one loading berth that is 0.81 km (0.5 miles) or more from the shore that is used for mooring a marine tank vessel and loading liquids from shore.
              
                Primary fuel means the fuel that provides the principal heat input to the device. To be considered primary, the fuel must be able to sustain operation of the device without the addition of other fuels.
              
                Process heater means a device that transfers heat liberated by burning fuel to fluids contained in tubes, including all fluids except water that are heated to produce steam.
              
                Recovery device means an individual unit of equipment, including, but not limited to, a carbon adsorber, condenser/refrigeration unit, or absorber that is capable of and used for the purpose of removing vapors and recovering liquids or chemicals.
              
                Routine loading means, with respect to the VMT source, marine tank vessel loading operations that occur as part of normal facility operation over a loading berth when no loading berths are inoperable due to maintenance.
              
                Secondary fuel means any fuel other than the primary fuel. The secondary fuel provides supplementary heat in addition to the heat provided by the primary fuel and is generally fired through a burner other than the primary burner.
              
                Source(s) means any location where at least one dock or loading berth is bulk loading onto marine tank vessels, except offshore drilling platforms and lightering operations.
              
                Source(s) with emissions less than 10 and 25 tons means major source(s) having aggregate actual HAP emissions from marine tank vessel loading operations at all loading berths as follows:
              (1) Prior to the compliance date, of less than 9.1 Mg (10 tons) of each individual HAP calculated on a 24-month annual average basis after September 19, 1997 and less than 22.7 Mg (25 tons) of all HAP combined calculated on a 24-month annual average basis after September 19, 1997, as determined by emission estimation in § 63.565(l) of this subpart; and
              (2) After the compliance date, of less than 9.1 Mg (10 tons) of each individual HAP calculated annually after September 20, 1999 and less than 22.7 Mg (25 tons) of all HAP combined calculated annually after September 20, 1999, as determined by emission estimation in § 63.565(l) of this subpart.
              
                Source(s) with emissions of 10 or 25 tons means major source(s) having aggregate actual HAP emissions from marine tank vessels loading operations at all loading berths as follows:
              (1) Prior to the compliance date, emissions of 9.1 Mg (10 tons) or more of each individual HAP calculated on a 24-month annual average basis after September 19, 1997 or of 22.7 Mg (25 tons) or more of all HAP combined calculated on a 24-month annual average basis after September 19, 1997, as determined by emission estimation in § 63.565(l); or
              (2) After the compliance date, emissions of 9.1 Mg (10 tons) or more of each individual HAP calculated annually after September 20, 1999 or of 22.7 Mg (25 tons) or more of all HAP combined calculated annually after September 20, 1999, as determined by emission estimation in § 63.565(l).
              
                Source(s) with throughput less than 10 M barrels and 200 M barrels means source(s) having aggregate loading from marine tank vessel loading operations at all loading berths as follows:
              (1) Prior to the compliance date, of less than 1.6 billion liters (10 million (M) barrels) of gasoline on a 24-month annual average basis and of less than 32 billion liters (200 M barrels) of crude oil on a 24-month annual average basis after September 19, 1996; and
              (2) After the compliance date, of less than 1.6 billion liters (10 M barrels) of gasoline annually and of less than 32 billion liters (200 M barrels) of crude oil annually after September 21, 1998.
              
                Source(s) with throughput of 10 M barrels or 200 M barrels means source(s) having aggregate loading from marine tank vessel loading operations at all loading berths as follows:
              (1) Prior to the compliance date, of 1.6 billion liters (10 M barrels) or more of gasoline on a 24-month annual average basis or of 32 billion liters (200 M barrels) or more of crude oil on a 24-month annual average basis after September 19, 1996; or
              (2) After the compliance date, of 1.6 billion liters (10 M barrels) or more of gasoline annually or of 32 billion liters (200 M barrels) or more of crude oil annually after September 21, 1998.
              
                Terminal means all loading berths at any land or sea based structure(s) that loads liquids in bulk onto marine tank vessels.
              
                Twenty-four-month (24-month) annual average basis means annual HAP emissions, with respect to MACT standards, or annual loading throughput, with respect to RACT standards, from marine tank vessel loading operations averaged over a 24-month period.
              
                Valdez Marine Terminal (VMT) source means the major source that is permitted under the Trans-Alaska Pipeline Authorization Act (TAPAA) (43 U.S.C. § 1651 et seq.). The source is located in Valdez, Alaska in Prince William Sound.
              
                Vapor balancing system means a vapor collection system or piping system that is designed to collect organic HAP vapors displaced from marine tank vessels during marine tank vessel loading operations and that is designed to route the collected organic HAP vapors to the storage vessel from which the liquid being loaded originated or to compress collected organic HAP vapors and commingle with the raw feed of a process unit.
              
                Vapor collection system means any equipment located at the source, i.e., at the terminal, that is not open to the atmosphere, that is composed of piping, connections, and flow inducing devices, and that is used for containing and transporting vapors displaced during the loading of marine tank vessels to a control device or for vapor balancing. This does not include the vapor collection system that is part of any marine vessel vapor collection manifold system.
              
                Vapor-tight marine vessel means a marine tank vessel that has demonstrated within the preceding 12 months to have no leaks. A marine tank vessel loaded at less than atmospheric pressure is assumed to be vapor tight for the purpose of this standard.
              
                Volatile organic compounds or VOC is as defined in 40 CFR 51.100(s) of this chapter.
              [60 FR 48399, Sept. 19, 1995, as amended at 76 FR 22596, Apr. 21, 2011]
            
            
              § 63.562
              Standards.
              (a) The emissions limitations in paragraphs (b), (c), and (d) of this section apply during marine tank vessel loading operations.
              (b) MACT standards, except for the VMT source—(1)(i) Vapor collection system of the terminal. The owner or operator of a new source with emissions less than 10 and 25 tons and an existing or new source with emissions of 10 or 25 tons shall equip each terminal with a vapor collection system that is designed to collect HAP vapors displaced from marine tank vessels during marine tank vessel loading operations and to prevent HAP vapors collected at one loading berth from passing through another loading berth to the atmosphere, except for those commodities exempted under § 63.560(d).
              (ii) Ship-to-shore compatibility. The owner or operator of a new source with emissions less than 10 and 25 tons and an existing or new source with emissions of 10 or 25 tons shall limit marine tank vessel loading operations to those vessels that are equipped with vapor collection equipment that is compatible with the terminal's vapor collection system, except for those commodities exempted under § 63.560(d).
              (iii) Vapor tightness of marine vessels. The owner or operator of a new source with emissions less than 10 and 25 tons and an existing or new source with emissions of 10 or 25 tons shall limit marine tank vessel loading operations to those vessels that are vapor tight and to those vessels that are connected to the vapor collection system, except for those commodities exempted under § 63.560(d).
              (2) MACT standards for existing sources with emissions of 10 or 25 tons. The owner or operator of an existing source with emissions of 10 or 25 tons, except offshore loading terminals and the VMT source, shall reduce captured HAP emissions from marine tank vessel loading operations by 97 weight-percent, as determined using methods in § 63.565 (d) and (l).
              (3) MACT standards for new sources. The owner or operator of a new source with emissions less than 10 and 25 tons or a new source with emissions of 10 or 25 tons, except offshore loading terminals and the VMT source, shall reduce HAP emissions from marine tank vessel loading operations by 98 weight-percent, as determined using methods in § 63.565 (d) and (l).
              (4) MACT standards for new major source offshore loading terminals. The owner or operator of a new major source offshore loading terminal shall reduce HAP emissions from marine tank vessel loading operations by 95 weight-percent, as determined using methods in § 63.565 (d) and (l).
              (5) Prevention of carbon adsorber emissions during regeneration. The owner or operator of a source subject to paragraph (b)(2), (3), or (4) shall prevent HAP emissions from escaping to the atmosphere from the regeneration of the carbon bed when using a carbon adsorber to control HAP emissions from marine tank vessel loading operations.
              (6) Maintenance allowance for loading berths. The owner or operator of a source subject to paragraph (b)(2), (3) or (4), may apply for approval to the Administrator for a maintenance allowance for loading berths based on a percent of annual throughput or annual marine tank vessel loading operation time for commodities not exempted in § 63.560(d). The owner or operator shall maintain records for all maintenance performed on the air pollution control equipment. The Administrator will consider the following in approving the maintenance allowance:
              (i) The owner or operator expects to be in violation of the emissions standards due to maintenance;
              (ii) Due to conditions beyond the reasonable control of the owner or operator, compliance with the emissions standards during maintenance would result in unreasonable economic hardship;
              (iii) The economic hardship cannot be justified by the resulting air quality benefit;
              (iv) The owner or operator has given due consideration to curtailing marine vessel loading operations during maintenance;
              (v) During the maintenance allowance, the owner or operator will endeavor to reduce emissions from other loading berths that are controlled as well as from the loading berth the owner or operator is seeking the maintenance allowance; and
              (vi) During the maintenance allowance, the owner or operator will monitor and report emissions from the loading berth to which the maintenance allowance applies.
              (c) RACT standards, except the VMT source—(1) Commencement of construction. The owner or operator of a source with throughput of 10 M barrels or 200 M barrels, except the VMT source, with an initial startup date on or before September 21, 1998 shall provide the Agency no later than 2 years after the effective date with proof that it has commenced construction of its vapor collection system and air pollution control device.
              (2)(i) Vapor collection system of the terminal. The owner or operator of a source with throughput of 10 M barrels or 200 M barrels shall equip each terminal with a vapor collection system that is designed to collect VOC vapors displaced from marine tank vessels during loading and to prevent VOC vapors collected at one loading berth from passing through another loading berth to the atmosphere, except for those commodities exempted under § 63.560(d).
              (ii) Ship-to-shore compatibility. The owner or operator of a source with throughput of 10 M barrels or 200 M barrels shall limit marine tank vessel loading operations to those vessels that are equipped with vapor collection equipment that is compatible with the terminal's vapor collection system, except for those commodities exempted under § 63.560(d).
              (iii) Vapor tightness of marine vessels. The owner or operator of a source with throughput of 10 M barrels or 200 M barrels shall limit marine tank vessel loading operations to those vessels that are vapor-tight and to those vessels that are connected to the vapor collection system, except for those commodities exempted under § 63.560(d).
              (3) RACT standard for sources with throughput of 10 M or 200 M barrels, except the VMT source. The owner or operator of a source with throughput of 10 M barrels or 200 M barrels, except the VMT source, shall reduce captured VOC emissions from marine tank vessel loading operations by 98 weight-percent when using a combustion device or reduce captured VOC emissions by 95 weight-percent when using a recovery device, as determined using methods in § 63.565(d) and (l).
              (4) The owner or operator of a source with throughput of 10 M barrels or 200 M barrels, except the VMT source, may meet the requirements of paragraph (c)(3) by reducing gasoline loading emissions to, at most, 1,000 ppmv outlet VOC concentration.
              (5) Prevention of carbon adsorber emissions during regeneration. The owner or operator of a source with throughput of 10 M barrels or 200 M barrels shall prevent HAP emissions from escaping to the atmosphere from the regeneration of the carbon bed when using a carbon adsorber to control HAP emissions from marine tank vessel loading operations.
              (6) Maintenance allowance for loading berths. The owner or operator of a source with throughput of 10 M barrels or 200 M barrels may apply for approval to the Administrator for a maintenance allowance for loading berths based on a percent of annual throughput or annual marine tank vessel loading operation time for commodities not exempted in § 63.560(d). The owner or operator shall maintain records for all maintenance performed on the air pollution control equipment. The Administrator will consider the following in approving the maintenance allowance:
              (i) The owner or operator expects to be in violation of the emissions standards due to maintenance;
              (ii) Due to conditions beyond the reasonable control of the owner or operator, compliance with the emissions standards during maintenance would result in unreasonable economic hardship;
              (iii) The economic hardship cannot be justified by the resulting air quality benefit;
              (iv) The owner or operator has given due consideration to curtailing marine vessel loading operations during maintenance;
              (v) During the maintenance allowance, the owner or operator will endeavor to reduce emissions from other loading berths that are controlled as well as from the loading berth the owner or operator is seeking the maintenance allowance; and
              (vi) During the maintenance allowance, the owner or operator will monitor and report emissions from the loading berth to which the maintenance allowance applies.
              (d) MACT and RACT standards for the VMT source—(1)(i) Vapor collection system of the terminal. The owner or operator of the VMT source shall equip each terminal subject under paragraph (d)(2) with a vapor collection system that is designed to collect HAP vapors displaced from marine tank vessels during marine tank vessel loading operations and to prevent HAP vapors collected at one loading berth from passing through another loading berth to the atmosphere, except for those commodities exempted under § 63.560(d).
              (ii) Ship-to-shore compatibility. The owner or operator of the VMT source shall limit marine tank vessel loading operations at berths subject under paragraph (d)(2) of this section to those vessels that are equipped with vapor collection equipment that is compatible with the terminal's vapor collection system, except for those commodities exempted under § 63.560(d).
              (iii) Vapor tightness of marine vessels. The owner or operator of the VMT source shall limit marine tank vessel loading operations at berths subject under paragraph (d)(2) of this section to those vessels that are vapor-tight and to those vessels that are connected to the vapor collection system, except for those commodities exempted under § 63.560(d).

              (2) The owner or operator of the VMT source shall reduce captured HAP and VOC emissions by 98 weight-percent, as determined using methods in § 63.565(d) and (l) for loading berths subject under this paragraph according to paragraphs (d)(2)(i), (ii), (iii), and (iv):
              (i) The owner or operator of the VMT source shall equip at least two loading berths and any additional berths indicated pursuant to paragraph (d)(2)(iii) with a vapor collection system and air pollution control device and shall load marine tank vessels over loading berths equipped with a vapor collection system and control device to the maximum extent practicable. The owner or operator shall equip all loading berths that will be used for routine loading after March 19, 1998 with a vapor collection system and control device if the annual average daily loading rate for all loading berths exceeds the limits in paragraphs (d)(2)(i)(A), (B), and (C) of this section.
              (A) For 1995, 1,630,000 barrels per day; and
              (B) For 1996, 1,546,000 barrels per day; and
              (C) For 1997, 1,445,000 barrels per day.
              (ii) Maximum extent practicable means that the total annual average daily loading over all loading berths not equipped with a vapor collection system and control device shall not exceed the totals in paragraphs (d)(2)(ii)(A) and (B):
              (A) Loading allowances for marine tank vessel loading operations at loading berths not equipped with control devices. The following maximum annual average daily loading rate for routine loading at loading berths not equipped with control devices in any of the following years shall not exceed:
              (1) For 1998, 275,000 barrels per day;
              (2) For 1999, 205,000 barrels per day;
              (3) For 2000, 118,000 barrels per day;
              (4) For 2001, 39,000 barrels per day; and
              (5) For 2002 and subsequent years, no marine tank vessel loading operations shall be performed at berths not equipped with a vapor collection system and control device, except as allowed for maintenance under paragraph (B).
              (B) Maintenance allowances for loading berths subject under paragraph (d)(2)(i). Beginning in the year 2000, the owner or operator of the VMT source may have a maximum of 40 calendar days per calendar year use of loading berths not equipped with a vapor collection system and control device, in accordance with the limits in paragraph (d)(2)(ii)(B)(a), (b), or (c), to allow for maintenance of loading berths subject to paragraph (d)(2)(i). Beginning in the year 2002, the total annual average daily loading of crude oil over all loading berths not equipped with a vapor collection system and control device shall not exceed the amount stated in paragraph (d)(2)(ii)(B)(b). The 40 days allowed for maintenance shall be converted into a compliance measure of annual average daily loading over the loading berths not equipped with a vapor collection system and control device as follows:
              (1) If the total annual average daily volume of crude oil loaded at the facility was greater than or equal to 1,100,000 barrels per day in the prior calendar year, the maintenance allowance shall not exceed an annual average daily loading of 60,000 barrels per day.
              (2) If the total annual average daily volume of crude oil loaded at the facility was less than 1,100,000 barrels per day and greater than or equal to 550,000 barrels per day in the prior calendar year, the maintenance allowance for the calendar year shall not exceed Qm:
              
                ER19SE95.000
              
              
                Where:
                
                Qm = maintenance allowance, barrels per day
                P = prior calendar year's average daily volume of crude oil loaded at the facility, barrels per day.
              
              
              (3) If the total annual average daily volume of crude oil loaded at the facility was less than 550,000 barrels per day in the prior calendar year, there shall be no maintenance allowance.

              (iii) If the average daily loading rate for the loading berths not equipped with a vapor collection system and control device is greater than the combined amounts in any year listed in paragraphs (d)(2)(i)(A), (B), and (C) and (d)(2)(ii)(A) and (B), then the owner or operator of the VMT source shall equip all loading berths used for routine loading with a vapor collection system and control device within 2 years of the exceedance except that in an emergency situation the Administrator may, instead of requiring controls, approve an alternative plan to reduce loading over the unequipped berth(s) to a level which will ensure compliance with the applicable limit. Beginning in the year 2002, the owner or operator of the VMT source shall equip all uncontrolled loading berths used for marine tank vessel loading operations beyond the maintenance allowance in paragraph (d)(2)(ii)(B) with a vapor collection system and control device.
              (iv) The owner or operator of the VMT source shall develop a program to communicate to relevant facility operations and marine transportation personnel and engage their active and consistent participation in honoring the intent and goal of minimizing loaded volumes over the unequipped berths and maximizing the loaded volumes at the berths equipped with a vapor collection system and control device to prevent exceedance of the load volume limits in paragraphs (d)(2)(ii)(A) and (B). This program is to be presented semi-annually during the first year of compliance and annually thereafter until the use of unequipped berths for routine loading is no longer required.
              (e) Operation and maintenance requirements for air pollution control equipment and monitoring equipment for affected sources. At all times, owners or operators of affected sources shall operate and maintain a source, including associated air pollution control equipment, in a manner consistent with safety and good air pollution control practices for minimizing emissions. Determination of whether acceptable operation and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, review of operation and maintenance procedures, review of operation and maintenance records, and inspection of the source.
              (1) The Administrator will determine compliance with design, equipment, work practice, or operational emission standards by evaluating an owner or operator's conformance with operation and maintenance requirements.
              (2) The owner or operator of an affected source shall develop a written operation and maintenance plan that describes in detail a program of corrective action for varying (i.e., exceeding baseline parameters) air pollution control equipment and monitoring equipment, based on monitoring requirements in § 63.564, used to comply with these emissions standards. The plan shall also identify all routine or otherwise predictable continuous monitoring system (thermocouples, pressure transducers, continuous emissions monitors (CEMS), etc.) variances.
              (i) The plan shall specify procedures (preventive maintenance) to be followed to ensure that pollution control equipment and monitoring equipment functions properly and variances of the control equipment and monitoring equipment are minimal.
              (ii) The plan shall identify all operating parameters to be monitored and recorded for the air pollution control device as indicators of proper operation and shall establish the frequency at which the parameters will be monitored (see § 63.564).
              (iii) Owners or operators of affected sources shall incorporate a standardized inspection schedule for each component of the control device used to comply with the emissions standards in § 63.562(b), (c), and (d). To satisfy the requirements of this paragraph, the owner or operator may use the inspection schedule recommended by the vendor of the control system or any other technical publication regarding the operation of the control system.

              (iv) Owners or operators shall develop and implement a continuous monitoring system (CMS) quality control program. The owner or operator shall develop and submit to the Administrator for approval upon request a site-specific performance evaluation test plan for the CMS performance evaluation required in § 63.8(e) of subpart A of this part. Each quality control program shall include, at a minimum, a written protocol that describes procedures for initial and any subsequent calibration of the CMS; determination and adjustment of the calibration drift of the CMS; preventive maintenance of the CMS, including spare parts inventory; data recording, calculations, and reporting; and accuracy audit procedures, including sampling and analysis methods. The owner or operation shall maintain records of the procedures that are part of the quality control program developed and implemented for CMS.
              (3) Based on the results of the determination made under paragraph (e)(2), the Administrator may require that an owner or operator of an affected source make changes to the operation and maintenance plan for that source. Revisions may be required if the plan:
              (i) Does not address a variance of the air pollution control equipment or monitoring equipment that has occurred that increases emissions;
              (ii) Fails to provide for operation during a variance of the air pollution control equipment or the monitoring equipment in a manner consistent with safety and good air pollution control practices; or
              (iii) Does not provide adequate procedures for correcting a variance of the air pollution control equipment or monitoring equipment as soon as reasonable.
              (4) If the operation and maintenance plan fails to address or inadequately addresses a variance event at the time the plan was initially developed, the owner or operator shall revise the operation and maintenance plan within 45 working days after such an event occurs. The revised plan shall include procedures for operating and maintaining the air pollution control equipment or monitoring equipment during similar variance events and a program for corrective action for such events.
              (5) The operation and maintenance plan shall be developed by the source's compliance date. The owner or operator shall keep the written operation and maintenance plan on record to be made available for inspection, upon request, by the Administrator for the life of the source. In addition, if the operation and maintenance plan is revised, the owner or operator shall keep previous (i.e., superseded) versions of the plan on record to be made available for inspection upon request by the Administrator for a period of 5 years after each revision to the plan.
              (6) To satisfy the requirements of the operation and maintenance plan, the owner or operator may use the source's standard operating procedures (SOP) manual, an Occupational Safety and Health Administration (OSHA) plan, or other existing plans provided the alternative plans meet the requirements of this section and are made available for inspection when requested by the Administrator.
              (7) In response to an action to enforce the standards set forth in this subpart, you may assert an affirmative defense to a claim for civil penalties for exceedances of such standards that are caused by a malfunction, as defined in § 63.2. Appropriate penalties may be assessed, however, if the respondent fails to meet its burden of proving all the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
              (i) To establish the affirmative defense in any action to enforce such a limit, the owners or operators of a facility must timely meet the notification requirements of paragraph (e)(7)(ii) of this section, and must prove by a preponderance of evidence that:
              (A) The excess emissions were caused by a sudden, infrequent, and unavoidable failure of air pollution control and monitoring equipment, or a process to operate in a normal and usual manner; and could not have been prevented through careful planning, proper design or better operation and maintenance practices; and did not stem from any activity or event that could have been foreseen and avoided, or planned for; and were not part of a recurring pattern indicative of inadequate design, operation, or maintenance;
              (B) Repairs were made as expeditiously as possible when the applicable emission limitations were being exceeded. Off-shift and overtime labor were used, to the extent practicable to make these repairs;
              (C) The frequency, amount and duration of the excess emissions (including any bypass) were minimized to the maximum extent practicable during periods of such emissions;
              (D) If the excess emissions resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage;

              (E) All possible steps were taken to minimize the impact of the excess emissions on ambient air quality, the environment, and human health;
              (F) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices;
              (G) All of the actions in response to the excess emissions were documented by properly signed, contemporaneous operating logs;
              (H) At all times, the affected facility was operated in a manner consistent with good practices for minimizing emissions; and
              (I) The owner or operator has prepared a written root cause analysis, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the excess emissions resulting from the malfunction event at issue. The analysis shall also specify, using the best monitoring methods and engineering judgment, the amount of excess emissions that were the result of the malfunction.
              (ii) Notification. The owner or operator of the facility experiencing an exceedance of its emission limit(s) during a malfunction shall notify the Administrator by telephone or facsimile (FAX) transmission as soon as possible, but no later than 2 business days after the initial occurrence of the malfunction, if it wishes to avail itself of an affirmative defense to civil penalties for that malfunction. The owner or operator seeking to assert an affirmative defense shall also submit a written report to the Administrator within 45 days of the initial occurrence of the exceedance of the standard in this subpart to demonstrate, with all necessary supporting documentation, that it has met the requirements set forth in paragraph (e)(7)(i) of this section. The owner or operator may seek an extension of this deadline for up to 30 additional days by submitting a written request to the Administrator before the expiration of the 45 day period. Until a request for an extension has been approved by the Administrator, the owner or operator is subject to the requirement to submit such report within 45 days of the initial occurrence of the exceedance.
              [60 FR 48399, Sept. 19, 1995, as amended at 68 FR 37350, June 23, 2003; 71 FR 20457, Apr. 20, 2006; 76 FR 22596, Apr. 21, 2011]
            
            
              § 63.563
              Compliance and performance testing.
              (a) The following procedures shall be used to determine compliance with the emissions limits under § 63.562(b)(1), (c)(2), and (d)(1):
              (1) Vent stream by-pass requirements for the terminal's vapor collection system. (i) In accordance with § 63.562(b)(1)(i), (c)(2)(i), and (d)(1)(i), each valve in the terminal's vapor collection system that would route displaced vapors to the atmosphere, either directly or indirectly, shall be secured closed during marine tank vessel loading operations either by using a car-seal or a lock-and-key type configuration, or the by-pass line from the valve shall be equipped with a flow indicator, except for those valves used for pressure/vacuum relief, analyzers, instrumentation devices, sampling, and venting for maintenance. Marine tank vessel loading operations shall not be performed with open by-pass lines.
              (ii) Repairs shall be made to valves, car-seals, or closure mechanisms no later than 15 days after a change in the position of the valve or a break in the car-seal or closure mechanism is detected or no later than prior to the next marine tank vessel loading operation, whichever is later.
              (2) Ship-to-shore compatibility of vapor collection systems. Following the date on which the initial performance test is completed, marine tank vessel loading operations must be performed only if the marine tank vessel's vapor collection equipment is compatible to the terminal's vapor collection system; marine tank vessel loading operations must be performed only when the marine tank vessel's vapor collection equipment is connected to the terminal's vapor collection system, as required in § 63.562(b)(1)(ii), (c)(2)(ii), and (d)(1)(ii).
              (3) Pressure/vacuum settings for the marine tank vessel's vapor collection equipment. During the initial performance test required in paragraph (b)(1) of this section, the owner or operator of an affected source shall demonstrate compliance with operating pressure requirements of 33 CFR 154.814 using the procedures in § 63.565(b).
              (4) Vapor-tightness requirements of the marine vessel. The owner or operator of an affected source shall use the procedures in paragraph (a)(4)(i), (ii), (iii), or (iv) of this section to ensure that marine tank vessels are vapor tight, as required in § 63.562(b)(1)(iii), (c)(2)(iii), and (d)(1)(iii).
              (i) Pressure test documentation for determining vapor tightness of the marine vessel. The owner or operator of a marine tank vessel, who loads commodities containing HAP not determined to be exempt under § 63.560(d) at an affected source, shall provide a copy of the vapor-tightness pressure test documentation described in § 63.567(i) for each marine tank vessel prior to loading. The date of the test listed in the documentation must be within the preceding 12 months, and the test must be conducted in accordance with the procedures in § 63.565(c)(1). Following the date on which the initial performance test is completed, the affected source must check vapor-tightness pressure test documentation for marine tank vessels loaded at positive pressure.
              (ii) Leak test documentation for determining vapor tightness of the marine vessel. If no documentation of the vapor tightness pressure test as described in paragraph (a)(4)(i) of this section is available, the owner or operator of a marine tank vessel, who loads commodities containing HAP not determined to be exempt under § 63.560(d) at an affected source, shall provide the leak test documentation described in § 63.567(i) for each marine tank vessel prior to loading. The date of the test listed in the documentation must be within the preceding 12 months, and the test must be conducted in accordance with the procedures in § 63.565(c)(2). If the marine tank vessel has failed its most recent vapor-tightness leak test at that terminal, the owner or operator of the non-vapor-tight marine tank vessel shall provide documentation that the leaks detected during the previous vapor-tightness test have been repaired and documented with a successful vapor-tightness leak test described in § 63.565(c)(2) conducted during loading. If the owner or operator of the marine tank vessel can document that repair is technically infeasible without cleaning and gas freeing or dry-docking the vessel, the owner or operator of the affected source may load the marine tank vessel. Following the date on which the initial performance test is completed, an affected source must check the vapor-tightness leak test documentation for marine tank vessels loaded at positive pressure.
              (iii) Leak test performed during loading using Method 21 for determining vapor tightness of the marine vessel. If no documentation of vapor tightness as described in paragraphs (a)(4)(i) or (ii) of this section is available, the owner or operator of a marine tank vessel, who loads commodities containing HAP not determined to be exempt under § 63.560(d) at an affected source, shall perform a leak test of the marine tank vessel during marine tank vessel loading operation using the procedures described in § 63.565(c)(2).
              (A) If no leak is detected, the owner or operator of a marine tank vessel shall complete the documentation described in § 63.567(i) prior to departure of the vessel.

              (B) If a leak is detected, the owner or operator of the marine tank vessel shall document the vapor-tightness failure for the marine tank vessel prior to departure of the vessel. The leaking component shall be repaired prior to the next marine tank vessel loading operation at a controlled terminal unless the repair is technically infeasible without cleaning and gas freeing or dry-docking the vessel. If the owner or operator of the vessel provides documentation that repair of such equipment is technically infeasible without cleaning and gas freeing or dry-docking the vessel, the equipment responsible for the leak will be excluded from future Method 21 tests until repairs are effected. A copy of this documentation shall be maintained by the owner or operator of the affected source. Repair of the equipment responsible for the leak shall occur the next time the vessel is cleaned and gas freed or dry-docked. For repairs that are technically feasible without dry-docking the vessel, the owner or operator of the affected source shall not load the vessel again unless the marine tank vessel owner or operator can document that the equipment responsible for the leak has been repaired.
              (iv) Negative pressure loading. The owner or operator of an affected source shall ensure that a marine tank vessel is loaded with the product tank below atmospheric pressure (i.e., at negative gauge pressure). The pressure shall be measured between the facility's vapor connection and its manual isolation valve, and the measured pressure must be below atmospheric pressure. Following the date on which the initial performance test is completed, marine tank vessel loading operations for nonvapor-tight vessels must be performed below atmospheric pressure (i.e., at negative gauge pressure) in the product tank.
              (b) Compliance determination for affected sources. The following procedures shall be used to determine compliance with the emissions limits under § 63.562(b), (c), and (d).
              (1) Initial performance test. An initial performance test shall be conducted using the procedures listed in § 63.7 of subpart A of this part according to the applicability in Table 1 of § 63.560, the procedures listed in this section, and the test methods listed in § 63.565. The initial performance test shall be conducted within 180 days after the compliance date for the specific affected source. During this performance test, sources subject to MACT standards under § 63.562(b)(2), (3), (4), and (5), and (d)(2) shall determine the reduction of HAP emissions, as VOC, for all combustion or recovery devices other than flares. Performance tests shall be conducted under such conditions as the Administrator specifies to the owner or operator based on representative performance of the affected source for the period being tested. Upon request, the owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of performance tests. Sources subject to RACT standards under § 63.562(c)(3), (4), and (5), and (d)(2) shall determine the reduction of VOC emissions for all combustion or recovery devices other than flares.
              (2) Performance test exemptions. An initial performance test required in this section and in § 63.565(d) and the continuous monitoring in § 63.564(e) is not required in the following cases:
              (i) When a boiler or process heater with a design heat input capacity of 44 Megawatts or less is used to comply with § 63.562(b)(2), (3), or (4), (c)(3) or (4), or (d)(2) and the vent stream is used as the primary fuel or with the primary fuel;
              (ii) When a boiler or process heater with a design heat input capacity of 44 Megawatts or greater is used to comply with § 63.562(b)(2), (3) or (4), (c)(3) or (4), or (d)(2); or
              (iii) When a boiler subject to 40 CFR part 266, subpart H, “Hazardous Waste Burned in Industrial Furnaces,” that has demonstrated 99.99 percent destruction or recovery efficiency is used to comply with § 63.562(b)(2), (3), or (4), (c)(3) or (4), or (d)(2).
              (3) Operation and maintenance inspections. If the 3-hour or 3-cycle block average operating parameters in paragraphs (b)(4) through (9) of this section, outside the acceptable operating ranges, are measured and recorded, i.e., variances of the pollution control device or monitoring equipment, the owner or operator of the affected source shall perform an unscheduled inspection of the control device and monitoring equipment and review of the parameter monitoring data. The owner or operator of the affected source shall perform an inspection and review when total parameter variance time for the control device is greater than 10 percent of the operating time for marine tank vessel loading operations on a 30-day, rolling-average basis. The inspection and review shall be conducted within 24 hours after passing the allowable variance time of 10 percent. The inspection checklist from the requirements of § 63.562(e)(2)(iii) and the monitoring data from requirements in §§ 63.562(e)(2)(ii) and 63.564 should be used to identify any maintenance problems that may be associated with the variance. The unscheduled inspection should encompass all components of the control device and monitoring equipment that can be inspected while in operation. If any maintenance problem is identified during the inspection, the owner or operator of the affected source must take corrective action (e.g., adjustments to operating controls, etc.) as soon as practicable. If no immediate maintenance problems are identified from the inspection performed while the equipment is operating, a complete inspection in accordance with § 63.562(e)(2) must be conducted prior to the next marine tank vessel loading operation and corrective action (e.g., replacement of defective parts) must be taken as soon as practicable for any maintenance problem identified during the complete inspection.
              (4) Combustion device, except flare. During the initial performance test required in paragraph (b)(1) of this section, the owner or operator shall determine the efficiency of and/or the outlet VOC concentration from the combustion device used to comply with § 63.562(b)(2), (3), and (4), (c)(3) and (4), and (d)(2) using the test methods in § 63.565(d). The owner or operator shall comply with paragraph (b)(4)(i) or (ii) of this section.
              (i) Outlet VOC concentration limit for required percent combustion efficiency. The owner or operator shall establish as an operating parameter the baseline VOC concentration using the procedures described in § 63.565(g). Following the date on which the initial performance test is completed, the facility shall be operated with a block average outlet VOC concentration as determined in § 63.564(e)(1) no more than 20 percent above the baseline VOC concentration.
              (ii) Baseline temperature for required percent combustion efficiency. The owner or operator shall establish as an operating parameter the baseline temperature using the procedures described in § 63.565(f). Following the date on which the initial performance test is completed, the facility shall be operated with the block average temperature as determined in § 63.564(e)(2) or (3) no more than 28 °C (50 °F) below the baseline temperature.
              (5) Flare. During the initial performance test required in paragraph (b)(1) of this section, the owner or operator shall establish that the flare used to comply with the emissions standards in § 63.562(b)(2), (3), and (4), (c)(3) and (4), and (d)(2) is in compliance with the design requirements for flares cited in § 63.565(e). Following the date on which the initial determination of compliance is established, the facility shall operate with the presence of a pilot flame in the flare, as determined in § 63.564(f).
              (6) Carbon adsorber. During the initial performance test required in paragraph (b)(1) of this section, the owner or operator shall determine the efficiency of and/or the outlet VOC concentration from the recovery device used to comply with § 63.562(b)(2), (3), (4), and (5), (c)(3), (4), and (5), and (d)(2) using the test methods in § 63.565(d). The owner or operator shall comply with paragraph (b)(6)(i) as well as either paragraph (b)(6)(ii) or (iii) of this section. The owner or operator of affected sources complying with paragraph (b)(6)(ii)(B) or (C) of this section shall conduct a performance test once each year.
              (i) Compliance determination for carbon bed regeneration. Desorbed hydrocarbons from regeneration of the off-line carbon bed shall be vented to the on-line carbon bed.
              (ii) Baseline parameters for required percent recovery efficiency. The owner or operator shall comply with paragraph (b)(6)(ii)(A), (B), or (C) of this section.
              (A) Outlet VOC concentration limit for required percent recovery efficiency. The owner or operator shall establish as an operating parameter the baseline VOC concentration using the procedures described in § 63.565(g). Following the date on which the initial performance test is completed, the facility shall be operated with a block average outlet VOC concentration as determined in § 63.564(g)(1) no more than 20 percent above the baseline VOC concentration.
              (B) Carbon adsorbers with vacuum regeneration. The owner or operator shall establish as operating parameters the baseline regeneration time for the vacuum stage of carbon bed regeneration using the procedures described in § 63.565(h) and shall establish the baseline vacuum pressure (negative gauge pressure) using the procedures described in § 63.565(i). Following the date on which the initial performance test is completed, the facility shall be operated with block average regeneration time of the vacuum stage of carbon bed regeneration as determined in § 63.564(g)(2) no more than 20 percent below the baseline regeneration time, and the facility shall be operated with the block average vacuum pressure (negative gauge pressure) as determined in § 63.564(g)(2) no more than 20 percent above the baseline vacuum pressure.
              (C) Carbon adsorbers with steam regeneration. The owner or operator shall establish as operating parameters the baseline total stream flow using the procedures described in § 63.565(j) and a baseline carbon bed temperature after cooling of the bed using the procedures in § 63.565(f)(2). Following the date on which the initial performance test is completed, the facility shall be operated with the total stream flow, as determined in § 63.564(g)(3), no more than 20 percent below the baseline stream flow and with the carbon bed temperature (measured within 15 minutes after completion of the cooling cycle), as determined in § 63.564(g)(3), no more than 10 percent or 5.6 °C (10 °F) above the baseline carbon bed temperature, whichever is less stringent.
              (iii) Outlet VOC concentration of 1,000 ppmv for gasoline loading. Following the date on which the initial performance test is completed, the facility shall operate with a block average outlet VOC concentration as determined in § 63.564(g)(1) of no more than 1,200 ppmv VOC.
              (7) Condenser/refrigeration unit. During the initial performance test required in paragraph (b)(1) of this section, the owner or operator shall determine the efficiency of and/or the outlet VOC concentration from the recovery device used to comply with § 63.562(b)(2), (3), and (4), (c)(3) and (4), and (d)(2) using the test methods in § 63.565(d). The owner or operator shall comply with either paragraph (b)(7)(i), (ii), or (iii) of this section.
              (i) VOC outlet concentration limit for required percent recovery efficiency. The owner or operator shall establish as an operating parameter the baseline VOC concentration using the procedures described in § 63.565(g). Following the date on which the initial performance test is completed, the facility shall be operated with a block average outlet VOC concentration as determined in § 63.564(h)(2) no more than 20 percent above the baseline VOC concentration.
              (ii) Baseline temperature for required percent recovery efficiency. The owner or operator shall establish as an operating parameter the baseline temperature using the procedures described in § 63.565(f). Following the date on which the initial performance test is completed, the facility shall operate with a block average temperature, as determined in § 63.564(h)(1), no more than 28 °C (50 °F) above the baseline temperature.
              (iii) Baseline parameters for 1,000 ppmv VOC concentration limit for gasoline loading. The owner or operator shall monitor either the outlet VOC concentration or the outlet temperature of the unit. For sources monitoring temperature, the owner or operator shall establish as an operating parameter the baseline temperature using the procedures described in § 63.565(f). Following the date on which the initial performance test is completed, the facility shall operate with a block average outlet VOC concentration, as determined in § 63.564(h)(2), of no more than 1,200 ppmv VOC or with a block average temperature, as determined in § 63.564(h)(1), no more than 28 °C (50 °F) above the baseline temperature.
              (8) Absorber. During the initial performance test required in paragraph (b)(1) of this section, the owner or operator shall determine the efficiency of the absorber and/or the outlet VOC concentration from the recovery device used to comply with § 63.562(b)(2), (3), and (4), (c)(3) and (4), and (d)(2) using the test methods in § 63.565(d). The owner or operator shall comply with either paragraph (b)(8)(i) or (ii) of this section.
              (i) VOC outlet concentration limit for required percent recovery efficiency. The owner or operator shall establish as an operating parameter the baseline VOC concentration using the procedures described in § 63.565(g). Following the date on which the initial performance test is completed, the facility shall be operated with a block average outlet VOC concentration as determined in § 63.564(i)(1) no more than 20 percent above the baseline VOC concentration.
              (ii) Baseline liquid-to-vapor ratio for required percent recovery efficiency. The owner or operator shall establish as an operating parameter the baseline liquid flow to vapor flow (L/V) ratio using the procedures described in § 63.565(k). Following the date on which the initial performance test is completed, the facility shall operate with a block average L/V ratio, as determined in § 63.564(i)(2), no more than 20 percent below the baseline L/V ratio.
              (9) Alternative control devices. For sources complying with § 63.562(b)(2), (3), and (4), (c)(3) and (4), and (d)(2) with the use of a control technology other than the devices discussed in paragraphs (b)(4) through (8) of this section, the owner or operator of an affected source shall provide to the Administrator information describing the design and operation of the air pollution control system, including recommendations for the operating parameter(s) to be monitored to indicate proper operation and maintenance of the air pollution control system. Based on this information, the Administrator shall determine the operating parameter(s) to be established during the performance test. During the initial performance test required in paragraph (b)(1) of this section, the owner or operator shall determine the efficiency of the air pollution control system using the test methods in § 63.565(d). The device shall achieve at least the percent destruction efficiency or recovery efficiency required under § 63.562(b)(2), (3), and (4), (c)(3) and (4), and (d)(2). The owner or operator shall establish the operating parameter(s) approved by the Administrator. Following the date on which the initial performance test is complete, the facility shall operate either above or below a maximum or minimum operating parameter, as appropriate.
              (10) Emission estimation. The owner or operator of a source subject to § 63.562(b)(2), (3), and (4) shall use the emission estimation procedures in § 63.565(l) to calculate HAP emissions.
              (c) Leak detection and repair for vapor collection systems and control devices. The following procedures are required for all sources subject to § 63.562(b), (c), or (d).
              (1) Annual leak detection and repair for vapor collection systems and control devices. The owner or operator of an affected source shall inspect and monitor all ductwork and piping and connections to vapor collection systems and control devices once each calendar year using Method 21.
              (2) Ongoing leak detection and repair for vapor collection systems and control devices. If evidence of a potential leak is found by visual, audible, olfactory, or any other detection method, all ductwork and piping and connections to vapor collection systems and control devices shall be inspected to the extent necessary to positively identify the potential leak and any potential leaks shall be monitored within 5 days by Method 21. Each detection of a leak shall be recorded, and the leak shall be tagged until repaired.
              (3) When a leak is detected, a first effort to repair the vapor collection system and control device shall be made within 15 days or prior to the next marine tank vessel loading operation, whichever is later.
              [60 FR 48399, Sept. 19, 1995, as amended at 76 FR 22597, Apr. 21, 2011]
            
            
              § 63.564
              Monitoring requirements.
              (a)(1) The owner or operator of an affected source shall comply with the monitoring requirements in § 63.8 of subpart A of this part in accordance with the provisions for applicability of subpart A to this subpart in Table 1 of § 63.560 and the monitoring requirements in this section.
              (2) Each owner or operator of an affected source shall monitor the parameters specified in this section. All monitoring equipment shall be installed such that representative measurements of emissions or process parameters from the source are obtained. For monitoring equipment purchased from a vendor, verification of the operational status of the monitoring equipment shall include completion of the manufacturer's written specifications or recommendations for installation, operation, and calibration of the system.

              (3) Except for system breakdowns, out-of-control periods, repairs, maintenance periods, calibration checks, and zero (low-level) and high-level calibration drift adjustments, all continuous parametric monitoring systems (CPMS) and CEMS shall be in continuous operation while marine tank vessel loading operations are occuring and shall meet minimum frequency of operation requirements. Sources monitoring by use of CEMS and CPMS shall complete a minimum of one cycle of operation (sampling, analyzing, and/or data recording) for each successive 15-minute period.
              (4) The owner or operator of a CMS installed in accordance with these emissions standards shall comply with the performance specifications either in performance specification (PS) 8 in 40 CFR part 60, appendix B for CEMS or in § 63.7(c)(6) of subpart A of this part for CPMS.
              (5) A CEMS is out of control when the measured values (i.e., daily calibrations, multipoint calibrations, and performance audits) exceed the limits specified in either PS 8 or in § 63.8(c)(7) of subpart A of this part. The owner or operator of a CEMS that is out of control shall submit all information concerning out of control periods, including start and end dates and hours and descriptions of corrective actions taken, in the excess emissions and continuous monitoring system performance report required in § 63.567(e).
              (b) Vapor collection system of terminal. Owners or operators of a source complying with § 63.563(a)(1) that uses a vapor collection system that contains valves that could divert a vent stream from a control device used to comply with the provisions of this subpart shall comply with paragraph (b)(1), (2), or (3) of this section.
              (1) Measure and record the vent stream flowrate of each by-pass line once every 15 minutes. The owner or operator shall install, calibrate, maintain, and operate a flow indicator and data recorder. The flow indicator shall be installed immediately downstream of any valve (i.e., entrance to by-pass line) that could divert the vent stream from the control device to the atmosphere.
              (2) Measure the vent stream flowrate of each by-pass line once every 15 minutes. The owner or operator shall install, calibrate, maintain, and operate a flow indicator with either an audio or visual alarm. The flow indicator and alarm shall be installed immediately downstream of any valve (i.e., entrance to by-pass line) that could divert the vent stream from the control device to the atmosphere. The alarm shall be checked every 6 months to demonstrate that it is functioning properly.
              (3) Visually inspect the seal or closure mechanism once during each marine tank vessel loading operation and at least once every month to ensure that the valve is maintained in the closed position and that the vent stream is not diverted through the by-pass line; record all times when the car seals have been broken and the valve position has been changed. Each by-pass line valve shall be secured in the closed position with a car-seal or a lock-and-key type configuration.
              (c) Pressure/vacuum settings for the marine tank vessel's vapor collection equipment. Owners or operators of a source complying with § 63.563(a)(3) shall measure continuously the operating pressure of the marine tank vessel during loading.
              (d) Loading at negative pressure. Owners or operators of a source complying with § 63.563(a)(4)(iv) that load vessels at less than atmospheric pressure (i.e., negative gauge pressure) shall measure and record the loading pressure. The owner or operator shall install, calibrate, maintain, and operate a recording pressure measurement device (magnehelic gauge or equivalent device) and an audible and visible alarm system that is activated when the pressure vacuum specified in § 63.563(a)(4)(iv) is not attained. The owner or operator shall place the alarm system so that it can be seen and heard where cargo transfer is controlled. The owner or operator shall verify the accuracy of the pressure device once each calendar year with a reference pressure monitor (traceable to National Institute of Standards and Technology (NIST) standards or an independent pressure measurement device dedicated for this purpose).
              (e) Combustion device, except flare. For sources complying with § 63.563(b)(4), use of a combustion device except a flare, the owner or operator shall comply with paragraph (e)(1), (2), or (3) of this section. Owners or operators complying with paragraphs (e)(2) or (3) shall also comply with paragraph (e)(4) of this section.
              (1) Outlet VOC concentration. Monitor the VOC concentrations at the exhaust point of the combustion device and record the output from the system. For sources monitoring the outlet VOC concentration established during the performance test, a data acquisition system shall record a concentration every 15 minutes and shall compute and record an average concentration each cycle (same time period or cycle as the performance test) and a 3-cycle block average concentration every third cycle. For sources monitoring the 1,000 ppmv VOC concentration for gasoline loading, a data acquisition system shall record a concentration every 15 minutes and shall compute and record an average concentration each hour and a 3-hour block average concentration every third hour. The owner or operator will install, calibrate, operate, and maintain a CEMS consistent with the requirements of PS 8 to measure the VOC concentration. The daily calibration requirements are required only on days when marine tank vessel loading operations occur.
              (2) Operating temperature determined during performance testing. If the baseline temperature was established during the performance test, the data acquisition system shall record the temperature every 15 minutes and shall compute and record an average temperature each cycle (same time period or cycle of the performance test) and a 3-cycle block average every third cycle.
              (3) Manufacturer's recommended operating temperature. If the baseline temperature is based on the manufacturer recommended operating temperature, the data acquisition system shall record the temperature every 15 minutes and shall compute and record an average temperature each hour and a 3-hour block average every third hour.
              (4) Temperature monitor. The owner or operator shall install, calibrate, operate, and maintain a temperature monitor accurate to within ±5.6 °C (±10 °F) or within 1 percent of the baseline temperature, whichever is less stringent, to measure the temperature. The monitor shall be installed at the exhaust point of the combustion device but not within the combustion zone. The owner or operator shall verify the accuracy of the temperature monitor once each calendar year with a reference temperature monitor (traceable to National Institute of Standards and Technology (NIST) standards or an independent temperature measurement device dedicated for this purpose). During accuracy checking, the probe of the reference device shall be at the same location as that of the temperature monitor being tested.
              (f) Flare. For sources complying with § 63.563(b)(5), use of a flare, the owner or operator shall monitor and record continuously the presence of the flare pilot flame. The owner or operator shall install, calibrate, maintain, and operate a heat sensing device (an ultraviolet beam sensor or thermocouple) at the pilot light to indicate the presence of a flame during the entire loading cycle.
              (g) Carbon adsorber. For sources complying with § 63.563(b)(6), use of a carbon adsorber, the owner or operator shall comply with paragraph (g)(1), (2), or (3) of this section.
              (1) Outlet VOC concentration. Monitor the VOC concentrations at the exhaust point of each carbon adsorber unit and record the output from the system. For sources monitoring the outlet VOC concentration established during the performance test, a data acquisition system shall record a concentration every 15 minutes and shall compute and record an average concentration each cycle (same time period or cycle as the performance test) and a 3-cycle block average concentration every third cycle. For sources monitoring the 1,000 ppmv VOC concentration for gasoline loading, a data acquisition system shall record a concentration every 15 minutes and shall compute and record an average concentration each hour and a 3-hour block average concentration every third hour. The owner or operator will install, calibrate, operate, and maintain a CEMS consistent with the requirements of PS 8 to measure the VOC concentration. The daily calibration requirements are required only on days when marine tank vessel loading operations occur.
              (2) Carbon adsorbers with vacuum regeneration. Monitor and record the regeneration time for carbon bed regeneration and monitor and record continuously the vacuum pressure of the carbon bed regeneration cycle. The owner or operator will record the time when the carbon bed regeneration cycle begins and when the cycle ends for a single carbon bed and will calculate a 3-cycle block average every third cycle. The owner or operator shall install, calibrate, maintain, and operate a recording pressure measurement device (magnehelic gauge or equivalent device). A data acquisition system shall record and compute a 3-cycle (carbon bed regeneration cycle) block average vacuum pressure every third cycle. The owner or operator shall verify the accuracy of the pressure device once each calendar year with a reference pressure monitor (traceable to National Institute of Standards and Technology (NIST) standards or an independent pressure measurement device dedicated for this purpose). During accuracy checking, the probe of the reference device shall be at the same location as that of the pressure monitor being tested.
              (3) Carbon adsorbers with steam regeneration. Monitor and record the total stream mass flow and monitor and record the carbon bed temperature after regeneration (but within 15 minutes of completion of the cooling cycle). The owner or operator will install, calibrate, maintain, and operate an integrating stream flow monitoring device that is accurate within ±10 percent and that is capable of recording the total stream mass flow for each regeneration cycle. The owner or operator will install, calibrate, maintain, and operate a temperature monitor accurate to within ±5.6 °C (10 °F) or within 1 percent of the baseline carbon bed temperature, whichever is less stringent, to measure the carbon bed temperature. The monitor shall be installed at the exhaust point of the carbon bed. The data acquisition system shall record the carbon bed temperature after each cooling cycle (measured within 15 minutes of completion of the cooling cycle). The owner or operator shall verify the accuracy of the temperature monitor once each calendar year with a reference temperature monitor (traceable to National Institute of Standards and Technology (NIST) standards or an independent temperature measurement device dedicated for this purpose). During accuracy checking, the probe of the reference device shall be at the same location as that of the temperature monitor being tested.
              (h) Condenser/refrigeration unit. For sources complying with § 63.563(b)(7), use of a condenser/refrigeration unit, the owner or operator shall comply with either paragraph (h)(1) or (2) of this section.
              (1) Baseline temperature. Monitor and record the temperature at the outlet of the unit. The owner or operator shall install, calibrate, operate, and maintain a temperature monitor accurate to within ±5.6 °C (±10 °F) or within 1 percent of the baseline temperature, whichever is less stringent, to measure the temperature. The monitor shall be installed at the exhaust point of the condenser/refrigeration unit. For sources monitoring the temperature established during the performance test, the data acquisition system shall record the temperature every 15 minutes and shall compute and record an average temperature each cycle (same time period or cycle of the performance test) and a 3-hour block average every third cycle. For sources monitoring the manufacturer recommended temperature, the data acquisition system shall record the temperature every 15 minutes and shall compute and record an average temperature each hour and a 3-hour block average every third hour. The owner or operator shall verify the accuracy of the temperature monitor once each calendar year with a reference temperature monitor (traceable to National Institute of Standards and Technology (NIST) standards or an independent temperature measurement device dedicated for this purpose). During accuracy checking, the probe of the reference device shall be at the same location as that of the temperature monitor being tested.
              (2) Outlet VOC concentration. Monitor the VOC concentrations at the outlet of the unit and record the output from the system. For sources monitoring the outlet VOC concentration established during the performance test, a data acquisition system shall record a concentration every 15 minutes and shall compute and record an average concentration each cycle (same time period or cycle as the performance test) and a 3-cycle block average concentration every third cycle. For sources monitoring the 1,000 ppmv VOC concentration for gasoline loading, a data acquisition system shall record a concentration every 15 minutes and shall compute and record an average concentration each hour and a 3-hour block average concentration every third hour. The owner or operator will install, calibrate, operate, and maintain a VOC CEMS consistent with the requirements of PS 8 to measure the VOC concentration. The daily calibration requirements are required only on days when marine tank vessel loading operations occur.
              (i) Absorber. For sources complying with § 63.563(b)(8), use of an absorber, the owner or operator shall comply with either paragraph (i)(1) or (2) of this section.
              (1) Outlet VOC concentration. Monitor the VOC concentrations at the outlet of the absorber and record the output from the system. For sources monitoring the outlet VOC concentration established during the performance test, a data acquisition system shall record a concentration every 15 minutes and shall compute and record an average concentration each cycle (same time period or cycle as the performance test) and a 3-cycle block average concentration every third cycle. For sources monitoring the 1,000 ppmv VOC concentration for gasoline loading, a data acquisition system shall record a concentration every 15 minutes and shall compute and record an average concentration each hour and a 3-hour block average concentration every third hour. The owner or operator will install, calibrate, operate, and maintain a VOC CEMS consistent with the requirements of PS 8. The daily calibration requirements are required only on days when marine tank vessel loading operations occur.
              (2) L/V ratio. Monitor and record the inlet liquid flowrate and the inlet gas flowrate to the absorber and record the calculated L/V ratio. The owner or operator shall install, calibrate, maintain, and operate liquid and gas flow indicators. For sources monitoring the L/V ratio established during the performance test, a data acquisition system shall record the flowrates and calculated ratio every 15 minutes and shall compute and record an average ratio each cycle (same time period or cycle as the performance test) and a 3-cycle block average ratio every third cycle. For sources monitoring the manufacturer recommended L/V ratio, a data acquisition system shall record the flowrates and calculated ratio every 15 minutes and shall compute and record an average ratio each hour and a 3-hour average ratio every third hour. The liquid and gas flow indicators shall be installed immediately upstream of the respective inlet lines to the absorber.
              (j) Alternate monitoring procedures. Alternate procedures to those described in this section may be used upon application to, and approval by, the Administrator. The owner or operator shall comply with the procedures for use of an alternative monitoring method in § 63.8(f).
            
            
              § 63.565
              Test methods and procedures.
              (a) Performance testing. The owner or operator of an affected source in § 63.562 shall comply with the performance testing requirements in § 63.7 of subpart A of this part in accordance with the provisions for applicability of subpart A to this subpart in Table 1 of § 63.560 and the performance testing requirements in this section.
              (b) Pressure/vacuum settings of marine tank vessel's vapor collection equipment. For the purpose of determining compliance with § 63.563(a)(3), the following procedures shall be used:
              (1) Calibrate and install a pressure measurement device (liquid manometer, magnehelic gauge, or equivalent instrument) capable of measuring up to the maximum relief set pressure of the pressure-vacuum vents;

              (2) Connect the pressure measurement device to a pressure tap in the terminal's vapor collection system, located as close as possible to the connection with the marine tank vessel; and
              (3) During the performance test required in § 63.563(b)(1), record the pressure every 5 minutes while a marine tank vessel is being loaded and record the highest instantaneous pressure and vacuum that occurs during each loading cycle.
              (c) Vapor-tightness test procedures for the marine tank vessel. When testing a vessel for vapor tightness to comply with the marine vessel vapor-tightness requirements of § 63.563(a)(4)(i), the owner or operator of a source shall use the methods in either paragraph (c)(1) or (2) in this section.
              (1) Pressure test for the marine tank vessel. (i) Each product tank shall be pressurized with dry air or inert gas to no more than the pressure of the lowest pressure relief valve setting.
              (ii) Once the pressure is obtained, the dry air or inert gas source shall be shut off.

              (iii) At the end of one-half hour, the pressure in the product tank and piping shall be measured. The change in pressure shall be calculated using the following formula:
              
              P = Pi−Pf
              
              
              
                Where:
                
                P = change in pressure, inches of water.
                Pi = pressure in tank when air/gas source is shut off, inches of water.
                Pf = pressure in tank at the end of one-half hour after air/gas source is shut off, inches of water.
              
              

              (iv) The change in pressure, P, shall be compared to the pressure drop calculated using the following formula:
              
              PM = 0.861 Pia L/V
              
              
                Where:
                
                PM = maximum allowable pressure change, inches of water.
                Pia = pressure in tank when air/gas source is shut off, psia.
                L = maximum permitted loading rate of vessel, barrels per hour.
                V = total volume of product tank, barrels.
              
              
              (v) If P≤PM, the vessel is vapor tight.
              (vi) If P<PM, the vessel is not vapor tight and the source of the leak must be identified and repaired prior to retesting.
              (2) Leak test for the marine tank vessel. Each owner or operator of a source complying with §§ 63.563(a)(4)(ii) or (iii) shall use Method 21 as the vapor-tightness leak test for marine tank vessels. The test shall be conducted during the final 20 percent of loading of each product tank of the marine vessel, and it shall be applied to any potential sources of vapor leaks on the vessel.
              (d) Combustion (except flare) and recovery control device performance test procedures. (1) All testing equipment shall be prepared and installed as specified in the appropriate test methods.
              (2) All testing shall be performed during the last 20 percent of loading of a tank or compartment.
              (3) All emission testing intervals shall consist of each 5 minute period during the performance test. For each interval, the following shall be performed:
              (i) Readings. The reading from each measurement instrument shall be recorded.
              (ii) Sampling Sites. Method 1 or 1A of appendix A of part 60 of this chapter, as appropriate, shall be used for selection of sampling sites. Sampling sites shall be located at the inlet and outlet of the combustion device or recovery device except for owners or operators complying with the 1,000 ppmv VOC emissions limit for gasoline vapors under § 63.563(b)(6) or (7), where the sampling site shall be located at the outlet of the recovery device.
              (iii) Volume exhausted. The volume exhausted shall be determined using Method 2, 2A, 2C, or 2D of appendix A of part 60 of this chapter, as appropriate.
              (4) Combustion devices, except flares. The average VOC concentration in the vent upstream and downstream of the control device shall be determined using Method 25 of appendix A of part 60 of this chapter for combustion devices, except flares. The average VOC concentration shall correspond to the volume measurement by taking into account the sampling system response time.
              (5) Recovery devices. The average VOC concentration in the vent upstream and downstream of the control device shall be determined using Method 25A or 25B of appendix A-7 to part 60 of this chapter for recovery devices. The average VOC concentration shall correspond to the volume measurement by taking into account the sampling system response time.

              (6) The VOC mass at the inlet and outlet of the combustion or recovery device during each testing interval shall be calculated as follows:
              
              Mj = FKVs CVOC
              
              
              
                Where:
                
                Mj = mass of VOC at the inlet and outlet of the combustion or recovery device during testing interval j, kilograms (kg).
                F = 10−6 = conversion factor, (cubic meters VOC/cubic meters air)(1/ppmv) (m3 VOC/m3 air)(1/ppmv).
                K = density, kilograms per cubic meter (kg/m3 VOC), standard conditions, 20 °C and 760 mm Hg.
                Vs = volume of air-vapor mixture at the inlet and outlet of the combustion or recovery device, cubic meters (m3) at standard conditions, 20 °C and 760 mm Hg.
                CVOC = VOC concentration (as measured) at the inlet and outlet of the combustion or recovery device, ppmv, dry basis.
                s = standard conditions, 20 °C and 760 mm Hg.
              
              
              (7) The VOC mass emission rates at the inlet and outlet of the recovery or combustion device shall be calculated as follows:
              
                ER19SE95.001
              
              
                Where:
                
                Ei, Eo = mass flow rate of VOC at the inlet (i) and outlet (o) of the recovery or combustion device, kilogram per hour (kg/hr).
                Mij, Moj = mass of VOC at the inlet (i) or outlet (o) during testing interval j, kg.
                T = Total time of all testing intervals, hour.
                n = number of testing intervals.
              
              
              (8) Where Method 25, 25A, or 25B is used to measure the percent reduction in VOC, the percent reduction across the combustion or recovery device shall be calculated as follows:
              
                ER27FE14.025
              
              
                Where:
                
                R = control efficiency of control device, percent.
                Ei = mass flow rate of VOC at the inlet to the combustion or recovery device as calculated under paragraph (c)(7) of this section, kg/hr.
                Eo = mass flow rate of VOC at the outlet of the combustion or recovery device, as calculated under paragraph (c)(7) of this section, kg/hr.
              
              
              (9) Repeat the procedures in paragraph (d)(1) through (d)(8) of this section 3 times. The arithmetic average percent efficiency of the three runs shall determine the overall efficiency of the control device.
              (10) Use of methods other than Method 25, 25A, or 25B shall be validated pursuant to Method 301 of appendix A to part 63 of this chapter.
              (e) Performance test for flares. When a flare is used to comply with § 63.562(b)(2), (3), and (4), (c)(3) and (4), and (d)(2), the source must demonstrate that the flare meets the requirements of § 63.11 of subpart A of this part. In addition, a performance test according to Method 22 of appendix A of part 63 shall be performed to determine visible emissions. The observation period shall be at least 2 hours and shall be conducted according to Method 22. Performance testing shall be conducted during three complete loading cycles with a separate test run for each loading cycle. The observation period for detecting visible emissions shall encompass each loading cycle. Integrated sampling to measure process vent stream flow rate shall be performed continuously during each loading cycle. The owner or operator shall record all visible emission readings, heat content determinations, flow rate measurements, maximum permitted velocity calculations, and exit velocity determinations made during the performance test.
              (f) Baseline temperature. The procedures in this paragraph shall be used to determine the baseline temperature required in § 63.563(b)(4), (6), and (7) for combustion devices, carbon adsorber beds, and condenser/refrigeration units, respectively, and to monitor the temperature as required in § 63.564(e), (g), and (h). The owner or operator shall comply with either paragraph (f)(1) or (2) of this section.
              (1) Baseline temperature from performance testing. The owner or operator shall establish the baseline temperature as the temperature at the outlet point of the unit averaged over three test runs from paragraph (d) of this section. Temperature shall be measured every 15 minutes.
              (2) Baseline temperature from manufacturer. The owner or operator shall establish the baseline temperature as the manufacturer recommended minimum operating temperature for combustion devices, maximum operating temperature for condenser units, and maximum operating temperature for carbon beds of carbon adsorbers.
              (g) Baseline outlet VOC concentration. The procedures in this paragraph shall be used to determine the outlet VOC concentration required in § 63.563(b)(4), (6), (7), and (8) for combustion devices except flare, carbon adsorbers, condenser/refrigeration units, and absorbers, respectively, and to monitor the VOC concentration as required in § 63.564(e), (g), (h), and (i). The owner or operator shall use the procedures outlined in Method 25A or 25B. For the baseline VOC concentration, the arithmetic average of the outlet VOC concentration from three test runs from paragraph (d) of this section shall be calculated for the control device. The VOC concentration shall be measured at least every 15 minutes. Compliance testing of VOC CEMS shall be performed using PS 8.
              (h) Baseline regeneration time for carbon bed regeneration. The procedures in this paragraph shall be used to demonstrate the baseline regeneration time for the vacuum stage of carbon bed regeneration required in § 63.563(b)(6) for a carbon adsorber and to monitor the regeneration time for the vacuum regeneration as required in § 63.564(g). The owner or operator shall comply with paragraph (h)(1) or (2).
              (1) Baseline regeneration time from performance testing. The owner or operator shall establish the baseline regeneration time as the length of time for the vacuum stage of carbon bed regeneration averaged over three test runs from paragraph (d) of this section.
              (2) Baseline regeneration time from manufacturer recommendation. The owner or operator shall establish the baseline regeneration time as the manufacturer recommended minimum regeneration time for the vacuum stage of carbon bed regeneration.
              (i) Baseline vacuum pressure for carbon bed regeneration. The procedures in this paragraph shall be used to demonstrate the baseline vacuum pressure for the vacuum stage of carbon bed regeneration required in § 63.563(b)(6) for a carbon adsorber and to monitor the vacuum pressure as required in § 63.564(g). The owner or operator shall establish the baseline vacuum pressure as the manufacturer recommended minimum vacuum for carbon bed regeneration.
              (j) Baseline total stream flow. The procedures in this paragraph shall be used to demonstrate the baseline total stream flow for steam regeneration required in § 63.563(b)(6) for a carbon adsorber and to monitor the total stream flow as required in § 63.564(g). The owner or operator shall establish the baseline stream flow as the manufacturer recommended minimum total stream flow for carbon bed regeneration.
              (k) Baseline L/V ratio. The procedures in this paragraph shall be used to determine the baseline L/V ratio required in § 63.563(b)(8) for an absorber and to monitor the L/V ratio as required in § 63.564(i). The owner or operator shall comply with either paragraph (k)(1) or (2) of this section.
              (1) Baseline L/V ratio from performance test. The owner or operator shall establish the baseline L/V ratio as the calculated value of the inlet liquid flow divided by the inlet gas flow to the absorber averaged over three test runs using the procedures in paragraph (d) of this section.
              (2) Baseline L/V ratio from manufacturer. The owner or operator shall establish the baseline L/V ratio as the manufacturer recommended minimum L/V ratio for absorber operation.
              (l) Emission estimation procedures. For sources with emissions less than 10 or 25 tons and sources with emissions of 10 or 25 tons, the owner or operator shall calculate an annual estimate of HAP emissions, excluding commodities exempted by § 63.560(d), from marine tank vessel loading operations. Emission estimates and emission factors shall be based on test data, or if test data is not available, shall be based on measurement or estimating techniques generally accepted in industry practice for operating conditions at the source.
              (m) Alternate test procedures. (1) Alternate test procedures to those described in this section may be used upon application to, and approval by, the Administrator.
              (2) If the owner or operator intends to demonstrate compliance by using an alternative to any test method specified, the owner or operator shall refrain from conducting the performance test until the Administrator approves the use of the alternative method when the Administrator approves the site-specific test plan (if review of the site-specific test plan is requested) or until after the alternative method is approved (see § 63.7(f) of subpart A of this part). If the Administrator does not approve the site-specific test plan (if review is requested) or the use of the alternative method within 30 days before the test is scheduled to begin, the performance test dates specified in § 63.563(b)(1) shall be extended such that the owner or operator shall conduct the performance test within 60 calendar days after the Administrator approves the site-specific test plan or after use of the alternative method is approved. Notwithstanding the requirements in the preceding two sentences, the owner or operator may proceed to conduct the performance test as required in this section (without the Administrator's prior approval of the site-specific test plan) if he/she subsequently chooses to use the specified testing and monitoring methods instead of an alternative.
              [60 FR 48399, Sept. 19, 1995, as amended at 79 FR 11283, Feb. 27, 2014]
            
            
              § 63.566
              Construction and reconstruction.
              (a) The owner or operator of an affected source shall fulfill all requirements for construction or reconstruction of a source in § 63.5 of subpart A of this part in accordance with the provisions for applicability of subpart A to this subpart in Table 1 of § 63.560 and construction or reconstruction requirements in this section.
              (b)(1) Application for approval of construction or reconstruction. The provisions of this paragraph and § 63.5(d)(1)(ii) and (iii), (2), (3), and (4) of subpart A implement section 112(i)(1) of the Act.
              (2) General application requirements. An owner or operator who is subject to the requirements of § 63.5(b)(3) of subpart A shall submit to the Administrator an application for approval of the construction of a new source, the reconstruction of a source, or the reconstruction of a source not subject to the emissions standards in § 63.562 such that the source becomes an affected source. The application shall be submitted as soon as practicable before the construction or reconstruction is planned to commence. The application for approval of construction or reconstruction may be used to fulfill the initial notification requirements of § 63.567(b)(3). The owner or operator may submit the application for approval well in advance of the date construction or reconstruction is planned to commence in order to ensure a timely review by the Administrator and that the planned commencement date will not be delayed.
              (c) Approval of construction or reconstruction based on prior State preconstruction review. The owner or operator shall submit to the Administrator the request for approval of construction or reconstruction under this paragraph and § 63.5(f)(1) of subpart A of this part no later than the application deadline specified in paragraph (b)(2) of this section. The owner or operator shall include in the request information sufficient for the Administrator's determination. The Administrator will evaluate the owner or operator's request in accordance with the procedures specified in § 63.5(e) of subpart A of this part. The Administrator may request additional relevant information after the submittal of a request for approval of construction or reconstruction.
            
            
              § 63.567
              Recordkeeping and reporting requirements.
              (a) The owner or operator of an affected source shall fulfill all reporting and recordkeeping requirements in §§ 63.9 and 63.10 of subpart A of this part in accordance with the provisions for applicability of subpart A to this subpart in Table 1 of § 63.560 and fulfill all reporting and recordkeeping requirements in this section. These reports will be made to the Administrator at the appropriate address identified in § 63.13 of subpart A of this part.
              (1) Reports required by subpart A and this section may be sent by U.S. mail, facsimile (fax), or by another courier.
              (i) Submittals sent by U.S. mail shall be postmarked on or before the specified date.
              (ii) Submittals sent by other methods shall be received by the Administrator on or before the specified date.
              (2) If acceptable to both the Administrator and the owner or operator of a source, reports may be submitted on electronic media.
              (b) Notification requirements. The owner or operator of an affected source shall fulfill all notification requirements in § 63.9 of subpart A of this part in accordance with the provisions for applicability of that section to this subpart in Table 1 of § 63.560 and the notification requirements in this paragraph.
              (1) Applicability. If a source that otherwise would not be subject to the emissions standards subsequently increases its HAP emissions calculated on a 24-month annual average basis after September 19, 1997 or increases its annual HAP emissions after September 20, 1999 or subsequently increases its gasoline or crude loading throughput calculated on a 24-month annual average basis after September 19, 1996 or increases its gasoline or crude loading annual throughput after September 21, 1998 such that the source becomes subject to the emissions standards, such source shall be subject to the notification requirements of § 63.9 of subpart A of this part and the notification requirements of this paragraph.
              (2) Initial notification for sources with startup before the effective date. The owner or operator of a source with initial startup before the effective date shall notify the Administrator in writing that the source is subject to the relevant standard. The notification shall be submitted not later than 365 days after the effective date of the emissions standards and shall provide the following information:
              (i) The name and address of the owner or operator;
              (ii) The address (i.e., physical location) of the source;
              (iii) An identification of this emissions standard that is the basis of the notification and the source's compliance date;
              (iv) A brief description of the nature, size, design, and method of operation of the source;
              (v) A statement that the source is a major source.
              (3) Initial notification for sources with startup after the effective date. The owner or operator of a new or reconstructed source or a source that has been reconstructed such that it is subject to the emissions standards that has an initial startup after the effective date but before the compliance date, and for which an application for approval of construction or reconstruction is not required under § 63.5(d) of subpart A of this part and § 63.566 of this subpart, shall notify the Administrator in writing that the source is subject to the standard no later than 365 days or 120 days after initial startup, whichever occurs before notification of the initial performance test in § 63.9(e) of subpart A of this part. The notification shall provide all the information required in paragraph (b)(2) of this section, delivered or postmarked with the notification required in paragraph (b)(4) of this section.
              (4) Initial notification requirements for constructed/reconstructed sources. After the effective date of these standards, whether or not an approved permit program is effective in the State in which a source subject to these standards is (or would be) located, an owner or operator subject to the notification requirements of § 63.5 of subpart A of this part and § 63.566 of this subpart who intends to construct a new source subject to these standards, reconstruct a source subject to these standards, or reconstruct a source such that it becomes subject to these standards, shall comply with paragraphs (b)(4)(i), (ii), (iii), and (iv) of this section.
              (i) Notify the Administrator in writing of the intended construction or reconstruction. The notification shall be submitted as soon as practicable before the construction or reconstruction is planned to commence. The notification shall include all the information required for an application for approval of construction or reconstruction as specified in § 63.5 of subpart A of this part. The application for approval of construction or reconstruction may be used to fulfill the requirements of this paragraph.
              (ii) Submit a notification of the date when construction or reconstruction was commenced, delivered or postmarked not later than 30 days after such date, if construction was commenced after the effective date.
              (iii) Submit a notification of the anticipated date of startup of the source, delivered or postmarked not more than 60 days nor less than 30 days before such date;
              (iv) Submit a notification of the actual date of startup of the source, delivered or postmarked within 15 calendar days after that date.
              (5) Additional initial notification requirements. (i) The owner or operator of sources subject to § 63.562(b)(2), (3), and (4), MACT standards, shall also include in the initial notification report required by paragraph (b)(2) and (3) the 24-month annual average or the annual actual HAP emissions from marine tank vessel loading operations, as appropriate, at all loading berths, as calculated according to the procedures in § 63.565(l). Emissions will be reported by commodity and type of marine tank vessel (barge or tanker) loaded.
              (ii) As an alternative to reporting the information in paragraph (b)(5)(i) of this section, the source may submit documentation showing that all HAP-containing marine tank vessel loading operations, not exempt by § 63.560(d), occurred using vapor tight vessels that comply with the procedures of § 63.563(a) and that the emissions were routed to control devices meeting the requirements specified in § 63.563(b).
              (c) Request for extension of compliance. If the owner or operator has installed BACT or technology to meet LAER consistent with § 63.6(i)(5) of subpart A of this part, he/she may submit to the Administrator (or State with an approved permit program) a request for an extension of compliance as specified in § 63.6(i)(4)(i)(B), (i)(5), and (i)(6) of subpart A of this part.
              (d) Reporting for performance testing of flares. The owner or operator of a source required to conduct an opacity performance test shall report the opacity results and other information required by § 63.565(e) and § 63.11 of subpart A of this part with the notification of compliance status.
              (e) Summary reports and excess emissions and monitoring system performance reports—(1) Schedule for summary report and excess emissions and monitoring system performance reports. Excess emissions and parameter monitoring exceedances are defined in § 63.563(b). The owner or operator of a source subject to these emissions standards that is required to install a CMS shall submit an excess emissions and continuous monitoring system performance report and/or a summary report to the Administrator once each year, except, when the source experiences excess emissions, the source shall comply with a semi-annual reporting format until a request to reduce reporting frequency under paragraph (e)(2) of this section is approved.
              (2) Request to reduce frequency of excess emissions and continuous monitoring system performance reports. An owner or operator who is required to submit excess emissions and continuous monitoring system performance and summary reports on a semi-annual basis may reduce the frequency of reporting to annual if the following conditions are met:
              
              (i) For 1 full year the sources's excess emissions and continuous monitoring system performance reports continually demonstrate that the source is in compliance; and
              (ii) The owner or operator continues to comply with all recordkeeping and monitoring requirements specified in this subpart and subpart A of this part.
              (3) The frequency of reporting of excess emissions and continuous monitoring system performance and summary reports required may be reduced only after the owner or operator notifies the Administrator in writing of his or her intention to make such a change and the Administrator does not object to the intended change. In deciding whether to approve a reduced frequency of reporting, the Administrator may review information concerning the source's entire previous performance history during the 5-year recordkeeping prior to the intended change, including performance test results, monitoring data, and evaluations of an owner or operator's conformance with operation maintenance requirements. Such information may be used by the Administrator to make a judgement about the source's potential for noncompliance in the future. If the Administrator will notify the owner or operator in writing within 45 days after receiving notice of the owner or operator's intention. The notification from the Administrator to the owner or operator will specify the grounds on which the disapproval is based. In the absence of a notice of disapproval within 45 days, approval is automatically granted.
              (4) Content and submittal dates for excess emissions and monitoring system performance reports. All excess emissions and monitoring system performance reports and all summary reports, if required per paragraph (e)(5) and (6) of this section, shall be delivered or postmarked within 30 days following the end of each calendar year, or within 30 days following the end of each six month period, if appropriate. Written reports of excess emissions or exceedances of process or control system parameters shall include all information required in § 63.10(c)(5) through (13) of subpart A of this part as applicable in Table 1 of § 63.560 and information from any calibration tests in which the monitoring equipment is not in compliance with PS 8 or other methods used for accuracy testing of temperature, pressure, or flow monitoring devices. The written report shall also include the name, title, and signature of the responsible official who is certifying the accuracy of the report. When no excess emissions or exceedances have occurred or monitoring equipment has not been inoperative, repaired, or adjusted, such information shall be stated in the report. This information will be kept for a minimum of 5 years and made readily available to the Administrator or delegated State authority upon request.
              (5) If the total duration of excess emissions or control system parameter exceedances for the reporting period is less than 5 percent of the total operating time for the reporting period, and CMS downtime for the reporting period is less than 10 percent of the total operating time for the reporting period, only the summary report of § 63.10(e)(3)(vi) of subpart A of this part shall be submitted, and the full excess emissions and continuous monitoring system performance report of paragraph (e)(4) of this section need not be submitted unless required by the Administrator.
              (6) If the total duration of excess emissions or process or control system parameter exceedances for the reporting period is 5 percent or greater of the total operating time for the reporting period, or the total CMS downtime for the reporting period is 10 percent or greater of the total operating time for the reporting period, both the summary report of § 63.10(e)(3)(vi) of subpart A of this part and the excess emissions and continuous monitoring system performance report of paragraph (e)(4) of this section shall be submitted.
              (f) Vapor collection system of the terminal. Each owner or operator of an affected source shall submit with the initial performance test and maintain in an accessible location on site an engineering report describing in detail the vent system, or vapor collection system, used to vent each vent stream to a control device. This report shall include all valves and vent pipes that could vent the stream to the atmosphere, thereby bypassing the control device, and identify which valves are car-sealed opened and which valves are car-sealed closed.
              (g) If a vent system, or vapor collection system, containing valves that could divert the emission stream away from the control device is used, each owner or operator of an affected source shall keep for at least 5 years up-to-date, readily accessible continuous records of:
              (1) All periods when flow bypassing the control device is indicated if flow indicators are installed under § 63.563(a)(1) and § 63.564(b), and
              (2) All times when maintenance is performed on car-sealed valves, when the car-seal is broken, and when the valve position is changed (i.e., from open to closed for valves in the vent piping to the control device and from closed to open for valves that vent the stream directly or indirectly to the atmosphere bypassing the control device) if valves are monitored under § 63.564(b).
              (h) The owner or operator of an affected source shall keep the vapor-tightness documentation required under § 63.563(a)(4) on file at the source in a permanent form available for inspection.
              (i) Vapor tightness test documentation for marine tank vessels. The owner or operator of an affected source shall maintain a documentation file for each marine tank vessel loaded at that source to reflect current test results as determined by the appropriate method in § 63.565(c)(1) and (2). Updates to this documentation file shall be made at least once per year. The owner or operator shall include, as a minimum, the following information in this documentation:
              (1) Test title;
              (2) Marine vessel owner and address;
              (3) Marine vessel identification number;
              (4) Loading time, according to § 63.563(a)(4)(ii) or (iii), if appropriate;
              (5) Testing location;
              (6) Date of test;
              (7) Tester name and signature;
              (8) Test results from § 63.565(c)(1) or (2), as appropriate;
              (9) Documentation provided under § 63.563(a)(4)(ii) and (iii)(B) showing that the repair of leaking components attributed to a failure of a vapor-tightness test is technically infeasible without dry-docking the vessel; and
              (10) Documentation that a marine tank vessel failing a pressure test or leak test has been repaired.
              (j) Emission estimation reporting and recordkeeping procedures. The owner or operator of each source complying with the emission limits specified in § 63.562(b)(2), (3), and (4) shall comply with the following provisions:
              (1) Maintain records of all measurements, calculations, and other documentation used to identify commodities exempted under § 63.560(d);
              (2) Keep readily accessible records of the emission estimation calculations performed in § 63.565(l) for 5 years; and
              (3) Submit an annual report of the source's HAP control efficiency calculated using the procedures specified in § 63.565(l), based on the source's actual throughput.
              (4) Owners or operators of marine tank vessel loading operations specified in § 63.560(a)(3) shall retain records of the emissions estimates determined in § 65.565(l) and records of their actual throughputs by commodity, for 5 years.
              (k) Leak detection and repair of vapor collection systems and control devices. When each leak of the vapor collection system, or vapor collection system, and control device is detected and repaired as specified in § 63.563(c) the following information required shall be maintained for 5 years:
              (1) Date of inspection;
              (2) Findings (location, nature, and severity of each leak);
              (3) Leak determination method;
              (4) Corrective action (date each leak repaired, reasons for repair interval); and
              (5) Inspector name and signature.

              (l) The owner or operator of the VMT source required by § 63.562(d)(2)(iv) to develop a program, shall submit annual reports on or before January 31 of each year to the Administrator certifying the annual average daily loading rate for the previous calendar year. Beginning on January 31, 1996, for the reported year 1995, the annual report shall specify the annual average daily loading rate over all loading berths. Beginning on January 31, 1999, for the reported year 1998, the annual report shall specify the annual average daily loading rate over all loading berths, over each loading berth equipped with a vapor collection system and control device, and over each loading berth not equipped with a vapor collection system and control device. The annual average daily loading rate under this section is calculated as the total amount of crude oil loaded during the calendar year divided by 365 days or 366 days, as appropriate.
              (m) The number, duration, and a brief description for each type of malfunction which occurred during the reporting period and which caused or may have caused any applicable emission limitation to be exceeded shall be stated in a semiannual report. The report must also include a description of actions taken by an owner or operator during a malfunction of an affected source to minimize emissions in accordance with § 63.562(e), including actions taken to correct a malfunction. The report, to be certified by the owner or operator or other responsible official, shall be submitted semiannually and delivered or postmarked by the 30th day following the end of each calendar half.

              (n)(1) As of January 1, 2012 and within 60 days after the date of completing each performance test, as defined in § 63.2, and as required in this subpart, you must submit performance test data, except opacity data, electronically to EPA's Central Data Exchange by using the ERT (see http://www.epa.gov/ttn/chief/ert/ert tool.html/) or other compatible electronic spreadsheet. Only data collected using test methods compatible with ERT are subject to this requirement to be submitted electronically into EPA's WebFIRE database.
              (2) All reports required by this subpart not subject to the requirements in paragraph (n)(1) of this section must be sent to the Administrator at the appropriate address listed in § 63.13. If acceptable to both the Administrator and the owner or operator of a source, these reports may be submitted on electronic media. The Administrator retains the right to require submittal of reports subject to paragraph (n)(1) of this section in paper format.
              [60 FR 48399, Sept. 19, 1995, as amended at 68 FR 37350, June 23, 2003; 76 FR 22597, Apr. 21, 2011]
            
            
              § 63.568
              Implementation and enforcement.
              (a) This subpart can be implemented and enforced by the U.S. EPA, or a delegated authority such as the applicable State, local, or Tribal agency. If the U.S. EPA Administrator has delegated authority to a State, local, or Tribal agency, then that agency, in addition to the U.S. EPA, has the authority to implement and enforce this subpart. Contact the applicable U.S. EPA Regional Office to find out if implementation and enforcement of this subpart is delegated to a State, local, or Tribal agency.
              (b) In delegating implementation and enforcement authority of this subpart to a State, local, or Tribal agency under subpart E of this part, the authorities contained in paragraph (c) of this section are retained by the Administrator of U.S. EPA and cannot be transferred to the State, local, or Tribal agency.
              (c) The authorities that cannot be delegated to State, local, or Tribal agencies are as specified in paragraphs (c)(1) through (4) of this section.
              (1) Approval of alternatives to the requirements in §§ 63.560 and 63.562(a) through (d).
              (2) Approval of major alternatives to test methods for under § 63.7(e)(2)(ii) and (f), as defined in § 63.90, and as required in this subpart.
              (3) Approval of major alternatives to monitoring under § 63.8(f), as defined in § 63.90, and as required in this subpart.
              (4) Approval of major alternatives to recordkeeping and reporting under § 63.10(f), as defined in § 63.90, and as required in this subpart.
              [68 FR 37350, June 23, 2003]
            
          
          
            Subpart Z [Reserved]
            
              §§ 63.569-63.599
              [Reserved]
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        63 State authority delegations
        10596
        Actions on petitions
        24218
        Policy statement
        31470
        63.14 (f)(1) and (j) introductory text revised; (g)(87) through (94), (j)(1), (2) and (3) redesignated as (g)(88) through (95), (j)(2), (3) and (4); new (g)(87) and new (j)(1) added
        37389
        (b), (c)(1) through (7) and (l)(2) revised
        50436
        (b) through (r) redesignated as (c) through (s); new (m)(3) through (20) redesignated as (m)(4) through (21); new (b) and (m)(3) added; new (h)(87) revised
        56738
        (b)(1), (2), (h)(53) through (76), (77) through (95) and (k)(1) through (4) redesignated as (b)(2), (3), (h)(55) through (78), (80) through (98) and (k)(2) through (5); new (b)(1), (h)(33), (54), (79) and (k)(1) added
        62414
        (h)(86) through (98) redesignated as (h)(87) through (99); new (h)(86) added; (g)(1), (h)(75), new (88) and (m)(2) revised
        65520
        (h)(14) revised; (h)(82) through (99), (77) through (81), (73) through (76), (15) through (72), (m)(3) through (21) and (2) redesignated as (h)(86) through (103), (80) through (84), (75) through (78), (16) through (73), (m)(5) through (23) and new (3); new (h)(78) and (s)(1) revised; new (h)(15), (74), (79), (85), (104), (j)(2), new (m)(2), (4) and (n)(3) added
        75236
        (h)(76) correctly revised; (h)(75) correctly redesignated as (h)(76)
        75817
        63.99 (a)(32)(i) revised
        5480, 8804
        (a)(19)(i) revised
        9619
        (a)(37)(i) revised
        9626
        Regulation at 80 FR 9626 withdrawn
        22115
        63.343 (c)(5)(ii) correctly revised; CFR correction
        22116
        63.560 (a)(4) revised
        75237
      
      
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        63 Policy statement
        24420
        Actions on petitions
        30182, 52346
        
        63.7 (c)(2)(iii)(A) revised; (g)(2) added
        59825
      
      
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        63.14 (h)(96) through (104) redesignated as (h)(97) through (105); new (h)(96) added
        5407
        (m)(3) revised
        47347
        (m)(5) through (23) redesignated as (m)(6) through (24); new (m)(5) added
        48178
        63.99 (a)(3)(i) table and (29)(i) table revised; eff. 7-10-17
        21935
        (a)(43) added; eff. 8-28-17
        29435
      
      
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        63 Notification
        5543, 32213
        State authority delegations
        25382
        63.7 (g)(2) introductory text and (v) revised
        56725
        63.8 (e)(5)(i) revised
        56725
        63.14 (l)(13) added
        9218
        (l)(6) revised
        48256
        (e)(1), (h)(17), and (27) revised
        51852
        63.1—63.16 (Subpart A) Table 5 amended
        56727
        63.99 (a)(44)(i) revised
        1562
        (a)(46) added
        9218
        (a)(32)(i) revised
        15969
        Regulation at 83 FR 15969 withdrawn
        25936
        (a)(30)(iii) and (iv) revised
        48256
        (a)(32)(i) revised
        46112
        (a)(37)(i) revised
        53187
      
      
        2019
        40 CFR
        84 FR
        Page
        Chapter I
        63 Notification
        47882
        63.13 (a) amended
        34069, 44230
        63.14 (b)(2) and (3) revised
        6692
        (a) and (h) introductory text amended; (c), (d), (e), (f), (g), (h)(13) through (19), (20) through (23), (24), (25), (26), (27) through (59), (60) through (73), (74) through (105), and (l) through (s) redesignated as (f), (g), (c), (d), (e), (h)(14) through (20), (22) through (25), (27), (28), (29), (31) through (63), (65) through (78), (80) through (111), and (m) through (t); new (h)(13), (21), (26), (30), (64), (79), and (l) added; new (h)(84) and new (p)(5) revised
        7698
        (h)(13), (21), (26), (30), and (79) revised; (h)(78) amended
        9611
        63.99 (a)(35) revised
        3112
        (a)(39)(v) revised
        7827
        Regulation at 84 FR 3112 eff. date delayed to 4-30-19
        8260
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        40 CFR
        85 FR
        Page
        Chapter I
        63 State authority delegations
        5574
        63 Policy statement
        31285
        63.14 (h)(13), (21), (26), (29), (30), (78), and (79) revised
        10846
        63.14 (e)(1) and (h)(85) revised; (h)(94) through (111) redesignated as (h)(95) through (112); new (h)(94) added
        13539
        63.14 (h)(102) revised
        14548
        63.14 (h)(94) revised
        17261
        63.99 (a)(3)(i) table and (29)(i) table amended
        8759
      
      ○
    
  
